
	

 S2943 ENR: National Defense Authorization Act for Fiscal Year 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Fourteenth Congress of the United States of America
		2d Session
		Begun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteen
		S. 2943
		IN THE SENATE OF THE UNITED STATES
		AN ACT
		To authorize appropriations for fiscal year 2017 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
	
		
			1.
			Short title
 This Act may be cited as the National Defense Authorization Act for Fiscal Year 2017.  2. Organization of Act into divisions; table of contents  (a) Divisions This Act is organized into five divisions as follows:
				
					(1)
 Division A—Department of Defense Authorizations.  (2) Division B—Military Construction Authorizations.
				
					(3)
 Division C—Department of Energy National Security Authorizations and Other Authorizations.  (4) Division D—Funding Tables.
				
					(5)
 Division E—Uniform Code of Military Justice Reform.  (b) Table of contents The table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of contents.
					Sec. 3. Congressional defense committees.
					Sec. 4. Budgetary effects of this Act.
					Division A—Department of Defense Authorizations
					Title I—Procurement
					Subtitle A—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Subtitle B—Army Programs
					Sec. 111. Multiyear procurement authority for AH–64E Apache helicopters.
					Sec. 112. Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters.
					Sec. 113. Distributed Common Ground System–Army increment 1.
					Sec. 114. Assessment of certain capabilities of the Department of the Army.
					Subtitle C—Navy Programs
					Sec. 121. Determination of vessel delivery dates.
					Sec. 122. Incremental funding for detail design and construction of LHA replacement ship designated
			 LHA 8.
					Sec. 123. Littoral Combat Ship.
					Sec. 124. Limitation on use of sole-source shipbuilding contracts for certain vessels.
					Sec. 125. Limitation on availability of funds for the Advanced Arresting Gear Program.
					Sec. 126. Limitation on availability of funds for procurement of U.S.S. Enterprise (CVN–80).
					Sec. 127. Sense of Congress on aircraft carrier procurement schedules.
					Sec. 128. Report on P–8 Poseidon aircraft.
					Sec. 129. Design and construction of replacement dock landing ship designated LX(R) or amphibious
			 transport dock designated LPD–29.
					Subtitle D—Air Force Programs
					Sec. 131. EC–130H Compass Call recapitalization program.
					Sec. 132. Repeal of requirement to preserve certain retired C–5 aircraft.
					Sec. 133. Repeal of requirement to preserve F–117 aircraft in recallable condition.
					Sec. 134. Prohibition on availability of funds for retirement of A–10 aircraft.
					Sec. 135. Limitation on availability of funds for destruction of A–10 aircraft in storage status.
					Sec. 136. Prohibition on availability of funds for retirement of Joint Surveillance Target Attack
			 Radar System aircraft.
					Sec. 137. Elimination of annual report on aircraft inventory.
					Subtitle E—Defense-wide, Joint, and Multiservice Matters
					Sec. 141. Standardization of 5.56mm rifle ammunition.
					Sec. 142. Fire suppressant and fuel containment standards for certain vehicles.
					Sec. 143. Limitation on availability of funds for destruction of certain cluster munitions.
					Sec. 144. Report on Department of Defense munitions strategy for the combatant commands.
					Sec. 145. Modifications to reporting on use of combat mission requirements funds.
					Sec. 146. Report on alternative management structures for the F–35 joint strike fighter program.
					Sec. 147. Comptroller General review of F–35 Lightning II aircraft sustainment support.
					Sec. 148. Briefing on acquisition strategy for Ground Mobility Vehicle.
					Sec. 149. Study and report on optimal mix of aircraft capabilities for the Armed Forces.
					Title II—Research, Development, Test, and Evaluation
					Subtitle A—Authorization of appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Program requirements, restrictions, and limitations
					Sec. 211. Laboratory quality enhancement program.
					Sec. 212. Modification of mechanisms to provide funds for defense laboratories for research and
			 development of technologies for military missions.
					Sec. 213. Making permanent authority for defense research and development rapid innovation program.
					Sec. 214. Authorization for National Defense University and Defense Acquisition University to enter
			 into cooperative research and development agreements.
					Sec. 215. Manufacturing Engineering Education Grant Program.
					Sec. 216. Notification requirement for certain rapid prototyping, experimentation, and
			 demonstration activities.
					Sec. 217. Increased micro-purchase threshold for research programs and entities.
					Sec. 218. Improved biosafety for handling of select agents and toxins.
					Sec. 219. Designation of Department of Defense senior official with principal responsibility for
			 directed energy weapons.
					Sec. 220. Restructuring of the distributed common ground system of the Army.
					Sec. 221. Limitation on availability of funds for the countering weapons of mass destruction system
			 Constellation.
					Sec. 222. Limitation on availability of funds for Defense Innovation Unit Experimental.
					Sec. 223. Limitation on availability of funds for Joint Surveillance Target Attack Radar System
			 (JSTARS) recapitalization program.
					Sec. 224. Acquisition program baseline and annual reports on follow-on modernization program for
			 F–35 Joint Strike Fighter.
					Subtitle C—Reports and other matters
					Sec. 231. Strategy for assured access to trusted microelectronics.
					Sec. 232. Pilot program on evaluation of commercial information technology.
					Sec. 233. Pilot program for the enhancement of the research, development, test, and evaluation
			 centers of the Department of Defense.
					Sec. 234. Pilot program on modernization and fielding of electromagnetic spectrum warfare systems
			 and electronic warfare capabilities.
					Sec. 235. Pilot program on disclosure of certain sensitive information to federally funded research
			 and development centers.
					Sec. 236. Pilot program on enhanced interaction between the Defense Advanced Research Projects
			 Agency and the service academies.
					Sec. 237. Independent review of F/A–18 physiological episodes and corrective actions.
					Sec. 238. B–21 bomber development program accountability matrices.
					Sec. 239. Study on helicopter crash prevention and mitigation technology.
					Sec. 240. Strategy for Improving Electronic and Electromagnetic Spectrum Warfare Capabilities.
					Sec. 241. Sense of Congress on development and fielding of fifth generation airborne systems.
					Title III—Operation and Maintenance
					Subtitle A—Authorization of Appropriations
					Sec. 301. Authorization of appropriations.
					Subtitle B—Energy and Environment
					Sec. 311. Modified reporting requirement related to installations energy management.
					Sec. 312. Waiver authority for alternative fuel procurement requirement.
					Sec. 313. Utility data management for military facilities.
					Sec. 314. Alternative technologies for munitions disposal.
					Sec. 315. Report on efforts to reduce high energy costs at military installations.
					Sec. 316. Sense of Congress on funding decisions relating to climate change.
					Subtitle C—Logistics and Sustainment
					Sec. 321. Revision of deployability rating system and planning reform.
					Sec. 322. Revision of guidance relating to corrosion control and prevention executives.
					Sec. 323. Pilot program for inclusion of certain industrial plants in the Armament Retooling and
			 Manufacturing Support Initiative.
					Sec. 324. Repair, recapitalization, and certification of dry docks at naval shipyards.
					Sec. 325. Private sector port loading assessment.
					Sec. 326. Strategy on revitalizing Army organic industrial base.
					Subtitle D—Reports
					Sec. 331. Modifications to Quarterly Readiness Report to Congress.
					Sec. 332. Report on average travel costs of members of the reserve components.
					Sec. 333. Report on HH–60G sustainment and Combat Rescue Helicopter program.
					Subtitle E—Other Matters
					Sec. 341. Air navigation matters.
					Sec. 342. Contract working dogs.
					Sec. 343. Plan, funding documents, and management review relating to explosive ordnance disposal.
					Sec. 344. Process for communicating availability of surplus ammunition.
					Sec. 345. Mitigation of risks posed by window coverings with accessible cords in certain military
			 housing units.
					Sec. 346. Access to military installations by transportation companies.
					Sec. 347. Access to wireless high-speed Internet and network connections for certain members of the
			 Armed Forces.
					Sec. 348. Limitation on availability of funds for Office of the Under Secretary of Defense for
			 Intelligence.
					Sec. 349. Limitation on development and fielding of new camouflage and utility uniforms.
					Sec. 350. Plan for improved dedicated adversary air training enterprise of the Air Force.
					Sec. 351. Independent review and assessment of the Ready Aircrew Program of the Air Force.
					Sec. 352. Study on space-available travel system of the Department of Defense.
					Sec. 353. Evaluation of motor carrier safety performance and safety technology.
					Title IV—Military Personnel Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Sec. 402. Revisions in permanent active duty end strength minimum levels.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2017 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Sec. 416. Technical corrections to annual authorization for personnel strengths.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Title V—Military Personnel Policy
					Subtitle A—Officer Personnel Policy
					Sec. 501. Reduction in number of general and flag officers on active duty and authorized strength
			 after December 31, 2022, of such general and flag officers.
					Sec. 502. Repeal of statutory specification of general or flag officer grade for various positions
			 in the Armed Forces.
					Sec. 503. Number of Marine Corps general officers.
					Sec. 504. Promotion eligibility period for officers whose confirmation of appointment is delayed
			 due to nonavailability to the Senate of probative information under
			 control of non-Department of Defense agencies.
					Sec. 505. Continuation of certain officers on active duty without regard to requirement for
			 retirement for years of service.
					Sec. 506. Equal consideration of officers for early retirement or discharge.
					Sec. 507. Modification of authority to drop from rolls a commissioned officer.
					Sec. 508. Extension of force management authorities allowing enhanced flexibility for officer
			 personnel management.
					Sec. 509. Pilot programs on direct commissions to cyber positions.
					Sec. 510. Length of joint duty assignments.
					Sec. 510A. Revision of definitions used for joint officer management.
					Subtitle B—Reserve Component Management
					Sec. 511. Authority for temporary waiver of limitation on term of service of Vice Chief of the
			 National Guard Bureau.
					Sec. 512. Rights and protections available to military technicians.
					Sec. 513. Inapplicability of certain laws to National Guard technicians performing active Guard and
			 Reserve duty.
					Sec. 514. Extension of removal of restrictions on the transfer of officers between the active and
			 inactive National Guard.
					Sec. 515. Extension of temporary authority to use Air Force reserve component personnel to provide
			 training and instruction regarding pilot training.
					Sec. 516. Expansion of eligibility for deputy commander of combatant command having United States
			 among geographic area of responsibility to include officers of the
			 Reserves.
					Subtitle C—General Service Authorities
					Sec. 521. Matters relating to provision of leave for members of the Armed Forces, including
			 prohibition on leave not expressly authorized by law.
					Sec. 522. Transfer of provision relating to expenses incurred in connection with leave canceled due
			 to contingency operations.
					Sec. 523. Expansion of authority to execute certain military instruments.
					Sec. 524. Medical examination before administrative separation for members with post-traumatic
			 stress disorder or traumatic brain injury in connection with sexual
			 assault.
					Sec. 525. Reduction of tenure on the temporary disability retired list.
					Sec. 526. Technical correction to voluntary separation pay and benefits.
					Sec. 527. Consolidation of Army marketing and pilot program on consolidated Army recruiting.
					Subtitle D—Member Whistleblower Protections and Correction of Military Records
					Sec. 531. Improvements to whistleblower protection procedures.
					Sec. 532. Modification of whistleblower protection authorities to restrict contrary findings of
			 prohibited personnel action by the Secretary concerned.
					Sec. 533. Availability of certain Correction of Military Records and Discharge Review Board
			 information through the Internet.
					Sec. 534. Improvements to authorities and procedures for the correction of military records.
					Sec. 535. Treatment by discharge review boards of claims asserting post-traumatic stress disorder
			 or traumatic brain injury in connection with combat or sexual trauma as a
			 basis for review of discharge.
					Sec. 536. Comptroller General of the United States review of integrity of Department of Defense
			 whistleblower program.
					Subtitle E—Military Justice and Legal Assistance Matters
					Sec. 541. United States Court of Appeals for the Armed Forces.
					Sec. 542. Effective prosecution and defense in courts-martial and pilot programs on professional
			 military justice development for judge advocates.
					Sec. 543. Inclusion in annual reports on sexual assault prevention and response efforts of the
			 Armed Forces of information on complaints of retaliation in connection
			 with reports of sexual assault in the Armed Forces.
					Sec. 544. Extension of the requirement for annual report regarding sexual assaults and coordination
			 with release of Family Advocacy Program report.
					Sec. 545. Metrics for evaluating the efforts of the Armed Forces to prevent and respond to
			 retaliation in connection with reports of sexual assault in the Armed
			 Forces.
					Sec. 546. Training for Department of Defense personnel who investigate claims of retaliation.
					Sec. 547. Notification to complainants of resolution of investigations into retaliation.
					Sec. 548. Modification of definition of sexual harassment for purposes of investigations by
			 commanding officers of complaints of harassment.
					Sec. 549. Improved Department of Defense prevention of and response to hazing in the Armed Forces.
					Subtitle F—National Commission on Military, National, and Public Service
					Sec. 551. Purpose, scope, and definitions.
					Sec. 552. Preliminary report on purpose and utility of registration system under Military Selective
			 Service Act.
					Sec. 553. National Commission on Military, National, and Public Service.
					Sec. 554. Commission hearings and meetings.
					Sec. 555. Principles and procedure for Commission recommendations.
					Sec. 556. Executive Director and staff.
					Sec. 557. Termination of Commission.
					Subtitle G—Member Education, Training, Resilience, and Transition
					Sec. 561. Modification of program to assist members of the Armed Forces in obtaining professional
			 credentials.
					Sec. 562. Inclusion of alcohol, prescription drug, opioid, and other substance abuse counseling as
			 part of required preseparation counseling.
					Sec. 563. Inclusion of information in Transition Assistance Program regarding effect of receipt of
			 both veteran disability compensation and voluntary separation pay.
					Sec. 564. Training under Transition Assistance Program on career and employment opportunities
			 associated with transportation security cards.
					Sec. 565. Extension of suicide prevention and resilience program.
					Sec. 566. Congressional notification in advance of appointments to service academies.
					Sec. 567. Report and guidance on Job Training, Employment Skills Training, Apprenticeships, and
			 Internships and SkillBridge initiatives for members of the Armed Forces
			 who are being separated.
					Sec. 568. Military-to-mariner transition.
					Subtitle H—Defense Dependents' Education and Military Family Readiness Matters
					Sec. 571. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.
					Sec. 572. One-year extension of authorities relating to the transition and support of military
			 dependent students to local educational agencies.
					Sec. 573. Annual notice to members of the Armed Forces regarding child custody protections
			 guaranteed by the Servicemembers Civil Relief Act.
					Sec. 574. Requirement for annual Family Advocacy Program report regarding child abuse and domestic
			 violence.
					Sec. 575. Reporting on allegations of child abuse in military families and homes.
					Sec. 576. Repeal of Advisory Council on Dependents’ Education.
					Sec. 577. Support for programs providing camp experience for children of military families.
					Sec. 578. Comptroller General of the United States assessment and report on Exceptional Family
			 Member Programs.
					Sec. 579. Impact aid amendments.
					Subtitle I—Decorations and Awards
					
	    Sec. 581. Posthumous advancement of Colonel George E. Bud Day, United States Air Force, on the retired list.
          
					Sec. 582. Authorization for award of medals for acts of valor during certain contingency
			 operations.
					Sec. 583. Authorization for award of the Medal of Honor to Gary M. Rose and James C. McCloughan for
			 acts of valor during the Vietnam War.
					Sec. 584. Authorization for award of Distinguished-Service Cross to First Lieutenant Melvin M.
			 Spruiell for acts of valor during World War II.
					Sec. 585. Authorization for award of the Distinguished Service Cross to Chaplain (First Lieutenant)
			 Joseph Verbis LaFleur for acts of valor during World War II.
					Sec. 586. Review regarding award of Medal of Honor to certain Asian American and Native American
			 Pacific Islander war veterans.
					Subtitle J—Miscellaneous Reports and Other Matters
					Sec. 591. Repeal of requirement for a chaplain at the United States Air Force Academy appointed by
			 the President.
					Sec. 592. Extension of limitation on reduction in number of military and civilian personnel
			 assigned to duty with service review agencies.
					Sec. 593. Annual reports on progress of the Army and the Marine Corps in integrating women into
			 military occupational specialities and units recently opened to women.
					Sec. 594. Report on feasability of electronic tracking of operational active-duty service performed
			 by members of the Ready Reserve of the Armed Forces.
					Sec. 595. Report on discharge by warrant officers of pilot and other flight officer positions in
			 the Navy, Marine Corps, and Air Force currently discharged by commissioned
			 officers.
					Sec. 596. Body mass index test.
					Sec. 597. Report on career progression tracks of the Armed Forces for women in combat arms units.
					Title VI—Compensation and Other Personnel Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2017 increase in military basic pay.
					Sec. 602. Publication by Department of Defense of actual rates of basic pay payable to members of
			 the Armed Forces by pay grade for annual or other pay periods.
					Sec. 603. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.
					Sec. 604. Reports on a new single-salary pay system for members of the Armed Forces.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.
					Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.
					Sec. 616. Aviation incentive pay and bonus matters.
					Sec. 617. Conforming amendment to consolidation of special pay, incentive pay, and bonus
			 authorities.
					Sec. 618. Technical amendments relating to 2008 consolidation of certain special pay authorities.
					Subtitle C—Travel and Transportation Allowances
					Sec. 621. Maximum reimbursement amount for travel expenses of members of the Reserves attending
			 inactive duty training outside of normal commuting distances.
					Subtitle D—Disability Pay, Retired Pay, and Survivor Benefits
					Part I—Amendments in Connection with Retired Pay Reform
					Sec. 631. Election period for members in the service academies and inactive Reserves to participate
			 in the modernized retirement system.
					Sec. 632. Effect of separation of members from the uniformed services on participation in the
			 Thrift Savings Plan.
					Sec. 633. Continuation pay for full Thrift Savings Plan members who have completed 8 to 12 years of
			 service.
					Sec. 634. Combat-related special compensation coordinating amendment.
					Part II—Other Matters
					Sec. 641. Use of member’s current pay grade and years of service and retired pay cost-of-living
			 adjustments, rather than final retirement pay grade and years of service,
			 in a division of property involving disposable retired pay.
					Sec. 642. Equal benefits under Survivor Benefit Plan for survivors of reserve component members who
			 die in the line of duty during inactive-duty training.
					Sec. 643. Authority to deduct Survivor Benefit Plan premiums from combat-related special
			 compensation when retired pay not sufficient.
					Sec. 644. Extension of allowance covering monthly premium for Servicemembers' Group Life Insurance
			 while in certain overseas areas to cover members in any combat zone or
			 overseas direct support area.
					Sec. 645. Authority for payment of pay and allowances and retired and retainer pay pursuant to
			 power of attorney.
					Sec. 646. Extension of authority to pay special survivor indemnity allowance under the Survivor
			 Benefit Plan.
					Sec. 647. Repeal of obsolete authority for combat-related injury rehabilitation pay.
					Sec. 648. Independent assessment of the Survivor Benefit Plan.
					Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations
					Sec. 661. Protection and enhancement of access to and savings at commissaries and exchanges.
					Sec. 662. Acceptance of Military Star Card at commissaries.
					Subtitle F—Other Matters
					Sec. 671. Recovery of amounts owed to the United States by members of the uniformed services.
					Sec. 672. Modification of flat rate per diem requirement for personnel on long-term temporary duty
			 assignments.
					Title VII—Health Care Provisions
					Subtitle A—Reform of TRICARE and military health system
					Sec. 701. TRICARE Select and other TRICARE reform.
					Sec. 702. Reform of administration of the Defense Health Agency and military medical treatment
			 facilities.
					Sec. 703. Military medical treatment facilities.
					Sec. 704. Access to urgent and primary care under TRICARE program.
					Sec. 705. Value-based purchasing and acquisition of managed care support contracts for TRICARE
			 program.
					Sec. 706. Establishment of high performance military-civilian integrated health delivery systems.
					Sec. 707. Joint Trauma System.
					Sec. 708. Joint Trauma Education and Training Directorate.
					Sec. 709. Standardized system for scheduling medical appointments at military treatment facilities.
					Subtitle B—Other health care benefits
					Sec. 711. Extended TRICARE program coverage for certain members of the National Guard and
			 dependents during certain disaster response duty.
					Sec. 712. Continuity of health care coverage for Reserve Components.
					Sec. 713. Provision of hearing aids to dependents of retired members.
					Sec. 714. Coverage of medically necessary food and vitamins for certain conditions under the
			 TRICARE program.
					Sec. 715. Eligibility of certain beneficiaries under the TRICARE program for participation in the
			 Federal Employees Dental and Vision Insurance Program.
					Sec. 716. Applied behavior analysis.
					Sec. 717. Evaluation and treatment of veterans and civilians at military treatment facilities.
					Sec. 718. Enhancement of use of telehealth services in military health system.
					Sec. 719. Authorization of reimbursement by Department of Defense to entities carrying out State
			 vaccination programs for costs of vaccines provided to covered
			 beneficiaries.
					Subtitle C—Health care administration
					Sec. 721. Authority to convert military medical and dental positions to civilian medical and dental
			 positions.
					Sec. 722. Prospective payment of funds necessary to provide medical care for the Coast Guard.
					Sec. 723. Reduction of administrative requirements relating to automatic renewal of enrollments in
			 TRICARE Prime.
					Sec. 724. Modification of authority of Uniformed Services University of the Health Sciences to
			 include undergraduate and other medical education and training programs.
					Sec. 725. Adjustment of medical services, personnel authorized strengths, and infrastructure in
			 military health system to maintain readiness and core competencies of
			 health care providers.
					Sec. 726. Program to eliminate variability in health outcomes and improve quality of health care
			 services delivered in military medical treatment facilities.
					Sec. 727. Acquisition strategy for health care professional staffing services.
					Sec. 728. Adoption of core quality performance metrics.
					Sec. 729. Improvement of health outcomes and control of costs of health care under TRICARE program
			 through programs to involve covered beneficiaries.
					Sec. 730. Accountability for the performance of the military health system of certain leaders
			 within the system.
					Sec. 731. Establishment of advisory committees for military treatment facilities.
					Subtitle D—Reports and other matters
					Sec. 741. Extension of authority for joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund and report on implementation of
			 information technology capabilities.
					Sec. 742. Pilot program on expansion of use of physician assistants to provide mental health care
			 to members of the Armed Forces.
					Sec. 743. Pilot program for prescription drug acquisition cost parity in the TRICARE pharmacy
			 benefits program.
					Sec. 744. Pilot program on display of wait times at urgent care clinics and pharmacies of military
			 medical treatment facilities.
					Sec. 745. Requirement to review and monitor prescribing practices at military treatment facilities
			 of pharmaceutical agents for treatment of post-traumatic stress.
					Sec. 746. Department of Defense study on preventing the diversion of opioid medications.
					Sec. 747. Incorporation into survey by Department of Defense of questions on experiences of members
			 of the Armed Forces with family planning services and counseling.
					Sec. 748. Assessment of transition to TRICARE program by families of members of reserve components
			 called to active duty and elimination of certain charges for such
			 families.
					Sec. 749. Oversight of graduate medical education programs of military departments.
					Sec. 750. Study on health of helicopter and tiltrotor pilots.
					Sec. 751. Comptroller General reports on health care delivery and waste in military health system.
					Title VIII—Acquisition Policy, Acquisition Management, and Related Matters
					Subtitle A—Acquisition Policy and Management
					Sec. 801. Rapid acquisition authority amendments.
					Sec. 802. Authority for temporary service of Principal Military Deputies to the Assistant
			 Secretaries of the military departments for acquisition as Acting
			 Assistant Secretaries.
					Sec. 803. Modernization of services acquisition.
					Sec. 804. Defense Modernization Account amendments.
					Subtitle B—Department of Defense Acquisition Agility
					Sec. 805. Modular open system approach in development of major weapon systems.
					Sec. 806. Development, prototyping, and deployment of weapon system components or technology.
					Sec. 807. Cost, schedule, and performance of major defense acquisition programs.
					Sec. 808. Transparency in major defense acquisition programs.
					Sec. 809. Amendments relating to technical data rights.
					Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations
					Sec. 811. Modified restrictions on undefinitized contractual actions.
					Sec. 812. Amendments relating to inventory and tracking of purchases of services.
					Sec. 813. Use of lowest price technically acceptable source selection process.
					Sec. 814. Procurement of personal protective equipment.
					Sec. 815. Amendments related to detection and avoidance of counterfeit electronic parts.
					Sec. 816. Amendments to special emergency procurement authority.
					Sec. 817. Compliance with domestic source requirements for footwear furnished to enlisted members
			 of the Armed Forces upon their initial entry into the Armed Forces.
					Sec. 818. Extension of authority for enhanced transfer of technology developed at Department of
			 Defense laboratories.
					Sec. 819. Modified notification requirement for exercise of waiver authority to acquire vital
			 national security capabilities.
					Sec. 820. Defense cost accounting standards.
					Sec. 821. Increased micro-purchase threshold applicable to Department of Defense procurements.
					Sec. 822. Enhanced competition requirements.
					Sec. 823. Revision to effective date of senior executive benchmark compensation for allowable cost
			 limitations.
					Sec. 824. Treatment of independent research and development costs on certain contracts.
					Sec. 825. Exception to requirement to include cost or price to the Government as a factor in the
			 evaluation of proposals for certain multiple-award task or delivery order
			 contracts.
					Sec. 826. Extension of program for comprehensive small business contracting plans.
					Sec. 827. Treatment of side-by-side testing of certain equipment, munitions, and technologies
			 manufactured and developed under cooperative research and development
			 agreements as use of competitive procedures.
					Sec. 828. Defense Acquisition Challenge Program amendments.
					Sec. 829. Preference for fixed-price contracts.
					Sec. 830. Requirement to use firm fixed-price contracts for foreign military sales.
					Sec. 831. Preference for performance-based contract payments.
					Sec. 832. Contractor incentives to achieve savings and improve mission performance.
					Sec. 833. Sunset and repeal of certain contracting provisions.
					Sec. 834. Flexibility in contracting award program.
					Sec. 835. Protection of task order competition.
					Sec. 836. Contract closeout authority.
					Sec. 837. Closeout of old Department of the Navy contracts.
					Subtitle D—Provisions Relating to Major Defense Acquisition Programs
					Sec. 841. Change in date of submission to Congress of Selected Acquisition Reports.
					Sec. 842. Amendments relating to independent cost estimation and cost analysis.
					Sec. 843.  Revisions to Milestone B determinations.
					Sec. 844. Review and report on sustainment planning in the acquisition process.
					Sec. 845. Revision to distribution of annual report on operational test and evaluation.
					Sec. 846. Repeal of major automated information systems provisions.
					Sec. 847. Revisions to definition of major defense acquisition program.
					Sec. 848. Acquisition strategy.
					Sec. 849. Improved life-cycle cost control.
					Sec. 850. Authority to designate increments or blocks of items delivered under major defense
			 acquisition programs as major subprograms for purposes of acquisition
			 reporting.
					Sec. 851. Reporting of small business participation on Department of Defense programs.
					Sec. 852. Waiver of congressional notification for acquisition of tactical missiles and munitions
			 greater than quantity specified in law.
					Sec. 853. Multiple program multiyear contract pilot demonstration program.
					Sec. 854. Key performance parameter reduction pilot program.
					Sec. 855. Mission integration management.
					Subtitle E—Provisions Relating to Acquisition Workforce
					Sec. 861. Project management.
					Sec. 862. Authority to waive tenure requirement for program managers for program definition and
			 program execution periods.
					Sec. 863. Purposes for which the Department of Defense Acquisition Workforce Development Fund may
			 be used; advisory panel amendments.
					Sec. 864. Department of Defense Acquisition Workforce Development Fund determination adjustment.
					Sec. 865. Limitations on funds used for staff augmentation contracts at management headquarters of
			 the Department of Defense and the military departments.
					Sec. 866. Senior Military Acquisition Advisors in the Defense Acquisition Corps.
					Sec. 867. Authority of the Secretary of Defense under the acquisition demonstration project.
					Subtitle F—Provisions Relating to Commercial Items
					Sec. 871. Market research for determination of price reasonableness in acquisition of commercial
			 items.
					Sec. 872. Value analysis for the determination of price reasonableness.
					Sec. 873. Clarification of requirements relating to commercial item determinations.
					Sec. 874. Inapplicability of certain laws and regulations to the acquisition of commercial items
			 and commercially available off-the-shelf items.
					Sec. 875. Use of commercial or non-Government standards in lieu of military specifications and
			 standards.
					Sec. 876. Preference for commercial services.
					Sec. 877. Treatment of commingled items purchased by contractors as commercial items.
					Sec. 878. Treatment of services provided by nontraditional contractors as commercial items.
					Sec. 879. Defense pilot program for authority to acquire innovative commercial items, technologies,
			 and services using general solicitation competitive procedures.
					Sec. 880. Pilot programs for authority to acquire innovative commercial items using general
			 solicitation competitive procedures.
					Subtitle G—Industrial Base Matters
					Sec. 881. Greater integration of the national technology and industrial base.
					Sec. 882. Integration of civil and military roles in attaining national technology and industrial
			 base objectives.
					Sec. 883. Pilot program for distribution support and services for weapon systems contractors.
					Sec. 884. Nontraditional and small contractor innovation prototyping program.
					Subtitle H—Other Matters
					Sec. 885. Report on bid protests.
					Sec. 886. Review and report on indefinite delivery contracts.
					Sec. 887.  Review and report on contractual flow-down provisions.
					Sec. 888. Requirement and review relating to use of brand names or brand-name or equivalent
			 descriptions in solicitations.
					Sec. 889. Inclusion of information on common grounds for sustaining bid protests in annual
			 Government Accountability Office reports to Congress.
					Sec. 890. Study and report on contracts awarded to minority-owned and women-owned businesses.
					Sec. 891. Authority to provide reimbursable auditing services to certain non-Defense Agencies.
					Sec. 892. Selection of service providers for auditing services and audit readiness services.
					Sec. 893. Amendments to contractor business system requirements.
					Sec. 894. Improved management practices to reduce cost and improve performance of certain
			 Department of Defense organizations.
					Sec. 895. Exemption from requirement for capital planning and investment control for information
			 technology equipment included as integral part of a weapon or weapon
			 system.
					Sec. 896. Modifications to pilot program for streamlining awards for innovative technology
			 projects.
					Sec. 897. Rapid prototyping funds for the military departments.
					Sec. 898. Establishment of Panel on Department of Defense and AbilityOne Contracting Oversight,
			 Accountability, and Integrity; Defense Acquisition University training.
					Sec. 899. Coast Guard major acquisition programs.
					Sec. 899A. Enhanced authority to acquire products and services produced in Africa in support of
			 certain activities.
					Title IX—Department of Defense Organization and Management
					Subtitle A—Office of the Secretary of Defense and Related Matters
					Sec. 901. Organization of the Office of the Secretary of Defense.
					Sec. 902. Responsibilities and reporting of the Chief Information Officer of the Department of
			 Defense.
					Sec. 903. Maximum number of personnel in the Office of the Secretary of Defense and other
			 Department of Defense headquarters offices.
					Sec. 904. Repeal of Financial Management Modernization Executive Committee.
					Subtitle B—Organization and Management of the Department of Defense Generally
					Sec. 911. Organizational strategy for the Department of Defense.
					Sec. 912. Policy, organization, and management goals and priorities of the Secretary of Defense for
			 the Department of Defense.
					Sec. 913. Secretary of Defense delivery unit.
					Sec. 914. Performance of civilian functions by military personnel.
					Sec. 915. Repeal of requirements relating to efficiencies plan for the civilian personnel workforce
			 and service contractor workforce of the Department of Defense.
					Subtitle C—Joint Chiefs of Staff and Combatant Command Matters
					Sec. 921. Joint Chiefs of Staff and related combatant command matters.
					Sec. 922. Organization of the Department of Defense for management of special operations forces and
			 special operations.
					Sec. 923. Establishment of unified combatant command for cyber operations.
					Sec. 924. Assigned forces of the combatant commands.
					Sec. 925. Modifications to the requirements process.
					Sec. 926. Review of combatant command organization.
					Subtitle D—Organization and Management of Other Department of Defense Offices and Elements
					Sec. 931. Qualifications for appointment of the Secretaries of the military departments.
					Sec. 932. Enhanced personnel management authorities for the Chief of the National Guard Bureau.
					Sec. 933. Reorganization and redesignation of Office of Family Policy and Office of Community
			 Support for Military Families with Special Needs.
					Sec. 934. Redesignation of Assistant Secretary of the Air Force for Acquisition as Assistant
			 Secretary of the Air Force for Acquisition, Technology, and Logistics.
					Subtitle E—Strategies, Reports, and Related Matters
					Sec. 941. National defense strategy.
					Sec. 942. Commission on the National Defense Strategy for the United States.
					Sec. 943. Reform of the national military strategy.
					Sec. 944. Form of annual national security strategy report.
					Sec. 945. Modification to independent study of national security strategy formulation process.
					Subtitle F—Other Matters
					Sec. 951. Enhanced security programs for Department of Defense personnel and innovation
			 initiatives.
					Sec. 952. Modification of authority of the Secretary of Defense relating to protection of the
			 Pentagon Reservation and other Department of Defense facilities in the
			 National Capital Region.
					Sec. 953. Modifications to requirements for accounting for members of the Armed Forces and
			 Department of Defense civilian employees listed as missing.
					Sec. 954. Modifications to corrosion report.
					Title X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. Report on auditable financial statements.
					Sec. 1003. Increased use of commercial data integration and analysis products for the purpose of
			 preparing financial statement audits.
					Sec. 1004. Sense of Congress on sequestration.
					Sec. 1005. Requirement to transfer funds from Department of Defense Acquisition Workforce
			 Development Fund to the Treasury.
					Subtitle B—Counterdrug Activities
					Sec. 1011. Codification and modification of authority to provide support for counterdrug activities
			 and activities to counter transnational organized crime of civilian law
			 enforcement agencies.
					Sec. 1012. Secretary of Defense review of curricula and program structures of National Guard
			 counterdrug schools.
					Sec. 1013. Extension of authority to support unified counterdrug and counterterrorism campaign in
			 Colombia.
					Sec. 1014. Enhancement of information sharing and coordination of military training between
			 Department of Homeland Security and Department of Defense.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1021. Definition of short-term work with respect to overhaul, repair, or maintenance of naval
			 vessels.
					Sec. 1022. Warranty requirements for shipbuilding contracts.
					Sec. 1023. National Sea-Based Deterrence Fund.
					Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or
			 dock landing ships.
					Subtitle D—Counterterrorism
					Sec. 1031. Frequency of counterterrorism operations briefings.
					Sec. 1032. Prohibition on use of funds for transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, Cub, to the United States.
					Sec. 1033. Prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
			 Bay, Cuba.
					Sec. 1034. Prohibition on use of funds for transfer or release to certain countries of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1035. Prohibition on use of funds for realignment of forces at or closure of United States
			 Naval Station, Guantanamo Bay, Cuba.
					Sec. 1036. Congressional notification requirements for sensitive military operations.
					Subtitle E—Miscellaneous Authorities and Limitations
					Sec. 1041. Expanded authority for transportation by the Department of Defense of non-Department of
			 Defense personnel and cargo.
					Sec. 1042. Reduction in minimum number of Navy carrier air wings and carrier air wing headquarters
			 required to be maintained.
					Sec. 1043. Modification to support for non-Federal development and testing of material for chemical
			 agent defense.
					Sec. 1044. Protection of certain Federal spectrum operations.
					Sec. 1045. Prohibition on use of funds for retirement of legacy maritime mine countermeasures
			 platforms.
					Sec. 1046. Extension of authority of Secretary of Transportation to issue non-premium aviation
			 insurance.
					Sec. 1047. Evaluation of Navy alternate combination cover and unisex combination cover.
					Sec. 1048. Independent evaluation of Department of Defense excess property program.
					Sec. 1049. Waiver of certain polygraph examination requirements.
					Sec. 1050. Use of Transportation Worker Identification Credential to gain access at Department of
			 Defense installations.
					Sec. 1051. Limitation on availability of funds for destruction of certain landmines and briefing on
			 development of replacement anti-personnel landmine munitions.
					Sec. 1052. Transition of Air Force to operation of remotely piloted aircraft by enlisted personnel.
					Sec. 1053. Prohibition on divestment of Marine Corps Search and Rescue Units.
					Sec. 1054. Support for the Associate Director of the Central Intelligence Agency for Military
			 Affairs.
					Sec. 1055. Notification on the provision of defense sensitive support.
					Sec. 1056. Prohibition on enforcement of military commission rulings preventing members of the
			 Armed Forces from carrying out otherwise lawful duties based on member
			 sex.
					Subtitle F—Studies and Reports
					Sec. 1061. Temporary continuation of certain Department of Defense reporting requirements.
					Sec. 1062. Reports on programs managed under alternative compensatory control measures in the
			 Department of Defense.
					Sec. 1063. Matters for inclusion in report on designation of countries for which rewards may be
			 paid under Department of Defense rewards program.
					Sec. 1064. Annual reports on unfunded priorities of the Armed Forces and the combatant commands and
			 annual report on combatant command requirements.
					Sec. 1065. Management and reviews of electromagnetic spectrum.
					Sec. 1066. Requirement for notice and reporting to Committees on Armed Services on certain
			 expenditures of funds by Defense Intelligence Agency.
					Sec. 1067. Congressional notification of biological select agent and toxin theft, loss, or release
			 involving the Department of Defense.
					Sec. 1068. Report on service-provided support and enabling capabilities to United States special
			 operations forces.
					Sec. 1069. Report on citizen security responsibilities in the Northern Triangle of Central America.
					Sec. 1070. Report on counterproliferation activities and programs.
					Sec. 1071. Report on testing and integration of minehunting sonar systems to improve Littoral
			 Combat Ship minehunting capabilities.
					Sec. 1072. Quarterly reports on parachute jumps conducted at Fort Bragg and Pope Army Airfield and
			 Air Force support for such jumps.
					Sec. 1073. Study on military helicopter noise.
					Sec. 1074. Independent review of United States military strategy and force posture in the United
			 States Pacific Command area of responsibility.
					Sec. 1075. Assessment of the joint ground forces of the Armed Forces.
					Subtitle G—Other Matters
					Sec. 1081. Technical and clerical amendments.
					Sec. 1082. Increase in maximum amount available for equipment, services, and supplies provided for
			 humanitarian demining assistance.
					Sec. 1083. Liquidation of unpaid credits accrued as a result of transactions under a
			 cross-servicing agreement.
					Sec. 1084. Modification of requirements relating to management of military technicians.
					Sec. 1085. Streamlining of the National Security Council.
					Sec. 1086. National biodefense strategy.
					Sec. 1087. Global Cultural Knowledge Network.
					Sec. 1088. Sense of Congress regarding Connecticut’s Submarine Century.
					Sec. 1089. Sense of Congress regarding the reporting of the MV–22 mishap in Marana, Arizona, on
			 April 8, 2000.
					Sec. 1090. Cost of Wars.
					Sec. 1091. Reconnaissance Strike Group matters.
					Sec. 1092. Border security metrics.
					Sec. 1093. Program to commemorate the 100th anniversary of the Tomb of the Unknown Soldier.
					Sec. 1094. Sense of Congress regarding the OCONUS basing of the KC–46A aircraft.
					Sec. 1095. Designation of a Department of Defense Strategic Arctic Port.
					Sec. 1096. Recovery of excess rifles, ammunition, and parts granted to foreign countries and
			 transfer to certain persons.
					Title XI—Civilian Personnel Matters
					Subtitle A—Department of Defense Matters Generally
					Sec. 1101. Civilian personnel management.
					Sec. 1102. Repeal of requirement for annual strategic workforce plan for the Department of Defense.
					Sec. 1103. Training for employment personnel of Department of Defense on matters relating to
			 authorities for recruitment and retention at United States Cyber Command.
					Sec. 1104. Public-private talent exchange.
					Sec. 1105. Temporary and term appointments in the competitive service in the Department of Defense.
					Sec. 1106. Direct-hire authority for the Department of Defense for post-secondary students and
			 recent graduates.
					Sec. 1107. Temporary increase in maximum amount of voluntary separation incentive pay authorized
			 for civilian employees of the Department of Defense.
					Sec. 1108. Extension of rate of overtime pay for Department of the Navy employees performing work
			 aboard or dockside in support of the nuclear-powered aircraft carrier
			 forward deployed in Japan.
					Sec. 1109. Limitation on number of DOD SES positions.
					Sec. 1110. Direct hire authority for financial management experts in the Department of Defense
			 workforce.
					Sec. 1111. Repeal of certain basis for appointment of a retired member of the Armed Forces to
			 Department of Defense position within 180 days of retirement.
					Subtitle B—Department of Defense Science and Technology Laboratories and Related Matters
					Sec. 1121. Permanent personnel management authority for the Department of Defense for experts in
			 science and engineering.
					Sec. 1122. Codification and modification of certain authorities for certain positions at Department
			 of Defense research and engineering laboratories.
					Sec. 1123. Modification to information technology personnel exchange program.
					Sec. 1124. Pilot program on enhanced pay authority for certain research and technology positions in
			 the science and technology reinvention laboratories of the Department of
			 Defense.
					Sec. 1125. Temporary direct hire authority for domestic defense industrial base facilities, the
			 Major Range and Test Facilities Base, and the Office of the Director of
			 Operational Test and Evaluation.
					Subtitle C—Governmentwide Matters
					Sec. 1131. Elimination of two-year eligibility limitation for noncompetitive appointment of spouses
			 of members of the Armed Forces.
					Sec. 1132. Temporary personnel flexibilities for domestic defense industrial base facilities and
			 Major Range and Test Facilities Base civilian personnel.
					Sec. 1133. One-year extension of temporary authority to grant allowances, benefits, and gratuities
			 to civilian personnel on official duty in a combat zone.
					Sec. 1134. Advance payments for employees relocating within the United States and its territories.
					Sec. 1135. Eligibility of employees in a time-limited appointment to compete for a permanent
			 appointment at any Federal agency.
					Sec. 1136.  Review of official personnel file of former Federal employees before rehiring.
					Sec. 1137. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.
					Sec. 1138. Administrative leave.
					Sec. 1139. Direct hiring for Federal wage schedule employees.
					Sec. 1140. Record of investigation of personnel action in separated employee’s official personnel
			 file.
					Title XII—Matters relating to foreign nations
					Subtitle A—Assistance and training
					Sec. 1201. One-year extension of logistical support for coalition forces supporting certain United
			 States military operations.
					Sec. 1202. Special Defense Acquisition Fund matters.
					Sec. 1203. Codification of authority for support of special operations to combat terrorism.
					Sec. 1204. Independent evaluation of strategic framework for Department of Defense security
			 cooperation.
					Sec. 1205. Sense of Congress regarding an assessment, monitoring, and evaluation framework for
			 security cooperation.
					Subtitle B—Matters relating to Afghanistan and Pakistan
					Sec. 1211. Extension and modification of Commanders’ Emergency Response Program.
					Sec. 1212. Extension of authority to acquire products and services produced in countries along a
			 major route of supply to Afghanistan.
					Sec. 1213. Extension and modification of authority to transfer defense articles and provide defense
			 services to the military and security forces of Afghanistan.
					Sec. 1214. Special immigrant status for certain Afghans.
					Sec. 1215. Modification to semiannual report on enhancing security and stability in Afghanistan.
					Sec. 1216. Prohibition on use of funds for certain programs and projects of the Department of
			 Defense in Afghanistan that cannot be safely accessed by United States
			 Government personnel.
					Sec. 1217. Improvement of oversight of United States Government efforts in Afghanistan.
					Sec. 1218. Extension and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations.
					Subtitle C—Matters relating to Syria, Iraq, and Iran
					Sec. 1221. Modification and extension of authority to provide assistance to the vetted Syrian
			 opposition.
					Sec. 1222. Modification and extension of authority to provide assistance to counter the Islamic
			 State of Iraq and the Levant.
					Sec. 1223. Extension and modification of authority to support operations and activities of the
			 Office of Security Cooperation in Iraq.
					Sec. 1224. Limitation on provision of man-portable air defense systems to the vetted Syrian
			 opposition during fiscal year 2017.
					Sec. 1225. Modification of annual report on military power of Iran.
					Sec. 1226. Quarterly report on confirmed ballistic missile launches from Iran.
					Subtitle D—Matters relating to the Russian Federation
					Sec. 1231. Military response options to Russian Federation violation of INF Treaty.
					Sec. 1232. Limitation on military cooperation between the United States and the Russian Federation.
					Sec. 1233. Extension and modification of authority on training for Eastern European national
			 military forces in the course of multilateral exercises.
					Sec. 1234. Prohibition on availability of funds relating to sovereignty of the Russian Federation
			 over Crimea.
					Sec. 1235. Annual report on military and security developments involving the Russian Federation.
					Sec. 1236. Limitation on use of funds to vote to approve or otherwise adopt any implementing
			 decision of the Open Skies Consultative Commission and related
			 requirements.
					Sec. 1237. Extension and enhancement of Ukraine Security Assistance Initiative.
					Sec. 1238. Reports on INF Treaty and Open Skies Treaty.
					Subtitle E—Reform of Department of Defense Security Cooperation
					Sec. 1241. Enactment of new chapter for defense security cooperation.
					Sec. 1242. Military-to-military exchanges.
					Sec. 1243. Consolidation and revision of authorities for payment of personnel expenses necessary
			 for theater security cooperation.
					Sec. 1244. Transfer and revision of certain authorities on payment of expenses of training and
			 exercises with friendly foreign forces.
					Sec. 1245. Transfer and revision of authority to provide operational support to forces of friendly
			 foreign countries.
					Sec. 1246. Department of Defense State Partnership Program.
					Sec. 1247. Transfer of authority on Regional Defense Combating Terrorism Fellowship Program.
					Sec. 1248. Consolidation of authorities for service academy international engagement.
					Sec. 1249. Consolidated annual budget for security cooperation programs and activities of the
			 Department of Defense.
					Sec. 1250. Department of Defense security cooperation workforce development.
					Sec. 1251. Reporting requirements.
					Sec. 1252. Quadrennial review of security sector assistance programs and authorities of the United
			 States Government.
					Sec. 1253. Other conforming amendments and authority for administration.
					Subtitle F—Human rights sanctions
					Sec. 1261. Short title.
					Sec. 1262. Definitions.
					Sec. 1263. Authorization of imposition of sanctions.
					Sec. 1264. Reports to Congress.
					Sec. 1265. Sunset.
					Subtitle G—Miscellaneous reports
					Sec. 1271. Modification of annual report on military and security developments involving the
			 People’s Republic of China.
					Sec. 1272. Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of
			 the Department of Defense.
					Sec. 1273. Strategy for United States defense interests in Africa.
					Sec. 1274. Report on the potential for cooperation between the United States and Israel on directed
			 energy capabilities.
					Sec. 1275. Annual update of Department of Defense Freedom of Navigation Report.
					Sec. 1276. Assessment of proliferation of certain remotely piloted aircraft systems.
					Subtitle H—Other matters
					Sec. 1281. Enhancement of interagency support during contingency operations and transition periods.
					Sec. 1282. Two-year extension and modification of authorization of non-conventional assisted
			 recovery capabilities.
					Sec. 1283. Authority to destroy certain specified World War II-era United States-origin chemical
			 munitions located on San Jose Island, Republic of Panama.
					Sec. 1284. Sense of Congress on military exchanges between the United States and Taiwan.
					Sec. 1285. Limitation on availability of funds to implement the Arms Trade Treaty.
					Sec. 1286. Prohibition on use of funds to invite, assist, or otherwise assure the participation of
			 Cuba in certain joint or multilateral exercises.
					Sec. 1287. Global Engagement Center.
					Sec. 1288. Modification of United States International Broadcasting Act of 1994.
					Sec. 1289. Redesignation of South China Sea Initiative.
					Sec. 1290. Measures against persons involved in activities that violate arms control treaties or
			 agreements with the United States.
					Sec. 1291. Agreements with foreign governments to develop land-based water resources in support of
			 and in preparation for contingency operations.
					Sec. 1292. Enhancing defense and security cooperation with India.
					Sec. 1293. Coordination of efforts to develop free trade agreements with sub-Saharan African
			 countries.
					Sec. 1294. Extension and expansion of authority to support border security operations of certain
			 foreign countries.
					Sec. 1295. Modification and clarification of United States-Israel anti-tunnel cooperation
			 authority.
					Sec. 1296. Maintenance of prohibition on procurement by Department of Defense of People’s Republic
			 of China-origin items that meet the definition of goods and services
			 controlled as munitions items when moved to the “600 series” of the
			 Commerce Control List.
					Sec. 1297. International sales process improvements.
					Sec. 1298. Efforts to end modern slavery.
					Title XIII—Cooperative Threat Reduction
					Sec. 1301. Specification of Cooperative Threat Reduction funds.
					Sec. 1302. Funding allocations.
					Sec. 1303. Limitation on availability of funds for Cooperative Threat Reduction in People’s
			 Republic of China.
					Title XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital funds.
					Sec. 1402. Chemical Agents and Munitions Destruction, Defense.
					Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1404. Defense Inspector General.
					Sec. 1405. Defense Health Program.
					Subtitle B—National Defense Stockpile
					Sec. 1411. Authority to dispose of certain materials from and to acquire additional materials for
			 the National Defense Stockpile.
					Sec. 1412. National Defense Stockpile matters.
					Subtitle C—Chemical Demilitarization Matters
					Sec. 1421. National Academies of Sciences study on conventional munitions demilitarization
			 alternative technologies.
					Subtitle D—Other Matters
					Sec. 1431. Authority for transfer of funds to joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund for Captain James A. Lovell
			 Health Care Center, Illinois.
					Sec. 1432. Authorization of appropriations for Armed Forces Retirement Home.
					Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of Appropriations
					Sec. 1501. Purpose and treatment of certain authorizations of appropriations.
					Sec. 1502. Procurement.
					Sec. 1503. Research, development, test, and evaluation.
					Sec. 1504. Operation and maintenance.
					Sec. 1505. Military personnel.
					Sec. 1506. Working capital funds.
					Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1508. Defense Inspector General.
					Sec. 1509. Defense Health program.
					Subtitle B—Financial Matters
					Sec. 1511. Treatment as additional authorizations.
					Sec. 1512. Special transfer authority.
					Subtitle C—Limitations, Reports, and Other Matters
					Sec. 1521. Afghanistan Security Forces Fund.
					Sec. 1522. Joint Improvised Explosive Device Defeat Fund.
					Sec. 1523. Extension of authority to use Joint Improvised Explosive Device Defeat Fund for training
			 of foreign security forces to defeat improvised explosive devices.
					Sec. 1524. Overseas contingency operations.
					Sec. 1525. Extension and modification of authorities on Counterterrorism Partnerships Fund.
					Title XVI—Strategic Programs, Cyber, and Intelligence Matters
					Subtitle A—Space Activities
					Sec. 1601. Repeal of provision permitting the use of rocket engines from the Russian Federation for
			 the evolved expendable launch vehicle program.
					Sec. 1602. Exception to the prohibition on contracting with Russian suppliers of rocket engines for
			 the evolved expendable launch vehicle program.
					Sec. 1603. Rocket propulsion system to replace RD–180.
					Sec. 1604. Plan for use of allied launch vehicles.
					Sec. 1605. Analysis of alternatives for wide-band communications.
					Sec. 1606. Modification of pilot program for acquisition of commercial satellite communication
			 services.
					Sec. 1607. Space-based environmental monitoring.
					Sec. 1608. Prohibition on use of certain non-allied positioning, navigation, and timing systems.
					Sec. 1609. Limitation of availability of funds for the Joint Space Operations Center Mission
			 System.
					Sec. 1610. Limitations on availability of funds for the Global Positioning System Next Generation
			 Operational Control System.
					Sec. 1611. Availability of funds for certain secure voice conferencing capabilities.
					Sec. 1612. Space-based infrared system and advanced extremely high frequency program.
					Sec. 1613. Pilot program on commercial weather data.
					Sec. 1614. Plans on transfer of acquisition and funding authority of certain weather missions to
			 National Reconnaissance Office.
					Sec. 1615. Five-year plan for Joint Interagency Combined Space Operations Center.
					Sec. 1616. Organization and management of national security space activities of the Department of
			 Defense.
					Sec. 1617. Review of charter of Operationally Responsive Space Program Office.
					Sec. 1618. Backup and complementary positioning, navigation, and timing capabilities of Global
			 Positioning System.
					Sec. 1619. Report on use of spacecraft assets of the space-based infrared system wide-field-of-view
			 program.
					Sec. 1620. Provision of certain information to Government Accountability Office by National
			 Reconnaissance Office.
					Sec. 1621. Cost-benefit analysis of commercial use of excess ballistic missile solid rocket motors.
					Sec. 1622. Independent assessment of Global Positioning System Next Generation Operational Control
			 System.
					Subtitle B—Defense Intelligence and Intelligence-Related Activities
					Sec. 1631. Report on United States Central Command Intelligence Fusion Center.
					Sec. 1632. Prohibition on availability of funds for certain relocation activities for NATO
			 Intelligence Fusion Cell.
					Sec. 1633. Survey and review of Defense Intelligence Enterprise.
					Subtitle C—Cyberspace-Related Matters
					Sec. 1641. Special emergency procurement authority to facilitate the defense against or recovery
			 from a cyber attack.
					Sec. 1642. Limitation on termination of dual-hat arrangement for Commander of the United States
			 Cyber Command.
					Sec. 1643. Cyber mission forces matters.
					Sec. 1644. Requirement to enter into agreements relating to use of cyber opposition forces.
					Sec. 1645. Cyber protection support for Department of Defense personnel in positions highly
			 vulnerable to cyber attack.
					Sec. 1646. Limitation on full deployment of joint regional security stacks.
					Sec. 1647. Advisory committee on industrial security and industrial base policy.
					Sec. 1648. Change in name of National Defense University’s Information Resources Management College
			 to College of Information and Cyberspace.
					Sec. 1649. Evaluation of cyber vulnerabilities of F–35 aircraft and support systems.
					Sec. 1650. Evaluation of cyber vulnerabilities of Department of Defense critical infrastructure.
					Sec. 1651. Strategy to incorporate Army reserve component cyber protection teams into Department of
			 Defense cyber mission force.
					Sec. 1652. Strategic Plan for the Defense Information Systems Agency.
					Sec. 1653. Plan for information security continuous monitoring capability and comply-to-connect
			 policy; limitation on software licensing.
					Sec. 1654. Reports on deterrence of adversaries in cyberspace.
					Sec. 1655. Sense of Congress on cyber resiliency of the networks and communications systems of the
			 National Guard.
					Subtitle D—Nuclear Forces
					Sec. 1661. Improvements to Council on Oversight of National Leadership Command, Control, and
			 Communications System.
					Sec. 1662. Treatment of certain sensitive information by State and local governments.
					Sec. 1663. Procurement authority for certain parts of intercontinental ballistic missile fuzes.
					Sec. 1664. Prohibition on availability of funds for mobile variant of ground-based strategic
			 deterrent missile.
					Sec. 1665. Limitation on availability of funds for extension of New START Treaty.
					Sec. 1666. Certifications regarding integrated tactical warning and attack assessment mission of
			 the Air Force.
					Sec. 1667. Matters relating to intercontinental ballistic missiles.
					Sec. 1668. Requests for forces to meet security requirements for land-based nuclear forces.
					Sec. 1669. Report on Russian and Chinese political and military leadership survivability, command
			 and control, and continuity of government programs and activities.
					Sec. 1670. Review by Comptroller General of the United States of recommendations relating to
			 nuclear enterprise of Department of Defense.
					Sec. 1671. Sense of Congress on nuclear deterrence.
					Sec. 1672. Sense of Congress on importance of independent nuclear deterrent of United Kingdom.
					Subtitle E—Missile Defense Programs
					Sec. 1681. National missile defense policy.
					Sec. 1682. Extensions of prohibitions relating to missile defense information and systems.
					Sec. 1683. Non-terrestrial missile defense intercept and defeat capability for the ballistic
			 missile defense system.
					Sec. 1684. Review of the missile defeat policy and strategy of the United States.
					Sec. 1685. Maximizing Aegis Ashore capability and developing medium range discrimination radar.
					Sec. 1686. Technical authority for integrated air and missile defense activities and programs.
					Sec. 1687. Hypersonic defense capability development.
					Sec. 1688. Conventional Prompt Global Strike weapons system.
					Sec. 1689. Required testing by Missile Defense Agency of ground-based midcourse defense element of
			 ballistic missile defense system.
					Sec. 1690. Iron Dome short-range rocket defense system and Israeli cooperative missile defense
			 program codevelopment and coproduction.
					Sec. 1691. Limitations on availability of funds for lower tier air and missile defense capability
			 of the Army.
					Sec. 1692. Pilot program on loss of unclassified, controlled technical information.
					Sec. 1693. Plan for procurement of medium-range discrimination radar to improve homeland missile
			 defense.
					Sec. 1694. Review of Missile Defense Agency budget submissions for ground-based midcourse defense
			 and evaluation of alternative ground-based interceptor deployments.
					Sec. 1695. Semiannual notifications on missile defense tests and costs.
					Sec. 1696. Reports on unfunded priorities of the Missile Defense Agency.
					Subtitle F—Other matters
					Sec. 1697. Protection of certain facilities and assets from unmanned aircraft.
					Sec. 1698. Harmful interference to Department of Defense Global Positioning System.
					Title XVII—Guam World War II Loyalty Recognition Act
					Sec. 1701. Short title.
					Sec. 1702. Recognition of the suffering and loyalty of the residents of Guam.
					Sec. 1703. Guam World War II Claims Fund.
					Sec. 1704. Payments for Guam World War II claims.
					Sec. 1705. Adjudication.
					Sec. 1706. Grants program to memorialize the occupation of Guam during World War II.
					Sec. 1707. Authorization of appropriations.
					Title XVIII—Matters Relating to Small Business Procurement
					Subtitle A—Improving Transparency and Clarity for Small Businesses
					Sec. 1801. Plain language rewrite of requirements for small business procurements.
					Sec. 1802. Transparency in small business goals.
					Subtitle B—Clarifying the Roles of Small Business Advocates
					Sec. 1811. Scope of review by procurement center representatives.
					Sec. 1812. Duties of the Office of Small and Disadvantaged Business Utilization.
					Sec. 1813. Improving contractor compliance.
					Sec. 1814. Improving education on small business regulations.
					Subtitle C—Strengthening Opportunities for Competition in Subcontracting
					Sec. 1821. Good faith in subcontracting.
					Sec. 1822. Pilot program to provide opportunities for qualified subcontractors to obtain past
			 performance ratings.
					Sec. 1823. Amendments to the Mentor-Protege Program of the Department of Defense.
					Subtitle D—Miscellaneous Provisions
					Sec. 1831. Improvements to size standards for small agricultural producers.
					Sec. 1832. Uniformity in service-disabled veteran definitions.
					Sec. 1833. Office of Hearings and Appeals.
					Sec. 1834. Extension of SBIR and STTR programs.
					Sec. 1835. Issuance of guidance on small business matters.
					Subtitle E—Improving Cyber Preparedness for Small Businesses
					Sec. 1841. Small Business Development Center Cyber Strategy and outreach.
					Sec. 1842. Role of small business development centers in cybersecurity and preparedness.
					Sec. 1843. Additional cybersecurity assistance for small business development centers.
					Sec. 1844. Prohibition on additional funds.
					Title XIX—Department of Homeland Security Coordination
					Sec. 1901. Department of Homeland Security coordination.
					Sec. 1902. Office of Strategy, Policy, and Plans of the Department of Homeland Security.
					Sec. 1903. Management and execution.
					Sec. 1904. Chief Human Capital Officer of the Department of Homeland Security.
					Sec. 1905. Department of Homeland Security transparency.
					Sec. 1906. Transparency in research and development.
					Sec. 1907. United States Government review of certain foreign fighters.
					Sec. 1908. National strategy to combat terrorist travel.
					Sec. 1909. National Operations Center.
					Sec. 1910. Department of Homeland Security strategy for international programs.
					Sec. 1911. State and high-risk urban area working groups.
					Sec. 1912. Cybersecurity strategy for the Department of Homeland Security.
					Sec. 1913. EMP and GMD planning, research and development, and protection and preparedness.
					Division B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to be specified by law.
					Sec. 2003. Effective date.
					Title XXI—Army military construction
					Sec. 2101. Authorized Army construction and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2105. Extension of authorizations of certain fiscal year 2013 projects.
					Sec. 2106. Extension of authorizations of certain fiscal year 2014 projects.
					Title XXII—Navy military construction
					Sec. 2201. Authorized Navy construction and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects.
					Sec. 2207. Extension of authorizations of certain fiscal year 2014 projects.
					
	    Sec. 2208. Status of net negative policy regarding Navy acreage on Guam.
          
					Title XXIII—Air Force Military Construction
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing units.
					Sec. 2304. Authorization of appropriations, Air Force.
					Sec. 2305. Modification of authority to carry out certain fiscal year 2016 project.
					Sec. 2306. Extension of authorization of certain fiscal year 2013 project.
					Sec. 2307. Extension of authorization of certain fiscal year 2014 project.
					Sec. 2308. Restriction on acquisition of property in Northern Mariana Islands.
					Title XXIV—Defense Agencies Military Construction
					Sec. 2401. Authorized Defense Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense Agencies.
					Sec. 2404. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2405. Extension of authorizations of certain fiscal year 2013 projects.
					Sec. 2406. Extension of authorizations of certain fiscal year 2014 projects.
					Title XXV—International programs
					Subtitle A—North Atlantic Treaty Organization Security Investment Program
					Sec. 2501. Authorized NATO construction and land acquisition projects.
					Sec. 2502. Authorization of appropriations, NATO.
					Subtitle B—Host country In-Kind contributions
					Sec. 2511. Republic of Korea funded construction projects.
					Title XXVI—Guard and Reserve Forces Facilities
					Subtitle A—Project Authorizations and Authorization of Appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other matters
					Sec. 2611. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2612. Modification of authority to carry out certain fiscal year 2015 project.
					Sec. 2613. Modification of authority to carry out certain fiscal year 2016 project.
					Sec. 2614. Extension of authorization of certain fiscal year 2013 project.
					Sec. 2615. Extension of authorizations of certain fiscal year 2014 projects.
					Title XXVII—Base realignment and closure activities
					Sec. 2701. Extension of authorizations of certain fiscal year 2014 projects.
					Sec. 2702. Prohibition on conducting additional Base Realignment and Closure (BRAC) round.
					Title XXVIII—Military Construction General Provisions
					Subtitle A—Military Construction Program and Military Family Housing
					Sec. 2801. Modification of criteria for treatment of laboratory revitalization projects as minor
			 military construction projects.
					Sec. 2802. Classification of facility conversion projects as repair projects.
					Sec. 2803. Limited authority for scope of work increase.
					Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States.
					Sec. 2805. Authority to expand energy conservation construction program to include energy
			 resiliency projects.
					Sec. 2806. Additional entities eligible for participation in defense laboratory modernization pilot
			 program.
					Sec. 2807. Extension of temporary authority for acceptance and use of contributions for certain
			 construction, maintenance, and repair projects mutually beneficial to the
			 Department of Defense and Kuwait military forces.
					Subtitle B—Real Property and Facilities Administration
					Sec. 2811. Acceptance of military construction projects as payments in-kind and in-kind
			 contributions.
					Sec. 2812. Allotment of space and provision of services to WIC offices operating on military
			 installations.
					
	    Sec. 2813. Sense of Congress regarding inclusion of stormwater systems and components
			 within the meaning of wastewater system under the Department of Defense authority for conveyance of utility systems.
          
					Sec. 2814. Assessment of public schools on Department of Defense installations.
					Sec. 2815. Prior certification required for use of Department of Defense facilities by other
			 Federal agencies for temporary housing support.
					Subtitle C—Land Conveyances
					Sec. 2821. Land conveyance, High Frequency Active Auroral Research Program facility and adjacent
			 property, Gakona, Alaska.
					Sec. 2822. Land conveyance, Campion Air Force Radar Station, Galena, Alaska.
					Sec. 2823. Lease, Joint Base Elmendorf-Richardson, Alaska.
					Sec. 2824. Transfer of administrative jurisdictions, Navajo Army Depot, Arizona.
					Sec. 2825. Exchange of property interests, San Diego Unified Port District, California.
					Sec. 2826. Release of property interests retained in connection with land conveyance, Eglin Air
			 Force Base, Florida.
					Sec. 2827. Land exchange, Fort Hood, Texas.
					Sec. 2828. Land Conveyance, P–36 Warehouse, Colbern United States Army Reserve Center, Laredo,
			 Texas.
					Sec. 2829. Land conveyance, St. George National Guard Armory, St. George, Utah.
					Sec. 2829A. Land acquisitions, Arlington County, Virginia.
					Sec. 2829B. Release of restrictions, Richland Innovation Center, Richland, Washington.
					Sec. 2829C. Modification of land conveyance, Rocky Mountain Arsenal National Wildlife Refuge.
					Sec. 2829D. Closure of St. Marys Airport.
					Sec. 2829E. Transfer of Fort Belvoir Mark Center Campus from the Secretary of the Army to the
			 Secretary of Defense and applicability of certain provisions of law
			 relating to the Pentagon Reservation.
					Sec. 2829F. Return of certain lands at Fort Wingate, New Mexico, to the original inhabitants.
					Subtitle D—Military Memorials, Monuments, and Museums
					Sec. 2831. Cyber Center for Education and Innovation-Home of the National Cryptologic Museum.
					Sec. 2832. Renaming site of the Dayton Aviation Heritage National Historical Park, Ohio.
					Sec. 2833. Women’s military service memorials and museums.
					Sec. 2834. Petersburg National Battlefield boundary modification.
					Subtitle E—Designations and Other Matters
					Sec. 2841. Designation of portion of Moffett Federal Airfield, California, as Moffett Air National
			 Guard Base.
					Sec. 2842. Redesignation of Mike O’Callaghan Federal Medical Center.
					Sec. 2843. Replenishment of Sierra Vista subwatershed regional aquifer, Arizona.
					Sec. 2844. Limited exceptions to restriction on development of public infrastructure in connection
			 with realignment of Marine Corps forces in Asia-Pacific region.
					Sec. 2845. Duration of withdrawal and reservation of public land, Naval Air Weapons Station China
			 Lake, California.
					Title XXIX—Overseas Contingency Operations Military Construction
					Sec. 2901. Authorized Navy construction and land acquisition projects.
					Sec. 2902. Authorized Air Force construction and land acquisition projects.
					Sec. 2903. Authorization of appropriations.
					Title XXX—Utah Test and Training Range and Related Matters
					Subtitle A—Authorization for temporary closure of certain public land adjacent to the Utah Test and
			 Training Range
					Sec. 3001. Definitions.
					Sec. 3002. Memorandum of agreement.
					Sec. 3003. Temporary closures.
					Sec. 3004. Liability.
					Sec. 3005. Community resource advisory group.
					Sec. 3006. Savings clauses.
					Subtitle B—Bureau of Land Management land exchange with State of Utah
					Sec. 3011. Definitions.
					Sec. 3012. Exchange of Federal land and non-Federal land.
					Sec. 3013. Status and management of non-Federal land acquired by the United States.
					Sec. 3014. Hazardous substances.
					Division C—Department of Energy National Security Authorizations and Other Authorizations
					Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					Subtitle A—National Security Programs and Authorizations
					Sec. 3101. National Nuclear Security Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Sec. 3104. Nuclear energy.
					Subtitle B—Program Authorizations, Restrictions, and Limitations
					Sec. 3111. Independent acquisition project reviews of capital assets acquisition projects.
					Sec. 3112. Protection of certain nuclear facilities and assets from unmanned aircraft.
					Sec. 3113. Common financial reporting system for the nuclear security enterprise.
					Sec. 3114. Rough estimate of total life cycle cost of tank waste cleanup at Hanford Nuclear
			 Reservation.
					Sec. 3115. Annual certification of shipments to Waste Isolation Pilot Plant.
					Sec. 3116. Disposition of weapons-usable plutonium.
					Sec. 3117. Design basis threat.
					Sec. 3118. Industry best practices in operations at National Nuclear Security Administration
			 facilities and sites.
					Sec. 3119. Pilot program on unavailability for overhead costs of amounts specified for
			 laboratory-directed research and development.
					Sec. 3120. Research and development of advanced naval nuclear fuel system based on low-enriched
			 uranium.
					Sec. 3121. Increase in certain limitations applicable to funds for conceptual and construction
			 design of the Department of Energy.
					Sec. 3122. Prohibition on availability of funds for programs in Russian Federation.
					Sec. 3123. Limitation on availability of funds for Federal salaries and expenses.
					Sec. 3124. Limitation on availability of funds for defense environmental cleanup program direction.
					Sec. 3125. Limitation on availability of funds for acceleration of nuclear weapons dismantlement.
					Subtitle C—Plans and reports
					Sec. 3131. Independent assessment of technology development under defense environmental cleanup
			 program.
					Sec. 3132. Updated plan for verification and monitoring of proliferation of nuclear weapons and
			 fissile material.
					Sec. 3133. Report on the use of highly-enriched uranium for naval reactors.
					Sec. 3134. Analysis of approaches for supplemental treatment of low-activity waste at Hanford
			 Nuclear Reservation.
					Sec. 3135. Clarification of annual report and certification on status of security of atomic energy
			 defense facilities.
					Sec. 3136. Report on service support contracts and authority for appointment of certain personnel.
					Sec. 3137. Elimination of certain reporting requirements.
					Sec. 3138. Report on United States nuclear deterrence.
					Title XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD
					Sec. 3201. Authorization.
					Title XXXIV—NAVAL PETROLEUM RESERVES
					Sec. 3401. Authorization of appropriations.
					Title XXXV—Maritime Matters
					Subtitle A—Maritime Administration, Coast Guard, and Shipping Matters
					Sec. 3501. Authorization of the Maritime Administration.
					Sec. 3502. Authority to extend certain age restrictions relating to vessels in the Maritime
			 Security Fleet.
					Sec. 3503. Corrections to provisions enacted by Coast Guard Authorization Acts.
					Sec. 3504. Status of National Defense Reserve Fleet vessels.
					Sec. 3505. NDRF national security multi-mission vessel.
					Sec. 3506. Superintendent of United States Merchant Marine Academy.
					Sec. 3507. Use of National Defense Reserve Fleet scrapping proceeds.
					Sec. 3508. Floating dry docks.
					Sec. 3509. Transportation worker identification credentials for individuals undergoing separation,
			 discharge, or release from the Armed Forces.
					Sec. 3510. Actions to address sexual harassment and sexual assault at the United States Merchant
			 Marine Academy.
					Sec. 3511. Sexual assault response coordinators and sexual assault victim advocates.
					Sec. 3512. Report from the Department of Transportation Inspector General.
					Sec. 3513. Sexual assault prevention and response working group.
					Sec. 3514. Sea Year compliance.
					Sec. 3515. State maritime academy physical standards and reporting.
					Sec. 3516. Appointments.
					Sec. 3517. Maritime workforce working group.
					Sec. 3518. Maritime extreme weather task force.
					Sec. 3519. Workforce plans and onboarding policies.
					Sec. 3520. Drug and alcohol policy.
					Sec. 3521. Vessel transfers.
					Sec. 3522. Clarifying amendment; continuation boards.
					Sec. 3523. Polar icebreaker recapitalization plan.
					Sec. 3524. GAO report on icebreaking capability in United States.
					Subtitle B—Pribilof Islands Transition Completion 
					Sec. 3531. Short title.
					Sec. 3532. Conveyance of property.
					Sec. 3533. Transfer, use, and disposal of tract 43.
					Subtitle C—Sexual harassment and assault prevention at the National Oceanic and Atmospheric
			 Administration
					Sec. 3541. Actions to address sexual harassment at National Oceanic and Atmospheric Administration.
					Sec. 3542. Actions to address sexual assault at National Oceanic and Atmospheric Administration.
					Sec. 3543. Rights of the victim of a sexual assault.
					Sec. 3544. Change of station.
					Sec. 3545. Applicability of policies to crews of vessels secured by National Oceanic and
			 Atmospheric Administration under contract.
					Sec. 3546. Annual report on sexual assaults in the National Oceanic and Atmospheric Administration.
					Sec. 3547. Sexual assault defined.
					Division D—Funding Tables
					Sec. 4001. Authorization of amounts in funding tables.
					Title XLI—PROCUREMENT
					Sec. 4101. Procurement.
					Sec. 4102. Procurement for overseas contingency operations.
					Sec. 4103. Procurement for overseas contingency operations for base requirements.
					Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					Sec. 4201. Research, development, test, and evaluation.
					Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.
					Sec. 4203. Research, development, test, and evaluation for overseas contingency operations for base
			 requirements.
					Title XLIII—OPERATION AND MAINTENANCE
					Sec. 4301. Operation and maintenance.
					Sec. 4302. Operation and maintenance for overseas contingency operations.
					Sec. 4303. Operation and maintenance for overseas contingency operations for base requirements.
					Title XLIV—MILITARY PERSONNEL
					Sec. 4401. Military personnel.
					Sec. 4402. Military personnel for overseas contingency operations.
					Sec. 4403. Military personnel for overseas contingency operations for base requirements.
					Title XLV—OTHER AUTHORIZATIONS
					Sec. 4501. Other authorizations.
					Sec. 4502. Other authorizations for overseas contingency operations.
					Sec. 4503. Other authorizations for overseas contingency operations for base requirements.
					Title XLVI—MILITARY CONSTRUCTION
					Sec. 4601. Military construction.
					Sec. 4602. Military construction for overseas contingency operations.
					Sec. 4603. Military construction for overseas contingency operations for base requirements.
					Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					Sec. 4701. Department of Energy national security programs.
					Division E—Uniform Code of Military Justice Reform
					Sec. 5001. Short title.
					Title LI—General Provisions
					Sec. 5101. Definitions.
					Sec. 5102. Clarification of persons subject to UCMJ while on inactive-duty training.
					Sec. 5103. Staff judge advocate disqualification due to prior involvement in case.
					Sec. 5104. Conforming amendment relating to military magistrates.
					Sec. 5105. Rights of victim.
					Title LII—Apprehension and Restraint
					Sec. 5121. Restraint of persons charged.
					Sec. 5122. Modification of prohibition of confinement of members of the Armed Forces with enemy
			 prisoners and certain others.
					Title LIII—Non-Judicial Punishment
					Sec. 5141. Modification of confinement as non-judicial punishment.
					Title LIV—Court-Martial Jurisdiction
					Sec. 5161. Courts-martial classified.
					Sec. 5162. Jurisdiction of general courts-martial.
					Sec. 5163. Jurisdiction of special courts-martial.
					Sec. 5164. Summary court-martial as non-criminal forum.
					Title LV—Composition of Courts-Martial
					Sec. 5181. Technical amendment relating to persons authorized to convene general courts-martial.
					Sec. 5182. Who may serve on courts-martial and related matters.
					Sec. 5183. Number of court-martial members in capital cases.
					Sec. 5184. Detailing, qualifications, and other matters relating to military judges.
					Sec. 5185. Military magistrates.
					Sec. 5186. Qualifications of trial counsel and defense counsel.
					Sec. 5187. Assembly and impaneling of members and related matters.
					Title LVI—Pre-Trial Procedure
					Sec. 5201. Charges and specifications.
					Sec. 5202. Certain proceedings conducted before referral.
					Sec. 5203. Preliminary hearing required before referral to general court-martial.
					Sec. 5204. Disposition guidance.
					Sec. 5205. Advice to convening authority before referral for trial.
					Sec. 5206. Service of charges and commencement of trial.
					Title LVII—Trial Procedure
					Sec. 5221. Duties of assistant defense counsel.
					Sec. 5222. Sessions.
					Sec. 5223. Technical amendment relating to continuances.
					Sec. 5224. Conforming amendments relating to challenges.
					Sec. 5225. Statute of limitations.
					Sec. 5226. Former jeopardy.
					Sec. 5227. Pleas of the accused.
					Sec. 5228. Subpoena and other process.
					Sec. 5229. Refusal of person not subject to UCMJ to appear, testify, or produce evidence.
					Sec. 5230. Contempt.
					Sec. 5231. Depositions.
					Sec. 5232. Admissibility of sworn testimony by audiotape or videotape from records of courts of
			 inquiry.
					Sec. 5233. Conforming amendment relating to defense of lack of mental responsibility.
					Sec. 5234. Voting and rulings.
					Sec. 5235. Votes required for conviction, sentencing, and other matters.
					Sec. 5236. Findings and sentencing.
					Sec. 5237. Plea agreements.
					Sec. 5238. Record of trial.
					Title LVIII—Sentences
					Sec. 5301. Sentencing.
					Sec. 5302. Effective date of sentences.
					Sec. 5303. Sentence of reduction in enlisted grade.
					Title LIX—Post-Trial Procedure and Review of Courts-Martial
					Sec. 5321. Post-trial processing in general and special courts-martial.
					Sec. 5322. Limited authority to act on sentence in specified post-trial circumstances.
					Sec. 5323. Post-trial actions in summary courts-martial and certain general and special
			 courts-martial.
					Sec. 5324. Entry of judgment.
					Sec. 5325. Waiver of right to appeal and withdrawal of appeal.
					Sec. 5326. Appeal by the United States.
					Sec. 5327. Rehearings.
					Sec. 5328. Judge advocate review of finding of guilty in summary court-martial.
					Sec. 5329. Transmittal and review of records.
					Sec. 5330. Courts of Criminal Appeals.
					Sec. 5331. Review by Court of Appeals for the Armed Forces.
					Sec. 5332. Supreme Court review.
					Sec. 5333. Review by Judge Advocate General.
					Sec. 5334. Appellate defense counsel in death penalty cases.
					Sec. 5335. Authority for hearing on vacation of suspension of sentence to be conducted by qualified
			 judge advocate.
					Sec. 5336. Extension of time for petition for new trial.
					Sec. 5337. Restoration.
					Sec. 5338. Leave requirements pending review of certain court-martial convictions.
					Title LX—Punitive Articles
					Sec. 5401. Reorganization of punitive articles.
					Sec. 5402. Conviction of offense charged, lesser included offenses, and attempts.
					Sec. 5403. Soliciting commission of offenses.
					Sec. 5404. Malingering.
					Sec. 5405. Breach of medical quarantine.
					Sec. 5406. Missing movement; jumping from vessel.
					Sec. 5407. Offenses against correctional custody and restriction.
					Sec. 5408. Disrespect toward superior commissioned officer; assault of superior commissioned
			 officer.
					Sec. 5409. Willfully disobeying superior commissioned officer.
					Sec. 5410. Prohibited activities with military recruit or trainee by person in position of special
			 trust.
					Sec. 5411. Offenses by sentinel or lookout.
					Sec. 5412. Disrespect toward sentinel or lookout.
					Sec. 5413. Release of prisoner without authority; drinking with prisoner.
					Sec. 5414. Penalty for acting as a spy.
					Sec. 5415. Public records offenses.
					Sec. 5416. False or unauthorized pass offenses.
					Sec. 5417. Impersonation offenses.
					Sec. 5418. Insignia offenses.
					Sec. 5419. False official statements; false swearing.
					Sec. 5420. Parole violation.
					Sec. 5421. Wrongful taking, opening, etc. of mail matter.
					Sec. 5422. Improper hazarding of vessel or aircraft.
					Sec. 5423. Leaving scene of vehicle accident.
					Sec. 5424. Drunkenness and other incapacitation offenses.
					Sec. 5425. Lower blood alcohol content limits for conviction of drunken or reckless operation of
			 vehicle, aircraft, or vessel.
					Sec. 5426. Endangerment offenses.
					Sec. 5427. Communicating threats.
					Sec. 5428. Technical amendment relating to murder.
					Sec. 5429. Child endangerment.
					Sec. 5430. Rape and sexual assault offenses.
					Sec. 5431. Deposit of obscene matter in the mail.
					Sec. 5432. Fraudulent use of credit cards, debit cards, and other access devices.
					Sec. 5433. False pretenses to obtain services.
					Sec. 5434. Robbery.
					Sec. 5435. Receiving stolen property.
					Sec. 5436. Offenses concerning Government computers.
					Sec. 5437. Bribery.
					Sec. 5438. Graft.
					Sec. 5439. Kidnapping.
					Sec. 5440. Arson; burning property with intent to defraud.
					Sec. 5441. Assault.
					Sec. 5442. Burglary and unlawful entry.
					Sec. 5443. Stalking.
					Sec. 5444. Subornation of perjury.
					Sec. 5445. Obstructing justice.
					Sec. 5446. Misprision of serious offense.
					Sec. 5447. Wrongful refusal to testify.
					Sec. 5448. Prevention of authorized seizure of property.
					Sec. 5449. Wrongful interference with adverse administrative proceeding.
					Sec. 5450. Retaliation.
					Sec. 5451. Extraterritorial application of certain offenses.
					Sec. 5452. Table of sections.
					Title LXI—Miscellaneous Provisions
					Sec. 5501. Technical amendments relating to courts of inquiry.
					Sec. 5502. Technical amendment to Article 136.
					Sec. 5503. Articles of Uniform Code of Military Justice to be explained to officers upon
			 commissioning.
					Sec. 5504. Military justice case management; data collection and accessibility.
					Title LXII—Military Justice Review Panel and Annual Reports
					Sec. 5521. Military Justice Review Panel.
					Sec. 5522. Annual reports.
					Title LXIII—Conforming Amendments and Effective Dates
					Sec. 5541. Amendments to UCMJ subchapter tables of sections.
					Sec. 5542. Effective dates.
				
			
			3.
			Congressional defense committees
 In this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.  4. Budgetary effects of this Act The budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses.
		
			A
			Department of Defense Authorizations
			
				I
				Procurement
				
					Subtitle A—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Subtitle B—Army Programs
					Sec. 111. Multiyear procurement authority for AH–64E Apache helicopters.
					Sec. 112. Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters.
					Sec. 113. Distributed Common Ground System–Army increment 1.
					Sec. 114. Assessment of certain capabilities of the Department of the Army.
					Subtitle C—Navy Programs
					Sec. 121. Determination of vessel delivery dates.
					Sec. 122. Incremental funding for detail design and construction of LHA replacement ship designated
			 LHA 8.
					Sec. 123. Littoral Combat Ship.
					Sec. 124. Limitation on use of sole-source shipbuilding contracts for certain vessels.
					Sec. 125. Limitation on availability of funds for the Advanced Arresting Gear Program.
					Sec. 126. Limitation on availability of funds for procurement of U.S.S. Enterprise (CVN–80).
					Sec. 127. Sense of Congress on aircraft carrier procurement schedules.
					Sec. 128. Report on P–8 Poseidon aircraft.
					Sec. 129. Design and construction of replacement dock landing ship designated LX(R) or amphibious
			 transport dock designated LPD–29.
					Subtitle D—Air Force Programs
					Sec. 131. EC–130H Compass Call recapitalization program.
					Sec. 132. Repeal of requirement to preserve certain retired C–5 aircraft.
					Sec. 133. Repeal of requirement to preserve F–117 aircraft in recallable condition.
					Sec. 134. Prohibition on availability of funds for retirement of A–10 aircraft.
					Sec. 135. Limitation on availability of funds for destruction of A–10 aircraft in storage status.
					Sec. 136. Prohibition on availability of funds for retirement of Joint Surveillance Target Attack
			 Radar System aircraft.
					Sec. 137. Elimination of annual report on aircraft inventory.
					Subtitle E—Defense-wide, Joint, and Multiservice Matters
					Sec. 141. Standardization of 5.56mm rifle ammunition.
					Sec. 142. Fire suppressant and fuel containment standards for certain vehicles.
					Sec. 143. Limitation on availability of funds for destruction of certain cluster munitions.
					Sec. 144. Report on Department of Defense munitions strategy for the combatant commands.
					Sec. 145. Modifications to reporting on use of combat mission requirements funds.
					Sec. 146. Report on alternative management structures for the F–35 joint strike fighter program.
					Sec. 147. Comptroller General review of F–35 Lightning II aircraft sustainment support.
					Sec. 148. Briefing on acquisition strategy for Ground Mobility Vehicle.
					Sec. 149. Study and report on optimal mix of aircraft capabilities for the Armed Forces.
				
				
					A
					Authorization of Appropriations
					
						101.
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					
					B
					Army Programs
					
						111.
						Multiyear procurement authority for AH–64E Apache helicopters
						
							(a)
							Authority for multiyear procurement
 Subject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2017 program year, for the procurement of AH–64E Apache helicopters.
						
							(b)
							Condition for out-year contract payments
 A contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.
						
						112.
						Multiyear procurement authority for UH–60M and HH–60M Black Hawk helicopters
						
							(a)
							Authority for multiyear procurement
 Subject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2017 program year, for the procurement of UH–60M and HH–60M Black Hawk helicopters.
						
							(b)
							Condition for out-year contract payments
 A contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.
						
						113.
						Distributed Common Ground System–Army increment 1
						
							(a)
							Training for operators
 The Secretary of the Army shall take such actions as may be necessary to improve and tailor training for covered units in the versions of increment 1 that are in use on the date of the enactment of this Act.
						
							(b)
							Fielding of capability
							
								(1)
								In general
 The Secretary shall rapidly identify and field a capability for fixed and deployable multi-source ground processing systems for covered units.
							
								(2)
								Commercially available capabilities
 In carrying out paragraph (1), the Secretary shall procure commercially available off-the-shelf technologies that—
								
									(A)
 meet essential tactical requirements for processing, analyzing, and displaying intelligence information;
								
									(B)
 can integrate and communicate with covered units at the tactical unit level and at higher unit levels;
								
									(C)
 are substantially easier for personnel to use than the Distributed Common Ground System–Army; and  (D) require less training than the Distributed Common Ground System–Army.
								
							(c)
							Limitation on the award of contract
 The Secretary may not enter into a contract for the design, development, or procurement of any data architecture, data integration, or cloud capability, or any data analysis or data visualization and workflow capability (including warfighting function tools relating to increment 1 of the Distributed Common Ground System–Army) for covered units unless the contract—
							
								(1)
 is awarded not later than 180 days after the date of the enactment of this Act;  (2) is awarded in accordance with applicable law and regulations providing for the use of competitive procedures or procedures applicable to the procurement of commercial items including parts 12 and 15 of the Federal Acquisition Regulation;
							
								(3)
 is a fixed-price contract; and  (4) provides that the technology to be procured under the contract will—
								
									(A)
 begin initial fielding rapidly after the contract award;  (B) achieve initial operating capability not later than nine months after the date on which the contract is awarded; and
								
									(C)
 achieve full operating capability not later than 18 months after the date on which the contract is awarded.
								
							(d)
							Waiver
							
								(1)
								In general
 The Secretary of Defense may waive the limitation in subsection (c) if the Secretary submits to the appropriate congressional committees a written statement declaring that such limitation would adversely affect ongoing operational activities.
							
								(2)
								Nondelegation
 The Secretary of Defense may not delegate the waiver authority under paragraph (1).  (e) Definitions In this section:
							
								(1)
								Appropriate congressional committees
 The term appropriate congressional committees means—  (A) the congressional defense committees;
								
									(B)
 the Select Committee on Intelligence of the Senate; and  (C) the Permanent Select Committee on Intelligence of the House of Representatives.
								
								(2)
								Covered units
 The term covered units means military units that use increment 1 of the Distributed Common Ground System–Army, including tactical units and operators at the division, brigade, and battalion levels, and tactical units below the battalion level.
							
						114.
						Assessment of certain capabilities of the Department of the Army
						
							(a)
							Assessment
 The Secretary of Defense, in consultation with the Secretary of the Army and the Chief of Staff of the Army, shall conduct an assessment of the following capabilities with respect to the Department of the Army:
							
								(1)
 The capacity of AH–64 Apache-equipped attack reconnaissance battalions to meet future needs.  (2) Air defense artillery capacity and responsiveness, including—
								
									(A)
 the capacity of short-range air defense artillery to address existing and emerging threats, including threats posed by unmanned aerial systems, cruise missiles, and manned aircraft; and
								
									(B)
 the potential for commercial off-the-shelf solutions.  (3) Chemical, biological, radiological, and nuclear capabilities and modernization needs.
							
								(4)
 Field artillery capabilities, including—  (A) modernization needs;
								
									(B)
 munitions inventory shortfalls; and  (C) changes in doctrine and war plans consistent with the Memorandum of the Secretary of Defense dated June 19, 2008, regarding the Department of Defense policy on cluster munitions and unintended harm to civilians.
								
								(5)
 Fuel distribution and water purification capacity and responsiveness.  (6) Watercraft and port-opening capabilities and responsiveness.
							
								(7)
 Transportation capacity and responsiveness, particularly with respect to the transportation of fuel, water, and cargo.
							
								(8)
 Military police capacity.  (9) Tactical mobility and tactical wheeled vehicle capacity, including heavy equipment prime movers.
							
							(b)
							Report
 Not later than April 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report that includes—
							
								(1)
 the assessment conducted under subsection (a);  (2) recommendations for reducing or eliminating shortfalls in responsiveness and capacity with respect to each of the capabilities described in such subsection; and
							
								(3)
 an estimate of the costs of implementing such recommendations.  (c) Form The report under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
						
					C
					Navy Programs
					
						121.
						Determination of vessel delivery dates
						
							(a)
							Determination of vessel delivery dates
							
								(1)
								In general
 Chapter 633 of title 10, United States Code, is amended by inserting after section 7300 the following new section:
								
									
										7301.
										Determination of vessel delivery dates
										
											(a)
											In general
 The delivery of a covered vessel shall be deemed to occur on the date on which—  (1)  the Secretary of the Navy determines that the vessel is assembled and complete; and
											
												(2)
 custody of the vessel and all systems contained in the vessel transfers to the Navy.  (b) Inclusion in budget and acquisition reports The delivery dates of covered vessels shall be included—
											
												(1)
 in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for each fiscal year (as submitted to Congress under section 1105(a) of title 31, United States Code); and
											
												(2)
 in any relevant Selected Acquisition Report submitted to Congress under section 2432 of this title.  (c) Covered vessel defined In this section, the term covered vessel means any vessel of the Navy that is under construction on or after the date of the enactment of this section using amounts authorized to be appropriated for the Department of Defense for shipbuilding and conversion, Navy.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7300 the following new item:
								
									
										7301. Determination of vessel delivery dates.
									
									.
							
							(b)
							Certification
							
								(1)
								In general
 Not later than January 1, 2017, the Secretary of the Navy shall certify to the congressional defense committees that the delivery dates of the following vessels have been adjusted in accordance with section 7301 of title 10, United States Code, as added by subsection (a):
								
									(A)
 The U.S.S. John F. Kennedy (CVN–79).  (B) The U.S.S. Zumwalt (DDG–1000).
								
									(C)
 The U.S.S. Michael Monsoor (DDG–1001).  (D) The U.S.S. Lyndon B. Johnson (DDG–1002).
								
									(E)
 Any other vessel of the Navy that is under construction on the date of the enactment of this Act.  (2) Contents The certification under paragraph (1) shall include—
								
									(A)
 an identification of each vessel for which the delivery date was adjusted; and  (B) the delivery date of each such vessel, as so adjusted.
								
						122.
						Incremental funding for detail design and construction of LHA replacement ship designated LHA 8
						
							(a)
							Authority To use incremental funding
 The Secretary of the Navy may enter into and incrementally fund a contract for detail design and construction of the LHA Replacement ship designated LHA 8 and, subject to subsection (b), funds for payments under the contract may be provided from amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, for fiscal years 2017 and 2018.
						
							(b)
							Condition for out-year contract payments
 A contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for any subsequent fiscal year is subject to the availability of appropriations for that purpose for such subsequent fiscal year.
						
						123.
						Littoral Combat Ship
						
							(a)
							Report on Littoral Combat Ship mission packages
							
								(1)
								In general
 The Secretary of Defense shall include in the materials submitted in support of the budget of the President (as submitted to Congress under section 1105(a) of title 31, United States Code) for each fiscal year through fiscal year 2022 a report on Littoral Combat Ship mission packages.
							
								(2)
								Elements
 Each report under paragraph (1) shall include, with respect to each Littoral Combat Ship mission package and increment, the following:
								
									(A)
 A description of the status of and plans for development, production, and sustainment, including—  (i) projected unit costs compared to originally estimated unit costs for each system that comprises the mission package;
									
										(ii)
 projected development costs, procurement costs, and 20-year sustainment costs compared to original estimates of such costs for each system that comprises the mission package;
									
										(iii)
 demonstrated performance compared to required performance for each system that comprises the mission package and for the mission package as a whole;
									
										(iv)
 problems relating to realized and potential costs, schedule, or performance; and  (v) any development plans, production plans, or sustainment and mitigation plans that may be implemented to address such problems.
									
									(B)
 A description, including dates, of each developmental test, operational test, integrated test, and follow-on test event that is—
									
										(i)
 completed in the fiscal year preceding the fiscal year covered by the report; and  (ii) expected to be completed in the fiscal year covered by the report and any of the following five fiscal years.
									
									(C)
 The date on which initial operational capability is expected to be attained and a description of the performance level criteria that must be demonstrated to declare that such capability has been attained.
								
									(D)
 A description of—  (i) the systems that attained initial operational capability in the fiscal year preceding the fiscal year covered by the report; and
									
										(ii)
 the performance level demonstrated by such systems compared to the performance level required of such systems.
									
									(E)
 The acquisition inventory objective for each system.  (F) An identification of—
									
										(i)
 each location (including the city, State, and country) to which systems were delivered in the fiscal year preceding the fiscal year covered by the report; and
									
										(ii)
 the quantity of systems delivered to each such location.  (G) An identification of—
									
										(i)
 each location (including the city, State, and country) to which systems are projected to be delivered in the fiscal year covered by the report and any of the following five fiscal years; and
									
										(ii)
 the quantity of systems projected to be delivered to each such location.  (b) Certification of Littoral Combat Ship mission package program of record  (1) In general The Under Secretary of Defense for Acquisition, Technology, and Logistics shall include in the materials submitted in support of the budget of the President (as submitted to Congress under section 1105(a) of title 31, United States Code) for fiscal year 2018 the certification described in paragraph (2).
							
								(2)
								Certification
 The certification described in this paragraph is a certification with respect to Littoral Combat Ship mission packages that includes, as of the fiscal year covered by the certification, the program of record quantity for—
								
									(A)
 surface warfare mission packages;  (B) anti-submarine warfare mission packages; and
								
									(C)
 mine countermeasures mission packages.  (c) Limitations  (1) Limitation on deviation from acquisition strategy  (A) In general The Secretary of Defense may not revise or deviate from revision three of the Littoral Combat Ship acquisition strategy, until the date on which the Secretary submits to the congressional defense committees the certification described in subparagraph (B).
								
									(B)
									Certification
 The certification described in this subparagraph is a certification that includes—  (i) the rationale of the Secretary for revising or deviating from revision three of the Littoral Combat Ship acquisition strategy;
									
										(ii)
 a description of each such revision or deviation; and  (iii) the Littoral Combat Ship acquisition strategy that is in effect following the implementation of such revisions or deviations.
									
								(2)
								Limitation on selection of single contractor
 The Secretary of Defense may not select only a single prime contractor to construct the Littoral Combat Ship or any successor frigate class ship unless such selection—
								
									(A)
 is conducted using competitive procedures and for the limited purpose of awarding a contract or contracts for—
									
										(i)
 an engineering change proposal for a frigate class ship; or  (ii) the construction of a frigate class ship; and
									
									(B)
 occurs only after a frigate design has—  (i) reached sufficient maturity and completed a preliminary design review; or
									
										(ii)
 demonstrated an equivalent level of design completeness.  (d) Definitions In this section:
							
								(1)
								Littoral combat ship mission package
 The term Littoral Combat Ship mission package means a mission module for a Littoral Combat Ship combined with the crew detachment and support aircraft for such ship.
							
								(2)
								Mission module
 The term mission module means the mission systems (including vehicles, communications, sensors, and weapons systems) combined with support equipment (including support containers and standard interfaces) and software (including software relating to the computing environment and multiple vehicle communications system of the mission package).
							
								(3)
								Revision three
 The term revision three of the Littoral Combat Ship acquisition strategy means the third revision of the Littoral Combat Ship acquisition strategy approved by the Under Secretary of Defense for Acquisition, Technology, and Logistics on March 29, 2016.
							
							(e)
							Repeal of quarterly reporting requirement
 Section 126 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1657) is amended—
							
								(1)
 by striking subsection (b); and  (2) by striking (a) Designation required.— .
							
						124.
						Limitation on use of sole-source shipbuilding contracts for certain vessels
						
							(a)
							Limitation
 None of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2017 for joint high speed vessels or expeditionary fast transports may be used to enter into or prepare to enter into a contract on a sole-source basis for the construction of such vessels or transports unless the Secretary of the Navy submits to the congressional defense committees the certification described in subsection (b) and the report described in subsection (c).
						
							(b)
							Certification
 The certification described in this subsection is a certification by the Secretary of the Navy that—
							
								(1)
 awarding a contract for the construction of one or more joint high speed vessels or expeditionary fast transports on a sole-source basis is in the national security interests of the United States;
							
								(2)
 the construction of the vessels or transports will not result in exceeding the requirement for the ship class, as described in the most recent Navy force structure assessment;
							
								(3)
 the contract will be a fixed-price contract;  (4) the price of the contract will be fair and reasonable, as determined by the service acquisition executive of the Navy; and
							
								(5)
 the contract will provide for the United States to have Government purpose rights in the data for the ship design.
							
							(c)
							Report
 The report described in this subsection is a report that includes—  (1) an explanation of the rationale for awarding a contract for the construction of joint high speed vessels or expeditionary fast transports on a sole-source basis; and
							
								(2)
 a description of—  (A) actions that may be carried out to ensure that, if additional ships in the class are procured after the award of the contract referred to in paragraph (1), the contracts for the ships shall be awarded using competitive procedures; and
								
									(B)
 with respect to each such action, an implementation schedule and any associated cost savings, as compared to a contract awarded on a sole-source basis.
								
						125.
						Limitation on availability of funds for the Advanced Arresting Gear Program
						
							(a)
							Advanced arresting gear for U.S.S. Enterprise
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the research and development, design, procurement, or advanced procurement of materials for advanced arresting gear for the U.S.S. Enterprise (CVN–80) may be obligated or expended until the Secretary of Defense submits to the congressional defense committees the report described in section 2432 of title 10, United States Code, for the most recently concluded fiscal quarter for the Advanced Arresting Gear Program in accordance with subsection (c)(1).
						
							(b)
							Advanced arresting gear for U.S.S. John F. Kennedy
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the research and development, design, procurement, or advanced procurement of materials for advanced arresting gear for the U.S.S. John F. Kennedy (CVN–79) may be obligated or expended unless—
							
								(1)
 the decision to install advanced arresting gear on the vessel is determined by the milestone decision authority for the Program; and
							
								(2)
 the milestone decision authority for the Program submits notification of such determination to the congressional defense committees.
							
							(c)
							Additional requirements
							
								(1)
								Treatment of Baseline Estimate
 The Secretary of Defense shall deem the Baseline Estimate for the Advanced Arresting Gear Program for fiscal year 2009 as the original Baseline Estimate for the Program.
							
								(2)
								Unit cost reports and critical cost growth
								
									(A)
 Subject to subparagraph (B), the Secretary shall carry out sections 2433 and 2433a of title 10, United States Code, with respect to the Advanced Arresting Gear Program, as if the Department had submitted a Selected Acquisition Report for the Program that included the Baseline Estimate for the Program for fiscal year 2009 as the original Baseline Estimate, except that the Secretary shall not carry out subparagraph (B) or subparagraph (C) of section 2433a(c)(1) of such title with respect to the Program.
								
									(B)
 In carrying out the review required by section 2433a of such title, the Secretary shall not approve a contract, enter into a new contract, exercise an option under a contract, or otherwise extend the scope of a contract for advanced arresting gear for the U.S.S. Enterprise (CVN–80), except to the extent determined necessary by the milestone decision authority, on a non-delegable basis, to ensure that the Program can be restructured as intended by the Secretary without unnecessarily wasting resources.
								
							(d)
							Definitions
 In this section:  (1) Baseline Estimate The term Baseline Estimate has the meaning given the term in section 2433(a)(2) of title 10, United States Code.
							
								(2)
								Mileston Decision Authority
 The term milestone decision authority has the meaning given the term in section 2366b(g)(3) of title 10, United States Code.  (3) Original Baseline Estimate The term original Baseline Estimate has the meaning given the term in section 2435(d)(1) of title 10, United States Code.
							
								(4)
								Selected Acquisition Report
 The term Selected Acquisition Report means a Selected Acquisition Report submitted to Congress under section 2432 of title 10, United States Code.
							
						126.
						Limitation on availability of funds for procurement of U.S.S. Enterprise (CVN–80)
						
							(a)
							Limitation
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for advance procurement or procurement for the U.S.S. Enterprise (CVN–80), not more than 25 percent may be obligated or expended until the date on which the Secretary of the Navy and the Chief of Naval Operations jointly submit to the congressional defense committees the report under subsection (b).
						
							(b)
							Initial report on CVN–79 and CVN–80
 Not later than December 1, 2016, the Secretary of the Navy and the Chief of Naval Operations shall jointly submit to the congressional defense committees a report that includes a description of actions that may be carried out (including de-scoping requirements, if necessary) to achieve a ship end cost of—
							
								(1)
 not more than $12,000,000,000 for the CVN–80; and  (2) not more than $11,000,000,000 for the U.S.S. John F. Kennedy (CVN–79).
							
							(c)
							Annual report on CVN–79 and CVN–80
							
								(1)
								In general
 Together with the budget of the President for each fiscal year through fiscal year 2021 (as submitted to Congress under section 1105(a) of title 31, United States Code) the Secretary of the Navy and the Chief of Naval Operations shall submit a report on the efforts of the Navy to achieve the ship end costs described in subsection (b) for the CVN–79 and CVN–80.
							
								(2)
								Elements
 The report under paragraph (1) shall include, with respect to the procurement of the CVN–79 and the CVN–80, the following:
								
									(A)
 A description of the progress made toward achieving the ship end costs described in subsection (b), including realized cost savings.
								
									(B)
 A description of low value-added or unnecessary elements of program cost that have been reduced or eliminated.
								
									(C)
 Cost savings estimates for current and planned initiatives.  (D) A schedule that includes—
									
										(i)
 a plan for spending with phasing of key obligations and outlays;  (ii) decision points describing when savings may be realized; and
									
										(iii)
 key events that must occur to execute initiatives and achieve savings.  (E) Instances of lower Government estimates used in contract negotiations.
								
									(F)
 A description of risks that may result from achieving the procurement end costs specified in subsection (b).
								
									(G)
 A description of incentives or rewards provided or planned to be provided to prime contractors for meeting the procurement end costs specified in subsection (b).
								
						127.
						Sense of Congress on aircraft carrier procurement schedules
						
							(a)
							Findings
 Congress finds the following:  (1) In the Congressional Budget Office report titled An Analysis of the Navy’s Fiscal Year 2016 Shipbuilding Plan, the Office stated as follows: To prevent the carrier force from declining to 10 ships in the 2040s, 1 short of its inventory goal of 11, the Navy could accelerate purchases after 2018 to 1 every four years, rather than 1 every five years.
							
								(2)
 In a report submitted to Congress on March 17, 2015, the Secretary of the Navy indicated the Department of the Navy has a requirement of 11 aircraft carriers.
							
							(b)
							Sense of congress
 It is the sense of Congress that—  (1) the plan of the Department of the Navy to schedule the procurement of one aircraft carrier every five years will reduce the overall aircraft carrier inventory to 10 aircraft carriers, a level insufficient to meet peacetime and war plan requirements; and
							
								(2)
 to accommodate the required aircraft carrier force structure, the Department of the Navy should—  (A) begin to program construction for the next aircraft carrier to be built after the U.S.S. Enterprise (CVN–80) in fiscal year 2022; and
								
									(B)
 program the required advance procurement activities to accommodate the construction of such carrier.
								
						128.
						Report on P–8 Poseidon aircraft
						
							(a)
							Report required
 Not later than October 1, 2017, the Secretary of the Navy shall submit to the congressional defense committees a report on potential upgrades to the capabilities of the P–8 Poseidon aircraft.
						
							(b)
							Elements
 The report under subsection (a) shall include, with respect to the P–8 Poseidon aircraft, the following:
							
								(1)
 A review of potential upgrades to the sensors onboard the aircraft, including upgrades to intelligence sensors, surveillance sensors, and reconnaissance sensors such as those being fielded on MQ–4 Global Hawk aircraft platforms.
							
								(2)
 An assessment of the ability of the Navy to use long-range multispectral imaging systems onboard the aircraft that are similar to such systems being used onboard the MQ–4 Global Hawk aircraft.
							
						129.
						Design and construction of replacement dock landing ship designated LX(R) or amphibious transport
			 dock designated LPD–29
						
							(a)
							In general
 The Secretary of the Navy may enter into a contract, beginning with the fiscal year 2017 program year, for the design and construction of the replacement dock landing ship designated LX(R) or the amphibious transport dock designated LPD–29 using amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy.
						
							(b)
							Use of incremental funding
 With respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.
						
							(c)
							Condition for out-year contract payments
 The contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such fiscal year.
						
					D
					Air Force Programs
					
						131.
						EC–130H Compass Call recapitalization program
						
							(a)
							Authorization
 Subject to subsection (b), the Secretary of the Air Force may carry out a program to transfer the primary mission equipment of the EC–130H Compass Call aircraft fleet to an aircraft platform that the Secretary determines—
							
								(1)
 is more operationally effective and survivable than the existing EC–130H Compass Call aircraft platform; and
							
								(2)
 meets the requirements of the combatant commands.  (b) Limitation  (1) Except as provided in paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any other fiscal year for procurement may be obligated or expended on the program under subsection (a) until the date on which the Secretary of the Air Force determines that there is a high likelihood that the program will meet the requirements of the combatant commands.
							
								(2)
 The limitation in paragraph (1)—  (A) shall not apply to the development and procurement of the first two aircraft under the program; and
								
									(B)
 shall not limit the authority of the Secretary to enter into a contract that may include an option for the future production of aircraft under the program if—
									
										(i)
 the exercise of such option is at the discretion of the Secretary; and  (ii) such option is not exercised until the Secretary determines that there is a high likelihood that the program will meet the requirements of the combatant commands.
									
						132.
						Repeal of requirement to preserve certain retired C–5 aircraft
 Section 141 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1659) is amended by striking subsection (d).
					
						133.
						Repeal of requirement to preserve F–117 aircraft in recallable condition
 Section 136 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2114) is amended by striking subsection (b).
					
						134.
						Prohibition on availability of funds for retirement of A–10 aircraft
						
							(a)
							Prohibition on availability of funds for retirement
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft.
						
							(b)
							Additional limitation on retirement
 In addition to the prohibition in subsection (a), the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft until a period of 90 days has elapsed following the date on which the Secretary submits to the congressional defense committees the report under subsection (e)(2).
						
							(c)
							Prohibition on significant reductions in manning levels
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Air Force may be obligated or expended to make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.
						
							(d)
							Minimum inventory requirement
 The Secretary of the Air Force shall ensure the Air Force maintains a minimum of 171 A–10 aircraft designated as primary mission aircraft inventory until a period of 90 days has elapsed following the date on which the Secretary submits to the congressional defense committees the report under subsection (e)(2).
						
							(e)
							Reports required
							
								(1)
 The Director of Operational Test and Evaluation shall submit to the congressional defense committees a report that includes—
								
									(A)
 the results and findings of the initial operational test and evaluation of the F–35 aircraft program; and
								
									(B)
 a comparison test and evaluation that examines the capabilities of the F–35A and A–10C aircraft in conducting close air support, combat search and rescue, and forward air controller airborne missions.
								
								(2)
 Not later than 180 days after the date of the submission of the report under paragraph (1), the Secretary of the Air Force shall submit to the congressional defense committees a report that includes—
								
									(A)
 the views of the Secretary with respect to the results of the initial operational test and evaluation of the F–35 aircraft program as summarized in the report under paragraph (1), including any issues or concerns of the Secretary with respect to such results;
								
									(B)
 a plan for addressing any deficiencies and carrying out any corrective actions identified in such report; and
								
									(C)
 short-term and long-term strategies for preserving the capability of the Air Force to conduct close air support, combat search and rescue, and forward air controller airborne missions.
								
							(f)
							Special rule
							
								(1)
 Subject to paragraph (2), the Secretary of the Air Force may carry out the transition of the A–10 unit at Fort Wayne Air National Guard Base, Indiana, to an F–16 unit as described by the Secretary in the Force Structure Actions map submitted in support of the budget of the President for fiscal year 2017 (as submitted to Congress under section 1105(a) of title 31, United States Code).
							
								(2)
 Subsections (a) through (e) shall apply with respect to any A–10 aircraft affected by the transition described in paragraph (1).
							
						135.
						Limitation on availability of funds for destruction of A–10 aircraft in storage status
						
							(a)
							Limitation
 None of the funds authorized to be appropriated by this Act or otherwise made available for the Air Force for fiscal year 2017 or any fiscal year thereafter may be obligated or expended to scrap, destroy, or otherwise dispose of any potential donor A–10 aircraft until the date on which the Secretary of the Air Force submits to the congressional defense committees the report required under section 134(e)(2).
						
							(b)
							Notification and certification
 Not later than 45 days before taking any action to scrap, destroy, or otherwise dispose of any A–10 aircraft in any storage status in the 309th Aerospace Maintenance and Regeneration Group, the Secretary of the Air Force shall—
							
								(1)
 notify the congressional defense committees of the intent of the Secretary to take such action; and  (2) certify that the A–10 aircraft subject to such action does not have serviceable wings or other components that could be used to prevent the permanent removal of any active inventory A–10 aircraft from flyable status.
							
							(c)
							Plan to prevent removal A–10 aircraft from flyable status
 The Secretary of the Air Force shall—  (1) include with the materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2018 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a plan to prevent the permanent removal of any active inventory A–10 aircraft from flyable status due to unserviceable wings or any other required component during the period covered by the future years defense plan submitted to Congress under section 221 of title 10, United States Code; and
							
								(2)
 carry out such plan to prevent the permanent removal of any active inventory A–10 aircraft from flyable status.
							
							(d)
							Potential donor A–10 aircraft defined
 In this section, the term potential donor A–10 aircraft means any A–10 aircraft in any storage status in the 309th Aerospace Maintenance and Regeneration Group that has serviceable wings or other components that could be used to prevent any active inventory A–10 aircraft from being permanently removed from flyable status due to unserviceable wings or other components.
						
						136.
						Prohibition on availability of funds for retirement of Joint Surveillance Target Attack Radar
			 System aircraft
						
							(a)
							Prohibition
 Except as provided by subsection (b) and in addition to the prohibition under section 144 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 758), none of the funds authorized to be appropriated or otherwise made available for fiscal year 2018 for the Air Force may be obligated or expended to retire, or prepare to retire, any Joint Surveillance Target Attack Radar System aircraft.
						
							(b)
							Exception
 The prohibition in subsection (a) shall not apply to individual Joint Surveillance Target Attack Radar System aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair.
						
						137.
						Elimination of annual report on aircraft inventory
 Section 231a of title 10, United States Code, is amended—  (1) by striking subsection (e); and
						
							(2)
 by redesignating subsection (f) as subsection (e).  E Defense-wide, Joint, and Multiservice Matters  141. Standardization of 5.56mm rifle ammunition  (a) Report If, on the date that is 180 days after the date of the enactment of this Act, the Army and the Marine Corps are using in combat two different types of enhanced 5.56mm rifle ammunition, the Secretary of Defense shall, on such date, submit to the congressional defense committees a report explaining the reasons that the Army and the Marine Corps are using different types of such ammunition.
						
							(b)
							Standardization requirement
 Except as provided in subsection (c), not later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that the Army and the Marine Corps are using in combat one standard type of enhanced 5.56mm rifle ammunition.
						
							(c)
							Exception
 Subsection (b) shall not apply in a case in which the Secretary of Defense—  (1) determines that a state of emergency requires the Army and the Marine Corps to use in combat different types of enhanced 5.56mm rifle ammunition; and
							
								(2)
 certifies to the congressional defense committees that such a determination has been made.  142. Fire suppressant and fuel containment standards for certain vehicles  (a) Guidance required  (1) The Secretary of the Army shall issue guidance regarding fire suppressant and fuel containment standards for covered vehicles of the Army.
							
								(2)
 The Secretary of the Navy shall issue guidance regarding fire suppressant and fuel containment standards for covered vehicles of the Marine Corps.
							
							(b)
							Elements
 The guidance regarding fire suppressant and fuel containment standards issued pursuant to subsection (a) shall—
							
								(1)
 meet the survivability requirements applicable to each class of covered vehicles;  (2) include standards for vehicle armor, vehicle fire suppression systems, and fuel containment technologies in covered vehicles; and
							
								(3)
 balance cost, survivability, and mobility.  (c) Report to congress Not later than 180 days after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall each submit to the congressional defense committees a report that includes—
							
								(1)
 the policy guidance established pursuant to subsection (a), set forth separately for each class of covered vehicle; and
							
								(2)
 any other information the Secretaries determine to be appropriate.  (d) Covered vehicles In this section, the term covered vehicles means ground vehicles acquired on or after October 1, 2018, under a major defense acquisition program (as such term is defined in section 2430 of title 10, United States Code), including light tactical vehicles, medium tactical vehicles, heavy tactical vehicles, and ground combat vehicles.
						
						143.
						Limitation on availability of funds for destruction of certain cluster munitions
						
							(a)
							Limitation
 Except as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended for the destruction of cluster munitions until the date on which the Secretary of Defense submits the report required by subsection (c).
						
							(b)
							Exception for safety
 The limitation under subsection (a) shall not apply to the destruction of cluster munitions that the Secretary determines—
							
								(1)
 are unserviceable as a result of an inspection, test, field incident, or other significant failure to meet performance or logistics requirements; or
							
								(2)
 are unsafe or could pose a safety risk if not demilitarized or destroyed.  (c) Report required  (1) In general Not later than March 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report that includes each of the following elements:
								
									(A)
 A description of the policy of the Department of Defense regarding the use of cluster munitions, including an explanation of the process through which commanders may seek waivers to use such munitions.
								
									(B)
 A 10-year projection of the requirements and inventory levels for all cluster munitions that takes into account future production of cluster munitions, any plans for demilitarization of such munitions, any plans for the recapitalization of such munitions, the age of the munitions, storage and safety considerations, and other factors that will affect the size of the inventory.
								
									(C)
 A 10-year projection for the cost to achieve the inventory levels projected in subparagraph (B), including the cost for potential demilitarization or disposal of such munitions.
								
									(D)
 A 10-year projection for the cost to develop and produce new cluster munitions that comply with the Memorandum of the Secretary of Defense dated June 19, 2008, regarding the Department of Defense policy on cluster munitions and unintended harm to civilians that the Secretary determines are necessary to meet the demands of current operational plans.
								
									(E)
 An assessment, by the Chairman of the Joint Chiefs of Staff, of the effects of the projected cluster inventory on operational plans.
								
									(F)
 Any other matters that the Secretary determines should be included in the report.  (2) Form of report The report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							
							(d)
							Cluster munitions defined
 In this section, the term cluster munitions includes systems delivered by aircraft, cruise missiles, artillery, mortars, missiles, tanks, rocket launchers, or naval guns that deploy payloads of explosive submunitions that detonate via target acquisition, impact, or altitude, or that self-destruct.
						
						144.
						Report on Department of Defense munitions strategy for the combatant commands
						
							(a)
							Report required
 Not later than April 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the munitions strategy for the combatant commands for the six-year period beginning on January 1, 2017.
						
							(b)
							Elements
 The report required by subsection (a) shall include the following:  (1) For each year covered by the report, an identification of the munitions requirements of the combatant commands, including—
								
									(A)
 plans, programming, and budgeting for each type of munition; and  (B) the inventory of each type of munition.
								
								(2)
 An assessment of any gaps and shortfalls with respect to munitions determined to be essential to the ability of the combatant commands to fulfill mission requirements.
							
								(3)
 An assessment of how current and planned munitions programs may affect operational concepts and capabilities of the combatant commands.
							
								(4)
 An identification of limitations in relevant industrial bases and a description of necessary munitions investments.
							
								(5)
 An assessment of how munitions capability and capacity may be affected by changes consistent with the memorandum of the Secretary of Defense dated June 19, 2008, regarding the policy of the Department of Defense on cluster munitions and unintended harm to civilians.
							
								(6)
 Any other matters the Secretary determines appropriate.  145. Modifications to reporting on use of combat mission requirements funds Section 123 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4158; 10 U.S.C. 167 note) is amended—
						
							(1)
 in the section heading, by striking Quarterly and inserting Annual;  (2) in the subsection heading of subsection (a), by striking Quarterly and inserting Annual; and
						
							(3)
 by striking quarter each place it appears and inserting year.  146. Report on alternative management structures for the F–35 joint strike fighter program  (a) In general Not later than March 31, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on potential alternative management structures for the F–35 joint strike fighter program.
						
							(b)
							Elements
 The report under subsection (a) shall include the following:  (1) An analysis of potential alternative management structures for the F–35 joint strike fighter program, including—
								
									(A)
 continuation of the joint program office for the program;  (B) the establishment of separate program offices for the program in the Department of the Air Force and the Department of the Navy;
								
									(C)
 the establishment of separate program offices for each variant of the F–35A, F–35B, and F–35C;  (D) division of responsibilities for the program between a joint program office and the military departments; and
								
									(E)
 such other alternative management structures as the Secretary determines to be appropriate.  (2) An evaluation of the benefits and drawbacks of each alternative management structure analyzed in the report with respect to—
								
									(A)
 cost;  (B) alignment of responsibility and accountability; and
								
									(C)
 the adequacy of representation from military departments and program partners.  (c) Form The report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
						147.
						Comptroller General review of F–35 Lightning II aircraft sustainment support
						
							(a)
							Review
 Not later than September 30, 2017, the Comptroller General of the United States shall submit to the congressional defense committees a report on the sustainment support structure for the F–35 Lightning II aircraft program.
						
							(b)
							Elements
 The review under subsection (a) shall include, with respect to the F–35 Lightning II aircraft program, the following:
							
								(1)
 The status of the sustainment support strategy for the program, including goals for personnel training, required infrastructure, and fleet readiness.
							
								(2)
 Approaches, including performance-based logistics, considered in developing the sustainment support strategy for the program.
							
								(3)
 Other information regarding sustainment and logistics support for the program that the Comptroller General determines to be of critical importance to the long-term viability of the program.
							
						148.
						Briefing on acquisition strategy for Ground Mobility Vehicle
						
							(a)
							Briefing required
 Not later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Secretary of the Army, shall provide a briefing to the congressional defense committees on the acquisition strategy for the Ground Mobility Vehicle for use with the Global Response Force of the 82nd Airborne Division.
						
							(b)
							Elements
 The briefing under subsection (a) shall include an assessment of the following:  (1) The feasability of acquiring the Ground Mobility Vehicle—
								
									(A)
 as a commercially available off-the-shelf item (as such term is defined in section 104 of title 41, United States Code); or
								
									(B)
 as a modified version of such an item.  (2) Whether acquiring the Ground Mobility Vehicle in a manner described in paragraph (1) would satisfy the requirements of the program and reduce the life-cycle cost of the program.
							
								(3)
 Whether the acquisition strategy for the Ground Mobility Vehicle meets the focus areas specified in the most recent version of the Better Buying Power initiative of the Secretary of Defense.
							
								(4)
 Whether including an active safety system in the Ground Mobility Vehicle, such as the electronic stability control system used on the joint light tactical vehicle, would reduce the risk of vehicle rollover.
							
						149.
						Study and report on optimal mix of aircraft capabilities for the Armed Forces
						
							(a)
							Study
							
								(1)
								In general
 The Secretary of Defense shall conduct a study to determine—  (A) an optimal mix of short-range fighter-class strike aircraft and long-range strike aircraft for the use of the Armed Forces during the covered period;
								
									(B)
 an optimal mix of manned aerial platforms and unmanned aerial platforms for the use of the Armed Forces during such period; and
								
									(C)
 an optimal mix of other aircraft and capabilities for the use of the Armed Forces during such period, including—
									
										(i)
 long-range, medium-range, and short-range intelligence, surveillance, reconnaissance, or strike aircraft, or combination of such aircraft;
									
										(ii)
 aircraft with varying observability characteristics;  (iii) land-based and sea-based aircraft;
									
										(iv)
 advanced legacy fourth-generation aircraft platforms of proven design;  (v) next generation air superiority capabilities; and
									
										(vi)
 advanced technology innovations.  (2) Considerations In making the determinations under paragraph (1), the Secretary shall consider defense strategy, critical assumptions, priorities, force size, and cost.
							
							(b)
							Report
							
								(1)
								In general
 Not later than April 14, 2017, the Secretary shall submit to the appropriate congressional committees a report that includes the following:
								
									(A)
 The results of the study conducted under subsection (a).  (B) A discussion of the specific assumptions, observations, conclusions, and recommendations of the study.
								
									(C)
 A description of the modeling and analysis techniques used for the study.  (D) A plan for fielding complementary aircraft and capabilities identified as an optimal mix in the study under subsection (a).
								
									(E)
 A plan to meet objectives and fulfill the warfighting capability and capacity requirements of the combatant commands using the aircraft and capabilities described in subsection (a).
								
								(2)
								Form
 The report under paragraph (1) may be submitted in classified form, but shall include an unclassified executive summary.
							
								(3)
								Nonduplication of effort
 If any information required under paragraph (1) has been included in another report or notification previously submitted to any of the appropriate congressional committees by law, the Secretary may provide a list of such reports and notifications at the time of submitting the report required under such paragraph instead of including such information in such report.
							
								(4)
								Definitions
 ln this subsection:  (A) The term appropriate congressional committees means the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives.
								
									(B)
 The term covered period means the period beginning on the date of the enactment of this Act and ending on January 1, 2030.  II Research, Development, Test, and Evaluation  Subtitle A—Authorization of appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program requirements, restrictions, and limitations Sec. 211. Laboratory quality enhancement program. Sec. 212. Modification of mechanisms to provide funds for defense laboratories for research and development of technologies for military missions. Sec. 213. Making permanent authority for defense research and development rapid innovation program. Sec. 214. Authorization for National Defense University and Defense Acquisition University to enter into cooperative research and development agreements. Sec. 215. Manufacturing Engineering Education Grant Program. Sec. 216. Notification requirement for certain rapid prototyping, experimentation, and demonstration activities. Sec. 217. Increased micro-purchase threshold for research programs and entities. Sec. 218. Improved biosafety for handling of select agents and toxins. Sec. 219. Designation of Department of Defense senior official with principal responsibility for directed energy weapons. Sec. 220. Restructuring of the distributed common ground system of the Army. Sec. 221. Limitation on availability of funds for the countering weapons of mass destruction system Constellation. Sec. 222. Limitation on availability of funds for Defense Innovation Unit Experimental. Sec. 223. Limitation on availability of funds for Joint Surveillance Target Attack Radar System (JSTARS) recapitalization program. Sec. 224. Acquisition program baseline and annual reports on follow-on modernization program for F–35 Joint Strike Fighter. Subtitle C—Reports and other matters Sec. 231. Strategy for assured access to trusted microelectronics. Sec. 232. Pilot program on evaluation of commercial information technology. Sec. 233. Pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense. Sec. 234. Pilot program on modernization and fielding of electromagnetic spectrum warfare systems and electronic warfare capabilities. Sec. 235. Pilot program on disclosure of certain sensitive information to federally funded research and development centers. Sec. 236. Pilot program on enhanced interaction between the Defense Advanced Research Projects Agency and the service academies. Sec. 237. Independent review of F/A–18 physiological episodes and corrective actions. Sec. 238. B–21 bomber development program accountability matrices. Sec. 239. Study on helicopter crash prevention and mitigation technology. Sec. 240. Strategy for Improving Electronic and Electromagnetic Spectrum Warfare Capabilities. Sec. 241. Sense of Congress on development and fielding of fifth generation airborne systems.   A Authorization of appropriations  201. Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.
					
					B
					Program requirements, restrictions, and limitations
					
						211.
						Laboratory quality enhancement program
						
							(a)
							In general
 The Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering, shall carry out a program to be known as the Laboratory Quality Enhancement Program under which the Secretary shall establish the panels described in subsection (b) and direct such panels—
							
								(1)
 to review and make recommendations to the Secretary with respect to—  (A) existing policies and practices affecting the science and technology reinvention laboratories to improve the mission effectiveness of such laboratories; and
								
									(B)
 new initiatives proposed by the science and technology reinvention laboratories;  (2) to support implementation of current and future initiatives affecting the science and technology reinvention laboratories; and
							
								(3)
 to conduct assessments or data analysis on such other issues as the Secretary determines to be appropriate.
							
							(b)
							Panels
 The panels described in this subsection are:  (1) A panel on personnel, workforce development, and talent management.
							
								(2)
 A panel on facilities, equipment, and infrastructure.  (3) A panel on research strategy, technology transfer, and industry and university partnerships.
							
								(4)
 A panel on governance and oversight processes.  (c) Composition of panels (1) Each panel described in paragraphs (1) through (3) of subsection (b) may be composed of subject matter and technical management experts from—
								
									(A)
 laboratories and research centers of the Army, Navy, and Air Force;  (B) appropriate Defense Agencies;
								
									(C)
 the Office of the Assistant Secretary of Defense for Research and Engineering; and  (D) such other entities as the Secretary determines to be appropriate.
								
								(2)
 The panel described in subsection (b)(4) shall be composed of—  (A) the Director of the Army Research Laboratory;
								
									(B)
 the Director of the Air Force Research Laboratory;  (C) the Director of the Naval Research Laboratory;
								
									(D)
 the Director of the Engineer Research and Development Center of the Army Corps of Engineers; and  (E) such other members as the Secretary determines to be appropriate.
								
							(d)
							Governance of panels
							(1)
 The chairperson of each panel shall be selected by its members.  (2) Each panel, in coordination with the Assistant Secretary of Defense for Research and Engineering, shall transmit to the Science and Technology Executive Committee of the Department of Defense such information or findings on topics requiring decision or approval as the panel considers appropriate.
							
							(e)
							Discharge of certain authorities to conduct personnel demonstration projects
 Subparagraph (C) of section 342(b)(3) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as added by section 1114(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–315), is amended by inserting before the period at the end the following: through the Assistant Secretary of Defense for Research and Engineering (who shall place an emphasis in the exercise of such authorities on enhancing efficient operations of the laboratory and who may, in exercising such authorities, request administrative support from science and technology reinvention laboratories to review, research, and adjudicate personnel demonstration project proposals).
						
							(f)
							Science and technology reinvention laboratory defined
 In this section, the term science and technology reinvention laboratory means a science and technology reinvention laboratory designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note), as amended.
						
						212.
						Modification of mechanisms to provide funds for defense laboratories for research and development
			 of technologies for military missions
						
							(a)
							Amount authorized under current mechanism
 Paragraph (1) of subsection (a) of section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note) is amended in the matter before subparagraph (A) by striking not more than three percent and inserting not less than two percent and not more than four percent.
						
							(b)
							Additional mechanism to provide funds
 Such subsection is further amended by adding at the end the following new paragraph:   (3) Fee After consultation with the science and technology executive of the military department concerned, the director of a defense laboratory may charge customer activities a fixed percentage fee, in addition to normal costs of performance, in order to obtain funds to carry out activities authorized by this subsection. The fixed fee may not exceed four percent of costs.
								.
						
							(c)
							Modification of cost limit compliance for infrastructure projects
 Subsection (b)(4) of such section is amended by adding at the end the following new subparagraph:   (C) Section 2802 of such title, with respect to construction projects that exceed the cost specified in subsection (a)(2) of section 2805 of such title for certain unspecified minor military construction projects for laboratories.
								.
						
							(d)
							Repeal of sunset
 Such section is amended by striking subsection (d).  213. Making permanent authority for defense research and development rapid innovation program Section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359 note) is amended—
						
							(1)
 in subsection (d), by striking for each of fiscal years 2011 through 2023 may be used for any such fiscal year and inserting for a fiscal year may be used for such fiscal year; and  (2) by striking subsection (f).
						
						214.
						Authorization for National Defense University and Defense Acquisition University to enter into
			 cooperative research and development agreements
						
							(a)
							National Defense University
 Section 2165 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								
									(f)
									Cooperative research and development agreements
									(1)
 In engaging in research and development projects pursuant to subsection (a) of section 2358 of this title by a contract, cooperative agreement, or grant pursuant to subsection (b)(1) of such section, the Secretary may enter into such contract or cooperative agreement or award such grant through the National Defense University.
									
										(2)
 The National Defense University shall be considered a Government-operated Federal laboratory for purposes of section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).
									.
						
							(b)
							Defense Acquisition University
 Section 1746 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								
									(d)
									Cooperative research and development agreements
									(1)
 In engaging in research and development projects pursuant to subsection (a) of section 2358 of this title by a contract, cooperative agreement, or grant pursuant to subsection (b)(1) of such section, the Secretary may enter into such contract or cooperative agreement or award such grant through the Defense Acquisition University.
									
										(2)
 The Defense Acquisition University shall be considered a Government-operated Federal laboratory for purposes of section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a).
									.
						
						215.
						Manufacturing Engineering Education Grant Program
 Section 2196 of title 10, United States Code, is amended to read as follows:   2196. Manufacturing engineering education program  (a) Establishment of Manufacturing Engineering Education Program (1) The Secretary of Defense shall establish a program under which the Secretary makes grants or other awards to support—
										
											(A)
 the enhancement of existing programs in manufacturing engineering education to further a mission of the department; or
										
											(B)
 the establishment of new programs in manufacturing engineering education that meet such requirements.
										
										(2)
 Grants and awards under this section may be made to industry, not-for-profit institutions, institutions of higher education, or to consortia of such institutions or industry.
									
										(3)
 The Secretary shall establish the program in consultation with the Secretary of Education, the Director of the National Science Foundation, the Director of the Office of Science and Technology Policy, and the secretaries of such other relevant Federal agencies as the Secretary considers appropriate.
									
										(4)
 The Secretary shall ensure that the program is coordinated with Department programs associated with advanced manufacturing.
									
										(5)
 The program shall be known as the Manufacturing Engineering Education Program.  (b) Geographical distribution of grants and awards In awarding grants and other awards under this subsection, the Secretary shall, to the maximum extent practicable, avoid geographical concentration of awards.
								
									(c)
									Covered programs
 A program of engineering education supported pursuant to this section shall meet the requirements of this section.
								
									(d)
									Components of program
 The program of education for which such a grant is made shall be a consolidated and integrated multidisciplinary program of education with an emphasis on the following components:
									
										(1)
 Multidisciplinary instruction that encompasses the total manufacturing engineering enterprise and that may include—
										
											(A)
 manufacturing engineering education and training through classroom activities, laboratory activities, thesis projects, individual or team projects, internships, cooperative work-study programs, and interactions with industrial facilities, consortia, or such other activities and organizations in the United States and foreign countries as the Secretary considers appropriate;
										
											(B)
 faculty development programs;  (C) recruitment of educators highly qualified in manufacturing engineering to teach or develop manufacturing engineering courses;
										
											(D)
 presentation of seminars, workshops, and training for the development of specific manufacturing engineering skills;
										
											(E)
 activities involving interaction between students and industry, including programs for visiting scholars, personnel exchange, or industry executives;
										
											(F)
 development of new, or updating and modification of existing, manufacturing curriculum, course offerings, and education programs;
										
											(G)
 establishment of programs in manufacturing workforce training;  (H) establishment of joint manufacturing engineering programs with defense laboratories and depots; and
										
											(I)
 expansion of manufacturing training and education programs and outreach for members of the armed forces, dependents and children of such members, veterans, and employees of the Department of Defense.
										
										(2)
 Opportunities for students to obtain work experience in manufacturing through such activities as internships, summer job placements, or cooperative work-study programs.
									
										(3)
 Faculty and student engagement with industry that is directly related to, and supportive of, the education of students in manufacturing engineering because of—
										
											(A)
 the increased understanding of manufacturing engineering challenges and potential solutions; and  (B) the enhanced quality and effectiveness of the instruction that result from that increased understanding.
										
									(e)
									Proposals
 The Secretary of Defense shall solicit proposals for grants and other awards to be made pursuant to this section for the support of programs of manufacturing engineering education that are consistent with the purposes of this section.
								
									(f)
									Merit competition
 Applications for awards shall be evaluated on the basis of merit pursuant to competitive procedures prescribed by the Secretary.
								
									(g)
									Selection criteria
 The Secretary may select a proposal for an award pursuant to this section if the proposal, at a minimum, does each of the following:
									
										(1)
 Contains innovative approaches for improving engineering education in manufacturing technology.  (2) Demonstrates a strong commitment by the proponents to apply the resources necessary to achieve the objectives for which the award is to be made.
									
										(3)
 Provides for effective engagement with industry or government organizations that supports the instruction to be provided in the proposed program and is likely to improve manufacturing engineering and technology.
									
										(4)
 Demonstrates a significant level of involvement of United States industry in the proposed instructional and research activities.
									
										(5)
 Is likely to attract superior students and promote careers in manufacturing engineering.  (6) Proposes to involve fully qualified personnel who are experienced in manufacturing engineering education and technology.
									
										(7)
 Proposes a program that, within three years after the award is made, is likely to attract from sources other than the Federal Government the financial and other support necessary to sustain such program.
									
										(8)
 Proposes to achieve a significant level of participation by women, members of minority groups, and individuals with disabilities through active recruitment of students from among such persons.
									
										(9)
 Trains students in advanced manufacturing and in relevant emerging technologies and production processes.
									
									(h)
									Institution of higher education defined
 In this section, the term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
								.
					
						216.
						Notification requirement for certain rapid prototyping, experimentation, and demonstration
			 activities
						
							(a)
							Notice required
 The Secretary of the Navy shall not initiate a covered activity until a period of 10 business days has elapsed following the date on which the Secretary submits to the congressional defense committees the notice described in subsection (b) with respect to such activity.
						
							(b)
							Elements of notice
 The notice described in this subsection is a written notice of the intention of the Secretary to initiate a covered activity. Each such notice shall include the following:
							
								(1)
 A description of the activity.  (2) Estimated costs and funding sources for the activity, including a description of any cost-sharing or in-kind support arrangements with other participants.
							
								(3)
 A description of any transition agreement, including the identity of any partner organization that may receive the results of the covered activity under such an agreement.
							
								(4)
 Identification of major milestones and the anticipated date of completion of the activity.  (c) Covered activity In this section, the term covered activity means a rapid prototyping, experimentation, or demonstration activity carried out under program element 0603382N.
						
							(d)
							Sunset
 The requirements of this section shall terminate five years after the date of the enactment of this Act.
						
						217.
						Increased micro-purchase threshold for research programs and entities
						
							(a)
							Increased micro-purchase threshold for basic research programs and activities of the Department of
			 Defense science and technology reinvention laboratories
							
								(1)
								In general
 Chapter 137 of title 10, United States Code, as amended by section 821(a), is further amended by adding at the end the following new section:
								
									
										2339.
										Micro-purchase threshold for basic research programs and activities of the Department of Defense
			 science and technology reinvention laboratories
										
 Notwithstanding subsection (a) of section 1902 of title 41, the micro-purchase threshold for the Department of Defense for purposes of such section is $10,000 for purposes of basic research programs and for the activities of the Department of Defense science and technology reinvention laboratories.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter, as amended by section 821b, is further amended by adding at the end the following new item:
								
									
										2339. Micro-purchase threshold for basic research programs and activities of the Department of
			 Defense science and technology reinvention laboratories.
									
									.
							
							(b)
							Increased micro-purchase threshold for universities, independent research institutes, and nonprofit
			 research organizations
 Section 1902 of title 41, United States Code, is amended—  (1) in subsection (a)—
								
									(A)
 by striking For purposes and inserting (1) Except as provided in sections 2338 and 2339 of title 10 and paragraph (2) of this subsection, for purposes; and
								
									(B)
 by adding at the end the following new paragraph:   (2) For purposes of this section, the micro-purchase threshold for procurement activities administered under sections 6303 through 6305 of title 31 by institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), or related or affiliated nonprofit entities, or by nonprofit research organizations or independent research institutes is—
											
												(A)
 $10,000; or  (B) such higher threshold as determined appropriate by the head of the relevant executive agency and consistent with clean audit findings under chapter 75 of title 31, internal institutional risk assessment, or State law.
											; and
								
								(2)
 in subsections (d) and (e), by striking not greater than $3,000 and inserting with a price not greater than the micro-purchase threshold.  218. Improved biosafety for handling of select agents and toxins  (a) Quality control and quality assurance program The Secretary of Defense, acting through the executive agent for the biological select agent and toxin biosafety program of the Department of Defense, shall carry out a program to implement certain quality control and quality assurance measures at each covered facility.
						
							(b)
							Quality control and quality assurance measures
 Subject to subsection (c), the quality control and quality assurance measures implemented at each covered facility under subsection (a) shall include the following:
							
								(1)
 Designation of an external manager to oversee quality assurance and quality control.  (2) Environmental sampling and inspection.
							
								(3)
 Production procedures that prohibit operations where live biological select agents and toxins are used in the same laboratory where viability testing is conducted.
							
								(4)
 Production procedures that prohibit work on multiple organisms or multiple strains of one organism within the same biosafety cabinet.
							
								(5)
 A video surveillance program that uses video monitoring as a tool to improve laboratory practices in accordance with regulatory requirements.
							
								(6)
 Formal, recurring data reviews of production in an effort to identify data trends and nonconformance issues before such issues affect end products.
							
								(7)
 Validated protocols for production processes to ensure that process deviations are adequately vetted prior to implementation.
							
								(8)
 Maintenance and calibration procedures and schedules for all tools, equipment, and irradiators.  (c) Waiver In carrying out the program under subsection (a), the Secretary may waive any of the quality control and quality assurance measures required under subsection (b) in the interest of national defense.
						
							(d)
							Study and report required
							
								(1)
								Study
 The Secretary of Defense shall carry out a study to evaluate—  (A) the feasibility of consolidating covered facilities within a unified command to minimize risk;
								
									(B)
 opportunities to partner with industry for the production of biological select agents and toxins and related services in lieu of maintaining such capabilities within the Department of the Army; and
								
									(C)
 whether operations under the biological select agent and toxin production program should be transferred to another government or commercial laboratory that may be better suited to execute production for non-Department of Defense customers.
								
								(2)
								Report
 Not later than February 1, 2017, the Secretary shall submit to the congressional defense committees a report on the results of the study under paragraph (1).
							
							(e)
							Comptroller general review
 Not later than September 1, 2017, the Comptroller General of the United States shall submit to the congressional defense committees a report that includes the following:
							
								(1)
 A review of—  (A) the actions taken by the Department of Defense to address the findings and recommendations of the report of the Department of the Army titled Individual and Institutional Accountability for the Shipment of Viable Bacillus Anthracis from Dugway Proving Grounds, dated December 15, 2015, including any actions taken to address the culture of complacency in the biological select agent and toxin production program identified in such report; and
								
									(B)
 the progress of the Secretary in carrying out the program under subsection (a).  (2) An analysis of the study and report under subsection (d).
							
							(f)
							Definitions
 In this section:  (1) The term biological select agent and toxin means any agent or toxin identified under—
								
									(A)
 section 331.3 of title 7, Code of Federal Regulations;  (B) section 121.3 or section 121.4 of title 9, Code of Federal Regulations; or
								
									(C)
 section 73.3 or section 73.4 of title 42, Code of Federal Regulations.  (2) The term covered facility means any facility of the Department of Defense that produces biological select agents and toxins.
							
						219.
						Designation of Department of Defense senior official with principal responsibility for directed
			 energy weapons
						
							(a)
							Designation of senior official
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall designate a senior official already serving within the Department of Defense as the official with principal responsibility for the development and demonstration of directed energy weapons for the Department.
							
								(2)
								Development of strategic plan
								
									(A)
									In general
 The senior official designated under paragraph (1) shall develop a detailed strategic plan to develop, mature, and transition directed energy technologies to acquisition programs of record.
								
									(B)
									Roadmap
 Such strategic plan shall include a strategic roadmap for the development and fielding of directed energy weapons and key enabling capabilities for the Department, identifying and coordinating efforts across military departments to achieve overall joint mission effectiveness.
								
								(3)
								Acceleration of development and fielding of directed energy weapons capabilities
								
									(A)
									In general
 To the degree practicable, the senior official designated under paragraph (1) shall use the flexibility of the policies of the Department in effect on the day before the date of the enactment of this Act, or any successor policies, to accelerate the development and fielding of directed energy capabilities.
								
									(B)
									Engagement
 The Secretary shall use the flexibility of the policies of the Department in effect on the day before the date of the enactment of this Act, or any successor policies, to ensure engagement with defense and private industries, research universities, and unaffiliated, nonprofit research institutions.
								
								(4)
								Advice for exercises and demonstrations
 The senior official designated under paragraph (1) shall, to the degree practicable, provide technical advice and support to entities in the Department of Defense and the military departments conducting exercises or demonstrations with the purpose of improving the capabilities of or operational viability of technical capabilities supporting directed energy weapons, including supporting military utility assessments of the relevant cost and benefits of directed energy weapon systems.
							
								(5)
								Support for development of requirements
 The senior official designated under paragraph (1) shall coordinate with the military departments, Defense Agencies, and the Joint Directed Energy Transition Office to define requirements for directed energy capabilities that address the highest priority warfighting capability gaps of the Department.
							
								(6)
								Availability of information
 The Secretary of Defense shall ensure that the senior official designated under paragraph (1) has access to such information on programs and activities of the military departments and other defense agencies as the Secretary considers appropriate to coordinate departmental directed energy efforts.
							
							(b)
							Joint Directed Energy Transition Office
							
								(1)
								Redesignation
 The High Energy Laser Joint Technology Office of the Department of Defense is hereby redesignated as the Joint Directed Energy Transition Office (in this subsection referred to as the Office), and shall report to the official designated under subsection (a)(1).
							
								(2)
								Additional functions
 In addition to the functions and duties of the Office in effect on the day before the date of the enactment of this Act, the Office shall assist the senior official designated under paragraph (1) of subsection (a) in carrying out paragraphs (2) through (5) of such subsection.
							
								(3)
								Funding
 The Secretary may make available such funds to the Office for basic research, applied research, advanced technology development, prototyping, studies and analyses, and organizational support as the Secretary considers appropriate to support the efficient and effective development of directed energy systems and technologies and transition of those systems and technologies into acquisition programs or operational use.
							
						220.
						Restructuring of the distributed common ground system of the Army
						
							(a)
							In general
 Not later that April 1, 2017, the Secretary of the Army shall restructure versions of the distributed common ground system of the Army after Increment 1—
							
								(1)
 by discontinuing development of new software code, excluding the configuration and testing of system interfaces to commercial, open source, and existing Government off the shelf (GOTS) software, of any component of the system for which there is commercial, open source, or Government off the shelf software that is capable of fulfilling at least 80 percent of the system requirements applicable to such component; and
							
								(2)
 by conducting a review of the acquisition strategy of the program to ensure that procurement of commercial software is the preferred method of meeting program requirements for major system components.
							
							(b)
							Limitation
 The Secretary of the Army shall not award any contract for the development of new component software capability for the distributed common ground system of the Army if such a capability is already a commercial item or open source, except for configuration of capabilities that are incidental to and necessary for the proper functioning of the system.
						
							(c)
							Report required
							
								(1)
								Requirement
 Not later than March 1, 2018, the Under Secretary of Defense for Acquisition, Technology and Logistics, in consultation with the Director, Operational Test and Evaluation, shall submit to the congressional defense committees a report on the Increment 2 of the distributed common ground system of the Army.
							
								(2)
								Elements of report
 The report required by paragraph (1) shall include, at a minimum, the following:  (A) The overall assessment of the system and each individual major component of the system.
								
									(B)
 The status of alignment with the Intelligence Community Information Technology Enterprise (IC-ITE).  (C) The ease of use of Increment 2 as compared with Increment 1 for operators in deployed environments.
								
									(D)
 The extent to which a common, synchronized view of all system data is globally available to all system users, at all times.
								
									(E)
 The level of maturity of the technologies underlying core system components and application programming interfaces.
								
									(F)
 The extent to which program operators can move data seamlessly between different components of the system.
								
						221.
						Limitation on availability of funds for the countering weapons of mass destruction system
			 Constellation
						
							(a)
							Limitation
 Not more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the countering weapons of mass destruction situational awareness information system commonly known as Constellation may be obligated or expended for research, development, or prototyping for such system until the report required by subsection (b)(4) has been delivered to the congressional defense committees.
						
							(b)
							Independent review and assessment
							
								(1)
								In general
 The Secretary of Defense shall provide for an independent review and assessment of the requirements and implementation for research, development, and prototyping for the Constellation system prior to a Milestone A decision or other operational use.
							
								(2)
								Elements of independent review
 The independent review provided for under paragraph (1) shall include the following:  (A) A review of the major software components of the system and an explanation of the requirements of the Department of Defense with respect to each such component.
								
									(B)
 A review of the requirements validated in the Information System Initial Capabilities Document (ISICD) and capability gaps identified for duplication and redundancy with other validated information technology requirements and capability gaps.
								
									(C)
 Identification of elements and applications of the system that cannot be implemented using the existing technical infrastructure and tools of the Department of Defense or the infrastructure and tools in development.
								
									(D)
 An overview of a security plan to achieve an accredited cross-domain solution system, including security milestones and proposed security architecture to mitigate both insider and outsider threats.
								
									(E)
 Identification of the planned categories of end-users of the system, linked to organizations, mission requirements, and concept of operations, the expected total number of end-users, and the associated permissions granted to such users.
								
								(3)
								Entity conducting independent review and assessment
 The Secretary shall ensure that—  (A) the independent review and assessment provided for under paragraph (1) is conducted by a federally funded research and development center selected (or entered into an arrangement with) by the Secretary or such other entity as the Secretary considers appropriate; and
								
									(B)
 such center or entity provides periodic updates to the congressional defense committees on such independent review and assessment prior to the completion of the independent review and assessment.
								
								(4)
								Report on independent review and assessment
 The Secretary shall submit to the congressional defense committees a report containing—  (A) the findings of the center or entity selected (or entered into an arrangement with) under paragraph (3)(A) with respect to the independent review and assessment conducted by such center or entity pursuant to such paragraph; and
								
									(B)
 an assessment of the need to continue Constellation research, development, and prototyping.  222. Limitation on availability of funds for Defense Innovation Unit Experimental  (a) Limitation  (1) Operation and maintenance Of the funds specified in subsection (c)(1), not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report under subsection (b).
							
								(2)
								Research, development, test, and evaluation
 Of the funds specified in subsection (c)(2), not more than 25 percent may be obligated or expended until the date on which the Secretary submits to the congressional defense committees the report under subsection (b).
							
							(b)
							Report required
 The Secretary of Defense shall submit to the congressional defense committees a report on the Defense Innovation Unit Experimental. Such report shall include the following:
							
								(1)
 The charter and mission statement of the Unit.  (2) A description of—
								
									(A)
 the management and operations of the Unit, including—  (i) the governance structure of the Unit;
									
										(ii)
 the process for coordinating and deconflicting the activities of the Unit with similar activities of the Small Business Innovation Research Program, military departments, Defense Agencies, and other departments and agencies of the Federal Government, including activities carried out by In-Q-Tel, the Defense Advanced Research Projects Agency, and Department of Defense laboratories;
									
										(iii)
 the direct staffing requirements of the Unit, including a description of the desired skills and expertise of such staff at each location;
									
										(iv)
 the number of civilian and military personnel provided by the military departments and Defense Agencies to support the Unit; and
									
										(v)
 any planned expansion to new sites, the metrics used to identify such sites, and an explanation of how such expansion will provide access to innovations of nontraditional defense contractors (as such term is defined in section 2302 of title 10, United States Code) that are not otherwise accessible; and
									
									(B)
 policies and practices that will enable the Unit to best support Department of Defense missions, including—
									
										(i)
 the metrics used to measure the effectiveness of the Unit;  (ii) how compliance with Department of Defense or Federal Government requirements could affect the ability of nontraditional defense contractors (as such term is defined in section 2302 of title 10, United States Code) to market products and obtain funding;
									
										(iii)
 how to treat intellectual property that has been developed with little or no government funding;  (iv) detailed justification for the expansion of the mission of the Unit, including authority to use research and development agreements, contracts, and merit-based prize competitions to explore emerging technologies and additional physical locations;
									
										(v)
 a description of how existing Department of Defense agencies, services, entities, and other elements are authorized to better use streamlined acquisition procedures, research and development agreements, contracts, and merit-based prize competitions to explore emerging technologies, including modification of guidance and procedures to permit effective and streamlined implementation of authorities provided by Congress for rapid execution;
									
										(vi)
 an account of the successes and failures of contracts already awarded by the unit;  (vii) recommendations on practices, policies, and authorities that will permit increased public-private partnership in financing and funding of research and technology development efforts; and
									
										(viii)
 a description of technology transition strategies to ensure that research and technology programs funded by the Unit will be effectively and efficiently transitioned into operational use or acquisition programs, including a description of the role of Defense laboratories in such technology transition efforts.
									
								(3)
 Any other information the Secretary determines to be appropriate.  (c) Funds specified The funds specified in this subsection are as follows:
							
								(1)
 Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for operation and maintenance, Defense-wide, for the Defense Innovation Unit Experimental.
							
								(2)
 Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Defense-wide, for the Defense Innovation Unit Experimental.
							
						223.
						Limitation on availability of funds for Joint Surveillance Target Attack Radar System (JSTARS)
			 recapitalization program
						
							(a)
							In general
 Except as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any other fiscal year for the Air Force may be made available for the Air Force’s Joint Surveillance Target Attack Radar System (JSTARS) recapitalization program unless the contract for engineering and manufacturing development uses a firm fixed-price contract structure.
						
							(b)
							National security waiver authority
 The Secretary of Defense may waive the limitation in subsection (a) if the Secretary determines that such a waiver is in the national security interests of the United States.
						
						224.
						Acquisition program baseline and annual reports on follow-on modernization program for F–35 Joint
			 Strike Fighter
						
							(a)
							Limitation
 The Secretary of Defense may not award any follow-on modernization development contracts for the F–35 Joint Strike Fighter until the Secretary has submitted the report required by subsection (b)(1) in accordance with such subsection.
						
							(b)
							Acquisition program baseline
							
								(1)
								In general
 Not later than March 31, 2017, the Secretary of Defense shall submit to the congressional defense committees a report that contains the basic elements of an acquisition program baseline for Block 4 Modernization.
							
								(2)
								Elements
 The report required by paragraph (1) shall include the following:  (A) Cost estimates for development, production, and modification.
								
									(B)
 Projected key schedule dates, including dates for the completion of—  (i) a capabilities development document;
									
										(ii)
 an independent cost estimate;  (iii) an initial preliminary design review;
									
										(iv)
 a development contract award; and  (v) a critical design review.
									
									(C)
 Technical performance parameters.  (D) Technology readiness levels.
								
									(E)
 Annual funding profiles for development and procurement.  (c) Review by Comptroller General of the United States Not later than 60 days after the date on which the report required by subsection (b)(1) is submitted to the congressional defense committees in accordance with such subsection, the Comptroller General of the United States shall—
							
								(1)
 review such report; and  (2) brief the congressional defense committees on the findings of the Comptroller General with respect to such review.
							
							(d)
							Annual reports by Secretary of Defense
 Not later than one year after the date on which the Secretary awards a development contract for follow-on modernization of the F–35 Joint Strike Fighter and not less frequently than once each year thereafter until March 31, 2023, the Secretary shall submit to the congressional defense committees a report on the cost, schedule, and performance progress against the baseline set forth in the report submitted pursuant to subsection (b)(1).
						
					C
					Reports and other matters
					
						231.
						Strategy for assured access to trusted microelectronics
						
							(a)
							Strategy
 The Secretary of Defense shall develop a strategy to ensure that the Department of Defense has assured access to trusted microelectronics by not later than September 30, 2019.
						
							(b)
							Elements
 The strategy under subsection (a) shall include the following:  (1) Definitions of the various levels of trust required by classes of Department of Defense systems.
							
								(2)
 Means of classifying systems of the Department of Defense based on the level of trust such systems are required to maintain with respect to microelectronics.
							
								(3)
 Means by which trust in microelectronics can be assured.  (4) Means to increase the supplier base for assured microelectronics to ensure multiple supply pathways.
							
								(5)
 An assessment of the microelectronics needs of the Department of Defense in future years, including the need for trusted, radiation-hardened microelectronics.
							
								(6)
 An assessment of the microelectronic needs of the Department of Defense that may not be fulfilled by entities outside the Department of Defense.
							
								(7)
 The resources required to assure access to trusted microelectronics, including infrastructure, workforce, and investments in science and technology.
							
								(8)
 A research and development strategy to ensure that the Department of Defense can, to the maximum extent practicable, use state of the art commercial microelectronics capabilities or their equivalent, while satisfying the needs for trust.
							
								(9)
 Recommendations for changes in authorities, regulations, and practices, including acquisition policies, financial management, public-private partnership policies, or in any other relevant areas, that would support the achievement of the goals of the strategy.
							
							(c)
							Submission and updates
							(1)
 Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the strategy developed under subsection (a). The strategy shall be submitted in unclassified form, but may include a classified annex.
							
								(2)
 Not later than two years after submitting the strategy under paragraph (1) and not less frequently than once every two years thereafter until September 30, 2024, the Secretary shall update the strategy as the Secretary considers appropriate to support Department of Defense missions.
							
							(d)
							Directive required
 Not later than September 30, 2019, the Secretary of Defense shall issue a directive for the Department of Defense describing how Department of Defense entities may access assured and trusted microelectronics supply chains for Department of Defense systems.
						
							(e)
							Report and certification
 Not later than September 30, 2020, the Secretary of the Defense shall submit to the congressional defense committees—
							
								(1)
 a report on—  (A) the status of the implementation of the strategy developed under subsection (a);
								
									(B)
 the actions being taken to achieve full implementation of such strategy, and a timeline for such implementation; and
								
									(C)
 the status of the implementation of the directive required by subsection (d); and  (2) a certification of whether the Department of Defense has an assured means for accessing a sufficient supply of trusted microelectronics, as required by the strategy developed under subsection (a).
							
							(f)
							Definitions
 In this section:  (1) The term assured refers, with respect to microelectronics, to the ability of the Department of Defense to guarantee availability of microelectronics parts at the necessary volumes and with the performance characteristics required to meet the needs of the Department of Defense.
							
								(2)
 The terms trust and trusted refer, with respect to microelectronics, to the ability of the Department of Defense to have confidence that the microelectronics function as intended and are free of exploitable vulnerabilities, either intentionally or unintentionally designed or inserted as part of the system at any time during its life cycle.
							
						232.
						Pilot program on evaluation of commercial information technology
						
							(a)
							Pilot program
 The Director of the Defense Information Systems Agency may carry out a pilot program to evaluate commercially available information technology tools to better understand the potential impact of such tools on networks and computing environments of the Department of Defense.
						
							(b)
							Activities
 Activities under the pilot program may include the following:  (1) Prototyping, experimentation, operational demonstration, military user assessments, and other means of obtaining quantitative and qualitative feedback on the commercial information technology products.
							
								(2)
 Engagement with the commercial information technology industry to—  (A) forecast military requirements and technology needs; and
								
									(B)
 support the development of market strategies and program requirements before finalizing acquisition decisions and strategies.
								
								(3)
 Assessment of novel or innovative commercial technology for use by the Department of Defense.  (4) Assessment of novel or innovative contracting mechanisms to speed delivery of capabilities to the Armed Forces.
							
								(5)
 Solicitation of operational user input to shape future information technology requirements of the Department of Defense.
							
							(c)
							Limitation on availability of funds
 Of the amounts authorized to be appropriated for research, development, test, and evaluation, Defense-wide, for each of fiscal years 2017 through 2022, not more than $15,000,000 may be expended on the pilot program in any such fiscal year.
						
						233.
						Pilot program for the enhancement of the research, development, test, and evaluation centers of the
			 Department of Defense
						
							(a)
							Pilot program required
							
								(1)
								In general
 The Secretary of Defense and the secretaries of the military departments shall jointly carry out a pilot program to demonstrate methods for the more effective development of technology and management of functions at eligible centers.
							
								(2)
								Eligible centers
 For purposes of the pilot program, the eligible centers are—  (A) the science and technology reinvention laboratories, as specified in section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note);
								
									(B)
 the test and evaluation centers which are activities specified as part of the Major Range and Test Facility Base in Department of Defense Directive 3200.11; and
								
									(C)
 the Defense Advanced Research Projects Agency.  (b) Selection  (1) In general The secretaries described in subsection (a) shall ensure that participation in the pilot program includes—
								
									(A)
 the Defense Advanced Research Projects Agency; and  (B) in accordance with paragraph (2)—
									
										(i)
 five additional eligible centers described in subparagraph (A) of subsection (a)(2) from each of the military departments; and
									
										(ii)
 five additional eligible centers described in subparagraph (B) of such subsection from each of the military departments.
									
								(2)
								Selection procedures
								(A)
 The head of an eligible center described in subparagraph (A) or (B) of subsection (a)(2) seeking to participate in the pilot program shall submit to the appropriate reviewer an application therefor at such time, in such manner, and containing such information as the appropriate reviewer shall specify.
								
									(B)
 Not later than 120 days after the date of the enactment of this Act, each appropriate reviewer shall—
									
										(i)
 evaluate each application received under subparagraph (A); and  (ii) approve or disapprove of the application.
									
									(C)
 If the head of an eligible center submits an application under subparagraph (A) in accordance with the requirements specified by the appropriate reviewer for purposes of such subparagraph and the appropriate reviewer neither approves nor disapproves such application pursuant to subparagraph (B)(ii) on or before the date that is 120 days after the date of the enactment of this Act, such eligible center shall be considered a participant in the pilot program.
								
									(D)
 For purposes of this paragraph, the appropriate reviewer is—  (i) in the case of an eligible center described in subparagraph (A) of subsection (a)(2), the Laboratory Quality Enhancement Program; and
									
										(ii)
 in the case of an eligible center described in subparagraph (B) of such subsection, the Director of the Test Resource Management Center.
									
							(c)
							Participation in program
							
								(1)
								In general
 Subject to paragraph (2), the head of each eligible center selected under subsection (b)(1) shall propose and implement alternative and innovative methods of effective management and operations of eligible centers, rapid project delivery, support, experimentation, prototyping, and partnership with universities and private sector entities to—
								
									(A)
 generate greater value and efficiencies in research and development activities;  (B) enable more efficient and effective operations of supporting activities, such as—
									
										(i)
 facility management, construction, and repair;  (ii) business operations;
									
										(iii)
 personnel management policies and practices; and  (iv) intramural and public outreach; and
									
									(C)
 enable more rapid deployment of warfighter capabilities.  (2) Implementation (A) The head of an eligible center described in subparagraph (A) or (B) of subsection (a)(2) shall implement each method proposed under paragraph (1) unless such method is disapproved in writing by the Assistant Secretary concerned within 60 days of receiving a proposal from an eligible center selected under subsection (b)(1) by such Assistant Secretary.
								
									(B)
 The Director of the Defense Advanced Research Projects Agency shall implement each method proposed under paragraph (1) unless such method is disapproved in writing by the Chief Management Officer within 60 days of receiving a proposal from the Director.
								
									(C)
 In this paragraph, the term Assistant Secretary concerned means—  (i) the Assistant Secretary of the Air Force for Acquisition, with respect to matters concerning the Air Force;
									
										(ii)
 the Assistant Secretary of the Army for Acquisition, Technology, and Logistics, with respect to matters concerning the Army; and
									
										(iii)
 the Assistant Secretary of the Navy for Research, Development, and Acquisition, with respect to matters concerning the Navy.
									
							(d)
							Waiver authority for demonstration and implementation
 Until the termination of the pilot program under subsection (e), the head of an eligible center selected under subsection (b)(1) may waive any regulation, restriction, requirement, guidance, policy, procedure, or departmental instruction that would affect the implementation of a method proposed under subsection (c)(1), unless such implementation would be prohibited by a provision of a Federal statute or common law.
						
							(e)
							Termination
 The pilot program shall terminate on September 30, 2022.  (f) Report  (1) In general Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the pilot program.
							
								(2)
								Contents
 The report required by paragraph (1) shall include the following:  (A) Identification of the eligible centers participating in the pilot program.
								
									(B)
 Identification of the eligible centers whose applications to participate in the pilot program were disapproved under subsection (b), including justifications for such disapprovals.
								
									(C)
 A description of the methods implemented pursuant to subsection (c).  (D) A description of the methods that were proposed pursuant to paragraph (1) of subsection (c) but disapproved under paragraph (2) of such subsection.
								
									(E)
 An assessment of how methods implemented pursuant to subsection (c) have contributed to the objectives identified in subparagraphs (A), (B), and (C) of paragraph (1) of such subsection.
								
						234.
						Pilot program on modernization and fielding of electromagnetic spectrum warfare systems and
			 electronic warfare capabilities
						
							(a)
							Pilot program
							
								(1)
								In general
 The Secretary of Defense may carry out a pilot program on the modernization and fielding of electromagnetic spectrum warfare systems and electronic warfare systems.
							
								(2)
								Selection
 If the Secretary carries out the pilot program under paragraph (1), the Electronic Warfare Executive Committee shall select from the list described in section 240(b)(4) a total of 10 electromagnetic spectrum warfare systems and electronic warfare systems across at least two military departments for modernization and fielding under the pilot program.
							
							(b)
							Termination
 The pilot program authorized by subsection (a) shall terminate on September 30, 2023.  (c) Funding For the purposes of this pilot program, funds authorized to be appropriated for electromagnetic spectrum warfare and electronic warfare may be used for the development and fielding of electromagnetic spectrum warfare systems and electronic warfare capabilities.
						
							(d)
							Definitions
 In this section:  (1) The term electromagnetic spectrum warfare means electronic warfare that encompasses military communications and sensing operations that occur in the electromagnetic operational domain.
							
								(2)
 The term electronic warfare means military action involving the use of electromagnetic and directed energy to control the electromagnetic spectrum or to attack the enemy.
							
						235.
						Pilot program on disclosure of certain sensitive information to federally funded research and
			 development centers
						
							(a)
							In general
 The Secretary of Defense shall carry out a pilot program on—  (1) permitting officers and employees of the Department of Defense to disclose sensitive information to federally funded research and development centers of the Department for the sole purpose of the performance of administrative, technical, or professional services under and within the scope of the contracts with the parent organizations of such federally funded research and development centers; and
							
								(2)
 appropriately protecting proprietary information from unauthorized disclosure or use by such centers.
							
							(b)
							FFRDCs
 The pilot program shall be carried out with one or more federally funded research and development centers of the Department selected by the Secretary for participation in the pilot program.
						
							(c)
							FFRDC personnel
 Sensitive information may be disclosed to personnel of a federally funded research and development center under the pilot program only if such personnel and contractors agree to be subject to, and comply with, appropriate ethics standards and requirements applicable to Government personnel, including the Ethics in Government Act of 1978, section 1905 of title 18, United States Code, and chapter 21 of title 41, United States Code.
						
							(d)
							Conditions on disclosure
 Sensitive information may be disclosed under the pilot program only if the federally funded research and development center concerned and its parent organization agree to and acknowledge in the parent organization's contract with the Department of Defense that—
							
								(1)
 sensitive information furnished to the federally funded research and development center will be accessed and used only for the purposes stated in the contract between the parent organization of the federally funded research and development center and the Department of Defense;
							
								(2)
 the federally funded research and development center will take all precautions necessary to prevent disclosure of the sensitive information furnished to anyone not authorized access to the information in order to perform the applicable contract;
							
								(3)
 sensitive information furnished under the pilot program shall not be used by the federally funded research and development center or parent organization to compete against a third party for a Government or non-Government contract or funding, or to support other current or future research or technology development activities performed by the federally funded research and development center; and
							
								(4)
 any personnel of a federally funded research and development center participating in the pilot program may not disclose or use any trade secrets or any nonpublic information accessed under the pilot program, unless specifically authorized by this section.
							
							(e)
							Duration
							(1)
 The pilot program may commence at any time after the review and issuance of policy guidance, updated appropriately, pertaining to the identification, mitigation, and prevention of potentially unfair competitive advantage conferred to federally funded research and development center personnel with access to sensitive information who serve as technical advisors to acquisition programs.
							
								(2)
 The pilot program shall terminate on the date that is three years after the date of the commencement of the pilot program.
							
							(f)
							Assessment
 Not later than two years after the commencement of the pilot program, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program, including an assessment of the effectiveness of activities under the pilot program in improving acquisition processes and the effectiveness of protections of private-sector intellectual property in the course of such activities.
						
							(g)
							Sensitive information defined
 In this section, the term sensitive information means confidential commercial, financial, or proprietary information, technical data, contract performance, contract performance evaluation, management, and administration data, or other privileged information owned by other contractors of the Department of Defense that is exempt from public disclosure under section 552(b)(4) of title 5, United States Code, or which would otherwise be prohibited from disclosure under section 1832 or 1905 of title 18, United States Code.
						
						236.
						Pilot program on enhanced interaction between the Defense Advanced Research Projects Agency and the
			 service academies
						
							(a)
							In general
 The Secretary of Defense, acting through the Director of the Defense Advanced Research Projects Agency, shall carry out a pilot program to enhance interaction between the Defense Advanced Research Projects Agency and the service academies to promote technology transition, education, and training in science, technology, engineering, and mathematics fields that are relevant to the Department of Defense.
						
							(b)
							Awards of funds
							(1)
 In carrying out the pilot program, the Secretary, acting through the Director, shall provide funds to contractors and grantees of the Defense Advanced Research Projects Agency in order to encourage such contractors and grantees to develop research partnerships with the service academies to support more efficient and effective technology transition of research programs and products.
							
								(2)
 It shall be the responsibility of the Director to ensure that such funds are used effectively and that sufficient efforts are made to build appropriate partnerships.
							
							(c)
							Service academy technology transition networks
 In carrying out the pilot program, the Director shall prioritize the leveraging of—  (1) the technology transition networks that service academies maintain among their academic departments and resident research centers; and
							
								(2)
 partnerships with Department of Defense laboratories, other Federal degree granting institutions, academia, and industry.
							
							(d)
							Termination
 The authority to carry out the pilot program shall terminate on September 30, 2020.  (e) Service academies defined In this section, the term service academies means the following:
							
								(1)
 The United States Military Academy.  (2) The United States Naval Academy.
							
								(3)
 Th United States Air Force Academy.  (4) The United States Coast Guard Academy.
							
								(5)
 The United States Merchant Marine Academy.  237. Independent review of F/A–18 physiological episodes and corrective actions  (a) Independent review required The Secretary of the Navy shall conduct an independent review of the plans, programs, and research of the Department of the Navy with respect to—
							
								(1)
 physiological events affecting aircrew of the F/A–18 Hornet and the F/A–18 Super Hornet aircraft during the covered period; and
							
								(2)
 the efforts of the Navy and Marine Corps to prevent and mitigate the affects of such physiological events.
							
							(b)
							Conduct of review
 In conducting the review under subsection (a), the Secretary of the Navy shall—  (1) designate an appropriate senior official in the Office of the Secretary of the Navy to oversee the review; and
							
								(2)
 consult experts from outside the Department of Defense in appropriate technical and medical fields.  (c) Review elements The review under subsection (a) shall include an evaluation of—
							
								(1)
 any data of the Department of the Navy relating to the increased frequency of physiological events affecting aircrew of the F/A–18 Hornet and the F/A–18 Super Hornet aircraft during the covered period;
							
								(2)
 aircraft mishaps potentially related to such physiological events;  (3) the cost and effectiveness of all material, operational, maintenance, and other measures carried out by the Department of the Navy to mitigate such physiological events during the covered period;
							
								(4)
 material, operational, maintenance, or other measures that may reduce the rate of such physiological events in the future; and
							
								(5)
 the performance of—  (A) the onboard oxygen generation system in the F/A–18 Super Hornet;
								
									(B)
 the overall environmental control system in the F/A–18 Hornet and F/A–18 Super Hornet; and  (C) other relevant subsystems of the F/A–18 Hornet and F/A–18 Super Hornet, as determined by the Secretary.
								
							(d)
							Report required
 Not later than December 1, 2017, the Secretary of Navy shall submit to the congressional defense committees a report that includes the results of the review under subsection (a).
						
							(e)
							Covered period
 In this section, the term covered period means the period beginning on January 1, 2009, and ending on the date of the submission of the report under subsection (d).
						
						238.
						B–21 bomber development program accountability matrices
						
							(a)
							Submittal of matrices
 Concurrent with the President's annual budget request submitted to Congress under section 1105 of title 31, United States Code, for fiscal year 2018, the Secretary of the Air Forces shall submit to the congressional defense committees and the Comptroller General of the United States the matrices described in subsection (b) relating to the B–21 bomber aircraft program.
						
							(b)
							Matrices described
 The matrices described in this subsection are the following:  (1) EMD goals A matrix that identifies, in six month increments, key milestones, development events, and specific performance goals for the EMD phase of the B–21 bomber aircraft program, which shall be subdivided, at a minimum, according to the following:
								
									(A)
 Technology readiness levels of major components and key demonstration events.  (B) Design maturity.
								
									(C)
 Software maturity.  (D) Manufacturing readiness levels for critical manufacturing operations and key demonstration events.
								
									(E)
 Manufacturing operations.  (F) System verification and key flight test events.
								
									(G)
 Reliability.  (2) Cost A matrix expressing, in six month increments, the total cost for the Air Force service cost position for the EMD phase and low initial rate of production lots of the B–21 bomber aircraft and a matrix expressing the total cost for the prime contractor’s estimate for such EMD phase and production lots, both of which shall be phased over the entire EMD period and subdivided according to the costs of the following:
								
									(A)
 Air vehicle.  (B) Propulsion.
								
									(C)
 Mission systems.  (D) Vehicle subsystems.
								
									(E)
 Air vehicle software.  (F) Systems engineering.
								
									(G)
 Program management.  (H) System test and evaluation.
								
									(I)
 Support and training systems.  (J) Contract fee.
								
									(K)
 Engineering changes.  (L) Direct mission support, including Congressional General Reductions.
								
									(M)
 Government testing.  (c) Semiannual update of matrices  (1) In general Not later than 180 days after the date on which the Secretary of the Air Force submits the matrices required by subsection (a), concurrent with the submittal of each annual budget request to Congress under section 1105 of title 31, United States Code, thereafter, and not later than 180 days after each such submittal, the Secretary of the Air Force shall submit to the congressional defense committees and the Comptroller General of the United States updates to the matrices described in subsection (b).
							
								(2)
								Elements
 Each update submitted under paragraph (1) shall detail progress made toward the goals identified in the matrix described in subsection (b)(1) and provide updated cost estimates.
							
								(3)
								Treatment of initial matrices as baseline
 The matrices submitted pursuant to subsection (a) shall be treated as the baseline for the full EMD phase and low rate initial production of the B–21 bomber aircraft program for purposes of the updates submitted pursuant to paragraph (1) of this subsection.
							
							(d)
							Assessment by Comptroller General of the United States
 Not later than the date that is 45 days after the date on which the Comptroller General of the United States receives an update to a matrix under subsection (d)(1), the Comptroller General shall review the sufficiency of such matrix and submit to the congressional defense committees an assessment of such matrix, including by identifying cost, schedule, or performance trends.
						
						239.
						Study on helicopter crash prevention and mitigation technology
						
							(a)
							Study required
 The Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on technologies with the potential to prevent and mitigate helicopter crashes.
						
							(b)
							Elements
 The study required under subsection (a) shall include the following:  (1) Identification of technologies with the potential—
								
									(A)
 to prevent helicopter crashes (such as collision avoidance technologies and battle space and terrain situational awareness technologies); and
								
									(B)
 to improve survivability among individuals involved in such crashes (such as adaptive flight control technologies and improved energy absorbing technologies).
								
								(2)
 A cost-benefit analysis of each technology identified under paragraph (1) that takes into account the cost of developing and deploying the technology compared to the potential of the technology to prevent casualties or injuries.
							
								(3)
 A list that ranks the technologies identified under paragraph (1) based on—  (A) the results of the cost-benefit analysis under paragraph (2); and
								
									(B)
 the readiness level of each technology.  (4) An analysis of helicopter crashes that—
								
									(A)
 compares the casualty rates of cockpit occupants to the casualty rates of occupants of cargo compartments and troop seats; and
								
									(B)
 identifies the root causes of the casualties described in subparagraph (A).  (c) Briefing Not later than one year after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives (and the other congressional defense committees on request) a briefing that includes—
							
								(1)
 the results of the study required under subsection (a); and  (2) the list described in subsection (b)(3).
							
						240.
						Strategy for Improving Electronic and Electromagnetic Spectrum Warfare Capabilities
						
							(a)
							Strategy required
 Not later than April 1, 2017, the Under Secretary of Defense for Acquisition, Technology and Logistics, acting through the Electronic Warfare Executive Committee, shall submit to the congressional defense committees a strategy on the electronic and electromagnetic spectrum warfare capabilities of the Department of Defense.
						
							(b)
							Elements
 The strategy required by subsection (a) shall include the following:  (1) A strategy for advancing and accelerating research, development, test, and evaluation, and fielding, of electronic warfare capabilities to meet current and projected requirements, including intra-service ground and air interoperabilities, as well as recommendations for streamlining acquisition processes with respect to such capabilities.
							
								(2)
 A methodology for synchronizing and overseeing electronic warfare strategies, operational concepts, and programs across the Department of Defense, including electronic warfare programs that support or enable cyber operations.
							
								(3)
 A description of the training and operational support required for fielding and sustaining current and planned investments in electronic warfare capabilities, including the requirements for conducting large-scale simulated exercises and training in contested electronic warfare environments.
							
								(4)
 A comprehensive list of investments of the Department of Defense in electronic warfare capabilities, including the capabilities to be developed, procured, or sustained in—
								
									(A)
 the budget of the President for fiscal year 2018 submitted to Congress under section 1105(a) of title 31, United States Code; and
								
									(B)
 the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year.
								
								(5)
 A description of the threat environment for electromagnetic spectrum for current and future warfare needs.
							
								(6)
 An assessment of progress on increasing interoperability between Services and Agencies, as well as increasing application of innovative electromagnetic spectrum warfighting methods and operational concepts that provide advantages within the electromagnetic spectrum operational domain.
							
								(7)
 Specific attributes needed in future electronic and electromagnetic spectrum warfare capabilities, such as networking, adaptability, agility, multifunctionality, and miniaturization, and progress toward incorporating such attributes in new electronic warfare systems.
							
								(8)
 Capability gaps with respect to asymmetric and near-peer adversaries identified pursuant to a capability gap assessment.
							
								(9)
 A joint strategy on achieving near real-time system adaption to rapidly advancing modern digital electronics.
							
								(10)
 Any other information the Secretary determines to be appropriate.  (c) Form The strategy required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
							(d)
							Electronic Warfare Executive Committee defined
 In this section the term Electronic Warfare Executive Committee means the committee established on March 17, 2015, and chartered on August 11, 2015, by the Deputy Secretary of Defense to serve as the principal forum within the Department of Defense to inform, coordinate, and evaluate electronic warfare matters to maintain a strong technological advantage in United States capabilities.
						
						241.
						Sense of Congress on development and fielding of fifth generation airborne systems
						
							(a)
							Findings
 Congress makes the following findings:  (1) The term fifth generation, with respect to airborne systems, means those airborne systems capable of operating effectively in highly contested battle spaces defined by the most capable currently fielded threats, and those reasonably expected to be operational in the foreseeable future.
							
								(2)
 Continued modernization of Department of Defense airborne systems such as fighters, bombers, and intelligence, surveillance, and reconnaissance (ISR) aircraft with fifth generation capabilities is required because—
								
									(A)
 adversary integrated air defense systems (IADS) have created regions where fourth generation airborne systems may be limited in their ability to effectively operate;
								
									(B)
 adversary aircraft, air-to-air missiles, and airborne electronic attack or electronic protection systems are advancing beyond the capabilities of fourth generation airborne systems; and
								
									(C)
 fifth generation airborne systems provide a wider variety of options for a given warfighting challenge, preserve the technological advantage of the United States over near-peer threats, and serve as a force multiplier by increasing situational awareness and combat effectiveness of fourth generation airborne systems.
								
							(b)
							Sense of Congress
 It is the sense of Congress that development and fielding of fifth generation airborne system systems should include the following:
							
								(1)
 Multispectral (radar, infrared, visual, emissions) low observable (LO) design features, self-protection jamming, and other capabilities that significantly delay or deny threat system detection, tracking, and engagement.
							
								(2)
 Integrated avionics that autonomously fuse and prioritize onboard multispectral sensors and offboard information data to provide an accurate realtime operating picture and data download for postmission exploitation and analysis.
							
								(3)
 Resilient communications, navigation, and identification techniques designed to effectively counter adversary attempts to deny or confuse friendly systems.
							
								(4)
 Robust and secure networks linking individual platforms to create a common, accurate, and highly integrated picture of the battle space for friendly forces.
							
								(5)
 Advanced onboard diagnostics capable of monitoring system health, accurately reporting system faults, and increasing overall system performance and reliability.
							
								(6)
 Integrated platform and subsystem designs to maximize lethality and survivability while enabling decision superiority.
							
								(7)
 Maximum consideration for the fielding of unmanned platforms either employed in concert with fifth generation manned platforms or as standalone unmanned platforms, to increase warfighting effectiveness and reduce risk to personnel during high risk missions.
							
								(8)
 Advanced air-to-air, air-to-ground, and other weapons able to leverage fifth generation capabilities.
							
								(9)
 Comprehensive and high-fidelity live, virtual, and constructive training systems, updated range infrastructure, and sufficient threat-representative adversary training assets to maximize fifth generation force proficiency, effectiveness, and readiness while protecting sensitive capabilities.
							
				III
				Operation and Maintenance
				
					Subtitle A—Authorization of Appropriations
					Sec. 301. Authorization of appropriations.
					Subtitle B—Energy and Environment
					Sec. 311. Modified reporting requirement related to installations energy management.
					Sec. 312. Waiver authority for alternative fuel procurement requirement.
					Sec. 313. Utility data management for military facilities.
					Sec. 314. Alternative technologies for munitions disposal.
					Sec. 315. Report on efforts to reduce high energy costs at military installations.
					Sec. 316. Sense of Congress on funding decisions relating to climate change.
					Subtitle C—Logistics and Sustainment
					Sec. 321. Revision of deployability rating system and planning reform.
					Sec. 322. Revision of guidance relating to corrosion control and prevention executives.
					Sec. 323. Pilot program for inclusion of certain industrial plants in the Armament Retooling and
			 Manufacturing Support Initiative.
					Sec. 324. Repair, recapitalization, and certification of dry docks at naval shipyards.
					Sec. 325. Private sector port loading assessment.
					Sec. 326. Strategy on revitalizing Army organic industrial base.
					Subtitle D—Reports
					Sec. 331. Modifications to Quarterly Readiness Report to Congress.
					Sec. 332. Report on average travel costs of members of the reserve components.
					Sec. 333. Report on HH–60G sustainment and Combat Rescue Helicopter program.
					Subtitle E—Other Matters
					Sec. 341. Air navigation matters.
					Sec. 342. Contract working dogs.
					Sec. 343. Plan, funding documents, and management review relating to explosive ordnance disposal.
					Sec. 344. Process for communicating availability of surplus ammunition.
					Sec. 345. Mitigation of risks posed by window coverings with accessible cords in certain military
			 housing units.
					Sec. 346. Access to military installations by transportation companies.
					Sec. 347. Access to wireless high-speed Internet and network connections for certain members of the
			 Armed Forces.
					Sec. 348. Limitation on availability of funds for Office of the Under Secretary of Defense for
			 Intelligence.
					Sec. 349. Limitation on development and fielding of new camouflage and utility uniforms.
					Sec. 350. Plan for improved dedicated adversary air training enterprise of the Air Force.
					Sec. 351. Independent review and assessment of the Ready Aircrew Program of the Air Force.
					Sec. 352. Study on space-available travel system of the Department of Defense.
					Sec. 353. Evaluation of motor carrier safety performance and safety technology.
				
				
					A
					Authorization of Appropriations
					
						301.
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					
					B
					Energy and Environment
					
						311.
						Modified reporting requirement related to installations energy management
 Subsection (a) of section 2925 of title 10, United States Code, is amended—  (1) in the subsection heading, by inserting , resiliency, and mission assurance after Annual report related to installations energy management;
						
							(2)
 by striking paragraphs (2), (3), (4), (5), (6), (7), (8), and (10);  (3) by redesignating paragraphs (9) and (11) as paragraphs (3), and (4), respectively; and
						
							(4)
 by inserting after paragraph (1), the following:   (2) A description of the energy savings, return on investment, and enhancements to installation mission assurance realized by the fulfillment of the goals described in paragraph (1).
								.
						
						312.
						Waiver authority for alternative fuel procurement requirement
						
							(a)
							In general
 The Secretary of Defense may waive the requirement under section 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142) if the Secretary determines it is in the national security interest of the United States.
						
							(b)
							Notification requirement
 The Secretary of Defense shall notify the congressional defense committees not later than 15 days after exercising the waiver authority under subsection (a).
						
						313.
						Utility data management for military facilities
						
							(a)
							Pilot program
 The Secretary of Defense, in consultation with the Secretary of Energy, may carry out a pilot program to investigate the use of utility data management services to perform utility bill aggregation, analysis, third-party payment, storage, and distribution for the Department of Defense.
						
							(b)
							Use of funds
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for operation and maintenance, Navy, for enterprise information, not more than $250,000 may be obligated or expended to carry out the pilot program under subsection (a).
						
						314.
						Alternative technologies for munitions disposal
 In carrying out the disposal of munitions in the stockpile of conventional munitions awaiting demilitarization and disposal, the Secretary of the Army may use cost-competitive technologies that minimize waste generation and air emissions as alternatives to disposal by open burning, open detonation, direct contact combustion, and incineration.
					
						315.
						Report on efforts to reduce high energy costs at military installations
						
							(a)
							Report
							
								(1)
								Report required
 Not later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in conjunction with the assistant secretaries responsible for installations and environment for the military services and the Defense Logistics Agency, shall submit to the congressional defense committees a report detailing the efforts to achieve cost savings at military installations with high levels of energy intensity.
							
								(2)
								Elements
 The report required under paragraph (1) shall include the following elements:  (A) A comprehensive, installation-specific assessment of feasible and mission-appropriate energy initiatives supporting energy production and consumption at military installations with high levels of energy intensity.
								
									(B)
 An assessment of current sources of energy in areas with high energy costs and potential future sources that are technologically feasible, cost-effective, and mission-appropriate for military installations.
								
									(C)
 A comprehensive implementation strategy to include required investment for feasible energy efficiency options determined to be the most beneficial and cost-effective, where appropriate, and consistent with Department of Defense priorities.
								
									(D)
 An explanation of how military services are working collaboratively in order to leverage lessons learned on potential energy efficiency solutions.
								
									(E)
 An assessment of the extent to which activities administered under the Federal Energy Management Program could be used to assist with the implementation strategy.
								
									(F)
 An assessment of State and local partnership opportunities that could achieve efficiency and cost savings, and any legislative authorities required to carry out such partnerships or agreements.
								
								(3)
								Coordination with State and local and other entities
 In preparing the report required under paragraph (1), the Under Secretary may work in conjunction and coordinate with the States containing areas of high levels of energy intensity, local communities, and other Federal departments and agencies.
							
							(b)
							Definitions
 In this section, the term high levels of energy intensity means costs for the provision of energy by kilowatt of electricity or British thermal unit of heat or steam for a military installation in the United States that is in the highest 20 percent of all military installations for a military department.
						
						316.
						Sense of Congress on funding decisions relating to climate change
 It is the sense of Congress that—  (1) decisions relating to the funding of the Department of Defense for fiscal year 2017 should prioritize the support and enhancement of the combat capabilities of the Department, in addition to seeking efficiency and efficacy;
						
							(2)
 funds should be allocated among the programs of the Department in the manner that best serves the national security interests of the United States; and
						
							(3)
 decisions relating to energy efficiency, energy use, and climate change should adhere to the principles described in paragraphs (1) and (2).
						
					C
					Logistics and Sustainment
					
						321.
						Revision of deployability rating system and planning reform
						
							(a)
							Deployment prioritization and readiness
							
								(1)
								In general
 Chapter 1003 of title 10, United States Code, is amended by inserting after section 10102 the following new section:
								
									
										10102a.
										Deployment prioritization and readiness of Army components
										
											(a)
											Deployment prioritization
 The Secretary of the Army shall maintain a system for identifying the priority of deployment for units of all components of the Army.
										
											(b)
											Deployability readiness rating
 The Secretary of the Army shall maintain a readiness rating system for units of all components of the Army that provides an accurate assessment of the deployability of a unit and those shortfalls of a unit that require the provision of additional resources. The system shall ensure—
											
												(1)
 that the personnel readiness rating of a unit reflects—  (A) both the percentage of the overall personnel requirement of the unit that is manned and deployable and the fill and deployability rate for critical occupational specialties necessary for the unit to carry out its basic mission requirements; and
												
													(B)
 the number of personnel in the unit who are qualified in their primary military occupational specialty; and
												
												(2)
 that the equipment readiness assessment of a unit—  (A) documents all equipment required for deployment;
												
													(B)
 reflects only that equipment that is directly possessed by the unit;  (C) specifies the effect of substitute items; and
												
													(D)
 assesses the effect of missing components and sets on the readiness of major equipment items. .  (2) Clerical amendment The table of sections at the beginning of chapter 1003 of such title is amended by inserting after the item relating to section 10102 the following new item:
								
									
										10102a. Deployment prioritization and readiness of Army components.
									
									.
							
							(b)
							Repeal of superseded provisions of law
 Sections 1121 and 1135 of the Army National Guard Combat Readiness Reform Act of 1992 (title XI of Public Law 102–484; 10 U.S.C. 10105 note) are repealed.
						
						322.
						Revision of guidance relating to corrosion control and prevention executives
						
							(a)
							In general
 Not later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in coordination with the Director of Corrosion Policy and Oversight for the Department of Defense, shall revise guidance relating to corrosion control and prevention executives to—
							
								(1)
 clarify the role of each such executive with respect to assisting the Office of Corrosion Policy and Oversight in holding the appropriate project management office in each military department accountable for submitting the annual report required under section 903(b)(5) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note); and
							
								(2)
 ensure that corrosion control and prevention executives emphasize the reduction of corrosion and the effects of corrosion on the military equipment and infrastructure of the Department of Defense, as required in the long-term strategy of the Department of Defense under section 2228(d) of title 10, United States Code.
							
							(b)
							Corrosion control and prevention executive defined
 In this section, the term corrosion control and prevention executive means the employee of a military department designated as the corrosion control and prevention executive of the department under section 903(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note).
						
						323.
						Pilot program for inclusion of certain industrial plants in the Armament Retooling and
			 Manufacturing Support Initiative
 During the five-year period beginning on the date of the enactment of this Act, the Secretary of Defense may treat a Government-owned, contractor-operated industrial plant of the Department of Defense as an eligible facility under section 4551(2) of title 10, United States Code.
					
						324.
						Repair, recapitalization, and certification of dry docks at naval shipyards
						
							(a)
							Special authority to transfer authorizations
 In addition to the authority to transfer funds provided under section 1001, the Secretary of Defense may transfer not more than $250,000,000 of authorizations made available to the Department of Defense in this Act for fiscal year 2017 to the Department of the Navy for the repair, recapitalization, and certification of dry docks at Government-owned, Government-operated shipyards of the Navy.
						
							(b)
							Notice to Congress
 The Secretary shall promptly notify Congress of each transfer made under subsection (a).  (c) Terms and conditions  (1) In general Except as provided in paragraph (2), transfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
							
								(2)
								Effect on dollar limit
 A transfer of funds under this section shall not be counted toward the dollar limitation described in section 1001(a)(2).
							
						325.
						Private sector port loading assessment
						
							(a)
							Assessments required
 During the period beginning on the date of the enactment of this Act and ending on the date of the final briefing under subsection (c), the Secretary of the Navy shall conduct quarterly assessments of naval ship maintenance and loading activities carried out by private sector entities at each covered port.
						
							(b)
							Elements of assessments
 Each assessment under subsection (a) shall include, with respect to each covered port, the following:
							
								(1)
 Resources per day, including daily ship availabilities and the workforce available to carry out maintenance and loading activities, for the fiscal year preceding the quarter covered by the assessment through the end of such quarter.
							
								(2)
 Projected resources per day, including daily ship availabilities and the workforce available to carry out maintenance and loading activities, through the end of the second fiscal year beginning after the quarter covered by the assessment.
							
								(3)
 A description of the methods by which the Secretary communicates projected workloads to private sector entities engaged in ship maintenance activities and ship loading activities.
							
								(4)
 A description of any processes that have been implemented to allow for timely feedback from private sector entities engaged in ship maintenance activities and ship loading activities.
							
							(c)
							Briefings required
 Not later than 30 days after the date of the enactment of this Act, and on a quarterly basis thereafter until September 30, 2021, the Secretary shall provide to the Committees on Armed Services of the Senate and House of Representatives (and other congressional defense committees on request)—
							
								(1)
 a briefing on the results of the assessments conducted under subsection (a); and  (2) a chart depicting the information described in paragraphs (1) and (2) of subsection (b) with respect to each covered port.
							
							(d)
							Covered ports
 In this section, the term covered ports means port facilities used by the Department of Defense in each of the following locations:  (1) Mayport, Florida.
							
								(2)
 Norfolk, Virginia.  (3) Pearl Harbor, Hawaii.
							
								(4)
 Puget Sound, Washington.  (5) San Diego, California.
							
						326.
						Strategy on revitalizing Army organic industrial base
						
							(a)
							Strategy
 Not later than October 1, 2017, the Secretary of Army shall submit to the congressional defense committees a strategy to revitalize the organic industrial base of the Army.
						
							(b)
							Elements
 The strategy under subsection (a) shall include, with respect to the organic industrial base of the Army, the following:
							
								(1)
 A plan to ensure the long-term viability of the organic industrial base.  (2) An assessment of legacy items of the Army that are sustained by the Defense Logistics Agency.
							
								(3)
 A description of how the organic industrial base may be used to address diminishing manufacturing sources and material shortages.
							
								(4)
 A description of critical capabilities that are required across the organic industrial base.  (5) An assessment of infrastructure across the organic industrial base.
							
								(6)
 An assessment of manufacturing sources in the organic industrial base and the private sector.  (7) An explanation of how contracting may be used to meet organic industrial base requirements.
							
								(8)
 An assessment of current and future workloads across the organic industrial base.  (9) An assessment of the processes used to identify critical capabilities for the organic industrial base and the methods used to determine workloads.
							
								(10)
 An assessment of existing labor rates.  (11) A description of manufacturing skills that are needed to sustain readiness.
							
								(12)
 A description of how public-private partnerships may be used to improve the organic industrial base.
							
								(13)
 A description of how working capital funds may be used to improve the organic industrial base.  (14) An assessment of operating expenses and the potential for reducing or recovering such expenses.
							
								(15)
 Identification of the tooling, equipment, and facilities upgrades necessary for a facility in the organic industrial base to manufacture the legacy items of the Defense Logistics Agency, including items described in section 333(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 792).
							
								(16)
 An assessment of the suitability of manufacturing the legacy items of the Defense Logistics Agency in a facility in the organic industrial base.
							
							(c)
							Definitions
 In this section:  (1) Legacy items The term legacy items means manufactured items that are no longer produced by the private sector but continue to be used for weapons systems of the Department of Defense, but does not include information systems and information technology (as those terms are defined in section 11101 of title 40, United States Code).
							
								(2)
								Organic industrial base
 The term organic industrial base means United States military facilities, including arsenals, depots, munition plants and centers, and storage sites, that advance a vital national security interest by producing, maintaining, repairing, and storing materiel, munitions, and hardware.
							
					D
					Reports
					
						331.
						Modifications to Quarterly Readiness Report to Congress
						
							(a)
							Deadline for report
 Subsection (a) of section 482 of title 10, United States Code, is amended by striking Not later than 45 days after the end of each calendar-year quarter and inserting Not later than 30 days after the end of each calendar-year quarter.
						
							(b)
							Elimination of reporting requirements related to prepositioned stocks and national guard civil
			 support mission readiness
 Such section is further amended—  (1) in subsection (a), by striking subsections (b), (d), (e), (f), (g), (h), and (i) and inserting subsections (b), (d), (e), (f), and (g);
							
								(2)
 by striking subsections (d) and (e); and  (3) by redesignating subsections (f), (g), (h), (i), and (j) as subsections (d), (e), (f), (g), and (i) respectively.
							
							(c)
							Inclusion of information on cannibalization rates
 Such section, as amended by subsection (b), is further amended by inserting after subsection (g), as redesignated by paragraph (3) of such subsection (b), the following new subsection:
							
								
									(h)
									Cannibalization rates
 Each report under this section shall include a separate unclassified report containing the information collected pursuant to section 117(c)(7) of this title.
								.
						
						332.
						Report on average travel costs of members of the reserve components
 Not later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the travel expenses of members of reserve components associated with performing active duty service, active service, full-time National Guard duty, active Guard and Reserve duty, and inactive-duty training, as such terms are defined in section 101(d) of title 10, United States Code. Such report shall include the average annual cost for all travel expenses for a member of a reserve component.
					
						333.
						Report on HH–60G sustainment and Combat Rescue Helicopter program
						
							(a)
							Report on sustainment plan
 Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth a plan to modernize, sustain training, and conduct depot-level maintenance and repair for all components of the HH–60 helicopter fleet until total force combat rescue units have been fully equipped with HH–60W Combat Rescue Helicopters.
						
							(b)
							Elements
 The report required by subsection (a) shall include a description of the plans of the Air Force—  (1) to modernize legacy HH–60G combat rescue helicopters;
							
								(2)
 to maintain the training pipeline for the HH–60G aircrew and the maintenance force required to maintain full readiness through the end of fiscal year 2029; and
							
								(3)
 to carry out depot-level maintenance and repair (as that term is defined in section 2460 of title 10, United States Code) to ensure the legacy HH–60G fleet of helicopters is maintained to meet readiness rates through the end of fiscal year 2029.
							
							(c)
							Form
 The report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
					E
					Other Matters
					
						341.
						Air navigation matters
						
							(a)
							Expansion of definition of structures interfering with air commerce and national defense
							
								(1)
								Notice
 Section 44718(a) of title 49, United States Code, is amended—  (A) in paragraph (1), by striking and at the end;
								
									(B)
 in paragraph (2), by striking the period at the end and inserting ; or; and  (C) by adding at the end the following:
									
										
											(3)
 the interests of national security, as determined by the Secretary of Defense. .  (2) Studies Section 44718(b) of title 49, United States Code, is amended to read as follows:
								
									
										(b)
										Studies
										
											(1)
											In general
 Under regulations prescribed by the Secretary, if the Secretary decides that constructing or altering a structure may result in an obstruction of the navigable airspace, an interference with air navigation facilities and equipment or the navigable airspace, or, after consultation with the Secretary of Defense, an adverse impact on military operations and readiness, the Secretary of Transportation shall conduct an aeronautical study to decide the extent of any adverse impact on the safe and efficient use of the airspace, facilities, or equipment. In conducting the study, the Secretary shall—
											
												(A)
 consider factors relevant to the efficient and effective use of the navigable airspace, including—  (i) the impact on arrival, departure, and en route procedures for aircraft operating under visual flight rules;
												
													(ii)
 the impact on arrival, departure, and en route procedures for aircraft operating under instrument flight rules;
												
													(iii)
 the impact on existing public-use airports and aeronautical facilities;  (iv) the impact on planned public-use airports and aeronautical facilities;
												
													(v)
 the cumulative impact resulting from the proposed construction or alteration of a structure when combined with the impact of other existing or proposed structures; and
												
													(vi)
 other factors relevant to the efficient and effective use of navigable airspace; and  (B) include the finding made by the Secretary of Defense under subsection (f).
											
											(2)
											Report
 On completing the study, the Secretary of Transportation shall issue a report disclosing the extent of the—
											
												(A)
 adverse impact on the safe and efficient use of the navigable airspace that the Secretary finds will result from constructing or altering the structure; and
											
												(B)
 unacceptable risk to the national security of the United States, as determined by the Secretary of Defense under subsection (f).
											
											(3)
											Severability
 A determination by the Secretary of Transportation on hazard to air navigation under this section shall remain independent of a determination of unacceptable risk to the national security of the United States by the Secretary of Defense under subsection (f).
										.
							
								(3)
								National security finding; definitions
 Section 44718 of title 49, United States Code, is amended by adding at the end the following:   (f) National security finding As part of an aeronautical study conducted under subsection (b), the Secretary of Defense shall—
										
											(1)
 make a finding on whether the construction, alteration, establishment, or expansion of a structure or sanitary landfill included in the study would result in an unacceptable risk to the national security of the United States; and
										
											(2)
 transmit the finding to the Secretary of Transportation for inclusion in the report required under subsection (b)(2).
										
										(g)
										Definitions
 In this section, the following definitions apply:  (1) Adverse impact on military operations and readiness The term adverse impact on military operations and readiness has the meaning given the term in section 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014.
										
											(2)
											Unacceptable risk to the national security of the United States
 The term unacceptable risk to the national security of the United States has the meaning given the term in section 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014.
										.
							
								(4)
								Conforming amendments
								
									(A)
									Section heading
 Section 44718 of title 49, United States Code, is amended in the section heading by inserting or national security after air commerce.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 447 of title 49, United States Code, is amended by striking the item relating to section 44718 and inserting the following:
									
										
											44718. Structures interfering with air commerce or national security.
										
										.
								
							(b)
							Performance-based navigation
 Section 213(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
							
								
									(3)
									Notifications and consultations
 Not later than 90 days before applying a categorical exclusion under this subsection to a new procedure at an OEP airport, the Administrator shall—
									
										(A)
 notify and consult with the operator of the airport at which the procedure would be implemented; and
									
										(B)
 consider consultations or other engagement with the community in the which the airport is located to inform the public of the procedure.
									
									(4)
									Review of certain categorical exclusions
									
										(A)
										In general
 The Administrator shall review any decision of the Administrator made on or after February 14, 2012, and before the date of the enactment of this paragraph to grant a categorical exclusion under this subsection with respect to a procedure to be implemented at an OEP airport that was a material change from procedures previously in effect at the airport to determine if the implementation of the procedure had a significant effect on the human environment in the community in which the airport is located.
									
										(B)
										Content of review
 If, in conducting a review under subparagraph (A) with respect to a procedure implemented at an OEP airport, the Administrator, in consultation with the operator of the airport, determines that implementing the procedure had a significant effect on the human environment in the community in which the airport is located, the Administrator shall—
										
											(i)
 consult with the operator of the airport to identify measures to mitigate the effect of the procedure on the human environment; and
										
											(ii)
 in conducting such consultations, consider the use of alternative flight paths that do not substantially degrade the efficiencies achieved by the implementation of the procedure being reviewed.
										
										(C)
										Human environment defined
 In this paragraph, the term human environment has the meaning given such term in section 1508.14 of title 40, Code of Federal Regulations (as in effect on the day before the date of the enactment of this paragraph).
									.
						
						342.
						Contract working dogs
						
							(a)
							Required contract clause
							
								(1)
								In general
 Chapter 141 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										2410r.
										Contract working dogs: requirement to transfer animals to 341st Training Squadron after service
			 life
										
											(a)
											In general
 Each contract entered into by the Secretary of Defense for the provision of a contract working dog shall require that the dog be transferred to the 341st Training Squadron after the service life of the dog has terminated as described in subsection (b) for reclassification as a military animal and placement for adoption in accordance with section 2583 of this title.
										
											(b)
											Service life
 The service life of a contract working dog has terminated and the dog is available for transfer to the 341st Training Squadron pursuant to a contract under subsection (a) only if the contracting officer concerned has determined that—
											
												(1)
 the final contractual obligation of the dog preceding such transfer is with the Department of Defense; and
											
												(2)
 the dog cannot be used by another department or agency of the Federal Government due to age, injury, or performance.
											
											(c)
											Contract working dog
 In this section, the term contract working dog means a dog—  (1) that performs a service for the Department of Defense pursuant to a contract; and
											
												(2)
 that is trained and kenneled by an entity that provides such a dog pursuant to such a contract. .  (2) Clerical amendment The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								
									
										2410r. Contract working dogs: requirement to transfer animals to 341st Training Squadron after
			 service life.
									
									.
							
							(b)
							Inclusion in definition of military animal
 Paragraph (1) of section 2583(h) of title 10, United States Code, is amended to read as follows:   (1) A military working dog, which may include a contract working dog (as such term is defined in section 2410r) that has been transferred to the 341st Training Squadron.
								.
						
						343.
						Plan, funding documents, and management review relating to explosive ordnance disposal
						
							(a)
							Plan required
							
								(1)
								In general
 The Secretary of Defense shall develop a plan to establish an explosive ordnance disposal program in the Department of Defense to ensure close and continuous coordination among the military departments on matters relating to explosive ordnance disposal.
							
								(2)
								Roles, responsibilities, and authorities
 The plan under paragraph (1) shall include provisions under which—  (A) the Secretary of Defense shall—
									
										(i)
 assign responsibility for the coordination and integration of explosive ordnance disposal to a joint office or entity in the Office of the Secretary of Defense; and
									
										(ii)
 designate the Secretary of the Navy (or a designee of the Secretary of the Navy) as the executive agent for the Department of Defense to coordinate and integrate research, development, test, and evaluation activities and procurement activities of the military departments relating to explosive ordnance disposal; and
									
									(B)
 the Secretary of each military department shall assess the needs of the military department concerned with respect to explosive ordnance disposal and may carry out research, development, test, and evaluation activities and procurement activities to address such needs.
								
							(b)
							Annual explosive ordnance disposal funding documents
							
								(1)
								In general
 The Secretary of Defense shall submit to Congress, as a part of the defense budget materials for each fiscal year after fiscal year 2017, a consolidated funding display, in classified and unclassified form, that identifies the funding source for all explosive ordnance disposal activities within the Department of Defense.
							
								(2)
								Elements
 The funding display under paragraph (1) for a fiscal year shall include a single program element from each military department for each of the following:
								
									(A)
 Research, development, test, and evaluation.  (B) Procurement.
								
									(C)
 Operation and maintenance.  (D) Any other program element used to fund explosive ordnance disposal activities (but not including any program element relating to military construction).
								
							(c)
							Management review and assessment
							
								(1)
								In general
 The Secretary of Defense shall review and assess the effectiveness of current management structures in supporting the explosive ordnance disposal needs of the combatant commands and the military departments.
							
								(2)
								Elements
 The review and assessment under paragraph (1) shall include the following:  (A) A review of the organizational structures and responsibilities within the Office of the Secretary of Defense that provide policy and oversight of the policies, programs, acquisition activities, and personnel of the military departments relating to explosive ordnance disposal.
								
									(B)
 A review of the organizational structures and responsibilities within the military departments that—
									
										(i)
 man, equip, and train explosive ordnance disposal forces; and  (ii) support such forces with manpower, technology, equipment, and readiness.
									
									(C)
 A review of the organizational structures and responsibilities of the Secretary of the Navy as the executive agent for explosive ordnance disposal technology and training.
								
									(D)
 Budget displays for each military department that support research, development, test, and evaluation; procurement; and operation and maintenance, relating to explosive ordnance disposal.
								
									(E)
 An assessment of the adequacy of the organizational structures and responsibilities and the alignment of funding within the military departments in supporting the needs of the combatant commands and the military departments with respect to explosive ordnance disposal.
								
							(d)
							Briefing
 Not later than March 1, 2017, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that includes—
							
								(1)
 details of the plan required under subsection (a);  (2) the results of the review and assessment under subsection (c);
							
								(3)
 a description of any measures undertaken to improve joint coordination, oversight, and management of programs relating to explosive ordnance disposal;
							
								(4)
 recommendations to the Secretary to improve the capabilities and readiness of explosive ordnance disposal forces; and
							
								(5)
 an explanation of the advantages and disadvantages of assigning responsibility for the coordination and integration of explosive ordnance disposal to a single joint office or entity in the Office of the Secretary of Defense.
							
							(e)
							Definitions
 In this section:  (1) Explosive ordnance The term explosive ordnance means any munition containing explosives, nuclear fission or fusion materials, or biological or chemical agents, including—
								
									(A)
 bombs and warheads;  (B) guided and ballistic missiles;
								
									(C)
 artillery, mortar, rocket, and small arms munitions;  (D) mines, torpedoes, and depth charges;
								
									(E)
 demolition charges;  (F) pyrotechnics;
								
									(G)
 clusters and dispensers;  (H) cartridge and propellant actuated devices;
								
									(I)
 electro-explosive devices; and  (J) clandestine and improvised explosive devices.
								
								(2)
								Disposal
 The term disposal means, with respect to explosive ordnance, the detection, identification, field evaluation, defeat, disablement, or rendering safe, recovery and exploitation, and final disposition of the ordnance.
							
						344.
						Process for communicating availability of surplus ammunition
						
							(a)
							In general
 The Secretary of Defense shall implement a formal process to provide Federal Government agencies outside the Department of Defense with information on the availability of surplus, serviceable ammunition from the Department of Defense for the purpose of reducing costs relating to the storage and disposal of such ammunition.
						
							(b)
							Implementation deadline
 The Secretary shall implement the process described in subsection (a) beginning not later than 180 days after the date of the enactment of this Act.
						
						345.
						Mitigation of risks posed by window coverings with accessible cords in certain military housing
			 units
						
							(a)
							Removal of certain window coverings
 Not later than three years after the date of enactment of this Act, the Secretary of Defense shall remove and replace disqualified window coverings from—
							
								(1)
 military housing units owned by the Department of Defense in which children under the age of 9 may reside; and
							
								(2)
 military housing units leased by the Department of Defense in which children under the age of 9 may reside if the lease for such units requires the Department to provide window coverings.
							
							(b)
							Prohibition on disqualified window coverings in military housing units acquired or constructed by
			 contract
 All contracts entered into by the Secretary of Defense after September 30, 2017, for the acquisition or construction of military family housing, including military family housing acquired or constructed pursuant to subchapter IV of chapter 169 of title 10, United States Code, shall prohibit the use of disqualified window coverings in such housing.
						
							(c)
							Disqualified window covering defined
 In this section, the term disqualified window covering means—  (1) a window covering with an accessible cord that exceeds 8 inches in length; or
							
								(2)
 a window covering with an accessible continuous loop cord that does not have a cord tension device that prevents operation when the cord is not anchored to the wall.
							
						346.
						Access to military installations by transportation companies
						
							(a)
							In general
 Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish policies under which covered drivers may be authorized to access military installations.
						
							(b)
							Elements
 The policies established under subsection (a)—  (1) shall include the terms and conditions under which a covered driver may be authorized to access a military installation;
							
								(2)
 may require a transportation company and a covered driver to enter into a written agreement with the Department of Defense as a precondition for obtaining authorization to access a military installation;
							
								(3)
 shall be consistent across military installations, to the extent practicable;  (4) shall be designed to promote the expeditious entry of covered drivers onto military installations for purposes of providing commercial transportation services;
							
								(5)
 shall place appropriate restrictions on entry into sensitive areas of military installations;  (6) shall be designed, to the extent practicable, to give covered drivers access to barracks areas, housing areas, temporary lodging facilities, hospitals, and community support facilities;
							
								(7)
 shall require transportation companies—  (A) to track, in real-time, the location of the entry and exit of covered drivers onto and off of military installations; and
								
									(B)
 to provide, on demand, the information described in subparagraph (A) to appropriate personnel and agencies of the Department; and
								
								(8)
 shall take into account force protection requirements and ensure the protection and safety of members of the Armed Forces, civilian employees of the Department of Defense, and the families of such members and employees.
							
							(c)
							Confidentiality of information
 The Secretary shall ensure that any information provided to the Department by a transportation company under subsection (b)(7)—
							
								(1)
 is treated as confidential and proprietary information of the company that is exempt from public disclosure pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and
							
								(2)
 except as provided in subsection (b)(7), is not disclosed to any person or entity without the express written consent of the company unless disclosure of such information is required by a court order.
							
							(d)
							Definitions
 In this section:  (1) Transportation company The term transportation company means a corporation, partnership, sole proprietorship, or other entity outside of the Department of Defense that provides a commercial transportation service to a rider, including a company that uses a digital network to connect riders to covered drivers for the purpose of providing such transportation service.
							
								(2)
								Covered driver
 The term covered driver—  (A) means an individual—
									
										(i)
 who is an employee of a transportation company or who is affiliated with a transportation company; and
									
										(ii)
 who provides a commercial transportation service to a rider; and  (B) includes a vehicle operated by such individual for the purpose of providing such service.
								
						347.
						Access to wireless high-speed Internet and network connections for certain members of the Armed
			 Forces
						
							(a)
							In general
 In providing members of the Armed Forces with access to high-speed wireless Internet and network connections at military installations outside the United States, the Secretary of Defense may provide such access without charge to the members and their dependents.
						
							(b)
							Contract authority
 The Secretary may enter into contracts for the purpose of carrying out subsection (a).  348. Limitation on availability of funds for Office of the Under Secretary of Defense for Intelligence Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for Operation and Maintenance, Defense-wide, for the Office of the Under Secretary of Defense for Intelligence, not more than 90 percent may be obligated or expended until the Secretary of Defense issues guidance on the process by which members of the Armed Forces may carry an appropriate firearm on a military installation, as required by section 526 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 813; 10 U.S.C. 2672 note).
					
						349.
						Limitation on development and fielding of new camouflage and utility uniforms
 None of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense may be obligated or expended to develop or field new camouflage uniforms, new utility uniforms, or new families of uniforms until the date that is one year after the date on which the Secretary of Defense submits to the congressional defense committees notice of the intent of the Secretary to develop or field such uniforms.
					
						350.
						Plan for improved dedicated adversary air training enterprise of the Air Force
						
							(a)
							In general
 The Chief of Staff of the Air Force shall develop a plan for an improved dedicated adversary air training enterprise for the Air Force—
							
								(1)
 to maximize warfighting effectiveness and synergies of the current and planned fourth and fifth generation combat air forces through optimized training and readiness;
							
								(2)
 to harness intelligence analysis, emerging live-virtual-constructive training technologies, range infrastructure improvements, and results of experimentation and prototyping efforts in operational concept development;
							
								(3)
 to challenge the combat air forces of the Air Force with threat representative adversary-to-friendly aircraft ratios, known and emerging adversary tactics, and high fidelity replication of threat airborne and ground capabilities; and
							
								(4)
 to achieve training and readiness goals and objectives of the Air Force with demonstrated institutional commitment to the adversary air training enterprise through the application of Air Force policy and resources, partnering with the other Armed Forces, allies, and friends, and employing the use of industry contracted services.
							
							(b)
							Elements
 The plan under subsection (a) shall include, with respect to an improved dedicated adversary air training enterprise, the following:
							
								(1)
 Goals and objectives.  (2) Concepts of operations.
							
								(3)
 Timelines for the phased implementation of the enterprise.  (4) Analysis of readiness improvements that may result from the enterprise.
							
								(5)
 Prioritized resource requirements.  (6) Such other matters as the Chief of Staff considers appropriate.
							
							(c)
							Written plan and briefing
 Not later than March 3, 2017, the Chief of Staff shall provide to the Committees on Armed Services of the Senate and the House of Representatives—
							
								(1)
 a written version of the plan developed under subsection (a); and  (2) a briefing on such plan.
							
						351.
						Independent review and assessment of the Ready Aircrew Program of the Air Force
						
							(a)
							Independent review and assessment
 The Secretary of the Air Force shall enter into a contract with an independent entity with appropriate expertise—
							
								(1)
 to conduct a review and assessment of—  (A) the assumptions underlying the annual continuation training requirements of the Air Force; and
								
									(B)
 the overall effectiveness of the Ready Aircrew Program of the Air Force in managing aircrew training requirements; and
								
								(2)
 to make recommendations for the improved management of such training requirements.  (b) Report  (1) In general Not later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the review and assessment conducted under subsection (a).
							
								(2)
								Elements
 The report under paragraph (1) shall include an examination of the following:  (A) For the aircrews of each type of combat aircraft and by mission type—
									
										(i)
 the number of sorties required to reach minimum and optimal levels of proficiency, respectively;  (ii) the optimal mix of live and virtual training sorties; and
									
										(iii)
 the optimal mix of experienced aircrews versus inexperienced aircrews.  (B) The availability of assets and infrastructure to support the achievement of aircrew proficiency levels and an explanation of any requirements relating to such assets and infrastructure.
								
									(C)
 The accumulated flying hours or other measurements used to determine if an aircrew qualifies for designation as an experienced aircrew, and whether different measurements should be used.
								
									(D)
 Any actions taken or planned to be taken to implement recommendations resulting from the independent review and assessment under subsection (a), including an estimate of the resources required to implement such recommendations.
								
									(E)
 Any other matters the Secretary determines are appropriate to ensure a comprehensive review and assessment.
								
							(c)
							Comptroller general review
							
								(1)
								In general
 The Comptroller General of the United States shall submit to the congressional defense committees a review of the report described in subsection (b). Such review shall include an assessment of—
								
									(A)
 the extent to which the report addressed the elements described in paragraph (2) of such subsection;
								
									(B)
 the adequacy and completeness of the assumptions reviewed to establish the annual training requirements of the Air Force;
								
									(C)
 any actions the Air Force plans to carry out to incorporate the results of the report into annual training documents; and
								
									(D)
 any other matters the Comptroller General determines are relevant.  (2) Briefing Not later than 60 days after the date on which the Secretary of the Air Force submits the report under subsection (b) and prior to submitting the review required under paragraph (1), the Comptroller General shall provide a briefing to the congressional defense committees on the preliminary results of the review conducted under such paragraph.
							
						352.
						Study on space-available travel system of the Department of Defense
						
							(a)
							Study required
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct an independent study on the space-available travel system of the Department of Defense.
						
							(b)
							Report required
 Not later than 180 days after entering into a contract with a federally funded research and development center under subsection (a), the Secretary shall submit to the congressional defense committees a report summarizing the results of the study conducted under such subsection.
						
							(c)
							Elements
 The report under subsection (b) shall include, with respect to the space-available travel system, the following:
							
								(1)
 A determination of—  (A) the capacity of the system as of the date of the enactment of this Act;
								
									(B)
 the projected capacity of the system for the 10-year period following such date of enactment; and  (C) the projected number of reserve retirees, active duty retirees, and dependents of such retirees that will exist by the end of such 10-year period.
								
								(2)
 Estimates of system capacity based the projections described in paragraph (1).  (3) A discussion of the efficiency of the system and data regarding the use of available space with respect to each category of passengers eligible for space-available travel under existing regulations.
							
								(4)
 A description of the effect on system capacity if eligibility for space-available travel is extended to—
								
									(A)
 drilling reserve component personnel and dependents of such personnel on international flights;  (B) dependents of reserve component retirees who are less than 60 years of age;
								
									(C)
 retirees who are less than 60 years of age on international flights;  (D) drilling reserve component personnel traveling to drilling locations; and
								
									(E)
 members or former members of the Armed Forces who have a disability rated as total, if space-available travel is provided to such members on the same basis as such travel is provided to members of the Armed Forces entitled to retired or retainer pay.
								
								(5)
 A discussion of logistical and management problems, including congestion at terminals, waiting times, lodging availability, and personal hardships experienced by travelers.
							
								(6)
 An evaluation of the cost of the system and whether space-available travel is and can remain cost-neutral.
							
								(7)
 An evaluation of the feasibility of expanding the categories of passengers eligible for space-available travel to include—
								
									(A)
 in the case of overseas travel, retired members of an active or reserve component, including retired members of reserve components, who, but for being under the eligibility age applicable to the member under section 12731 of title 10, United States Code, would be eligible for retired pay under chapter 1223 of such title;
								
									(B)
 unremarried widows and widowers of active or reserve component members of the Armed Forces; and  (C) members or former members of the Armed Forces who have a disability rated as total, if space-available travel is provided to such members on the same basis as such travel is provided to members of the Armed Forces entitled to retired or retainer pay.
								
								(8)
 Such other factors relating to the efficiency and cost of the system as the Secretary determines to be appropriate.
							
							(d)
							Additional responsibilities
 In addition to carrying out subsections (a) through (c), the Secretary of Defense shall—  (1) analyze the methods used to prioritize among the categories of individuals eligible for space-available travel and make recommendations for—
								
									(A)
 re-ordering the priority of such categories; and  (B) adding additional categories of eligible individuals; and
								
								(2)
 collect data on travelers who request but do not obtain available travel spaces under the space-available travel system.
							
							(e)
							Disability rated as total defined
 In this section, the term disability rated as total has the meaning given the term in section 1414(e)(3) of title 10, United States Code.  353. Evaluation of motor carrier safety performance and safety technology  (a) In general The Secretary of Defense shall evaluate the need for proven safety technology in vehicles transporting shipments under the Transportation Protective Services program of the United States Transportation Command, including—
							
								(1)
 electronic logging devices;  (2) roll stability control;
							
								(3)
 forward collision avoidance systems;  (4) lane departure warning systems; and
							
								(5)
 speed limiters.  (b) Considerations In carrying out subsection (a), the Secretary shall—
							
								(1)
 consider the need to avoid catastrophic accidents and exposure of security-sensitive materials; and  (2) take into the account the findings of the Government Accountability Office report numbered GAO–16–82 and titled Defense Transportation; DoD Needs to Improve the Evaluation of Safety and Performance Information for Carriers Transporting Security-Sensitive Materials.
							
				IV
				Military Personnel Authorizations
				
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Sec. 402. Revisions in permanent active duty end strength minimum levels.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2017 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Sec. 416. Technical corrections to annual authorization for personnel strengths.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
				
				
					A
					Active Forces
					
						401.
						End strengths for active forces
 The Armed Forces are authorized strengths for active duty personnel as of September 30, 2017, as follows:
						
							(1)
 The Army, 476,000.  (2) The Navy, 323,900.
						
							(3)
 The Marine Corps, 185,000.  (4) The Air Force, 321,000.
						
						402.
						Revisions in permanent active duty end strength minimum levels
 Section 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:
						
							
								(1)
 For the Army, 476,000.  (2) For the Navy, 323,900.
							
								(3)
 For the Marine Corps, 185,000.  (4) For the Air Force, 321,000.
							.
					
					B
					Reserve Forces
					
						411.
						End strengths for Selected Reserve
						
							(a)
							In general
 The Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2017, as follows:
							
								(1)
 The Army National Guard of the United States, 343,000.  (2) The Army Reserve, 199,000.
							
								(3)
 The Navy Reserve, 58,000.  (4) The Marine Corps Reserve, 38,500.
							
								(5)
 The Air National Guard of the United States, 105,700.  (6) The Air Force Reserve, 69,000.
							
								(7)
 The Coast Guard Reserve, 7,000.  (b) End strength reductions The end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
							
								(1)
 the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
							
								(2)
 the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
							
							(c)
							End strength increases
 Whenever units or individual members of the Selected Reserve for any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
						
						412.
						End strengths for reserves on active duty in support of the reserves
 Within the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2017, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
						
							(1)
 The Army National Guard of the United States, 30,155.  (2) The Army Reserve, 16,261.
						
							(3)
 The Navy Reserve, 9,955.  (4) The Marine Corps Reserve, 2,261.
						
							(5)
 The Air National Guard of the United States, 14,764.  (6) The Air Force Reserve, 2,955.
						
						413.
						End strengths for military technicians (dual status)
						
							(a)
							In general
 The authorized number of military technicians (dual status) as of September 30, 2017, for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
							
								(1)
 For the Army National Guard of the United States, 25,507.  (2) For the Army Reserve, 7,570.
							
								(3)
 For the Air National Guard of the United States, 22,103.  (4) For the Air Force Reserve, 10,061.
							
							(b)
							Variance
 Notwithstanding section 115 of title 10, United States Code, the end strength prescribed by subsection (a) for a reserve component specified in that subsection may be increased—
							
								(1)
 by 3 percent, upon determination by the Secretary of Defense that such action is in the national interest; and
							
								(2)
 by 2 percent, upon determination by the Secretary of the military department concerned that such action would enhance manning and readiness in essential units or in critical specialties or ratings.
							
						414.
						Fiscal year 2017 limitation on number of non-dual status technicians
						
							(a)
							Limitations
							
								(1)
								National guard
 Within the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2017, may not exceed the following:
								
									(A)
 For the Army National Guard of the United States, 1,600.  (B) For the Air National Guard of the United States, 350.
								
								(2)
								Army reserve
 The number of non-dual status technicians employed by the Army Reserve as of September 30, 2017, may not exceed 420.
							
								(3)
								Air force reserve
 The number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2017, may not exceed 90.
							
							(b)
							Non-dual status technicians defined
 In this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.  415. Maximum number of reserve personnel authorized to be on active duty for operational support During fiscal year 2017, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
						
							(1)
 The Army National Guard of the United States, 17,000.  (2) The Army Reserve, 13,000.
						
							(3)
 The Navy Reserve, 6,200.  (4) The Marine Corps Reserve, 3,000.
						
							(5)
 The Air National Guard of the United States, 16,000.  (6) The Air Force Reserve, 14,000.
						
						416.
						Technical corrections to annual authorization for personnel strengths
 Section 115 of title 10, United States Code, is amended—  (1) in subsection (b)(1)—
							
								(A)
 in subparagraph (B), by striking 502(f)(2) and inserting 502(f)(1)(B); and  (B) in subparagraph (C), by striking 502(f)(2) and inserting 502(f)(1)(B); and
							
							(2)
 in subsection (i)(7), by striking 502(f)(1) and inserting 502(f)(1)(A).  C Authorization of Appropriations  421. Military personnel  (a) Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
						
							(b)
							Construction of authorization
 The authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2017.
						
				V
				Military Personnel Policy
				
					Subtitle A—Officer Personnel Policy
					Sec. 501. Reduction in number of general and flag officers on active duty and authorized strength
			 after December 31, 2022, of such general and flag officers.
					Sec. 502. Repeal of statutory specification of general or flag officer grade for various positions
			 in the Armed Forces.
					Sec. 503. Number of Marine Corps general officers.
					Sec. 504. Promotion eligibility period for officers whose confirmation of appointment is delayed
			 due to nonavailability to the Senate of probative information under
			 control of non-Department of Defense agencies.
					Sec. 505. Continuation of certain officers on active duty without regard to requirement for
			 retirement for years of service.
					Sec. 506. Equal consideration of officers for early retirement or discharge.
					Sec. 507. Modification of authority to drop from rolls a commissioned officer.
					Sec. 508. Extension of force management authorities allowing enhanced flexibility for officer
			 personnel management.
					Sec. 509. Pilot programs on direct commissions to cyber positions.
					Sec. 510. Length of joint duty assignments.
					Sec. 510A. Revision of definitions used for joint officer management.
					Subtitle B—Reserve Component Management
					Sec. 511. Authority for temporary waiver of limitation on term of service of Vice Chief of the
			 National Guard Bureau.
					Sec. 512. Rights and protections available to military technicians.
					Sec. 513. Inapplicability of certain laws to National Guard technicians performing active Guard and
			 Reserve duty.
					Sec. 514. Extension of removal of restrictions on the transfer of officers between the active and
			 inactive National Guard.
					Sec. 515. Extension of temporary authority to use Air Force reserve component personnel to provide
			 training and instruction regarding pilot training.
					Sec. 516. Expansion of eligibility for deputy commander of combatant command having United States
			 among geographic area of responsibility to include officers of the
			 Reserves.
					Subtitle C—General Service Authorities
					Sec. 521. Matters relating to provision of leave for members of the Armed Forces, including
			 prohibition on leave not expressly authorized by law.
					Sec. 522. Transfer of provision relating to expenses incurred in connection with leave canceled due
			 to contingency operations.
					Sec. 523. Expansion of authority to execute certain military instruments.
					Sec. 524. Medical examination before administrative separation for members with post-traumatic
			 stress disorder or traumatic brain injury in connection with sexual
			 assault.
					Sec. 525. Reduction of tenure on the temporary disability retired list.
					Sec. 526. Technical correction to voluntary separation pay and benefits.
					Sec. 527. Consolidation of Army marketing and pilot program on consolidated Army recruiting.
					Subtitle D—Member Whistleblower Protections and Correction of Military Records
					Sec. 531. Improvements to whistleblower protection procedures.
					Sec. 532. Modification of whistleblower protection authorities to restrict contrary findings of
			 prohibited personnel action by the Secretary concerned.
					Sec. 533. Availability of certain Correction of Military Records and Discharge Review Board
			 information through the Internet.
					Sec. 534. Improvements to authorities and procedures for the correction of military records.
					Sec. 535. Treatment by discharge review boards of claims asserting post-traumatic stress disorder
			 or traumatic brain injury in connection with combat or sexual trauma as a
			 basis for review of discharge.
					Sec. 536. Comptroller General of the United States review of integrity of Department of Defense
			 whistleblower program.
					Subtitle E—Military Justice and Legal Assistance Matters
					Sec. 541. United States Court of Appeals for the Armed Forces.
					Sec. 542. Effective prosecution and defense in courts-martial and pilot programs on professional
			 military justice development for judge advocates.
					Sec. 543. Inclusion in annual reports on sexual assault prevention and response efforts of the
			 Armed Forces of information on complaints of retaliation in connection
			 with reports of sexual assault in the Armed Forces.
					Sec. 544. Extension of the requirement for annual report regarding sexual assaults and coordination
			 with release of Family Advocacy Program report.
					Sec. 545. Metrics for evaluating the efforts of the Armed Forces to prevent and respond to
			 retaliation in connection with reports of sexual assault in the Armed
			 Forces.
					Sec. 546. Training for Department of Defense personnel who investigate claims of retaliation.
					Sec. 547. Notification to complainants of resolution of investigations into retaliation.
					Sec. 548. Modification of definition of sexual harassment for purposes of investigations by
			 commanding officers of complaints of harassment.
					Sec. 549. Improved Department of Defense prevention of and response to hazing in the Armed Forces.
					Subtitle F—National Commission on Military, National, and Public Service
					Sec. 551. Purpose, scope, and definitions.
					Sec. 552. Preliminary report on purpose and utility of registration system under Military Selective
			 Service Act.
					Sec. 553. National Commission on Military, National, and Public Service.
					Sec. 554. Commission hearings and meetings.
					Sec. 555. Principles and procedure for Commission recommendations.
					Sec. 556. Executive Director and staff.
					Sec. 557. Termination of Commission.
					Subtitle G—Member Education, Training, Resilience, and Transition
					Sec. 561. Modification of program to assist members of the Armed Forces in obtaining professional
			 credentials.
					Sec. 562. Inclusion of alcohol, prescription drug, opioid, and other substance abuse counseling as
			 part of required preseparation counseling.
					Sec. 563. Inclusion of information in Transition Assistance Program regarding effect of receipt of
			 both veteran disability compensation and voluntary separation pay.
					Sec. 564. Training under Transition Assistance Program on career and employment opportunities
			 associated with transportation security cards.
					Sec. 565. Extension of suicide prevention and resilience program.
					Sec. 566. Congressional notification in advance of appointments to service academies.
					Sec. 567. Report and guidance on Job Training, Employment Skills Training, Apprenticeships, and
			 Internships and SkillBridge initiatives for members of the Armed Forces
			 who are being separated.
					Sec. 568. Military-to-mariner transition.
					Subtitle H—Defense Dependents' Education and Military Family Readiness Matters
					Sec. 571. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.
					Sec. 572. One-year extension of authorities relating to the transition and support of military
			 dependent students to local educational agencies.
					Sec. 573. Annual notice to members of the Armed Forces regarding child custody protections
			 guaranteed by the Servicemembers Civil Relief Act.
					Sec. 574. Requirement for annual Family Advocacy Program report regarding child abuse and domestic
			 violence.
					Sec. 575. Reporting on allegations of child abuse in military families and homes.
					Sec. 576. Repeal of Advisory Council on Dependents’ Education.
					Sec. 577. Support for programs providing camp experience for children of military families.
					Sec. 578. Comptroller General of the United States assessment and report on Exceptional Family
			 Member Programs.
					Sec. 579. Impact aid amendments.
					Subtitle I—Decorations and Awards
					
	    Sec. 581. Posthumous advancement of Colonel George E. Bud Day, United States Air Force, on the retired list.
          
					Sec. 582. Authorization for award of medals for acts of valor during certain contingency
			 operations.
					Sec. 583. Authorization for award of the Medal of Honor to Gary M. Rose and James C. McCloughan for
			 acts of valor during the Vietnam War.
					Sec. 584. Authorization for award of Distinguished-Service Cross to First Lieutenant Melvin M.
			 Spruiell for acts of valor during World War II.
					Sec. 585. Authorization for award of the Distinguished Service Cross to Chaplain (First Lieutenant)
			 Joseph Verbis LaFleur for acts of valor during World War II.
					Sec. 586. Review regarding award of Medal of Honor to certain Asian American and Native American
			 Pacific Islander war veterans.
					Subtitle J—Miscellaneous Reports and Other Matters
					Sec. 591. Repeal of requirement for a chaplain at the United States Air Force Academy appointed by
			 the President.
					Sec. 592. Extension of limitation on reduction in number of military and civilian personnel
			 assigned to duty with service review agencies.
					Sec. 593. Annual reports on progress of the Army and the Marine Corps in integrating women into
			 military occupational specialities and units recently opened to women.
					Sec. 594. Report on feasability of electronic tracking of operational active-duty service performed
			 by members of the Ready Reserve of the Armed Forces.
					Sec. 595. Report on discharge by warrant officers of pilot and other flight officer positions in
			 the Navy, Marine Corps, and Air Force currently discharged by commissioned
			 officers.
					Sec. 596. Body mass index test.
					Sec. 597. Report on career progression tracks of the Armed Forces for women in combat arms units.
				
				
					A
					Officer Personnel Policy
					
						501.
						Reduction in number of general and flag officers on active duty and authorized strength after
			 December 31, 2022, of such general and flag officers
						
							(a)
							Reduction in number of general and flag officers by December 31, 2022
							
								(1)
								Required reduction
 Except as otherwise provided by an Act enacted after the date of the enactment of this Act that expressly modifies the requirements of this paragraph, by not later than December 31, 2022, the Secretary of Defense shall reduce the number of general and flag officers on active duty by 110 from the aggregate authorized number of general and flag officers authorized by sections 525 and 526 of title 10, United States Code, as of December 31, 2015.
							
								(2)
								Distribution of authorized positions
 Effective as of December 31, 2022, and reflecting the reduction required by paragraph (1), authorized general and flag officer positions shall be distributed among the Army, Navy, Air Force, Marine Corps, and joint pool as follows:
								
									(A)
 The Army is authorized 220 positions in the general officer grades.  (B) The Navy is authorized 151 positions in the flag officer grades.
								
									(C)
 The Air Force is authorized 187 positions in the general officer grades.  (D) The Marine Corps is authorized 62 positions in the general officer grades.
								
									(E)
 The joint pool is authorized 232 positions in the general or flag officer grades, to be distributed as follows:
									
										(i)
 82 positions in the general officer grades from the Army.  (ii) 60 positions in the flag officer grades from the Navy.
									
										(iii)
 69 positions in the general officer grades from the Air Force.  (iv) 21 positions in the general officer grades from the Marine Corps.
									
								(3)
								Temporary additional joint pool allocation
 In addition to the positions authorized by paragraph (2), the 30 general and flag officer positions designated for overseas contingency operations are authorized as an additional maximum temporary allocation to the joint pool.
							
							(b)
							Plan to achieve required Reduction and distribution
							
								(1)
								Plan required
 Utilizing the study conducted under subsection (c), the Secretary of Defense shall develop a plan to achieve, by the date specified in subsection (a)(1)—
								
									(A)
 the reduction required by such subsection in the number of general and flag officers; and  (B) the distribution of authorized positions required by subsection (a)(2).
								
								(2)
								Submission of plan
 When the budget for the Department of Defense for fiscal year 2019 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the plan developed under this subsection.
							
								(3)
								Progress reports
 The Secretary of Defense shall include with the budget for the Department of Defense for each of fiscal years 2020, 2021, and 2022 a report describing and assessing the progress of the Secretary in implementing the plan developed under this subsection.
							
							(c)
							Study for purposes of plan
							
								(1)
								Study required
 For purposes of complying with subsection (a) and preparing the plan required by subsection (b), the Secretary of Defense shall conduct a comprehensive and deliberate global manpower study of requirements for general and flag officers with the goal of identifying—
								
									(A)
 the requirement justification for each general or flag officer position in terms of overall force structure, scope of responsibility, command and control requirements, and force readiness and execution;
								
									(B)
 an additional 10 percent reduction in the aggregate number of authorized general officer and flag officer positions after the reductions required by subsection (a); and
								
									(C)
 an appropriate redistribution of all general officer and flag officer positions within the reductions so identified.
								
								(2)
								Submission of study results
 Not later than April 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of the study conducted under this subsection, including the justification for general and flag officer position to be retained and the reductions identified by general and flag officer position.
							
								(3)
								Interim report
 If practicable before the date specified in paragraph (2), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report describing the progress made toward the completion of the study under this subsection, including—
								
									(A)
 the specific general and flag officer positions that have been evaluated;  (B) the results of that evaluation; and
								
									(C)
 recommendations for achieving the additional 10 percent reduction in the aggregate number of authorized general officer and flag officer positions to be identified under paragraph (1)(C) and recommendations for redistribution of general and flag officer positions that have been developed to that point.
								
							(d)
							Exclusions
							
								(1)
								Related to joint duty assignments
 For purposes of complying with subsection (a), the Secretary of Defense may exclude—  (A) a general or flag officer released from a joint duty assignment, but only during the 60-day period beginning on the date the officer departs the joint duty assignment, except that the Secretary may authorize the Secretary of a military department to extend the 60-day period by an additional 120 days, but not more than three officers on active duty from each Armed Force may be covered by the additional extension at the same time; and
								
									(B)
 the number of officers required to serve in joint duty assignments for each Armed Force as authorized by the Secretary under section 526a(b) of title 10, United States Code, as added by subsection (h) of this section.
								
								(2)
								Related to relief from Chief of Staff duty
 For purposes of complying with subsection (a), the Secretary of Defense may exclude an officer who continues to hold the grade of general or admiral under section 601(b)(5) of title 10, United States Code, after relief from the position of Chairman of the Joint Chiefs of Staff, Chief of Staff of the Army, Chief of Naval Operations, Chief of Staff of the Air Force, or Commandant of the Marine Corps.
							
								(3)
								Related to retirement, separation, release, or relief
 For purposes of complying with subsection (a), the Secretary of Defense may exclude the following officers:
								
									(A)
 An officer of an Armed Force in the grade of brigadier general or above or, in the case of the Navy, in the grade of rear admiral (lower half) or above, who is on leave pending the retirement, separation, or release of that officer from active duty, but only during the 60-day period beginning on the date of the commencement of such leave of such officer.
								
									(B)
 An officer of an Armed Force who has been relieved from a position designated under section 601(a) of title 10, United States Code, or by law to carry one of the grades specified in such section, but only during the 60-day period beginning on the date on which the assignment of the officer to the first position is terminated or until the officer is assigned to a second such position, whichever occurs first.
								
							(e)
							Secretarial authority to grant exceptions to limitations
							
								(1)
								In general
 Subject to paragraph (2), the Secretary of Defense may alter the reduction otherwise required by subsection (a)(1) in the number of general and flag officer or the distribution of authorized positions otherwise required by subsection (a)(2) in the interest of the national security of the United States.
							
								(2)
								Notice to Congress of exceptions
 Not later than 30 days after authorizing a number of general or flag officers in excess of the number required as a result of the reduction required by subsection (a)(1) or altering the distribution of authorized positions under subsection (a)(2), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives written notice of such exception, including a statement of the reason for such exception and the anticipated duration of the exception.
							
							(f)
							Orderly transition for officers recently assigned to positions to be eliminated
							
								(1)
								Covered officers
 In order to provide an orderly transition for personnel in general or flag officer positions to be eliminated pursuant to the plan prepared under subsection (b), any general or flag officer who has not completed, as of December 31, 2022, at least 24 months in a position to be eliminated pursuant to the plan may remain in the position until the last day of the month that is 24 months after the month in which the officer assumed the duties of the position.
							
								(2)
								Report to Congress on covered officers
 The Secretary of Defense shall include in the annual report required by section 526(j) of title 10, United States Code, in 2020 a description of the positions in which an officer will remain pursuant to paragraph (1), including the latest date on which the officer may remain in such position pursuant to that paragraph.
							
								(3)
								Notice to Congress on detachment of covered officers
 The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a notice on the date on which each officer covered by paragraph (1) is detached from the officer's position pursuant to such paragraph.
							
							(g)
							Relation to subsequent general or flag nominations
							
								(1)
								Notice to Senate with nomination
 In order to help achieve the requirements of the plan required by subsection (b), effective 30 days after the commencement of the implementation of the plan, the Secretary of Defense shall include with each nomination of an officer to a grade above colonel or captain (in the case of the Navy) that is forwarded by the President to the Senate for appointment, by and with the advice and consent of the Senate, a certification to the Committee on Armed Services of the Senate that the appointment of the officer to the grade concerned will not interfere with achieving the reduction required by subsection (a)(1) in the number of general and flag officer positions or the distribution of authorized positions required by subsection (a)(2).
							
								(2)
								Implementation
 Not later than 120 days after the date of the submission of the plan required by subsection (b), the Secretary of Defense shall revise applicable guidance of the Department of Defense on general and flag officer authorizations in order to ensure that—
								
									(A)
 the achievement of the reductions required pursuant to subsection (a) is incorporated into the planning for the execution of promotions by the military departments and for the joint pool;
								
									(B)
 to the extent practicable, the resulting grades for general and flag officer positions are uniformly applied to positions of similar duties and responsibilities across the military departments and the joint pool; and
								
									(C)
 planning achieves a reduction in the headquarters functions and administrative and support activities and staffs of the Department of Defense and the military departments commensurate with the achievement of the reductions required pursuant to subsection (a).
								
							(h)
							Authorized strength after December 31, 2022, of general and flag officers on active duty
							
								(1)
								In general
 Chapter 32 of title 10, United States Code, is amended by inserting after section 526 the following new section:
								
									
										526a.
										Authorized strength after December 31, 2022: general officers and flag officers on active duty
										
											(a)
											Limitations
 The number of general officers on active duty in the Army, Air Force, and Marine Corps, and the number of flag officers on active duty in the Navy, after December 31, 2022, may not exceed the number specified for the armed force concerned as follows:
											
												(1)
 For the Army, 220.  (2) For the Navy, 151.
											
												(3)
 For the Air Force, 187.  (4) For the Marine Corps, 62.
											
											(b)
											Limited exclusion for joint duty requirements
											
												(1)
												In general
 The Secretary of Defense may designate up to 232 general officer and flag officer positions that are joint duty assignments for purposes of chapter 38 of this title for exclusion from the limitations in subsection (a).
											
												(2)
												Minimum number
 Unless the Secretary of Defense determines that a lower number is in the best interest of the Department of Defense, the minimum number of officers serving in positions designated under paragraph (1) for each armed force shall be as follows:
												
													(A)
 For the Army, 75.  (B) For the Navy, 53.
												
													(C)
 For the Air Force, 68.  (D) For the Marine Corps, 17.
												
											(c)
											Exclusion of certain officers pending separation or retirement or between senior positions
 The limitations of this section do not apply to—  (1) an officer of an armed force in the grade of brigadier general or above or, in the case of the Navy, in the grade of rear admiral (lower half) or above, who is on leave pending the retirement, separation, or release of that officer from active duty, but only during the 60-day period beginning on the date of the commencement of such leave of such officer; or
											
												(2)
 an officer of an armed force who has been relieved from a position designated under section 601(a) of this title or by law to carry one of the grades specified in such section, but only during the 60-day period beginning on the date on which the assignment of the officer to the first position is terminated or until the officer is assigned to a second such position, whichever occurs first.
											
											(d)
											Temporary exclusion for assignment to certain temporary billets
											
												(1)
												In general
 The limitations in subsection (a) do not apply to a general officer or flag officer assigned to a temporary joint duty assignment designated by the Secretary of Defense.
											
												(2)
												Duration of exclusion
 A general officer or flag officer assigned to a temporary joint duty assignment as described in paragraph (1) may not be excluded under this subsection from the limitations in subsection (a) for a period of longer than one year.
											
											(e)
											Exclusion of officers departing from joint duty assignments
 The limitations in subsection (a) do not apply to an officer released from a joint duty assignment, but only during the 60-day period beginning on the date the officer departs the joint duty assignment. The Secretary of Defense may authorize the Secretary of a military department to extend the 60-day period by an additional 120 days, except that not more than three officers on active duty from each armed force may be covered by the additional extension at the same time.
										
											(f)
											Active-Duty baseline
											
												(1)
												Notice and wait requirements
 If the Secretary of a military department proposes an action that would increase above the baseline the number of general officers or flag officers of an armed force under the jurisdiction of that Secretary who would be on active duty and would count against the statutory limit applicable to that armed force under subsection (a), the action shall not take effect until after the end of the 60-calendar day period beginning on the date on which the Secretary provides notice of the proposed action, including the rationale for the action, to the Committees on Armed Services of the Senate and the House of Representatives.
											
												(2)
												Baseline defined
 In paragraph (1), the term baseline for an armed force means the lower of—  (A) the statutory limit of general officers or flag officers of that armed force under subsection (a); or
												
													(B)
 the actual number of general officers or flag officers of that armed force who, as of January 1, 2023, counted toward the statutory limit of general officers or flag officers of that armed force under subsection (a).
												
											(g)
											Joint duty assignment baseline
											
												(1)
												Notice and wait requirement
 If the Secretary of Defense, the Secretary of a military department, or the Chairman of the Joint Chiefs of Staff proposes an action that would increase above the baseline the number of general officers and flag officers of the armed forces in joint duty assignments who count against the statutory limit under subsection (b)(1), the action shall not take effect until after the end of the 60-calendar day period beginning on the date on which such Secretary or the Chairman, as the case may be, provides notice of the proposed action, including the rationale for the action, to the Committees on Armed Services of the Senate and the House of Representatives.
											
												(2)
												Baseline defined
 In paragraph (1), the term baseline means the lower of—  (A) the statutory limit on general officer and flag officer positions that are joint duty assignments under subsection (b)(1); or
												
													(B)
 the actual number of general officers and flag officers who, as of January 1, 2023, were in joint duty assignments counted toward the statutory limit under subsection (b)(1).
												
											(h)
											Annual report
 Not later than March 1 each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report specifying the following:
											
												(1)
 The numbers of general officers and flag officers who, as of January 1 of the calendar year in which the report is submitted, counted toward the service-specific limits of subsection (a).
											
												(2)
 The number of general officers and flag officers in joint duty assignments who, as of such January 1, counted toward the statutory limit under subsection (b)(1).
											.
							
								(2)
								Conforming amendment
 Section 526 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									
										(k)
										Cessation of applicability
 The provisions of this section shall not apply to number of general officers and flag officers in the armed forces after December 31, 2022. For provisions applicable to the number of such officers after that date, see section 526a of this title.
									.
							
								(3)
								Clerical amendment
 The table of sections at the beginning of chapter 32 of title 10, United States Code, is amended by inserting after the item relating to section 526 the following new item:
								
									
										526a. Authorized strength after December 31, 2022: general officers and flag officers on active
			 duty.
									
									.
							
						502.
						Repeal of statutory specification of general or flag officer grade for various positions in the
			 Armed Forces
						
							(a)
							Assistants to CJCS for NG matters and Reserve matters
							
								(1)
								In general
 Section 155a of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 5 of such title is amended by striking the item relating to section 155a.
							
							(b)
							Legal counsel to CJCS
 Section 156 of title 10, United States Code, is amended—  (1) by striking subsection (c); and
							
								(2)
 by redesignating subsection (d) as subsection (c).  (c) Director of Test Resource Management Center Section 196(b)(1) of title 10, United States Code, is amended by striking the second and third sentences.
						
							(d)
							Director of Missile Defense Agency
							
								(1)
								In general
 Section 203 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 8 of such title is amended by striking the item relating to section 203.
							
							(e)
							Joint 4-Star positions
 Section 604(b) of title 10, United States Code, is amended by striking paragraph (3).  (f) Senior members of Military Staff Committee of UN Section 711 of title 10, United States Code, is amended by striking the second sentence.
						
							(g)
							Chief of Staff to President
							
								(1)
								In general
 Section 720 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 41 of such title is amended by striking the item relating to section 720.
							
							(h)
							Attending physician to Congress
							
								(1)
								In general
 Section 722 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 41 of such title is amended by striking the item relating to section 722.
							
							(i)
							Physician to White House
							
								(1)
								In general
 Section 744 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 43 of such title is amended by striking the item relating to section 744.
							
							(j)
							Chief of Legislative Liaison of the Army
 Section 3023(a) of title 10, United States Code, is amended by striking the second sentence.  (k) Chiefs of branches of the Army Section 3036(b) of title 10, United States Code, is amended in the flush matter following paragraph (2)—
							
								(1)
 by striking the first sentence; and  (2) in the second sentence, by striking , and while so serving, has the grade of lieutenant general.
							
							(l)
							Judge Advocate General of the Army
 Section 3037(a) of title 10, United States Code, is amended by striking the last two sentences.  (m) Chief of Army Reserve Section 3038(c) of title 10, United States Code, is amended—
							
								(1)
 in the subsection heading, by striking ; grade;  (2) by striking (1); and
							
								(3)
 by striking paragraph (2).  (n) Deputy and assistant chiefs of branches of the Army  (1) In general Section 3039 of title 10, United States Code, is repealed.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 305 of such title is amended by striking the item relating to section 3039.
							
							(o)
							Chief of Army Nurse Corps
 Section 3069(b) of title 10, United States Code, is amended by striking the second sentence.  (p) Assistant chiefs of Army Medical Specialist Corps  (1) In general Section 3070 of title 10, United States Code, is amended—
								
									(A)
 in subsection (a), by striking and assistant chiefs;  (B) by striking subsection (c); and
								
									(C)
 by redesignating subsection (d) as subsection (c).  (2) Conforming amendment The heading of such section is amended to read as follows:
								
									
										3070.
										Army Medical Specialist Corps: organization; Chief
									.
							
								(3)
								Clerical amendment
 The table of sections at the beginning of chapter 307 of such title is amended by striking the item relating to section 3070 and inserting the following new item:
								
									
										3070. Army Medical Specialist Corps: organization; Chief.
									
									.
							
							(q)
							Judge Advocate General's Corps of the Army
 Section 3072 of title 10, United States Code, is amended—  (1) by striking paragraph (3); and
							
								(2)
 by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.  (r) Chief of Veterinary Corps of the Army  (1) In general Section 3084 of title 10, United States Code, is amended by striking the second sentence.
							
								(2)
								Conforming amendment
 The heading of such section is amended to read as follows:   3084. Chief of Veterinary Corps .  (3) Clerical amendment The table of sections at the beginning of chapter 307 of such title is amended by striking the item relating to section 3084 and inserting the following new item:
								
									
										3084. Chief of Veterinary Corps.
									
									.
							
							(s)
							Army aides
							
								(1)
								In general
 Section 3543 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 343 of such title is amended by striking the item relating to section 3543.
							
							(t)
							Principal Military Deputy to Assistant Secretary of the Navy for RD&A
 Section 5016(b)(4)(B) of title 10, United States Code, is amended by striking a vice admiral of the Navy or a lieutenant general of the Marine Corps and inserting an officer of the Navy or the Marine Corps.  (u) Chief of Naval Research Section 5022 of title 10, United States Code, is amended—
							
								(1)
 by striking (1); and  (2) by striking paragraph (2).
							
							(v)
							Chief of Legislative Affairs of the Navy
 Section 5027(a) of title 10, United States Code, is amended by striking the second sentence.  (w) Director for Expeditionary Warfare Section 5038 of title 10, United States Code, is amended—
							
								(1)
 by striking subsection (b); and  (2) by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
							
							(x)
							SJA to Commandant of the Marine Corps
 Section 5046(a) of title 10, United States Code, is amended by striking the last sentence.  (y) Legislative Assistant to Commandant of the Marine Corps Section 5047 of title 10, United States Code, is amended by striking the second sentence.
						
							(z)
							Bureau Chiefs of the Navy
							
								(1)
								In general
 Section 5133 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 513 of such title is amended by striking the item relating to section 5133.
							
							(aa)
							Chief of Dental Corps of the Navy
 Section 5138 of title 10, United States Code, is amended—  (1) in subsection (a), by striking not below the grade of rear admiral (lower half); and
							
								(2)
 in subsection (c), by striking the first sentence.  (bb) Bureau of Naval Personnel  (1) In general Section 5141 of title 10, United States Code, is amended—
								
									(A)
 in subsection (a), by striking the first sentence; and  (B) in subsection (b), by striking the first sentence.
								
								(2)
								Conforming amendment
 The heading of such section is amended to read as follows:   5141. Chief of Naval Personnel; Deputy Chief of Naval Personnel .  (3) Clerical amendment The table of sections at the beginning of chapter 513 of such title is amended by striking the item relating to section 5141 and inserting the following new item:
								
									
										5141. Chief of Naval Personnel; Deputy Chief of Naval Personnel.
									
									.
							
							(cc)
							Chief of Chaplains of the Navy
 Section 5142 of title 10, United States Code, is amended by striking subsection (e).  (dd) Chief of Navy Reserve Section 5143(c) of title 10, United States Code, is amended—
							
								(1)
 in the subsection heading, by striking ; grade;  (2) by striking (1); and
							
								(3)
 by striking paragraph (2).  (ee) Commander, Marine Forces Reserve Section 5144(c) of title 10, United States Code, is amended—
							
								(1)
 in the subsection heading, by striking ; grade;  (2) by striking (1); and
							
								(3)
 by striking paragraph (2).  (ff) Judge Advocate General of the Navy Section 5148(b) of title 10, United States Code, is amended by striking the last sentence.
						
							(gg)
							Deputy and Assistant Judge Advocates General of the Navy
 Section 5149 of title 10, United States Code, is amended—  (1) in subsection (a)(1)—
								
									(A)
 in the first sentence, by striking , by and with the advice and consent of the Senate,; and  (B) by striking the second sentence; and
								
								(2)
 in each of subsections (b) and (c), by striking the second and last sentences.  (hh) Chiefs of staff corps of the Navy Section 5150 of title 10, United States Code, is amended—
							
								(1)
 in subsection (b)(2), by striking Subject to subsection (c), the Secretary and inserting The Secretary; and  (2) by striking subsection (c).
							
							(ii)
							Principal Military Deputy to Assistant Secretary of the Air Force for Acquisition
 Section 8016(b)(4)(B) of title 10, United States Code, is amended by striking a lieutenant general and inserting an officer.  (jj) Chief of Legislative Liaison of the Air Force Section 8023(a) of title 10, United States Code, is amended by striking the second sentence.
						
							(kk)
							Judge Advocate General and Deputy Judge Advocate General of the Air Force
 Section 8037 of title 10, United States Code, is amended—  (1) in subsection (a), by striking the last sentence; and
							
								(2)
 in subsection (d)(1), by striking the last sentence.  (ll) Chief of the Air Force Reserve Section 8038(c) of title 10, United States Code, is amended—
							
								(1)
 in the subsection heading, by striking ; grade;  (2) by striking (1); and
							
								(3)
 by striking paragraph (2).  (mm) Chief of Chaplains of the Air Force Section 8039 of title 10, United States Code, is amended—
							
								(1)
 in subsection (a)(1)—  (A) by striking subparagraph (A); and
								
									(B)
 by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and  (2) by striking subsection (c).
							
							(nn)
							Chief of Air Force Nurses
							
								(1)
								In general
 Section 8069 of title 10, United States Code, is amended—  (A) in subsection (a)—
									
										(i)
 in the subsection heading, by striking Positions of Chief and assistant chief and inserting Position of chief; and  (ii) by striking and assistant chief;
									
									(B)
 in subsection (b), by striking the second sentence; and  (C) by striking subsection (c).
								
								(2)
								Conforming amendment
 The heading of such section is amended to read as follows:   8069. Air Force nurses: Chief; appointment .  (3) Clerical amendment The table of sections at the beginning of chapter 807 of such title is amended by striking the item relating to section 8069 and inserting the following new item:
								
									
										8069. Air Force nurses: Chief; appointment.
									
									.
							
							(oo)
							Assistant Surgeon General for Dental Services of the Air Force
 Section 8081 of title 10, United States Code, is amended by striking the second sentence.  (pp) Air Force aides  (1) In general Section 8543 of title 10, United States Code, is repealed.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 843 of such title is amended by striking the item relating to section 8543.
							
							(qq)
							Dean of Faculty of the Air Force Academy
 Section 9335(b) of title 10, United States Code, is amended by striking the first and third sentences.
						
							(rr)
							Vice Chief of the National Guard Bureau
 Section 10505(a) of title 10, United States Code, is amended—  (1) in subsection (a)(1)—
								
									(A)
 in subparagraph (C), by adding and at the end;  (B) in subparagraph (D), by striking ; and  at the end and inserting a period; and
								
									(C)
 by striking subparagraph (E); and  (2) by striking subsection (c).
							
							(ss)
							Other senior National Guard Bureau officers
 Section 10506(a)(1) of title 10, United States Code, is amended in each of subparagraphs (A) and (B)—
							
								(1)
 by striking general; and  (2) by striking , and shall hold the grade of lieutenant general while so serving,.
							
						503.
						Number of Marine Corps general officers
						
							(a)
							Distribution of commissioned officers on active duty in general officer and flag officer grades
 Section 525(a)(4) of title 10, United States Code, is amended—  (1) in subparagraph (B), by striking 15 and inserting 17; and
							
								(2)
 in subparagraph (C), by striking 23 and inserting 22.  (b) General and flag officers on active duty Section 526(a)(4) of such title is amended by striking 61 and inserting 62.
						
							(c)
							Deputy commandants
 Section 5045 of such title is amended by striking six and inserting seven.  504. Promotion eligibility period for officers whose confirmation of appointment is delayed due to nonavailability to the Senate of probative information under control of non-Department of Defense agencies Section 629(c) of title 10, United States Code, is amended—
						
							(1)
 by redesignating paragraph (3) as paragraph (4); and  (2) by inserting after paragraph (2) the following new paragraph (3):
							
								
									(3)
 Paragraph (1) does not apply when the Senate is not able to obtain information necessary to give its advice and consent to the appointment concerned because that information is under the control of a department or agency of the Federal Government other than the Department of Defense.
								.
						
						505.
						Continuation of certain officers on active duty without regard to requirement for retirement for
			 years of service
						
							(a)
							Authority for continuation on active duty
							
								(1)
								In general
 Subchapter IV of chapter 36 of title 10, United States Code, is amended by inserting after section 637 the following new section:
								
									
										637a.
										Continuation on active duty: officers in certain military specialties and career tracks
										
											(a)
											In general
 The Secretary of the military department concerned may authorize an officer in a grade above grade O–4 to remain on active duty after the date otherwise provided for the retirement of the officer in section 633, 634, 635, or 636 of this title, as applicable, if the officer has a military occupational specialty, rating, or specialty code in a military specialty designated pursuant to subsection (b).
										
											(b)
											Military specialties
 Each Secretary of a military department shall designate the military specialties in which a military occupational specialty, rating, or specialty code, as applicable, assigned to members of the armed forces under the jurisdiction of such Secretary authorizes the members to be eligible for continuation on active duty as provided in subsection (a).
										
											(c)
											Duration of continuation
 An officer continued on active duty pursuant to this section shall, if not earlier retired, be retired on the first day of the month after the month in which the officer completes 40 years of active service.
										
											(d)
											Regulations
 The Secretaries of the military departments shall carry out this section in accordance with regulations prescribed by the Secretary of Defense. The regulations shall specify the criteria to be used by the Secretaries of the military departments in designating military specialities for purposes of subsection (b).
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of subchapter IV of chapter 36 of title 10, United States Code, is amended by inserting after the item relating to section 637 the following new item:
								
									
										637a. Continuation on active duty: officers in certain military specialties and career tracks.
									
									.
							
							(b)
							Conforming amendments
 The following provisions of title 10, United States Code, are amended by inserting or 637a after 637(b):  (1) Section 633(a).
							
								(2)
 Section 634(a).  (3) Section 635.
							
								(4)
 Section 636(a).  506. Equal consideration of officers for early retirement or discharge Section 638a of title 10, United States Code, is amended—
						
							(1)
 in subsection (b), by adding at the end the following new paragraph:   (4) Convening selection boards under section 611(b) of this title to consider for early retirement or discharge regular officers on the active-duty list in a grade below lieutenant colonel or commander—
									
										(A)
 who have served at least one year of active duty in the grade currently held; and  (B) whose names are not on a list of officers recommended for promotion.
									;
						
							(2)
 by redesignating subsection (e) as subsection (f); and  (3) by inserting after subsection (d) the following new subsection (e):
							
								
									(e)
									(1)
 In the case of action under subsection (b)(4), the Secretary of the military department concerned shall specify the total number of officers described in that subsection that a selection board convened under section 611(b) of this title pursuant to the authority of that subsection may recommend for early retirement or discharge. Officers who are eligible, or are within two years of becoming eligible, to be retired under any provision of law (other than by reason of eligibility pursuant to section 4403 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484)), if selected by the board, shall be retired or retained until becoming eligible to retire under section 3911, 6323, or 8911 of this title, and those officers who are otherwise ineligible to retire under any provision of law shall, if selected by the board, be discharged.
									
										(2)
 In the case of action under subsection (b)(4), the Secretary of the military department concerned may submit to a selection board convened pursuant to that subsection—
										
											(A)
 the names of all eligible officers described in that subsection, whether or not they are eligible to be retired under any provision of law, in a particular grade and competitive category; or
										
											(B)
 the names of all eligible officers described in that subsection in a particular grade and competitive category, whether or not they are eligible to be retired under any provision of law, who are also in particular year groups, specialties, or retirement categories, or any combination thereof, with that competitive category.
										
										(3)
 The number of officers specified under paragraph (1) may not be more than 30 percent of the number of officers considered.
									
										(4)
 An officer who is recommended for discharge by a selection board convened pursuant to the authority of subsection (b)(4) and whose discharge is approved by the Secretary concerned shall be discharged on a date specified by the Secretary concerned.
									
										(5)
 Selection of officers for discharge under this subsection shall be based on the needs of the service.
									.
						
						507.
						Modification of authority to drop from rolls a commissioned officer
 Section 1161(b) of title 10, United States Code, is amended by inserting or the Secretary of Defense, or in the case of a commissioned officer of the Coast Guard, the Secretary of the department in which the Coast Guard is operating when it is not operating in the Navy, after President.
					
						508.
						Extension of force management authorities allowing enhanced flexibility for officer personnel
			 management
						
							(a)
							Temporary early retirement authority
 Section 4403(i) of the National Defense Authorization Act for Fiscal Year 1993 (10 U.S.C. 1293 note) is amended by striking December 31, 2018 and inserting December 31, 2025.
						
							(b)
							Continuation on active duty
 Section 638a(a)(2) of title 10, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2025.  (c) Voluntary separation pay Section 1175a(k)(1) of such title is amended by striking December 31, 2018 and inserting December 31, 2025.
						
							(d)
							Service-in-Grade waivers
 Section 1370(a)(2)(F) of such title is amended by striking 2018 and inserting 2025.  509. Pilot programs on direct commissions to cyber positions  (a) Pilot programs authorized Each Secretary of a military department may carry out a pilot program to improve the ability of an Armed Force under the jurisdiction of the Secretary to recruit cyber professionals.
						
							(b)
							Elements
 Under a pilot program established under this section, an individual who meets educational, physical, and other requirements determined appropriate by the Secretary of the military department concerned may receive an original appointment as a commissioned officer in a cyber specialty.
						
							(c)
							Consultation
 In developing a pilot program for the Army or the Air Force under this section, the Secretary of the Army and the Secretary of the Air Force may consult with the Secretary of the Navy with respect to an existing, similar program carried out by the Secretary of the Navy.
						
							(d)
							Duration
							
								(1)
								Commencement
 The Secretary of a military department may commence a pilot program under this section on or after January 1, 2017.
							
								(2)
								Termination
 All pilot programs under this section shall terminate no later than December 31, 2022.  (e) Status report Not later than January 1, 2020, each Secretary of a military department who conducts a pilot program under this section shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing an evaluation of the success of the program in obtaining skilled cyber personnel for the Armed Forces.
						
						510.
						Length of joint duty assignments
						
							(a)
							In general
 Subsection (a) of section 664 of title 10, United States Code, is amended by striking assignment— and all that follows and inserting assignment shall be not less than two years..
						
							(b)
							Repeal of authority for shorter length for officers initially assigned to critical occupational
			 specialties
 Such section is further amended by striking subsection (c).  (c) Exclusions from tour length Subsection (d) of such section is amended—
							
								(1)
 in the matter preceding paragraph (1), by striking the standards prescribed in subsection (a) and inserting the requirement in subsection (a);  (2) in paragraph (1)(D), by striking assignment— and all that follows and inserting assignment as prescribed by the Secretary of Defense in regulations.;
							
								(3)
 by striking paragraph (2);  (4) by redesignating paragraph (3) as paragraph (2); and
							
								(5)
 in paragraph (2), as redesignated by paragraph (4) of this subsection, by striking the applicable standard prescribed in subsection (a) and inserting the requirement in subsection (a).
							
							(d)
							Repeal of average tour length requirements
 Such section is further amended by striking subsection (e).  (e) Full tour of duty Subsection (f) of such section is amended—
							
								(1)
 in paragraph (1), by striking standards prescribed in subsection (a) and inserting the requirement in subsection (a);  (2) by striking paragraphs (2) and (4);
							
								(3)
 by redesignating paragraphs (3), (5), and (6) as paragraphs (2), (3), and (4), respectively; and  (4) in paragraph (4), as redesignated by paragraph (3) of this subsection, by striking , but not less than two years.
							
							(f)
							Constructive credit
 Subsection (h) of such section is amended—  (1) by striking (1);
							
								(2)
 by striking accord and inserting award; and  (3) by striking paragraph (2).
							
							(g)
							Conforming amendments
 Such section is further amended—  (1) by redesignating subsections (d), (f), (g), and (h), as amended by this section, as subsections (c), (d), (e), and (f), respectively;
							
								(2)
 in paragraph (2) of subsection (c), as so redesignated and amended, by striking subsection (f)(3) and inserting subsection (d)(2).  (3) paragraph (2) of subsection (d), as so redesignated and amended, by striking subsection (g) and inserting subsection (e);
							
								(4)
 in subsection (e), as so redesignated and amended, by striking subsection (f)(3) and inserting subsection (d)(2); and  (5) in subsection (f), as so redesignated and amended, by striking paragraphs (1), (2), and (4) of subsection (f) and inserting subsection (d)(1).
							
						510A.
						Revision of definitions used for joint officer management
						
							(a)
							Definition of joint matters
 Paragraph (1) of section 668(a) of title 10, United States Code, is amended to read as follows:   (1) In this chapter, the term joint matters means matters related to any of the following:
									
										(A)
 The development or achievement of strategic objectives through the synchronization, coordination, and organization of integrated forces in operations conducted across domains, such as land, sea, or air, in space, or in the information environment, including matters relating to any of the following:
										
											(i)
 National military strategy.  (ii) Strategic planning and contingency planning.
										
											(iii)
 Command and control, intelligence, fires, movement and maneuver, protection or sustainment of operations under unified command.
										
											(iv)
 National security planning with other departments and agencies of the United States.  (v) Combined operations with military forces of allied nations.
										
										(B)
 Acquisition matters conducted by members of the armed forces and covered under chapter 87 of this title involved in developing, testing, contracting, producing, or fielding of multi-service programs or systems.
									
										(C)
 Other matters designated in regulation by the Secretary of Defense in consultation with the Chairman of the Joint Chiefs of Staff.
									.
						
							(b)
							Definition of integrated forces
 Section 668(a)(2) of title 10, United States Code, is amended in the matter preceding subparagraph (A)—
							
								(1)
 by striking integrated military forces and inserting integrated forces; and  (2) by striking the planning or execution (or both) of operations involving and inserting achieving unified action with.
							
							(c)
							Definition of joint duty assignment
 Section 668(b)(1) of title 10, United States Code, is amended by striking subparagraph (A) and inserting the following new subparagraph:
							
								
									(A)
 shall be limited to assignments in which—  (i) the preponderance of the duties of the officer involve joint matters and
									
										(ii)
 the officer gains significant experience in joint matters; and .  (d) Repeal of definition of critical occupational speciality Section 668 of title 10, United States Code, is amended by striking subsection (d).
						
					B
					Reserve Component Management
					
						511.
						Authority for temporary waiver of limitation on term of service of Vice Chief of the National Guard
			 Bureau
 Section 10505(a)(4) of title 10, United States Code, is amended by striking paragraph (3)(B) for a limited period of time and inserting paragraph (3) for not more than 90 days.  512. Rights and protections available to military technicians  (a) In general Section 709 of title 32, United States Code, is amended—
							
								(1)
 in subsection (f)—  (A) in paragraph (4), by striking ; and and inserting when the appeal concerns activity occurring while the member is in a military pay status, or concerns fitness for duty in the reserve components;;
								
									(B)
 by redesignating paragraph (5) as paragraph (6); and  (C) by inserting after paragraph (4) the following new paragraph (5):
									
										
											(5)
 with respect to an appeal concerning any activity not covered by paragraph (4), the provisions of sections 7511, 7512, and 7513 of title 5, and section 717 of the Civil Rights Act of 1991 (42 U.S.C. 2000e–16) shall apply; and
										; and
								
								(2)
 in subsection (g), by striking Sections and inserting Except as provided in subsection (f), sections.  (b) Definitions Section 709 of title 32, United States Code, is further amended by adding at the end the following new subsection:
							
								
									(j)
 In this section:  (1) The term military pay status means a period of service where the amount of pay payable to a technician for that service is based on rates of military pay provided for under title 37.
									
										(2)
 The term fitness for duty in the reserve components refers only to military-unique service requirements that attend to military service generally, including service in the reserve components or service on active duty.
									.
						
							(c)
							Conforming amendment
 Section 7511(b) of title 5, United States Code, is amended by striking paragraph (5).  513. Inapplicability of certain laws to National Guard technicians performing active Guard and Reserve duty Section 709(g) of title 32, United States Code, as amended by section 512(a)(2), is further amended—
						
							(1)
 by inserting (1) after (g); and  (2) by adding at the end the following new paragraph:
							
								
									(2)
 In addition to the sections referred to in paragraph (1), section 6323(a)(1) of title 5 also does not apply to a person employed under this section who is performing active Guard and Reserve duty (as that term is defined in section 101(d)(6) of title 10).
								.
						
						514.
						Extension of removal of restrictions on the transfer of officers between the active and inactive
			 National Guard
 Section 512 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 752; 32 U.S.C. prec. 301 note) is amended—
						
							(1)
 in subsection (a) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019; and  (2) in subsection (b) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019.
						
						515.
						Extension of temporary authority to use Air Force reserve component personnel to provide training
			 and instruction regarding pilot training
 Section 514(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 810) is amended by inserting and fiscal year 2017 after During fiscal year 2016.
					
						516.
						Expansion of eligibility for deputy commander of combatant command having United States among
			 geographic area of responsibility to include officers of the Reserves
 Section 164(e)(4) of title 10, United States Code, is amended—  (1) by striking the National Guard and inserting a reserve component of the armed forces; and
						
							(2)
 by striking a National Guard officer and inserting a reserve component officer.  C General Service Authorities  521. Matters relating to provision of leave for members of the Armed Forces, including prohibition on leave not expressly authorized by law  (a) Primary and secondary caregiver leave Section 701 of title 10, United States Code, is amended—
							
								(1)
 by striking subsections (i) and (j); and  (2) by inserting after subsection (h) the following new subsections (i) and (j):
								
									
										(i)
										(1)
											(A)
 Under regulations prescribed by the Secretary of Defense, a member of the armed forces described in paragraph (2) who is the primary caregiver in the case of the birth of a child is allowed up to twelve weeks of total leave, including up to six weeks of medical convalescent leave, to be used in connection with such birth.
											
												(B)
 Under the regulations prescribed for purposes of this subsection, a member of the armed forces described in paragraph (2) who is the primary caregiver in the case of the adoption of a child is allowed up to six weeks of total leave to be used in connection with such adoption.
											
											(2)
 Paragraph (1) applies to the following members:  (A) A member on active duty.
											
												(B)
 A member of a reserve component performing active Guard and Reserve duty.  (C) A member of a reserve component subject to an active duty recall or mobilization order in excess of 12 months.
											
											(3)
 The Secretary shall prescribe in the regulations referred to in paragraph (1) a definition of the term primary caregiver for purposes of this subsection.
										
											(4)
 Notwithstanding paragraph (1)(A), a member may receive more than six weeks of medical convalescent leave in connection with the birth of a child, but only if the additional medical convalescent leave—
											
												(A)
 is specifically recommended, in writing, by the medical provider of the member to address a diagnosed medical condition; and
											
												(B)
 is approved by the commander of the member.  (5) Any leave taken by a member under this subsection, including leave under paragraphs (1) and (4), may be taken only in one increment in connection with such birth or adoption.
										
											(6)
											(A)
 Any leave authorized by this subsection that is not taken within one year of such birth or adoption shall be forfeited.
											
												(B)
 Any leave authorized by this subsection for a member of a reserve component on active duty that is not taken by the time the member is separated from active duty shall be forfeited at that time.
											
											(7)
 The period of active duty of a member of a reserve component may not be extended in order to permit the member to take leave authorized by this subsection.
										
											(8)
 Under the regulations prescribed for purposes of this subsection, a member taking leave under paragraph (1) may, as a condition for taking such leave, be required—
											
												(A)
 to accept an extension of the member's current service obligation, if any, by one week for every week of leave taken under paragraph (1); or
											
												(B)
 to incur a reduction in the member's leave account by one week for every week of leave taken under paragraph (1).
											
											(9)
											(A)
 Leave authorized by this subsection is in addition to any other leave provided under other provisions of this section.
											
												(B)
 Medical convalescent leave under paragraph (4) is in addition to any other leave provided under other provisions of this subsection.
											
											(10)
											(A)
 Subject to subparagraph (B), a member taking leave under paragraph (1) during a period of obligated service shall not be eligible for terminal leave, or to sell back leave, at the end such period of obligated service.
											
												(B)
 Under the regulations for purposes of this subsection, the Secretary concerned may waive, whether in whole or in part, the applicability of subparagraph (A) to a member who reenlists at the end of the member's period of obligated service described in that subparagraph if the Secretary determines that the waiver is in the interests of the armed force concerned.
											
										(j)
										(1)
 Under regulations prescribed by the Secretary of Defense, a member of the armed forces described in subsection (i)(2) who is the secondary caregiver in the case of the birth of a child or the adoption of a child is allowed up to 21 days of leave to be used in connection with such birth or adoption.
										
											(2)
 The Secretary shall prescribe in the regulations referred to in paragraph (1) a definition of the term secondary caregiver for purposes of this subsection.
										
											(3)
 Any leave taken by a member under this subsection may be taken only in one increment in connection with such birth or adoption.
										
											(4)
 Under the regulations prescribed for purposes of this subsection, paragraphs (6) through (10) of subsection (i) (other than paragraph (9)(B) of such subsection) shall apply to leave, and the taking of leave, authorized by this subsection.
										.
							
							(b)
							Prohibition on leave not expressly authorized by law
							
								(1)
								Prohibition
 Chapter 40 of title 10, United States Code, is amended by inserting after section 704 the following new section:
								
									
										704a.
										Administration of leave: prohibition on authorizing, granting, or assigning leave not expressly
			 authorized by law
 No member or category of members of the armed forces may be authorized, granted, or assigned leave, including uncharged leave, not expressly authorized by a provision of this chapter or another statute unless expressly authorized by an Act of Congress enacted after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017.
									.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 40 of title 10, United States Code, is amended by inserting after the item relating to section 704 the following new item:
								
									
										704a. Administration of leave: prohibition on authorizing, granting, or assigning leave not
			 expressly authorized by law.
									
									.
							
						522.
						Transfer of provision relating to expenses incurred in connection with leave canceled due to
			 contingency operations
						
							(a)
							Enactment in title 10, United States Code, of authority for reimbursement of expenses
 Chapter 40 of title 10, United States Code, is amended by inserting after section 709 the following new section:
							
								
									709a.
									Expenses incurred in connection with leave canceled due to contingency operations: reimbursement
									
										(a)
										Authorization To reimburse
 The Secretary concerned may reimburse a member of the armed forces under the jurisdiction of the Secretary for travel and related expenses (to the extent not otherwise reimbursable under law) incurred by the member as a result of the cancellation of previously approved leave when—
										
											(1)
 the leave is canceled in connection with the member's participation in a contingency operation; and  (2) the cancellation occurs within 48 hours of the time the leave would have commenced.
										
										(b)
										Regulations
 The Secretary of Defense and, in the case of the Coast Guard when it is not operating as a service in the Navy, the Secretary of Homeland Security shall prescribe regulations to establish the criteria for the applicability of subsection (a).
									
										(c)
										Conclusiveness of settlement
 The settlement of an application for reimbursement under subsection (a) is final and conclusive. .  (b) Clerical amendment The table of sections at the beginning of chapter 40 of such title is amended by inserting after the item relating to section 709 the following new item:
							
								
									709a. Expenses incurred in connection with leave canceled due to contingency operations:
			 reimbursement..
                
							
						
							(c)
							Repeal of superseded authority
 Section 453 of title 37, United States Code, is amended by striking subsection (g).  523. Expansion of authority to execute certain military instruments  (a) Expansion of authority To execute military testamentary instruments Section 1044d(c) of title 10, United States Code, is amended—
							
								(1)
 by striking paragraph (2) and inserting the following:   (2) the execution of the instrument is notarized by—
										
											(A)
 a military legal assistance counsel;  (B) a person who is authorized to act as a notary under section 1044a of this title who—
											
												(i)
 is not an attorney; and  (ii) is supervised by a military legal assistance counsel; or
											
											(C)
 a State-licensed notary employed by a military department or the Coast Guard who is supervised by a military legal assistance counsel;
										; and
							
								(2)
 in paragraph (3), by striking presiding attorney and inserting person notarizing the instrument in accordance with paragraph (2).  (b) Expansion of authority To notarize documents to civilians serving in military legal assistance offices Section 1044a(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
								
									(6)
 All civilian paralegals serving at military legal assistance offices, supervised by a military legal assistance counsel (as defined in section 1044d(g) of this title).
								.
						
						524.
						Medical examination before administrative separation for members with post-traumatic stress
			 disorder or traumatic brain injury in connection with sexual assault
 Section 1177(a)(1) of title 10, United States Code, is amended—  (1) by inserting , or sexually assaulted, after deployed overseas in support of a contingency operation; and
						
							(2)
 by inserting or based on such sexual assault, after while deployed,.  525. Reduction of tenure on the temporary disability retired list  (a) Reduction of tenure Section 1210 of title 10, United States Code, is amended—
							
								(1)
 in subsection (b), by striking five years and inserting three years; and  (2) in subsection (h), by striking five years and inserting three years.
							
							(b)
							Applicability
 The amendments made by subsection (a) shall take effect on January 1, 2017, and shall apply to members of the Armed Forces whose names are placed on the temporary disability retired list on or after that date.
						
						526.
						Technical correction to voluntary separation pay and benefits
 Section 1175a(j) of title 10, United States Code, is amended—  (1) in paragraph (2)—
							
								(A)
 by striking or 12304 and inserting 12304, 12304a, or 12304b; and  (B) by striking 502(f)(1) and inserting 502(f)(1)(A); and
							
							(2)
 in paragraph (3), by striking 502(f)(2) and inserting 502(f)(1)(B).  527. Consolidation of Army marketing and pilot program on consolidated Army recruiting  (a) Consolidation of Army Marketing Not later than October 1, 2017, the Secretary of the Army shall consolidate into a single organization within the Department of the Army all functions relating to the marketing of the Army and each of the components of the Army in order to assure unity of effort and cost effectiveness in the marketing of the Army and each of the components of the Army.
						
							(b)
							Pilot program on consolidated army recruiting
							
								(1)
								Pilot program required
 Not later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall carry out a pilot program to consolidate the recruiting efforts of the Regular Army, Army Reserve, and Army National Guard under which a recruiter in one of the components participating in the pilot program may recruit individuals to enlist in any of the components regardless of the funding source of the recruiting activity.
							
								(2)
								Credit toward enlistment goals
 Under the pilot program, a recruiter shall receive credit toward periodic enlistment goals for each enlistment regardless of the component in which the individual enlists.
							
								(3)
								Duration
 The Secretary shall carry out the pilot program for a period of not less than three years.  (c) Briefing and Reports  (1) Briefing on consolidation plan Not later than March 1, 2017, the Secretary of the Army shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the Secretary's plan to carry out the Army marketing consolidation required by subsection (a).
							
								(2)
								Interim report on pilot program
								
									(A)
									In general
 Not later than one year after the date on which the pilot program under subsection (b) commences, the Secretary shall submit to the congressional committees specified in paragraph (1) a report on the pilot program.
								
									(B)
									Elements
 The report under subparagraph (A) shall include each of the following:  (i) An analysis of the effects that consolidated recruiting efforts has on the overall ability of recruiters to attract and place qualified candidates.
									
										(ii)
 A determination of the extent to which consolidating recruiting efforts affects efficiency and recruiting costs.
									
										(iii)
 An analysis of any challenges associated with a recruiter working to recruit individuals to enlist in a component in which the recruiter has not served.
									
										(iv)
 An analysis of the satisfaction of recruiters and the component recruiting commands with the pilot program.
									
								(3)
								Final report on pilot program
 Not later than 180 days after the date on which the pilot program is completed, the Secretary shall submit to the congressional committees specified in paragraph (1) a final report on the pilot program. The final report shall include any recommendations of the Secretary with respect to extending or making permanent the pilot program and a description of any related legislative actions that the Secretary considers appropriate.
							
					D
					Member Whistleblower Protections and Correction of Military Records
					
						531.
						Improvements to whistleblower protection procedures
						
							(a)
							Actions treatable as prohibited personnel actions
 Paragraph (2) of section 1034(b) of title 10, United States Code, is amended to read as follows:   (2) (A) The actions considered for purposes of this section to be a personnel action prohibited by this subsection shall include any action prohibited by paragraph (1), including any of the following:
										
											(i)
 The threat to take any unfavorable action.  (ii) The withholding, or threat to withhold, any favorable action.
										
											(iii)
 The making of, or threat to make, a significant change in the duties or responsibilities of a member of the armed forces not commensurate with the member’s grade.
										
											(iv)
 The failure of a superior to respond to any retaliatory action or harassment (of which the superior had actual knowledge) taken by one or more subordinates against a member.
										
											(v)
 The conducting of a retaliatory investigation of a member.  (B) In this paragraph, the term retaliatory investigation means an investigation requested, directed, initiated, or conducted for the primary purpose of punishing, harassing, or ostracizing a member of the armed forces for making a protected communication.
									
										(C)
 Nothing in this paragraph shall be construed to limit the ability of a commander to consult with a superior in the chain of command, an inspector general, or a judge advocate general on the disposition of a complaint against a member of the armed forces for an allegation of collateral misconduct or for a matter unrelated to a protected communication. Such consultation shall provide an affirmative defense against an allegation that a member requested, directed, initiated, or conducted a retaliatory investigation under this section.
									.
						
							(b)
							Action in response to hardship in connection with personnel actions
 Section 1034 of title 10, United States Code, is amended—  (1) in subsection (c)(4)—
								
									(A)
 by redesignating subparagraph (E) as subparagraph (F); and  (B) by inserting after subparagraph (D) the following new subparagraph (E):
									
										
											(E)
 If the Inspector General makes a preliminary determination in an investigation under subparagraph (D) that, more likely than not, a personnel action prohibited by subsection (b) has occurred and the personnel action will result in an immediate hardship to the member alleging the personnel action, the Inspector General shall promptly notify the Secretary of the military department concerned or the Secretary of Homeland Security, as applicable, of the hardship, and such Secretary shall take such action as such Secretary considers appropriate.
										; and
								
								(2)
 in subsection (e)(1), by striking subsection (c)(4)(E) and inserting subsection (c)(4)(F).  (c) Periodic notice to members on progress of Inspector General investigations Paragraph (3) of section 1034(e) of title 10, United States Code, is amended to read as follows:
							
								
									(3)
									(A)
 Not later than 180 days after the commencement of an investigation of an allegation under subsection (c)(4), and every 180 days thereafter until the transmission of the report on the investigation under paragraph (1) to the member concerned, the Inspector General conducting the investigation shall submit a notice on the investigation described in subparagraph (B) to the following:
										
											(i)
 The member.  (ii) The Secretary of Defense.
										
											(iii)
 The Secretary of the military department concerned, or the Secretary of Homeland Security in the case of a member of the Coast Guard when the Coast Guard is not operating as a service in the Navy.
										
										(B)
 Each notice on an investigation under subparagraph (A) shall include the following:  (i) A description of the current progress of the investigation.
										
											(ii)
 An estimate of the time remaining until the completion of the investigation and the transmittal of the report required by paragraph (1) to the member concerned.
										.
						
							(d)
							Correction of records
 Paragraph (2) of section 1034(g) of title 10, United States Code, is amended to read as follows:   (2) In resolving an application described in paragraph (1) for which there is a report of the Inspector General under subsection (e)(1), a correction board—
									
										(A)
 shall review the report of the Inspector General;  (B) may request the Inspector General to gather further evidence;
									
										(C)
 may receive oral argument, examine and cross-examine witnesses, and take depositions; and  (D) shall consider a request by a member or former member in determining whether to hold an evidentiary hearing.
									.
						
							(e)
							Uniform standards for Inspector General investigations of prohibited personnel actions and other
			 matters
							
								(1)
								In general
 Not later than one year after the date of the enactment of this Act, the Inspector General of the Department of Defense shall prescribe uniform standards for the following:
								
									(A)
 The investigation of allegations of prohibited personnel actions under section 1034 of title 10, United States Code (as amended by this section), by the Inspector General and the Inspectors General of the military departments.
								
									(B)
 The training of the staffs of the Inspectors General referred to in subparagraph (A) on the conduct of investigations described in that subparagraph.
								
								(2)
								Use
 Commencing 180 days after prescription of the standards required by paragraph (1), the Inspectors General referred to in that paragraph shall comply with such standards in the conduct of investigations described in that paragraph and in the training of the staffs of such Inspectors General in the conduct of such investigations.
							
						532.
						Modification of whistleblower protection authorities to restrict contrary findings of prohibited
			 personnel action by the Secretary concerned
						
							(a)
							In general
 Section 1034(f) of title 10, United States Code, is amended—  (1) in the subsection heading, by striking violations and inserting substantiated violations; and
							
								(2)
 in paragraph (1), by striking there is sufficient basis and all that follows and inserting corrective or disciplinary action should be taken. If the Secretary concerned determines that corrective or disciplinary action should be taken, the Secretary shall take appropriate corrective or disciplinary action..
							
							(b)
							Actions following determinations
 Paragraph (2) of such section is amended—  (1) in the matter preceding subparagraph (A)—
								
									(A)
 by striking the Secretary concerned determines under paragraph (1) and inserting the Inspector General determines; and  (B) by striking the Secretary shall and inserting the Secretary concerned shall;
								
								(2)
 in subparagraph (A), by inserting , including referring the report to the appropriate board for the correction of military records before the semicolon; and  (3) by striking subparagraph (B) and inserting the following new subparagraph (B):
								
									
										(B)
 submit to the Inspector General a report on the actions taken by the Secretary pursuant to this paragraph, and provide for the inclusion of a summary of the report under this subparagraph (with any personally identifiable information redacted) in the semiannual report to Congress of the Inspector General of the Department of Defense or the Inspector General of the Department of Homeland Security, as applicable, under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).
									.
							
							(c)
							Effective date
 The amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to reports received by the Secretaries of the military departments and the Secretary of Homeland Security under section 1034(e) of title 10, United States Code, on or after that date.
						
						533.
						Availability of certain Correction of Military Records and Discharge Review Board information
			 through the Internet
						
							(a)
							Board for the Correction of Military Records
 Section 1552 of title 10, United States Code, is amended—  (1) by redesignating subsection (h) as subsection (i); and
							
								(2)
 by inserting after subsection (g) the following new subsection (h):   (h) Each board established under this section shall make available to the public each calender quarter, on an Internet website of the military department concerned or the Department of Homeland Security, as applicable, that is available to the public the following:
										
											(1)
 The number of claims considered by such board during the calendar quarter preceding the calender quarter in which such information is made available, including cases in which a mental health condition of the claimant, including post-traumatic stress disorder or traumatic brain injury, is alleged to have contributed, whether in whole or part, to the original characterization of the discharge or release of the claimant.
										
											(2)
 The number of claims submitted during the calendar quarter preceding the calender quarter in which such information is made available that relate to service by a claimant during a war or contingency operation, catalogued by each war or contingency operation.
										
											(3)
 The number of military records corrected pursuant to the consideration described in paragraph (1) to upgrade the characterization of discharge or release of claimants.
										.
							
							(b)
							Discharge Review Board
 Section 1553 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								
									(f)
 Each board established under this section shall make available to the public each calender quarter, on an Internet website of the military department concerned or the Department of Homeland Security, as applicable, that is available to the public the following:
									
										(1)
 The number of motions or requests for review considered by such board during the calendar quarter preceding the calender quarter in which such information is made available, including cases in which a mental health condition of the former member, including post-traumatic stress disorder or traumatic brain injury, is alleged to have contributed, whether in whole or part, to the original characterization of the discharge or dismissal of the former member.
									
										(2)
 The number of claims submitted during the calendar quarter preceding the calender quarter in which such information is made available that relate to service by a claimant during a war or contingency operation, catalogued by each war or contingency operation.
									
										(3)
 The number of discharges or dismissals corrected pursuant to the consideration described in paragraph (1) to upgrade the characterization of discharge or dismissal of former members.
									.
						
						534.
						Improvements to authorities and procedures for the correction of military records
						
							(a)
							Procedures of boards
 Paragraph (3) of section 1552(a) of title 10, United States Code, is amended—  (1) by inserting (A) after (3); and
							
								(2)
 by adding at the end the following new subparagraphs:   (B) If a board makes a preliminary determination that a claim under this section lacks sufficient information or documents to support the claim, the board shall notify the claimant, in writing, indicating the specific information or documents necessary to make the claim complete and reviewable by the board.
									
										(C)
 If a claimant is unable to provide military personnel or medical records applicable to a claim under this section, the board shall make reasonable efforts to obtain the records. A claimant shall provide the board with documentary evidence of the efforts of the claimant to obtain such records. The board shall inform the claimant of the results of the board's efforts, and shall provide the claimant copies of any records so obtained upon request of the claimant.
									
										(D)
 Any request for reconsideration of a determination of a board under this section, no matter when filed, shall be reconsidered by a board under this section if supported by materials not previously presented to or considered by the board in making such determination.
									.
							
							(b)
							Publication of final decisions of boards
 Such section is further amended by adding at the end the following new paragraph:   (5) Each final decision of a board under this subsection shall be made available to the public in electronic form on a centralized Internet website. In any decision so made available to the public there shall be redacted all personally identifiable information.
								.
						
							(c)
							Training of members of boards
							
								(1)
								In general
 Not later than one year after the date of the enactment of this Act, each Secretary concerned shall develop and implement a comprehensive training curriculum for members of boards for the correction of military records under the jurisdiction of such Secretary in the duties of such boards under section 1552 of title 10, United States Code. The curriculum shall address all areas of administrative law applicable to the duties of such boards.
							
								(2)
								Uniform curricula
 The Secretary of Defense and the Secretary of Homeland Security shall jointly ensure that the curricula developed and implemented pursuant to this subsection are, to the extent practicable, uniform.
							
								(3)
								Training
								
									(A)
									In general
 Each member of a board for the correction of military records shall undergo retraining (consistent with the curriculum developed and implemented pursuant to this subsection) regarding the duties of boards for the correction of military records under section 1552 of title 10, United States Code, at least once every five years during the member's tenure on the board.
								
									(B)
									Current members
 Each member of a board for the correction of military records as of the date of the implementation of the curriculum required by paragraph (1) (in this paragraph referred to as the curriculum implementation date) shall undergo training described in subparagraph (A) not later than 90 days after the curriculum implementation date.
								
									(C)
									New members
 Each individual who becomes a member of a board for the correction of military records after the curriculum implementation date shall undergo training described in subparagraph (A) by not later than 90 days after the date on which such individual becomes a member of the board.
								
								(4)
								Reports
 Not later than 18 months after the date of the enactment of this Act, each Secretary concerned shall submit to Congress a report setting forth the following:
								
									(A)
 A description and assessment of the progress made by such Secretary in implementing training requirements for members of boards for the correction of military records under the jurisdiction of such Secretary.
								
									(B)
 A detailed description of the training curriculum required of such Secretary by paragraph (1).  (C) A description and assessment of any impediments to the implementation of training requirements for members of boards for the correction of military records under the jurisdiction of such Secretary.
								
								(5)
								Secretary concerned defined
 In this subsection, the term Secretary concerned means a Secretary concerned as that term is used in section 1552 of title 10, United States Code.  535. Treatment by discharge review boards of claims asserting post-traumatic stress disorder or traumatic brain injury in connection with combat or sexual trauma as a basis for review of discharge Section 1553(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
							
								(3)
								(A)
 In addition to the requirements of paragraphs (1) and (2), in the case of a former member described in subparagraph (B), the Board shall—
									
										(i)
 review medical evidence of the Secretary of Veterans Affairs or a civilian health care provider that is presented by the former member; and
									
										(ii)
 review the case with liberal consideration to the former member that post-traumatic stress disorder or traumatic brain injury potentially contributed to the circumstances resulting in the discharge of a lesser characterization.
									
									(B)
 A former member described in this subparagraph is a former member described in paragraph (1) or a former member whose application for relief is based in whole or in part on matters relating to post-traumatic stress disorder or traumatic brain injury as supporting rationale, or as justification for priority consideration, whose post-traumatic stress disorder or traumatic brain injury is related to combat or military sexual trauma, as determined by the Secretary concerned.
								.
					
						536.
						Comptroller General of the United States review of integrity of Department of Defense whistleblower
			 program
						
							(a)
							Report required
 Not later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a review of the integrity of the Department of Defense whistleblower program.
						
							(b)
							Elements
 The review for purposes of the report required by subsection (a) shall include the following elements:
							
								(1)
 An assessment of the extent to which the Department of Defense whistleblower program meets executive branch policies and goals for whistleblower protections.
							
								(2)
 An assessment of the adequacy of procedures to handle and address complaints submitted by employees in the Office of the Inspector General of the Department of Defense to ensure that such employees themselves are able to disclose a suspected violation of law, rule, or regulation without fear of reprisal.
							
								(3)
 An assessment of the extent to which there have been violations of standards used in regard to the protection of confidentiality provided to whistleblowers by the Inspector General of the Department of Defense.
							
								(4)
 An assessment of the extent to which there have been incidents of retaliatory investigations against whistleblowers within the Office of the Inspector General.
							
								(5)
 An assessment of the extent to which the Inspector General of the Department of Defense has thoroughly investigated and substantiated allegations within the past 10 years against civilian officials of the Department of Defense appointed to their positions by and with the advice and consent of the Senate, and whether Congress has been notified of the results of such investigations.
							
								(6)
 An assessment of the ability of the Inspector General of the Department of Defense and the Inspectors General of the military departments to access agency information necessary to the execution of their duties, including classified and other sensitive information, and an assessment of the adequacy of security procedures to safeguard such classified or sensitive information when so accessed.
							
					E
					Military Justice and Legal Assistance Matters
					
						541.
						United States Court of Appeals for the Armed Forces
						
							(a)
							Clarification of authority of judges of the Court To administer oaths and acknowledgments
 Subsection (c) of section 936 of title 10, United States Code (article 136 of the Uniform Code of Military Justice), is amended to read as follows:
							
								
									(c)
 Each judge and senior judge of the United States Court of Appeals for the Armed Forces shall have the powers relating to oaths, affirmations, and acknowledgments provided to justices and judges of the United States by section 459 of title 28.
								.
						
							(b)
							Modification of term of judges of the court to restore rotation of judges
							
								(1)
								Early retirement authorized for one current judge
 If the judge of the United States Court of Appeals for the Armed Forces who is the junior in seniority of the two judges of the court whose terms of office under section 942(b)(2) of title 10, United States Code (article 142(b)(2) of the Uniform Code of Military Justice), expire on July 31, 2021, chooses to retire one year early, that judge—
								
									(A)
 may retire from service on the court effective August 1, 2020; and  (B) shall be treated, upon such retirement, for all purposes as having completed a term of service for which the judge was appointed as a judge of the court.
								
								(2)
								Staggering of future appointments
 Section 942(b)(2) of title 10, United States Code (article 142(b)(2) of the Uniform Code of Military Justice), is amended—
								
									(A)
 by inserting (A) after (2);  (B) by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
								
									(C)
 by adding at the end the following new subparagraph:   (B) If at the time of the appointment of a judge the date that is otherwise applicable under subparagraph (A) for the expiration of the term of service of the judge is the same as the date for the expiration of the term of service of a judge already on the court, then the term of the judge being appointed shall expire on the first July 31 after such date on which no term of service of a judge already on the court will expire.
										.
								
								(3)
								Application of amendments
 The amendments made by paragraph (2) shall apply with respect to appointments to the United States Court of Appeals for the Armed Forces that are made on or after the date of the enactment of this Act.
							
							(c)
							Repeal of requirement relating to political party status of judges of the Court
 Section 942(b)(3) of title 10, United States Code (article 142(b)(3) of the Uniform Code of Military Justice), is amended by striking Not more than three of the judges of the court may be appointed from the same political party, and no and by inserting No.
						
							(d)
							Modification of daily rate of compensation for senior judges performing judicial duties with the
			 Court
 Section 942(e)(2) of title 10, United States Code (article 142(e)(2) of the Uniform Code of Military Justice), is amended by striking equal to and all that follows and inserting “equal to the difference between—
							
								
									(A)
 the daily equivalent of the annual rate of pay provided for a judge of the court; and  (B) the daily equivalent of the annuity of the judge under section 945 of this title (article 145), the applicable provisions of title 5, or any other retirement system for employees of the Federal Government under which the senior judge receives an annuity.
								.
						
							(e)
							Repeal of dual compensation provision relating to judges of the Court
 Section 945 of title 10, United States Code (article 145 of the Uniform Code of Military Justice), is amended—
							
								(1)
 in subsection (d), by striking subsection (g)(1)(B) and inserting subsection (f)(1)(B);  (2) by striking subsection (f); and
							
								(3)
 by redesignating subsections (g), (h), and (i) as subsections (f), (g), and (h), respectively.  542. Effective prosecution and defense in courts-martial and pilot programs on professional military justice development for judge advocates  (a) Program for effective prosecution and defense The Secretary concerned shall carry out a program to ensure that—
							
								(1)
 trial counsel and defense counsel detailed to prosecute or defend a court-martial have sufficient experience and knowledge to effectively prosecute or defend the case; and
							
								(2)
 a deliberate professional developmental process is in place to ensure effective prosecution and defense in all courts-martial.
							
							(b)
							Military Justice Experience Designators or Skill identifiers
 The Secretary concerned shall establish and use a system of military justice experience designators or skill identifiers for purposes of identifying judge advocates with skill and experience in military justice proceedings in order to ensure that judge advocates with experience and skills identified through such experience designators or skill identifiers are assigned to develop less experienced judge advocates in the prosecution and defense in courts-martial under a program carried out pursuant to subsection (a).
						
							(c)
							Pilot programs on professional developmental process for judge advocates
							
								(1)
								Purpose
 The Secretary concerned shall carry out a pilot program to assess the feasibility and advisability of establishing a deliberate professional developmental process for judge advocates under the jurisdiction of the Secretary that leads to judge advocates with military justice expertise serving as military justice practitioners capable of prosecuting and defending complex cases in military courts-martial.
							
								(2)
								Additional matters
 A pilot program may also assess such other matters related to professional military justice development for judge advocates as the Secretary concerned considers appropriate.
							
								(3)
								Duration
 Each pilot program shall be for a period of five years.  (4) Report Not later than four years after the date of the enactment of this Act, the Secretary concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs conducted under this section. The report shall include the following:
								
									(A)
 A description and assessment of each pilot program.  (B) Such recommendations as the Secretary considers appropriate in light of the pilot programs, including whether any pilot program should be extended or made permanent.
								
							(d)
							Secretary concerned defined
 In this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.  543. Inclusion in annual reports on sexual assault prevention and response efforts of the Armed Forces of information on complaints of retaliation in connection with reports of sexual assault in the Armed Forces Section 1631(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended by adding at the end the following new paragraph:
						
							
								(12)
 Information on each claim of retaliation in connection with a report of sexual assault in the Armed Force made by or against a member of such Armed Force as follows:
								
									(A)
 A narrative description of each complaint.  (B) The nature of such complaint, including whether the complainant claims professional or social retaliation.
								
									(C)
 The gender of the complainant.  (D) The gender of the individual claimed to have committed the retaliation.
								
									(E)
 The nature of the relationship between the complainant and the individual claimed to have committed the retaliation.
								
									(F)
 The nature of the relationship, if any, between the individual alleged to have committed the sexual assault concerned and the individual claimed to have committed the retaliation.
								
									(G)
 The official or office that received the complaint.  (H) The organization that investigated or is investigating the complaint.
								
									(I)
 The current status of the investigation.  (J) If the investigation is complete, a description of the results of the investigation, including whether the results of the investigation were provided to the complainant.
								
									(K)
 If the investigation determined that retaliation occurred, whether the retaliation was an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).
								.
					
						544.
						Extension of the requirement for annual report regarding sexual assaults and coordination with
			 release of Family Advocacy Program report
 Section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4433; 10 U.S.C. 1561 note) is amended—
						
							(1)
 in subsection (a), by striking March 1, 2017 and inserting March 1, 2021; and  (2) by adding at the end the following new subsection:
							
								
									(g)
									Coordination of release date between annual reports regarding sexual assaults and family advocacy
			 report
 The Secretary of Defense shall ensure that the reports required under subsection (a) for a given year are delivered to the Committees on Armed Services of the Senate and House of Representatives simultaneously with the Family Advocacy Program report for that year regarding child abuse and domestic violence, as required by section 574 of the National Defense Authorization Act for Fiscal Year 2017.
								.
						
						545.
						Metrics for evaluating the efforts of the Armed Forces to prevent and respond to retaliation in
			 connection with reports of sexual assault in the Armed Forces
						
							(a)
							Metrics required
 The Sexual Assault Prevention and Response Office of the Department of Defense shall establish and issue to the military departments metrics to be used to evaluate the efforts of the Armed Forces to prevent and respond to retaliation in connection with reports of sexual assault in the Armed Forces.
						
							(b)
							Best practices
 For purposes of enhancing and achieving uniformity in the efforts of the Armed Forces to prevent and respond to retaliation in connection with reports of sexual assault in the Armed Forces, the Sexual Assault Prevention and Response Office shall identify and issue to the military departments best practices to be used in the prevention of and response to retaliation in connection with such reports.
						
						546.
						Training for Department of Defense personnel who investigate claims of retaliation
						
							(a)
							Training regarding nature and consequences of retaliation
 The Secretary of Defense shall ensure that the personnel of the Department of Defense specified in subsection (b) who investigate claims of retaliation receive training on the nature and consequences of retaliation, and, in cases involving reports of sexual assault, the nature and consequences of sexual assault trauma. The training shall include such elements as the Secretary shall specify for purposes of this section.
						
							(b)
							Covered Personnel
 The personnel of the Department of Defense covered by subsection (a) are the following:  (1) Personnel of military criminal investigation services.
							
								(2)
 Personnel of Inspectors General offices.  (3) Personnel of any command of the Armed Forces who are assignable by the commander of such command to investigate claims of retaliation made by or against members of such command.
							
							(c)
							Retaliation defined
 In this section, the term retaliation has the meaning given the term by the Secretary of Defense in the strategy required by section 539 of the National Defense Authorization Act of Fiscal Year 2016 (Public Law 114–92; 129 Stat. 818) or a subsequent meaning specified by the Secretary.
						
						547.
						Notification to complainants of resolution of investigations into retaliation
						
							(a)
							Notification required
							
								(1)
								Members of the Army, Navy, Air Force, and Marine Corps
 Under regulations prescribed by the Secretary of Defense, upon the conclusion of an investigation by an office, element, or personnel of the Department of Defense or of the Armed Forces of a complaint by a member of the Armed Forces of retaliation, the member shall be informed in writing of the results of the investigation, including whether the complaint was substantiated, unsubstantiated, or dismissed.
							
								(2)
								Members of Coast Guard
 The Secretary of Homeland Security shall provide in a similar manner for notification in writing of the results of investigations by offices, elements, or personnel of the Department of Homeland Security or of the Coast Guard of complaints of retaliation made by members of the Coast Guard when it is not operating as a service in the Navy.
							
							(b)
							Retaliation defined
 In this section, the term retaliation has the meaning given the term by the Secretary of Defense in the strategy required by section 539 of the National Defense Authorization Act of Fiscal Year 2016 (Public Law 114–92; 129 Stat. 818) or a subsequent meaning specified by the Secretary.
						
						548.
						Modification of definition of sexual harassment for purposes of investigations by commanding
			 officers of complaints of harassment
						
							(a)
							In general
 Section 1561(e) of title 10, United States Code, is amended—  (1) in paragraph (1)—
								
									(A)
 in the matter preceding subparagraph (A), by striking (constituting a form of sex discrimination); and  (B) in subparagraph (B), by striking the work environment and inserting the environment; and
								
								(2)
 in paragraph (3), by striking in the workplace.  (b) Effective date The amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to complaints described in section 1561 of title 10, United States Code, that are first received by a commanding officer or officer in charge on or after that date.
						
						549.
						Improved Department of Defense prevention of and response to hazing in the Armed Forces
						
							(a)
							Anti-Hazing Database
 The Secretary of Defense shall provide for the establishment and use of a comprehensive and consistent data-collection system for the collection of reports, including anonymous reports, of incidents of hazing involving a member of the Armed Forces. The Secretary shall issue department-wide guidance regarding the availability and use of the database, including information on protected classes, such as race and religion, who are often the victims of hazing.
						
							(b)
							Improved training
 Each Secretary of a military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall seek to improve training to assist members of the Armed Forces better recognize, prevent, and respond to hazing at all command levels.
						
							(c)
							Annual reports on hazing
							
								(1)
								Report required
 Not later than January 31 of each year through January 31, 2021, each Secretary of a military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a description of efforts during the previous year—
								
									(A)
 to prevent and to respond to incidents of hazing involving members of the Armed Forces;  (B) to track and encourage reporting, including reporting anonymously, incidents of hazing in the Armed Force; and
								
									(C)
 to ensure the consistent implementation of anti-hazing policies.  (2) Additional Elements Each report required by this subsection also shall address the same elements originally addressed in the anti-hazing reports required by section 534 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1726).
							
					F
					National Commission on Military, National, and Public Service
					
						551.
						Purpose, scope, and definitions
						
							(a)
							Purpose
 The purpose of this subtitle is to establish the National Commission on Military, National, and Public Service to—
							
								(1)
 conduct a review of the military selective service process (commonly referred to as the draft); and
							
								(2)
 consider methods to increase participation in military, national, and public service in order to address national security and other public service needs of the Nation.
							
							(b)
							Scope of review
 In order to provide the fullest understanding of the matters required under the review under subsection (a), the Commission shall consider—
							
								(1)
 the need for a military selective service process, including the continuing need for a mechanism to draft large numbers of replacement combat troops;
							
								(2)
 means by which to foster a greater attitude and ethos of service among United States youth, including an increased propensity for military service;
							
								(3)
 the feasibility and advisability of modifying the military selective service process in order to obtain for military, national, and public service individuals with skills (such as medical, dental, and nursing skills, language skills, cyber skills, and science, technology, engineering, and mathematics (STEM) skills) for which the Nation has a critical need, without regard to age or sex; and
							
								(4)
 the feasibility and advisability of including in the military selective service process, as so modified, an eligibility or entitlement for the receipt of one or more Federal benefits (such as educational benefits, subsidized or secured student loans, grants or hiring preferences) specified by the Commission for purposes of the review.
							
							(c)
							Definitions
 In this subtitle:  (1) The term military service means active service (as that term is defined in subsection (d)(3) of section 101 of title 10, United States Code) in one of the uniformed services (as that term is defined in subsection (a)(5) of such section).
							
								(2)
 The term national service means civilian employment in Federal or State Government in a field in which the Nation and the public have critical needs.
							
								(3)
 The term public service means civilian employment in any non-governmental capacity, including with private for-profit organizations and non-profit organizations (including with appropriate faith-based organizations), that pursues and enhances the common good and meets the needs of communities, the States, or the Nation in sectors related to security, health, care for the elderly, and other areas considered appropriate by the Commission for purposes of this subtitle.
							
						552.
						Preliminary report on purpose and utility of registration system under Military Selective Service
			 Act
						
							(a)
							Report required
 To assist the Commission in carrying out its duties under this subtitle, the Secretary of Defense shall—
							
								(1)
 submit, not later than July 1, 2017, to the Committees on Armed Services of the Senate and the House of Representatives and to the Commission a report on the current and future need for a centralized registration system under the Military Selective Service Act (50 U.S.C. 3801 et seq.); and
							
								(2)
 provide a briefing on the results of the report.  (b) Elements of report The report required by subsection (a) shall include the following:
							
								(1)
 A detailed analysis of the current benefits derived, both directly and indirectly, from the Military Selective Service System, including—
								
									(A)
 the extent to which mandatory registration benefits military recruiting;  (B) the extent to which a national registration capability serves as a deterrent to potential enemies of the United States; and
								
									(C)
 the extent to which expanding registration to include women would impact these benefits.  (2) An analysis of the functions currently performed by the Selective Service System that would be assumed by the Department of Defense in the absence of a national registration capability.
							
								(3)
 An analysis of the systems, manpower, and facilities that would be needed by the Department to physically mobilize inductees in the absence of the Selective Service System.
							
								(4)
 An analysis of the feasibility and utility of eliminating the current focus on mass mobilization of primarily combat troops in favor of a system that focuses on mobilization of all military occupational specialties, and the extent to which such a change would impact the need for both male and female inductees.
							
								(5)
 A detailed analysis of the Department’s personnel needs in the event of an emergency requiring mass mobilization, including—
								
									(A)
 a detailed timeline, along with the factors considered in arriving at this timeline, of when the Department would require—
									
										(i)
 the first inductees to report for service;  (ii) the first 100,000 inductees to report for service; and
									
										(iii)
 the first medical personnel to report for service; and  (B) an analysis of any additional critical skills that would be needed in the event of a national emergency, and a timeline for when the Department would require the first inductees to report for service.
								
								(6)
 A list of the assumptions used by the Department when conducting its analysis in preparing the report.
							
							(c)
							Comptroller General Review
 Not later than December 1, 2017, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives and to the Commission a review of the procedures used by the Department of Defense in evaluating selective service requirements.
						
						553.
						National Commission on Military, National, and Public Service
						
							(a)
							Establishment
 There is established in the executive branch an independent commission to be known as the National Commission on Military, National, and Public Service (in this subtitle referred to as the Commission). The Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.
						
							(b)
							Membership
							
								(1)
								Number and appointment
 The Commission shall be composed of 11 members appointed as follows:  (A) The President shall appoint three members.
								
									(B)
 The Majority Leader of the Senate shall appoint one member.  (C) The Minority Leader of the Senate shall appoint one member.
								
									(D)
 The Speaker of the House of Representatives shall appoint one member.  (E) The Minority Leader of the House of Representatives shall appoint one member.
								
									(F)
 The Chairman of the Committee on Armed Services of the Senate shall appoint one member.  (G) The ranking minority member of the Committee on Armed Services of the Senate shall appoint one member.
								
									(H)
 The Chairman of the Committee on Armed Services of the House of Representatives shall appoint one member.
								
									(I)
 The ranking minority member of the Committee on Armed Services of the House of Representatives shall appoint one member.
								
								(2)
								Deadline for appointment
 Members shall be appointed to the Commission under paragraph (1) not later than 90 days after the Commission establishment date.
							
								(3)
								Effect of lack of appointment by appointment date
 If one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. If an appointment under subparagraph (B), (C), (D), (E), (F), (G), (H), or (I) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make an appointment under such subparagraph shall expire, and the number of members of the Commission shall be reduced by the number equal to the number otherwise appointable under such subparagraph.
							
							(c)
							Chair and Vice Chair
 The Commission shall elect a Chair and Vice Chair from among its members.  (d) Terms Members shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment was made.
						
							(e)
							Status as Federal employees
 Notwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.
						
							(f)
							Pay for members of the commission
							
								(1)
								In general
 Each member, other than the Chair, of the Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
							
								(2)
								Chair
 The Chair of the Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
							
							(g)
							Use of government information
 The Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out its duties. Upon such request of the chair of the Commission, the head of such department or agency shall furnish such information to the Commission.
						
							(h)
							Postal services
 The Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
						
							(i)
							Authority To accept gifts
 The Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority in this subsection does not extend to gifts of money.
						
							(j)
							Personal services
							
								(1)
								Authority to procure
 The Commission may—  (A) procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and
								
									(B)
 pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations.
								
								(2)
								Limitation
 The total number of experts or consultants procured pursuant to paragraph (1) may not exceed five experts or consultants.
							
								(3)
								Maximum daily pay rates
 The daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
							
							(k)
							Funding
 Of the amounts authorized to be appropriated by this Act for fiscal year 2017 for the Department of Defense, up to $15,000,000 shall be made available to the Commission to carry out its duties under this subtitle. Funds made available to the Commission under the preceding sentence shall remain available until expended.
						
						554.
						Commission hearings and meetings
						
							(a)
							In general
 The Commission shall conduct hearings on the recommendations it is taking under consideration. Any such hearing, except a hearing in which classified information is to be considered, shall be open to the public. Any hearing open to the public shall be announced on a Federal website at least 14 days in advance. For all hearings open to the public, the Commission shall release an agenda and a listing of materials relevant to the topics to be discussed. The Commission is authorized and encouraged to hold hearings and meetings in various locations throughout the country to provide maximum opportunity for public comment and participation in the Commission’s execution of its duties.
						
							(b)
							Meetings
							
								(1)
								Initial meeting
 The Commission shall hold its initial meeting not later than 30 days after the date as of which all members have been appointed.
							
								(2)
								Subsequent meetings
 After its initial meeting, the Commission shall meet upon the call of the chair or a majority of its members.
							
								(3)
								Public meetings
 Each meeting of the Commission shall be held in public unless any member objects or classified information is to be considered.
							
							(c)
							Quorum
 Six members of the Commission shall constitute a quorum, but a lesser number may hold hearings or meetings.
						
							(d)
							Public comments
							
								(1)
								Solicitation
 The Commission shall seek written comments from the general public and interested parties on matters of the Commission's review under this subtitle. Comments shall be requested through a solicitation in the Federal Register and announcement on the Internet website of the Commission.
							
								(2)
								Period for submittal
 The period for the submittal of comments pursuant to the solicitation under paragraph (1) shall end not earlier than 30 days after the date of the solicitation and shall end on or before the date on which recommendations are transmitted to the Commission under section 555(d).
							
								(3)
								Use by commission
 The Commission shall consider the comments submitted under this subsection when developing its recommendations.
							
							(e)
							Space for use of Commission
 Not later than 90 days after the date of the enactment of this Act, the Administrator of General Services, in consultation with the Secretary, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 90-day period, the Commission may lease space to the extent the funds are available.
						
							(f)
							Contracting authority
 The Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.
						
						555.
						Principles and procedure for Commission recommendations
						
							(a)
							Context of commission review
 The Commission shall—  (1) conduct a review of the military selective service process; and
							
								(2)
 consider methods to increase participation in military, national, and public service opportunities to address national security and other public service needs of the Nation.
							
							(b)
							Development of Commission recommendations
 The Commission shall develop recommendations on the matters subject to its review under subsection (a) that are consistent with the principles established by the President under subsection (c).
						
							(c)
							Presidential principles
							
								(1)
								In general
 Not later than three months after the Commission establishment date, the President shall establish and transmit to the Commission and Congress principles for reform of the military selective service process, including means by which to best acquire for the Nation skills necessary to meet the military, national, and public service requirements of the Nation in connection with that process.
							
								(2)
								Elements
 The principles required under this subsection shall address the following:  (A) Whether, in light of the current and predicted global security environment and the changing nature of warfare, there continues to be a continuous or potential need for a military selective service process designed to produce large numbers of combat members of the Armed Forces, and if so, whether such a system should include mandatory registration by all citizens and residents, regardless of sex.
								
									(B)
 The need, and how best to meet the need, of the Nation, the military, the Federal civilian sector, and the private sector (including the non-profit sector) for individuals possessing critical skills and abilities, and how best to employ individuals possessing those skills and abilities for military, national, or public service.
								
									(C)
 How to foster within the Nation, particularly among United States youth, an increased sense of service and civic responsibility in order to enhance the acquisition by the Nation of critically needed skills through education and training, and how best to acquire those skills for military, national, or public service.
								
									(D)
 How to increase a propensity among United States youth for service in the military, or alternatively in national or public service, including how to increase the pool of qualified applicants for military service.
								
									(E)
 The need in Government, including the military, and in the civilian sector to increase interest, education, and employment in certain critical fields, including science, technology, engineering, and mathematics (STEM), national security, cyber, linguistics and foreign language, education, health care, and the medical professions.
								
									(F)
 How military, national, and public service may be incentivized, including through educational benefits, grants, federally-insured loans, Federal or State hiring preferences, or other mechanisms that the President considers appropriate.
								
									(G)
 Any other matters the President considers appropriate for purposes of this subtitle.  (d) Cabinet recommendations Not later than seven months after the Commission establishment date, the Secretary of Defense, the Attorney General, the Secretary of Homeland Security, the Secretary of Labor, and such other Government officials, and such experts, as the President shall designate for purposes of this subsection shall jointly transmit to the Commission and Congress recommendations for the reform of the military selective service process and military, national, and public service in connection with that process.
						
							(e)
							Commission report and recommendations
							
								(1)
								Report
 Not later than 30 months after the Commission establishment date, the Commission shall transmit to the President and Congress a report containing the findings and conclusions of the Commission, together with the recommendations of the Commission regarding the matters reviewed by the Commission pursuant to this subtitle. The Commission shall include in the report legislative language and recommendations for administrative action to implement the recommendations of the Commission. The findings and conclusions in the report shall be based on the review and analysis by the Commission of the recommendations made under subsection (d).
							
								(2)
								Requirement for approval
 The recommendations of the Commission must be approved by at least five members of the Commission before the recommendations may be transmitted to the President and Congress under paragraph (1).
							
								(3)
								Public availability
 The Commission shall publish a copy of the report required by paragraph (1) on an Internet website available to the public on the same date on which it transmits that report to the President and Congress under that paragraph.
							
							(f)
							Judicial review precluded
 Actions under this section of the President, the officials specified or designated under subsection (d), and the Commission shall not be subject to judicial review.
						
						556.
						Executive Director and staff
						
							(a)
							Executive Director
 The Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161 of title 5, United States Code.
						
							(b)
							Staff
 Subject to subsections (c) and (d), the Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161 of title 5, United States Code.
						
							(c)
							Limitations on staff
							
								(1)
								Number of detailees from executive departments
 Not more than one-third of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense and other executive branch departments.
							
								(2)
								Prior duties within executive branch
 A person may not be detailed from the Department of Defense or other executive branch department to the Commission if, in the year before the detail is to begin, that person participated personally and substantially in any matter concerning the preparation of recommendations for the military selective service process and military and public service in connection with that process.
							
							(d)
							Limitations on performance reviews
 No member of the uniformed services, and no officer or employee of the Department of Defense or other executive branch department (other than a member of the uniformed services or officer or employee who is detailed to the Commission), may—
							
								(1)
 prepare any report concerning the effectiveness, fitness, or efficiency of the performance of the staff of the Commission or any person detailed to that staff;
							
								(2)
 review the preparation of such a report (other than for administrative accuracy); or  (3) approve or disapprove such a report.
							
						557.
						Termination of Commission
 Except as otherwise provided in this subtitle, the Commission shall terminate not later than 36 months after the Commission establishment date.
					
					G
					Member Education, Training, Resilience, and Transition
					
						561.
						Modification of program to assist members of the Armed Forces in obtaining professional credentials
						
							(a)
							Scope of program
 Section 2015(a)(1) of title 10, United States Code, is amended by striking incident to the performance of their military duties.  (b) Quality assurance of certification programs and standards Section 2015(c) of title 10, United States Code, is amended—
							
								(1)
 in paragraph (1), by striking is accredited by an accreditation body that and all that follows and inserting meets one of the requirements specified in paragraph (2).; and  (2) by striking paragraph (2) and inserting the following new paragraph (2):
								
									
										(2)
 The requirements for a credentialing program specified in this paragraph are that the credentialing program—
										
											(A)
 is accredited by a nationally-recognized, third-party personnel certification program accreditor;  (B) (i) is sought or accepted by employers within the industry or sector involved as a recognized, preferred, or required credential for recruitment, screening, hiring, retention, or advancement purposes; and
											
												(ii)
 where appropriate, is endorsed by a nationally-recognized trade association or organization representing a significant part of the industry or sector;
											
											(C)
 grants licenses that are recognized by the Federal Government or a State government; or  (D) meets credential standards of a Federal agency.
										.
							
						562.
						Inclusion of alcohol, prescription drug, opioid, and other substance abuse counseling as part of
			 required preseparation counseling
 Section 1142(b)(11) of title 10, United States Code, is amended by inserting before the period the following: and information concerning the availability of treatment options and resources to address substance abuse, including alcohol, prescription drug, and opioid abuse.
					
						563.
						Inclusion of information in Transition Assistance Program regarding effect of receipt of both
			 veteran disability compensation and voluntary separation pay
 Section 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
							
								(10)
 Provide information regarding the required deduction, pursuant to subsection (h) of section 1175a of this title, from disability compensation paid by the Secretary of Veterans Affairs of amounts equal to any voluntary separation pay received by the member under such section.
							.
					
						564.
						Training under Transition Assistance Program on career and employment opportunities associated with
			 transportation security cards
						
							(a)
							In general
 Section 1144(b) of title 10, United States Code, as amended by section 563, is further amended by adding at the end the following new paragraph:
							
								
									(11)
 Acting through the Secretary of the department in which the Coast Guard is operating, provide information on career and employment opportunities available to members with transportation security cards issued under section 70105 of title 46.
								.
						
							(b)
							Deadline for implementation
 The program carried out under section 1144 of title 10, United States Code, shall satisfy the requirements of subsection (b)(11) of such section (as added by subsection (a) of this section) by not later than 180 days after the date of the enactment of this Act.
						
						565.
						Extension of suicide prevention and resilience program
 Section 10219(g) of title 10, United States Code, is amended by striking October 1, 2017 and inserting October 1, 2018.  566. Congressional notification in advance of appointments to service academies  (a) United States Military Academy Section 4342(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..
						
							(b)
							United States Naval Academy
 Section 6954(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a midshipman, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..
						
							(c)
							United States Air Force Academy
 Section 9342(a) of title 10, United States Code, is amended in the matter after paragraph (10) by adding at the end the following new sentence: When a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made..
						
							(d)
							United States Merchant Marine Academy
 Section 51302 of title 46, United States Code, is amended by adding at the end the following:   (e) Congressional notification in advance of appointments When a nominee of a Senator, Representative, or Delegate is selected for appointment as a cadet, the Senator, Representative, or Delegate shall be notified at least 48 hours before the official notification or announcement of the appointment is made.
								.
						
							(e)
							Application of amendments
 The amendments made by this section shall apply with respect to the appointment of cadets and midshipmen to the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, and the United States Merchant Marine Academy for classes entering these service academies after January 1, 2018.
						
						567.
						Report and guidance on Job Training, Employment Skills Training, Apprenticeships, and Internships
			 and SkillBridge initiatives for members of the Armed Forces who are being
			 separated
						
							(a)
							Report required
 Not later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall submit to the Committees on Armed Services of the Senate and the House of Representatives, and make available to the public, a report evaluating the success of the Job Training, Employment Skills Training, Apprenticeships, and Internships (known as JTEST–AI) and SkillBridge initiatives, under which civilian businesses and companies make available to members of the Armed Forces who are being separated from the Armed Forces training or internship opportunities that offer a high probability of employment for the members after their separation.
						
							(b)
							Elements
 In preparing the report required by subsection (a), the Under Secretary of Defense for Personnel and Readiness shall use the effectiveness metrics described in Enclosure 5 of Department of Defense Instruction No. 1322.29. The report shall include the following:
							
								(1)
 An assessment of the successes of the Job Training, Employment Skills Training, Apprenticeships, and Internships and SkillBridge initiatives.
							
								(2)
 Recommendations by the Under Secretary on ways in which the administration of the initiatives could be improved.
							
								(3)
 Recommendations by civilian companies participating in the initiatives on ways in which the administration of the initiatives could be improved.
							
						568.
						Military-to-mariner transition
						
							(a)
							Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of the department in which the Coast Guard is operating shall jointly report to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate on steps the Departments of Defense and Homeland Security have taken or intend to take—
							
								(1)
 to maximize the extent to which United States Armed Forces service, training, and qualifications are creditable toward meeting the laws and regulations governing United States merchant mariner license, certification, and document laws and the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, including steps to enhance interdepartmental coordination; and
							
								(2)
 to promote better awareness among Armed Forces personnel who serve in vessel operating positions of the requirements for postservice use of Armed Forces training, education, and practical experience in satisfaction of requirements for merchant mariner credentials under section 11.213 of title 46, Code of Federal Regulations, and the need to document such service in a manner suitable for post-service use.
							
							(b)
							List of training programs
 The report under subsection (a) shall include a list of Army, Navy, and Coast Guard training programs open to Army, Navy, and Coast Guard vessel operators, respectively, that shows—
							
								(1)
 which programs have been approved for credit toward merchant mariner credentials;  (2) which programs are under review for such approval;
							
								(3)
 which programs are not relevant to the training needed for merchant mariner credentials; and  (4) which programs could become eligible for credit toward merchant mariner credentials with minor changes.
							
					H
					Defense Dependents' Education and Military Family Readiness Matters
					
						571.
						Continuation of authority to assist local educational agencies that benefit dependents of members
			 of the Armed Forces and Department of Defense civilian employees
						
							(a)
							Assistance to schools with significant numbers of military dependent students
 Of the amount authorized to be appropriated for fiscal year 2017 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in division D, $30,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
						
							(b)
							Impact aid for children with severe disabilities
 Of the amount authorized to be appropriated for fiscal year 2017 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
						
							(c)
							Local educational agency defined
 In this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
						
						572.
						One-year extension of authorities relating to the transition and support of military dependent
			 students to local educational agencies
						
							(a)
							Extension
 Section 574(c)(3) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C. 7703b note) is amended by striking September 30, 2016 and inserting September 30, 2017.
						
							(b)
							Information To be included with future requests for extension
 The budget justification materials that accompany any budget of the President for a fiscal year after fiscal year 2017 (as submitted to Congress pursuant to section 1105 of title 31, United States Code) that includes a request for the extension of section 574(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 shall include the following:
							
								(1)
 A full accounting of the expenditure of funds pursuant to such section 574(c) during the last fiscal year ending before the date of the submittal of the budget.
							
								(2)
 An assessment of the impact of the expenditure of such funds on the quality of opportunities for elementary and secondary education made available for military dependent students.
							
						573.
						Annual notice to members of the Armed Forces regarding child custody protections guaranteed by the
			 Servicemembers Civil Relief Act
 The Secretaries of each of the military departments shall ensure that each member of the Armed Forces with dependents receives annually, and prior to each deployment, notice of the child custody protections afforded to members of the Armed Forces under the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).
					
						574.
						Requirement for annual Family Advocacy Program report regarding child abuse and domestic violence
						
							(a)
							Annual report on child abuse and domestic violence
 Not later than April 30, 2017, and annually thereafter through April 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the child abuse and domestic abuse incident data from the Department of Defense Family Advocacy Program central registry of child abuse and domestic abuse incidents for the preceding calendar year.
						
							(b)
							Contents
 The report shall contain each of the following:  (1) The number of incidents reported during the year covered by the report involving—
								
									(A)
 spouse physical or sexual abuse;  (B) intimate partner physical or sexual abuse;
								
									(C)
 child physical or sexual abuse; and  (D) child or domestic abuse resulting in a fatality.
								
								(2)
 An analysis of the number of such incidents that met the criteria for substantiation.  (3) An analysis of—
								
									(A)
 the types of abuse reported;  (B) for cases involving children as the reported victims of the abuse, the ages of the abused children; and
								
									(C)
 other relevant characteristics of the reported victims.  (4) An analysis of the military status, sex, and pay grade of the alleged perpetrator of the child or domestic abuse.
							
								(5)
 An analysis of the effectiveness of the Family Advocacy Program.  (c) Coordination of release date between annual reports regarding sexual assaults and family advocacy program report The Secretary of Defense shall ensure that the sexual assault reports required to be submitted under section 1631(d) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) for a year are delivered to the Committees on Armed Services of the House of Representatives and the Senate simultaneously with the report for that year required under this section.
						
						575.
						Reporting on allegations of child abuse in military families and homes
						
							(a)
							Reports to Family Advocacy Program offices
							
								(1)
								In general
 The following information shall be reported immediately to the Family Advocacy Program office at the military installation to which the member of the Armed Forces concerned is assigned:
								
									(A)
 Credible information (which may include a reasonable belief), obtained by any individual within the chain of command of the member, that a child in the family or home of the member has suffered an incident of child abuse.
								
									(B)
 Information, learned by a member of the Armed Forces engaged in a profession or activity described in section 226(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13031(b)) for members of the Armed Forces and their dependents, that gives reason to suspect that a child in the family or home of the member has suffered an incident of child abuse.
								
								(2)
								Regulations
 The Secretary of Defense and the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall jointly prescribe regulations to carry out this subsection.
							
								(3)
								Child abuse defined
 In this subsection, the term child abuse has the meaning given that term in section 226(c) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13031(c)).
							
							(b)
							Reports to State child welfare services
 Section 226 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13031) is amended—  (1) in subsection (a), by inserting  and to the agency or agencies provided for in subsection (e), if applicable before the period;
							
								(2)
 by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and  (3) by inserting after subsection (d) the following new subsection (e):
								
									
										(e)
										Reporters and recipient of report involving children and homes of members of the Armed Forces
										
											(1)
											Recipients of reports
 In the case of an incident described in subsection (a) involving a child in the family or home of member of the Armed Forces (regardless of whether the incident occurred on or off a military installation), the report required by subsection (a) shall be made to the appropriate child welfare services agency or agencies of the State in which the child resides. The Attorney General, the Secretary of Defense, and the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall jointly, in consultation with the chief executive officers of the States, designate the child welfare service agencies of the States that are appropriate recipients of reports pursuant to this subsection. Any report on an incident pursuant to this subsection is in addition to any other report on the incident pursuant to this section.
										
											(2)
											Makers of reports
 For purposes of the making of reports under this section pursuant to this subsection, the persons engaged in professions and activities described in subsection (b) shall include members of the Armed Forces who are engaged in such professions and activities for members of the Armed Forces and their dependents.
										.
							
						576.
						Repeal of Advisory Council on Dependents’ Education
 Section 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is repealed.  577. Support for programs providing camp experience for children of military families  (a) Authority to provide support The Secretary of Defense may provide financial or non-monetary support to qualified nonprofit organizations in order to assist such organizations in carrying out programs to support the attendance at a camp, or camp-like setting, of children of military families who have experienced the death of a family member or other loved one or who have another family member living with a substance use disorder or post-traumatic stress disorder.
						
							(b)
							Application for support
							
								(1)
								In general
 Each organization seeking support pursuant to subsection (a) shall submit to the Secretary of Defense an application therefor containing such information as the Secretary shall specify for purposes of this section.
							
								(2)
								Contents
 Each application submitted under paragraph (1) shall include the following:  (A) A description of the program for which support is being sought, including the location of the setting or settings under the program, the duration of such setting or settings, any local partners participating in or contributing to the program, and the ratio of counselors, trained volunteers, or both to children at such setting or settings.
								
									(B)
 An estimate of the number of children of military families to be supported using the support sought.
								
									(C)
 A description of the type of activities that will be conducted using the support sought, including the manner in which activities are particularly supportive to children of military families described in subsection (a).
								
									(D)
 A description of the outreach conducted or to be conducted by the organization to military families regarding the program.
								
							(c)
							Use of support
 Support provided by the Secretary of Defense to an organization pursuant to subsection (a) shall be used by the organization to support attendance at a camp, or camp-like setting, of children of military families described in subsection (a).
						
						578.
						Comptroller General of the United States assessment and report on Exceptional Family Member
			 Programs
						
							(a)
							Assessment and Report required
							
								(1)
								Assessment
 The Comptroller General of the United States shall conduct an assessment on the effectiveness of each Exceptional Family Member Program of the Armed Forces.
							
								(2)
								Report
 Not later than December 31, 2017, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment conducted under this subsection.
							
							(b)
							Elements
 The assessment and report under subsection (a) shall address the following:  (1) The differences between each Exceptional Family Member Program of the Armed Forces.
							
								(2)
 The manner in which Exceptional Family Member Programs are implemented on joint bases and installations.
							
								(3)
 The extent to which military family members are screened for potential coverage under an Exceptional Family Member Program and the manner of such screening.
							
								(4)
 The degree to which conditions of military family members who qualify for coverage under an Exceptional Family Member Program are taken into account in making assignments of military personnel.
							
								(5)
 The types of services provided to address the needs of military family members who qualify for coverage under an Exceptional Family Member Program.
							
								(6)
 The extent to which the Department of Defense has implemented specific directives for providing family support and enhanced case management services, such as special needs navigators, to military families with special needs children.
							
								(7)
 The extent to which the Department has conducted periodic reviews of best practices in the United States for the provision of medical and educational services to military family members with special needs.
							
								(8)
 The necessity in the Department for an advisory panel on community support for military families members with special needs.
							
								(9)
 The development and implementation of the uniform policy for the Department regarding families with special needs required by section 1781c(e) of title 10, United States Code.
							
								(10)
 The implementation by each Armed Force of the recommendations in the Government Accountability Report entitled Military Dependent Students, Better Oversight Needed to Improve Services for Children with Special Needs (GAO–12–680).
							
						579.
						Impact aid amendments
						
							(a)
							
		Military build to lease program housing
 Notwithstanding section 5(d) of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1806), the amendment made by section 7004(1) of such Act (Public Law 114–95; 129 Stat. 2077)—
							
								(1)
 for fiscal year 2016—  (A) shall be applied as if amending section 8003(a)(5)(A) of the Elementary and Secondary Education Act of 1965, as in effect on the day before the date of enactment of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802); and
								
									(B)
 shall be applicable with respect to appropriations for use under title VIII of the Elementary and Secondary Education Act of 1965 (Public Law 114–95; 129 Stat. 1802); and
								
								(2)
 for fiscal year 2017 and each succeeding fiscal year, shall be in effect with respect to appropriations for use under title VII of the Elementary and Secondary Education Act of 1965, as amended by the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802).
							
							(b)
							Eligibility for heavily impacted local educational agencies
							
								(1)
								Amendment
 Subclause (I) of section 7003(b)(2)(B)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(B)(i)(I)) is amended to read as follows:
								
									
										(I)
 is a local educational agency—  (aa) whose boundaries are the same as a Federal military installation; or
										
											(bb)
											(AA)
 whose boundaries are the same as an island property designated by the Secretary of the Interior to be property that is held in trust by the Federal Government; and
											
												(BB)
 that has no taxing authority; .  (2) Effective date The amendment made by paragraph (1) shall take effect with respect to appropriations for use under title VII of the Elementary and Secondary Education Act of 1965, as amended by the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802), beginning with fiscal year 2017 and as if enacted as part of title VII of the Every Student Succeeds Act.
							
							(c)
							Special rule regarding the per-Pupil expenditure requirement
							
								(1)
								References
 Except as otherwise expressly provided, any reference in this subsection to a section or other provision of title VII of the Elementary and Secondary Education Act of 1965 shall be considered to be a reference to the section or other provision of such title VII as amended by the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802).
							
								(2)
								In general
 Notwithstanding section 5(d) of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1806) or section 7003(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)), with respect to any application submitted under section 7005 of such Act (20 U.S.C. 7705) for eligibility consideration under subclause (II) or (V) of section 7003(b)(2)(B)(i) of such Act for fiscal year 2017, 2018, or 2019, the Secretary of Education shall determine that a local educational agency meets the per-pupil expenditure requirement for purposes of such subclause (II) or (V), as applicable, only if—
								
									(A)
 in the case of a local educational agency that received a basic support payment for fiscal year 2001 under section 8003(b)(2)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(B)) (as such section was in effect for such fiscal year), the agency, for the year for which the application is submitted, has a per-pupil expenditure that is less than the average per-pupil expenditure of the State in which the agency is located or the average per-pupil expenditure of all States (whichever average per-pupil expenditure is greater), except that a local educational agency with a total student enrollment of less than 350 students shall be deemed to have satisfied such per-pupil expenditure requirement; or
								
									(B)
 in the case of a local educational agency that did not receive a basic support payment for fiscal year 2015 under such section 8003(b)(2)(B), as so in effect, the agency, for the year for which the application is submitted—
									
										(i)
 has a total student enrollment of 350 or more students and a per-pupil expenditure that is less than the average per-pupil expenditure of the State in which the agency is located; or
									
										(ii)
 has a total student enrollment of less than 350 students and a per-pupil expenditure that is less than the average per-pupil expenditure of a comparable local educational agency or 3 comparable local educational agencies (whichever average per-pupil expenditure is greater), in the State in which the agency is located.
									
							(d)
							Payments for eligible federally connected children
							
								(1)
								Amendments
 Section 7003(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)), as amended by subsection (b) and sections 7001 and 7004 of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 2074, 2077), is further amended—
								
									(A)
 in subclause (IV) of subparagraph (B)(i)—  (i) in the matter preceding item (aa), by inserting received a payment for fiscal year 2015 under section 8003(b)(2)(E) (as such section was in effect for such fiscal year) and before has;
									
										(ii)
 in item (aa), by striking 50 and inserting 35; and  (iii) by striking item (bb) and inserting the following:
										
											
												(bb)
												(AA)
 not less than 3,500 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1); or
												
													(BB)
 not less than 7,000 of such children are children described in subparagraph (D) of subsection (a)(1);
												; and
									
									(B)
 in subparagraph (D)—  (i) in clause (i)—
										
											(I)
 in subclause (I), by striking clause (ii) and inserting clauses (ii), (iii), and (iv); and  (II) in subclause (II)—
											
												(aa)
 by inserting received a payment for fiscal year 2015 under section 8003(b)(2)(E) (as such section was in effect for such fiscal year) and after agency that;
											
												(bb)
 by striking 50 percent and inserting 35 percent;  (cc) by striking subsection (a)(1) and not less than 5,000 and inserting the following:
												
 subsection (a)(1) and— (aa) not less than 3,500
													; and
											
												(dd)
 by striking subsection (a)(1). and inserting the following:  subsection (a)(1); or
														(bb)
 not less than 7,000 of such children are children described in subparagraph (D) of subsection (a)(1).
													; 
											
										(ii)
 in clause (ii), by striking shall be 1.35. and inserting the following:  shall be—
												(I)
 for fiscal year 2016, 1.35;  (II) for each of fiscal years 2017 and 2018, 1.38;
											
												(III)
 for fiscal year 2019, 1.40;  (IV) for fiscal year 2020, 1.42; and
											
												(V)
 for fiscal year 2021 and each fiscal year thereafter, 1.45. ; and  (iii) by adding at the end the following:
										
											
												(iii)
												Factor for children who live off base
 For purposes of calculating the maximum amount described in clause (i), the factor used in determining the weighted student units under subsection (a)(2) with respect to children described in subsection (a)(1)(D) shall be—
												
													(I)
 for fiscal year 2016, .20;  (II) for each of fiscal years 2017 and 2018, .22;
												
													(III)
 for each of fiscal years 2019 and 2020, .25; and  (IV) for fiscal year 2021 and each fiscal year thereafter—
													
														(aa)
 .30 with respect to each of the first 7,000 children; and  (bb) .25 with respect to the number of children that exceeds 7,000.
													
												(iv)
												Special rule
 Notwithstanding clauses (ii) and (iii), for fiscal year 2020 or any succeeding fiscal year, if the number of students who are children described in subparagraphs (A) and (B) of subsection (a)(1) for a local educational agency subject to this subparagraph exceeds 7,000 for such year or the number of students who are children described in subsection (a)(1)(D) for such local educational agency exceeds 12,750 for such year, then—
												
													(I)
 the factor used, for the fiscal year for which the determination is being made, to determine the weighted student units under subsection (a)(2) with respect to children described in subparagraphs (A) and (B) of subsection (a)(1) shall be 1.40; and
												
													(II)
 the factor used, for such fiscal year, to determine the weighted student units under subsection (a)(2) with respect to children described in subsection (a)(1)(D) shall be .20.
												.
									
								(2)
								Effective date
 The amendments made by paragraph (1) shall take effect with respect to appropriations for use under title VII of the Elementary and Secondary Education Act of 1965 beginning with fiscal year 2017 and as if enacted as part of title VII of the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 2074).
							
								(3)
								Special rules
								
									(A)
									Applicability for fiscal year 2016
 Notwithstanding any other provision of law, in making basic support payments under section 8003(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)) for fiscal year 2016, the Secretary of Education shall carry out subparagraphs (B)(i) and (E) of such section as if the amendments made to subparagraphs (B)(i)(IV) and (D) of section 7003(b)(2) of such Act (as amended and redesignated by this subsection and the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802)) had also been made to the corresponding provisions of section 8003(b)(2) of the Elementary and Secondary Education Act of 1965, as in effect on the day before the date of enactment of the Every Student Succeeds Act.
								
									(B)
									Loss of eligibility
 For fiscal year 2016 or any succeeding fiscal year, if a local educational agency is eligible for a basic support payment under subclause (IV) of section 7003(b)(2)(B)(i) of the Elementary and Secondary Education Act of 1965 (as amended by this section and the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802)) or through a corresponding provision under subparagraph (A), such local educational agency shall be ineligible to apply for a payment for such fiscal year under any other subclause of such section (or, for fiscal year 2016, any other item of section 8003(b)(2)(B)(i)(II) of the Elementary and Secondary Education Act of 1965).
								
									(C)
									Payment amounts
 If, before the date of enactment of this Act, a local educational agency receives 1 or more payments under section 8003(b)(2)(E) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(b)(2)(E)) for fiscal year 2016, the sum of which is greater than the amount the Secretary of Education determines the local educational agency is entitled to receive under such section in accordance with subparagraph (A)—
									
										(i)
 the Secretary shall allow the local educational agency to retain the larger amount; and  (ii) such local educational agency shall not be eligible to receive any additional payment under such section for fiscal year 2016.
									
					I
					Decorations and Awards
					
						581.
						
	      Posthumous advancement of Colonel George E. Bud Day, United States Air Force, on the retired list
            
						
							(a)
							Advancement
 Colonel George E. Bud Day, United States Air Force (retired), is entitled to hold the rank of brigadier general while on the retired list of the Air Force.
						
							(b)
							Additional benefits not To accrue
 The advancement of George E. Bud Day on the retired list of the Air Force under subsection (a) shall not affect the retired pay or other benefits from the United States to which George E. Bud Day would have been entitled based upon his military service or affect any benefits to which any other person may become entitled based on his military service.
						
						582.
						Authorization for award of medals for acts of valor during certain contingency operations
						
							(a)
							Authorization
 Notwithstanding the time limitations specified in sections 3744, 6248, and 8744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award a medal specified in subsection (c) to a member or former member of the Armed Forces identified as warranting award of that medal pursuant to the review of valor award nominations for Operation Enduring Freedom, Operation Iraqi Freedom, Operation New Dawn, Operation Freedom’s Sentinel, and Operation Inherent Resolve that was directed by the Secretary of Defense on January 7, 2016.
						
							(b)
							Award of medal of honor
 If, pursuant to the review referred to in subsection (a), the President decides to award to a member or former member of the Armed Forces the Medal of Honor, the medal may only be awarded after the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a letter identifying the intended recipient of the Medal of Honor and the rationale for awarding the Medal of Honor to such intended recipient.
						
							(c)
							Medals
 The medals covered by subsection (a) are any of the following:  (1) The Medal of Honor under section 3741, 6241, or 8741 of title 10, United States Code.
							
								(2)
 The Distinguished-Service Cross under section 3742 of such title.  (3) The Navy Cross under section 6242 of such title.
							
								(4)
 The Air Force Cross under section 8742 of such title.  (5) The Silver Star under section 3746, 6244, or 8746 of such title.
							
							(d)
							Termination
 No medal may be awarded under the authority of this section after December 31, 2019.  583. Authorization for award of the Medal of Honor to Gary M. Rose and James C. McCloughan for acts of valor during the Vietnam War  (a) Gary M. Rose  (1) Authorization Notwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor under section 3741 of such title to Gary M. Rose for the acts of valor described in paragraph (2).
							
								(2)
								Acts of valor described
 The acts of valor referred to in paragraph (1) are the actions of Gary M. Rose in Laos from September 11 through 14, 1970, during the Vietnam War while a member of the United States Army, Military Assistance Command Vietnam-Studies and Observation Group (MACVSOG).
							
							(b)
							James C. McCloughan
							
								(1)
								Authorization
 Notwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor under section 3741 of such title to James C. McCloughan for the acts of valor described in paragraph (2).
							
								(2)
								Acts of valor described
 The acts of valor referred to in paragraph (1) are the actions of James C. McCloughan during combat operations between May 13, 1969, and May 15, 1969, while serving as a Combat Medic with Company C, 3d Battalion, 21st Infantry, 196th Light Infantry Brigade, American Division, Republic of Vietnam, for which he was previously awarded the Bronze Star Medal with V Device.
							
						584.
						Authorization for award of Distinguished-Service Cross to First Lieutenant Melvin M. Spruiell for
			 acts of valor during World War II
						
							(a)
							Waiver of time limitations
 Notwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to First Lieutenant Melvin M. Spruiell of the Army for the acts of valor during World War II described in subsection (b).
						
							(b)
							Acts of valor described
 The acts of valor referred to in subsection (a) are the actions of First Lieutenant Melvin M. Spruiell on June 10 and 11, 1944, as a member of the Army serving in France with the 377th Parachute Field Artillery, 101st Airborne Division.
						
						585.
						Authorization for award of the Distinguished Service Cross to Chaplain (First Lieutenant) Joseph
			 Verbis LaFleur for acts of valor during World War II
						
							(a)
							Authorization
 Notwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished Service Cross under section 3742 of that title to Chaplain (First Lieutenant) Joseph Verbis LaFleur for the acts of valor referred to in subsection (b).
						
							(b)
							Acts of valor described
 The acts of valor referred to in subsection (a) are the actions of Chaplain (First Lieutenant) Joseph Verbis LaFleur while interned as a prisoner-of- war by Japan from December 30, 1941, to September 7, 1944.
						
						586.
						Review regarding award of Medal of Honor to certain Asian American and Native American Pacific
			 Islander war veterans
						
							(a)
							Review required
 The Secretary of each military department shall review the service records of each Asian American and Native American Pacific Islander war veteran described in subsection (b) to determine whether that veteran should be awarded the Medal of Honor.
						
							(b)
							Covered veterans
 The Asian American and Native American Pacific Islander war veterans whose service records are to be reviewed under subsection (a) are any former members of the Armed Forces whose service records identify them as an Asian American or Native American Pacific Islander war veteran who was awarded the Distinguished-Service Cross, the Navy Cross, or the Air Force Cross during the Korean War or the Vietnam War.
						
							(c)
							Consultations
 In carrying out the review under subsection (a), the Secretary of each military department shall consult with such veterans service organizations as the Secretary considers appropriate.
						
							(d)
							Recommendations based on review
 If the Secretary concerned determines, based upon the review under subsection (a) of the service records of any Asian American or Native American Pacific Islander war veteran, that the award of the Medal of Honor to that veteran is warranted, the Secretary shall submit to the President a recommendation that the President award the Medal of Honor to that veteran.
						
							(e)
							Authority to award Medal of Honor
 A Medal of Honor may be awarded to an Asian American or Native American Pacific Islander war veteran in accordance with a recommendation of the Secretary concerned under subsection (d).
						
							(f)
							Congressional notification
 No Medal of Honor may be awarded pursuant to subsection (e) until the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives notice of the recommendations under subsection (d), including the name of each Asian American or Native American Pacific Islander war veteran recommended to be awarded a Medal of Honor and the rationale for such recommendation.
						
							(g)
							Waiver of time limitations
 An award of the Medal of Honor may be made under subsection (e) without regard to—  (1) section 3744, 6248, or 8744 of title 10, United States Code, as applicable; and
							
								(2)
 any regulation or other administrative restriction on—  (A) the time for awarding the Medal of Honor; or
								
									(B)
 the awarding of the Medal of Honor for service for which a Distinguished-Service Cross, Navy Cross, or Air Force Cross has been awarded.
								
							(h)
							Definition
 In this section, the term Native American Pacific Islander means a Native Hawaiian or Native American Pacific Islander, as those terms are defined in section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c).
						
					J
					Miscellaneous Reports and Other Matters
					
						591.
						Repeal of requirement for a chaplain at the United States Air Force Academy appointed by the
			 President
						
							(a)
							Repeal
 Section 9337 of title 10, United States Code, is repealed.  (b) Clerical amendment The table of sections at the beginning of chapter 903 of such title is amended by striking the item related to section 9337.
						
						592.
						Extension of limitation on reduction in number of military and civilian personnel assigned to duty
			 with service review agencies
 Section 1559(a) of title 10, United States Code, is amended by striking December 31, 2016 and inserting December 31, 2019.  593. Annual reports on progress of the Army and the Marine Corps in integrating women into military occupational specialities and units recently opened to women  (a) Reports required Not later than April 1, 2017, and each year thereafter through 2020, the Chief of Staff of the Army and the Commandant of the Marine Corps shall each submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the current status of the implementation by the Army and the Marine Corps, respectively, of the policy of Secretary of Defense dated March 9, 2016, to open to women military occupational specialties and units previously closed to women.
						
							(b)
							Elements
 Each report shall include, current as of the date of such report and for the Armed Force covered by such report, the following:
							
								(1)
 The status of gender-neutral standards throughout the Entry Level Training continuum.  (2) The propensity of applicants to apply for and access into newly-opened ground combat programs, by gender and program.
							
								(3)
 Success rates in Initial Screening Tests and Military Occupational Speciality (MOS) Classification Standards for newly-opened ground combat military occupational specialties, by gender.
							
								(4)
 Attrition rates and the top three causes of attrition throughout the Entry Level Training continuum, by gender and military occupational specialty.
							
								(5)
 Reclassification rates and the top three causes of reclassification throughout the Entry Level Training continuum, by gender and military occupational specialty.
							
								(6)
 Injury rates and the top five causes of injury throughout the Entry Level Training continuum, by gender and military occupational specialty.
							
								(7)
 Injury rates and nondeployability rates in newly-opened ground combat military occupational specialties, by gender and military occupational specialty.
							
								(8)
 Lateral move approval rates into newly-opened military occupational specialties, by gender and military occupational specialty.
							
								(9)
 Reenlistment and retention rates in newly-opened ground combat military occupational specialties, by gender and military occupational specialty.
							
								(10)
 Promotion rates in newly-opened ground combat military occupational specialties, by grade and gender.
							
								(11)
 Actions taken to address matters relating to equipment sizing and supply, and facilities, in connection with the implementation by such Armed Force of the policy referred to in paragraph (1).
							
							(c)
							Applicability to SOCOM
 In addition to the reports required by subsection (a), the Commander of the United States Special Operations Command shall submit to the Committees on Armed Services of the Senate and the House of Representatives, on the dates provided for in subsection (a), a report on the current status of the implementation by the United States Special Operations Command of the policy of Secretary of Defense referred to in subsection (a). Each report shall include the matters specified in subsection (b) with respect to the United States Special Operations Command.
						
						594.
						Report on feasability of electronic tracking of operational active-duty service performed by
			 members of the Ready Reserve of the Armed Forces
 Not later than March 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasability of establishing an electronic means by which members of the Ready Reserve of the Armed Forces can track their operational active-duty service performed after January 28, 2008, under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, United States Code. The means assessed for purposes of the report shall include a tour calculator that specifies early retirement credit authorized for each qualifying tour of active duty, as well as cumulative early reserve retirement credit authorized to date under section 12731(f) of such title.
					
						595.
						Report on discharge by warrant officers of pilot and other flight officer positions in the Navy,
			 Marine Corps, and Air Force currently discharged by commissioned officers
						
							(a)
							Report required
 Not later than 180 days after the date of the enactment of this Act, the Secretary of the Navy and the Secretary of the Air Force shall each submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility and advisability of the discharge by warrant officers of pilot and other flight officer positions in the Armed Forces under the jurisdiction of such Secretary that are currently discharged by commissioned officers.
						
							(b)
							Elements
 Each report under subsection (a) shall set forth, for each Armed Force covered by such report, the following:
							
								(1)
 An assessment of the feasibility and advisability of the discharge by warrant officers of pilot and other flight officer positions that are currently discharged by commissioned officers.
							
								(2)
 An identification of each such position, if any, for which the discharge by warrant officers is assessed to be feasible and advisable.
							
						596.
						Body mass index test
						
							(a)
							Review required
 Each Secretary of a military department shall review—  (1) the current body mass index test procedure used by each Armed Force under the jurisdiction of that Secretary; and
							
								(2)
 other methods to measure body fat with a more holistic health and wellness approach.  (b) Elements The review required under subsection (a) shall—
							
								(1)
 address nutrition counseling;  (2) determine the best methods to be used by the Armed Forces to assess body fat percentages; and
							
								(3)
 improve the accuracy of body fat measurements.  597. Report on career progression tracks of the Armed Forces for women in combat arms units Not later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth a description, for each Armed Force, of the following:
						
							(1)
 The career progression track for entry level women as officers in combat arms units of such Armed Force.
						
							(2)
 The career progression track for laterally transferred women as officers in combat arms units of such Armed Force.
						
							(3)
 The career progression track for entry level women as enlisted members in combat arms units of such Armed Force.
						
							(4)
 The career progression track for laterally transferred women as enlisted members in combat arms units of such Armed Force.
						
				VI
				Compensation and Other Personnel Benefits
				
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2017 increase in military basic pay.
					Sec. 602. Publication by Department of Defense of actual rates of basic pay payable to members of
			 the Armed Forces by pay grade for annual or other pay periods.
					Sec. 603. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.
					Sec. 604. Reports on a new single-salary pay system for members of the Armed Forces.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.
					Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.
					Sec. 616. Aviation incentive pay and bonus matters.
					Sec. 617. Conforming amendment to consolidation of special pay, incentive pay, and bonus
			 authorities.
					Sec. 618. Technical amendments relating to 2008 consolidation of certain special pay authorities.
					Subtitle C—Travel and Transportation Allowances
					Sec. 621. Maximum reimbursement amount for travel expenses of members of the Reserves attending
			 inactive duty training outside of normal commuting distances.
					Subtitle D—Disability Pay, Retired Pay, and Survivor Benefits
					Part I—Amendments in Connection with Retired Pay Reform
					Sec. 631. Election period for members in the service academies and inactive Reserves to participate
			 in the modernized retirement system.
					Sec. 632. Effect of separation of members from the uniformed services on participation in the
			 Thrift Savings Plan.
					Sec. 633. Continuation pay for full Thrift Savings Plan members who have completed 8 to 12 years of
			 service.
					Sec. 634. Combat-related special compensation coordinating amendment.
					Part II—Other Matters
					Sec. 641. Use of member’s current pay grade and years of service and retired pay cost-of-living
			 adjustments, rather than final retirement pay grade and years of service,
			 in a division of property involving disposable retired pay.
					Sec. 642. Equal benefits under Survivor Benefit Plan for survivors of reserve component members who
			 die in the line of duty during inactive-duty training.
					Sec. 643. Authority to deduct Survivor Benefit Plan premiums from combat-related special
			 compensation when retired pay not sufficient.
					Sec. 644. Extension of allowance covering monthly premium for Servicemembers' Group Life Insurance
			 while in certain overseas areas to cover members in any combat zone or
			 overseas direct support area.
					Sec. 645. Authority for payment of pay and allowances and retired and retainer pay pursuant to
			 power of attorney.
					Sec. 646. Extension of authority to pay special survivor indemnity allowance under the Survivor
			 Benefit Plan.
					Sec. 647. Repeal of obsolete authority for combat-related injury rehabilitation pay.
					Sec. 648. Independent assessment of the Survivor Benefit Plan.
					Subtitle E—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations
					Sec. 661. Protection and enhancement of access to and savings at commissaries and exchanges.
					Sec. 662. Acceptance of Military Star Card at commissaries.
					Subtitle F—Other Matters
					Sec. 671. Recovery of amounts owed to the United States by members of the uniformed services.
					Sec. 672. Modification of flat rate per diem requirement for personnel on long-term temporary duty
			 assignments.
				
				
					A
					Pay and Allowances
					
						601.
						Fiscal year 2017 increase in military basic pay
						
							(a)
							Waiver of section 1009 adjustment
 The adjustment to become effective during fiscal year 2017 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.
						
							(b)
							Increase in basic pay
 Effective on January 1, 2017, the rates of monthly basic pay for members of the uniformed services are increased by 2.1 percent.
						
						602.
						Publication by Department of Defense of actual rates of basic pay payable to members of the Armed
			 Forces by pay grade for annual or other pay periods
 Any pay table published or otherwise issued by the Department of Defense to indicate the rates of basic pay of the Armed Forces in effect for members of the Armed Forces for a calendar year or other period shall state the rate of basic pay to be received by members in each pay grade for such year or period as specified or otherwise provided by applicable law, including any rate to be so received pursuant during such year or period by the operation of a ceiling under section 203(a)(2) of title 37, United States Code, or a similar provision in an annual defense authorization Act.
					
						603.
						Extension of authority to provide temporary increase in rates of basic allowance for housing under
			 certain circumstances
 Section 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2016 and inserting December 31, 2017.  604. Reports on a new single-salary pay system for members of the Armed Forces  (a) Report on plan To implement new pay structure Not later than March 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representative a report that sets forth the following:
							
								(1)
 The military pay tables as of January 1, 2017, reflecting the Regular Military Compensation of members of the Armed Forces as of that date in the range of grades, dependency statuses, and assignment locations.
							
								(2)
 A comprehensive description of the manner in which the Department of Defense would begin, by not later than January 1, 2018, to implement a transition between the current pay structure for members of the Armed Forces and a new pay structure for members of the Armed Forces as provided for by this section.
							
							(b)
							Report on elements of new pay structure
 Not later than January 1, 2018, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representative a report that sets forth the following:
							
								(1)
 A description and comparison of the current pay structure for members of the Armed Forces and a new pay structure for members of the Armed Forces, including new pay tables, that uses a single-salary pay system (as adjusted by the same cost-of-living adjustment that the Department of Defense uses worldwide for civilian employees) based on the assumptions in subsection (c).
							
								(2)
 A proposal for such legislative and administrative action as the Secretary considers appropriate to implement the new pay structure, and to provide for a transition between the current pay structure and the new pay structure.
							
								(3)
 A comprehensive schedule for the implementation of the new pay structure and for the transition between the current pay structure and the new pay structure, including all significant deadlines.
							
							(c)
							New pay structure
 The new pay structure described pursuant to subsection (b)(1) shall assume the repeal of the basic allowance for housing and basic allowance subsistence for members of the Armed Forces in favor of a single-salary pay system, and shall include the following:
							
								(1)
 A statement of pay comparability with the civilian sector adequate to effectively recruit and retain a high-quality All-Volunteer Force.
							
								(2)
 The level of pay necessary by grade and years of service to meet pay comparability as described in paragraph (1) in order to recruit and retain a high-quality All-Volunteer Force.
							
								(3)
 Necessary modifications to the military retirement system, including the retired pay multiplier, to ensure that members of the Armed Forces under the pay structure are situated similarly to where they would otherwise be under the military retirement system that will take effect on January 1, 2018, by reason part I of subtitle D of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 842), and the amendments made by that part.
							
							(d)
							Cost containment
 The single-salary pay system under the new pay structure provided for by this section shall be a single-salary pay system that will result in no or minimal additional costs to the Government, both in terms of annual discretionary outlays and entitlements, when compared with the continuation of the current pay system for members of the Armed Forces.
						
					B
					Bonuses and Special and Incentive Pays
					
						611.
						One-year extension of certain bonus and special pay authorities for reserve forces
 The following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 308b(g), relating to Selected Reserve reenlistment bonus.
						
							(2)
 Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.  (3) Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.
						
							(4)
 Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.  (5) Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.
						
							(6)
 Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.
						
							(7)
 Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance.
						
							(8)
 Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.
						
						612.
						One-year extension of certain bonus and special pay authorities for health care professionals
						
							(a)
							Title 10 authorities
 The following sections of title 10, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 2130a(a)(1), relating to nurse officer candidate accession program.
							
								(2)
 Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
							
							(b)
							Title 37 authorities
 The following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 302c-1(f), relating to accession and retention bonuses for psychologists.
							
								(2)
 Section 302d(a)(1), relating to accession bonus for registered nurses.  (3) Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							
								(4)
 Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
							
								(5)
 Section 302h(a)(1), relating to accession bonus for dental officers.  (6) Section 302j(a), relating to accession bonus for pharmacy officers.
							
								(7)
 Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
							
								(8)
 Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
							
						613.
						One-year extension of special pay and bonus authorities for nuclear officers
 The following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.
						
							(2)
 Section 312b(c), relating to nuclear career accession bonus.  (3) Section 312c(d), relating to nuclear career annual incentive bonus.
						
						614.
						One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and
			 bonus authorities
 The following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 331(h), relating to general bonus authority for enlisted members.
						
							(2)
 Section 332(g), relating to general bonus authority for officers.  (3) Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
						
							(4)
 Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.  (5) Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
						
							(6)
 Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.
						
							(7)
 Section 351(h), relating to hazardous duty pay.  (8) Section 352(g), relating to assignment pay or special duty pay.
						
							(9)
 Section 353(i), relating to skill incentive pay or proficiency bonus.  (10) Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
						
						615.
						One-year extension of authorities relating to payment of other title 37 bonuses and special pays
 The following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting December 31, 2017:  (1) Section 301b(a), relating to aviation officer retention bonus.
						
							(2)
 Section 307a(g), relating to assignment incentive pay.  (3) Section 308(g), relating to reenlistment bonus for active members.
						
							(4)
 Section 309(e), relating to enlistment bonus.  (5) Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency.
						
							(6)
 Section 324(g), relating to accession bonus for new officers in critical skills.  (7) Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
						
							(8)
 Section 327(h), relating to incentive bonus for transfer between Armed Forces.  (9) Section 330(f), relating to accession bonus for officer candidates.
						
						616.
						Aviation incentive pay and bonus matters
						
							(a)
							Maximum incentive pay and bonus amounts
 Paragraph (1) of section 334(c) of title 37, United States Code, is amended by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:
							
								
									(A)
 aviation incentive pay under subsection (a) shall be paid at a monthly rate not to exceed $1,000 per month; and
								
									(B)
 an aviation bonus under subsection (b) may not exceed $35,000 for each 12-month period of obligated service agreed to under subsection (d).
								.
						
							(b)
							Annual business case for payment of aviation bonus
 Such section is further amended—  (1) by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							
								(2)
 by inserting after paragraph (1) the following new paragraph (2):   (2) Annual business case for payment of aviation bonus amounts  (A) In general The Secretary concerned shall determine the amount of the aviation bonus payable under paragraph (1)(B) under agreements entered into under subsection (d) during a fiscal year solely through a business case analysis of the amount required to be paid under such agreements in order to address anticipated manning shortfalls for such fiscal year by aircraft type category.
										
											(B)
											Budget justification documents
 The budget justification documents in support of the budget of the President for a fiscal year (as submitted to Congress pursuant to section 1105 of title 31) shall set forth for each uniformed service the following:
											
												(i)
 The amount requested for the payment of aviation bonuses under subsection (b) using amounts authorized to be appropriated for the fiscal year concerned by aircraft type category.
											
												(ii)
 The business case analysis supporting the amount so requested by aircraft type category.  (iii) For each aircraft type category, whether or not the amount requested will permit the payment during the fiscal year concerned of the maximum amount of the aviation bonus authorized by paragraph (1)(B).
											
												(iv)
 If any amount requested is to address manning shortfalls, a description of any plans of the Secretary concerned to address such shortfalls by nonmonetary means.
											.
							
						617.
						Conforming amendment to consolidation of special pay, incentive pay, and bonus authorities
 Section 332(c)(1)(B) of title 37, United States Code, is amended by striking “$12,000” and inserting “$20,000”.
					
						618.
						Technical amendments relating to 2008 consolidation of certain special pay authorities
						
							(a)
							Family care plans
 Section 586 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 991 note) is amended by inserting or 351 after section 310.
						
							(b)
							Dependents' medical care
 Section 1079(g)(1) of title 10, United States Code, is amended by inserting or 351 after section 310.  (c) Retention on active duty during disability evaluation process Section 1218(d)(1) of title 10, United States Code, is amended by inserting or 351 after section 310.
						
							(d)
							Storage space
 Section 362(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2825 note) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
						
							(e)
							Student assistance programs
 Sections 455(o)(3)(B) and 465(a)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(o)(3)(B), 1087ee(a)(2)(D)) are amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
						
							(f)
							Armed Forces Retirement Home
 Section 1512(a)(3)(A) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412(a)(3)(A)) is amended by inserting or 351 after section 310.
						
							(g)
							Veterans of Foreign Wars membership
 Section 230103(3) of title 36, United States Code, is amended by inserting or 351 after section 310.  (h) Military pay and allowances Title 37, United States Code, is amended—
							
								(1)
 in section 212(a), by inserting , or paragraph (1) or (3) of section 351(a), after section 310;  (2) in section 402a(b)(3)(B), by inserting or 351 after section 310;
							
								(3)
 in section 481a(a), by inserting or 351 after section 310;  (4) in section 907(d)(1)(H), by inserting or 351 after section 310; and
							
								(5)
 in section 910(b)(2)(B), by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  (i) Exclusions from income for purpose of supplemental security income Section 1612(b)(20) of the Social Security Act (42 U.S.C. 1382a(b)(20)) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
						
							(j)
							Exclusions from income for purpose of Head Start program
 Section 645(a)(3)(B)(i) of the Head Start Act (42 U.S.C. 9840(a)(3)(B)(i)) is amended by inserting or 351 after section 310.
						
							(k)
							Exclusions from gross income for Federal income tax purposes
 Section 112(c)(5)(B) of the Internal Revenue Code of 1986 is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.  C Travel and Transportation Allowances  621. Maximum reimbursement amount for travel expenses of members of the Reserves attending inactive duty training outside of normal commuting distances Section 478a(c) of title 37, United States Code, is amended—
						
							(1)
 by striking The amount and inserting the following: (1) Except as provided by paragraph (2), the amount; and  (2) by adding at the end the following new paragraph:
							
								
									(2)
 The Secretary concerned may authorize, on a case-by-case basis, a higher reimbursement amount for a member under subsection (a) when the member—
									
										(A)
 resides—  (i) in the same State as the training location; and
										
											(ii)
 outside of an urbanized area with a population of 50,000 or more, as determined by the Bureau of the Census; and
										
										(B)
 is required to commute to a training location—  (i) using an aircraft or boat on account of limited or nonexistent vehicular routes to the training location or other geographical challenges; or
										
											(ii)
 from a permanent residence located more than 75 miles from the training location. .  D Disability Pay, Retired Pay, and Survivor Benefits  I Amendments in Connection with Retired Pay Reform  631. Election period for members in the service academies and inactive Reserves to participate in the modernized retirement system  (a) In general Paragraph (4)(C) of section 1409(b) of title 10, United States Code, is amended—
								
									(1)
 in clause (i), by striking and (iii) and inserting , (iii), (iv), and (v); and  (2) by adding at the end the following new clauses:
									
										
											(iv)
											Cadets and midshipmen, etc
 A member of a uniformed service who serves as a cadet, midshipman, or member of the Senior Reserve Officers’ Training Corps during the election period specified in clause (i) shall make the election described in subparagraph (B)—
											
												(I)
 on or after the date on which such cadet, midshipman, or member of the Senior Reserve Officers’ Training Corps is appointed as a commissioned officer or otherwise begins to receive basic pay; and
											
												(II)
 not later than 30 days after such date or the end of such election period, whichever is later.  (v) Inactive reserves A member of a reserve component who is not in an active status during the election period specified in clause (i) shall make the election described in subparagraph (B)—
											
												(I)
 on or after the date on which such member is transferred from an inactive status to an active status or active duty; and
											
												(II)
 not later than 30 days after such date or the end of such election period, whichever is later. .  (b) Effective date The amendments made by subsection (a) shall take effect on January 1, 2018, immediately after the coming into effect of the amendments made by section 631(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 842), to which the amendments made by subsection (a) relate.
							
							632.
							Effect of separation of members from the uniformed services on participation in the Thrift Savings
			 Plan
 Effective as of the date of the enactment of this Act, paragraph (2) of section 632(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 847) is repealed, and the amendment proposed to be made by that paragraph shall not be made or go into effect.
						
							633.
							Continuation pay for full Thrift Savings Plan members who have completed 8 to 12 years of service
							
								(a)
								Continuation pay
 Subsection (a) of section 356 of title 37, United States Code, is amended—  (1) by striking paragraph (1) and inserting the following new paragraph (1):
									
										
											(1)
 has completed not less than 8 and not more than 12 years of service in a uniformed service; and ; and  (2) in paragraph (2), by striking an additional 4 years and inserting not less than 3 additional years.
								
								(b)
								Payment amount
 Subsection (b) of such section is amended by striking all the matter preceding paragraph (1) and inserting the following:
								
									
										(b)
										Payment amount
 The Secretary concerned shall determine the payment amount under this section as a multiple of a full TSP member’s monthly basic pay. The multiple for a full TSP member who is a member of a regular component or a reserve component, if the member is performing active Guard and Reserve duty (as defined in section 101(d)(6) of title 10), shall not be less than 2.5 times the member’s monthly basic pay. The multiple for a full TSP member who is a member of a reserve component not performing active Guard or Reserve duty (as so defined) shall not be less than 0.5 times the monthly basic pay to which the member would be entitled if the member were a member of a regular component. The maximum amount the Secretary concerned may pay a member under this section is—
									.
							
								(c)
								Timing of payment
 Subsection (d) of such section is amended to read as follows:   (d) Timing of payment The Secretary concerned shall pay continuation pay under subsection (a) to a full TSP member when the member has completed not less than 8 and not more than 12 years of service in a uniformed service.
									.
							
								(d)
								Conforming and clerical amendments
								
									(1)
									Heading
 The heading of such section is amended to read as follows:   356. Continuation pay: full TSP members with 8 to 12 years of service .  (2) Table of sections The table of sections at the beginning of chapter 5 of such title is amended by striking the item relating to section 356 and inserting the following new item:
									
										
											356. Continuation pay: full TSP members with 8 to 12 years of service.
										
										.
								
								(e)
								Effective date
 The amendments made by this section shall take effect on January 1, 2018, immediately after the coming into effect of the amendments providing for section 356 of title 37, United States Code, to which the amendments made by this section relate.
							
							634.
							Combat-related special compensation coordinating amendment
							
								(a)
								In general
 Section 1413a(b)(3)(B) of title 10, United States Code, is amended by striking  2½ percent  and inserting the retired pay percentage (determined for the member under section 1409(b) of this title).
							
								(b)
								Effective date
 The amendment made by subsection (a) shall take effect on January 1, 2018, immediately after the coming into effect of the amendments made by part I of subtitle D of title VI of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 842), to which the amendment made by subsection (a) relates.
							
						II
						Other Matters
						
							641.
							Use of member’s current pay grade and years of service and retired pay cost-of-living adjustments,
			 rather than final retirement pay grade and years of service, in a division
			 of property involving disposable retired pay
							
								(a)
								In general
 Section 1408(a)(4) of title 10, United States Code, is amended—  (1) by redesignating subparagraphs (A), (B), (C), (D) as clauses (i), (ii), (iii), (iv), respectively;
								
									(2)
 by inserting (A) after (4);  (3) in subparagraph (A), as designated by paragraph (2), by inserting (as determined pursuant to subparagraph (B) after member is entitled; and
								
									(4)
 by adding at the end the following new subparagraph:   (B) For purposes of subparagraph (A), the total monthly retired pay to which a member is entitled shall be—
											
												(i)
 the amount of basic pay payable to the member for the member's pay grade and years of service at the time of the court order, as increased by
											
												(ii)
 each cost-of-living adjustment that occurs under section 1401a(b) of this title between the time of the court order and the time of the member's retirement using the adjustment provisions under that section applicable to the member upon retirement.
											.
								
								(b)
								Application of amendments
 The amendments made by subsection (a) shall apply with respect to any division of property as part of a final decree of divorce, dissolution, annulment, or legal separation involving a member of the Armed Forces to which section 1408 of title 10, United States Code, applies that becomes final after the date of the enactment of this Act.
							
							642.
							Equal benefits under Survivor Benefit Plan for survivors of reserve component members who die in
			 the line of duty during inactive-duty training
							
								(a)
								Treatment of inactive-Duty training in same manner as active duty
 Section 1451(c)(1)(A) of title 10, United States Code, is amended—  (1) in clause (i)—
									
										(A)
 by inserting or 1448(f) after section 1448(d); and  (B) by inserting or (iii) after clause (ii); and
									
									(2)
 in clause (iii)—  (A) by striking section 1448(f) of this title and inserting section 1448(f)(1)(A) of this title by reason of the death of a member or former member not in line of duty; and
									
										(B)
 by striking active service and inserting service.  (b) Consistent treatment of dependent children Paragraph (2) of section 1448(f) of title 10, United States Code, is amended to read as follows:
								
									
										(2)
										Dependent children annuity
										
											(A)
											Annuity when no eligible surviving spouse
 In the case of a person described in paragraph (1), the Secretary concerned shall pay an annuity under this subchapter to the dependent children of that person under section 1450(a)(2) of this title as applicable.
										
											(B)
											Optional annuity when there is an eligible surviving spouse
 The Secretary may pay an annuity under this subchapter to the dependent children of a person described in paragraph (1) under section 1450(a)(3) of this title, if applicable, instead of paying an annuity to the surviving spouse under paragraph (1), if the Secretary concerned, in consultation with the surviving spouse, determines it appropriate to provide an annuity for the dependent children under this paragraph instead of an annuity for the surviving spouse under paragraph (1).
										.
							
								(c)
								Deemed elections
 Section 1448(f) of title 10, United States Code, is further amended by adding at the end the following new paragraph:
								
									
										(5)
										Deemed election to provide an annuity for dependent
 Paragraph (6) of subsection (d) shall apply in the case of a member described in paragraph (1) who dies after November 23, 2003, when no other annuity is payable on behalf of the member under this subchapter.
									.
							
								(d)
								Availability of special survivor indemnity allowance
 Section 1450(m)(1)(B) of title 10, United States Code, is amended by inserting or (f) after subsection (d).  (e) Application of amendments  (1) Payment No annuity benefit under subchapter II of chapter 73 of title 10, United States Code, shall accrue to any person by reason of the amendments made by this section for any period before the date of the enactment of this Act.
								
									(2)
									Elections
 For any death that occurred before the date of the enactment of this Act with respect to which an annuity under such subchapter is being paid (or could be paid) to a surviving spouse, the Secretary concerned may, within six months of that date and in consultation with the surviving spouse, determine it appropriate to provide an annuity for the dependent children of the decedent under paragraph 1448(f)(2)(B) of title 10, United States Code, as added by subsection (b), instead of an annuity for the surviving spouse. Any such determination and resulting change in beneficiary shall be effective as of the first day of the first month following the date of the determination.
								
							643.
							Authority to deduct Survivor Benefit Plan premiums from combat-related special compensation when
			 retired pay not sufficient
							
								(a)
								Authority
 Subsection (d) of section 1452 of title 10, United States Code, is amended—  (1) by redesignating paragraph (2) as paragraph (3); and
								
									(2)
 by inserting after paragraph (1) the following new paragraph (2):   (2) Deduction from combat-related special compensation when retired pay not adequate In the case of a person who has elected to participate in the Plan and who has been awarded both retired pay and combat-related special compensation under section 1413a of this title, if a deduction from the person’s retired pay for any period cannot be made in the full amount required, there shall be deducted from the person’s combat-related special compensation in lieu of deduction from the person's retired pay the amount that would otherwise have been deducted from the person’s retired pay for that period.
										.
								
								(b)
								Conforming amendments to section 1452
								
									(1)
 Subsection (d) of such section is further amended—  (A) in the subsection heading, by inserting or not sufficient after not paid;
									
										(B)
 in paragraph (1), by inserting before the period at the end the following: , except to the extent that the required deduction is made pursuant to paragraph (2); and  (C) in paragraph (3), as redesignated by subsection (a)(1), by striking Paragraph (1) does not and inserting Paragraphs (1) and (2) do not.
									
									(2)
 Subsection (f)(1) of such section is amended by inserting or combat-related special compensation after from retired pay.  (3) Subsection (g)(4) of such section is amended—
									
										(A)
 in the paragraph heading, by inserting or crsc after retired pay; and  (B) by inserting or combat-related special compensation after from the retired pay.
									
								(c)
								Conforming amendments to other provisions of SBP statute
								
									(1)
 Section 1449(b)(2) of such title is amended—  (A) in the paragraph heading, by inserting or crsc after retired pay; and
									
										(B)
 by inserting or combat-related special compensation after from retired pay.  (2) Section 1450(e) of such title is amended—
									
										(A)
 in the subsection heading, by inserting or CRSC after retired pay; and  (B) in paragraph (1), by inserting or combat-related special compensation after from the retired pay.
									
							644.
							Extension of allowance covering monthly premium for Servicemembers' Group Life Insurance while in
			 certain overseas areas to cover members in any combat zone or overseas
			 direct support area
							
								(a)
								Expansion of coverage
 Subsection (a) of section 437 of title 37, United States Code, is amended—  (1) by inserting (1) before In the case of;
								
									(2)
 by striking who serves in the theater of operations for Operation Enduring Freedom or Operation Iraqi Freedom and inserting who serves in a designated duty assignment; and  (3) by adding at the end the following new paragraph:
									
										
											(2)
 In this subsection, the term designated duty assignment means a permanent or temporary duty assignment outside the United States or its possessions in support of a contingency operation in an area that—
											
												(A)
 has been designated a combat zone; or  (B) is in direct support of an area that has been designated a combat zone.
											.
								
								(b)
								Conforming amendments
								
									(1)
									Cross-reference
 Subsection (b) of such section is amended by striking theater of operations and inserting designated duty assignment.  (2) Section heading The heading of such section is amended to read as follows:
									
										
											437.
											Allowance to cover monthly premiums for Servicemembers' Group Life Insurance: members serving in a
			 designated duty assignment
										.
								
									(3)
									Table of sections
 The item relating to section 437 in the table of sections at the beginning of chapter 7 of such title is amended to read as follows:
									
										
											437. Allowance to cover monthly premium for Servicemembers' Group Life Insurance: members serving
			 in a designated duty assignment.
										
										.
								
								(c)
								Effective date
 The amendments made by this section shall apply to service by members of the Armed Forces in a designated duty assignment (as defined in subsection (a)(2) of section 437 of title 37, United States Code) for any month beginning on or after the date of the enactment of this Act.
							
							645.
							Authority for payment of pay and allowances and retired and retainer pay pursuant to power of
			 attorney
 Section 602 of title 37, United States Code, is amended—  (1) in subsection (a)—
								
									(A)
 by striking , in the opinion of a board of medical officers or physicians,; and  (B) by striking use or benefit and all that follows through any person designated and inserting the following: “use or benefit to—
									
										
											(1)
 a legal committee, guardian, or other representative that has been appointed by a court of competent jurisdiction;
										
											(2)
 an individual to whom the member has granted authority to manage such funds pursuant to a valid and legally executed durable power of attorney; or
										
											(3)
 any person designated ;  (2) in subsection (b)—
								
									(A)
 by striking The board shall consist and inserting An individual may not be designated under subsection (a)(3) to receive payments unless a board consisting; and
								
									(B)
 by inserting determines that the member is mentally incapable of managing the member's affairs. Any such board shall be after treatment of mental disorders,;
								
								(3)
 in subsection (c), by striking designated and inserting authorized to receive payments;  (4) in subsection (d), by inserting , unless a court of competent jurisdiction orders payment of such fee, commission, or other charge before the period;
							
								(5)
 by striking subsection (e);  (6) by redesignating subsection (f) as subsection (e); and
							
								(7)
 in subsection (e), as redesignated by paragraph (6)—  (A) by inserting under subsection (a)(3) after who is designated; and
								
									(B)
 by striking $1,000 and inserting $25,000.  646. Extension of authority to pay special survivor indemnity allowance under the Survivor Benefit Plan Section 1450(m) of title 10, United States Code, is amended—
							
								(1)
 in paragraph (2)(I), by striking fiscal year 2017 and inserting each of fiscal years 2017 and 2018; and  (2) in paragraph (6)—
								
									(A)
 by striking September 30, 2017 and inserting May 31, 2018; and  (B) by striking October 1, 2017 both places it appears and inserting June 1, 2018.
								
							647.
							Repeal of obsolete authority for combat-related injury rehabilitation pay
							
								(a)
								Repeal
 Section 328 of title 37, United States Code, is repealed.  (b) Clerical amendment The table of sections at the beginning of chapter 5 of such title is amended by striking the item relating to section 328.
							
							648.
							Independent assessment of the Survivor Benefit Plan
							
								(a)
								Assessment required
 The Secretary of Defense shall provide for an independent assessment of the Survivor Benefit Plan (SBP) under subchapter II of chapter 73 of title 10, United States Code, by a Federally-funded research and development center (FFRDC).
							
								(b)
								Assessment elements
 The assessment conducted pursuant to subsection (a) shall include, but not be limited to, the following:
								
									(1)
 The purposes of the Survivor Benefit Plan, the manner in which the Plan interacts with other Federal programs to provide financial stability and resources for survivors of members of the Armed Forces and military retirees, and a comparison between the benefits available under the Plan, on the one hand, and benefits available to Government and private sector employees, on the other hand, intended to provide financial stability and resources for spouses and other dependents when a primary family earner dies.
								
									(2)
 The effectiveness of the Survivor Benefit Plan in providing survivors with intended benefits, including the provision of survivor benefits for survivors of members of the Armed Forces dying on active duty and members dying while in reserve active-status.
								
									(3)
 The feasibility and advisability of providing survivor benefits through alternative insurance products available commercially for similar purposes, the extent to which the Government could subsidize such products at no cost in excess of the costs of the Survivor Benefit Plan, and the extent to which such products might meet the needs of survivors, especially those on fixed incomes, to maintain financial stability.
								
								(c)
								Report
 Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of the assessment conducted pursuant to subsection (a), together with such recommendations as the Secretary considers appropriate for legislative or administration action in light of the results of the assessment.
							
					E
					Commissary and Nonappropriated Fund Instrumentality Benefits and Operations
					
						661.
						Protection and enhancement of access to and savings at commissaries and exchanges
						
							(a)
							Optimization strategy
 Section 2481(c) of title 10, United States Code, is amended by adding at the end the following paragraph:
							
								
									(3)
									(A)
 The Secretary of Defense shall develop and implement a comprehensive strategy to optimize management practices across the defense commissary system and the exchange system that reduce reliance of those systems on appropriated funding without reducing benefits to the patrons of those systems or the revenue generated by nonappropriated fund entities or instrumentalities of the Department of Defense for the morale, welfare, and recreation of members of the armed forces.
									
										(B)
 The Secretary shall ensure that savings generated due to such optimization practices are shared by the defense commissary system and the exchange system through contracts or agreements that appropriately reflect the participation of the systems in the development and implementation of such practices.
									
										(C)
 If the Secretary determines that the reduced reliance on appropriated funding pursuant to subparagraph (A) is insufficient to maintain the benefits to the patrons of the defense commissary system, and if the Secretary converts the defense commissary system to a nonappropriated fund entity or instrumentality pursuant to paragraph (1) of section 2484(j) of this title, the Secretary shall transfer appropriated funds pursuant to paragraph (2) of such section to ensure the maintenance of such benefits.
									
									(4)
 On not less than a quarterly basis, the Secretary shall provide to the congressional defense committees a briefing on the defense commissary system, including—
									
										(A)
 an assessment of the savings the system provides patrons;  (B) the status of implementing section 2484(i) of this title;
									
										(C)
 the status of implementing section 2484(j) of this title, including whether the system requires any appropriated funds pursuant to paragraph (2) of such section;
									
										(D)
 the status of carrying out a program for such system to sell private label merchandise; and  (E) any other matters the Secretary considers appropriate.
									.
						
							(b)
							Authorization to supplement appropriations through business optimization
 Section 2483(c) of such title is amended by adding at the end the following new sentence: Such appropriated amounts may also be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title and the variable pricing program implemented pursuant to section 2484(i) of this title..
						
							(c)
							Variable pricing pilot program
 Section 2484 of such title is amended by adding at the end the following new subsections:   (i) Variable pricing program (1) Notwithstanding subsection (e), and subject to subsection (k), the Secretary of Defense may establish a variable pricing program pursuant to which prices may be established in response to market conditions and customer demand, in accordance with the requirements of this subsection. Notwithstanding the amount of the uniform surcharge assessed in subsection (d), the Secretary may provide for an alternative surcharge of not more than five percent of sales proceeds under the variable pricing program to be made available for the purposes specified in subsection (h).
									
										(2)
 Subject to subsection (k), before establishing a variable pricing program under this subsection, the Secretary shall establish the following:
										
											(A)
 Specific, measurable benchmarks for success in the provision of high quality grocery merchandise, discount savings to patrons, and levels of customer satisfaction while achieving savings for the Department of Defense.
										
											(B)
 A baseline of overall savings to patrons achieved by commissary stores prior to the initiation of the variable pricing program, based on a comparison of prices charged by those stores on a regional basis with prices charged by relevant local competitors for a representative market basket of goods.
										
										(3)
 The Secretary shall ensure that the defense commissary system implements the variable pricing program by conducting price comparisons using the methodology established for paragraph (2)(B) and adjusting pricing as necessary to ensure that pricing in the variable pricing program achieves overall savings to patrons that are consistent with the baseline savings established for the relevant region pursuant to such paragraph.
									
									(j)
									Conversion to nonappropriated fund entity or instrumentality
									(1)
 Subject to subsection (k), if the Secretary of Defense determines that the variable pricing program has met the benchmarks for success established pursuant to paragraph (2)(A) of subsection (i) and the savings requirements established pursuant to paragraph (3) of such subsection over a period of at least six months, the Secretary may convert the defense commissary system to a nonappropriated fund entity or instrumentality, with operating expenses financed in whole or in part by receipts from the sale of products and the sale of services. Upon such conversion, appropriated funds shall be transferred to the defense commissary system only in accordance with paragraph (2) or section 2491 of this title. The requirements of section 2483 of this title shall not apply to the defense commissary system operating as a nonappropriated fund entity or instrumentality.
									
										(2)
 If the Secretary determines that the defense commissary system operating as a nonappropriated fund entity or instrumentality is likely to incur a loss in any fiscal year as a result of compliance with the savings requirement established in subsection (i), the Secretary shall authorize a transfer of appropriated funds available for such purpose to the commissary system in an amount sufficient to offset the anticipated loss. Any funds so transferred shall be considered to be nonappropriated funds for such purpose.
									
										(3)
										(A)
 The Secretary may identify positions of employees in the defense commissary system who are paid with appropriated funds whose status may be converted to the status of an employee of a nonappropriated fund entity or instrumentality.
										
											(B)
 The status and conversion of employees in a position identified by the Secretary under subparagraph (A) shall be addressed as provided in section 2491(c) of this title for employees in morale, welfare, and recreation programs, including with respect to requiring the consent of such employee to be so converted.
										
											(C)
 No individual who is an employee of the defense commissary system as of the date of the enactment of this subsection shall suffer any loss of or decrease in pay as a result of a conversion made under this paragraph.
										
									(k)
									Oversight required To ensure continued benefit to patrons
									(1)
 With respect to each action described in paragraph (2), the Secretary of Defense may not carry out such action until—
										
											(A)
 the Secretary provides to the congressional defense committees a briefing on such action, including a justification for such action; and
										
											(B)
 a period of 30 days has elapsed following such briefing.  (2) The actions described in this paragraph are the following:
										
											(A)
 Establishing the representative market basket of goods pursuant to subsection (i)(2)(B).  (B) Establishing the variable pricing program under subsection (i)(1).
										
											(C)
 Converting the defense commissary system to a nonappropriated fund entity or instrumentality under subsection (j)(1).
										.
						
							(d)
							Establishment of common business practices
 Section 2487 of such title is amended—  (1) by redesignating subsection (c) as subsection (d); and
							
								(2)
 by inserting after subsection (b) the following new subsection (c):   (c) Common business practices (1) Notwithstanding subsections (a) and (b), the Secretary of Defense may establish common business processes, practices, and systems—
											
												(A)
 to exploit synergies between the defense commissary system and the exchange system; and  (B) to optimize the operations of the defense retail systems as a whole and the benefits provided by the commissaries and exchanges.
											
											(2)
 The Secretary may authorize the defense commissary system and the exchange system to enter into contracts or other agreements—
											
												(A)
 for products and services that are shared by the defense commissary system and the exchange system; and
											
												(B)
 for the acquisition of supplies, resale goods, and services on behalf of both the defense commissary system and the exchange system.
											
											(3)
 For the purpose of a contract or agreement authorized under paragraph (2), the Secretary may—  (A) use funds appropriated pursuant to section 2483 of this title to reimburse a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the nonappropriated fund entity or instrumentality that is attributable to the defense commissary system; and
											
												(B)
 authorize the defense commissary system to accept reimbursement from a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the defense commissary system that is attributable to the nonappropriated fund entity or instrumentality.
											.
							
							(e)
							Authority for expert commercial advice
 Section 2485 of such title is amended by adding at the end the following new subsection:   (i) Expert commercial advice The Secretary of Defense may enter into a contract with an entity to obtain expert commercial advice, commercial assistance, or other similar services not otherwise carried out by the Defense Commissary Agency, to implement section 2481(c), subsections (i) and (j) of section 2484, and section 2487(c) of this title.
								.
						
							(f)
							
		Clarification of references to the exchange system
 Section 2481(a) of such title is amended by adding at the end the following new sentence:  Any reference in this chapter to the exchange system shall be treated as referring to each separate administrative entity within the Department of Defense through which the Secretary has implemented the requirement under this subsection for a world-wide system of exchange stores. .
						
							(g)
							Operation of defense commissary system as a nonappropriated fund entity
 In the event that the defense commissary system is converted to a nonappropriated fund entity or instrumentality as authorized by section 2484(j)(1) of title 10, United States Code, as added by subsection (c) of this section, the Secretary of Defense may—
							
								(1)
 provide for the transfer of commissary assets, including inventory and available funds, to the nonappropriated fund entity or instrumentality; and
							
								(2)
 ensure that revenues accruing to the defense commissary system are appropriately credited to the nonappropriated fund entity or instrumentality.
							
							(h)
							Conforming change
 Section 2643(b) of such title is amended by adding at the end the following new sentence: Such appropriated funds may be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title..
						
						662.
						Acceptance of Military Star Card at commissaries
						
							(a)
							In general
 The Secretary of Defense shall ensure that—  (1) commissary stores accept as payment the Military Star Card; and
							
								(2)
 any financial liability of the United States relating to such acceptance as payment be assumed by the Army and Air Force Exchange Service.
							
							(b)
							Military Star Card defined
 In this section, the term Military Star Card means a credit card administered under the Exchange Credit Program by the Army and Air Force Exchange Service.
						
					F
					Other Matters
					
						671.
						Recovery of amounts owed to the United States by members of the uniformed services
						
							(a)
							Statute of limitations
 Section 1007(c)(3) of title 37, United States Code, is amended by adding at the end the following new subparagraphs:
							
								
									(C)
									(i)
 In accordance with clause (ii), if the indebtedness of a member of the uniformed services to the United States occurs, through no fault of the member, as a result of the overpayment of pay or allowances to the member or upon the settlement of the member's accounts, the Secretary concerned may not recover the indebtedness from the member, including a retired or former member, using deductions from the pay of the member, deductions from retired or separation pay, or any other collection method unless recovery of the indebtedness commences before the end of the 10-year period beginning on the date on which the indebtedness was incurred.
									
										(ii)
 Clause (i) applies with respect to indebtedness incurred on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017.
									
									(D)
									(i)
 Not later than January 1 of each of 2017 through 2027, the Director of the Defense Finance and Accounting Service shall review all cases occurring during the 10-year period prior to the date of the review of indebtedness of a member of the uniformed services, including a retired or former member, to the United States in which—
										
											(I)
 the recovery of the indebtedness commenced after the end of the 10-year period beginning on the date on which the indebtedness was incurred; or
										
											(II)
 the Director did not otherwise notify the member of such indebtedness during such 10-year period.  (ii) The Director shall submit to the congressional defense committees and the Committees on Veterans' Affairs of the House of Representatives and the Senate each review conducted under clause (i), including the amounts owed to the United States by the members included in such review.
									.
						
							(b)
							Remission or cancellation of indebtedness of Reserves not on active duty
							
								(1)
								Army
 Section 4837(a) of title 10, United States Code, is amended by striking on active duty as a member of the Army and inserting as a member of the Army, whether as a regular or a reserve in active status.  (2) Navy Section 6161(a) of such title is amended by striking on active duty as a member of the naval service and inserting as a member of the naval service, whether as a regular or a reserve in active status.
							
								(3)
								Air Force
 Section 9837(a) of such title is amended by striking on active duty as a member of the Air Force and inserting as a member of the Air Force, whether as a regular or a reserve in active status.  (4) Coast Guard Section 461(1) of title 14, United States Code, is amended by striking on active duty as a member of the Coast Guard and inserting as a member of the Coast Guard, whether as a regular or a reserve in active status.
							
								(5)
								Effective date
 The amendments made by this subsection shall take effect on the date of the enactment of this Act, and shall apply with respect to debt incurred on or after October 7, 2001.
							
							(c)
							Benefits paid to members of California National Guard
							
								(1)
								Review of certain benefits paid
								
									(A)
									In general
 The Secretary of Defense shall conduct a review of all bonus pays, special pays, student loan repayments, and similar special payments that were paid to members of the National Guard of the State of California during the period beginning on January 1, 2004, and ending on December 31, 2015.
								
									(B)
									Exception
 A review is not required under this paragraph for benefits paid as described in subparagraph (A) that were reviewed before the date of the enactment of this Act and in which fraud or other ineligibility was identified in connection with payment.
								
									(C)
									Conduct of review
 The Secretary shall establish a process to expedite the review required by this paragraph. The Secretary shall allocate appropriate personnel and other resources of the Department of Defense for the process, and for such other purposes as the Secretary considers appropriate, in order to achieve the completion of the review by the date specified in subparagraph (D).
								
									(D)
									Completion
 The review required by this paragraph shall be completed by not later than July 30, 2017.  (2) Review  (A) In general In conducting the review of benefits paid to members of the National Guard of the State of California pursuant to paragraph (1), the board of review concerned shall—
									
										(i)
 carry out a complete review of all bonus pay and special pay contracts awarded to such members during the period described in paragraph (1)(A) for which the Department has reason to believe a recoupment of pay may be warranted in order to determine whether such members were eligible for the contracts so awarded and whether the contracts so awarded accurately specified the amounts of pay for which members were eligible;
									
										(ii)
 carry out a complete review of all student loan repayment contracts awarded to such members during the period for which the Department has reason to believe a recoupment of payment may be warranted in order to determine whether such members were eligible for the contracts so awarded and whether the contracts so awarded accurately specified the amounts of payment for which members were eligible;
									
										(iii)
 carry out a complete review of any other similar special payments paid to such members during the period for which the Department has reason to believe a recoupment of payments may be warranted in order to determine whether such members were eligible for payment and in such amount;
									
										(iv)
 if any member is determined not to have been eligible for a bonus pay, special pay, student loan repayment, or other special payment paid, determine whether waiver of recoupment is warranted; and
									
										(v)
 if any bonus pay, special pay, student loan repayment, or other special payment paid to any such member during the period has been recouped, determine whether the recoupment was unwarranted.
									
									(B)
									Waiver of recoupment
 For purposes of clause (iv) of subparagraph (A), the board of review shall determine that waiver of recoupment is warranted with respect to a particular member unless the board makes an affirmative determination, by a preponderance of the evidence, that the member knew or reasonably should have known that the member was ineligible for the bonus pay, special pay, student loan repayment, or other special payment otherwise subject to recoupment.
								
									(C)
									Propriety of recoupment
 For purposes of clause (v) of subparagraph (A), the board of review shall determine that recoupment was unwarranted with respect to a particular member unless the board makes an affirmative determination, by a preponderance of the evidence, that the member knew or reasonably should have known that the member was ineligible for the bonus pay, special pay, student loan repayment, or other special payment recouped.
								
									(D)
									Standard of review
 In applying subparagraph (B) or (C) in making a determination under clause (iv) or (v) of subparagraph (A), as applicable, with respect to a member, the board of review shall evaluate the evidence in a light most favorable to the member.
								
								(3)
								Participation of members
								
									(A)
									In general
 A member subject to a determination under clause (iv) or (v) of paragraph (2)(A) may submit to the board of review concerned such documentary and other evidence as the member considers appropriate to assist the board of review in the determination.
								
									(B)
									Notice
 The Secretary shall notify, in writing, each member subject to a determination under clause (iv) or (v) of paragraph (2)(A) of the review under paragraph (1) and the applicability of the determination process under such clause to such member. The notice shall be provided at a time designed to give each member a reasonable opportunity to submit documentary and other evidence as authorized by subparagraph (A). The notice shall provide each member the following:
									
										(i)
 Notice of the opportunity for such member to submit evidence to assist the board of review.  (ii) A description of resources available to such member to submit such evidence.
									
									(C)
									Consideration
 In making a determination under clause (iv) or (v) of paragraph (2)(A) with respect to a member, the board of review shall undertake a comprehensive review of any submissions made by the member pursuant to this paragraph.
								
								(4)
								Actions following review
								
									(A)
									Waiver of recoupment
 Upon completion of a review pursuant to paragraph (2)(A)(iv) with respect to a member—  (i) the board of review shall submit to the Secretary concerned a notice setting forth—
										
											(I)
 the determination of the board pursuant to that paragraph with respect to the member; and  (II) the recommendation of the board whether or not the recoupment of the bonus pay, special pay, student loan repayment, or other special payment covered by the determination should be waived; and
										
										(ii)
 the Secretary may waive recoupment of the pay, repayment, or other payment from the member.  (B) Repayment of amount recouped Upon completion of a review pursuant to paragraph (2)(A)(v) with respect to a member—
									
										(i)
 the board of review shall submit to the Secretary concerned a notice setting forth—  (I) the determination of the board pursuant to that paragraph with respect to the member; and
										
											(II)
 the recommendation of the board whether or not the recouped bonus pay, special pay, student loan repayment, or other special payment covered by the determination should be repaid the member; and
										
										(ii)
 the Secretary may repay the member the amount so recouped.  (C) Consumer credit and related matters If the Secretary concerned waives recoupment of a bonus pay, special pay, student loan repayment, or other special payment paid a member pursuant to paragraph (4)(A)(ii), or repays a member an amount of a bonus pay, special pay, student loan repayment, or other special payment recouped pursuant to paragraph (4)(B)(ii), the Secretary shall—
									
										(i)
 in the event the Secretary had previously notified a consumer reporting agency of the existence of the debt subject to the relief granted the member pursuant to this paragraph, notify such consumer reporting agency that such debt was never valid; and
									
										(ii)
 if the member is experiencing or has experienced financial hardship as a result of the actions of the United States to obtain recoupment of such debt, assist the member, to the extent practicable, in addressing such financial hardship in accordance with such mechanisms as the Secretary shall develop for purposes of this clause.
									
									(D)
									Effect of consumer credit notification
 A consumer reporting agency notified of the invalidity of a debt pursuant to subparagraph (C)(i) may not, after the date of the notice, make any consumer report containing any information relating to the debt.
								
									(E)
									Definitions
 In this paragraph, the terms consumer reporting agency and consumer report have the meaning given such terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
								
								(5)
								Funding
 Amounts for activities under this subsection, including for the conduct of the review required by paragraph (1), for activities in connection with the review, for repayments pursuant to paragraph (4)(B), and for activities under paragraph (4)(C), shall be derived from amounts available for the National Guard of the United States for the State of California.
							
								(6)
								Secretary of Defense report
								
									(A)
									In general
 Not later than August 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review conducted pursuant to paragraph (1).
								
									(B)
									Elements
 The report under this paragraph shall include the following:  (i) The total amount of bonus pays, special pays, student loan repayments, and other special pays paid to members of the National Guard of the State of California during the period beginning on September 1, 2001, and ending on December 31, 2015.
									
										(ii)
 The number of bonus pay and special pay contracts reviewed pursuant to paragraph (2)(A)(i), and the amounts of such pays paid under each such contract.
									
										(iii)
 The number of student loan repayment contracts reviewed pursuant to paragraph (2)(A)(ii), and the amounts of such payments made pursuant to each such contract.
									
										(iv)
 The number of other special pay payments reviewed pursuant to paragraph (2)(A)(iii), and the amounts of such payments made to each particular member so paid.
									
										(v)
 The number of bonus pay and special pay contracts, student loan repayments, and other special pay payments that were determined pursuant to the review to be paid in error, and the total amount, if any, recouped from each member concerned.
									
										(vi)
 Any additional fraud or other ineligibility identified in the course of the review in the payment of bonus pays, special pays, student loan repayments, and other special pays paid to the members of the National Guard of the State of California during the period beginning on September 1, 2001, and ending on December 31, 2015.
									
								(7)
								Comptroller General report
								
									(A)
									In general
 Not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions of the National Guard of the State of California relating to the payment of bonus pays, special pays, student loan repayments, and other special pays from 2004 through 2015.
								
									(B)
									Elements
 The report under this paragraph shall include the following:  (i) An assessment whether the National Guard of the State of California and the National Guard Bureau have established policies and procedures that will minimize the chance of improper payment of such pays and repayments and of managerial abuse in the payment of such pays and repayments.
									
										(ii)
 An assessment whether the procedures, processes, and resources of the Defense Finance and Accounting Service and the Defense Office of Hearings and Appeals were appropriate to identify and respond to fraud or other ineligibility in connection with the payment of such pays and repayments, and to do so in a timely manner.
									
										(iii)
 Any recommendations the Comptroller General considers appropriate to streamline the procedures and processes for the waiver of recoupment of the payment of such pays and repayments by the United States when recoupment is unwarranted.
									
						672.
						Modification of flat rate per diem requirement for personnel on long-term temporary duty
			 assignments
						
							(a)
							Modification of flat rate
							
								(1)
								In general
 The Secretary of Defense shall take such action as may be necessary to provide that, to the extent that regulations implementing travel and transportation authorities for military and civilian personnel of the Department of Defense impose a flat rate per diem for meals and incidental expenses for authorized travelers on long-term temporary duty assignments that is at a reduced rate compared to the per diem rate otherwise applicable, the Secretary concerned may waive the applicability of such reduced rate and pay such travelers actual expenses up to the full per diem rate for such travel in any case when the Secretary concerned determines that the reduced flat rate per diem for meals and incidental expenses is not sufficient under the circumstances of the temporary duty assignment.
							
								(2)
								Applicability
 The Secretary concerned may exercise the authority provided pursuant to paragraph (1) with respect to per diem payable for any day on or after the date of the enactment of this Act.
							
							(b)
							Delegation of authority
 The authority pursuant to subsection (a) may be delegated by the Secretary concerned to an officer at the level of lieutenant general or vice admiral, or above. Such authority may not be delegated to an officer below that level.
						
							(c)
							Waiver of collection of receipts
 The Secretary concerned or an officer to whom the authority pursuant to subsection (a) is delegated pursuant to subsection (b) may waive any requirement for the submittal of receipts by travelers on long-term temporary duty assignments for the purpose of receiving the full per diem rate pursuant to subsection (a) if the Secretary concerned or officer, as described in subsection (b), personally certifies that requiring travelers to submit receipts for that purpose will negatively affect mission performance or create an undue administrative burden.
						
							(d)
							Secretary concerned defined
 In this section, the term Secretary concerned has the meaning given that term in section 101 of title 37, United States Code.  VII Health Care Provisions  Subtitle A—Reform of TRICARE and military health system Sec. 701. TRICARE Select and other TRICARE reform. Sec. 702. Reform of administration of the Defense Health Agency and military medical treatment facilities. Sec. 703. Military medical treatment facilities. Sec. 704. Access to urgent and primary care under TRICARE program. Sec. 705. Value-based purchasing and acquisition of managed care support contracts for TRICARE program. Sec. 706. Establishment of high performance military-civilian integrated health delivery systems. Sec. 707. Joint Trauma System. Sec. 708. Joint Trauma Education and Training Directorate. Sec. 709. Standardized system for scheduling medical appointments at military treatment facilities. Subtitle B—Other health care benefits Sec. 711. Extended TRICARE program coverage for certain members of the National Guard and dependents during certain disaster response duty. Sec. 712. Continuity of health care coverage for Reserve Components. Sec. 713. Provision of hearing aids to dependents of retired members. Sec. 714. Coverage of medically necessary food and vitamins for certain conditions under the TRICARE program. Sec. 715. Eligibility of certain beneficiaries under the TRICARE program for participation in the Federal Employees Dental and Vision Insurance Program. Sec. 716. Applied behavior analysis. Sec. 717. Evaluation and treatment of veterans and civilians at military treatment facilities. Sec. 718. Enhancement of use of telehealth services in military health system. Sec. 719. Authorization of reimbursement by Department of Defense to entities carrying out State vaccination programs for costs of vaccines provided to covered beneficiaries. Subtitle C—Health care administration Sec. 721. Authority to convert military medical and dental positions to civilian medical and dental positions. Sec. 722. Prospective payment of funds necessary to provide medical care for the Coast Guard. Sec. 723. Reduction of administrative requirements relating to automatic renewal of enrollments in TRICARE Prime. Sec. 724. Modification of authority of Uniformed Services University of the Health Sciences to include undergraduate and other medical education and training programs. Sec. 725. Adjustment of medical services, personnel authorized strengths, and infrastructure in military health system to maintain readiness and core competencies of health care providers. Sec. 726. Program to eliminate variability in health outcomes and improve quality of health care services delivered in military medical treatment facilities. Sec. 727. Acquisition strategy for health care professional staffing services. Sec. 728. Adoption of core quality performance metrics. Sec. 729. Improvement of health outcomes and control of costs of health care under TRICARE program through programs to involve covered beneficiaries. Sec. 730. Accountability for the performance of the military health system of certain leaders within the system. Sec. 731. Establishment of advisory committees for military treatment facilities. Subtitle D—Reports and other matters Sec. 741. Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund and report on implementation of information technology capabilities. Sec. 742. Pilot program on expansion of use of physician assistants to provide mental health care to members of the Armed Forces. Sec. 743. Pilot program for prescription drug acquisition cost parity in the TRICARE pharmacy benefits program. Sec. 744. Pilot program on display of wait times at urgent care clinics and pharmacies of military medical treatment facilities. Sec. 745. Requirement to review and monitor prescribing practices at military treatment facilities of pharmaceutical agents for treatment of post-traumatic stress. Sec. 746. Department of Defense study on preventing the diversion of opioid medications. Sec. 747. Incorporation into survey by Department of Defense of questions on experiences of members of the Armed Forces with family planning services and counseling. Sec. 748. Assessment of transition to TRICARE program by families of members of reserve components called to active duty and elimination of certain charges for such families. Sec. 749. Oversight of graduate medical education programs of military departments. Sec. 750. Study on health of helicopter and tiltrotor pilots. Sec. 751. Comptroller General reports on health care delivery and waste in military health system.   A Reform of TRICARE and military health system  701. TRICARE Select and other TRICARE reform  (a) Establishment of TRICARE Select  (1) In general Chapter 55 of title 10, United States Code, is amended by inserting after section 1074n the following new section:
								
									
										1075.
										TRICARE Select
										
											(a)
											Establishment
											(1)
 Not later than January 1, 2018, the Secretary of Defense shall establish a self-managed, preferred-provider network option under the TRICARE program. Such option shall be known as TRICARE Select.
											
												(2)
 The Secretary shall establish TRICARE Select in all areas. Under TRICARE Select, eligible beneficiaries will not have restrictions on the freedom of choice of the beneficiary with respect to health care providers.
											
											(b)
											Enrollment eligibility
											(1)
 The beneficiary categories for purposes of eligibility to enroll in TRICARE Select and cost-sharing requirements applicable to such category are as follows:
												
													(A)
 An active-duty family member category that consists of beneficiaries who are covered by section 1079 of this title (as dependents of active duty members).
												
													(B)
 A retired category that consists of beneficiaries covered by subsection (c) of section 1086 of this title, other than Medicare-eligible beneficiaries described in subsection (d)(2) of such section.
												
													(C)
 A reserve and young adult category that consists of beneficiaries who are covered by—  (i) section 1076d of this title;
													
														(ii)
 section 1076e; or  (iii) section 1110b.
													
												(2)
 A covered beneficiary who elects to participate in TRICARE Select shall enroll in such option under section 1099 of this title.
											
											(c)
											Cost-sharing requirements
 The cost-sharing requirements under TRICARE Select are as follows:  (1) With respect to beneficiaries in the active-duty family member category or the retired category by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services on or after January 1, 2018, or by reason of being a dependent of such a member, the cost-sharing requirements shall be calculated pursuant to subsection (d)(1).
											
												(2)
												(A)
 Except as provided by subsection (e), with respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category, the cost-sharing requirements shall be calculated as if the beneficiary were enrolled in TRICARE Extra or TRICARE Standard as if TRICARE Extra or TRICARE Standard, as the case may be, were still being carried out by the Secretary.
												
													(B)
 Beneficiaries described in this subparagraph are beneficiaries who are eligible to enroll in the TRICARE program by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services before January 1, 2018, or by reason of being a dependent of such a member.
												
												(3)
 With respect to beneficiaries in the reserve and young adult category, the cost-sharing requirements shall be calculated pursuant to subsection (d)(1) as if the beneficiary were in the active-duty family member category or the retired category, as applicable, except that the premiums calculated pursuant to section 1076d, 1076e, or 1110b of this title, as the case may be, shall apply instead of any enrollment fee required under this section.
											
											(d)
											Cost-sharing amounts for certain beneficiaries
											(1)
 Beneficiaries described in subsection (c)(1) enrolled in TRICARE Select shall be subject to cost-sharing requirements in accordance with the amounts and percentages under the following table during calendar year 2018 and as such amounts are adjusted under paragraph (2) for subsequent years:
												
													
														
														
														
														
															
																
																	TRICARE Select
																
																
																	
												   
				     Active-Duty Family Member (Individual/Family)
													  
																
																
																	
												   
				     Retired (Individual/Family)
													  
																
															
														
														
															
																
																	Annual Enrollment 
																
																$0
																$450 / $900
															
															
																
																	Annual deductible 
																
																E4 & below: $50 / $100
																$150 / $300 Network
															
															
																
																E5 & above: $150 / $300
																$300 / $600 out of network
															
															
																
																	Annual catastrophic cap
																
																$1,000
																$3,500
															
															
																
																	Outpatient visit civilian network 
																
																$15 primary care
																$25 primary care
															
															
																
																$25 specialty care 
																$40 specialty care 
															
															
																
																
																
															
															
																
																Out of network: 20%
																25% of out of network 
															
															
																
																	ER visit civilian network
																
																$40 network 
																$80 network
															
															
																
																20% out of network 
																25% out of network
															
															
																
																	Urgent care civilian network
																
																$20 network 
																$40 network
															
															
																
																20% out of network
																25% out of network
															
															
																
																	Ambulatory surgery civilian network
																
																$25 network
																$95 network
															
															
																
																20% out of network
																25% out of network
															
															
																
																	Ambulance civilian network
																
																$15
																$60
															
															
																
																	Durable medical equipment civilian network
																
																10% of negotiated fee
																20% network
															
															
																
																	Inpatient visit civilian network
																
																$60 per network admission 
																$175 per admission network
															
															
																
																
																
															
															
																
																20% out of network
																25% out of network
															
															
																
																	Inpatient skilled nursing/rehab civilian
																
																$25 per day network
																$50 per day network 
															
															
																
																$50 per day out of network
																Lesser of $300 per day or 20% of billed charges out of network
															
														
													
												
											
												(2)
 Each dollar amount expressed as a fixed dollar amount in the table set forth in paragraph (1), and the amounts specified under paragraphs (1) and (2) of subsection (e), shall be annually indexed to the amount by which retired pay is increased under section 1401a of this title, rounded to the next lower multiple of $1. The remaining amount above such multiple of $1 shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more.
											
												(3)
 Enrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis.
											
											(e)
											Exceptions to certain cost-sharing amounts for certain beneficiaries eligible prior to 2018
											(1)
 Subject to paragraph (4), and in accordance with subsection (d)(2), the Secretary shall establish an annual enrollment fee for beneficiaries described in subsection (c)(2)(B) in the retired category who enroll in TRICARE Select (other than such beneficiaries covered by paragraph (3)). Such enrollment fee shall be $150 for an individual and $300 for a family.
											
												(2)
 For the calendar year for which the Secretary first establishes the annual enrollment fee under paragraph (1), the Secretary shall adjust the catastrophic cap amount to be $3,500 for beneficiaries described in subsection (c)(2)(B) in the retired category who are enrolled in TRICARE Select (other than such beneficiaries covered by paragraph (3)).
											
												(3)
 The enrollment fee established pursuant to paragraph (1) and the catastrophic cap adjusted under paragraph (2) for beneficiaries described in subsection (c)(2)(B) in the retired category shall not apply with respect to the following beneficiaries:
												
													(A)
 Retired members and the family members of such members covered by paragraph (1) of section 1086(c) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a member.
												
													(B)
 Survivors covered by paragraph (2) of such section 1086(c).  (4) The Secretary may not establish an annual enrollment fee under paragraph (1) until 90 days has elapsed following the date on which the Comptroller General of the United States is required to submit the review under paragraph (5).
											
												(5)
 Not later than February 1, 2020, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the following:
												
													(A)
 Whether health care coverage for covered beneficiaries has changed since the enactment of this section.
												
													(B)
 Whether covered beneficiaries are able to obtain appointments for health care according to the access standards established by the Secretary of Defense.
												
													(C)
 The percent of network providers that accept new patients under the TRICARE program.  (D) The satisfaction of beneficiaries under TRICARE Select.
												
											(f)
											Exception to cost-sharing requirements for TRICARE for Life beneficiaries
 A beneficiary enrolled in TRICARE for Life is subject to cost-sharing requirements pursuant to section 1086(d)(3) of this title and calculated as if the beneficiary were enrolled in TRICARE Standard as if TRICARE Standard were still being carried out by the Secretary.
										
											(g)
											Construction
 Nothing in this section may be construed as affecting the availability of TRICARE Prime and TRICARE for Life or the cost-sharing requirements for TRICARE for Life under section 1086(d)(3) of this title.
										
											(h)
											Definitions
 In this section:  (1) The terms active-duty family member category, retired category, and reserve and young adult category mean the respective categories of TRICARE Select enrollment described in subsection (b).
											
												(2)
 The term network means—  (A) with respect to health care services, such services provided to beneficiaries by TRICARE-authorized civilian health care providers who have entered into a contract under this chapter with a contractor under the TRICARE program; and
												
													(B)
 with respect to providers, civilian health care providers who have agreed to accept a pre-negotiated rate as the total charge for services provided by the provider and to file claims for beneficiaries.
												
												(3)
 The term out-of-network means, with respect to health care services, such services provided by TRICARE-authorized civilian providers who have not entered into a contract under this chapter with a contractor under the TRICARE program.
											.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1074n, the following new item:
								
									
										1075. TRICARE Select.
									
									.
							
							(b)
							TRICARE Prime cost sharing
							
								(1)
								In general
 Chapter 55 of title 10, United States Code, is amended by inserting after section 1075, as added by subsection (a), the following new section:
								
									
										1075a.
										TRICARE Prime: cost sharing
										
											(a)
											Cost-sharing requirements
 The cost-sharing requirements under TRICARE Prime are as follows:  (1) There are no cost-sharing requirements for beneficiaries who are covered by section 1074(a) of this title.
											
												(2)
 With respect to beneficiaries in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title) by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services on or after January 1, 2018, or by reason of being a dependent of such a member, the cost-sharing requirements shall be calculated pursuant to subsection (b)(1).
											
												(3)
												(A)
 With respect to beneficiaries described in subparagraph (B) in the active-duty family member category or the retired category (as described in section 1075(b)(1) of this title), the cost-sharing requirements shall be calculated in accordance with the other provisions of this chapter without regard to subsection (b).
												
													(B)
 Beneficiaries described in this subparagraph are beneficiaries who are eligible to enroll in the TRICARE program by reason of being a member or former member of the uniformed services who originally enlists or is appointed in the uniformed services before January 1, 2018, or by reason of being a dependent of such a member.
												
											(b)
											Cost-sharing amounts
											(1)
 Beneficiaries described in subsection (a)(2) enrolled in TRICARE Prime shall be subject to cost-sharing requirements in accordance with the amounts and percentages under the following table during calendar year 2018 and as such amounts are adjusted under paragraph (2) for subsequent years:
												
													
														
														
														
														
															
																
																	TRICARE Prime
																
																
																	
												   
								     Active-Duty Family Member (Individual/Family)
																	  
																
																
																	
												   
								     Retired (Individual/Family)
																	  
																
															
														
														
															
																
															
														
														
															
																Annual Enrollment
																$0
																$350 / $700
															
															
																Annual deductible
																No
																No
															
															
																Annual catastrophic cap
																$1,000
																$3,500
															
															
																Outpatient visit civilian network 
																$0
																$20 primary care
															
															
																
																
																$30 specialty care
															
															
																ER visit civilian network 
																$0
																$60 network
															
															
																Urgent care civilian network
																$0
																$30 network 
															
															
																Ambulatory surgery civilian network 
																$0
																$60 network
															
															
																Ambulance civilian network
																$0 
																$40
															
															
																Durable medical equipment civilian network 
																$0
																20% of negotiated fee, network
															
															
																Inpatient visit civilian network
																$0 
																$150 per admission
															
															
																Inpatient skilled nursing/rehab civilian
																$0 
																$30 per day network
															
														
													
												
											
												(2)
 Each dollar amount expressed as a fixed dollar amount in the table set forth in paragraph (1) shall be annually indexed to the amount by which retired pay is increased under section 1401a of this title, rounded to the next lower multiple of $1. The remaining amount above such multiple of $1 shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more.
											
												(3)
 Enrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis.
											
											(c)
											Special rule for amounts without referrals
 Notwithstanding subsection (b)(1), the cost-sharing amount for a beneficiary enrolled in TRICARE Prime who does not obtain a referral for care under paragraph (1) of section 1075f(a) of this title (or a waiver pursuant to paragraph (2) of such section for such care) shall be an amount equal to 50 percent of the allowed point-of-service charge for such care.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1075, as added by subsection (a), the following new item:
								
									
										1075a. TRICARE Prime: cost sharing.
									
									.
							
							(c)
							Referrals and preauthorization for TRICARE Prime
 Section 1095f of title 10, United States Code, is amended to read as follows:   1095f. TRICARE program: referrals and preauthorizations under TRICARE Prime  (a) Referrals (1) Except as provided by paragraph (2), a beneficiary enrolled in TRICARE Prime shall be required to obtain a referral for care through a designated primary care manager (or other care coordinator) prior to obtaining care under the TRICARE program.
										
											(2)
 The Secretary may waive the referral requirement in paragraph (1) in such circumstances as the Secretary may establish for purposes of this subsection.
										
											(3)
 The cost-sharing amounts for a beneficiary enrolled in TRICARE Prime who does not obtain a referral for care under paragraph (1) (or a waiver pursuant to paragraph (2) for such care) shall be determined under section 1075a(c) of this title.
										
										(b)
										Preauthorization
 A beneficiary enrolled in TRICARE Prime shall be required to obtain preauthorization only with respect to a referral for the following:
										
											(1)
 Inpatient hospitalization.  (2) Inpatient care at a skilled nursing facility.
										
											(3)
 Inpatient care at a rehabilitation facility.  (c) Prohibition regarding prior authorization for certain referrals The Secretary of Defense shall ensure that no contract for managed care support under the TRICARE program includes any requirement that a managed care support contractor require a primary care or specialty care provider to obtain prior authorization before referring a patient to a specialty care provider that is part of the network of health care providers or institutions of the contractor.
									.
						
							(d)
							Enrollment periods
							
								(1)
								Annual periods and qualifying events
 Section 1099(b) of title 10, United States Code, is amended by amending paragraph (1) to read as follows:
								
									
										(1)
 allow covered beneficiaries to elect to enroll in a health care plan, or modify a previous election, from eligible health care plans designated by the Secretary of Defense during—
										
											(A)
 an annual open enrollment period; and  (B) any period based on a qualifying event experienced by the beneficiary, as determined appropriate by the Secretary; or
										.
							
								(2)
								Application
 The Secretary of Defense shall implement the initial annual open enrollment period pursuant to section 1099(b)(1) of title 10, United States Code, as amended by paragraph (1), during 2018.
							
								(3)
								Grace period during first year
								
									(A)
 At any time during the one-year period beginning on the date on which the initial annual open enrollment period begins pursuant to section 1099(b)(1) of title 10, United States Code, as amended by paragraph (1), a covered beneficiary may make an election, or modify such an election, described in such section.
								
									(B)
 If during such one-year period an individual who is eligible to enroll in the TRICARE program, but does not elect to enroll in such program, receives health care services for an episode of care that would be covered under the TRICARE program if such individual were enrolled in the TRICARE program, the Secretary—
									
										(i)
 shall pay the out-of-network fees only for the first episode of care and inform the individual of the opportunity to enroll in the TRICARE program; and
									
										(ii)
 may not pay any costs relating to any subsequent episode of care if such individual is not enrolled in the TRICARE program.
									
								(4)
								Transition plan
 Not later than March 1, 2017, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the transition plan of the Department of Defense for implementing an annual enrollment period for TRICARE Prime and TRICARE Select pursuant to section 1099(b)(1) of title 10, United States Code, as amended by paragraph (1). Such plan shall include strategies to notify each beneficiary of the changes to the TRICARE options and the changes to the enrollment process.
							
							(e)
							Termination of TRICARE Standard and TRICARE Extra
 Beginning on January 1, 2018, the Secretary of Defense may not carry out TRICARE Standard and TRICARE Extra under the TRICARE program. The Secretary shall ensure that any individual who is covered under TRICARE Standard or TRICARE Extra as of December 31, 2017, enrolls in TRICARE Prime or TRICARE Select, as the case may be, as of January 1, 2018, for the individual to continue coverage under the TRICARE program.
						
							(f)
							Implementation plan
							
								(1)
								In general
 Not later than June 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan to improve access to health care for TRICARE beneficiaries pursuant to the amendments made by this section.
							
								(2)
								Elements
 The plan under paragraph (1) shall—  (A) ensure that at least 85 percent of the beneficiary population under TRICARE Select is covered by the network by January 1, 2018;
								
									(B)
 ensure access standards for appointments for health care that meet or exceed those of high-performing health care systems in the United States, as determined by the Secretary;
								
									(C)
 establish mechanisms for monitoring compliance with access standards;  (D) establish health care provider-to-beneficiary ratios;
								
									(E)
 monitor on a monthly basis complaints by beneficiaries with respect to network adequacy and the availability of health care providers;
								
									(F)
 establish requirements for mechanisms to monitor the responses to complaints by beneficiaries;  (G) establish mechanisms to evaluate the quality metrics of the network providers established under section 728;
								
									(H)
 include any recommendations for legislative action the Secretary determines necessary to carry out the plan; and
								
									(I)
 include any other elements the Secretary determines appropriate.  (g) GAO reviews  (1) Implementation plan Not later than December 1, 2017, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the implementation plan of the Secretary under paragraph (1) of subsection (f), including an assessment of the adequacy of the plan in meeting the elements specified in paragraph (2) of such subsection.
							
								(2)
								Network
 Not later than September 1, 2017, the Comptroller General shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the network established under TRICARE Extra, including the following:
								
									(A)
 An identification of the percent of beneficiaries who are covered by the network.  (B) An assessment of the extent to which beneficiaries are able to obtain appointments under TRICARE Extra.
								
									(C)
 The percent of network providers under TRICARE Extra that accept new patients under the TRICARE program.
								
									(D)
 An assessment of the satisfaction of beneficiaries under TRICARE Extra.  (h) Pilot program on incorporation of value-based health care in purchased care component of TRICARE program  (1) In general Not later than January 1, 2018, the Secretary of Defense shall carry out a pilot program to demonstrate and assess the feasibility of incorporating value-based health care methodology in the purchased care component of the TRICARE program by reducing copayments or cost shares for targeted populations of covered beneficiaries in the receipt of high-value medications and services and the use of high-value providers under such purchased care component, including by exempting certain services from deductible requirements.
							
								(2)
								Requirements
 In carrying out the pilot program under paragraph (1), the Secretary shall—  (A) identify each high-value medication and service that is covered under the purchased care component of the TRICARE program for which a reduction or elimination of the copayment or cost share for such medication or service would encourage covered beneficiaries to use the medication or service;
								
									(B)
 reduce or eliminate copayments or cost shares for covered beneficiaries to receive high-value medications and services;
								
									(C)
 reduce or eliminate copayments or cost shares for covered beneficiaries to receive health care services from high-value providers;
								
									(D)
 credit the amount of any reduction or elimination of a copayment or cost share under subparagraph (B) or (C) for a covered beneficiary towards meeting a deductible applicable to the covered beneficiary in the purchased care component of the TRICARE program to the same extent as if such reduction or elimination had not applied; and
								
									(E)
 develop a process to reimburse high-value providers at rates higher than those rates for health care providers that are not high-value providers.
								
								(3)
								Report on value-based health care methodology
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the following:
								
									(A)
 A list of each high-value medication and service identified under paragraph (2)(A) for which the copayment or cost share amount will be reduced or eliminated under the pilot program to encourage covered beneficiaries to use such medications and services through the purchased care component of the TRICARE program.
								
									(B)
 For each high-value medication and service identified under paragraph (2)(A), the amount of the copayment or cost share required under the purchased care component of the TRICARE program and the amount of any reduction or elimination of such copayment or cost share pursuant to the pilot program.
								
									(C)
 A description of a plan to identify and communicate to covered beneficiaries, through multiple communication media—
									
										(i)
 the list of high-value medications and services described in subparagraph (A); and  (ii) a list of high-value providers.
									
									(D)
 A description of modifications, if any, to existing health care contracts that may be required to implement value-based health care methodology in the purchased care component of the TRICARE program under the pilot program and the estimated costs of those contract modifications.
								
								(4)
								Comptroller General preliminary review and assessment
								
									(A)
 Not later than March 1, 2021, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a review and assessment of the preliminary results of the pilot program.
								
									(B)
 The review and assessment required under subparagraph (A) shall include the following:  (i) An assessment of the extent of the use of value-based health care methodology in the purchased care component of the TRICARE program under the pilot program.
									
										(ii)
 An analysis demonstrating how reducing or eliminating the copayment or cost share for each high-value medication and service identified under paragraph (2)(A) resulted in—
										
											(I)
 increased adherence to medication regimens;  (II) improvement of quality measures;
										
											(III)
 improvement of health outcomes;  (IV) reduction of number of emergency room visits or hospitalizations; and
										
											(V)
 enhancement of experience of care for covered beneficiaries.  (iii) Such recommendations for incentivizing the use of high-value medications and services to improve health outcomes and the experience of care for beneficiaries as the Comptroller General considers appropriate.
									
								(5)
								Review and assessment of pilot program
								
									(A)
 Not later than January 1, 2023, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a review and assessment of the pilot program.
								
									(B)
 The review and assessment required under subparagraph (A) shall include the following:  (i) An assessment of the extent of the use of value-based health care methodology in the purchased care component of the TRICARE program under the pilot program.
									
										(ii)
 An analysis demonstrating how reducing or eliminating the copayment or cost share for each high-value medication and service identified under paragraph (2)(A) resulted in—
										
											(I)
 increased adherence to medication regimens;  (II) improvement of quality measures;
										
											(III)
 improvement of health outcomes; and  (IV) enhancement of experience of care for covered beneficiaries.
										
										(iii)
 A cost-benefit analysis of the implementation of value-based health care methodology in the purchased care component of the TRICARE program under the pilot program.
									
										(iv)
 Such recommendations for incentivizing the use of high-value medications and services to improve health outcomes and the experience of care for covered beneficiaries as the Secretary considers appropriate.
									
								(6)
								Termination
 The Secretary may not carry out the pilot program after December 31, 2022.  (i) Definitions In this section:
							
								(1)
 The terms uniformed services, covered beneficiary, TRICARE Extra, TRICARE for Life, TRICARE Prime, and TRICARE Standard, have the meaning given those terms in section 1072 of title 10, United States Code, as amended by subsection (j).
							
								(2)
 The term TRICARE Select means the self-managed, preferred-provider network option under the TRICARE program established by section 1075 of such title, as added by subsection (a).
							
								(3)
 The term chronic conditions includes diabetes, chronic obstructive pulmonary disease, asthma, congestive heart failure, hypertension, history of stroke, coronary artery disease, mood disorders, and such other diseases or conditions as the Secretary considers appropriate.
							
								(4)
 The term high-value medications and services means prescription medications and clinical services for the management of chronic conditions that the Secretary determines would improve health outcomes and create health value for covered beneficiaries (such as preventive care, primary and specialty care, diagnostic tests, procedures, and durable medical equipment).
							
								(5)
 The term high-value provider means an individual or institutional health care provider that provides health care under the purchased care component of the TRICARE program and that consistently improves the experience of care, meets established quality of care and effectiveness metrics, and reduces the per capita costs of health care.
							
								(6)
 The term value-based health care methodology means a methodology for identifying specific prescription medications and clinical services provided under the TRICARE program for which reduction of copayments, cost shares, or both, would improve the management of specific chronic conditions because of the high value and clinical effectiveness of such medications and services for such chronic conditions.
							
							(j)
							Conforming amendments
							
								(1)
								In general
 Title 10, United States Code, is amended as follows:  (A) Section 1072 is amended—
									
										(i)
 by striking paragraph (7) and inserting the following:   (7) The term TRICARE program means the various programs carried out by the Secretary of Defense under this chapter and any other provision of law providing for the furnishing of medical and dental care and health benefits to members and former members of the uniformed services and their dependents, including the following health plan options:
												
													(A)
 TRICARE Prime.  (B) TRICARE Select.
												
													(C)
 TRICARE for Life. ; and  (ii) by adding at the end the following new paragraphs:
										
											
												(11)
 The term TRICARE Extra means the preferred-provider option of the TRICARE program made available prior to January 1, 2018, under which TRICARE Standard beneficiaries may obtain discounts on cost sharing as a result of using TRICARE network providers.
											
												(12)
 The term TRICARE Select means the self-managed, preferred-provider network option under the TRICARE program established by section 1075 of this title.
											
												(13)
 The term TRICARE for Life means the Medicare wraparound coverage option of the TRICARE program made available to the beneficiary by reason of section 1086(d) of this title.
											
												(14)
 The term TRICARE Prime means the managed care option of the TRICARE program.  (15) The term TRICARE Standard means the TRICARE program made available prior to January 1, 2018, covering—
												
													(A)
 medical care to which a dependent described in section 1076(a)(2) of this title is entitled; and  (B) health benefits contracted for under the authority of section 1079(a) of this title and subject to the same rates and conditions as apply to persons covered under that section.
												.
									
									(B)
 Section 1076d is amended—  (i) in subsection (d)(1), by inserting after coverage. the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section.; and
									
										(ii)
 in subsection (f), by striking paragraph (2) and inserting the following new paragraph:   (2) The term TRICARE Reserve Select means the TRICARE Select self-managed, preferred-provider network option under section 1075 made available to beneficiaries by reason of this section and in accordance with subsection (d)(1).
											; and
									
										(iii)
 by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Reserve Select.  (C) Section 1076e is amended—
									
										(i)
 in subsection (d)(1), by inserting after coverage. the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section.; and
									
										(ii)
 in subsection (f), by striking paragraph (2) and inserting the following new paragraph:   (2) The term TRICARE Retired Reserve means the TRICARE Select self-managed, preferred-provider network option under section 1075 made available to beneficiaries by reason of this section and in accordance with subsection (d)(1).
											;
									
										(iii)
 in subsection (b), by striking TRICARE Standard coverage at and inserting TRICARE coverage at; and  (iv) by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Retired Reserve.
									
									(D)
 Section 1079a is amended—  (i) in the section heading, by striking CHAMPUS and inserting TRICARE program; and
									
										(ii)
 by striking the Civilian Health and Medical Program of the Uniformed Services and inserting the TRICARE program.  (E) Section 1099(c) is amended by striking paragraph (2) and inserting the following new paragraph:
									
										
											(2)
 A plan under the TRICARE program. .  (F) Section 1110b(c)(1) is amended by inserting after (b). the following: Such premium shall apply instead of any enrollment fees required under section 1075 of this section..
								
								(2)
								Clerical amendments
 The table of sections at the beginning of chapter 55 of title 10, United States Code, is further amended—
								
									(A)
 in the item relating to section 1076d, by striking TRICARE Standard and inserting TRICARE Reserve Select;  (B) in the item relating to section 1076e, by striking TRICARE Standard and inserting TRICARE Retired Reserve;
								
									(C)
 in the item relating to section 1079a, by striking CHAMPUS and inserting TRICARE program; and  (D) in the item relating to section 1095f, by striking for specialty health care and inserting and preauthorizations under TRICARE Prime.
								
								(3)
								Conforming style
 Any new language inserted or added to title 10, United States Code, by an amendment made by this subsection shall conform to the typeface and typestyle of the matter in which the language is so inserted or added.
							
							(k)
							Application
 The amendments made by this section shall apply with respect to the provision of health care under the TRICARE program beginning on January 1, 2018.
						
						702.
						Reform of administration of the Defense Health Agency and military medical treatment facilities
						
							(a)
							Administration
							
								(1)
								In general
 Chapter 55 of title 10, United States Code, is amended by inserting after section 1073b the following new section:
								
									
										1073c.
										Administration of Defense Health Agency and military medical treatment facilities
										
											(a)
											Administration of military medical treatment facilities
											(1)
 Beginning October 1, 2018, the Director of the Defense Health Agency shall be responsible for the administration of each military medical treatment facility, including with respect to—
												
													(A)
 budgetary matters;  (B) information technology;
												
													(C)
 health care administration and management;  (D) administrative policy and procedure;
												
													(E)
 miliary medical construction; and  (F) any other matters the Secretary of Defense determines appropriate.
												
												(2)
 The commander of each military medical treatment facility shall be responsible for—  (A) ensuring the readiness of the members of the armed forces and civilian employees at such facility; and
												
													(B)
 furnishing the health care and medical treatment provided at such facility.  (3) The Secretary of Defense shall establish within the Defense Health Agency a professional staff to provide policy, oversight, and direction to carry out subsection (a). The Secretary shall carry out this paragraph by appointing the positions specified in subsections (b) and (c).
											
											(b)
											DHA Assistant Director
											(1)
 There is in the Defense Health Agency an Assistant Director for Health Care Administration. The Assistant Director shall—
												
													(A)
 be a career appointee within the Department; and  (B) report directly to the Director of the Defense Health Agency.
												
												(2)
 The Assistant Director shall be appointed from among individuals who have equivalent education and experience as a chief executive officer leading a large, civilian health care system.
											
												(3)
 The Assistant Director shall be responsible for the following:  (A) Establishing priorities for health care administration and management.
												
													(B)
 Establishing policies, procedures, and direction for the provision of direct care at military medical treatment facilities.
												
													(C)
 Establishing priorities for budgeting matters with respect to the provision of direct care at military medical treatment facilities.
												
													(D)
 Establishing policies, procedures, and direction for clinic management and operations at military medical treatment facilities.
												
													(E)
 Establishing priorities for information technology at and between the military medical treatment facilities.
												
											(c)
											DHA Deputy Assistant Directors
											(1)
												(A)
 There is in the Defense Health Agency a Deputy Assistant Director for Information Operations.  (B) The Deputy Assistant Director for Information Operations shall be responsible for policies, management, and execution of information technology operations at and between the military medical treatment facilities.
												
												(2)
												(A)
 There is in the Defense Health Agency a Deputy Assistant Director for Financial Operations.  (B) The Deputy Assistant Director for Financial Operations shall be responsible for the policy, procedures, and direction of budgeting matters and financial management with respect to the provision of direct care across the military health system.
												
												(3)
												(A)
 There is in the Defense Health Agency a Deputy Assistant Director for Health Care Operations.  (B) The Deputy Assistant Director for Health Care Operations shall be responsible for the policy, procedures, and direction of health care administration in the military medical treatment facilities.
												
												(4)
												(A)
 There is in the Defense Health Agency a Deputy Assistant Director for Medical Affairs.  (B) The Deputy Assistant Director for Medical Affairs shall be responsible for policy, procedures, and direction of clinical quality and process improvement, patient safety, infection control, graduate medical education, clinical integration, utilization review, risk management, patient experience, and civilian physician recruiting.
												
												(5)
 Each Deputy Assistant Director appointed under paragraphs (1) through (4) shall report directly to the Assistant Director for Health Care Administration.
											
											(d)
											Certain responsibilities of DHA Director
											(1)
 In addition to the other duties of the Director of the Defense Health Agency, the Director shall coordinate with the Joint Staff Surgeon to ensure that the Director most effectively carries out the responsibilities of the Defense Health Agency as a combat support agency under section 193 of this title.
											
												(2)
 The responsibilities of the Director shall include the following:  (A) Ensuring that the Defense Health Agency meets the operational needs of the commanders of the combatant commands.
												
													(B)
 Coordinating with the military departments to ensure that the staffing at the military medical treatment facilities supports readiness requirements for members of the armed forces and health care personnel.
												
											(e)
											Definitions
 In this section:  (1) The term career appointee has the meaning given that term in section 3132(a)(4) of title 5.
											
												(2)
 The term Defense Health Agency means the Defense Agency established pursuant to Department of Defense Directive 5136.13, or such successor Defense Agency.
											.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1073b the following new item:
								
									
										1073c. Administration of Defense Health Agency and military medical treatment facilities.
									
									.
							
							(b)
							Positions of Surgeon General in the Armed Forces
							
								(1)
								Surgeon General of the Army
 Section 3036 of title 10, United States Code, is amended—  (A) in subsection (d), by striking (1);
								
									(B)
 by redesignating subsection (e) as subsection (g);  (C) by inserting after subsection (d) a new subsection (e);
								
									(D)
 by transferring paragraphs (2) and (3) of subsection (d) to subsection (e), as added by subparagraph (C), and redesignating such paragraphs as paragraphs (1) and (2), respectively; and
								
									(E)
 by adding after subsection (e), as added by subparagraph (C), the following new subsection (f):   (f) (1) The Surgeon General serves as the principal advisor to the Secretary of the Army and the Chief of Staff of the Army on all health and medical matters of the Army, including strategic planning and policy development relating to such matters.
											
												(2)
 The Surgeon General serves as the chief medical advisor of the Army to the Director of the Defense Health Agency on matters pertaining to military health readiness requirements and safety of members of the Army.
											
												(3)
 The Surgeon General, acting under the authority, direction, and control of the Secretary of the Army, shall recruit, organize, train, and equip, medical personnel of the Army.
											.
								
								(2)
								Surgeon General of the Navy
								
									(A)
									In general
 Section 5137 of title 10, United States Code, is amended to read as follows:   5137. Surgeon General: appointment; duties  (a) Appointment The Surgeon General of the Navy shall be appointed by the President, by and with the advice and consent of the Senate, for a term of four years, from officers on the active-duty list of the Navy in any corps of the Navy Medical Department.
											
												(b)
												Duties
												(1)
 The Surgeon General serves as the Chief of the Bureau of Medicine and Surgery and serves as the principal advisor to the Secretary of the Navy and the Chief of Naval Operations on all health and medical matters of the Navy and the Marine Corps, including strategic planning and policy development relating to such matters.
												
													(2)
 The Surgeon General serves as the chief medical advisor of the Navy and the Marine Corps to the Director of the Defense Health Agency on matters pertaining to military health readiness requirements and safety of members of the Navy and the Marine Corps.
												
													(3)
 The Surgeon General, acting under the authority, direction, and control of the Secretary of the Navy, shall recruit, organize, train, and equip, medical personnel of the Navy and the Marine Corps.
												.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 513 of such title is amended by striking the item relating to section 5137 and inserting the following new item:
									
										
											5137. Surgeon General: appointment; duties.
										
										.
								
								(3)
								Surgeon General of the Air Force
								
									(A)
									In general
 Section 8036 of title 10, United States Code, is amended to read as follows:   8036. Surgeon General: appointment; duties  (a) Appointment The Surgeon General of the Air Force shall be appointed by the President, by and with the advice and consent of the Senate from officers of the Air Force who are in the Air Force medical department.
											
												(b)
												Duties
												(1)
 The Surgeon General serves as the principal advisor to the Secretary of the Air Force and the Chief of Staff of the Air Force on all health and medical matters of the Air Force, including strategic planning and policy development relating to such matters.
												
													(2)
 The Surgeon General serves as the chief medical advisor of the Air Force to the Director of the Defense Health Agency on matters pertaining to military health readiness requirements and safety of members of the Air Force.
												
													(3)
 The Surgeon General, acting under the authority, direction, and control of the Secretary of the Air Force, shall recruit, organize, train, and equip, medical personnel of the Air Force.
												.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 805 of such title is amended by striking the item relating to section 8036 and inserting the following new item:
									
										
											8036. Surgeon General: appointment; duties.
										
										.
								
							(c)
							Appointments
 The Secretary of Defense shall make appointments of the positions under section 1073c of title 10, United States Code, as added by subsection (a)—
							
								(1)
 by not later than October 1, 2018; and  (2) by not increasing the number of full-time equivalent employees of the Defense Health Agency.
							
							(d)
							Implementation plan
							
								(1)
								In general
 The Secretary of Defense shall develop a plan to implement section 1073c of title 10, United States Code, as added by subsection (a).
							
								(2)
								Elements
 The plan developed under paragraph (1) shall include the following:  (A) How the Secretary will carry out subsection (a) of such section 1073c.
								
									(B)
 Efforts to eliminate duplicative activities carried out by the elements of the Defense Health Agency and the military departments.
								
									(C)
 Efforts to maximize efficiencies in the activities carried out by the Defense Health Agency.  (D) How the Secretary will implement such section 1073c in a manner that reduces the number of members of the Armed Forces, civilian employees who are full-time equivalent employees, and contractors relating to the headquarters activities of the military health system, as of the date of the enactment of this Act.
								
							(e)
							Reports
							
								(1)
								Interim report
 Not later than March 1, 2017, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing—
								
									(A)
 a preliminary draft of the plan developed under subsection (d)(1); and  (B) any recommendations for legislative actions the Secretary determines necessary to carry out the plan.
								
								(2)
								Final report
 Not later than March 1, 2018, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing the final version of the plan developed under subsection (d)(1).
							
								(3)
								Comptroller General reviews
								
									(A)
 The Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate—
									
										(i)
 a review of the preliminary draft of the plan submitted under paragraph (1) by not later than September 1, 2017; and
									
										(ii)
 a review of the final version of the plan submitted under paragraph (2) by not later than September 1, 2018.
									
									(B)
 Each review of the plan conducted under subparagraph (A) shall determine whether the Secretary has addressed the required elements for the plan under subsection (d)(2).
								
						703.
						Military medical treatment facilities
						
							(a)
							Administration
							
								(1)
								In general
 Chapter 55 of title 10, United States Code, as amended by section 702, is further amended by inserting after section 1073c the following new section:
								
									
										1073d.
										Military medical treatment facilities
										
											(a)
											In general
 To support the medical readiness of the armed forces and the readiness of medical personnel, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall maintain the military medical treatment facilities described in subsections (b), (c), and (d).
										
											(b)
											Medical centers
											(1)
 The Secretary of Defense shall maintain medical centers in areas with a large population of members of the armed forces and covered beneficiaries.
											
												(2)
 Medical centers shall serve as referral facilities for members and covered beneficiaries who require comprehensive health care services that support medical readiness.
											
												(3)
 Medical centers shall consist of the following:  (A) Inpatient and outpatient tertiary care facilities that incorporate specialty and subspecialty care.
												
													(B)
 Graduate medical education programs.  (C) Residency training programs.
												
													(D)
 Level one or level two trauma care capabilities.  (4) The Secretary may designate a medical center as a regional center of excellence for unique and highly specialized health care services, including with respect to polytrauma, organ transplantation, and burn care.
											
											(c)
											Hospitals
											(1)
 The Secretary of Defense shall maintain hospitals in areas where civilian health care facilities are unable to support the health care needs of members of the armed forces and covered beneficiaries.
											
												(2)
 Hospitals shall provide—  (A) inpatient and outpatient health services to maintain medical readiness; and
												
													(B)
 such other programs and functions as the Secretary determines appropriate.  (3) Hospitals shall consist of inpatient and outpatient care facilities with limited specialty care that the Secretary determines—
												
													(A)
 is cost effective; or  (B) is not available at civilian health care facilities in the area of the hospital.
												
											(d)
											Ambulatory care centers
											(1)
 The Secretary of Defense shall maintain ambulatory care centers in areas where civilian health care facilities are able to support the health care needs of members of the armed forces and covered beneficiaries.
											
												(2)
 Ambulatory care centers shall provide the outpatient health services required to maintain medical readiness, including with respect to partnerships established pursuant to section 706 of the National Defense Authorization Act for Fiscal Year 2017.
											
												(3)
 Ambulatory care centers shall consist of outpatient care facilities with limited specialty care that the Secretary determines—
												
													(A)
 is cost effective; or  (B) is not available at civilian health care facilities in the area of the ambulatory care center.
												.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter, as amended by section 702, is further amended by inserting after the item relating to section 1073c the following new item:
								
									
										1073d. Military medical treatment facilities.
									
									.
							
								(3)
								Satellite centers
 In addition to the centers of excellence designated under section 1073d(b)(4) of title 10, United States Code, as added by paragraph (1), the Secretary of Defense may establish satellite centers of excellence to provide specialty care for certain conditions, including with respect to—
								
									(A)
 post-traumatic stress;  (B) traumatic brain injury; and
								
									(C)
 such other conditions as the Secretary considers appropriate.  (b) Exception In carrying out section 1073d of title 10, United States Code, as added by subsection (a)(1), the Secretary of Defense may not restructure or realign the infrastructure of, or modify the health care services provided by, a military medical treatment facility unless the Secretary determines that, if such a restructure, realignment, or modification will eliminate the ability of a covered beneficiary to access health care services at a military medical treatment facility, the covered beneficiary will be able to access such health care services through the purchased care component of the TRICARE program.
						
							(c)
							Update of study
							
								(1)
								In general
 The Secretary of Defense, in collaboration with the Secretaries of the military departments, shall update the report described in paragraph (2) to address the restructuring or realignment of military medical treatment facilities pursuant to section 1073d of title 10, United States Code, as added by subsection (a), including with respect to any expansions or consolidations of such facilities.
							
								(2)
								Report described
 The report described in this paragraph is the Military Health System Modernization Study dated May 29th, 2015, required by section 713(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3414).
							
								(3)
								Submission
 Not later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the updated report under paragraph (1).
							
							(d)
							Implementation plan
							
								(1)
								In general
 Not later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees an implementation plan to restructure or realign the military medical treatment facilities pursuant to section 1073d of title 10, United States Code, as added by subsection (a).
							
								(2)
								Elements
 The implementation plan under paragraph (1) shall include the following:  (A) With respect to each military medical treatment facility—
									
										(i)
 whether the facility will be realigned or restructured under the plan;  (ii) whether the functions of such facility will be expanded or consolidated;
									
										(iii)
 the costs of such realignment or restructuring;  (iv) a description of any changes to the military and civilian personnel assigned to such facility as of the date of the plan;
									
										(v)
 a timeline for such realignment or restructuring;  (vi) the justifications for such realignment or restructuring, including an assessment of the capacity of the civilian health care facilities located near such facility;
									
										(vii)
 a comprehensive assessment of the health care services provided at the facility;  (viii) a description of the current accessibility of covered beneficiaries to health care services provided at the facility and proposed modifications to that accessibility, including with respect to types of services provided;
									
										(ix)
 a description of the current availability of urgent care, emergent care, and specialty care at the facility and in the TRICARE provider network in the area in which the facility is located, and proposed modifications to the availability of such care;
									
										(x)
 a description of the current level of coordination between the facility and local health care providers in the area in which the facility is located and proposed modifications to such level of coordination; and
									
										(xi)
 a description of any unique challenges to providing health care at the facility, with a focus on challenges relating to rural, remote, and insular areas, as appropriate.
									
									(B)
 A description of the relocation of the graduate medical education programs and the residency programs.
								
									(C)
 A description of the plans to assist members of the Armed Forces and covered beneficiaries with travel and lodging, if necessary, in connection with the receipt of specialty care services at regional centers of excellence designated under subsection (b)(4) of such section 1073d.
								
									(D)
 A description of how the Secretary will carry out subsection (b).  (3) GAO report Not later than 60 days after the date on which the Secretary of Defense submits the report under paragraph (1), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a review of such report.
							
							(e)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  704. Access to urgent and primary care under TRICARE program  (a) In general Chapter 55 of title 10, United States Code, is amended by inserting after section 1077 the following new section:
							
								
									1077a.
									Access to military medical treatment facilities and other facilities
									
										(a)
										Urgent care
										(1)
 The Secretary of Defense shall ensure that military medical treatment facilities, at locations the Secretary determines appropriate, provide urgent care services for members of the armed forces and covered beneficiaries until 11:00 p.m. each day.
										
											(2)
 With respect to areas in which a military medical treatment facility covered by paragraph (1) is not located, the Secretary shall ensure that members of the armed forces and covered beneficiaries may access urgent care clinics through the health care provider network under the TRICARE program.
										
											(3)
 A covered beneficiary may access urgent care services without the need for preauthorization for such services.
										
											(4)
 The Secretary shall—  (A) publish information about changes in access to urgent care under the TRICARE program—
												
													(i)
 on the primary publicly available Internet website of the Department; and  (ii) on the primary publicly available Internet website of each military medical treatment facility; and
												
												(B)
 ensure that such information is made available on the publicly available Internet website of each current managed care support contractor that has established a health care provider network under the TRICARE program.
											
										(b)
										Nurse advice line
 The Secretary shall ensure that the nurse advice line of the Department directs covered beneficiaries seeking access to care to the source of the most appropriate level of health care required to treat the medical conditions of the beneficiaries, including urgent care services described in subsection (a).
									
										(c)
										Primary care clinics
										(1)
 The Secretary shall ensure that primary care clinics at military medical treatment facilities are available for members of the armed forces and covered beneficiaries between the hours determined appropriate under paragraph (2), including with respect to expanded hours described in subparagraph (B) of such paragraph.
										
											(2)
											(A)
 The Secretary shall determine the hours that each primary care clinic at a military medical treatment facility is available for members of the armed forces and covered beneficiaries based on—
												
													(i)
 the needs of the military medical treatment facility to meet the access standards under the TRICARE Prime program; and
												
													(ii)
 the primary care utilization patterns of members and covered beneficiaries at such military medical treatment facility.
												
												(B)
 The primary care clinic hours at a military medical treatment facility determined under subparagraph (A) shall include expanded hours beyond regular business hours during weekdays and the weekend if the Secretary determines under such subparagraph that sufficient demand exists at the military medical treatment facility for such expanded primary care clinic hours.
											.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1077 the following new item:
							
								
									1077a. Access to military medical treatment facilities and other facilities
								
								.
						
							(c)
							Implementation
 The Secretary of Defense shall implement—  (1) subsection (a) of section 1077a of title 10, United States Code, as added by subsection (a) of this section, by not later than one year after the date of the enactment of this Act; and
							
								(2)
 subsection (c) of such section by not later than 180 days after the date of the enactment of this Act.
							
						705.
						Value-based purchasing and acquisition of managed care support contracts for TRICARE program
						
							(a)
							Value-based health care
							
								(1)
								In general
 The Secretary of Defense shall develop and implement value-based incentive programs as part of any contract awarded under chapter 55 of title 10, United States Code, for the provision of health care services to covered beneficiaries to encourage health care providers under the TRICARE program (including physicians, hospitals, and other persons and facilities involved in providing such health care services) to improve the following:
								
									(A)
 The quality of health care provided to covered beneficiaries under the TRICARE program.  (B) The experience of covered beneficiaries in receiving health care under the TRICARE program.
								
									(C)
 The health of covered beneficiaries.  (2) Value-based incentive programs  (A) Development In developing value-based incentive programs under paragraph (1), the Secretary shall—
									
										(i)
 link payments to health care providers under the TRICARE program to improved performance with respect to quality, cost, and reducing the provision of inappropriate care;
									
										(ii)
 consider the characteristics of the population of covered beneficiaries affected by the value-based incentive program;
									
										(iii)
 consider how the value-based incentive program would affect the receipt of health care under the TRICARE program by such covered beneficiaries;
									
										(iv)
 establish or maintain an assurance that such covered beneficiaries will have timely access to health care during the operation of the value-based incentive program;
									
										(v)
 ensure that such covered beneficiaries do not incur any additional costs by reason of the value-based incentive program; and
									
										(vi)
 consider such other factors as the Secretary considers appropriate.  (B) Scope and metrics With respect to a value-based incentive program developed and implemented under paragraph (1), the Secretary shall ensure that—
									
										(i)
 the size, scope, and duration of the value-based incentive program is reasonable in relation to the purpose of the value-based incentive program; and
									
										(ii)
 the value-based incentive program relies on the core quality performance metrics adopted pursuant to section 728.
									
								(3)
								Use of existing models
 In developing a value-based incentive program under paragraph (1), the Secretary may adapt a value-based incentive program conducted by a TRICARE managed care support contractor, the Centers for Medicare & Medicaid Services, or any other Federal Government, State government, or commercial health care program.
							
							(b)
							Transfer of contracting responsibility
 With respect to the acquisition of any managed care support contracts under the TRICARE program initiated after the date of the enactment of this Act, the Secretary of Defense shall transfer contracting responsibility for the solicitation and award of such contracts from the Defense Health Agency to the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics.
						
							(c)
							Acquisition of contracts
							
								(1)
								Strategy
 Not later than January 1, 2018, the Secretary of Defense shall develop and implement a strategy to ensure that managed care support contracts under the TRICARE program entered into with private sector entities, other than overseas medical support contracts—
								
									(A)
 improve access to health care for covered beneficiaries;  (B) improve health outcomes for covered beneficiaries;
								
									(C)
 improve the quality of health care received by covered beneficiaries;  (D) enhance the experience of covered beneficiaries in receiving health care; and
								
									(E)
 lower per capita costs to the Department of Defense of health care provided to covered beneficiaries.
								
								(2)
								Applicability of strategy
								
									(A)
									In general
 The strategy required by paragraph (1) shall apply to all managed care support contracts under the TRICARE program entered into with private sector entities.
								
									(B)
									Modification of contracts
 Contracts entered into prior to the implementation of the strategy required by paragraph (1) shall be modified to ensure consistency with such strategy.
								
								(3)
								Local, regional, and national health plans
 In developing and implementing the strategy required by paragraph (1), the Secretary shall ensure that local, regional, and national health plans have an opportunity to participate in the competition for managed care support contracts under the TRICARE program.
							
								(4)
								Continuous innovation
 The strategy required by paragraph (1) shall include incentives for the incorporation of innovative ideas and solutions into managed care support contracts under the TRICARE program through the use of teaming agreements, subcontracts, and other contracting mechanisms that can be used to develop and continuously refresh high-performing networks of health care providers at the national, regional, and local level.
							
								(5)
								Elements of strategy
 The strategy required by paragraph (1) shall provide for the following with respect to managed care support contracts under the TRICARE program:
								
									(A)
 The maximization of flexibility in the design and configuration of networks of individual and institutional health care providers, including a focus on the development of high-performing networks of health care providers.
								
									(B)
 The establishment of an integrated medical management system between military medical treatment facilities and health care providers in the private sector that, when appropriate, effectively coordinates and integrates health care across the continuum of care.
								
									(C)
 With respect to telehealth services—  (i) the maximization of the use of such services to provide real-time interactive communications between patients and health care providers and remote patient monitoring; and
									
										(ii)
 the use of standardized payment methods to reimburse health care providers for the provision of such services.
									
									(D)
 The use of value-based reimbursement methodologies, including through the use of value-based incentive programs under subsection (a), that transfer financial risk to health care providers and managed care support contractors.
								
									(E)
 The use of financial incentives for contractors and health care providers to receive an equitable share in the cost savings to the Department resulting from improvement in health outcomes for covered beneficiaries and the experience of covered beneficiaries in receiving health care.
								
									(F)
 The use of incentives that emphasize prevention and wellness for covered beneficiaries receiving health care services from private sector entities to seek such services from high-value health care providers.
								
									(G)
 The adoption of a streamlined process for enrollment of covered beneficiaries to receive health care and timely assignment of primary care managers to covered beneficiaries.
								
									(H)
 The elimination of the requirement for a referral to be authorized prior receiving specialty care services at a facility of the Department of Defense or through the TRICARE program.
								
									(I)
 The use of incentives to encourage covered beneficiaries to participate in medical and lifestyle intervention programs.
								
								(6)
								Rural, remote, and isolated areas
 In developing and implementing the strategy required by paragraph (1), the Secretary shall—  (A) assess the unique characteristics of providing health care services in Alaska, Hawaii, and the territories and possessions of the United States, and in rural, remote, or isolated locations in the contiguous 48 States;
								
									(B)
 consider the various challenges inherent in developing robust networks of health care providers in those locations;
								
									(C)
 develop a provider reimbursement rate structure in those locations that ensures—  (i) timely access of covered beneficiaries to health care services;
									
										(ii)
 the delivery of high-quality primary and specialty care;  (iii) improvement in health outcomes for covered beneficiaries; and
									
										(iv)
 an enhanced experience of care for covered beneficiaries; and  (D) ensure that managed care support contracts under the TRICARE program in those locations will—
									
										(i)
 establish individual and institutional provider networks that will provide timely access to care for covered beneficiaries, including pursuant to such networks relating to an Indian tribe or tribal organization that is party to the Alaska Native Health Compact with the Indian Health Service or has entered into a contract with the Indian Health Service to provide health care in rural Alaska or other locations in the United States; and
									
										(ii)
 deliver high-quality care, better health outcomes, and a better experience of care for covered beneficiaries.
									
							(d)
							Report prior to certain contract modifications
 Not later than 60 days before the date on which the Secretary of Defense first modifies a contract awarded under chapter 55 of title 10, United States Code, to implement a value-based incentive program under subsection (a), or the managed care support contract acquisition strategy under subsection (c), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on any implementation plan of the Secretary with respect to such value-based incentive program or managed care support contract acquisition strategy.
						
							(e)
							Comptroller General report
							
								(1)
								In general
 Not later than 180 days after the date on which the Secretary submits the report under subsection (d), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that assesses the compliance of the Secretary of Defense with the requirements of subsection (a) and subsection (c).
							
								(2)
								Elements
 The report required by paragraph (1) shall include an assessment of the following:  (A) Whether the approach of the Department of Defense for acquiring managed care support contracts under the TRICARE program—
									
										(i)
 improves access to care;  (ii) improves health outcomes;
									
										(iii)
 improves the experience of care for covered beneficiaries; and  (iv) lowers per capita health care costs.
									
									(B)
 Whether the Department has, in its requirements for managed care support contracts under the TRICARE program, allowed for—
									
										(i)
 maximum flexibility in network design and development;  (ii) integrated medical management between military medical treatment facilities and network providers;
									
										(iii)
 the maximum use of the full range of telehealth services;  (iv) the use of value-based reimbursement methods that transfer financial risk to health care providers and managed care support contractors;
									
										(v)
 the use of prevention and wellness incentives to encourage covered beneficiaries to seek health care services from high-value providers;
									
										(vi)
 a streamlined enrollment process and timely assignment of primary care managers;  (vii) the elimination of the requirement to seek authorization for referrals for specialty care services;
									
										(viii)
 the use of incentives to encourage covered beneficiaries to engage in medical and lifestyle intervention programs; and
									
										(ix)
 the use of financial incentives for contractors and health care providers to receive an equitable share in cost savings resulting from improvements in health outcomes and the experience of care for covered beneficiaries.
									
									(C)
 Whether the Department has considered, in developing requirements for managed care support contracts under the TRICARE program, the following:
									
										(i)
 The unique characteristics of providing health care services in Alaska, Hawaii, and the territories and possessions of the United States, and in rural, remote, or isolated locations in the contiguous 48 States;
									
										(ii)
 The various challenges inherent in developing robust networks of health care providers in those locations.
									
										(iii)
 A provider reimbursement rate structure in those locations that ensures—  (I) timely access of covered beneficiaries to health care services;
										
											(II)
 the delivery of high-quality primary and specialty care;  (III) improvement in health outcomes for covered beneficiaries; and
										
											(IV)
 an enhanced experience of care for covered beneficiaries.  (f) Definitions In this section:
							
								(1)
 The terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  (2) The term high-performing networks of health care providers means networks of health care providers that, in addition to such other requirements as the Secretary of Defense may specify for purposes of this section, do the following:
								
									(A)
 Deliver high quality health care as measured by leading health quality measurement organizations such as the National Committee for Quality Assurance and the Agency for Healthcare Research and Quality.
								
									(B)
 Achieve greater efficiency in the delivery of health care by identifying and implementing within such network improvement opportunities that guide patients through the entire continuum of care, thereby reducing variations in the delivery of health care and preventing medical errors and duplication of medical services.
								
									(C)
 Improve population-based health outcomes by using a team approach to deliver case management, prevention, and wellness services to high-need and high-cost patients.
								
									(D)
 Focus on preventive care that emphasizes—  (i) early detection and timely treatment of disease;
									
										(ii)
 periodic health screenings; and  (iii) education regarding healthy lifestyle behaviors.
									
									(E)
 Coordinate and integrate health care across the continuum of care, connecting all aspects of the health care received by the patient, including the patient’s health care team.
								
									(F)
 Facilitate access to health care providers, including—  (i) after-hours care;
									
										(ii)
 urgent care; and  (iii) through telehealth appointments, when appropriate.
									
									(G)
 Encourage patients to participate in making health care decisions.  (H) Use evidence-based treatment protocols that improve the consistency of health care and eliminate ineffective, wasteful health care practices.
								
						706.
						Establishment of high performance military-civilian integrated health delivery systems
						
							(a)
							In general
 Not later than January 1, 2018, the Secretary of Defense shall establish military-civilian integrated health delivery systems through partnerships with other health systems, including local or regional health systems in the private sector—
							
								(1)
 to improve access to health care for covered beneficiaries;  (2) to enhance the experience of covered beneficiaries in receiving health care;
							
								(3)
 to improve health outcomes for covered beneficiaries;  (4) to share resources between the Department of Defense and the private sector, including such staff, equipment, and training assets as may be required to carry out such integrated health delivery systems;
							
								(5)
 to maintain services within military treatment facilities that are essential for the maintenance of operational medical force readiness skills of health care providers of the Department; and
							
								(6)
 to provide members of the Armed Forces with additional training opportunities to maintain such readiness skills.
							
							(b)
							Elements of systems
 Each military-civilian integrated health delivery system established under subsection (a) shall—  (1) deliver high quality health care as measured by leading national health quality measurement organizations;
							
								(2)
 achieve greater efficiency in the delivery of health care by identifying and implementing within each such system improvement opportunities that guide patients through the entire continuum of care, thereby reducing variations in the delivery of health care and preventing medical errors and duplication of medical services;
							
								(3)
 improve population-based health outcomes by using a team approach to deliver case management, prevention, and wellness services to high-need and high-cost patients;
							
								(4)
 focus on preventive care that emphasizes—  (A) early detection and timely treatment of disease;
								
									(B)
 periodic health screenings; and  (C) education regarding healthy lifestyle behaviors;
								
								(5)
 coordinate and integrate health care across the continuum of care, connecting all aspects of the health care received by the patient, including the patient’s health care team;
							
								(6)
 facilitate access to health care providers, including—  (A) after-hours care;
								
									(B)
 urgent care; and  (C) through telehealth appointments, when appropriate;
								
								(7)
 encourage patients to participate in making health care decisions;  (8) use evidence-based treatment protocols that improve the consistency of health care and eliminate ineffective, wasteful health care practices; and
							
								(9)
 improve coordination of behavioral health services with primary health care.  (c) Agreements  (1) In general In establishing military-civilian integrated health delivery systems through partnerships under subsection (a), the Secretary shall seek to enter into memoranda of understanding or contracts between military treatment facilities and health maintenance organizations, health care centers of excellence, public or private academic medical institutions, regional health organizations, integrated health systems, accountable care organizations, and such other health systems as the Secretary considers appropriate.
							
								(2)
								Private sector care
 Memoranda of understanding and contracts entered into under paragraph (1) shall ensure that covered beneficiaries are eligible to enroll in and receive medical services under the private sector components of military-civilian integrated health delivery systems established under subsection (a).
							
								(3)
								Value-based reimbursement methodologies
 The Secretary shall incorporate value-based reimbursement methodologies, such as capitated payments, bundled payments, or pay for performance, into memoranda of understanding and contracts entered into under paragraph (1) to reimburse entities for medical services provided to covered beneficiaries under such memoranda of understanding and contracts.
							
								(4)
								Quality of care
 Each memorandum of understanding or contract entered into under paragraph (1) shall ensure that the quality of services received by covered beneficiaries through a military-civilian integrated health delivery system under such memorandum of understanding or contract is at least comparable to the quality of services received by covered beneficiaries from a military treatment facility.
							
							(d)
							Covered beneficiary defined
 In this section, the term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code.  707. Joint Trauma System  (a) Plan  (1) In general Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan to establish a Joint Trauma System within the Defense Health Agency that promotes improved trauma care to members of the Armed Forces and other individuals who are eligible to be treated for trauma at a military medical treatment facility.
							
								(2)
								Implementation
 The Secretary shall implement the plan under paragraph (1) after a 90-day period has elapsed following the date on which the Comptroller General of the United States is required to submit to the Committees on Armed Services of the House of Representatives and the Senate the review under subsection (c). In implementing such plan, the Secretary shall take into account any recommendation made by the Comptroller General under such review.
							
							(b)
							Elements
 The Joint Trauma System described in subsection (a)(1) shall include the following elements:  (1) Serve as the reference body for all trauma care provided across the military health system.
							
								(2)
 Establish standards of care for trauma services provided at military medical treatment facilities.  (3) Coordinate the translation of research from the centers of excellence of the Department of Defense into standards of clinical trauma care.
							
								(4)
 Coordinate the incorporation of lessons learned from the trauma education and training partnerships pursuant to section 708 into clinical practice.
							
							(c)
							Review
 Not later than 180 days after the date on which the Secretary submits to the Committees on Armed Services of the House of Representatives and the Senate the implementation plan under subsection (a)(1), the Comptroller General of the United States shall submit to such committees a review of such plan to determine if each element under subsection (b) is included in such plan.
						
							(d)
							Review of military trauma system
 In establishing a Joint Trauma System, the Secretary of Defense may seek to enter into an agreement with a non-governmental entity with subject matter experts to—
							
								(1)
 conduct a system-wide review of the military trauma system, including a comprehensive review of combat casualty care and wartime trauma systems during the period beginning on January 1, 2001, and ending on the date of the review, including an assessment of lessons learned to improve combat casualty care in future conflicts; and
							
								(2)
 make publicly available a report containing such review and recommendations to establish a comprehensive trauma system for the Armed Forces.
							
						708.
						Joint Trauma Education and Training Directorate
						
							(a)
							Establishment
 The Secretary of Defense shall establish a Joint Trauma Education and Training Directorate (in this section referred to as the Directorate) to ensure that the traumatologists of the Armed Forces maintain readiness and are able to be rapidly deployed for future armed conflicts. The Secretary shall carry out this section in collaboration with the Secretaries of the military departments.
						
							(b)
							Duties
 The duties of the Directorate are as follows:  (1) To enter into and coordinate the partnerships under subsection (c).
							
								(2)
 To establish the goals of such partnerships necessary for trauma teams led by traumatologists to maintain professional competency in trauma care.
							
								(3)
 To establish metrics for measuring the performance of such partnerships in achieving such goals.  (4) To develop methods of data collection and analysis for carrying out paragraph (3).
							
								(5)
 To communicate and coordinate lessons learned from such partnerships with the Joint Trauma System established under section 707.
							
								(6)
 To develop standardized combat casualty care instruction for all members of the Armed Forces, including the use of standardized trauma training platforms.
							
								(7)
 To develop a comprehensive trauma care registry to compile relevant data from point of injury through rehabilitation of members of the Armed Forces.
							
								(8)
 To develop quality of care outcome measures for combat casualty care.  (9) To direct the conduct of research on the leading causes of morbidity and mortality of members of the Armed Forces in combat.
							
							(c)
							Partnerships
							
								(1)
								In general
 The Secretary may enter into partnerships with civilian academic medical centers and large metropolitan teaching hospitals that have level I civilian trauma centers to provide integrated combat trauma teams, including forward surgical teams, with maximum exposure to a high volume of patients with critical injuries.
							
								(2)
								Trauma teams
 Under the partnerships entered into with civilian academic medical centers and large metropolitan teaching hospitals under paragraph (1), trauma teams of the Armed Forces led by traumatologists of the Armed Forces shall embed within the trauma centers of the medical centers and hospitals on an enduring basis.
							
								(3)
								Selection
 The Secretary shall select civilian academic medical centers and large metropolitan teaching hospitals to enter into partnerships under paragraph (1) based on patient volume, acuity, and other factors the Secretary determines necessary to ensure that the traumatologists of the Armed Forces and the associated clinical support teams have adequate and continuous exposure to critically injured patients.
							
								(4)
								Consideration
 In entering into partnerships under paragraph (1), the Secretary may consider the experiences and lessons learned by the military departments that have entered into memoranda of understanding with civilian medical centers for trauma care.
							
							(d)
							Personnel management plan
							
								(1)
								Plan
 The Secretary shall establish a personnel management plan for the following wartime medical specialties:
								
									(A)
 Emergency medical services and prehospital care.  (B) Trauma surgery.
								
									(C)
 Critical care.  (D) Anesthesiology.
								
									(E)
 Emergency medicine.  (F) Other wartime medical specialties the Secretary determines appropriate for purposes of the plan.
								
								(2)
								Elements
 The elements of the plan established under paragraph (1) shall include, at a minimum, the following:
								
									(A)
 An accession plan for the number of qualified medical personnel to maintain wartime medical specialties on an annual basis in order to maintain the required number of trauma teams as determined by the Secretary.
								
									(B)
 The number of positions required in each such medical specialty.  (C) Crucial organizational and operational assignments for personnel in each such medical specialty.
								
									(D)
 Career pathways for personnel in each such medical specialty.  (3) Implementation The Secretaries of the military departments shall carry out the plan established under paragraph (1).
							
							(e)
							Implementation plan
 Not later than July 1, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate an implementation plan for establishing the Joint Trauma Education and Training Directorate under subsection (a), entering into partnerships under subsection (c), and establishing the plan under subsection (d).
						
							(f)
							Level I civilian trauma center defined
 In this section, the term level I civilian trauma center means a comprehensive regional resource that is a tertiary care facility central to the trauma system and is capable of providing total care for every aspect of injury from prevention through rehabilitation.
						
						709.
						Standardized system for scheduling medical appointments at military treatment facilities
						
							(a)
							Standardized system
							
								(1)
								In general
 Not later than January 1, 2018, the Secretary of Defense shall implement a system for scheduling medical appointments at military treatment facilities that is standardized throughout the military health system to enable timely access to care for covered beneficiaries.
							
								(2)
								Lack of variance
 The system implemented under paragraph (1) shall ensure that the appointment scheduling processes and procedures used within the military health system do not vary among military treatment facilities.
							
							(b)
							Sole system
 Upon implementation of the system under subsection (a), no military treatment facility may use an appointment scheduling process other than such system.
						
							(c)
							Scheduling of appointments
							
								(1)
								In general
 Under the system implemented under subsection (a), each military treatment facility shall use a centralized appointment scheduling capability for covered beneficiaries that includes the ability to schedule appointments manually via telephone as described in paragraph (2) or automatically via a device that is connected to the Internet through an online scheduling system described in paragraph (3).
							
								(2)
								Telephone appointment process
								
									(A)
									In general
 In the case of a covered beneficiary who contacts a military treatment facility via telephone to schedule an appointment under the system implemented under subsection (a), the Secretary shall implement standard processes to ensure that the needs of the covered beneficiary are met during the first such telephone call.
								
									(B)
									Matters included
 The standard processes implemented under subparagraph (A) shall include the following:  (i) The ability of a covered beneficiary, during the telephone call to schedule an appointment, to also schedule wellness visits or follow-up appointments during the 180-day period beginning on the date of the request for the visit or appointment.
									
										(ii)
 The ability of a covered beneficiary to indicate the process through which the covered beneficiary prefers to be reminded of future appointments, which may include reminder telephone calls, emails, or cellular text messages to the covered beneficiary at specified intervals prior to appointments.
									
								(3)
								Online system
								
									(A)
									In general
 The Secretary shall implement an online scheduling system that is available 24 hours per day, seven days per week, for purposes of scheduling appointments under the system implemented under subsection (a).
								
									(B)
									Capabilities of online system
 The online scheduling system implemented under subparagraph (A) shall have the following capabilities:
									
										(i)
 An ability to send automated email and text message reminders, including repeat reminders, to patients regarding upcoming appointments.
									
										(ii)
 An ability to store appointment records to ensure rapid access by medical personnel to appointment data.
									
							(d)
							Standards for productivity of health care providers
							
								(1)
								In general
 The Secretary shall implement standards for the productivity of health care providers at military treatment facilities.
							
								(2)
								Matters considered
 In developing standards under paragraph (1), the Secretary shall consider—  (A) civilian benchmarks for measuring the productivity of health care providers;
								
									(B)
 the optimal number of medical appointments for each health care provider that would be required, as determined by the Secretary, to maintain access of covered beneficiaries to health care from the Department; and
								
									(C)
 the readiness requirements of the Armed Forces.  (e) Plan  (1) In general Not later than January 1, 2017, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a comprehensive plan to implement the system required under subsection (a).
							
								(2)
								Elements
 The plan required under paragraph (1) shall include the following:  (A) A description of the manual appointment process to be used at military treatment facilities under the system required under subsection (a).
								
									(B)
 A description of the automated appointment process to be used at military treatment facilities under such system.
								
									(C)
 A timeline for the full implementation of such system throughout the military health system.  (f) Briefing Not later than February 1, 2018, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the implementation of the system required under subsection (a) and the standards for the productivity of health care providers required under subsection (d).
						
							(g)
							Report on missed appointments
							
								(1)
								In general
 Not later than March 1 each year, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the total number of medical appointments at military treatment facilities for which a covered beneficiary failed to appear without prior notification during the one-year period preceding the submittal of the report.
							
								(2)
								Elements
 Each report under paragraph (1) shall include for each military treatment facility the following:  (A) An identification of the top five reasons for a covered beneficiary missing an appointment.
								
									(B)
 A comparison of the number of missed appointments for specialty care versus primary care.  (C) An estimate of the cost to the Department of Defense of missed appointments.
								
									(D)
 An assessment of strategies to reduce the number of missed appointments.  (h) Covered beneficiary defined In this section, the term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code.
						
					B
					Other health care benefits
					
						711.
						Extended TRICARE program coverage for certain members of the National Guard and dependents during
			 certain disaster response duty
						
							(a)
							In general
 Chapter 55 of title 10, United States Code, is amended by inserting after section 1076e the following new section:
							
								
									1076f.
									TRICARE program: extension of coverage for certain members of the National Guard and dependents
			 during certain disaster response duty
									
										(a)
										Extended coverage
 During a period in which a member of the National Guard is performing disaster response duty, the member may be treated as being on active duty for a period of more than 30 days for purposes of the eligibility of the member and dependents of the member for health care benefits under the TRICARE program if such period immediately follows a period in which the member served on full-time National Guard duty under section 502(f) of title 32, including pursuant to chapter 9 of such title, unless the Governor of the State (or, with respect to the District of Columbia, the mayor of the District of Columbia) determines that such extended eligibility is not in the best interest of the member or the State.
									
										(b)
										Contribution by State
										(1)
 The Secretary shall charge a State for the costs of providing coverage under the TRICARE program to members of the National Guard of the State and the dependents of the members pursuant to subsection (a). Such charges shall be paid from the funds of the State or from any other non-Federal funds.
										
											(2)
 Any amounts received by the Secretary under paragraph (1) shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section, including to carry out subsection (a) of this section.
										
										(c)
										Definitions
 In this section:  (1) The term disaster response duty means duty performed by a member of the National Guard in State status pursuant to an emergency declaration by the Governor of the State (or, with respect to the District of Columbia, the mayor of the District of Columbia) in response to a disaster or in preparation for an imminent disaster.
										
											(2)
 The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
										.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1076e the following new item:
							
								
									1076f. TRICARE program: extension of coverage for certain members of the National Guard and
			 dependents during certain disaster response duty.
								
								.
						
						712.
						Continuity of health care coverage for Reserve Components
						
							(a)
							Study
							
								(1)
								In general
 The Secretary of Defense shall conduct a study of options for providing health care coverage that improves the continuity of health care provided to current and former members of the Selected Reserve of the Ready Reserve who are not—
								
									(A)
 serving on active duty;  (B) eligible for the Transitional Assistance Management Program under section 1145 of title 10, United States Code; or
								
									(C)
 eligible for the Federal Employees Health Benefit Program.  (2) Elements The study under paragraph (1) shall address the following:
								
									(A)
 Whether to allow current and former members of the Selected Reserve to participate in the Federal Employees Health Benefit Program.
								
									(B)
 Whether to pay a stipend to current and former members to continue coverage in a health plan obtained by the member.
								
									(C)
 Whether to allow current and former members to participate in the TRICARE program under section 1076d of title 10, United States Code.
								
									(D)
 Whether to amend section 1076f of title 10, United States Code, as added by section 711, to require the extension of TRICARE program coverage for members of the National Guard assigned to Homeland Response Force Units mobilized for a State emergency pursuant to chapter 9 of title 32, United States Code.
								
									 (E)
 The findings and recommendations under section 748.  (F) Any other options for providing health care coverage to current and former members of the Selected Reserve the Secretary considers appropriate.
								
								(3)
								Consultation
 In carrying out the study under paragraph (1), the Secretary shall consult with, and obtain the opinions of, current and former members of the Selected Reserve, including the leadership of the Selected Reserve.
							
								(4)
								Submission
								
									(A)
									Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study under paragraph (1).
								
									(B)
									Matters included
 The report under subparagraph (A) shall include the following:  (i) A description of the health care coverage options addressed by the Secretary under paragraph (2).
									
										(ii)
 Identification of such health care coverage option that the Secretary recommends as the best option.
									
										(iii)
 The justifications for such recommended best option.  (iv) The number and proportion of the current and former members of the Selected Reserve projected to participate in such recommended best option.
									
										(v)
 A determination of the appropriate cost sharing for such recommended best option with respect to the percentage contribution as a monthly premium for current members of the Selected Reserve.
									
										(vi)
 An estimate of the cost of implementing such recommended best option.  (vii) Any legislative language required to implement such recommended best option.
									
							(b)
							Pilot program
							
								(1)
								Authorization
 The Secretary of Defense and the Director may jointly carry out a pilot program, at the election of the Secretary, under which the Director provides commercial health insurance coverage to eligible reserve component members who enroll in a health benefits plan under paragraph (4) as an individual, for self plus one coverage, or for self and family coverage.
							
								(2)
								Elements
 The pilot program shall—  (A) provide for enrollment by eligible reserve component members, at the election of the member, in a health benefits plan under paragraph (4) during an open enrollment period established by the Director for purposes of this subsection;
								
									(B)
 include a variety of national and regional health benefits plans that—  (i) meet the requirements of this subsection;
									
										(ii)
 are broadly representative of the health benefits plans available in the commercial market; and  (iii) do not contain unnecessary restrictions, as determined by the Director; and
									
									(C)
 offer a sufficient number of health benefits plans in order to provide eligible reserve component beneficiaries with an ample choice of health benefits plans, as determined by the Director.
								
								(3)
								Duration
 If the Secretary elects to carry out the pilot program, the Secretary and the Director shall carry out the pilot program for not less than five years.
							
								(4)
								Health benefits plans
								
									(A)
									In general
 In providing health insurance coverage under the pilot program, the Director shall contract with qualified carriers for a variety of health benefits plans.
								
									(B)
									Description of plans
 Health benefits plans contracted for under this subsection—  (i) may vary by type of plan design, covered benefits, geography, and price;
									
										(ii)
 shall include maximum limitations on out-of-pocket expenses paid by an eligible reserve component beneficiary for the health care provided; and
									
										(iii)
 may not exclude an eligible reserve component member who chooses to enroll.  (C) Quality of plans The Director shall ensure that each health benefits plan offered under this subsection offers a high degree of quality, as determined by criteria that include—
									
										(i)
 access to an ample number of medical providers, as determined by the Director;  (ii) adherence to industry-accepted quality measurements, as determined by the Director;
									
										(iii)
 access to benefits described in paragraph (5), including ease of referral for health care services; and
									
										(iv)
 inclusion in the services covered by the plan of advancements in medical treatments and technology as soon as practicable in accordance with generally accepted standards of medicine.
									
								(5)
								Benefits
 A health benefits plan offered by the Director under this subsection shall include, at a minimum, the following benefits:
								
									(A)
 The health care benefits provided under chapter 55 of title 10, United States Code, excluding pharmaceutical, dental, and extended health care option benefits.
								
									(B)
 Such other benefits as the Director determines appropriate.  (6) Care at facilities of uniformed services  (A) In general If an eligible reserve component beneficiary receives benefits described in paragraph (5) at a facility of the uniformed services, the health benefits plan under which the beneficiary is covered shall be treated as a third-party payer under section 1095 of title 10, United States Code, and shall pay charges for such benefits as determined by the Secretary.
								
									(B)
									Military medical treatment facilities
 The Secretary, in consultation with the Director—  (i) may contract with qualified carriers with which the Director has contracted under paragraph (4) to provide health insurance coverage for health care services provided at military treatment facilities under this subsection; and
									
										(ii)
 may receive payments under section 1095 of title 10, United States Code, from qualified carriers for health care services provided at military medical treatment facilities under this subsection.
									
								(7)
								Special rule relating to active duty period
								
									(A)
									In general
 An eligible reserve component member may not receive benefits under a health benefits plan under this subsection during any period in which the member is serving on active duty for more than 30 days.
								
									(B)
									Treatment of dependents
 Subparagraph (A) does not affect the coverage under a health benefits plan of any dependent of an eligible reserve component member.
								
								(8)
								Eligibility for Federal Employees Health Benefits Program
 An individual is not eligible to enroll in or be covered under a health benefits plan under this subsection if the individual is eligible to enroll in a health benefits plan under the Federal Employees Health Benefits Program.
							
								(9)
								Cost sharing
								
									(A)
									Responsibility for payment
									
										(i)
										In general
 Except as provided in clause (ii), an eligible reserve component member shall pay an annual premium amount calculated under subparagraph (B) for coverage under a health benefits plan under this subsection and additional amounts described in subparagraph (C) for health care services in connection with such coverage.
									
										(ii)
										Active duty period
										
											(I)
											In general
 During any period in which an eligible reserve component member is serving on active duty for more than 30 days, the eligible reserve component member is not responsible for paying any premium amount under subparagraph (B) or additional amounts under subparagraph (C).
										
											(II)
											Coverage of dependents
 With respect to a dependent of an eligible reserve component member that is covered under a health benefits plan under this subsection, during any period described in subclause (I) with respect to the member, the Secretary shall, on behalf of the dependent, pay 100 percent of the total annual amount of a premium for coverage of the dependent under the plan and such cost-sharing amounts as may be applicable under the plan.
										
									(B)
									Premium amount
									
										(i)
										In general
 The annual premium calculated under this subparagraph is an amount equal to 28 percent of the total annual amount of a premium under the health benefits plan selected.
									
										(ii)
										Types of coverage
 The premium amounts calculated under this subparagraph shall include separate calculations for—  (I) coverage as an individual;
										
											(II)
 self plus one coverage; and  (III) self and family coverage.
										
									(C)
									Additional amounts
 The additional amounts described in this subparagraph with respect to an eligible reserve component member are such cost-sharing amounts as may be applicable under the health benefits plan under which the member is covered.
								
								(10)
								Contracting
								
									(A)
									In general
 In contracting for health benefits plans under paragraph (4), the Director may contract with qualified carriers in a manner similar to the manner in which the Director contracts with carriers under section 8902 of title 5, United States Code, including that—
									
										(i)
 a contract under this subsection shall be for a uniform term of not less than one year, but may be made automatically renewable from term to term in the absence of notice of termination by either party;
									
										(ii)
 a contract under this subsection shall contain a detailed statement of benefits offered and shall include such maximums, limitations, exclusions, and other definitions of benefits determined by the Director in accordance with paragraph (5);
									
										(iii)
 a contract under this subsection shall ensure that an eligible reserve component member who is eligible to enroll in a health benefits plan pursuant to such contract is able to enroll in such plan; and
									
										(iv)
 the terms of a contract under this subsection relating to the nature, provision, or extent of coverage or benefits (including payments with respect to benefits) shall supersede and preempt any conflicting State or local law.
									
									(B)
									Evaluation of financial solvency
 The Director shall perform a thorough evaluation of the financial solvency of an insurance carrier before entering into a contract with the insurance carrier under subparagraph (A).
								
								(11)
								Recommendations and data
								
									(A)
									In general
 The Secretary of Defense, in consultation with the Secretary of Homeland Security, shall provide recommendations and data to the Director with respect to—
									
										(i)
 matters involving military medical treatment facilities;  (ii) matters unique to eligible reserve component members and dependents of such members; and
									
										(iii)
 such other strategic guidance necessary for the Director to administer this subsection as the Secretary of Defense, in consultation with the Secretary of Homeland Security, considers appropriate.
									
									(B)
									Limitation on implementation
 The Director shall not implement any recommendation provided by the Secretary of Defense under subparagraph (A) if the Director determines that the implementation of the recommendation would result in eligible reserve components beneficiaries receiving less generous health benefits under this subsection than the health benefits commonly available to individuals under the Federal Employees Health Benefits Program during the same period.
								
								(12)
								Transmission of information
 On an annual basis during each year in which the pilot program is carried out, the Director shall provide the Secretary with information on the use of health care benefits under the pilot program, including—
								
									(A)
 the number of eligible reserve component beneficiaries participating in the pilot program, listed by the health benefits plan under which the beneficiary is covered;
								
									(B)
 the number of health benefits plans offered under the pilot program and a description of each such plan; and
								
									(C)
 the costs of the health care provided under the plans.  (13) Funding  (A) In general The Secretary of Defense and the Director shall jointly establish an appropriate mechanism to fund the pilot program.
								
									(B)
									Availability of amounts
 Amounts shall be made available to the Director pursuant to the mechanism established under subparagraph (A), without fiscal year limitation—
									
										(i)
 for payments to health benefits plans under this subsection; and  (ii) to pay the costs of administering this subsection.
									
								(14)
								Reports
								
									(A)
									Initial reports
 Not later than one year after the date on which the Secretary establishes the pilot program, and annually thereafter for the following three years, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program.
								
									(B)
									Matters included
 The report under subparagraph (A) shall include, with respect to the year covered by the report, the following:
									
										(i)
 The number of eligible reserve component beneficiaries participating in the pilot program, listed by the health benefits plan under which the beneficiary is covered.
									
										(ii)
 The number of health benefits plans offered under the pilot program.  (iii) The cost of the pilot program to the Department of Defense.
									
										(iv)
 The estimated cost savings, if any, to the Department of Defense.  (v) The average cost to the eligible reserve component beneficiary.
									
										(vi)
 The effect of the pilot program on the medical readiness of the members of the reserve components.  (vii) The effect of the pilot program on access to health care for members of the reserve components.
									
									(C)
									Final report
 Not later than 180 days before the date on which the pilot program will terminate pursuant to paragraph (3), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program that includes—
									
										(i)
 the matters specified under subparagraph (B); and  (ii) the recommendation of the Secretary regarding whether to make the pilot program permanent or to terminate the pilot program.
									
							(c)
							Definitions
 In this section:  (1) The term Director means the Director of the Office of Personnel Management.
							
								(2)
 The term eligible reserve component beneficiary means an eligible reserve component member enrolled in, or a dependent of such a member described in subparagraph (A), (D), or (I) of section 1072(2) of title 10, United States Code, covered under, a health benefits plan under subsection (b).
							
								(3)
 The term eligible reserve component member means a member of the Selected Reserve of the Ready Reserve of an Armed Force.  (4) The term extended health care option means the program of extended benefits under subsections (d) and (e) of section 1079 of title 10, United States Code.
							
								(5)
 The term Federal Employees Health Benefits Program means the health insurance program under chapter 89 of title 5, United States Code.  (6) The term qualified carrier means an insurance carrier that is licensed to issue group health insurance in any State, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, and any territory or possession of the United States.
							
						713.
						Provision of hearing aids to dependents of retired members
 Section 1077 of title 10, United States Code, is amended—  (1) in subsection (a)(16), by striking A hearing aid and inserting Except as provided by subsection (g), a hearing aid; and
						
							(2)
 by adding at the end the following new subsection:   (g) In addition to the authority to provide a hearing aid under subsection (a)(16), hearing aids may be sold under this section to dependents of former members of the uniformed services at cost to the United States.
								.
						
						714.
						Coverage of medically necessary food and vitamins for certain conditions under the TRICARE program
						
							(a)
							In general
 Section 1077 of title 10, United States Code, as amended by section 713, is further amended—  (1) in subsection (a)—
								
									(A)
 in paragraph (3), by inserting before the period at the end the following: , including, in accordance with subsection (g), medically necessary vitamins; and  (B) by adding at the end the following new paragraph:
									
										
											(18)
 In accordance with subsection (g), medically necessary food and the medical equipment and supplies necessary to administer such food (other than durable medical equipment and supplies).
										; and
								
								(2)
 by adding at the end the following new subsection:   (h) (1) Vitamins that may be provided under subsection (a)(3) are vitamins used for the management of a covered disease or condition pursuant to the prescription, order, or recommendation (as applicable) of a physician or other health care professional qualified to make such prescription, order, or recommendation.
										
											(2)
 Medically necessary food that may be provided under subsection (a)(18)—  (A) is food, including a low protein modified food product or an amino acid preparation product, that is—
												
													(i)
 furnished pursuant to the prescription, order, or recommendation (as applicable) of a physician or other health care professional qualified to make such prescription, order, or recommendation, for the dietary management of a covered disease or condition;
												
													(ii)
 a specially formulated and processed product (as opposed to a naturally occurring foodstuff used in its natural state) for the partial or exclusive feeding of an individual by means of oral intake or enteral feeding by tube;
												
													(iii)
 intended for the dietary management of an individual who, because of therapeutic or chronic medical needs, has limited or impaired capacity to ingest, digest, absorb, or metabolize ordinary foodstuffs or certain nutrients, or who has other special medically determined nutrient requirements, the dietary management of which cannot be achieved by the modification of the normal diet alone;
												
													(iv)
 intended to be used under medical supervision, which may include in a home setting; and  (v) intended only for an individual receiving active and ongoing medical supervision under which the individual requires medical care on a recurring basis for, among other things, instructions on the use of the food; and
												
												(B)
 may not include—  (i) food taken as part of an overall diet designed to reduce the risk of a disease or medical condition or as weight-loss products, even if the food is recommended by a physician or other health care professional;
												
													(ii)
 food marketed as gluten-free for the management of celiac disease or non-celiac gluten sensitivity;  (iii) food marketed for the management of diabetes; or
												
													(iv)
 such other products as the Secretary determines appropriate.  (3) In this subsection, the term covered disease or condition means—
											
												(A)
 inborn errors of metabolism;  (B) medical conditions of malabsorption;
											
												(C)
 pathologies of the alimentary tract or the gastrointestinal tract;  (D) a neurological or physiological condition; and
											
												(E)
 such other diseases or conditions the Secretary determines appropriate. .  (b) Effective date The amendments made by subsection (a) shall apply to health care provided under chapter 55 of such title on or after the date that is one year after the date of the enactment of this Act.
						
						715.
						Eligibility of certain beneficiaries under the TRICARE program for participation in the Federal
			 Employees Dental and Vision Insurance Program
						
							(a)
							In general
							
								(1)
								Dental benefits
 Section 8951 of title 5, United States Code, is amended—  (A) in paragraph (3), by striking paragraph (1) or (2) and inserting paragraph (1), (2), or (8); and
								
									(B)
 by adding at the end the following new paragraph:   (8) The term covered TRICARE-eligible individual means an individual entitled to dental care under chapter 55 of title 10, pursuant to section 1076c of such title, who the Secretary of Defense determines should be an eligible individual for purposes of this chapter.
										.
								
								(2)
								Vision benefits
 Section 8981 of title 5, United States Code, is amended—  (A) in paragraph (3), by striking paragraph (1) or (2) and inserting paragraph (1), (2), or (8); and
								
									(B)
 by adding at the end the following new paragraph:   (8) (A) The term covered TRICARE-eligible individual—
												
													(i)
 means an individual entitled to medical care under chapter 55 of title 10, pursuant to section 1076d, 1076e, 1079(a), 1086(c), or 1086(d) of such title, who the Secretary of Defense determines in accordance with an agreement entered into under subparagraph (B) should be an eligible individual for purposes of this chapter; and
												
													(ii)
 does not include an individual covered under section 1110b of title 10.  (B) The Secretary of Defense shall enter into an agreement with the Director of the Office relating to classes of individuals described in subparagraph (A)(i) who should be eligible individuals for purposes of this chapter.
											.
								
							(b)
							Conforming amendments
							
								(1)
								Dental benefits
 Section 8958(c) of title 5, United States Code, is amended—  (A) in paragraph (1), by striking or at the end;
								
									(B)
 in paragraph (2), by striking the period at the end and inserting a semicolon; and  (C) by adding at the end the following new paragraphs:
									
										
											(3)
 in the case of a covered TRICARE-eligible individual who receives pay from the Federal Government or an annuity from the Federal Government due to the death of a member of the uniformed services (as defined in section 101 of title 10), and is not a former spouse of a member of the uniformed services, be withheld from—
											
												(A)
 the pay (including retired pay) of such individual; or  (B) the annuity paid to such individual; or
											
											(4)
 in the case of a covered TRICARE-eligible individual who is not described in paragraph (3), be billed to such individual directly.
										.
								
								(2)
								Vision benefits
 Section 8988(c) of title 5, United States Code, is amended—  (A) in paragraph (1), by striking or at the end;
								
									(B)
 in paragraph (2), by striking the period at the end and inserting a semicolon; and  (C) by adding at the end the following new paragraphs:
									
										
											(3)
 in the case of a covered TRICARE-eligible individual who receives pay from the Federal Government or an annuity from the Federal Government due to the death of a member of the uniformed services (as defined in section 101 of title 10), and is not a former spouse of a member of the uniformed services, be withheld from—
											
												(A)
 the pay (including retired pay) of such individual; or  (B) the annuity paid to such individual; or
											
											(4)
 in the case of a covered TRICARE-eligible individual who is not described in paragraph (3), be billed to such individual directly.
										.
								
								(3)
								Plan for dental insurance for certain retirees, surviving spouses, and other dependents
 Subsection (a) of section 1076c of title 10, United States Code, is amended to read as follows:   (a) Requirement for plan (1) The Secretary of Defense shall establish a dental insurance plan for retirees of the uniformed services, certain unremarried surviving spouses, and dependents in accordance with this section.
										
											(2)
 The Secretary may satisfy the requirement under paragraph (1) by entering into an agreement with the Director of the Office of Personnel Management to allow persons described in subsection (b) to enroll in an insurance plan under chapter 89A of title 5 that provides benefits similar to those benefits required to be provided under subsection (d).
										.
							
							(c)
							Applicability
 The amendments made by this section shall apply with respect to the first contract year for chapter 89A or 89B of title 5, United States Code, as applicable, that begins on or after January 1, 2018.
						
						716.
						Applied behavior analysis
						
							(a)
							Rates of reimbursement
							
								(1)
								In general
 In furnishing applied behavior analysis under the TRICARE program to individuals described in paragraph (2) during the period beginning on the date of the enactment of this Act and ending on December 31, 2018, the Secretary of Defense shall ensure that the reimbursement rates for providers of applied behavior analysis are not less than the rates that were in effect on March 31, 2016.
							
								(2)
								Individuals described
 Individuals described in this paragraph are individuals who are covered beneficiaries by reason of being a member or former member of the Army, Navy, Air Force, or Marine Corps, including the reserve components thereof, or a dependent of such a member or former member.
							
							(b)
							Analysis
							
								(1)
								In general
 Upon the completion of the Department of Defense Comprehensive Autism Care Demonstration, the Assistant Secretary of Defense for Health Affairs shall conduct an analysis to—
								
									(A)
 use data gathered during the demonstration to set future reimbursement rates for providers of applied behavior analysis under the TRICARE program;
								
									(B)
 review comparative commercial insurance claims for purposes of setting such future rates, including by—
									
										(i)
 conducting an analysis of the comparative total of commercial insurance claims billed for applied behavior analysis; and
									
										(ii)
 reviewing any covered beneficiary limitations on access to applied behavior analysis services at various military installations throughout the United States; and
									
									(C)
 determine whether the use of applied behavioral analysis under the demonstration has improved outcomes for covered beneficiaries with autism spectrum disorder.
								
								(2)
								Submission
 The Assistant Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives the analysis conducted under paragraph (1).
							
							(c)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  717. Evaluation and treatment of veterans and civilians at military treatment facilities  (a) In general The Secretary of Defense shall authorize a veteran (in consultation with the Secretary of Veterans Affairs) or civilian to be evaluated and treated at a military treatment facility if the Secretary of Defense determines that—
							
								(1)
 the evaluation and treatment of the individual is necessary to attain the relevant mix and volume of medical casework required to maintain medical readiness skills and competencies of health care providers at the facility;
							
								(2)
 the health care providers at the facility have the competencies, skills, and abilities required to treat the individual; and
							
								(3)
 the facility has available space, equipment, and materials to treat the individual.  (b) Priority of covered beneficiaries The evaluation and treatment of covered beneficiaries at military treatment facilities shall be prioritized ahead of the evaluation and treatment of veterans and civilians at such facilities under subsection (a).
						
							(c)
							Reimbursement for treatment
							
								(1)
								Civilians
 A military treatment facility that evaluates or treats an individual (other than an individual described in paragraph (2)) under subsection (a) shall bill the individual and accept reimbursement from the individual or a third-party payer (as that term is defined in section 1095(h) of title 10, United States Code) on behalf of such individual for the costs of any health care services provided to the individual under such subsection.
							
								(2)
								Veterans
 The Secretary of Defense shall enter into a memorandum of agreement with the Secretary of Veterans Affairs under which the Secretary of Veterans Affairs will pay a military treatment facility using a prospective payment methodology (including interagency transfers of funds or obligational authority and similar transactions) for the costs of any health care services provided at the facility under subsection (a) to individuals eligible for such health care services from the Department of Veterans Affairs.
							
								(3)
								Use of amounts
 The Secretary of Defense shall make available to a military treatment facility any amounts collected by such facility under paragraph (1) or (2) for health care services provided to an individual under subsection (a).
							
							(d)
							Covered beneficiary defined
 In this section, the term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code.  718. Enhancement of use of telehealth services in military health system  (a) Incorporation of telehealth  (1) In general Not later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall incorporate, throughout the direct care and purchased care components of the military health system, the use of telehealth services, including mobile health applications—
								
									(A)
 to improve access to primary care, urgent care, behavioral health care, and specialty care;  (B) to perform health assessments;
								
									(C)
 to provide diagnoses, interventions, and supervision;  (D) to monitor individual health outcomes of covered beneficiaries with chronic diseases or conditions;
								
									(E)
 to improve communication between health care providers and patients; and  (F) to reduce health care costs for covered beneficiaries and the Department of Defense.
								
								(2)
								Types of telehealth services
 The telehealth services required to be incorporated under paragraph (1) shall include those telehealth services that—
								
									(A)
 maximize the use of secure messaging between health care providers and covered beneficiaries to improve the access of covered beneficiaries to health care and reduce the number of visits to medical facilities for health care needs;
								
									(B)
 allow covered beneficiaries to schedule appointments; and  (C) allow health care providers, through video conference, telephone or tablet applications, or home health monitoring devices—
									
										(i)
 to assess and evaluate disease signs and symptoms;  (ii) to diagnose diseases;
									
										(iii)
 to supervise treatments; and  (iv) to monitor health outcomes.
									
							(b)
							Coverage of items or services
 An item or service furnished to a covered beneficiary via a telecommunications system shall be covered under the TRICARE program to the same extent as the item or service would be covered if furnished in the location of the covered beneficiary.
						
							(c)
							Reimbursement rates for telehealth services
 The Secretary shall develop standardized payment methods to reimburse health care providers for telehealth services provided to covered beneficiaries in the purchased care component of the TRICARE program, including by using reimbursement rates that incentivize the provision of telehealth services.
						
							(d)
							Reduction or elimination of copayments
 The Secretary shall reduce or eliminate, as the Secretary considers appropriate, copayments or cost shares for covered beneficiaries in connection with the receipt of telehealth services under the purchased care component of the TRICARE program.
						
							(e)
							Reports
							
								(1)
								Initial report
								
									(A)
									In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the full range of telehealth services to be available in the direct care and purchased care components of the military health system and the copayments and cost shares, if any, associated with those services.
								
									(B)
									Reimbursement plan
 The report required under subparagraph (A) shall include a plan to develop standardized payment methods to reimburse health care providers for telehealth services provided to covered beneficiaries in the purchased care component of the TRICARE program, as required under subsection (c).
								
								(2)
								Final report
								
									(A)
									In general
 Not later than three years after the date on which the Secretary begins incorporating, throughout the direct care and purchased care components of the military health system, the use of telehealth services as required under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the impact made by the use of telehealth services, including mobile health applications, to carry out the actions specified in subparagraphs (A) through (F) of subsection (a)(1).
								
									(B)
									Elements
 The report required under subparagraph (A) shall include an assessment of the following:  (i) The satisfaction of covered beneficiaries with telehealth services furnished by the Department of Defense.
									
										(ii)
 The satisfaction of health care providers in providing telehealth services furnished by the Department.
									
										(iii)
 The effect of telehealth services furnished by the Department on the following:  (I) The ability of covered beneficiaries to access health care services in the direct care and purchased care components of the military health system.
										
											(II)
 The frequency of use of telehealth services by covered beneficiaries.  (III) The productivity of health care providers providing care furnished by the Department.
										
											(IV)
 The reduction, if any, in the use by covered beneficiaries of health care services in military treatment facilities or medical facilities in the private sector.
										
											(V)
 The number and types of appointments for the receipt of telehealth services furnished by the Department.
										
											(VI)
 The savings, if any, realized by the Department by furnishing telehealth services to covered beneficiaries.
										
							(f)
							Regulations
							
								(1)
								Interim final rule
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe an interim final rule to implement this section.
							
								(2)
								Final rule
 Not later than 180 days after prescribing the interim final rule under paragraph (1) and considering public comments with respect to such interim final rule, the Secretary shall prescribe a final rule to implement this section.
							
								(3)
								Objectives
 The regulations prescribed under paragraphs (1) and (2) shall accomplish the objectives set forth in subsection (a) and ensure quality of care, patient safety, and the integrity of the TRICARE program.
							
							(g)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  719. Authorization of reimbursement by Department of Defense to entities carrying out State vaccination programs for costs of vaccines provided to covered beneficiaries  (a) Reimbursement  (1) In general The Secretary of Defense may reimburse an amount determined under paragraph (2) to an entity carrying out a State vaccination program for the cost of vaccines provided to covered beneficiaries through such program.
							
								(2)
								Amount of reimbursement
								
									(A)
									In general
 Except as provided in subparagraph (B), the amount determined under this paragraph with respect to a State vaccination program shall be the amount assessed by the entity carrying out such program to purchase vaccines provided to covered beneficiaries through such program.
								
									(B)
									Limitation
 The amount determined under this paragraph to provide vaccines to covered beneficiaries through a State vaccination program may not exceed the amount that the Department would reimburse an entity under the TRICARE program for providing vaccines to the number of covered beneficiaries who were involved in the applicable State vaccination program.
								
							(b)
							Definitions
 In this section:  (1) Covered beneficiary; TRICARE program The terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.
							
								(2)
								State vaccination program
 The term State vaccination program means a vaccination program that provides vaccinations to individuals in a State and is carried out by an entity (including an agency of the State) within the State.
							
					C
					Health care administration
					
						721.
						Authority to convert military medical and dental positions to civilian medical and dental positions
						
							(a)
							Limited authority for conversion
							
								(1)
								Authority
 Chapter 49 of title 10, United States Code, is amended by inserting after section 976 the following new section:
								
									
										977.
										Conversion of military medical and dental positions to civilian medical and dental positions:
			 limitation
										
											(a)
											Process
 The Secretary of Defense, in collaboration with the Secretaries of the military departments, shall establish a process to define the military medical and dental personnel requirements necessary to meet operational medical force readiness requirements.
										
											(b)
											Requirements relating to conversion
 A military medical or dental position within the Department of Defense may be converted to a civilian medical or dental position if the Secretary determines that the position is not necessary to meet operational medical force readiness requirements, as determined pursuant to subsection (a).
										
											(c)
											Grade or level converted
 In carrying out a conversion under subsection (b), the Secretary of Defense—  (1) shall convert the applicable military position to a civilian position with a level of compensation commensurate with the skills and experience necessary to carry out the duties of such civilian position; and
											
												(2)
 may not place any limitation on the grade or level to which the military position is so converted.  (d) Definitions In this section:
											
												(1)
 The term military medical or dental position means a position for the performance of health care functions within the armed forces held by a member of the armed forces.
											
												(2)
 The term civilian medical or dental position means a position for the performance of health care functions within the Department of Defense held by an employee of the Department or of a contractor of the Department.
											
												(3)
 The term conversion, with respect to a military medical or dental position, means a change of the position to a civilian medical or dental position, effective as of the date of the manning authorization document of the military department making the change (through a change in designation from military to civilian in the document, the elimination of the listing of the position as a military position in the document, or through any other means indicating the change in the document or otherwise).
											.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 49 of such title is amended by inserting after the item relating to section 976 the following new item:
								
									
										977. Conversion of military medical and dental positions to civilian medical and dental positions:
			 limitation.
									
									.
							
								(3)
								Effective date of conversion authority
 The Secretary of Defense may not carry out section 977(b) of title 10, United States Code, as added by paragraph (1), until the date that is 180 days after the date on which the Secretary submits the report under subsection (b).
							
							(b)
							Report
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the following:
							
								(1)
 A description of the process established under section 977(a) of title 10, United States Code, as added by subsection (a), to define the military medical and dental personnel requirements necessary to meet operational medical force readiness requirements.
							
								(2)
 A complete list, by position, of the military medical and dental personnel requirements necessary to meet operational medical force readiness requirements.
							
							(c)
							Conforming repeal
 Section 721 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 198; 10 U.S.C. 129c note) is repealed.
						
						722.
						Prospective payment of funds necessary to provide medical care for the Coast Guard
						
							(a)
							In general
 Chapter 13 of title 14, United States Code, is amended by adding at the end the following:   520. Prospective payment of funds necessary to provide medical care  (a) Prospective payment required In lieu of the reimbursement required under section 1085 of title 10, the Secretary of Homeland Security shall make a prospective payment to the Secretary of Defense of an amount that represents the actuarial valuation of treatment or care—
										
											(1)
 that the Department of Defense shall provide to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund) at facilities under the jurisdiction of the Department of Defense or a military department; and
										
											(2)
 for which a reimbursement would otherwise be made under section 1085.  (b) Amount The amount of the prospective payment under subsection (a) shall be—
										
											(1)
 in the case of treatment or care to be provided to members of the Coast Guard and their dependents, derived from amounts appropriated for the operating expenses of the Coast Guard;
										
											(2)
 in the case of treatment or care to be provided former members of the Coast Guard and their dependents, derived from amounts appropriated for retired pay;
										
											(3)
 determined under procedures established by the Secretary of Defense;  (4) paid during the fiscal year in which treatment or care is provided; and
										
											(5)
 subject to adjustment or reconciliation as the Secretaries determine appropriate during or promptly after such fiscal year in cases in which the prospective payment is determined excessive or insufficient based on the services actually provided.
										
										(c)
										No prospective payment when service in Navy
 No prospective payment shall be made under this section for any period during which the Coast Guard operates as a service in the Navy.
									
										(d)
										Relationship to TRICARE
 This section shall not be construed to require a payment for, or the prospective payment of an amount that represents the value of, treatment or care provided under any TRICARE program.
									.
						
							(b)
							Clerical amendment
 The analysis for chapter 13 of title 14, United States Code, is amended by adding at the end the following:
							
								
									520. Prospective payment of funds necessary to provide medical care.
								
								.
						
							(c)
							Repeal
 Section 217 of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by section 3503, and the item relating to that section in the table of contents in section 2 of such Act, are repealed.
						
						723.
						Reduction of administrative requirements relating to automatic renewal of enrollments in TRICARE
			 Prime
 Section 1097a(b) of title 10, United States Code, is amended—  (1) in paragraph (1), by striking (1) An and inserting An; and
						
							(2)
 by striking paragraph (2).  724. Modification of authority of Uniformed Services University of the Health Sciences to include undergraduate and other medical education and training programs  (a) In general Section 2112(a) of title 10, United States Code, is amended to read as follows:
							
								
									(a)
									(1)
 There is established a Uniformed Services University of the Health Sciences (in this chapter referred to as the University) with authority to grant appropriate certificates, certifications, undergraduate degrees, and advanced degrees.
									
										(2)
 The University shall be so organized as to graduate not fewer than 100 medical students annually.  (3) The headquarters of the University shall be at a site or sites selected by the Secretary of Defense within 25 miles of the District of Columbia.
									.
						
							(b)
							Administration
 Section 2113 of such title is amended—  (1) in subsection (d)—
								
									(A)
 in the first sentence, by striking located in or near the District of Columbia;  (B) in the third sentence, by striking in or near the District of Columbia; and
								
									(C)
 by striking the fifth sentence; and  (2) in subsection (e)(3), by inserting after programs the following: , including certificate, certification, and undergraduate degree programs,.
							
							(c)
							Repeal of expired provision
 Section 2112a of such title is amended—  (1) by striking subsection (b); and
							
								(2)
 in subsection (a), by striking (a) Closure prohibited.— .
							
						725.
						Adjustment of medical services, personnel authorized strengths, and infrastructure in military
			 health system to maintain readiness and core competencies of health care
			 providers
						
							(a)
							In general
 Except as provided by subsection (c), not later than one year after the date of the enactment of this Act, the Secretary of Defense shall implement measures to maintain the critical wartime medical readiness skills and core competencies of health care providers within the Armed Forces.
						
							(b)
							Measures
 The measures under subsection (a) shall include measures under which the Secretary ensures the following:
							
								(1)
 Medical services provided through the military health system at military medical treatment facilities—
								
									(A)
 maintain the critical wartime medical readiness skills and core competencies of health care providers within the Armed Forces; and
								
									(B)
 ensure the medical readiness of the Armed Forces.  (2) The authorized strengths for military and civilian personnel throughout the military health system—
								
									(A)
 maintain the critical wartime medical readiness skills and core competencies of health care providers within the Armed Forces; and
								
									(B)
 ensure the medical readiness of the Armed Forces.  (3) The infrastructure in the military health system, including infrastructure of military medical treatment facilities—
								
									(A)
 maintains the critical wartime medical readiness skills and core competencies of health care providers within the Armed Forces; and
								
									(B)
 ensures the medical readiness of the Armed Forces.  (4) Any covered beneficiary who may be affected by the measures implemented under subsection (a) will be able to receive through the purchased care component of the TRICARE program any medical services that will not be available to such covered beneficiary at a military medical treatment facility by reason of such measures.
							
							(c)
							Exception
 The Secretary is not required to implement measures under subsection (a)(1) with respect to military medical treatment facilities located in a foreign country if the Secretary determines that providing medical services in addition to the medical services described in such subsection is necessary to ensure that covered beneficiaries located in that foreign country have access to a similar level of care available to covered beneficiaries located in the United States.
						
							(d)
							Definitions
 In this section:  (1) The term clinical and logistical capabilities means those capabilities relating to the provision of health care that are necessary to accomplish operational requirements, including—
								
									(A)
 combat casualty care;  (B) medical response to and treatment of injuries sustained from chemical, biological, radiological, nuclear, or explosive incidents;
								
									(C)
 diagnosis and treatment of infectious diseases;  (D) aerospace medicine;
								
									(E)
 undersea medicine;  (F) diagnosis, treatment, and rehabilitation of specialized medical conditions;
								
									(G)
 diagnosis and treatment of diseases and injuries that are not related to battle; and  (H) humanitarian assistance.
								
								(2)
 The terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.  (3) The term critical wartime medical readiness skills and core competencies means those essential medical capabilities, including clinical and logistical capabilities, that are—
								
									(A)
 necessary to be maintained by health care providers within the Armed Forces for national security purposes; and
								
									(B)
 vital to the provision of effective and timely health care during contingency operations.  726. Program to eliminate variability in health outcomes and improve quality of health care services delivered in military medical treatment facilities  (a) Program Beginning not later than January 1, 2018, the Secretary of Defense shall implement a program—
							
								(1)
 to establish best practices for the delivery of health care services for certain diseases or conditions at military medical treatment facilities, as selected by the Secretary;
							
								(2)
 to incorporate such best practices into the daily operations of military medical treatment facilities selected by the Secretary for purposes of the program, with priority in selection given to facilities that provide specialty care; and
							
								(3)
 to eliminate variability in health outcomes and to improve the quality of health care services delivered at military medical treatment facilities selected by the Secretary for purposes of the program.
							
							(b)
							Use of clinical practice guidelines
 In carrying out the program under subsection (a), the Secretary shall develop, implement, monitor, and update clinical practice guidelines reflecting the best practices established under paragraph (1) of such subsection.
						
							(c)
							Development
 In developing the clinical practice guidelines under subsection (b), the Secretary shall ensure that such development includes a baseline assessment of health care delivery and outcomes at military medical treatment facilities to evaluate and determine evidence-based best practices, within the direct care component of the military health system and the private sector, for treating the diseases or conditions selected by the Secretary under subsection (a)(1).
						
							(d)
							Implementation
 The Secretary shall implement the clinical practice guidelines under subsection (b) in military medical treatment facilities selected by the Secretary under subsection (a)(2) using means determined appropriate by the Secretary, including by communicating with the relevant health care providers of the evidence upon which the guidelines are based and by providing education and training on the most appropriate implementation of the guidelines.
						
							(e)
							Monitoring
 The Secretary shall monitor the implementation of the clinical practice guidelines under subsection (b) using appropriate means, including by monitoring the results in clinical outcomes based on specific metrics included as part of the guidelines.
						
							(f)
							Updating
 The Secretary shall periodically update the clinical practice guidelines under subsection (b) based on the results of monitoring conducted under subsection (e) and by continuously assessing evidence-based best practices within the direct care component of the military health system and the private sector.
						
							(g)
							Continuous cycle
 The Secretary shall establish a continuous cycle of carrying out subsections (c) through (f) with respect to the clinical practice guidelines established under subsection (a).
						
						727.
						Acquisition strategy for health care professional staffing services
						
							(a)
							Acquisition strategy
							
								(1)
								In general
 The Secretary of Defense shall develop and carry out a performance-based, strategic sourcing acquisition strategy with respect to entering into contracts for the services of health care professional staff at military medical treatment facilities located in a State.
							
								(2)
								Elements
 The acquisition strategy under paragraph (1) shall include the following:  (A) Except as provided by subparagraph (B), a requirement that all the military medical treatment facilities that provide direct care use contracts described under paragraph (1).
								
									(B)
 A process for a military medical treatment facility to obtain a waiver of the requirement under subparagraph (A) in order to use an acquisition strategy not described in paragraph (1).
								
									(C)
 Identification of the responsibilities of the military departments and the elements of the Department of Defense in carrying out such strategy.
								
									(D)
 Projection of the demand by covered beneficiaries for health care services, including with respect to primary care and expanded-hours urgent care services.
								
									(E)
 Estimation of the workload gaps at military medical treatment facilities for health care services, including with respect to primary care and expanded-hours urgent care services.
								
									(F)
 Methods to analyze, using reliable and detailed data covering the entire direct care component of the military health system, the amount of funds expended on contracts for the services of health care professional staff.
								
									(G)
 Methods to identify opportunities to consolidate requirements for such services and reduce cost.  (H) Methods to measure cost savings that are realized by using such contracts instead of purchased care.
								
									(I)
 Metrics to determine the effectiveness of such strategy.  (J) Metrics to evaluate the success of the strategy in achieving its objectives, including metrics to assess the effects of the strategy on the timeliness of beneficiary access to professional health care services in military medical treatment facilities.
								
									(K)
 Such other matters as the Secretary considers appropriate.  (b) Report Not later than July 1, 2017, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of implementing the acquisition strategy under paragraph (1) of subsection (a), including how each element under subparagraphs (A) through (K) of paragraph (2) of such subsection is being carried out.
						
							(c)
							Definitions
 In this section:  (1) The term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code.
							
								(2)
 The term State means the several States and the District of Columbia.  (d) Conforming repeal Section 725 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1091 note) is repealed.
						
						728.
						Adoption of core quality performance metrics
						
							(a)
							Adoption
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall adopt, to the extent appropriate, the core quality performance metrics agreed upon by the Core Quality Measures Collaborative for use by the military health system and in contracts awarded to carry out the TRICARE program.
							
								(2)
								Core measures
 The core quality performance metrics described in paragraph (1) shall include the following sets:  (A) Accountable care organizations, patient centered medical homes, and primary care.
								
									(B)
 Cardiology.  (C) Gastroenterology.
								
									(D)
 HIV and hepatitis C.  (E) Medical oncology.
								
									(F)
 Obstetrics and gynecology.  (G) Orthopedics.
								
									(H)
 Such other sets of core quality performance metrics released by the Core Quality Measures Collaborative as the Secretary considers appropriate.
								
							(b)
							Publication
							
								(1)
								Online availability
 Section 1073b of title 10, United States Code, is amended—  (A) in paragraph (1)—
									
										(i)
 by striking Not later than and all that follows through 2016, the Secretary and inserting The Secretary; and  (ii) by adding at the end the following new sentence: Such data shall include the core quality performance metrics adopted by the Secretary under section 728 of the National Defense Authorization Act for Fiscal Year 2017.; and
									
									(B)
 in the section heading, by inserting and publication of certain data after reports.  (2) Clerical amendment The table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by striking the item relating to section 1073b and inserting the following:
								
									
										1073b. Recurring reports and publication of certain data.
									
									.
							
							(c)
							Definitions
 In this section:  (1) The term Core Quality Measures Collaborative means the collaboration between the Centers for Medicare & Medicaid Services, major health insurance companies, national physician organizations, and other entities to reach consensus on core performance measures reported by health care providers.
							
								(2)
 The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.  729. Improvement of health outcomes and control of costs of health care under TRICARE program through programs to involve covered beneficiaries  (a) Medical intervention incentive program  (1) In general The Secretary of Defense shall establish a program to incentivize covered beneficiaries to participate in medical intervention programs established by the Secretary, such as comprehensive disease management programs, that may include lowering fees for enrollment in the TRICARE program by a certain percentage or lowering copayment and cost-share amounts for health care services during a particular year for covered beneficiaries with chronic diseases or conditions described in paragraph (2) who met participation milestones, as determined by the Secretary, in the previous year in such medical intervention programs.
							
								(2)
								Chronic diseases or conditions described
 Chronic diseases or conditions described in this paragraph may include diabetes, chronic obstructive pulmonary disease, asthma, congestive heart failure, hypertension, history of stroke, coronary artery disease, mood disorders, obesity, and such other diseases or conditions as the Secretary determines appropriate.
							
							(b)
							Lifestyle intervention incentive program
 The Secretary shall establish a program to incentivize lifestyle interventions for covered beneficiaries, such as smoking cessation and weight reduction, that may include lowering fees for enrollment in the TRICARE program by a certain percentage or lowering copayment and cost share amounts for health care services during a particular year for covered beneficiaries who met participation milestones, as determined by the Secretary, in the previous year with respect to such lifestyle interventions, such as quitting smoking or achieving a lower body mass index by a certain percentage.
						
							(c)
							Healthy lifestyle maintenance incentive program
 The Secretary shall establish a program to incentivize the maintenance of a healthy lifestyle among covered beneficiaries, such as exercise and weight maintenance, that may include lowering fees for enrollment in the TRICARE program by a certain percentage or lowering copayment and cost-share amounts for health care services during a particular year for covered beneficiaries who met participation milestones, as determined by the Secretary, in the previous year with respect to the maintenance of a healthy lifestyle, such as maintaining smoking cessation or maintaining a normal body mass index.
						
							(d)
							Report
							
								(1)
								In general
 Not later than January 1, 2020, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the programs established under subsections (a), (b), and (c).
							
								(2)
								Elements
 The report required by paragraph (1) shall include the following:  (A) A detailed description of the programs implemented under subsections (a), (b), and (c).
								
									(B)
 An assessment of the impact of such programs on—  (i) improving health outcomes for covered beneficiaries; and
									
										(ii)
 lowering per capita health care costs for the Department of Defense.  (e) Regulations Not later than January 1, 2018, the Secretary shall prescribe an interim final rule to carry out this section.
						
							(f)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  730. Accountability for the performance of the military health system of certain leaders within the system  (a) In general Commencing not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall incorporate into the annual performance review of each military and civilian leader in the military health system, as determined by the Secretary of Defense, measures of accountability for the performance of the military health system described in subsection (b).
						
							(b)
							Measures of accountability for performance
 The measures of accountability for the performance of the military health system incorporated into the annual performance review of an individual pursuant to this section shall include measures to assess performance and assure accountability for the following:
							
								(1)
 Quality of care.  (2) Access of beneficiaries to care.
							
								(3)
 Improvement in health outcomes for beneficiaries.  (4) Patient safety.
							
								(5)
 Such other matters as the Secretary of Defense, in consultation with the Secretaries of the military departments, considers appropriate.
							
							(c)
							Report on implementation
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the incorporation of measures of accountability for the performance of the military health system into the annual performance reviews of individuals as required by this section.
							
								(2)
								Elements
 The report required by paragraph (1) shall include the following:  (A) A comprehensive plan for the use of measures of accountability for performance in annual performance reviews pursuant to this section as a means of assessing and assuring accountability for the performance of the military health system.
								
									(B)
 The identification of each leadership position in the military health system determined under subsection (a) and a description of the specific measures of accountability for performance to be incorporated into the annual performance reviews of each such position pursuant to this section.
								
						731.
						Establishment of advisory committees for military treatment facilities
						
							(a)
							In general
 The Secretary of Defense shall establish, under such regulations as the Secretary may prescribe, an advisory committee for each military treatment facility.
						
							(b)
							Status of certain members of advisory committees
 A member of an advisory committee established under subsection (a) who is not a member of the Armed Forces on active duty or an employee of the Federal Government shall, with the approval of the commanding officer or director of the military treatment facility concerned, be treated as a volunteer under section 1588 of title 10, United States Code, in carrying out the duties of the member under this section.
						
							(c)
							Duties
 Each advisory committee established under subsection (a) for a military treatment facility shall provide to the commanding officer or director of such facility advice on the administration and activities of such facility as it relates to the experience of care for beneficiaries at such facility.
						
					D
					Reports and other matters
					
						741.
						Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical
			 Facility Demonstration Fund and report on implementation of information
			 technology capabilities
						
							(a)
							In general
 Section 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) and section 723 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), is further amended by striking September 30, 2017 and inserting September 30, 2018.
						
							(b)
							Report on implementation of information technology capabilities
 Not later than March 30, 2017, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on plans to implement all information technology capabilities required by the executive agreement entered into under section 1701(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2567) that remain unimplemented as of the date of the report.
						
						742.
						Pilot program on expansion of use of physician assistants to provide mental health care to members
			 of the Armed Forces
						
							(a)
							In general
 The Secretary of Defense may conduct a pilot program to assess the feasibility and advisability of expanding the use by the Department of Defense of physician assistants specializing in psychiatric medicine at medical facilities of the Department of Defense in order to meet the increasing demand for mental health care providers at such facilities through the use of a psychiatry fellowship program for physician assistants.
						
							(b)
							Report on pilot program
							
								(1)
								In general
 If the Secretary conducts the pilot program under this section, not later than 90 days after the date on which the Secretary completes the conduct of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program.
							
								(2)
								Elements
 The report submitted under paragraph (1) shall include the following:  (A) A description of the implementation of the pilot program, including a detailed description of the education and training provided under the pilot program.
								
									(B)
 An assessment of potential cost savings, if any, to the Department of Defense resulting from the pilot program.
								
									(C)
 A description of improvements, if any, to the access of members of the Armed Forces to mental health care resulting from the pilot program.
								
									(D)
 A recommendation as to the feasibility and advisability of extending or expanding the pilot program.
								
						743.
						Pilot program for prescription drug acquisition cost parity in the TRICARE pharmacy benefits
			 program
						
							(a)
							Authority to establish pilot program
 The Secretary of Defense may conduct a pilot program to evaluate whether, in carrying out the TRICARE pharmacy benefits program under section 1074g of title 10, United States Code, extending additional discounts for prescription drugs filled at retail pharmacies will maintain or reduce prescription drug costs for the Department of Defense.
						
							(b)
							Elements of pilot program
 In carrying out the pilot program under subsection (a), the Secretary shall require that for prescription medications, including non-generic maintenance medications, that are dispensed to TRICARE beneficiaries that are not Medicare eligible, through any TRICARE participating retail pharmacy, including small business pharmacies, manufacturers shall pay rebates such that those medications are available to the Department at the lowest rate available. In addition to utilizing the authority under section 1074g(f) of title 10, United States Code, the Secretary shall have the authority to enter into a blanket purchase agreement with prescription drug manufacturers for supplemental discounts for prescription drugs dispensed in the pilot to be paid in the form of manufacturer’s rebates.
						
							(c)
							Consultation
 The Secretary shall develop the pilot program in consultation with—  (1) the Secretaries of the military departments;
							
								(2)
 the Chief of the Pharmacy Operations Division of the Defense Health Agency; and  (3) stakeholders, including TRICARE beneficiaries and retail pharmacies.
							
							(d)
							Duration of pilot program
 If the Secretary carries out the pilot program under subsection (a), the Secretary shall commence such pilot program no later than October 1, 2017, and shall terminate such program no later than September 30, 2018.
						
							(e)
							Reports
 If the Secretary carries out the pilot program under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives reports on the pilot program as follows:
							
								(1)
 Not later than 90 days after the date of the enactment of this Act, a report containing an implementation plan for the pilot program.
							
								(2)
 Not later than 180 days after the date on which the pilot program commences, an interim report on the pilot program.
							
								(3)
 Not later than 90 days after the date on which the pilot program terminates, a final report describing the results of the pilot program, including—
								
									(A)
 any recommendations of the Secretary to expand such program;  (B) an analysis of the changes in prescription drug costs for the Department of Defense relating to the pilot program;
								
									(C)
 an analysis of the impact on beneficiary access to prescription drugs;  (D) a survey of beneficiary satisfaction with the pilot program; and
								
									(E)
 a summary of any fraud and abuse activities related to the pilot and actions taken in response by the Department.
								
						744.
						Pilot program on display of wait times at urgent care clinics and pharmacies of military medical
			 treatment facilities
						
							(a)
							Pilot program authorized
 Beginning not later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program for the display of wait times in urgent care clinics and pharmacies of military medical treatment facilities selected under subsection (b).
						
							(b)
							Selection of facilities
							
								(1)
								Categories
 The Secretary shall select not fewer than four military medical treatment facilities from each of the following categories to participate in the pilot program:
								
									(A)
 Medical centers.  (B) Hospitals.
								
									(C)
 Ambulatory care centers.  (2) OCONUS locations Of the military medical treatment facilities selected under each category described in subparagraphs (A) through (C) of paragraph (1), not fewer than one shall be located outside of the continental United States.
							
								(3)
								Contractor-operated facilities
 The Secretary may select Government-owned, contractor-operated facilities among those military medical treatment facilities selected under paragraph (1).
							
							(c)
							Urgent care clinics
							
								(1)
								Placement
 With respect to each military medical treatment facility participating in the pilot program with an urgent care clinic, the Secretary shall place in a conspicuous location at the urgent care clinic an electronic sign that displays the current average wait time determined under paragraph (2) for a patient to be seen by a qualified medical professional.
							
								(2)
								Determination
 In carrying out paragraph (1), every 30 minutes, the Secretary shall determine the average wait time to display under such paragraph by calculating, for the four-hour period preceding the calculation, the average length of time beginning at the time of the arrival of a patient at the urgent care clinic and ending at the time at which the patient is first seen by a qualified medical professional.
							
							(d)
							Pharmacies
							
								(1)
								Placement
 With respect to each military medical treatment facility participating in the pilot program with a pharmacy, the Secretary shall place in a conspicuous location at the pharmacy an electronic sign that displays the current average wait time to receive a filled prescription for a pharmaceutical agent.
							
								(2)
								Determination
 In carrying out paragraph (1), every 30 minutes, the Secretary shall determine the average wait time to display under such paragraph by calculating, for the four-hour period preceding the calculation, the average length of time beginning at the time of submission by a patient of a prescription for a pharmaceutical agent and ending at the time at which the pharmacy dispenses the pharmaceutical agent to the patient.
							
							(e)
							Duration
 The Secretary shall carry out the pilot program for a period that is not more than two years.  (f) Report  (1) Submission Not later than 90 days after the completion of the pilot program, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the pilot program.
							
								(2)
								Elements
 The report under paragraph (1) shall include—  (A) the costs for displaying the wait times under subsections (c) and (d);
								
									(B)
 any changes in patient satisfaction;  (C) any changes in patient behavior with respect to using urgent care and pharmacy services;
								
									(D)
 any changes in pharmacy operations and productivity;  (E) a cost-benefit analysis of posting such wait times; and
								
									(F)
 the feasibility of expanding the posting of wait times in emergency departments in military medical treatment facilities.
								
							(g)
							Qualified medical professional defined
 In this section, the term qualified medical professional means a doctor of medicine, a doctor of osteopathy, a physician assistant, or an advanced registered nurse practitioner.
						
						745.
						Requirement to review and monitor prescribing practices at military treatment facilities of
			 pharmaceutical agents for treatment of post-traumatic stress
						
							(a)
							In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—
							
								(1)
 conduct a comprehensive review of the prescribing practices at military treatment facilities of pharmaceutical agents for the treatment of post-traumatic stress;
							
								(2)
 implement a process or processes to monitor the prescribing practices at military treatment facilities of pharmaceutical agents that are discouraged from use under the VA/DOD Clinical Practice Guideline for Management of Post-Traumatic Stress; and
							
								(3)
 implement a plan to address any deviations from such guideline in prescribing practices of pharmaceutical agents for management of post-traumatic stress at such facilities.
							
							(b)
							Pharmaceutical agent defined
 In this section, the term pharmaceutical agent has the meaning given that term in section 1074g(g) of title 10, United States Code.  746. Department of Defense study on preventing the diversion of opioid medications  (a) Study The Secretary of Defense shall conduct a study on the feasibility and effectiveness in preventing the diversion of opioid medications of the following measures:
							
								(1)
 Requiring that, in appropriate cases, opioid medications be dispensed in vials using affordable technologies designed to prevent access to the medications by anyone other than the intended patient, such as a vial with a locking-cap closure mechanism.
							
								(2)
 Providing education on the risks of opioid medications to individuals for whom such medications are prescribed, and to their families, with special consideration given to raising awareness among adolescents on such risks.
							
							(b)
							Briefing
							
								(1)
								In general
 Not later than one year after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the results of the study conducted under subsection (a).
							
								(2)
								Elements
 The briefing under paragraph (1) shall include an assessment of the cost effectiveness of the measures studied under subsection (a).
							
						747.
						Incorporation into survey by Department of Defense of questions on experiences of members of the
			 Armed Forces with family planning services and counseling
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall initiate action to integrate into the Health Related Behavior Survey of Active Duty Military Personnel questions designed to obtain information on the experiences of members of the Armed Forces—
						
							(1)
 in accessing family planning services and counseling; and  (2) in using family planning methods, including information on which method was preferred and whether deployment conditions affected the decision on which family planning method or methods to be used.
						
						748.
						Assessment of transition to TRICARE program by families of members of reserve components called to
			 active duty and elimination of certain charges for such families
						
							(a)
							Assessment of transition to TRICARE program
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall complete an assessment of the extent to which families of members of the reserve components of the Armed Forces serving on active duty pursuant to a call or order to active duty for a period of more than 30 days experience difficulties in transitioning from health care arrangements relied upon when the member is not in such an active duty status to health care benefits under the TRICARE program.
							
								(2)
								Elements
 The assessment under paragraph (1) shall address the following:  (A) The extent to which family members of members of the reserve components of the Armed Forces are required to change health care providers when they become eligible for health care benefits under the TRICARE program.
								
									(B)
 The extent to which health care providers in the private sector with whom such family members have established relationships when not covered under the TRICARE program are providers who—
									
										(i)
 are in a preferred provider network under the TRICARE program;  (ii) are participating providers under the TRICARE program; or
									
										(iii)
 will agree to treat covered beneficiaries at a rate not to exceed 115 percent of the maximum allowable charge under the TRICARE program.
									
									(C)
 The extent to which such family members encounter difficulties associated with a change in health care claims administration, health care authorizations, or other administrative matters when transitioning to health care benefits under the TRICARE program.
								
									(D)
 Any particular reasons for, or circumstances that explain, the conditions described in subparagraphs (A), (B), and (C).
								
									(E)
 The effects of the conditions described in subparagraphs (A), (B), and (C) on the health care experience of such family members.
								
									(F)
 Recommendations for changes in policies and procedures under the TRICARE program, or other administrative action by the Secretary, to remedy or mitigate difficulties faced by such family members in transitioning to health care benefits under the TRICARE program.
								
									(G)
 Recommendations for legislative action to remedy or mitigate such difficulties.  (H) Such other matters as the Secretary determines relevant to the assessment.
								
								(3)
								Report
								
									(A)
									In general
 Not later than 180 days after completing the assessment under paragraph (1), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing the results of the assessment.
								
									(B)
									Analysis of recommendations
 The report required by subparagraph (A) shall include an analysis of each recommendation for legislative action addressed under paragraph (2)(G), together with a cost estimate for implementing each such action.
								
							(b)
							Expansion of authority To eliminate balance billing
 Section 1079(h)(4)(C)(ii) of title 10, United States Code, is amended by striking in support of a contingency operation under a provision of law referred to in section 101(a)(13)(B) of this title.
						
							(c)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.  749. Oversight of graduate medical education programs of military departments  (a) Process Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish and implement a process to provide oversight of the graduate medical education programs of the military departments to ensure that such programs fully support the operational medical force readiness requirements for health care providers of the Armed Forces and the medical readiness of the Armed Forces. The process shall include the following:
							
								(1)
 A process to review such programs to ensure, to the extent practicable, that such programs are—  (A) conducted jointly among the military departments; and
								
									(B)
 focused on, and related to, operational medical force readiness requirements.  (2) A process to minimize duplicative programs relating to such programs among the military departments.
							
								(3)
 A process to ensure that—  (A) assignments of faculty, support staff, and students within such programs are coordinated among the military departments; and
								
									(B)
 the Secretary optimizes resources by using military medical treatment facilities as training platforms when and where most appropriate.
								
								(4)
 A process to review and, if necessary, restructure or realign, such programs to sustain and improve operational medical force readiness.
							
							(b)
							Report
 Not later than 30 days after the date on which the Secretary establishes the process under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that describes such process. The report shall include a description of each graduate medical education program of the military departments, categorized by the following:
							
								(1)
 Programs that provide direct support to operational medical force readiness.  (2) Programs that provide indirect support to operational medical force readiness.
							
								(3)
 Academic programs that provide other medical support.  (c) Comptroller general review and report  (1) Review The Comptroller General of the United States shall conduct a review of the process established under subsection (a), including with respect to each process described in paragraphs (1) through (4) of such subsection.
							
								(2)
								Report
 Not later than 180 days after the date on which the Secretary submits the report under subsection (b), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives the review conducted under paragraph (1), including an assessment of the elements of the process established under subsection (a).
							
						750.
						Study on health of helicopter and tiltrotor pilots
						
							(a)
							Study required
 The Secretary of Defense shall carry out a study of career helicopter and tiltrotor pilots to assess potential links between the operation of helicopter and tiltrotor aircraft and acute and chronic medical conditions experienced by such pilots.
						
							(b)
							Elements
 The study under subsection (a) shall include the following:  (1) A study of career helicopter and tiltrotor pilots compared to a control population that—
								
									(A)
 takes into account the amount of time such pilots operated aircraft;  (B) examines the severity and rates of acute and chronic injuries experienced by such pilots; and
								
									(C)
 determines whether such pilots experience a higher degree of acute and chronic medical conditions than the control population.
								
								(2)
 If a higher degree of acute and chronic medical conditions is observed among such pilots, an explanation of—
								
									(A)
 the specific causes of the conditions (such as whole body vibration, seat and cockpit ergonomics, landing loads, hard impacts, and pilot-worn gear); and
								
									(B)
 any costs associated with treating the conditions if the causes are not mitigated.  (3) A review of relevant scientific literature and prior research.
							
								(4)
 Such other information as the Secretary determines to be appropriate.  (c) Duration The duration of the study under subsection (a) shall be not more than two years.
						
							(d)
							Report
 Not later than 30 days after the completion of the study under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study.
						
						751.
						Comptroller General reports on health care delivery and waste in military health system
						
							(a)
							In general
 Not later than one year after the date of the enactment of this Act, and not less frequently than once each year thereafter for four years, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the delivery of health care in the military health system, with an emphasis on identifying potential waste and inefficiency.
						
							(b)
							Elements
							
								(1)
								In general
 The reports submitted under subsection (a) shall, within the direct and purchased care components of the military health system, evaluate the following:
								
									(A)
 Processes for ensuring that health care providers adhere to clinical practice guidelines.  (B) Processes for reporting and resolving adverse medical events.
								
									(C)
 Processes for ensuring program integrity by identifying and resolving medical fraud and waste.  (D) Processes for coordinating care within and between the direct and purchased care components of the military health system.
								
									(E)
 Procedures for administering the TRICARE program.  (F) Processes for assessing and overseeing the efficiency of clinical operations of military hospitals and clinics, including access to care for covered beneficiaries at such facilities.
								
								(2)
								Additional information
 The reports submitted under subsection (a) may include, if the Comptroller General considers feasible—
								
									(A)
 an estimate of the costs to the Department of Defense relating to any waste or inefficiency identified in the report; and
								
									(B)
 such recommendations for action by the Secretary of Defense as the Comptroller General considers appropriate, including eliminating waste and inefficiency in the direct and purchased care components of the military health system.
								
							(c)
							Definitions
 In this section, the terms covered beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code.  VIII Acquisition Policy, Acquisition Management, and Related Matters  Subtitle A—Acquisition Policy and Management Sec. 801. Rapid acquisition authority amendments. Sec. 802. Authority for temporary service of Principal Military Deputies to the Assistant Secretaries of the military departments for acquisition as Acting Assistant Secretaries. Sec. 803. Modernization of services acquisition. Sec. 804. Defense Modernization Account amendments. Subtitle B—Department of Defense Acquisition Agility Sec. 805. Modular open system approach in development of major weapon systems. Sec. 806. Development, prototyping, and deployment of weapon system components or technology. Sec. 807. Cost, schedule, and performance of major defense acquisition programs. Sec. 808. Transparency in major defense acquisition programs. Sec. 809. Amendments relating to technical data rights. Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 811. Modified restrictions on undefinitized contractual actions. Sec. 812. Amendments relating to inventory and tracking of purchases of services. Sec. 813. Use of lowest price technically acceptable source selection process. Sec. 814. Procurement of personal protective equipment. Sec. 815. Amendments related to detection and avoidance of counterfeit electronic parts. Sec. 816. Amendments to special emergency procurement authority. Sec. 817. Compliance with domestic source requirements for footwear furnished to enlisted members of the Armed Forces upon their initial entry into the Armed Forces. Sec. 818. Extension of authority for enhanced transfer of technology developed at Department of Defense laboratories. Sec. 819. Modified notification requirement for exercise of waiver authority to acquire vital national security capabilities. Sec. 820. Defense cost accounting standards. Sec. 821. Increased micro-purchase threshold applicable to Department of Defense procurements. Sec. 822. Enhanced competition requirements. Sec. 823. Revision to effective date of senior executive benchmark compensation for allowable cost limitations. Sec. 824. Treatment of independent research and development costs on certain contracts. Sec. 825. Exception to requirement to include cost or price to the Government as a factor in the evaluation of proposals for certain multiple-award task or delivery order contracts. Sec. 826. Extension of program for comprehensive small business contracting plans. Sec. 827. Treatment of side-by-side testing of certain equipment, munitions, and technologies manufactured and developed under cooperative research and development agreements as use of competitive procedures. Sec. 828. Defense Acquisition Challenge Program amendments. Sec. 829. Preference for fixed-price contracts. Sec. 830. Requirement to use firm fixed-price contracts for foreign military sales. Sec. 831. Preference for performance-based contract payments. Sec. 832. Contractor incentives to achieve savings and improve mission performance. Sec. 833. Sunset and repeal of certain contracting provisions. Sec. 834. Flexibility in contracting award program. Sec. 835. Protection of task order competition. Sec. 836. Contract closeout authority. Sec. 837. Closeout of old Department of the Navy contracts. Subtitle D—Provisions Relating to Major Defense Acquisition Programs Sec. 841. Change in date of submission to Congress of Selected Acquisition Reports. Sec. 842. Amendments relating to independent cost estimation and cost analysis. Sec. 843. Revisions to Milestone B determinations. Sec. 844. Review and report on sustainment planning in the acquisition process. Sec. 845. Revision to distribution of annual report on operational test and evaluation. Sec. 846. Repeal of major automated information systems provisions. Sec. 847. Revisions to definition of major defense acquisition program. Sec. 848. Acquisition strategy. Sec. 849. Improved life-cycle cost control. Sec. 850. Authority to designate increments or blocks of items delivered under major defense acquisition programs as major subprograms for purposes of acquisition reporting. Sec. 851. Reporting of small business participation on Department of Defense programs. Sec. 852. Waiver of congressional notification for acquisition of tactical missiles and munitions greater than quantity specified in law. Sec. 853. Multiple program multiyear contract pilot demonstration program. Sec. 854. Key performance parameter reduction pilot program. Sec. 855. Mission integration management. Subtitle E—Provisions Relating to Acquisition Workforce Sec. 861. Project management. Sec. 862. Authority to waive tenure requirement for program managers for program definition and program execution periods. Sec. 863. Purposes for which the Department of Defense Acquisition Workforce Development Fund may be used; advisory panel amendments. Sec. 864. Department of Defense Acquisition Workforce Development Fund determination adjustment. Sec. 865. Limitations on funds used for staff augmentation contracts at management headquarters of the Department of Defense and the military departments. Sec. 866. Senior Military Acquisition Advisors in the Defense Acquisition Corps. Sec. 867. Authority of the Secretary of Defense under the acquisition demonstration project. Subtitle F—Provisions Relating to Commercial Items Sec. 871. Market research for determination of price reasonableness in acquisition of commercial items. Sec. 872. Value analysis for the determination of price reasonableness. Sec. 873. Clarification of requirements relating to commercial item determinations. Sec. 874. Inapplicability of certain laws and regulations to the acquisition of commercial items and commercially available off-the-shelf items. Sec. 875. Use of commercial or non-Government standards in lieu of military specifications and standards. Sec. 876. Preference for commercial services. Sec. 877. Treatment of commingled items purchased by contractors as commercial items. Sec. 878. Treatment of services provided by nontraditional contractors as commercial items. Sec. 879. Defense pilot program for authority to acquire innovative commercial items, technologies, and services using general solicitation competitive procedures. Sec. 880. Pilot programs for authority to acquire innovative commercial items using general solicitation competitive procedures. Subtitle G—Industrial Base Matters Sec. 881. Greater integration of the national technology and industrial base. Sec. 882. Integration of civil and military roles in attaining national technology and industrial base objectives. Sec. 883. Pilot program for distribution support and services for weapon systems contractors. Sec. 884. Nontraditional and small contractor innovation prototyping program. Subtitle H—Other Matters Sec. 885. Report on bid protests. Sec. 886. Review and report on indefinite delivery contracts. Sec. 887. Review and report on contractual flow-down provisions. Sec. 888. Requirement and review relating to use of brand names or brand-name or equivalent descriptions in solicitations. Sec. 889. Inclusion of information on common grounds for sustaining bid protests in annual Government Accountability Office reports to Congress. Sec. 890. Study and report on contracts awarded to minority-owned and women-owned businesses. Sec. 891. Authority to provide reimbursable auditing services to certain non-Defense Agencies. Sec. 892. Selection of service providers for auditing services and audit readiness services. Sec. 893. Amendments to contractor business system requirements. Sec. 894. Improved management practices to reduce cost and improve performance of certain Department of Defense organizations. Sec. 895. Exemption from requirement for capital planning and investment control for information technology equipment included as integral part of a weapon or weapon system. Sec. 896. Modifications to pilot program for streamlining awards for innovative technology projects. Sec. 897. Rapid prototyping funds for the military departments. Sec. 898. Establishment of Panel on Department of Defense and AbilityOne Contracting Oversight, Accountability, and Integrity; Defense Acquisition University training. Sec. 899. Coast Guard major acquisition programs. Sec. 899A. Enhanced authority to acquire products and services produced in Africa in support of certain activities.   A Acquisition Policy and Management  801. Rapid acquisition authority amendments Section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended—
						
							(1)
 in subsection (a)(1)—  (A) in subparagraph (A), by striking ; or and inserting a semicolon;
							
								(B)
 in subparagraph (B), by striking ; and and inserting ; or; and  (C) by adding at the end the following new subparagraph:
								
									
										(C)
 developed or procured under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note); and
									;
							
							(2)
 in subsection (b), by adding at the end the following new paragraph:   (3) Specific procedures in accordance with the guidance developed under section 804(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note).
								; and
						
							(3)
 in subsection (c)—  (A) in paragraph (2)(A)—
								
									(i)
 by striking Whenever the Secretary and inserting (i) Except as provided under clause (ii), whenever the Secretary; and  (ii) by adding at the end the following new clause:
									
										
											(ii)
 Clause (i) does not apply to acquisitions initiated in the case of a determination by the Secretary that funds are necessary to immediately initiate a project under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) if the designated official for acquisitions using such pathways is the service acquisition executive.
										;
								
								(B)
 in paragraph (3)—  (i) in subparagraph (A), by inserting or upon the Secretary making a determination that funds are necessary to immediately initiate a project under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) based on a compelling national security need, after of paragraph (1),;
								
									(ii)
 in subparagraph (B)—  (I) by striking The authority and inserting Except as provided under subparagraph (C), the authority;
									
										(II)
 in clause (ii), by striking ; and and inserting a semicolon;  (III) in clause (iii), by striking the period at the end and inserting ; and; and
									
										(IV)
 by adding at the end the following new clause:   (iv) in the case of a determination by the Secretary that funds are necessary to immediately initiate a project under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note), in an amount not more than $200,000,000 during any fiscal year.
											; and
									
									(iii)
 by adding at the end the following new subparagraph:   (C) For each of fiscal years 2017 and 2018, the limits set forth in clauses (i) and (ii) of subparagraph (B) do not apply to the exercise of authority under such clauses provided that the total amount of supplies and associated support services acquired as provided under such subparagraph does not exceed $800,000,000 during such fiscal year.
										;
								
								(C)
 in paragraph (4)—  (i) by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and
								
									(ii)
 by inserting after subparagraph (B) the following new subparagraph:   (C) In the case of a determination by the Secretary under paragraph (3)(A) that funds are necessary to immediately initiate a project under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note), the Secretary shall notify the congressional defense committees of the determination within 10 days after the date of the use of such funds.
										; and
								
								(D)
 in paragraph (5)—  (i) by striking Any acquisition and inserting (A) Any acquisition; and
								
									(ii)
 by adding at the end the following new subparagraph:   (B) Subparagraph (A) does not apply to acquisitions initiated in the case of a determination by the Secretary that funds are necessary to immediately initiate a project under the rapid fielding or rapid prototyping acquisition pathways under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note).
										.
								
						802.
						Authority for temporary service of Principal Military Deputies to the Assistant Secretaries of the
			 military departments for acquisition as Acting Assistant Secretaries
						
							(a)
							Assistant Secretary of the Army for Acquisition, Logistics, and Technology
 Section 3016(b)(5)(B) of title 10, United States Code, is amended by adding at the end the following new sentence: In the event of a vacancy in the position of Assistant Secretary of the Army for Acquisition, Logistics, and Technology, the Principal Military Deputy may serve as Acting Assistant Secretary for a period of not more than one year..
						
							(b)
							Assistant Secretary of the Navy for Research, Development, and Acquisition
 Section 5016(b)(4)(B) of such title is amended by adding at the end the following new sentence: In the event of a vacancy in the position of Assistant Secretary of the Navy for Research, Development, and Acquisition, the Principal Military Deputy may serve as Acting Assistant Secretary for a period of not more than one year..
						
							(c)
							Assistant Secretary of the Air Force for Acquisition
 Section 8016(b)(4)(B) of such title is amended by adding at the end the following new sentence: In the event of a vacancy in the position of Assistant Secretary of the Air Force for Acquisition, the Principal Military Deputy may serve as Acting Assistant Secretary for a period of not more than one year..
						
						803.
						Modernization of services acquisition
						
							(a)
							Review of services acquisition categories
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and, if necessary, revise Department of Defense Instruction 5000.74, dated January 5, 2016 (in this section referred to as the Acquisition of Services Instruction), and other guidance pertaining to the acquisition of services. In conducting the review, the Secretary shall examine—
							
								(1)
 how the acquisition community should consider the changing nature of the technology and professional services markets, particularly the convergence of hardware and services; and
							
								(2)
 the services acquisition portfolio groups referenced in the Acquisition of Services Instruction and other guidance in order to ensure the portfolio groups are fully reflective of changes to the technology and professional services market.
							
							(b)
							Guidance regarding training and development of the acquisition workforce
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance addressing the training and development of the Department of Defense workforce engaged in the procurement of services, including those personnel not designated as members of the acquisition workforce.
							
								(2)
								Identification of training and professional development opportunities and alternatives
 The guidance required under paragraph (1) shall identify training and professional development opportunities and alternatives, not limited to existing Department of Defense institutions, that focus on and provide relevant training and professional development in commercial business models and contracting.
							
								(3)
								Treatment of training and professional development
 Any training and professional development provided pursuant to this subsection outside Department of Defense institutions shall be deemed to be equivalent to similar training certified or provided by the Defense Acquisition University.
							
						804.
						Defense Modernization Account amendments
						
							(a)
							Funds available for account
 Section 2216(b)(1) of title 10, United States Code, is amended by striking commencing.  (b) Transfers to account Section 2216(c) of such title is amended—
							
								(1)
 in paragraph (1)(A)—  (A) by striking or the Secretary of Defense with respect to Defense-wide appropriations accounts and inserting , or the Secretary of Defense with respect to Defense-wide appropriations accounts,; and
								
									(B)
 by striking that Secretary and inserting the Secretary concerned;  (2) in paragraph (1)(B)—
								
									(A)
 by inserting after following funds the following: that have been appropriated for fiscal years after fiscal year 2016 and are;  (B) in clause (i)—
									
										(i)
 by striking for procurement and inserting for new obligations;  (ii) by striking a particular procurement and inserting an acquisition program; and
									
										(iii)
 by striking that procurement and inserting that program;  (C) by striking clause (ii); and
								
									(D)
 by redesignating clause (iii) as clause (ii);  (3) in paragraph (2)—
								
									(A)
 by striking , other than funds referred to in subparagraph (B)(iii) of such paragraph,; and  (B) by striking if— and all that follows through (B) the balance of funds and inserting if the balance of funds;
								
								(4)
 in paragraph (3)—  (A) by striking credited to both places it appears and inserting deposited in; and
								
									(B)
 by inserting and obligation after available for transfer; and  (5) by striking paragraph (4).
							
							(c)
							Authorized use of funds
 Section 2216(d) of such title is amended—  (1) in paragraph (1)—
								
									(A)
 by striking commencing; and  (B) by striking Secretary of Defense and inserting Secretary concerned;
								
								(2)
 in paragraph (2), by striking a procurement program and inserting an acquisition program;  (3) by amending paragraph (3) to read as follows:
								
									
										(3)
 For research, development, test, and evaluation, for procurement, and for sustainment activities necessary for paying costs of unforeseen contingencies that are approved by the milestone decision authority concerned, that could prevent an ongoing acquisition program from meeting critical schedule or performance requirements.
									; and
							
								(4)
 by inserting at the end the following new paragraph:   (4) For paying costs of changes to program requirements or system configuration that are approved by the configuration steering board for a major defense acquisition program.
									.
							
							(d)
							Limitations
 Section 2216(e) of such title is amended—  (1) in paragraph (1), by striking procurement program both places it appears and inserting acquisition program; and
							
								(2)
 in paragraph (2), by striking authorized appropriations and inserting authorized appropriations, unless the procedures for initiating a new start program are complied with.
							
							(e)
							Transfer of funds
 Section 2216(f)(1) of such title is amended by striking Secretary of Defense and inserting Secretary of a military department, or the Secretary of Defense with respect to Defense-wide appropriations accounts,.
						
							(f)
							Availability of funds by appropriation
 Section 2216(g) of such title is amended—  (1) by striking in accordance with the provisions of appropriations Acts; and
							
								(2)
 by adding at the end the following: Funds deposited in the Defense Modernization Account shall remain available for obligation until the end of the third fiscal year that follows the fiscal year in which the amounts are deposited in the account..
							
							(g)
							Secretary to act through Comptroller
 Section 2216(h)(2) of such title is amended—  (1) by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively;
							
								(2)
 by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A):   (A) the establishment and management of subaccounts for each of the military departments and Defense Agencies concerned for the use of funds in the Defense Modernization Account, consistent with each military department’s or Defense Agency’s deposits in the Account;
									;
							
								(3)
 in subparagraph (C), as so redesignated, by inserting and subaccounts after Account; and  (4) in subparagraph (D), as so redesignated, by striking subsection (c)(1)(B)(iii) and inserting subsection (c)(1)(B)(ii).
							
							(h)
							Definitions
 Paragraph (1) of section 2216(i) of such title is amended to read as follows:   (1) The term major defense acquisition program has the meaning given the term in section 2430(a) of this title.
								.
						
							(j)
							Expiration of authority
 Section 2216(j)(1) of such title is amended by striking terminates at the close of September 30, 2006 and inserting terminates at the close of September 30, 2022.  B Department of Defense Acquisition Agility  805. Modular open system approach in development of major weapon systems  (a) Modular open system approach  (1) In general Part IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 144A the following new chapter:
								
									
										144B
										Weapon Systems Development and Related Matters
										
											
												Subchapter
												
												Sec.
											
											
												I.
												Modular Open System Approach in Development of Weapon Systems
												2446a
											
											
												II.
												Development, Prototyping, and Deployment of Weapon System Components and Technology
												2447a
											
											
												III.
												Cost, Schedule, and Performance of Major Defense Acquisition Programs
												2448a
											
										
										
											I
											Modular Open System Approach in Development of Weapon Systems
											
												Sec. 
												2446a. Requirement for modular open system approach in major defense acquisition programs;
			 definitions.
												2446b. Requirement to address modular open system approach in program capabilities development and
			 acquisition weapon system design.
												2446c. Requirements relating to availability of major system interfaces and support for modular
			 open system approach.
											
											
												2446a.
												Requirement for modular open system approach in major defense acquisition programs; definitions
												
													(a)
													Modular open system approach requirement
 A major defense acquisition program that receives Milestone A or Milestone B approval after January 1, 2019, shall be designed and developed, to the maximum extent practicable, with a modular open system approach to enable incremental development and enhance competition, innovation, and interoperability.
												
													(b)
													Definitions
 In this chapter:  (1) The term modular open system approach means, with respect to a major defense acquisition program, an integrated business and technical strategy that—
														
															(A)
 employs a modular design that uses major system interfaces between a major system platform and a major system component, between major system components, or between major system platforms;
														
															(B)
 is subjected to verification to ensure major system interfaces comply with, if available and suitable, widely supported and consensus-based standards;
														
															(C)
 uses a system architecture that allows severable major system components at the appropriate level to be incrementally added, removed, or replaced throughout the life cycle of a major system platform to afford opportunities for enhanced competition and innovation while yielding—
															
																(i)
 significant cost savings or avoidance;  (ii) schedule reduction;
															
																(iii)
 opportunities for technical upgrades;  (iv) increased interoperability, including system of systems interoperability and mission integration; or
															
																(v)
 other benefits during the sustainment phase of a major weapon system; and  (D) complies with the technical data rights set forth in section 2320 of this title.
														
														(2)
 The term major system platform means the highest level structure of a major weapon system that is not physically mounted or installed onto a higher level structure and on which a major system component can be physically mounted or installed.
													
														(3)
 The term major system component—  (A) means a high level subsystem or assembly, including hardware, software, or an integrated assembly of both, that can be mounted or installed on a major system platform through well-defined major system interfaces; and
														
															(B)
 includes a subsystem or assembly that is likely to have additional capability requirements, is likely to change because of evolving technology or threat, is needed for interoperability, facilitates incremental deployment of capabilities, or is expected to be replaced by another major system component.
														
														(4)
 The term major system interface—  (A) means a shared boundary between a major system platform and a major system component, between major system components, or between major system platforms, defined by various physical, logical, and functional characteristics, such as electrical, mechanical, fluidic, optical, radio frequency, data, networking, or software elements; and
														
															(B)
 is characterized clearly in terms of form, function, and the content that flows across the interface in order to enable technological innovation, incremental improvements, integration, and interoperability.
														
														(5)
 The term program capability document means, with respect to a major defense acquisition program, a document that specifies capability requirements for the program, such as a capability development document or a capability production document.
													
														(6)
 The terms program cost targets and fielding target have the meanings provided in section 2448a(a) of this title.  (7) The term major defense acquisition program has the meaning provided in section 2430 of this title.
													
														(8)
 The term major weapon system has the meaning provided in section 2379(f) of this title.  2446b. Requirement to address modular open system approach in program capabilities development and acquisition weapon system design  (a) Program capability document A program capability document for a major defense acquisition program shall identify and characterize—
													
														(1)
 the extent to which requirements for system performance are likely to evolve during the life cycle of the system because of evolving technology, threat, or interoperability needs; and
													
														(2)
 for requirements that are expected to evolve, the minimum acceptable capability that is necessary for initial operating capability of the major defense acquisition program.
													
													(b)
													Analysis of alternatives
 The Director of Cost Assessment and Performance Evaluation, in formulating study guidance for analyses of alternatives for major defense acquisition programs and performing such analyses under section 139a(d)(4) of this title, shall ensure that any such analysis for a major defense acquisition program includes consideration of evolutionary acquisition, prototyping, and a modular open system approach.
												
													(c)
													Acquisition strategy
 In the case of a major defense acquisition program that uses a modular open system approach, the acquisition strategy required under section 2431a of this title shall—
													
														(1)
 clearly describe the modular open system approach to be used for the program;  (2) differentiate between the major system platform and major system components being developed under the program, as well as major system components developed outside the program that will be integrated into the major defense acquisition program;
													
														(3)
 clearly describe the evolution of major system components that are anticipated to be added, removed, or replaced in subsequent increments;
													
														(4)
 identify additional major system components that may be added later in the life cycle of the major system platform;
													
														(5)
 clearly describe how intellectual property and related issues, such as technical data deliverables, that are necessary to support a modular open system approach, will be addressed; and
													
														(6)
 clearly describe the approach to systems integration and systems-level configuration management to ensure mission and information assurance.
													
													(d)
													Request for proposals
 The milestone decision authority for a major defense acquisition program that uses a modular open system approach shall ensure that a request for proposals for the development or production phases of the program shall describe the modular open system approach and the minimum set of major system components that must be included in the design of the major defense acquisition program.
												
													(e)
													Milestone B
 A major defense acquisition program may not receive Milestone B approval under section 2366b of this title until the milestone decision authority determines in writing that—
													
														(1)
 in the case of a program that uses a modular open system approach—  (A) the program incorporates clearly defined major system interfaces between the major system platform and major system components, between major system components, and between major system platforms;
														
															(B)
 such major system interfaces are consistent with the widely supported and consensus-based standards that exist at the time of the milestone decision, unless such standards are unavailable or unsuitable for particular major system interfaces; and
														
															(C)
 the Government has arranged to obtain appropriate and necessary intellectual property rights with respect to such major system interfaces upon completion of the development of the major system platform; or
														
														(2)
 in the case of a program that does not use a modular open system approach, that the use of a modular open system approach is not practicable.
													
												2446c.
												Requirements relating to availability of major system interfaces and support for modular open
			 system approach
 The Secretary of each military department shall—  (1) coordinate with the other military departments, the defense agencies, defense and other private sector entities, national standards-setting organizations, and, when appropriate, with elements of the intelligence community with respect to the specification, identification, development, and maintenance of major system interfaces and standards for use in major system platforms, where practicable;
												
													(2)
 ensure that major system interfaces incorporate commercial standards and other widely supported consensus-based standards that are validated, published, and maintained by recognized standards organizations to the maximum extent practicable;
												
													(3)
 ensure that sufficient systems engineering and development expertise and resources are available to support the use of a modular open system approach in requirements development and acquisition program planning;
												
													(4)
 ensure that necessary planning, programming, and budgeting resources are provided to specify, identify, develop, and sustain the modular open system approach, associated major system interfaces, systems integration, and any additional program activities necessary to sustain innovation and interoperability; and
												
													(5)
 ensure that adequate training in the use of a modular open system approach is provided to members of the requirements and acquisition workforce.
												.
							
								(2)
								Clerical amendment
 The table of chapters for title 10, United States Code, is amended by adding after the item relating to chapter 144A the following new item:
								
									
										
											144B.
											Weapon Systems Development and Related Matters
											2446a
										
									
									.
							
								(3)
								Conforming amendment
 Section 2366b(a)(3) of such title is amended—  (A) by striking and at the end of subparagraph (K); and
								
									(B)
 by inserting after subparagraph (L) the following new subparagraph:   (M) the requirements of section 2446b(e) of this title are met; and
										.
								
								(4)
								Effective date
 Subchapter I of chapter 144B of title 10, United States Code, as added by paragraph (1), shall take effect on January 1, 2017.
							
							(b)
							Requirement to include modular open system approach in Selected Acquisition Reports
 Section 2432(c)(1) of such title is amended—  (1) by striking and at the end of subparagraph (F);
							
								(2)
 by redesignating subparagraph (G) as subparagraph (H); and  (3) by inserting after subparagraph (F) the following new subparagraph (G):
								
									
										(G)
 for each major defense acquisition program that receives Milestone B approval after January 1, 2019, a brief summary description of the key elements of the modular open system approach as defined in section 2446a of this title or, if a modular open system approach was not used, the rationale for not using such an approach; and
									.
							
						806.
						Development, prototyping, and deployment of weapon system components or technology
						
							(a)
							Development, prototyping, and deployment of weapon system components or technology
							
								(1)
								In general
 Chapter 144B of title 10, United States Code, as added by section 805, is further amended by adding at the end the following new subchapter:
								
									
										II
										Development, prototyping, and deployment of weapon system components or technology
										
											Sec.
											2447a. Weapon system component or technology prototype projects: display of budget information.
											2447b. Weapon system component or technology prototype projects: oversight.
											2447c. Requirements and limitations for weapon system component or technology prototype projects.
											2447d. Mechanisms to speed deployment of successful weapon system component or technology
			 prototypes.
											2447e. Definition of weapon system component.
										
										
											2447a.
											Weapon system component or technology prototype projects: display of budget information
											
												(a)
												Requirements for budget display
 In the defense budget materials for any fiscal year after fiscal year 2017, the Secretary of Defense shall, with respect to advanced component development and prototype activities (within the research, development, test, and evaluation budget), set forth the amounts requested for each of the following:
												
													(1)
 Acquisition programs of record.  (2) Development, prototyping, and experimentation of weapon system components or other technologies, including those based on commercial items and technologies, separate from acquisition programs of record.
												
													(3)
 Other budget line items as determined by the Secretary of Defense.  (b) Additional requirements For purposes of subsection (a)(2), the amounts requested for development, prototyping, and experimentation of weapon system components or other technologies shall be—
												
													(1)
 structured into either capability, weapon system component, or technology portfolios that reflect the priority areas for prototype projects; and
												
													(2)
 justified with general descriptions of the types of capability areas and technologies being funded or expected to be funded during the fiscal year concerned.
												
												(c)
												Definitions
 In this section, the terms budget and defense budget materials have the meaning given those terms in section 234 of this title.  2447b. Weapon system component or technology prototype projects: oversight  (a) Establishment The Secretary of each military department shall establish an oversight board or identify a similar existing group of senior advisors for managing prototype projects for weapon system components and other technologies and subsystems, including the use of funds for such projects, within the military department concerned.
											
												(b)
												Membership
 Each oversight board shall be comprised of senior officials with—  (1) expertise in requirements; research, development, test, and evaluation; acquisition; sustainment; or other relevant areas within the military department concerned;
												
													(2)
 awareness of technology development activities and opportunities in the Department of Defense, industry, and other sources; and
												
													(3)
 awareness of the component capability requirements of major weapon systems, including scheduling and fielding goals for such component capabilities.
												
												(c)
												Functions
 The functions of each oversight board are as follows:  (1) To issue a strategic plan every three years that prioritizes the capability and weapon system component portfolio areas for conducting prototype projects, based on assessments of—
													
														(A)
 high priority warfighter needs;  (B) capability gaps or readiness issues with major weapon systems;
													
														(C)
 opportunities to incrementally integrate new components into major weapon systems based on commercial technology or science and technology efforts that are expected to be sufficiently mature to prototype within three years; and
													
														(D)
 opportunities to reduce operation and support costs of major weapon systems.  (2) To annually recommend funding levels for weapon system component or technology development and prototype projects across capability or weapon system component portfolios.
												
													(3)
 To annually recommend to the service acquisition executive of the military department concerned specific weapon system component or technology development and prototype projects, subject to the requirements and limitations in section 2447c of this title.
												
													(4)
 To ensure projects are managed by experts within the Department of Defense who are knowledgeable in research, development, test, and evaluation and who are aware of opportunities for incremental deployment of component capabilities and other technologies to major weapon systems or directly to support warfighting capabilities.
												
													(5)
 To ensure projects are conducted in a manner that allows for appropriate experimentation and technology risk.
												
													(6)
 To ensure projects have a plan for technology transition of the prototype into a fielded system, program of record, or operational use, as appropriate, upon successful achievement of technical and project goals.
												
													(7)
 To ensure necessary technical, contracting, and financial management resources are available to support each project.
												
													(8)
 To submit to the congressional defense committees a semiannual notification that includes the following:
													
														(A)
 each weapon system component or technology prototype project initiated during the preceding six months, including an explanation of each project and its required funding.
													
														(B)
 the results achieved from weapon system component prototype and technology projects completed and tested during the preceding six months.
													
											2447c.
											Requirements and limitations for weapon system component or technology prototype projects
											
												(a)
												Limitation on prototype project duration
 A prototype project shall be completed within two years of its initiation.  (b) Merit-based selection process A prototype project shall be selected by the service acquisition executive of the military department concerned through a merit-based selection process that identifies the most promising, innovative, and cost-effective prototypes that address one or more of the elements set forth in subsection (c)(1) of section 2447b of this title and are expected to be successfully demonstrated in a relevant environment.
											
												(c)
												Type of transaction
 Prototype projects shall be funded through contracts, cooperative agreements, or other transactions.
											
												(d)
												Funding limit
												(1)
 Each prototype project may not exceed a total amount of $10,000,000 (based on fiscal year 2017 constant dollars), unless—
													
														(A)
 the Secretary of the military department, or the Secretary’s designee, approves a larger amount of funding for the project, not to exceed $50,000,000; and
													
														(B)
 the Secretary, or the Secretary’s designee, submits to the congressional defense committees, within 30 days after approval of such funding for the project, a notification that includes—
														
															(i)
 the project;  (ii) expected funding for the project; and
														
															(iii)
 a statement of the anticipated outcome of the project.  (2) The Secretary of Defense may adjust the amounts (and the base fiscal year) provided in paragraph (1) on the basis of Department of Defense escalation rates.
												
												(e)
												Related prototype authorities
 Prototype projects that exceed the duration and funding limits established in this section shall be pursued under the rapid prototyping process established by section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). In addition, nothing in this subchapter shall affect the authority to carry out prototype projects under section 2371b or any other section of this title related to prototyping.
											
											2447d.
											Mechanisms to speed deployment of successful weapon system component or technology prototypes
											
												(a)
												Selection of prototype project for production and rapid fielding
 A weapon system component or technology prototype project may be selected by the service acquisition executive of the military department concerned for a follow-on production contract or other transaction without the use of competitive procedures, notwithstanding the requirements of section 2304 of this title, if—
												
													(1)
 the follow-on production project addresses a high priority warfighter need or reduces the costs of a weapon system;
												
													(2)
 competitive procedures were used for the selection of parties for participation in the original prototype project;
												
													(3)
 the participants in the original prototype project successfully completed the requirements of the project; and
												
													(4)
 a prototype of the system to be procured was demonstrated in a relevant environment.  (b) Special transfer authority (1) The Secretary of a military department may, as specified in advance by appropriations Acts, transfer funds that remain available for obligation in procurement appropriation accounts of the military department to fund the low-rate initial production of the rapid fielding project until required funding for full-rate production can be submitted and approved through the regular budget process of the Department of Defense.
												
													(2)
 The funds transferred under this subsection to fund the low-rate initial production of a rapid fielding project shall be for a period not to exceed two years, the amount for such period may not exceed $50,000,000, and the special transfer authority provided in this subsection may not be used more than once to fund procurement of a particular new or upgraded system.
												
													(3)
 The special transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.
												
												(c)
												Notification to congress
 Within 30 days after the service acquisition executive of a military department selects a weapon system component or technology project for a follow-on production contract or other transaction, the service acquisition executive shall notify the congressional defense committees of the selection and provide a brief description of the rapid fielding project.
											
											2447e.
											Definition of weapon system component
 In this subchapter, the term weapon system component has the meaning given the term major system component in section 2446a of this title. .  (2) Effective date Subchapter II of chapter 144B of title 10, United States Code, as added by paragraph (1), shall take effect on January 1, 2017.
							
							(b)
							Addition to requirements needed before milestone A approval
 Section 2366a(b) of such title is amended—  (1) by striking and at the end of paragraph (7);
							
								(2)
 by redesignating paragraph (8) as paragraph (9); and  (3) by inserting after paragraph (7) the following new paragraph (8):
								
									
										(8)
 that, with respect to a program initiated after January 1, 2019, technology shall be developed in the program (after Milestone A approval) only if the milestone decision authority determines with a high degree of confidence that such development will not delay the fielding target of the program, or, if the milestone decision authority does not make such determination for a major system component being developed under the program, the milestone decision authority ensures that the technology related to the major system component shall be sufficiently matured and demonstrated in a relevant environment (after Milestone A approval) separate from the program using the prototyping authorities in subchapter II of chapter 144B of this title or other authorities, as appropriate, and have an effective plan for adoption or insertion by the relevant program; and
									.
							
						807.
						Cost, schedule, and performance of major defense acquisition programs
						
							(a)
							Cost, schedule, and performance of major defense acquisition programs
							
								(1)
								In general
 Chapter 144B of title 10, United States Code, as added by section 805, is amended by adding at the end the following new subchapter:
								
									
										III
										Cost, Schedule, and Performance of Major Defense Acquisition Programs
										
											Sec.
											2448a. Program cost, fielding, and performance goals in planning major defense acquisition
			 programs.
											2448b. Independent technical risk assessments.
										
										
											2448a.
											Program cost, fielding, and performance goals in planning major defense acquisition programs
											
												(a)
												Program cost and fielding targets
												(1)
 Before funds are obligated for technology development, systems development, or production of a major defense acquisition program, the Secretary of Defense shall ensure, by establishing the goals described in paragraph (2), that the milestone decision authority for the major defense acquisition program approves a program that will—
													
														(A)
 be affordable;  (B) incorporate program planning that anticipates the evolution of capabilities to meet changing threats, technology insertion, and interoperability; and
													
														(C)
 be fielded when needed.  (2) The goals described in this paragraph are goals for—
													
														(A)
 the procurement unit cost and sustainment cost (referred to in this section as the program cost targets);
													
														(B)
 the date for initial operational capability (referred to in this section as the fielding target); and
													
														(C)
 technology maturation, prototyping, and a modular open system approach to evolve system capabilities and improve interoperability.
													
												(b)
												Delegation
 The responsibilities of the Secretary of Defense in subsection (a) may be delegated only to the Deputy Secretary of Defense.
											
												(c)
												Definitions
 In this section:  (1) The term procurement unit cost has the meaning provided in section 2432(a)(2) of this title.
												
													(2)
 The term initial capabilities document has the meaning provided in section 2366a(d)(2) of this title.  2448b. Independent technical risk assessments  (a) In general With respect to a major defense acquisition program, the Secretary of Defense shall ensure that an independent technical risk assessment is conducted—
												
													(1)
 before any decision to grant Milestone A approval for the program pursuant to section 2366a of this title, that identifies critical technologies and manufacturing processes that need to be matured; and
												
													(2)
 before any decision to grant Milestone B approval for the program pursuant to section 2366b of this title, any decision to enter into low-rate initial production or full-rate production, or at any other time considered appropriate by the Secretary, that includes the identification of any critical technologies or manufacturing processes that have not been successfully demonstrated in a relevant environment.
												
												(b)
												Categorization of technical risk levels
 The Secretary shall issue guidance and a framework for categorizing the degree of technical and manufacturing risk in a major defense acquisition program.
											.
							
								(2)
								Effective date
 Subchapter III of chapter 144B of title 10, United States Code, as added by paragraph (1), shall apply with respect to major defense acquisition programs that reach Milestone A after October 1, 2017.
							
							(b)
							Modification of Milestone Decision Authority
 Effective January 1, 2017, subsection (d) of section 2430 of title 10, United States Code, as added by section 825(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 907), is amended—
							
								(1)
 in paragraph (2)(A), by inserting subject to paragraph (5), before the Secretary determines; and  (2) by adding at the end the following new paragraph:
								
									
										(5)
 The authority of the Secretary of Defense to designate an alternative milestone decision authority for a program with respect to which the Secretary determines that the program is addressing a joint requirement, as set forth in paragraph (2)(A), shall apply only for a major defense acquisition program that reaches Milestone A after October 1, 2016, and before October 1, 2019.
									.
							
							(c)
							Adherence to requirements in major defense acquisition programs
 Section 2547 of title 10, United States Code, is amended—  (1) by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
							
								(2)
 by inserting after subsection (a) the following new subsection (b):   (b) Adherence to requirements in major defense acquisition programs The Secretary of the military department concerned shall ensure that the program capability document supporting a Milestone B or subsequent decision for a major defense acquisition program may not be approved until the chief of the armed force concerned determines in writing that the requirements in the document are necessary and realistic in relation to the program cost and fielding targets established under section 2448a(a) of this title.
									; and
							
								(3)
 by adding at the end of subsection (d), as so redesignated, the following new paragraph:   (3) The term program capability document has the meaning provided in section 2446a(b)(5) of this title.
									.
							
							(d)
							Amendment relating to determination required before milestone A approval
 Section 2366a(b)(4) of title 10, United States Code, is amended by inserting after areas of risk the following: , including risks determined by the identification of critical technologies required under section 2448b(a)(1) of this title or any other risk assessment.
						
							(e)
							Amendment relating to certification required before Milestone B approval
 Section 2366b(a) of title 10, United States Code, is amended—  (1) in paragraph (2), by striking assessment by the Assistant Secretary and all that follows through Test and Evaluation and inserting technical risk assessment conducted under section 2448b of this title; and
							
								(2)
 in paragraph (3), as amended by section 805(a)(3)(B)—  (A) by striking and at the end of subparagraph (C);
								
									(B)
 by redesignating subparagraphs (D) through (M) as subparagraphs (E) through (N), respectively; and  (C) by inserting after subparagraph (C) the following new subparagraph (D):
									
										
											(D)
 the estimated procurement unit cost for the program and the estimated date for initial operational capability for the baseline description for the program (established under section 2435) do not exceed the program cost and fielding targets established under section 2448a(a) of this title, or, if such estimated cost is higher than the program cost targets or if such estimated date is later than the fielding target, the program cost targets have been increased or the fielding target has been delayed by the Secretary of Defense after a request for such increase or delay by the milestone decision authority;
										.
								
						808.
						Transparency in major defense acquisition programs
						
							(a)
							Milestone A report
							
								(1)
								In general
 Section 2366a(c) of title 10, United States Code, is amended to read as follows:   (c) Submissions to Congress on milestone A  (1) Brief summary report Not later than 15 days after granting Milestone A approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following elements:
											
												(A)
 The program cost and fielding targets established by the Secretary of Defense under section 2448a(a) of this title.
											
												(B)
 The estimated cost and schedule for the program established by the military department concerned, including—
												
													(i)
 the dollar values estimated for the program acquisition unit cost and total life-cycle cost; and  (ii) the planned dates for each program milestone and initial operational capability.
												
												(C)
 The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including—
												
													(i)
 as assessment of the major contributors to the program acquisition unit cost and total life-cycle cost; and
												
													(ii)
 the planned dates for each program milestone and initial operational capability.  (D) A summary of the technical or manufacturing risks associated with the program, as determined by the military department concerned, including identification of any critical technologies or manufacturing processes that need to be matured.
											
												(E)
 A summary of the independent technical risk assessment conducted or approved under section 2448b of this title, including identification of any critical technologies or manufacturing processes that need to be matured.
											
												(F)
 A summary of any sufficiency review conducted by the Director of Cost Assessment and Program Evaluation of the analysis of alternatives performed for the program (as referred to in section 2366a(b)(6) of this title).
											
												(G)
 Any other information the milestone decision authority considers relevant.  (2) Additional information (A) At the request of any of the congressional defense committees or, in the case of intelligence or intelligence-related activities, the congressional intelligence committees, the milestone decision authority shall submit to the committee an explanation of the basis for a determination made under subsection (b) with respect to a major defense acquisition program, together with a copy of the written determination, or further information or underlying documentation for the information in a brief summary report submitted under paragraph (1), including the independent cost and schedule estimates and the independent technical risk assessments referred to in that paragraph.
											
												(B)
 The explanation or information shall be submitted in unclassified form, but may include a classified annex.
											.
							
								(2)
								Definitions
 Section 2366a(d) of such title is amended by adding at the end the following new paragraphs:   (8) The term fielding target has the meaning given that term in section 2448a(a) of this title.
									
										(9)
 The term major system component has the meaning given that term in section 2446a(b)(3) of this title.  (10) The term congressional intelligence committees has the meaning given that term in section 437(c) of this title.
									.
							
							(b)
							Milestone B report
							
								(1)
								In general
 Section 2366b(c) of title 10, United States Code, is amended to read as follows:   (c) Submissions to Congress on Milestone B  (1) Brief summary report Not later than 15 days after granting Milestone B approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following elements:
											
												(A)
 The program cost and fielding targets established by the Secretary of Defense under section 2448a(a) of this title.
											
												(B)
 The estimated cost and schedule for the program established by the military department concerned, including—
												
													(i)
 the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
												
													(ii)
 the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.
												
												(C)
 The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including—
												
													(i)
 the dollar values and ranges estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
												
													(ii)
 the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.
												
												(D)
 A summary of the technical and manufacturing risks associated with the program, as determined by the military department concerned, including identification of any critical technologies or manufacturing processes that have not been successfully demonstrated in a relevant environment.
											
												(E)
 A summary of the independent technical risk assessment conducted or approved under section 2448b of this title, including identification of any critical technologies or manufacturing processes that have not been successfully demonstrated in a relevant environment.
											
												(F)
 A statement of whether a modular open system approach is being used for the program.  (G) Any other information the milestone decision authority considers relevant.
											
											(2)
											Certifications and determinations
											(A)
 The certifications and determination under subsection (a) with respect to a major defense acquisition program shall be submitted to the congressional defense committees with the first Selected Acquisition Report submitted under section 2432 of this title after completion of the certification.
											
												(B)
 The milestone decision authority shall retain records of the basis for the certifications and determination under paragraphs (1), (2), and (3) of subsection (a).
											
											(3)
											Additional information
											(A)
 At the request of any of the congressional defense committees or, in the case of intelligence or intelligence-related activities, the congressional intelligence committees, the milestone decision authority shall submit to the committee an explanation of the basis for the certifications and determination under paragraphs (1), (2), and (3) of subsection (a) with respect to a major defense acquisition program or further information or underlying documentation for the information in a brief summary report submitted under paragraph (1), including the independent cost and schedule estimates and the independent technical risk assessments referred to in that paragraph.
											
												(B)
 The explanation or information shall be submitted in unclassified form, but may include a classified annex.
											.
							
								(2)
								Definitions
 Section 2366b(g) of such title is amended by adding at the end the following new paragraphs:   (6) The term fielding target has the meaning given that term in section 2448a(a) of this title.
									
										(7)
 The term major system component has the meaning given that term in section 2446a(b)(3) of this title.  (8) The term congressional intelligence committees has the meaning given that term in section 437(c) of this title.
									.
							
							(c)
							Milestone C report
							
								(1)
								In general
 Chapter 139 of such title is amended by inserting after section 2366b the following new section:   2366c. Major defense acquisition programs: submissions to Congress on Milestone C  (a) Brief summary report Not later than 15 days after granting Milestone C approval for a major defense acquisition program, the milestone decision authority for the program shall provide to the congressional defense committees and, in the case of intelligence or intelligence-related activities, the congressional intelligence committees a brief summary report that contains the following:
											
												(1)
 The estimated cost and schedule for the program established by the military department concerned, including—
												
													(A)
 the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
												
													(B)
 the planned dates for initial operational test and evaluation and initial operational capability.  (2) The independent estimated cost for the program established pursuant to section 2334(a)(6) of this title, and any independent estimated schedule for the program, including—
												
													(A)
 the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
												
													(B)
 the planned dates for initial operational test and evaluation and initial operational capability.  (3) A summary of any production, manufacturing, and fielding risks associated with the program.
											
											(b)
											Additional information
 At the request of any of the congressional defense committees or, in the case of intelligence or intelligence-related activities, the congressional intelligence committees, the milestone decision authority shall submit to the committee further information or underlying documentation for the information in a brief summary report submitted under subsection (a), including the independent cost and schedule estimates and the independent technical risk assessments referred to in that subsection.
										
											(c)
											Congressional intelligence committees defined
 In this section, the term congressional intelligence committees has the meaning given that term in section 437(c) of this title. .  (2) Clerical amendment The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2366b the following new item:
								
									
										2366c. Major defense acquisition programs: submissions to Congress on Milestone C.
									
									.
							
						809.
						Amendments relating to technical data rights
						
							(a)
							Rights relating to item or process developed exclusively at private expense
 Subsection (a)(2)(C)(iii) of section 2320 of title 10, United States Code, is amended by inserting after or process data the following: , including such data pertaining to a major system component.
						
							(b)
							Rights relating to interface or major system interface
 Subsection (a)(2) of section 2320 of such title is further amended—  (1) by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I), respectively;
							
								(2)
 in subparagraph (B), by striking Except as provided in subparagraphs (C) and (D), and inserting Except as provided in subparagraphs (C), (D), and (G),;  (3) in subparagraph (D)(i)(II), by striking is necessary and inserting is a release, disclosure, or use of technical data pertaining to an interface between an item or process and other items or processes necessary;
							
								(4)
 in subparagraph (E)—  (A) by striking In the case and inserting Except as provided in subparagraphs (F) and (G), in the case; and
								
									(B)
 by striking negotiations). The United States shall have and all that follows through such negotiated rights shall and inserting the following: negotiations) and shall be based on negotiations between the United States and the contractor, except in any case in which the Secretary of Defense determines, on the basis of criteria established in the regulations, that negotiations would not be practicable. The establishment of such rights shall; and
								
								(5)
 by inserting after subparagraph (E) the following new subparagraphs (F) and (G):   (F) Interfaces developed with mixed funding Notwithstanding subparagraph (E), the United States shall have government purpose rights in technical data pertaining to an interface between an item or process and other items or processes that was developed in part with Federal funds and in part at private expense, except in any case in which the Secretary of Defense determines, on the basis of criteria established in the regulations, that negotiation of different rights in such technical data would be in the best interest of the United States.
									
										(G)
										Major system interfaces developed exclusively at private expense or with mixed funding
 Notwithstanding subparagraphs (B) and (E), the United States shall have government purpose rights in technical data pertaining to a major system interface developed exclusively at private expense or in part with Federal funds and in part at private expense and used in a modular open system approach pursuant to section 2446a of this title, except in any case in which the Secretary of Defense determines that negotiation of different rights in such technical data would be in the best interest of the United States. Such major system interface shall be identified in the contract solicitation and the contract. For technical data pertaining to a major system interface developed exclusively at private expense for which the United States asserts government purpose rights, the Secretary of Defense shall negotiate with the contractor the appropriate and reasonable compensation for such technical data.
									.
							
							(c)
							Amendment relating to deferred ordering
 Subsection (b)(9) of section 2320 of such title is amended—  (1) by striking at any time and inserting , until the date occurring six years after acceptance of the last item (other than technical data) under a contract or the date of contract termination, whichever is later,;
							
								(2)
 by striking or utilized in the performance of a contract and inserting in the performance of the contract; and  (3) by striking clause (ii) of subparagraph (B) and inserting the following:
								
									
										(ii)
 is described in subparagraphs (D)(i)(II), (F), and (G) of subsection (a)(2); and .  (d) Definitions Section 2320 of such title is further amended—
							
								(1)
 in subsection (f), by inserting Covered Government support contractor defined.— before In this section; and  (2) by adding at the end the following new subsection:
								
									
										(g)
										Additional definitions
 In this section, the terms major system component, major system interface, and modular open system approach have the meanings provided in section 2446a of this title. .  (e) Amendments to add certain headings for readability Section 2320(a) of such title is further amended—
							
								(1)
 in subparagraph (A) of paragraph (2), by inserting after (A) the following: Development exclusively with Federal funds.—;  (2) in subparagraph (B) of such paragraph, by inserting after (B) the following: Development exclusively at private expense.—;
							
								(3)
 in subparagraph (C) of such paragraph, by inserting after (C) the following: Exception to subparagraph (B).—;  (4) in subparagraph (D) of such paragraph, by inserting after (D) the following: Exception to subparagraph (B).—; and
							
								(5)
 in subparagraph (E) of such paragraph, by inserting after (E) the following: Development with mixed funding.—. 
							
							(f)
							Government-industry advisory panel amendments
 Section 813(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 892) is amended—
							
								(1)
 by adding at the end of paragraph (1) the following: The panel shall develop recommendations for changes to sections 2320 and 2321 of title 10, United States Code, and the regulations implementing such sections.;
							
								(2)
 in paragraph (3)—  (A) by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
								
									(B)
 by inserting after subparagraph (C) the following new subparagraph (D):   (D) Ensuring that the Department of Defense and Department of Defense contractors have the technical data rights necessary to support the modular open system approach requirement set forth in section 2446a of title 10, United States Code, taking into consideration the distinct characteristics of major system platforms, major system interfaces, and major system components developed exclusively with Federal funds, exclusively at private expense, and with a combination of Federal funds and private expense.
										; and
								
								(3)
 by amending paragraph (4) to read as follows:   (4) Final report Not later than February 1, 2017, the advisory panel shall submit its final report and recommendations to the Secretary of Defense and the congressional defense committees. Not later than 60 days after receiving the report, the Secretary shall submit any comments or recommendations to the congressional defense committees.
									.
							
					C
					Amendments to General Contracting Authorities, Procedures, and Limitations
					
						811.
						Modified restrictions on undefinitized contractual actions
 Section 2326 of title 10, United States Code, is amended—  (1) in subsection (e)—
							
								(A)
 by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B);  (B) by inserting (1) before The head; and
							
								(C)
 by adding at the end the following new paragraph:   (2) If a contractor submits a qualifying proposal to definitize an undefinitized contractual action and the contracting officer for such action definitizes the contract after the end of the 180-day period beginning on the date on which the contractor submitted the qualifying proposal, the head of the agency concerned shall ensure that the profit allowed on the contract accurately reflects the cost risk of the contractor as such risk existed on the date the contractor submitted the qualifying proposal.
									;
							
							(2)
 by redesignating subsections (f) and (g) as subsections (h) and (i), respectively;  (3) by inserting after subsection (e) the following new subsections:
							
								
									(f)
									Time limit
 No undefinitized contractual action may extend beyond 90 days without a written determination by the Secretary of the military department concerned, the head of the Defense Agency concerned, the commander of the combatant command concerned, or the Under Secretary of Defense for Acquisition, Technology, and Logistics (as applicable) that it is in the best interests of the military department, the Defense Agency, the combatant command, or the Department of Defense, respectively, to continue the action.
								
									(g)
									Foreign military contracts
									(1)
 Except as provided in paragraph (2), a contracting officer of the Department of Defense may not enter into an undefinitized contractual action for a foreign military sale unless the contractual action provides for agreement upon contractual terms, specifications, and price by the end of the 180-day period described in subsection (b)(1)(A).
									
										(2)
 The requirement under paragraph (1) may be waived in accordance with subsection (b)(4). ; and  (4) in subsection (i), as redesignated by paragraph (2)—
							
								(A)
 in paragraph (1)—  (i) by striking subparagraph (A); and
								
									(ii)
 by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; and
								
								(B)
 in paragraph (2), by striking complete and meaningful audits and all that follows through the period and inserting a meaningful audit of the information contained in the proposal..  812. Amendments relating to inventory and tracking of purchases of services  (a) Increased threshold Subsection (a) of section 2330a of title 10, United States Code, is amended by striking in excess of the simplified acquisition threshold and inserting in excess of $3,000,000.
						
							(b)
							Specification of services
 Subsection (a) of such section is further amended by striking the period at the end and inserting the following:
							
 , for services in the following service acquisition portfolio groups: (1) Logistics management services.
								
									(2)
 Equipment related services.  (3) Knowledge-based services.
								
									(4)
 Electronics and communications services. .  (c) Inventory summary Subsection (c) of such section is amended—
							
								(1)
 by striking (c) Inventory.— and inserting (c) Inventory summary.—; and  (2)  in paragraph (1), by striking submit to Congress an annual inventory and all that follows through for or on behalf and inserting prepare an annual inventory, and submit to Congress a summary of the inventory, of activities performed during the preceding fiscal year pursuant to staff augmentation contracts on behalf.
							
							(d)
							Elimination of certain requirements
 Such section is further amended—  (1) by striking subsections (d), (g), and (h); and
							
								(2)
 by redesignating subsections (e), (f), (i), and (j) as subsections (d), (e), (g), and (h), respectively.
							
							(e)
							Specification of services to be reviewed
 Subsection (d), as so redesignated, of such section, is amended in paragraph (1) by inserting after responsible the following:
							
 , with particular focus and attention on the following categories of high-risk product service codes (also referred to as Federal supply codes):
									(A)
 Special studies or analysis that is not research and development.  (B) Information technology and telecommunications.
								
									(C)
 Support, including professional, administrative, and management. .  (f) Comptroller General Report Such section is further amended by inserting after subsection (e), as so redesignated, the following new subsection (f):
							
								
									(f)
									Comptroller General report
 Not later than March 31, 2018, the Comptroller General of the United States shall submit to the congressional defense committees a report on the status of the data collection required in subsection (a) and an assessment of the efforts by the Department of Defense to implement subsection (e).
								.
						
							(g)
							Definitions
 Subsection (h), as so redesignated, of such section is amended by adding at the end the following new paragraphs:
							
								
									(6)
 The term service acquisition portfolio groups means the groups identified in Department of Defense Instruction 5000.74, Defense Acquisition of Services (January 5, 2016) or successor guidance.
								
									(7)
 The term staff augmentation contracts means services contracts for personnel who are physically present in a Government work space on a full-time or permanent part-time basis, for the purpose of advising on, providing support to, or assisting a Government agency in the performance of the agency's missions, including authorized personal services contracts (as that term is defined in section 2330a(g)(5) of this title).
								.
						
						813.
						Use of lowest price technically acceptable source selection process
						
							(a)
							Statement of policy
 It shall be the policy of the Department of Defense to avoid using lowest price technically acceptable source selection criteria in circumstances that would deny the Department the benefits of cost and technical tradeoffs in the source selection process.
						
							(b)
							Revision of defense federal acquisition regulation supplement
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement to require that, for solicitations issued on or after the date that is 120 days after the date of the enactment of this Act, lowest price technically acceptable source selection criteria are used only in situations in which—
							
								(1)
 the Department of Defense is able to comprehensively and clearly describe the minimum requirements expressed in terms of performance objectives, measures, and standards that will be used to determine acceptability of offers;
							
								(2)
 the Department of Defense would realize no, or minimal, value from a contract proposal exceeding the minimum technical or performance requirements set forth in the request for proposal;
							
								(3)
 the proposed technical approaches will require no, or minimal, subjective judgment by the source selection authority as to the desirability of one offeror’s proposal versus a competing proposal;
							
								(4)
 the source selection authority has a high degree of confidence that a review of technical proposals of offerors other than the lowest bidder would not result in the identification of factors that could provide value or benefit to the Department;
							
								(5)
 the contracting officer has included a justification for the use of a lowest price technically acceptable evaluation methodology in the contract file; and
							
								(6)
 the Department of Defense has determined that the lowest price reflects full life-cycle costs, including for operations and support.
							
							(c)
							Avoidance of use of lowest price technically acceptable source selection criteria in certain
			 procurements
 To the maximum extent practicable, the use of lowest price technically acceptable source selection criteria shall be avoided in the case of a procurement that is predominately for the acquisition of—
							
								(1)
 information technology services, cybersecurity services, systems engineering and technical assistance services, advanced electronic testing, audit or audit readiness services, or other knowledge-based professional services;
							
								(2)
 personal protective equipment; or  (3) knowledge-based training or logistics services in contingency operations or other operations outside the United States, including in Afghanistan or Iraq.
							
							(d)
							Reporting
 Not later than December 1, 2017, and annually thereafter for three years, the Comptroller General of the United States shall submit to the congressional defense committees a report on the number of instances in which lowest price technically acceptable source selection criteria is used for a contract exceeding $10,000,000, including an explanation of how the situations listed in subsection (b) were considered in making a determination to use lowest price technically acceptable source selection criteria.
						
						814.
						Procurement of personal protective equipment
						
							(a)
							Limitation
 Not later than 90 days after the date of the enactment of this Act, the Defense Federal Acquisition Regulation Supplement shall be revised—
							
								(1)
 to prohibit the use by the Department of Defense of reverse auctions or lowest price technically acceptable contracting methods for the procurement of personal protective equipment if the level of quality or failure of the item could result in combat casualties; and
							
								(2)
 to establish a preference for the use of best value contracting methods for the procurement of such equipment.
							
							(b)
							Conforming amendment
 Section 884 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 948; 10 U.S.C. 2302 note) is hereby repealed.
						
						815.
						Amendments related to detection and avoidance of counterfeit electronic parts
 Section 818 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2302 note) is amended—
						
							(1) 
 in paragraph (3) of subsection (c)—  (A) by striking the heading and inserting Suppliers meeting anticounterfeiting requirements.— ;
							
								(B)
 in subparagraph (A)(i), by striking trusted suppliers in accordance with regulations issued pursuant to subparagraph (C) or (D) who and inserting suppliers that meet anticounterfeiting requirements in accordance with regulations issued pursuant to subparagraph (C) or (D) and that;
							
								(C)
 in subparagraphs (A)(ii) and (A)(iii), by striking trusted suppliers each place it appears and inserting suppliers that meet anticounterfeiting requirements;  (D) in subparagraph (C), by striking as trusted suppliers those and inserting suppliers;
							
								(E)
 in subparagraph (D) in the matter preceding clause (i), by striking trusted suppliers and inserting suppliers that meet anticounterfeiting requirements; and  (F) in subparagraphs (D)(i) and (D)(iii), by striking trusted each place it appears; and
							
							(2)
 in subsection (e)(2)(A)(v), by striking use of trusted suppliers and inserting the use of suppliers that meet applicable anticounterfeiting requirements.  816. Amendments to special emergency procurement authority Section 1903(a) of title 41, United States Code, is amended—
						
							(1)
 by striking or at the end of paragraph (1);  (2) by striking the period at the end of paragraph (2) and inserting a semicolon; and
						
							(3)
 by adding after paragraph (2) the following new paragraphs:   (3) in support of a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate the provision of international disaster assistance pursuant to chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.); or
								
									(4)
 in support of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
								.
						
						817.
						Compliance with domestic source requirements for footwear furnished to enlisted members of the
			 Armed Forces upon their initial entry into the Armed Forces
 Section 418 of title 37, United States Code, is amended by adding at the end the following new subsection:
						
							
								(d)
								(1)
 In the case of athletic footwear needed by members of the Army, Navy, Air Force, or Marine Corps upon their initial entry into the armed forces, the Secretary of Defense shall furnish such footwear directly to the members instead of providing a cash allowance to the members for the purchase of such footwear.
								
									(2)
 In procuring athletic footwear to comply with paragraph (1), the Secretary of Defense shall—  (A) procure athletic footwear that complies with the requirements of section 2533a of title 10, without regard to the applicability of any simplified acquisition threshold under chapter 137 of title 10 (or any other provision of law); and
									
										(B)
 procure additional athletic footwear, for two years following the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, that is necessary to provide a member described in paragraph (1) with sufficient choices in athletic shoes so as to minimize the incidence of athletic injuries and potential unnecessary harm and risk to the safety and well-being of members in initial entry training.
									
									(3)
 This subsection does not prohibit the provision of a cash allowance to a member described in paragraph (1) for the purchase of athletic footwear if such footwear—
									
										(A)
 is medically required to meet unique physiological needs of the member; and  (B) cannot be met with athletic footwear that complies with the requirements of this subsection.
									.
					
						818.
						Extension of authority for enhanced transfer of technology developed at Department of Defense
			 laboratories
 Section 801(e) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 804; 10 U.S.C. 2514 note) is amended by striking 2017 and inserting 2021.
					
						819.
						Modified notification requirement for exercise of waiver authority to acquire vital national
			 security capabilities
 Subsection (d) of section 806 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended to read as follows:
						
							
								(d)
								Notification requirement
 Not later than 10 days after exercising the waiver authority under subsection (a), the Secretary of Defense shall provide a written notification to Congress providing the details of the waiver and the expected benefits it provides to the Department of Defense.
							.
					
						820.
						Defense cost accounting standards
						
							(a)
							Amendments to the Cost Accounting Standards Board
							
								(1)
								In general
 Section 1501 of title 41, United States Code, is amended—  (A) in subsection (b)(1)(B)(ii), by inserting and, if possible, is a representative of a public accounting firm after systems;
								
									(B)
 by redesignating subsections (c) through (f) as subsections (f) through (i), respectively;  (C) by inserting after subsection (b) the following new subsections:
									
										
											(c)
											Duties
 The Board shall—  (1) ensure that the cost accounting standards used by Federal contractors rely, to the maximum extent practicable, on commercial standards and accounting practices and systems;
											
												(2)
 within one year after the date of enactment of this subsection, and on an ongoing basis thereafter, review any cost accounting standards established under section 1502 of this title and conform such standards, where practicable, to Generally Accepted Accounting Principles; and
											
												(3)
 annually review disputes involving such standards brought to the boards established in section 7105 of this title or Federal courts, and consider whether greater clarity in such standards could avoid such disputes.
											
											(d)
											Meetings
 The Board shall meet not less than once each quarter and shall publish in the Federal Register notice of each meeting and its agenda before such meeting is held.
										
											(e)
											Report
 The Board shall annually submit a report to the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate describing the actions taken during the prior year—
											
												(1)
 to conform the cost accounting standards established under section 1502 of this title with Generally Accepted Accounting Principles; and
											
												(2)
 to minimize the burden on contractors while protecting the interests of the Federal Government. ; and  (D) by amending subsection (f) (as so redesignated) to read as follows:
									
										
											(f)
											Senior staff
 The Administrator, after consultation with the Board—  (1) without regard to the provisions of title 5 governing appointments in the competitive service—
												
													(A)
 shall appoint an executive secretary; and  (B) may appoint, or detail pursuant to section 3341 of title 5, two additional staff members; and
												
												(2)
 may pay those employees without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5 relating to classification and General Schedule pay rates, except that those employees may not receive pay in excess of the maximum rate of basic pay payable for level IV of the Executive Schedule.
											.
								
								(2)
								Value of contracts eligible for waiver
 Section 1502(b)(3)(A) of title 41, United States Code, is amended by striking $15,000,000 and inserting $100,000,000.  (3) Conforming amendments Section 1501(i) of title 41, United States Code (as redesignated by paragraph (1)), is amended—
								
									(A)
 in paragraph (1), by striking subsection (e)(1) and inserting subsection (h)(1); and  (B) in paragraph (3), by striking subsection (e)(2) and inserting subsection (h)(2).
								
							(b)
							Defense Cost Accounting Standards Board
							
								(1)
								In general
 Chapter 7 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										190.
										Defense Cost Accounting Standards Board
										
											(a)
											Organization
 The Defense Cost Accounting Standards Board is an independent board in the Office of the Secretary of Defense.
										
											(b)
											Membership
											(1)
 The Board consists of seven members. One member is the Chief Financial Officer of the Department of Defense or a designee of the Chief Financial Officer, who serves as Chairman. The other six members, all of whom shall have experience in contract pricing, finance, or cost accounting, are as follows:
												
													(A)
 Three representatives of the Department of Defense appointed by the Secretary of Defense; and  (B) Three individuals from the private sector, each of whom is appointed by the Secretary of Defense, and—
													
														(i)
 one of whom is a representative of a nontraditional defense contractor (as defined in section 2302(9) of this title); and
													
														(ii)
 one of whom is a representative from a public accounting firm.  (2) A member appointed under paragraph (1)(A) may not continue to serve after ceasing to be an officer or employee of the Department of Defense.
											
											(c)
											Duties of the Chairman
 The Chief Financial Officer of the Department of Defense, after consultation with the Defense Cost Accounting Standards Board, shall prescribe rules and procedures governing actions of the Board under this section.
										
											(d)
											Duties
 The Defense Cost Accounting Standards Board—  (1) shall review cost accounting standards established under section 1502 of title 41 and recommend changes to such cost accounting standards to the Cost Accounting Standards Board established under section 1501 of such title;
											
												(2)
 has exclusive authority, with respect to the Department of Defense, to implement such cost accounting standards to achieve uniformity and consistency in the standards governing measurement, assignment, and allocation of costs to contracts with the Department of Defense; and
											
												(3)
 shall develop standards to ensure that commercial operations performed by Government employees at the Department of Defense adhere to cost accounting standards (based on cost accounting standards established under section 1502 of title 41 or Generally Accepted Accounting Principles) that inform managerial decisionmaking.
											
											(e)
											Compensation
											(1)
 Members of the Defense Cost Accounting Standards Board who are officers or employees of the Department of Defense shall not receive additional compensation for services but shall continue to be compensated by the Department of Defense.
											
												(2)
 Each member of the Board appointed from the private sector shall receive compensation at a rate not to exceed the daily equivalent of the rate for level IV of the Executive Schedule for each day (including travel time) in which the member is engaged in the actual performance of duties vested in the Board.
											
												(3)
 While serving away from home or regular place of business, Board members and other individuals serving on an intermittent basis shall be allowed travel expenses in accordance with section 5703 of title 5.
											
											(f)
											Auditing requirements
											(1)
 Notwithstanding any other provision of law, contractors with the Department of Defense may present, and the Defense Contract Audit Agency shall accept without performing additional audits, a summary of audit findings prepared by a commercial auditor if—
												
													(A)
 the auditor previously performed an audit of the allowability, measurement, assignment to accounting periods, and allocation of indirect costs of the contractor; and
												
													(B)
 such audit was performed using relevant commercial accounting standards (such as Generally Accepted Accounting Principles) and relevant commercial auditing standards established by the commercial auditing industry for the relevant accounting period.
												
												(2)
 The Defense Contract Audit Agency may audit direct costs of Department of Defense cost contracts and shall rely on commercial audits of indirect costs without performing additional audits, except that in the case of companies or business units that have a predominance of cost-type contracts as a percentage of sales, the Defense Contract Audit Agency may audit both direct and indirect costs.
											.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 7 of such title is amended by adding after the item relating to section 189 the following new item:
								
									
										190. Defense Cost Accounting Standards Board.
									
									.
							
							(c)
							Report
 Not later than December 31, 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report on the adequacy of the method used by the Cost Accounting Standards Board established under section 1501 of title 41, United States Code, to apply cost accounting standards to indirect and fixed price incentive contracts.
						
							(d)
							Effective date
 The amendments made by this section shall take effect on October 1, 2018.  821. Increased micro-purchase threshold applicable to Department of Defense procurements  (a) Increased micro-purchase threshold Chapter 137 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									2338.
									Micro-purchase threshold
									
 Notwithstanding subsection (a) of section 1902 of title 41, the micro-purchase threshold for the Department of Defense for purposes of such section is $5,000.
									.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									2338. Micro-purchase threshold.
								
								.
						
						822.
						Enhanced competition requirements
 Section 2306a of title 10, United States Code, is amended—  (1) in subsection (a)(1)(A), by inserting that is only expected to receive one bid after entered into using procedures other than sealed-bid procedures; and
						
							(2)
 in subsection (b)—  (A) in paragraph (1)(A)(i), by striking price competition and inserting competition that results in at least two or more responsive and viable competing bids; and
							
								(B)
 by adding at the end the following new paragraph:   (6) Determination by prime contractor A prime contractor required to submit certified cost or pricing data under subsection (a) with respect to a prime contract shall be responsible for determining whether a subcontract under such contract qualifies for an exception under paragraph (1)(A) from such requirement.
									.
							
						823.
						Revision to effective date of senior executive benchmark compensation for allowable cost
			 limitations
						
							(a)
							Repeal of retroactive applicability
 Section 803(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1485; 10 U.S.C. 2324 note) is amended by striking amendments made by and all that follows and inserting amendments made by this section shall apply with respect to costs of compensation incurred after January 1, 2012, under contracts entered into on or after December 31, 2011..
						
							(b)
							Applicability
 The amendment made by subsection (a) shall take effect as of December 31, 2011, and shall apply as if included in the National Defense Authorization Act for Fiscal Year 2012 as enacted.
						
						824.
						Treatment of independent research and development costs on certain contracts
						
							(a)
							Independent research and development costs: allowable costs
							
								(1)
								In general
 Section 2372 of title 10, United States Code, is amended to read as follows:   2372. Independent research and development costs: allowable costs  (a) Regulations The Secretary of Defense shall prescribe regulations governing the payment by the Department of Defense of expenses incurred by contractors for independent research and development costs. Such regulations shall provide that expenses incurred for independent research and development shall be reported independently from other allowable indirect costs.
										
											(b)
											Costs treated as fair and reasonable, and allowable, expenses
 The regulations prescribed under subsection (a) shall provide that independent research and development costs shall be considered a fair and reasonable, and allowable, indirect expense on Department of Defense contracts.
										
											(c)
											Additional controls
 Subject to subsection (d), the regulations prescribed under subsection (a) may include the following provisions:
											
												(1)
 Controls on the reimbursement of costs to the contractor for expenses incurred for independent research and development to ensure that such costs were incurred for independent research and development.
											
												(2)
 Implementation of regular methods for transmission—  (A) from the Department of Defense to contractors, in a reasonable manner, of timely and comprehensive information regarding planned or expected needs of the Department of Defense for future technology and advanced capability; and
												
													(B)
 from contractors to the Department of Defense, in a reasonable manner, of information regarding progress by the contractor on the independent research and development programs of the contractor.
												
											(d)
											Limitations on regulations
 Regulations prescribed under subsection (a) may not include provisions that would infringe on the independence of a contractor to choose which technologies to pursue in its independent research and development program if the chief executive officer of the contractor determines that expenditures will advance the needs of the Department of Defense for future technology and advanced capability as transmitted pursuant to subsection (c)(3)(A).
										
											(e)
											Effective date
 The regulations prescribed under subsection (a) shall apply to indirect costs incurred on or after October 1, 2017.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 139 is amended by striking the item relating to section 2372 and inserting the following new item:
								
									
										2372. Independent research and development costs: allowable costs
									
									.
							
							(b)
							Bid and proposal costs: allowable costs
							
								(1)
								In general
 Chapter 139 of title 10, United States Code, is amended by inserting after section 2372 the following new section:
								
									
										2372a.
										Bid and proposal costs: allowable costs
										
											(a)
											Regulations
 The Secretary of Defense shall prescribe regulations governing the payment by the Department of Defense of expenses incurred by contractors for bid and proposal costs. Such regulations shall provide that expenses incurred for bid and proposal costs shall be reported independently from other allowable indirect costs.
										
											(b)
											Costs allowable as indirect expenses
 The regulations prescribed under subsection (a) shall provide that bid and proposal costs shall be allowable as indirect expenses on covered contracts, as defined in section 2324(l) of this title, to the extent that those costs are allocable, reasonable, and not otherwise unallowable by law or under the Federal Acquisition Regulation.
										
											(c)
											Goal for reimbursable bid and proposal costs
 The Secretary shall establish a goal each fiscal year limiting the amount of reimbursable bid and proposal costs paid by the Department of Defense to an amount equal to not more than one percent of the total aggregate industry sales to the Department of Defense. To achieve such goal, the Secretary may not limit the payment of allowable bid and proposal costs for the covered year.
										
											(d)
											Panel
											(1)
 If the Department of Defense exceeds the goal established under subsection (c) for a fiscal year, within 180 days after exceeding the goal, the Secretary shall establish an advisory panel. The panel shall be supported by the Defense Acquisition University and the National Defense University, including administrative support.
											
												(2)
 The panel shall be composed of nine individuals who are recognized experts in acquisition and procurement policy appointed by the Secretary. In making such appointments, the Secretary shall ensure that the members of the panel reflect diverse experiences in the public and private sector.
											
												(3)
 The panel shall review laws, regulations, and practices that contribute to the expenses incurred by contractors for bids and proposals in the fiscal year concerned and recommend changes to such laws, regulations, and practices that may reduce expenses incurred by contractors for bids and proposals.
											
												(4)
												(A)
 Not later than six months after the establishment of the panel, the panel shall submit to the Secretary and the congressional defense committees an interim report on the findings of the panel.
												
													(B)
 Not later than one year after the establishment of the panel, the panel shall submit to the Secretary and the congressional defense committees a final report on the findings of the panel.
												
												(5)
 The panel shall terminate on the day the panel submits the final report under paragraph (4)(B).  (6) The Secretary of Defense may use amounts available in the Department of Defense Acquisition Workforce Development Fund established under section 1705 of this title to support the activities of the panel established under this subsection.
											
											(e)
											Effective date
 The regulations prescribed under subsection (a) shall apply to indirect costs incurred on or after October 1, 2017.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 139 of such title is amended by inserting the following new item:
								
									
										2372a. Bid and proposal costs: allowable costs
									
									.
							
							(c)
							Report on elements contributing to expenses incurred by contractors for bids and proposals
							
								(1)
								In general
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity to study the laws, regulations, and practices relating to expenses incurred by contractors for bids and proposals.
							
								(2)
								Report
 Not later than 180 days after receipt of the contract required by paragraph (1), the independent entity shall submit to the Department of Defense and the congressional defense committees a report on the laws, regulations, or practices relating to expenses incurred by contractors for bids and recommendations for changes to such laws, regulations, or practices that may reduce expenses incurred by contractors for bids and proposals.
							
							(d)
							Defense Contract Audit Agency: annual report
							
								(1)
								In general
 Subsection (a) of section 2313a of title 10, United States Code, is amended—  (A) by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
								
									(B)
 by inserting after paragraph (3) the following new paragraphs:   (3) a summary, set forth separately by dollar amount and percentage, of indirect costs for independent research and development incurred by contractors in the previous fiscal year;
										
											(4)
 a summary, set forth separately by dollar amount and percentage, of indirect costs for bid and proposal costs incurred by contractors in the previous fiscal year;
										.
								
								(2)
								Effective date
 The amendments made by this subsection shall take effect on October 1, 2018.  825. Exception to requirement to include cost or price to the Government as a factor in the evaluation of proposals for certain multiple-award task or delivery order contracts  (a) Exception to requirement to include cost or price as factor Section 2305(a)(3) of title 10, United States Code, is amended—
							
								(1)
 in subparagraph (A)—  (A) in clause (i), by inserting (except as provided in subparagraph (C)) after shall; and
								
									(B)
 in clause (ii), by inserting (except as provided in subparagraph (C)) after shall; and  (2) by adding at the end the following new subparagraphs:
								
									
										(C)
 If the head of an agency issues a solicitation for multiple task or delivery order contracts under section 2304a(d)(1)(B) of this title for the same or similar services and intends to make a contract award to each qualifying offeror—
										
											(i)
 cost or price to the Federal Government need not, at the Government’s discretion, be considered under clause (ii) of subparagraph (A) as an evaluation factor for the contract award; and
										
											(ii)
 if, pursuant to clause (i), cost or price to the Federal Government is not considered as an evaluation factor for the contract award—
											
												(I)
 the disclosure requirement of clause (iii) of subparagraph (A) shall not apply; and  (II) cost or price to the Federal Government shall be considered in conjunction with the issuance pursuant to section 2304c(b) of this title of a task or delivery order under any contract resulting from the solicitation.
											
										(D)
 In subparagraph (C), the term qualifying offeror means an offeror that—  (i) is determined to be a responsible source;
										
											(ii)
 submits a proposal that conforms to the requirements of the solicitation; and  (iii) the contracting officer has no reason to believe would likely offer other than fair and reasonable pricing.
										
										(E)
 Subparagraph (C) shall not apply to multiple task or delivery order contracts if the solicitation provides for sole source task or delivery order contracts pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
									.
							
							(b)
							Amendment to procedures relating to orders under multiple-award contracts
 Section 2304c(b) of title 10, United States Code, is amended—  (1) in paragraph (3), by striking or at the end;
							
								(2)
 in paragraph (4), by striking the period at the end and inserting ; or; and  (3) by adding at the end the following new paragraph:
								
									
										(5)
 the task or delivery order satisfies one of the exceptions in section 2304(c) of this title to the requirement to use competitive procedures.
									.
							
						826.
						Extension of program for comprehensive small business contracting plans
 Section 834(e) of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is amended by striking December 31, 2017 and inserting December 31, 2027.
					
						827.
						Treatment of side-by-side testing of certain equipment, munitions, and technologies manufactured
			 and developed under cooperative research and development agreements as use
			 of competitive procedures
 Section 2350a(g) of title 10, United States Code, is amended by inserting after paragraph (2) the following new paragraph:
						
							
								(3)
 The use of side-by-side testing under this subsection may be considered to be the use of competitive procedures for purposes of chapter 137 of this title, when procuring items within 5 years after an initial determination that the items have been successfully tested and found to satisfy United States military requirements or to correct operational deficiencies.
							.
					
						828.
						Defense Acquisition Challenge Program amendments
						
							(a)
							Expansion of scope To include systems-of-systems and functions
 Paragraph (2) of subsection (a) of section 2359b of title 10, United States Code, is amended by striking or system and all that follows through the end of the paragraph and inserting the following: system, or system-of-systems level of an existing Department of Defense acquisition program, or to address any broader functional challenge to Department of Defense missions that may not fall within an acquisition program, that would result in improvements in performance, affordability, manufacturability, or operational capability of that acquisition program or function..
						
							(b)
							Treatment of challenge proposal procedures as use of competitive procedures
 Such section is further amended—  (1) by redesignating subsections (j) and (k) as subsections (k) and (l), respectively; and
							
								(2)
 by inserting after subsection (i) the following new subsection:   (j) Treatment of use of certain procedures as use of competitive procedures The use of general solicitation competitive procedures established under subsection (c) shall be considered to be the use of competitive procedures for purposes of chapter 137 of this title.
									.
							
							(c)
							Extension of sunset for pilot program for programs other than major defense acquisition programs
 Such section is further amended in paragraph (5) of subsection (l), as redesignated by subsection (b)(1) of this subsection, by striking 2016 and inserting 2021.
						
							(d)
							Conforming amendments
 Such section is further amended—  (1) in subsection (c)(3), by inserting or functions after acquisition programs;
							
								(2)
 in subsection (c)(4)(A)—  (A) by striking and at the end of clause (i);
								
									(B)
 by striking the period at the end of clause (ii) and inserting ; and; and  (C) by adding at the end the following new clause:
									
										
											(iii)
 any functional challenges of importance to Department of Defense missions. ;  (3) in subsection (c)(5), by adding at the end the following new subparagraph:
								
									
										(D)
 Whether the challenge proposal is likely to result in improvements to any functional challenges of importance to Department of Defense missions, and whether the proposal could be implemented rapidly, at an acceptable cost, and without unacceptable disruption to such missions.
									; and
							
								(4)
 in subsection (c)(5)(B) and in subsection (e)(1), by striking or system and inserting system, or system-of-systems.  829. Preference for fixed-price contracts  (a) Establishment of preference Not later than 180 days after the date of the enactment of this Act, the Defense Federal Acquisition Regulation Supplement shall be revised to establish a preference for fixed-price contracts, including fixed-price incentive fee contracts, in the determination of contract type.
						
							(b)
							Approval requirement for certain cost-type contracts
							
								(1)
								In general
 A contracting officer of the Department of Defense may not enter into a cost-type contract described in paragraph (2) unless the contract is approved by the service acquisition executive of the military department concerned, the head of the Defense Agency concerned, the commander of the combatant command concerned, or the Under Secretary of Defense for Acquisition, Technology, and Logistics (as applicable).
							
								(2)
								Covered contracts
 A contract described in this paragraph is—  (A) a cost-type contract in excess of $50,000,000, in the case of a contract entered into on or after October 1, 2018, and before October 1, 2019; and
								
									(B)
 a cost-type contract in excess of $25,000,000, in the case of a contract entered into on or after October 1, 2019.
								
						830.
						Requirement to use firm fixed-price contracts for foreign military sales
						
							(a)
							Requirement
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations to require the use of firm fixed-price contracts for foreign military sales.
						
							(b)
							Exceptions
 The regulations prescribed pursuant to subsection (a) shall include exceptions that may be exercised if the foreign country that is the counterparty to a foreign military sale—
							
								(1)
 has established in writing a preference for a different contract type; or  (2) requests in writing that a different contract type be used for a specific foreign military sale.
							
							(c)
							Waiver authority
 The regulations prescribed pursuant to subsection (a) shall include a waiver that may be exercised by the Secretary of Defense or his designee if the Secretary or his designee determines on a case-by-case basis that a different contract type is in the best interest of the United States and American taxpayers.
						
							(d)
							Pilot program for acceleration of foreign military sales
							
								(1)
								In general
 The Secretary of Defense shall establish a pilot program to reform and accelerate the contracting and pricing processes associated with full rate production of major weapon systems for no more than 10 foreign military sales contracts by—
								
									(A)
 basing price reasonableness determinations on actual cost and pricing data for purchases of the same product for the Department of Defense; and
								
									(B)
 reducing the cost and pricing data to be submitted in accordance with section 2306a of title 10, United States Code.
								
								(2)
								Expiration of authority
 Authority for the pilot program under this subsection expires on January 1, 2020.  831. Preference for performance-based contract payments  (a) In general Section 2307(b) of title 10, United States Code, is amended—
							
								(1)
 in the subsection heading, by inserting Preference for before performance-based;  (2) by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
							
								(3)
 by striking Wherever practicable, payment under subsection (a) shall be made and inserting (1) Whenever practicable, payments under subsection (a) shall be made using performance-based payments; and
							
								(4)
 by adding at the end the following new paragraphs:   (2) Performance-based payments shall not be conditioned upon costs incurred in contract performance but on the achievement of performance outcomes listed in paragraph (1).
									
										(3)
 The Secretary of Defense shall ensure that nontraditional defense contractors and other private sector companies are eligible for performance-based payments, consistent with best commercial practices.
									
										(4)
										(A)
 In order to receive performance-based payments, a contractor’s accounting system shall be in compliance with Generally Accepted Accounting Principles, and there shall be no requirement for a contractor to develop Government-unique accounting systems or practices as a prerequisite for agreeing to receive performance-based payments.
										
											(B)
 Nothing in this section shall be construed to grant the Defense Contract Audit Agency the authority to audit compliance with Generally Accepted Accounting Principles.
										.
							
							(b)
							Regulations
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Federal Acquisition Regulation Supplement to conform with section 2307(b) of title 10, United States Code, as amended by subsection (a).
						
						832.
						Contractor incentives to achieve savings and improve mission performance
 Not later than 180 days after the date of the enactment of this Act, the Defense Acquisition University shall develop and implement a training program for Department of Defense acquisition personnel on fixed-priced incentive fee contracts, public-private partnerships, performance-based contracting, and other authorities in law and regulation designed to give incentives to contractors to achieve long-term savings and improve administrative practices and mission performance.
					
						833.
						Sunset and repeal of certain contracting provisions
						
							(a)
							Sunsets
							
								(1)
								Plantations and farms: operation, maintenance, and improvement
 Section 2421 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									
										(e)
										Sunset
 The authority under this section shall terminate on September 30, 2018. .  (2) Requirement to establish cost, performance, and schedule goals for major defense acquisition programs and each phase of related acquisition cycles Section 2220 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									
										(c)
										Sunset
 The authority under this section shall terminate on September 30, 2018. .  (b) Repeals  (1) Limitation on use of operation and maintenance funds for purchase of investment items  (A) In general Section 2245a of title 10, United States Code, is repealed.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of subchapter I of chapter 134 of such title is amended by striking the item relating to section 2245a.
								
									(C)
									Conforming amendment
 Section 166a(e)(1)(A) of such title is amended by striking the investment unit cost threshold in effect under section 2245a of this title and inserting $250,000.  (2) Information technology purchases: tracking and management  (A) In general Section 2225 of title 10, United States Code, is repealed.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 131 of such title is amended by striking the item relating to section 2225.
								
									(C)
									Conforming amendments
									
										(i)
 Section 812 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–393; 114 Stat. 1654A–213; 10 U.S.C. 2225 note) is amended by striking subsections (b) and (c).
									
										(ii)
 Section 2330a(j) of title 10, United States Code, is amended—  (I) by striking paragraph (2);
										
											(II)
 by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and  (III) by adding at the end the following new paragraphs:
											
												
													(5)
													Simplified acquisition threshold
 The term simplified acquisition threshold has the meaning given the term in section 134 of title 41.  (6) Small Business Act definitions  (A) The term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632).
													
														(B)
 The terms small business concern owned and controlled by socially and economically disadvantaged individuals and small business concern owned and controlled by women have the meanings given such terms, respectively, in section 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3)).
													.
										
										(iii)
 Section 222(d) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2358 note) is amended by striking as defined in section 2225(f)(3) and inserting as defined in section 2330a(j).
									
								(3)
								Procurement of copier paper containing specified percentages of post-consumer recycled content
								
									(A)
									In general
 Section 2378 of title 10, United States Code, is repealed.  (B) Clerical amendment The table of sections at the beginning of chapter 140 of such title is amended by striking the item relating to section 2378.
								
								(4)
								Limitation on procurement of table and kitchen equipment for officers' quarters
								
									(A)
									In general
 Section 2387 of title 10, United States Code, is repealed.  (B) Clerical amendment The table of sections at the beginning of chapter 141 of such title is amended by striking the item relating to section 2387.
								
								(5)
								Implementation of electronic commerce capability
								
									(A)
									Repeal
									
										(i)
 Section 2302c of title 10, United States Code, is repealed.  (ii) Section 2301 of title 41, United States Code, is amended by adding at the end the following new subsection:
										
											
												(f)
												Inapplicability to Department of Defense
 In this section, the term executive agency does not include the Department of Defense. .  (B) Clerical amendment The table of sections at the beginning of chapter 137 of such title is amended by striking the item relating to section 2302c.
								
						834.
						Flexibility in contracting award program
						
							(a)
							Establishment of award program
 The Secretary of Defense shall create an award to recognize those acquisition programs and professionals that make the best use of the flexibilities and authorities granted by the Federal Acquisition Regulation and Department of Defense Instruction 5000.02 (Operation of the Defense Acquisition System).
						
							(b)
							Purpose of award
 The award established under subsection (a) shall recognize outstanding performers whose approach to program management emphasizes innovation and local adaptation, including the use of—
							
								(1)
 simplified acquisition procedures;  (2) inherent flexibilities within the Federal Acquisition Regulation;
							
								(3)
 commercial contracting approaches;  (4) public-private partnership agreements and practices;
							
								(5)
 cost-sharing arrangements;  (6) innovative contractor incentive practices; and
							
								(7)
 other innovative implementations of acquisition flexibilities.  835. Protection of task order competition  (a) Amendment to value of authorized task order protests Section 2304c(e)(1)(B) of title 10, United States Code, is amended by striking $10,000,000 and inserting $25,000,000.
						
							(b)
							Repeal of effective date
 Section 4106(f) of title 41, United States Code, is amended by striking paragraph (3).  836. Contract closeout authority  (a) Authority The Secretary of Defense may close out a contract or group of contracts as described in subsection (b) through the issuance of one or more modifications to such contracts without completing a reconciliation audit or other corrective action. To accomplish closeout of such contracts—
							
								(1)
 remaining contract balances may be offset with balances in other contract line items within a contract regardless of the year or type of appropriation obligated to fund each contract line item and regardless of whether the appropriation for such contract line item has closed; and
							
								(2)
 remaining contract balances may be offset with balances on other contracts regardless of the year or type of appropriation obligated to fund each contract and regardless of whether the appropriation has closed.
							
							(b)
							Covered contracts
 This section covers any contract or group of contracts between the Department of Defense and a defense contractor, each one of which—
							
								(1)
 was entered into prior to fiscal year 2000;  (2) has no further supplies or services deliverables due under the terms and conditions of the contract; and
							
								(3)
 is determined by the Secretary of Defense to be not otherwise reconcilable because—  (A) the records have been destroyed or lost; or
								
									(B)
 the records are available but the Secretary of Defense has determined that the time or effort required to determine the exact amount owed to the United States Government or amount owed to the contractor is disproportionate to the amount at issue.
								
							(c)
							Negotiated settlement authority
 Any contract or group of contracts covered by this section may be closed out through a negotiated settlement with the contractor.
						
							(d)
							Waiver authority
							
								(1)
								In general
 The Secretary of Defense is authorized to waive any provision of acquisition law or regulation to carry out the authority under subsection (a).
							
								(2)
								Notification requirement
 The Secretary of Defense shall notify the congressional defense committees not later than 10 days after exercising the authority under subsection (d). The notice shall include an identification of each provision of law or regulation waived.
							
							(e)
							Adjustment and closure of records
 After closeout of any contract described in subsection (b) using the authority under this section, the payment or accounting offices concerned may adjust and close any open finance and accounting records relating to the contract.
						
							(f)
							No liability
 No liability shall attach to any accounting, certifying, or payment official, or any contracting officer, for any adjustments or closeout made pursuant to the authority under this section.
						
							(g)
							Regulations
 The Secretary of Defense shall prescribe regulations for the administration of the authority under this section.
						
						837.
						Closeout of old Department of the Navy contracts
						
							(a)
							Authority
 The Secretary of the Navy may close out contracts described in subsection (b) through the issuance of one or more modifications to such contracts without completing further reconciliation audits or corrective actions other than those described in this section. To accomplish closeout of such contracts—
							
								(1)
 remaining contract balances may be offset with balances in other contract line items within a contract regardless of the year or type of appropriation obligated to fund each contract line item and regardless of whether the appropriation for such contract line item has closed; and
							
								(2)
 remaining contract balances may be offset with balances on other contracts regardless of the year or type of appropriation obligated to fund each contract and regardless of whether the appropriation has closed.
							
							(b)
							Contracts covered
 The contracts covered by this section are a group of contracts that are with one contractor and identified by the Secretary, each one of which is a contract—
							
								(1)
 to design, construct, repair, or support the construction or repair of Navy submarines that—  (A) was entered into between fiscal years 1974 and 1998; and
								
									(B)
 has no further supply or services deliverables due under the terms and conditions of the contract;  (2) with respect to which the Secretary of the Navy has established the total final contract value; and
							
								(3)
 with respect to which the Secretary of the Navy has determined that the final allowable cost may have a negative or positive unliquidated obligation balance for which it would be difficult to determine the year or type of appropriation because—
								
									(A)
 the records for the contract have been destroyed or lost; or  (B) the records for the contract are available but the contracting officer, in collaboration with the certifying official, has determined that a discrepancy is of such a minimal value that the time and effort required to determine the cause of an out-of-balance condition is disproportionate to the amount of the discrepancy.
								
							(c)
							Closeout terms
 The contracts described in subsection (b) may be closed out—  (1) upon receipt of $581,803 from the contractor to be deposited into the Treasury as miscellaneous receipts;
							
								(2)
 without seeking further amounts from the contractor; and  (3) without payment to the contractor of any amounts that may be due under any such contracts.
							
							(d)
							Waiver authority
							
								(1)
								In general
 The Secretary of the Navy is authorized to waive any provision of acquisition law or regulation to carry out the authority under subsection (a).
							
								(2)
								Notification requirement
 The Secretary of the Navy shall notify the congressional defense committees not later than 10 days after exercising the authority under paragraph (1). The notice shall include an identification of each provision of law or regulation waived.
							
							(e)
							Adjustment and closure of records
 After closeout of any contract described in subsection (b) using the authority under this section, the payment or accounting offices concerned may adjust and close any open finance and accounting records relating to the contract.
						
							(f)
							No liability
 No liability shall attach to any accounting, certifying, or payment official or contracting officer for any adjustments or closeout made pursuant to the authority under this section.
						
							(g)
							Expiration of authority
 The authority under this section shall expire upon receipt of the funds identified in subsection (c)(1).
						
					D
					Provisions Relating to Major Defense Acquisition Programs
					
						841.
						Change in date of submission to Congress of Selected Acquisition Reports
 Section 2432(f) of title 10, United States Code, is amended by striking 45 the first place it occurs and inserting 30.  842. Amendments relating to independent cost estimation and cost analysis  (a) Amendments Section 2334 of title 10, United States Code, is amended—
							
								(1)
 in subsection (a)(3), by striking selection of confidence levels both places it appears and inserting discussion of risk;  (2) in subsection (a)(6)—
								
									(A)
 by inserting or approve after conduct;  (B) by striking major defense acquisition programs and all that follows through Authority— and inserting all major defense acquisition programs and major subprograms—; and
								
									(C)
 in subparagraph (B), by striking or upon the request and all that follows through the semicolon at the end and inserting , upon the request of the Under Secretary of Defense for Acquisition, Technology, and Logistics, or upon the request of the milestone decision authority;
								
								(3)
 by redesignating subsections (b), (c), (d), (e), and (f) as subsections (c), (d), (e), (f), and (h), respectively;
							
								(4)
 by inserting after subsection (a) the following new subsection (b):   (b) Independent cost estimate required before approval (1) A milestone decision authority may not approve entering a milestone phase of a major defense acquisition program or major subprogram unless an independent cost estimate has been conducted or approved by the Director of Cost Assessment and Program Evaluation and considered by the milestone decision authority that—
											
												(A)
 for the technology maturation and risk reduction phase, includes the identification and sensitivity analysis of key cost drivers that may affect life-cycle costs of the program or subprogram; and
											
												(B)
 for the engineering and manufacturing development phase, or production and deployment phase, includes a cost estimate of the full life-cycle cost of the program or subprogram.
											
											(2)
 The regulations governing the content and submission of independent cost estimates required by subsection (a) shall require that the independent cost estimate of the full life-cycle cost of a program or subprogram include—
											
												(A)
 all costs of development, procurement, military construction, operations and support, and trained manpower to operate, maintain, and support the program or subprogram upon full operational deployment, without regard to funding source or management control; and
											
												(B)
 an analysis to support decisionmaking that identifies and evaluates alternative courses of action that may reduce cost and risk, and result in more affordable programs and less costly systems.
											;
							
								(5)
 in subsection (d), as so redesignated, in paragraph (3), by striking confidence level and inserting discussion of risk;  (6) in subsection (e), as so redesignated—
								
									(A)
 by amending the subsection heading to read as follows: “Discussion of Risk in Cost Estimates.—”;  (B) by amending paragraph (1) to read as follows:
									
										
											(1)
 issue guidance requiring a discussion of risk, the potential impacts of risk on program costs, and approaches to mitigate risk in cost estimates for major defense acquisition programs and major subprograms;
										;
								
									(C)
 in paragraph (2)—  (i) by striking such confidence level provides and inserting cost estimates are developed, to the extent practicable, based on historical actual cost information that is based on demonstrated contractor and Government performance and that such estimates provide; and
									
										(ii)
 by inserting or subprogram after the program; and  (D) in paragraph (3), by striking disclosure required by paragraph (1) and inserting information required in the guidance under paragraph (1); and
								
								(7)
 by inserting after subsection (f), as so redesignated, the following new subsection:   (g) Guidelines and collection of cost data (1) The Director of Cost Assessment and Program Evaluation shall, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, develop policies, procedures, guidance, and a collection method to ensure that quality acquisition cost data are collected to facilitate cost estimation and comparison across acquisition programs.
										
											(2)
 The program manager and contracting officer for each acquisition program in an amount greater than $100,000,000, in consultation with the cost estimating component of the relevant military department or Defense Agency, shall ensure that cost data are collected in accordance with the requirements of paragraph (1).
										
											(3)
 The requirement under paragraph (1) may be waived only by the Director of Cost Assessment and Program Evaluation.
										.
							
							(b)
							Conforming amendments to add subprograms
 Section 2334 of such title is further amended—  (1) in subsection (a)(2), by inserting or major subprogram before under chapter 144;
							
								(2)
 in paragraphs (3), (4), and (5) of subsection (a) and in subsection (c)(1) (as redesignated by subsection (a) of this section), by striking major defense acquisition programs and major automated information system programs and inserting major defense acquisition programs and major subprograms each place it appears;
							
								(3)
 in paragraphs (1) and (2) of subsection (d) (as so redesignated), and in subsection (f)(4) (as so redesignated), by striking major defense acquisition program or major automated information system program and inserting major defense acquisition program or major subprogram each place it appears;
							
								(4)
 in subsection (d)(4) (as so redesignated), by inserting before the period or major subprogram;  (5) in subsection (e)(3)(B) (as so redesignated), by inserting or major subprogram after major defense acquisition program; and
							
								(6)
 in subsection (f)(3) (as so redesignated), by striking major defense acquisition program and major automated information system program and inserting major defense acquisition program and major subprogram.  (c) Repeal Chapter 144 of such title is amended—
							
								(1)
 by striking section 2434; and  (2) in the table of sections at the beginning of such chapter, by striking the item relating to such section.
							
						843.
						 Revisions to Milestone B determinations
 Section 2366b(a)(3) of title 10, United States Code, is amended—  (1) in subparagraph (B), by striking acquisition cost in and all that follows through the semicolon, and inserting life-cycle cost;; and
						
							(2)
 in subparagraph (D), by striking funding is and all that follows through made, and inserting funding is expected to be available to execute the product development and production plan for the program,.
						
						844.
						Review and report on sustainment planning in the acquisition process
						
							(a)
							Requirement for review
 The Secretary of Defense shall conduct a review of the extent to which sustainment matters are considered in decisions related to the requirements, research and development, acquisition, cost estimating, and programming and budgeting processes for major defense acquisition programs. The review shall include the following:
							
								(1)
 A determination of whether information related to the operation and sustainment of major defense acquisition programs, including cost data and intellectual property requirements, is available to inform decisions made during those processes.
							
								(2)
 If such information exists, an evaluation of the completeness, timeliness, quality, and suitability of the information for aiding in decisions made during those processes.
							
								(3)
 A determination of whether information related to the operation and sustainment of existing major weapon systems is used to forecast the operation and sustainment needs of major weapon systems proposed for or under development.
							
								(4)
 A description of the potential benefits from improved completeness, timeliness, quality, and suitability of data on operation and support costs and increased consideration of such data.
							
								(5)
 Recommendations for improving access to, analyses of, and consideration of operation and support cost data.
							
								(6)
 An assessment of product support strategies for major weapon systems required by section 2337 of title 10, United States Code, or other similar life-cycle sustainment strategies, including an evaluation of—
								
									(A)
 the stage at which such strategies are developed during the life of a major weapon system;  (B) the content and completeness of such strategies, including whether such strategies address—
									
										(i)
 all aspects of total life-cycle management of a major weapon system, including product support, logistics, product support engineering, supply chain integration, maintenance, and software sustainment; and
									
										(ii)
 the capabilities, capacity, and resource constraints of the organic industrial base and the materiel commands of the military department concerned;
									
									(C)
 the extent to which such strategies or their elements are or should be incorporated into the acquisition strategy required by section 2431a of title 10, United States Code;
								
									(D)
 the extent to which such strategies influence the planning for major defense acquisition programs; and
								
									(E)
 the extent to which such strategies influence decisions related to the life-cycle management and product support of major weapon systems.
								
								(7)
 An assessment of how effectively the military departments consider sustainment matters at key decision points for acquisition and life-cycle management in accordance with the requirements of sections 2431a, 2366a, 2366b, and 2337 of title 10, United States Code, and section 832 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2430 note).
							
								(8)
 Recommendations for improving the consideration of sustainment during the requirements, acquisition, cost estimating, programming and budgeting processes.
							
								(9)
 An assessment of whether research and development efforts and adoption of commercial technologies is prioritized to reduce sustainment costs.
							
								(10)
 An assessment of whether alternate financing methods, including share-in-savings approaches, public-private partnerships, and energy savings performance contracts, could be used to encourage the development and adoption of technologies and practices that will reduce sustainment costs.
							
								(11)
 An assessment of private sector best practices in assessing and reducing sustainment costs for complex systems.
							
							(b)
							Agreement with independent entity
 Not later than 60 days after the date of the enactment of this Act, the Secretary shall enter into an agreement with an independent entity with appropriate expertise to conduct the review required by subsection (a). The Secretary shall ensure that the independent entity has access to all data, information, and personnel required, and is funded, to satisfactorily complete the review required by subsection (a). The agreement also shall require the entity to provide to the Secretary a report on the findings of the entity.
						
							(c)
							Briefing
 Not later than April 1, 2017, the Secretary shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives on the preliminary findings of the independent entity.
						
							(d)
							Submission to congress
 Not later than August 1, 2017, the Secretary shall submit to the congressional defense committees a copy of the report of the independent entity, along with comments on the report, proposed revisions or clarifications to laws related to lifecycle management or sustainment planning for major weapon systems, and a description of any actions the Secretary may take to revise or clarify regulations and practices related to life-cycle management or sustainment planning for major weapon systems.
						
						845.
						Revision to distribution of annual report on operational test and evaluation
 Section 139(h) of title 10, United States Code, is amended—  (1) in paragraph (2)—
							
								(A)
 by inserting the Secretaries of the military departments, after Logistics,; and  (B) by striking 10 days and all that follows through title 31 and inserting January 31 of each year, through January 31, 2021; and
							
							(2)
 in paragraph (5), by inserting after Secretary the following: of Defense and the Secretaries of the military departments.  846. Repeal of major automated information systems provisions Effective September 30, 2017—
						
							(1)
 chapter 144A of title 10, United States Code, is repealed;  (2) the tables of chapters at the beginning of subtitle A of such title, and at the beginning of part IV of subtitle A, are amended by striking the item relating to chapter 144A; and
						
							(3)
 section 2334(a)(2) of title 10, United States Code, is amended by striking or a major automated information system under chapter 144A of this title.  847. Revisions to definition of major defense acquisition program  (a) In general Section 2430 of title 10, United States Code, is amended in subsection (a)—
							
								(1)
 by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;  (2) by striking In this chapter and inserting (1) Except as provided under paragraph (2), in this chapter; and
							
								(3)
 by adding at the end the following new paragraph:   (2) In this chapter, the term major defense acquisition program does not include an acquisition program or project that is carried out using the rapid fielding or rapid prototyping acquisition pathway under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note).
									.
							
							(b)
							Annual reporting
 The Secretary of Defense shall include in each comprehensive annual Selected Acquisition Report submitted under section 2432 of title 10, United States Code, a listing of all programs or projects being developed or procured under the exceptions to the definition of major defense acquisition program set forth in paragraph (2) of section 2430(a) of United States Code, as added by subsection (a)(1)(C) of this section.
						
						848.
						Acquisition strategy
 Section 2431a of title 10, United States Code, is amended—  (1) in subsection (b), by inserting , or the milestone decision authority, when the milestone decision authority is the service acquisition executive of the military department that is managing the program, after the Under Secretary of Defense for Acquisition, Technology, and Logistics;
						
							(2)
 in subsection (c)—  (A) in paragraph (1), by inserting , or the milestone decision authority, when the milestone decision authority is the service acquisition executive of the military department that is managing the program, after the Under Secretary; and
							
								(B)
 in paragraph (2)(C), by striking , in accordance with section 2431b of this title; and  (3) in subsection (d)—
							
								(A)
 in paragraph (1), by striking (1) Subject to the authority, direction, and control of the Under Secretary of Defense for Acquisition, Technology, and Logistics, the and inserting The; and
							
								(B)
 in paragraph (2), by inserting because of a change described in paragraph (1)(F) after for a program or system.  849. Improved life-cycle cost control  (a) Modified guidance for rapid fielding pathway Section 804(c)(3) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended—
							
								(1)
 in subparagraph (C), by striking ; and and inserting a semicolon;  (2) in subparagraph (D), by striking the period at the end and inserting ; and; and
							
								(3)
 by adding at the end the following new subparagraph:   (E) a process for identifying and exploiting opportunities to use the rapid fielding pathway to reduce total ownership costs.
									.
							
							(b)
							Life-cycle cost management
 Section 805(2) of such Act (Public Law 114–92; 10 U.S.C. 2302 note) is amended by inserting life-cycle cost management, after budgeting,.
						
							(c)
							Sustainment reviews
							
								(1)
								In general
 Chapter 144 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										2441.
										Sustainment reviews
										
											(a)
											In general
 The Secretary of each military department shall conduct a sustainment review of each major weapon system not later than five years after declaration of initial operational capability of a major defense acquisition program and throughout the life cycle of the weapon system to assess the product support strategy, performance, and operation and support costs of the weapon system. For any review after the first one, the Secretary concerned shall use availability and reliability thresholds and cost estimates as the basis for the circumstances that prompt such a review. The results of the sustainment review shall be documented in a memorandum by the relevant decision authority.
										
											(b)
											Elements
 At a minimum, the review required under subsection (a) shall include the following elements:  (1) An independent cost estimate for the remainder of the life cycle of the program.
											
												(2)
 A comparison of actual costs to the amount of funds budgeted and appropriated in the previous five years, and if funding shortfalls exist, an explanation of the implications on equipment availability.
											
												(3)
 A comparison between the assumed and achieved system reliabilities.  (4) An analysis of the most cost-effective source of repairs and maintenance.
											
												(5)
 An evaluation of the cost of consumables and depot-level repairables.  (6) An evaluation of the costs of information technology, networks, computer hardware, and software maintenance and upgrades.
											
												(7)
 As applicable, an assessment of the actual fuel efficiencies compared to the projected fuel efficiencies as demonstrated in tests or operations.
											
												(8)
 As applicable, a comparison of actual manpower requirements to previous estimates.  (9) An analysis of whether accurate and complete data are being reported in the cost systems of the military department concerned, and if deficiencies exist, a plan to update the data and ensure accurate and complete data are submitted in the future.
											
											(c)
											Coordination
 The review required under subsection (a) shall be conducted in coordination with the requirements of section 2337 of this title and section 832 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2430 note).
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								
									
										2441. Sustainment reviews.
									
									.
							
							(d)
							Commercial operational and support savings initiative
							
								(1)
								In general
 The Secretary of Defense may establish a commercial operational and support savings initiative to improve readiness and reduce operations and support costs by inserting existing commercial items or technology into military legacy systems through the rapid development of prototypes and fielding of production items based on current commercial technology.
							
								(2)
								Program priority
 The commercial operational and support savings initiative shall fund programs that—  (A) reduce the costs of owning and operating a military system, including the costs of personnel, consumables, goods and services, and sustaining the support and investment associated with the peacetime operation of a weapon system;
								
									(B)
 take advantage of the commercial sector’s technological innovations by inserting commercial technology into fielded weapon systems; and
								
									(C)
 emphasize prototyping and experimentation with new technologies and concepts of operations.  (3) Funding phases  (A) In general Projects funded under the commercial operational and support savings initiative shall consist of two phases, Phase I and Phase II.
								
									(B)
									Phase i
									(i)
 Funds made available during Phase I shall be used to perform the non-recurring engineering, testing, and qualification that are typically needed to adapt a commercial item or technology for use in a military system.
									
										(ii)
 Phase I shall include—  (I) establishment of cost and performance metrics to evaluate project success;
										
											(II)
 establishment of a transition plan and agreement with a military department or Defense Agency for adoption and sustainment of the technology or system; and
										
											(III)
 the development, fabrication, and delivery of a demonstrated prototype to a military department for installation into a fielded Department of Defense system.
										
										(iii)
 Programs shall be terminated if no agreement is established within two years of project initiation.  (iv) The Office of the Secretary of Defense may provide up to 50 percent of Phase I funding for a project. The military department or Defense Agency concerned may provide the remainder of Phase I funding, which may be provided out of operation and maintenance funding.
									
										(v)
 Phase I funding shall not exceed three years.  (vi) Phase I projects shall be selected based on a merit-based process using criteria to be established by the Secretary of Defense.
									
									(C)
									Phase ii
									(i)
 Phase II shall include the purchase of limited production quantities of the prototype kits and transition to a program of record for continued sustainment.
									
										(ii)
 Phase II awards may be made without competition if general solicitation competitive procedures were used for the selection of parties for participation in a Phase I project.
									
										(iii)
 Phase II awards may be made as firm fixed-price awards.  (4) Treatment as competitive procedures The use of a merit-based process for selection of projects under the commercial operational and support savings initiative shall be considered to be the use of competitive procedures for purposes of chapter 137 of title 10, United States Code.
							
						850.
						Authority to designate increments or blocks of items delivered under major defense acquisition
			 programs as major subprograms for purposes of acquisition reporting
 Section 2430a(1)(B) of title 10, United States Code, is amended by striking major defense acquisition program to purchase satellites requires the delivery of satellites in two or more increments or blocks and inserting major defense acquisition program requires the delivery of two or more increments or blocks.
					
						851.
						Reporting of small business participation on Department of Defense programs
						
							(a)
							Report requirement
 Not later than March 31 of each year, the Secretary of Defense shall submit to the congressional defense committees a report covering the following matters for the preceding fiscal year:
							
								(1)
 For each prime contract goal established by section 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)(A)), the total value and percentage of prime contracts awarded by the Department of Defense and attributed to each prime contract goal for prime contracts awarded for major defense acquisition programs.
							
								(2)
 For each subcontract goal established by section 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)(A)), the total value and percentage of first tier subcontract awards attributed to each subcontract goal for subcontracts awarded in support of prime contracts awarded by the Department of Defense for major defense acquisition programs.
							
								(3)
 For the prime contract and subcontract goals negotiated with the Department of Defense pursuant to section 15(g)(2) of the Small Business Act (15 U.S.C. 644(g)(2))—
								
									(A)
 the information reported by the Department of Defense to the Small Business Administration pursuant to section 15(h)(1) of the Small Business Act (15 U.S.C. 644(h)(1)); and
								
									(B)
 the information required by subparagraph (A) calculated after excluding—  (i) contracts awarded pursuant to chapter 85 of title 41, United States Code (popularly referred to as the Javits-Wagner-O’Day Act);
									
										(ii)
 contracts awarded to the American Institute in Taiwan;  (iii) contracts awarded and performed outside of the United States;
									
										(iv)
 acquisition on behalf of foreign governments, entities, or international organizations; and  (v) contracts for major defense acquisition programs.
									
							(b)
							Sunset
 The requirement to submit a report under subsection (a) shall not apply after the Secretary submits the report covering fiscal year 2020.
						
						852.
						Waiver of congressional notification for acquisition of tactical missiles and munitions greater
			 than quantity specified in law
 Section 2308(c) of title 10, United States Code, is amended—  (1) by inserting (1) before The head;
						
							(2)
 by inserting , except as provided in paragraph (2), after but; and  (3) by adding at the end the following new paragraph:
							
								
									(2)
 A notification is not required under paragraph (1) if the end item being acquired in a higher quantity is an end item under a tactical missile program or a munitions program.
								.
						
						853.
						Multiple program multiyear contract pilot demonstration program
						
							(a)
							Authority
 The Secretary of Defense may conduct a multiyear contract, over a period of up to four years, for the purchase of units for multiple defense programs that are produced at common facilities at a high rate, and which maximize commonality, efficiencies, and quality, in order to provide maximum benefit to the Department of Defense. Contracts awarded under this section should allow for significant savings, as determined consistent with the authority under section 2306b of title 10, United States Code, to be achieved as compared to using separate annual contracts under individual programs to purchase such units, and may include flexible delivery across the overall period of performance.
						
							(b)
							Scope
 The contracts authorized in subsection (a) shall at a minimum provide for the acquisition of units from three discrete programs from two of the military departments.
						
							(c)
							Documentation
 Each contract awarded under subsection (a) shall include the documentation required to be provided for a multiyear contract proposal under section 2306b(i) of title 10.
						
							(d)
							Definitions
 In this section:  (1) The term high rate means total annual production across the multiple defense programs of more than 200 end-items per year.
							
								(2)
 The term common facilities means production facilities operating within the same general and allowable rate structure.  (e) Sunset No new contracts may be awarded under the authority of this section after September 30, 2021.
						
						854.
						Key performance parameter reduction pilot program
						
							(a)
							In general
 The Secretary of Defense may carry out a pilot program under which the Secretary may identify at least one acquisition program in each military department for reduction of the total number of key performance parameters established for the program, for purposes of determining whether operational and programmatic outcomes of the program are improved by such reduction.
						
							(b)
							Limitation on key performance parameters
 Any acquisition program identified for the pilot program carried out under subsection (a) shall establish no more than three key performance parameters, each of which shall describe a program-specific performance attribute. Any key performance parameters for such a program that are required by statute shall be treated as key system attributes.
						
						855.
						Mission integration management
						
							(a)
							In general
 The Secretary of Defense shall establish mission integration management activities for each mission area specified in subsection (b).
						
							(b)
							Covered mission areas
 The mission areas specified in this subsection are mission areas that involve multiple Armed Forces and multiple programs and, at a minimum, include the following:
							
								(1)
 Close air support.  (2) Air defense and offensive and defensive counter-air.
							
								(3)
 Interdiction.  (4) Intelligence, surveillance, and reconnaissance.
							
								(5)
 Any other overlapping mission area of significance, as jointly designated by the Deputy Secretary of Defense and the Vice Chairman of the Joint Chiefs of Staff for purposes of this subsection.
							
							(c)
							Qualifications
 Mission integration management activities shall be performed by qualified personnel from the acquisition and operational communities.
						
							(d)
							Responsibilities
 The mission integration management activities for a mission area under this section shall include—  (1) development of technical infrastructure for engineering, analysis, and test, including data, modeling, analytic tools, and simulations;
							
								(2)
 the conduct of tests, demonstrations, exercises, and focused experiments for compelling challenges and opportunities;
							
								(3)
 overseeing the implementation of section 2446c of title 10, United States Code;  (4) sponsoring and overseeing research on and development of (including tests and demonstrations) automated tools for composing systems of systems on demand;
							
								(5)
 developing mission-based inputs for the requirements process, assessment of concepts, prototypes, design options, budgeting and resource allocation, and program and portfolio management; and
							
								(6)
 coordinating with commanders of the combatant commands on the development of concepts of operation and operational plans.
							
							(e)
							Scope
 The mission integration management activities for a mission area under this subsection shall extend to the supporting elements for the mission area, such as communications, command and control, electronic warfare, and intelligence.
						
							(f)
							Funding
 There is authorized to be made available annually such amounts as the Secretary of Defense determines appropriate from the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) for mission integration management activities listed in subsection (d).
						
							(g)
							Strategy
 The Secretary of Defense shall submit to the congressional defense committees, at the same time as the budget for the Department of Defense for fiscal year 2018 is submitted to Congress pursuant to section 1105 of title 31, United States Code, a strategy for mission integration management, including a resourcing strategy for mission integration managers to carry out the responsibilities specified in this section.
						
					E
					Provisions Relating to Acquisition Workforce
					
						861.
						Project management
						
							(a)
							Deputy Director for Management
							
								(1)
								Additional functions
 Section 503 of title 31, United States Code, is amended by adding at the end the following:   (c) Program and project management  (1) Requirement Subject to the direction and approval of the Director, the Deputy Director for Management or a designee shall—
											
												(A)
 adopt governmentwide standards, policies, and guidelines for program and project management for executive agencies;
											
												(B)
 oversee implementation of program and project management for the standards, policies, and guidelines established under subparagraph (A);
											
												(C)
 chair the Program Management Policy Council established under section 1126(b);  (D) establish standards and policies for executive agencies, consistent with widely accepted standards for program and project management planning and delivery;
											
												(E)
 engage with the private sector to identify best practices in program and project management that would improve Federal program and project management;
											
												(F)
 conduct portfolio reviews to address programs identified as high risk by the Government Accountability Office;
											
												(G)
 not less than annually, conduct portfolio reviews of agency programs in coordination with Project Management Improvement Officers designated under section 1126(a)(1) to assess the quality and effectiveness of program management; and
											
												(H)
 establish a 5-year strategic plan for program and project management.  (2) Application to Department of Defense Paragraph (1) shall not apply to the Department of Defense to the extent that the provisions of that paragraph are substantially similar to or duplicative of—
											
												(A)
 the provisions of chapter 87 of title 10; or  (B) policy, guidance, or instruction of the Department related to program management.
											.
							
								(2)
								Deadline for standards, policies, and guidelines
 Not later than 1 year after the date of enactment of this Act, the Deputy Director for Management of the Office of Management and Budget shall issue the standards, policies, and guidelines required under section 503(c) of title 31, United States Code, as added by paragraph (1).
							
								(3)
								Regulations
 Not later than 90 days after the date on which the standards, policies, and guidelines are issued under paragraph (2), the Deputy Director for Management of the Office of Management and Budget, in consultation with the Program Management Policy Council established under section 1126(b) of title 31, United States Code, as added by subsection (b)(1), and the Director of the Office of Management and Budget, shall issue any regulations as are necessary to implement the requirements of section 503(c) of title 31, United States Code, as added by paragraph (1).
							
							(b)
							Program Management Improvement Officers and Program Management Policy Council
							
								(1)
								Amendment
 Chapter 11 of title 31, United States Code, is amended by adding at the end the following:   1126. Program Management Improvement Officers and Program Management Policy Council  (a) Program Management Improvement Officers  (1) Designation The head of each agency described in section 901(b) shall designate a senior executive of the agency as the Program Management Improvement Officer of the agency.
											
												(2)
												Functions
 The Program Management Improvement Officer of an agency designated under paragraph (1) shall—  (A) implement program management policies established by the agency under section 503(c); and
												
													(B)
 develop a strategy for enhancing the role of program managers within the agency that includes the following:
													
														(i)
 Enhanced training and educational opportunities for program managers that shall include—  (I) training in the relevant competencies encompassed with program and project manager within the private sector for program managers; and
														
															(II)
 training that emphasizes cost containment for large projects and programs.  (ii) Mentoring of current and future program managers by experienced senior executives and program managers within the agency.
													
														(iii)
 Improved career paths and career opportunities for program managers.  (iv) A plan to encourage the recruitment and retention of highly qualified individuals to serve as program managers.
													
														(v)
 Improved means of collecting and disseminating best practices and lessons learned to enhance program management across the agency.
													
														(vi)
 Common templates and tools to support improved data gathering and analysis for program management and oversight purposes.
													
												(3)
												Application to Department of Defense
 This subsection shall not apply to the Department of Defense to the extent that the provisions of this subsection are substantially similar to or duplicative of the provisions of chapter 87 of title 10. For purposes of paragraph (1), the Under Secretary of Defense for Acquisition, Technology, and Logistics (or a designee of the Under Secretary) shall be considered the Program Management Improvement Officer.
											
											(b)
											Program Management Policy Council
											
												(1)
												Establishment
 There is established in the Office of Management and Budget a council to be known as the Program Management Policy Council (in this subsection referred to as the Council).
											
												(2)
												Purpose and Functions
 The Council shall act as the principal interagency forum for improving agency practices related to program and project management. The Council shall—
												
													(A)
 advise and assist the Deputy Director for Management of the Office of Management and Budget;  (B) review programs identified as high risk by the Government Accountability Office and make recommendations for actions to be taken by the Deputy Director for Management of the Office of Management and Budget or a designee;
												
													(C)
 discuss topics of importance to the workforce, including—  (i) career development and workforce development needs;
													
														(ii)
 policy to support continuous improvement in program and project management; and  (iii) major challenges across agencies in managing programs;
													
													(D)
 advise on the development and applicability of standards governmentwide for program management transparency; and
												
													(E)
 review the information published on the website of the Office of Management and Budget pursuant to section 1122.
												
												(3)
												Membership
												
													(A)
													Composition
 The Council shall be composed of the following members:  (i) Five members from the Office of Management and Budget as follows:
														
															(I)
 The Deputy Director for Management.  (II) The Administrator of the Office of Electronic Government.
														
															(III)
 The Administrator of Federal Procurement Policy.  (IV) The Controller of the Office of Federal Financial Management.
														
															(V)
 The Director of the Office of Performance and Personnel Management.  (ii) The Program Management Improvement Officer from each agency described in section 901(b).
													
														(iii)
 Any other full-time or permanent part-time officer or employee of the Federal Government or member of the Armed Forces designated by the Chairperson.
													
													(B)
													Chairperson and Vice Chairperson
													
														(i)
														In General
 The Deputy Director for Management of the Office of Management and Budget shall be the Chairperson of the Council. A Vice Chairperson shall be elected by the members and shall serve a term of not more than 1 year.
													
														(ii)
														Duties
 The Chairperson shall preside at the meetings of the Council, determine the agenda of the Council, direct the work of the Council, and establish and direct subgroups of the Council as appropriate.
													
												(4)
												Meetings
 The Council shall meet not less than twice per fiscal year and may meet at the call of the Chairperson or a majority of the members of the Council.
											
												(5)
												Support
 The head of each agency with a Project Management Improvement Officer serving on the Council shall provide administrative support to the Council, as appropriate, at the request of the Chairperson.
											.
							
								(2)
								Report required
 Not later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with each Program Management Improvement Officer designated under section 1126(a)(1) of title 31, United States Code, shall submit to Congress a report containing the strategy developed under section 1126(a)(2)(B) of such title, as added by paragraph (1).
							
							(c)
							Program and project management personnel standards
							
								(1)
								Definition
 In this subsection, the term agency means each agency described in section 901(b) of title 31, United States Code, other than the Department of Defense.
							
								(2)
								Regulations required
 Not later than 180 days after the date on which the standards, policies, and guidelines are issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1), the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget, shall issue regulations that—
								
									(A)
 identify key skills and competencies needed for a program and project manager in an agency;  (B) establish a new job series, or update and improve an existing job series, for program and project management within an agency; and
								
									(C)
 establish a new career path for program and project managers within an agency.  (d) GAO report on effectiveness of policies on program and project management Not later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall issue, in conjunction with the high risk list of the Government Accountability Office, a report examining the effectiveness of the following on improving Federal program and project management:
							
								(1)
 The standards, policies, and guidelines for program and project management issued under section 503(c) of title 31, United States Code, as added by subsection (a)(1).
							
								(2)
 The 5-year strategic plan established under section 503(c)(1)(H) of title 31, United States Code, as added by subsection (a)(1).
							
								(3)
 Program Management Improvement Officers designated under section 1126(a)(1) of title 31, United States Code, as added by subsection (b)(1).
							
								(4)
 The Program Management Policy Council established under section 1126(b)(1) of title 31, United States Code, as added by subsection (b)(1).
							
						862.
						Authority to waive tenure requirement for program managers for program definition and program
			 execution periods
						
							(a)
							Program definition period
 Section 826(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended by striking The Secretary may waive and inserting The service acquisition executive, in the case of a major defense acquisition program of a military department, or the Under Secretary of Defense for Acquisition, Technology, and Logistics, in the case of a Defense-wide or Defense Agency major defense acquisition program, may waive.
						
							(b)
							Program execution period
 Section 827(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended by striking The immediate supervisor of a program manager for a major defense acquisition program may waive and inserting The service acquisition executive, in the case of a major defense acquisition program of a military department, or the Under Secretary of Defense for Acquisition, Technology, and Logistics, in the case of a Defense-wide or Defense Agency major defense acquisition program, may waive.
						
						863.
						Purposes for which the Department of Defense Acquisition Workforce Development Fund may be used;
			 advisory panel amendments
						
							(a)
							In general
 Section 1705 of title 10, United States Code, is amended—  (1) in subsection (e)—
								
									(A)
 in paragraph (1), by inserting and to develop acquisition tools and methodologies, and undertake research and development activities, leading to acquisition policies and practices that will improve the efficiency and effectiveness of defense acquisition efforts after workforce of the Department; and
								
									(B)
 in paragraph (4), by striking other than for the purpose of and all that follows through the period at the end and inserting “other than for the purposes of—   (A) providing advanced training to Department of Defense employees;
										
											(B)
 developing acquisition tools and methodologies and performing research on acquisition policies and best practices that will improve the efficiency and effectiveness of defense acquisition efforts; and
										
											(C)
 supporting human capital and talent management of the acquisition workforce, including benchmarking studies, assessments, and requirements planning.
										; and
								
								(2)
 in subsection (f), by striking Each report shall include and all that follows through the period at the end of paragraph (5).  (b) Technical amendments Such section is further amended—
							
								(1)
 in subsection (d)(2)(C), by striking in each and inserting in such;  (2) in subsection (f)—
								
									(A)
 by striking Not later than 120 days after the end of each fiscal year and inserting Not later than February 1 each year; and  (B) by striking such fiscal year the first place it appears and inserting the preceding fiscal year; and
								
								(3)
 in subsection (g)(1)—  (A) by striking of of and inserting of; and
								
									(B)
 by striking , as defined in subsection (h),.  (c) Limitation on availability of funds for certain purposes Of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2017, not more than $35,000,000 may be obligated or expended for the purposes set forth in subparagraphs (B) and (C) of section 1705(e)(4) of title 10, United States Code, as added by subsection (a).
						
							(d)
							Amendments to advisory panel on streamlining and codifying acquisition regulations
 Section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 889) is amended—
							
								(1)
 by amending subsection (a) to read as follows:   (a) Establishment The Secretary of Defense shall establish an independent advisory panel on streamlining acquisition regulations. The panel shall be supported by the Defense Acquisition University and the National Defense University, including administrative support.
									; and
							
								(2)
 in subsection (d)—  (A) in paragraph (1), by striking and analysis and inserting , analysis, and logistics support; and
								
									(B)
 by adding at the end the following new paragraph:   (3) Authorities The panel shall have the authorities provided in section 3161 of title 5, United States Code.
										.
								
						864.
						Department of Defense Acquisition Workforce Development Fund determination adjustment
						
							(a)
							Credit to Rapid Prototyping Fund
 Notwithstanding section 1705(d)(2)(B) of title 10, United States Code, of the funds credited to the Department of Defense Acquisition Workforce Development Fund in fiscal year 2017 pursuant to such section, $225,000,000 shall be transferred to the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). Of the $225,000,000 so transferred, $75,000,000 shall be credited to each of the military department-specific funds established under section 804(d)(2) of such Act (as added by section 897 of this Act).
						
							(b)
							Technical and conforming amendments
 Section 804(d)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended—
							
								(1)
 in the first sentence, by inserting a comma after may be available;  (2) at the end of the first sentence, by inserting before the period the following: and other purposes specified in law; and
							
								(3)
 in the last sentence, by striking shall consist of and all that follows through this Act. and inserting the following:  shall consist of—
										(i)
 amounts appropriated to the Fund;  (ii) amounts credited to the Fund pursuant to section 828 of this Act; and
									
										(iii)
 any other amounts appropriated to, credited to, or transferred to the Fund. .  865. Limitations on funds used for staff augmentation contracts at management headquarters of the Department of Defense and the military departments  (a) Limitations  (1) For fiscal years 2017 and 2018 The total amount obligated by the Department of Defense for fiscal year 2017 or 2018 for contract services for staff augmentation contracts at management headquarters of the Department and the military departments may not exceed an amount equal to the aggregate amount expended by the Department for contract services for staff augmentation contracts at management headquarters of the Department and the military departments in fiscal year 2016 adjusted for net transfers from funding for overseas contingency operations (in this subsection referred to as the fiscal year 2016 staff augmentation contracts funding amount).
							
								(2)
								For fiscal years 2018 through 2022
 The total amount obligated by the Department for any fiscal year after fiscal year 2018 and before fiscal year 2023 for contract services for staff augmentation contracts at management headquarters of the Department and the military departments may not exceed an amount equal to 75 percent of the fiscal year 2016 staff augmentation contracts funding amount.
							
							(b)
							Definitions
 In this section:  (1) The term contract services has the meaning given that term in section 235 of title 10, United States Code.
							
								(2)
 The term staff augmentation contracts means services contracts for personnel who are physically present in a Government work space on a full-time or permanent part-time basis, for the purpose of advising on, providing support to, or assisting a Government agency in the performance of the agency's missions, including authorized personal services contracts (as that term is defined in section 2330a(g)(5) of title 10, United States Code).
							
						866.
						Senior Military Acquisition Advisors in the Defense Acquisition Corps
						
							(a)
							Positions
							
								(1)
								In general
 Subchapter II of chapter 87 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										1725.
										Senior Military Acquisition Advisors
										
											(a)
											Position
											
												(1)
												In general
 The Secretary of Defense may establish in the Defense Acquisition Corps a position to be known as Senior Military Acquisition Advisor.
											
												(2)
												Appointment
 A Senior Military Acquisition Advisor shall be appointed by the President, by and with the advice and consent of the Senate.
											
												(3)
												Scope of position
 An officer who is appointed as a Senior Military Acquisition Advisor—  (A) shall serve as an advisor to, and provide senior level acquisition expertise to, the service acquisition executive of that officer’s military department in accordance with this section; and
												
													(B)
 shall be assigned as an adjunct professor at the Defense Acquisition University.  (b) Continuation on active duty An officer who is appointed as a Senior Military Acquisition Advisor may continue on active duty while serving in such position without regard to any mandatory retirement date that would otherwise be applicable to that officer by reason of years of service or age. An officer who is continued on active duty pursuant to this section is not eligible for consideration for selection for promotion.
										
											(c)
											Retired grade
 Upon retirement, an officer who is a Senior Military Acquisition Advisor may, in the discretion of the President, be retired in the grade of brigadier general or rear admiral (lower half) if—
											
												(1)
 the officer has served as a Senior Military Acquisition Advisor for a period of not less than three years; and
											
												(2)
 the officer’s service as a Senior Military Acquisition Advisor has been distinguished.  (d) Selection and tenure  (1) In general Selection of an officer for recommendation for appointment as a Senior Military Acquisition Advisor shall be made competitively, and shall be based upon demonstrated experience and expertise in acquisition.
											
												(2)
												Officers eligible
 Officers shall be selected for recommendation for appointment as Senior Military Acquisition Advisors from among officers of the Defense Acquisition Corps who are serving in the grade of colonel or, in the case of the Navy, captain, and who have at least 12 years of acquisition experience. An officer selected for recommendation for appointment as a Senior Military Acquisition Advisor shall have at least 30 years of active commissioned service at the time of appointment.
											
												(3)
												Term
 The appointment of an officer as a Senior Military Acquisition Advisor shall be for a term of not longer than five years.
											
											(e)
											Limitation
											
												(1)
												Limitation on number and distribution
 There may not be more than 15 Senior Military Acquisition Advisors at any time, of whom—  (A) not more than five may be officers of the Army;
												
													(B)
 not more than five may be officers of the Navy and Marine Corps; and  (C) not more than five may be officers of the Air Force.
												
												(2)
												Number in each military department
 Subject to paragraph (1), the number of Senior Military Acquisition Advisors for each military department shall be as required and identified by the service acquisition executive of such military department and approved by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
											
											(f)
											Advice to Service Acquisition Executive
 An officer who is a Senior Military Acquisition Advisor shall have as the officer’s primary duty providing strategic, technical, and programmatic advice to the service acquisition executive of the officer’s military department on matters pertaining to the Defense Acquisition System, including matters pertaining to procurement, research and development, advanced technology, test and evaluation, production, program management, systems engineering, and lifecycle logistics.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of subchapter II of chapter 87 of such title is amended by adding at the end the following new item:
								
									
										1725. Senior Military Acquisition Advisors.
									
									.
							
							(b)
							Exclusion from officer grade-strength limitations
 Section 523(b) of such title is amended by adding at the end the following new paragraph:   (9) Officers who are Senior Military Acquisition Advisors under section 1725 of this title, but not to exceed 15.
								.
						
						867.
						Authority of the Secretary of Defense under the acquisition demonstration project
						
							(a)
							Amendment
 Section 1762(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
								
									(4)
 The Secretary of Defense shall exercise the authorities granted to the Office of Personnel Management under section 4703 of title 5 for purposes of the demonstration project authorized under this section.
								.
						
							(b)
							Effective date
 Paragraph (4) of section 1762(b) of title 10, United States Code, as added by subsection (a), shall take effect on the first day of the first month beginning 60 days after the date of the enactment of this Act.
						
					F
					Provisions Relating to Commercial Items
					
						871.
						Market research for determination of price reasonableness in acquisition of commercial items
 Section 2377 of title 10, United States Code, is amended—  (1) by redesignating subsection (d) as subsection (e), and in that subsection by striking subsection (c) and inserting subsections (c) and (d); and
						
							(2)
 by inserting after subsection (c) the following new subsection (d):   (d) Market research for price analysis The Secretary of Defense shall ensure that procurement officials in the Department of Defense conduct or obtain market research to support the determination of the reasonableness of price for commercial items contained in any bid or offer submitted in response to an agency solicitation. To the extent necessary to support such market research, the procurement official for the solicitation—
									
										(1)
 in the case of items acquired under section 2379 of this title, shall use information submitted under subsection (d) of that section; and
									
										(2)
 in the case of other items, may require the offeror to submit relevant information. .  872. Value analysis for the determination of price reasonableness Subsection 2379(d) of title 10, United States Code, is amended—
						
							(1)
 by redesignating paragraph (2) as paragraph (3); and  (2) by inserting after paragraph (1) the following new paragraph (2):
							
								
									(2)
 An offeror may submit information or analysis relating to the value of a commercial item to aid in the determination of the reasonableness of the price of such item. A contracting officer may consider such information or analysis in addition to the information submitted pursuant to paragraphs (1)(A) and (1)(B).
								.
						
						873.
						Clarification of requirements relating to commercial item determinations
 Paragraphs (1) and (2) of section 2380 of title 10, United States Code, are amended to read as follows:
						
							
								(1)
 establish and maintain a centralized capability with necessary expertise and resources to provide assistance to the military departments and Defense Agencies in making commercial item determinations, conducting market research, and performing analysis of price reasonableness for the purposes of procurements by the Department of Defense; and
							
								(2)
 provide to officials of the Department of Defense access to previous Department of Defense commercial item determinations, market research, and analysis used to determine the reasonableness of price for the purposes of procurements by the Department of Defense.
							.
					
						874.
						Inapplicability of certain laws and regulations to the acquisition of commercial items and
			 commercially available off-the-shelf items
						
							(a)
							Amendment to title 10, United States code
 Section 2375 of title 10, United States Code, is amended to read as follows:   2375. Relationship of commercial item provisions to other provisions of law  (a) Applicability of government-wide statutes (1) No contract for the procurement of a commercial item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1906(b) of title 41.
										
											(2)
 No subcontract under a contract for the procurement of a commercial item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1906(c) of title 41.
										
											(3)
 No contract for the procurement of a commercially available off-the-shelf item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1907 of title 41.
										
										(b)
										Applicability of defense-unique statutes to contracts for commercial items
										(1)
 The Defense Federal Acquisition Regulation Supplement shall include a list of defense-unique provisions of law and of contract clause requirements based on government-wide acquisition regulations, policies, or executive orders not expressly authorized in law that are inapplicable to contracts for the procurement of commercial items. A provision of law or contract clause requirement properly included on the list pursuant to paragraph (2) does not apply to purchases of commercial items by the Department of Defense. This section does not render a provision of law or contract clause requirement not included on the list inapplicable to contracts for the procurement of commercial items.
										
											(2)
 A provision of law or contract clause requirement described in subsection (e) that is enacted after January 1, 2015, shall be included on the list of inapplicable provisions of law and contract clause requirements required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt contracts for the procurement of commercial items from the applicability of the provision or contract clause requirement.
										
										(c)
										Applicability of defense-unique statutes to subcontracts for commercial items
										(1)
 The Defense Federal Acquisition Regulation Supplement shall include a list of provisions of law and of contract clause requirements based on government-wide acquisition regulations, policies, or executive orders not expressly authorized in law that are inapplicable to subcontracts under a Department of Defense contract or subcontract for the procurement of commercial items. A provision of law or contract clause requirement properly included on the list pursuant to paragraph (2) does not apply to those subcontracts. This section does not render a provision of law or contract clause requirement not included on the list inapplicable to subcontracts under a contract for the procurement of commercial items.
										
											(2)
 A provision of law or contract clause requirement described in subsection (e) shall be included on the list of inapplicable provisions of law and contract clause requirements required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt subcontracts under a contract for the procurement of commercial items from the applicability of the provision or contract clause requirement.
										
											(3)
 In this subsection, the term subcontract includes a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or subcontractor. The term does not include agreements entered into by a contractor for the supply of commodities that are intended for use in the performance of multiple contracts with the Department of Defense and other parties and are not identifiable to any particular contract.
										
											(4)
 This subsection does not authorize the waiver of the applicability of any provision of law or contract clause requirement with respect to any first-tier subcontract under a contract with a prime contractor reselling or distributing commercial items of another contractor without adding value.
										
										(d)
										Applicability of defense-unique statutes to contracts for commercially available, off-the-shelf
			 items
										(1)
 The Defense Federal Acquisition Regulation Supplement shall include a list of provisions of law and of contract clause requirements based on government-wide acquisition regulations, policies, or executive orders not expressly authorized in law that are inapplicable to contracts for the procurement of commercially available off-the-shelf items. A provision of law or contract clause requirement properly included on the list pursuant to paragraph (2) does not apply to Department of Defense contracts for the procurement of commercially available off-the-shelf items. This section does not render a provision of law or contract clause requirement not included on the list inapplicable to contracts for the procurement of commercially available off-the-shelf items.
										
											(2)
 A provision of law or contract clause requirement described in subsection (e) shall be included on the list of inapplicable provisions of law and contract clause requirements required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt contracts for the procurement of commercially available off-the-shelf items from the applicability of the provision or contract clause requirement.
										
										(e)
										Covered provision of law or contract clause requirement
 A provision of law or contract clause requirement referred to in subsections (b)(2), (c)(2), and (d)(2) is a provision of law or contract clause requirement that the Under Secretary of Defense for Acquisition, Technology, and Logistics determines sets forth policies, procedures, requirements, or restrictions for the procurement of property or services by the Federal Government, except for a provision of law or contract clause requirement that—
										
											(1)
 provides for criminal or civil penalties;  (2) requires that certain articles be bought from American sources pursuant to section 2533a of this title, or requires that strategic materials critical to national security be bought from American sources pursuant to section 2533b of this title; or
										
											(3)
 specifically refers to this section and provides that, notwithstanding this section, it shall be applicable to contracts for the procurement of commercial items.
										.
						
							(b)
							Changes to defense Federal acquisition regulation supplement
							
								(1)
								In general
 To the maximum extent practicable, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that—
								
									(A)
 the Defense Federal Acquisition Regulation Supplement does not require the inclusion of contract clauses in contracts for the procurement of commercial items or contracts for the procurement of commercially available off-the-shelf items, unless such clauses are—
									
										(i)
 required to implement provisions of law or executive orders applicable to such contracts; or  (ii) determined to be consistent with standard commercial practice; and
									
									(B)
 the flow-down of contract clauses to subcontracts under contracts for the procurement of commercial items or commercially available off-the-shelf items is prohibited unless such flow-down is required to implement provisions of law or executive orders applicable to such subcontracts.
								
								(2)
								Subcontracts
 In this subsection, the term subcontract includes a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or subcontractor. The term does not include agreements entered into by a contractor for the supply of commodities that are intended for use in the performance of multiple contracts with the Department of Defense and other parties and are not identifiable to any particular contract.
							
						875.
						Use of commercial or non-Government standards in lieu of military specifications and standards
						
							(a)
							In general
 The Secretary of Defense shall ensure that the Department of Defense uses commercial or non-Government specifications and standards in lieu of military specifications and standards, including for procuring new systems, major modifications, upgrades to current systems, non-developmental and commercial items, and programs in all acquisition categories, unless no practical alternative exists to meet user needs. If it is not practicable to use a commercial or non-Government standard, a Government-unique specification may be used.
						
							(b)
							Limited use of military specifications
							
								(1)
								In general
 Military specifications shall be used in procurements only to define an exact design solution when there is no acceptable commercial or non-Government standard or when the use of a commercial or non-Government standard is not cost effective.
							
								(2)
								Waiver
 A waiver for the use of military specifications in accordance with paragraph (1) shall be approved by either the appropriate milestone decision authority, the appropriate service acquisition executive, or the Under Secretary of Defense for Acquisition, Technology, and Logistics.
							
							(c)
							Revision to DFARS
 Not later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall revise the Defense Federal Acquisition Regulation Supplement to encourage contractors to propose commercial or non-Government standards and industry-wide practices that meet the intent of the military specifications and standards.
						
							(d)
							Development of non-government standards
 The Under Secretary for Acquisition, Technology, and Logistics shall form partnerships with appropriate industry associations to develop commercial or non-Government standards for replacement of military specifications and standards where practicable.
						
							(e)
							Education, training, and guidance
 The Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that training, education, and guidance programs throughout the Department are revised to incorporate specifications and standards reform.
						
							(f)
							Licenses
 The Under Secretary of Defense for Acquisition, Technology, and Logistics shall negotiate licenses for standards to be used across the Department of Defense and shall maintain an inventory of such licenses that is accessible to other Department of Defense organizations.
						
						876.
						Preference for commercial services
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall revise the guidance issued pursuant to section 855 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2377 note) to provide that—
						
							(1)
 the head of an agency may not enter into a contract in excess of $10,000,000 for facilities-related services, knowledge-based services (except engineering services), construction services, medical services, or transportation services that are not commercial services unless the service acquisition executive of the military department concerned, the head of the Defense Agency concerned, the commander of the combatant command concerned, or the Under Secretary of Defense for Acquisition, Technology, and Logistics (as applicable) determines in writing that no commercial services are suitable to meet the agency’s needs as provided in section 2377(c)(2) of title 10, United States Code; and
						
							(2)
 the head of an agency may not enter into a contract in an amount above the simplified acquisition threshold and below $10,000,000 for facilities-related services, knowledge-based services (except engineering services), construction services, medical services, or transportation services that are not commercial services unless the contracting officer determines in writing that no commercial services are suitable to meet the agency’s needs as provided in section 2377(c)(2) of such title.
						
						877.
						Treatment of commingled items purchased by contractors as commercial items
						
							(a)
							In general
 Chapter 140 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									2380B.
									Treatment of commingled items purchased by contractors as commercial items
 Notwithstanding 2376(1) of this title, items valued at less than $10,000 that are purchased by a contractor for use in the performance of multiple contracts with the Department of Defense and other parties and are not identifiable to any particular contract shall be treated as a commercial item for purposed of this chapter.
								.
						
							(b)
							Clerical amendment
 The table of sections for such chapter is amended by inserting after the item relating to section 2380A the following new item:
							
								
									2380B. Treatment of items purchased prior to release of prime contract requests for proposals as
			 commercial items.
								
								.
						
						878.
						Treatment of services provided by nontraditional contractors as commercial items
						
							(a)
							In general
 Section 2380A of title 10, United States Code, is amended—  (1) by striking Notwithstanding and inserting the following:
								
									
										(a)
										Goods and services provided by nontraditional defense contractors
 Notwithstanding ; and  (2) by adding at the end the following new subsection:
								
									
										(b)
										Services provided by certain nontraditional contractors
 Notwithstanding section 2376(1) of this title, services provided by a business unit that is a nontraditional defense contractor (as that term is defined in section 2302(9) of this title) shall be treated as commercial items for purposes of this chapter, to the extent that such services use the same pool of employees as used for commercial customers and are priced using methodology similar to methodology used for commercial pricing.
									.
							
							(b)
							Conforming amendments
							
								(1)
								Section heading
 Section 2380A of title 10, United States Code, as amended by subsection (a), is further amended by striking the section heading and inserting the following:
								
									
										2380a.
										Treatment of certain items as commercial items
									.
							
								(2)
								Table of sections
 The table of sections at the beginning of chapter 140 of title 10, United States Code, is amended by striking the item relating to section 2380A and inserting the following new item:
								
									
										2380a. Treatment of certain items as commercial items.
									
									.
							
						879.
						Defense pilot program for authority to acquire innovative commercial items, technologies, and
			 services using general solicitation competitive procedures
						
							(a)
							Authority
 The Secretary of Defense and the Secretaries of the military departments may carry out a pilot program, to be known as the defense commercial solutions opening pilot program, under which the Secretary may acquire innovative commercial items, technologies, and services through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.
						
							(b)
							Treatment as competitive procedures
 Use of general solicitation competitive procedures for the pilot program under subsection (a) shall be considered to be use of competitive procedures for purposes of chapter 137 of title 10, United States Code.
						
							(c)
							Limitations
							
								(1)
								In general
 The Secretary may not enter into a contract or agreement under the pilot program for an amount in excess of $100,000,000 without a written determination from the Under Secretary for Acquisition, Logistics, and Technology or the relevant service acquisition executive of the efficacy of the effort to meet mission needs of the Department of Defense or the relevant military department.
							
								(2)
								Fixed-price requirement
 Contracts or agreements entered into under the program shall be fixed-price, including fixed-price incentive fee contracts.
							
								(3)
								Treatment as commercial items
 Notwithstanding section 2376(1) of title 10, United States Code, items, technologies, and services acquired under the pilot program shall be treated as commercial items.
							
							(d)
							Guidance
 Not later than six months after the date of the enactment of this Act, the Secretary shall issue guidance for the implementation of the pilot program under this section within the Department of Defense. Such guidance shall be issued in consultation with the Director of the Office of Management and Budget and shall be posted for access by the public.
						
							(e)
							Congressional notification required
							
								(1)
								In general
 Not later than 45 days after the award of a contract for an amount exceeding $100,000,000 using the authority in subsection (a), the Secretary of Defense shall notify the congressional defense committees of such award.
							
								(2)
								Elements
 Notice of an award under paragraph (1) shall include the following:  (A) Description of the innovative commercial item, technology, or service acquired.
								
									(B)
 Description of the requirement, capability gap, or potential technological advancement with respect to which the innovative commercial item, technology, or service acquired provides a solution or a potential new capability.
								
									(C)
 Amount of the contract awarded.  (D) Identification of contractor awarded the contract.
								
							(f)
							Definition
 In this section, the term innovative means—  (1) any technology, process, or method, including research and development, that is new as of the date of submission of a proposal; or
							
								(2)
 any application that is new as of the date of submission of a proposal of a technology, process, or method existing as of such date.
							
							(g)
							Sunset
 The authority to enter into contracts under the pilot program shall expire on September 30, 2022.  880. Pilot programs for authority to acquire innovative commercial items using general solicitation competitive procedures  (a) Authority  (1) In general The head of an agency may carry out a pilot program, to be known as a commercial solutions opening pilot program, under which innovative commercial items may be acquired through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.
							
								(2)
								Head of an agency
 In this section, the term head of an agency means the following:  (A) The Secretary of Homeland Security.
								
									(B)
 The Administrator of General Services.  (3) Applicability of section This section applies to the following agencies:
								
									(A)
 The Department of Homeland Security.  (B) The General Services Administration.
								
							(b)
							Treatment as competitive procedures
 Use of general solicitation competitive procedures for the pilot program under subsection (a) shall be considered, in the case of the Department of Homeland Security and the General Services Administration, to be use of competitive procedures for purposes of division C of title 41, United States Code (as defined in section 152 of such title).
						
							(c)
							Limitation
 The head of an agency may not enter into a contract under the pilot program for an amount in excess of $10,000,000.
						
							(d)
							Guidance
 The head of an agency shall issue guidance for the implementation of the pilot program under this section within that agency. Such guidance shall be issued in consultation with the Office of Management and Budget and shall be posted for access by the public.
						
							(e)
							Report required
							
								(1)
								In general
 Not later than three years after the date of the enactment of this Act, the head of an agency shall submit to the congressional committees specified in paragraph (3) a report on the activities the agency carried out under the pilot program.
							
								(2)
								Elements of report
 Each report under this subsection shall include the following:  (A) An assessment of the impact of the pilot program on competition.
								
									(B)
 A comparison of acquisition timelines for—  (i) procurements made using the pilot program; and
									
										(ii)
 procurements made using other competitive procedures that do not use general solicitations.  (C) A recommendation on whether the authority for the pilot program should be made permanent.
								
								(3)
								Specified congressional committees
 The congressional committees specified in this paragraph are the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.
							
							(f)
							Innovative defined
 In this section, the term innovative means—  (1) any new technology, process, or method, including research and development; or
							
								(2)
 any new application of an existing technology, process, or method.  (g) Termination The authority to enter into a contract under a pilot program under this section terminates on September 30, 2022.
						
					G
					Industrial Base Matters
					
						881.
						Greater integration of the national technology and industrial base
						
							(a)
							Plan Required
 Not later than January 1, 2018, the Secretary of Defense shall develop a plan to reduce the barriers to the seamless integration between the persons and organizations that comprise the national technology and industrial base (as defined in section 2500 of title 10, United States Code). The plan shall include at a minimum the following elements:
							
								(1)
 A description of the various components of the national technology and industrial base, including government entities, universities, nonprofit research entities, nontraditional and commercial item contractors, and private contractors that conduct commercial and military research, produce commercial items that could be used by the Department of Defense, and produce items designated and controlled under section 38 of the Arms Export Control Act (also known as the United States Munitions List).
							
								(2)
 Identification of the barriers to the seamless integration of the transfer of knowledge, goods, and services among the persons and organizations of the national technology and industrial base.
							
								(3)
 Identification of current authorities that could contribute to further integration of the persons and organizations of the national technology and industrial base, and a plan to maximize the use of those authorities.
							
								(4)
 Identification of changes in export control rules, procedures, and laws that would enhance the civil-military integration policy objectives set forth in section 2501(b) of title 10, United States Code, for the national technology and industrial base to increase the access of the Armed Forces to commercial products, services, and research and create incentives necessary for nontraditional and commercial item contractors, universities, and nonprofit research entities to modify commercial products or services to meet Department of Defense requirements.
							
								(5)
 Recommendations for increasing integration of the national technology and industrial base that supplies defense articles to the Armed Forces and enhancing allied interoperability of forces through changes to the text or the implementation of—
								
									(A)
 section 126.5 of title 22, Code of Federal Regulations (relating to exemptions that are applicable to Canada under the International Traffic in Arms Regulations);
								
									(B)
 the Treaty Between the Government of the United States of America and the Government of Australia Concerning Defense Trade Cooperation, done at Sydney on September 5, 2007;
								
									(C)
 the Treaty Between the Government of the United States of America and the Government of the United Kingdom of Great Britain and Northern Ireland Concerning Defense Trade Cooperation, done at Washington and London on June 21 and 26, 2007; and
								
									(D)
 any other agreements among the countries comprising the national technology and industrial base.  (b) Amendment to definition of National Technology and Industrial Base Section 2500(1) of title 10, United States Code, is amended by inserting , the United Kingdom of Great Britain and Northern Ireland, Australia, after United States.
						
							(c)
							Reporting requirement
 The Secretary of Defense shall report on the progress of implementing the plan in subsection (a) in the report required under section 2504 of title 10, United States Code.
						
						882.
						Integration of civil and military roles in attaining national technology and industrial base
			 objectives
 Section 2501(b) of title 10, United States Code, is amended by striking It is the policy of Congress that the United States attain and inserting The Secretary of Defense shall ensure that the United States attains.  883. Pilot program for distribution support and services for weapon systems contractors  (a) Authority The Secretary of Defense may carry out a six-year pilot program under which the Secretary may make available storage and distribution services support to a contractor in support of the performance by the contractor of a contract for the production, modification, maintenance, or repair of a weapon system that is entered into by the Department of Defense.
						
							(b)
							Support contracts
							
								(1)
								In general
 Any storage and distribution services to be provided under the pilot program under this section to a contractor in support of the performance of a contract described in subsection (a) shall be provided under a separate contract that is entered into by the Director of the Defense Logistics Agency with that contractor. The requirements of section 2208(h) of title 10, United States Code, and the regulations prescribed pursuant to such section shall apply to any such separate support contract between the Director of the Defense Logistics Agency and the contractor.
							
								(2)
								Limitation
 Not more than five support contracts between the Director and the contractor may be awarded under the pilot program.
							
							(c)
							Scope of support and services
 The storage and distribution support services that may be provided under this section in support of the performance of a contract described in subsection (a) are storage and distribution of materiel and repair parts necessary for the performance of that contract.
						
							(d)
							Regulations
 Before exercising the authority under the pilot program under this section, the Secretary of Defense shall prescribe in regulations such requirements, conditions, and restrictions as the Secretary determines appropriate to ensure that storage and distribution services are provided under the pilot program only when it is in the best interests of the United States to do so. The regulations shall include, at a minimum, the following:
							
								(1)
 A requirement for the solicitation of offers for a contract described in subsection (a), for which storage and distribution services are to be made available under the pilot program, including—
								
									(A)
 a statement that the storage and distribution services are to be made available under the authority of the pilot program under this section to any contractor awarded the contract, but only on a basis that does not require acceptance of the support and services; and
								
									(B)
 a description of the range of the storage and distribution services that are to be made available to the contractor.
								
								(2)
 A requirement for the rates charged a contractor for storage and distribution services provided to a contractor under the pilot program to reflect the full cost to the United States of the resources used in providing the support and services, including the costs of resources used, but not paid for, by the Department of Defense.
							
								(3)
 With respect to a contract described in subsection (a) that is being performed for a department or agency outside the Department of Defense, a prohibition, in accordance with applicable contracting procedures, on the imposition of any charge on that department or agency for any effort of Department of Defense personnel or the contractor to correct deficiencies in the performance of such contract.
							
								(4)
 A prohibition on the imposition of any charge on a contractor for any effort of the contractor to correct a deficiency in the performance of storage and distribution services provided to the contractor under this section.
							
								(5)
 A requirement that storage and distribution services provided under the pilot program may not interfere with the mission of the Defense Logistics Agency or of any military department involved with the pilot program.
							
								(6)
 A requirement that any support contract for storage and distribution services entered into under the pilot program shall include a clause to indemnify the Government against any failure by the contractor to perform the support contract, and to remain responsible for performance of the primary contract.
							
							(e)
							Relationship to treaty obligations
 The Secretary shall ensure that the exercise of authority under the pilot program under this section does not conflict with any obligation of the United States under any treaty or other international agreement.
						
							(f)
							Reports
							
								(1)
								Secretary of Defense
 Not later than the end of the fourth year of operation of the pilot program, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report describing—
								
									(A)
 the cost effectiveness for both the Government and industry of the pilot program; and  (B) how support contracts under the pilot program affected meeting the requirements of primary contracts.
								
								(2)
								Comptroller General
 Not later than the end of the fifth year of operation of the pilot program, the Comptroller General of the United States shall review the report of the Secretary under paragraph (1) for sufficiency and provide such recommendations in a report to the Committees on Armed Services of the Senate and House of Representatives as the Comptroller General considers appropriate.
							
							(g)
							Sunset
 The authority to enter into contracts under the pilot program shall expire six years after the date of the enactment of this Act. Any contracts entered into before such date shall continue in effect according to their terms.
						
						884.
						Nontraditional and small contractor innovation prototyping program
						
							(a)
							In general
 The Secretary of Defense shall conduct a pilot program for nontraditional defense contractors and small business concerns to design, develop, and demonstrate innovative prototype military platforms of significant scope for the purpose of demonstrating new capabilities that could provide alternatives to existing acquisition programs and assets. The Secretary shall establish the pilot program within the Departments of the Army, Navy, and Air Force, the Missile Defense Agency, and the United States Special Operations Command.
						
							(b)
							Funding
 There is authorized to be made available $250,000,000 from the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to carry out the pilot program.
						
							(c)
							Plan
							
								(1)
								In general
 The Secretary of Defense shall submit to the congressional defense committees, concurrent with the budget for the Department of Defense for fiscal year 2018, as submitted to Congress pursuant to section 1105 of title 31, United States Code, a plan to fund and carry out the pilot program in future years.
							
								(2)
								Elements
 The plan submitted under paragraph (1) shall consider maximizing use of—  (A) broad agency announcements or other merit-based selection procedures;
								
									(B)
 the Department of Defense Acquisition Challenge Program authorized under section 2359b of title 10, United States Code;
								
									(C)
 the foreign comparative test program;  (D) projects carried out under the Rapid Innovation Program of the Department of Defense or pursuant to a Phase III agreement (as defined in section 9(r)(2) of the Small Business Act (15 U.S.C. 638(r)(2))); and
								
									(E)
 streamlined procedures for acquisition provided under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) and procedures for alternative acquisition pathways established under section 805 of such Act (10 U.S.C. 2302 note).
								
							(d)
							Programs To be included
 As part of the pilot program, the Secretary of Defense shall allocate up to $50,000,000 on a fixed price contractual basis for fiscal year 2017 or pursuant to the plan submitted under subsection (c) for demonstrations of the following capabilities:
							
								(1)
 Swarming of multiple unmanned air vehicles.  (2) Unmanned, modular fixed-wing aircraft that can be rapidly adapted to multiple missions and serve as a fifth generation weapons augmentation platform.
							
								(3)
 Vertical takeoff and landing tiltrotor aircraft.  (4) Integration of a directed energy weapon on an air, sea, or ground platform.
							
								(5)
 Swarming of multiple unmanned underwater vehicles.  (6) Commercial small synthetic aperture radar (SAR) satellites with on-board machine learning for automated, real-time feature extraction and predictive analytics.
							
								(7)
 Active protection system to defend against rocket-propelled grenades and anti-tank missiles.  (8) Defense against hypersonic weapons, including sensors.
							
								(9)
 Other systems as designated by the Secretary.  (e) Definitions In this section:
							
								(1)
								Nontraditional defense contractor
 The term nontraditional defense contractor has the meaning given the term in section 2302(9) of title 10, United States Code.  (2) Small business concern The term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
							
							(f)
							Sunset
 The authority under this section expires at the close of September 30, 2026.  H Other Matters  885. Report on bid protests  (a) Report required Not later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent research entity that is a not-for-profit entity or a federally funded research and development center with appropriate expertise and analytical capability to carry out a comprehensive study on the prevalence and impact of bid protests on Department of Defense acquisitions, including protests filed with contracting agencies, the Government Accountability Office, and the Court of Federal Claims.
						
							(b)
							Elements
 The report required by subsection (a) shall cover Department of Defense contracts and include, at a minimum, the following elements:
							
								(1)
 For employees of the Department, including the contracting officers, program executive officers, and program managers, the extent and manner in which the bid protest system affects or is perceived to affect—
								
									(A)
 the development of a procurement to avoid protests rather than improve acquisition;  (B) the quality or quantity of pre-proposal discussions, discussions of proposals, or post-award debriefings;
								
									(C)
 the decision to use lowest price technically acceptable procurement methods;  (D) the decision to make multiple awards or encourage teaming;
								
									(E)
 the ability to meet an operational or mission need or address important requirements;  (F) the decision to use sole source award methods; and
								
									(G)
 the decision to exercise options on existing contracts.  (2) With respect to a company bidding on contracts or task or delivery orders, the extent and manner in which the bid protest system affects or is perceived to affect—
								
									(A)
 the decision to offer a bid or proposal on single award or multiple award contracts when the company is the incumbent contractor;
								
									(B)
 the decision to offer a bid or proposal on single award or multiple award contracts when the company is not the incumbent contractor;
								
									(C)
 the ability to engage in pre-proposal discussions, discussions of proposals, or post -award debriefings;
								
									(D)
 the decision to participate in a team or joint venture; and  (E) the decision to file a protest with the agency concerned, the Government Accountability Office, or the Court of Federal Claims.
								
								(3)
 A description of trends in the number of bid protests filed with agencies, the Government Accountability Office, and Federal courts, the effectiveness of each forum for contracts and task or delivery orders, and the rate of such bid protests compared to contract obligations and the number of contracts.
							
								(4)
 An analysis of bid protests filed by incumbent contractors, including—  (A) the rate at which such protesters are awarded bridge contracts or contract extensions over the period that the protest remains unresolved; and
								
									(B)
 an assessment of the cost and schedule impact of successful and unsuccessful bid protests filed by incumbent contractors on contracts for services with a value in excess of $100,000,000.
								
								(5)
 A comparison of the number of protests, the values of contested orders or contracts, and the outcome of protests for—
								
									(A)
 awards of contracts compared to awards of task or delivery orders;  (B) contracts or orders primarily for products, compared to contracts or orders primarily for services;
								
									(C)
 protests filed pre-award to challenge the solicitation compared to those filed post-award;  (D) contracts or awards with single protestors compared to multiple protestors; and
								
									(E)
 contracts with single awards compared to multiple award contracts.  (6) An analysis of the number and disposition of protests filed with the contracting agency.
							
								(7)
 A description of trends in the number of bid protests filed as a percentage of contracts and as a percentage of task or delivery orders awarded during the same period of time, overall and set forth separately by the value of the contract or order, as follows:
								
									(A)
 Contracts valued in excess of $3,000,000,000.  (B) Contracts valued between $500,000,000 and $3,000,000,000.
								
									(C)
 Contracts valued between $50,000,000 and $500,000,000.  (D) Contracts valued between $10,000,000 and $50,000,000.
								
									(E)
 Contracts valued under $10,000,000.  (8) An assessment of the cost and schedule impact of successful and unsuccessful bid protests filed on contracts valued in excess of $3,000,000,000.
							
								(9)
 An analysis of how often protestors are awarded the contract that was the subject of the bid protest.
							
								(10)
 A summary of the results of protests in which the contracting agencies took unilateral corrective action, including—
								
									(A)
 at what point in the bid protest process the agency agreed to take corrective action;  (B) the average time for remedial action to be completed; and
								
									(C)
 a determination regarding—  (i) whether or to what extent the decision to take the corrective action was a result of a determination by the agency that there had been a probable violation of law or regulation; or
									
										(ii)
 whether or to what extent such corrective action was a result of some other factor.  (11) A description of the time it takes agencies to implement corrective actions after a ruling or decision, and the percentage of those corrective actions that are subsequently protested, including the outcome of any subsequent protest.
							
								(12)
 An analysis of those contracts with respect to which a company files a protest (referred to as the initial protest) and later files another protest (referred to as the subsequent protest), analyzed by the forum of the initial protest and the subsequent protest, including any difference in the outcome, between the forums.
							
								(13)
 An analysis of the effect of the quantity and quality of debriefings on the frequency of bid protests.
							
								(14)
 An analysis of the time spent at each phase of the procurement process attempting to prevent a protest, addressing a protest, or taking corrective action in response to a protest, including the efficacy of any actions attempted to prevent the occurrence of a protest.
							
							(c)
							Briefing
 Not later than March 1, 2017, the Secretary, or his designee, shall brief the Committees on Armed Services of the Senate and House of Representatives on interim findings of the independent entity.
						
							(d)
							Report
 Not later than one year after the date of the enactment of this Act, the independent entity that conducts the study under subsection (a) shall provide to the Secretary of Defense and the congressional defense committees a report on the results of the study, along with any related recommendations.
						
						886.
						Review and report on indefinite delivery contracts
						
							(a)
							Report
 The Comptroller General of the United States shall deliver, not later than March 31, 2018, a report to Congress on the use by the Department of Defense of indefinite delivery contracts entered into during fiscal years 2015, 2016, and 2017.
						
							(b)
							Elements
 The report under subsection (a) shall address, at a minimum, the following:  (1) A review of Department of Defense policies for entering into and using indefinite delivery contracts, including requirements for competition, as well as the guidance, if any, on the appropriate number of vendors that should receive multiple award indefinite delivery contracts.
							
								(2)
 The number and value of all indefinite delivery contracts entered into by the Department of Defense, including the number and value of such contracts entered into with a single vendor.
							
								(3)
 An assessment of the number and value of indefinite delivery contracts entered into by the Department of Defense that included competition between multiple vendors.
							
								(4)
 Selected case studies of indefinite delivery contracts, including an assessment of whether any such contracts may have limited future opportunities for competition for the services or items required.
							
								(5)
 Recommendations for potential changes to current law or Department of Defense acquisition regulations or guidance to promote competition with respect to indefinite delivery contracts.
							
						887. 
						Review and report on contractual flow-down provisions
						
							(a)
							Review required
 The Secretary of Defense shall conduct a review of contractual flow-down provisions related to major defense acquisition programs on contractors and suppliers, including small businesses, contractors for commercial items, nontraditional defense contractors, universities, and not-for-profit research institutions. The review shall—
							
								(1)
 identify the flow-down provisions that exist in the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement;
							
								(2)
 identify the flow-down provisions that are critical for national security;  (3) examine the extent to which clauses in contracts with the Department of Defense are being applied inappropriately in subcontracts under the contracts;
							
								(4)
 assess the applicability of flow-down provisions for the purchase of commodity items that are acquired in bulk for multiple acquisition programs;
							
								(5)
 determine the unnecessary costs or burdens, if any, of flow-down provisions on the supply chain;  (6) determine the effect, if any, of flow-down provisions on the participation rate of small businesses, contractors for commercial items, nontraditional defense contractors, universities, and not-for-profit research organizations in defense acquisition efforts; and
							
								(7)
 determine the effect, if any, of flow-down provisions on Department of Defense access to advanced research and technology capabilities available in the private sector.
							
							(b)
							Contract
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent entity with appropriate expertise to conduct the review required by subsection (a).
						
							(c)
							Report
 Not later than August 1, 2017, the Secretary shall submit to the congressional defense committees a report on the findings of the independent entity, along with a description of any actions that the Secretary proposes to address the findings of the independent entity.
						
						888.
						Requirement and review relating to use of brand names or brand-name or equivalent descriptions in
			 solicitations
						
							(a)
							Requirement
 The Secretary of Defense shall ensure that competition in Department of Defense contracts is not limited through the use of specifying brand names or brand-name or equivalent descriptions, or proprietary specifications or standards, in solicitations unless a justification for such specification is provided and approved in accordance with section 2304(f) of title 10, United States Code.
						
							(b)
							Review of anti-competitive specifications in information technology acquisitions
							
								(1)
								Review required
 Not later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct a review of the policy, guidance, regulations, and training related to specifications included in information technology acquisitions to ensure current policies eliminate the unjustified use of potentially anti-competitive specifications. In conducting the review, the Under Secretary shall examine the use of brand names or proprietary specifications or standards in solicitations for procurements of goods and services, as well as the current acquisition training curriculum related to those areas.
							
								(2)
								Briefing required
 Not later than 270 days after the date of the enactment of this Act, the Under Secretary shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives on the results of the review required by paragraph (1).
							
								(3)
								Additional guidance
 Not later than one year after the date of the enactment of this Act, the Under Secretary shall revise policies, guidance, and training to incorporate such recommendations as the Under Secretary considers appropriate from the review required by paragraph (1).
							
						889.
						Inclusion of information on common grounds for sustaining bid protests in annual Government
			 Accountability Office reports to Congress
 The Comptroller General of the United States shall include in the annual report to Congress on the Government Accountability Office each year a list of the most common grounds for sustaining protests relating to bids for contracts during such year.
					
						890.
						Study and report on contracts awarded to minority-owned and women-owned businesses
						
							(a)
							Study
 The Comptroller General of the United States shall carry out a study on the number and types of contracts for the procurement of goods or services for the Department of Defense awarded to minority-owned and women-owned businesses during fiscal years 2010 through 2015. In conducting the study, the Comptroller General shall identify minority-owned businesses according to the categories identified in the Federal Procurement Data System (described in section 1122(a)(4)(A) of title 41, United States Code).
						
							(b)
							Report
 Not later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the results of the study under subsection (a).
						
						891.
						Authority to provide reimbursable auditing services to certain non-Defense Agencies
 Section 893(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2313 note) is amended—
						
							(1)
 in paragraph (1), by inserting except as provided in paragraph (2), after this Act,; and  (2) by amending paragraph (2) to read as follows:
							
								
									(2)
									Exception for National Nuclear Security Administration
 Notwithstanding paragraph (1), the Defense Contract Audit Agency may provide audit support on a reimbursable basis for the National Nuclear Security Administration.
								.
						
						892.
						Selection of service providers for auditing services and audit readiness services
 The Department of Defense shall select service providers for auditing services and audit readiness services based on the best value to the Department, as determined by the resource sponsor for an auditing contract, rather than based on the lowest price technically acceptable service provider.
					
						893.
						Amendments to contractor business system requirements
						
							(a)
							Business system requirements
 Section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended in subsection (b)(1), by striking system requirements and inserting clear and specific business system requirements that are identified and made publicly available.
						
							(b)
							Third-party independent auditor reviews
 Section 893 of such Act is further amended—  (1) by redesignating subsections (c), (d), (e), (f), and (g) as subsections (d), (e), (f), (g), and (h), respectively; and
							
								(2)
 by inserting after subsection (b) the following new subsection (c):   (c) Review by third-party independent auditors The review process for contractor business systems pursuant to subsection (b)(2) shall—
										
											(1)
 if a registered public accounting firm attests to the internal control assessment of a contractor, pursuant to section 404(b) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262(b)), allow the contractor, subject to paragraph (3), to submit certified documentation from such registered public accounting firm that the contractor business systems of the contractor meet the business system requirements referred to in subsection (b)(1) and to thereby eliminate the need for further review of the contractor business systems by the Secretary of Defense;
										
											(2)
 limit the review, subject to paragraph (3), of the contractor business systems of a contractor that is not a covered contractor to confirming that the contractor uses the same contractor business system for its Government and commercial work and that the outputs of the contractor business system based on statistical sampling are reasonable; and
										
											(3)
 allow a milestone decision authority to require a review of a contractor business system of a contractor that submits documentation pursuant to paragraph (1) or that is not a covered contractor after determining in writing that such a review is necessary to appropriately manage contractual risk.
										.
							
							(c)
							Amendment to definition of covered contractor
 Section 893 of such Act is further amended in subsection (g), as so redesignated, by striking means a contractor and all that follows and inserting means a contractor that has covered contracts with the United States Government accounting for greater than 1 percent of its total gross revenue, except that the term does not include any contractor that is exempt, under section 1502 of title 41, United States Code, or regulations implementing that section, from using full cost accounting standards established in that section..
						
							(d)
							Repeal of obsolete deadline
 Section 893 of such Act is further amended in subsection (a) by striking Not later than 270 days after the date of the enactment of this Act, the and inserting The.  894. Improved management practices to reduce cost and improve performance of certain Department of Defense organizations  (a) In general Beginning not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall designate units, subunits, or entities of the Department of Defense, other than Centers of Industrial and Technical Excellence designated pursuant to section 2474 of title 10, United States Code, that conduct work that is commercial in nature or is not inherently governmental to prioritize efforts to conduct business operations in a manner that uses modern, commercial management practices and principles to reduce the costs and improve the performance of such organizations.
						
							(b)
							Adoption of modern business practices
 The Secretary shall ensure that each such unit, subunit, or entity of the Department described in subsection (a) is authorized to adopt and implement best commercial and business management practices to achieve the goals described in such subsection.
						
							(c)
							Waivers
 The Secretary shall authorize waivers of Department of Defense, military service, and Defense Agency regulations, as appropriate, to achieve the goals in subsection (a), including in the following areas:
							
								(1)
 Financial management.  (2) Human resources.
							
								(3)
 Facility and plant management.  (4) Acquisition and contracting.
							
								(5)
 Partnerships with the private sector.  (6) Other business and management areas as identified by the Secretary.
							
							(d)
							Goals
 The Secretary of Defense shall identify savings goals to be achieved through the implementation of the commercial and business management practices adopted under subsection (b), and establish a schedule for achieving the savings.
						
							(e)
							Budget adjustment
 The Secretary shall establish policies to adjust organizational budget allocations, at the Secretary's discretion, for purposes of—
							
								(1)
 using savings derived from implementation of best commercial and business management practices for high priority military missions of the Department of Defense;
							
								(2)
 creating incentives for the most efficient and effective development and adoption of new commercial and business management practices by organizations; and
							
								(3)
 investing in the development of new commercial and business management practices that will result in further savings to the Department of Defense.
							
							(f)
							Budget baselines
 Beginning not later than one year after the date of the enactment of this Act, each such unit, subunit, or entity of the Department described in subsection (a) shall, in accordance with such guidance as the Secretary of Defense shall establish for purposes of this section—
							
								(1)
 establish an annual baseline cost estimate of its operations; and  (2) certify that costs estimated pursuant to paragraph (1) are wholly accounted for and presented in a format that is comparable to the format for the presentation of such costs for other elements of the Department or consistent with best commercial practices.
							
						895.
						Exemption from requirement for capital planning and investment control for information technology
			 equipment included as integral part of a weapon or weapon system
						
							(a)
							Waiver authority
 Notwithstanding subsection (c)(2) of section 11103 of title 40, United States Code, a national security system described in subsection (a)(1)(D) of such section shall not be subject to the requirements of paragraphs (2) through (5) of section 11312(b) of such title unless the milestone decision authority determines in writing that application of such requirements is appropriate and in the best interests of the Department of Defense.
						
							(b)
							Milestone decision authority defined
 In this section, the term milestone decision authority has the meaning given the term in section 2366a(d)(7) of title 10, United States Code.  896. Modifications to pilot program for streamlining awards for innovative technology projects Section 873 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2306a note) is amended—
						
							(1)
 in subsection (a)(2), by inserting or Small Business Technology Transfer Program after Small Business Innovation Research Program;  (2) in subsection (b)—
							
								(A)
 by inserting subparagraphs (A), (B), and (C) of section 2313(a)(2) of title 10, United States Code, and before subsection (b) of section 2313; and  (B) in paragraph (2), by inserting , and if such performance audit is initiated within 18 months of the contract completion before the period at the end;
							
							(3)
 by redesignating subsections (c), (d), and (e) as subsections (f), (g), and (h), respectively; and  (4) by inserting after subsection (b) the following new subsections:
							
								
									(c)
									Treatment as competitive procedures
 Use of a technical, merit-based selection procedure or the Small Business Innovation Research Program or Small Business Technology Transfer Program for the pilot program under this section shall be considered to be use of competitive procedures for purposes of chapter 137 of title 10, United States Code.
								
									(d)
									Discretion To use non-certified accounting systems
 In executing programs under this pilot program, the Secretary of Defense shall establish procedures under which a small business or nontraditional contractor may engage an independent certified public accountant for the review and certification of its accounting system for the purposes of any audits required by regulation, unless the head of the agency determines that this is not appropriate based on past performance of the specific small business or nontraditional defense contractor, or based on analysis of other information specific to the award.
								
									(e)
									Guidance and training
 The Secretary of Defense shall ensure that acquisition and auditing officials are provided guidance and training on the flexible use and tailoring of authorities under the pilot program to maximize efficiency and effectiveness.
								.
						
						897.
						Rapid prototyping funds for the military departments
 Section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note), as amended by section 864 of this Act, is further amended—
						
							(1)
 in the subsection heading, by striking Fund and inserting Funds;  (2) in paragraph (1), by striking In general.—The Secretary  and inserting the following: “Department of Defense Rapid Prototyping Fund.—
							
								
									(A)
									In general
 The Secretary ;  (3) by redesignating paragraphs (2) and (3) as subparagraphs (B) and (C), respectively, and moving such subparagraphs, as so redesignated, two ems to the right;
						
							(4)
 in subparagraph (B), as redesignated by paragraph (3), by striking this subsection and inserting this paragraph; and  (5) by inserting after paragraph (1) the following new paragraph:
							
								
									(2)
									Rapid prototyping funds for the military departments
 The Secretary of each military department may establish a military department-specific fund (and, in the case of the Secretary of the Navy, including the Marine Corps) to provide funds, in addition to other funds that may be available to the military department concerned, for acquisition programs under the rapid fielding and prototyping pathways established pursuant to this section. Each military department-specific fund shall consist of amounts appropriated or credited to the fund.
								.
						
						898.
						Establishment of Panel on Department of Defense and AbilityOne Contracting Oversight,
			 Accountability, and Integrity; Defense Acquisition University training
						
							(a)
							Establishment of Panel on Department of Defense and AbilityOne Contracting Oversight,
			 Accountability, and Integrity
							
								(1)
								In general
 The Secretary of Defense shall establish a panel to be known as the Panel on Department of Defense and AbilityOne Contracting Oversight, Accountability, and Integrity (hereafter in this section referred to as the Panel). The Panel shall be supported by the Defense Acquisition University, established under section 1746 of title 10, United States Code, and the National Defense University, including administrative support.
							
								(2)
								Composition
 The Panel shall be composed of the following:  (A) A representative of the Under Secretary of Defense for Acquisition, Technology, and Logistics, who shall be the chairman of the Panel.
								
									(B)
 A representative from the AbilityOne Commission.  (C) A representative of the service acquisition executive of each military department and Defense Agency (as such terms are defined, respectively, in section 101 of title 10, United States Code).
								
									(D)
 A representative of the Under Secretary of Defense (Comptroller).  (E) A representative of the Inspector General of the Department of Defense and the AbilityOne Commission.
								
									(F)
 A representative from each of the Army Audit Agency, the Navy Audit Service, the Air Force Audit Agency, and the Defense Contract Audit Agency.
								
									(G)
 The President of the Defense Acquisition University, or a designated representative.  (H) One or more subject matter experts on veterans employment from a veterans service organization.
								
									(I)
 A representative of the Commission Directorate of Veteran Employment of the AbilityOne Commission whose duties include maximizing opportunities to employ significantly disabled veterans in accordance with the regulations of the AbilityOne Commission.
								
									(J)
 One or more representatives from the Department of Justice who are subject matter experts on compliance with disability rights laws applicable to contracts of the Department of Defense and the AbilityOne Commission.
								
									(K)
 One or more representatives from the Department of Justice who are subject matter experts on Department of Defense contracts, Federal Prison Industries, and the requirements of the Javits-Wagner-O’Day Act.
								
									(L)
 Such other representatives as may be determined appropriate by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
								
							(b)
							Meetings
 The Panel shall meet as determined necessary by the chairman of the Panel, but not less often than once every three months.
						
							(c)
							Duties
 The Panel shall—  (1) review the status of and progress relating to the implementation of the recommendations of report number DODIG–2016–097 of the Inspector General of the Department of Defense titled DoD Generally Provided Effective Oversight of AbilityOne Contracts, published on June 17, 2016;
							
								(2)
 recommend actions the Department of Defense and the AbilityOne Commission may take to eliminate waste, fraud, and abuse with respect to contracts of the Department of Defense and the AbilityOne Commission;
							
								(3)
 recommend actions the Department of Defense and the AbilityOne Commission may take to ensure opportunities for the employment of significantly disabled veterans and the blind and other severely disabled individuals;
							
								(4)
 recommend changes to law, regulations, and policy that the Panel determines necessary to eliminate vulnerability to waste, fraud, and abuse with respect to the performance of contracts of the Department of Defense;
							
								(5)
 recommend criteria for veterans with disabilities to be eligible for employment opportunities through the programs of the AbilityOne Commission that considers the definitions of disability used by the Secretary of Veterans Affairs and the AbilityOne Commission;
							
								(6)
 recommend ways the Department of Defense and the AbilityOne Commission may explore opportunities for competition among qualified nonprofit agencies or central nonprofit agencies and ensure an equitable selection and allocation of work to qualified nonprofit agencies;
							
								(7)
 recommend changes to business practices, information systems, and training necessary to ensure that—
								
									(A)
 the AbilityOne Commission complies with regulatory requirements related to the establishment and maintenence of the procurement list established pursuant to section 8503 of title 41, United States Code; and
								
									(B)
 the Department of Defense complies with the statutory and regulatory requirements for use of such procurement list; and
								
								(8)
 any other duties determined necessary by the Secretary of Defense.  (d) Consultation To carry out the duties described in subsection (c), the Panel may consult or contract with other executive agencies and with experts from qualified nonprofit agencies or central nonprofit agencies on—
							
								(1)
 compliance with disability rights laws applicable to contracts of the Department of Defense and the AbilityOne Commission;
							
								(2)
 employment of significantly disabled veterans; and  (3) vocational rehabilitation.
							
							(e)
							Authority
 To carry out the duties described in subsection (c), the Panel may request documentation or other information needed from the AbilityOne Commission, central nonprofit agencies, and qualified nonprofit agencies.
						
							(f)
							Panel recommendations and milestone dates
							
								(1)
								Milestone dates for implementing recommendations
 After consulting with central nonprofit agencies and qualified nonprofit agencies, the Panel shall suggest milestone dates for the implementation of the recommendations made under subsection (c) and shall notify the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, qualified nonprofit agencies, and central nonprofit agencies of such dates.
							
								(2)
								Notification of implementation of recommendations
 After the establishment of milestone dates under paragraph (1), the Panel may review the activities, including contracts, of the AbilityOne Commission, the central nonprofit agencies, and the relevant qualified nonprofit agencies to determine if the recommendations made under subsection (c) are being substantially implemented in good faith by the AbilityOne Commission or such agencies. If the Panel determines that the AbilityOne Commission or any such agency is not implementing the recommendations, the Panel shall notify the Secretary of Defense, the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate.
							
							(g)
							Remedies
							
								(1)
								In general
 Upon receiving notification under subsection (f)(2) and subject to the limitation in paragraph (2), the Secretary of Defense may take one of the following actions:
								
									(A)
 With respect to a notification relating to the AbilityOne Commission, the Secretary may suspend compliance with the requirement to procure a product or service in section 8504 of title 41, United States Code, until the date on which the Secretary notifies Congress, in writing, that the AbilityOne Commission is substantially implementing the recommendations made under subsection (c).
								
									(B)
 With respect to a notification relating to a qualified nonprofit agency, the Secretary may terminate a contract with such agency that is in existence on the date of receipt of such notification, or elect to not enter into a contract with such agency after such date, until the date on which the AbilityOne Commission certifies to the Secretary that such agency is substantially implementing the recommendations made under subsection (c).
								
									(C)
 With respect to a notification relating to a central nonprofit agency, the Secretary may include a term in a contract entered into after the date of receipt of such notification with a qualified nonprofit agency that is under such central nonprofit agency that states that such qualified nonprofit agency shall not pay a fee to such central nonprofit agency until the date on which the AbilityOne Commission certifies to the Secretary that such central nonprofit agency is substantially implementing the recommendations made under subsection (c).
								
								(2)
								Limitation
 If the Secretary of Defense takes any of the actions described in paragraph (1), the Secretary shall coordinate with the AbilityOne Commission or the relevant central nonprofit agency, as appropriate, to fully implement the recommendations made under subsection (c). On the date on which such recommendations are fully implemented, the Secretary shall notify Congress, in writing, and the Secretary’s authority under paragraph (1) shall terminate.
							
							(h)
							Progress reports
							
								(1)
								Consultation on recommendations
 Before submitting the progress report required under paragraph (2), the Panel shall consult with the AbilityOne Commission on draft recommendations made pursuant to subsection (c). The Panel shall include any recommendations of the AbilityOne Commission in the progress report submitted under paragraph (2).
							
								(2)
								Progress report
 Not later than 180 days after the date of the enactment of this Act, the Panel shall submit to the Secretary of Defense, the Chairman of the AbilityOne Commission, the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a progress report on the activities of the Panel.
							
							(i)
							Annual report
							
								(1)
								Consultation on report
 Before submitting the annual report required under paragraph (2), the Panel shall consult with the AbilityOne Commission on the contents of the report. The Panel shall include any recommendations of the AbilityOne Commission in the report submitted under paragraph (2).
							
								(2)
								Report
 Not later than September 30, 2017, and annually thereafter for the next three years, the Panel shall submit to the Secretary of Defense, the Chairman of the AbilityOne Commission, the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
								
									(A)
 a summary of findings and recommendations for the year covered by the report;  (B) a summary of the progress of the relevant qualified nonprofit agencies or central nonprofit agencies in implementing recommendations of the previous year’s report, if applicable;
								
									(C)
 an examination of the current structure of the AbilityOne Commission to eliminate waste, fraud, and abuse and to ensure contracting integrity and accountability for any violations of law or regulations;
								
									(D)
 recommendations for any changes to the acquisition and contracting practices of the Department of Defense and the AbilityOne Commission to improve the delivery of goods and services to the Department of Defense; and
								
									(E)
 recommendations for administrative safeguards to ensure the Department of Defense and the AbilityOne Commission are in compliance with the requirements of the Javits-Wagner-O’Day Act, Federal civil rights law, and regulations and policy related to the performance of contracts of the Department of Defense with qualified nonprofit agencies and the contracts of the AbilityOne Commission with central nonprofit agencies.
								
							(j)
							Sunset
 The Panel shall terminate on the date of submission of the last annual report required under subsection (i).
						
							(k)
							Inapplicability of FACA
 The requirements of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel established pursuant to subsection (a).
						
							(l)
							Defense Acquisition University training
							
								(1)
								In general
 The Secretary of Defense shall establish a training program at the Defense Acquisition University established under section 1746 of title 10, United States Code. Such training shall include—
								
									(A)
 information about—  (i) the mission of the AbilityOne Commission;
									
										(ii)
 the employment of significantly disabled veterans through contracts from the procurement list maintained by the AbilityOne Commission;
									
										(iii)
 reasonable accommodations and accessibility requirements for the blind and other severely disabled individuals; and
									
										(iv)
 Executive orders and other subjects related to the blind and other severely disabled individuals, as determined by the Secretary of Defense; and
									
									(B)
 procurement, acquisition, program management, and other training specific to procuring goods and services for the Department of Defense pursuant to the Javits-Wagner-O’Day Act.
								
								(2)
								Acquisition workforce assignment
 Members of the acquisition workforce (as defined in section 101 of title 10, United States Code) who have participated in the training described in paragraph (1) are eligible for a detail to the AbilityOne Commission.
							
								(3)
								AbilityOne Commission assignment
 Career employees of the AbilityOne Commission may participate in the training program described in paragraph (1) on a non-reimbursable basis for up to three years and on a non-reimbursable or reimbursable basis thereafter.
							
								(4)
								Funding
 Amounts from the Department of Defense Acquisition Workforce Development Fund established under section 1705 of title 10, United States Code, are authorized for use for the detail of members of the acquisition workforce to the AbilityOne Commission.
							
							(m)
							Definitions
 In this section:  (1) The term AbilityOne Commission means the Committee for Purchase From People Who Are Blind or Severely Disabled established under section 8502 of title 41, United States Code.
							
								(2)
 The terms blind, qualified nonprofit agency for the blind, qualified nonprofit agency for other severely disabled, and severely disabled individual have the meanings given such terms under section 8501 of such title.  (3) The term central nonprofit agency means a central nonprofit agency designated under section 8503(c) of such title.
							
								(4)
 The term executive agency has the meaning given such term in section 133 of such title.  (5) The term Javits-Wagner-O’Day Act means chapter 85 of such title.
							
								(6)
 The term qualified nonprofit agency means—  (A) a qualified nonprofit agency for the blind; or
								
									(B)
 a qualified nonprofit agency for other severely disabled.  (7) The term significantly disabled veteran means a veteran (as defined in section 101 of title 38, United States Code) who is a severely disabled individual.
							
						899.
						Coast Guard major acquisition programs
						
							(a)
							Functions of Chief Acquisition Officer
 Section 56(c) of title 14, United States Code, is amended by striking and after the semicolon at the end of paragraph (8), striking the period at the end of paragraph (9) and inserting ; and, and adding at the end the following:
							
								
									(10)
									(A)
 keeping the Commandant informed of the progress of major acquisition programs (as that term is defined in section 581);
									
										(B)
 informing the Commandant on a continuing basis of any developments on such programs that may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including—
										
											(i)
 significant cost growth or schedule slippage; and  (ii) requirements creep (as that term is defined in section 2547(c)(1) of title 10); and
										
										(C)
 ensuring that the views of the Commandant regarding such programs on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process.
									.
						
							(b)
							Customer service mission of directorate
							
								(1)
								In general
 Chapter 15 of title 14, United States Code, is amended—  (A) in section 561(b)—
									
										(i)
 in paragraph (1), by striking ; and and inserting a semicolon;  (ii) in paragraph (2), by striking the period and inserting ; and; and
									
										(iii)
 by adding at the end the following:   (3) to meet the needs of customers of major acquisition programs in the most cost-effective manner practicable.
											;
									
									(B)
 in section 562, by repealing subsection (b) and redesignating subsections (c), (d), (f), and (g) as subsections (b), (c), (d), and (e), respectively;
								
									(C)
 in section 563, by striking Not later than 180 days after the date of enactment of the Coast Guard Authorization Act of 2010, the Commandant shall commence implementation of and inserting The Commandant shall maintain;
								
									(D)
 by adding at the end of section 564 the following:   (c) Acquisition of unmanned aerial systems  (1) In general During any fiscal year for which funds are appropriated for the design or construction of the Offshore Patrol Cutter, the Commandant—
												
													(A)
 may not award a contract for design of an unmanned aerial system for use by the Coast Guard; and  (B) may acquire an unmanned aerial system only—
													
														(i)
 if such a system has been acquired by, or has been used by, the Department of Defense or the Department of Homeland Security, or a component thereof, before the date on which the Commandant acquires the system; and
													
														(ii)
 through an agreement with such a department or component, unless the unmanned aerial system can be obtained at less cost through independent contract action.
													
												(2)
												Limitations on application
												
													(A)
													Small unmanned aerial systems
 The limitations in paragraph (1)(B) do not apply to any small unmanned aerial system that consists of—
													
														(i)
 an unmanned aircraft weighing less than 55 pounds on takeoff, including all components and equipment on board or otherwise attached to the aircraft; and
													
														(ii)
 associated elements (including communication links and the components that control such aircraft) that are required for the safe and efficient operation of such aircraft.
													
													(B)
													Previously funded systems
 The limitations in paragraph (1) do not apply to the design or acquisition of an unmanned aerial system for which funds for research, development, test, and evaluation have been received from the Department of Defense or the Department of Homeland Security
												;
								
									(E)
 in subchapter II, by adding at the end the following:   578. Role of Vice Commandant in major acquisition programs The Vice Commandant—
											
												(1)
 shall represent the customer of a major acquisition program with regard to trade-offs made among cost, schedule, technical feasibility, and performance with respect to such program; and
											
												(2)
 shall advise the Commandant in decisions regarding the balancing of resources against priorities, and associated trade-offs referred to in paragraph (1), on behalf of the customer of a major acquisition program.
											
											579.
											Extension of major acquisition program contracts 
											
												(a)
												In general
 Notwithstanding section 564(a)(2) of this title and section 2304 of title 10, and subject to subsections (b) and (c) of this section, the Secretary may acquire additional units procured under a Coast Guard major acquisition program contract, by extension of such contract without competition, if the Director of the Cost Analysis Division of the Department of Homeland Security determines that the costs that would be saved through award of a new contract in accordance with such sections would not exceed the costs of such an award.
											
												(b)
												Limitation on number of additional units
 The number of additional units acquired under a contract extension under this section may not exceed the number of additional units for which such determination is made.
											
												(c)
												Determination of costs upon request
 The Director of the Cost Analysis Division of the Department of Homeland Security shall, at the request of the Secretary, determine for purposes of this section—
												
													(1)
 the costs that would be saved through award of a new major acquisition program contract in accordance with section 564(a)(2) for the acquisition of a number of additional units specified by the Secretary; and
												
													(2)
 the costs of such award, including the costs that would be incurred due to acquisition schedule delays and asset design changes associated with such award.
												
												(d)
												Number of extensions
 A contract may be extended under this section more than once. ; and  (F) in section 581—
									
										(i)
 by redesignating paragraphs (7) through (10) as paragraphs (9) through (12), respectively, and by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
									
										(ii)
 by inserting after paragraph (2) the following:   (3) Customer of a major acquisition program The term customer of a major acquisition program means the operating field unit of the Coast Guard that will field the system or systems acquired under a major acquisition program.
											; and
									
										(iii)
 by inserting after paragraph (7), as so redesignated, the following:   (8)  Major acquisition program The term major acquisition program means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000.
											.
									
								(2)
								Clerical amendment
 The analysis at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following:
								
									
										578. Role of Vice Commandant in major acquisition programs.
										579. Extension of major acquisition program contracts.
									
									.
							
							(c)
							Review required
							
								(1)
								Requirement
 The Commandant of the Coast Guard shall conduct a review of—  (A) the authorities provided to the Commandant in chapter 15 of title 14, United States Code, and other relevant statutes and regulations related to Coast Guard acquisitions, including developing recommendations to ensure that the Commandant plays an appropriate role in the development of requirements, acquisition processes, and the associated budget practices;
								
									(B)
 implementation of the strategy prepared in accordance with section 562(b)(2) of title 14, United States Code, as in effect before the enactment of the National Defense Authorization Act for Fiscal Year 2017; and
								
									(C)
 acquisition policies, directives, and regulations of the Coast Guard to ensure such policies, directives, and regulations establish a customer-oriented acquisition system.
								
								(2)
								Report
 Not later than March 1, 2017, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing, at a minimum, the following:
								
									(A)
 The recommendations developed by the Commandant under paragraph (1) and other results of the review conducted under such paragraph.
								
									(B)
 The actions the Commandant is taking, if any, within the Commandant’s existing authority to implement such recommendations.
								
								(3)
								Modification of policies, directives, and regulations
 Not later than one year after the date of the enactment of this Act, the Commandant of the Coast Guard shall modify the acquisition policies, directives, and regulations of the Coast Guard as necessary to ensure the development and implementation of a customer-oriented acquisition system, pursuant to the review under paragraph (1)(C).
							
							(d)
							Analysis of using multiyear contracting
							
								(1)
								In general
 No later than one year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an analysis of the use of multiyear contracting, including procurement authority provided under section 2306b of title 10, United States Code, and authority similar to that granted to the Navy under section 121(b) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1648) and section 150 of the Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 3519), to acquire any combination of at least five—
								
									(A)
 Fast Response Cutters, beginning with hull 43; and  (B) Offshore Patrol Cutters, beginning with hull 5.
								
								(2)
								Contents
 The analysis under paragraph (1) shall include the costs and benefits of using multiyear contracting, the impact of multiyear contracting on delivery timelines, and whether the acquisitions examined would meet the tests for the use of multiyear procurement authorities.
							
						899A.
						Enhanced authority to acquire products and services produced in Africa in support of certain
			 activities
						
							(a)
							In general
 Except as provided in subsection (c), in the case of a product or service to be acquired in support of covered activities in a covered African country for which the Secretary of Defense makes a determination described in subsection (b), the Secretary may conduct a procurement in which—
							
								(1)
 competition is limited to products or services from the host nation;  (2) a preference is provided for products or services from the host nation; or
							
								(3)
 a preference is provided for products or services from a covered African country, other than the host nation.
							
							(b)
							Determination
							
								(1)
								In general
 A determination described in this subsection is a determination by the Secretary of any of the following:
								
									(A)
 That the product or service concerned is to be used only in support of covered activities.  (B) That it is in the national security interests of the United States to limit competition or provide a preference as described in subsection (a) because such limitation or preference is necessary—
									
										(i)
 to reduce overall United States transportation costs and risks in shipping products in support of operations, exercises, theater security cooperation activities, and other missions in the African region;
									
										(ii)
 to reduce delivery times in support of covered activities; or  (iii) to promote regional security and stability in Africa.
									
									(C)
 That the product or service is of equivalent quality to a product or service that would have otherwise been acquired without such limitation or preference.
								
								(2)
								Requirement for effectiveness of any particular determination
 A determination under paragraph (1) shall not be effective for purposes of a limitation or preference under subsection (a) unless the Secretary also determines that—
								
									(A)
 the limitation or preference will not adversely affect—  (i) United States military operations or stability operations in the African region; or
									
										(ii)
 the United States industrial base; and  (B) in the case of air transportation, an air carrier holding a certificate under section 41102 of title 49, United States Code, is not reasonably available to provide the air transportation.
								
							(c)
							Inapplicability of authority to procurement of items on Abilityone procurement catalog
 The authority under subsection (a) may not be used for the procurement of any good that is contained in the procurement list described in section 8503(a) of title 41, United States Code, if such good can be produced and delivered by a qualified non profit agency for the blind or a nonprofit agency for other severely disabled in a timely fashion to support mission requirements.
						
							(d)
							Report on use of authority
 Not later than December 31, 2017, the Secretary shall submit to the congressional defense committees a report on the use of the authority in subsection (a). The report shall include, but not be limited to, the following:
							
								(1)
 The number of determinations made by the Secretary pursuant to subsection (b).  (2) A list of the countries providing products or services as a result of determinations made pursuant to subsection (b).
							
								(3)
 A description of the products and services acquired using the authority.  (4) The extent to which the use of the authority has met the one or more of the objectives specified in clause (i), (ii), or (iii) of subsection (b)(1)(B).
							
								(5)
 Such recommendations for improvements to the authority as the Secretary considers appropriate.  (6) Such other matters as the Secretary considers appropriate.
							
							(e)
							Definitions
 In this section:  (1) Covered activities The term covered activities means Department of Defense activities in the African region or a regional neighbor.
							
								(2)
								Covered african country
 The term covered African country means a country in Africa that has signed a long-term agreement with the United States related to the basing or operational needs of the United States Armed Forces.
							
								(3)
								Host nation
 The term host nation means a nation that allows the Armed Forces and supplies of the United States to be located on, to operate in, or to be transported through its territory.
							
								(4)
								Product or service of a covered African country
 The term product or service of a covered African country means the following:  (A) A product from a covered African country that is wholly grown, mined, manufactured, or produced in the covered African country.
								
									(B)
 A service from a covered African country that is performed by a person or entity that—  (i) is properly licensed or registered by appropriate authorities of the covered African country; and
									
										(ii)
 as determined by the Chief of Mission concerned—  (I) is operating primarily in the covered African country; or
										
											(II)
 is making a significant contribution to the economy of the covered African country through payment of taxes or use of products, materials, or labor that are primarily grown, mined, manufactured, produced, or sourced from the covered African country.
										
							(f)
							Conforming amendment
 Section 1263 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3581) is repealed.
						
				IX
				Department of Defense Organization and Management
				
					Subtitle A—Office of the Secretary of Defense and Related Matters
					Sec. 901. Organization of the Office of the Secretary of Defense.
					Sec. 902. Responsibilities and reporting of the Chief Information Officer of the Department of
			 Defense.
					Sec. 903. Maximum number of personnel in the Office of the Secretary of Defense and other
			 Department of Defense headquarters offices.
					Sec. 904. Repeal of Financial Management Modernization Executive Committee.
					Subtitle B—Organization and Management of the Department of Defense Generally
					Sec. 911. Organizational strategy for the Department of Defense.
					Sec. 912. Policy, organization, and management goals and priorities of the Secretary of Defense for
			 the Department of Defense.
					Sec. 913. Secretary of Defense delivery unit.
					Sec. 914. Performance of civilian functions by military personnel.
					Sec. 915. Repeal of requirements relating to efficiencies plan for the civilian personnel workforce
			 and service contractor workforce of the Department of Defense.
					Subtitle C—Joint Chiefs of Staff and Combatant Command Matters
					Sec. 921. Joint Chiefs of Staff and related combatant command matters.
					Sec. 922. Organization of the Department of Defense for management of special operations forces and
			 special operations.
					Sec. 923. Establishment of unified combatant command for cyber operations.
					Sec. 924. Assigned forces of the combatant commands.
					Sec. 925. Modifications to the requirements process.
					Sec. 926. Review of combatant command organization.
					Subtitle D—Organization and Management of Other Department of Defense Offices and Elements
					Sec. 931. Qualifications for appointment of the Secretaries of the military departments.
					Sec. 932. Enhanced personnel management authorities for the Chief of the National Guard Bureau.
					Sec. 933. Reorganization and redesignation of Office of Family Policy and Office of Community
			 Support for Military Families with Special Needs.
					Sec. 934. Redesignation of Assistant Secretary of the Air Force for Acquisition as Assistant
			 Secretary of the Air Force for Acquisition, Technology, and Logistics.
					Subtitle E—Strategies, Reports, and Related Matters
					Sec. 941. National defense strategy.
					Sec. 942. Commission on the National Defense Strategy for the United States.
					Sec. 943. Reform of the national military strategy.
					Sec. 944. Form of annual national security strategy report.
					Sec. 945. Modification to independent study of national security strategy formulation process.
					Subtitle F—Other Matters
					Sec. 951. Enhanced security programs for Department of Defense personnel and innovation
			 initiatives.
					Sec. 952. Modification of authority of the Secretary of Defense relating to protection of the
			 Pentagon Reservation and other Department of Defense facilities in the
			 National Capital Region.
					Sec. 953. Modifications to requirements for accounting for members of the Armed Forces and
			 Department of Defense civilian employees listed as missing.
					Sec. 954. Modifications to corrosion report.
				
				
					A
					Office of the Secretary of Defense and Related Matters
					
						901.
						Organization of the Office of the Secretary of Defense
						
							(a)
							Under Secretary of Defense for Research and Engineering
							
								(1)
								In general
 Effective on February 1, 2018, chapter 4 of title 10, United States Code, is amended by striking section 133 and inserting the following new section:
								
									
										133a.
										Under Secretary of Defense for Research and Engineering
										
											(a)
											Under Secretary of Defense
 There is an Under Secretary of Defense for Research and Engineering, appointed from civilian life by the President, by and with the advice and consent of the Senate. The Under Secretary shall be appointed from among persons who have an extensive technology, science, or engineering background and experience with managing complex or advanced technological programs. A person may not be appointed as Under Secretary within seven years after relief from active duty as a commissioned officer of a regular component of an armed force.
										
											(b)
											Duties and powers
 Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary shall perform such duties and exercise such powers as the Secretary may prescribe, including—
											
												(1)
 serving as the chief technology officer of the Department of Defense with the mission of advancing technology and innovation for the armed forces (and the Department);
											
												(2)
 establishing policies on, and supervising, all defense research and engineering, technology development, technology transition, prototyping, experimentation, and developmental testing activities and programs, including the allocation of resources for defense research and engineering, and unifying defense research and engineering efforts across the Department; and
											
												(3)
 serving as the principal advisor to the Secretary on all research, engineering, and technology development activities and programs in the Department.
											
											(c)
											Precedence in Department of Defense
											
												(1)
												Precedence in matters of responsibility
 With regard to all matters for which the Under Secretary has responsibility by the direction of the Secretary of Defense or by law, the Under Secretary takes precedence in the Department of Defense after the Secretary and the Deputy Secretary of Defense.
											
												(2)
												Precedence in other matters
 With regard to all matters other than the matters for which the Under Secretary has responsibility by the direction of the Secretary or by law, the Under Secretary takes precedence in the Department of Defense after the Secretary, the Deputy Secretary, and the Secretaries of the military departments.
											.
							
								(2)
								Service of incumbent USD for ATL in position
 The individual serving as Under Secretary of Defense for Acquisition, Technology, and Logistics under section 133 of title 10, United States Code, as of February 1, 2018, may continue to serve as Under Secretary of Defense for Research and Engineering commencing as of that date, without further appointment under section 133a of such title, as added by paragraph (1).
							
							(b)
							Under Secretary of Defense for Acquisition and Sustainment
 Effective on February 1, 2018, chapter 4 of title 10, United States Code, is further amended by inserting after section 133a, as added by subsection (a), the following new section:
							
								
									133b.
									Under Secretary of Defense for Acquisition and Sustainment
									
										(a)
										Under Secretary of Defense
 There is an Under Secretary of Defense for Acquisition and Sustainment, appointed from civilian life by the President, by and with the advice and consent of the Senate. The Under Secretary shall be appointed from among persons who have an extensive system development, engineering, production, or management background and experience with managing complex programs. A person may not be appointed as Under Secretary within seven years after relief from active duty as a commissioned officer of a regular component of an armed force.
									
										(b)
										Duties and powers
 Subject to the authority, direction, and control of the Secretary of Defense, the Under Secretary shall perform such duties and exercise such powers as the Secretary may prescribe, including—
										
											(1)
 serving as the chief acquisition and sustainment officer of the Department of Defense with the mission of delivering and sustaining timely, cost-effective capabilities for the armed forces (and the Department);
										
											(2)
 establishing policies on, and supervising, all elements of the Department relating to acquisition (including system design, development, and production, and procurement of goods and services) and sustainment (including logistics, maintenance, and materiel readiness);
										
											(3)
 establishing policies for access to, and maintenance of, the defense industrial base and materials critical to national security, and policies on contract administration;
										
											(4)
 serving as—  (A) the principal advisor to the Secretary on acquisition and sustainment in the Department;
											
												(B)
 the senior procurement executive for the Department for the purposes of section 1702(c) of title 41; and
											
												(C)
 the Defense Acquisition Executive for purposes of regulations and procedures of the Department providing for a Defense Acquisition Executive;
											
											(5)
 overseeing the modernization of nuclear forces and the development of capabilities to counter weapons of mass destruction, and serving as the chairman of the Nuclear Weapons Council and the co-chairman of the Council on Oversight of the National Leadership Command, Control, and Communications System;
										
											(6)
 the authority to direct the Secretaries of the military departments and the heads of all other elements of the Department with regard to matters for which the Under Secretary has responsibility, except that the Under Secretary shall exercise supervisory authority over service acquisition programs for which the service acquisition executive is the milestone decision authority; and
										
											(7)
 to the extent directed by the Secretary, exercising overall supervision of all personnel (civilian and military) in the Office of the Secretary of Defense with regard to matters for which the Under Secretary has responsibility, unless otherwise provided by law.
										
										(c)
										Precedence in Department of Defense
										
											(1)
											Precedence in matters of responsibility
 With regard to all matters for which the Under Secretary has responsibility by the direction of the Secretary of Defense or by law, the Under Secretary takes precedence in the Department of Defense after the Secretary, the Deputy Secretary of Defense, and the Under Secretary of Defense for Research and Engineering.
										
											(2)
											Precedence in other matters
 With regard to all matters other than the matters for which the Under Secretary has responsibility by the direction of the Secretary or by law, the Under Secretary takes precedence in the Department of Defense after the Secretary, the Deputy Secretary, the Under Secretary of Defense for Research and Engineering, and the Secretaries of the military departments.
										.
						
							(c)
							Chief Management Officer
							
								(1)
								In general
 Effective on February 1, 2018, there is a Chief Management Officer of the Department of Defense.  (2) Appointment The Chief Management Officer shall be appointed from civilian life by the President, by and with the advice and consent of the Senate. The Chief Management Officer shall be appointed from among persons who have an extensive management or business background and experience with managing large or complex organizations. A person may not be appointed as Chief Management Officer within seven years after relief from active duty as a commissioned officer of a regular component of an Armed Force.
							
								(3)
								Duties and powers
 Subject to the authority, direction, and control of the Secretary of Defense, the Chief Management Officer shall perform such duties and exercise such powers as the Secretary may prescribe, including—
								
									(A)
 serving as the chief management officer of the Department of Defense with the mission of managing the business operations of the Department;
								
									(B)
 establishing policies on, and supervising, all business operations of the Department, including business transformation, business planning and processes, performance management, and business information technology management and improvement activities and programs, including the allocation of resources for business operations, and unifying business management efforts across the Department;
								
									(C)
 serving as the principal advisor to the Secretary on all business operations activities and programs in the Department; and
								
									(D)
 the authority to direct the Secretaries of the military departments and the heads of all other elements of the Department with regard to matters for which the Chief Management Officer has responsibility.
								
								(4)
								Conforming amendments
 Effective on February 1, 2018, section 132 of title 10, United States Code, is amended—  (A) by striking subsection (c); and
								
									(B)
 by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.  (d) Repeal of pending authority To establish Under Secretary of Defense for Business Management and Information Subsection (a) of section 901 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462) is repealed.
						
							(e)
							Repeal of certain ASD and Director Positions
 Chapter 4 of title 10, United States Code, is further amended—  (1) in section 138(b)—
								
									(A)
 by striking paragraphs (6), (7), (8), and (9); and  (B) by redesignating paragraph (10) as paragraph (6); and
								
								(2)
 by striking sections 139b and 139c.  (f) Office of the Secretary of Defense Effective on February 1, 2018, section 131(b)(2) of title 10, United States Code, is amended—
							
								(1)
 by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and  (2) by striking subparagraph (A) and inserting the following new subparagraphs:
								
									
										(A)
 The Under Secretary of Defense for Research and Engineering.  (B) The Under Secretary of Defense for Acquisition and Sustainment.
									.
							
							(g)
							Table of section amendments
							
								(1)
								Table of sections effective on enactment
 The table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the items relating to sections 139b and 139c.
							
								(2)
								Table of sections effective on delayed effective date
 Effective on February 1, 2018, the table of sections at the beginning of chapter 4 of such title is further amended by striking the item relating to section 133 and inserting the following new items:
								
									
										133a. Under Secretary of Defense for Research and Engineering.
										133b. Under Secretary of Defense for Acquisition and Sustainment.
									
									.
							
							(h)
							Executive schedule level II
 Effective on February 1, 2018, section 5313 of title 5, United States Code, is amended by striking the item relating to the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the following new items:
							
								
 Under Secretary of Defense for Research and Engineering.  Under Secretary of Defense for Acquisition and Sustainment.
								.
						
							(i)
							Review required
							
								(1)
								In general
 The Secretary of Defense shall conduct a review and identify a recommended organizational and management structure for the Department of Defense that implements the organizational policy guidance expressed in this section and the amendments made by this section.
							
								(2)
								Elements
 The review and recommendations shall address, but not be limited to, the following:  (A) The organizational and management structure of the Department including the disposition of leadership positions, subordinate organizations, and defined relationships across such leadership positions and organizations.
								
									(B)
 The recommended disposition within the Office of the Secretary of Defense of the various Assistant Secretaries of Defense, Deputy Assistant Secretaries of Defense, and Directors affected by the organizational policy guidance.
								
									(C)
 The specific delineation of roles, responsibilities, and authorities, as directed by the Secretary, for the organizational and management structure covered by subparagraph (A).
								
							(j)
							Reports
							
								(1)
								Interim report
 Not later than March 1, 2017, the Secretary of Defense shall submit to the congressional defense committees an interim report on the review and recommended organizational and management structure for the Department of Defense as required by subsection (i).
							
								(2)
								Final report
 Not later than August 1, 2017, the Secretary shall submit to the congressional defense committees a final report on the review and recommended organizational and management structure, including—
								
									(A)
 a proposed implementation plan for how the Department would implement its recommendations;  (B) recommendations for revisions to appointments and qualifications, duties and powers, and precedent in the Department;
								
									(C)
 recommendations for such legislative and administrative action, including conforming and other amendments to law, as the Secretary considers appropriate to implement the plan; and
								
									(D)
 any other matters that the Secretary considers appropriate.  902. Responsibilities and reporting of the Chief Information Officer of the Department of Defense  (a) In general Section 142(b)(1) of title 10, United States Code, is amended—
							
								(1)
 in subparagraph (C), by striking and at the end;  (2) in subparagraph (D), by striking the period at the end and inserting a semicolon; and
							
								(3)
 by adding at the end the following new subparagraphs:   (E) exercises authority, direction, and control over the Defense Information Systems Agency, or any successor organization;
									
										(F)
 has the responsibilities for policy, oversight, guidance, and coordination for all Department of Defense matters related to electromagnetic spectrum, including coordination with other Federal and industry agencies, coordination for classified programs, and in coordination with the Under Secretary for Personnel and Readiness, policies related to spectrum management workforce;
									
										(G)
 has the responsibilities for policy, oversight, guidance, and coordination for nuclear command and control systems;
									
										(H)
 has the responsibilities for policy, oversight, and guidance for matters related to precision navigation and timing; and
									
										(I)
 has the responsibilities for policy, oversight, and guidance for the architecture and programs related to the networking and cyber defense architecture of the Department.
									.
							
							(b)
							Direct reporting
 Section 151(b)(5) of such title is amended by inserting before the period at the end the following: , who reports directly to the Secretary and Deputy Secretary without intervening authority.
						
						903.
						Maximum number of personnel in the Office of the Secretary of Defense and other Department of
			 Defense headquarters offices
						
							(a)
							Office of the Secretary of Defense
 Section 143(b) of title 10, United States Code, is amended by striking and civilian personnel and inserting , civilian, and detailed personnel.  (b) Joint Staff  (1) In general Section 155 of such title is amended by adding at the end the following new subsection:
								
									
										(h)
										Personnel limitations
										(1)
 The total number of members of the armed forces and civilian employees assigned or detailed to permanent duty for the Joint Staff may not exceed 2,069.
										
											(2)
 Not more than 1,500 members of the armed forces on the active-duty list may be assigned or detailed to permanent duty for the Joint Staff.
										
											(3)
 The limitations in paragraphs (1) and (2) do not apply in time of war.  (4) Each limitation in paragraphs (1) and (2) may be exceeded by a number equal to 15 percent of such limitation in time of national emergency.
										.
							
								(2)
								Effective date
 The amendment made by paragraph (1) shall take effect on December 31, 2019.  (c) Office of the Secretary of the Army Section 3014(f) of such title is amended—
							
								(1)
 in paragraph (4), by striking time of war and all that follows and inserting time of war.; and  (2) by adding at the end the following new paragraph:
								
									
										(5)
 Each limitation in paragraphs (1) and (2) may be exceeded by a number equal to 15 percent of such limitation in time of national emergency.
									.
							
							(d)
							Office of the Secretary of the Navy
 Section 5014(f) of such title is amended—  (1) in paragraph (4), by striking time of war and all that follows and inserting time of war.; and
							
								(2)
 by adding at the end the following new paragraph:   (5) Each limitation in paragraphs (1) and (2) may be exceeded by a number equal to 15 percent of such limitation in time of national emergency.
									.
							
							(e)
							Office of the Secretary of the Air Force
 Section 8014(f) of such title is amended—  (1) in paragraph (4), by striking time of war and all that follows and inserting time of war.; and
							
								(2)
 by adding at the end the following new paragraph:   (5) Each limitation in paragraphs (1) and (2) may be exceeded by a number equal to 15 percent of such limitation in time of national emergency.
									.
							
						904.
						Repeal of Financial Management Modernization Executive Committee
						
							(a)
							Repeal
 Section 185 of title 10, United States Code, is repealed.  (b) Clerical amendment The table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 185.
						
					B
					Organization and Management of the Department of Defense Generally
					
						911.
						Organizational strategy for the Department of Defense
						
							(a)
							Organizational strategy required
							
								(1)
								In general
 Not later than September 1, 2017, the Secretary of Defense shall formulate and issue to the Department of Defense an organizational strategy for the Department that—
								
									(A)
 identifies the critical objectives and other organizational outputs for the Department that span multiple functional boundaries and would benefit from the use of cross-functional teams under this section to ensure collaboration and integration across organizations within the Department;
								
									(B)
 improves the manner in which the Department integrates the expertise and capacities of the functional components of the Department for effective and efficient achievement of such objectives and outputs;
								
									(C)
 improves the management of relationships and processes involving the Office of the Secretary of Defense, the Joint Staff, the combatant commands, the military departments, and the Defense Agencies with regard to such objectives and outputs;
								
									(D)
 improves the ability of the Department to work effectively in interagency processes with regard to such objectives and outputs in order to better serve the President; and
								
									(E)
 achieves an organizational structure that enhances performance with regard to such objectives and outputs.
								
								(2)
								Elements
 The strategy shall provide for the following:  (A) The appropriate use of cross-functional teams to manage critical objectives and outputs of the Department described in paragraph (1)(A).
								
									(B)
 The furtherance and advancement of a collaborative, team-oriented, results-driven, and innovative culture within the Department that fosters an open debate of ideas and alternative courses of action, and supports cross-functional teaming and integration.
								
							(b)
							Actions in support of strategy
							
								(1)
								Study
 The Department of Defense shall conduct a study of the following in order to determine how best to implement effective cross-functional teams in the Department to achieve the strategic objectives of the Secretary of Defense:
								
									(A)
 Lessons learned, as reflected in academic literature, business and management school case studies, and the work of leading management consultant firms, on the successful and failed application of cross-functional teams in the private sector and government, and on the cultural factors necessary to support effective cross-functional teams.
								
									(B)
 The historical and current use by the Department of cross-functional working groups, integrated process teams, councils, and committees, and the reasons why such entities have or have not achieved high levels of teamwork or effectiveness.
								
								(2)
								Conduct of study
 The study required by paragraph (1) shall be conducted by an independent organization with widely acknowledged expertise in modern organizational management and teaming selected by the Secretary for purposes of the study.
							
								(3)
								Schedule
 The Secretary shall award any necessary contract for the study required by paragraph (1) pursuant to paragraph (2) by not later than March 15, 2017, and shall provide the results of the study to the congressional defense committees by not later than July 15, 2017.
							
							(c)
							Cross-functional teams
 In support of the strategy required by subsection (a):  (1) In general The Secretary of Defense shall establish cross-functional teams to address critical objectives and outputs for such teams as are determined to be appropriate in accordance with the organizational strategy issued under subsection (a), with initial teams established by not later than September 30, 2017.
							
								(2)
								Purposes
 The purposes of cross-functional teams established pursuant to this subsection shall be, as determined appropriate by the Secretary—
								
									(A)
 to provide for effective collaboration and integration across organizational and functional boundaries in the Department of Defense;
								
									(B)
 to develop, at the direction of the Secretary, recommendations for comprehensive and fully integrated policies, strategies, plans, and resourcing decisions;
								
									(C)
 to make decisions on cross-functional issues, to the extent authorized by the Secretary and within parameters established by the Secretary; and
								
									(D)
 to provide oversight for and, as directed by the Secretary, supervise the implementation of approved policies, strategies, plans, and resourcing decisions approved by the Secretary.
								
								(3)
								Guidance on teams
 Not later than September 30, 2017, the Secretary shall issue guidance—  (A) addressing the role, authorities, reporting relationships, resourcing, manning, training, and operations of cross-functional teams established pursuant to this subsection;
								
									(B)
 delineating decision-making authority of such teams;  (C) providing that the leaders of functional components of the Department that provide personnel to such teams respect and respond to team needs and activities; and
								
									(D)
 emphasizing that personnel selected for assignment to such teams shall faithfully represent the views and expertise of their functional components while contributing to the best of their ability to the success of the team concerned.
								
								(4)
								Participants
 In establishing a cross-functional team pursuant to this subsection, the Secretary shall consider personnel from the Office of the Secretary of Defense, the Joint Staff, the military departments, and the Defense Agencies in all functional areas that the Secretary considers appropriate.
							
								(5)
								Team personnel
 For each cross-functional team established by the Secretary pursuant to this subsection, the Secretary shall—
								
									(A)
 assign as leader of such team a senior qualified and experienced individual, who shall report directly to the Secretary regarding the activities of such team;
								
									(B)
 delegate to the team leader designated pursuant to subparagraph (A) authority to select members of such team from among civilian employees of the Department and members of the Armed Forces in any grade who are recommended for membership on such team by the head of a functional component of the Department within the Office of the Secretary of Defense, the Joint Staff, and the military departments, by the commander of a combatant command, or by the director of a Defense Agency;
								
									(C)
 provide the team leader with necessary full time support from team members, and the means to co-locate team members;
								
									(D)
 ensure that team members and all leaders in functional organizations that are in the supervisory chain for personnel serving on such team receive training in elements of successful cross-functional teams, including teamwork, collaboration, conflict resolution, and appropriately representing the views and expertise of their functional components; and
								
									(E)
 ensure that the congressional defense committees are provided information on the progress and results of such team upon request.
								
								(6)
								Team strategies and decision-making authority
								
									(A)
									In general
 The Secretary shall ensure that the objectives of each cross-functional team established pursuant to this subsection are clearly established in writing, through a memorandum, statement, charter, or similar document.
								
									(B)
									Metrics
 To improve team performance and accountability, the Secretary shall task each team, as appropriate, to establish a strategy to achieve the objectives specified by the Secretary, metrics for evaluation of the achievement of such objectives by such team, and the alignment of individual and team goals for the achievement of such objectives by such team.
								
									(C)
									Delegation of authority
 The Secretary may delegate to a team any decision-making authority that, and shall delegate such authority as, the Secretary considers appropriate to permit such team to achieve the objectives established by the Secretary.
								
								(7)
								Review of teams
 Not later than 18 months after the date on which the first cross-functional team is established pursuant to this subsection, the Secretary shall complete an analysis, with support from external experts in organizational and management sciences, of the successes and failures of teams established pursuant to this subsection, and determine how to apply the lessons learned from that analysis.
							
								(8)
								Report on establishment
 Not later than 18 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the establishment of cross-functional teams under this subsection, including descriptions from the leaders of teams established prior to the date on which this report is submitted of the manner in which the teams were designed and how they functioned.
							
							(d)
							Directive on collaborative culture and behavior
 The guidance issued by the Secretary of Defense pursuant to subsection (c)(3) shall also—  (1) articulate the shared purposes, values, and principles for the operation of the Office of the Secretary of Defense that are required to promote a team-oriented, collaborative, results-driven culture within the Office to support the primary objectives of the Department of Defense;
							
								(2)
 ensure that collaboration across functional and organizational boundaries is an important factor in the performance review of leaders of cross-functional teams established pursuant to subsection (c), members of teams, and other appropriate leaders of the Department; and
							
								(3)
 identify key practices that senior leaders of the Department should follow with regard to leadership, organizational practice, collaboration, and the functioning of cross-functional teams, and the types of personnel behavior that senior leaders should encourage and discourage.
							
							(e)
							Streamlining of organizational structure and processes of OSD
 Not later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall take such actions as the Secretary considers appropriate to streamline the organizational structure and processes of the Office of the Secretary of Defense in order to increase spans of control, achieve a reduction in layers of management, eliminate unnecessary duplication between the Office and the Joint Staff, and reduce the time required to complete standard processes and activities.
						
							(f)
							Training for individuals nominated for appointment for OSD positions confirmed by the Senate
							
								(1)
								In general
 Within three months of the appointment of an individual to a position in the Office of the Secretary of Defense appointable by and with the advice and consent of the Senate, the individual shall complete a course of instruction in leadership, modern organizational practice, collaboration, and the operation of teams described in subsection (c).
							
								(2)
								Waiver
 The President may waive the requirement in paragraph (1) with respect to an individual if the Secretary determines in writing that the individual possesses, through training and experience, the skill and knowledge otherwise to be provided through a course of instruction as described in that paragraph.
							
							(g)
							Comptroller General of the United States assessments
							
								(1)
								Biannual report on assessments
 Not later than six months after the date of the enactment of this Act, and every six months thereafter through December 31, 2019, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a comprehensive assessment of the actions taken under this section during the six-month period ending on the date of such report and cumulatively since the date of the enactment of this Act.
							
								(2)
								Assessment team
 The Comptroller General may establish within the Government Accountability Office a team of analysts to assist the Comptroller General in the performance assessments required by this subsection.
							
						912.
						Policy, organization, and management goals and priorities of the Secretary of Defense for the
			 Department of Defense
						
							(a)
							In general
 A Secretary of Defense serving in that position pursuant to an appointment to that position after January 20, 2017, shall submit to the Committees on Armed Services of the Senate and the House of Representatives, not later than each of the deadlines specified in subsection (b), a report on the policy, organization, and management goals and priorities of the Secretary for the Department of Defense. Each report shall include, current as of the date of such report, an identification of the following:
							
								(1)
 Policy goals and priorities, including specific and measurable performance and implementation targets.
							
								(2)
 Organization and management goals and priorities, including specific and measurable performance and implementation targets that address, but are not limited to, the following:
								
									(A)
 The elimination or consolidation of any unnecessary or redundant functions within the Department.  (B) Force management and shaping, including recommendations for such legislative action as is required to meet force management and shaping goals and priorities.
								
									(C)
 The delayering or reorganization of headquarters organizations across the Department.  (3) Any other goals or priorities for the Department the Secretary considers appropriate.
							
							(b)
							Deadlines
 The deadlines for the submittal of reports under subsection (a) are April 1, 2017, and February 1 of each year thereafter though 2022.
						
							(c)
							Briefings satisfy later reporting requirements
 Any report required under subsection (a) after the initial report may be provided in the form of a briefing.
						
						913.
						Secretary of Defense delivery unit
						
							(a)
							In general
 The Secretary of Defense serving in that position as of March 1, 2017, may establish within the Office of the Secretary of Defense a unit of personnel that shall be responsible for providing expertise and support throughout the Department of Defense in an effort to improve the implementation of policies and priorities across the Department. The unit may be known as the delivery unit.
						
							(b)
							Composition
 The unit established pursuant to subsection (a) shall consist of not more than 30 individuals selected by the Secretary primarily from among individuals outside the Government who have significant experience and expertise in management consulting, organizational architecture, relationship management, or data analytics.
						
							(c)
							Duties
 The unit established pursuant to subsection (a) shall have the duties as follows:  (1) To advise the Secretary on improving the implementation and delivery of policies and priorities of the Department, including making recommendations on establishing performance or implementation targets, assisting in the development of delivery plans to achieve targets, and monitoring and measuring progress.
							
								(2)
 To work across organizations, missions, and functions of the Department in order to identify obstacles to improving the implementation of policies and priorities of the Department, including organization, culture, and incentives, and to recommend options to the Secretary for addressing such obstacles.
							
							(d)
							Sunset
 The unit established pursuant to subsection (a) shall sunset on January 31, 2021.  914. Performance of civilian functions by military personnel Section 129a of title 10, United States Code, is amended by adding at the end the following new subsection:
						
							
								(g)
								Performance of civilian functions by military personnel
								(1)
 Functions performed by civilian personnel should not be performed by military personnel except—  (A) if the Secretary of the military department concerned determines in writing based on mission requirements that the performance of such functions by military personnel, including a permanent conversion of such functions to performance by military personnel, is cost-effective or required by a mission; or
									
										(B)
 if the performance of such functions by military personnel is required to address critical staffing needs resulting from a reduction in personnel or budgetary resources by reason of an Act of Congress, in which case such functions may not be performed by military personnel for a period in excess of one year.
									
									(2)
 In determining the workforce mix between civilian and military personnel, the Secretary of a military department shall reserve military personnel for the performance of the functions that, in the estimation of the Secretary, are required to be performed by military personnel in order to achieve national defense goals or in order to enable the proper functioning of the military department. In making workforce decisions, the Secretary shall account for the relative budgetary impact of military versus civilian personnel in determining the functions required to be performed by military personnel.
								.
					
						915.
						Repeal of requirements relating to efficiencies plan for the civilian personnel workforce and
			 service contractor workforce of the Department of Defense
 Section 955 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1896; 10 U.S.C. 129a note) is repealed.
					
					C
					Joint Chiefs of Staff and Combatant Command Matters
					
						921.
						Joint Chiefs of Staff and related combatant command matters
						
							(a)
							Functions of Joint Chiefs of Staff
							
								(1)
								Consultation by Chairman
 Subsection (c)(1) of section 151 of title 10, United States Code, is amended by striking as he considers appropriate and inserting as necessary.
							
								(2)
								Modification of advice and opinions of members other than Chairman
 Such section is further amended—  (A) in subsection (b)(2), by striking subsections (d) and (e) and inserting subsection (d);
								
									(B)
 in subsection (d)—  (i) by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
									
										(ii)
 by inserting before paragraph (1), as redesignated by clause (i), the following new paragraph (1):   (1) After first informing the Secretary of Defense and the Chairman, the members of the Joint Chiefs of Staff, individually or collectively, in their capacity as military advisors, may provide advice to the President, the National Security Council, the Homeland Security Council, or the Secretary of Defense on a particular matter on the judgment of the military member.
											; and
									
									(C)
 by striking subsection (e).  (b) Term and reappointment of Chairman of the Joint Chiefs of Staff  (1) In general Section 152(a) of title 10, United States Code, is amended—
								
									(A)
 in paragraph (1), by striking two years, beginning on October 1 of odd-numbered years and all that follows and inserting four years, beginning on October 1 of an odd-numbered year. The limitation does not apply in time of war.; and
								
									(B)
 by striking paragraph (3) and inserting the following new paragraph (3):   (3) The President may extend to eight years the combined period of service of an officer as Chairman and Vice Chairman if the President determines that such action is in the national interest. The limitation in this paragraph does not apply in time of war.
										.
								
								(2)
								Effective date
 The amendments made by paragraph (1) shall take effect on January 1, 2019, and shall apply to individuals appointed as Chairman of the Joint Chiefs of Staff on or after that date.
							
							(c)
							Functions of Chairman of Joint Chiefs of Staff
 The text of section 153 of title 10, United States Code, is amended to read as follows:   Subject to the authority, direction, and control of the President and the Secretary of Defense, the Chairman of the Joint Chiefs of Staff shall be responsible for the following
									
										(1)
										Strategic direction
 Assisting the President and the Secretary in providing for the strategic direction of the armed forces.
									
										(2)
										Strategic and contingency planning
 In matters relating to strategic and contingency planning—  (A) developing strategic frameworks and preparing strategic plans, as required, to guide the use and employment of military force and related activities across all geographic regions and military functions and domains, and to sustain military efforts over different durations of time, as necessary;
										
											(B)
 advising the Secretary on the production of the national defense strategy required by section 113(g) of this title and the national security strategy required by section 108 of the National Security Act of 1947 (50 U.S.C. 3043);
										
											(C)
 preparing military analysis, options, and plans, as the Chairman considers appropriate, to recommend to the President and the Secretary;
										
											(D)
 providing for the preparation and review of contingency plans which conform to policy guidance from the President and the Secretary; and
										
											(E)
 preparing joint logistic and mobility plans to support national defense strategies and recommending the assignment of responsibilities to the armed forces in accordance with such plans.
										
										(3)
										Global military integration
 In matters relating to global military strategic and operational integration—  (A) providing advice to the President and the Secretary on ongoing military operations; and
										
											(B)
 advising the Secretary on the allocation and transfer of forces among geographic and functional combatant commands, as necessary, to address transregional, multi-domain, and multifunctional threats.
										
										(4)
										Comprehensive joint readiness
 In matters relating to comprehensive joint readiness—  (A) evaluating the overall preparedness of the joint force to perform the responsibilities of that force under national defense strategies and to respond to significant contingencies worldwide;
										
											(B)
 assessing the risks to United States missions, strategies, and military personnel that stem from shortfalls in military readiness across the armed forces, and developing risk mitigation options;
										
											(C)
 advising the Secretary on critical deficiencies and strengths in joint force capabilities (including manpower, logistics, and mobility support) identified during the preparation and review of national defense strategies and contingency plans and assessing the effect of such deficiencies and strengths on meeting national security objectives and policy and on strategic plans;
										
											(D)
 advising the Secretary on the missions and functions that are likely to require contractor or other external support to meet national security objectives and policy and strategy, and the risks associated with such support; and
										
											(E)
 establishing and maintaining, after consultation with the commanders of the unified and specified combatant commands, a uniform system of evaluating the preparedness of each such command, and groups of commands collectively, to carry out missions assigned to the command or commands.
										
										(5)
										Joint capability development
 In matters relating to joint capability development—  (A) identifying new joint military capabilities based on advances in technology and concepts of operation needed to maintain the technological and operational superiority of the armed forces, and recommending investments and experiments in such capabilities to the Secretary;
										
											(B)
 performing military net assessments of the joint capabilities of the armed forces of the United States and its allies in comparison with the capabilities of potential adversaries;
										
											(C)
 advising the Secretary under section 163(b)(2) of this title on the priorities of the requirements identified by the commanders of the unified and specified combatant commands;
										
											(D)
 advising the Secretary on the extent to which the program recommendations and budget proposals of the military departments and other components of the Department of Defense for a fiscal year conform with the priorities established in national defense strategies and with the priorities established for the requirements of the unified and specified combatant commands;
										
											(E)
 advising the Secretary on new and alternative joint military capabilities, and alternative program recommendations and budget proposals, within projected resource levels and guidance provided by the Secretary, in order to achieve greater conformance with the priorities referred to in subparagraph (D);
										
											(F)
 assessing joint military capabilities and identifying, approving, and prioritizing gaps in such capabilities to meet national defense strategies, pursuant to section 181 of this title; and
										
											(G)
 recommending to the Secretary appropriate trade-offs among life-cycle cost, schedule, performance, and procurement quantity objectives in the acquisition of materiel and equipment to support the strategic and contingency plans required by this paragraph in the most effective and efficient manner.
										
										(6)
										Joint force development activities
 In matters relating to joint force development activities—  (A) developing doctrine for the joint employment of the armed forces;
										
											(B)
 formulating policies and technical standards, and executing actions, for the joint training of the armed forces;
										
											(C)
 formulating policies for coordinating the military education of members of the armed forces;  (D) formulating policies for concept development and experimentation for the joint employment of the armed forces;
										
											(E)
 formulating policies for gathering, developing, and disseminating joint lessons learned for the armed forces; and
										
											(F)
 advising the Secretary on development of joint command, control, communications, and cybercapability, including integration and interoperability of such capability, through requirements, integrated architectures, data standards, and assessments.
										
										(7)
										Other matters
 In other matters—  (A) recommending to the Secretary, in accordance with section 166 of this title, a budget proposal for activities of each unified and specified combatant command;
										
											(B)
 providing for representation of the United States on the Military Staff Committee of the United Nations in accordance with the Charter of the United Nations; and
										
											(C)
 performing such other duties as may be prescribed by law or by the President or the Secretary. .  (d) Vice Chairman of the Joint Chiefs of Staff matters  (1) Term of service Paragraph (3) of section 154(a) of title 10, United States Code, is amended by striking for a term of two years and all that follows and inserting for a single term of four years, beginning on October 1 of an odd-numbered year, except that the term may not begin in the same year as the term of a Chairman. In time of war, there is no limit on the number of reappointments..
							
								(2)
								Ineligibility for service as Chairman or any other position in the armed forces
 Such section is further amended by adding at the end the following new paragraph:   (4) (A) The Vice Chairman shall not be eligible for promotion to the position of Chairman or any other position in the armed forces.
										
											(B)
 The President may waive subparagraph (A) if the President determines such action is necessary in the national interest.
										.
							
								(3)
								Effective date
 The amendments made by this subsection shall take effect on January 1, 2021, and shall apply to individuals appointed as Vice Chairman of the Joint Chiefs of Staff on or after that date.
							
							(e)
							Commanders of the combatant commands
 Section 164 of title 10, United States Code, is amended—  (1) in subsection (b), by adding at the end the following new paragraph:
								
									
										(3)
 Among the full range of command responsibilities specified in subsection (c) and as provided for in section 161 of this title, the primary duties of the commander of a combatant command shall be as follows:
										
											(A)
 To produce plans for the employment of the armed forces to execute national defense strategies and respond to significant military contingencies.
										
											(B)
 To take actions, as necessary, to deter conflict.  (C) To command United States armed forces as directed by the Secretary and approved by the President.
										; and
							
								(2)
 by adding at the end the following new subsection:   (h) Support to Chairman of the Joint Chiefs of Staff The commander of a combatant command shall provide such information to the Chairman of the Joint Chiefs of Staff as may be necessary for the Chairman to perform the duties of the Chairman under section 153 of this title.
									.
							
						922.
						Organization of the Department of Defense for management of special operations forces and special
			 operations
						
							(a)
							Responsibility of Assistant Secretary of Defense for Special Operations and Low Intensity Conflict
 Section 138(b)(4) of title 10, United States Code, is amended by adding at the end the following new sentence: “Subject to the authority, direction, and control of the Secretary of Defense, the Assistant Secretary shall do the following:
							
								
									(A)
 Exercise authority, direction, and control of all special-operations peculiar administrative matters relating to the organization, training, and equipping of special operations forces.
								
									(B)
 Assist the Secretary and the Under Secretary of Defense for Policy in the development and supervision of policy, program planning and execution, and allocation and use of resources for the activities of the Department of Defense for the following:
									
										(i)
 Irregular warfare, combating terrorism, and the special operations activities specified by section 167(k) of this title.
									
										(ii)
 Integrating the functional activities of the headquarters of the Department to most efficiently and effectively provide for required special operations forces and capabilities.
									
										(iii)
 Such other matters as may be specified by the Secretary and the Under Secretary. .  (b) Special Operations Policy and Oversight Council  (1) In general Chapter 4 of title 10, United States Code, as amended by section 901(e)(2) of this Act, is further amended by inserting after section 139a the following new section:
								
									
										139b.
										Special Operations Policy and Oversight Council
										
											(a)
											In general
 In order to fulfill the responsibilities specified in section 138(b)(4) of this title, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, or the designee of the Assistant Secretary, shall establish and lead a team to be known as the Special Operations Policy and Oversight Council (in this section referred to as the Council).
										
											(b)
											Purpose
 The purpose of the Council is to integrate the functional activities of the headquarters of the Department of Defense in order to most efficiently and effectively provide for special operations forces and capabilities. In fulfilling this purpose, the Council shall develop and continuously improve policy, joint processes, and procedures that facilitate the development, acquisition, integration, employment, and sustainment of special operations forces and capabilities.
										
											(c)
											Membership
 The Council shall include the following:  (1) The Assistant Secretary, who shall act as leader of the Council.
											
												(2)
 Appropriate senior representatives of each of the following:  (A) The Under Secretary of Defense for Research and Engineering.
												
													(B)
 The Under Secretary of Defense for Management and Support.  (C) The Under Secretary of Defense (Comptroller).
												
													(D)
 The Under Secretary of Defense for Personnel and Readiness.  (E) The Under Secretary of Defense for Intelligence.
												
													(F)
 The General Counsel of the Department of Defense.  (G) The other Assistant Secretaries of Defense under the Under Secretary of Defense for Policy.
												
													(H)
 The military departments.  (I) The Joint Staff.
												
													(J)
 The United States Special Operations Command.  (K) Such other officials or Agencies, elements, or components of the Department of Defense as the Secretary of Defense considers appropriate
												
											(d)
											Operation
 The Council shall operate continuously. .  (2) Clerical amendment The table of sections at the beginning of chapter 4 of such title, as amended by section 901(g)(1) of this Act, is further amended by inserting after the item relating to section 139a the following new item:
								
									
										139b. Special Operations Policy and Oversight Council.
									
									.
							
							(c)
							US Special Operations Command matters
							
								(1)
								Authority of commander
 Subsection (e)(2) of section 167 of title 10, United States Code, is amended—  (A) in the matter preceding subparagraph (A), by striking The commander and inserting Subject to the authority, direction, and control of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, the commander; and
								
									(B)
 by striking subparagraph (J) and inserting the following new subparagraph (J):   (J) Monitoring the promotions of special operations forces and coordinating with the military departments regarding the assignment, retention, training, professional military education, and special and incentive pays of special operations forces.
										.
								
								(2)
								Administrative chain of command
 Such section is further amended—  (A) by redesignating subsections (f) through (k) as subsections (g), through (l), respectively; and
								
									(B)
 by inserting after subsection (e) the following new subsection (f):   (f) Administrative chain of command (1) Unless otherwise directed by the President, the administrative chain of command to the special operations command runs—
												
													(A)
 from the President to the Secretary of Defense;  (B) from the Secretary of Defense to the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict; and
												
													(C)
 from the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict to the commander of the special operations command.
												
												(2)
 For purposes of this subsection, administrative chain of command refers to the exercise of authority, direction and control with respect to the special operations-peculiar administration and support of the special operations command, including the readiness and organization of special operations forces, resources and equipment, and civilian personnel. It does not refer to the exercise of authority, direction, and control of operational matters that are subject to the operational chain of command of the commanders of combatant commands or the exercise of authority, direction, and control of personnel, resources, equipment, and other matters that are not special operations-peculiar that are the purview of the armed forces.
											.
								
						923.
						Establishment of unified combatant command for cyber operations
						
							(a)
							Establishment of cyber command
 Chapter 6 of title 10, United States Code, is amended by inserting after section 167a the following new section:
							
								
									167b.
									Unified combatant command for cyber operations
									
										(a)
										Establishment
 With the advice and assistance of the Chairman of the Joint Chiefs of Staff, the President, through the Secretary of Defense, shall establish under section 161 of this title a unified combatant command for cyber operations forces (hereinafter in this section referred to as the cyber command). The principal function of the command is to prepare cyber operations forces to carry out assigned missions.
									
										(b)
										Assignment of forces
 Unless otherwise directed by the Secretary of Defense, all active and reserve cyber operations forces of the armed forces stationed in the United States shall be assigned to the cyber command.
									
										(c)
										Grade of commander
 The commander of the cyber command shall hold the grade of general or, in the case of an officer of the Navy, admiral while serving in that position, without vacating that officer's permanent grade. The commander of such command shall be appointed to that grade by the President, by and with the advice and consent of the Senate, for service in that position.
									
										(d)
										Command of activity or mission
										(1)
 Unless otherwise directed by the President or the Secretary of Defense, a cyber operations activity or mission shall be conducted under the command of the commander of the unified combatant command in whose geographic area the activity or mission is to be conducted.
										
											(2)
 The commander of the cyber command shall exercise command of a selected cyber operations mission if directed to do so by the President or the Secretary of Defense.
										
										(e)
										Authority of combatant commander
										(1)
 In addition to the authority prescribed in section 164(c) of this title, the commander of the cyber command shall be responsible for, and shall have the authority to conduct, all affairs of such command relating to cyber operations activities.
										
											(2)
											(A)
 Subject to the authority, direction, and control of the Principal Cyber Advisor, the commander of such command shall be responsible for, and shall have the authority to conduct, the following functions relating to cyber operations activities (whether or not relating to the cyber command):
												
													(i)
 Developing strategy, doctrine, and tactics.  (ii) Preparing and submitting to the Secretary of Defense program recommendations and budget proposals for cyber operations forces and for other forces assigned to the cyber command.
												
													(iii)
 Exercising authority, direction, and control over the expenditure of funds—  (I) for forces assigned directly to the cyber command; and
													
														(II)
 for cyber operations forces assigned to unified combatant commands other than the cyber command, with respect to all matters covered by section 807 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 114–92; 129 Stat. 886; 10 U.S.C. 2224 note) and, with respect to a matter not covered by such section, to the extent directed by the Secretary of Defense.
													
													(iv)
 Training and certification of assigned joint forces.  (v) Conducting specialized courses of instruction for commissioned and noncommissioned officers.
												
													(vi)
 Validating requirements.  (vii) Establishing priorities for requirements.
												
													(viii)
 Ensuring the interoperability of equipment and forces.  (ix) Formulating and submitting requirements for intelligence support.
												
													(x)
 Monitoring the promotion of cyber operation forces and coordinating with the military departments regarding the assignment, retention, training, professional military education, and special and incentive pays of cyber operation forces.
												
												(B)
 The authority, direction, and control exercised by the Principal Cyber Advisor for purposes of this section is authority, direction, and control with respect to the administration and support of the cyber command, including readiness and organization of cyber operations forces, cyber operations-peculiar equipment and resources, and civilian personnel.
											
												(C)
 Nothing in this section shall be construed as providing the Principal Cyber Advisor authority, direction, and control of operational matters that are subject to the operational chain of command of the combatant commands or the exercise of authority, direction, and control of personnel, resources, equipment, and other matters that are not cyber-operations peculiar and that are in the purview of the armed forces.
											
											(3)
 The commander of the cyber command shall be responsible for—  (A) ensuring the combat readiness of forces assigned to the cyber command; and
											
												(B)
 monitoring the preparedness to carry out assigned missions of cyber forces assigned to unified combatant commands other than the cyber command.
											
												(C)
 The staff of the commander shall include an inspector general who shall conduct internal audits and inspections of purchasing and contracting actions through the cyber operations command and such other inspector general functions as may be assigned.
											
										(f)
										Intelligence and special activities
 This section does not constitute authority to conduct any activity which, if carried out as an intelligence activity by the Department of Defense, would require a notice to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
									.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of chapter 6 of such title is amended by inserting after the item relating to section 167a the following new item:
							
								
									167b. Unified combatant command for cyber operations.
								
								.
						
						924.
						Assigned forces of the combatant commands
 Section 162(a) of title 10, United States Code, is amended—  (1) in paragraph (1)—
							
								(A)
 by striking Except as provided in paragraph (2) and inserting As directed by the Secretary of Defense;  (B) by striking all forces and inserting specified forces; and
							
								(C)
 by striking the second sentence;  (2) by striking paragraph (2) and inserting the following new paragraph (2):
							
								
									(2)
 A force not assigned to a combatant command or to the United States element of the North American Aerospace Defense Command under paragraph (1) shall remain assigned to the military department concerned for carrying out the responsibilities of the Secretary of the military department concerned as specified in section 3013, 5013, or 8013 of this title, as applicable.
								; and
						
							(3)
 in paragraph (4)—  (A) by striking operating with the geographic area and
							
								(B)
 by striking assigned to, and.  925. Modifications to the requirements process  (a) In general The text of section 181 of title 10, United States Code, is amended to read as follows:
							
								
									(a)
									In general
 There is a Joint Requirements Oversight Council in the Department of Defense.  (b) Mission In addition to other matters assigned to it by the President or Secretary of Defense, the Joint Requirements Oversight Council shall assist the Chairman of the Joint Chiefs of Staff in—
									
										(1)
 assessing joint military capabilities, and identifying, approving, and prioritizing gaps in such capabilities, to meet applicable requirements in the national defense strategy under section 118 of this title;
									
										(2)
 reviewing and validating whether a capability proposed by an armed force, Defense Agency, or other entity of the Department of Defense fulfills a gap in joint military capabilities;
									
										(3)
 developing recommendations, in consultation with the advisors to the Council under subsection (d), for program cost and fielding targets pursuant to section 2448a of this title that—
										
											(A)
 require a level of resources that is consistent with the level of priority assigned to the associated capability gap; and
										
											(B)
 have an estimated period of time for the delivery of an initial operational capability that is consistent with the urgency of the associated capability gap;
										
										(4)
 establishing and approving joint performance requirements that—  (A) ensure interoperability, where appropriate, between and among joint military capabilities; and
										
											(B)
 are necessary, as designated by the Chairman of the Joint Chiefs of Staff, to fulfill capability gaps of more than one armed force, Defense Agency, or other entity of the Department;
										
										(5)
 reviewing performance requirements for any existing or proposed capability that the Chairman of the Joint Chiefs of Staff determines should be reviewed by the Council;
									
										(6)
 identifying new joint military capabilities based on advances in technology and concepts of operation; and
									
										(7)
 identifying alternatives to any acquisition program that meets approved joint military capability requirements for the purposes of sections 2366a(b), 2366b(a)(4), and 2433(e)(2) of this title.
									
									(c)
									Composition
									
										(1)
										In general
 The Joint Requirements Oversight Council is composed of the following:  (A) The Vice Chairman of the Joint Chiefs of Staff, who is the Chair of the Council and is the principal adviser to the Chairman of the Joint Chiefs of Staff for making recommendations about joint military capabilities or joint performance requirements.
										
											(B)
 An Army officer in the grade of general.  (C) A Navy officer in the grade of admiral.
										
											(D)
 An Air Force officer in the grade of general.  (E) A Marine Corps officer in the grade of general.
										
										(2)
										Selection of members
 Members of the Council under subparagraphs (B), (C), (D), and (E) of paragraph (1) shall be selected by the Chairman of the Joint Chiefs of Staff, after consultation with the Secretary of Defense, from officers in the grade of general or admiral, as the case may be, who are recommended for selection by the Secretary of the military department concerned.
									
										(3)
										Recommendations
 In making any recommendation to the Chairman of the Joint Chiefs of Staff as described in paragraph (1)(A), the Vice Chairman of the Joint Chiefs of Staff shall provide the Chairman any dissenting view of members of the Council under paragraph (1) with respect to such recommendation.
									
									(d)
									Advisors
									
										(1)
										In general
 The following officials of the Department of Defense shall serve as advisors to the Joint Requirements Oversight Council on matters within their authority and expertise:
										
											(A)
 The Under Secretary of Defense for Policy.  (B) The Under Secretary of Defense for Intelligence.
										
											(C)
 The Under Secretary of Defense for Acquisition, Technology, and Logistics.  (D) The Under Secretary of Defense (Comptroller).
										
											(E)
 The Director of Cost Assessment and Program Evaluation.  (F) The Director of Operational Test and Evaluation.
										
											(G)
 The commander of a combatant command when matters related to the area of responsibility or functions of that command are under consideration by the Council.
										
										(2)
										Input from combatant commands
 The Council shall seek and consider input from the commanders of the combatant commands in carrying out its mission under paragraphs (1) and (2) of subsection (b).
									
										(3)
										Input from chiefs of staff
 The Council shall seek, and strongly consider, the views of the Chiefs of Staff of the armed forces, in their roles as customers of the acquisition system, on matters pertaining to a capability proposed by an armed force, Defense Agency, or other entity of the Department of Defense under subsection (b)(2) and joint performance requirements pursuant to subsection (b)(3).
									
									(e)
									Performance requirements as responsibility of armed forces
 The Chief of Staff of an armed force is responsible for all performance requirements for that armed force and, except for performance requirements specified in subsections (b)(4) and (b)(5), such performance requirements do not need to be validated by the Joint Requirements Oversight Council.
								
									(f)
									Analytic support
 The Secretary of Defense shall ensure that analytical organizations within the Department of Defense, such as the Office of Cost Assessment and Program Evaluation, provide resources and expertise in operations research, systems analysis, and cost estimation to the Joint Requirements Oversight Council to assist the Council in performing the mission in subsection (b).
								
									(g)
									Availability of oversight information to congressional defense committees
 The Secretary of Defense shall ensure that, in the case of a recommendation by the Chairman of the Joint Chiefs of Staff to the Secretary that is approved by the Secretary, oversight information with respect to such recommendation that is produced as a result of the activities of the Joint Requirements Oversight Council is made available in a timely fashion to the congressional defense committees.
								
									(h)
									Definitions
 In this section:  (1) The term joint military capabilities means the collective capabilities across the joint force, including both joint and force-specific capabilities, that are available to conduct military operations.
									
										(2)
 The term performance requirement means a performance attribute of a particular system considered critical or essential to the development of an effective military capability.
									
										(3)
 The term joint performance requirement means a performance requirement that is critical or essential to ensure interoperability or fulfill a capability gap of more than one armed force, Defense Agency, or other entity of the Department of Defense, or impacts the joint force in other ways such as logistics.
									
										(4)
 The term oversight information means information and materials comprising analysis and justification that are prepared to support a recommendation that is made to, and approved by, the Secretary of Defense.
									.
						
							(b)
							Program cost and field targets
 The Secretary of Defense shall establish a process to develop program cost and fielding targets pursuant to section 2448a of title 10, United States Code, that—
							
								(1)
 is co-chaired by the Deputy Secretary of Defense and the Vice Chairman of the Joint Chiefs of Staff;
							
								(2)
 is supported by—  (A) the Joint Staff, to provide expertise on joint military capabilities, capability gaps, and performance requirements;
								
									(B)
 the Office of Cost Assessment and Program Evaluation, to provide expertise in resource allocation, operations research, systems analysis, and cost estimation; and
								
									(C)
 other Department of Defense organizations determined appropriate by the Secretary; and  (3) ensures that appropriate trade-offs are made among life-cycle cost, schedule, and performance objectives and procurement quantity objectives.
							
						926.
						Review of combatant command organization
						
							(a)
							Reviews required
							
								(1)
								In general
 The entities specified in paragraph (2) shall each conduct a review of the organizational structures of the combatant commands, and shall develop recommendations for improving the overall effectiveness of the combatant commands, and addressing threats that span multiple regions, functions, and domains.
							
								(2)
								Entities
 The entities specified in this paragraph are the following:  (A) The Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff.
								
									(B)
 An independent entity with appropriate expertise, selected by the Secretary and with which the Secretary shall enter into a contract by not later than 30 days after the date of the enactment of this Act.
								
							(b)
							Elements
 Each review under subsection (a) shall include an examination of the following:  (1) The evolution of combatant command mission requirements and the ability of combatant commands to satisfy those mission requirements.
							
								(2)
 The evolution of the organizational structures, compositions, and sizes of the combatant commands, and how such factors may have contributed to combatant command performance in satisfying mission requirements, planning, and maintaining force readiness.
							
								(3)
 The resources of combatant commands, including the degree to which combatant command force requirements are resourced.
							
								(4)
 The benefits, drawbacks, and resource implications of eliminating or consolidating combatant commands, or of altering the relationships among combatant commands and their component command organizations or the command and control structures of the combatant commands.
							
								(5)
 Organizational structures of the combatant commands, including Joint Task Forces or task-organized forces operating below the combatant command level, and the benefits, drawbacks, and resource implications of alternative organizational structures.
							
							(c)
							Report
 Not later than September 30, 2017, the Secretary shall submit to the congressional defense committees a report on the findings and recommendations of each review required by subsection (a).
						
					D
					Organization and Management of Other Department of Defense Offices and Elements
					
						931.
						Qualifications for appointment of the Secretaries of the military departments
						
							(a)
							Secretary of the Army
 Section 3013(a)(1) of title 10, United States Code, is amended by inserting after the first sentence the following new sentence: The Secretary shall, to the greatest extent practicable, be appointed from among persons most highly qualified for the position by reason of background and experience, including persons with appropriate management or leadership experience..
						
							(b)
							Secretary of the Navy
 Section 5013(a)(1) of such title is amended by inserting after the first sentence the following new sentence: The Secretary shall, to the greatest extent practicable, be appointed from among persons most highly qualified for the position by reason of background and experience, including persons with appropriate management or leadership experience..
						
							(c)
							Secretary of the Air Force
 Section 8013(a)(1) of such title is amended by inserting after the first sentence the following new sentence: The Secretary shall, to the greatest extent practicable, be appointed from among persons most highly qualified for the position by reason of background and experience, including persons with appropriate management or leadership experience..
						
						932.
						Enhanced personnel management authorities for the Chief of the National Guard Bureau
 Section 10508 of title 10, United States Code, is amended—  (1) by inserting (a) Manpower requirements of National Guard Bureau.—  before The manpower requirements; and
						
							(2)
 by adding at the end the following new subsection:   (b) Personnel for functions of National Guard Bureau  (1) In general The Chief of the National Guard Bureau may program for, appoint, employ, administer, detail, and assign persons under sections 2103, 2105, and 3101 of title 5, or section 328 of title 32, within the National Guard Bureau and the National Guard of each State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, and the Virgin Islands to execute the functions of the National Guard Bureau and the missions of the National Guard, and missions as assigned by the Chief of the National Guard Bureau.
									
										(2)
										Administration through Adjutants General
 The Chief of the National Guard Bureau may designate the adjutants general referred to in section 314 of title 32 to appoint, employ, and administer the National Guard employees authorized by this subsection.
									
										(3)
										Administrative actions
 Notwithstanding the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) and under regulations prescribed by the Chief of the National Guard Bureau, all personnel actions or conditions of employment, including adverse actions under title 5, pertaining to a person appointed, employed, or administered by an adjutant general under this subsection shall be accomplished by the adjutant general of the jurisdiction concerned. For purposes of any administrative complaint, grievance, claim, or action arising from, or relating to, such a personnel action or condition of employment:
										
											(A)
 The adjutant general of the jurisdiction concerned shall be considered the head of the agency and the National Guard of the jurisdiction concerned shall be considered the employing agency of the individual and the sole defendant or respondent in any administrative action.
										
											(B)
 The National Guard of the jurisdiction concerned shall defend any administrative complaint, grievance, claim, or action, and shall promptly implement all aspects of any final administrative order, judgment, or decision.
										
											(C)
 In any civil action or proceeding brought in any court arising from an action under this section, the United States shall be the sole defendant or respondent.
										
											(D)
 The Attorney General of the United States shall defend the United States in actions arising under this section described in subparagraph (C).
										
											(E)
 Any settlement, judgment, or costs arising from an action described in subparagraph (A) or (C) shall be paid from appropriated funds allocated to the National Guard of the jurisdiction concerned.
										.
						
						933.
						Reorganization and redesignation of Office of Family Policy and Office of Community Support for
			 Military Families with Special Needs
						
							(a)
							Office of Family Policy
							
								(1)
								Redesignation as Office of Military Family Readiness Policy
 Section 1781(a) of title 10, United States Code, is amended—  (A) by striking Office of Family Policy and inserting Office of Military Family Readiness Policy; and
								
									(B)
 by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.  (2) Inclusion of director on Military Family Readiness Council Subsection (b)(1)(E) of section 1781a of such title is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Military Family Readiness Policy.
							
								(3)
								Conforming amendment
 Section 131(b)(8)(G) of such title is amended by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.  (4) Heading and clerical amendments  (A) Section heading The heading of section 1781 of such title is amended to read as follows:
									
										
											1781.
											Office of Military Family Readiness Policy
										.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 88 of such title is amended by striking the item relating to section 1781 and inserting the following new item:
									
										
											1781. Office of Military Family Readiness Policy.
										
										.
								
							(b)
							Office of Community Support for Military Families with Special Needs
							
								(1)
								Redesignation as Office of Special Needs
 Subsection (a) of section 1781c of title 10, United States Code, is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs.
							
								(2)
								Reorganization under Office of Military Family Readiness Policy
 Such subsection is further amended by striking Office of the Under Secretary of Defense for Personnel and Readiness and inserting Office of Military Family Readiness Policy.  (3) Repeal of requirement for head of Office to be member of senior executive service or general or flag officer Such section is further amended by striking subsection (c).
							
								(4)
								Conforming amendments
 Such section is further amended—  (A) by redesignating subsections (d) through (i) as subsections (c) through (h), respectively;
								
									(B)
 by striking subsection (e) each place it appears and inserting subsection (d);  (C) in subsection (c), as so redesignated, by striking subsection (f) in paragraph (2) and inserting subsection (e); and
								
									(D)
 in subsection (g), as so redesignated—  (i) in paragraph (2)(A), by striking subsection (d)(3) and inserting subsection (c)(3); and
									
										(ii)
 in paragraph (2)(B), by striking subsection (d)(4) and inserting subsection (c)(4).  (5) Heading and clerical amendments  (A) Section heading The heading of such section is amended to read as follows:
									
										
											1781c.
											Office of Special Needs
										.
								
									(B)
									Clerical amendment
 The table of sections at the beginning of chapter 88 of such title is amended by striking the item relating to section 1781c and inserting the following new item:
									
										
											1781c. Office of Special Needs.
										
										.
								
						934.
						Redesignation of Assistant Secretary of the Air Force for Acquisition as Assistant Secretary of the
			 Air Force for Acquisition, Technology, and Logistics
						
							(a)
							Redesignation
 Section 8016(b)(4)(A) of title 10, United States Code, is amended—  (1) by striking Assistant Secretary of the Air Force for Acquisition and inserting Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics; and
							
								(2)
 by inserting , technology, and logistics after acquisition.  (b) References Any reference to the Assistant Secretary of the Air Force for Acquisition in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics.
						
					E
					Strategies, Reports, and Related Matters
					
						941.
						National defense strategy
						
							(a)
							National defense strategy
 Subsection (g) of section 113 of title 10, United States Code, is amended to read as follows:   (g) (1) (A) Except as provided in subparagraph (E), in January every four years, and intermittently otherwise as may be appropriate, the Secretary of Defense shall provide to the Secretaries of the military departments, the Chiefs of Staff of the armed forces, the commanders of the unified and specified combatant commands, and the heads of all Defense Agencies and Field Activities of the Department of Defense and other elements of the Department specified in paragraphs (1) through (10) of section 111(b) of this title, and to the congressional defense committees, a defense strategy. Each strategy shall be known as the national defense strategy, and shall support the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 3043).
										
											(B)
 Each national defense strategy shall including the following:  (i) The priority missions of the Department of Defense, and the assumed force planning scenarios and constructs.
											
												(ii)
 The assumed strategic environment, including the most critical and enduring threats to the national security of the United States and its allies posed by state or non-state actors, and the strategies that the Department will employ to counter such threats and provide for the national defense.
											
												(iii)
 A strategic framework prescribed by the Secretary that guides how the Department will prioritize among the threats described in clause (ii) and the missions specified pursuant to clause (i), how the Department will allocate and mitigate the resulting risks, and how the Department will make resource investments.
											
												(iv)
 The roles and missions of the armed forces to carry out the missions described in clause (i), and the assumed roles and capabilities provided by other United States Government agencies and by allies and international partners.
											
												(v)
 The force size and shape, force posture, defense capabilities, force readiness, infrastructure, organization, personnel, technological innovation, and other elements of the defense program necessary to support such strategy.
											
												(vi)
 The major investments in defense capabilities, force structure, force readiness, force posture, and technological innovation that the Department will make over the following five-year period in accordance with the strategic framework described in clause (iii).
											
											(C)
 The Secretary shall seek the military advice and assistance of the Chairman of the Joint Chiefs of Staff in preparing each national defense strategy required by this subsection.
										
											(D)
 Each national defense strategy under this subsection shall be presented to the congressional defense committees in classified form with an unclassified summary.
										
											(E)
 In a year following an election for President, which election results in the appointment by the President of a new Secretary of Defense, the Secretary shall present the national defense strategy required by this subsection as soon as possible after appointment by and with the advice and consent of the Senate.
										
											(F)
 In February of each year in which the Secretary does not submit a new defense strategy as required by paragraph (A), the Secretary shall submit to the congressional defense committees an assessment of the current national defense strategy, including an assessment of the implementation of the strategy by the Department and an assessment whether the strategy requires revision as a result of changes in assumptions, policy, or other factors.
										
										(2)
 In implementing a national defense strategy under paragraph (1), the Secretary, with the advice and assistance of the Chairman of the Joint Chiefs of Staff, shall provide annually to the Secretaries of the military departments, the Chiefs of Staff of the armed forces, the commanders of the unified and specified combatant commands, and the heads of all Defense Agencies and Field Activities of the Department and other elements of the Department specified in paragraphs (1) through (10) of section 111(b) of this title, written policy guidance for the preparation and review of the program recommendations and budget proposals of their respective components to guide the development of forces. Such guidance shall include—
										
											(A)
 the national security interests and objectives;  (B) the priority military missions of the Department, including the assumed force planning scenarios and constructs;
										
											(C)
 the force size and shape, force posture, defense capabilities, force readiness, infrastructure, organization, personnel, technological innovation, and other elements of the defense program necessary to support the strategy;
										
											(D)
 the resource levels projected to be available for the period of time for which such recommendations and proposals are to be effective; and
										
											(E)
 a discussion of any changes in the defense strategy and assumptions underpinning the strategy, as required by paragraph (1).
										
										(3)
 In implementing the guidance under paragraph (2), the Secretary, with the approval of the President and after consultation with the Chairman of the Joint Chiefs of Staff, shall provide, every two years or more frequently as needed, to the Chairman written policy guidance for the preparation and review of contingency plans, including plans for providing support to civil authorities in an incident of national significance or a catastrophic incident, for homeland defense, and for military support to civil authorities. Such guidance shall include guidance on the employment of forces, including specific force levels and specific supporting resource levels projected to be available for the period of time for which such plans are to be effective.
									
										(4)
 Not later than February 15 in any calendar year in which any written guidance is required pursuant to paragraph (2) or (3), the Secretary shall provide to the congressional defense committees a detailed classified briefing summarizing such guidance developed pursuant to such paragraphs.
									.
						
							(b)
							Conforming repeal
							
								(1)
								In general
 Section 118 of title 10, United States Code, is repealed.  (2) Clerical amendment The table of sections at the beginning of chapter 2 of such title is amended by striking the item relating to section 118.
							
						942.
						Commission on the National Defense Strategy for the United States
						
							(a)
							Establishment
 There is hereby established a commission to be known as the Commission on the National Defense Strategy for the United States (in this section referred to as the Commission). The purpose of the Commission is to examine and make recommendations with respect to the national defense strategy for the United States.
						
							(b)
							Composition
							
								(1)
								Membership
 The Commission shall be composed of 12 members appointed as follows:  (A) Three members appointed by the chair of the Committee on Armed Services of the House of Representatives.
								
									(B)
 Three members appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives.
								
									(C)
 Three members appointed by the chair of the Committee on Armed Services of the Senate.  (D) Three members appointed by the ranking minority member of the Committee on Armed Services of the Senate.
								
								(2)
								Chair; Vice Chair
								
									(A)
									Chair
 The chair of the Committee on Armed Services of the House of Representative and the chair of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as chair of the Commission.
								
									(B)
									Vice chair
 The ranking minority member of the Committee on Armed Services of the House of Representative and the ranking minority member of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as vice chair of the Commission.
								
								(3)
								Period of appointment; vacancies
 Members shall be appointed for the life of the Commission. Any vacancy in the Commission shall be filled in the same manner as the original appointment.
							
							(c)
							Duties
							
								(1)
								Review
 The Commission shall review the current national defense strategy of the United States, including the assumptions, missions, force posture and structure, and strategic and military risks associated with the strategy.
							
								(2)
								Assessment and Recommendations
 The Commission shall conduct a comprehensive assessment of the strategic environment, the threats to the United States, the size and shape of the force, the readiness of the force, the posture and capabilities of the force, the allocation of resources, and strategic and military risks in order to provide recommendations on the national defense strategy for the United States.
							
							(d)
							Cooperation from Government
							
								(1)
								Cooperation
 In carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretary of Defense in providing the Commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities.
							
								(2)
								Liaison
 The Secretary shall designate at least one officer or employee of the Department of Defense to serve as a liaison officer between the Department and the Commission.
							
							(e)
							Report
							
								(1)
								Final report
 Not later than December 1, 2017, the Commission shall submit to the President, the Secretary of Defense, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a report on the Commission’s findings, conclusions, and recommendations. The report shall address, but not be limited to, each of the following:
								
									(A)
 The strategic environment, including threats to the United States and the potential for conflicts arising from such threats, security challenges, and the national security interests of the United States.
								
									(B)
 The military missions for which the Department of Defense should prepare and the force planning construct.
								
									(C)
 The roles and missions of the Armed Forces to carry out those missions and the roles and capabilities provided by other United States Government agencies and by allies and international partners.
								
									(D)
 The force planning construct, size and shape, posture and capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to support the strategy.
								
									(E)
 The resources necessary to support the strategy, including budget recommendations.  (F) The risks associated with the strategy, including the relationships and tradeoffs between missions, risks, and resources.
								
								(2)
								Interim Briefing
 Not later than June 1, 2017, the Commission shall provide to the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a briefing on the status of its review and assessment, and include a discussion of any interim recommendations.
							
								(3)
								Form
 The report submitted to Congress under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							
							(f)
							Funding
 Of the amounts authorized to be appropriated by to this Act for the Department of Defense, $5,000,000 is available to fund the activities of the Commission.
						
							(g)
							Termination
 The Commission shall terminate 6 months after the date on which it submits the report required by subsection (e).
						
						943.
						Reform of the national military strategy
						
							(a)
							In general
 Paragraph (1) of section 153(b) of title 10, United States Code, is amended to read as follows:   (1) National military strategy (A) The Chairman shall determine each even-numbered year whether to prepare a new National Military Strategy in accordance with this paragraph or to update a strategy previously prepared in accordance with this paragraph. The Chairman shall provide such National Military Strategy or update to the Secretary of Defense in time for transmittal to Congress pursuant to paragraph (3), including in time for inclusion in the report of the Secretary of Defense, if any, under paragraph (4).
									
										(B)
 Each National Military Strategy (or update) under this paragraph shall be based on a comprehensive review conducted by the Chairman in conjunction with the other members of the Joint Chiefs of Staff and the commanders of the unified and specified combatant commands. Each update shall address only those parts of the most recent National Military Strategy for which the Chairman determines, on the basis of the review, that a modification is needed.
									
										(C)
 Each National Military Strategy (or update) submitted under this paragraph shall describe how the military will support the objectives of the United States as articulated in—
										
											(i)
 the most recent National Security Strategy prescribed by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043);
										
											(ii)
 the most recent annual report of the Secretary of Defense submitted to the President and Congress pursuant to section 113 of this title;
										
											(iii)
 the most recent national defense strategy presented by the Secretary of Defense pursuant to section 113 of this title;
										
											(iv)
 the most recent policy guidance provided by the Secretary of Defense pursuant to section 113(g) of this title; and
										
											(v)
 any other national security or defense strategic guidance issued by the President or the Secretary of Defense.
										
										(D)
 At a minimum, each National Military Strategy (or update) submitted under this paragraph shall—  (i) assess the strategic environment, threats, opportunities, and challenges that affect the national security of the United States;
										
											(ii)
 assess military ends, ways, and means to support the objectives referred to in subparagraph (C);  (iii) provide the framework for the assessment by the Chairman of military strategic and operational risks, and for the development of risk mitigation options;
										
											(iv)
 develop military options to address threats and opportunities;  (v) assess joint force capabilities, capacities, and resources; and
										
											(vi)
 establish military guidance for the development of the joint force and the total force building on guidance by the President and the Secretary of Defense as referred to in subparagraph (C).
										.
						
							(b)
							Modification to risk assessment
 Paragraph (2) of such section is amended—  (1) in the third sentence of subparagraph (A), by striking of the report and inserting in the report; and
							
								(2)
 in subparagraph (B)—  (A) by inserting (or update) after National Military Strategy each place it appears;
								
									(B)
 in clause (ii), by striking strategic risks to United States interests and all that follows and inserting military strategic and operational risks to United States interests and the military strategic and operational risks in executing the National Military Strategy (or update).;
								
									(C)
 in clause (iii), by striking distinguishing between the concepts of probability and consequences;  (D) in clause (iv)(II), by striking most; and
								
									(E)
 in clause (v), by striking or support of— and all the follows and inserting of external support, as appropriate..  (c) Form Paragraph (3) of such section is amended by adding at the end the following new subparagraph:
							
								
									(C)
 The National Military Strategy (or update) and Risk Assessment submitted under this subsection shall be classified in form, but shall include an unclassified summary.
								.
						
						944.
						Form of annual national security strategy report
 Section 108(c) of the National Security Act of 1947 (50 U.S.C. 3043(c)) is amended by striking in both a classified form and an unclassified form and inserting to Congress in classified form, but may include an unclassified summary.
					
						945.
						Modification to independent study of national security strategy formulation process
 Section 1064(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 989) is amended—
						
							(1)
 in subparagraph (D), by inserting , including Congress, after Federal Government; and  (2) by adding at the end the following new subparagraph:
							
								
									(E)
 The capabilities and limitations of the Department of Defense workforce responsible for conducting strategic planning, including recommendations for improving the workforce through training, education, and career management.
								.
						
					F
					Other Matters
					
						951.
						Enhanced security programs for Department of Defense personnel and innovation initiatives
						
							(a)
							Enhancement of security programs generally
							
								(1)
								Personnel background and security plan required
 The Secretary of Defense shall develop an implementation plan for the Defense Security Service to conduct, after October 1, 2017, background investigations for personnel of the Department of Defense whose investigations are adjudicated by the Consolidated Adjudication Facility of the Department. The Secretary shall submit the implementation plan to the congressional defense committees by not later than August 1, 2017.
							
								(2)
								Plan for potential transfer of investigative personnel to Department of Defense
 Not later than October 1, 2017, the Secretary and the Director of the Office of Personnel Management shall develop a plan to transfer Government investigative personnel and contracted resources to the Department in proportion to the background and security investigative workload that would be assumed by the Department if the plan required by paragraph (1) were implemented.
							
								(3)
								Report
 Not later than August 1, 2017, the Secretary shall submit to the congressional defense committees a report on the number of full-time equivalent employees of the management headquarters of the Department that would be required by the Defense Security Service to carry out the plan developed under paragraph (1).
							
								(4)
								Collection, storage, and retention of information by insider threat programs
 In order to enable detection and mitigation of potential insider threats, the Secretary shall ensure that insider threat programs of the Department collect, store, and retain information from the following:
								
									(A)
 Personnel security.  (B) Physical security.
								
									(C)
 Information security.  (D) Law enforcement.
								
									(E)
 Counterintelligence.  (F) User activity monitoring.
								
									(G)
 Information assurance.  (H) Such other data sources as the Secretary considers necessary and appropriate.
								
							(b)
							Elements of system
							
								(1)
								In general
 In developing a system for the performance of background investigations for personnel in carrying out subsection (a), the Secretary shall—
								
									(A)
 conduct a review of security clearance business processes and, to the extent practicable, modify such processes to maximize compatibility with the security clearance information technology architecture to minimize the need for customization of the system;
								
									(B)
 conduct business process mapping of the business processes described in subparagraph (A);  (C) use spiral development and incremental acquisition practices to rapidly deploy the system, including through the use of prototyping and open architecture principles;
								
									(D)
 establish a process to identify and limit interfaces with legacy systems and to limit customization of any commercial information technology tools used;
								
									(E)
 establish automated processes for measuring the performance goals of the system;  (F) incorporate capabilities for the continuous monitoring of network security and the mitigation of insider threats to the system;
								
									(G)
 institute a program to collect and maintain data and metrics on the background investigation process; and
								
									(H)
 establish a council (to be known as the Department of Defense Background Investigations Rate Council) to advise and advocate for rate efficiencies for background clearance investigation rates, and to negotiate rates for background investigation services provided to outsides entities and agencies when requested.
								
								(2)
								Completion date
 The Secretary shall complete the development and implementation of the system described in paragraph (1) by not later than September 30, 2019.
							
							(c)
							Establishment of enhanced security program to support Department of Defense Innovation Initiative
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall establish a personnel security program, and take such other actions as the Secretary considers appropriate, to support the Innovation Initiative of the Department to better leverage commercial technology.
							
								(2)
								Policies and procedures
 In establishing the program required by paragraph (1), the Secretary shall develop policies and procedures to rapidly and inexpensively investigate and adjudicate security clearances for personnel from commercial companies with innovative technologies and solutions to enable such companies to receive relevant threat reporting and to propose solutions for a broader set of Department requirements.
							
								(3)
								Access to classified information
 The Secretary shall ensure that access to classified information under the program required by paragraph (1) is not contingent on a company already being under contract with the Department.
							
								(4)
								Award of security clearances
 The Secretary may award secret clearances under the program required by paragraph (1) for limited purposes and periods relating to the acquisition or modification of capabilities and services.
							
							(d)
							Updated guidance and review of policies
							
								(1)
								Review of applicable laws
 The Secretary shall review laws, regulations, and executive orders relating to the maintenance of personnel security clearance information by the Federal Government, including the investigation timeline metrics established in the Intelligence Reform and Prevention of Terrorism Act of 2004 (Public Law 108–458). The review should also identify recommendations to eliminate duplicative or outdated authorities in current executive orders, regulations and guidance. Not later than 90 days after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that includes—
								
									(A)
 the results of the review; and  (B) recommendations, if any, for consolidating and clarifying laws, regulations, and executive orders relating to the maintenance of personnel security clearance information by the Federal Government.
								
								(2)
								Reciprocity directive
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall coordinate with the Security Executive Agent, in consultation with the Suitability Executive Agent, to issue an updated reciprocity directive that accounts for security policy changes associated with new position designation regulations under section 1400 of title 5, Code of Federal Regulations, new continuous evaluation policies, and new Federal investigative standards.
							
								(3)
								Implementation directives
 The Secretary, working with the Security Executive Agent and the Suitability Executive Agent, shall jointly develop and issue directives on—
								
									(A)
 completing the implementation of the National Security Sensitive Position designations required by section 1400 of title 5, Code of Federal Regulations; and
								
									(B)
 aligning to the maximum practical extent the investigative and adjudicative standards and criteria for positions requiring access to classified information and national security sensitive positions not requiring access to classified information to ensure effective and efficient reciprocity and consistent designation of like-positions across the Federal Government.
								
							(e)
							Waiver of certain deadlines
 For each of fiscal years 2017 through 2019, the Secretary may waive any background investigation timeline specified in the Intelligence Reform and Prevention of Terrorism Act of 2004 if the Secretary submits to the appropriate committees of Congress a written notification on the waiver not later than 30 days before the beginning of the fiscal year concerned.
						
							(f)
							Definitions
 In this section:  (1) The term appropriate committees of Congress has the meaning given that term in section 3001(a)(8) of the Intelligence Reform and Prevention of Terrorism Act of 2004 (50 U.S.C. 3341(a)(8)).
							
								(2)
 The term business process mapping has the meaning given that term in section 2222(i) of title 10, United States Code.  (3) The term insider threat means, with respect to the Department, a threat presented by a person who—
								
									(A)
 has, or once had, authorized access to information, a facility, a network, a person, or a resource of the Department; and
								
									(B)
 wittingly, or unwittingly, commits—  (i) an act in contravention of law or policy that resulted in, or might result in, harm through the loss or degradation of government or company information, resources, or capabilities; or
									
										(ii)
 a destructive act, which may include physical harm to another in the workplace.  952. Modification of authority of the Secretary of Defense relating to protection of the Pentagon Reservation and other Department of Defense facilities in the National Capital Region  (a) Law enforcement authority Subsection (b) of section 2674 of title 10, United States Code, is amended—
							
								(1)
 by redesignating paragraph (2) as paragraph (5); and  (2) by striking the matter in such subsection preceding such paragraph and inserting the following:
								
									
										(b)
										(1)
 The Secretary shall protect the buildings, grounds, and property located in the National Capital Region that are occupied by, or under the jurisdiction, custody, or control of, the Department of Defense, and the persons on that property.
										
											(2)
 The Secretary may designate military or civilian personnel to perform law enforcement functions and military, civilian, or contract personnel to perform security functions for such buildings, grounds, property, and persons, including, with regard to civilian personnel designated under this section, duty in areas outside the property referred to in paragraph (1) to the extent necessary to protect that property and persons on that property. Subject to the authorization of the Secretary, any such military or civilian personnel so designated may exercise the authorities listed in paragraphs (1) through (5) of section 2672(c) of this title.
										
											(3)
 The powers granted under paragraph (2) to military and civilian personnel designated under that paragraph shall be exercised in accordance with guidelines prescribed by the Secretary and approved by the Attorney General.
										
											(4)
 Nothing in this subsection shall be construed to—  (A) preclude or limit the authority of any Defense Criminal Investigative Organization or any other Federal law enforcement agency;
											
												(B)
 restrict the authority of the Secretary of Homeland Security under the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) or the authority of the Administrator of General Services, including the authority to promulgate regulations affecting property under the custody and control of that Secretary or the Administrator, respectively;
											
												(C)
 expand or limit section 21 of the Internal Security Act of 1950 (50 U.S.C. 797);  (D) affect chapter 47 of this title (the Uniform Code of Military Justice);
											
												(E)
 restrict any other authority of the Secretary of Defense or the Secretary of a military department; or
											
												(F)
 restrict the authority of the Director of the National Security Agency under section 11 of the National Security Agency Act of 1959 (50 U.S.C. 3609).
											.
							
							(b)
							Rates of basic pay for civilian law enforcement personnel
 Paragraph (5) of such subsection, as redesignated by subsection (a)(1) of this section, is amended by inserting , whichever is greater before the period at the end.
						
							(c)
							Codification of authority To provide physical protection and personal security within United States
			 to certain senior leaders in DoD and other specified persons
							
								(1)
								In general
 Chapter 41 of title 10, United States Code, is amended by inserting after section 713 a new section 714 consisting of—
								
									(A)
 a heading as follows:   714. Senior leaders of the Department of Defense and other specified persons: authority to provide protection within the United States ; and  (B) a text consisting of the text of subsections (a) through (d) of section 1074 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 113 note).
								
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 41 of such title is amended by adding at the end the following new item:
								
									
										714. Senior leaders of the Department of Defense and other specified persons: authority to provide
			 protection within the United States.
									
									.
							
								(3)
								Repeal of codified provision
 Section 1074 of the National Defense Authorization Act for Fiscal Year 2008 is repealed.  (4) Conforming and stylistic amendments due to codification Section 714 of title 10, United States Code, as added by paragraph (1), is amended—
								
									(A)
 in subsections (a), (b)(1), and (d)(1), by striking Armed Forces and inserting armed forces;  (B) in subsection (c)—
									
										(i)
 by striking section: and all that follows through Forces’ and and inserting section, the terms qualified members of the armed forces and ; and
									
										(ii)
 by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and realigning the left margin of such paragraphs, as so redesignated, two ems to the left; and
									
									(C)
 in subsection (d)(2), by striking , United States Code.  (5) Amendments for consistency with title 10 usage as to service chiefs Such section is further amended—
								
									(A)
 in subsection (a)—  (i) in paragraph (6), by striking Chiefs of the Services and inserting Members of the Joint Chiefs of Staff in addition to the Chairman and Vice Chairman;
									
										(ii)
 by striking paragraph (7); and  (iii) by redesignating paragraph (8) as paragraph (7); and
									
									(B)
 in subsection (b)(1), by striking through (8) and inserting through (7).  (6)  Amendments for consistency with title 10 usage as to military member Subsection (b)(2)(A) of such section is amended—
								
									(A)
 by striking , military member,; and  (B) by inserting after of the Department of Defense the following: or member of the armed forces.
								
						953.
						Modifications to requirements for accounting for members of the Armed Forces and Department of
			 Defense civilian employees listed as missing
						
							(a)
							Limitation of Defense POW/MIA Accounting Agency to missing persons from past conflicts
 Section 1501(a) of title 10, United States Code, is amended—  (1) in paragraph (1)(A), by inserting from past conflicts after matters relating to missing persons;
							
								(2)
 in paragraph (2)—  (A) by striking subparagraph (A);
								
									(B)
 by redesignating subparagraphs (B), (C), (D), (E), and (F) as subparagraphs (A), (B), (C), (D), and (E), respectively; and
								
									(C)
 by inserting from past conflicts after missing persons each place it appears;  (3) in paragraph (4)—
								
									(A)
 by striking for personal recovery (including search, rescue, escape, and evasion) and; and  (B) by inserting from past conflicts after missing persons; and
								
								(4)
 by striking paragraph (5).  (b) Action upon discovery or receipt of information Section 1505(c) of such title is amended by striking designated Agency Director in paragraphs (1), (2), and (3) and inserting Secretary of Defense.
						
							(c)
							
		Definition of accounted for
 Section 1513(3)(B) of such title is amended by inserting to the extent practicable after are recovered.  954. Modifications to corrosion report  (a) Modifications to report to Congress Section 2228(e)(1) of title 10, United States Code, is amended—
							
								(1)
 in the matter preceding subparagraph (A), by inserting after 2009 the following: and ending with the budget for fiscal year 2022;  (2) by amending subparagraph (B) to read as follows:
								
									
										(B)
 The estimated composite return on investment achieved by implementing the strategy, and documented in the assessments by the Department of Defense of completed corrosion projects and activities.
									;
							
								(3)
 by amending subparagraph (D) to read as follows:   (D) If the full amount of funding requirements is not requested in the budget, the reasons for not including the full amount and a description of the impact on readiness, logistics, and safety of not fully funding required corrosion prevention and mitigation activities.
									; and
							
								(4)
 in subparagraph (F), by striking pilot.  (b) Report to Director of Corrosion Policy and Oversight Section 2228(e)(2) of such title is amended—
							
								(1)
 by inserting (A) before Each report;  (2) by striking a copy of and all that follows through the period and inserting a summary of the most recent report required by subparagraph (B).; and
							
								(3)
 by adding at the end the following new subparagraph:   (B) Not later than December 31 of each year, through December 31, 2020, the corrosion control and prevention executive of a military department shall submit to the Director of Corrosion Policy and Oversight a report containing recommendations pertaining to the corrosion control and prevention program of the military department. Such report shall include recommendations for the funding levels necessary for the executive to carry out the duties of the executive under this section. The report required under this subparagraph shall—
										
											(i)
 provide a summary of key accomplishments, goals, and objectives of the corrosion control and prevention program of the military department; and
										
											(ii)
 include the performance measures used to ensure that the corrosion control and prevention program achieved the goals and objectives described in clause (i).
										.
							
							(c)
							Conforming repeal
 Section 903(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2228 note) is amended by striking paragraph (5).
						
				X
				General Provisions
				
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. Report on auditable financial statements.
					Sec. 1003. Increased use of commercial data integration and analysis products for the purpose of
			 preparing financial statement audits.
					Sec. 1004. Sense of Congress on sequestration.
					Sec. 1005. Requirement to transfer funds from Department of Defense Acquisition Workforce
			 Development Fund to the Treasury.
					Subtitle B—Counterdrug Activities
					Sec. 1011. Codification and modification of authority to provide support for counterdrug activities
			 and activities to counter transnational organized crime of civilian law
			 enforcement agencies.
					Sec. 1012. Secretary of Defense review of curricula and program structures of National Guard
			 counterdrug schools.
					Sec. 1013. Extension of authority to support unified counterdrug and counterterrorism campaign in
			 Colombia.
					Sec. 1014. Enhancement of information sharing and coordination of military training between
			 Department of Homeland Security and Department of Defense.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1021. Definition of short-term work with respect to overhaul, repair, or maintenance of naval
			 vessels.
					Sec. 1022. Warranty requirements for shipbuilding contracts.
					Sec. 1023. National Sea-Based Deterrence Fund.
					Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or
			 dock landing ships.
					Subtitle D—Counterterrorism
					Sec. 1031. Frequency of counterterrorism operations briefings.
					Sec. 1032. Prohibition on use of funds for transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, Cub, to the United States.
					Sec. 1033. Prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
			 Bay, Cuba.
					Sec. 1034. Prohibition on use of funds for transfer or release to certain countries of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1035. Prohibition on use of funds for realignment of forces at or closure of United States
			 Naval Station, Guantanamo Bay, Cuba.
					Sec. 1036. Congressional notification requirements for sensitive military operations.
					Subtitle E—Miscellaneous Authorities and Limitations
					Sec. 1041. Expanded authority for transportation by the Department of Defense of non-Department of
			 Defense personnel and cargo.
					Sec. 1042. Reduction in minimum number of Navy carrier air wings and carrier air wing headquarters
			 required to be maintained.
					Sec. 1043. Modification to support for non-Federal development and testing of material for chemical
			 agent defense.
					Sec. 1044. Protection of certain Federal spectrum operations.
					Sec. 1045. Prohibition on use of funds for retirement of legacy maritime mine countermeasures
			 platforms.
					Sec. 1046. Extension of authority of Secretary of Transportation to issue non-premium aviation
			 insurance.
					Sec. 1047. Evaluation of Navy alternate combination cover and unisex combination cover.
					Sec. 1048. Independent evaluation of Department of Defense excess property program.
					Sec. 1049. Waiver of certain polygraph examination requirements.
					Sec. 1050. Use of Transportation Worker Identification Credential to gain access at Department of
			 Defense installations.
					Sec. 1051. Limitation on availability of funds for destruction of certain landmines and briefing on
			 development of replacement anti-personnel landmine munitions.
					Sec. 1052. Transition of Air Force to operation of remotely piloted aircraft by enlisted personnel.
					Sec. 1053. Prohibition on divestment of Marine Corps Search and Rescue Units.
					Sec. 1054. Support for the Associate Director of the Central Intelligence Agency for Military
			 Affairs.
					Sec. 1055. Notification on the provision of defense sensitive support.
					Sec. 1056. Prohibition on enforcement of military commission rulings preventing members of the
			 Armed Forces from carrying out otherwise lawful duties based on member
			 sex.
					Subtitle F—Studies and Reports
					Sec. 1061. Temporary continuation of certain Department of Defense reporting requirements.
					Sec. 1062. Reports on programs managed under alternative compensatory control measures in the
			 Department of Defense.
					Sec. 1063. Matters for inclusion in report on designation of countries for which rewards may be
			 paid under Department of Defense rewards program.
					Sec. 1064. Annual reports on unfunded priorities of the Armed Forces and the combatant commands and
			 annual report on combatant command requirements.
					Sec. 1065. Management and reviews of electromagnetic spectrum.
					Sec. 1066. Requirement for notice and reporting to Committees on Armed Services on certain
			 expenditures of funds by Defense Intelligence Agency.
					Sec. 1067. Congressional notification of biological select agent and toxin theft, loss, or release
			 involving the Department of Defense.
					Sec. 1068. Report on service-provided support and enabling capabilities to United States special
			 operations forces.
					Sec. 1069. Report on citizen security responsibilities in the Northern Triangle of Central America.
					Sec. 1070. Report on counterproliferation activities and programs.
					Sec. 1071. Report on testing and integration of minehunting sonar systems to improve Littoral
			 Combat Ship minehunting capabilities.
					Sec. 1072. Quarterly reports on parachute jumps conducted at Fort Bragg and Pope Army Airfield and
			 Air Force support for such jumps.
					Sec. 1073. Study on military helicopter noise.
					Sec. 1074. Independent review of United States military strategy and force posture in the United
			 States Pacific Command area of responsibility.
					Sec. 1075. Assessment of the joint ground forces of the Armed Forces.
					Subtitle G—Other Matters
					Sec. 1081. Technical and clerical amendments.
					Sec. 1082. Increase in maximum amount available for equipment, services, and supplies provided for
			 humanitarian demining assistance.
					Sec. 1083. Liquidation of unpaid credits accrued as a result of transactions under a
			 cross-servicing agreement.
					Sec. 1084. Modification of requirements relating to management of military technicians.
					Sec. 1085. Streamlining of the National Security Council.
					Sec. 1086. National biodefense strategy.
					Sec. 1087. Global Cultural Knowledge Network.
					Sec. 1088. Sense of Congress regarding Connecticut’s Submarine Century.
					Sec. 1089. Sense of Congress regarding the reporting of the MV–22 mishap in Marana, Arizona, on
			 April 8, 2000.
					Sec. 1090. Cost of Wars.
					Sec. 1091. Reconnaissance Strike Group matters.
					Sec. 1092. Border security metrics.
					Sec. 1093. Program to commemorate the 100th anniversary of the Tomb of the Unknown Soldier.
					Sec. 1094. Sense of Congress regarding the OCONUS basing of the KC–46A aircraft.
					Sec. 1095. Designation of a Department of Defense Strategic Arctic Port.
					Sec. 1096. Recovery of excess rifles, ammunition, and parts granted to foreign countries and
			 transfer to certain persons.
				
				
					A
					Financial Matters
					
						1001.
						General transfer authority
						
							(a)
							Authority to transfer authorizations
							
								(1)
								Authority
 Upon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2017 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
							
								(2)
								Limitation
 Except as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000.
							
								(3)
								Exception for transfers between military personnel authorizations
 A transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
							
							(b)
							Limitations
 The authority provided by subsection (a) to transfer authorizations—  (1) may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
							
								(2)
 may not be used to provide authority for an item that has been denied authorization by Congress.  (c) Effect on authorization amounts A transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
						
							(d)
							Notice to congress
 The Secretary shall promptly notify Congress of each transfer made under subsection (a).  1002. Report on auditable financial statements Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report ranking all military departments and Defense Agencies in order of how advanced they are in achieving auditable financial statements as required by law. The report should not include information otherwise available in other reports to Congress.
					
						1003.
						Increased use of commercial data integration and analysis products for the purpose of preparing
			 financial statement audits
						
							(a)
							Deployment of data analytics capabilities
 The Secretary of Defense shall use competitive procedures under chapter 137 of title 10, United States Code, to procure or develop, as soon as practicable, technologies or services, including those based on commercially available information technologies and services to improve data collection and analyses to support preparation of auditable financial statements for the Department of Defense.
						
							(b)
							Use of funding and resources
 The Secretary of Defense may use science and technology funding, prototypes, and test and evaluation resources as appropriate in support of this deployment.
						
							(c)
							Report on performance
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chief Financial Officer and the Chief Management Officer of the Department of Defense, shall submit to the congressional defense committees a report on the capabilities procured pursuant to subsection (a), including the results of using such capabilities in connection with auditing a financial statement of the Department of Defense.
						
						1004.
						Sense of Congress on sequestration
 It is the sense of the Congress that—  (1) the fiscal challenges of the Federal Government are a top priority for Congress, and sequestration—non-strategic, across-the-board budget cuts—remains an unreasonable and inadequate budgeting tool to address the deficits and debt of the Federal Government;
						
							(2)
 budget caps imposed by the Budget Control Act of 2011 (Public Law 112–25) impose unacceptable limitations on the budget and increase risk to the national security of the United States; and
						
							(3)
 the budget caps imposed by the Budget Control Act of 2011 must be modified or eliminated through a bipartisan legislative agreement.
						
						1005.
						Requirement to transfer funds from Department of Defense Acquisition Workforce Development Fund to
			 the Treasury
						
							(a)
							Transfer required
 During fiscal year 2017, the Secretary of Defense shall transfer, from amounts available in the Department of Defense Acquisition Workforce Development Fund from amounts credited to the Fund pursuant to section 1705(d)(2) of title 10, United States Code, $475,000,000 to the Secretary of the Treasury for deposit in the general fund of the Treasury.
						
							(b)
							Additional authority
 The transfer authority provided by this section is in addition to any other transfer authority contained in this Act.
						
					B
					Counterdrug Activities
					
						1011.
						Codification and modification of authority to provide support for counterdrug activities and
			 activities to counter transnational organized crime of civilian law
			 enforcement agencies
						
							(a)
							Codification and modification
							
								(1)
								In general
 Chapter 18 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										384.
										Support for counterdrug activities and activities to counter transnational organized crime
										
											(a)
											Support to other agencies
 The Secretary of Defense may provide support for the counterdrug activities or activities to counter transnational organized crime of any other department or agency of the Federal Government or of any State, local, tribal, or foreign law enforcement agency for any of the purposes set forth in subsection (b) or (c), as applicable, if—
											
												(1)
 in the case of support described in subsection (b), such support is requested—  (A) by the official who has responsibility for the counterdrug activities or activities to counter transnational organized crime of the department or agency of the Federal Government, in the case of support for other departments or agencies of the Federal Government; or
												
													(B)
 by the appropriate official of a State, local, or tribal government, in the case of support for State, local, or tribal law enforcement agencies; or
												
												(2)
 in the case of support described in subsection (c), such support is requested by an appropriate official of a department or agency of the Federal Government, in coordination with the Secretary of State, that has counterdrug responsibilities or responsibilities for countering transnational organized crime.
											
											(b)
											Types of support for agencies of United States
 The purposes for which the Secretary may provide support under subsection (a) for other departments or agencies of the Federal Government or a State, local, or tribal law enforcement agencies, are the following:
											
												(1)
 The maintenance and repair of equipment that has been made available to any department or agency of the Federal Government or to any State, local, or tribal government by the Department of Defense for the purposes of—
												
													(A)
 preserving the potential future utility of such equipment for the Department of Defense; and  (B) upgrading such equipment to ensure compatibility of that equipment with other equipment used by the Department.
												
												(2)
 The maintenance, repair, or upgrading of equipment (including computer software), other than equipment referred to in paragraph (1) for the purpose of—
												
													(A)
 ensuring that the equipment being maintained or repaired is compatible with equipment used by the Department of Defense; and
												
													(B)
 upgrading such equipment to ensure the compatibility of that equipment with equipment used by the Department.
												
												(3)
 The transportation of personnel of the United States and foreign countries (including per diem expenses associated with such transportation), and the transportation of supplies and equipment, for the purpose of facilitating counterdrug activities or activities to counter transnational organized crime within or outside the United States.
											
												(4)
 The establishment (including an unspecified minor military construction project) and operation of bases of operations or training facilities for the purpose of facilitating counterdrug activities or activities to counter transnational organized crime of the Department of Defense or any Federal, State, local, or tribal law enforcement agency within or outside the United States.
											
												(5)
 Counterdrug or counter-transnational organized crime related training of law enforcement personnel of the Federal Government, of State, local, and tribal governments, including associated support expenses for trainees and the provision of materials necessary to carry out such training.
											
												(6)
 The detection, monitoring, and communication of the movement of—  (A) air and sea traffic within 25 miles of and outside the geographic boundaries of the United States; and
												
													(B)
 surface traffic outside the geographic boundary of the United States and within the United States not to exceed 25 miles of the boundary if the initial detection occurred outside of the boundary.
												
												(7)
 Construction of roads and fences and installation of lighting to block drug smuggling corridors across international boundaries of the United States.
											
												(8)
 Establishment of command, control, communications, and computer networks for improved integration of law enforcement, active military, and National Guard activities.
											
												(9)
 The provision of linguist and intelligence analysis services.  (10) Aerial and ground reconnaissance.
											
											(c)
											Types of support for foreign law enforcement agencies
											
												(1)
												Purposes
 The purposes for which the Secretary may provide support under subsection (a) for foreign law enforcement agencies are the following:
												
													(A)
 The transportation of personnel of the United States and foreign countries (including per diem expenses associated with such transportation), and the transportation of supplies and equipment, for the purpose of facilitating counterdrug activities or activities to counter transnational organized crime within or outside the United States.
												
													(B)
 The establishment (including small scale construction) and operation of bases of operations or training facilities for the purpose of facilitating counterdrug activities or activities to counter transnational organized crime of a foreign law enforcement agency outside the United States.
												
													(C)
 The detection, monitoring, and communication of the movement of—  (i) air and sea traffic within 25 miles of and outside the geographic boundaries of the United States; and
													
														(ii)
 surface traffic outside the geographic boundaries of the United States.  (D) Establishment of command, control, communications, and computer networks for improved integration of United States Federal and foreign law enforcement entities and United States Armed Forces.
												
													(E)
 The provision of linguist and intelligence analysis services.  (F) Aerial and ground reconnaissance.
												
												(2)
												Coordination with Secretary of State
 In providing support for a purpose described in this subsection, the Secretary shall coordinate with the Secretary of State.
											
											(d)
											Contract authority
 In carrying out subsection (a), the Secretary may acquire services or equipment by contract for support provided under that subsection if the Department of Defense would normally acquire such services or equipment by contract for the purpose of conducting a similar activity for the Department.
										
											(e)
											Limited waiver of prohibition
 Notwithstanding section 376 of this title, the Secretary may provide support pursuant to subsection (a) in any case in which the Secretary determines that the provision of such support would adversely affect the military preparedness of the United States in the short term if the Secretary determines that the importance of providing such support outweighs such short-term adverse effect.
										
											(f)
											Conduct of training or operation To aid civilian agencies
 In providing support pursuant to subsection (a), the Secretary may plan and execute otherwise valid military training or operations (including training exercises undertaken pursuant to section 1206(a) of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 103 Stat. 1564) for the purpose of aiding civilian law enforcement agencies.
										
											(g)
											Relationship to other support authorities
											
												(1)
												Additional authority
 The authority provided in this section for the support of counterdrug activities or activities to counter transnational organized crime by the Department of Defense is in addition to, and except as provided in paragraph (2), not subject to the other requirements of this chapter.
											
												(2)
												Exception
 Support under this section shall be subject to the provisions of section 375 and, except as provided in subsection (e), section 376 of this title.
											
											(h)
											Congressional notification
											
												(1)
												In general
 Not less than 15 days before providing support for an activity under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a written and electronic notice of the following:
												
													(A)
 In the case of support for a purpose described in subsection (c)—  (i) the country the capacity of which will be built or enabled through the provision of such support;
													
														(ii)
 the budget, implementation timeline with milestones, anticipated delivery schedule for support, and completion date for the purpose or project for which support is provided;
													
														(iii)
 the source and planned expenditure of funds provided for the project or purpose;  (iv) a description of the arrangements, if any, for the sustainment of the project or purpose and the source of funds to support sustainment of the capabilities and performance outcomes achieved using such support, if applicable;
													
														(v)
 a description of the objectives for the project or purpose and evaluation framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient;
													
														(vi)
 information, including the amount, type, and purpose, about the support provided the country during the three fiscal years preceding the fiscal year for which the support covered by the notice is provided under this section under—
														
															(I)
 this section;  (II) section 23 of the Arms Export Control Act (22 U.S.C. 2763);
														
															(III)
 peacekeeping operations;  (IV) the International Narcotics Control and Law Enforcement program under section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291);
														
															(V)
 Nonproliferation, Anti-Terrorism, Demining, and Related Programs;  (VI) counterdrug activities authorized by section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) and section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85); or
														
															(VII)
 any other significant program, account, or activity for the provision of security assistance that the Secretary of Defense and the Secretary of State consider appropriate;
														
														(vii)
 an evaluation of the capacity of the recipient country to absorb the support provided; and  (viii) an evaluation of the manner in which the project or purpose for which the support is provided fits into the theater security cooperation strategy of the applicable geographic combatant command.
													
													(B)
 In the case of support for a purpose described in subsection (b) or (c), a description of any small scale construction project for which support is provided.
												
												(2)
												Coordination with Secretary of State
 In providing notice under this subsection for a purpose described in subsection (c), the Secretary of Defense shall coordinate with the Secretary of State.
											
											(i)
											Definitions
 In this section:  (1) The term appropriate committees of Congress means—
												
													(A)
 the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and
												
													(B)
 the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate.
												
												(2)
 The term Indian tribe means a Federally recognized Indian tribe.  (3) The term small scale construction means construction at a cost not to exceed $750,000 for any project.
											
												(4)
 The term tribal government means the governing body of an Indian tribe, the status of whose land is Indian country as defined in section 1151 of title 18 or held in trust by the United States for the benefit of the Indian tribe.
											
												(5)
 The term tribal law enforcement agency means the law enforcement agency of a tribal government.  (6) The term transnational organized crime means self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, monetary, or commercial gains, wholly or in part by illegal means, while protecting their activities through a pattern of corruption or violence or through a transnational organization structure and the exploitation of transnational commerce or communication mechanisms.
											.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 18 of such title is amended by adding at the end the following new item:
								
									
										384. Support for counterdrug activities and activities to counter transnational organized crime.
									
									.
							
							(b)
							Repeal of superseded authority
 Section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) is repealed.
						
						1012.
						Secretary of Defense review of curricula and program structures of National Guard counterdrug
			 schools
						
							(a)
							In general
 Section 901 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 32 U.S.C. 112 note) is amended—
							
								(1)
 by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and  (2) by inserting after subsection (d) the following new subsection (e):
								
									
										(e)
										Curriculum review
 The Secretary of Defense shall review the curriculum and program structure of each school established under this section.
									.
							
							(b)
							Technical amendment
 Subsection (d)(1) of such section is amended by striking section 112(b) of that title 32 and inserting section 112(b) of title 32.  1013. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia Section 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 962), is further amended—
						
							(1)
 in subsection (a)(1), by striking 2017 and inserting 2019; and  (2) in subsection (c), by striking 2017 and inserting 2019.
						
						1014.
						Enhancement of information sharing and coordination of military training between Department of
			 Homeland Security and Department of Defense
						
							(a)
							In general
 The Secretary of Homeland Security shall ensure that the information needs of the Department of Homeland Security relating to civilian law enforcement activities in proximity to the international borders of the United States are identified and communicated to the Secretary of Defense for the purposes of the planning and executing of military training by the Department of Defense.
						
							(b)
							Formal mechanism of notification
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Secretary of Defense, shall establish a formal mechanism through which the information needs of the Department of Homeland Security relating to civilian law enforcement activities in proximity to the international borders of the United States are identified and communicated to the Secretary of Defense for the purposes of the planning and executing military training by the Department of Defense.
							
								(2)
								Dissemination to the Armed Forces
 To the extent practicable, the Secretary of Defense shall ensure that such information needs are disseminated to the Armed Forces in a timely manner so the Armed Forces may take into account the information needs of civilian law enforcement when planning and executing training in accordance with section 371 of title 10, United States Code.
							
								(3)
								Coordination of training
 To the maximum extent practicable, the Secretary of Defense shall ensure that the planning and execution of training described in paragraph (2) is coordinated with the Department of Homeland Security.
							
							(c)
							Sharing of certain information
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of Defense shall jointly formulate guidance to ensure that the information relevant to civilian law enforcement matters that is collected by the Armed Forces during the normal course of military training or operations in proximity to the international borders of the United States is provided promptly to relevant officials in accordance with section 371 of title 10, United States Code.
						
							(d)
							Annual reports
							
								(1)
								Department of Defense report
								
									(A)
									In general
 Not later than March 31 of each year, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on any assistance provided by the Department of Defense to the border security mission of the Department of Homeland Security at the international borders of the United States during the fiscal year preceding the fiscal year during which the report is submitted.
								
									(B)
									Elements
 Each report submitted under subparagraph (A) shall include each of the following:  (i) A description of the military training and operational activities of each military component leveraged, pursuant to section 371 of title 10, United States Code, to support the border security mission of the Department of Homeland Security at the southern border of the United States.
									
										(ii)
 For each activity described in clause (i), each of the following, identified by component:  (I) The Department of Homeland Security information need that was supported.
										
											(II)
 The military training or operational activity leveraged to provide support.  (III) The duration of the support.
										
											(IV)
 The cost of the support.  (iii) A description of any Department of Defense activities provided in response to a request for assistance from the Department of Homeland Security.
									
										(iv)
 For each activity described in clause (iii)—  (I) The stated rationale of the Department of Homeland Security for requesting assistance from the Department of Defense.
										
											(II)
 The capability provided by the Department of Defense.  (III) The duration of the assistance provided by the capability.
										
											(IV)
 The statutory authority under which the assistance was provided.  (V) The cost of the assistance provided.
										
											(VI)
 Whether the Department of Defense was reimbursed by the Department of Homeland Security for the assistance provided.
										
											(VII)
 In the case of assistance for which the Department of Defense was not reimbursed, the justification for non-reimbursement.
										
										(v)
 A description of any Department of Defense excess property provided to U. S. Customs and Border Protection.
									
										(vi)
 The status of the implementation of this section.  (vii) A description of any other activity the Secretary of Defense determines relevant.
									
								(2)
								Department of Homeland Security report
 Not later than March 31 of each year, the Secretary of Homeland Security shall submit to the congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
								
									(A)
 any activities of the Department of Homeland Security to reduce, mitigate, or eliminate the demand for Department of Defense support at the international borders of the United States; and
								
									(B)
 the status of implementation of this section.  (3) Termination The requirement to submit a report under paragraph (1) or (2) shall terminate on January 31, 2020.
							
					C
					Naval Vessels and Shipyards
					
						1021.
						Definition of short-term work with respect to overhaul, repair, or maintenance of naval vessels
 Section 7299a(c)(4) of title 10, United States Code, is amended by striking six months and inserting 10 months.  1022. Warranty requirements for shipbuilding contracts  (a) Warranty requirements  (1) In general Chapter 633 of title 10, United States Code, is amended by adding at the end the following new section:
								
									
										7318.
										Warranty requirements for shipbuilding contracts
										
											(a)
											Requirement
 A contracting officer for a contract for new construction for which funds are expended from the Shipbuilding and Conversion, Navy account shall require, as a condition of the contract, that the work performed under the contract is covered by a warranty for a period of at least one year.
										
											(b)
											Waiver
 If the contracting officer for a contract covered by the requirement under subsection (a) determines that a limited liability of warranted work is in the best interest of the Government, the contracting officer may agree to limit the liability of the work performed under the contract to a level that the contracting officer determines is sufficient to protect the interests of the Government and in keeping with historical levels of warranted work on similar vessels.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								
									
										7318. Warranty requirements for shipbuilding contracts.
									
									.
							
							(b)
							Effective date
 Section 7318 of title 10, United States Code, as added by subsection (a), shall take effect on the later of the following dates:
							
								(1)
 The date of the enactment of the National Defense Authorization for Fiscal Year 2018.  (2) September 30, 2017.
							
						1023.
						National Sea-Based Deterrence Fund
						
							(a)
							Authority for multiyear procurement of critical components to support continuous production of the
			 common missile compartment
 Section 2218a of title 10, United States Code, is amended—  (1) by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and
							
								(2)
 by inserting after subsection (h) the following new subsection (i):   (i) Authority for multiyear procurement of critical components to support continuous production of the common missile compartment (1) To implement the continuous production of the common missile compartment, the Secretary of the Navy may use funds deposited in the Fund, in conjunction with funds appropriated for the procurement of other nuclear-powered vessels, to enter into one or more multiyear contracts (including economic ordering quantity contracts), for the procurement of critical contractor-furnished and Government-furnished components for the common missile compartments of national sea-based deterrence vessels. The authority under this subsection extends to the procurement of equivalent critical parts, components, systems, and subsystems common with and required for other nuclear-powered vessels.
										
											(2)
 In each annual budget request submitted to Congress, the Secretary shall clearly identify funds requested for the common missile compartment and the individual ships and programs for which such funds are requested.
										
											(3)
 Any contract entered into pursuant to paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose and that the total liability to the Government for the termination of the contract shall be limited to the total amount of funding obligated for the contract as of the date of the termination.
										.
							
							(b)
							Definition of national sea-based deterrence vessel
 Subsection (k)(2) of such section, as redesignated by subsection (b), is amended—  (1) by striking any vessel and inserting any submersible vessel constructed or purchased after fiscal year 2016 that is; and
							
								(2)
 by inserting and before that carries.  1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing ships None of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2017 may be obligated or expended—
						
							(1)
 to retire, prepare to retire, or inactivate a cruiser or dock landing ship; or  (2) to place more than six cruisers and one dock landing ship in the modernization program under section 1026(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490).
						
					D
					Counterterrorism
					
						1031.
						Frequency of counterterrorism operations briefings
						
							(a)
							In general
 Subsection (a) of section 485 of title 10, United States Code is amended by striking quarterly and inserting monthly.
						
							(b)
							Section heading
 The section heading for such section is amended by striking Quarterly and inserting Monthly.  (c) Clerical amendment The table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 485 and inserting the following new item:
							
								
									485. Monthly counterterrorism operations briefings.
								
								.
						
						1032.
						Prohibition on use of funds for transfer or release of individuals detained at United States Naval
			 Station, Guantanamo Bay, Cub, to the United States
 No amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
						
							(1)
 is not a United States citizen or a member of the Armed Forces of the United States; and  (2) is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
						
						1033.
						Prohibition on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
						
							(a)
							In general
 No amounts authorized to be appropriated or otherwise made available to the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress.
						
							(b)
							Exception
 The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
						
							(c)
							Individual detained at Guantanamo defined
 In this section, the term individual detained at Guantanamo has the meaning given that term in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 971; 10 U.S. C. 801 note).
						
						1034.
						Prohibition on use of funds for transfer or release to certain countries of individuals detained at
			 United States Naval Station, Guantanamo Bay, Cuba
 No amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2017, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows:
						
							(1)
 Libya.  (2) Somalia.
						
							(3)
 Syria.  (4) Yemen.
						
						1035.
						Prohibition on use of funds for realignment of forces at or closure of United States Naval Station,
			 Guantanamo Bay, Cuba
 No amounts authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2017 may be used—
						
							(1)
 to close or abandon United States Naval Station, Guantanamo Bay, Cuba;  (2) to relinquish control of Guantanamo Bay to the Republic of Cuba; or
						
							(3)
 to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, D.C. on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay.
						
						1036.
						Congressional notification requirements for sensitive military operations
						
							(a)
							Timing of notifications
 Subsection (a) of section 130f of title 10, United States Code, is amended in the first sentence, by inserting no later than 48 hours before following such operation.
						
							(b)
							Procedures
 Subsection (b) of such section is amended—  (1) In paragraph (1), by adding at the end the following new sentence: The Secretary shall promptly notify the congressional defense committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes; and
							
								(2)
 by adding at the end the following new paragraph:   (3) In the event of an unauthorized disclosure of a sensitive military operation covered by this section, the Secretary shall ensure, to the maximum extent practicable, that the congressional defense committees are notified immediately of the sensitive military operation concerned. The notification under this paragraph may be verbal or written, but in the event of a verbal notification a written notification shall be provided by not later than 48 hours after the provision of the verbal notification.
									.
							
							(c)
							Briefing requirements
 Such section is further amended—  (1) in subsection (a), by striking the second sentence; and
							
								(2)
 in subsection (c), by inserting before the period at the end the following: , including Department of Defense support to such operations conducted under the National Security Act of 1947 (50 U.S.C. 3001 et seq.).
							
							(d)
							Definition of sensitive military operation
 Subsection (d) of such section is amended by striking means and all that follows and inserting means the following:   (1) A lethal operation or capture operation—
									
										(A)
 conducted by the armed forces outside a declared theater of active armed conflict; or  (B) conducted by a foreign partner in coordination with the armed forces that targets a specific individual or individuals.
									
									(2)
 An operation conducted by the armed forces outside a declared theater of active armed conflict in self-defense or in defense of foreign partners, including during a cooperative operation.
								.
						
							(e)
							Repeal of exception to notification requirement
 Such section is further amended—  (1) by striking subsection (e); and
							
								(2)
 by redesignating subsection (f) as subsection (e).  (f) Conforming amendments  (1) Section heading amendment The heading of such section is amended to read as follows:
								
									
										130f.
										Notification requirements for sensitive military operations
									.
							
								(2)
								Table of sections amendment
 The table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 130f and inserting the following new item:
								
									
										130f. Notification requirements for sensitive military operations.
									
									.
							
					E
					Miscellaneous Authorities and Limitations
					
						1041.
						Expanded authority for transportation by the Department of Defense of non-Department of Defense
			 personnel and cargo
						
							(a)
							Transportation of allied and civilian personnel and cargo
 Subsection (c) of section 2649 of title 10, United States Code, is amended—  (1) in the subsection heading, by striking Personnel and inserting and civilian personnel and cargo;
							
								(2)
 by striking Until January 6, 2016, when and inserting When; and  (3) by striking allied forces or civilians, and inserting allied and civilian personnel and cargo.
							
							(b)
							Commercial insurance
 Such section is further amended by adding at the end the following new subsection:   (d) Commercial insurance The Secretary may enter into a contract or other arrangement with one or more commercial providers to make insurance products available to non-Department of Defense shippers using the Defense Transportation System to insure against the loss or damage of the shipper’s cargo. Any such contract or arrangement shall provide that—
									
										(1)
 any insurance premium is collected by the commercial provider;  (2) any claim for loss or damage is processed and paid by the commercial provider;
									
										(3)
 the commercial provider agrees to hold the United States harmless and waive any recourse against the United States for amounts paid to an insured as a result of a claim; and
									
										(4)
 the contract between the commercial provider and the insured shall contain a provision whereby the insured waives any claim against the United States for loss or damage that is within the scope of enumerated risks covered by the insurance product.
									.
						
							(c)
							Conforming cross-reference amendments
 Subsection (b) of such section is amended by striking this section both places it appears and inserting subsection (a).  1042. Reduction in minimum number of Navy carrier air wings and carrier air wing headquarters required to be maintained  (a) Codification and reduction Section 5062 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								
									(e)
 The Secretary of the Navy shall ensure that—  (1) the Navy maintains a minimum of 9 carrier air wings until the earlier of—
										
											(A)
 the date on which additional operationally deployable aircraft carriers can fully support a 10th carrier air wing; or
										
											(B)
 October 1, 2025;  (2) after the earlier of the two dates referred to in subparagraphs (A) and (B) of paragraph (1), the Navy maintains a minimum of 10 carrier air wings; and
									
										(3)
 for each such carrier air wing, the Navy maintains a dedicated and fully staffed headquarters. .  (b) Repeal of superseded requirement Section 1093 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1606; 10 U.S.C. 5062 note) is repealed.
						
						1043.
						Modification to support for non-Federal development and testing of material for chemical agent
			 defense
 Section 1034 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended—
						
							(1)
 in subsection (d)—  (A) by striking report on the use of the authority under subsection (a) and all that follows and inserting report that includes—
								
									
										(A)
 a description of—  (i) each use of the authority under subsection (a); and
										
											(ii)
 for each such use, the specific material made available and to whom it was made available; and  (B) a description of—
										
											(i)
 any instance in which the Department of Defense made available to a State, a unit of local government, or a private entity any biological select agent or toxin for the development or testing of any biodefense technology; and
										
											(ii)
 for each such instance, the specific material made available and to whom it was made available. ; and  (B) by adding at the end the following new paragraph:
								
									
										(3)
 The requirement to submit a report under paragraph (1) shall terminate on January 31, 2021. ; and  (2) in subsection (e), by striking this section and all that follows and inserting this section:
							
								
									(1)
 The terms precursor, protective purposes, and toxic chemical have the meanings given those terms in the convention referred to in subsection (c), in paragraph 2, paragraph 9(b), and paragraph 1, respectively, of article II of that convention.
								
									(2)
 The term biological select agent or toxin means any agent or toxin identified under any of the following:  (A) Section 331.3 of title 7, Code of Federal Regulations.
									
										(B)
 Section 121.3 or section 121.4 of title 9, Code of Federal Regulations.  (C) Section 73.3 or section 73.4 of title 42, Code of Federal Regulations.
									.
						
						1044.
						Protection of certain Federal spectrum operations
 Section 1004 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 47 U.S.C. 921 note) is amended by adding at the end the following:
						
							
								(d)
								Protection of certain Federal spectrum operations
 If the report required by subsection (a) determines that reallocation and auction of the spectrum described in the report would harm national security by impacting existing terrestrial Federal spectrum operations at the Nevada Test and Training Range, the Commission, in coordination with the Secretary shall, prior to the auction described in subsection (c)(1)(B), establish rules for licensees in such spectrum sufficient to mitigate harmful interference to such operations.
							
								(e)
								Rule of construction
 Nothing in this section shall be construed to affect any requirement under section 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (47 U.S.C. 921 note; Public Law 106–65).
							.
					
						1045.
						Prohibition on use of funds for retirement of legacy maritime mine countermeasures platforms
						
							(a)
							Prohibitions
 Except as provided under subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Navy may be obligated or expended to—
							
								(1)
 retire, prepare to retire, transfer, or place in storage any AVENGER-class mine countermeasures ship or associated equipment;
							
								(2)
 retire, prepare to retire, transfer, or place in storage any SEA DRAGON (MH–53) helicopter or associated equipment;
							
								(3)
 make any reductions to manning levels with respect to any AVENGER-class mine countermeasures ship; or
							
								(4)
 make any reductions to manning levels with respect to any SEA DRAGON (MH–53) helicopter squadron or detachment.
							
							(b)
							Waiver
 The Secretary of the Navy may waive the limitations under subsection (a) if the Secretary certifies to the congressional defense committees that the Secretary has—
							
								(1)
 identified a replacement capability and the necessary quantity of such systems to meet all combatant commander mine countermeasures operational requirements that are currently being met by the AVENGER-class ships and SEA DRAGON helicopters to be retired, transferred, or placed in storage;
							
								(2)
 achieved initial operational capability of all systems described in paragraph (1); and  (3) deployed a sufficient quantity of systems described in paragraph (1) that have achieved initial operational capability to continue to meet or exceed all combatant commander mine countermeasures operational requirements currently being met by the AVENGER-class ships and SEA DRAGON helicopters.
							
						1046.
						Extension of authority of Secretary of Transportation to issue non-premium aviation insurance
 Section 44310(b) of title 49, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019.  1047. Evaluation of Navy alternate combination cover and unisex combination cover  (a) Mandatory possession or wear date The Secretary of the Navy shall change the mandatory possession or wear date of the alternate combination cover or the unisex combination cover from October 31, 2016, to October 31, 2018.
						
							(b)
							Evaluation and report
 Not later than February 1, 2017, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the evaluation of the Navy female service dress uniforms based on surveying a representative group of female officer and enlisted service members. Such evaluation shall include each of the following:
							
								(1)
 An identification of the operational need addressed by the alternate combination cover or the unisex combination cover.
							
								(2)
 An assessment of the individual cost of service dress uniform items to members of the Armed Forces as a percentage of their monthly pay.
							
								(3)
 The composition of each uniform item’s wear test group.  (4) An identification of the costs to the Navy and to individual members of the Armed Forces for uniform changes identified in the Navy administrative message 236/15 dated October 9, 2015.
							
								(5)
 The opinions of a representative group of female officer and enlisted service members of the Navy active and reserve components.
							
								(6)
 Any other rationale the Secretary determines appropriate.  1048. Independent evaluation of Department of Defense excess property program  (a) In general The Secretary of Defense shall enter into an agreement with a federally funded research and development center, or another appropriate independent entity, with relevant expertise to conduct an evaluation of the Department of Defense excess property program under section 2576a of title 10, United States Code. Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit such evaluation to the congressional defense committees.
						
							(b)
							Elements of evaluation
 The evaluation required under paragraph (1) shall include each of the following:  (1) A review of the current listing of authorized, controlled, and prohibited items as defined by Executive Order 13688 and by Department of Defense policy, guidance, and instruction, as well as why each item is currently assigned to each category.
							
								(2)
 A review of the preferences and any associated prioritization provided to Federal, State, and local law enforcement agency requests for excess equipment to be used in border security, counterdrug, and counterterrorism activities, pursuant to section 2576a(a)(1)(A) of title 10 United States Code, including the overall numbers and percentages of equipment provided and used under these preferential categories.
							
								(3)
 Whether the Department of Defense has bought a type of equipment and declared as excess the same type of equipment during the same year, and if so, how much such equipment.
							
								(4)
 The type of information being collected by State coordinators and the Defense Logistics Agency when a request for equipment is made, and whether or not that information is sufficient to demonstrate a need for the equipment requested by the law enforcement agency making the request.
							
								(5)
 The extent to which State coordinators and the Defense Logistics Agency deny requests for equipment and the reasons for such denials.
							
								(6)
 The extent to which law enforcement agencies have been suspended from participating in the program and the reasons for such suspensions.
							
								(7)
 Any other matters the Secretary determines appropriate.  1049. Waiver of certain polygraph examination requirements The Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, may waive the polygraph examination requirement under section 3 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) for any applicant who—
						
							(1)
 the Commissioner determines is suitable for employment;  (2) holds a current, active Top Secret clearance and is able to access sensitive compartmented information;
						
							(3)
 has a current single scope background investigation;  (4) was not granted any waivers to obtain the clearance; and
						
							(5)
 is a veteran (as such term is defined in section 2108 or 2109a of title 5, United States Code).  1050. Use of Transportation Worker Identification Credential to gain access at Department of Defense installations  (a) Access to Installations for Credentialed Transportation Workers During the period that the Secretary is developing and fielding physical access standards, capabilities, processes, and electronic access control systems, the Secretary shall, to the maximum extent practicable, ensure that the Transportation Worker Identification Credential (TWIC) shall be accepted as a valid credential for unescorted access to Department of Defense installations by transportation workers.
						
							(b)
							Credentialed Transportation Workers with Secret Clearance
 TWIC-carrying transportation workers who also have a current Secret Level Clearance issued by the Department of Defense shall be considered exempt from further vetting when seeking unescorted access at Department of Defense facilities. Access security personnel shall verify such person’s security clearance in a timely manner and provide them with unescorted access to complete their freight service.
						
						1051.
						Limitation on availability of funds for destruction of certain landmines and briefing on
			 development of replacement anti-personnel landmine munitions
						
							(a)
							Limitation
 Except as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended for the destruction of anti-personnel landmine munitions before the date on which the Secretary of Defense submits the report required by section 1058(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 986).
						
							(b)
							Exception for safety
 Subsection (a) shall not apply to any anti-personnel landmine munitions that the Secretary determines are unsafe or could pose a safety risk if not demilitarized or destroyed.
						
							(c)
							Briefing required
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the current state of research and development into operational alternatives to anti-personnel landmine munitions.
							
								(2)
								Form of briefing
 The briefing required by paragraph (1) may contain classified information.  (d) Anti-personnel landmine munitions defined In this section, the term anti-personnel landmine munitions includes anti-personnel landmines and sub-munitions as defined by the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, as determined by the Secretary.
						
						1052.
						Transition of Air Force to operation of remotely piloted aircraft by enlisted personnel
						
							(a)
							Transition required
 The Secretary of the Air Force shall transition the Air Force to an organizational model for all Air Force remotely piloted aircraft that uses a significant number of enlisted personnel as operators of such aircraft rather than officers only.
						
							(b)
							Deadlines
							
								(1)
								Regular component
 For the regular component of the Air Force, the transition required by subsection (a) shall be completed not later than September 30, 2020.
							
								(2)
								Reserve components
 For the Air Force Reserve and Air National Guard, the transition required by subsection (a) shall be completed not later than September 30, 2023.
							
							(c)
							Transition matters
 The transition required by subsection (a) shall account for the following:  (1) Training infrastructure for enlisted personnel operating Air Force remotely piloted aircraft.
							
								(2)
 Supervisory roles for officers and senior enlisted personnel for enlisted personnel operating Air Force remotely piloted aircraft.
							
							(d)
							Reports
							
								(1)
								Initial report
 Not later than March 1, 2017, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that sets forth a detailed description of the plan for the transition required by subsection (a), including the following:
								
									(A)
 The objectives of the transition.  (B) The timeline of the transition.
								
									(C)
 The resources required to implement the transition.  (D) Recommendations for any legislation action required to implement the transition.
								
									(E)
 The assumptions used to complete the transition.  (F) Risks associated with implementing the transition.
								
								(2)
								Reports on progress of implementation
 Not later than March 1, 2018, and each March 1 thereafter until the transition required by subsection (a) is completed, the Secretary shall submit to the committees referred to in paragraph (1) a report on the progress of the Air Force in implementing the plan required under that paragraph and in achieving the transition required by subsection (a).
							
						1053.
						Prohibition on divestment of Marine Corps Search and Rescue Units
 None of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Navy or the Marine Corps may be obligated or expended—
						
							(1)
 to retire, prepare to retire, transfer, or place in storage any Marine Corps Search and Rescue Unit (SRU) aircraft; or
						
							(2)
 to make any change or revision to manning levels with respect to any Marine Corps Search and Rescue Unit squadron.
						
						1054.
						Support for the Associate Director of the Central Intelligence Agency for Military Affairs
						
							(a)
							Selection of Associate Director
 The Associate Director of the Central Intelligence Agency for Military Affairs shall be selected by the Secretary of Defense, with the concurrence of the Director of the Central Intelligence Agency, from among commissioned officers of the Armed Forces who are general or flag officers.
						
							(b)
							Support for activities
							
								(1)
								In general
 In order to improve the provision of support to, and the receipt of support from, the Central Intelligence Agency, and to improve deconfliction of the activities of the Central Intelligence Agency and the Department of Defense, the Secretary of Defense and the Under Secretary of Defense for Intelligence shall ensure that the Associate Director of the Central Intelligence Agency for Military Affairs has access to, and support from, offices, agencies, and programs of the Department necessary for the purposes of the Associate Director as follows:
								
									(A)
 To facilitate and coordinate Department of Defense support for the Central Intelligence Agency requested by the Director of the Central Intelligence Agency and approved by the Secretary, including oversight of Department of Defense military and civilian personnel detailed or assigned to the Central Intelligence Agency.
								
									(B)
 To prioritize, communicate, and coordinate Department of Defense requests for, and the provision of support to, the Department of Defense from the Central Intelligence Agency, including support requested by and provided to the commanders of the combatant commands and subordinate task forces and commands.
								
								(2)
								Policies
 The Under Secretary shall develop and supervise the implementation of policies to integrate and communicate Department of Defense requirements and requests for support from the Central Intelligence Agency that are coordinated by the Associate Director pursuant to paragraph (1)(B).
							
						1055.
						Notification on the provision of defense sensitive support
						
							(a)
							Limitation
 The Secretary of Defense may provide defense sensitive support to a non-Department of Defense Federal department or agency only after the Secretary has determined that such support—
							
								(1)
 is consistent with the mission and functions of the Department of Defense; and  (2) does—
								
									(A)
 not significantly interfere with the mission or functions of the Department; or  (B) interfere with the mission and functions of the Department of Defense but such support is in the national security interest of the United States.
								
							(b)
							Notice required
							
								(1)
								In general
 Except as provided in paragraph (3), before providing defense sensitive support to a non-Department of Defense Federal department or agency, the Secretary of Defense shall notify the congressional defense committees, and, when the part of the Department of Defense providing the sensitive support is a member of the intelligence community, the congressional intelligence committees of the Secretary's intent to provide such support.
							
								(2)
								Contents
 Notice provided under paragraph (1) shall include the following:  (A) A description of the support to be provided.
								
									(B)
 A description of how the support is consistent with the mission and functions of the Department.  (C) A description of how the support—
									
										(i)
 does not significantly interfere with the mission or functions of the Department; or  (ii) significantly interferes with the mission or functions of the Department but is in the national security interest of the United States.
									
								(3)
								Time sensitive support
 In the event that the provision of defense sensitive support is time-sensitive, the Secretary—  (A) may provide notification under paragraph (1) after providing the support; and
								
									(B)
 shall provide such notice as soon as practicable after providing such support, but not later than 48 hours after providing the support.
								
							(c)
							Defense sensitive support defined
 In this section, the term defense sensitive support means support provided by the Department of Defense to a non-Department of Defense Federal department or agency that requires special protection from disclosure.
						
						1056.
						Prohibition on enforcement of military commission rulings preventing members of the Armed Forces
			 from carrying out otherwise lawful duties based on member sex
						
							(a)
							Prohibition
 No order, ruling, finding, or other determination of a military commission may be construed or implemented to prohibit or restrict a member of the Armed Forces from carrying out duties otherwise lawfully assigned to such member to the extent that the basis for such prohibition or restriction is the sex of such member.
						
							(b)
							Applicability to prior orders, etc.
 The prohibition or restriction described in subsection (a) shall, upon motion, apply to any order, ruling, finding, or other determination described in that subsection that was issued before the date of the enactment of this Act in a military commission and is still effective as of the date of such motion.
						
							(c)
							Military commission defined
 In this section, the term military commission means a military commission established under chapter 47A of title 10, United States Code, and any military commission otherwise established or convened by law.
						
					F
					Studies and Reports
					
						1061.
						Temporary continuation of certain Department of Defense reporting requirements
						
							(a)
							Exceptions to reports termination provision
 Section 1080 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note) does not apply to any report required to be submitted to Congress by the Department of Defense, or by any officer, official, component, or element of the Department, pursuant to a provision of law specified in this section, notwithstanding the enactment of the reporting requirement by an annual national defense authorization Act or the inclusion of the report in the list of reports prepared by the Secretary of Defense pursuant to subsection (c) of such section 1080.
						
							(b)
							Final termination date for submittal of exempted reports
							
								(1)
								In general
 Except as provided in paragraph (2), each report required pursuant to a provision of law specified in this section that is still required to be submitted to Congress as of December 31, 2021, shall no longer be required to be submitted to Congress after that date.
							
								(2)
								Reports exempted from termination
 The termination dates specified in paragraph (1) and section 1080 of the National Defense Authorization Act for Fiscal Year 2016 do not apply to the following:
								
									(A)
 The submission of the reports on the National Military Strategy and Risk Assessment under section 153(b)(3) of title 10, United States Code.
								
									(B)
 The submission of the future-years defense program (including associated annexes) under section 221 of title 10, United States Code.
								
									(C)
 The submission of the future-years mission budget for the military programs of the Department of Defense under section 221 of such title.
								
									(D)
 The submission of audits of contracting compliance by the Inspector General of the Department of Defense under section 1601(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2533a note).
								
							(c)
							Reports required by title 10, United States Code
 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of title 10, United States Code:
							
								(1)
 Section 113(i).  (2) Section 117(e).
							
								(3)
 118a(d).  (4) Section 119(a) and (b).
							
								(5)
 Section 127b(f).  (6) Section 139(h).
							
								(7)
 Section 139b(d).  (8) Sections 153(c).
							
								(9)
 Section 171a(e) and (g)(2).  (10) Section 179(f).
							
								(11)
 Section 196(d)(1), (d)(4), and (e)(3).  (12) Section 223a(a).
							
								(13)
 Section 225(c)  (14) Section 229.
							
								(15)
 Section 231.  (16) Section 231a.
							
								(17)
 Section 238.  (18) Section 341(f) of title 10, United States Code, as amended by section 1246 of this Act.
							
								(19)
 Section 401(d).  (20) Section 407(d).
							
								(21)
 Section 481a(c).  (22) Section 482(a).
							
								(23)
 Section 488(c).  (24) Section 494(b).
							
								(25)
 Section 526(j).  (26) Section 946(c) (Article 146 of the Uniform Code of Military Justice).
							
								(27)
 Section 981(c).  (28) Section 1116(d).
							
								(29)
 Section 1566(c)(3).  (30) Section 1557(e).
							
								(31)
 Section 1781a(e).  (32) Section 1781c(h).
							
								(33)
 Section 2011(e).  (34) Section 2166(i).
							
								(35)
 Section 2218(h).  (36) Section 2228(e).
							
								(37)
 Section 2229(d).  (38) Section 2229a.
							
								(39)
 Section 2249c(c).  (40) Section 2275.
							
								(41)
 Section 2276(e).  (42) Section 2367(d).
							
								(43)
 Section 2399(g).  (44) Section 2445b.
							
								(45)
 Section 2464(d).  (46) Section 2466(d).
							
								(47)
 Section 2504.  (48) Section 2561(c).
							
								(49)
 Section 2684a(g).  (50) Section 2687a.
							
								(51)
 Section 2711.  (52) Sections 2884(b) and (c).
							
								(53)
 Section 2911(a) and (b)(3).  (54) Section 2925.
							
								(55)
 Section 2926(c)(4).  (56) Section 4361(d)(4)(B).
							
								(57)
 Section 4721(e).  (58) Section 6980(d)(4)(B).
							
								(59)
 Section 7310(c).  (60) Section 9361(d)(4)(B).
							
								(61)
 Section 10216(c).  (62) Section 10541.
							
								(63)
 Section 10543.  (d) Reports required by National Defense Authorization Act for Fiscal Year 2015 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291):
							
								(1)
 Section 546(d) (10 U.S.C. 1561 note).  (2) Section 1003 (10 U.S.C. 221 note).
							
								(3)
 Section 1026(d) (128 Stat. 3490).  (4) Section 1055 (128 Stat. 3498).
							
								(5)
 Section 1204(b) (10 U.S.C. 2249e note).  (6) Section 1205(e) (128 Stat. 3537).
							
								(7)
 Section 1206(e) (10 U.S.C. 2282 note).  (8) Section 1211 (128 Stat. 3544).
							
								(9)
 Section 1225 (128 Stat. 3550).  (10) Section 1235 (128 Stat. 3558).
							
								(11)
 Section 1245 (128 Stat. 3566).  (12) Section 1253(b) (22 U.S.C. 2151 note).
							
								(13)
 Section 1275(b) (128 Stat. 3591).  (14) Section 1343 (128 Stat. 3605; 50 U.S.C. 3743).
							
								(15)
 Section 1650 (128 Stat. 3653).  (16) Section 1662(c)(2) and (d)(2) (128 Stat. 3657; 10 U.S.C. 2431 note).
							
								(17)
 Section 2821(a)(3) (10 U.S.C. 2687 note).  (e) Reports required by National Defense Authorization Act for Fiscal Year 2014 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66):
							
								(1)
 Section 704(e) (10 U.S.C. 1074 note).  (2) Sections 713(f), (g), and (h) (10 U.S.C. 1071 note).
							
								(3)
 Section 904(d)(2) (10 U.S.C. 111 note).  (4) Section 1205(f)(3) (32 U.S.C. 107 note).
							
							(f)
							Reports required by National Defense Authorization Act for Fiscal Year 2013
 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239):
							
								(1)
 Section 524(c)(2) (10 U.S.C. 1222 note).  (2) Section 904(h)(1) and (2) (10 U.S.C. 133 note).
							
								(3)
 Section 1009 (126 Stat. 1906).  (4) Section 1023 (126 Stat. 1911).
							
								(5)
 Section 1052(b)(4) (126 Stat. 1936; 49 U.S.C. 40101 note).  (g) Reports required by National Defense Authorization Act for Fiscal Year 2011 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383):
							
								(1)
 Section 123 (10 U.S.C. 167 note).  (2) Section 1216(c) (124 Stat. 4392).
							
								(3)
 Section 1217(i) (22 U.S.C. 7513 note).  (4) Section 1631(d) (10 U.S.C. 1561 note).
							
							(h)
							Reports required by National Defense Authorization Act for Fiscal Year 2010
 Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following sections of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84):
							
								(1)
 Section 711(d) (10 U.S.C. 1071 note).  (2) Section 1003(b) (10 U.S.C. 2222 note).
							
								(3)
 Section 1244(d) (22 U.S.C. 1928 note).  (4) Section 1245 (123 Stat. 2542).
							
								(5)
 Section 1806 (10 U.S.C. 948a note).  (i) Reports required by Other laws Subject to subsection (b), subsection (a) applies to reporting requirements contained in the following provisions of law:
							
								(1)
 Sections 1412(i) and (j) of the National Defense Authorization Act, 1986 (50 U.S.C. 1521), as amended by section 1421 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383).
							
								(2)
 Section 1703 of the National Defense Authorization Act for Fiscal Year 1994 (50 U.S.C. 1523).  (3) Section 717(c) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 1073 note).
							
								(4)
 Section 234 of the National Defense Authorization Act for Fiscal Year 1998 (50 U.S.C. 2367).  (5) Section 1309(c) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 113 note).
							
								(6)
 Section 1237(b)(2) of the National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note).
							
								(7)
 Section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note).
							
								(8)
 Section 232(h)(2) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2431 note).
							
								(9)
 Section 366(a)(5) and (c)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 113 note).
							
								(10)
 Section 1208(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086).
							
								(11)
 Section 1208(d) of the National Defense Authorization Act for 2006 (Public Law 109–163; 119 Stat. 3459).
							
								(12)
 Section 1405(d) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 801 note).
							
								(13)
 Section 122(f)(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104).
							
								(14)
 Section 721 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2294).
							
								(15)
 Section 1017(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2631 note).
							
								(16)
 Section 1517(f) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2443).
							
								(17)
 Section 911(f)(2) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2271 note).
							
								(18)
 Section 1034(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 309).
							
								(19)
 Section 1107(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 358).
							
								(20)
 Section 1233(f) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393).
							
								(21)
 Section 1234(e) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394).
							
								(22)
 Section 219(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note).
							
								(23)
 Section 533(i) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2010 (Public Law 110–417).
							
								(24)
 Section 1047(d)(2) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2010 (Public Law 110–417; 10 U.S.C. 2366b note).
							
								(25)
 Section 1201(b)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619).
							
								(26)
 Section 1236 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641).
							
								(27)
 Section 103A(b)(3) of the Sikes Act (16 U.S.C. 670c–1(b)(3)).  (28) Section 1511(h) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(h)).
							
								(29)
 Section 901(f) of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 32 U.S.C. 112 note), as added by section 1008 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239).
							
								(30)
 Section 14 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h–5).  (31) Section 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20308(b)), as added by section 586 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84).
							
								(32)
 Section 112(f) of title 32, United States Code.  (33) Section 310b(i)(2) of title 37, United States Code.
							
							(j)
							Conforming amendment
 Section 1080(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note) is amended—
							
								(1)
 by striking on the date that is two years after the date of the enactment of this Act and inserting November 25, 2017; and  (2) by striking effective.
							
							(k)
							Report to Congress
 Not later than February 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report that includes each of the following:
							
								(1)
 A list of all reports that are required to be submitted to Congress as of the date of the enactment of this Act that will no longer be required to be submitted to Congress as of November 25, 2017.
							
								(2)
 For each such report, a citation to the provision of law under which the report is or was required to be submitted.
							
						1062.
						Reports on programs managed under alternative compensatory control measures in the Department of
			 Defense
						
							(a)
							In general
 Chapter 2 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									119a.
									Programs managed under alternative compensatory control measures: congressional oversight
									
										(a)
										Annual report on current programs under AACMS
										
											(1)
											In general
 Not later than March 1 each year, the Secretary of Defense shall submit to the congressional defense committees a report on the programs being managed under alternative compensatory control measures in the Department of Defense.
										
											(2)
											Elements
 Each report under paragraph (1) shall set forth the following:  (A) The total amount requested for programs being managed under alternative compensatory control measures in the Department in the budget of the President under section 1105 of title 31 for the fiscal year beginning in the fiscal year in which such report is submitted.
											
												(B)
 For each program in that budget that is a program being managed under alternative compensatory control measures in the Department—
												
													(i)
 a brief description of the program;  (ii) a brief discussion of the major milestones established for the program;
												
													(iii)
 the actual cost of the program for each fiscal year during which the program has been conducted before the fiscal year during which that budget is submitted; and
												
													(iv)
 the estimated total cost of the program and the estimated cost of the program for—  (I) the current fiscal year;
													
														(II)
 the fiscal year for which that budget is submitted; and  (III) each of the four succeeding fiscal years during which the program is expected to be conducted.
													
											(3)
											Elements on programs covered by multiyear budgeting
 In the case of a report under paragraph (1) submitted in a year during which the budget of the President for the fiscal year concerned does not, because of multiyear budgeting for the Department, include a full budget request for the Department, the report required by paragraph (1) shall set forth—
											
												(A)
 the total amount already appropriated for the next fiscal year for programs being managed under alternative compensatory control measures in the Department, and any additional amount requested in that budget for such programs for such fiscal year; and
											
												(B)
 for each program that is a program being managed under alternative compensatory control measures in the Department, the information specified in paragraph (2)(B).
											
										(b)
										Annual report on new programs under AACMS
										
											(1)
											In general
 Not later than February 1 each year, the Secretary shall submit to the congressional defense committees a report that, with respect to each new program being managed under alternative compensatory control measures in the Department, provides—
											
												(A)
 notice of the designation of the program as a program being managed under alternative compensatory control measures in the Department; and
											
												(B)
 a justification for such designation.  (2) Additional elements A report under paragraph (1) with respect to a program shall include—
											
												(A)
 the current estimate of the total program cost for the program; and  (B) an identification of existing programs or technologies that are similar to the technology, or that have a mission similar to the mission, of the program that is the subject of the report.
											
											(3)
											New program being managed under alternative compensatory control measures defined
 In this subsection, the term new program being managed under alternative compensatory control measures means a program in the Department that has not previously been covered by a report under this subsection.
										
										(c)
										Report on change in classification or declassification of programs
										
											(1)
											In general
 Whenever a change in the classification of a program being managed under alternative compensatory control measures in the Department is planned to be made, or whenever classified information concerning a program being managed under alternative compensatory control measures in the Department is to be declassified and made public, the Secretary shall submit to the congressional defense committees a report containing a description of the proposed change, the reasons for the proposed change, and notice of any public announcement planned to be made with respect to the proposed change.
										
											(2)
											Deadline for report
 Except as provided in paragraph (3), a report required by paragraph (1) shall be submitted not less than 14 days before the date on which the proposed change or public announcement concerned is to occur.
										
											(3)
											Exception
 If the Secretary determines that because of exceptional circumstances the requirement in paragraph (2) cannot be met with respect to a proposed change or public announcement concerning a program covered by paragraph (1), the Secretary may submit the report required by that paragraph regarding the proposed change or public announcement at any time before the proposed change or public announcement is made, and shall include in the report an explanation of the exceptional circumstances.
										
										(d)
										Modification of criteria or policy for designating programs under accms
 Whenever there is a modification or termination of the policy or criteria used for designating a program as a program being managed under alternative compensatory control measures in the Department, the Secretary shall promptly notify the congressional defense committees of such modification or termination. Any such notification shall contain the reasons for the modification or termination and, in the case of a modification, the provisions of the policy or criteria as modified.
									
										(e)
										Waiver
										
											(1)
											In general
 The Secretary may waive any requirement in subsection (a), (b), or (c) that certain information be included in a report under such subsection if the Secretary determines that inclusion of that information in the report would adversely affect the national security. Any such waiver shall be made on a case-by-case basis.
										
											(2)
											Notice to Congress
 If the Secretary exercises the authority in paragraph (1), the Secretary shall provide the information described in the applicable subsection with respect to the program concerned, and the justification for the waiver, jointly to the chairman and ranking minority member of each of the congressional defense committees.
										
										(f)
										Limitation on initiation of programs under accms
										
											(1)
											Notice and wait
 Except as provided in paragraph (2), a program to be managed under alternative compensatory control measures in the Department may not be initiated until—
											
												(A)
 the congressional defense committees are notified of the program; and  (B) a period of 30 days elapses after such notification is received.
											
											(2)
											Exception
 If the Secretary determines that waiting for the regular notification process before initiating a program as described in paragraph (1) would cause exceptionally grave damage to the national security, the Secretary may begin a program to be managed under alternative compensatory control measures in the Department before such waiting period elapses. The Secretary shall notify the congressional defense committees within 10 days of initiating a program under this paragraph, including a justification for the determination of the Secretary that waiting for the regular notification process would cause exceptionally grave damage to the national security.
										.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of chapter 2 of such title is amended by adding at the end the following new item:
							
								
									119a. Programs managed under alternative compensatory control measures: congressional oversight.
								
								.
						
						1063.
						Matters for inclusion in report on designation of countries for which rewards may be paid under
			 Department of Defense rewards program
 Section 127b(h) of title 10, United States Code, is amended—  (1) in paragraph (2), by inserting and justification after reason; and
						
							(2)
 by amending paragraph (3) to read as follows:   (3) An estimate of the amount or value of the rewards to be paid as monetary payment or payment-in-kind under this section.
								.
						
						1064.
						Annual reports on unfunded priorities of the Armed Forces and the combatant commands and annual
			 report on combatant command requirements
						
							(a)
							Annual reports required
							
								(1)
								In general
 Chapter 9 of title 10, United States Code, is amended by inserting after section 222 the following new section:
								
									
										222a.
										Unfunded priorities of the armed forces and combatant commands: annual report
										
											(a)
											Annual report
 Not later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, each officer specified in subsection (b) shall submit to the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, and to the congressional defense committees, a report on the unfunded priorities of the armed force or forces or combatant command under the jurisdiction or command of such officer.
										
											(b)
											Officers
 The officers specified in this subsection are the following:  (1) The Chief of Staff of the Army.
											
												(2)
 The Chief of Naval Operations.  (3) The Chief of Staff of the Air Force.
											
												(4)
 The Commandant of the Marine Corps.  (5) The commanders of the combatant commands established under section 161 of this title.
											
											(c)
											Elements
											
												(1)
												In general
 Each report under this subsection shall specify, for each unfunded priority covered by such report, the following:
												
													(A)
 A summary description of such priority, including the objectives to be achieved if such priority is funded (whether in whole or in part).
												
													(B)
 The additional amount of funds recommended in connection with the objectives under subparagraph (A).
												
													(C)
 Account information with respect to such priority, including the following (as applicable):  (i) Line Item Number (LIN) for applicable procurement accounts.
													
														(ii)
 Program Element (PE) number for applicable research, development, test, and evaluation accounts.  (iii) Sub-activity group (SAG) for applicable operation and maintenance accounts.
													
												(2)
												Prioritization of priorities
 Each report shall present the unfunded priorities covered by such report in order of urgency of priority.
											
											(d)
											Unfunded priority defined
 In this section, the term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement that—  (1) is not funded in the budget of the President for the fiscal year as submitted to Congress pursuant to section 1105 of title 31;
											
												(2)
 is necessary to fulfill a requirement associated with an operational or contingency plan of a combatant command or other validated requirement; and
											
												(3)
 would have been recommended for funding through the budget referred to in paragraph (1) by the officer submitting the report required by subsection (a) in connection with the budget if—
												
													(A)
 additional resources been available for the budget to fund the program, activity, or mission requirement; or
												
													(B)
 the program, activity, or mission requirement has emerged since the budget was formulated. .  (2) Clerical amendment The table of sections at the beginning of chapter 9 of such title is amended by inserting after the item relating to section 222 the following new item:
								
									
										222a. Unfunded priorities of the armed forces and combatant commands: annual report.
									
									.
							
							(b)
							Repeal of superseded provision
 Section 1003 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 113–239; 126 Stat. 1903) is repealed.
						
							(c)
							Submittal of annual report on combatant command requirements
 Section 153(c)(1) of title 10, United States Code, is amended by striking At or about the time that the budget is submitted to Congress for a fiscal year under section 1105(a) of title 31 and inserting Not later than 25 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31.
						
						1065.
						Management and reviews of electromagnetic spectrum
						
							(a)
							Management and reviews
							
								(1)
								In general
 Section 488 of title 10, United States Code, is amended to read as follows:   488. Management and review of electromagnetic spectrum  (a) Organization The Secretary of Defense shall—
											
												(1)
 ensure the effective organization and management of the electromagnetic spectrum used by the Department of Defense; and
											
												(2)
 establish an enduring review and evaluation process that—  (A) considers all requirements relating to such spectrum; and
												
													(B)
 ensures that all users of such spectrum, regardless of the classification of such uses, are involved in the decision-making process of the Department concerning the potential sharing, reassigning, or reallocating of such spectrum, or the relocation of the uses by the Department of such spectrum.
												
											(b)
											Reports
											(1)
 From time to time as the Secretary and the Chairman of the Joint Chiefs of Staff determine useful for the effective oversight of the access by the Department to electromagnetic spectrum, but not less frequently than every two years, the Secretary and the Chairman shall jointly submit to the congressional defense committees a report on national policy plans regarding implications for such access in bands identified for study for potential reallocation, or under consideration for potential reallocation, by the Policy and Plans Steering Group established by the National Telecommunications and Information Administration.
											
												(2)
 Each report under paragraph (1) shall address, with respect to the electromagnetic spectrum used by the Department that is covered by the report, the implications to the missions of the Department resulting from sharing, reassigning, or reallocating the spectrum, or relocating the uses by the Department of such spectrum, if the Secretary and the Chairman jointly determine that such sharing, reassigning, reallocating, or relocation—
												
													(A)
 would potentially create a loss of essential military capability to the missions of the Department, as determined under feasibility assessments to ensure comparable capability; or
												
													(B)
 would not likely be possible within the 10-year period beginning on the date of the report. .  (2) Clerical amendment The table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 488 and inserting the following new item:
								
									
										488. Management and review of electromagnetic spectrum.
									
									.
							
							(b)
							Issuance of instruction or directive
 The Secretary of Defense shall—  (1) not later than 180 days after the date of the enactment of this Act, issue a Department of Defense Instruction or a Department of Defense Directive to carry out section 488(a) of title 10, United States Code, as amended by subsection (a); and
							
								(2)
 upon the date of the issuance of the instruction or directive issued under paragraph (1), submit to the congressional defense committees such instruction or directive.
							
							(c)
							Initial review
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees a report described in section 488(b) of title 10, United States Code, as amended by subsection (a), with respect to—
							
								(1)
 the plan by the National Telecommunications and Information Administration titled Sixth Interim Progress Report on the Ten-Year Plan and Timetable issued in June 2016; and  (2) the seventh such interim progress report issued (or to be issued) by the National Telecommunications and Information Administration.
							
						1066.
						Requirement for notice and reporting to Committees on Armed Services on certain expenditures of
			 funds by Defense Intelligence Agency
 Section 105(c) of the National Security Act of 1947 (50 U.S.C. 3038(c)) is amended by inserting , the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives after committees each place it appears.
					
						1067.
						Congressional notification of biological select agent and toxin theft, loss, or release involving
			 the Department of Defense
						
							(a)
							Notification requirement
 Not later than 15 days after notice of any theft, loss, or release of a biological select agent or toxin involving the Department of Defense is provided to the Centers for Disease Control and Prevention or the Animal and Plant Health Inspection Service, as specified by section 331.19 of part 7 of the Code of Federal Regulations, the Secretary of Defense shall provide to the congressional defense committees notice of such theft, loss, or release.
						
							(b)
							Elements
 Notice of a theft, loss, or release of a biological select agent or toxin under subsection (a) shall include each of the following:
							
								(1)
 The name of the agent or toxin and any identifying information, including the strain or other relevant characterization information.
							
								(2)
 An estimate of the quantity of the agent or toxin stolen, lost, or released.  (3) The location or facility from which the theft, loss, or release occurred.
							
								(4)
 In the case of a release, any hazards posed by the release and the number of individuals potentially exposed to the agent or toxin.
							
								(5)
 Actions taken to respond to the theft, loss, or release.  1068. Report on service-provided support and enabling capabilities to United States special operations forces  (a) Report required Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a written report on service-common support and enabling capabilities contributed from each of the military services to special operations forces. Such report shall include each of the following:
							
								(1)
 A definition of the terms service-common and special operations-peculiar.  (2) A description of the factors and process used by the Department of Defense to determine whether combat support, combat service support, base operating support, and enabling capabilities are service-common or special operations-peculiar.
							
								(3)
 A detailed accounting of the resources allocated by each military service to provide combat support, combat service support, base operating support, and enabling capabilities for special operations forces.
							
								(4)
 An identification of any change in the level or type of service-common support and enabling capabilities provided by each of the military services to special operations forces in the current fiscal year when compared to the preceding fiscal year, including the rationale for any such change and any mitigating actions.
							
								(5)
 An assessment of the specific effects that the budget request for the current fiscal year and any anticipated future manpower and force structure changes are likely to have on the ability of each of the military services to provide service-common support and enabling capabilities to special operations forces.
							
								(6)
 Any other matters the Secretary determines relevant.  (b) Annual updates For each of fiscal years 2018 through 2020, at the same time the Secretary of Defense submits to Congress the budget request for such fiscal year, the Secretary shall submit to the congressional defense committees an update to the report required under subsection (a).
						
							(c)
							Form of report
 The report required under subsection (a) and each update provided under subsection (b) shall be submitted in unclassified form, but may contain a classified annex.
						
						1069.
						Report on citizen security responsibilities in the Northern Triangle of Central America
						
							(a)
							In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly prepare and submit to the appropriate congressional committees a report on military units that have been assigned to policing or citizen security responsibilities in Guatemala, Honduras, and El Salvador.
						
							(b)
							Matters to be included
 The report required by subsection (a) shall include each of the following:  (1) The following information, as of the date of the enactment of this Act, with respect to military units assigned to policing or citizen security responsibilities in each of Guatemala, Honduras, and El Salvador:
								
									(A)
 The proportion of individuals in each such country’s military who participate in policing or citizen security activities relative to the total number of individuals in that country’s military.
								
									(B)
 Of the military units assigned to policing or citizen security responsibilities, the types of units conducting police activities.
								
									(C)
 The role of the Department of Defense and the Department of State in training individuals for purposes of participation in such military units.
								
									(D)
 The number of individuals who participated in such military units who received training by the Department of Defense, and the types of training they received.
								
								(2)
 Any other information that the Secretary of Defense or the Secretary of State determines to be necessary to help better understand the relationships of the militaries of Guatemala, Honduras, and El Salvador to public security in such countries.
							
								(3)
 A description of the plan of the United States to assist the militaries of Guatemala, Honduras, and El Salvador to carry out their responsibilities in a manner that adheres to democratic principles.
							
							(c)
							Form
 The report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
						
							(d)
							Public availability
 The unclassified matter of the report required by subsection (a) shall be posted on a publicly available Internet website of the Department of Defense and a publicly available Internet website of the Department of State.
						
							(e)
							Appropriate congressional committees
 In this section, the term appropriate congressional committees means the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate.
						
						1070.
						Report on counterproliferation activities and programs
						
							(a)
							In general
 Not later than July 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report on the counterproliferation activities and programs of the Department of Defense.
						
							(b)
							Matters included
 The report required under subsection (a) shall include each of the following:  (1) A complete list and assessment of existing and proposed capabilities and technologies for support of United States nonproliferation policy and counterproliferation policy, with regard to—
								
									(A)
 interdiction;  (B) elimination;
								
									(C)
 threat reduction cooperation;  (D) passive defenses;
								
									(E)
 security cooperation and partner activities;  (F) offensive operations;
								
									(G)
 active defenses; and  (H) weapons of mass destruction consequence management.
								
								(2)
 For the existing and proposed capabilities and technologies identified under paragraph (1), an identification of goals, a description of ongoing efforts, and recommendations for further enhancements.
							
								(3)
 A complete description of requirements and priorities for the development and deployment of highly effective capabilities and technologies, including identifying areas for capability enhancement and deficiencies in existing capabilities and technologies.
							
								(4)
 A comprehensive discussion of the near-term, mid-term, and long-term programmatic options for meeting requirements and eliminating deficiencies, including the annual funding requirements and completion dates established for each such option.
							
								(5)
 An outline of interagency activities and initiatives.  (6) Any other matters the Secretary considers appropriate.
							
							(c)
							Forms of report
 The report under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
						
						1071.
						Report on testing and integration of minehunting sonar systems to improve Littoral Combat Ship
			 minehunting capabilities
						
							(a)
							Report to congress
 Not later than April 1, 2018, the Secretary of the Navy shall submit to the congressional defense committees a report that contains the findings of an assessment of all operational minehunting Synthetic Aperture Sonar (hereinafter referred to as SAS) technologies suitable to meet the requirements for use on the Littoral Combat Ship Mine Countermeasures Mission Package.
						
							(b)
							Elements
 The report required by subsection (a) shall include—  (1) an explanation of the future acquisition strategy for the minehunting mission package;
							
								(2)
 specific details regarding the capabilities of all in-production SAS systems available for integration into the Littoral Combat Ship Mine Countermeasure Mission Package;
							
								(3)
 an assessment of key performance parameters for the Littoral Combat Ship Mine Countermeasures Mission Package with each of the assessed SAS technologies; and
							
								(4)
 a review of the Department of the Navy’s efforts to evaluate SAS technologies in operation with allied Navies for future use on the Littoral Combat Ship Mine Countermeasures Mission Package.
							
							(c)
							System testing
 The Secretary of the Navy is encouraged to perform at-sea testing and experimentation of sonar systems in order to provide data in support of the assessment required by subsection (a).
						
						1072.
						Quarterly reports on parachute jumps conducted at Fort Bragg and Pope Army Airfield and Air Force
			 support for such jumps
 For the period beginning on January 31, 2017, and ending on January 31, 2018, the Secretary of the Air Force and the Secretary of the Army shall jointly submit to the Committees on Armed Services of the House of Representatives and the Senate quarterly reports on the parachute drop requirements for the XVIII Airborne Corps, the 82nd Airborne Division, and the United States Army Special Operations Command. Each such report shall include, for the calendar quarter covered by the report—
						
							(1)
 the total parachute drop requirement, by month;  (2) the total parachute drops requested, by month;
						
							(3)
 the total parachute drops for which the Secretary of the Air Force entered into a contract, by month;
						
							(4)
 the total parachute drops executed by non-Air Force entities pursuant to contracts, by month;  (5) the total parachute drops executed by the Air Force, by month;
						
							(6)
 if the total parachute drop requirement was not fulfilled for the quarter, the reasons why such requirement was not fulfilled and the assessment of the Secretary of the Army of any effects on Army readiness caused by the unfulfilled portion of the requirement; and
						
							(7)
 any other clarifying information, as appropriate, the Secretaries determine the Committees would need to understand important aspects of the Air Force implementing off-site airlift support for XVIII Airborne Corps, the 82nd Airborne Division, and the United States Army Special Operations Command, and the ability of the Air Force to meet the training requirements of the Army and the United States Special Operations Command.
						
						1073.
						Study on military helicopter noise
						
							(a)
							In general
 The Secretary of Defense, in coordination with the Administrator of the Federal Aviation Administration, shall—
							
								(1)
 conduct a study on the effects of military helicopter noise on National Capital Region communities and individuals; and
							
								(2)
 develop recommendations for the reduction of the effects of military helicopter noise on individuals, structures, and property values in the National Capital Region.
							
							(b)
							Focus
 In conducting the study under subsection (a), the Secretary and the Administrator shall focus on air traffic control, airspace design, airspace management, and types of aircraft to address helicopter noise problems and shall take into account the needs of law enforcement, emergency, and military operations.
						
							(c)
							Consideration of Views
 In conducting the study under subsection (a), the Secretary shall consider the views of representatives of—
							
								(1)
 members of the Armed Forces;  (2) law enforcement agencies;
							
								(3)
 community stakeholders, including residents and local government officials; and  (4) organizations with an interest in reducing military helicopter noise.
							
							(d)
							Report
							
								(1)
								In general
 Not later than 90 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted under subsection (a).
							
								(2)
								Availability to the public
 The Secretary shall make the report required under paragraph (1) publicly available.  1074. Independent review of United States military strategy and force posture in the United States Pacific Command area of responsibility  (a) Independent review  (1) In general In fiscal year 2018, the Secretary of Defense shall commission an independent review of United States policy in the Indo-Asia-Pacific region, with a focus on issues expected to be critical during the ten-year period beginning on the date of such review, including the national security interests and military strategy of the United States in the Indo-Asia-Pacific region.
							
								(2)
								Conduct of review
 The review conducted pursuant to paragraph (1) shall be conducted by an independent organization that has—
								
									(A)
 recognized credentials and expertise in national security and military affairs; and  (B) access to policy experts throughout the United States and from the Indo-Asia-Pacific region.
								
								(3)
								Elements
 Each review conducted pursuant to paragraph (1) shall include the following elements:  (A) An assessment of the risks to United States national security interests in the United States Pacific Command area of responsibility during the ten-year period beginning on the date of such review as a result of changes in the security environment.
								
									(B)
 An assessment of the current and planned United States force posture adjustments with respect to the Indo-Asia-Pacific region.
								
									(C)
 An evaluation of any key capability gaps and shortfalls of the United States in the Indo-Asia-Pacific region, including undersea warfare (including submarines), naval and maritime, ballistic missile defense, cyber, munitions, anti-access area denial, land-force power projection, and intelligence, surveillance, and reconnaissance capabilities.
								
									(D)
 An analysis of the willingness and capacity of allies, partners, and regional organizations to contribute to the security and stability of the Indo-Asia-Pacific region, including potential required adjustments to United States military strategy based on that analysis.
								
									(E)
 An evaluation of theater security cooperation efforts of the United States Pacific Command in the context of current and projected threats, and desired capabilities and priorities of the United States and its allies and partners.
								
									(F)
 An evaluation of the seams between United States Pacific Command and adjacent geographic combatant commands, including an appraisal of the Arctic ambitions of actors in the Indo-Asia-Pacific region in the context of current and projected capabilities, and recommendations to mitigate the effects of those seams.
								
									(G)
 The views of noted policy leaders and regional experts, including military commanders, in the Indo-Asia-Pacific region.
								
							(b)
							Report
							
								(1)
								Submittal to Secretary of Defense
 Not later than 180 days after commencing the review under subsection (a), the independent organization conducting the review shall submit to the Secretary of Defense a report containing the findings of the review. The report shall be submitted in unclassified form, but may contain an classified annex.
							
								(2)
								Submittal to Congress
 Not later than 90 days after the date of receipt of a report required by paragraph (1), the Secretary shall submit to the congressional defense committees the report, together with any comments on the report that the Secretary considers appropriate.
							
						1075.
						Assessment of the joint ground forces of the Armed Forces
						
							(a)
							In general
 The Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Chief of Staff of the Army, and the Commandant of the Marine Corps, shall provide for and oversee an assessment of the joint ground forces of the Armed Forces.
						
							(b)
							Report
 Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment described in subsection (a). The report shall include the following:
							
								(1)
 A description of any gaps in the capabilities and capacities of the joint ground forces that threaten the successful execution of decisive operational maneuver by the joint ground forces.
							
								(2)
 Recommendations for actions to be taken to eliminate or otherwise address such gaps in capabilities or capacities.
							
								(3)
 An assessment by each of the Chief of Staff of the Army and the Commandant of the Marine Corps of any specific gaps in the capability and capacity of the Army and Marine Corps, respectively, that threaten the successful execution of decisive operational maneuver.
							
					G
					Other Matters
					
						1081.
						Technical and clerical amendments
						
							(a)
							Title 10, United States Code
 Title 10, United States Code, is amended as follows:  (1) Section 130h is amended by striking subsection (a) and (b) both places it appears and inserting subsections (a) and (b).
							
								(2)
 Section 187(a)(2)(C) is amended by striking Acquisition, Logistics, and Technology and inserting Acquisition, Technology, and Logistics.  (3) Section 196(c)(1)(A)(ii) is amended by striking section 139(i) and inserting section 139(j).
							
								(4)
 Subsection (b)(1)(B) of section 1415 is amended by adding a period at the end of clause (ii).  (5) Section 1705(g)(1) is amended by striking of of and inserting of.
							
								(6)
 Section 2222 is amended—  (A) in subsection (d)(1)(B), by inserting to before eliminate;
								
									(B)
 in subsection (g)(1)(E), by inserting the system before is in compliance; and  (C) in subsection (i)(5), by striking program in the heading.
								
								(7)
 Subsection (d) of section 2431b is amended to read as follows:   (d) Definitions  (1) Concurrency The term concurrency means, with respect to an acquisition strategy, the combination or overlap of program phases or activities.
										
											(2)
											Major defense acquisition program and major system
 The terms major defense acquisition program and major system have the meanings provided in section 2431a of this title. .  (b) Amendments related to elimination of title 50 appendix  (1) Military Selective Service Act citation changes  (A) Title 10, United States Code Title 10, United States Code, is amended as follows:
									
										(i)
 Section 101(d)(6)(B)(v) is amended by striking (50 U.S.C. App. 460(b)(2)) and inserting (50 U.S.C. 3809(b)(2)).  (ii) Section 513(c) is amended—
										
											(I)
 by striking (50 U.S.C. App. 451 et seq.) and inserting (50 U.S.C. 3801 et seq.); and  (II) by inserting (50 U.S.C. 3806(c)(2)(A)) after of that Act.
										
										(iii)
 Section 523(b)(7) is amended by striking (50 U.S.C. App. 460(b)(2)) and inserting (50 U.S.C. 3809(b)(2)).  (iv) Section 651(a) is amended by striking (50 and all that follows through shall serve and inserting (50 U.S.C. 3806(d)(1)).
									
										(v)
 Section 671(c)(1) is amended by striking (50 U.S.C. App. 454(a)) and inserting (50 U.S.C. 3803(a)).  (vi) Section 1475(a)(5)(B) is amended by striking (50 U.S.C. App. 451 et seq.) and inserting (50 U.S.C. 3801 et seq.).
									
										(vii)
 Section 12103 is amended—  (I) in subsections (b) and (d), by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.); and
										
											(II)
 in subsection (d), by striking section 6(c)(2)(A)(ii) and (iii) of such Act and inserting clauses (ii) and (iii) of section 6(c)(2)(A) of such Act (50 U.S.C. 3806(c)(2)(A)).  (viii) Section 12104(a) is amended by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.).
									
										(ix)
 Section 12208(a) is amended by striking (50 U.S.C. App. 451 et seq.) both places it appears and inserting (50 U.S.C. 3801 et seq.).  (B) Title 37, United States Code Section 209(a)(1) of title 37, United States Code, is amended by striking (50 U.S.C. App. 456(d)(1)) and inserting (50 U.S.C. 3806(d)(1)).
								
								(2)
								Servicemembers Civil Relief Act citation changes
 Title 10, United States Code, is amended as follows:  (A) Section 987 is amended—
									
										(i)
 in subsection (e)(2), by inserting (50 U.S.C. 3901 et seq.) before the semicolon; and  (ii) in subsection (g), by striking (50 U.S.C. App. 527) and inserting (50 U.S.C. 3937).
									
									(B)
 Section 1408(b)(1)(D) is amended by striking (50 U.S.C. App. 501 et seq.) and inserting (50 U.S.C. 3901 et seq.).  (3) Export Administration Act of 1979 citation changes Title 10, United States Code, is amended as follows:
								
									(A)
 Section 130(a) is amended by striking (50 U.S.C. App. 2401–2420) and inserting (50 U.S.C. 4601 et seq.).  (B) Section 2249a(a)(1) is amended by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)).
								
									(C)
 Section 2327 is amended—  (i) in subsection (a), by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)); and
									
										(ii)
 in subsection (b)(2), by striking (50 U.S.C. App. 2405(j)(1)(A)) and inserting (50 U.S.C. 4605(j)(1)(A)).  (D) Section 2410i(a) is amended by striking (50 U.S.C. App. 2402(5)(A)) and inserting (50 U.S.C. 4602(5)(A)).
								
									(E)
 Section 7430(e) is amended by striking (50 U.S.C. App. 2401 et seq.) and inserting (50 U.S.C. 4601 et seq.).  (4) Defense Production Act of 1950 citation changes Title 10, United States Code, is amended as follows:
								
									(A)
 Section 139c is amended—  (i) in subsection (b)—
										
											(I)
 in paragraph (11), by striking (50 U.S.C. App. 2171) and inserting (50 U.S.C. 4567); and  (II) in paragraph (12)—
											
												(aa)
 by striking (50 U.S.C. App. 2062(b)) and inserting (50 U.S.C. 4502(b)); and  (bb) by striking (50 U.S.C. App. 2061 et seq.) and inserting (50 U.S.C. 4501 et seq.); and
											
										(ii)
 in subsection (c), by striking (50 U.S.C. App. 2170(k)) and inserting (50 U.S.C. 4565(k)).  (B) Section 2537(c) is amended by striking (50 U.S.C. App. 2170(a)) and inserting (50 U.S.C. 4565(a)).
								
									(C)
 Section 9511(6) is amended by striking (50 U.S.C. App. 2071) and inserting (50 U.S.C. 4511).  (D) Section 9512(e) is amended by striking (50 U.S.C. App. 2071) and inserting (50 U.S.C. 4511).
								
								(5)
								Merchant Ship Sales Act of 1946 citation changes
 Section 2218 of title 10, United States Code, is amended—  (A) in subsection (c)(1)(E), by striking (50 U.S.C. App. 1744) and inserting (50 U.S.C. 4405); and
								
									(B)
 in subsection (k)(3)(B), by striking (50 U.S.C. App. 1744) and inserting (50 U.S.C. 4405).  (c) National Defense Authorization Act for Fiscal Year 2016 Effective as of November 25, 2015, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended as follows:
							
								(1)
 Section 563(a) is amended by striking Section 5(c)(5) and inserting Section 5(c)(2).  (2) Section 804(d)(3) is amended by inserting within 5 business days after such transfer before the period at the end of the first sentence.
							
								(3)
 Section 809(e)(2)(A) is amended by striking repealed and inserting rescinded.  (4) Section 883(a)(2) is amended by striking such chapter and inserting chapter 131 of such title.
							
								(5)
 Section 883 is amended by adding at the end the following new subsection:   (f) Conforming amendments  (1) Effective on the effective date specified in subsection (a)(1) of section 901 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462; 10 U.S.C. 132a note), section 2222 of title 10, United States Code, is amended—
											
												(A) 
 by striking Deputy Chief Management Officer of the Department of Defense each place it appears in subsections (c)(2), (e)(1), (g)(2)(A), (g)(2)(B)(ii), and (i)(5)(B) and inserting Under Secretary of Defense for Business Management and Information; and
											
												(B)
 by striking Deputy Chief Management Officer in subsection (f)(1) and inserting Under Secretary of Defense for Business Management and Information.  (2) The second paragraph (3) of section 901(k) of such Act (Public Law 113–291; 128 Stat. 3468; 10 U.S.C. 2222 note) is repealed.
										.
							
								(6)
 Section 1079(a) is amended to read as follows:   (a) Annual report on prizes for advanced technology achievements Section 2374a of title 10, United States Code, is amended—
										
											(1)
 by striking subsection (f); and  (2) by redesignating subsection (g) as subsection (f).
										.
							
								(7)
 Section 1086(f)(11)(A) is amended by striking Not later than\ one year and inserting Not later than one year.  (d) Coordination with other amendments made by this act For purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.
						
						1082.
						Increase in maximum amount available for equipment, services, and supplies provided for
			 humanitarian demining assistance
 Section 407(c)(3) of title 10, United States Code, is amended by striking $10,000,000 and inserting $15,000,000.  1083. Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement  (a) Liquidation of unpaid credits Section 2345 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								
									(c)
									(1)
 Any credits of the United States accrued as a result of the provision of logistic support, supplies, and services under the authority of this subchapter that remain unliquidated more than 18 months after the date of delivery of the logistic support, supplies, or services may, at the option of the Secretary of Defense, with the concurrence of the Secretary of State, be liquidated by offsetting the credits against any amount owed by the Department of Defense, pursuant to a transaction or transactions concluded under the authority of this subchapter, to the government or international organization to which the logistic support, supplies, or services were provided by the United States.
									
										(2)
 The amount of any credits offset pursuant to paragraph (1) shall be credited as specified in section 2346 of this title as if it were a receipt of the United States.
									.
						
							(b)
							Effective date
 Subsection (c) of section 2345 of title 10, United States Code, as added by subsection (a), shall apply with respect to credits accrued by the United States that—
							
								(1)
 were accrued prior to, and remain unpaid as of, the date of the enactment of this Act; or  (2) are accrued after the date of the enactment of this Act.
							
						1084.
						Modification of requirements relating to management of military technicians
						
							(a)
							Conversion of certain military technician (dual status) positions
 Subsection (a) of section 1053 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 981; 10 U.S.C. 10216 note) is amended—
							
								(1)
 by striking paragraph (1) and inserting the following new paragraph (1):   (1) In general By not later than October 1, 2017, the Secretary of Defense shall convert not fewer than 20 percent of all military technician positions to positions filled by individuals who are employed under section 3101 of title 5, United States Code, or section 1601 of title 10, United States Code, and are not military technicians. The positions to be converted are described in paragraph (2).
									; 
							
								(2)
 in paragraph (2), by striking in the report and all that follows and inserting by the Army Reserve, the Air Force Reserve, the National Guard Bureau, State adjutants general, and the Secretary of Defense in the course of reviewing all military technician positions for purposes of implementing this section.; and
							
								(3)
 in paragraph (3), by striking may fill and inserting shall fill.  (b) Conversion of Army Reserve, Air Force Reserve, and National Guard Non-dual status positions Subsection (e) of section 10217 of title 10, United States Code, is amended is amended to read as follows:
							
								
									(e)
									Conversion of positions
									(1)
 No individual may be newly hired or employed, or rehired or reemployed, as a non-dual status technician for purposes of this section after September 30, 2017.
									
										(2)
 By not later than October 1, 2017, the Secretary of Defense shall convert all non-dual status technicians to positions filled by individuals who are employed under section 3101 of title 5 or section 1601 of this title and are not military technicians.
									
										(3)
 In the case of a position converted under paragraph (2) for which there is an incumbent employee on October 1, 2017, the Secretary shall fill that position, as converted, with the incumbent employee without regard to any requirement concerning competition or competitive hiring procedures.
									
										(4)
 Any individual newly hired or employed, or rehired or employed, to a position required to be filled by reason of paragraph (1) shall an individual employed in such position under section 3101 of title 5 or section 1601 of this title.
									.
						
							(c)
							Report on conversion of military technician positions to personnel performing active Guard and
			 Reserve duty
							
								(1)
								In general
 Not later than March 1, 2017, the Secretary of Defense, shall in consultation with the Chief of the National Guard Bureau, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the feasibility and advisability of converting any remaining military technicians (dual status) to personnel performing active Guard and Reserve duty under section 328 of title 32, United States Code, or other applicable provisions of law. The report shall include the following:
								
									(A)
 An analysis of the fully-burdened costs of the conversion taking into account the new modernized military retirement system.
								
									(B)
 An assessment of the ratio of members of the Armed Forces performing active Guard and Reserve duty and civilian employees of the Department of Defense under title 5, United States Code, required to best contribute to the readiness of the National Guard and the Reserves.
								
								(2)
								Active Guard and Reserve duty defined
 In this subsection, the term active Guard and Reserve duty has the meaning given that term in section 101(d)(6) of title 10, United States Code.  1085. Streamlining of the National Security Council  (a) In general Section 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended to read as follows:
							
								
									101.
									National Security Council
									
										(a)
										National Security Council
 There is a council known as the National Security Council (in this section referred to as the Council).
									
										(b)
										Functions
 Consistent with the direction of the President, the functions of the Council shall be to—  (1) advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security so as to enable the Armed Forces and the other departments and agencies of the United States Government to cooperate more effectively in matters involving the national security;
										
											(2)
 assess and appraise the objectives, commitments, and risks of the United States in relation to the actual and potential military power of the United States, and make recommendations thereon to the President; and
										
											(3)
 make recommendations to the President concerning policies on matters of common interest to the departments and agencies of the United States Government concerned with the national security.
										
										(c)
										Membership
										
											(1)
											In general
 The Council consists of the President, the Vice President, the Secretary of State, the Secretary of Defense, the Secretary of Energy, and such other officers of the United States Government as the President may designate.
										
											(2)
											Attendance and participation in meetings
 The President may designate such other officers of the United States Government as the President considers appropriate, including the Director of National Intelligence, the Director of National Drug Control Policy, and the Chairman of the Joint Chiefs of Staff, to attend and participate in meetings of the Council.
										
										(d)
										Presiding officers
 At meetings of the Council, the President shall preside or, in the absence of the President, a member of the Council designated by the President shall preside.
									
										(e)
										Staff
										
											(1)
											In general
 The Council shall have a staff headed by a civilian executive secretary appointed by the President.  (2) Staff Consistent with the direction of the President and subject to paragraph (3), the executive secretary may, subject to the civil service laws and chapter 51 and subchapter III of chapter 53 of title 5, United States Code, appoint and fix the compensation of such personnel as may be necessary to perform such duties as may be prescribed by the President in connection with performance of the functions of the Council.
										
											(3)
											Number of professional staff
 The professional staff for which this subsection provides shall not exceed 200 persons, including persons employed by, assigned to, detailed to, under contract to serve on, or otherwise serving or affiliated with the staff. The limitation in this paragraph does not apply to personnel serving substantially in support or administrative positions.
										
										(f)
										Special Advisor to the President on International Religious Freedom
 It is the sense of Congress that there should be within the staff of the Council a Special Adviser to the President on International Religious Freedom, whose position should be comparable to that of a director within the Executive Office of the President. The Special Adviser should serve as a resource for executive branch officials, compiling and maintaining information on the facts and circumstances of violations of religious freedom (as defined in section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)), and making policy recommendations. The Special Adviser should serve as liaison with the Ambassador at Large for International Religious Freedom, the United States Commission on International Religious Freedom, Congress and, as advisable, religious nongovernmental organizations.
									.
						
							(b)
							Effective date of limitation on number of professional staff
 The limitation on the number of professional staff of the National Security Council specified in subsection (e)(3) of section 101 of the National Security Act of 1947, as amended by subsection (a) of this section, shall take effect on the date that is 18 months after the date of the enactment of this Act.
						
						1086.
						National biodefense strategy
						
							(a)
							Strategy and implementation plan required
 The Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall jointly develop a national biodefense strategy and associated implementation plan, which shall include a review and assessment of biodefense policies, practices, programs and initiatives. Such Secretaries shall review and, as appropriate, revise the strategy biennially.
						
							(b)
							Elements
 The strategy and associated implementation plan required under subsection (a) shall include each of the following:
							
								(1)
 An inventory and assessment of all existing strategies, plans, policies, laws, and interagency agreements related to biodefense, including prevention, deterrence, preparedness, detection, response, attribution, recovery, and mitigation.
							
								(2)
 A description of the biological threats, including biological warfare, bioterrorism, naturally occurring infectious diseases, and accidental exposures.
							
								(3)
 A description of the current programs, efforts, or activities of the United States Government with respect to preventing the acquisition, proliferation, and use of a biological weapon, preventing an accidental or naturally occurring biological outbreak, and mitigating the effects of a biological epidemic.
							
								(4)
 A description of the roles and responsibilities of the Executive Agencies, including internal and external coordination procedures, in identifying and sharing information related to, warning of, and protection against, acts of terrorism using biological agents and weapons and accidental or naturally occurring biological outbreaks.
							
								(5)
 An articulation of related or required interagency capabilities and whole-of-Government activities required to support the national biodefense strategy.
							
								(6)
 Recommendations for strengthening and improving the current biodefense capabilities, authorities, and command structures of the United States Government.
							
								(7)
 Recommendations for improving and formalizing interagency coordination and support mechanisms with respect to providing a robust national biodefense.
							
								(8)
 Any other matters the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture determine necessary.
							
							(c)
							Submittal to congress
 Not later than 275 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall submit to the appropriate congressional committees the strategy and associated implementation plan required by subsection (a). The strategy and implementation plan shall be submitted in unclassified form, but may include a classified annex.
						
							(d)
							Briefings
 Not later than March 1, 2017, and annually thereafter until March 1, 2019, the Secretary of Defense, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Agriculture shall provide to the Committee on Armed Services of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on Agriculture of the House of Representatives a joint briefing on the strategy developed under subsection (a) and the status of the implementation of such strategy.
						
							(e)
							GAO review
 Not later than 180 days after the date of the submittal of the strategy and implementation plan under subsection (c), the Comptroller General of the United States shall conduct a review of the strategy and implementation plan to analyze gaps and resources mapped against the requirements of the National Biodefense Strategy and existing United States biodefense policy documents.
						
							(f)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means the following:  (1) The congressional defense committees.
							
								(2)
 The Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
							
								(3)
 The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
							
								(4)
 The Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
							
						1087.
						Global Cultural Knowledge Network
						
							(a)
							Program authorized
 The Secretary of the Army shall carry out a program to support the socio-cultural understanding needs of the Department of the Army, to be known as the Global Cultural Knowledge Network.
						
							(b)
							Goals
 The Global Cultural Knowledge Network shall support the following goals:  (1) Provide socio-cultural analysis support to any unit deployed, or preparing to deploy, to an exercise or operation in the assigned region of responsibility of the unit being supported.
							
								(2)
 Make recommendations or support policy or doctrine development to increase the social science expertise of military and civilian personnel of the Department of the Army.
							
								(3)
 Provide reimbursable support to other military departments or Federal agencies if requested through an operational needs request process.
							
							(c)
							Elements of the program
 The Global Cultural Knowledge Network shall include the following elements:  (1) A center in the continental United States (referred to in this section as a reach-back center) to support requests for information, research, and analysis.
							
								(2)
 Outreach to academic institutions and other Federal agencies involved in social science research to increase the network of resources for the reach-back center.
							
								(3)
 Training with operational units during annual training exercises or during pre-deployment training.  (4) The training, contracting, and human resources capacity to rapidly respond to contingencies in which social science expertise is requested by operational commanders through an operational needs request process.
							
							(d)
							Directive required
 The Secretary of the Army shall issue a directive within one year after the date of the enactment of this Act for the governance of the Global Cultural Knowledge Network, including oversight and process controls for auditing the activities of personnel of the Network, the employment of the Global Cultural Knowledge Network by operational forces, and processes for requesting support by operational Army units and other Department of Defense and Federal entities.
						
							(e)
							Prohibition on deployments under Global Cultural Knowledge Network
							
								(1)
								Prohibition
 The Secretary of the Army may not deploy social scientists of the Global Cultural Knowledge Network in a conflict zone.
							
								(2)
								Waiver
 The Secretary of the Army may waive the prohibition in paragraph (1) if the Secretary submits, at least 10 days before the deployment, to the Committees on Armed Services of the House of Representatives and the Senate—
								
									(A)
 notice of the waiver; and  (B) a certification that there is a compelling national security interest for the deployment or there will be a benefit to the safety and welfare of members of the Armed Forces from the deployment.
								
								(3)
								Elements of waiver notice
 A waiver notice under this subsection also shall include the following:  (A) The operational unit, or units, requesting support, including the location or locations where the social scientists are to be deployed.
								
									(B)
 The number of Global Cultural Knowledge Network personnel to be deployed and the anticipated duration of such deployments.
								
									(C)
 The anticipated resource needs for such deployment.  1088. Sense of Congress regarding Connecticut’s Submarine Century  (a) Findings Congress makes the following findings:
							
								(1)
 On March 2, 1867, Congress enacted a naval appropriations Act that authorized the Secretary of the Navy to receive and accept a deed of gift, when offered by the State of Connecticut, of a tract of land with not less than one mile of shore front on the Thames River near New London, Connecticut, to be held by the United States for naval purposes.
							
								(2)
 The people of Connecticut and the towns and cities in the southeastern region of Connecticut subsequently gifted land to establish a military installation to fulfil the Nation’s need for a naval facility on the Atlantic coast.
							
								(3)
 On April 11, 1868, the Navy accepted the deed of gift of land from Connecticut to establish a naval yard and storage depot along the eastern shore of the Thames River in Groton, Connecticut.
							
								(4)
 Between 1868 and 1912, the New London Navy Yard supported a diverse range of missions, including berthing inactive Civil War era ironclad warships and serving as a coaling station for refueling naval ships traveling in New England waters.
							
								(5)
 Congress rejected the Navy’s proposal to close New London Navy Yard in 1912, following an impassioned effort by Congressman Edwin W. Higgins, who stated that this action proposed is not only unjust but unreasonable and unsound as a military proposition.
							
								(6)
 The outbreak of World War I and the enemy use of submarines to sink allied military and civilian ships in the Atlantic sparked a new focus on developing submarine capabilities in the United States.
							
								(7)
 October 18, 1915, marked the arrival at the New London Navy Yard of the submarines G–1, G–2, and G–4 under the care of the tender USS Ozark and the arrival of submarines E–1, D–1, and D–3 under the care of the tender USS Tonopah. November 1, 1915, marked the arrival of the first ship built as a submarine tender, the USS Fulton (AS–1).
							
								(8)
 On June 21, 1916, Commander Yeates Stirling assumed the command of the newly designated Naval Submarine Base New London, the New London Submarine Flotilla, and the Submarine School.
							
								(9)
 In the 100 years since the arrival of the first submarines to the base, Naval Submarine Base New London has grown to occupy more than 680 acres along the east side of the Thames River, with more than 160 major facilities, 15 nuclear submarines, and more than 70 tenant commands and activities, including the Submarine Learning Center, Naval Submarine School, the Naval Submarine Medical Research Laboratory, the Naval Undersea Medical Institute, and the newly established Undersea Warfighting Development Center.
							
								(10)
 In addition to being the site of the first submarine base in the United States, Connecticut was home to the foremost submarine manufacturers of the time, the Lake Torpedo Boat Company in Bridgeport and the Electric Boat Company in Groton, which later became General Dynamics Electric Boat.
							
								(11)
 General Dynamics Electric Boat, its talented workforce, and its Connecticut-based and nationwide network of suppliers have delivered more than 200 submarines from its current location in Groton, Connecticut, including the first nuclear-powered submarine, the USS Nautilus (SSN 571), and nearly half of the nuclear submarines ever built by the United States.
							
								(12)
 The Submarine Force Museum, located adjacent to Naval Submarine Base New London in Groton, Connecticut, is the only submarine museum operated by the United States Navy and today serves as the primary repository for artifacts, documents, and photographs relating to the bold and courageous history of the Submarine Force and highlights as its core exhibit the Historic Ship Nautilus (SSN 571) following her retirement from service.
							
								(13)
 Reflecting the close ties between Connecticut and the Navy that began with the gift of land that established the base, the State of Connecticut has set aside $40,000,000 in funding for critical infrastructure investments to support the mission of the base, including construction of a new dive locker building, expansion of the Submarine Learning Center, and modernization of energy infrastructure.
							
								(14)
 On September 29, 2015, Connecticut Governor Dannel Malloy designated October 2015 through October 2016 as Connecticut's Submarine Century, a year-long observance that celebrates 100 years of submarine activity in Connecticut, including the Town of Groton's distinction as the Submarine Capital of the World, to coincide with the centennial anniversary of the establishment of Naval Submarine Base New London and the Naval Submarine School.
							
								(15)
 Whereas Naval Submarine Base New London still proudly proclaims its motto of The First and Finest.  (16) Congressman Higgins’ statement before Congress in 1912 that Connecticut stands ready, as she always has, to bear her part of the burdens of the national defense remains true today.
							
							(b)
							Sense of Congress
 Congress—  (1) commends the longstanding dedication and contribution to the Navy and submarine force by the people of Connecticut, both through the initial deed of gift that established what would become Naval Submarine Base New London and through their ongoing commitment to support the mission of the base and the Navy personnel assigned to it;
							
								(2)
 honors the submariners who have trained and served at Naval Submarine Base New London throughout its history in support of the Nation’s security and undersea superiority;
							
								(3)
 recognizes the contribution of the industry and workforce of Connecticut in designing, building, and sustaining the Navy’s submarine fleet; and
							
								(4)
 encourages the recognition of Connecticut’s Submarine Century by Congress, the Navy, and the American people by honoring the contribution of the people of Connecticut to the defense of the United States and the important role of the submarine force in safeguarding the security of the United States for more than a century.
							
						1089.
						Sense of Congress regarding the reporting of the MV–22 mishap in Marana, Arizona, on April 8, 2000
 It is the sense of Congress that—  (1) in the report accompanying H.R. 1735 of the 114th Congress (House Report 114–102), the Committee on Armed Services of the House of Representatives encouraged the Secretary of Defense to publicly clarify the causes of the MV-22 mishap at Marana Northwest Regional Airport, Arizona, in a way consistent with the results of all investigations as soon as possible;
						
							(2)
 the Deputy Secretary of Defense Robert O. Work did an excellent job reviewing the investigations of such mishap and concluded that there was a misrepresentation of facts by the media which incorrectly identified pilot error as the cause of the mishap which the Deputy Secretary publicly made known in March 2016; and
						
							(3)
 Congress is grateful for the successful conclusion to this tragic situation.  1090. Cost of Wars The Secretary of Defense, in consultation with the Commissioner of the Internal Revenue Service and the Director of the Bureau of Economic Analysis, shall post on the public Internet website of the Department of Defense the costs to each United States taxpayer of each of the wars in Afghanistan, Iraq, and Syria.
					
						1091.
						Reconnaissance Strike Group matters
						
							(a)
							Modeling of alternative Army design and operational concept
							
								(1)
								Analyses required
 The Chairman of the Joint Chiefs of Staff and the Chief of Staff of the Army, in consultation with the commanding general of the United States European Command, shall each conduct a separate analysis of alternative Army operational concepts and organizational designs, known as the Reconnaissance Strike Group, as recommended by the National Commission on the Future of the United States Army.
							
								(2)
								Assessment of analyses
 The Chairman of the Joint Chiefs of Staff and Chief of Staff of the Army shall then each separately assess the operational merits, feasible force mix under programmed end-strength, estimated costs for assessed potential force structure changes, and strategic force sufficiency and risk of each analysis conducted under paragraph (1).
							
							(b)
							Reports required
 Not later than one year after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff and the Chief of Staff of the Army shall each submit to the Committees on Armed Services of the Senate and House of Representatives a separate report on the alternative designs and operational concepts analyzed under subsection (a)(1). Each such report shall include an assessment of the merits and sufficiency of such designs and concepts, the potential for future experimentation (such as a follow-on pilot program), and the recommendation of the Chairman and Chief of Staff, as the case may be, regarding the Reconnaissance Strike Group.
						
							(c)
							Independent assessments required
 Before submittal of the reports required under subsection (b), the Chairman of the Joint Chiefs of Staff and the Chief of Staff of the Army shall each select a Federally Funded Research and Development Center to review and evaluate each report. The review and evaluation of each report shall be submitted to the Committees on Armed Services of the Senate and House of Representatives together with the reports under subsection (b).
						
						1092.
						Border security metrics
						
							(a)
							Definitions
 In this section:  (1) Appropriate congressional committees The term appropriate congressional committees means—
								
									(A)
 the Committee on Homeland Security and Governmental Affairs of the Senate; and  (B) the Committee on Homeland Security of the House of Representatives.
								
								(2)
								Consequence delivery system
 The term Consequence Delivery System means the series of consequences applied by U.S. Border Patrol in collaboration with other Federal agencies to persons unlawfully entering the United States, in order to prevent unlawful border crossing recidivism.
							
								(3)
								Got away
 The term got away means an unlawful border crosser who—  (A) is directly or indirectly observed making an unlawful entry into the United States;
								
									(B)
 is not apprehended; and  (C) is not a turn back.
								
								(4)
								Known maritime migrant flow
 The term known maritime migrant flow means the sum of the number of undocumented migrants—  (A) interdicted in the waters over which the United States has jurisdiction;
								
									(B)
 identified at sea either directly or indirectly, but not interdicted;  (C) if not described in subparagraph (A) or (B), who were otherwise reported, with a significant degree of certainty, as having entered, or attempted to enter, the United States through the maritime border.
								
								(5)
								Major violator
 The term major violator means a person or entity that has engaged in serious criminal activities at any land, air, or sea port of entry, including the following:
								
									(A)
 Possession of illicit drugs.  (B) Smuggling of prohibited products.
								
									(C)
 Human smuggling.  (D) Possession of illegal weapons.
								
									(E)
 Use of fraudulent documents.  (F) Any other offense that is serious enough to result in an arrest.
								
								(6)
								Secretary
 The term the Secretary means the Secretary of Homeland Security.  (7) Situational awareness The term situational awareness means knowledge and understanding of current unlawful cross-border activity, including the following:
								
									(A)
 Threats and trends concerning illicit trafficking and unlawful crossings.  (B) The ability to forecast future shifts in such threats and trends.
								
									(C)
 The ability to evaluate such threats and trends at a level sufficient to create actionable plans.  (D) The operational capability to conduct persistent and integrated surveillance of the international borders of the United States.
								
								(8)
								Transit zone
 The term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the eastern Pacific Ocean through which undocumented migrants and illicit drugs transit, either directly or indirectly, to the United States.
							
								(9)
								Turn back
 The term turn back means an unlawful border crosser who, after making an unlawful entry into the United States, responds to United States enforcement efforts by returning promptly to the country from which such crosser entered.
							
								(10)
								Unlawful border crossing effectiveness rate
 The term unlawful border crossing effectiveness rate means the percentage that results from dividing the number of apprehensions and turn backs by the sum of the number of apprehensions, estimated undetected unlawful entries, turn backs, and got aways.
							
								(11)
								Unlawful entry
 The term unlawful entry means an unlawful border crosser who enters the United States and is not apprehended by a border security component of the Department of Homeland Security.
							
							(b)
							Metrics for securing the border between ports of entry
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this section, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security between ports of entry. The Secretary shall annually implement the metrics developed under this subsection, which shall include the following:
								
									(A)
 Estimates, using alternative methodologies where appropriate, including recidivism data, survey data, known-flow data, and technologically-measured data, of the following:
									
										(i)
 The rate of apprehension of attempted unlawful border crossers.  (ii) The number of detected unlawful entries.
									
										(iii)
 The number of estimated undetected unlawful entries.  (iv) Turn backs.
									
										(v)
 Got aways.  (B) A measurement of situational awareness achieved in each U.S. Border Patrol sector.
								
									(C)
 An unlawful border crossing effectiveness rate in each U.S. Border Patrol sector.  (D) A probability of detection rate, which compares the estimated total unlawful border crossing attempts not detected by U.S. Border Patrol to the unlawful border crossing effectiveness rate under subparagraph (C), as informed by subparagraph (A).
								
									(E)
 The number of apprehensions in each U.S. Border Patrol sector.  (F) The number of apprehensions of unaccompanied alien children, and the nationality of such children, in each U.S. Border Patrol sector.
								
									(G)
 The number of apprehensions of family units, and the nationality of such family units, in each U.S. Border Patrol sector.
								
									(H)
 An illicit drugs seizure rate for drugs seized by U.S. Border Patrol between ports of entry, which compares the ratio of the amount and type of illicit drugs seized between ports of entry in any fiscal year to the average of the amount and type of illicit drugs seized between ports of entry in the immediately preceding five fiscal years.
								
									(I)
 Estimates of the impact of the Consequence Delivery System on the rate of recidivism of unlawful border crossers over multiple fiscal years.
								
									(J)
 An examination of each consequence under the Consequence Delivery System referred to in subparagraph (I), including the following:
									
										(i)
 Voluntary return.  (ii) Warrant of arrest or notice to appear.
									
										(iii)
 Expedited removal.  (iv) Reinstatement of removal.
									
										(v)
 Alien transfer exit program.  (vi) Criminal consequence program.
									
										(vii)
 Standard prosecution.  (viii) Operation Against Smugglers Initiative on Safety and Security.
									
								(2)
								Metrics consultation
 To ensure that authoritative data sources are utilized in the development of the metrics described in paragraph (1), the Secretary shall—
								
									(A)
 consult with the heads of the appropriate components of the Department of Homeland Security; and  (B) where appropriate, with the heads of other agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice.
								
								(3)
								Manner of collection
 The data collected to inform the metrics developed in accordance with paragraph (1) shall be collected and reported in a consistent and standardized manner across all U.S. Border Patrol sectors, informed by situational awareness.
							
							(c)
							Metrics for securing the border at ports of entry
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this section, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security at ports of entry. The Secretary shall annually implement the metrics developed under this subsection, which shall include the following:
								
									(A)
 Estimates, using alternative methodologies where appropriate, including recidivism data, survey data, and randomized secondary screening data, of the following:
									
										(i)
 Total inadmissible travelers who attempt to, or successfully, enter the United States at a port of entry.
									
										(ii)
 The rate of refusals and interdictions for travelers who attempt to, or successfully, enter the United States at a port of entry.
									
										(iii)
 The number of unlawful entries at a port of entry.  (B) The amount and type of illicit drugs seized by the Office of Field Operations of U.S. Customs and Border Protection at ports of entry during the previous fiscal year.
								
									(C)
 An illicit drugs seizure rate for drugs seized by the Office of Field Operations, which compares the ratio of the amount and type of illicit drugs seized by the Office of Field Operations in any fiscal year to the average of the amount and type of illicit drugs seized by the Office of Field Operations in the immediately preceding five fiscal years.
								
									(D)
 The number of infractions related to travelers and cargo committed by major violators who are interdicted by the Office of Field Operations at ports of entry, and the estimated number of such infractions committed by major violators who are not so interdicted.
								
									(E)
 In consultation with the heads of the Office of National Drug Control Policy and the United States Southern Command, a cocaine seizure effectiveness rate, which is the percentage resulting from dividing the amount of cocaine seized by the Office of Field Operations by the total estimated cocaine flow rate at ports of entry along the United States land border with Mexico and Canada.
								
									(F)
 A measurement of how border security operations affect crossing times, including the following:  (i) A wait time ratio that compares the average wait times to total commercial and private vehicular traffic volumes at each land port of entry.
									
										(ii)
 An infrastructure capacity utilization rate that measures traffic volume against the physical and staffing capacity at each land port of entry.
									
										(iii)
 A secondary examination rate that measures the frequency of secondary examinations at each land port of entry.
									
										(iv)
 An enforcement rate that measures the effectiveness of such secondary examinations at detecting major violators.
									
									(G)
 A seaport scanning rate that includes the following:  (i) The number of all cargo containers that are considered potentially high-risk, as determined by the Executive Assistant Commissioner of the Office of Field Operations.
									
										(ii)
 A comparison of the number of potentially high-risk cargo containers scanned by the Office of Field Operations at each sea port of entry during a fiscal year to the total number of high-risk cargo containers entering the United States at each such sea port of entry during the previous fiscal year.
									
										(iii)
 The number of potentially high-risk cargo containers scanned upon arrival at a United States sea port of entry.
									
										(iv)
 The number of potentially high-risk cargo containers scanned before arrival at a United States sea port of entry.
									
								(2)
								Metrics consultation
 To ensure that authoritative data sources are utilized in the development of the metrics described in paragraph (1), the Secretary shall—
								
									(A)
 consult with the heads of the appropriate components of the Department of Homeland Security; and  (B) where appropriate, work with heads of other appropriate agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice.
								
								(3)
								Manner of collection
 The data collected to inform the metrics developed in accordance with paragraph (1) shall be collected and reported in a consistent and standardized manner across all United States ports of entry, informed by situational awareness.
							
							(d)
							Metrics for securing the maritime border
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this section, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security in the maritime environment. The Secretary shall annually implement the metrics developed under this subsection, which shall include the following:
								
									(A)
 Situational awareness achieved in the maritime environment.  (B) A known maritime migrant flow rate.
								
									(C)
 An illicit drugs removal rate for drugs removed inside and outside of a transit zone, which compares the amount and type of illicit drugs removed, including drugs abandoned at sea, by the maritime security components of the Department of Homeland Security in any fiscal year to the average of the amount and type of illicit drugs removed by such maritime components for the immediately preceding five fiscal years.
								
									(D)
 In consultation with the heads of the Office of National Drug Control Policy and the United States Southern Command, a cocaine removal effectiveness rate for cocaine removed inside a transit zone and outside a transit zone, which compares the amount of cocaine removed by the maritime security components of the Department of Homeland Security by the total documented cocaine flow rate, as contained in Federal drug databases.
								
									(E)
 A response rate, which compares the ability of the maritime security components of the Department of Homeland Security to respond to and resolve known maritime threats, whether inside or outside a transit zone, by placing assets on-scene, to the total number of events with respect to which the Department has known threat information.
								
									(F)
 An intergovernmental response rate, which compares the ability of the maritime security components of the Department of Homeland Security or other United States Government entities to respond to and resolve actionable maritime threats, whether inside or outside a transit zone, with the number of such threats detected.
								
								(2)
								Metrics consultation
 To ensure that authoritative data sources are utilized in the development of the metrics described in paragraph (1), the Secretary shall—
								
									(A)
 consult with the heads of the appropriate components of the Department of Homeland Security; and  (B) where appropriate, work with the heads of other agencies, including the Drug Enforcement Agency, the Department of Defense, and the Department of Justice.
								
								(3)
								Manner of collection
 The data used by the Secretary shall be collected and reported in a consistent and standardized manner by the maritime security components of the Department of Homeland Security, informed by situational awareness.
							
							(e)
							Air and marine security metrics in the land domain
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this section, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of the aviation assets and operations of Air and Marine Operations of U.S. Customs and Border Protection. The Secretary shall annually implement the metrics developed under this subsection, which shall include the following:
								
									(A)
 A flight hour effectiveness rate, which compares Air and Marine Operations flight hours requirements to the number of flight hours flown by Air and Marine Operations.
								
									(B)
 A funded flight hour effectiveness rate, which compares the number of funded flight hours appropriated to Air and Marine Operations to the number of actual flight hours flown by Air and Marine Operations.
								
									(C)
 A readiness rate, which compares the number of aviation missions flown by Air and Marine Operations to the number of aviation missions cancelled by Air and Marine Operations due to maintenance, operations, or other causes.
								
									(D)
 The number of missions cancelled by Air and Marine Operations due to weather compared to the total planned missions.
								
									(E)
 The number of individuals detected by Air and Marine Operations through the use of unmanned aerial systems and manned aircraft.
								
									(F)
 The number of apprehensions assisted by Air and Marine Operations through the use of unmanned aerial systems and manned aircraft.
								
									(G)
 The number and quantity of illicit drug seizures assisted by Air and Marine Operations through the use of unmanned aerial systems and manned aircraft.
								
									(H)
 The number of times that actionable intelligence related to border security was obtained through the use of unmanned aerial systems and manned aircraft.
								
								(2)
								Metrics consultation
 To ensure that authoritative data sources are utilized in the development of the metrics described in paragraph (1), the Secretary shall—
								
									(A)
 consult with the heads of the appropriate components of the Department of Homeland Security; and  (B) as appropriate, work with the heads of other departments and agencies, including the Department of Justice.
								
								(3)
								Manner of collection
 The data collected to inform the metrics developed in accordance with paragraph (1) shall be collected and reported in a consistent and standardized manner by Air and Marine Operations, informed by situational awareness.
							
							(f)
							Data transparency
 The Secretary shall—  (1) in accordance with applicable privacy laws, make data related to apprehensions, inadmissible aliens, drug seizures, and other enforcement actions available to the public, law enforcement communities, and academic research communities; and
							
								(2)
 provide the Office of Immigration Statistics of the Department of Homeland Security with unfettered access to the data referred to in paragraph (1).
							
							(g)
							Evaluation by the Government Accountability Office and the Secretary
							
								(1)
								Metrics report
								
									(A)
									Mandatory disclosures
 The Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States an annual report containing the metrics required under this section and the data and methodology used to develop such metrics.
								
									(B)
									Permissible disclosures
 The Secretary, for the purpose of validation and verification, may submit the annual report described in subparagraph (A) to—
									
										(i)
 the Center for Borders, Trade, and Immigration Research of the Centers of Excellence network of the Department of Homeland Security;
									
										(ii)
 the head of a national laboratory within the Department of Homeland Security laboratory network with prior expertise in border security; and
									
										(iii)
 a Federally Funded Research and Development Center.  (2) GAO report Not later than 270 days after receiving the first report under paragraph (1)(A) and biennially thereafter for the following ten years with respect to every other such report, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that—
								
									(A)
 analyzes the suitability and statistical validity of the data and methodology contained in each such report; and
								
									(B)
 includes recommendations on—  (i) the feasibility of other suitable metrics that may be used to measure the effectiveness of border security; and
									
										(ii)
 improvements that need to be made to the metrics being used to measure the effectiveness of border security.
									
								(3)
								State of the Border report
 Not later than 60 days after the end of each fiscal year through fiscal year 2026, the Secretary shall submit to the appropriate congressional committees a State of the Border report that—
								
									(A)
 provides trends for each metric under this section for the last ten fiscal years, to the greatest extent possible;
								
									(B)
 provides selected analysis into related aspects of illegal flow rates, including undocumented migrant flows and stock estimation techniques;
								
									(C)
 provides selected analysis into related aspects of legal flow rates; and  (D) includes any other information that the Secretary determines appropriate.
								
								(4)
								Metrics update
								
									(A)
									In general
 After submitting the tenth report to the Comptroller General under paragraph (1), the Secretary may reevaluate and update any of the metrics developed in accordance with this section to ensure that such metrics are suitable to measure the effectiveness of border security.
								
									(B)
									Congressional notification
 Not later than 30 days before updating the metrics pursuant to subparagraph (A), the Secretary shall notify the appropriate congressional committees of such updates.
								
						1093.
						Program to commemorate the 100th anniversary of the Tomb of the Unknown Soldier
						
							(a)
							Commemorative program
							
								(1)
								In general
 The Secretary of Defense shall conduct a program to commemorate the 100th anniversary of the Tomb of the Unknown Soldier. In conducting the commemorative program, the Secretary shall coordinate, support, and facilitate other programs and activities of the Federal Government and State and local governments.
							
								(2)
								Work with nongovernmental organizations
 In conducting the commemorative program, the Secretary may work with nongovernmental organizations working to support the commemoration of the Tomb of the Unknown Soldier. No public funds may be used to undertake activities sponsored by such organizations.
							
							(b)
							Schedule
 The Secretary shall determine the schedule of major events and priority of efforts for the commemorative program in order to ensure achievement of the objectives specified in subsection (c).
						
							(c)
							Commemorative activities and objectives
 The commemorative program may include activities and ceremonies to achieve the following objectives:
							
								(1)
 To honor America's commitment to never forget or forsake those who served and sacrificed for our Country, including personnel who were held as prisoners of war or listed as missing in action, and to thank and honor the families of these veterans.
							
								(2)
 To highlight the service of the Armed Forces in times of war or armed conflict and contributions of Federal agencies and governmental and nongovernmental organizations that served with, or in support of, the Armed Forces.
							
								(3)
 To pay tribute to the contributions made on the home front by the people of the United States in times of war or armed conflict.
							
								(4)
 To educate the American Public about service and sacrifice on behalf of the United States of America and the principles that define and unite us.
							
								(5)
 To recognize the contributions and sacrifices made by the allies of the United States during times of war or armed conflict.
							
							(d)
							Names and symbols
 The Secretary shall have the sole and exclusive right to use the name The United States of America Tomb of the Unknown Soldier Commemoration, and such seal, emblems, and badges incorporating such name as the Secretary may lawfully adopt. Nothing in this section may be construed to supersede rights that are established or vested before the date of the enactment of this Act.
						
							(e)
							Commemoration Fund
							
								(1)
								In general
 Upon the establishment of the commemorative program under subsection (a), the Secretary of the Treasury shall establish in the Treasury of the United States an account to be known as the Tomb of the Unknown Soldier Commemoration Fund (in this subsection referred to as the Fund). The Fund shall be administered by the Secretary of Defense.
							
								(2)
								Deposits
 There shall be deposited into the Fund the following:  (A) Amounts appropriated to the Fund.
								
									(B)
 Proceeds derived from the use by the Secretary of Defense of the exclusive rights described in subsection (d).
								
									(C)
 Donations made in support of the commemorative program by private and corporate donors.  (D) Funds transferred to the Fund by the Secretary of Defense from funds appropriated for fiscal year 2017 and subsequent years for the Department of Defense.
								
								(3)
								Use of fund
 The Secretary of Defense shall use the assets of the Fund only for the purpose of conducting the commemorative program. The Secretary shall prescribe such regulations regarding the use of the Fund as the Secretary considers appropriate.
							
								(4)
								Availability
 Amounts deposited under paragraph (2) shall constitute the assets of the Fund and remain available until expended.
							
								(5)
								Budget request
 The Secretary of Defense may establish a separate budget line for the commemorative program. In the budget justification materials submitted by the Secretary in support of the budget of the President for any fiscal year for which the Secretary establishes the separate budget line (as submitted to Congress pursuant to section 1105 of title 31, United States Code), the Secretary shall—
								
									(A)
 identify and explain any amounts expended for the commemorative program in the fiscal year preceding the budget request;
								
									(B)
 identify and explain the amounts being requested to support the commemorative program for the fiscal year of the budget request; and
								
									(C)
 present a summary of the fiscal status of the Fund.  (f) Acceptance of voluntary services  (1) Authority to accept services Notwithstanding section 1342 of title 31, United States Code, the Secretary of Defense may accept from any person voluntary services to be provided in furtherance of the commemorative program. The Secretary shall prohibit the solicitation of any voluntary services if the nature or circumstances of such solicitation would compromise the integrity or the appearance of integrity of any program of the Department of Defense or of any individual involved in the program.
							
								(2)
								Reimbursement of incidental expenses
 The Secretary may provide for reimbursement of incidental expenses incurred by a person providing voluntary services under this subsection. The Secretary shall determine which expenses are eligible for reimbursement under this paragraph.
							
							(g)
							Final report
 Not later than 60 days after the end of the commemorative program, if established by the Secretary of Defense under subsection (a), the Secretary shall submit to Congress a report containing an accounting of the following:
							
								(1)
 All of the funds deposited into and expended from the Tomb of the Unknown Soldier Commemoration Fund.
							
								(2)
 Any other funds expended under this section.  (3) Any unobligated funds remaining in the Fund.
							
						1094.
						Sense of Congress regarding the OCONUS basing of the KC–46A aircraft
						
							(a)
							Finding
 Congress finds that the Department of Defense is continuing its process of permanently stationing the KC–46A aircraft at installations in the Continental United States (in this section referred to as CONUS) and forward-basing outside the Continental United States (in this section referred to as OCONUS).
						
							(b)
							Sense of Congress
 It is the sense of Congress that the Secretary of the Air Force, as part of the strategic basing process for the KC–46A aircraft, should continue to place emphasis on and consider the benefits derived from outside the continental United States (OCONUS) locations that—
							
								(1)
 support day-to-day air refueling operations, combatant commander operations plans, and flexibility for contingency ops, and have—
								
									(A)
 a strategic location that is essential to the defense of the United States and its interests;  (B) receivers for boom or probe-and-drogue training opportunities with joint and international partners; and
								
									(C)
 sufficient airfield and airspace availability and capacity to meet requirements; and  (2) possess facilities that—
								
									(A)
 take full advantage of existing infrastructure to provide—  (i) runway, hangars, and aircrew and maintenance operations; and
									
										(ii)
 sufficient fuels receipt, storage, and distribution for 5-day peacetime operating stock; and  (B) minimize overall construction and operational costs.
								
						1095.
						Designation of a Department of Defense Strategic Arctic Port
						
							(a)
							Sense of Congress
 It is the sense of Congress that the Arctic is a region of growing strategic importance to the national security interest of the United States and that the Department of Defense must better align its posture and capabilities to meet the growing array of challenges in the region.
						
							(b)
							Arctic defined
 In this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
						
							(c)
							Report required
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, shall submit to the congressional defense committees a report containing an assessment of the future security requirements for one or more strategic ports in the Arctic.
						
							(d)
							Contents of report
 Consistent with the updated military strategy for the protection of United States national security interests in the Arctic region set forth in the reports required under section 1068 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 992), the report required under subsection (c) shall include—
							
								(1)
 the amount of sufficient and suitable space needed to create capacity for port and other necessary infrastructure for at least one of each of type of Navy or Coast Guard vessel, including an Arleigh Burke class destroyer of the Navy, or a national security cutter or a heavy polar ice breaker of the Coast Guard;
							
								(2)
 the amount of sufficient and suitable space needed to create capacity for equipment and fuel storage, technological infrastructure, and civil infrastructure to support military and civilian operations, including—
								
									(A)
 aerospace warning;  (B) maritime surface and subsurface warning;
								
									(C)
 maritime control and defense;  (D) maritime domain awareness;
								
									(E)
 homeland defense;  (F) defense support to civil authorities;
								
									(G)
 humanitarian relief;  (H) search and rescue;
								
									(I)
 disaster relief;  (J) oil spill response;
								
									(K)
 medical stabilization and evacuation; and  (L) meteorological measurements and forecasting;
								
								(3)
 an identification of proximity and road access to an airport designated as a commercial service airport by the Federal Aviation Administration that is capable of supporting military and civilian aircraft for operations designated in paragraph (2); and
							
								(4)
 a description of the requirements, to include infrastructure and installations, communications, and logistics necessary to improve response effectiveness to support military and civilian operations designated in paragraph (2).
							
							(e)
							Designation of strategic Arctic ports
							
								(1)
								Designation criteria and recommendations
 Upon completion of the report required under subsection (c), the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, the Administrator of the Maritime Administration, shall—
								
									(A)
 establish criteria for the designation of a port as a Department of Defense Strategic Arctic Port; and  (B) if the report required under subsection (c) includes a determination that one or more strategic Arctic ports are necessary to fulfill future security requirements in the Arctic, not later than 18 months after the date of the completion of the report, submit to the congressional defense committees recommendations for the designation of one or more ports as Department of Defense Strategic Arctic Ports.
								
								(2)
								Cost estimates
 The recommendations submitted under paragraph (1)(B) shall include the estimated cost of sufficient construction necessary to initiate and sustain expected operations at the ports designated as Department of Defense Strategic Arctic Ports.
							
							(f)
							Rule of construction
 Nothing in this section may be construed to authorize any additional appropriations for the Department of Defense for the establishment of any port recommended pursuant to this section.
						
						1096.
						Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to
			 certain persons
						
							(a)
							Recovery
 Subchapter II of chapter 407 of title 36, United States Code, is amended by inserting after section 40728A the following new section:
							
								
									40728B.
									Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer to
			 certain persons
									
										(a)
										Authority to recover
										(1)
 Subject to paragraph (2) and subsection (b), the Secretary of the Army may acquire from any person any rifle, ammunition, repair parts, or other supplies described in section 40731(a) of this title which were—
											
												(A)
 provided to any country on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961 (22 U.S.C. 2314) that became excess to the needs of such country; and
											
												(B)
 lawfully acquired by such person.  (2) The Secretary of the Army may not acquire anything under paragraph (1) except for transfer to a person in the United States under subsection (c).
										
											(3)
 The Secretary of the Army may accept rifles, ammunition, repair parts, or other supplies under paragraph (1) notwithstanding section 1342 of title 31.
										
										(b)
										Cost of recovery
 The Secretary of the Army may not acquire anything under subsection (a) if the United States would incur any cost for such acquisition.
									
										(c)
										Availability for transfer
 Any rifles, ammunition, repair parts, or supplies acquired under subsection (a) shall be available for transfer in the United States to the person from whom acquired if such person—
										
											(1)
 is licensed as a manufacturer, importer, or dealer pursuant to section 923(a) of title 18; and  (2) uses an ammunition depot of the Army that is an eligible facility for receipt of any rifles, ammunition, repair parts, or supplies under this paragraph.
										
										(d)
										Market value
 The Secretary of the Army may only transfer an item under subsection (c) if the Secretary receives fair market value for the item.
									
										(e)
										Contracts
 Notwithstanding subsection (k) of section 2304 of title 10, the Secretary may enter into such contracts or cooperative agreements on a sole source basis pursuant to paragraphs (4) and (5) of subsection (c) of such section to carry out this section.
									
										(f)
										AECA
 Transfers authorized under this section may only be made in accordance with applicable provisions of the Arms Export Control Act (22 U.S.C. 2778).
									
										(g)
										Rifle defined
 In this section, the term rifle has the meaning given such term in section 921 of title 18. .  (b) Sale Section 40732 of such title is amended—
							
								(1)
 by adding at the end the following new subsection:   (d) Sales by other persons A person who receives a rifle or any ammunition, repair parts, or supplies under section 40728B(c) of this title may sell, at fair market value, such rifle, ammunition, repair parts, or supplies. With respect to rifles other than caliber .22 rimfire and caliber .30 rifles, the seller shall obtain a license as a dealer in rifles and abide by all requirements imposed on persons licensed under chapter 44 of title 18, including maintaining acquisition and disposition records, and conducting background checks.
									; and
							
								(2)
 in subsection (c)(1), by striking The corporation may not and inserting No person acquiring a firearm under this chapter may.  (c) Clerical amendment The table of sections at the beginning of chapter 407 of such title is amended by inserting after the item relating to section 40728A the following new item:
							
								
									40728B. Recovery of excess rifles, ammunition, and parts granted to foreign countries and transfer
			 to certain persons.
								
								.
						
							(d)
							Report
							
								(1)
								Report required
 Not later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a report on the acquisition and transfer of excess rifles, ammunition, repair parts, and other supplies described in section 40731(a) of title 36, United States Code, that were provided to a country on a grant basis under the conditions imposed by section 505 of the Foreign Assistance Act of 1961. The report shall include each of the following:
								
									(A)
 A list of excess rifles, ammunition, repair parts, and other supplies known to the United States Army as eligible for transfer under section 40731(a) of title 36, United States Code.
								
									(B)
 An assessment of whether and how the Secretary of the Army intends to use the authorities under section 40728B of title 36, United States Code, as added by this section.
								
									(C)
 Any other issue that the Secretary of the Army considers appropriate.  (2) Prohibition on transfers pending submittal of report No rifle, ammunition, repair part, or supplies acquired under section 40728B(a) of title 36, United States Code, may be transferred until the date that is 90 days after the date of the submittal of the report required under paragraph (1).
							
				XI
				Civilian Personnel Matters
				
					Subtitle A—Department of Defense Matters Generally
					Sec. 1101. Civilian personnel management.
					Sec. 1102. Repeal of requirement for annual strategic workforce plan for the Department of Defense.
					Sec. 1103. Training for employment personnel of Department of Defense on matters relating to
			 authorities for recruitment and retention at United States Cyber Command.
					Sec. 1104. Public-private talent exchange.
					Sec. 1105. Temporary and term appointments in the competitive service in the Department of Defense.
					Sec. 1106. Direct-hire authority for the Department of Defense for post-secondary students and
			 recent graduates.
					Sec. 1107. Temporary increase in maximum amount of voluntary separation incentive pay authorized
			 for civilian employees of the Department of Defense.
					Sec. 1108. Extension of rate of overtime pay for Department of the Navy employees performing work
			 aboard or dockside in support of the nuclear-powered aircraft carrier
			 forward deployed in Japan.
					Sec. 1109. Limitation on number of DOD SES positions.
					Sec. 1110. Direct hire authority for financial management experts in the Department of Defense
			 workforce.
					Sec. 1111. Repeal of certain basis for appointment of a retired member of the Armed Forces to
			 Department of Defense position within 180 days of retirement.
					Subtitle B—Department of Defense Science and Technology Laboratories and Related Matters
					Sec. 1121. Permanent personnel management authority for the Department of Defense for experts in
			 science and engineering.
					Sec. 1122. Codification and modification of certain authorities for certain positions at Department
			 of Defense research and engineering laboratories.
					Sec. 1123. Modification to information technology personnel exchange program.
					Sec. 1124. Pilot program on enhanced pay authority for certain research and technology positions in
			 the science and technology reinvention laboratories of the Department of
			 Defense.
					Sec. 1125. Temporary direct hire authority for domestic defense industrial base facilities, the
			 Major Range and Test Facilities Base, and the Office of the Director of
			 Operational Test and Evaluation.
					Subtitle C—Governmentwide Matters
					Sec. 1131. Elimination of two-year eligibility limitation for noncompetitive appointment of spouses
			 of members of the Armed Forces.
					Sec. 1132. Temporary personnel flexibilities for domestic defense industrial base facilities and
			 Major Range and Test Facilities Base civilian personnel.
					Sec. 1133. One-year extension of temporary authority to grant allowances, benefits, and gratuities
			 to civilian personnel on official duty in a combat zone.
					Sec. 1134. Advance payments for employees relocating within the United States and its territories.
					Sec. 1135. Eligibility of employees in a time-limited appointment to compete for a permanent
			 appointment at any Federal agency.
					Sec. 1136.  Review of official personnel file of former Federal employees before rehiring.
					Sec. 1137. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.
					Sec. 1138. Administrative leave.
					Sec. 1139. Direct hiring for Federal wage schedule employees.
					Sec. 1140. Record of investigation of personnel action in separated employee’s official personnel
			 file.
				
				
					A
					Department of Defense Matters Generally
					
						1101.
						Civilian personnel management
						
							(a)
							Modification of management limitations
 Section 129 of title 10, United States Code, is amended—  (1) in subsection (a)—
								
									(A)
 in the first sentence, by striking solely;  (B) in the second sentence—
									
										(i)
 by striking The management of such personnel in any fiscal year shall not be subject to any and inserting Any; and  (ii) by inserting before the period the following: shall be developed on the basis of those factors and shall be subject to adjustment solely for reasons of changed circumstances; and
									
									(C)
 in the third sentence, by striking unless such reduction and all that follows and inserting except in accordance with the requirements of this section and section 129a of this title.;  (2) by striking subsections (b), (c), (e), and (f);
							
								(3)
 by redesignating subsection (d) as subsection (b); and  (4) by adding at the end the following new subsection (c):
								
									
										(c)
										(1)
 Not later than February 1 of each year—  (A) the Secretary of Defense shall submit to the congressional defense committees a report on the management of the civilian workforce of the Office of the Secretary of Defense and the Defense Agencies and Field Activities; and
											
												(B)
 the Secretary of each military department shall submit to the congressional defense committees a report on the management of the civilian workforces under the jurisdiction of such Secretary.
											
											(2)
 Each report under paragraph (1) shall contain, with respect to the civilian workforce under the jurisdiction of the official submitting the report, the following:
											
												(A)
 An assessment of the projected size of such civilian workforce in the current year and for each year in the future-years defense program.
											
												(B)
 If the projected size of such civilian workforce has changed from the previous year’s projected size, an explanation of the reasons for the increase or decrease from the previous projection, including an explanation of any efforts that have been taken to identify offsetting reductions and avoid unnecessary overall growth in the size of the civilian workforce.
											
												(C)
 In the case of a transfer of functions between military, civilian, and contractor workforces, an explanation of the reasons for the transfer and the steps that have been taken to control the overall cost of the function to the Department.
											.
							
							(b)
							Conforming amendments
							
								(1)
								Section heading
 The heading of such section is amended to read as follows:   129. Civilian personnel management .  (2) Clerical amendment The item relating to such section in the table of sections at the beginning of chapter 3 of such title is amended to read as follows:
								
									
										129. Civilian personnel management.
									
									.
							
						1102.
						Repeal of requirement for annual strategic workforce plan for the Department of Defense
						
							(a)
							Repeal
 Section 115b of title 10, United States Code, is repealed.  (b) Clerical amendment The table of sections at the beginning of chapter 2 of such title is amended by striking the item relating to section 115b.
						
						1103.
						Training for employment personnel of Department of Defense on matters relating to authorities for
			 recruitment and retention at United States Cyber Command
						
							(a)
							Training required
 Section 1599f of title 10, United States Code, is amended—  (1) by redesignating subsections (f), (g), (h), (i), and (j) as subsections (g), (h), (i), (j), and (k), respectively; and
							
								(2)
 by inserting after subsection (e) the following new subsection (f):   (f) Training (1) The Secretary shall provide training to covered personnel on hiring and pay matters relating to authorities under this section.
										
											(2)
 For purposes of this subsection, covered personnel are employees of the Department who—  (A) carry out functions relating to—
												
													(i)
 the management of human resources and the civilian workforce of the Department; or  (ii) the writing of guidance for the implementation of authorities regarding hiring and pay under this section; or
												
												(B)
 are employed in supervisory positions or have responsibilities relating to the hiring of individuals for positions in the Department and to whom the Secretary intends to delegate authority under this section.
											.
							
							(b)
							Reports
							
								(1)
								Initial report
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress (as defined in section 1599f of title 10, United States Code) a report on the training the Secretary intends to provide to each of the employees described in subsection (f)(2) of such section (as added by subsection (a) of this section) and the frequency with which the Secretary intends to provide such training.
							
								(2)
								Ongoing reports
 Subsection (h)(2)(E) of such section, as redesignated by subsection (a)(1) of this section, is amended by striking supervisors of employees in qualified positions at the Department on the use of the new authorities and inserting employees described in subsection (f)(2) on the use of authorities under this section.
							
						1104.
						Public-private talent exchange
						
							(a)
							Authority
 Chapter 81 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									1599g.
									Public-private talent exchange
									
										(a)
										Assignment authority
 Under regulations prescribed by the Secretary of Defense, the Secretary may, with the agreement of a private-sector organization and the consent of the employee, arrange for the temporary assignment of an employee to such private-sector organization, or from such private-sector organization to a Department of Defense organization under this section.
									
										(b)
										Agreements
										(1)
 The Secretary of Defense shall provide for a written agreement among the Department of Defense, the private-sector organization, and the employee concerned regarding the terms and conditions of the employee’s assignment under this section. The agreement—
											
												(A)
 shall require that the employee of the Department of Defense, upon completion of the assignment, will serve in the Department of Defense, or elsewhere in the civil service if approved by the Secretary, for a period equal to twice the length of the assignment;
											
												(B)
 shall provide that if the employee of the Department of Defense or of the private-sector organization (as the case may be) fails to carry out the agreement, such employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary of Defense; and
											
												(C)
 shall contain language ensuring that such employee of the Department does not improperly use pre-decisional or draft deliberative information that such employee may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization.
											
											(2)
 An amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.
										
											(3)
 The Secretary may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.
										
										(c)
										Termination
 An assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the private-sector organization concerned.
									
										(d)
										Duration
										(1)
 An assignment under this section shall be for a period of not less than three months and not more than two years, renewable up to a total of four years. No employee of the Department of Defense may be assigned under this section for more than a total of 4 years inclusive of all such assignments.
										
											(2)
 An assignment under this section may be for a period in excess of two years, but not more than four years, if the Secretary determines that such assignment is necessary to meet critical mission or program requirements.
										
										(e)
										Status of federal employees assigned to private-sector organizations
										(1)
 An employee of the Department of Defense who is assigned to a private-sector organization under this section shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes. The written agreement established under subsection (b)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
										
											(2)
 In establishing a temporary assignment of an employee of the Department of Defense to a private-sector organization, the Secretary of Defense shall—
											
												(A)
 ensure that the normal duties and functions of such employee can be reasonably performed by other employees of the Department of Defense without the transfer or reassignment of other personnel of the Department of Defense, including members of the armed forces;
											
												(B)
 ensure that the normal duties and functions of such employees are not, as a result of and during the course of such temporary assignment, performed or augmented by contractor personnel in violation of the provisions of section 2461 of this title; and
											
												(C)
 certify that the temporary assignment of such employee shall not have an adverse or negative impact on mission attainment, warfighter support, or organizational capabilities associated with the assignment.
											
										(f)
										Terms and conditions for private-sector employees
 An employee of a private-sector organization who is assigned to a Department of Defense organization under this section—
										
											(1)
 shall continue to receive pay and benefits from the private-sector organization from which such employee is assigned and shall not receive pay or benefits from the Department of Defense, except as provided in paragraph (2);
										
											(2)
 is deemed to be an employee of the Department of Defense for the purposes of—  (A) chapters 73 and 81 of title 5;
											
												(B)
 sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18;  (C) sections 1343, 1344, and 1349(b) of title 31;
											
												(D)
 the Federal Tort Claims Act and any other Federal tort liability statute;  (E) the Ethics in Government Act of 1978; and
											
												(F)
 chapter 21 of title 41;  (3) shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which such employee is assigned;
										
											(4)
 may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary of Defense; and
										
											(5)
 may not be used to circumvent the provision of section 2461 of this title nor to circumvent any limitation or restriction on the size of the Department’s workforce.
										
										(g)
										Prohibition against charging certain costs to the federal government
 A private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this section for the period of the assignment.
									
										(h)
										Considerations
 In carrying out this section, the Secretary of Defense—  (1) shall ensure that, of the assignments made under this section each year, at least 20 percent are from small business concerns (as defined by section 3703(e)(2)(A) of title 5);
										
											(2)
 shall take into consideration the question of how assignments under this section might best be used to help meet the needs of the Department of Defense with respect to the training of employees; and
										
											(3)
 shall take into consideration, where applicable, areas of particular private sector expertise, such as cybersecurity.
										.
						
							(b)
							Table of sections amendment
 The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									1599g. Public-private talent exchange.
								
								.
						
						1105.
						Temporary and term appointments in the competitive service in the Department of Defense
						
							(a)
							Appointment
							
								(1)
								In general
 The Secretary of Defense may make a temporary appointment or a term appointment in the Department when the need for the services of an employee in the Department is not permanent.
							
								(2)
								Extension
 The Secretary may extend a temporary appointment or a term appointment made under paragraph (1).  (b) Appointments for critical hiring needs  (1) In general If there is a critical hiring need, the Secretary of Defense may make a noncompetitive temporary appointment or a noncompetitive term appointment in the Department of Defense, without regard to the requirements of sections 3327 and 3330 of title 5, United States Code, for a period that is not more than 18 months.
							
								(2)
								No extension available
 An appointment made under paragraph (1) may not be extended.  (c) Regulations The Secretary may prescribe regulations to carry out this section.
						
							(d)
							Definitions
 In this section:  (1) The term temporary appointment means the appointment of an employee in the competitive service for a period that is not more than one year.
							
								(2)
 The term term appointment means the appointment of an employee in the competitive service for a period that is more than one year and not more than five years, unless the Secretary of Defense, before the appointment of the employee, authorizes a longer period.
							
						1106.
						Direct-hire authority for the Department of Defense for post-secondary students and recent
			 graduates
						
							(a)
							Hiring authority
 Without regard to sections 3309 through 3318, 3327, and 3330 of title 5, United States Code, the Secretary of Defense may recruit and appoint qualified recent graduates and current post-secondary students to competitive service positions in professional and administrative occupations within the Department of Defense.
						
							(b)
							Limitation on appointments
 Subject to subsection (c)(2), the total number of employees appointed by the Secretary under subsection (a) during a fiscal year may not exceed the number equal to 15 percent of the number of hires made into professional and administrative occupations of the Department at the GS–11 level and below (or equivalent) under competitive examining procedures during the previous fiscal year.
						
							(c)
							Regulations
							
								(1)
								In general
 The Secretary shall administer this section in accordance with regulations prescribed by the Secretary for purposes of this section.
							
								(2)
								Lower limit on appointments
 The regulations may establish a lower limit on the number of individuals appointable under subsection (a) during a fiscal year than is otherwise provided for under subsection (b), based on such factors as the Secretary considers appropriate.
							
								(3)
								Public notice and advertising
 To the extent practical, as determined by the Secretary, the Secretary shall publicly advertise positions available under this section. In carrying out the preceding sentence, the Secretary shall—
								
									(A)
 take into account merit system principles, mission requirements, costs, and organizational benefits of any advertising of positions; and
								
									(B)
 advertise such positions in the manner the Secretary determines is most likely to provide diverse and qualified candidates and ensure potential applicants have appropriate information relevant to the positions available.
								
							(d)
							Sunset
 The authority provided under this section shall terminate on September 30, 2021.  (e) Definitions In this section:
							
								(1)
 The term current post-secondary student means a person who—  (A) is currently enrolled in, and in good academic standing at, a full-time program at an institution of higher education;
								
									(B)
 is making satisfactory progress toward receipt of a baccalaureate or graduate degree; and  (C) has completed at least one year of the program.
								
								(2)
 The term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
							
								(3)
 The term recent graduate, with respect to appointment of a person under this section, means a person who was awarded a degree by an institution of higher education not more than two years before the date of the appointment of such person, except that in the case of a person who has completed a period of obligated service in a uniformed service of more than four years, such term means a person who was awarded a degree by an institution of higher education not more than four years before the date of the appointment of such person.
							
						1107.
						Temporary increase in maximum amount of voluntary separation incentive pay authorized for civilian
			 employees of the Department of Defense
 During the period beginning on the date of enactment of this Act and ending on September 30, 2018, section 9902(f)(5)(A)(ii) of title 5, United States Code, shall be applied by substituting an amount determined by the Secretary, not to exceed $40,000 for $25,000.
					
						1108.
						Extension of rate of overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear-powered aircraft carrier forward
			 deployed in Japan
 Section 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2017 and inserting September 30, 2018.  1109. Limitation on number of DOD SES positions  (a) Limitation on number of DOD SES positions  (1) In general Not later than December 31, 2022, the total number of Senior Executive Service positions authorized under section 3133 of title 5, United States Code, for the Department of Defense may not exceed 1,260.
							
								(2)
								Highly qualified experts
 Of the total number of positions authorized under paragraph (1), not more than 200 of such positions may be occupied by an individual appointed under the authority provided in section 9903 of such title.
							
							(b)
							Plan to achieve required limitation
							
								(1)
								In general
 The Secretary of Defense shall develop a plan to achieve the limitation required by subsection (a) that includes—
								
									(A)
 the distribution of Senior Executive Service positions across the Office of the Secretary of Defense, the Joint Staff, the Military Departments, the Defense Agencies and Field Activities, the unified and specified combatant commands, and other key elements of the Department of Defense;
								
									(B)
 the by-year reductions to Senior Executive Service positions consistent with the distribution required under subparagraph (A); and
								
									(C)
 recommendations for any legislative action that may be necessary for personnel management and shaping authorities to achieve the required limitation.
								
								(2)
								Submission of plan
 Not less than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the plan developed under paragraph (1).
							
								(3)
								Progress reports
 The Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives semi-annual progress report briefings describing and assessing the progress of the Secretary in implementing the plan developed under paragraph (1).
							
							(c)
							Conforming amendment
 Section 3133(c) of title 5, United States Code, is amended by adding at the end the following new sentence: Beginning in 2023, the number of such positions authorized under the preceding sentence for the Department of Defense may not exceed the limitation provided in section 1109 of the National Defense Authorization Act for Fiscal Year 2017..
						
							(d)
							Definition of Senior Executive Service position
 In this section, the term Senior Executive Service position has the meaning given such term in section 3132(a)(2) of title 5, United States Code.  1110. Direct hire authority for financial management experts in the Department of Defense workforce  (a) Authority Each Secretary concerned may appoint qualified candidates possessing a finance, accounting, management, or actuarial science degree, or a related degree or equivalent experience, to positions specified in subsection (c) for the Defense Agencies or the applicable military department without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code.
						
							(b)
							Secretary concerned
 For purposes of this section, the Secretary concerned is as follows:  (1) The Secretary of Defense with respect to the Defense Agencies.
							
								(2)
 The Secretary of a military department with respect to such military department.  (c) Positions The positions specified in this subsection are the positions within the Department of Defense workforce as follows:
							
								(1)
 Financial management positions.  (2) Accounting positions.
							
								(3)
 Auditing positions.  (4) Actuarial positions.
							
								(5)
 Cost estimation positions.  (6) Operational research positions.
							
								(7)
 Business and business administration positions.  (d) Limitation Authority under this section may not, in any calendar year and with respect to any Defense Agency or military department, be exercised with respect to a number of candidates greater than the number equal to 10 percent of the total number of the financial management, accounting, auditing, and actuarial positions within the financial management workforce of such Defense Agency or military department that are filled as of the close of the fiscal year last ending before the start of such calendar year.
						
							(e)
							Nature of appointment
 Any appointment under this section shall be treated as an appointment on a full-time equivalent basis, unless such appointment is made on a term or temporary basis.
						
							(f)
							Employee defined
 In this section, the term employee has the meaning given that term in section 2105 of title 5, United States Code.  (g) Termination The authority to make appointments under this section shall not be available after December 31, 2022.
						
						1111.
						Repeal of certain basis for appointment of a retired member of the Armed Forces to Department of
			 Defense position within 180 days of retirement
 Section 3326(b) of title 5, United States Code, is amended—  (1) in paragraph (1), by adding or at the end;
						
							(2)
 in paragraph (2), by striking ; or and inserting a period; and  (3) by striking paragraph (3).
						
					B
					Department of Defense Science and Technology Laboratories and Related Matters
					
						1121.
						Permanent personnel management authority for the Department of Defense for experts in science and
			 engineering
						
							(a)
							Permanent personnel management authority
							
								(1)
								In general
 Chapter 81 of title 10, United States Code, as amended by section 1104 of this Act, is further amended by adding at the end the following new section:
								
									
										1599h.
										Personnel management authority to attract experts in science and engineering
										
											(a)
											Programs authorized
											
												(1)
												Laboratories of the military departments
 The Secretary of Defense may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for such laboratories of the military departments as the Secretary shall designate for purposes of the program for research and development projects of such laboratories.
											
												(2)
												DARPA
 The Director of the Defense Advanced Research Projects Agency may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for research and development projects and to enhance the administration and management of the Agency.
											
												(3)
												DOTE
 The Director of the Office of Operational Test and Evaluation may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering to support operational test and evaluation missions of the Office.
											
											(b)
											Personnel management authority
 Under a program under subsection (a), the official responsible for administration of the program may—
											
												(1)
 without regard to any provision of title 5 governing the appointment of employees in the civil service—
												
													(A)
 in the case of the laboratories of the military departments designated pursuant to subsection (a)(1), appoint scientists and engineers to a total of not more than 40 scientific and engineering positions in such laboratories;
												
													(B)
 in the case of the Defense Advanced Research Projects Agency, appoint individuals to a total of not more than 100 positions in the Agency, of which not more than 5 such positions may be positions of administration or management of the Agency; and
												
													(C)
 in the case of the Office of Operational Test and Evaluation, appoint scientists and engineers to a total of not more than 10 scientific and engineering positions in the Office;
												
												(2)
 notwithstanding any provision of title 5 governing the rates of pay or classification of employees in the executive branch, prescribe the rates of basic pay for positions to which employees are appointed under paragraph (1)—
												
													(A)
 in the case of employees appointed pursuant to paragraph (1)(B) to any of 5 positions designated by the Director of the Defense Advanced Research Projects Agency for purposes of this subparagraph, at rates not in excess of a rate equal to 150 percent of the maximum rate of basic pay authorized for positions at Level I of the Executive Schedule under section 5312 of title 5; and
												
													(B)
 in the case of any other employee appointed pursuant to paragraph (1), at rates not in excess of the maximum rate of basic pay authorized for senior-level positions under section 5376 of title 5; and
												
												(3)
 pay any employee appointed under paragraph (1), other than an employee appointed to a position designated as described in paragraph (2)(A), payments in addition to basic pay within the limit applicable to the employee under subsection (d).
											
											(c)
											Limitation on term of appointment
											
												(1)
												In general
 Except as provided in paragraph (2), the service of an employee under an appointment under subsection (b)(1) may not exceed four years.
											
												(2)
												Extension
 The official responsible for the administration of a program under subsection (a) may, in the case of a particular employee under the program, extend the period to which service is limited under paragraph (1) by up to two years if the official determines that such action is necessary to promote the efficiency of a laboratory of a military department, the Defense Advanced Research Projects Agency, or the Office of Operational Test and Evaluation, as applicable.
											
											(d)
											Maximum amount of additional payments payable
 Notwithstanding any other provision of this section or section 5307 of title 5, no additional payments may be paid to an employee under subsection (b)(3) in any calendar year if, or to the extent that, the employee’s total annual compensation in such calendar year will exceed the maximum amount of total annual compensation payable at the salary set in accordance with section 104 of title 3.
										.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 81 of such title, as so amended, is further amended by adding at the end the following new item:
								
									
										1599h. Personnel management authority to attract experts in science and engineering.
									
									.
							
							(b)
							Repeal of superseded authority
 Section 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note) is repealed.
						
							(c)
							Applicability of personnel management authority to personnel currently employed under superseded
			 authority
							
								(1)
								In general
 Any individual employed as of the date of the enactment of this Act under section 1101(b)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) (as in effect on the day before such date) shall remain employed under section 1599h of title 10, United States Code (as added by subsection (a)), after such date in accordance with such section 1599h and the applicable program carried out under such section 1599h.
							
								(2)
								Date of appointment
 For purposes of subsection (c) of section 1599h of title 10, United States Code (as so added), the date of the appointment of any employee who remains employed as described in paragraph (1) shall be the date of the appointment of such employee under section 1101(b)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) (as so in effect).
							
						1122.
						Codification and modification of certain authorities for certain positions at Department of Defense
			 research and engineering laboratories
						
							(a)
							Codification
							
								(1)
								In general
 Chapter 139 of title 10, United States Code, is amended by inserting after section 2358 the following new section:
								
									
										2358a.
										Authorities for certain positions at science and technology reinvention laboratories
										
											(a)
											Authority to make direct appointments
											
												(1)
												Candidates for scientific and engineering positions at science and technology reinvention
			 laboratories
 The director of any Science and Technology Reinvention Laboratory (hereinafter in this section referred to as an STRL) may appoint qualified candidates possessing a bachelor’s degree to positions described in paragraph (1) of subsection (b) as an employee in a laboratory described in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5 (other than sections 3303 and 3328 of such title).
											
												(2)
												Veteran candidates for similar positions at research and engineering facilities
 The director of any STRL may appoint qualified veteran candidates to positions described in paragraph (2) of subsection (b) as an employee at a laboratory, agency, or organization specified in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5.
											
												(3)
												Students enrolled in scientific and engineering programs
 The director of any STRL may appoint qualified candidates enrolled in a program of undergraduate or graduate instruction leading to a bachelor’s or an advanced degree in a scientific, technical, engineering or mathematical course of study at an institution of higher education (as that term is defined in sections 101 and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002)) to positions described in paragraph (3) of subsection (b) as an employee in a laboratory described in that paragraph without regard to the provisions of subchapter I of chapter 33 of title 5 (other than sections 3303 and 3328 of such title).
											
												(4)
												Noncompetitive conversion to permanent appointment
 With respect to any student appointed by the director of an STRL under paragraph (3) to a temporary or term appointment, upon graduation from the applicable institution of higher education (as defined in such paragraph), the director may noncompetitively convert such student to a permanent appointment within the STRL without regard to the provisions of subchapter I of chapter 33 of title 5 (other than sections 3303 and 3328 of such title), provided the student meets all eligibility and Office of Personnel Management qualification requirements for the position.
											
											(b)
											Covered positions
											
												(1)
												Candidates for scientific and engineering positions
 The positions described in this paragraph are scientific and engineering positions that may be temporary, term, or permanent in any laboratory designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.
											
												(2)
												Qualified veteran candidates
 The positions described in this paragraph are scientific, technical, engineering, and mathematics positions, including technicians, in the following:
												
													(A)
 Any laboratory referred to in paragraph (1).  (B) Any other Department of Defense research and engineering agency or organization designated by the Secretary for purposes of subsection (a)(2).
												
												(3)
												Candidates enrolled in scientific and engineering programs
 The positions described in this paragraph are scientific and engineering positions that may be temporary or term in any laboratory designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note) as a Department of Defense science and technology reinvention laboratory.
											
											(c)
											Limitation on number of appointments allowable in a calendar year
 The authority under subsection (a) may not, in any calendar year and with respect to any laboratory, agency, or organization described in subsection (b), be exercised with respect to a number of candidates greater than the following:
											
												(1)
 In the case of a laboratory described in subsection (b)(1), with respect to appointment authority under subsection (a)(1), the number equal to 6 percent of the total number of scientific and engineering positions in such laboratory that are filled as of the close of the fiscal year last ending before the start of such calendar year.
											
												(2)
 In the case of a laboratory, agency, or organization described in subsection (b)(2), with respect to appointment authority under subsection (a)(2), the number equal to 3 percent of the total number of scientific, technical, engineering, mathematics, and technician positions in such laboratory, agency, or organization that are filled as of the close of the fiscal year last ending before the start of such calendar year.
											
												(3)
 In the case of a laboratory described in subsection (b)(3), with respect to appointment authority under subsection (a)(3), the number equal to 10 percent of the total number of scientific and engineering positions in such laboratory that are filled as of the close of the fiscal year last ending before the start of such calendar year.
											
											(d)
											Senior scientific technical managers
											
												(1)
												Establishment
 There is hereby established in each STRL a category of senior professional scientific and technical positions, the incumbents of which shall be designated as senior scientific technical managers and which shall be positions classified above GS–15 of the General Schedule, notwithstanding section 5108(a) of title 5. The primary functions of such positions shall be—
												
													(A)
 to engage in research and development in the physical, biological, medical, or engineering sciences, or another field closely related to the mission of such STRL; and
												
													(B)
 to carry out technical supervisory responsibilities.  (2) Appointments The positions described in paragraph (1) may be filled, and shall be managed, by the director of the STRL involved, under criteria established pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note), relating to personnel demonstration projects at laboratories of the Department of Defense, except that the director of the laboratory involved shall determine the number of such positions at such laboratory, not to exceed 2 percent of the number of scientists and engineers employed at such laboratory as of the close of the last fiscal year before the fiscal year in which any appointments subject to that numerical limitation are made.
											
											(e)
											Exclusion from personnel limitations
											
												(1)
												In general
 The director of an STRL shall manage the workforce strength, structure, positions, and compensation of such STRL—
												
													(A)
 without regard to any limitation on appointments, positions, or funding with respect to such STRL, subject to subparagraph (B); and
												
													(B)
 in a manner consistent with the budget available with respect to such STRL.  (2) Exceptions Paragraph (1) shall not apply to Senior Executive Service positions (as defined in section 3132(a) of title 5) or scientific and professional positions authorized under section 3104 of such title.
											
											(f)
											Definitions
 In this section:  (1) The term employee has the meaning given that term in section 2105 of title 5.
											
												(2)
 The term veteran has the meaning given that term in section 101 of title 38. .  (2) Clerical amendment The table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2358 the following new item:
								
									
										2358a. Authorities for certain positions at science and technology reinvention laboratories.
									
									.
							
							(b)
							Repeal of superseded section
 Section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2358 note) is hereby repealed.
						
						1123.
						Modification to information technology personnel exchange program
 Section 1110 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 5 U.S.C. 3702 note) is amended—
						
							(1)
 in the section heading, by inserting cyber and before information.  (2) in subsections (a)(1)(A), (a)(1)(C), and (g)(2), by inserting cyber operations or before information;
						
							(3)
 in subsection (d), by striking 2018 and inserting 2022;  (4) in subsection (g)(1), by inserting to or before from; and
						
							(5)
 in subsection (h), by striking 10 and inserting 50.  1124. Pilot program on enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense  (a) Pilot program authorized The Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the military departments in attracting and retaining high quality acquisition and technology experts in positions responsible for managing and performing complex, high-cost research and technology development efforts in the science and technology reinvention laboratories of the Department of Defense.
						
							(b)
							Approval required
 The pilot program may be carried out in a military department only with the approval of the Service Acquisition Executive of the military department concerned.
						
							(c)
							Positions
 The positions described in this subsection are positions in the science and technology reinvention laboratories of the Department of Defense that—
							
								(1)
 require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and
							
								(2)
 are critical to the successful accomplishment of an important research or technology development mission.
							
							(d)
							Rate of basic pay
 The pay authority specified in this subsection is authority as follows:  (1) Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Service Acquisition Executive concerned.
							
								(2)
 Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of the military department concerned.
							
							(e)
							Limitations
							
								(1)
								In general
 The authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).
							
								(2)
								Number of positions
 The authority in subsection (a) may not be used with respect to more than five positions in each military department at any one time.
							
								(3)
								Term of positions
 The authority in subsection (a) may be used only for positions having a term of less than five years.
							
							(f)
							Termination
							
								(1)
								In general
 The authority to fix rates of basic pay for a position under this section shall terminate on October 1, 2021.
							
								(2)
								Continuation of pay
 Nothing in paragraph (1) shall be construed to prohibit the payment after October 1, 2021, of basic pay at rates fixed under this section before that date for positions having terms that continue after that date.
							
							(g)
							Science and technology reinvention laboratories of the Department of Defense defined
 In this section, the term science and technology reinvention laboratories of the Department of Defense means the laboratories designated as science and technology reinvention laboratories by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note).
						
						1125.
						Temporary direct hire authority for domestic defense industrial base facilities, the Major Range
			 and Test Facilities Base, and the Office of the Director of Operational
			 Test and Evaluation
						
							(a)
							Defense industrial base facility and MRTFB
 During fiscal years 2017 and 2018, the Secretary of Defense may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title, qualified candidates to positions in the competitive service at any defense industrial base facility or the Major Range and Test Facilities Base.
						
							(b)
							Office of the Director of Operational Test and Evaluation
 During fiscal years 2017 through 2021, the Secretary of Defense may, acting through the Director of Operational Test and Evaluation, appoint qualified candidates possessing an advanced degree to scientific and engineering positions within the Office of the Director of Operational Test and Evaluation without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of such title.
						
							(c)
							Definition of defense industrial base facility
 In this section, the term defense industrial base facility means any Department of Defense depot, arsenal, or shipyard located within the United States.  C Governmentwide Matters  1131. Elimination of two-year eligibility limitation for noncompetitive appointment of spouses of members of the Armed Forces Section 3330d(c) of title 5, United States Code, is amended by adding at the end the following new paragraph:
						
							
								(3)
								No time limitation on appointment
 A relocating spouse of a member of the Armed Forces remains eligible for noncompetitive appointment under this section for the duration of the spouse’s relocation to the permanent duty station of the member.
							.
					
						1132.
						Temporary personnel flexibilities for domestic defense industrial base facilities and Major Range
			 and Test Facilities Base civilian personnel
						
							(a)
							In general
 Notwithstanding chapter 33 of title 5, United States Code, or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, during fiscal years 2017 and 2018, an employee of a defense industrial base facility or the Major Range and Test Facilities Base serving under a time-limited appointment in the competitive service is eligible to compete for a permanent appointment in the competitive service at (A) any such facility, Base, or any other component of the Department of Defense when such facility, Base, or component (as the case may be) is accepting applications from individuals within the facility, Base, or component's workforce under merit promotion procedures, or (B) any agency when the agency is accepting applications from individuals outside its own workforce under merit promotion procedures of the applicable agency, if—
							
								(1)
 the employee was appointed initially under open, competitive examination under subchapter I of chapter 33 of such title to the time-limited appointment;
							
								(2)
 the employee has served under 1 or more time-limited appointments by a defense industrial base facility or the Major Range and Test Facilities Base for a period or periods totaling more than 24 months without a break of 2 or more years; and
							
								(3)
 the employee's performance has been at an acceptable level of performance throughout the period or periods (as the case may be) referred to in paragraph (2).
							
							(b)
							Waiver of age requirement
 In determining the eligibility of a time-limited employee under this section to be examined for or appointed in the competitive service, the Office of Personnel Management or other examining agency shall waive requirements as to age, unless the requirement is essential to the performance of the duties of the position.
						
							(c)
							Status
 An individual appointed under this section—  (1) becomes a career-conditional employee, unless the employee has otherwise completed the service requirements for career tenure; and
							
								(2)
 acquires competitive status upon appointment.  (d) Former employees A former employee of a defense industrial base facility or the Major Range and Test Facilities Base who served under a time-limited appointment and who otherwise meets the requirements of this section shall be deemed a time-limited employee for purposes of this section if—
							
								(1)
 such employee applies for a position covered by this section within the period of 2 years after the most recent date of separation; and
							
								(2)
 such employee's most recent separation was for reasons other than misconduct or performance.  (e) Benefits Any employee of a defense industrial base facility or the Major Range and Test Facilities Base serving under a time-limited appointment in the competitive service shall be provided with benefits that are comparable to the benefits provided to similar employees not serving under time-limited appointments at the defense industrial base facility or the Major Range and Test Facilities Base concerned, including professional development opportunities, eligibility for awards programs, and designation as status applicants for purposes of eligibility for positions in the civil service.
						
							(f)
							Definition of defense industrial base facility
 In this section, the term defense industrial base facility means any Department of Defense depot, arsenal, or shipyard located within the United States.  1133. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone Paragraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1022), is further amended by striking 2017 and inserting 2018.
					
						1134.
						Advance payments for employees relocating within the United States and its territories
						
							(a)
							In general
 Subsection (a) of section 5524a of title 5, United States Code, is amended—  (1) by striking (a) The head and inserting (a)(1) The head; and
							
								(2)
 by adding at the end the following:   (2) The head of each agency may provide for the advance payment of basic pay, covering not more than 4 pay periods, to an employee who is assigned to a position in the agency that is located—
										
											(A)
 outside of the employee's commuting area; and  (B) in the United States, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States.
										.
							
							(b)
							Conforming amendments
 Subsection (b) of such section is amended—  (1) in paragraph (1), by inserting or assigned after appointed; and
							
								(2)
 in paragraph (2)(B)—  (A) by inserting or assignment after appointment; and
								
									(B)
 by inserting or assigned after appointed.  (c) Clerical amendments  (1) Section heading The heading of such section is amended by inserting and employees relocating within the United States and its territories after appointees.
							
								(2)
								Table of sections
 The item relating to such section in the table of sections of chapter 55 of such title is amended to read as follows:
								
									
										5524a. Advance payments for new appointees and employees relocating within the United States and
			 its territories.
									
									.
							
						1135.
						Eligibility of employees in a time-limited appointment to compete for a permanent appointment at
			 any Federal agency
 Section 9602 of title 5, United States Code, is amended—  (1) in subsection (a) by striking any land management agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency and inserting such land management agency when such agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, or any agency, including a land management agency, when the agency is accepting applications from individuals outside its own workforce under the merit promotion procedures of the applicable agency; and
						
							(2)
 in subsection (d) by inserting of the agency from which the former employee was most recently separated after deemed a time-limited employee.  1136.  Review of official personnel file of former Federal employees before rehiring  (a) In general Subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:
							
								
									3330e.
									Review of official personnel file of former Federal employees before rehiring
									
										(a)
 If a former Government employee is a candidate for a position within the competitive service or the excepted service, prior to making any determination with respect to the appointment or reinstatement of such employee to such position, the appointing authority shall review and consider merit-based information relating to such employee’s former period or periods of service such as official personnel actions, employee performance ratings, and disciplinary actions, if any, in such employee’s official personnel record file.
									
										(b)
 In subsection (a), the term former Government employee means an individual whose most recent position with the Government prior to becoming a candidate as described under subsection (a) was within the competitive service or the excepted service.
									
										(c)
 The Office of Personnel Management shall prescribe regulations to carry out the purpose of this section. Such regulations may not contain provisions that would increase the time required for agency hiring actions.
									.
						
							(b)
							Application
 The amendment made by subsection (a) shall apply to any former Government employee (as described in section 3330e of title 5, United States Code, as added by such subsection) appointed or reinstated on or after the date that is 180 days after the date of enactment of this Act.
						
							(c)
							Clerical amendment
 The table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:
							
								
									3330e. Review of official personnel file of former Federal employees before rehiring.
								
								.
						
						1137.
						One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
			 on pay for Federal civilian employees working overseas
 Section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1108 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1027), is further amended by striking through 2016 and inserting through 2017.
					
						1138.
						Administrative leave
						
							(a)
							Short title
 This section may be cited as the Administrative Leave Act of 2016.  (b) Sense of Congress It is the sense of Congress that—
							
								(1)
 agency use of administrative leave, and leave that is referred to incorrectly as administrative leave in agency recording practices, has exceeded reasonable amounts—
								
									(A)
 in contravention of—  (i) established precedent of the Comptroller General of the United States; and
									
										(ii)
 guidance provided by the Office of Personnel Management; and  (B) resulting in significant cost to the Federal Government;
								
								(2)
 administrative leave should be used sparingly;  (3) prior to the use of paid leave to address personnel issues, an agency should consider other actions, including—
								
									(A)
 temporary reassignment; and  (B) transfer;
								
								(4)
 an agency should prioritize and expeditiously conclude an investigation in which an employee is placed in administrative leave so that, not later than the conclusion of the leave period—
								
									(A)
 the employee is returned to duty status; or  (B) an appropriate personnel action is taken with respect to the employee;
								
								(5)
 data show that there are too many examples of employees placed in administrative leave for 6 months or longer, leaving the employees without any available recourse to—
								
									(A)
 return to duty status; or  (B) challenge the decision of the agency;
								
								(6)
 an agency should ensure accurate and consistent recording of the use of administrative leave so that administrative leave can be managed and overseen effectively; and
							
								(7)
 other forms of excused absence authorized by law should be recorded separately from administrative leave, as defined by the amendments made by this section.
							
							(c)
							Administrative leave
							
								(1)
								In general
 Subchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
								
									
										6329a.
										Administrative leave
										
											(a)
											Definitions
 In this section—  (1) the term administrative leave means leave—
												
													(A)
 without loss of or reduction in—  (i) pay;
													
														(ii)
 leave to which an employee is otherwise entitled under law; or  (iii) credit for time or service; and
													
													(B)
 that is not authorized under any other provision of law;  (2) the term agency—
												
													(A)
 means an Executive agency (as defined in section 105 of this title);  (B) includes the Department of Veterans Affairs; and
												
													(C)
 does not include the Government Accountability Office; and  (3) the term employee—
												
													(A)
 has the meaning given the term in section 2105; and  (B) does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
												
											(b)
											Administrative leave
											
												(1)
												In general
 During any calendar year, an agency may place an employee in administrative leave for a period of not more than a total of 10 work days.
											
												(2)
												Records
 An agency shall record administrative leave separately from leave authorized under any other provision of law.
											
											(c)
											Regulations
											
												(1)
												OPM regulations
 Not later than 270 calendar days after the date of enactment of this section, the Director of the Office of Personnel Management shall—
												
													(A)
 prescribe regulations to carry out this section; and  (B) prescribe regulations that provide guidance to agencies regarding—
													
														(i)
 acceptable agency uses of administrative leave; and  (ii) the proper recording of—
														
															(I)
 administrative leave; and  (II) other leave authorized by law.
														
												(2)
												Agency action
 Not later than 270 calendar days after the date on which the Director of the Office of Personnel Management prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
											
											(d)
											Relation to other laws
 Notwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section.
										.
							
								(2)
								Technical and conforming amendment
 The table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329 the following:
								
									
										6329a. Administrative leave.
									
									.
							
							(d)
							Investigative leave and notice leave
							
								(1)
								In general
 Subchapter II of chapter 63 of title 5, United States Code, as amended by this section, is further amended by adding at the end the following:
								
									
										6329b.
										Investigative leave and notice leave
										
											(a)
											Definitions
 In this section—  (1) the term agency—
												
													(A)
 means an Executive agency (as defined in section 105 of this title);  (B) includes the Department of Veterans Affairs; and
												
													(C)
 does not include the Government Accountability Office;  (2) the term Chief Human Capital Officer means—
												
													(A)
 the Chief Human Capital Officer of an agency designated or appointed under section 1401; or  (B) the equivalent;
												
												(3)
 the term committees of jurisdiction, with respect to an agency, means each committee of the Senate or House of Representatives with jurisdiction over the agency;
											
												(4)
 the term Director means the Director of the Office of Personnel Management;  (5) the term employee—
												
													(A)
 has the meaning given the term in section 2105; and  (B) does not include—
													
														(i)
 an intermittent employee who does not have an established regular tour of duty during the administrative workweek; or
													
														(ii)
 the Inspector General of an agency;  (6) the term investigative entity means—
												
													(A)
 an internal investigative unit of an agency granting investigative leave under this section;  (B) the Office of Inspector General of an agency granting investigative leave under this section;
												
													(C)
 the Attorney General; and  (D) the Office of Special Counsel;
												
												(7)
 the term investigative leave means leave—  (A) without loss of or reduction in—
													
														(i)
 pay;  (ii) leave to which an employee is otherwise entitled under law; or
													
														(iii)
 credit for time or service;  (B) that is not authorized under any other provision of law; and
												
													(C)
 in which an employee who is the subject of an investigation is placed;  (8) the term notice leave means leave—
												
													(A)
 without loss of or reduction in—  (i) pay;
													
														(ii)
 leave to which an employee is otherwise entitled under law; or  (iii) credit for time or service;
													
													(B)
 that is not authorized under any other provision of law; and  (C) in which an employee who is in a notice period is placed; and
												
												(9)
 the term notice period means a period beginning on the date on which an employee is provided notice required under law of a proposed adverse action against the employee and ending on the date on which an agency may take the adverse action.
											
											(b)
											Leave for employees under investigation or in a notice period
											
												(1)
												Authority
 An agency may, in accordance with paragraph (2), place an employee in—  (A) investigative leave if the employee is the subject of an investigation;
												
													(B)
 notice leave if the employee is in a notice period; or  (C) notice leave following a placement in investigative leave if, not later than the day after the last day of the period of investigative leave—
													
														(i)
 the agency proposes or initiates an adverse action against the employee; and  (ii) the agency determines that the employee continues to meet 1 or more of the criteria described in paragraph (2)(A).
													
												(2)
												Requirements
 An agency may place an employee in leave under paragraph (1) only if the agency has—  (A) made a determination with respect to the employee that the continued presence of the employee in the workplace during an investigation of the employee or while the employee is in a notice period, as applicable, may—
													
														(i)
 pose a threat to the employee or others;  (ii) result in the destruction of evidence relevant to an investigation;
													
														(iii)
 result in loss of or damage to Government property; or  (iv) otherwise jeopardize legitimate Government interests;
													
													(B)
 considered—  (i) assigning the employee to duties in which the employee no longer poses a threat described in clauses (i) through (iv) of subparagraph (A);
													
														(ii)
 allowing the employee to take leave for which the employee is eligible;  (iii) if the employee is absent from duty without approved leave, carrying the employee in absence without leave status; and
													
														(iv)
 for an employee subject to a notice period, curtailing the notice period if there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment may be imposed; and
													
													(C)
 determined that none of the available options under clauses (i) through (iv) of subparagraph (B) is appropriate.
												
												(3)
												Duration of leave
												
													(A)
													Investigative leave
 Upon the expiration of the 10 work day period described in section 6329a(b)(1) with respect to an employee, and if an agency determines that an extended investigation of the employee is necessary, the agency may place the employee in investigative leave for a period of not more than 30 work days.
												
													(B)
													Notice leave
 Placement of an employee in notice leave shall be for a period not longer than the duration of the notice period.
												
												(4)
												Explanation of leave
												
													(A)
													In general
 If an agency places an employee in leave under this subsection, the agency shall provide the employee a written explanation of whether the employee was placed in investigative leave or notice leave.
												
													(B)
													Explanation
 The written notice under subparagraph (A) shall describe the limitations of the leave placement, including—
													
														(i)
 the applicable limitations under paragraph (3); and  (ii) in the case of a placement in investigative leave, an explanation that, at the conclusion of the period of leave, the agency shall take an action under paragraph (5).
													
												(5)
												Agency action
 Not later than the day after the last day of a period of investigative leave for an employee under paragraph (1), an agency shall—
												
													(A)
 return the employee to regular duty status;  (B) take 1 or more of the actions under clauses (i) through (iv) of paragraph (2)(B);
												
													(C)
 propose or initiate an adverse action against the employee as provided under law; or  (D) extend the period of investigative leave under subsections (c) and (d).
												
												(6)
												Rule of construction
 Nothing in paragraph (5) shall be construed to prevent the continued investigation of an employee, except that the placement of an employee in investigative leave may not be extended for that purpose except as provided in subsections (c) and (d).
											
											(c)
											Initial extension of investigative leave
											
												(1)
												In general
 Subject to paragraph (4), if the Chief Human Capital Officer of an agency, or the designee of the Chief Human Capital Officer, approves such an extension after consulting with the investigator responsible for conducting the investigation to which an employee is subject, the agency may extend the period of investigative leave for the employee under subsection (b) for not more than 30 work days.
											
												(2)
												Maximum number of extensions
 The total period of additional investigative leave for an employee under paragraph (1) may not exceed 90 work days.
											
												(3)
												Designation guidance
 Not later than 270 days after the date of enactment of this section, the Chief Human Capital Officers Council shall issue guidance to ensure that if the Chief Human Capital Officer of an agency delegates the authority to approve an extension under paragraph (1) to a designee, the designee is at a sufficiently high level within the agency to make an impartial and independent determination regarding the extension.
											
												(4)
												Extensions for OIG employees
												
													(A)
													Approval
 In the case of an employee of an Office of Inspector General—  (i) the Inspector General or the designee of the Inspector General, rather than the Chief Human Capital Officer or the designee of the Chief Human Capital Officer, shall approve an extension of a period of investigative leave for the employee under paragraph (1); or
													
														(ii)
 at the request of the Inspector General, the head of the agency within which the Office of Inspector General is located shall designate an official of the agency to approve an extension of a period of investigative leave for the employee under paragraph (1).
													
													(B)
													Guidance
 Not later than 270 calendar days after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency shall issue guidance to ensure that if the Inspector General or the head of an agency, at the request of the Inspector General, delegates the authority to approve an extension under subparagraph (A) to a designee, the designee is at a sufficiently high level within the Office of Inspector General or the agency, as applicable, to make an impartial and independent determination regarding the extension.
												
											(d)
											Further extension of investigative leave
											
												(1)
												Report
 After reaching the limit under subsection (c)(2) and if an investigative entity submits a certification under paragraph (2) of this subsection, an agency may further extend a period of investigative leave for an employee for periods of not more than 30 work days each if, not later than 5 business days after granting each further extension, the agency submits to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives, along with any other committees of jurisdiction, a report containing—
												
													(A)
 the title, position, office or agency subcomponent, job series, pay grade, and salary of the employee;
												
													(B)
 a description of the duties of the employee;  (C) the reason the employee was placed in investigative leave;
												
													(D)
 an explanation as to why—  (i) the employee poses a threat described in clauses (i) through (iv) of subsection (b)(2)(A); and
													
														(ii)
 the agency is not able to reassign the employee to another position within the agency;  (E) in the case of an employee required to telework under section 6502(c) during the investigation of the employee—
													
														(i)
 the reasons that the agency required the employee to telework under that section; and  (ii) the duration of the teleworking requirement;
													
													(F)
 the status of the investigation of the employee;  (G) the certification described in paragraph (2); and
												
													(H)
 in the case of a completed investigation of the employee—  (i) the results of the investigation; and
													
														(ii)
 the reason that the employee remains in investigative leave.  (2) Certification If, after an employee has reached the limit under subsection (c)(2), an investigative entity determines that additional time is needed to complete the investigation of the employee, the investigative entity shall—
												
													(A)
 certify to the appropriate agency that additional time is needed to complete the investigation of the employee; and
												
													(B)
 include in the certification an estimate of the amount of time that is necessary to complete the investigation of the employee.
												
												(3)
												No extensions after completion of investigation
 An agency may not further extend a period of investigative leave of an employee under paragraph (1) on or after the date that is 30 calendar days after the completion of the investigation of the employee by an investigative entity.
											
											(e)
											Consultation guidance
 Not later than 270 calendar days after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General and the Special Counsel, shall issue guidance on best practices for consultation between an investigator and an agency on the need to place an employee in investigative leave during an investigation of the employee, including during a criminal investigation, because the continued presence of the employee in the workplace during the investigation may—
											
												(1)
 pose a threat to the employee or others;  (2) result in the destruction of evidence relevant to an investigation;
											
												(3)
 result in loss of or damage to Government property; or  (4) otherwise jeopardize legitimate Government interests.
											
											(f)
											Reporting and records
											
												(1)
												In general
 An agency shall keep a record of the placement of an employee in investigative leave or notice leave by the agency, including—
												
													(A)
 the basis for the determination made under subsection (b)(2)(A);  (B) an explanation of why an action under clauses (i) through (iv) of subsection (b)(2)(B) was not appropriate;
												
													(C)
 the length of the period of leave;  (D) the amount of salary paid to the employee during the period of leave;
												
													(E)
 the reasons for authorizing the leave, including, if applicable, the recommendation made by an investigator under subsection (c)(1);
												
													(F)
 whether the employee is required to telework under section 6502(c) during the investigation, including the reasons for requiring the employee to telework; and
												
													(G)
 the action taken by the agency at the end of the period of leave, including, if applicable, the granting of any extension of a period of investigative leave under subsection (c) or (d).
												
												(2)
												Availability of records
 An agency shall make a record kept under paragraph (1) available—  (A) to any committee of jurisdiction, upon request;
												
													(B)
 to the Office of Personnel Management; and  (C) as otherwise required by law, including for the purposes of the Administrative Leave Act of 2016 and the amendments made by that Act.
												
											(g)
											Recourse to the Office of Special Counsel
 For purposes of subchapter II of chapter 12 and section 1221, placement on investigative leave under subsection (b) of this section for a period of not less than 70 work days shall be considered a personnel action under paragraph (8) or (9) of section 2302(b).
										
											(h)
											Regulations
											
												(1)
												OPM action
 Not later than 270 calendar days after the date of enactment of this section, the Director shall prescribe regulations to carry out this section, including guidance to agencies regarding—
												
													(A)
 acceptable purposes for the use of—  (i) investigative leave; and
													
														(ii)
 notice leave;  (B) the proper recording of—
													
														(i)
 the leave categories described in subparagraph (A); and  (ii) other leave authorized by law;
													
													(C)
 baseline factors that an agency shall consider when making a determination that the continued presence of an employee in the workplace may—
													
														(i)
 pose a threat to the employee or others;  (ii) result in the destruction of evidence relevant to an investigation;
													
														(iii)
 result in loss or damage to Government property; or  (iv) otherwise jeopardize legitimate Government interests; and
													
													(D)
 procedures and criteria for the approval of an extension of a period of investigative leave under subsection (c) or (d).
												
												(2)
												Agency action
 Not later than 270 calendar days after the date on which the Director prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
											
											(i)
											Relation to other laws
 Notwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section.
										.
							
								(2)
								GAO report
 Not later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the results of an evaluation of the implementation of the authority provided under sections 6329a and 6329b of title 5, United States Code, as added by subsection (c)(1) of this section and paragraph (1) of this subsection, respectively, including—
								
									(A)
 the number of times that an agency, under subsection (c)(1) of such section 6329b—  (i) consulted with the investigator responsible for conducting the investigation to which an employee was subject with respect to the decision of the agency to grant an extension under that subsection; and
									
										(ii)
 did not have a consultation described in clause (i), including the reasons that the agency failed to have such a consultation;
									
									(B)
 an assessment of the use of the authority provided under subsection (d) of such section 6329b by agencies, including data regarding the number and length of extensions granted under that subsection;
								
									(C)
 an assessment of the compliance with the requirements of subsection (f) of such section 6329b by agencies;
								
									(D)
 a review of the practice of agency placement of an employee in investigative or notice leave under subsection (b) of such section 6329b because of a determination under subsection (b)(2)(A)(iv) of that section that the employee jeopardized legitimate Government interests, including the extent to which such determinations were supported by evidence; and
								
									(E)
 an assessment of the effectiveness of subsection (g) of such section 6329b in preventing and correcting the use of extended investigative leave as a tool of reprisal for making a protected disclosure or engaging in protected activity as described in paragraph (8) or (9) of section 2302(b) of title 5, United States Code.
								
								(3)
								Telework
 Section 6502 of title 5, United States Code, is amended by adding at the end the following:   (c) Required telework If an agency places an employee in investigative leave under section 6329b, the agency may require the employee to, through telework, perform duties similar to the duties that the employee performs on-site if—
										
											(1)
 the agency determines that such a requirement would not—  (A) pose a threat to the employee or others;
											
												(B)
 result in the destruction of evidence relevant to an investigation;  (C) result in the loss of or damage to Government property; or
											
												(D)
 otherwise jeopardize legitimate Government interests;  (2) the employee is eligible to telework under subsections (a) and (b) of this section; and
										
											(3)
 the agency determines that it would be appropriate for the employee to perform the duties of the employee through telework.
										.
							
								(4)
								Technical and conforming amendment
 The table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329a, as added by this section, the following:
								
									
										6329b. Investigative leave and notice leave.
									
									.
							
							(e)
							Weather and safety leave
							
								(1)
								In general
 Subchapter II of chapter 63 of title 5, United States Code, as amended by this section, is further amended by adding at the end the following:
								
									
										6329c.
										Weather and safety leave
										
											(a)
											Definitions
 In this section—  (1) the term agency—
												
													(A)
 means an Executive agency (as defined in section 105 of this title);  (B) includes the Department of Veterans Affairs; and
												
													(C)
 does not include the Government Accountability Office; and  (2) the term employee—
												
													(A)
 has the meaning given the term in section 2105; and  (B) does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
												
											(b)
											Leave for weather and safety issues
 An agency may approve the provision of leave under this section to an employee or a group of employees without loss of or reduction in the pay of the employee or employees, leave to which the employee or employees are otherwise entitled, or credit to the employee or employees for time or service only if the employee or group of employees is prevented from safely traveling to or performing work at an approved location due to—
											
												(1)
 an act of God;  (2) a terrorist attack; or
											
												(3)
 another condition that prevents the employee or group of employees from safely traveling to or performing work at an approved location.
											
											(c)
											Records
 An agency shall record leave provided under this section separately from leave authorized under any other provision of law.
										
											(d)
											Regulations
 Not later than 270 days after the date of enactment of this section, the Director of the Office of Personnel Management shall prescribe regulations to carry out this section, including—
											
												(1)
 guidance to agencies regarding the appropriate purposes for providing leave under this section; and  (2) the proper recording of leave provided under this section.
											
											(e)
											Relation to other laws
 Notwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section.
										.
							
								(2)
								Technical and conforming amendment
 The table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329b, as added by this section, the following:
								
									“6329c. Weather and safety leave.”.
								
							
						1139.
						Direct hiring for Federal wage schedule employees
 The Director of the Office of Personnel Management shall permit an agency with delegated examining authority under 1104(a)(2) of title 5, United States Code, to use direct-hire authority under section 3304(a)(3) of such title for a permanent or non-permanent position or group of positions in the competitive services at GS–15 (or equivalent) and below, or for prevailing rate employees, if the Director determines that there is either a severe shortage of candidates or a critical hiring need for such positions.
					
						1140.
						Record of investigation of personnel action in separated employee’s official personnel file
						
							(a)
							In general
 Subchapter I of chapter 33 of title 5, United States Code, is amended by inserting after section 3321 the following:
							
								
									3322.
									Voluntary separation before resolution of personnel investigation
									
										(a)
 With respect to any employee occupying a position in the competitive service or the excepted service who is the subject of a personnel investigation and resigns from Government employment prior to the resolution of such investigation, the head of the agency from which such employee so resigns shall, if an adverse finding was made with respect to such employee pursuant to such investigation, make a permanent notation in the employee’s official personnel record file. The head shall make such notation not later than 40 days after the date of the resolution of such investigation.
									
										(b)
 Prior to making a permanent notation in an employee’s official personnel record file under subsection (a), the head of the agency shall—
										
											(1)
 notify the employee in writing within 5 days of the resolution of the investigation and provide such employee a copy of the adverse finding and any supporting documentation;
										
											(2)
 provide the employee with a reasonable time, but not less than 30 days, to respond in writing and to furnish affidavits and other documentary evidence to show why the adverse finding was unfounded (a summary of which shall be included in any notation made to the employee’s personnel file under subsection (d)); and
										
											(3)
 provide a written decision and the specific reasons therefore to the employee at the earliest practicable date.
										
										(c)
 An employee is entitled to appeal the decision of the head of the agency to make a permanent notation under subsection (a) to the Merit Systems Protection Board under section 7701.
									
										(d)
										(1)
 If an employee files an appeal with the Merit Systems Protection Board pursuant to subsection (c), the agency head shall make a notation in the employee’s official personnel record file indicating that an appeal disputing the notation is pending not later than 2 weeks after the date on which such appeal was filed.
										
											(2)
 If the head of the agency is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) from the employee’s official personnel record file.
										
											(3)
 If the employee is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) and the notation of an adverse finding made under subsection (a) from the employee’s official personnel record file.
										
										(e)
 In this section, the term ‘personnel investigation’ includes—  (1) an investigation by an Inspector General; and
										
											(2)
 an adverse personnel action as a result of performance, misconduct, or for such cause as will promote the efficiency of the service under chapter 43 or chapter 75.
										.
						
							(b)
							Application
 The amendment made by subsection (a) shall apply to any employee described in section 3322 of title 5, United States Code, (as added by such subsection) who leaves the service after the date of enactment of this Act.
						
							(c)
							Clerical amendment
 The table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by inserting after the item relating to section 3321 the following:
							
								
									3322. Voluntary separation before resolution of personnel investigation.
								
								.
						
				XII
				Matters relating to foreign nations
				
					Subtitle A—Assistance and training
					Sec. 1201. One-year extension of logistical support for coalition forces supporting certain United
			 States military operations.
					Sec. 1202. Special Defense Acquisition Fund matters.
					Sec. 1203. Codification of authority for support of special operations to combat terrorism.
					Sec. 1204. Independent evaluation of strategic framework for Department of Defense security
			 cooperation.
					Sec. 1205. Sense of Congress regarding an assessment, monitoring, and evaluation framework for
			 security cooperation.
					Subtitle B—Matters relating to Afghanistan and Pakistan
					Sec. 1211. Extension and modification of Commanders’ Emergency Response Program.
					Sec. 1212. Extension of authority to acquire products and services produced in countries along a
			 major route of supply to Afghanistan.
					Sec. 1213. Extension and modification of authority to transfer defense articles and provide defense
			 services to the military and security forces of Afghanistan.
					Sec. 1214. Special immigrant status for certain Afghans.
					Sec. 1215. Modification to semiannual report on enhancing security and stability in Afghanistan.
					Sec. 1216. Prohibition on use of funds for certain programs and projects of the Department of
			 Defense in Afghanistan that cannot be safely accessed by United States
			 Government personnel.
					Sec. 1217. Improvement of oversight of United States Government efforts in Afghanistan.
					Sec. 1218. Extension and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations.
					Subtitle C—Matters relating to Syria, Iraq, and Iran
					Sec. 1221. Modification and extension of authority to provide assistance to the vetted Syrian
			 opposition.
					Sec. 1222. Modification and extension of authority to provide assistance to counter the Islamic
			 State of Iraq and the Levant.
					Sec. 1223. Extension and modification of authority to support operations and activities of the
			 Office of Security Cooperation in Iraq.
					Sec. 1224. Limitation on provision of man-portable air defense systems to the vetted Syrian
			 opposition during fiscal year 2017.
					Sec. 1225. Modification of annual report on military power of Iran.
					Sec. 1226. Quarterly report on confirmed ballistic missile launches from Iran.
					Subtitle D—Matters relating to the Russian Federation
					Sec. 1231. Military response options to Russian Federation violation of INF Treaty.
					Sec. 1232. Limitation on military cooperation between the United States and the Russian Federation.
					Sec. 1233. Extension and modification of authority on training for Eastern European national
			 military forces in the course of multilateral exercises.
					Sec. 1234. Prohibition on availability of funds relating to sovereignty of the Russian Federation
			 over Crimea.
					Sec. 1235. Annual report on military and security developments involving the Russian Federation.
					Sec. 1236. Limitation on use of funds to vote to approve or otherwise adopt any implementing
			 decision of the Open Skies Consultative Commission and related
			 requirements.
					Sec. 1237. Extension and enhancement of Ukraine Security Assistance Initiative.
					Sec. 1238. Reports on INF Treaty and Open Skies Treaty.
					Subtitle E—Reform of Department of Defense Security Cooperation
					Sec. 1241. Enactment of new chapter for defense security cooperation.
					Sec. 1242. Military-to-military exchanges.
					Sec. 1243. Consolidation and revision of authorities for payment of personnel expenses necessary
			 for theater security cooperation.
					Sec. 1244. Transfer and revision of certain authorities on payment of expenses of training and
			 exercises with friendly foreign forces.
					Sec. 1245. Transfer and revision of authority to provide operational support to forces of friendly
			 foreign countries.
					Sec. 1246. Department of Defense State Partnership Program.
					Sec. 1247. Transfer of authority on Regional Defense Combating Terrorism Fellowship Program.
					Sec. 1248. Consolidation of authorities for service academy international engagement.
					Sec. 1249. Consolidated annual budget for security cooperation programs and activities of the
			 Department of Defense.
					Sec. 1250. Department of Defense security cooperation workforce development.
					Sec. 1251. Reporting requirements.
					Sec. 1252. Quadrennial review of security sector assistance programs and authorities of the United
			 States Government.
					Sec. 1253. Other conforming amendments and authority for administration.
					Subtitle F—Human rights sanctions
					Sec. 1261. Short title.
					Sec. 1262. Definitions.
					Sec. 1263. Authorization of imposition of sanctions.
					Sec. 1264. Reports to Congress.
					Sec. 1265. Sunset.
					Subtitle G—Miscellaneous reports
					Sec. 1271. Modification of annual report on military and security developments involving the
			 People’s Republic of China.
					Sec. 1272. Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of
			 the Department of Defense.
					Sec. 1273. Strategy for United States defense interests in Africa.
					Sec. 1274. Report on the potential for cooperation between the United States and Israel on directed
			 energy capabilities.
					Sec. 1275. Annual update of Department of Defense Freedom of Navigation Report.
					Sec. 1276. Assessment of proliferation of certain remotely piloted aircraft systems.
					Subtitle H—Other matters
					Sec. 1281. Enhancement of interagency support during contingency operations and transition periods.
					Sec. 1282. Two-year extension and modification of authorization of non-conventional assisted
			 recovery capabilities.
					Sec. 1283. Authority to destroy certain specified World War II-era United States-origin chemical
			 munitions located on San Jose Island, Republic of Panama.
					Sec. 1284. Sense of Congress on military exchanges between the United States and Taiwan.
					Sec. 1285. Limitation on availability of funds to implement the Arms Trade Treaty.
					Sec. 1286. Prohibition on use of funds to invite, assist, or otherwise assure the participation of
			 Cuba in certain joint or multilateral exercises.
					Sec. 1287. Global Engagement Center.
					Sec. 1288. Modification of United States International Broadcasting Act of 1994.
					Sec. 1289. Redesignation of South China Sea Initiative.
					Sec. 1290. Measures against persons involved in activities that violate arms control treaties or
			 agreements with the United States.
					Sec. 1291. Agreements with foreign governments to develop land-based water resources in support of
			 and in preparation for contingency operations.
					Sec. 1292. Enhancing defense and security cooperation with India.
					Sec. 1293. Coordination of efforts to develop free trade agreements with sub-Saharan African
			 countries.
					Sec. 1294. Extension and expansion of authority to support border security operations of certain
			 foreign countries.
					Sec. 1295. Modification and clarification of United States-Israel anti-tunnel cooperation
			 authority.
					Sec. 1296. Maintenance of prohibition on procurement by Department of Defense of People’s Republic
			 of China-origin items that meet the definition of goods and services
			 controlled as munitions items when moved to the “600 series” of the
			 Commerce Control List.
					Sec. 1297. International sales process improvements.
					Sec. 1298. Efforts to end modern slavery.
				
				
					A
					Assistance and training
					
						1201.
						One-year extension of logistical support for coalition forces supporting certain United States
			 military operations
 Section 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1201 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1035), is further amended—
						
							(1)
 in subsection (a), by striking fiscal year 2016 and inserting fiscal year 2017;  (2) in subsection (d), by striking during the period beginning on October 1, 2015, and ending on December 31, 2016 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2017; and
						
							(3)
 in subsection (e)(1), by striking December 31, 2016 and inserting December 31, 2017.  1202. Special Defense Acquisition Fund matters  (a) Increase in size Effective as of October 1, 2016, paragraph (1) of section 114(c) of title 10, United States Code, is amended by striking $1,070,000,000 and inserting $2,500,000,000.
						
							(b)
							Limited availability of certain amounts
 Such section is further amended—  (1) in paragraph (2)(A), by striking limitation in paragraph (1) and inserting limitations in paragraphs (1) and (3); and
							
								(2)
 by adding at the end the following new paragraph:   (3) Of the amount available in the Special Defense Acquisition Fund in any fiscal year after fiscal year 2016, $500,000,000 may be used in such fiscal year only to procure and stock precision guided munitions that may be required by partner and allied forces to enhance the effectiveness of current or future contributions of such forces to overseas contingency operations conducted or supported by the United States.
									.
							
							(c)
							Reports
							
								(1)
								Initial plan on use of authority
 Before exercising authority for use of amounts in the Special Defense Acquisition Fund in excess of the size of that Fund as of September 30, 2016, by reason of the amendments made by this section, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a report on the plan for the use of such amounts.
							
								(2)
								Quarterly spending plan
 Not later than 30 days before the beginning of each fiscal year quarter, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a detailed plan for the use of amounts in the Special Defense Acquisition Fund for such fiscal year quarter.
							
								(3)
								Annual updates
 Not later than 90 days after the end of each fiscal year, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a report setting forth the inventory of defense articles and services acquired, possessed, and transferred through the Special Defense Acquisition Fund in such fiscal year.
							
								(4)
								Appropriate committees of Congress defined
 In this subsection, the term appropriate committees of Congress has the meaning given that term in section 301(1) of title 10, United States Code (as added by section 1241(a)(3) of this Act).
							
						1203.
						Codification of authority for support of special operations to combat terrorism
						
							(a)
							Codification of authority
							
								(1)
								In general
 Chapter 3 of title 10, United States Code, is amended by inserting before section 128 the following new section:
								
									
										127e.
										Support of special operations to combat terrorism
										
											(a)
											Authority
 The Secretary of Defense may, with the concurrence of the relevant Chief of Mission, expend up to $100,000,000 during any fiscal year to provide support to foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating ongoing military operations by United States special operations forces to combat terrorism.
										
											(b)
											Funds
 Funds for support under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for the Department of Defense for operation and maintenance.
										
											(c)
											Procedures
 The authority in this section shall be exercised in accordance with such procedures as the Secretary shall establish for purposes of this section. The Secretary shall notify the congressional defense committees of any material modification of such procedures.
										
											(d)
											Notification
											
												(1)
												In general
 Not later than 15 days before exercising the authority in this section to make funds available to initiate support of an approved military operation or changing the scope or funding level of any support for such an operation by $1,000,000 or an amount equal to 20 percent of such funding level (whichever is less), or not later than 48 hours after exercising such authority if the Secretary determines that extraordinary circumstances that impact the national security of the United States exist, the Secretary shall notify the congressional defense committees of the use of such authority with respect to that operation. Any such notification shall be in writing.
											
												(2)
												Elements
 A notification required by this subsection shall include the following:  (A) The type of support provided or to be provided to United States special operations forces.
												
													(B)
 The type of support provided or to be provided to the recipient of the funds.  (C) The amount obligated under the authority to provide support.
												
											(e)
											Limitation on delegation
 The authority of the Secretary to make funds available under this section for support of a military operation may not be delegated.
										
											(f)
											Intelligence activities
 This section does not constitute authority to conduct a covert action, as such term is defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e)).
										
											(g)
											Biannual reports
											
												(1)
												Report on preceding calendar year
 Not later than March 1 each year, the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the preceding calendar year.
											
												(2)
												Report on current calendar year
 Not later than September 1 each year, the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the first half of the calendar year in which the report is submitted.
											
												(3)
												Elements
 Each report required by this subsection shall include, for the period covered by such report, the following:
												
													(A)
 A summary of the ongoing military operations by United States special operations forces to combat terrorism that were supported or facilitated by foreign forces, irregular forces, groups, or individuals for which support was provided under this section.
												
													(B)
 A description of the support or facilitation provided by such foreign forces, irregular forces, groups, or individuals to United States special operations forces.
												
													(C)
 The type of recipients that were provided support under this section, identified by authorized category (foreign forces, irregular forces, groups, or individuals).
												
													(D)
 The total amount obligated for support under this section, including budget details.  (E) The total amount obligated in prior fiscal years under this section and applicable preceding authority.
												
													(F)
 The intended duration of support provided under this section.  (G) A description of the support or training provided to the recipients of support under this section.
												
													(H)
 A value assessment of the support provided under this section, including a summary of significant activities undertaken by foreign forces, irregular forces, groups, or individuals to support operations by United States special operations forces to combat terrorism.
												.
							
								(2)
								Clerical amendment
 The table of sections at the beginning of chapter 3 of such title is amended by inserting before the item relating to section 128 the following new item:
								
									
										127e. Support of special operations to combat terrorism.
									
									.
							
							(b)
							Repeal of superseded authority
 Section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375) is repealed.
						
						1204.
						Independent evaluation of strategic framework for Department of Defense security cooperation
						
							(a)
							Evaluation required
							
								(1)
								In general
 The Secretary of Defense shall enter into an agreement with a federally funded research and development center, or another appropriate independent entity, with expertise in security cooperation to conduct an evaluation of the implementation of the strategic framework for Department of Defense security cooperation, as directed by section 1202 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1036; 10 U.S.C. 113 note).
							
								(2)
								Elements
 The evaluation under paragraph (1) shall include the following:  (A) An evaluation of the Department of Defense’s implementation of each of the required elements of the strategic framework.
								
									(B)
 An evaluation of the impact of the strategic framework on Department of Defense security cooperation activities, including the extent to which such activities are being planned, prioritized, and executed in accordance with the strategic framework.
								
									(C)
 Recommendations of areas in which additional guidance, or additional specificity within existing guidance, is necessary to achieve greater alignment between Department of Defense security cooperation activities and the strategic goals and priorities identified within the strategic framework.
								
									(D)
 Any other matters the entity that conducts the evaluation considers appropriate.  (b) Report required  (1) In general Not later than November 1, 2018, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that includes the evaluation under subsection (a) and any other matters the Secretary considers appropriate.
							
								(2)
								Form
 The report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							
						1205.
						Sense of Congress regarding an assessment, monitoring, and evaluation framework for security
			 cooperation
 It is the sense of Congress that—  (1) the Secretary of Defense should develop and maintain an assessment, monitoring, and evaluation framework for security cooperation with foreign countries to ensure accountability and foster implementation of best practices; and
						
							(2)
 such framework—  (A) should be consistent with interagency approaches and existing best practices;
							
								(B)
 should be sufficiently resourced and appropriately placed within the Department of Defense to enable the rigorous examination and measurement of security cooperation efforts towards meeting stated objectives and outcomes; and
							
								(C)
 should be used to inform security cooperation planning, policies, and resource decisions as well as ensure the effectiveness and efficiency of security cooperation efforts.
							
					B
					Matters relating to Afghanistan and Pakistan
					
						1211.
						Extension and modification of Commanders’ Emergency Response Program
						
							(a)
							Extension
 Section 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1042), is further amended—
							
								(1)
 in subsection (a)—  (A) by striking During fiscal year 2016 and inserting During the period beginning on October 1, 2016, and ending on December 31, 2018; and
								
									(B)
 by striking in such fiscal year and inserting in such period;  (2) in subsection (b), by striking fiscal year 2016 and inserting fiscal year 2017 and fiscal year 2018; and
							
								(3)
 in subsection (f), by striking in fiscal year 2016 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2018.  (b) Authority for certain payments To redress injury and loss in Afghanistan, Iraq, and Syria  (1) In general During the period beginning on October 1, 2016, and ending on December 31, 2018, amounts available pursuant to section 1201 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, shall also be available for ex gratia payments for damage, personal injury, or death that is incident to combat operations of the Armed Forces in Afghanistan, Iraq, or Syria.
							
								(2)
								Notice
 The Secretary of Defense shall, upon each exercise of the authority in this subsection, submit to the congressional defense committees a report setting forth the following:
								
									(A)
 The amount that will be used for payments pursuant to this subsection.  (B) The manner in which claims for payments shall be verified.
								
									(C)
 The officers or officials who shall be authorized to approve claims for payments.  (D) The manner in which payments shall be made.
								
								(3)
								Authorities applicable to payment
 Any payment made pursuant to this subsection shall be made in accordance with the authorities and limitations in section 8121 of the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), other than subsection (h) of such section.
							
								(4)
								Construction with restriction on amount of payments
 For purposes of the application of subsection (e) of such section 1201, as so amended, to any payment pursuant to this subsection, such payment shall be deemed to be a project described by such subsection (e).
							
						1212.
						Extension of authority to acquire products and services produced in countries along a major route
			 of supply to Afghanistan
 Section 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by striking December 31, 2016 and inserting December 31, 2018.
					
						1213.
						Extension and modification of authority to transfer defense articles and provide defense services
			 to the military and security forces of Afghanistan
						
							(a)
							Expiration
 Subsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1215 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by striking December 31, 2016 and inserting December 31, 2017.
						
							(b)
							Conversion of quarterly reports into annual reports
 Effective on January 1, 2017, subsection (f) of such section 1222, as so amended, is further amended—
							
								(1)
 in the subsection heading, by striking Quarterly and inserting Annual; and  (2) in paragraph (1)—
								
									(A)
 by striking Not later than 90 days and all that follows through in which the authority in subsection (a) is exercised and inserting Not later than March 31 of any year following a year in which the authority in subsection (a) is exercised; and
								
									(B)
 by striking during the 90-day period ending on the date of such report and inserting during the preceding year.  (c) Excess defense articles Subsection (i)(2) of such section 1222, as so amended, is further amended by striking During fiscal years 2013, 2014, 2015, and 2016 each place it appears and inserting Through December 31, 2017,.
						
						1214.
						Special immigrant status for certain Afghans
						
							(a)
							Aliens described
 Section 602(b)(2)(A)(ii)(I) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:
							
								
									(I)
									(aa)
 by, or on behalf of, the United States Government, in the case of an alien submitting an application for Chief of Mission approval pursuant to subparagraph (D) before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017; or
									
										(bb)
 by, or on behalf of, the United States Government, in the case of an alien submitting an application for Chief of Mission approval pursuant to subparagraph (D) on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, which employment required the alien—
										
											(AA)
 to serve as an interpreter or translator for personnel of the Department of State or the United States Agency for International Development in Afghanistan, particularly while traveling away from United States embassies or consulates with such personnel;
										
											(BB)
 to serve as an interpreter or translator for United States military personnel in Afghanistan, particularly while traveling off-base with such personnel; or
										
											(CC)
 to perform sensitive and trusted activities for the United States Government in Afghanistan; or .  (b) Numerical limitations Section 602(b)(3)(F) of such Act is amended—
							
								(1)
 in the matter preceding clause (i), by striking 7,000 and inserting 8,500; and  (2) in each of clauses (i) and (ii), by striking December 31, 2016; and inserting December 31, 2020.
							
							(c)
							Report
 Section 602(b)(14) of such Act is amended—  (1) by striking Not later than 60 days after the date of the enactment of this paragraph, and inserting Not later than December 31, 2016, and annually thereafter through January 31, 2021,; and
							
								(2)
 in subparagraph (A)(i), by striking under this section; and inserting under subclause (I) or (II)(bb) of paragraph (2)(A)(ii);.  1215. Modification to semiannual report on enhancing security and stability in Afghanistan  (a) Reports required Subsection (a)(2) of section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550) is amended by striking December 15, 2017 and inserting December 15, 2019.
						
							(b)
							Matters To be included
 Subsection (b) of such section is amended by adding at the end the following:   (8) Afghan Personnel and Pay System A description of the status of the implementation of the Afghan Personnel and Pay System (APPS) at the Afghan Ministry of Interior and the Afghan Ministry of Defense for personnel funds provided through the Afghanistan Security Forces Fund, including, with respect to each such Ministry—
									
										(A)
 the expected completion date for full implementation of the APPS;  (B) the extent to which the APPS is being utilized;
									
										(C)
 an explanation of any challenges or delays affecting full implementation of the APPS;  (D) a description of the steps taken to mitigate fraud, waste, and abuse in the disbursement of personnel funds prior to full implementation of the APPS; and
									
										(E)
 an estimate of cost savings by reason of full implementation of the APPS. .   1216. Prohibition on use of funds for certain programs and projects of the Department of Defense in Afghanistan that cannot be safely accessed by United States Government personnel  (a) Prohibition  (1) In general Amounts available to the Department of Defense may not be obligated or expended for a construction or other infrastructure program or project of the Department in Afghanistan if military or civilian personnel of the United States Government or their representatives with authority to conduct oversight of such program or project cannot safely access such program or project.
							
								(2)
								Applicability
 Paragraph (1) shall apply only with respect to a program or project that is initiated on or after the date of the enactment of this Act.
							
							(b)
							Waiver
							
								(1)
								In general
 The prohibition in subsection (a) may be waived with respect to a program or project otherwise covered by that subsection if a determination described in paragraph (2) is made as follows:
								
									(A)
 In the case of a program or project with an estimated lifecycle cost of less than $1,000,000, by the contracting officer assigned to oversee the program or project.
								
									(B)
 In the case of a program or project with an estimated lifecycle cost of $1,000,000 or more, but less than $20,000,000, by the Commander of the Combined Security Transition Command-Afghanistan.
								
									(C)
 In the case of a program or project with an estimated lifecycle cost of $20,000,000 or more, but less than $40,000,000, by the Commander of United States Forces-Afghanistan.
								
									(D)
 In the case of a program or project with an estimated lifecycle cost of $40,000,000 or more, by the Secretary of Defense.
								
								(2)
								Determination
 A determination described in this paragraph with respect to a program or project is a determination of each of the following:
								
									(A)
 That the program or project clearly contributes to United States national interests or strategic objectives.
								
									(B)
 That the Government of Afghanistan has requested or expressed a need for the program or project.  (C) That the program or project has been coordinated with the Government of Afghanistan, and with any other implementing agencies or international donors.
								
									(D)
 That security conditions permit effective implementation and oversight of the program or project.  (E) That the program or project includes safeguards to detect, deter, and mitigate corruption and waste, fraud, and abuse of funds.
								
									(F)
 That adequate arrangements have been made for the sustainment of the program or project following its completion, including arrangements with respect to funding and technical capacity for sustainment.
								
									(G)
 That meaningful metrics have been established to measure the progress and effectiveness of the program or project in meeting its objectives.
								
								(3)
								Notice on certain waivers
 In the event a waiver is issued under paragraph (1) for a program or project described in subparagraph (D) of that paragraph, the Secretary of Defense shall notify Congress of the waiver not later than 15 days after the issuance of the waiver.
							
						1217.
						Improvement of oversight of United States Government efforts in Afghanistan
						
							(a)
							Report on IG oversight activities in Afghanistan during fiscal year 2017
 Not later than 60 days after the date of the enactment of this Act, the Lead Inspector General for Operation Freedom’s Sentinel, as designated pursuant to section 8L of the Inspector General Act of 1978 (5 U.S.C. App.), shall, in coordination with the Inspector General of the Department of State, the Inspector General of the United States Agency for International Development, and the Special Inspector General for Afghanistan Reconstruction, submit to the appropriate committees of Congress a report on the oversight activities of United States Inspectors General in Afghanistan planned for fiscal year 2017.
						
							(b)
							Elements
 The report required by subsection (a) shall include the following:  (1) A description of the requirements, responsibilities, and focus areas of each Inspector General of the United States planning to conduct oversight activities in Afghanistan during fiscal year 2017.
							
								(2)
 A comprehensive list of the funding to be used for the oversight activities described in paragraph (1).
							
								(3)
 A list of the oversight activities and products anticipated to be produced by each Inspector General of the United States in connection with oversight activities in Afghanistan during fiscal year 2017.
							
								(4)
 An identification of any anticipated overlap among the planned oversight activities of Inspectors General of the United States in Afghanistan during fiscal year 2017, and a justification for such overlap.
							
								(5)
 A description of the processes by which the Inspectors General of the United States coordinate and reduce redundancies in requests for information to United States Government officials executing funds in Afghanistan.
							
								(6)
 A description of the specific professional standards expected to be used to ensure the quality of different types of products issued by the Inspectors General regarding Afghanistan, including periodic reports to Congress and audits of Federal establishments, organizations, programs, activities, and functions.
							
								(7)
 Any other matters the Lead Inspector General for Operation Freedom's Sentinel considers appropriate.
							
							(c)
							Appropriate committees of Congress defined
 In this section, the term appropriate committees of Congress means—  (1) the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee Appropriations of the Senate; and
							
								(2)
 the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee Appropriations of the House of Representatives.
							
						1218.
						Extension and modification of authority for reimbursement of certain coalition nations for support
			 provided to United States military operations
						
							(a)
							Extension
 Subsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1043), is further amended by striking fiscal year 2016 and inserting the period beginning on October 1, 2016, and ending on December 31, 2017,.
						
							(b)
							Modification of authorities
 Such section, as so amended, is further amended—  (1) in subsection (a), by striking the Secretary of Defense may reimburse any key cooperating nation and all that follows and inserting
								
 the Secretary of Defense may reimburse— (1) any key cooperating nation (other than Pakistan) for—
										
											(A)
 logistical and military support provided by that nation to or in connection with United States military operations in Afghanistan, Iraq, or Syria; and
										
											(B)
 logistical, military, and other support, including access, provided by that nation to or in connection with United States military operations described in subparagraph (A); and
										
										(2)
 Pakistan for certain activities meant to enhance the security situation in the Afghanistan-Pakistan border region and for counterterrorism.
									; and
							
								(2)
 in subsection (b), by striking in Iraq or in Operation Enduring Freedom in Afghanistan and inserting in Afghanistan, Iraq, or Syria.  (c) Limitation on amounts available Subsection (d)(1) of such section, as so amended, is further amended—
							
								(1)
 in the second sentence, by striking during fiscal year 2016 may not exceed $1,160,000,000 and inserting during the period beginning on October 1, 2016, and ending on December 31, 2017, may not exceed $1,100,000,000;
							
								(2)
 in the third sentence, by striking fiscal year 2016 and inserting the period beginning on October 1, 2016, and ending on December 31, 2017,; and  (3) by striking the first sentence.
							
							(d)
							Reimbursement of Pakistan for security enhancement activities
 Such section, as so amended, is further amended—  (1) by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and
							
								(2)
 by inserting after subsection (d) the following:   (e) Reimbursement of Pakistan for security enhancement activities  (1) Activities Reimbursement authorized by subsection (a)(2) may be provided for activities as follows:
											
												(A)
 Counterterrorism activities, including the following:  (i) Eliminating infrastructure, training areas, and sanctuaries used by terrorist groups, and preventing the establishment of new or additional infrastructure, training areas, and sanctuaries.
												
													(ii)
 Direct action against individuals that are involved in or supporting terrorist activities.  (iii) Any other activity recognized by the Secretary of Defense as a counterterrorism activity for purposes of subsection (a)(2).
												
												(B)
 Border security activities along the Afghanistan-Pakistan border, including the following:  (i) Building and maintaining border outposts.
												
													(ii)
 Strengthening cooperative efforts between the Pakistan military and the Afghan National Defense and Security Forces, including border security cooperation.
												
													(iii)
 Maintaining access to and securing key ground lines of communication.  (iv) Providing training and equipment for the Pakistan Frontier Corps Khyber Pakhtunkhwa.
												
													(v)
 Improving interoperability between the Pakistan military and the Pakistan Frontier Corps Khyber Pakhtunkhwa.
												
												(C)
 Any activities carried out by the Pakistan military that the Secretary of Defense determines and reports to the appropriate congressional committees have enhanced the security of United States personnel stationed in Afghanistan or enhanced the effectiveness of United States military personnel in conducting counterterrorism operations and training, advising, and assisting the Afghan National Defense and Security Forces.
											
											(2)
											Report
 Not later than December 31, 2017, the Secretary of Defense shall submit to the appropriate congressional committees a report on the expenditure of funds under the authority in subsection (a)(2), including a description of the following:
											
												(A)
 The purpose for which such funds were expended.  (B) Each organization on whose behalf such funds were expended, including the amount expended on such organization and the number of members of such organization supported by such amount.
											
												(C)
 Any limitation imposed on the expenditure of funds under subsection (a)(2), including on any recipient of funds or any use of funds expended.
											
											(3)
											Information on claims disallowed or deferred by the United States
											
												(A)
												In general
 The Secretary of Defense shall submit to the appropriate congressional committees, in the manner specified in subparagraph (B), an itemized description of the costs claimed by the Government of Pakistan for activities specified in paragraph (1) provided by Government of Pakistan to the United States for which the United States will disallow or defer reimbursement to the Government of Pakistan under the authority in subsection (a)(2).
											
												(B)
												Manner of submittal
												
													(i)
													In general
 To the maximum extent practicable, the Secretary shall submit each itemized description of costs required by subparagraph (A) not later than 180 days after the date on which a decision to disallow or defer reimbursement for the costs claimed is made.
												
													(ii)
													Form
 Each itemized description of costs under clause (i) shall be submitted in an unclassified form, but may include a classified annex.
												.
							
							(e)
							Extension of notice requirement relating to reimbursement of Pakistan for support provided by
			 Pakistan
 Section 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1212(c) of the National Defense Authorization Act for Fiscal Year 2016 (129 Stat. 1043), is further amended by striking September 30, 2016 and inserting December 31, 2017.
						
							(f)
							Extension of limitation on reimbursement of Pakistan pending certification on Pakistan
 Section 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as most recently amended by section 1212(d) of the National Defense Authorization Act for Fiscal Year 2016 (129 Stat. 1043), is further amended by striking for fiscal year 2016 or any prior fiscal year and inserting for any period prior to December 31, 2017 .
						
							(g)
							Additional limitation on reimbursement of Pakistan pending certification on Pakistan
 Of the total amount of reimbursements and support authorized for Pakistan during the period beginning on October 1, 2016, and ending on December 31, 2017, pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $400,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that—
							
								(1)
 Pakistan continues to conduct military operations that are contributing to significantly disrupting the safe haven and freedom of movement of the Haqqani Network in Pakistan;
							
								(2)
 Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network from using any Pakistani territory as a safe haven;
							
								(3)
 the Government of Pakistan actively coordinates with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network, along the Afghanistan-Pakistan border; and
							
								(4)
 Pakistan has shown progress in arresting and prosecuting Haqqani Network senior leaders and mid-level operatives.
							
					C
					Matters relating to Syria, Iraq, and Iran
					
						1221.
						Modification and extension of authority to provide assistance to the vetted Syrian opposition
						
							(a)
							In general
 Subsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541) is amended by striking December 31, 2016 and inserting December 31, 2018.
						
							(b)
							Reprogramming requirement
 Subsection (f) of such section, as amended by section 1225(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1055), is further amended in paragraph (1) by striking December 31, 2016 and inserting December 31, 2018.
						
						1222.
						Modification and extension of authority to provide assistance to counter the Islamic State of Iraq
			 and the Levant
						
							(a)
							Authority
 Subsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559) is amended by striking December 31, 2016 and inserting December 31, 2018.
						
							(b)
							Funding
 Subsection (g) of such section, as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1049), is further amended—
							
								(1)
 by striking the first sentence and inserting the following: Of the amounts authorized to be appropriated in the National Defense Authorization Act for Fiscal Year 2017 for Overseas Contingency Operations in title XV for fiscal year 2017, there are authorized to be appropriated $630,000,000 to carry out this section.; and
							
								(2)
 by striking the second sentence.  (c) Additional assessment on certain actions by Government of Iraq Subsection (l) of such section, as added by section 1223(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1050), is amended in paragraph (1)(A) by striking National Defense Authorization Act for Fiscal Year 2016 and inserting National Defense Authorization Act for Fiscal Year 2017, and annually thereafter.
						
							(d)
							Prohibition on assistance and report on equipment or supplies transferred to or acquired by violent
			 extremist organizations
 Subsection (f) of section 1223 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1050) is amended—
							
								(1)
 in paragraph (1)—  (A) by striking , as so amended,; and
								
									(B)
 by inserting (and annually thereafter until December 31, 2018) after certifies to the appropriate congressional committees, after the date of the enactment of this Act; and  (2) in paragraph (2), by striking , as so amended,.
							
						1223.
						Extension and modification of authority to support operations and activities of the Office of
			 Security Cooperation in Iraq
						
							(a)
							Extension of authority
 Subsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1631; 10 U.S.C. 113 note), as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1047), is further amended by striking fiscal year 2016 and inserting fiscal year 2017.
						
							(b)
							Limitation on amount
 Subsection (c) of such section is amended—  (1) by striking fiscal year 2016 and inserting fiscal year 2017; and
							
								(2)
 by striking $80,000,000 and inserting $70,000,000.  (c) Source of funds Subsection (d) of such section is amended by striking fiscal year 2016 and inserting fiscal year 2017.
						
						1224.
						Limitation on provision of man-portable air defense systems to the vetted Syrian opposition during
			 fiscal year 2017
						
							(a)
							Notice and wait
 If a determination is made during fiscal year 2017 to use funds available to the Department of Defense for that fiscal year to provide man-portable air defense systems (MANPADs) to the vetted Syrian opposition pursuant to the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), such funds may not be used for that purpose until—
							
								(1)
 the Secretary of Defense and the Secretary of State jointly submit to the appropriate congressional committees a report on the determination; and
							
								(2)
 30 days elapses after the date of the submittal of such report to the appropriate congressional committees.
							
							(b)
							Elements
 The report under subsection (a) shall set forth the following:  (1) A description of each element of the vetted Syrian opposition that will provided man-portable air defense systems as described in subsection (a), including—
								
									(A)
 the geographic location of such element;  (B) a detailed intelligence assessment of such element;
								
									(C)
 a description of the alignment of such element within the broader conflict in Syria; and  (D) a description and assessment of the assurance, if any, received by the commander of such element in connection with the provision of man-portable air defense systems.
								
								(2)
 The number and type of man-portable air defense systems to be so provided.  (3) The logistics plan for providing and resupplying each element to be so provided man-portable air defense systems with additional man-portable air defense systems.
							
								(4)
 The duration of support to be provided in connection with the provision of man-portable air defense systems.
							
								(5)
 The justification for the provision of man-portable air defense systems to each element of the vetted Syrian opposition, including an explanation of the purpose and expected employment of such systems.
							
								(6)
 Any other matters that the Secretary of Defense and the Secretary of State jointly consider appropriate.
							
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees has the meaning given that term in section 1209(e)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.  1225. Modification of annual report on military power of Iran  (a) In general Section 1245(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 113 note) is amended by striking subparagraph (F) and inserting the following new subparagraph (F):
							
								
									(F)
 Iran’s cyber capabilities, including—  (i) Iran’s ability to use proxies and other actors to mask its cyber operations;
									
										(ii)
 Iran’s ability to target United States governmental and nongovernmental entities and activities; and
									
										(iii)
 cooperation with or assistance from state and non-state actors in support or enhancement of Iran’s cyber capabilities;
									.
						
							(b)
							Effective date
 The amendment made by subsection (a) shall take effect on January 1, 2018, and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010 on or after that date.
						
						1226.
						Quarterly report on confirmed ballistic missile launches from Iran
						
							(a)
							Quarterly report on confirmed launches
 Not later than the last day of the first fiscal year quarter beginning after the date of the enactment of this Act, and every 90 days thereafter, the Director of National Intelligence shall submit to the appropriate committees of Congress a report describing any confirmed ballistic missile launch by Iran during the previous calendar quarter.
						
							(b)
							Quarterly report on imposition of sanctions in connection with launches
 Not later than the last day of the second fiscal year quarter beginning after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Treasury shall jointly submit to the appropriate committees of Congress a report setting forth a description of the following:
							
								(1)
 The efforts, if any, to impose unilateral sanctions against appropriate entities or individuals in connection with a confirmed ballistic missile launch from Iran.
							
								(2)
 The diplomatic efforts, if any, to impose multilateral sanctions against appropriate entities or individuals in connection with such a confirmed ballistic missile launch.
							
								(3)
 Any other matters the Secretaries consider appropriate.  (c) Concurrent submittal of quarterly reports The report on a calendar quarter under subsection (a) shall be submitted concurrently with the report on the calendar quarter under subsection (b).
						
							(d)
							Form
 Each report under this section shall, to the extent practicable, be submitted in unclassified form, but may include a classified annex.
						
							(e)
							Sunset
 No report is required under this section after December 31, 2019.  (f) Appropriate committees of Congress defined In this section, the term appropriate committees of Congress means—
							
								(1)
 the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and
							
								(2)
 the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
							
					D
					Matters relating to the Russian Federation
					
						1231.
						Military response options to Russian Federation violation of INF Treaty
 An amount equal to $10,000,000 of the amount authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2017 to provide support services to the Executive Office of the President shall be withheld from obligation or expenditure until the Secretary of Defense completes the meaningful development of the military capabilities described in paragraph (1) of section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062), as required to be addressed in the plan under that paragraph, in accordance with the requirements described in paragraph (3) of such section.
					
						1232.
						Limitation on military cooperation between the United States and the Russian Federation
						
							(a)
							Limitation
 None of the funds authorized to be appropriated for fiscal year 2017 for the Department of Defense may be used for any bilateral military-to-military cooperation between the Governments of the United States and the Russian Federation until the Secretary of Defense, in coordination with the Secretary of State, certifies to the appropriate congressional committees that—
							
								(1)
 the Russian Federation has ceased its occupation of Ukrainian territory and its aggressive activities that threaten the sovereignty and territorial integrity of Ukraine and members of the North Atlantic Treaty Organization; and
							
								(2)
 the Russian Federation is abiding by the terms of and taking steps in support of the Minsk Protocols regarding a ceasefire in eastern Ukraine.
							
							(b)
							Nonapplicability
 The limitation in subsection (a) shall not apply to—  (1) any activities necessary to ensure the compliance of the United States with its obligations or the exercise of rights of the United States under any bilateral or multilateral arms control or nonproliferation agreement or any other treaty obligation of the United States; and
							
								(2)
 any activities required to provide logistical or other support to the conduct of United States or North Atlantic Treaty Organization military operations in Afghanistan or the withdrawal from Afghanistan.
							
							(c)
							Waiver
 The Secretary of Defense may waive the limitation in subsection (a) if the Secretary of Defense, in coordination with the Secretary of State—
							
								(1)
 determines that the waiver is in the national security interest of the United States; and  (2) submits to the appropriate congressional committees—
								
									(A)
 a notification that the waiver is in the national security interest of the United States and a description of the national security interest covered by the waiver; and
								
									(B)
 a report explaining why the Secretary of Defense cannot make the certification under subsection (a).
								
							(d)
							Exception for certain military bases
 The certification requirement specified in paragraph (1) of subsection (a) shall not apply to military bases of the Russian Federation in Ukraine’s Crimean peninsula operating in accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
						
							(e)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							
								(2)
 the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							
						1233.
						Extension and modification of authority on training for Eastern European national military forces
			 in the course of multilateral exercises
						
							(a)
							Forces eligible for training
 Subsection (a) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1070; 10 U.S.C. 2282 note) is amended by striking national military forces and inserting national security forces.
						
							(b)
							Additional source of funding
 Subsection (d)(2) of such section is amended by adding at the end the following new subparagraph:   (C) Amounts authorized to be appropriated for a fiscal year for overseas contingency operations for operation and maintenance, Army, and available for additional activities for the European Deterrence Initiative for that fiscal year.
								.
						
							(c)
							One-Year extension
 Subsection (h) of such section is amended—  (1) by striking September 30, 2017 and inserting September 30, 2018; and
							
								(2)
 by striking through 2017 and inserting through 2018.  (d) Conforming amendment The heading of such section is amended to read as follows:
							
								
									1251.
									Training for Eastern European national security forces in the course of multilateral exercises
								.
						
						1234.
						Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea
						
							(a)
							Prohibition
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea.
						
							(b)
							Waiver
 The Secretary of Defense, with the concurrence of the Secretary of State, may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary—
							
								(1)
 determines that to do so is in the national security interest of the United States; and  (2) submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notification of the waiver at the time the waiver is invoked.
							
						1235.
						Annual report on military and security developments involving the Russian Federation
						
							(a)
							Additional Matters To Be Included in report
 Subsection (b) of section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566), as amended by section 1248 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1066), is further amended—
							
								(1)
 by redesignating paragraphs (10) through (18) as paragraphs (12) through (20), respectively;  (2) by inserting after paragraph (9) the following new paragraphs:
								
									
										(10)
 In consultation with the Secretary of State, the Secretary of the Treasury, and the Director of National Intelligence, an assessment of Russia’s diplomatic, economic, and intelligence operations in Ukraine.
									
										(11)
 A summary of all Russian foreign military deployments, as of the date that is one month before the date of submission of the report, including for each deployment the estimated number of forces deployed, the types of capabilities deployed (including any advanced weapons), the length of deployment as of such date, and, if known, any basing agreement with the host nation.
									;
							
								(3)
 by striking paragraph (14), as redesignated by paragraph (1) of this subsection, and inserting the following new paragraph:
								
									
										(14)
 An analysis of the nuclear strategy and associated doctrine of Russia and of the capabilities, range, and readiness of all Russian nuclear systems and delivery methods.
									; and
							
								(4)
 in paragraph (18)(B), as redesignated by paragraph (1) of this subsection, by striking day before the date of submission of the report and inserting date that is one month before the date of submission of the report.
							
							(b)
							Publishing requirement
 Such section is further amended—  (1) by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively; and
							
								(2)
 by inserting after subsection (c) the following new subsection:   (d) Publishing requirement Upon submission of the report required under subsection (a) in both classified and unclassified form, the Secretary of Defense shall publish the unclassified form on the website of the Department of Defense.
									.
							
							(c)
							Sunset
 Subsection (g) of such section, as redesignated by subsection (b)(1) of this section, is amended by striking June 1, 2018 and inserting January 31, 2021.
						
						1236.
						Limitation on use of funds to vote to approve or otherwise adopt any implementing decision of the
			 Open Skies Consultative Commission and related requirements
						
							(a)
							Limitation
 None of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for fiscal year 2017 or any subsequent fiscal year may be used to vote to approve or otherwise adopt any implementing decision of the Open Skies Consultative Commission pursuant to Article X of the Open Skies Treaty to authorize approval of requests by state parties to the Treaty to certify infra-red or synthetic aperture radar sensors pursuant to Article IV of the Treaty unless and until the Secretary of Defense, jointly with the relevant United States Government officials, submits to the appropriate congressional committees the following:
							
								(1)
 A certification that the implementing decision would not be detrimental or otherwise harmful to the national security of the United States.
							
								(2)
 A report on the Open Skies Treaty that includes the following:  (A) The annual costs to the United States associated with countermeasures to combat potential abuses of observation flights by the Russian Federation carried out under the Treaty over European and United States territories involving infra-red or synthetic aperture radar sensors.
								
									(B)
 A plan, and its estimated comparative cost, to replace the Treaty architecture with a more robust sharing of overhead commercial imagery, consistent with United States national security, with covered state parties, excluding the Russian Federation.
								
									(C)
 An evaluation by the Director of National Intelligence of matters concerning how an observation flight described in subparagraph (A) could implicate intelligence activities of the Russian Federation in the United States and United States counterintelligence activities and vulnerabilities.
								
									(D)
 An assessment of how such information is used by the Russian Federation, for what purpose, and how the information fits into the Russian Federation’s overall collection posture.
								
							(b)
							Certification
 Not later than 90 days before the date on which the United States votes to approve or otherwise adopt any implementing decision of the Open Skies Consultative Commission as described in subsection (a), the Secretary of State shall—
							
								(1)
 submit to the appropriate congressional committees a certification that—  (A) the Russian Federation—
									
										(i)
 is not taking any actions that are inconsistent with the terms of the Open Skies Treaty;  (ii) is not exceeding the imagery limits set forth in the Treaty; and
									
										(iii)
 is allowing observation flights by covered state parties over all of Moscow, Chechnya, Kaliningrad and within 10 kilometers of its border with Georgia’s occupied territories of Abkhazia and South Ossetia without restriction and without inconsistency to requirements under the Treaty; and
									
									(B)
 covered state parties have been notified and briefed on concerns of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) regarding infra-red or synthetic aperture radar sensors used under the Open Skies Treaty; or
								
								(2)
 if the Secretary of State is unable to make a certification under paragraph (1), submit to the appropriate congressional committees a report that contains the reasons why the Secretary cannot make such certification and a justification why it is in the national interest of the United States to vote to approve or otherwise adopt such implementing decision.
							
							(c)
							Quarterly report
							
								(1)
								In general
 The Secretary of Defense, jointly with the Secretary of Energy, the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, shall submit to the appropriate congressional committees on a quarterly basis a report on all observation flights by the Russian Federation over the United States during the preceding calendar quarter.
							
								(2)
								Contents
 The report required under paragraph (1) shall include the following with respect to each such observation flight:
								
									(A)
 A description of the flight path.  (B) An analysis of whether and the extent to which any United States critical infrastructure was the subject of image capture activities of such observation flight.
								
									(C)
 An estimate for the mitigation costs imposed on the Department of Defense or other United States Government agencies by such observation flight.
								
									(D)
 An assessment of how such information is used by the Russian Federation, for what purpose, and how the information fits into the Russian Federation’s overall collection posture.
								
								(3)
								Sunset
 The requirements of this subsection shall terminate 5 years after the date of the enactment of this Act.
							
							(d)
							Additional limitation
							
								(1)
								In general
 Not more than 65 percent of the funds authorized to be appropriated or otherwise made available by this Act or any other Act for fiscal year 2017 may be used to carry out any activities to implement the Open Skies Treaty until the requirements described in paragraph (2) are met.
							
								(2)
								Requirements described
 The requirements described in this paragraph are the following:  (A) The Director of National Intelligence and the Director of the National Geospatial-Intelligence Agency jointly submit to the appropriate congressional committees a report on the following:
									
										(i)
 Whether it is possible, consistent with United States national security interests, to provide enhanced access to United States commercial imagery or other United States capabilities, consistent with the protection of sources and methods and United States national security, to covered state parties that is qualitatively similar to that derived by observation flights over the territory of the United States or over the territory of a covered state party under the Open Skies Treaty, on a more timely basis.
									
										(ii)
 What the cost would be to provide enhanced access to such commercial imagery or other capabilities as compared to the current imagery sharing through the Treaty.
									
										(iii)
 Whether any new agreements would be needed to provide enhanced access to such commercial imagery or other capabilities and what would be required to obtain such agreements.
									
										(iv)
 Whether transitioning to such commercial imagery or other capabilities from the current imagery sharing through the Treaty would reduce opportunities by the Russian Federation to exceed imagery limits and reduce utility for Russian intelligence collection against the United States or covered state parties.
									
										(v)
 How such commercial imagery or other capabilities would compare to the current imagery sharing through the Treaty.
									
									(B)
 The Secretary of State, in consultation with the Director of the National Geospatial Intelligence Agency and the Secretary of Defense, submits to the appropriate congressional committees a report that—
									
										(i)
 details the costs for implementation of the Open Skies Treaty, including—  (I) mitigation costs relating to national security; and
										
											(II)
 aircraft, sensors, and related overhead and implementation costs for covered state parties; and  (ii) describes the impact on contributions and participation by covered state parties and relationships among covered state parties in the context of the Open Skies Treaty, the North Atlantic Treaty Organization, and any other venues for United States partnership dialogue and activity.
									
							(e)
							Form
 Each certification, report, and notice required under this section shall be submitted in unclassified form, but may contain a classified annex if necessary.
						
							(f)
							Definitions
 In this section:  (1) Appropriate congressional committees The term appropriate congressional committees means—
								
									(A)
 the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
								
									(B)
 the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
								
								(2)
								Covered state party
 The term covered state party means a foreign country that—  (A) is a state party to the Open Skies Treaty; and
								
									(B)
 is a United States ally.  (3) Infra-red or synthetic aperture radar sensor The term infra-red or synthetic aperture radar sensor means a sensor that is classified as—
								
									(A)
 an infra-red line-scanning device under category C of paragraph 1 of Article IV of the Open Skies Treaty; or
								
									(B)
 a sideways-looking synthetic aperture radar under category D of paragraph 1 of Article IV of the Open Skies Treaty.
								
								(4)
								Observation flight
 The term observation flight has the meaning given such term in Article II of the Open Skies Treaty.  (5) Open Skies Treaty; Treaty The term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
							
								(6)
								Relevant United States Government officials
 The term relevant United States Government officials means the following:  (A) The Secretary of Energy.
								
									(B)
 The Secretary of Homeland Security.  (C) The Director of the Federal Bureau of Investigation.
								
									(D)
 The Director of National Intelligence.  (E) The Commander of U.S. Strategic Command and the Commander of U.S. Northern Command in the case of an observation flight over the territory of the United States.
								
									(F)
 The Commander of U.S. European Command in the case of an observation flight other than an observation flight described in subparagraph (E).
								
								(7)
								Sensor
 The term sensor has the meaning given such term in Article II of the Open Skies Treaty.  1237. Extension and enhancement of Ukraine Security Assistance Initiative  (a) Funding Section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended—
							
								(1)
 in subsection (a), by striking Of the amounts and all that follows through shall be available to and inserting Amounts available for a fiscal year under subsection (f) shall be available to;  (2) by redesignating subsection (f) as subsection (h); and
							
								(3)
 by inserting after subsection (e) the following new subsection (f):   (f) Funding From amounts authorized to be appropriated for the fiscal year concerned for the Department of Defense for overseas contingency operations, up to the following shall be available for purposes of subsection (a):
										
											(1)
 For fiscal year 2016, $300,000,000.  (2) For fiscal year 2017, $350,000,000.
										.
							
							(b)
							Additional authorized assistance
 Subsection (b) of such section is amended by adding at the end the following new paragraphs:   (10) Equipment and technical assistance to the State Border Guard Service of Ukraine for the purpose of developing a comprehensive border surveillance network for Ukraine.
								
									(11)
 Training for staff officers and senior leadership of the military. .  (c) Availability of funds Subsection (c) of such section is amended—
							
								(1)
 by striking paragraphs (1) and (2) and inserting the following new paragraphs:   (1) Assistance for Ukraine Not more than $175,000,000 of the funds available for fiscal year 2017 pursuant to subsection (f)(2) may be used for purposes of subsection (a) until the certification described in paragraph (2) is made.
									
										(2)
										Certification
 The certification described in this paragraph is a certification by the Secretary of Defense, in coordination with the Secretary of State, that the Government of Ukraine has taken substantial actions to make defense institutional reforms, in such areas as civilian control of the military, cooperation and coordination with Verkhovna Rada efforts to exercise oversight of the Ministry of Defense and military forces, increased transparency and accountability in defense procurement, and improvement in transparency, accountability, and potential opportunities for privatization in the defense industrial sector, for purposes of decreasing corruption, increasing accountability, and sustaining improvements of combat capability enabled by assistance under subsection (a). The certification shall include an assessment of the substantial actions taken to make such defense institutional reforms and the areas in which additional action is needed.
									;
							
								(2)
 in paragraph (3), by striking the matter preceding subparagraph (A) and inserting the following:   (3) Other purposes If in fiscal year 2017 funds are not available for purposes of subsection (a) by reason of the lack of a certification described in paragraph (2), such funds may be used in that fiscal year for the purposes as follows, with not more than $100,000,000 available for the purposes as follows for any particular country:
									; and
							
								(3)
 by adding at the end the following new paragraph:   (4) Notice to Congress Not later than 15 days before providing assistance or support under paragraph (3), the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification containing the following:
										
											(A)
 The recipient foreign country.  (B) A detailed description of the assistance or support to be provided, including—
											
												(i)
 the objectives of such assistance or support;  (ii) the budget for such assistance or support; and
											
												(iii)
 the expected or estimated timeline for delivery of such assistance or support.  (C) Such other matters as the Secretary considers appropriate.
										.
							
							(d)
							Construction with other authority
 Such section is further amended by inserting after subsection (f), as amended by subsection (a)(3) of this section, the following new subsection (g):
							
								
									(g)
									Construction with other authority
 The authority to provide assistance and support pursuant to subsection (a), and the authority to provide assistance and support under subsection (c), is in addition to authority to provide assistance and support under title 10, United States Code, the Foreign Assistance Act of 1961, the Arms Export Control Act, or any other provision of law.
								.
						
							(e)
							Extension
 Subsection (h) of such section, as redesignated by subsection (a)(2) of this section, is amended by striking December 31, 2017 and inserting December 31, 2018.
						
							(f)
							Extension of reports on military assistance to Ukraine
 Section 1275(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3592), as amended by section 1250(g) of the National Defense Authorization Act for Fiscal Year 2016, is further amended by striking December 31, 2017 and inserting January 31, 2021.
						
						1238.
						Reports on INF Treaty and Open Skies Treaty
						
							(a)
							Reports
 Not later than 90 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees the following reports:
							
								(1)
 A report on the Open Skies Treaty containing—  (A) an assessment, conducted by the Chairman jointly with the Secretary of Defense and the Secretary of State, of whether and why the Treaty remains in the national security interest of the United States, including if there are compliance concerns related to implementation of the Treaty by the Russian Federation;
								
									(B)
 a specific plan by the Chairman jointly with the Secretary of Defense and the Secretary of State on remedying any such compliance concerns; and
								
									(C)
 a military assessment conducted by the Chairman of such compliance concerns.  (2) A report on the INF Treaty containing—
								
									(A)
 an assessment, conducted by the Chairman jointly with the Secretary of Defense and the Secretary of State, of whether and why the Treaty remains in the national security interest of the United States, including how any ongoing violations bear on the assessment if such a violation is not resolved in the near-term;
								
									(B)
 a specific plan by the Chairman jointly with the Secretary of Defense and the Secretary of State to remedy violation of the Treaty by the Russian Federation, and a judgment of whether the Russian Federation intends to take the steps required to establish verifiable evidence that the Russian Federation has resumed its compliance with the Treaty if such non-compliance and inconsistencies are not resolved by the date of the enactment of this Act; and
								
									(C)
 a military assessment conducted by the Chairman of the risks posed by violation of the Treaty by the Russian Federation.
								
							(b)
							Update
 Not later than February 15, 2018, the Chairman, the Secretary of Defense, and the Secretary of State shall jointly submit to the appropriate congressional committees an update to each report under subsection (a).
						
							(c)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and
								
									(B)
 the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.
								
								(2)
 The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington December 8, 1987, and entered into force June 1, 1988.
							
								(3)
 The term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
							
					E
					Reform of Department of Defense Security Cooperation
					
						1241.
						Enactment of new chapter for defense security cooperation
						
							(a)
							Statutory reorganization
 Part I of subtitle A of title 10, United States Code, is amended—  (1) by redesignating chapters 13, 15, 17, and 18 as chapters 12, 13, 14, and 15, respectively;
							
								(2)
 by redesignating sections 261, 311, 312, 331, 332, 333, 334, 335, 351, 371, 372, 373, 374, 375, 376, 377, 378, 379, 380, 381, 382, 383, and 384 (as added by section 1011 of this Act) as sections 241, 246, 247, 251, 252, 253, 254, 255, 261, 271, 272, 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, and 284, respectively; and
							
								(3)
 by inserting after chapter 15, as redesignated by paragraph (1), the following new chapter:   16 Security cooperation   Subchapter  Sec.   I. General Matters 301   II. Military-to-Military Engagements 311   III. Training With Foreign Forces 321   IV. Support for Operations and Capacity Building 331   V.  Educational and Training Activities 341   VI. Limitations on Use of Department of Defense Funds 361   VII. Administrative and Miscellaneous Matters 381    I General Matters  Sec.  301. Definitions.   301. Definitions In this chapter:
												
													(1)
 The terms appropriate congressional committees and appropriate committees of Congress mean—  (A) the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
													
														(B)
 the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
													
													(2)
 The term defense article has the meaning given that term in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403).
												
													(3)
 The term defense service has the meaning given that term in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403).
												
													(4)
 The term developing country has the meaning prescribed by the Secretary of Defense for purposes of this chapter in accordance with section 1241(n) of the National Defense Authorization Act for Fiscal Year 2017.
												
													(5)
 The term incremental expenses, with respect to a foreign country—  (A) means the reasonable and proper costs of rations, fuel, training ammunition, transportation, and other goods and services consumed by the country as a direct result of the country's participation in activities authorized by this chapter; and
													
														(B)
 does not include—  (i) any form of lethal assistance (excluding training ammunition); or
														
															(ii)
 pay, allowances, and other normal costs of the personnel of the country.  (6) The term national security forces, in the case of a foreign country, means the following:
													
														(A)
 National military and national-level security forces of the foreign country that have the functional responsibilities for which training is authorized in section 333(a) of this title.
													
														(B)
 With respect to operations referred to in section 333(a)(2) of this title, military and civilian first responders of the foreign country at the national or local level that have such operations among their functional responsibilities.
													
													(7)
 The term security cooperation programs and activities of the Department of Defense means any program, activity (including an exercise), or interaction of the Department of Defense with the security establishment of a foreign country to achieve a purpose as follows:
													
														(A)
 To build and develop allied and friendly security capabilities for self-defense and multinational operations.
													
														(B)
 To provide the armed forces with access to the foreign country during peacetime or a contingency operation.
													
														(C)
 To build relationships that promote specific United States security interests.  (8) The term small-scale construction means construction at a cost not to exceed $750,000 for any project.
												
													(9)
 The term training has the meaning given the term military education and training in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403).  II Military-to-Military Engagements  Sec.  311. Exchange of defense personnel between United States and friendly foreign countries: authority. 312. Payment of personnel expenses necessary for theater security cooperation. 313. Bilateral or regional cooperation programs: awards and mementos to recognize superior noncombat achievements or performance.   III Training with Foreign Forces  Sec.  321. Training with friendly foreign countries: payment of training and exercise expenses. 322. Special operations forces: training with friendly foreign forces.   IV Support for Operations and Capacity Building  Sec.  331. Friendly foreign countries: authority to provide support for conduct of operations. 332. Friendly foreign countries; international and regional organizations: defense institution capacity building. 333. Foreign security forces: authority to build capacity.   V Educational and Training Activities  Sec.  341. Department of Defense State Partnership Program. 342. Regional centers for security studies. 343. Western Hemisphere Institute for Security Cooperation. 344. Participation in multinational military centers of excellence. 345. Regional Defense Combating Terrorism Fellowship Program. 346. Distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability with the armed forces. 347. International engagement authorities for service academies. 348. Aviation Leadership Program. 349. Inter-American Air Forces Academy. 350. Inter-European Air Forces Academy.   VI Limitations on Use of Department of Defense Funds  Sec.  361. Prohibition on providing financial assistance to terrorist countries. 362. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights.   VII Administrative and Miscellaneous Matters   Sec.  381. Consolidated budget. 382. Execution and administration of programs and activities. 383. Assessment, monitoring, and evaluation of programs and activities. 384. Department of Defense security cooperation workforce development. 385. Department of Defense support for other departments and agencies of the United States Government that advance Department of Defense security cooperation objectives. 386. Annual report.  .  (b) Transfer of section 1051b Section 1051b of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter II of such chapter, and redesignated as section 313.
						
							(c)
							Codification of section 1081 of FY 2012 NDAA
							
								(1)
								Codification
 Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after the table of sections at the beginning of subchapter IV a new section 332 consisting of—
								
									(A)
 a heading as follows:   332. Friendly foreign countries; international and regional organizations: defense institution capacity building ; and  (B) a text consisting of the text of subsections (a), (b), and (d) of section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 168 note).
								
								(2)
								Conforming amendment
 Section 332 of title 10, United States Code, as so amended, is further amended by redesignating subsection (d) as subsection (c).
							
								(3)
								Conforming repeal
 Section 1081 of the National Defense Authorization Act for Fiscal Year 2012 is repealed.  (d) Superseding authority To train and equip foreign security forces  (1) Superseding authority Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after section 332, as added by subsection (c), the following new section:
								
									
										333.
										Foreign security forces: authority to build capacity
										
											(a)
											Authority
 The Secretary of Defense is authorized to conduct or support a program or programs to provide training and equipment to the national security forces of one or more foreign countries for the purpose of building the capacity of such forces to conduct one or more of the following:
											
												(1)
 Counterterrorism operations.  (2) Counter-weapons of mass destruction operations.
											
												(3)
 Counter-illicit drug trafficking operations.  (4) Counter-transnational organized crime operations.
											
												(5)
 Maritime and border security operations.  (6) Military intelligence operations.
											
												(7)
 Operations or activities that contribute to an international coalition operation that is determined by the Secretary to be in the national interest of the United States.
											
											(b)
											Concurrence and coordination with Secretary of State
											
												(1)
												Concurrence in conduct of programs
 The concurrence of the Secretary of State is required to conduct or support any program authorized by subsection (a).
											
												(2)
												Joint development and planning of programs
 The Secretary of Defense and the Secretary of State shall jointly develop and plan any program carried out pursuant to subsection (a).
											
												(3)
												Implementation of programs
 The Secretary of Defense and the Secretary of State shall coordinate the implementation of any program under subsection (a). The Secretary of Defense and the Secretary of State shall each designate an individual responsible for program coordination under this paragraph at the lowest appropriate level in the Department concerned.
											
												(4)
												Coordination in preparation of certain notices
 Any notice required by this section to be submitted to the appropriate committees of Congress shall be prepared in coordination with the Secretary of State.
											
											(c)
											Types of capacity building
											
												(1)
												Authorized elements
 A program under subsection (a) may include the provision and sustainment of defense articles, training, defense services, supplies (including consumables), and small-scale construction.
											
												(2)
												Required elements
 A program under subsection (a) shall include elements that promote the following:  (A) Observance of and respect for the law of armed conflict, human rights and fundamental freedoms, and the rule of law.
												
													(B)
 Respect for civilian control of the military.  (3) Human rights training In order to meet the requirement in paragraph (2)(A) with respect to particular national security forces under a program under subsection (a), the Secretary of Defense shall certify, prior to the initiation of the program, that the Department of Defense is already undertaking, or will undertake as part of the security sector assistance provided to the foreign country concerned, human rights training that includes a comprehensive curriculum on human rights and the law of armed conflict, as applicable, to such national security forces.
											
												(4)
												Institutional capacity building
 In order to meet the requirement in paragraph (2)(B) with respect to a particular foreign country under a program under subsection (a), the Secretary shall certify, prior to the initiation of the program, that the Department is already undertaking, or will undertake as part of the program, a program of institutional capacity building with appropriate institutions of such foreign country that is complementary to the program with respect to such foreign country under subsection (a). The purpose of the program of institutional capacity building shall be to enhance the capacity of such foreign country to exercise responsible civilian control of the national security forces of such foreign country.
											
											(d)
											Limitations
											
												(1)
												Assistance otherwise prohibited by law
 The Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in subsection (c) that is otherwise prohibited by any provision of law.
											
												(2)
												Prohibition on assistance to units that have committed gross violations of human rights
 The provision of assistance pursuant to a program under subsection (a) shall be subject to the provisions of section 362 of this title.
											
												(3)
												Duration of sustainment support
 Sustainment support may not be provided pursuant to a program under subsection (a), or for equipment previously provided by the Department of Defense under any authority available to the Secretary during fiscal year 2015 or 2016, for a period in excess of five years unless the notice on the program pursuant to subsection (e) includes the information specified in paragraph (7) of subsection (e).
											
											(e)
											Notice and wait on activities under programs
 Not later than 15 days before initiating activities under a program under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a written and electronic notice of the following:
											
												(1)
 The foreign country, and specific unit, whose capacity to engage in activities specified in subsection (a) will be built under the program, and the amount, type, and purpose of the support to be provided.
											
												(2)
 A detailed evaluation of the capacity of the foreign country and unit to absorb the training or equipment to be provided under the program.
											
												(3)
 The cost, implementation timeline, and delivery schedule for assistance under the program.  (4) A description of the arrangements, if any, for the sustainment of the program and the estimated cost and source of funds to support sustainment of the capabilities and performance outcomes achieved under the program beyond its completion date, if applicable.
											
												(5)
 Information, including the amount, type, and purpose, on the security assistance provided the foreign country during the three preceding fiscal years pursuant to authorities under this title, the Foreign Assistance Act of 1961, and any other train and equip authorities of the Department of Defense.
											
												(6)
 A description of the elements of the theater security cooperation plan of the geographic combatant command concerned, and of the interagency integrated country strategy, that will be advanced by the program.
											
												(7)
 In the case of a program described in subsection (d)(3), each of the following:  (A) A written justification that the provision of sustainment support described in that subsection for a period in excess of five years will enhance the security interest of the United States.
												
													(B)
 To the extent practicable, a plan to transition such sustainment support from funding through the Department to funding through another security sector assistance program of the United States Government or funding through partner nations.
												
											(f)
											Quarterly monitoring reports
 The Director of the Defense Security Cooperation Agency shall, on a quarterly basis, submit to the appropriate committees of Congress a report setting forth, for the preceding calendar quarter, the following:
											
												(1)
 Information, by recipient country, of the delivery and execution status of all defense articles, training, defense services, supplies (including consumables), and small-scale construction under programs under subsection (a).
											
												(2)
 Information on the timeliness of delivery of defense articles, defense services, supplies (including consumables), and small-scale construction when compared with delivery schedules for such articles, services, supplies, and construction previously provided to Congress.
											
												(3)
 Information, by recipient country, on the status of funds allocated for programs under subsection (a), including amounts of unobligated funds, unliquidated obligations, and disbursements.
											
											(g)
											Funding
											
												(1)
												Sole source of funds
 Amounts for programs carried out pursuant to subsection (a) in a fiscal year, and for other purposes in connection with such programs as authorized by this section, may be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for operation and maintenance, Defense-wide, and available for the Defense Security Cooperation Agency for such programs and purposes.
											
												(2)
												Availability of funds for programs across fiscal years
												
													(A)
													In general
 Amounts available in a fiscal year to carry out the authority in subsection (a) may be used for programs under that authority that begin in such fiscal year and end not later than the end of the second fiscal year thereafter.
												
													(B)
													Achievement of full operational capacity
 If, in accordance with subparagraph (A), equipment or training is delivered under a program under the authority in subsection (a) in the fiscal year after the fiscal year in which the program begins, amounts for defense articles, training, defense services, supplies (including consumables), and small-scale construction associated with such equipment or training and necessary to ensure that the recipient unit achieves full operational capability for such equipment or training may be used in the fiscal year in which the foreign country takes receipt of such equipment and in the next two fiscal years.
												.
							
								(2)
								Funding for fiscal year 2017
 Amounts may be available for fiscal year 2017 for programs and other purposes described in subsection (g) of section 333 of title 10, United States Code, as added by paragraph (1), as follows:
								
									(A)
 Amounts authorized to be appropriated by section 301 for operation and maintenance, Defense-wide, and available for the Defense Security Cooperation Agency for such programs and purposes as specified in the funding table in section 4301.
								
									(B)
 Amounts authorized to be appropriated by section 1407 for Drug Interdiction and Counter-Drug Activities, Defense-Wide, as specified in the funding table in section 4501.
								
									(C)
 Amounts authorized to be appropriated by section 1504 for operation and maintenance, Defense-wide, for overseas contingency operations and available for the Defense Security Cooperation Agency for such programs and purposes as specified in the funding table in section 4302.
								
									(D)
 Amounts authorized to be appropriated by section 1504 for operation and maintenance, Defense-wide, for overseas contingency operations and available for the Counter Islamic State of Iraq and the Levant Fund as specified in the funding table in section 4302, which amounts may be available for such programs and other purposes with respect to a country other than Iraq or Syria if—
									
										(i)
 such programs and other purposes are for the purpose of countering the Islamic State of Iraq and the Levant; and
									
										(ii)
 notice on the use of such amounts for such programs and other purposes is provided to Congress in accordance with subsection (e) of section 333 of title 10, United States Code, as so added.
									
									(E)
 Amounts authorized to be appropriated by section 1507 for Drug Interdiction and Counter-Drug Activities, Defense-Wide, for overseas contingency operations as specified in the funding table in section 4502 or 4503.
								
									(F)
 Amounts available for fiscal years before fiscal year 2017 for the Counterterrorism Partnerships Fund that remain available for obligation in fiscal year 2017.
								
								(3)
								Limitation on availability of funds for fiscal year 2017
 Of the amounts available for fiscal year 2017 pursuant to paragraph (2) for programs and other purposes described in subsection (g) of section 333 of title 10, United States Code, as so added, not more than 65 percent of such amounts may be used for such purposes until the guidance required by paragraph (4) is submitted to the congressional defense committees as required by paragraph (4).
							
								(4)
								Guidance
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe, and submit to the congressional defense committees, initial policy guidance on roles, responsibilities, and processes in connection with programs and activities authorized by section 333 of title 10, United States Code, as so added. Not later than 270 days after the date of the enactment of this Act, the Secretary shall prescribe, and submit to the congressional defense committees, final policy guidance on roles, responsibilities, and processes in connection with such programs and activities.
							
								(5)
								Conforming repeals
 Effective as of the date that is 270 days after the date of the enactment of this Act, the following provisions of law are repealed:
								
									(A)
 Section 2282 of title 10, United States Code.  (B) The following provisions of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66):
									
										(i)
 Section 1204 (127 Stat. 896; 10 U.S.C. 401 note).  (ii) Section 1207 (127 Stat. 902; 22 U.S.C. 2151 note).
									
									(C)
 Section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881).
								
								(6)
								Clerical amendment
 Effective as of the date that is 270 days after the date of the enactment of this Act, the table of sections at the beginning of chapter 136 of title 10, United States Code, is amended by striking the item relating to section 2282.
							
							(e)
							Transfer and modification of section 184 and codification of related provisions
							
								(1)
								Transfer and redesignation
 Section 184 of title 10, United States Code, is transferred to chapter 16 of such title as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter V of such chapter, and redesignated as section 342.
							
								(2)
								Modification of authorities and codification of reimbursement-related provisions
 Section 342 of title 10, United States Code, as so transferred and redesignated, is amended—  (A) in subsection (a), by striking and exchange of ideas and inserting exchange of ideas, and training;
								
									(B)
 in subsection (b)—  (i) in paragraph (1)(B), by striking and exchange of ideas and inserting exchange of ideas, and training; and
									
										(ii)
 in paragraph (3), by striking , except as specifically provided by law after October 17, 2006;  (C) in subsection (c), by adding at the end the following new sentence: The regulations shall prioritize within the respective areas of focus of each Regional Center the functional areas for engagement of territorial and maritime security, transnational and asymmetric threats, and defense sector governance.; and
								
									(D)
 in subsection (f)—  (i) in paragraph (3)—
										
											(I)
 by inserting (A) after (3);  (II) in subparagraph (A), as so designated, by striking civilian government officials and inserting personnel; and
										
											(III)
 by adding at the end the following new subparagraph:   (B) (i) The Secretary of Defense may, with the concurrence of the Secretary of State, waive reimbursement otherwise required under this subsection of the costs of activities of the Regional Centers for personnel of nongovernmental and international organizations who participate in activities of the Regional Centers that enhance cooperation of nongovernmental organizations and international organizations with United States forces if the Secretary of Defense determines that attendance of such personnel without reimbursement is in the national security interest of the United States.
													
														(ii)
 The amount of reimbursement that may be waived under clause (i) in any fiscal year may not exceed $1,000,000.
													; and
										
										(ii)
 in paragraph (5), by striking under the Latin American cooperation authority and all that follows and inserting under section 312 of this title are also available for the costs of the operation of the Regional Centers..
									
								(3)
								Codification of provisions relating to specific centers
 Such section 342, as so transferred and redesignated, is further amended by adding at the end the following new subsections:
								
									
										(h)
										Authorities specific to Marshall Center
										(1)
 The Secretary of Defense may authorize participation by a European or Eurasian country in programs of the George C. Marshall Center for Security Studies (in this subsection referred to as the Marshall Center) if the Secretary determines, after consultation with the Secretary of State, that such participation is in the national interest of the United States.
										
											(2)
											(A)
 In the case of any person invited to serve without compensation on the Marshall Center Board of Visitors, the Secretary of Defense may waive any requirement for financial disclosure that would otherwise apply to that person solely by reason of service on such Board.
											
												(B)
 A member of the Marshall Center Board of Visitors may not be required to register as an agent of a foreign government solely by reason of service as a member of the Board.
											
												(C)
 Notwithstanding section 219 of title 18, a non-United States citizen may serve on the Marshall Center Board of Visitors even though registered as a foreign agent.
											
											(3)
											(A)
 The Secretary of Defense may waive reimbursement of the costs of conferences, seminars, courses of instruction, or similar educational activities of the Marshall Center for military officers and civilian officials from states located in Europe or the territory of the former Soviet Union if the Secretary determines that attendance by such personnel without reimbursement is in the national security interest of the United States.
											
												(B)
 Costs for which reimbursement is waived pursuant to subparagraph (A) shall be paid from appropriations available for the Center.
											
										(i)
										Authorities specific to Inouye Center
										(1)
 The Secretary of Defense may waive reimbursement of the cost of conferences, seminars, courses of instruction, or similar educational activities of the Daniel K. Inouye Center for Security Studies for military officers and civilian officials of foreign countries if the Secretary determines that attendance by such personnel, without reimbursement, is in the national security interest of the United States.
										
											(2)
 Costs for which reimbursement is waived pursuant to paragraph (1) shall be paid from appropriations available for the Center.
										.
							
								(4)
								Annual review of program structure and programs of centers
 Such section 342, as amended by this subsection, is further amended by adding at the end the following new subsection:
								
									
										(j)
										Annual review of program structure and programs of centers
										(1)
 The Secretary shall on an annual basis review the program and structure of each Regional Center in order to determine whether such Regional Center is appropriately aligned with the strategic priorities of the Department of Defense and the applicable geographic combatant commands.
										
											(2)
 The Secretary may revise the program, structure, or both of a Regional Center following an annual review under paragraph (1) in order to more appropriately align the Regional Center with strategic priorities and the geographic combatant commands as described in that paragraph..
										.
							
								(5)
								Repeal of codified provisions
 The following provisions of law are repealed:  (A) Section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note).
								
									(B)
 Section 1065 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note).
								
									(C)
 Section 1306 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2892).
								
									(D)
 Section 8073 of the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 10 U.S.C. prec. 2161 note).
								
							(f)
							Transfer of section 2166
							
								(1)
								Transfer and redesignation
 Section 2166 of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 342, as transferred and redesignated by subsection (e), and redesignated as section 343.
							
								(2)
								Conforming stylistic amendments
 Such section 343, as so transferred and redesignated, is amended by striking nations each place it appears in subsections (b) and (c) and inserting countries.  (g) Transfer of section 2350m  (1) Transfer and redesignation Section 2350m of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 343, as transferred and redesignated by subsection (f), and redesignated as section 344.
							
								(2)
								Conforming amendments
 Such section 344, as so transferred and redesignated, is amended—  (A) by striking subsection (e); and
								
									(B)
 by redesignating subsection (f) as subsection (e).  (h) Transfer of section 2249d  (1) Transfer and redesignation Section 2249d of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 344, as transferred and redesignated by subsection (g), and redesignated as section 346.
							
								(2)
								Conforming and stylistic amendments
 Such section 346, as so transferred and redesignated, is amended—  (A) by striking nations in subsections (a) and (d) and inserting countries; and
								
									(B)
 by striking subsections (f) and (g).  (i) Reenactment of chapter 905  (1) Consolidation of sections 9381, 9382, and 9383 Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after section 346, as transferred and redesignated by subsection (h), the following new section:
								
									
										348.
										Aviation Leadership Program
										
											(a)
											In general
 Under regulations prescribed by the Secretary of Defense, the Secretary of the Air Force may carry out an Aviation Leadership Program to provide undergraduate pilot training and necessary related training to personnel of the air forces of friendly, developing foreign countries. Training under this section shall include language training and programs to promote better awareness and understanding of the democratic institutions and social framework of the United States.
										
											(b)
											Supplies and clothing
											(1)
 The Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide to a person receiving training under this section—
												
													(A)
 transportation incident to the training;  (B) supplies and equipment to be used during the training;
												
													(C)
 flight clothing and other special clothing required for the training; and  (D) billeting, food, and health services.
												
												(2)
 The Secretary may authorize such expenditures from the appropriations of the Air Force as the Secretary considers necessary for the efficient and effective maintenance of the Program in accordance with this section.
											
											(c)
											Allowances
 The Secretary of the Air Force may pay to a person receiving training under this section a living allowance at a rate to be prescribed by the Secretary, taking into account the amount of living allowances authorized for a member of the armed forces under similar circumstances.
										.
							
								(2)
								Conforming repeal
 Chapter 905 of such title is repealed.  (j) Transfer of section 9415  (1) In general Section 9415 of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 348, as added by subsection (i), and redesignated as section 349.
							
								(2)
								Conforming amendment for standardization with certain other Air Forces Academy authority
 Such section 349, as so transferred and amended, is amended—  (A) by redesignating subsection (b) as subsection (c); and
								
									(B)
 by inserting after subsection (a) the following new subsection (b):   (b) Limitations  (1) Concurrence of Secretary of State Military personnel of a foreign country may be provided education and training under this section only with the concurrence of the Secretary of State.
											
												(2)
												Assistance otherwise prohibited by law
 Education and training may not be provided under this section to the military personnel of any country that is otherwise prohibited from receiving such type of assistance under any other provision of law.
											.
								
							(k)
							Codification of section 1268 of FY 2015 NDAA
							
								(1)
								Codification
 Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after section 349, as transferred and redesignated by subsection (j), a new section 350 consisting of—
								
									(A)
 a heading as follows:   350. Inter-European Air Forces Academy ; and  (B) a text consisting of the text of subsections (a) through (f) of section 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3585; 10 U.S.C. 9411 note).
								
								(2)
								Conforming repeal
 Section 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is repealed.  (l) Transfer of sections 2249a and 2249e  (1) Transfer and redesignation Sections 2249a and 2249e of title 10, United States Code, are transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter VI of such chapter, and redesignated as sections 361 and 362, respectively.
							
								(2)
								Conforming repeal relating to superseded definition of congressional committees
 Section 362 of such title, as transferred and redesignated by paragraph (1), is amended by striking subsection (f).
							
							(m)
							Administrative matters
 Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after the table of sections at the beginning of subchapter VII the following new sections:
							
								
									382.
									Execution and administration of programs and activities
									
										(a)
										Policy oversight and resource allocation
 The Secretary of Defense shall assign responsibility for the oversight of strategic policy and guidance and responsibility for overall resource allocation for security cooperation programs and activities of the Department of Defense to a single official and office in the Office of the Secretary of Defense at the level of Under Secretary of Defense or below.
									
										(b)
										Execution and administration of certain programs and activities
										
											(1)
											In general
 The Director of the Defense Security Cooperation Agency shall be responsible for the execution and administration of all security cooperation programs and activities of the Department of Defense involving the provision of defense articles, military training, and other defense-related services by grant, loan, cash sale, or lease.
										
											(2)
											Designation of responsibility
 The Director may designate an element of an armed force, combatant command, Defense Agency, Department of Defense Field Activity, or other element or organization of the Department of Defense to execute and administer security cooperation programs and activities described in paragraph (1) if the Director determines that the designation will achieve maximum effectiveness, efficiency, and economy in the activities for which designated.
										
										(c)
										Availability of funds
										
											(1)
											In general
 Funds available to the Defense Security Cooperation Agency, and other funds available to the Department of Defense for security cooperation programs and activities of the Department of Defense, may be used to implement security cooperation programs and activities of the Department of Defense authorized by this chapter.
										
											(2)
											Budget justification
 Funds necessary for implementing security cooperation programs and activities of the Department of Defense under this chapter for a fiscal year shall be identified, with appropriate justification, in the consolidated budget for such fiscal year required by section 381 of this title.
										
									383.
									Assessment, monitoring, and evaluation of programs and activities
									
										(a)
										Program required
 The Secretary of Defense shall maintain a program of assessment, monitoring, and evaluation in support of the security cooperation programs and activities of the Department of Defense.
									
										(b)
										Program elements and requirements
										
											(1)
											Elements
 The program under subsection (a) shall provide for the following:  (A) Initial assessments of partner capability requirements, potential programmatic risks, baseline information, and indicators of efficacy for purposes of planning, monitoring, and evaluation of security cooperation programs and activities of the Department of Defense.
											
												(B)
 Monitoring of implementation of such programs and activities in order to measure progress in execution and, to the extent possible, achievement of desired outcomes.
											
												(C)
 Evaluation of the efficiency and effectiveness of such programs and activities in achieving desired outcomes.
											
												(D)
 Identification of lessons learned in carrying out such programs and activities, and development of recommendation for improving future security cooperation programs and activities of the Department of Defense.
											
											(2)
											Best practices
 The program shall be conducted in accordance with international best practices, interagency standards, and, if applicable, the Government Performance and Results Act of 1993 (Public Law 103–62), and the amendments made by that Act, and the GPRA Modernization Act of 2010 (Public Law 111–352), and the amendments made by that Act.
										
										(c)
										Availability of funds
										
											(1)
											In general
 Funds available to the Defense Security Cooperation Agency, and other funds available to the Department of Defense for security cooperation programs and activities of the Department of Defense, may be used to carry out the program required by subsection (a).
										
											(2)
											Budget justification
 Funds described in paragraph (1) for a fiscal year shall be identified, with appropriate justification, in the consolidated budget for such fiscal year required by section 381 of this title.
										
										(d)
										Reports
										
											(1)
											Reports to Congress
 The Secretary shall submit to the congressional defense committees each year a report on the program under subsection (a) during the previous year. Each report shall include, for the year covered by such report, the following:
											
												(A)
 A description of the activities under the program.  (B) An evaluation of the lessons learned and best practices identified through activities under the program.
											
											(2)
											Information for the public on evaluations
 The Secretary shall make available to the public, on an Internet website of the Department of Defense available to the public, a summary of each evaluation conducted pursuant to subsection (b)(1)(C). In making a summary so available, the Secretary may redact or omit any information that the Secretary determines should not be disclosed to the public in order to protect the interest of the United States or the foreign country or countries covered by such evaluation.
										
									385.
									Department of Defense support for other departments and agencies of the United States Government
			 that advance Department of Defense security cooperation objectives
									
										(a)
										Support authorized
 Subject to subsection (c), the Secretary of Defense is authorized to support other departments and agencies of the United States Government for the purpose of implementing or supporting foreign assistance programs and activities described in subsection (b) that advance security cooperation objectives of the Department of Defense.
									
										(b)
										Foreign assistance programs and activities
 The foreign assistance programs and activities described in this subsection are foreign assistance programs and activities that—
										
											(1)
 are necessary for the effectiveness of one or more programs of the Department of Defense relating to security cooperation conducted pursuant to an authority in this chapter; and
										
											(2)
 cannot be carried out by the Department.  (c) Annual limitation on amount of support The amount of support provided pursuant to subsection (a) in any fiscal year may not exceed $75,000,000.
									
										(d)
										Notice and wait
 If a determination is made to transfer funds in connection with the provision of support pursuant to subsection (a) for a program or activity, the transfer may not occur until—
										
											(1)
 the Secretary and the head of the department or agency to receive the funds jointly submit to the congressional defense committees a notice on the transfer, which notice shall include—
											
												(A)
 a detailed description of the purpose and estimated cost of such program or activity;  (B) a detailed description of the security cooperation objectives of the Department, include the theater campaign plan of the combatant command concerned, that will be advanced;
											
												(C)
 a justification why such program or activity will advance such objectives;  (D) a justification why such program or activity cannot be carried out by the Department;
											
												(E)
 an identification of any funds programmed or obligated by the department or agency other than the Department on such program or activity; and
											
												(F)
 a timeline for the provision of such support; and  (2) a period of 30 days elapses after the date of the submittal of the notice pursuant to paragraph (1).
										.
						
							(n)
							
		Prescription of term developing country
							
								(1)
								In general
 The Secretary of Defense shall prescribe the meaning of the term developing country for purposes of chapter 16 of title 10, United States Code, as added by subsection (a)(3), and may from time to time prescribe a revision to the meaning of that term for those purposes.
							
								(2)
								Initial prescription
 The Secretary shall first prescribe the meaning of the term by not later than 270 days after the date of the enactment of this Act.
							
								(3)
								Notice to Congress
 Whenever the Secretary prescribes the meaning of the term pursuant to paragraph (1), the Secretary shall notify the appropriate committees of Congress of the meaning of the term as so prescribed.
							
								(4)
								Appropriate committees of Congress defined
 In this subsection, the term appropriate committees of Congress has the meaning given that term in section 301(1) of title 10, United States Code, as so added.  (o) Clerical amendments Title 10, United States Code, is amended as follows:
							
								(1)
 The tables of chapters at the beginning of subtitle A, and at the beginning of part I of subtitle A, are amended—
								
									(A)
 by revising the chapter references relating to chapters 13, 15, 17, and 18 (and the section references therein) to conform to the redesignations made by paragraphs (1) and (2) of subsection (a); and
								
									(B)
 by inserting after the item relating to chapter 15, as revised pursuant to subparagraph (A), the following new item:
									
										
											
												16.
												Security Cooperation
												301
											
										
										.
								
								(2)
 The section references in the tables of sections at the beginning of chapters 12, 13, 14, and 15, as redesignated by paragraph (1) of subsection (a), are revised to conform to the redesignations made by paragraph (2) of such subsection.
							
								(3)
 The table of sections at the beginning of chapter 7 is amended by striking the item relating to section 184.
							
								(4)
 The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1051b.
							
								(5)
 The table of sections at the beginning of chapter 108 is amended by striking the item relating to section 2166.
							
								(6)
 The table of sections at the beginning of subchapter I of chapter 134 is amended by striking the items relating to sections 2249a, 2249d, and 2249e.
							
								(7)
 The table of sections at the beginning of subchapter II of chapter 138 is amended by striking the item relating to section 2350m.
							
								(8)
 The tables of chapters at the beginning of subtitle D, and at the beginning of part III of subtitle D, are amended by striking the item relating to chapter 905.
							
								(9)
 The table of sections at the beginning of chapter 907 is amended by striking the item relating to section 9415.
							
						1242.
						Military-to-military exchanges
						
							(a)
							Codification in new chapter on security cooperation activities
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after the table of sections at the beginning of subchapter II a new section 311 consisting of—
							
								(1)
 a heading as follows:   311. Exchange of defense personnel between United States and friendly foreign countries: authority ; and  (2) a text consisting of the text of section 1082 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2672; 10 U.S.C. 168 note).
							
							(b)
							Revisions To incorporate permanent nonreciprocal exchange authority
 Section 311 of title 10, United States Code, as added by subsection (a), is amended—  (1) in subsection (a)—
								
									(A)
 in paragraph (1), by adding at the end the following new sentence: Any exchange of personnel under such an agreement is subject to paragraph (3).;  (B) in paragraph (2)—
									
										(i)
 in the matter preceding subparagraph (A), by striking an ally of the United States or another friendly foreign country for the exchange and inserting a friendly foreign country or international or regional security organization for the reciprocal or non-reciprocal exchange;
									
										(ii)
 in subparagraph (A), by striking military and inserting members of the armed forces; and  (iii) in subparagraph (B)—
										
											(I)
 by inserting or security after defense; and  (II) by inserting before the period at the end the following: or international or regional security organization; and
										
									(C)
 by adding at the end the following new paragraph:   (3) An exchange of personnel under an international defense personnel exchange agreement under this section may only be made with the concurrence of the Secretary to State to the extent the exchange is with either of the following:
											
												(A)
 A non-defense security ministry of a foreign government.  (B) An international or regional security organization.
											; 
								
								(2)
 in subsection (b)(2), by inserting before the period at the end the following: , subject to the concurrence of the Secretary of State;  (3) in subsection (c)—
								
									(A)
 by striking Each government shall be required under and inserting In the case of; and  (B) by inserting after exchange agreement the following: that provides for reciprocal exchanges, each government shall be required; and
								
								(4)
 in subsection (f), by inserting defense or security ministry of that after military personnel of the.  (c) Conforming repeals The following provisions of law are repealed:
							
								(1)
 Section 1082 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2672; 10 U.S.C. 168 note).
							
								(2)
 Section 1207 of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 168 note).  1243. Consolidation and revision of authorities for payment of personnel expenses necessary for theater security cooperation  (a) Consolidation and revision of authorities in new chapter on security cooperation activities Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after section 311, as added by section 1242(a) of this Act, the following new section:
							
								
									312.
									Payment of personnel expenses necessary for theater security cooperation
									
										(a)
										Authority
 The Secretary of Defense may pay expenses specified in subsection (b) that the Secretary considers necessary for theater security cooperation.
									
										(b)
										Types of expenses
 The expenses that may be paid under the authority provided in subsection (a) are the following:  (1) Personnel expenses The Secretary of Defense may pay travel, subsistence, and similar personnel expenses of, and special compensation for, the following that the Secretary considers necessary for theater security cooperation:
											
												(A)
 Defense personnel of friendly foreign governments.  (B) With the concurrence of the Secretary of State, other personnel of friendly foreign governments and non-governmental personnel.
											
											(2)
											Administrative services and support for liaison officers
 The Secretary of Defense may provide administrative services and support for the performance of duties by a liaison officer of a foreign country while the liaison officer is assigned temporarily to any headquarters in the Department of Defense.
										
											(3)
											Travel, subsistence, and medical care for liaison officers
 The Secretary of Defense may pay the expenses of a liaison officer in connection with the assignment of that officer as described in paragraph (2) if the assignment is requested by the commander of a combatant command, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, the Commandant of the Marine Corps, or the head of a Defense Agency as follows:
											
												(A)
 Travel and subsistence expenses.  (B) Personal expenses directly necessary to carry out the duties of that officer in connection with that assignment.
											
												(C)
 Expenses for medical care at a civilian medical facility if—  (i) adequate medical care is not available to the liaison officer at a local military medical treatment facility;
												
													(ii)
 the Secretary determines that payment of such medical expenses is necessary and in the best interests of the United States; and
												
													(iii)
 medical care is not otherwise available to the liaison officer pursuant to any treaty or other international agreement.
												
												(D)
 Mission-related travel expenses if such travel meets each of the following conditions:  (i) The travel is in support of the national security interests of the United States.
												
													(ii)
 The officer or official making the request directs round-trip travel from the assigned location to one or more travel locations.
												
											(4)
											Conferences, seminars, and similar meetings
 The authority provided by paragraph (1) includes authority to pay travel and subsistence expenses for personnel described in that paragraph in connection with the attendance of such personnel at any conference, seminar, or similar meeting that is in direct support of enhancing interoperability between the United States armed forces and the national security forces of a friendly foreign country for the purposes of conducting operations, the provision of equipment or training, or the planning for, or the execution of, bilateral or multilateral training, exercises, or military operations.
										
											(5)
											Other expenses
 In addition to the personnel expenses payable under paragraph (1), the Secretary of Defense may pay such other limited expenses in connection with conferences, seminars, and similar meetings covered by paragraph (4) as the Secretary considers appropriate in the national security interests of the United States.
										
										(c)
										Limitations on expenses payable
										
											(1)
											Personnel from developing countries
 The authority provided in subsection (a) may be used only for the payment of expenses of, and special compensation for, personnel from developing countries, except that the Secretary of Defense may authorize the payment of such expenses and special compensation for personnel from a country other than a developing country if the Secretary determines that such payment is necessary to respond to extraordinary circumstances and is in the national security interest of the United States.
										
											(2)
											Non-defense liaison officers
 In the case of a non-defense liaison officer of a foreign country, the authority of the Secretary of Defense under subsection (a) to pay expenses specified in paragraph (2) or (3) of subsection (b) may be exercised only if the assignment of that liaison officer as a liaison officer with the Department of Defense was accepted by the Secretary of Defense with the coordination of the Secretary of State.
										
										(d)
										Reimbursement
 The Secretary of Defense may provide the services and support specified in subsection (b)(2) with or without reimbursement from (or on behalf of) the recipients. The terms of reimbursement (if any) shall be specified in the appropriate agreements used to assign the liaison officer.
									
										(e)
										Monetary limitations on expenses payable
										
											(1)
											Travel and subsistence expenses generally
 Travel and subsistence expenses authorized to be paid under subsection (a) may not, in the case of any individual, exceed the amount that would be paid under chapter 7 or 8 of title 37 to a member of the armed forces (of a comparable grade) for authorized travel of a similar nature.
										
											(2)
											Travel and related expenses of liaison officers
 The amount paid for expenses specified in subsection (b)(3) for any liaison officer in any fiscal year may not exceed $150,000.
										
										(f)
										Regulations
 The Secretary of Defense shall prescribe regulations for the administration of this section. Such regulations shall be submitted to the Committees on Armed Services of the Senate and the House of Representatives.
									
										(g)
										Administrative services and support defined
 In this section, the term administrative services and support includes base or installation support services, office space, utilities, copying services, fire and police protection, training programs conducted to familiarize, orient, or certify liaison personnel regarding unique aspects of the assignments of the liaison personnel, and computer support.
									.
						
							(b)
							Conforming amendments
							
								(1)
								Repeals
 Sections 1050, 1050a, 1051, and 1051a of title 10, United States Code, are repealed.  (2) Clerical amendments The table of sections at the beginning of chapter 53 of such title is amended by striking the items relating to sections 1050, 1050a, 1051, and 1051a.
							
							(c)
							Savings provision for fiscal year 2017
 The authority under section 1050 of title 10, United States Code, as in effect on the day before the date of the enactment of this Act, shall continue to apply with respect to the Inter-American Defense College during fiscal year 2017 under regulations prescribed by the Secretary of Defense.
						
						1244.
						Transfer and revision of certain authorities on payment of expenses of training and exercises with
			 friendly foreign forces
						
							(a)
							Transfer and revision of authority on payment of expenses of developing countries
 Section 2010 of title 10, United States Code, is transferred to chapter 16 of such title, as added by section 1241(a)(3) of this Act, inserted after the table of sections at the beginning of subchapter III, redesignated as section 321, and amended to read as follows:
							
								
									321.
									Training with friendly foreign countries: payment of training and exercise expenses
									
										(a)
										Training authorized
										
											(1)
											Training with foreign forces generally
 The armed forces under the jurisdiction of the Secretary of Defense may train with the military forces or other security forces of a friendly foreign country if the Secretary determines that it is in the national security interest of the United States to do so.
										
											(2)
											Limitation on training of general purpose forces
 The general purpose forces of the United States armed forces may train only with the military forces of a friendly foreign country.
										
											(3)
											Training to support mission essential tasks
 Any training conducted pursuant to paragraph (1) shall, to the maximum extent practicable, support the mission essential tasks for which the unit of the United States armed forces participating in such training is responsible.
										
											(4)
											Elements of training
 Any training conducted pursuant to paragraph (1) shall, to the maximum extent practicable, include elements that promote—
											
												(A)
 observance of and respect for human rights and fundamental freedoms; and  (B) respect for legitimate civilian authority within the foreign country concerned.
											
										(b)
										Authority To pay training and exercise expenses
 Under regulations prescribed pursuant to subsection (e), the Secretary of a military department or the commander of a combatant command may pay, or authorize payment for, any of the following expenses:
										
											(1)
 Expenses of training forces assigned or allocated to that command in conjunction with training, and training with, the military forces or other security forces of a friendly foreign country under subsection (a).
										
											(2)
 Expenses of deploying such forces for that training.  (3) The incremental expenses of a friendly foreign country as the direct result of participating in such training, as specified in the regulations.
										
											(4)
 The incremental expenses of a friendly foreign country as the direct result of participating in an exercise with the armed forces under the jurisdiction of the Secretary of Defense.
										
											(5)
 Small-scale construction that is directly related to the effective accomplishment of the training described in paragraph (1) or an exercise described in paragraph (4).
										
										(c)
										Purpose of training and exercises
										
											(1)
											In general
 The primary purpose of the training and exercises for which payment may be made under subsection (b) shall be to train United States forces.
										
											(2)
											Selection of foreign partners
 Training and exercises with friendly foreign countries under subsection (a) should be planned and prioritized consistent with applicable guidance relating to the security cooperation programs and activities of the Department of Defense.
										
										(d)
										Availability of funds for activities that cross fiscal years
 Amounts available for the authority to pay expenses in subsection (b) for a fiscal year may be used to pay expenses under that subsection for training and exercises that begin in such fiscal year but end in the next fiscal year.
									
										(e)
										Quarterly notice on planned training
 Not later than the end of the first calender quarter beginning after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, and every calender quarter thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a notice setting forth the schedule of planned training engagement pursuant to subsection (a) during the calendar quarter first following the calendar quarter in which such notice is submitted.
									
										(f)
										Regulations
										
											(1)
											In general
 The Secretary of Defense shall prescribe regulations for the administration of this section. The Secretary shall submit the regulations to the Committees on Armed Services of the Senate and the House of Representatives.
										
											(2)
											Elements
 The regulations required under this section shall provide the following:  (A) A requirement that training and exercise activities may be carried out under this section only with the prior approval of the Secretary.
											
												(B)
 Accounting procedures to ensure that the expenditures pursuant to this section are appropriate.  (C) Procedures to limit the payment of incremental expenses to friendly foreign countries only to developing countries, except in the case of exceptional circumstances as specified in the regulations.
											.
						
							(b)
							Transfer of authority for payment of expenses in connection with special operations forces training
 Section 2011 of title 10, United States Code, is transferred to chapter 16 of such title, inserted after section 321, as transferred and amended by subsection (a) of this section, and redesignated as section 322.
						
							(c)
							Conforming repeal
 Section 1203 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894; 10 U.S.C. 2011 note) is repealed.
						
							(d)
							Clerical amendment
 The table of sections at the beginning of chapter 101 of title 10, United States Code, is amended by striking the items relating to sections 2010 and 2011.
						
						1245.
						Transfer and revision of authority to provide operational support to forces of friendly foreign
			 countries
						
							(a)
							Transfer and revision
 Section 127d of title 10, United States Code, is transferred to chapter 16 of such title, as added by section 1241(a)(3) of this Act, inserted after the table of sections at the beginning of subchapter IV, redesignated as section 331, and amended to read as follows:
							
								
									331.
									Friendly foreign countries: authority to provide support for conduct of operations
									
										(a)
										Authority
 The Secretary of Defense may provide support to friendly foreign countries in connection with the conduct of operations designated pursuant to subsection (b).
									
										(b)
										Designated operations
										
											(1)
											In general
 The Secretary of Defense shall designate the operations for which support may be provided under the authority in subsection (a).
										
											(2)
											Notice to Congress
 The Secretary shall notify the appropriate committees of Congress of the designation of any operation pursuant to this subsection.
										
											(3)
											Annual review for continuing designation
 The Secretary shall undertake on an annual basis a review of the operations currently designated pursuant to this subsection in order to determine whether each such operation merits continuing designation for purposes of this section for another year. If the Secretary determines that any operation so reviewed merits continuing designation for purposes of this section for another year, the Secretary—
											
												(A)
 may continue the designation of such operation under this subsection for such purposes for another year; and
											
												(B)
 if the Secretary so continues the designation of such operation, shall notify the appropriate committees of Congress of the continuation of designation of such operation.
											
										(c)
										Types of support authorized
 The types of support that may be provided under the authority in subsection (a) are the following:  (1) Logistic support, supplies, and services to security forces of a friendly foreign country participating in—
											
												(A)
 an operation with the armed forces under the jurisdiction of the Secretary of Defense; or  (B) a military or stability operation that benefits the national security interests of the United States.
											
											(2)
 Logistic support, supplies, and services—  (A) to military forces of a friendly foreign country solely for the purpose of enhancing the interoperability of the logistical support systems of military forces participating in a combined operation with the United States in order to facilitate such operation; or
											
												(B)
 to a nonmilitary logistics, security, or similar agency of a friendly foreign government if such provision would directly benefit the armed forces under the jurisdiction of the Secretary of Defense.
											
											(3)
 Procurement of equipment for the purpose of the loan of such equipment to the military forces of a friendly foreign country participating in a United States-supported coalition or combined operation and the loan of such equipment to those forces to enhance capabilities or to increase interoperability with the armed forces under the jurisdiction of the Secretary of Defense and other coalition partners.
										
											(4)
 Provision of specialized training to personnel of friendly foreign countries in connection with such an operation, including training of such personnel before deployment in connection with such operation.
										
											(5)
 Small-scale construction to support military forces of a friendly foreign country participating in a United States-supported coalition or combined operation when the construction is directly linked to the ability of such forces to participate in such operation effectively and is limited to the geographic area where such operation is taking place.
										
										(d)
										Certification required
										
											(1)
											Operations in which the United States is not participating
 The Secretary of Defense may provide support under subsection (a) to a friendly foreign country with respect to an operation in which the United States is not participating only—
											
												(A)
 if the Secretary of Defense and the Secretary of State jointly certify to the appropriate committees of Congress that the operation is in the national security interests of the United States; and
											
												(B)
 after the expiration of the 15-day period beginning on the date of such certification.  (2) Accompanying report Any certification under paragraph (1) shall be accompanied by a report that includes the following:
											
												(A)
 A description of the operation, including the geographic area of the operation.  (B) A list of participating countries.
											
												(C)
 A description of the type of support and the duration of support to be provided.  (D) A description of the national security interests of the United States supported by the operation.
											
												(E)
 Such other matters as the Secretary of Defense and the Secretary of State consider significant to a consideration of such certification.
											
										(e)
										Secretary of State concurrence
 The provision of support under subsection (a) may be made only with the concurrence of the Secretary of State.
									
										(f)
										Support otherwise prohibited by law
 The Secretary of Defense may not use the authority in subsection (a) to provide any type of support described in subsection (c) that is otherwise prohibited by any provision of law.
									
										(g)
										Limitations on value
										
											(1)
 The aggregate value of all logistic support, supplies, and services provided under paragraphs (1), (4), and (5) of subsection (c) in any fiscal year may not exceed $450,000,000.
										
											(2)
 The aggregate value of all logistic support, supplies, and services provided under subsection (c)(2) in any fiscal year may not exceed $5,000,000.
										
										(h)
										Logistic support, supplies, and services defined
 In this section, the term logistic support, supplies, and services has the meaning given that term in section 2350(1) of this title. .  (b) Clerical amendment The table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 127d.
						
							(c)
							Conforming repeal
 Section 1207 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1040; 10 U.S.C. 2282 note) is repealed.
						
						1246.
						Department of Defense State Partnership Program
						
							(a)
							Codification in new chapter on security cooperation activities
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after the table of sections at the beginning of subchapter V a new section 341 consisting of—
							
								(1)
 a heading as follows:   341. Department of Defense State Partnership Program ; and  (2) a text consisting of subsections (a) through (g) of section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (32 U.S.C. 107 note).
							
							(b)
							Prohibition on activities with units having committed gross violations of human rights
 Subsection (b) of section 341 of title 10, United States Code, as added by subsection (a) of this section, is amended—
							
								(1)
 by striking  (b) Limitation.—An activity  and inserting the following:
								
									
										(b)
										Limitations
										
											(1)
											In general
 An activity ; and  (2) by adding at the end the following new paragraph:
								
									
										(2)
										Prohibition on activities with units that have committed gross violations of human rights
 The conduct of any activities under a program established under subsection (a) shall be subject to the provisions of section 362 of this title.
									.
							
							(c)
							Revisions To strike obsolete provisions and conform to provisions in new chapter
 Such section 341, as so added, is further amended—  (1) by striking subsection (d) and inserting the following new subsection (d):
								
									
										(d)
										Regulations
 This section shall be carried out in accordance with such regulations as the Secretary of Defense shall prescribe for purposes of this section. Such regulations shall include accounting procedures to ensure that expenditures of funds to carry out this section are accounted for and appropriate.
									; and
							
								(2)
 in subsection (g), by striking under title 10 and all that follows and inserting under title 10 as in effect on December 26, 2013..  (d) Annual reports  (1) Reports under codified authority Subsection (f) of such section 341, as so added, is amended—
								
									(A)
 by striking (f) Reports and notifications.— and all that follows through (B) Matters to be included.— and inserting the following:   (f) Annual reports  (1) In general Not later than February 1 following each of fiscal years 2016, 2017, and 2018, the Secretary of Defense shall submit to the appropriate congressional committees a report on activities under each program established under subsection (a) during such fiscal year.
											
												(2)
												Matters to be included
											; and
								
									(B)
 in paragraph (2), as redesignated by subparagraph (A) of this paragraph—  (i) by redesignating clauses (i) through (vi) as subparagraphs (A) through (F), respectively, and realigning the margin of each such subparagraph two ems to the left; and
									
										(ii)
 in subparagraph (F), as redesignated by clause (i) of this subparagraph, by striking clause (v) and inserting subparagraph (E).
									
								(2)
								Reports under codified reporting authority in new chapter on security cooperation activities
 Effective as of January 1, 2020—  (A) section 386(c)(1) of title 10, United States Code, as added by section 1251(d)(1) of this Act, is amended by inserting 341, after 333,; and
								
									(B)
 section 341 of title 10, United States Code, as added and amended by this section, is further amended—
									
										(i)
 by striking subsection (f); and  (ii) by redesignating subsection (g) as subsection (f).
									
							(e)
							Conforming repeal
 Section 1205 of the National Defense Authorization Act for Fiscal Year 2014 is repealed.  1247. Transfer of authority on Regional Defense Combating Terrorism Fellowship Program  (a) Transfer and redesignation Section 2249c of title 10, United States Code, is transferred to chapter 16 of such title, as added by section 1241(a)(3) of this Act, inserted after section 344, as transferred and redesignated by section 1241(g) of this Act, and redesignated as section 345.
						
							(b)
							Conforming amendment in connection with transfer to new chapter
 Subsection (c) of such section 345, as so transferred and redesignated, is amended by striking to Congress and inserting to the appropriate committees of Congress.
						
							(c)
							Heading amendment
 The heading of such section 345, as so transferred and redesignated, is amended to read as follows:   345. Regional Defense Combating Terrorism Fellowship Program .  (d) Clerical amendment The table of sections at the beginning of subchapter I of chapter 134 of such title is amended by striking the item relating to section 2249c.
						
						1248.
						Consolidation of authorities for service academy international engagement
						
							(a)
							Consolidation of authorities
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after section 346, as transferred and redesignated by section 1241(h) of this Act, the following new section:
							
								
									347.
									International engagement authorities for service academies
									
										(a)
										Selection of persons from foreign countries To receive instruction at service academies
										
											(1)
											Attendance authorized
											
												(A)
												In general
 The Secretary of each military department may permit persons from foreign countries to receive instruction at the Service Academy under the jurisdiction of the Secretary. Such persons shall be in addition to—
												
													(i)
 in the case of the United States Military Academy, the authorized strength of the Corps of the Cadets of the Academy under 4342 of this title;
												
													(ii)
 in the case of the United States Naval Academy, the authorized strength of the Brigade of Midshipmen of the Academy under section 6954 of this title; and
												
													(iii)
 in the case of the United States Air Force Academy, the authorized strength of the Cadet Wing of the Academy under 9342 of this title.
												
												(B)
												Limitation on number
 The number of persons permitted to receive instruction at each Service Academy under this subsection may not be more than 60 at any one time.
											
											(2)
											Determination of foreign countries from which persons may be selected
 The Secretary of a military department, upon approval by the Secretary of Defense, shall determine—  (A) the countries from which persons may be selected for appointment under this subsection to the Service Academy under the jurisdiction of that Secretary; and
											
												(B)
 the number of persons that may be selected from each country.  (3) Qualifications and selection The Secretary of each military department—
											
												(A)
 may establish entrance qualifications and methods of competition for selection among individual applicants under this subsection; and
											
												(B)
 shall select those persons who will be permitted to receive instruction at the Service Academy under the jurisdiction of the Secretary under this subsection.
											
											(4)
											Selection priority to persons with national service obligation upon graduation
 In selecting persons to receive instruction under this subsection from among applicants from the countries approved under paragraph (2), the Secretary of the military department concerned shall give a priority to persons who have a national service obligation to their countries upon graduation from the Service Academy concerned.
										
											(5)
											Pay, allowances, and emoluments of persons admitted
 A person receiving instruction under this subsection is entitled to the pay, allowances, and emoluments of a cadet or midshipman appointed from the United States, and from the same appropriations.
										
											(6)
											Reimbursement of costs by foreign countries from which persons are admitted
											
												(A)
												Reimbursement required
 Each foreign country from which a cadet or midshipman is permitted to receive instruction at one of the Service Academies under this subsection shall reimburse the United States for the cost of providing such instruction, including the cost of pay, allowances, and emoluments provided under paragraph (5). The Secretaries of the military departments shall prescribe the rates for reimbursement under this paragraph, except that the reimbursement rates may not be less than the cost to the United States of providing such instruction, including pay, allowances, and emoluments, to a cadet or midshipman appointed from the United States.
											
												(B)
												Waiver authority
 The Secretary of Defense may waive, in whole or in part, the requirement for reimbursement of the cost of instruction for a cadet or midshipman under subparagraph (A). In the case of a partial waiver, the Secretary of Defense shall establish the amount waived.
											
											(7)
											Applicability of academy regulations, etc.
											
												(A)
												In general
 Except as the Secretary of the military department concerned determines, a person receiving instruction under this subsection at the Service Academy under the jurisdiction of that Secretary is subject to the same regulations governing admission, attendance, discipline, resignation, discharge, dismissal, and graduation as a cadet or midshipman at that Academy appointed from the United States.
											
												(B)
												Classified information
 The Secretary of the military department concerned may prescribe regulations with respect to access to classified information by a person receiving instruction under this subsection at the Service Academy under the jurisdiction of that Secretary that differ from the regulations that apply to a cadet or midshipman at that Academy appointed from the United States.
											
											(8)
											Ineligibility for appointment in the United States armed forces
 A person receiving instruction at a Service Academy under this subsection is not entitled to an appointment in an armed force of the United States by reason of graduation from the Academy.
										
											(9)
											Inapplicability of requirement for taking oath of admission
 A person receiving instruction under this subsection is not subject to section 4346(d), 6958(d), or 9346(d) of this title, as the case may be.
										
										(b)
										Exchange programs with foreign military academies
										
											(1)
											Exchange programs authorized
 The Secretary of a military department may permit a student enrolled at a military academy of a foreign country to receive instruction at the Service Academy under the jurisdiction of that Secretary in exchange for a cadet or midshipman receiving instruction at that foreign military academy pursuant to an exchange agreement entered into between the Secretary and appropriate officials of the foreign country. A student receiving instruction at a Service Academy under the exchange program under this subsection shall be in addition to persons receiving instruction at the Academy under subsection (a).
										
											(2)
											Limitations on number and duration of exchanges
 An exchange agreement under this subsection between the Secretary and a foreign country shall provide for the exchange of students on a one-for-one basis each fiscal year. Not more than 100 cadets or midshipmen from each Service Academy and a comparable number of students from foreign military academies participating in the exchange program may be exchanged during any fiscal year. The duration of an exchange may not exceed the equivalent of one academic semester at a Service Academy.
										
											(3)
											Costs and expenses
											
												(A)
												No pay and allowances
 A student from a military academy of a foreign country is not entitled to the pay, allowances, and emoluments of a cadet or midshipman by reason of attendance at a Service Academy under the exchange program, and the Department of Defense may not incur any cost of international travel required for transportation of such a student to and from the sponsoring foreign country.
											
												(B)
												Subsistence, transportation, etc.
 The Secretary of the military department concerned may provide a student from a foreign country under the exchange program, during the period of the exchange, with subsistence, transportation within the continental United States, clothing, health care, and other services to the same extent that the foreign country provides comparable support and services to the exchanged cadet or midshipman in that foreign country.
											
												(C)
												Source of funds
 A Service Academy shall bear all costs of the exchange program from funds appropriated for that Academy and from such additional funds as may be available to that Academy from a source, other than appropriated funds, to support cultural immersion, regional awareness, or foreign language training activities in connection with the exchange program.
											
												(D)
												Limitation on expenditures
 Expenditures in support of the exchange program from funds appropriated for each Academy may not exceed $1,000,000 during any fiscal year.
											
											(4)
											Application of other laws
 Paragraphs (7), (8), and (9) of subsection (a) shall apply with respect to a student enrolled at a military academy of a foreign country while attending a Service Academy under the exchange program.
										
											(5)
											Regulations
 The Secretary of the military department concerned shall prescribe regulations to implement this subsection. Such regulations may include qualification criteria and methods of selection for students of foreign military academies to participate in the exchange program.
										
										(c)
										Foreign and cultural exchange activities
										
											(1)
											Attendance authorized
 The Secretary of a military department may authorize the Service Academy under the jurisdiction of that Secretary to permit students, officers, and other representatives of a foreign country to attend that Academy for periods of not more than four weeks if the Secretary determines that the attendance of such persons contributes significantly to the development of foreign language, cross-cultural interactions and understanding, and cultural immersion of cadets or midshipmen, as the case may be.
										
											(2)
											Effect of attendance
 Persons attending a Service Academy under paragraph (1) are not considered to be students enrolled at that Academy and are in addition to persons receiving instruction at that Academy under subsection (a) or (b).
										
											(3)
											Financial matters
											
												(A)
												Costs and expenses
 The Secretary of a military department may pay the travel, subsistence, and similar personal expenses of persons incurred to attend the Service Academy under the jurisdiction of that Secretary under paragraph (1).
											
												(B)
												Source of funds
 Each Service Academy shall bear the costs of the attendance of persons at that Academy under paragraph (1) from funds appropriated for that Academy and from such additional funds as may be available to that Academy from a source, other than appropriated funds, to support cultural immersion, regional awareness, or foreign language training activities in connection with their attendance.
											
												(C)
												Limitation on expenditures
 Expenditures from appropriated funds in support of activities under this subsection for any Service Academy may not exceed $40,000 during any fiscal year.
											
										(d)
										Service Academy defined
 In this section, the term Service Academy means the following:  (1) The United States Military Academy.
										
											(2)
 The United States Naval Academy.  (3) The United States Air Force Academy.
										.
						
							(b)
							Conforming repeals
							
								(1)
								Repeals
 Sections 4344, 4345, 4345a, 6957, 6957a, 6957b, 9344, 9345, and 9345a of title 10, United States Code, are repealed.
							
								(2)
								Clerical amendments
								
									(A)
 The table of sections at the beginning of chapter 403 of such title is amended by striking the items relating to sections 4344, 4345, and 4345a.
								
									(B)
 The table of sections at the beginning of chapter 603 of such title is amended by striking the items relating to sections 6957, 6957a, and 6957b.
								
									(C)
 The table of sections at the beginning of chapter 903 of such title is amended by striking the items relating to sections 9344, 9345, and 9345a.
								
						1249.
						Consolidated annual budget for security cooperation programs and activities of the Department of
			 Defense
						
							(a)
							In general
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after the table at the beginning of subchapter VII the following new section:
							
								
									381.
									Consolidated budget
									
										(a)
										Consolidated budget
 The budget of the President for each fiscal year, as submitted to Congress by the President pursuant to section 1105 of title 31, shall set forth by budget function and as a separate item the amounts requested for the Department of Defense for such fiscal year for all security cooperation programs and activities of the Department of Defense, including the military departments, to be conducted in such fiscal year, including the specific country or region and the applicable authority, to the extent practicable.
									
										(b)
										Quarterly report on use of funds
 Not later than 30 days after the end of each calendar quarter, the Secretary shall submit to the appropriate committees of Congress a report on the obligation and expenditure of funds for security cooperation programs and activities of the Department of Defense during such calendar quarter.
									.
						
							(b)
							Applicability
 The amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply as follows:
							
								(1)
 Subsection (a) of section 381 of title 10, United States Code, as added by subsection (a), shall apply to budgets submitted to Congress by the President pursuant to section 1105 of title 31, United States Code, for each fiscal year after fiscal year 2018.
							
								(2)
 Subsection (b) of such section 381, as so added, shall apply to calendar quarters beginning on or after the date of the enactment of this Act.
							
						1250.
						Department of Defense security cooperation workforce development
						
							(a)
							In general
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after section 383, as added by section 1241(m) of this Act, the following new section:
							
								
									384.
									Department of Defense security cooperation workforce development
									
										(a)
										Program required
 The Secretary of Defense shall carry out a program to be known as the Department of Defense Security Cooperation Workforce Development Program (in this section referred to as the Program) to oversee the development and management of a professional workforce supporting security cooperation programs and activities of the Department of Defense, including—
										
											(1)
 assessment, planning, monitoring, execution, evaluation, and administration of such programs and activities under this chapter; and
										
											(2)
 execution of security assistance programs and activities under the Foreign Assistance Act of 1961 and the Arms Export Control Act by the Department of Defense.
										
										(b)
										Purpose
 The purpose of the Program is to improve the quality and professionalism of the security cooperation workforce in order to ensure that the workforce—
										
											(1)
 has the capacity, in both personnel and skills, needed to properly perform its mission, provide appropriate support to the assessment, planning, monitoring, execution, evaluation, and administration of security cooperation programs and activities described in subsection (a), and ensure that the Department receives the best value for the expenditure of public resources on such programs and activities; and
										
											(2)
 is assigned in a manner that ensures personnel with the appropriate level of expertise and experience are assigned in sufficient numbers to fulfill requirements for the security cooperation programs and activities of the Department of Defense and the execution of security assistance programs and activities described in subsection (a)(2).
										
										(c)
										Elements
 The Program shall consist of such elements relating to the development and management of the security cooperation workforce as the Secretary considers appropriate for the purposes specified in subsection (b), including elements on training, certification, assignment, and career development of personnel of the security cooperation workforce.
									
										(d)
										Management
 The Program shall be managed by the Director of the Defense Security Cooperation Agency.  (e) Guidance  (1) Interim guidance Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, the Secretary shall issue interim guidance for the execution and administration of the Program.
										
											(2)
											Final guidance
 Not later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, the Secretary shall issue final guidance for the execution and administration of the Program.
										
											(3)
											Scope of guidance
 The guidance shall do the following:  (A) Provide direction to the Department of Defense on the establishment of professional career paths for the personnel of the security cooperation workforce, addressing training and education standards, promotion opportunities and requirements, retention policies, and scope of workforce demands.
											
												(B)
 Provide for a mechanism to identify and define training and certification requirements for security cooperation positions in the Department and a means to track workforce skills and certifications.
											
												(C)
 Provide for a mechanism to establish a program of professional certification in Department of Defense security cooperation for personnel of the security cooperation workforce in different career tracks and levels of competency based on requisite training and experience.
											
												(D)
 Establish requirements for training and professional development associated with each level of certification provided for under subparagraph (C).
											
												(E)
 Establish and maintain a school to train, educate, and certify the security cooperation workforce according to standards developed for purposes of subparagraph (C).
											
												(F)
 Provide for a mechanism for assigning appropriately certified personnel of the security cooperation workforce to assignments associated with key positions in connection with security cooperation programs and activities.
											
												(G)
 Identify the appropriate composition of career and temporary personnel necessary to constitute the security cooperation workforce.
											
												(H)
 Identify specific positions throughout the security cooperation workforce to be managed and assigned through the Program.
											
										(f)
										Source of funds
										
											(1)
											In general
 Funds available to the Defense Security Cooperation Agency, and other funds available to the Department of Defense for security cooperation programs and activities of the Department of Defense, may be used to carry out the Program.
										
											(2)
											Budget justification
 Funds necessary to carry out the Program as described in paragraph (1) for a fiscal year shall be identified, with appropriate justification, in the consolidated budget for such fiscal year required by section 381 of this title.
										
										(g)
										Use of funds
 Amounts available for use for the Program may be transferred to any account of the military departments or the Defense Agencies for purposes of the Program.
									
										(h)
										Security cooperation workforce defined
 In this section, the term security cooperation workforce means the following:  (1) Members of the armed forces and civilian employees of the Department of Defense working in the security cooperation organizations of United States missions overseas.
										
											(2)
 Members of the armed forces and civilian employees of the Department of Defense in the geographic combatant commands and functional combatant commands responsible for planning, monitoring, or conducting security cooperation activities.
										
											(3)
 Members of the armed forces and civilian employees of the Department of Defense in the military departments performing security cooperation activities, including activities in connection with the acquisition and development of technology release policies.
										
											(4)
 Other military and civilian personnel of Defense Agencies and Field Activities who perform security cooperation activities.
										
											(5)
 Personnel of the Department of Defense who perform assessments, monitoring, or evaluations of security cooperation programs and activities of the Department of Defense, including assessments under section 383 of this title.
										
											(6)
 Other members of the armed forces or civilian employees of the Department of Defense who contribute significantly to the security cooperation programs and activities of the Department of Defense by virtue of their assigned duties, as determined pursuant to the guidance issued under subsection (e).
										.
						
							(b)
							Reports on workforce development
							
								(1)
								In general
 Not later than March 1, 2018, and each year thereafter through 2021, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the Department of Defense Security Cooperation Workforce Development Program required by section 384 of title 10, United States Code, as added by subsection (a), for the fiscal year beginning in the year in which such report is submitted.
							
								(2)
								Elements
 Each report under this subsection shall include, for the fiscal year covered by such report, the following:
								
									(A)
 The funds requested or allocated for the Department of Defense Security Cooperation Workforce Development Program and for the security cooperation workforce.
								
									(B)
 A description of how the funds identified pursuant to subparagraph (A) will be implemented for the following:
									
										(i)
 To address any gaps in the skills and competencies of the current or anticipated security cooperation workforce
									
										(ii)
 To provide incentives to retain qualified, experienced personnel in the security cooperation workforce.
									
										(iii)
 To provide incentives to attract and recruit new, high-quality personnel to the security cooperation workforce.
									
									(C)
 Any other matters the Secretary considers appropriate.  (3) Definitions In this subsection:
								
									(A)
 The term appropriate committees of Congress has the meaning given that term in section 301(1) of title 10, United States Code, as added by section 1241(a)(3) of this Act.
								
									(B)
 The term security cooperation workforce has the meaning given that term in section 384(h) of title 10, United States Code, as added by subsection (a).
								
						1251.
						Reporting requirements
						
							(a)
							Codification in new chapter on security cooperation activities
 Chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, is amended by inserting after section 385, as added by section 1241(m) of this Act, a new section 386 consisting of—
							
								(1)
 a heading as follows:   386. Annual report ; and  (2) a text consisting of subsections (a) through (e) of section 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544).
							
							(b)
							Revisions To provide for permanent, annual report
 Subsection (a) of section 386 of title 10, United States Code, as added by subsection (a) of this section, is amended—
							
								(1)
 by striking Biennial and all that follows through the Secretary of Defense and inserting Annual report required.—Not later than January 31 of each year beginning in 2018, the Secretary of Defense ;
							
								(2)
 by striking congressional defense committees and inserting appropriate congressional committees;  (3) by inserting under the authorities in subsection (c) after Department of Defense;
							
								(4)
 by striking security assistance and inserting assistance;  (5) by striking the two fiscal years and inserting the fiscal year; and
							
								(6)
 by striking under the authorities in subsection (c) after submitted.  (c) Elements of report Subsection (b) of such section 386, as so added, is amended—
							
								(1)
 in paragraph (1), by inserting , duration, after purpose;  (2) in paragraph (2), by striking The cost and inserting The cost and expenditures;
							
								(3)
 by adding at the end the following:   (4) For each foreign country in which defense articles, defense services, supplies (including consumables), small-scale construction, or reimbursement were provided, a description of the extent of participation, if any, by the military forces and security forces or other government organizations of such foreign country.
									
										(5)
 The number of members of the United States armed forces involved in providing such defense articles, defense services, supplies (including consumables), and small-scale construction, and, if applicable, a description of the military benefits for such members involved in providing such training, equipment, or assistance.
									
										(6)
 A summary, by authority, of the activities carried out under each authority specified in subsection (c).
									.
							
							(d)
							Modification to specified authorities
 Subsection (c) of such section 386, as so added, is amended—  (1) by striking paragraph (1) and inserting the following new paragraph (1):
								
									
										(1)
 Sections 311, 321, 331, 332, 333, 344, 348, 349, and 350 of this title. ;   (2) by striking paragraphs (4), (5), (7), (10), (11), and (12);
							
								(3)
 by redesignating paragraphs (6), (8), (9), and (13) through (16) as paragraphs (4) through (10), respectively;
							
								(4)
 by inserting after paragraph (10), as redesignated by paragraph (3) of this subsection, the following new paragraphs:
								
									
										(11)
 Section 401 of this title, relating to humanitarian and civic assistance provided in conjunction with military operations.
									
										(12)
 Section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3538; 10 U.S.C. 2282 note), relating to authority to conduct human rights training of security forces and associated security ministries of foreign countries.
									; 
							
								(5)
 by redesignating paragraph (17) as paragraph (13); and  (6) by striking of title 10, United States Code each place it appears and inserting of this title.
							
							(e)
							Modification of nonduplication of effort requirement
 Subsection (d) of such section 386, as so added, is amended—  (1) by striking If any information and inserting the following:
								
									
										(1)
										In general
 Except as provided in paragraph (2), if any information ; and  (2) by adding at the end the following new paragraph:
								
									
										(2)
										Exception
 Paragraph (1) does not apply with respect to information required under subsection (a) that is required to be submitted as described in paragraphs (1) and (2) of subsection (b).
									.
							
							(f)
							Form
 Subsection (e) of such section 386, as so added, is amended by inserting that may also include other sensitive information after annex.  (g) Conforming repeal Section 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is repealed.
						
						1252.
						Quadrennial review of security sector assistance programs and authorities of the United States
			 Government
						
							(a)
							Statement of policy
 It is the policy of the United States that the principal goals of the security sector assistance programs and authorities of the United States Government are as follows:
							
								(1)
 To assist partner nations in building sustainable capability to address common security challenges with the United States.
							
								(2)
 To promote partner nation support for United States interests.  (3) To promote universal values, such as good governance, transparent and accountable oversight of security forces, rule of law, transparency, accountability, delivery of fair and effective justice, and respect for human rights.
							
								(4)
 To strengthen collective security and multinational defense arrangements and organizations of which the United States is a participant.
							
							(b)
							Quadrennial review
							
								(1)
								Review required
 Not later than January 31, 2018, and every four years thereafter though 2034, the President shall complete a review of the security sector assistance programs, policies, authorities, and resources of the United States Government across the United States Government.
							
								(2)
								Elements
 Each review under this subsection shall include the following:  (A) An examination whether the current security sector assistance programs, policies, authorities, and resources of the United States Government are sufficient to achieve the goals specified in subsection (a), and an identification of any gaps or shortfalls needing mitigation.
								
									(B)
 An examination of the success of such programs and resources in achieving such goals, based on a review of relevant departmental and interagency programmatic and strategic evaluations.
								
									(C)
 An examination of the extent to which the security sector assistance of the United States Government is aligned with national security and foreign policy objectives, conducted in support of clear and coherent policy guidance, and planned and executed in accordance with identified best practices.
								
									(D)
 The development of recommendations, as appropriate, for improving the security sector assistance programs, policies, authorities, and resources of the United States Government to more effectively achieve the goals specified in subsection (a) and support other national security objectives.
								
								(3)
								Submittal to Congress
 Not later than 60 days after the completion of a review under this subsection, the President shall submit to the appropriate committees of Congress a report setting forth a summary of the review, including any recommendations developed pursuant to paragraph (2)(D).
							
								(4)
								Appropriate committees of Congress defined
 In this subsection, the term appropriate committees of Congress has the meaning given that term in section section 301(1) of title 10, United States Code, as added by section 1241(a)(3) of this Act.
							
						1253.
						Other conforming amendments and authority for administration
						
							(a)
							Repeal of other superseded, obsolete, or duplicative statutes
							
								(1)
								In general
 The following provisions of title 10, United States Code, are repealed:  (A) Section 168, relating to military-to-military contacts and comparable activities.
								
									(B)
 Section 1051c, relating to assignment of members of foreign military forces to improve education and training in information security through multilateral, bilateral, or regional cooperation programs.
								
									(C)
 Section 2562, relating to a limitation on use of excess construction or fire equipment from Department of Defense stocks in foreign assistance or military sales programs.
								
									(D)
 Sections 4681 and 9681, relating to sale of surplus war material to States and foreign governments.  (2) Clerical amendments Title 10, United States Code, is amended as follows:
								
									(A)
 The table of sections at the beginning of chapter 6 is amended by striking the item relating to section 168.
								
									(B)
 The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1051c.
								
									(C)
 The table of sections at the beginning of chapter 152 is amended by striking the item relating to section 2562.
								
									(D)
 The table of sections at the beginning of chapter 443 is amended by striking the item relating to section 4681.
								
									(E)
 The table of sections at the beginning of chapter 943 is amended by striking the item relating to section 9681.
								
							(b)
							Savings clause
 Any determination or other action made or taken before the date of the enactment of this Act under a provision of law transferred or repealed by this subchapter that is in effect as of the date of the enactment of this Act and is necessary for the administration of a successor authority to such provision of law under chapter 16 of title 10, United States Code, by reason of the enactment of such chapter by this subchapter shall remain in effect, in accordance with the terms of such determination or action when made or taken, for purposes of the administration of such successor authority.
						
							(c)
							Report on discharge of certain activities under new security cooperation authority
							
								(1)
								In general
 Not later than October 1, 2017, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a description of any gaps that exist between applicable authorities in chapter 16 of title 10, United States Code, as added by section 1241(a)(3) of this Act, and the current law or other authorities under which activities under the initiatives specified in paragraph (2) are carried out.
							
								(2)
								Initiatives
 The initiatives specified in this paragraph are the following:  (A) The Southeast Asia Maritime Security Initiative.
								
									(B)
 The Ukraine Security Assistance Initiative.  (3) Elements The report under paragraph (1) shall include the following:
								
									(A)
 A description of each discrete set of activities under an initiative specified in paragraph (2) for which gaps exist between the applicable authorities in chapter 16 of title 10, United States Code, as so added, and current law or other authorities under which such activities are carried out.
								
									(B)
 For each discrete set of activities covered by subparagraph (A), the following:  (i) A description of the gaps described in subparagraph (A).
									
										(ii)
 Recommendations for legislative or administrative action to address such gaps.  F Human rights sanctions  1261. Short title This subtitle may be cited as the Global Magnitsky Human Rights Accountability Act.
					
						1262.
						Definitions
 In this subtitle:  (1) Foreign person The term foreign person has the meaning given that term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
						
							(2)
							Gross violations of internationally recognized human rights
 The term gross violations of internationally recognized human rights has the meaning given that term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).
						
							(3)
							Person
 The term person has the meaning given that term in section 591.308 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
						
							(4)
							United States person
 The term United States person has the meaning given that term in section 595.315 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
						
						1263.
						Authorization of imposition of sanctions
						
							(a)
							In general
 The President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—
							
								(1)
 is responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against individuals in any foreign country who seek—
								
									(A)
 to expose illegal activity carried out by government officials; or  (B) to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections;
								
								(2)
 acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1);
							
								(3)
 is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; or
							
								(4)
 has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (3).
							
							(b)
							Sanctions described
 The sanctions described in this subsection are the following:  (1) Inadmissibility to United States In the case of a foreign person who is an individual—
								
									(A)
 ineligibility to receive a visa to enter the United States or to be admitted to the United States; or
								
									(B)
 if the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.
								
								(2)
								Blocking of property
								
									(A)
									In general
 The blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
								
									(B)
									Inapplicability of national emergency requirement
 The requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
								
									(C)
									Exception relating to importation of goods
									
										(i)
										In general
 The authority to block and prohibit all transactions in all property and interests in property under subparagraph (A) shall not include the authority to impose sanctions on the importation of goods.
									
										(ii)
										Good
 In this subparagraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
									
							(c)
							Consideration of certain information in imposing sanctions
 In determining whether to impose sanctions under subsection (a), the President shall consider—  (1) information provided jointly by the chairperson and ranking member of each of the appropriate congressional committees; and
							
								(2)
 credible information obtained by other countries and nongovernmental organizations that monitor violations of human rights.
							
							(d)
							Requests by appropriate congressional committees
							
								(1)
								In general
 Not later than 120 days after receiving a request that meets the requirements of paragraph (2) with respect to whether a foreign person has engaged in an activity described in subsection (a), the President shall—
								
									(A)
 determine if that person has engaged in such an activity; and  (B) submit a classified or unclassified report to the chairperson and ranking member of the committee or committees that submitted the request with respect to that determination that includes—
									
										(i)
 a statement of whether or not the President imposed or intends to impose sanctions with respect to the person; and
									
										(ii)
 if the President imposed or intends to impose sanctions, a description of those sanctions.  (2) Requirements  (A) Requests relating to human rights violations A request under paragraph (1) with respect to whether a foreign person has engaged in an activity described in paragraph (1) or (2) of subsection (a) shall be submitted to the President in writing jointly by the chairperson and ranking member of one of the appropriate congressional committees.
								
									(B)
									Requests relating to corruption
 A request under paragraph (1) with respect to whether a foreign person has engaged in an activity described in paragraph (3) or (4) of subsection (a) shall be submitted to the President in writing jointly by the chairperson and ranking member of—
									
										(i)
 one of the appropriate congressional committees of the Senate; and  (ii) one of the appropriate congressional committees of the House of Representatives.
									
							(e)
							Exception To Comply With United Nations Headquarters Agreement and law enforcement objectives
 Sanctions under subsection (b)(1) shall not apply to an individual if admitting the individual into the United States would further important law enforcement objectives or is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
						
							(f)
							Enforcement of blocking of property
 A person that violates, attempts to violate, conspires to violate, or causes a violation of a sanction described in subsection (b)(2) that is imposed by the President or any regulation, license, or order issued to carry out such a sanction shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
						
							(g)
							Termination of sanctions
 The President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—
							
								(1)
 credible information exists that the person did not engage in the activity for which sanctions were imposed;
							
								(2)
 the person has been prosecuted appropriately for the activity for which sanctions were imposed;  (3) the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or
							
								(4)
 the termination of the sanctions is in the national security interests of the United States.  (h) Regulatory authority The President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
						
							(i)
							Identification of sanctionable foreign persons
 The Assistant Secretary of State for Democracy, Human Rights, and Labor, in consultation with the Assistant Secretary of State for Consular Affairs and other bureaus of the Department of State, as appropriate, is authorized to submit to the Secretary of State, for review and consideration, the names of foreign persons who may meet the criteria described in subsection (a).
						
							(j)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and
							
								(2)
 the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
							
						1264.
						Reports to Congress
						
							(a)
							In general
 The President shall submit to the appropriate congressional committees, in accordance with subsection (b), a report that includes—
							
								(1)
 a list of each foreign person with respect to which the President imposed sanctions pursuant to section 1263 during the year preceding the submission of the report;
							
								(2)
 a description of the type of sanctions imposed with respect to each such person;  (3) the number of foreign persons with respect to which the President—
								
									(A)
 imposed sanctions under section 1263(a) during that year; and  (B) terminated sanctions under section 1263(g) during that year;
								
								(4)
 the dates on which such sanctions were imposed or terminated, as the case may be;  (5) the reasons for imposing or terminating such sanctions; and
							
								(6)
 a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by section 1263.
							
							(b)
							Dates for submission
							
								(1)
								Initial report
 The President shall submit the initial report under subsection (a) not later than 120 days after the date of the enactment of this Act.
							
								(2)
								Subsequent reports
								
									(A)
									In general
 The President shall submit a subsequent report under subsection (a) on December 10, or the first day thereafter on which both Houses of Congress are in session, of—
									
										(i)
 the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of that calendar year; and
									
										(ii)
 each calendar year thereafter.  (B) Congressional statement Congress notes that December 10 of each calendar year has been recognized in the United States and internationally since 1950 as Human Rights Day.
								
							(c)
							Form of report
							
								(1)
								In general
 Each report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
							
								(2)
								Exception
 The name of a foreign person to be included in the list required by subsection (a)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President—
								
									(A)
 determines that it is vital for the national security interests of the United States to do so;  (B) uses the annex in a manner consistent with congressional intent and the purposes of this subtitle; and
								
									(C)
 not later than 15 days before submitting the name in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including the name in the classified annex despite any publicly available credible information indicating that the person engaged in an activity described in section 1263(a).
								
							(d)
							Public availability
							
								(1)
								In general
 The unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register.
							
								(2)
								Nonapplicability of confidentiality requirement with respect to visa records
 The President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
							
							(e)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate; and
							
								(2)
 the Committee on Appropriations, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives.
							
						1265.
						Sunset
						
							(a)
							In general
 The authority to impose sanctions under this subtitle shall terminate on the date that is 6 years after the date of the enactment of this Act.
						
							(b)
							Continuation in effect of sanctions
 Sanctions imposed under this subtitle on or before the date specified in subsection (a), and in effect as of such date, shall remain in effect until terminated in accordance with the requirements of section 1263(g).
						
					G
					Miscellaneous reports
					
						1271.
						Modification of annual report on military and security developments involving the People’s Republic
			 of China
						
							(a)
							Annual report
 Subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended by striking March 1 each year and inserting January 31 of each year through January 31, 2021.
						
							(b)
							Matters To be included
 Subsection (b) of such section, as most recently amended by section 1252(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3571), is further amended by adding at the end the following:
							
								
									(21)
 A summary of the order of battle of the People’s Liberation Army, including anti-ship ballistic missiles, theater ballistic missiles, and land attack cruise missile inventory.
								
									(22)
 A description of the People’s Republic of China’s military and nonmilitary activities in the South China Sea.
								.
						
							(c)
							Effective date
 The amendments made by this section take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under subsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 on or after that date.
						
						1272.
						Monitoring and evaluation of overseas humanitarian, disaster, and civic aid programs of the
			 Department of Defense
						
							(a)
							In general
 Of the amounts authorized to be appropriated by this Act for Overseas Humanitarian, Disaster, and Civic Aid, the Secretary of Defense is authorized to use up to 5 percent of such amounts to conduct monitoring and evaluation of programs that are funded using such amounts during fiscal years 2017 and 2018.
						
							(b)
							Briefing
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on mechanisms to evaluate the programs conducted pursuant to the authorities listed in subsection (a).
						
							(c)
							Definition
 In subsection (b), the term appropriate congressional committees means—  (1) the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							
								(2)
 the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							
						1273.
						Strategy for United States defense interests in Africa
						
							(a)
							Required report
 Not later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a report that contains the strategy for United States defense interests in Africa.
						
							(b)
							Matters To be included
 The report required by subsection (a) shall address the following:  (1) United States national security interests in Africa, including an assessment of threats to global and regional United States national security interests emanating from the continent.
							
								(2)
 United States defense objectives in Africa.  (3) Courses of action to accomplish United States defense objectives in Africa, including those conducted in cooperation with other Federal agencies.
							
								(4)
 Measures to improve coordination between United States Africa Command and other combatant commands to achieve unity of effort to counter threats that cross combatant command boundaries.
							
								(5)
 Department of Defense capabilities and resources required to achieve defense objectives in Africa, and the mitigation plan to address any gaps in such capabilities or resources that affect the implementation of the strategy required by subsection (a).
							
								(6)
 Security cooperation initiatives to advance defense objectives in Africa.  (7) Any other matters the Secretary of Defense determines to be appropriate.
							
							(c)
							Form
 The report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
						
						1274.
						Report on the potential for cooperation between the United States and Israel on directed energy
			 capabilities
						
							(a)
							Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the potential for cooperative development by the United States and Israel of a directed energy capability to defeat ballistic missiles, cruise missiles, unmanned aerial vehicles, mortars, and improvised explosive devices that threaten the United States, deployed forces of the United States, or Israel. The report shall include the following:
							
								(1)
 An assessment of the technological maturity of United States and Israeli directed energy capabilities to defeat adversary threat systems.
							
								(2)
 An assessment of the respective military capability gaps of each country that such directed energy developments could address.
							
								(3)
 An assessment of the opportunities for the United States and Israel to cooperate to develop directed energy capabilities to defeat adversary threat systems, including estimated costs of pursuing such opportunities.
							
								(4)
 An assessment of whether such opportunities should be pursued, including any potential risks from the pursuit of such opportunities.
							
								(5)
 Any other matters the Secretary considers appropriate.  (b) Form The report shall be submitted in unclassified form, but may include a classified annex.
						
							(c)
							Appropriate committees of Congress defined
 In this section, the term appropriate committees of Congress means—  (1) the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
							
								(2)
 the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							
						1275.
						Annual update of Department of Defense Freedom of Navigation Report
						
							(a)
							In general
 The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives on an annual basis a report setting forth an update of the most current Department of Defense Freedom of Navigation Report under the Freedom of Navigation Operations (FONOPS) program. The purpose of each report shall be to document the types and locations of excessive claims that the Armed Forces of the United States have challenged in the previous year in order to preserve the rights, freedoms, and uses of the sea and airspace guaranteed to all countries by international law.
						
							(b)
							Elements
 Each report under this section shall include, for the year covered by such report, the following:  (1) Each excessive maritime claim challenged by the United States under the program referred to in subsection (a), including the country making each such claim.
							
								(2)
 The nature of each claim, including the geographic location or area covered by such claim (including the body of water and island grouping, when applicable).
							
								(3)
 The specific legal challenge asserted through the program.  (c) Form Each report under this section shall be submitted in unclassified form.
						
							(d)
							Sunset
 No report is required under this section after December 31, 2021.  1276. Assessment of proliferation of certain remotely piloted aircraft systems  (a) Report on assessment of proliferation of remotely piloted aircraft systems Not later than 6 months after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall submit to the congressional defense committees a report setting forth an assessment, obtained by the Chairman for purposes of the report, of the impact to United States national security interests of the proliferation of remotely piloted aircraft that are assessed to be Category I items under the Missile Technology Control Regime (MTCR).
						
							(b)
							Independent assessment
							
								(1)
								In general
 The assessment obtained for purposes of subsection (a) shall be conducted by a federally funded research and development center (FFRDC), or another appropriate independent entity with expertise in the procurement and operation of remotely piloted aircraft, selected by the Chairman for purposes of the assessment.
							
								(2)
								Use of previous studies
 The entity conducting the assessment may use and incorporate information from previous studies on matters appropriate to the assessment.
							
							(c)
							Elements
 The assessment obtained for purposes of subsection (a) shall include the following:  (1) A qualitative and quantitative assessment of the scope and scale of the proliferation of remotely piloted aircraft that are Category I items under the Missile Technology Control Regime.
							
								(2)
 An assessment of the threat posed to United States interests as a result of the proliferation of such aircraft to adversaries.
							
								(3)
 An assessment of the impact of the proliferation of such aircraft on the combat capabilities of and interoperability with partners and allies of the United States.
							
								(4)
 An analysis of the degree to which the United States has limited the proliferation of such aircraft as a result of the application of a strong presumption of denial for exports of such aircraft.
							
								(5)
 An assessment of the benefits and risks of continuing to limit exports of such aircraft.  (6) Such other matters as the Chairman considers appropriate.
							
							(d)
							Form
 The report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
					H
					Other matters
					
						1281.
						Enhancement of interagency support during contingency operations and transition periods
						
							(a)
							Authority
 The Secretary of Defense and the Secretary of State may enter into an agreement under which each Secretary may provide covered support, supplies, and services on a reimbursement basis, or by exchange of covered support, supplies, and services, to the other Secretary during a contingency operation and related transition period for up to 2 years following the end of such contingency operation.
						
							(b)
							Agreement
 An agreement entered into under this section shall be in writing and shall include the following terms:
							
								(1)
 The price charged by a supplying agency shall be the direct costs that such agency incurred by providing the covered support, supplies, or services to the requesting agency under this section.
							
								(2)
 Credits and liabilities of the agencies accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be liquidated not less often than once every 3 months by direct payment to the agency supplying such support, supplies, or services by the agency receiving such support, supplies, or services.
							
								(3)
 Exchange entitlements accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be satisfied within 12 months after the date of the delivery of the covered support, supplies, or services. Exchange entitlements not so satisfied shall be immediately liquidated by direct payment to the agency supplying such covered support, supplies, or services.
							
							(c)
							Effect of obligation and availability of funds
 An order placed by an agency pursuant to an agreement under this section is deemed to be an obligation in the same manner that a similar order placed under a contract with, or a contract for similar goods or services awarded to, a private contractor is an obligation. Appropriations remain available to pay an obligation to the servicing agency in the same manner as appropriations remain available to pay an obligation to a private contractor.
						
							(d)
							Definitions
 In this section:  (1) Covered support, supplies, and services The term covered support, supplies, and services means food, billeting, transportation (including airlift), petroleum, oils, lubricants, communications services, medical services, ammunition, base operations support, use of facilities, spare parts and components, repair and maintenance services, and calibration services.
							
								(2)
								Contingency operation
 The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.  (e) Crediting of receipts Any receipt as a result of an agreement entered into under this section shall be credited, at the option of the Secretary of Defense with respect to the Department of Defense and the Secretary of State with respect to the Department of State, to—
							
								(1)
 the appropriation, fund, or account used in incurring the obligation; or  (2) an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.
							
							(f)
							Notification
 Not later than 30 days after the end of a fiscal year in which covered support, supplies, and services are provided or exchanged pursuant to an agreement under this section, the Secretary of Defense and the Secretary of State shall jointly submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification that contains a copy of such agreement and a description of such covered support, supplies, and services.
						
						1282.
						Two-year extension and modification of authorization of non-conventional assisted recovery
			 capabilities
						
							(a)
							Extension of authority
 Subsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1271 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1075), is further amended by striking 2018 and inserting 2021.
						
							(b)
							Modification to authorized activities
 Subsection (c) of such section is amended by inserting , or other individuals, as determined by the Secretary of Defense, with respect to already established non-conventional assisted recovery capabilities before the period at the end of the first sentence.
						
						1283.
						Authority to destroy certain specified World War II-era United States-origin chemical munitions
			 located on San Jose Island, Republic of Panama
						
							(a)
							Authority
							
								(1)
								In general
 Subject to subsection (b), the Secretary of Defense may destroy the chemical munitions described in subsection (c).
							
								(2)
								Ex gratia action
 The action authorized by this section is ex gratia on the part of the United States, as the term ex gratia is used in section 321 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2701 note).
							
								(3)
								Consultation between secretary of defense and secretary of state
 The Secretary of Defense and the Secretary of State shall consult and develop any arrangements with the Republic of Panama with respect to this section.
							
							(b)
							Conditions
 The Secretary of Defense may exercise the authority under subsection (a) only if the Republic of Panama has—
							
								(1)
 revised the declaration of the Republic of Panama under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction to indicate that the chemical munitions described in subsection (c) are old chemical weapons rather than abandoned chemical weapons; and
							
								(2)
 affirmed, in writing, that it understands (A) that the United States intends only to destroy the munitions described in subsections (c) and (d), and (B) that the United States is not legally obligated and does not intend to destroy any other munitions, munitions constituents, and associated debris that may be located on San Jose Island as a result of research, development, and testing activities conducted on San Jose Island during the period of 1943 through 1947.
							
							(c)
							Chemical munitions
 The chemical munitions described in this subsection are the eight United States-origin chemical munitions located on San Jose Island, Republic of Panama, that were identified in the 2002 Final Inspection Report of the Technical Secretariat of the Organization for the Prohibition of Chemical Weapons.
						
							(d)
							Limited incidental authority To destroy other munitions
 In exercising the authority under subsection (a), the Secretary of Defense may destroy other munitions located on San Jose Island, Republic of Panama, but only to the extent essential and required to reach and destroy the chemical munitions described in subsection (c).
						
							(e)
							Source of funds
 Of the amounts authorized to be appropriated by this Act, the Secretary of Defense may use up to $30,000,000 from amounts made available for Chemical Agents and Munitions Destruction, Defense to carry out the authority in subsection (a).
						
							(f)
							Sunset
 The authority under subsection (a) shall terminate on the date that is 3 years after the date of the enactment of this Act.
						
						1284.
						Sense of Congress on military exchanges between the United States and Taiwan
						
							(a)
							Military exchanges between senior officers and officials of the United States and Taiwan
 The Secretary of Defense should carry out a program of exchanges of senior military officers and senior officials between the United States and Taiwan designed to improve military to military relations between the United States and Taiwan.
						
							(b)
							Exchanges described
 For the purposes of this section, an exchange is an activity, exercise, event, or observation opportunity between members of the Armed Forces and officials of the Department of Defense, on the one hand, and armed forces personnel and officials of Taiwan, on the other hand.
						
							(c)
							Focus of exchanges
 The exchanges under the program described in subsection (a) should include exchanges focused on the following:
							
								(1)
 Threat analysis.  (2) Military doctrine.
							
								(3)
 Force planning.  (4) Logistical support.
							
								(5)
 Intelligence collection and analysis.  (6) Operational tactics, techniques, and procedures.
							
								(7)
 Humanitarian assistance and disaster relief.  (d) Civil-Military affairs The exchanges under the program described in subsection (a) should include activities and exercises focused on civil-military relations, including parliamentary relations.
						
							(e)
							Location of exchanges
 The exchanges under the program described in subsection (a) should be conducted in both the United States and Taiwan.
						
							(f)
							Definitions
 In this section:  (1) The term senior military officer, with respect to the Armed Forces, means a general or flag officer of the Armed Forces on active duty.
							
								(2)
 The term senior official, with respect to the Department of Defense, means a civilian official of the Department of Defense at the level of Assistant Secretary of Defense or above.
							
						1285.
						Limitation on availability of funds to implement the Arms Trade Treaty
						
							(a)
							In general
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement the Arms Trade Treaty, unless the Arms Trade Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by Congress.
						
							(b)
							Rule of construction
 Nothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards.
						
						1286.
						Prohibition on use of funds to invite, assist, or otherwise assure the participation of Cuba in
			 certain joint or multilateral exercises
						
							(a)
							Prohibition
 The Secretary of Defense may not use any funds authorized to be appropriated or otherwise made available for fiscal year 2017 for the Department of Defense to invite, assist, or otherwise assure the participation of the Government of Cuba in any joint or multilateral exercise or related security conference between the Governments of the United States and Cuba until the Secretary of Defense and the Secretary of State, in consultation with the Director of National Intelligence, certify to the appropriate congressional committees that—
							
								(1)
 the Cuban military has ceased committing human rights abuses against civil rights activists and other citizens of Cuba;
							
								(2)
 the Cuban military has ceased providing military intelligence, weapons training, strategic planning, and security logistics to the military and security forces of Venezuela;
							
								(3)
 the Cuban military and other security forces in Cuba have ceased all persecution, intimidation, arrest, imprisonment, and assassination of dissidents and members of faith-based organizations;
							
								(4)
 the Government of Cuba no longer demands that the United States relinquish control of Guantanamo Bay, in violation of an international treaty; and
							
								(5)
 the officials of the Cuban military that were indicted in the murder of United States citizens during the shootdown of planes operated by the Brothers to the Rescue humanitarian organization in 1996 are brought to justice.
							
							(b)
							Exceptions
 The prohibition in subsection (a) shall not apply with respect to—  (1) payments in furtherance of the lease agreement, or other financial transactions necessary for maintenance and improvements of the military base at Guantanamo Bay, Cuba, including any adjacent areas under the control or possession of the United States;
							
								(2)
 assistance or support in furtherance of democracy-building efforts for Cuba described in section 109 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6039);
							
								(3)
 customary and routine financial transactions necessary for the maintenance, improvements, or regular duties of the United States mission in Havana, including outreach to the pro-democracy opposition; or
							
								(4)
 any joint or multilateral exercise or operation related to humanitarian assistance or disaster response.
							
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							
								(2)
 the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							
						1287.
						Global Engagement Center
						
							(a)
							Establishment
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the heads of other relevant Federal departments and agencies, shall establish within the Department of State a Global Engagement Center (in this section referred to as the Center).
							
								(2)
								Purpose
 The purpose of the Center shall be to lead, synchronize, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation efforts aimed at undermining United States national security interests.
							
							(b)
							Functions
 The Center shall carry out the following functions:  (1) Integrate interagency and international efforts to track and evaluate counterfactual narratives abroad that threaten the national security interests of the United States and United States allies and partner nations.
							
								(2)
 Analyze relevant information, data, analysis, and analytics from United States Government agencies, United States allies and partner nations, think tanks, academic institutions, civil society groups, and other nongovernmental organizations.
							
								(3)
 As needed, support the development and dissemination of fact-based narratives and analysis to counter propaganda and disinformation directed at the United States and United States allies and partner nations.
							
								(4)
 Identify current and emerging trends in foreign propaganda and disinformation in order to coordinate and shape the development of tactics, techniques, and procedures to expose and refute foreign misinformation and disinformation and proactively promote fact-based narratives and policies to audiences outside the United States.
							
								(5)
 Facilitate the use of a wide range of technologies and techniques by sharing expertise among Federal departments and agencies, seeking expertise from external sources, and implementing best practices.
							
								(6)
 Identify gaps in United States capabilities in areas relevant to the purpose of the Center and recommend necessary enhancements or changes.
							
								(7)
 Identify the countries and populations most susceptible to propaganda and disinformation based on information provided by appropriate interagency entities.
							
								(8)
 Administer the information access fund established pursuant to subsection (f).  (9) Coordinate with United States allies and partner nations in order to amplify the Center’s efforts and avoid duplication.
							
								(10)
 Maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for research and data analysis of foreign state and non-state propaganda and disinformation efforts and communications related to public diplomacy efforts intended for foreign audiences. Such research and data analysis shall be reasonably tailored to meet the purposes of this paragraph and shall be carried out with due regard for privacy and civil liberties guidance and oversight.
							
							(c)
							Head of Center
							
								(1)
								Appointment
 The head of the Center shall be an individual who is an official of the Federal Government, who shall be appointed by the President.
							
								(2)
								Compliance with privacy and civil liberties laws
 The President shall designate a senior official to develop guidance for the Center relating to relevant privacy and civil liberties laws and to ensure compliance with such guidance.
							
							(d)
							Employees of the Center
							
								(1)
								Detailees
 Any Federal Government employee may be detailed to the Center without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than 3 years.
							
								(2)
								Personal service contractors
 The Secretary of State may hire United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if—
								
									(A)
 the Secretary determines that existing personnel resources are insufficient;  (B) the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Secretary determines that exceptional circumstances justify an extension of up to one additional year;
								
									(C)
 not more than 50 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
								
									(D)
 the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.
								
							(e)
							Transfer of amounts authorized
							
								(1)
								In general
 If amounts authorized to be appropriated or otherwise made available to carry out the functions of the Center—
								
									(A)
 for fiscal year 2017 are less than $80,000,000, the Secretary of Defense is authorized to transfer, from amounts authorized to be appropriated by this Act for the Department of Defense for fiscal year 2017, to the Secretary of State an amount, not to exceed $60,000,000, to be available to carry out the functions of the Center for fiscal year 2017; and
								
									(B)
 for fiscal year 2018 are less than $80,000,000, the Secretary of Defense is authorized to transfer, from amounts authorized to be appropriated by an Act authorizing funds for the Department of Defense for fiscal year 2018, to the Secretary of State an amount, not to exceed $60,000,000, to be available to carry out the functions of the Center for fiscal year 2018.
								
								(2)
								Notice requirement
 The Secretary of Defense shall notify the congressional defense committees of a proposed transfer under paragraph (1) not less than 15 days prior to making such transfer.
							
								(3)
								Inapplicability of reprogramming requirements
 The authority to transfer amounts under paragraph (1) shall not be subject to any reprogramming requirement under any other provision of law.
							
							(f)
							Information access fund
							
								(1)
								Authority for grants
 The Center is authorized to provide grants or contracts of financial support to civil society groups, media content providers, nongovernmental organizations, federally funded research and development centers, private companies, or academic institutions for the following purposes:
								
									(A)
 To support local independent media who are best placed to refute foreign disinformation and manipulation in their own communities.
								
									(B)
 To collect and store examples in print, online, and social media, disinformation, misinformation, and propaganda directed at the United States and its allies and partners.
								
									(C)
 To analyze and report on tactics, techniques, and procedures of foreign information warfare with respect to disinformation, misinformation, and propaganda.
								
									(D)
 To support efforts by the Center to counter efforts by foreign entities to use disinformation, misinformation, and propaganda to influence the policies and social and political stability of the United States and United States allies and partner nations.
								
								(2)
								Funding availability and limitations
 The Secretary of State shall provide that each organization that applies to receive funds under this subsection is selected in accordance with the relevant existing regulations to ensure its bona fides, capability, and experience, and its compatibility with United States interests and objectives.
							
							(g)
							Reports
							
								(1)
								In general
 Not later than one year after the date on which the Center is established, the Secretary of State shall submit to the appropriate congressional committees a report evaluating the success of the Center in carrying out its functions under subsection (b) and outlining steps to improve any areas of deficiency.
							
								(2)
								Definition
 In this subsection, the term appropriate congressional committees means—  (A) the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
								
									(B)
 the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.
								
							(h)
							Limitation
 None of the funds authorized to be appropriated or otherwise made available to carry out this section shall be used for purposes other than countering foreign propaganda and misinformation that threatens United States national security.
						
							(i)
							Termination
 The Center shall terminate on the date that is 8 years after the date of the enactment of this Act.  1288. Modification of United States International Broadcasting Act of 1994 The United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.; Public Law 103–236) is amended—
						
							(1)
 by amending section 304 (22 U.S.C. 6203) to read as follows:   304. Establishment of the Chief Executive Officer of the Broadcasting Board of Governors  (a) Continued existence within Executive branch The Broadcasting Board of Governors shall continue to exist within the Executive branch of Government as an entity described in section 104 of title 5, United States Code.
									
										(b)
										Chief Executive Officer
										
											(1)
											In general
 The head of the Broadcasting Board of Governors shall be a Chief Executive Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. Notwithstanding any other provision of law, until such time as a Chief Executive Officer is appointed and has qualified, the current or acting Chief Executive Officer appointed by the Board may continue to serve and exercise the authorities and powers under this Act.
										
											(2)
											Term
 The first Chief Executive Officer appointed pursuant to paragraph (1) shall serve for an initial term of three years.
										
											(3)
											Compensation
 A Chief Executive Officer appointed pursuant to paragraph (1) shall be compensated at the annual rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code.
										
										(c)
										Termination of Director of International Broadcasting Bureau
 Effective on the date of the enactment of this section, the position of the Director of the International Broadcasting Bureau shall be terminated, and all of the responsibilities, offices, authorities, and immunities of the Director or the Board under this or any other Act or authority before such date of enactment shall be transferred or available to, assumed by, or overseen by the Chief Executive Officer, as head of the Board.
									
										(d)
										Immunity from civil liability
 Notwithstanding any other provision of law, all limitations on liability that apply to the Chief Executive Officer shall also apply to members of the boards of directors of RFE/RL, Inc., Radio Free Asia, the Middle East Broadcasting Networks, or any organization that consolidates such entities when such members are acting in their official capacities.
									;
						
							(2)
 in section 305 (22 U.S.C. 6204)—  (A) in subsection (a)—
								
									(i)
 by striking Board each place it appears and inserting Chief Executive Officer;  (ii) in paragraph (1), by inserting direct and before supervise;
								
									(iii)
 in paragraph (5)—  (I) by inserting and cooperative agreements after grants; and
									
										(II)
 by striking in accordance with sections 308 and 309 and inserting in furtherance of the purposes of this Act and on behalf of other agencies, accordingly;  (iv) in paragraph (6)—
									
										(I)
 by striking International Broadcasting Bureau and inserting Board; and  (II) by striking subject to the limitations in sections 308 and 309 and;
									
									(v)
 in paragraph (10)—  (I) by inserting , rent, or lease after procure; and
									
										(II)
 by striking personal property and inserting property for journalism, media, production, and broadcasting, and related support services, notwithstanding any other provision of law relating to such acquisition, rental, or lease, and under the same terms and conditions as authorized under section 501(b) of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1461(b)), and for multiyear contracts and leases for periods of up to 20 years subject to the requirements of subsections (b) through (f) of section 3903 of title 41, United States Code;
									
									(vi)
 in paragraph (11)—  (I) by striking staff;
									
										(II)
 by striking as the Board and inserting as the Chief Executive Officer; and  (III) by striking subject and inserting which shall not be subject;
									
									(vii)
 in paragraph (13)—  (I) by striking Bureau and inserting Board; and
									
										(II)
 by striking Board has taken and inserting Chief Executive Officer has taken;  (viii) in paragraph (14)—
									
										(I)
 by inserting transmission or before relay; and  (II) by inserting or any other grantee authorized under this Act after Radio Free Asia;
									
									(ix)
 in paragraph (15)(A), by striking—  (I)  temporary and intermittent; and
									
										(II)
  to the same extent as is authorized by section 3109 of title 5, United States Code,;
									
									(x)
 in paragraph (16), by striking Board determines and inserting Chief Executive Officer determines;  (xi) in paragraph (18), by striking the Bureau and inserting the Chief Executive Officer; and
								
									(xii)
 by adding at the end the following new paragraphs:   (20) Notwithstanding any other provision of law, including section 308(a), to condition, if appropriate, any grant or cooperative agreement to RFE/RL, Inc., Radio Free Asia, or the Middle East Broadcasting Networks, or any organization that is established through the consolidation of such entities, on authority to determine membership of their respective boards, and the consolidation of such grantee entities into a single grantee organization under terms and conditions established by the Board.
										
											(21)
 To redirect or reprogram funds within the scope of any grant or cooperative agreement, or between grantees, as necessary (and not later than 15 days before any such redirection of funds between language services, to notify the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives and the Committee on Appropriations and the Committee on Foreign Relations of the Senate regarding such redirection), and to condition grants or cooperative agreements, if appropriate, on such grants or cooperative agreements or any similar amendments as authorized under section 308(a), including authority to name and replace the board of any grantee authorized under this Act, including with Federal officials, to meet the purposes of this Act.
										
											(22)
 To change the name of the Board pursuant to congressional notification 60 days prior to any such change.
										;
								
								(B)
 by striking subsections (b) and (c); and  (C) by redesignating subsection (d) as subsection (b); and
							
								(D)
 in subsection (b) (as so redesignated)—  (i) by striking and the Board and inserting and the Chief Executive Officer; and
								
									(ii)
 by striking International Broadcasting Bureau and inserting Board;  (3) by amending section 306 (22 U.S.C. 6205) to read as follows:
							
								
									306.
									Establishment of the International Broadcasting Advisory Board
									
										(a)
										In general
 Except as provided in subsection (b)(2), the International Broadcasting Advisory Board (referred to in this section as the Advisory Board) shall consist of five members, including the Secretary of State, appointed by the President and in accordance with subsection (d), to advise the Chief Executive Officer of the Broadcasting Board of Governors, as appropriate.
									
										(b)
										Retention of existing BBG board members
										
											(1)
											In general
 The presidentially appointed and Senate-confirmed members of the Board of the Broadcasting Board of Governors who are serving on unexpired terms as of the date of the enactment of this section shall—
											
												(A)
 constitute the first Advisory Board; and  (B) hold office for the remainder of their original terms of office without reappointment to the Advisory Board.
											
											(2)
											Effect of additional members
 If, on the date of the enactment of this section, more than five members described in subsection (a) are serving their original terms of office on the Broadcasting Board of Governors, each such member may serve on the Advisory Board for a period equal to the time remaining on each such member’s respective term without reappointment.
										
										(c)
										Terms of office
										
											(1)
											In general
 Except as provided in paragraph (2), the term of office of each member of the Advisory Board appointed pursuant to subsection (a) shall be three years.
										
											(2)
											Vacancies
 If a vacancy on the Advisory Board occurs before the expiration of the term of the member who created such vacancy—
											
												(A)
 the President shall appoint a new member to fill such vacancy in accordance with subsection (d); and
											
												(B)
 the member appointed pursuant to such subsection shall serve for the remainder of such term.  (3) Service beyond term prohibited Members may not serve beyond the term for which they were appointed.
										
										(d)
										Selection of the Board
 In identifying individuals for appointment to the Advisory Board under subsection (a), the President shall appoint United States citizens—
										
											(1)
 who, with the exception of the Secretary of State, are not regular, full-time employees of the United States Government; and
										
											(2)
 distinguished in the fields of public diplomacy, mass communications, print, broadcast or digital media, or foreign affairs, of whom—
											
												(A)
 one individual should be appointed from among a list of at least three individuals submitted by the Chair of the Committee on Foreign Affairs of the House of Representatives;
											
												(B)
 one individual should be appointed from among a list of at least three individuals submitted by the Ranking Member of the Committee on Foreign Affairs of the House of Representatives;
											
												(C)
 one individual should be appointed from among a list of at least three individuals submitted by the Chair of the Committee on Foreign Relations of the Senate; and
											
												(D)
 one individual should be appointed from among a list of at least three individuals submitted by the Ranking Member of the Committee on Foreign Relations of the Senate.
											
										(e)
										Functions of the Board
 The members of the Advisory Board shall perform the following advisory functions:  (1) To provide the Chief Executive Officer of the Broadcasting Board of Governors with counsel and recommendations for improving the effectiveness and efficiency of the agency and its programming.
										
											(2)
 To meet with the Chief Executive Officer at least twice annually and at additional meetings at the request of the Chief Executive Officer.
										
											(3)
 To report periodically or upon request to the congressional committees specified in subsection (d)(2) regarding its counsel and recommendations for improving the effectiveness and efficiency of the Broadcasting Board of Governors and its programming.
										
											(4)
 To obtain information from the Chief Executive Officer, as needed, for the purposes of fulfilling the functions described in this subsection.
										
										(f)
										Compensation
 Members of the Advisory Board, including the Secretary of State, may not receive any fee, salary, or remuneration of any kind for their service as members.
									;
						
							(4)
 by striking section 307 (22 U.S.C. 6206);  (5) in section 308 (22 U.S.C. 6207)—
							
								(A)
 in subsection (a)(1), by striking of the Broadcasting Board of Governors established under section 304 and no other members and inserting authorized under section 305(a)(20);  (B) by amending subsection (d) to read as follows:
								
									
										(d)
										Alternative grantee
 If the Chief Executive Officer determines at any time that RFE/RL, Incorporated is not carrying out the functions described in this section in an effective and economical manner, the Board may award the grant to carry out such functions to another entity.
									; and
							
								(C)
 in subsection (g)(4)—  (i) by striking International Broadcasting Bureau and inserting any other grantee of the Board; and
								
									(ii)
 by striking by the Board and inserting by the Chief Executive Officer; and  (D) in subsection (i), by striking (1) Effective  and inserting Effective;
							
							(6)
 in section 309 (22 U.S.C. 6208)—  (A) in subsection (f)(2), by striking Chairman of the Board and inserting Chief Executive Officer of the Board;
							
								(B)
 by redesignating subsection (g) as subsection (h); and  (C) by inserting after subsection (f) the following new subsection:
								
									
										(g)
										Alternative grantee
 If the Chief Executive Officer determines at any time that Radio Free Asia is not carrying out the functions described in this section in an effective and economical manner, the Board may award the grant to carry out such functions to another entity.
									;
							
							(7)
 by inserting after section 309 (22 U.S.C. 6208) the following new sections:   310. Broadcast entities reporting to Chief Executive Officer  (a) Consolidation of grantee organizations  (1) In general The Chief Executive Officer, subject to the regular notification procedures of the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives and the Committee on Appropriations and the Committee on Foreign Relations of the Senate, who is authorized to incorporate a grantee, may condition annual grants to RFE/RL, Inc., Radio Free Asia, and the Middle East Broadcasting Networks on the consolidation of such grantees into a single, consolidated private, non-profit corporation (in accordance with section 501(c)(3) of the Internal Revenue Code and exempt from tax under section 501(a) of such Code), in such a manner and under such terms and conditions as determined by the Chief Executive Officer, which may broadcast and provide news and information to audiences wherever the agency may broadcast, for activities that the Chief Executive Officer determines are consistent with the purposes of this Act, including the terms and conditions of subsections (g)(5), (h), (i), and (j) of section 308, except that the Agency may select any name for such a consolidated grantee.
										
											(2)
											Special rule
 No State or political subdivision of a State may establish, enforce, or continue in effect any provision of law or legal requirement that is different from, or is in conflict with, any requirement or authority applicable under this Act relating to the consolidation, incorporation, structure, or dissolution of any grantee under this Act.
										
										(b)
										Mission
 The consolidated grantee established under subsection (a) shall—  (1) counter state-sponsored propaganda which undermines the national security or foreign policy interests of the United States and its allies;
										
											(2)
 provide uncensored local and regional news and analysis to people in societies where a robust, indigenous, independent, and free media does not exist;
										
											(3)
 help countries improve their indigenous capacity to enhance media professionalism and independence, and develop partnerships with local media outlets, as appropriate; and
										
											(4)
 promote unrestricted access to uncensored sources of information, especially via the internet, and use all effective and efficient mediums of communication to reach target audiences.
										
										(c)
										Federal status
 Nothing in this or any other Act, or any action taken pursuant to this or any other Act, may be construed to make such a consolidated grantee described in subsection (a) or RFE/RL, Inc., Radio Free Asia, or the Middle East Broadcasting Networks or any other grantee or entity provided funding by the agency a Federal agency or instrumentality. Employees or staff of such grantees or entities may not be Federal employees. For purposes of this section and this Act, the term grant includes agreements under section 6305 of title 31, United States Code, and the term grantee includes recipients of such agreements.
									
										(d)
										Leadership of grantee organizations
 Officers and directors of RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks or any organization that is established through the consolidation of such entities, or authorized under this Act, shall serve at the pleasure of and may be named by the Chief Executive Officer of the Board.
									
										(e)
										Maintenance of the existing individual grantee brands
 RFE/RL, Incorporated, Radio Free Asia, and the Middle East Broadcasting Networks, Incorporated should remain brand names under which news and related programming and content may be disseminated by the consolidated grantee. Additional brands may be created as necessary.
									
									310A.
									Inspector General authorities
									
										(a)
										In general
 The Inspector General of the Department of State and the Foreign Service shall exercise the same authorities with respect to the Broadcasting Board of Governors as the Inspector General exercises under the Inspector General Act of 1978 and section 209 of the Foreign Service Act of 1980 (22 U.S.C. 3929) with respect to the Department of State.
									
										(b)
										Respect for journalistic integrity of broadcasters
 The Inspector General of the Department of State and the Foreign Service shall respect the journalistic integrity of all the broadcasters covered by this Act and may not evaluate the philosophical or political perspectives reflected in the content of broadcasts.
									
									310B.
									Role of the Secretary of State in foreign policy guidance
 To assist the Board in carrying out its functions, the Chief Executive Officer shall regularly consult with and seek from the Secretary of State guidance on foreign policy issues.
								; and
						
							(8)
 in section 314 (22 U.S.C. 6213)—  (A) by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
							
								(B)
 by inserting after paragraph (1) the following new paragraph:   (4) the terms Board and Chief Executive Officer of the Board mean the Broadcasting Board of Governors and the position, respectively, authorized in accordance with this Act;
									.
							
						1289.
						Redesignation of South China Sea Initiative
						
							(a)
							Redesignation as Southeast Asia Maritime Security Initiative
 Subsection (a)(2) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1073; 10 U.S.C. 2282 note) is amended by striking the South China Sea Initiative and inserting the Southeast Asia Maritime Security Initiative.
						
							(b)
							Conforming amendment
 The heading of such section is amended to read as follows:   1263. Southeast Asia Maritime Security Initiative .  1290. Measures against persons involved in activities that violate arms control treaties or agreements with the United States  (a) Reports on persons that violate treaties or agreements  (1) In general Not later than 30 days after the submittal to Congress of an annual report on the status of United States policy and actions with respect to arms control, nonproliferation, and disarmament pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a), the Secretary of the Treasury shall submit to the appropriate congressional committees a report, consistent with the protection of intelligence sources and methods, identifying every person with respect to whom there is credible information indicating that—
								
									(A)
 the person—  (i) (I) is an individual who is a citizen, national, or permanent resident of a country described in paragraph (2); or
										
											(II)
 is an entity organized under the laws of a country described in paragraph (2); and  (ii) has engaged in any activity that contributed to or is a significant factor in the President’s or the Secretary of State’s determination that such country is not in full compliance with its obligations as further described in paragraph (2); or
									
									(B)
 the person has provided material support for such non-compliance to a person described in subparagraph (A).
								
								(2)
								Country described
 A country described in this paragraph is a country (other than a country described in paragraph (3)) that the President or the Secretary of State has determined, in the most recent annual report described in paragraph (1), to be not in full compliance with its obligations undertaken in all arms control, nonproliferation, and disarmament agreements or commitments to which the United States is a participating state.
							
								(3)
								Excluded countries
 The following countries are not described for purposes of paragraph (2):  (A) The United States.
								
									(B)
 Any country determined by the Director of National Intelligence to be closely cooperating in intelligence matters with the United States in the period covered by the most recent annual report described in paragraph (1), regardless of the extent of the compliance of such country with the obligations described in paragraph (2) during such period.
								
							(b)
							Imposition of measures
 Except as provided in subsections (d), (e), and (f), the President shall impose the measures described in subsection (c) with respect to each person identified in a report under subsection (a).
						
							(c)
							Measures described
							
								(1)
								In general
 The measures to be imposed with respect to a person under subsection (b) are the head of any executive agency (as defined in section 133 of title 41, United States Code) may not enter into, renew, or extend a contract for the procurement of goods or services with the person.
							
								(2)
								Exception for major routes of supply
 The requirement to impose measures under paragraph (1) shall not apply with respect to any contract for the procurement of goods or services along a major route of supply to a zone of active combat or major contingency operation.
							
								(3)
								Requirement to revise regulations
								
									(A)
									In general
 Not later than 90 days after the date of the enactment of this Act, the Federal Acquisition Regulation, the Defense Federal Acquisition Regulation Supplement, and the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards shall be revised to implement paragraph (1).
								
									(B)
									Certifications
 The revisions to the Federal Acquisition Regulation under subparagraph (A) shall include a requirement for a certification from each person that is a prospective contractor that the person, and any person owned or controlled by the person, does not engage in any activity described in subsection (a)(1)(A)(ii).
								
									(C)
									Remedies
 If the head of an executive agency determines that a person has submitted a false certification under subparagraph (B) on or after the date on which the applicable revision of the Federal Acquisition Regulation required by this paragraph becomes effective—
									
										(i)
 the head of that executive agency shall terminate a contract with such person or debar or suspend such person from eligibility for Federal contracts for a period of not less than 2 years;
									
										(ii)
 any such debarment or suspension shall be subject to the procedures that apply to debarment and suspension under the Federal Acquisition Regulation under subpart 9.4 of part 9 of title 48, Code of Federal Regulations; and
									
										(iii)
 the Administrator of General Services shall include on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs maintained by the Administrator under part 9 of the Federal Acquisition Regulation each person that is debarred, suspended, or proposed for debarment or suspension by the head of an executive agency on the basis of a determination of a false certification under subparagraph (B).
									
							(d)
							Waiver for lack of knowing violation
							
								(1)
								In general
 The President may waive the application of measures on a case-by-case basis under subsection (b) with respect to a person if the President—
								
									(A)
 determines that—  (i) (I) in the case of a person described in subsection (a)(1)(A), the person did not knowingly engage in any activity described in such subsection;
										
											(II)
 in the case of a person described in subsection (a)(1)(B), the person conducted or facilitated a transaction or transactions with, or provided financial services to, a person described in subsection (a)(1)(A) that did not knowingly engage in any activity described in such subsection; and
										
											(III)
 in the case of a person described in subsection (a)(1)(A) or (a)(1)(B), the person has terminated the activity for which otherwise covered by such subsection or has provided verifiable assurances that the person will terminate such activity; and
										
										(ii)
 the waiver is in the national security interest of the United States; and  (B) submits to the appropriate congressional committees a report on the determination and the reasons for the determination.
								
								(2)
								Form of report
 The report required by paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex.
							
							(e)
							Waiver To prevent disclosure of intelligence sources and methods
 The President may waive the application of measures on a case-by-case basis under subsection (b) with respect to a person if the President—
							
								(1)
 determines that the waiver is necessary to prevent the disclosure of intelligence sources or methods; and
							
								(2)
 submits to the appropriate congressional committees a report, consistent with the protection of intelligence sources and methods, on the determination and the reasons for the determination.
							
							(f)
							Timing of imposition
							
								(1)
								In general
 Except as provided in paragraph (2), the President shall immediately impose measures under subsection (b) against a person described in subsection (a)(1) upon the submittal to Congress of the report identifying the person pursuant to subsection (a)(1) unless the President determines and certifies to the appropriate congressional committees that the government of the country concerned has taken specific and effective actions, including, as appropriate, the imposition of appropriate penalties, to terminate the involvement of the person in the activities that resulted in the identification of the person in the report.
							
								(2)
								Delay
								
									(A)
									In general
 The President may delay the imposition of measures against a person for up to 120 days after the date of the submittal to Congress of the report identifying the person pursuant to subsection (a)(1) if the President initiates consultations with the government concerned with respect to the taking of actions described in paragraph (1).
								
									(B)
									Additional delay
 The President may delay the imposition of measures for up to an additional 120 days after the delay authorized by subparagraph (A) if the President determines and certifies to the appropriate congressional committees that the government concerned is in the process of taking the actions described in paragraph (1).
								
								(3)
								Report
 Not later than 60 days after the submittal to Congress of the report identifying a person pursuant to subsection (a)(1), the President shall submit to the appropriate congressional committees a report on the status of consultations, if any, with the government concerned under this subsection, and the basis for any determination under paragraph (1).
							
							(g)
							Termination
							
								(1)
								Termination through compliance of country with arms control and other agreements
 The measures imposed with respect to a person under subsection (b) shall terminate on the date on which the President submits to Congress a subsequent annual report pursuant to section 403 of the Arms Control and Disarmament Act that does not contain a determination of the President that the country described in subsection (a)(2) with respect to which the measures were imposed with respect to the person is a country that is not in full compliance with its obligations undertaken in all arms control, nonproliferation, and disarmament agreements or commitments to which the United States is a participating state.
							
								(2)
								Termination through cessation by person of violating activities
 In addition to termination provided for by paragraph (1), the measures imposed with respect to a person under subsection (b) in connection with a particular activity shall terminate upon a determination of the President that the person has ceased such activity. The termination of measures imposed with respect to a person in connection with a particular activity pursuant to this paragraph shall not result in the termination of any measures imposed with respect to the person in connection with any other activity for which measures were imposed under subsection (b).
							
							(h)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and
							
								(2)
 the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.
							
						1291.
						Agreements with foreign governments to develop land-based water resources in support of and in
			 preparation for contingency operations
						
							(a)
							Agreements authorized
 The Secretary of Defense, with the concurrence of the Secretary of State, is authorized to enter into agreements with the governments of foreign countries to develop land-based water resources in support of and in preparation for contingency operations, including water selection, pumping, purification, storage, distribution, cooling, consumption, water reuse, water source intelligence, research and development, training, acquisition of water support equipment, and water support operations.
						
							(b)
							Notification required
 Not later than 30 days after entering into an agreement under subsection (a), the Secretary of Defense shall notify the appropriate congressional committees of the existence of the agreement and provide a summary of the terms of the agreement.
						
							(c)
							Definition
 In this section, the term appropriate congressional committees means—  (1) the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							
								(2)
 the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							
						1292.
						Enhancing defense and security cooperation with India
						
							(a)
							Actions
							
								(1)
								In general
 The Secretary of Defense and Secretary of State should jointly take such actions as may be necessary to—
								
									(A)
 recognize India’s status as a major defense partner of the United States;  (B) designate an individual within the executive branch who has experience in defense acquisition and technology—
									
										(i)
 to reinforce and ensure, through interagency policy coordination, the success of the Framework for the United States-India Defense Relationship; and
									
										(ii)
 to help resolve remaining issues impeding United States-India defense trade, security cooperation, and co-production and co-development opportunities;
									
									(C)
 approve and facilitate the transfer of advanced technology, consistent with United States conventional arms transfer policy, to support combined military planning with India’s military for missions such as humanitarian assistance and disaster relief, counter piracy, freedom of navigation, and maritime domain awareness missions, and to promote weapons systems interoperability;
								
									(D)
 strengthen the effectiveness of the U.S.-India Defense Trade and Technology Initiative and the durability of the Department of Defense’s India Rapid Reaction Cell;
								
									(E)
 collaborate with the Government of India to develop mutually agreeable mechanisms to verify the security of defense articles, defense services, and related technology, such as appropriate cyber security and end use monitoring arrangements, consistent with United States export control laws and policy;
								
									(F)
 promote policies that will encourage the efficient review and authorization of defense sales and exports to India;
								
									(G)
 encourage greater government-to-government and commercial military transactions between the United States and India;
								
									(H)
 support the development and alignment of India’s export control and procurement regimes with those of the United States and multilateral control regimes; and
								
									(I)
 continue to enhance defense and security cooperation with India in order to advance United States interests in the South Asia and greater Indo-Asia-Pacific regions.
								
								(2)
								Report
 Not later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense and Secretary of State shall jointly submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on how the United States is supporting its defense relationship with India in relation to the actions described in paragraph (1).
							
							(b)
							Bilateral Coordination
 To enhance cooperation and encourage military-to-military engagement between the United States and India, the Secretary of Defense should take appropriate actions to ensure that exchanges between senior military officers and senior civilian defense officials of the United States Government and the Government of India—
							
								(1)
 are at a level appropriate to enhance engagement between the militaries of the two countries for threat analysis, military doctrine, force planning, mutual security interests, logistical support, intelligence, tactics, techniques and procedures, humanitarian assistance, and disaster relief;
							
								(2)
 include exchanges of general and flag officers between the two countries;  (3) enhance cooperative military operations, including maritime security, counter-piracy, counter-terror cooperation, and domain awareness, in the Indo-Asia-Pacific region;
							
								(4)
 accelerate the development of combined military planning for missions such as those identified in subsection (a)(1)(C) or in paragraph (1) of this subsection, or other missions in the national security interests of both countries; and
							
								(5)
 solicit and recognize actions and efforts by India that would allow the United States to treat India as a major defense partner.
							
							(c)
							Assessment required
							
								(1)
								In general
 The Secretary of Defense and Secretary of State shall jointly, on an ongoing basis, conduct an assessment of the extent to which India possesses capabilities to support and carry out military operations of mutual interest to the United States and India, including an assessment of the defense export control regulations and policies that need appropriate modification, in recognition of India’s capabilities and its status as a major defense partner.
							
								(2)
								Use of assessment
 The President shall ensure that the assessment described in paragraph (1) is used, consistent with United States conventional arms transfer policy, to inform the review by the United States of requests to export defense articles, defense services, or related technology to India under the Arms Export Control Act (22 U.S.C. 2751 et seq.), and to inform any regulatory and policy adjustments that may be appropriate.
							
						1293.
						Coordination of efforts to develop free trade agreements with sub-Saharan African countries
						
							(a)
							Coordination between the United States Trade Representative and other agencies
 The United States Trade Representative shall consult and coordinate with other relevant Federal agencies to assist countries identified under paragraph (1) of section 110(b) of the Trade Preferences Extension Act of 2015 (Public Law 114–27; 129 Stat. 370; 19 U.S.C. 3705 note) in the most recent report required by that section, including through the deployment of resources from those agencies to such countries and through trade capacity building, in addressing the plan developed under paragraph (3) of that section.
						
							(b)
							Coordination of USAID with free trade agreement policy
							
								(1)
								Authorization of funds
 Funds made available to the United States Agency for International Development under section 496 of the Foreign Assistance Act of 1961 (22 U.S.C. 2293) after the date of the enactment of this Act may be used, in consultation with the United States Trade Representative—
								
									(A)
 to assist eligible countries, including by deploying resources to such countries, in addressing the plan developed under section 116(b) of the African Growth and Opportunity Act (19 U.S.C. 3723(b)); and
								
									(B)
 to assist eligible countries in the implementation of the commitments of those countries under agreements with the United States and under the WTO Agreement (as defined in section 2(9) of the Uruguay Round Agreements Act (19 U.S.C. 3501(9))) and agreements annexed to the WTO Agreement.
								
								(2)
								Definitions
 In this subsection:  (A) Eligible country The term eligible country means a sub-Saharan African country that receives—
									
										(i)
 benefits under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.); and  (ii) funding from the United States Agency for International Development.
									
									(B)
									Sub-Saharan African country
 The term sub-Saharan African country has the meaning given that term in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706).
								
						1294.
						Extension and expansion of authority to support border security operations of certain foreign
			 countries
						
							(a)
							Expansion of authority
 Section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1056; 22 U.S.C. 2551 note) is amended—
							
								(1)
 in subsection (a)(1)—  (A) by striking the Government of Jordan and the Government of Lebanon and inserting the Government of Egypt, the Government of Jordan, the Government of Lebanon, and the Government of Tunisia;
								
									(B)
 by striking efforts of the armed forces and inserting “efforts as follows:   (A) Efforts of the armed forces
										; and
								
									(C)
 by adding at the end the following new subparagraph:   (B) Efforts of the armed forces of Egypt and the armed forces of Tunisia to increase security and sustain increased security along the border of Egypt and the border of Tunisia with Libya, as applicable.
										; and
								
								(2)
 in subsection (c)(4), by striking along the border and all that follows and inserting along the border of the country as specified in subsection (a)(1)..  (b) Funds available for support Subsection (b) of such section is amended—
							
								(1)
 in paragraphs (1) and (2), by striking Amounts and inserting In fiscal year 2016, amounts; and  (2) by adding at the end the following new paragraph:
								
									
										(3)
 In any fiscal year after fiscal year 2016, amounts authorized to be appropriated for such fiscal year and available for Operation and Maintenance, Defense-Wide, and the Counter Islamic State of Iraq and the Levant Fund for such fiscal year.
									.
							
							(c)
							Extension
 Subsection (f) of such section is amended by striking December 31, 2018 and inserting December 31, 2019.  (d) Conforming amendment The heading of such section is amended to read as follows:
							
								
									1226.
									Support to certain governments for border security operations
								.
						
						1295.
						Modification and clarification of United States-Israel anti-tunnel cooperation authority
						
							(a)
							Amount of support providable by the United States
 Paragraph (4) of section 1279(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1079; 22 U.S.C. 8606 note) is amended by striking $25,000,000 and inserting $50,000,000.
						
							(b)
							Scope of requirement for matching contribution by Israel
 Paragraph (3) of such section is amended by inserting before the period at the end the following: in the calendar year in which the support is provided.
						
							(c)
							Use of certain amount for RDT&E activities in the United States
 Of the amount contributed by the United States for activities under section 1279 of the National Defense Authorization Act for Fiscal Year 2016, not less than 50 percent of such amount shall be used in fiscal year 2017 for research, development, test, and evaluation activities for purposes of such section in the United States.
						
						1296.
						Maintenance of prohibition on procurement by Department of Defense of People’s Republic of
			 China-origin items that meet the definition of goods and services
			 controlled as munitions items when moved to the “600 series” of the
			 Commerce Control List
						
							(a)
							In general
 Section 1211 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2302 note) is amended—
							
								(1)
 in subsection (b), by inserting or in the 600 series of the control list of the Export Administration Regulations after in Arms Regulations; and  (2) in subsection (e), by adding at the end the following new paragraph:
								
									
										(3)
 The term 600 series of the control list of the Export Administration Regulations means the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15 of the Code of Federal Regulations.
									.
							
							(b)
							Technical corrections to ITAR references
 Such section is further amended by striking Trafficking both places it appears and inserting Traffic.  1297. International sales process improvements  (a) Plan required Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan to improve the management and use of fees collected on transfer of defense articles and services via sale, lease, or grant to international customers under programs over which the Defense Security Cooperation Agency has administration responsibilities. The plan shall include options to use fees more effectively—
							
								(1)
 to improve the staffing and processes of the licensing review cycle at the Defense Technology Security Administration and other reviewing authorities; and
							
								(2)
 to maintain a cadre of contracting officers and acquisition officials who specialize in foreign military sales contracting.
							
							(b)
							Process for gathering input
 The Secretary of Defense shall establish a process for contractors to provide input, feedback, and adjudication of any differences regarding the appropriateness of governmental pricing and availability estimates prior to the delivery to potential foreign customers of formal responses to Letters of Request for Pricing and Availability.
						
						1298.
						Efforts to end modern slavery
						
							(a)
							Actions by the Secretary of Defense
							
								(1)
								In general
 Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the policies and guidance of the Department of Defense with respect to the education and training on human slavery and the appropriate role of the United States Armed Forces in combatting trafficking in persons that is received by personnel of the Armed Forces, including uniformed personnel and civilians engaged in partnership with foreign nations.
							
								(2)
								Elements
 The briefing required under paragraph (1) shall address—  (A) resources available for Armed Forces personnel who become aware of instances of human slavery or trafficking in persons while deployed overseas; and
								
									(B)
 guidance on the requirement to make official reports through the chain of command, the roles and responsibilities of military and civilian officials of the United States Armed Forces and host nations, circumstances in which members of the Armed Forces are authorized to take immediate action to prevent loss of life or serious injury, and the authority to use appropriate force to stop or prevent sexual abuse or exploitation of children.
								
							(b)
							Grant authorization
 The Secretary of State is authorized to make a grant or grants of funding to provide support for transformational programs and projects that seek to achieve a measurable and substantial reduction of the prevalence of modern slavery in targeted populations within partner countries (or jurisdictions thereof).
						
							(c)
							Monitoring and evaluation
 Any grantee shall—  (1) develop specific and detailed criteria for the monitoring and evaluation of supported projects;
							
								(2)
 implement a system for measuring progress against baseline data that is rigorously designed based on international corporate and nongovernmental best practices;
							
								(3)
 ensure that each supported project is regularly and rigorously monitored and evaluated, on a not less than biennial basis, by an independent monitoring and evaluation entity, against the specific and detailed criteria established pursuant to paragraph (1), and that the progress of the project towards its stated goals is measured by such entity against baseline data;
							
								(4)
 support the development of a scientifically sound, representative survey methodology for measuring prevalence with reference to existing research and experience, and apply the methodology consistently to determine the baseline prevalence in target populations and outcomes in order to periodically assess progress in reducing prevalence; and
							
								(5)
 establish, and revise on a not less than annual basis, specific and detailed criteria for the suspension and termination, as appropriate, of projects supported by the grantee that regularly or consistently fail to meet the criteria required by this section.
							
							(d)
							Auditing
							
								(1)
								In general
 Any grantee shall be subject to the same auditing, recordkeeping, and reporting obligations required under subsections (e), (f), (g), and (i) of section 504 of the National Endowment for Democracy Act (22 U.S.C. 4413).
							
								(2)
								Comptroller general audit authority
								
									(A)
									In general
 The Comptroller General of the United States may evaluate the financial transactions of the grantee as well as the programs or activities the grantee carries out pursuant to this section.
								
									(B)
									Access to records
 Any grantee shall provide the Comptroller General, or the Comptroller General's duly authorized representatives, access to such records as the Comptroller General determines necessary to conduct evaluations authorized by this section.
								
							(e)
							Annual report
 Any grant recipient shall submit a report to the Secretary of State annually and the Secretary shall transmit it to the appropriate congressional committees within 30 days. Such report shall include the names of each of the projects or sub-grantees receiving such funding pursuant to this section and the amount of funding provided for, along with a detailed description of, each such project.
						
							(f)
							Rule of construction regarding availability of fiscal year 2016 appropriations
 The enactment of this section is deemed to meet the condition of the first proviso of paragraph (2) of section 7060(f) of the Department of State, Foreign Operations, and Related Appropriations Act, 2016 (division K of Public Law 114–113), and the funds referred to in such paragraph shall be made available in accordance with, and for the purposes set forth in, such paragraph.
						
							(g)
							Authorization of appropriations; sunset
							
								(1)
								Authorization of appropriations for fiscal years 2017 through 2020
 There is authorized to be appropriated to the Department of State for the purpose of making a grant or grants authorized under this section, for each fiscal year from 2017 through 2020, $37,500,000.
							
								(2)
								Sunset
 The authorities of subsections (b) through (f) shall expire on September 30, 2020.  (h) Comptroller General review of existing programs  (1) In general Not later than September 30, 2018, and September 30, 2020, the Comptroller General of the United States shall submit to Congress a report on all of the programs conducted by the Department of State, the United States Agency for International Development, the Department of Labor, the Department of Defense, and the Department of the Treasury that address human trafficking and modern slavery, including a detailed analysis of the effectiveness of such programs in limiting human trafficking and modern slavery and specific recommendations on which programs are not effective at reducing the prevalence of human trafficking and modern slavery and how the funding for such programs may be redirected to more effective efforts.
							
								(2)
								Consideration of report
 The Comptroller General of the United States shall brief the appropriate congressional committees on the report submitted under paragraph (1). The appropriate congressional committees shall review and consider the reports and shall, as appropriate, consider modifications to authorization levels and programs within the jurisdiction of such committees to address the recommendations made in the report.
							
							(i)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
							
								(2)
 the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
							
				XIII
				Cooperative Threat Reduction
				
					Sec. 1301. Specification of Cooperative Threat Reduction funds.
					Sec. 1302. Funding allocations.
					Sec. 1303. Limitation on availability of funds for Cooperative Threat Reduction in People’s
			 Republic of China.
				
				
					1301.
					Specification of Cooperative Threat Reduction funds
					
						(a)
						Fiscal year 2017 cooperative threat reduction funds defined
 In this title, the term fiscal year 2017 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711).
					
						(b)
						Availability of funds
 Funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2017, 2018, and 2019.
					
					1302.
					Funding allocations
					
						(a)
						In general
 Of the $325,604,000 authorized to be appropriated to the Department of Defense for fiscal year 2017 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
						
							(1)
 For strategic offensive arms elimination, $11,791,000.  (2) For chemical weapons destruction, $2,942,000.
						
							(3)
 For global nuclear security, $16,899,000.  (4) For cooperative biological engagement, $213,984,000.
						
							(5)
 For proliferation prevention, $50,709,000, of which—  (A) $4,000,000 may be obligated for purposes relating to nuclear nonproliferation assisted or caused by additive manufacture technology (commonly referred to as 3D printing);
							
								(B)
 $4,000,000 may be obligated for monitoring the proliferation pathways under the Joint Comprehensive Plan of Action;  (C) $4,000,000 may be obligated for enhancing law enforcement cooperation and intelligence sharing; and
							
								(D)
 $4,000,000 may be obligated for the Proliferation Security Initiative under subtitle B of title XVIII of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 2911 et seq.).
							
							(6)
 For threat reduction engagement, $2,000,000.  (7) For activities designated as Other Assessments/Administrative Costs, $27,279,000.
						
						(b)
						Modifications to certain requirements
 The Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3701 et seq.) is amended as follows:
						
							(1)
 Section 1321(g)(1) (50 U.S.C. 3711(g)(1)) is amended by striking 15 days and inserting 45 days.  (2) Section 1322(b) (50 U.S.C. 3712(b)) is amended—
							
								(A)
 by striking At the time at which and inserting Not later than 15 days before the date on which;  (B) in paragraph (1), by striking ; and and inserting a semicolon;
							
								(C)
 in paragraph (2), by striking the period and inserting ; and; and  (D) by adding at the end the following new paragraph:
								
									
										(3)
 a discussion of—  (A) whether authorities other than the authority under this section are available to the Secretaries to perform such project or activity to meet the threats or goals identified under subsection (a)(1); and
										
											(B)
 if such other authorities exist, why the Secretaries were not able to use such authorities for such project or activity.
										.
							
							(3)
 Section 1323(b)(3) (50 U.S.C. 3713(b)(3)) is amended by striking at the time at which and inserting not later than seven days before the date on which.  (4) Section 1324 (50 U.S.C. 3714) is amended—
							
								(A)
 in subsection (a)(1)(C), by striking 15 days and inserting 45 days; and  (B) in subsection (b)(3), by striking 15 days and inserting 45 days.
							
						(c)
						Joint comprehensive plan of action defined
 In this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom, and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
					
					1303.
					Limitation on availability of funds for Cooperative Threat Reduction in People’s Republic of China
					
						(a)
						In general
 The Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3701 et seq.) is amended by inserting after section 1334 the following new section:
						
							
								1335.
								Limitation on availability of funds for Cooperative Threat Reduction activities in People’s
			 Republic of China
								
									(a)
									Semiannual installments
 In carrying out activities under the Program in the People’s Republic of China, the Secretary of Defense shall ensure that Cooperative Threat Reduction funds for such activities are obligated or expended in semiannual installments.
								
									(b)
									Required reports
									
										(1)
										Additional information
 With respect to carrying out activities under the Program in the People’s Republic of China, the Secretary of Defense shall submit to the congressional defense committees the reports required by section 1321(g) on a semiannual basis by not later than 15 days before any obligation of Cooperative Threat Reduction funds for such activities during the covered semiannual period. In addition to the matters required by such section, each such report shall include, in coordination with the Secretary of State—
										
											(A)
 whether China has taken material steps to—  (i) disrupt the proliferation activities of Li Fangwei (also known as Karl Lee, or any other alias known by the United States); and
											
												(ii)
 arrest Li Fangwei pursuant the indictment charged in the United States District Court for the Southern District of New York on April 29, 2014;
											
											(B)
 whether China has proliferated to any non-nuclear weapons state, or any nuclear weapons state in violation of the Treaty on the Non-Proliferation of Nuclear Weapons, any item that contributes to a ballistic missile or nuclear weapons delivery system; and
										
											(C)
 the number, type, and summary of any demarches between the United States and China with respect to the matters described in subparagraphs (A) and (B).
										
										(2)
										Additional submissions
 At the same time as the Secretary of Defense submits to the congressional defense committees the information described in subparagraphs (A), (B), and (C) of paragraph (1) as part of the reports required by section 1321(g), the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate such information.
									
										(3)
										Coverage
 With respect to the information described in subparagraphs (A), (B), and (C) of paragraph (1)—  (A) the first report described in such paragraph that is submitted after the date of the enactment of this section shall cover the preceding 12-month period before the date of such submission; and
										
											(B)
 each subsequent report shall cover the semiannual period preceding the date of such submission.  (4) Form The information described in subparagraphs (A), (B), and (C) of paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
									.
					
						(b)
						Conforming amendments
 Section 1321(g) of such Act (50 U.S.C. 3711(g)) is amended—  (1) in paragraph (1)—
							
								(A)
 in the heading, by striking Annual requirement and inserting Reports requirement; and  (B) by striking that fiscal year and inserting that fiscal year (or, in accordance with section 1335(b), the semiannual period covered by the report); and
							
							(2)
 in paragraph (3), by striking Paragraph (1) and inserting Except for Cooperative Threat Reduction funds subject to section 1335, paragraph (1).  XIV Other Authorizations  Subtitle A—Military Programs Sec. 1401. Working capital funds. Sec. 1402. Chemical Agents and Munitions Destruction, Defense. Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1404. Defense Inspector General. Sec. 1405. Defense Health Program. Subtitle B—National Defense Stockpile Sec. 1411. Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile. Sec. 1412. National Defense Stockpile matters. Subtitle C—Chemical Demilitarization Matters Sec. 1421. National Academies of Sciences study on conventional munitions demilitarization alternative technologies. Subtitle D—Other Matters Sec. 1431. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1432. Authorization of appropriations for Armed Forces Retirement Home.   A Military Programs  1401. Working capital funds Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
					
						1402.
						Chemical Agents and Munitions Destruction, Defense
						
							(a)
							Authorization of appropriations
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
						
							(b)
							Use
 Amounts authorized to be appropriated under subsection (a) are authorized for—  (1) the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							
								(2)
 the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
							
						1403.
						Drug Interdiction and Counter-Drug Activities, Defense-wide
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
					
						1404.
						Defense Inspector General
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
					
						1405.
						Defense Health Program
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.
					
					B
					National Defense Stockpile
					
						1411.
						Authority to dispose of certain materials from and to acquire additional materials for the National
			 Defense Stockpile
						
							(a)
							Disposal authority
 Pursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of the following materials contained in the National Defense Stockpile in the following quantities:
							
								(1)
 27 short tons of beryllium.  (2) 111,149 short tons of chromium, ferroalloy.
							
								(3)
 2,973 short tons of chromium metal.  (4) 8,380 troy ounces of platinum.
							
								(5)
 275,741 pounds of contained tungsten metal powder.  (6) 12,433,796 pounds of contained tungsten ores and concentrates.
							
							(b)
							Acquisition authority
							
								(1)
								Authority
 Using funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
								
									(A)
 High modulus and high strength carbon fibers.  (B) Tantalum.
								
									(C)
 Germanium.  (D) Tungsten rhenium metal.
								
									(E)
 Boron carbide powder.  (F) Europium.
								
									(G)
 Silicon carbide fiber.  (2) Amount of authority The National Defense Stockpile Manager may use up to $55,000,0000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified paragraph (1).
							
								(3)
								Fiscal year limitation
 The authority under paragraph (1) is available for purchases during fiscal year 2017 through fiscal year 2021.
							
						1412.
						National Defense Stockpile matters
						
							(a)
							Materials constituting the national defense stockpile
 Section 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c) is amended—  (1) in subsection (b), by striking required for and inserting suitable for transfer or disposal through; and
							
								(2)
 in subsection (c)—  (A) by striking (1) and all that follows through (2); and
								
									(B)
 by striking this subsection and inserting subsection (b).  (b) Qualification of domestic sources Section 15(a) of such Act (50 U.S.C. 98h–6(a)) is amended—
							
								(1)
 in paragraph (1), by striking and at the end;  (2) in paragraph (2), by striking the period at the end and inserting a semicolon; and
							
								(3)
 by adding at the end the following new paragraphs:   (3) by qualifying existing domestic facilities and domestically produced strategic and critical materials to meet the requirements of defense and essential civilian industries in times of national emergency when existing domestic sources of supply are either insufficient or vulnerable to single points of failure; and
									
										(4)
 by contracting with domestic facilities to recycle strategic and critical materials, thereby increasing domestic supplies when such materials would otherwise be insufficient to support defense and essential civilian industries in times of national emergency.
									.
							
					C
					Chemical Demilitarization Matters
					
						1421.
						National Academies of Sciences study on conventional munitions demilitarization alternative
			 technologies
						
							(a)
							In general
 The Secretary of the Army shall enter into an arrangement with the Board on Army Science and Technology of the National Academies of Sciences, Engineering, and Medicine to conduct a study of the conventional munitions demilitarization program of the Department of Defense.
						
							(b)
							Elements
 The study required pursuant to subsection (a) shall include the following:  (1) A review of the current conventional munitions demilitarization stockpile, including types of munitions and types of materials contaminated with propellants or energetics, and the disposal technologies used.
							
								(2)
 An analysis of disposal, treatment, and reuse technologies, including technologies currently used by the Department and emerging technologies used or being developed by private or other governmental agencies, including a comparison of cost, throughput capacity, personnel safety, and environmental impacts.
							
								(3)
 An identification of munitions types for which alternatives to open burning, open detonation, or non-closed loop incineration/combustion are not used.
							
								(4)
 An identification and evaluation of any barriers to full-scale deployment of alternatives to open burning, open detonation, or non-closed loop incineration/combustion, and recommendations to overcome such barriers.
							
								(5)
 An evaluation whether the maturation and deployment of governmental or private technologies currently in research and development would enhance the conventional munitions demilitarization capabilities of the Department.
							
							(c)
							Submittal to Congress
 Not later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study conducted pursuant to subsection (a).
						
					D
					Other Matters
					
						1431.
						Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care Center, Illinois
						
							(a)
							Authority for transfer of funds
 Of the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $122,400,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
						
							(b)
							Use of transferred funds
 For the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
						
						1432.
						Authorization of appropriations for Armed Forces Retirement Home
 There is hereby authorized to be appropriated for fiscal year 2017 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					
				XV
				Authorization of Additional Appropriations for Overseas Contingency Operations
				
					Subtitle A—Authorization of Appropriations
					Sec. 1501. Purpose and treatment of certain authorizations of appropriations.
					Sec. 1502. Procurement.
					Sec. 1503. Research, development, test, and evaluation.
					Sec. 1504. Operation and maintenance.
					Sec. 1505. Military personnel.
					Sec. 1506. Working capital funds.
					Sec. 1507. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1508. Defense Inspector General.
					Sec. 1509. Defense Health program.
					Subtitle B—Financial Matters
					Sec. 1511. Treatment as additional authorizations.
					Sec. 1512. Special transfer authority.
					Subtitle C—Limitations, Reports, and Other Matters
					Sec. 1521. Afghanistan Security Forces Fund.
					Sec. 1522. Joint Improvised Explosive Device Defeat Fund.
					Sec. 1523. Extension of authority to use Joint Improvised Explosive Device Defeat Fund for training
			 of foreign security forces to defeat improvised explosive devices.
					Sec. 1524. Overseas contingency operations.
					Sec. 1525. Extension and modification of authorities on Counterterrorism Partnerships Fund.
				
				
					A
					Authorization of Appropriations
					
						1501.
						Purpose and treatment of certain authorizations of appropriations
						
							(a)
							Purpose
 The purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2017 to provide additional funds—
							
								(1)
 for overseas contingency operations being carried out by the Armed Forces; and  (2) pursuant to sections 1502, 1503, 1504, 1505, and 1507 for expenses, not otherwise provided for, for procurement, research, development, test, and evaluation, operation and maintenance, military personnel, and defense-wide drug interdiction and counter-drug activities, as specified in the funding tables in sections 4103, 4203, 4303, 4403, and 4503.
							
							(b)
							Support of base budget requirements; treatment
 Funds identified in subsection (a)(2) are being authorized to be appropriated in support of base budget requirements as requested by the President for fiscal year 2017 pursuant to section 1105(a) of title 31, United States Code. The Director of the Office of Management and Budget shall apportion the funds identified in such subsection to the Department of Defense without restriction, limitation, or constraint on the execution of such funds in support of base requirements, including any restriction, limitation, or constraint imposed by, or described in, the document entitled Criteria for War/Overseas Contingency Operations Funding Requests transmitted by the Director to the Department of Defense on September 9, 2010, or any successor or related guidance.
						
						1502.
						Procurement
 Funds are hereby authorized to be appropriated for fiscal year 2017 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in—
						
							(1)
 the funding table in section 4102; or  (2) the funding table in section 4103.
						
						1503.
						Research, development, test, and evaluation
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation, as specified in—
						
							(1)
 the funding table in section 4202; or  (2) the funding table in section 4203.
						
						1504.
						Operation and maintenance
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in—
						
							(1)
 the funding table in section 4302, or  (2) the funding table in section 4303.
						
						1505.
						Military personnel
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in—
						
							(1)
 the funding table in section 4402; or  (2) the funding table in section 4403.
						
						1506.
						Working capital funds
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
					
						1507.
						Drug Interdiction and Counter-Drug Activities, Defense-wide
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in—
						
							(1)
 the funding table in section 4502; or  (2) the funding table in section 4503.
						
						1508.
						Defense Inspector General
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
					
						1509.
						Defense Health program
 Funds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					
					B
					Financial Matters
					
						1511.
						Treatment as additional authorizations
 The amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
					
						1512.
						Special transfer authority
						
							(a)
							Authority to transfer authorizations
							
								(1)
								Authority
 Upon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2017 between any such authorizations for that fiscal year (or any subdivisions thereof).
							
								(2)
								Effect of transfer
 Amounts of authorizations transferred under this subsection shall be merged with and be available for the same purposes as the authorization to which transferred.
							
								(3)
								Limitations
 The total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,500,000,000.
							
								(4)
								Exception
 In the case of the authorizations of appropriations contained in sections 1502, 1503, 1504, 1505, and 1507 that are provided for the purpose specified in section 1501(a)(2), the transfer authority provided under section 1001, rather than the transfer authority provided by this subsection, shall apply to any transfer of amounts of such authorizations.
							
							(b)
							Terms and Conditions
 Transfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
						
							(c)
							Additional Authority
 The transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						
					C
					Limitations, Reports, and Other Matters
					
						1521.
						Afghanistan Security Forces Fund
						
							(a)
							Continuation of prior authorities and notice and reporting requirements
 Funds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2017 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
						
							(b)
							Equipment disposition
							
								(1)
								Acceptance of certain equipment
 Subject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces.
							
								(2)
								Conditions on acceptance of equipment
 Before accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.
							
								(3)
								Elements of determination
 In making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).
							
								(4)
								Treatment as Department of Defense stocks
 Equipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.
							
								(5)
								Quarterly reports on equipment disposition
 Not later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted under this subsection, section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note), and section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3612) during the period covered by the report. Each report shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department and copies of the determinations made under paragraph (2), as required by paragraph (3).
							
							(c)
							Plan To promote security of Afghan women
							
								(1)
								Reporting requirement
 The Secretary of Defense, with the concurrence of the Secretary of State, shall include in each report required under section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550)—
								
									(A)
 a current assessment of the security of Afghan women and girls, including information regarding efforts to increase the recruitment and retention of women in the Afghan National Security Forces; and
								
									(B)
 a current assessment of the implementation of the plans for the recruitment, integration, retention, training, treatment, and provision of appropriate facilities and transportation for women in the Afghan National Security Forces, including the challenges associated with such implementation and the steps being taken to address those challenges.
								
								(2)
								Plan required
								
									(A)
									In general
 The Secretary of Defense, with the concurrence of the Secretary of State, shall support, to the extent practicable, the efforts of the Government of Afghanistan to promote the security of Afghan women and girls during and after the security transition process through the development and implementation by the Government of Afghanistan of an Afghan-led plan that should include the elements described in this paragraph.
								
									(B)
									Training
 The Secretary of Defense, with the concurrence of the Secretary of State and working with the NATO-led Resolute Support mission, should encourage the Government of Afghanistan to develop—
									
										(i)
 measures for the evaluation of the effectiveness of existing training for Afghan National Security Forces on this issue;
									
										(ii)
 a plan to increase the number of female security officers specifically trained to address cases of gender-based violence, including ensuring the Afghan National Police’s Family Response Units have the necessary resources and are available to women across Afghanistan;
									
										(iii)
 mechanisms to enhance the capacity for units of National Police’s Family Response Units to fulfill their mandate as well as indicators measuring the operational effectiveness of these units;
									
										(iv)
 a plan to address the development of accountability mechanisms for Afghanistan National Army and Afghanistan National Police personnel who violate codes of conduct relating to the human rights of women and girls, including female members of the Afghan National Security Forces;
									
										(v)
 a plan to address the development of accountability mechanisms for Afghanistan National Army and Afghanistan National Police personnel who violate codes of conduct relating to protecting children from sexual abuse; and
									
										(vi)
 a plan to develop training for the Afghanistan National Army and the Afghanistan National Police to increase awareness and responsiveness among Afghanistan National Army and Afghanistan National Police personnel regarding the unique security challenges women confront when serving in those forces.
									
									(C)
									Enrollment and treatment
 The Secretary of Defense, with the concurrence of the Secretary of State and in cooperation with the Afghan Ministries of Defense and Interior, shall seek to assist the Government of Afghanistan in including as part of the plan developed under subparagraph (A) the development and implementation of a plan to increase the number of female members of the Afghanistan National Army and the Afghanistan National Police and to promote their equal treatment, including through such steps as providing appropriate equipment, modifying facilities, and ensuring literacy and gender awareness training for recruits.
								
									(D)
									Allocation of funds
									
										(i)
										In general
 Of the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2017, it is the goal that $25,000,000, but in no event less than $10,000,000, shall be used for—
										
											(I)
 the recruitment, integration, retention, training, and treatment of women in the Afghan National Security Forces; and
										
											(II)
 the recruitment, training, and contracting of female security personnel for future elections.  (ii) Types of programs and activities Such programs and activities may include—
										
											(I)
 efforts to recruit women into the Afghan National Security Forces, including the special operations forces;
										
											(II)
 programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights;
										
											(III)
 development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior;
										
											(IV)
 efforts to address harassment and violence against women within the Afghan National Security Forces;
										
											(V)
 improvements to infrastructure that address the requirements of women serving in the Afghan National Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;
										
											(VI)
 support for Afghanistan National Police Family Response Units; and  (VII) security provisions for high-profile female police and army officers.
										
							(d)
							Reporting requirement
							
								(1)
								Semi-annual reports
 Not later than January 31 and July 31 of each year through January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report summarizing the details of any obligation or transfer of funds from the Afghanistan Security Forces Fund during the preceding six-calendar month period.
							
								(2)
								Conforming repeals
								(A)
 Section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424), is further amended by striking subsection (g).
								
									(B)
 Section 1517 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2442) is amended by striking subsection (f).
								
						1522.
						Joint Improvised Explosive Device Defeat Fund
						
							(a)
							Use and transfer of funds
 Subsection 1532(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1091) is amended by striking fiscal year 2016 and inserting fiscal years 2016 and 2017.
						
							(b)
							Extension of interdiction of improvised explosive device precursor chemicals authority
 Subsection (c) of section 1532 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057) is amended—
							
								(1)
 in paragraph (1)—  (A) by striking for fiscal year 2013 and for fiscal year 2016, and inserting for fiscal years 2013, 2016, and 2017;
								
									(B)
 by inserting with the concurrence of the Secretary of State after may be available to the Secretary of Defense;  (C) by striking of the Government of Pakistan and inserting of foreign governments; and
								
									(D)
 by striking from Pakistan to locations in Afghanistan;  (2) in paragraph (2), by striking of the Government of Pakistan and inserting of foreign governments; and
							
								(3)
 in paragraph (4), as most recently amended by section 1532(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1091), by striking December 31, 2016 and inserting December 31, 2017.
							
							(c)
							Notice to Congress
 Paragraph (3) of such subsection is amended to read as follows:   (3) Notice to Congress None of the funds made available pursuant to paragraph (1) may be obligated or expended to supply training, equipment, supplies, or services to a foreign country before the date that is 15 days after the date on which the Secretary of Defense, in coordination with the Secretary of State, submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notice that contains—
									
										(A)
 the foreign country for which training, equipment, supplies, or services are proposed to be supplied;
									
										(B)
 a description of the training, equipment, supplies, and services to be provided using such funds;  (C) a detailed description of the amount of funds proposed to be obligated or expended to supply such training, equipment, supplies or services, including any funds proposed to be obligated or expended to support the participation of another department or agency of the United States and a description of the training, equipment, supplies, or services proposed to be supplied;
									
										(D)
 an evaluation of the effectiveness of the efforts of the foreign country identified under subparagraph (A) to counter the flow of improvised explosive device precursor chemicals; and
									
										(E)
 an overall plan for countering the flow of precursor chemicals in the foreign country identified under subparagraph (A).
									.
						
						1523.
						Extension of authority to use Joint Improvised Explosive Device Defeat Fund for training of foreign
			 security forces to defeat improvised explosive devices
 Section 1533(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1093) is amended by striking September 30, 2018 and inserting September 30, 2020.
					
						1524.
						Overseas contingency operations
 Funds are hereby authorized to be appropriated for fiscal year 2017 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
					
						1525.
						Extension and modification of authorities on Counterterrorism Partnerships Fund
						
							(a)
							Extension
 Section 1534 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3616) is amended—
							
								(1)
 in subsection (a), by striking Amounts authorized to be appropriated for fiscal year 2015 by this title and inserting Subject to subsection (b), amounts authorized to be appropriated through fiscal year 2017; and  (2) in subsection (h), by striking December 31, 2016 and inserting December 31, 2017.
							
							(b)
							Limitation on use of funds authorized for fiscal year 2016
 Such section is further amended—  (1) by redesignating subsections (b) through (h) as subsections (c) through (i), respectively; and
							
								(2)
 by inserting after subsection (a) the following new subsection (b):   (b) Limitation on use of funds authorized for fiscal year 2016 Amounts authorized to be appropriated for fiscal year 2016 for the Counterterrorism Partnerships Fund may only be used for the purposes specified in subsection (a)(2). In the use of such amounts, any reference in this section to subsection (a) shall be deemed to be a reference to subsection (a)(2).
									.
							
							(c)
							Administration of Fund
 Subsection (e) of such section, as redesignated by subsection (b)(1) of this section, is amended—  (1) by striking paragraph (3); and
							
								(2)
 by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively.  (d) Reports Subsection (h) of such section, as redesignated by subsection (b)(1) of this section, is amended—
							
								(1)
 in the matter preceding paragraph (1)—  (A) by striking and 2017 and inserting 2017, and 2018; and
								
									(B)
 by striking and 2016 and inserting 2016, and 2017;  (2) in paragraph (4), by striking subsection (d)(5) and inserting subsection (e)(4); and
							
								(3)
 in paragraph (5), by striking subsection (f) and inserting subsection (g).  XVI Strategic Programs, Cyber, and Intelligence Matters  Subtitle A—Space Activities Sec. 1601. Repeal of provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle program. Sec. 1602. Exception to the prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program. Sec. 1603. Rocket propulsion system to replace RD–180. Sec. 1604. Plan for use of allied launch vehicles. Sec. 1605. Analysis of alternatives for wide-band communications. Sec. 1606. Modification of pilot program for acquisition of commercial satellite communication services. Sec. 1607. Space-based environmental monitoring. Sec. 1608. Prohibition on use of certain non-allied positioning, navigation, and timing systems. Sec. 1609. Limitation of availability of funds for the Joint Space Operations Center Mission System. Sec. 1610. Limitations on availability of funds for the Global Positioning System Next Generation Operational Control System. Sec. 1611. Availability of funds for certain secure voice conferencing capabilities. Sec. 1612. Space-based infrared system and advanced extremely high frequency program. Sec. 1613. Pilot program on commercial weather data. Sec. 1614. Plans on transfer of acquisition and funding authority of certain weather missions to National Reconnaissance Office. Sec. 1615. Five-year plan for Joint Interagency Combined Space Operations Center. Sec. 1616. Organization and management of national security space activities of the Department of Defense. Sec. 1617. Review of charter of Operationally Responsive Space Program Office. Sec. 1618. Backup and complementary positioning, navigation, and timing capabilities of Global Positioning System. Sec. 1619. Report on use of spacecraft assets of the space-based infrared system wide-field-of-view program. Sec. 1620. Provision of certain information to Government Accountability Office by National Reconnaissance Office. Sec. 1621. Cost-benefit analysis of commercial use of excess ballistic missile solid rocket motors. Sec. 1622. Independent assessment of Global Positioning System Next Generation Operational Control System. Subtitle B—Defense Intelligence and Intelligence-Related Activities Sec. 1631. Report on United States Central Command Intelligence Fusion Center. Sec. 1632. Prohibition on availability of funds for certain relocation activities for NATO Intelligence Fusion Cell. Sec. 1633. Survey and review of Defense Intelligence Enterprise. Subtitle C—Cyberspace-Related Matters Sec. 1641. Special emergency procurement authority to facilitate the defense against or recovery from a cyber attack. Sec. 1642. Limitation on termination of dual-hat arrangement for Commander of the United States Cyber Command. Sec. 1643. Cyber mission forces matters. Sec. 1644. Requirement to enter into agreements relating to use of cyber opposition forces. Sec. 1645. Cyber protection support for Department of Defense personnel in positions highly vulnerable to cyber attack. Sec. 1646. Limitation on full deployment of joint regional security stacks. Sec. 1647. Advisory committee on industrial security and industrial base policy. Sec. 1648. Change in name of National Defense University’s Information Resources Management College to College of Information and Cyberspace. Sec. 1649. Evaluation of cyber vulnerabilities of F–35 aircraft and support systems. Sec. 1650. Evaluation of cyber vulnerabilities of Department of Defense critical infrastructure. Sec. 1651. Strategy to incorporate Army reserve component cyber protection teams into Department of Defense cyber mission force. Sec. 1652. Strategic Plan for the Defense Information Systems Agency. Sec. 1653. Plan for information security continuous monitoring capability and comply-to-connect policy; limitation on software licensing. Sec. 1654. Reports on deterrence of adversaries in cyberspace. Sec. 1655. Sense of Congress on cyber resiliency of the networks and communications systems of the National Guard. Subtitle D—Nuclear Forces Sec. 1661. Improvements to Council on Oversight of National Leadership Command, Control, and Communications System. Sec. 1662. Treatment of certain sensitive information by State and local governments. Sec. 1663. Procurement authority for certain parts of intercontinental ballistic missile fuzes. Sec. 1664. Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. Sec. 1665. Limitation on availability of funds for extension of New START Treaty. Sec. 1666. Certifications regarding integrated tactical warning and attack assessment mission of the Air Force. Sec. 1667. Matters relating to intercontinental ballistic missiles. Sec. 1668. Requests for forces to meet security requirements for land-based nuclear forces. Sec. 1669. Report on Russian and Chinese political and military leadership survivability, command and control, and continuity of government programs and activities. Sec. 1670. Review by Comptroller General of the United States of recommendations relating to nuclear enterprise of Department of Defense. Sec. 1671. Sense of Congress on nuclear deterrence. Sec. 1672. Sense of Congress on importance of independent nuclear deterrent of United Kingdom. Subtitle E—Missile Defense Programs Sec. 1681. National missile defense policy. Sec. 1682. Extensions of prohibitions relating to missile defense information and systems. Sec. 1683. Non-terrestrial missile defense intercept and defeat capability for the ballistic missile defense system. Sec. 1684. Review of the missile defeat policy and strategy of the United States. Sec. 1685. Maximizing Aegis Ashore capability and developing medium range discrimination radar. Sec. 1686. Technical authority for integrated air and missile defense activities and programs. Sec. 1687. Hypersonic defense capability development. Sec. 1688. Conventional Prompt Global Strike weapons system. Sec. 1689. Required testing by Missile Defense Agency of ground-based midcourse defense element of ballistic missile defense system. Sec. 1690. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program codevelopment and coproduction. Sec. 1691. Limitations on availability of funds for lower tier air and missile defense capability of the Army. Sec. 1692. Pilot program on loss of unclassified, controlled technical information. Sec. 1693. Plan for procurement of medium-range discrimination radar to improve homeland missile defense. Sec. 1694. Review of Missile Defense Agency budget submissions for ground-based midcourse defense and evaluation of alternative ground-based interceptor deployments. Sec. 1695. Semiannual notifications on missile defense tests and costs. Sec. 1696. Reports on unfunded priorities of the Missile Defense Agency. Subtitle F—Other matters Sec. 1697. Protection of certain facilities and assets from unmanned aircraft. Sec. 1698. Harmful interference to Department of Defense Global Positioning System.   A Space Activities  1601. Repeal of provision permitting the use of rocket engines from the Russian Federation for the evolved expendable launch vehicle program Section 8048 of the Department of Defense Appropriations Act, 2016 (division C of Public Law 114–113; 129 Stat. 2363) is repealed.
					
						1602.
						Exception to the prohibition on contracting with Russian suppliers of rocket engines for the
			 evolved expendable launch vehicle program
 Section 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note), as amended by section 1607 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1100), is further amended by striking subsection (c) and inserting the following new subsection:
						
							
								(c)
								Exception
 The prohibition in subsection (a) shall not apply to any of the following:  (1) The placement of orders or the exercise of options under the contract numbered FA8811–13–C–0003 and awarded on December 18, 2013.
								
									(2)
 Contracts that are awarded during the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017 and ending December 31, 2022, for the procurement of property or services for space launch activities that include the use of a total of 18 rocket engines designed or manufactured in the Russian Federation, in addition to the Russian-designed or Russian-manufactured engines to which paragraph (1) applies.
								.
					
						1603.
						Rocket propulsion system to replace RD–180
 Section 1604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2273 note), as amended by section 1606 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1099), is further amended by striking subsection (d) and inserting the following new subsections:
						
							
								(d)
								Use of funds under development program
								
									(1)
									Development of rocket propulsion system
 The funds described in paragraph (2)—  (A) may be obligated or expended for—
										
											(i)
 the development of the rocket propulsion system to replace non-allied space launch engines pursuant to subsection (a); and
										
											(ii)
 the necessary interfaces to, or integration of, the rocket propulsion system with an existing or new launch vehicle; and
										
										(B)
 except as provided by paragraph (3), may not be obligated or expended to develop or procure a launch vehicle, an upper stage, a strap-on motor, or related infrastructure.
									
									(2)
									Funds described
 The funds described in this paragraph are the following:  (A) Funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2017 or otherwise made available for fiscal year 2017 for the Department of Defense for the development of the rocket propulsion system under subsection (a).
									
										(B)
 Funds authorized to be appropriated by this Act or the National Defense Authorization Act for Fiscal Year 2016 or otherwise made available for fiscal years 2015 or 2016 for the Department of Defense for the development of the rocket propulsion system under subsection (a) that are unobligated as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017.
									
									(3)
									Other purposes
 The Secretary may obligate or expend not more than a total of the amount calculated under paragraph (4) of the funds that are authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2017 or otherwise made available for fiscal year 2017 for the rocket propulsion system and launch system investment for activities not authorized by paragraph (1)(A), including for developing a launch vehicle, an upper stage, a strap-on motor, or related infrastructure. The Secretary may exceed such limit calculated under paragraph (4) in fiscal year 2017 for such purposes if—
									
										(A)
 the Secretary certifies to the appropriate congressional committees that, as of the date of the certification—
										
											(i)
 the development of the rocket propulsion system is being carried out pursuant to paragraph (1)(A) in a manner that ensures that the rocket propulsion system will meet each requirement under subsection (a)(2); and
										
											(ii)
 such obligation or expenditure will not negatively affect the development of the rocket propulsion system, including with respect to meeting such requirements; and
										
										(B)
 the reprogramming or transfer is carried out in accordance with established procedures for reprogramming or transfers, including with respect to presenting a request for a reprogramming of funds.
									
									(4)
									Calculation of amounts for other purposes
 In carrying out paragraph (3), the Secretary shall calculate the amount of the funds specified in such paragraph as follows:
									
										(A)
 If the total amount of funds that are authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2017 or otherwise made available for fiscal year 2017 for the rocket propulsion system and launch system investment is equal to or less than $320,000,000, such amount shall equal 31 percent.
									
										(B)
 If the total amount of funds that are authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2017 or otherwise made available for fiscal year 2017 for the rocket propulsion system and launch system investment is greater than $320,000,000, such amount shall equal the difference of—
										
											(i)
 the amount of funds so authorized to be appropriated, minus  (ii) $220,000,000.
										
								(e)
								Definitions
 In this section:  (1) The term appropriate congressional committees means—
									
										(A)
 the congressional defense committees; and  (B) the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
									
									(2)
 The term rocket propulsion system means, with respect to the development authorized by subsection (a), a main booster, first-stage rocket engine or motor. The term does not include a launch vehicle, an upper stage, a strap-on motor, or related infrastructure.
								.
					
						1604.
						Plan for use of allied launch vehicles
						
							(a)
							Plan
 The Secretary of Defense, in coordination with the Director of National Intelligence, shall develop a plan to use allied launch vehicles to meet the requirements for achieving the policy relating to assured access to space set forth in section 2273 of title 10, United States Code, in the event that such requirements cannot be met, for a limited period, using only launch vehicles of the United States.
						
							(b)
							Assessments
 In developing the plan required by subsection (a), the Secretary shall conduct assessments of the following:
							
								(1)
 What satellites of the United States would be appropriate to be launched on an allied launch vehicle.
							
								(2)
 The relevant laws, regulations, and policies governing the launch of national security satellites and whether any legislative, regulatory, or policy actions (including with respect to waivers) would be necessary to allow for the launch of a national security satellite on an allied launch vehicle.
							
								(3)
 The certification requirements for using allied launch vehicles pursuant to the plan and the estimated cost, schedule, and actions that would be necessary to certify allied launch vehicles.
							
								(4)
 Any other matters the Secretary determines appropriate.  (c) Submission to Congress Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the plan required by subsection (a) and the assessments required by subsection (b).
						
							(d)
							Definitions
 In this section:  (1) The term allied launch vehicle means a launch vehicle of the government of a country that is an ally of the United States. The term does not include a launch vehicle of the Government of the Russian Federation, the Government of the People's Republic of China, the Government of the Islamic Republic of Iran, or the Government of the Democratic People’s Republic of Korea.
							
								(2)
 The term appropriate congressional committees means—  (A) the congressional defense committees; and
								
									(B)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
								
								(3)
 The term national security satellite means a satellite launched for national security purposes, including such a satellite launched by the Air Force, the Navy, or the National Reconnaissance Office, or any other element of the Department of Defense.
							
						1605.
						Analysis of alternatives for wide-band communications
 Section 1611 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1103) is amended by striking subsection (b) and inserting the following new subsections:
						
							
								(b)
								Scope
								
									(1)
									Study guidance
 In conducting the analysis of alternatives under subsection (a), the Secretary shall develop study guidance that requires such analysis to include the full range of military and commercial satellite communications capabilities, acquisition processes, and service delivery models.
								
									(2)
									Other considerations
 The Secretary shall ensure that—  (A) any cost assessments of military or commercial satellite communications systems included in the analysis of alternatives conducted under subsection (a) include detailed full life-cycle costs, as applicable, including with respect to—
										
											(i)
 military personnel, military construction, military infrastructure operation, maintenance costs, and ground and user terminal impacts; and
										
											(ii)
 any other costs regarding military or commercial satellite communications systems the Secretary determines appropriate; and
										
										(B)
 such analysis identifies any considerations relating to the use of military versus commercial systems.
									
								(c)
								Comptroller General report
								
									(1)
									Submission
 Upon completion of the analysis of alternatives conducted under subsection (a), the Secretary shall submit such analysis to the Comptroller General of the United States.
								
									(2)
									Report
 Not later than 120 days after the date on which the Comptroller General receives the analysis of alternatives under paragraph (1), the Comptroller General shall submit to the congressional defense committees a report containing—
									
										(A)
 a review of the analysis; and  (B) an assessment of the types of analyses the Secretary has conducted to understand the costs and benefits of the use of KA-band commercial satellite communications by the Department of Defense.
									
									(3)
									Matters included
 The report under paragraph (2) shall include the following:  (A) With respect to the review of the analysis of alternatives conducted under subsection (a)—
										
											(i)
 whether, and to what extent, the Secretary—  (I) conducted such analysis using best practices;
											
												(II)
 fully addressed the concerns of the acquisition, operational, and user communities; and  (III) complied with subsection (b); and
											
											(ii)
 a description of how the Secretary identified the requirements and assessed and addressed the cost, schedule, and risks posed for each alternative included in such analysis.
										
										(B)
 With respect to the assessment under paragraph (2)(B)—  (i) whether the Secretary has evaluated the use of KA-band commercial satellite communications, based on total cost, capabilities, and interoperability with existing or planned terminals; and
										
											(ii)
 such other matters as the Comptroller General considers appropriate.  (d) Briefings Not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2017, and semiannually thereafter until the date on which the analysis of alternatives conducted under subsection (a) is completed, the Secretary shall provide the Committees on Armed Services of the House of Representatives and the Senate (and any other congressional defense committee upon request) a briefing on such analysis.
							.
					
						1606.
						Modification of pilot program for acquisition of commercial satellite communication services
						
							(a)
							Implementation of goals
 Section 1605 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2208 note), as amended by section 1612 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1103), is further amended by adding at the end the following new subsection:
							
								
									(e)
									Implementation of goals
 In developing and carrying out the pilot program under subsection (a)(1), by not later than September 30, 2017, the Secretary shall take actions to begin the implementation of each goal specified in subsection (b).
								.
						
							(b)
							Limitation
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the headquarters operations of the Air Force Space Command, not more than 95 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees a plan to demonstrate that the pilot program under section 1605 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2208 note) will achieve order-of-magnitude improvements in satellite communications capability, as required by subsection (b)(5) of such section.
						
						1607.
						Space-based environmental monitoring
						
							(a)
							Roles of DOD and NOAA
							
								(1)
								Mechanisms
 The Secretary of Defense and the Administrator of the National Oceanic and Atmospheric Administration shall jointly establish mechanisms to collaborate and coordinate in defining the roles and responsibilities of the Department of Defense and the National Oceanic and Atmospheric Administration to—
								
									(A)
 carry out space-based environmental monitoring; and  (B) plan for future non-governmental space-based environmental monitoring capabilities, as appropriate.
								
								(2)
								Rule of Construction
 Nothing in paragraph (1) may be construed to authorize a joint satellite program of the Department of Defense and the National Oceanic and Atmospheric Administration.
							
							(b)
							Report
 Not later than 120 days after the date of the enactment of this Act, the Secretary and the Administrator shall jointly submit to the appropriate congressional committees a report on the mechanisms established under subsection (a)(1).
						
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees;
							
								(2)
 the Committee on Science, Space, and Technology of the House of Representatives; and  (3) the Committee on Commerce, Science, and Transportation of the Senate.
							
						1608.
						Prohibition on use of certain non-allied positioning, navigation, and timing systems
						
							(a)
							Prohibition
 During the period beginning not later than 60 days after the date of the enactment of this Act and ending on September 30, 2018, the Secretary of Defense shall ensure that the Armed Forces and each element of the Department of Defense do not use a non-allied positioning, navigation, and timing system or service provided by such a system.
						
							(b)
							Waiver
 The Secretary may waive the prohibition in subsection (a) if—  (1) the Secretary determines that the waiver is—
								
									(A)
 in the national security interest of the United States; and  (B) necessary to mitigate exigent operational concerns;
								
								(2)
 the Secretary notifies, in writing, the appropriate congressional committees of such waiver; and  (3) a period of 30 days has elapsed following the date of such notification.
							
							(c)
							Assessment
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence shall jointly submit to the appropriate congressional committees an assessment of the risks to national security and to the operations and plans of the Department of Defense from using a non-allied positioning, navigation, and timing system or service provided by such a system. Such assessment shall—
							
								(1)
 address risks regarding—  (A) espionage, counterintelligence, and targeting;
								
									(B)
 the use of the Global Positioning System by allies and partners of the United States and others; and
								
									(C)
 harmful interference to the Global Positioning System; and  (2) include any other matters the Secretary, the Chairman, and the Director determine appropriate.
							
							(d)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the congressional defense committees; and  (B) the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
								
								(2)
 The term non-allied positioning, navigation, and timing system means any of the following systems:  (A) The Beidou system.
								
									(B)
 The Glonass global navigation satellite system.  1609. Limitation of availability of funds for the Joint Space Operations Center Mission System None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for increment 3 of the Joint Space Operations Center Mission System may be obligated or expended until the date on which the Secretary of the Air Force, in coordination with the Commander of the United States Strategic Command, submits to the congressional defense committees a report on such increment, including—
						
							(1)
 an acquisition strategy and strategic plan for such increment that includes—  (A) the space battlement management, communication, and control capabilities, as of the date of the enactment of this Act;
							
								(B)
 the plan to develop and perform space battlement management, communication, and control capabilities in the future; and
							
								(C)
 the critical elements described in subparagraphs (A) and (B) that will require common software and hardware in other similar space battle management software and systems to promote a common operating environment and reduce acquisition costs and long-term maintenance requirements;
							
							(2)
 the warfighter requirements of such increment;  (3) the funding and schedule for such increment;
						
							(4)
 the strategy for use of commercially available capabilities, as appropriate, relating to such increment to rapidly address warfighter requirements, including the market research and evaluation of such commercial capabilities; and
						
							(5)
 the relationship of such increment with the other related activities and investments of the Department of Defense.
						
						1610.
						Limitations on availability of funds for the Global Positioning System Next Generation Operational
			 Control System
						
							(a)
							Limitation until certification
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Global Positioning System Next Generation Operational Control System (in this section referred to as OCX), not more than five percent may be obligated or expended for the current product development contract for the OCX, or for any other purpose in connection with the OCX, until the date on which the Secretary of Defense submits to Congress the certification on the OCX required pursuant to section 2433a(b) of title 10, United States Code, as a result of the determination not to terminate the procurement of the OCX.
						
							(b)
							Additional limitation until initial briefing
 In addition to the limitation in subsection (a), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the OCX, not more than 50 percent may be obligated or expended for the current product development contract for the OCX, or for any other purpose in connection with the OCX, unless—
							
								(1)
 the Secretary has submitted to Congress the certification described in subsection (a); and  (2) not earlier than January 15, 2017, the Secretary provides to the congressional defense committees a briefing on the OCX with respect to—
								
									(A)
 the status of the OCX program, including information on the risks, costs, and schedule, and technical information;
								
									(B)
 contingency plans and investments, and the status of such plans and investments;  (C) an assessment of the OCX by the Director of Operational Test and Evaluation; and
								
									(D)
 the total program cost that is validated by the Director of Cost Assessment and Program and a five-year budget that is based on an updated and rebaselined program cost.
								
							(c)
							Additional limitation until second briefing
 In addition to the limitations in subsection (a) and (b), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the OCX, not more than 75 percent may be obligated or expended for the current product development contract for the OCX, or for any other purpose in connection with the OCX, unless—
							
								(1)
 the Secretary has submitted to Congress the certification described in subsection (a);  (2) the Secretary has provided to the congressional defense committees the briefing under subsection (b)(2); and
							
								(3)
 not earlier than March 15, 2017, the Secretary provides to the congressional defense committees an update to such briefing.
							
							(d)
							Adjustment of briefing dates
 The Secretary may provide the briefing under subsection (b)(2) or subsection (c)(3), respectively, before the date specified by such subsection if the Secretary determines that providing such briefing before such date is necessary for the national security interests of the United States.
						
						1611.
						Availability of funds for certain secure voice conferencing capabilities
 Of the funds authorized to be appropriated or otherwise made available by the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) or the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) or otherwise made available for fiscal years 2015 or 2016 for research, development, test, and evaluation, Air Force, and available for obligation as of the date of the enactment of this Act, not more than $10,200,000 may be used to support the accomplishment by the Air Force of integration and associated critical testing and systems engineering activities for the Presidential and National Voice Conferencing program and the Advanced Extremely High Frequency Extended Data Rate, worldwide, secure, survivable voice conferencing capability for the President and national leaders, as described in the reprogramming action prior approval request submitted by the Under Secretary of Defense (Comptroller) to Congress on March 3, 2016.
					
						1612.
						Space-based infrared system and advanced extremely high frequency program
						
							(a)
							Limitation on development and acquisition of alternatives
							
								(1)
								Limitation
 Except as provided by paragraph (4), the Secretary of Defense may not develop or acquire an alternative to the space-based infrared system program of record or develop or acquire an alternative to the advanced extremely high frequency program of record until the date on which the Commander of the United States Strategic Command and the Director of the Space Security and Defense Program, in consultation with the Defense Intelligence Officer for Science and Technology of the Defense Intelligence Agency, jointly submit to the appropriate congressional committees the assessments described in paragraph (2) for the respective program.
							
								(2)
								Assessment
 The assessments described in this paragraph are—  (A) an assessment of the resilience and mission assurance of each alternative to the space-based infrared system being considered by the Secretary of the Air Force; and
								
									(B)
 an assessment of the resilience and mission assurance of each alternative to the advanced extremely high frequency program being considered by the Secretary of the Air Force.
								
								(3)
								Elements
 An assessment described in paragraph (2) shall include, with respect to each alternative to the space-based infrared system program of record and each alternative to the advanced extremely high frequency program of record being considered by the Secretary of the Air Force, the following:
								
									(A)
 The requirements for resilience and mission assurance.  (B) The criteria to measure such resilience and mission assurance.
								
									(C)
 How the alternative affects—  (i) deterrence and full spectrum warfighting;
									
										(ii)
 warfighter requirements and relative costs to include ground station and user terminals;  (iii) the potential order of battle of adversaries; and
									
										(iv)
 the required capabilities of the broader space security and defense enterprise.  (4) Exception The limitation in paragraph (1) shall not apply to efforts to examine and develop technology insertion opportunities for the space-based infrared system program of record or the satellite communications programs of record.
							
							(b)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means the following:  (1) With respect to the submission of the assessment described in subparagraph (A) of subsection (a)(2), the—
								
									(A)
 the congressional defense committees; and  (B) the Permanent Select Committee on Intelligence of the House of Representatives.
								
								(2)
 With respect to the submission of the assessment described in subparagraph (B) of subsection (a)(2), the congressional defense committees.
							
						1613.
						Pilot program on commercial weather data
						
							(a)
							In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a pilot program to assess the viability of commercial satellite weather data to support requirements of the Department of Defense.
						
							(b)
							Duration
 The Secretary may carry out the pilot program under subsection (a) for a period not exceeding one year.
						
							(c)
							Briefings
							
								(1)
								Interim briefing
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) demonstrating how the Secretary plans to implement the pilot program under subsection (a).
							
								(2)
								Final briefing
 Not later than 90 days after the pilot program under subsection (a) is completed, the Secretary shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) on the utility, cost, and other considerations regarding the purchase of commercial satellite weather data to support the requirements of the Department of Defense.
							
						1614.
						Plans on transfer of acquisition and funding authority of certain weather missions to National
			 Reconnaissance Office
						
							(a)
							Limitation
 Except as provided by subsection (c), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Air Force, for the weather satellite follow-on system, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the appropriate congressional committees the plan under subsection (b)(1).
						
							(b)
							Plans for transfer of authority
							
								(1)
								Air Force plan
 Except as provided by subsection (c), the Secretary of the Air Force shall develop a plan for the Air Force to transfer, beginning with fiscal year 2018, the acquisition authority and the funding authority for covered space-based environmental monitoring missions from the Air Force to the National Reconnaissance Office, including a description of the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.
							
								(2)
								NRO Plan
								
									(A)
 Except as provided by subsection (c), the Director of the National Reconnaissance Office shall develop a plan for the National Reconnaissance Office to address how to carry out covered space-based environmental monitoring missions. Such plan shall include—
									
										(I)
 a description of the related national security requirements for such missions;  (ii) a description of the appropriate manner to meet such requirements; and
									
										(iii)
 the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.
									
									(B)
 In developing the plan under subparagraph (A), the Director may conduct pre-acquisition activities, including with respect to requests for information, analyses of alternatives, study contracts, modeling and simulation, and other activities the Director determines necessary to develop such plan.
								
									(C)
 Except as provided by subsection (c), the Director shall submit to the appropriate congressional committees such plan by not later than July 1, 2017.
								
								(3)
								Independent cost estimate
 The Director of the Cost Assessment Improvement Group of the Office of the Director of National Intelligence, in coordination with the Director of Cost Assessment and Program Evaluation, shall certify to the appropriate congressional committees that the amounts of funds identified under paragraphs (1) and (2)(A)(iii) as being necessary to transfer are appropriate and include funding for positions and personnel to support program office costs.
							
							(c)
							Waiver based on report and certification of Air Force acquisition program
 The Secretary of the Air Force may waive the limitation in subsection (a) and the requirement to develop a plan under subsection (b)(1), and the Director of the National Reconnaissance Office may waive the requirement to develop a plan under subsection (b)(2), if the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Chairman of the Joint Chiefs of Staff jointly submit to the appropriate congressional committees a report by not later than July 1, 2017, that contains—
							
								(1)
 a certification that the Secretary of the Air Force is carrying out a formal acquisition program that has received Milestone A approval to address the cloud characterization and theater weather imagery requirements of the Department of Defense; and
							
								(2)
 an identification of the cost, schedule, requirements, and acquisition strategy of such acquisition program.
							
							(d)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the congressional defense committees; and  (B) the Permanent Select Committee on Intelligence of the House of Representatives the Select Committee on Intelligence of the Senate.
								
								(2)
 The term covered space-based environmental monitoring missions means the acquisition programs necessary to meet the national security requirements for cloud characterization and theater weather imagery.
							
								(3)
 The term Milestone A approval has the meaning given that term in section 2366a(d) of title 10, United States Code.  1615. Five-year plan for Joint Interagency Combined Space Operations Center  (a) Plan Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a plan for the Joint Interagency Combined Space Operations Center for the five-year period beginning on such date of enactment that includes—
							
								(1)
 a description of the roles, responsibilities, and objective of the Center;  (2) an estimate of funding during the period covered by the current future-years defense program under section 221 of title 10, United States Code, needed for the Center that includes a description of contributions from other Federal agencies;
							
								(3)
 an estimate of the personnel needed for the Center, listed by military personnel, civilian personnel, and contractor personnel, and the organization or commercial entity such personnel are representing;
							
								(4)
 a description of planned activities of the Center;  (5) a description of planned use of commercial capabilities by the Center, as appropriate;
							
								(6)
 a description of how the Center will complement and support the mission of the Joint Space Operations Center; and
							
								(7)
 a description of the command and control of the related operations of the Joint Interagency Combined Space Operations Center.
							
							(b)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							
						1616.
						Organization and management of national security space activities of the Department of Defense
						
							(a)
							Findings
 Congress finds the following:  (1) National security space capabilities are a vital element of the national defense of the United States.
							
								(2)
 The advantages of the United States in national security space are now threatened to an unprecedented degree by growing and serious counterspace capabilities of potential foreign adversaries, and the space advantages of the United States must be protected.
							
								(3)
 The Department of Defense has recognized the threat and has taken initial steps necessary to defend space, however the organization and management may not be strategically postured to fully address this changed domain of operations over the long term.
							
								(4)
 The defense of space is currently a priority for the leaders of the Department, however the space mission is managed within competing priorities of each of the Armed Forces.
							
								(5)
 Space elements provide critical capabilities to all of the Armed Forces in the joint fight, however the disparate activities throughout the Department have no single leader that is empowered to make decisions affecting the space forces of the Department.
							
							(b)
							Sense of Congress
 It is the sense of Congress that, to modernize and fully address the growing threat to the national security space advantage of the United States, the Secretary of Defense must evaluate the range of options and take further action to strengthen the leadership, management, and organization of the national security space activities of the Department of Defense, including with respect to—
							
								(1)
 unifying, integrating, and de-conflicting activities to provide for stronger prioritization, accountability, coherency, focus, strategy, and integration of the joint space program of the Department;
							
								(2)
 streamlining decision-making, limiting unnecessary bureaucracy, and empowering the appropriate level of authority, while enabling effective oversight;
							
								(3)
 maintaining the involvement of each of the Armed Forces and adapting the culture and improving the capabilities of the workforce to ensure the workforce has the appropriate training, experience, and tools to accomplish the mission; and
							
								(4)
 reviewing authorities and preparing for a conflict that could extend to space.  (c) Recommendations Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of the Office of Management and Budget shall each separately submit to the appropriate congressional committees recommendations to—
							
								(1)
 in accordance with subsection (b), strengthen the leadership, management, and organization of the Department of Defense with respect to the national security space activities of the Department; and
							
								(2)
 address the findings covered in the report of the Comptroller General of the United States numbered GAO–16–592R regarding space acquisition and oversight of the Department of Defense.
							
							(d)
							Appropriate congressional committees
 In this section, the term appropriate congressional committees means the following:  (1) The congressional defense committees.
							
								(2)
 The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							
						1617.
						Review of charter of Operationally Responsive Space Program Office
						
							(a)
							Review
 The Secretary of Defense shall conduct a review of charter of the Operationally Responsive Space Program Office established by section 2273a of title 10, United States Code (in this section referred to as the Office).
						
							(b)
							Elements
 The review under subsection (a) shall include the following:  (1) A review of the key operationally responsive space needs with respect to the warfighter and with respect to national security.
							
								(2)
 How the Office could fit into the broader resilience and space security strategy of the Department of Defense.
							
								(3)
 An assessment of the potential of the Office to focus on the reconstitution capabilities with small satellites using low-cost launch vehicles and existing infrastructure.
							
								(4)
 An assessment of the potential of the Office to leverage existing or planned commercial capabilities.
							
								(5)
 A review of the necessary workforce specialties and acquisition authorities of the Office.  (6) A review of the funding profile of the Office.
							
								(7)
 A review of the organizational placement and reporting structure of the Office.  (c) Report Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report containing the review under subsection (a), including any recommendations for legislative actions based on such review.
						
						1618.
						Backup and complementary positioning, navigation, and timing capabilities of Global Positioning
			 System
						
							(a)
							Study
							
								(1)
								In general
 The covered Secretaries shall jointly conduct a study to assess and identify the technology-neutral requirements to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure.
							
								(2)
								Report
 Not later than one year after the date of the enactment of this Act, the covered Secretaries shall submit to the appropriate congressional committees a report on the study under paragraph (1). Such report shall include—
								
									(A)
 with respect to the Department of each covered Secretary, the identification of the respective requirements to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure;
								
									(B)
 an analysis of alternatives to meet such requirements, including, at a minimum—  (i) an analysis of appropriate technology options;
									
										(ii)
 an analysis of the viability of a public-private partnership to establish a complementary positioning, navigation, and timing system; and
									
										(iii)
 an analysis of the viability of service level agreements to operate a complementary positioning, navigation, and timing system; and
									
									(C)
 a plan to meet such requirements that includes—  (i) for each such Department, the estimated costs, schedule, and system level technical considerations, including end user equipment and integration considerations; and
									
										(ii)
 identification of the appropriate resourcing for each such Department in accordance with the respective requirements of the Department, including domestic or international requirements.
									
							(b)
							Single designated official
 Each covered Secretary shall designate a single senior official of the Department of the Secretary to act as the primary representative of such Department for purposes of conducting the study under subsection (a)(1).
						
							(c)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the congressional defense committees;  (B) the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Homeland Security of the House of Representatives; and
								
									(C)
 the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate.
								
								(2)
 The term covered Secretaries means the Secretary of Defense, the Secretary of Transportation, and the Secretary of Homeland Security.
							
						1619.
						Report on use of spacecraft assets of the space-based infrared system wide-field-of-view program
						
							(a)
							Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the advisability and feasibility of using available spacecraft assets of the space-based infrared system wide-field-of-view program to satisfy other mission requirements of the Department of Defense or the intelligence community.
						
							(b)
							Matters covered
 The report required by subsection (a) shall include, at a minimum, the following:  (1) An evaluation of using the space-based infrared system wide-field-of-view spacecraft bus for other urgent national security space priorities.
							
								(2)
 An evaluation of the cost and schedule impact, if any, to the space-based infrared system wide-field-of-view program if the spacecraft bus is used for another purpose.
							
							(c)
							Form
 The report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary to protect the national security interests of the United States.
						
							(d)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							
						1620.
						Provision of certain information to Government Accountability Office by National Reconnaissance
			 Office
						
							(a)
							In general
 The Director of the National Reconnaissance Office shall provide to the Comptroller General of the United States, in a timely manner, access to the cost, schedule, and performance information the Comptroller General requires to conduct assessments, as required by any of the appropriate congressional committees, of programs of the National Reconnaissance Office.
						
							(b)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
							
						1621.
						Cost-benefit analysis of commercial use of excess ballistic missile solid rocket motors
						
							(a)
							In general
 The Comptroller General of the United States shall conduct an analysis of the costs and benefits of allowing the use of solid rocket motors from missiles described in section 50134(c) of title 51, United States Code, for commercial space launch purposes. Such analysis shall include an evaluation of the effect, if any, of allowing such use on national security, the Department of Defense, the solid rocket motor industrial base, the commercial space launch market, and any other areas the Comptroller General considers appropriate.
						
							(b)
							Briefings
							
								(1)
								Interim briefing
 Not later than March 15, 2017, the Comptroller General shall provide to the appropriate congressional committees an interim briefing on the analysis under subsection (a).
							
								(2)
								Final briefing
 Not later than 180 days after the date of the enactment of this Act, the Comptroller General shall provide to the appropriate congressional committees a final briefing on the analysis under subsection (a).
							
								(3)
								Appropriate congressional committees defined
 In this subsection, the term appropriate congressional committees means the following:  (A) The congressional defense committees.
								
									(B)
 The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
								
						1622.
						Independent assessment of Global Positioning System Next Generation Operational Control System
						
							(a)
							In general
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an arrangement with a federally funded research and development center, or other appropriate independent entity, to assess the acquisition strategy of the Air Force for the Global Positioning System Next Generation Operational Control System (in this section referred to as OCX).
						
							(b)
							Elements
 The assessment required by subsection (a) shall include the following:  (1) An assessment of the ability of the Air Force to complete blocks zero through two of the OCX operating system on a schedule necessary to transition the OCX to full operation.
							
								(2)
 An estimate of the cost of completing blocks zero through two on the schedule described in paragraph (1), taking into account—
								
									(A)
 the rate of software defects;  (B) earned value management; and
								
									(C)
 information assurance requirements.  (3) An assessment of the ability of the Air Force to implement contingency plans for sustaining the Global Positioning System constellation to mitigate the effects of delays to the implementation of the OCX and to alleviate challenges with respect to the operations and checkout of the Global Positioning System III satellites.
							
								(4)
 An assessment of any risks to the viability and required availability of the Global Positioning System constellation associated with efforts to complete blocks zero through two as described in paragraph (1) or the contingency plans described in paragraph (3).
							
								(5)
 An assessment of whether there are well-defined methods for terminating the OCX program (including an analysis of the ability of alternative systems to satisfy the requirements of the Department of Defense), in the event of the inability of the Air Force to successfully complete blocks zero through two or other requirements for the OCX while ensuring that the Global Positioning System constellation meets requirements for the availability of that System.
							
								(6)
 Any other matters the entity conducting the assessment determines appropriate.  (c) Submission Not later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the results of the assessment required by subsection (a).
						
					B
					Defense Intelligence and Intelligence-Related Activities
					
						1631.
						Report on United States Central Command Intelligence Fusion Center
						
							(a)
							Report on procedures
 Not later than March 1, 2017, the Commander of the United States Central Command shall submit to the appropriate congressional committees a report on the steps taken by the Commander to formalize and disseminate procedures for establishing, staffing, and operating the Intelligence Fusion Center of the United States Central Command.
						
							(b)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Permanent Select Committee on Intelligence of the House of Representatives.  1632. Prohibition on availability of funds for certain relocation activities for NATO Intelligence Fusion Cell  (a) Prohibition None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for operation and maintenance may be obligated or expended for the procurement of fit-out supplies and equipment to support the relocation of the NATO Intelligence Fusion Cell from Royal Air Force Molesworth, United Kingdom, to Royal Air Force Croughton, United Kingdom.
						
							(b)
							Report
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the NATO Intelligence Fusion Cell that outlines—
							
								(1)
 the current facility and support requirements and associated costs, including any adjustments of such requirements and costs, for the NATO Intelligence Fusion Cell to be located and operationally viable at Royal Air Force Croughton; and
							
								(2)
 the operational requirements of, and costs associated with, any operations of the United States collocated with the NATO Intelligence Fusion Cell.
							
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							
						1633.
						Survey and review of Defense Intelligence Enterprise
						
							(a)
							Survey and review
							
								(1)
								In general
 Not later than 120 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall—
								
									(A)
 review the organization, resources, and processes of the Defense Intelligence Enterprise, including the defense intelligence agencies and intelligence elements of the combatant commands and military departments, to assess the capabilities and capacity of such Enterprise, along with the intelligence community, to meet present and future defense intelligence requirements; and
								
									(B)
 conduct a survey of each geographic combatant command to assess—  (i) the current state of intelligence support to military operations;
									
										(ii)
 the prioritization and allocation of intelligence resources within each combatant command; and  (iii) whether intelligence resources are balanced between support to theater commanders and support to operational commanders.
									
								(2)
								Elements
 The review and survey required by paragraph (1) shall include the following:  (A) A comprehensive assessment of the Defense Intelligence Enterprise and whether such Enterprise—
									
										(i)
 is organized and has resources to meet current and future defense intelligence requirements;  (ii) is balancing resources appropriately between operational and strategic defense intelligence requirements;
									
										(iii)
 is responding with sufficient agility to emerging or unexpected requirements; and  (iv) is sufficiently integrated with combatant commands, subordinate commands, and joint task forces.
									
									(B)
 With respect to each geographic combatant command surveyed—  (i) information on the total intelligence workforce assigned to the combatant command, including civilians, military, and contract personnel;
									
										(ii)
 detailed information on the allocation of intelligence resources to meet combatant commander priorities;
									
										(iii)
 detailed information on the intelligence priorities of the commander of the combatant command and intelligence resources allocated to each priority; and
									
										(iv)
 detailed information on the intelligence resources, including personnel and assets, dedicated to each of the following:
										
											(I)
 Direct support to the combatant commander.  (II) Contingency planning.
										
											(III)
 Ongoing operations.  (IV) Crisis response.
										
							(b)
							Report
							
								(1)
								Submission
 Not later than 270 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees and the Under Secretary of Defense for Intelligence a report on the findings of the Chairman with respect to the review and survey required by subsection (a)(1).
							
								(2)
								Content
 The report required by paragraph (1) shall include—  (A) a detailed analysis of how each combatant command uses the intelligence resources available to such command; and
								
									(B)
 the recommendations of the Chairman, if any, to improve the Defense Intelligence Enterprise to fulfill operational military requirements.
								
							(c)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the congressional defense committees; and  (B) the Permanent Select Committee on Intelligence of the House of Representatives.
								
								(2)
 The term Defense Intelligence Enterprise means the organizations, infrastructure, and measures, including policies, processes, procedures, and products, of the intelligence, counterintelligence, and security components of each of the following:
								
									(A)
 The Department of Defense.  (B) The Joint Staff.
								
									(C)
 The combatant commands.  (D) The military departments.
								
									(E)
 Other elements of the Department of Defense that perform national intelligence, defense intelligence, intelligence-related, counterintelligence, or security functions.
								
					C
					Cyberspace-Related Matters
					
						1641.
						Special emergency procurement authority to facilitate the defense against or recovery from a cyber
			 attack
 Section 1903(a)(2) of title 41, United States Code, is amended by inserting cyber, before nuclear,.  1642. Limitation on termination of dual-hat arrangement for Commander of the United States Cyber Command  (a) Limitation on termination of dual-hat arrangement The Secretary of Defense may not terminate the dual-hat arrangement until the date on which the Secretary and the Chairman of the Joint Chiefs of Staff jointly certify to the appropriate committees of Congress that—
							
								(1)
 the Secretary and the Chairman carried out the assessment under subsection (b);  (2) each of the conditions described in paragraph (2)(C) of such subsection has been met; and
							
								(3)
 termination of the dual-hat arrangement will not pose risks to the military effectiveness of the United States Cyber Command that are unacceptable to the national security interests of the United States.
							
							(b)
							Assessment
							
								(1)
								In general
 The Secretary and the Chairman shall jointly assess the military and intelligence necessity and benefit of the dual-hat arrangement.
							
								(2)
								Elements
 The assessment under paragraph (1) shall include the following elements:  (A) An evaluation of the operational dependence of the United States Cyber Command on the National Security Agency.
								
									(B)
 An evaluation of the ability of the United States Cyber Command and the National Security Agency to carry out their respective roles and responsibilities independently.
								
									(C)
 A determination of whether the following conditions have been met:  (i) Robust operational infrastructure has been deployed that is sufficient to meet the unique cyber mission needs of the United States Cyber Command and the National Security Agency, respectively.
									
										(ii)
 Robust command and control systems and processes have been established for planning, deconflicting, and executing military cyber operations.
									
										(iii)
 The tools and weapons used in cyber operations are sufficient for achieving required effects.  (iv) Capabilities have been established to enable intelligence collection and operational preparation of the environment for cyber operations.
									
										(v)
 Capabilities have been established to train cyber operations personnel, test cyber capabilities, and rehearse cyber missions.
									
										(vi)
 The cyber mission force has achieved full operational capability.  (c) Definitions In this section:
							
								(1)
								Appropriate committees of Congress
 The term appropriate committees of Congress means—  (A) the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
								
									(B)
 the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
								
								(2)
								Dual-hat arrangement
 The term dual-hat arrangement means the arrangement under which the Commander of the United States Cyber Command also serves as the Director of the National Security Agency.
							
						1643.
						Cyber mission forces matters
						
							(a)
							Actions pending full implementation of plan for cyber mission force positions
 Until the Secretary of Defense completes implementation of the authority in subsection (a) of section 1599f of title 10, United States Code, for United States Cyber Command workforce positions in accordance with the implementation plan required by subsection (d) of such section, the Secretary shall do each of the following:
							
								(1)
 Notwithstanding sections 3309 through 3318 of title 5, United States Code, provide for and implement an interagency transfer agreement between excepted service position systems and competitive service position systems in military departments and Defense Agencies concerned to satisfy the requirements for cyber workforce positions from among a mix of employees in the excepted service and the competitive service in such military departments and Defense Agencies.
							
								(2)
 Implement in the defense civilian cyber personnel system a classification system commonly known as a Rank-in-person classification system similar to such classification system used by the National Security Agency as of the date of the enactment of this Act.
							
								(3)
 Approve direct hiring authority for cyber workforce positions up to the GG or GS–15 level in accordance with the criteria in section 3304 of title 5, United States Code.
							
								(4)
 Notwithstanding section 5333 of title 5, United States Code, authorize officials conducting hiring in the competitive service for cyber workforce positions to set starting salaries at up to a step-five level with no justification and at up to a step-ten level with justification that meets published guidelines applicable to the excepted service.
							
							(b)
							Other matters
 The Principal Cyber Advisor, acting through the cross-functional team established by section 932(c)(3) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) and in consultation with the Commander of the United States Cyber Command, shall supervise—
							
								(1)
 the development of training standards for computer network operations tool developers for military, civilian, and contractor personnel supporting the cyber mission forces;
							
								(2)
 the rapid enhancement of capacity to train personnel to those standards to meet the needs of the cyber mission forces for tool development; and
							
								(3)
 actions necessary to ensure timely completion of personnel security investigations and adjudications of security clearances for tool development personnel.
							
						1644.
						Requirement to enter into agreements relating to use of cyber opposition forces
						
							(a)
							Requirement for agreements
 Not later than September 30, 2017, the Secretary of Defense shall ensure that each commander of a combatant command establishes appropriate agreements with the Secretary relating to the use of cyber opposition forces. Each agreement shall require the command—
							
								(1)
 to support a high state of mission readiness in the command through the use of one or more cyber opposition forces in continuous exercises and other training activities as considered appropriate by the commander of the command; and
							
								(2)
 in conducting such exercises and training activities, meet the standard required under subsection (b).
							
							(b)
							Joint standard for cyber opposition forces
 Not later than March 31, 2017, the Secretary of Defense shall issue a joint training and certification standard for use by all cyber opposition forces within the Department of Defense.
						
							(c)
							Joint standard for protection of control systems
 Not later than June 30, 2017, the Secretary of Defense shall issue a joint training and certification standard for the protection of control systems for use by all cyber operations forces within the Department of Defense. Such standard shall—
							
								(1)
 provide for applied training and exercise capabilities; and  (2) use expertise and capabilities from other departments and agencies of the Federal Government, as appropriate.
							
							(d)
							Briefing required
 Not later than September 30, 2017, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing that includes—
							
								(1)
 a list of each combatant command that has established an agreement under subsection (a);  (2) with respect to each such agreement—
								
									(A)
 special conditions in the agreement placed on any cyber opposition force used by the command;  (B) the process for making decisions about deconfliction and risk mitigation of cyber opposition force activities in continuous exercises and training;
								
									(C)
 identification of cyber opposition forces trained and certified to operate at the joint standard, as issued under subsection (b);
								
									(D)
 identification of the annual exercises that will include participation of the cyber opposition forces; and
								
									(E)
 identification of any shortfalls in resources that may prevent annual exercises using cyber opposition forces; and
								
								(3)
 any other matters the Secretary of Defense considers appropriate.  1645. Cyber protection support for Department of Defense personnel in positions highly vulnerable to cyber attack  (a) Authority to provide cyber protection support  (1) In general Subject to a determination by the Secretary of Defense, the Secretary may provide cyber protection support for the personal technology devices of the personnel described in paragraph (2).
							
								(2)
								At-risk personnel
 The personnel described in this paragraph are personnel of the Department of Defense—  (A) who the Secretary determines to be highly vulnerable to cyber attacks and hostile information collection activities because of the positions occupied by such personnel in the Department; and
								
									(B)
 whose personal technology devices are highly vulnerable to cyber attacks and hostile information collection activities.
								
							(b)
							Nature of cyber protection support
 Subject to the availability of resources, the cyber protection support provided to personnel under subsection (a) may include training, advice, assistance, and other services relating to cyber attacks and hostile information collection activities.
						
							(c)
							Limitation on support
 Nothing in this section shall be construed—  (1) to encourage personnel of the Department of Defense to use personal technology devices for official business; or
							
								(2)
 to authorize cyber protection support for senior Department personnel using personal devices and networks in an official capacity.
							
							(d)
							Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the provision of cyber protection support under subsection (a). The report shall include—
							
								(1)
 a description of the methodology used to make the determination under subsection (a)(2); and  (2) guidance for the use of cyber protection support and tracking of support requests for personnel receiving cyber protection support under subsection (a).
							
							(e)
							Personal technology devices defined
 In this section, the term personal technology devices means technology devices used by Department of Defense personnel outside of the scope of their employment with the Department and includes networks to which such devices connect.
						
						1646.
						Limitation on full deployment of joint regional security stacks
						
							(a)
							Limitation
 The Secretary of a military department or the head of a Defense Agency may not declare that such department or Defense Agency has achieved full operational capability for the deployment of joint regional security stacks until the date on which—
							
								(1)
 the department or Defense Agency concerned completes operational test and evaluation activities to determine the effectiveness, suitability, and survivability of the joint regional security stacks system of such department or Defense Agency; and
							
								(2)
 written certification that such testing and evaluation activities have been completed is provided to the Secretary of such department or the head of such Defense Agency by the appropriate operational test and evaluation organization of such department or Defense Agency.
							
							(b)
							Waiver
							
								(1)
								In general
 The Secretary of a military department or the head of a Defense Agency may waive the requirements of subsection (a) if a certification described in paragraph (2) is provided to the Secretary of Defense, and signed by—
								
									(A)
 the Secretary of the military department or the head of the Defense Agency concerned;  (B) the Director of Operational Test and Evaluation for the Department of Defense; and
								
									(C)
 the Chief Information Officer of the Department of Defense.  (2) Certification A certification described in this subsection is a written certification that—
								
									(A)
 the testing and evaluation activities required under subsection (a) are unnecessary, accompanied by an explanation of the reasons such activities are unnecessary;
								
									(B)
 the effectiveness, suitability, and survivability of the joint regional security stacks system of the military department or Defense Agency concerned has been demonstrated by methods other than the testing and evaluation activities required under subsection (a), accompanied by supporting data; or
								
									(C)
 national security needs justify full deployment of the joint regional security stacks system of the military department or Defense Agency concerned before the test and evaluation activities required under subsection (a) can be completed, accompanied by an explanation of such justification and a risk management plan.
								
						1647.
						Advisory committee on industrial security and industrial base policy
						
							(a)
							Advisory committee
 Not later than April 30, 2017, the Secretary of Defense shall establish an advisory committee (referred to in this section as the Committee) to review, assess, and make recommendations with respect to industrial security and industrial base policy.
						
							(b)
							Duties
 The Committee shall—  (1) review and assess—
								
									(A)
 the national industrial security program for cleared facilities and the protection of the information and networking systems of cleared defense contractors;
								
									(B)
 policies and practices relating to physical security and installation access at installations of the Department of Defense;
								
									(C)
 information security and cyber defense policies, practices, and reporting relating to the unclassified information and networking systems of defense contractors;
								
									(D)
 policies, practices, regulations, and reporting relating to industrial base issues; and  (E) any other matters the Secretary determines to be appropriate; and
								
								(2)
 make recommendations to the Secretary based on such review and assessment.  (c) Members The Committee shall be composed of 10 members appointed by the Secretary of Defense of which five members shall be representatives of non-governmental entities and five members shall be representatives of departments or agencies of the Federal Government.
						
							(d)
							Meetings
 The Committee shall meet not less often than once annually until the date on which the Committee terminates under subsection (e).
						
							(e)
							Termination
 The Committee shall terminate on September 30, 2022.  1648. Change in name of National Defense University’s Information Resources Management College to College of Information and Cyberspace  (a) In general Section 2165(b)(5) of title 10, United States Code, is amended by striking Information Resources Management College and inserting College of Information and Cyberspace.
						
							(b)
							References
 Any reference in any law, regulation, document, record, or other paper of the United States to the Information Resources Management College shall be considered to be a reference to the College of Information and Cyberspace.
						
						1649.
						Evaluation of cyber vulnerabilities of F–35 aircraft and support systems
						
							(a)
							Evaluation and report
							
								(1)
								Evaluation
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall complete an evaluation of the cyber vulnerabilities of the F–35 aircraft and the support systems of the aircraft under section 1647(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118).
							
								(2)
								Report
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the evaluation completed under paragraph (1) that includes—
								
									(A)
 the findings of the Secretary with respect to the evaluation;  (B) identification of any major information assurance deficiencies relating to the F–35 aircraft or the support systems of the aircraft (including the autonomic logistics information system); and
								
									(C)
 a cyber vulnerability mitigation strategy for F–35 aircraft and the support systems of the aircraft.
								
								(3)
								Waiver prohibited
 Notwithstanding section 1647(a)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118), the Secretary may not waive the requirements of paragraphs (1) and (2).
							
							(b)
							Tools and solutions for assessing and mitigating cyber vulnerabilities
 Section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1118) is amended—
							
								(1)
 by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  (2) by inserting after subsection (c) the following new subsection:
								
									
										(d)
										Tools and solutions for assessing and mitigating cyber vulnerabilities
 In addition to carrying out the evaluation of cyber vulnerabilities of major weapon systems of the Department under this section, the Secretary may—
										
											(1)
 develop tools to improve the detection and evaluation of cyber vulnerabilities;  (2) conduct non-recurring engineering for the design of solutions to mitigate cyber vulnerabilities; and
										
											(3)
 establish Department-wide information repositories to share findings relating to the evaluation and mitigation of cyber vulnerabilities.
										.
							
						1650.
						Evaluation of cyber vulnerabilities of Department of Defense critical infrastructure
						
							(a)
							Plan for evaluation
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a plan for the evaluation of the cyber vulnerabilities of the critical infrastructure of the Department of Defense.
							
								(2)
								Elements
 The plan under paragraph (1) shall include—  (A) an identification of each of the military installations to be evaluated; and
								
									(B)
 an estimate of the cost of the evaluation.  (3) Priority in evaluation The plan under paragraph (1) shall prioritize the evaluation of military installations based on the criticality of the infrastructure supporting such installations, as determined by the Chairman of the Joint Chiefs of Staff based on an assessment of—
								
									(A)
 the Armed Forces stationed at such military installations; and  (B) threats to such military installations.
								
								(4)
								Integration with other efforts
 The plan under paragraph (1) shall build upon other efforts of Department of Defense relating to the identification and mitigation of cyber vulnerabilities of major weapon systems and critical infrastructure of the Department and shall not duplicate such efforts.
							
							(b)
							Pilot program
							
								(1)
								In general
 Not later than 30 days after the date on which the Secretary submits the plan under subsection (a), the Secretary, acting through a covered research laboratory, shall initiate a pilot program under which the Secretary shall assess the feasibility and advisability of applying new, innovative methodologies or engineering approaches—
								
									(A)
 to improve the defense of control systems against cyber attacks;  (B) to increase the resilience of military installations against cybersecurity threats;
								
									(C)
 to prevent or mitigate the potential for high-consequence cyber attacks; and  (D) to inform future requirements for the development of such control systems.
								
								(2)
								Locations
 The Secretary shall carry out the pilot program under paragraph (1) at not fewer than two military installations selected by the Secretary from among military installations that support the most critical mission-essential functions of the Department of Defense as identified in the plan under subsection (a).
							
								(3)
								Tools
 In carrying out the pilot program under paragraph (1), the Secretary may use tools and solutions developed under subsection (e).
							
								(4)
								Report
 Not later than December 31, 2019, the Secretary shall submit to the congressional defense committees a final report on the pilot program that includes—
								
									(A)
 a description of the activities carried out under the pilot program at each military installation concerned;
								
									(B)
 an assessment of the value of the methodologies or tools applied during the pilot program in increasing the resilience of military installations against cybersecurity threats;
								
									(C)
 recommendations for administrative or legislative actions to improve the ability of the Department to employ methodologies and tools for reducing cyber vulnerabilities in other activities of the Department of Defense; and
								
									(D)
 recommendations for including such methodologies or tools as requirements for relevant activities, including technical requirements for systems or military construction projects.
								
								(5)
								Termination
 The authority of the Secretary to carry out the pilot program under this subsection shall terminate on September 30, 2019.
							
							(c)
							Evaluation
							
								(1)
								In general
 Not later than December 31, 2020, the Secretary shall complete an evaluation of the cyber vulnerabilities of the critical infrastructure of the Department of Defense in accordance with the plan under subsection (a).
							
								(2)
								Risk mitigation strategies
 The Secretary shall develop strategies for mitigating the risks of cyber vulnerabilities identified in the course of the evaluation under paragraph (1).
							
							(d)
							Status on progress
 The Secretary shall include in each quarterly cyber operations briefing submitted to Congress under section 484 of title 10, United States Code, a summary of any activities carried out as part of—
							
								(1)
 the pilot program under subsection (b); or  (2) the evaluation under subsection (c).
							
							(e)
							Tools and solutions
 The Secretary may—  (1) develop tools that improve assessments of cyber vulnerabilities of Department of Defense critical infrastructure;
							
								(2)
 conduct non-recurring engineering for the design of mitigation solutions for such vulnerabilities; and
							
								(3)
 establish Department-wide information repositories to share findings relating to such assessments and to share such mitigation solutions.
							
							(f)
							Definitions
 In this section:  (1) Critical infrastructure of the Department of Defense The term critical infrastructure of the Department of Defense means any asset of the Department of Defense of such extraordinary importance to the functioning of the Department and the operation of the Armed Forces that the incapacitation or destruction of such asset by a cyber attack would have a debilitating effect on the ability of the Department to fulfill its missions.
							
								(2)
								Covered research laboratory
 The term covered research laboratory means—  (A) a research laboratory of the Department of Defense; or
								
									(B)
 a research laboratory of the Department of Energy approved by the Secretary of Energy to carry out the pilot program under subsection (b).
								
						1651.
						Strategy to incorporate Army reserve component cyber protection teams into Department of Defense
			 cyber mission force
						
							(a)
							Strategy required
 Not later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on a strategy for incorporating reserve component cyber protection teams into the cyber mission force of the Department of Defense.
						
							(b)
							Elements of strategy
 The strategy required by subsection (a) shall include, at minimum, the following:  (1) A timeline for incorporating reserve component cyber protection teams into the cyber mission force of the Department of Defense, including a timeline for the appropriate training of such teams.
							
								(2)
 Identification of the specific reserve component cyber protection teams to be incorporated into the cyber mission force of the Department of Defense.
							
								(3)
 An assessment of how the incorporation of reserve component cyber protection teams into the cyber mission force of the Department of Defense might be used to enhance readiness through improved individual and collective training capabilities.
							
								(4)
 A status report on the progress of the Army in issuing additional guidance that clarifies how reserve component cyber protection teams of the Army National Guard can support State and civil operations in National Guard status under title 32, United States Code.
							
								(5)
 Other matters as considered appropriate by the Secretary of the Army.  (c) Reserve component cyber protection teams defined In this section, the term reserve component cyber protection teams means cyber protection teams of—
							
								(1)
 the Army National Guard; and  (2) the other reserve components of the Army.
							
						1652.
						Strategic Plan for the Defense Information Systems Agency
						
							(a)
							Strategic plan required
 Not later than 180 days after the date of the enactment of this Act and not less often than once every 2 fiscal years thereafter until September 30, 2022, the Director of the Defense Information Systems Agency, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Chief Information Officer of the Department of Defense, shall develop or update, as appropriate, a strategic plan for the Agency that includes—
							
								(1)
 a comprehensive review of the requirements and mission of the Agency with respect to research, development, test, and evaluation; and
							
								(2)
 an assessment of the adequacy of the activities, facilities, workforce, and resources of the Agency in meeting such requirements and fulfilling such mission.
							
							(b)
							Covered period
 Each strategic plan under subsection (a) shall cover the period of five fiscal years beginning with the fiscal year in which the plan is developed or updated.
						
							(c)
							Elements
 Each strategic plan under subsection (a) shall include the following elements:  (1) A statement of the mission of the Defense Information Systems Agency that—
								
									(A)
 addresses the critical operations and functions carried out by the Agency; and  (B) includes an assessment of projected changes to such operations and functions for the period covered by the plan.
								
								(2)
 An assessment of the personnel, facilities, and research, development, test, and evaluation requirements of the Department of Defense that are needed to support the operations of the Agency for the period covered by the plan.
							
								(3)
 An identification of performance metrics for measuring the successful achievement of objectives for the period covered by the plan.
							
								(4)
 An assessment of the programs and plans of the Agency with respect to research, development, test, and evaluation, including the projected resources, personnel, and supporting infrastructure needed to carry out such programs and plans.
							
								(5)
 An assessment of the facilities and resources of the Agency that are used for research, development, test, and evaluation activities.
							
								(6)
 A description of the plans and business case analyses supporting any significant modifications to the facilities, workforce, and resources of the Agency (including any modifications involving the expansion, divestment, consolidation, or curtailment of activities) that are proposed, projected, or recommended by the Director.
							
								(7)
 Any other matters determined to be appropriate by the Director.  1653. Plan for information security continuous monitoring capability and comply-to-connect policy; limitation on software licensing  (a) Information security monitoring plan and policy  (1) Plan and policy The Chief Information Officer of the Department of Defense and the Commander of the United States Cyber Command shall jointly develop—
								
									(A)
 a plan for a modernized, Department-wide automated information security continuous monitoring capability that includes—
									
										(i)
 a proposed information security architecture for the capability;  (ii) a concept of operations for the capability; and
									
										(iii)
 requirements with respect to the functionality and interoperability of the tools, sensors, systems, processes, and other components of the continuous monitoring capability; and
									
									(B)
 a comply-to-connect policy that requires systems to automatically comply with the configurations of the networks of the Department as a condition of connecting to such networks.
								
								(2)
								Consultation
 In developing the plan and policy under paragraph (1), the Chief Information Officer and the Commander shall consult with the Principal Cyber Advisor to the Secretary of Defense.
							
								(3)
								Implementation
 The Chief Information Officer and the Commander shall each issue such directives as they each consider appropriate to ensure compliance with the plan and policy developed under paragraph (1).
							
								(4)
								Inclusion in budget materials
 The Secretary of Defense shall include funding and program plans relating to the plan and policy under paragraph (1) in the budget materials submitted by the Secretary in support of the budget of the President for fiscal year 2019 (as submitted to Congress under section 1105(a) of title 31, United States Code).
							
								(5)
								Integration with other capabilities
 The Chief Information Officer and the Commander shall ensure that information generated through automated and automation-assisted processes for continuous monitoring, asset management, and comply-to-connect policies and processes shall be accessible and usable in machine-readable form to appropriate cyber protection teams and computer network defense service providers.
							
								(6)
								Software license compliance matters
 The plan and policy required by paragraph (1) shall comply with the software license inventory requirements of the plan issued pursuant to section 937 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2223 note) and updated pursuant to section 935 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2223 note).
							
							(b)
							Limitation on future software licensing
							
								(1)
								In general
 Subject to paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any fiscal year thereafter for the Department of Defense may be obligated or expended on a contract for a software license with a cost of more than $5,000,000 in a fiscal year unless the Department is able, through automated means—
								
									(A)
 to count the number of such licenses in use; and  (B) to determine the security status of each instance of use of the software licensed.
								
								(2)
								Effective date
 Paragraph (1) shall apply—  (A) beginning on January 1, 2018, with respect to any contract entered into by the Secretary of Defense on or after such date for the licensing of software; and
								
									(B)
 beginning on January 1, 2020, with respect to any contract entered into by the Secretary for the licensing of software that was in effect on December 31, 2017.
								
						1654.
						Reports on deterrence of adversaries in cyberspace
						
							(a)
							Report of the Secretary of Defense
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall submit to the President and the congressional defense committees a report on the military and nonmilitary options available to the United States for deterring and responding to imminent threats in cyberspace and malicious cyber activities carried out against the United States by foreign governments and terrorist organizations.
							
								(2)
								Elements
 The report under paragraph (1) shall include the following:  (A) A description of the military and nonmilitary options described in paragraph (1), including citations to relevant provisions of law, regulation, or directives or other policy documents of the Federal Government.
								
									(B)
 Descriptions of relevant authorities, rules of engagement, command and control structures, and response plans relating to such options, including—
									
										(i)
 authorities that have been delegated by the President to the Secretary of Defense for the conduct of cyber operations;
									
										(ii)
 operational authorities delegated by the Secretary to the Commander of the United States Cyber Command for military cyber operations;
									
										(iii)
 identification of how the law of war applies to cyber operations of the Department of Defense;  (iv) an assessment of the effectiveness of each such option; and
									
										(v)
 an integrated priorities list for cyber deterrence capabilities of the Department of Defense that identifies, at a minimum, high priority capability needs prioritized by armed force, function, risk areas, and long-term strategic planning issues.
									
							(b)
							Report of the President
							
								(1)
								In general
 Not later than 180 days after the date on which the Secretary of Defense submits the report under subsection (a), the President shall submit to the congressional defense committees a report describing the types of actions carried out in cyberspace against the United States that may warrant a military response.
							
								(2)
								Elements
 The report under paragraph (1) shall include the following:  (A) Discussion of the types of actions carried out in cyberspace that may warrant a military response or operation.
								
									(B)
 A description of the role of the military in responding to acts of aggression in cyberspace against the United States.
								
									(C)
 A description of the circumstances required for a military response to a cyber attack against the United States.
								
									(D)
 A plan for articulating a declaratory policy on the use of cyber weapons by the United States.  1655. Sense of Congress on cyber resiliency of the networks and communications systems of the National Guard It is the sense of Congress that, to the greatest extent practicable, the National Guard should continuously seek ways to improve, expand, and provide resources for its communications and networking systems to enhance the performance and resilience of such systems in the face of cyber attacks, disruptions, and other threats.
					
					D
					Nuclear Forces
					
						1661.
						Improvements to Council on Oversight of National Leadership Command, Control, and Communications
			 System
						
							(a)
							Responsibilities
 Subsection (d) of section 171a of title 10, United States Code, is amended—  (1) in paragraph (1), by inserting before the period the following: , and including with respect to the integrated tactical warning and attack assessment systems, processes, and enablers, and continuity of the governmental functions of the Department of Defense; and
							
								(2)
 in paragraph (2)(C), by inserting before the period the following: (including space system architectures and associated user terminals and ground segments).  (b) Ensuring capabilities Such section is further amended—
							
								(1)
 by redesignating subsection (i) as subsection (k); and  (2) by inserting after subsection (h) the following new subsections:
								
									
										(i)
										Reports on space architecture development
										(1)
 Not less than 90 days before each of the dates on which a system described in paragraph (2) achieves Milestone A or Milestone B approval, the Under Secretary of Defense for Acquisitions, Technology, and Logistics shall submit to the congressional defense committees a report prepared by the Council detailing the implications of any changes to the architecture of such a system with respect to the systems, capabilities, and programs covered under subsection (d).
										
											(2)
 A system described in this paragraph is any of the following:  (A) Advanced extremely high frequency satellites.
											
												(B)
 The space-based infrared system.  (C) The integrated tactical warning and attack assessment system and its command and control system.
											
												(D)
 The enhanced polar system.  (3) In this subsection, the terms Milestone A approval and Milestone B approval have the meanings given such terms in section 2366(e) of this title.
										
										(j)
										Notification of reduction of certain warning time
										(1)
 None of the funds authorized to be appropriated or otherwise made available to the Department of Defense for any fiscal year may be used to change any command, control, and communications system described in subsection (d)(1) in a manner that reduces the warning time provided to the national leadership of the United States with respect to a warning of a strategic missile attack on the United States unless—
											
												(A)
 the Secretary of Defense notifies the congressional defense committees of such proposed change and reduction; and
											
												(B)
 a period of one year elapses following the date of such notification.  (2) Not later than March 1, 2017, and each year thereafter, the Council shall determine whether the integrated tactical warning and attack assessment system and its command and control system have met all warfighter requirements for operational availability, survivability, and endurability. If the Council determines that such systems have not met such requirements, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees—
											
												(A)
 an explanation for such negative determination;  (B) a description of the mitigations that are in place or being put in place as a result of such negative determination; and
											
												(C)
 the plan of the Secretary and the Chairman to ensure that the Council is able to make a positive determination in the following year.
											.
							
							(c)
							Reporting requirements
 Subsection (e) of such section is amended—  (1) in the matter preceding paragraph (1), by striking At the same time and all that follows through title 31, and inserting the following: During the period preceding January 31, 2021, at the same time each year that the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31, and from time to time after such period at the discretion of the Council,; and
							
								(2)
 by adding at the end the following new paragraph:   (6) An assessment of the readiness of the command, control, and communications system for the national leadership of the United States and of each layer of the system, as that layer relates to nuclear command, control, and communications.
									.
							
						1662.
						Treatment of certain sensitive information by State and local governments
						
							(a)
							Special nuclear material
							
								(1)
								In general
 Section 128 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									
										(d)
 Information that the Secretary prohibits to be disseminated pursuant to subsection (a) that is provided to a State or local government shall remain under the control of the Department of Defense, and a State or local law authorizing or requiring a State or local government to disclose such information shall not apply to such information.
									.
							
								(2)
								Conforming amendment
 The heading of such section is amended by striking Physical protection and inserting Control and physical protection.  (3) Clerical amendment The table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 128 and inserting the following new item:
								
									
										128. Control and physical protection of special nuclear material: limitation on dissemination of
			 unclassified information.
									
									.
							
							(b)
							Critical infrastructure security information
 Section 130e of such title is amended—  (1) by transferring subsection (c) to the end of such section and redesignating such subsection, as so transferred, as subsection (f); and
							
								(2)
 by striking subsection (b) and inserting the following new subsections:   (b) Designation of Department of Defense critical infrastructure security information In addition to any other authority or requirement regarding protection from dissemination of information, the Secretary may designate information as being Department of Defense critical infrastructure security information, including during the course of creating such information, to ensure that such information is not disseminated without authorization. Information so designated is subject to the determination process under subsection (a) to determine whether to exempt such information from disclosure described in such subsection.
									
										(c)
										Information provided to State and Local governments
										(1)
 Department of Defense critical infrastructure security information covered by a written determination under subsection (a) or designated under subsection (b) that is provided to a State or local government shall remain under the control of the Department of Defense.
										
											(2)
											(A)
 A State or local law authorizing or requiring a State or local government to disclose Department of Defense critical infrastructure security information that is covered by a written determination under subsection (a) shall not apply to such information.
											
												(B)
 If a person requests pursuant to a State or local law that a State or local government disclose information that is designated as Department of Defense critical infrastructure security information under subsection (b), the State or local government shall provide the Secretary an opportunity to carry out the determination process under subsection (a) to determine whether to exempt such information from disclosure pursuant to subparagraph (A).
											.
							
						1663.
						Procurement authority for certain parts of intercontinental ballistic missile fuzes
						
							(a)
							Availability of funds
 Notwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2017 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $17,095,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).
						
							(b)
							Covered parts defined
 In this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.
						
						1664.
						Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile
 None of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 or 2018 may be obligated or expended to retain the option for, or develop, a mobile variant of the ground-based strategic deterrent missile.
					
						1665.
						Limitation on availability of funds for extension of New START Treaty
						
							(a)
							Limitation
 None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or any other fiscal year for the Department of Defense may be obligated or expended to extend the New START Treaty unless—
							
								(1)
 the Chairman of the Joint Chiefs of Staff submits the report under subsection (b);  (2) the Director of National Intelligence submits the National Intelligence Estimate under subsection (c)(2); and
							
								(3)
 a period of 120 days elapses following the submission of both the report and the National Intelligence Estimate.
							
							(b)
							Report
 The Chairman of the Joint Chiefs of Staff shall submit to the appropriate congressional committees a report detailing the following:
							
								(1)
 The impacts on the nuclear forces and force planning of the United States with respect to a State Party to the New START Treaty developing a capability to conduct a rapid reload of its ballistic missiles.
							
								(2)
 Whether any State Party to the New START Treaty has significantly increased its upload capability with non-deployed nuclear warheads and the degree to which such developments impact crisis stability and the nuclear forces, force planning, use concepts, and deterrent strategy of the United States.
							
								(3)
 The extent to which non-treaty-limited nuclear or strategic conventional systems pose a threat to the United States or the allies of the United States.
							
								(4)
 The extent to which violations of arms control treaty and agreement obligations pose a risk to the national security of the United States and the allies of the United States, including the perpetuation of violations ongoing as of the date of the enactment of this Act, as well as potential further violations.
							
								(5)
 The extent to which—  (A) the escalate-to-deescalate nuclear use doctrine of the Russian Federation is deterred under the current nuclear force structure, weapons capabilities, and declaratory policy of the United States; and
								
									(B)
 deterring the implementation of such a doctrine has been integrated into the war plans of the United States.
								
								(6)
 The status of the nuclear weapons, nuclear weapons infrastructure, and nuclear command and control modernization activities of the United States, and the impact such status has on plans to—
								
									(A)
 implement the reduction of the nuclear weapons of the United States; or  (B) further reduce the numbers and types of such weapons.
								
								(7)
 Whether, and if so, the reasons that, the New START Treaty, and the extension of the treaty as of the date of the report, is in the national security interests of the United States.
							
							(c)
							National intelligence estimate
							
								(1)
								Production
 The Director of National Intelligence shall produce a National Intelligence Estimate on the following:
								
									(A)
 The nuclear forces and doctrine of the Russian Federation.  (B) The nuclear weapons research and production capability of Russia.
								
									(C)
 The compliance of Russia with respect to arms control obligations (including treaties, agreements, and other obligations).
								
									(D)
 The doctrine of Russia with respect to targeting adversary critical infrastructure and the relationship between such doctrine and other Russian war planning, including, at a minimum, escalate-to-deescalate concepts.
								
								(2)
								Submission
 The Director of National Intelligence shall submit, consistent with the protection of sources and methods, to the appropriate congressional committees the National Intelligence Estimate produced under paragraph (1).
							
							(d)
							Definitions
 In this section:  (1) The term appropriate congressional committees means—
								
									(A)
 the Committees on Armed Services of the House of Representatives and the Senate;  (B) the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and
								
									(C)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
								
								(2)
 The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.
							
						1666.
						Certifications regarding integrated tactical warning and attack assessment mission of the Air Force
						
							(a)
							Annual certification
 Not later than March 31, 2017, and each year thereafter through 2020, the Commander of the United States Strategic Command shall certify to the Secretary of Defense and the congressional defense committees that—
							
								(1)
 the Air Force is appropriately organized, staffed, trained, and equipped to carry out the portions of the integrated tactical warning and attack assessment mission assigned to the Air Force that are survivable and endurable; and
							
								(2)
 the programs and plans of the Air Force for sustaining, modernizing, training, and exercising capabilities relating to such mission are sufficient to ensure the success of the mission.
							
							(b)
							Inability to certify
 If the Commander does not make a certification under subsection (a) by March 31 of any year in which a certification is required under such subsection, the Secretary of the Air Force shall take immediate actions to consolidate all terrestrial and aerial components of the integrated tactical warning and attack assessment system of the Air Force that are survivable and endurable under the major command of the Air Force commanded by the single general officer that is responsible for all aspects of the Air Force nuclear mission, as described by Air Force Program Action Directive D16–01 dated August 2, 2016.
						
							(c)
							Rule of construction
 Nothing in this section may be construed to affect any responsibilities and authorities relating to the integrated tactical warning and attack assessment system in effect on the date of the enactment of this Act pursuant to the Agreement Between the Government of the United States of America and the Government of Canada on the North American Aerospace Defense Command and the terms of reference for the North American Aerospace Defense Command.
						
						1667.
						Matters relating to intercontinental ballistic missiles
						
							(a)
							Prohibition
							
								(1)
								In general
 Except as provided by paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense shall be obligated or expended for—
								
									(A)
 reducing, or preparing to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States; or
								
									(B)
 reducing, or preparing to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400.
								
								(2)
								Exception
 The prohibition in paragraph (1) shall not apply to any of the following activities:  (A) The maintenance or sustainment of intercontinental ballistic missiles.
								
									(B)
 Ensuring the safety, security, or reliability of intercontinental ballistic missiles.  (C) Reduction in the number of deployed intercontinental ballistic missiles that are carried out in compliance with—
									
										(i)
 the limitations of the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code); and
									
										(ii)
 section 1644 of the Carl Levin an Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651; 10 U.S.C. 494 note).
									
							(b)
							Report
							
								(1)
								In general
 Not later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force and the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees a report regarding efforts to carry out section 1057 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 495 note).
							
								(2)
								Elements
 The report under paragraph (1) shall include the following with respect to the period of the expected lifespan of the Minuteman III system:
								
									(A)
 The number of nuclear warheads required to support the capability to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet.
								
									(B)
 The current and planned (through 2030) readiness state of nuclear warheads intended to support the capability to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet, including which portion of the active or inactive stockpile such warheads are classified within.
								
									(C)
 The current and planned (through 2030) reserve of components or subsystems required to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet, including the plans or industrial capability and capacity to produce more such components or subsystems, if needed.
								
									(D)
 The current and planned (through 2030) time required to commence redeployment of multiple independently retargetable reentry vehicles across the intercontinental ballistic missile fleet, including the time required to finish deployment across the full fleet.
								
									(E)
 The estimated cost of maintaining the capability and warheads required to redeploy multiple independently retargetable reentry vehicles across the full intercontinental ballistic missile fleet.
								
						1668.
						Requests for forces to meet security requirements for land-based nuclear forces
						
							(a)
							Expedited decision for securing land-based missile fields
 To mitigate any risk posed to the nuclear forces of the United States by the failure to replace the UH–1N helicopter, the Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff—
							
								(1)
 decide if the land-based missile fields using UH–1N helicopters meet security requirements and if there are any shortfalls or gaps in meeting such requirements;
							
								(2)
 not later than 30 days after the date of the enactment of this Act, submit to Congress a report on the decision relating to a request for forces required by paragraph (1); and
							
								(3)
 if the Chairman determines the implementation of the decision to be warranted to mitigate any risk posed to the nuclear forces of the United States—
								
									(A)
 not later than 60 days after such date of enactment, implement that decision; or  (B) if the Secretary cannot implement that decision during the period specified in subparagraph (A), not later than 45 days after such date of enactment, submit to Congress a report that includes a proposal for the date by which the Secretary can implement that decision and a plan to carry out that proposal.
								
							(b)
							Limitation
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the travel and representational expenses of the Under Secretary of Defense for Acquisition, Technology, and Logistics, not more than 75 percent may be obligated or expended until the date on which the Under Secretary certifies to the congressional defense committees that there is a acquisition process in place to ensure that a UH–1N replacement aircraft is under contract in fiscal year 2018.
						
						1669.
						Report on Russian and Chinese political and military leadership survivability, command and control,
			 and continuity of government programs and activities
						
							(a)
							Report
 Not later than January 15, 2017, the Director of National Intelligence shall submit to the appropriate congressional committees, consistent with the protection of sources and methods, a report on the leadership survivability, command and control, and continuity of government programs and activities with respect to the People’s Republic of China and the Russian Federation, respectively. The report shall include the following:
							
								(1)
 The goals and objectives of such programs and activities of each respective country.  (2) An assessment of how such programs and activities fit into the political and military doctrine and strategy of each respective country.
							
								(3)
 An assessment of the size and scope of such activities, including the location and description of above-ground and underground facilities important to the political and military leadership survivability, command and control, and continuity of government programs and activities of each respective country.
							
								(4)
 An identification of which facilities various senior political and military leaders of each respective country are expected to operate out of during crisis and wartime.
							
								(5)
 A technical assessment of the political and military means and methods for command and control in wartime of each respective country.
							
								(6)
 An identification of key officials and organizations of each respective country involved in managing and operating such facilities, programs, and activities, including the command structure for each organization involved in such programs and activities.
							
								(7)
 An assessment of how senior leaders of each respective country measure the effectiveness of such programs and activities.
							
								(8)
 An estimate of the annual cost of such programs and activities.  (9) An assessment of the degree of enhanced survivability such programs and activities can be expected to provide in various military scenarios ranging from limited conventional conflict to strategic nuclear employment.
							
								(10)
 An assessment of the type and extent of foreign assistance, if any, in such programs and activities.
							
								(11)
 An assessment of the status and the effectiveness of the intelligence collection of the United States on such programs and capabilities, and any gaps in such collection.
							
								(12)
 Any other matters the Director determines appropriate.  (b) Council assessment Not later than 90 days after the date on which the Director submits the report under subsection (a), the Council on Oversight of the National Leadership Command, Control, and Communications System established by section 171a of title 10, United States Code, shall submit to the appropriate congressional committees an assessment of how the command, control, and communications systems for the national leadership of the People’s Republic of China and the Russian Federation, respectively, compare to such system of the United States.
						
							(c)
							STRATCOM
 Together with the assessment submitted under subsection (b), the Commander of the United States Strategic Command shall submit to the appropriate congressional committees the views of the Commander on the report under subsection (a), including a detailed description for how the leadership survivability, command and control, and continuity of government programs and activities of the People’s Republic of China and the Russian Federation, respectively, are considered in the plans and options under the responsibility of the Commander under the unified command plan.
						
							(d)
							Forms
 Each report or assessment submitted under this section may be submitted in unclassified form, but may include a classified annex.
						
							(e)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							
						1670.
						Review by Comptroller General of the United States of recommendations relating to nuclear
			 enterprise of Department of Defense
						
							(a)
							In general
 During each of fiscal years 2017 through 2021, the Comptroller General of the United States shall conduct a review of the following:
							
								(1)
 The processes of the Department of Defense for addressing the recommendations of the Department of Defense Internal Nuclear Enterprise Review, the Independent Review of the Department of Defense Nuclear Enterprise, and other recommendations affecting the health of the nuclear enterprise of the Department of Defense identified or tracked by the Nuclear Deterrence Enterprise Review Group, including the process used by the Director of Cost Assessment and Program Evaluation to evaluate the implementation of such recommendations.
							
								(2)
 The processes used to implement recommendations from other assessments of the nuclear enterprise of the Department of Defense, including the National Leadership Command Capability and Nuclear Command, Control, and Communications Enterprise Review.
							
							(b)
							Briefing
 After conducting each review under subsection (a), the Comptroller General shall provide to the congressional defense committees a briefing on the review.
						
							(c)
							Conforming repeal
 Section 1658 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1125) is repealed.
						
						1671.
						Sense of Congress on nuclear deterrence
 It is the sense of Congress that—  (1) the nuclear forces of the United States continue to play a fundamental role in deterring aggression against the interests of the United States and the allies of the United States in an increasingly dangerous world in which foreign adversaries, including the Russian Federation, are making explicit nuclear threats against the United States and such allies;
						
							(2)
 strong United States nuclear forces assure the allies of the United States that the extended deterrence guarantees of the United States are credible and that the resolve of the United States remains strong even in the face of nuclear provocations, including nuclear coercion and blackmail;
						
							(3)
 the prevention of war through effective deterrence requires survivable and flexible nuclear forces that are well exercised and ready to respond to nuclear escalation if necessary;
						
							(4)
 possessing a range of capabilities and options to counter nuclear threats assures the allies of the United States and enhances the credibility of United States nuclear deterrence by reinforcing the resolve of the United States in the minds of such allies and potential adversaries;
						
							(5)
 the declared policy of the United States with respect to the use of nuclear weapons must be coordinated and communicate clearly that the use of nuclear weapons against the United States or its vital interests would ultimately fail and subject the aggressor to incalculable consequences;
						
							(6)
 in support of a strong and credible nuclear deterrent, the United States must—  (A) maintain a nuclear force with a diverse, flexible range of nuclear yield and delivery modes that are ready, capable, and credible;
							
								(B)
 afford the highest priority to the modernization of the nuclear triad, dual-capable aircraft, and related command and control elements; and
							
								(C)
 ensure the broadest participation of allies of the United States in nuclear defense planning, training, and exercises to demonstrate the commitment of the United States and such allies and their solidarity against nuclear threats and coercion; and
							
							(7)
 with respect to the North Atlantic Treaty Organization (NATO)—  (A) NATO has made it clear at the NATO summit in Warsaw, Poland, in July 2018, that—
								
									(i)
  the fundamental purpose of NATO’s nuclear capability is to preserve peace, prevent coercion, and deter aggression; and
								
									(ii)
  Nuclear weapons are unique. Any employment of nuclear weapons against NATO would fundamentally alter the nature of a conflict. The circumstances in which NATO might have to use nuclear weapons are extremely remote. If the fundamental security of any of its members were to be threatened however, NATO has the capabilities and resolve to impose costs on an adversary that would be unacceptable and far outweigh the benefits that an adversary could hope to achieve.; and
								
								(B)
 accordingly, effective deterrence requires that NATO conduct realistic nuclear planning and exercises, and modernize the full suite of dual-capable aircraft and associated command and control networks and facilities.
							
						1672.
						Sense of Congress on importance of independent nuclear deterrent of United Kingdom
 It is the sense of Congress that—  (1) the United States believes that the independent nuclear deterrent and decision-making of the United Kingdom provides a crucial contribution to international stability, the North Atlantic Treaty Organization alliance, and the national security of the United States;
						
							(2)
 nuclear deterrence is and will continue to be the highest priority mission of the Department of Defense and the United States benefits when the closest ally of the United States clearly and unequivocally sets similar priorities;
						
							(3)
 the United States sees the nuclear deterrent of the United Kingdom as central to trans-Atlantic security and to the commitment of the United Kingdom to NATO to spend two percent of gross domestic product on defense;
						
							(4)
 the commitment of the United Kingdom to maintain a continuous at-sea deterrence posture today and in the future complements the deterrent capabilities of the United States and provides a credible second center of decision making which ensures potential attackers cannot discount the solidarity of the mutual relationship of the United States and the United Kingdom;
						
							(5)
 the United States Navy must execute the Ohio-class replacement submarine program on time and within budget, seeking efficiencies and cost savings wherever possible, to ensure that the program delivers a Common Missile Compartment, the Trident II (D5) Strategic Weapon System, and associated equipment and production capabilities, that support the successful development and deployment of the Dreadnought submarines of the United Kingdom; and
						
							(6)
 the close technical collaboration, especially expert mutual scientific peer review, provides valuable resilience and cost effectiveness to the respective deterrence programs of the United States and the United Kingdom.
						
					E
					Missile Defense Programs
					
						1681.
						National missile defense policy
						
							(a)
							Policy
 It is the policy of the United States to maintain and improve an effective, robust layered missile defense system capable of defending the territory of the United States, allies, deployed forces, and capabilities against the developing and increasingly complex ballistic missile threat with funding subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense.
						
							(b)
							Conforming repeal
 Section 2 of the National Missile Defense Act of 1999 (Public Law 106–38; 10 U.S.C. 2431 note) is repealed.
						
						1682.
						Extensions of prohibitions relating to missile defense information and systems
						
							(a)
							Prohibition on integration of certain missile defense systems
							
								(1)
								In general
 Section 130h of title 10, United States Code, is amended—  (A) by redesignating subsection (d) as subsection (e);
								
									(B)
 by inserting after subsection (c) the following new subsection (d):   (d) Integration None of the funds authorized to be appropriated or otherwise made available for any fiscal year for the Department of Defense may be obligated or expended to integrate a missile defense system of the Russian Federation or a missile defense system of the People’s Republic of China into any missile defense system of the United States.
										; and
								
									(C)
 by striking the section heading and inserting the following: Prohibitions relating to missile defense information and systems.  (2) Clerical amendment The table of sections at the beginning of chapter 3 of title 10, United States Code, is amended by striking the item relating to section 130h and inserting the following new item:
								
									
										130h. Prohibitions relating to missile defense information and systems.
									
									.
							
								(3)
								Conforming repeals
 Sections 1672 and 1673 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1130) are repealed.
							
							(b)
							Extension of sunset
 Section 130h(e) of title 10, United States Code, as redesignated by subsection (a)(1), is amended to read as follows:
							
								
									(e)
									Sunset
 The prohibitions in subsections (a), (b), and (d) shall expire on January 1, 2019. .  1683. Non-terrestrial missile defense intercept and defeat capability for the ballistic missile defense system Section 1685 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1142) is amended—
						
							(1)
 in subsection (c)(2), by inserting before the semicolon at the end the following: for each fiscal year over the five-fiscal-year period beginning with the fiscal year following the fiscal year in which the report is submitted, assuming such potential program of record is technically feasible and could be deployed by December 31, 2027; and
						
							(2)
 by adding at the end the following new subsection:   (d) Commencement of RDT&E Not later than 60 days after the submittal of the report required by subsection (c), the Director may commence coordination and activities associated with research, development, test, and evaluation on the programs described in subsection (c)(2).
								.
						
						1684.
						Review of the missile defeat policy and strategy of the United States
						
							(a)
							New review
 The Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly conduct a new review of the missile defeat capability, policy, and strategy of the United States, with respect to—
							
								(1)
 left- and right-of-launch ballistic missile defense for—  (A) both regional and homeland purposes; and
								
									(B)
 the full range of active, passive, kinetic, and nonkinetic defense measures across the full spectrum of land-, air-, sea-, and space-based platforms;
								
								(2)
 the integration of offensive and defensive forces for the defeat of ballistic missiles, including against weapons initially deployed on ballistic missiles, such as hypersonic glide vehicles; and
							
								(3)
 cruise missile defense of the homeland.  (b) Elements The review under subsection (a) shall address the following:
							
								(1)
 The missile defeat policy, strategy, and objectives of the United States in relation to the national security strategy of the United States and the military strategy of the United States.
							
								(2)
 The role of deterrence in the missile defeat policy and strategy of the United States.  (3) The missile defeat posture, capability, and force structure of the United States.
							
								(4)
 With respect to both the five- and ten-year periods beginning on the date of the review, the planned and desired end-state of the missile defeat programs of the United States, including regarding the integration and interoperability of such programs with the joint forces and the integration and interoperability of such programs with allies, and specific benchmarks, milestones, and key steps required to reach such end-states.
							
								(5)
 The process for determining requirements, force structure, and inventory objectives for missile defeat capabilities under such programs, including input from the joint military requirements process.
							
								(6)
 The organization, execution, and oversight of acquisition for the missile defeat programs of the United States.
							
								(7)
 The roles and responsibilities of the Office of the Secretary of Defense, Defense Agencies, combatant commands, the Joint Chiefs of Staff, the military departments, and the intelligence community in such programs and the process for ensuring accountability of each stakeholder.
							
								(8)
 Standards for the military utility, operational effectiveness, suitability, and survivability of the missile defeat systems of the United States.
							
								(9)
 The method in which resources for the missile defeat mission are planned, programmed, and budgeted within the Department of Defense.
							
								(10)
 The near-term and long-term costs and cost effectiveness of such programs.  (11) The options for affecting the offense-defense cost curve.
							
								(12)
 The role of international cooperation in the missile defeat policy and strategy of the United States and the plans, policies, and requirements for integration and interoperability of missile defeat capability with allies.
							
								(13)
 Options for increasing the frequency of the codevelopment of missile defeat capabilities with allies of the United States in the near-term and far-term.
							
								(14)
 Declaratory policy governing the employment of missile defeat capabilities and the military options and plans and employment options of such capabilities.
							
								(15)
 The role of multi-mission defense and other assets of the United States, including space and terrestrial sensors and plans to achieve multi-mission capability in current, planned, and other future assets and acquisition programs.
							
								(16)
 The indications and warning required to meet the missile defeat strategy and objectives of the United States described in paragraph (1) and the key enablers and programs to achieve such indications and warning.
							
								(17)
 The impact of the mobility, countermeasures, and denial and deception capabilities of adversaries on the indications and warning described in paragraph (16) and the consequences on the missile defeat capability, objectives, and military options of the United States and the plans of the combatant commanders.
							
								(18)
 Any other matters the Secretary determines relevant.  (c) Reports  (1) Results Not later than January 31, 2018, the Secretary shall submit to the congressional defense committees a report setting forth the results of the review under subsection (a).
							
								(2)
								Form
 The report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							
								(3)
								Annual implementation updates
 During the five-year period beginning on the date of the submission of the report under paragraph (1), the Director of Cost Assessment and Program Evaluation shall submit to the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the congressional defense committees annual status updates detailing the progress of the Secretary in implementing the missile defeat strategy of the United States.
							
								(4)
								Threat report
 Not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing an unclassified summary, consistent with the protection of intelligence sources and methods, of—
								
									(A)
 as of the date of the report required by this paragraph, the ballistic and cruise missile threat to the United States, deployed forces of the United States, and friends and allies of the United States from short-, medium-, intermediate-, and long-range nuclear and non-nuclear ballistic and cruise missile threats; and
								
									(B)
 an assessment of such threat in 2026.  (5) Declaratory policy, concept of operations, and employment guidelines for left-of-launch capability Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees the following:
								
									(A)
 The unclassified declaratory policy of the United States regarding the use of the left-of-launch capability of the United States against potential targets.
								
									(B)
 Both the classified and unclassified concept of operations for the use of such capability across and between the combatant commands.
								
									(C)
 Both the classified and unclassified employment strategy, plans, and options for such capability.  (d) Notification  (1) Limitation None of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 or fiscal year 2018 for the Secretary of Defense may be obligated or expended to change the non-standard acquisition processes and responsibilities described in paragraph (2) until—
								
									(A)
 the Secretary notifies the congressional defense committees of such proposed change; and  (B) a period of 180 days has elapsed following the date of such notification.
								
								(2)
								Non-standard acquisition processes and responsibilities described
 The non-standard acquisition processes and responsibilities described in this paragraph are such processes and responsibilities described in—
								
									(A)
 the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002; and  (B) Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act.
								
							(e)
							Designation required
							
								(1)
								Authority
 Not later than March 31, 2018, the Secretary of Defense shall designate a military department or Defense Agency with acquisition authority with respect to—
								
									(A)
 the capability to defend the homeland from cruise missiles; and  (B) left-of-launch ballistic missile defeat capability.
								
								(2)
								Discretion
 The Secretary may designate a single military department or Defense Agency with the acquisition authority described in paragraph (1) or designate a separate military department or Defense Agency for each function specified in such paragraph.
							
								(3)
								Validation
 In making a designation under paragraph (1), the Secretary shall include a description of the manner in which the military requirements for such capabilities will be validated.
							
							(f)
							Definitions
 In this section:  (1) The term Defense Agency has the meaning given that term in section 101(a)(11) of title 10, United States Code.
							
								(2)
 The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							
						1685.
						Maximizing Aegis Ashore capability and developing medium range discrimination radar
						
							(a)
							Anti-air warfare capability of Aegis Ashore sites
							
								(1)
								Authorization
 Using funds authorized to be appropriated by sections 101 and 201 of this Act or otherwise made available for fiscal year 2017 for procurement and research, development, test, and evaluation, the Secretary of Defense shall continue the development, procurement, and deployment of anti-air warfare capabilities at each Aegis Ashore site in Romania and Poland.
							
								(2)
								Long-lead components
 Of the funds specified in paragraph (1), not more than $25,000,000 may be obligated or expended for the procurement of long-lead components to provide the anti-air warfare capabilities described in such paragraph.
							
								(3)
								Reprogramming and transfers
 Any reprogramming or transfer made to carry out paragraph (1) shall be carried out in accordance with established procedures for reprogramming or transfers.
							
							(b)
							Aegis Ashore capability evaluation
 Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees an evaluation of the ballistic missile and air threat against the continental United States and the efficacy (including with respect to cost, ideal and optimal deployment locations, and potential deployment schedule) of deploying one or more Aegis Ashore sites and Aegis Ashore components for the ballistic and cruise missile defense of the continental United States.
						
							(c)
							Aegis ashore site and medium range discrimination radar on the Pacific Missile Range Facility
							
								(1)
								Limitation
 During fiscal year 2017, the Secretary of Defense may not reduce the manning levels or test capability, as such levels and capability existed on January 1, 2015, of the Aegis Ashore site at the Pacific Missile Range Facility in Hawaii, including by putting such site into a cold or stand by status.
							
								(2)
								Environmental impact statement
								
									(A)
 Not later than 60 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall notify the congressional defense committees on whether the preferred alternative for fielding a medium range ballistic missile defense sensor for the defense of Hawaii identified by the report under section 1689(b)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1144) would require an update to the environmental impact statement required for constructing the Aegis Ashore site at the Pacific Missile Range Facility.
								
									(B)
 In carrying out the preferred alternative for fielding a medium range ballistic missile defense sensor for the defense of Hawaii, if the Director determines that an updated environmental impact statement, a new environmental impact statement, or another action is required or recommended pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. et seq.), the Director shall commence such action by not later than 60 days after the date on which the Director makes the notification under subparagraph (A).
								
								(3)
								Evaluation
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees an evaluation of the ballistic missile and air threat against Hawaii (including with respect to threats to the Armed Forces and installations located in Hawaii) and the efficacy (including with respect to cost and potential alternatives) of—
								
									(A)
 making the Aegis Ashore site at the Pacific Missile Range Facility operational;  (B) deploying the preferred alternative for fielding a medium range ballistic missile defense sensor for the defense of Hawaii described in paragraph (2)(A); and
								
									(C)
 any other alternative the Secretary and the Chairman determine appropriate.  (d) Forms The evaluations submitted under subsections (b) and (c)(3) shall each be submitted in unclassified form, but may each include a classified annex.
						
						1686.
						Technical authority for integrated air and missile defense activities and programs
						
							(a)
							Authority
							
								(1)
								In general
 The Director of the Missile Defense Agency is the technical authority of the Department of Defense for integrated air and missile defense activities and programs, including joint engineering and integration efforts for such activities and programs, including with respect to defining and controlling the interfaces of such activities and programs and the allocation of technical requirements for such activities and programs.
							
								(2)
								Detailees
								
									(A)
 In carrying out the technical authority under paragraph (1), the Director may seek to have staff detailed to the Missile Defense Agency from the Joint Functional Component Command for Integrated Missile Defense and the Joint Integrated Air and Missile Defense Organization in a number the Director determines necessary in accordance with subparagraph (B).
								
									(B)
 In detailing staff under subparagraph (A) to carry out the technical authority under paragraph (1), the total number of staff, including detailees, of the Missile Defense Agency who carry out such authority may not exceed the number that is twice the number of such staff carrying out such authority as of January 1, 2016.
								
							(b)
							Assessments and plans
							
								(1)
								Biennial submission
 Not later than January 31, 2017, and biennially thereafter through 2021, the Director shall submit to the congressional defense committees an assessment of the state of integration and interoperability of the integrated air and missile defense capabilities of the Department of Defense.
							
								(2)
								Elements
 Each assessment under paragraph (1) shall include the following:  (A) Identification of any gaps in the integration and interoperability of the integrated air and missile defense capabilities of the Department.
								
									(B)
 A description of the options to improve such capabilities and remediate such gaps.  (C) A plan to carry out such improvements and remediations, including milestones and costs for such plan.
								
								(3)
								Form
 Each assessment under paragraph (1) shall be submitted in classified form unless the Director determines that submitting such assessment in unclassified form is useful and expedient.
							
						1687.
						Hypersonic defense capability development
						
							(a)
							Executive agent
 The Director of the Missile Defense Agency shall serve as the executive agent for the Department of Defense for the development of a capability by the United States to counter hypersonic boost-glide vehicle capabilities and conventional prompt strike capabilities that may be employed against the United States, the allies of the United States, and the deployed forces of the United States.
						
							(b)
							Duties
 In carrying out subsection (a), the Director shall—  (1) develop architectures for a hypersonic defense capability, from detecting threats to intercepting such threats, that—
								
									(A)
 involves systems of the military departments and the Defense Agencies; and  (B) includes both kinetic and nonkinetic options for such interception; and
								
								(2)
 not later than September 30, 2017, establish a program of record to develop a hypersonic defense capability.
							
							(c)
							Reports required
 Not later than March 31, 2017—  (1) the Director shall submit to the congressional defense committees a report on the architectures and sensors evaluated pursuant to subsection (b); and
							
								(2)
 the Chairman of the Joint Chiefs of Staff shall submit to the congressional defense committees a report on the military capability or capabilities and capability gaps relating to the threat posed by hypersonic boost-glide vehicles and maneuvering ballistic missiles to the United States, the allies of the United States, and the deployed forces of the United States.
							
							(d)
							Notification of funding procedures
 Not later than 90 days after the date on which the Director submits the report under subsection (c)(1), the Director shall notify the congressional defense committees with respect to whether the Director intends to use established procedures for reprogramming or transfers to carry out subsection (a) to conduct activities regarding experimentation, modeling and simulation, or research and development, to develop a hypersonic defense capability.
						
							(e)
							Definitions
 In this section:  (1) The term Defense Agencies has the meaning given that term in section 101(a)(11) of title 10, United States Code.
							
								(2)
 The term executive agent has the meaning given the term DoD Executive Agent in Department of Defense Directive 5101.1, or any successor directive relating to the responsibilities of an executive agent of the Department of Defense.
							
								(3)
 The term hypersonic defense capability means the capability to counter hypersonic boost-glide vehicles and conventional prompt strike ballistic missiles.
							
						1688.
						Conventional Prompt Global Strike weapons system
						
							(a)
							Milestone A approval decision
 The Secretary of Defense shall make a decision regarding Milestone A approval (as defined in section 2366(e) of title 10, United States Code) for the conventional prompt global strike weapons system not later than the earlier of—
							
								(1)
 September 30, 2020; or  (2) the date that is 240 days after the date of the successful completion of intermediate range flight 2 of such system.
							
							(b)
							Limitation on availability of funds
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for research, development, test, and evaluation, Defense-wide, for the conventional prompt global strike weapons system, not more than 75 percent may be obligated or expended until the date on which the Chairman of the Joint Chiefs of Staff, in consultation with the Commander of the United States European Command, the Commander of the United States Pacific Command, and the Commander of the United States Strategic Command, submits to the congressional defense committees a report on—
							
								(1)
 whether there are warfighter requirements or integrated priorities list submitted needs for a limited operational conventional prompt strike capability; and
							
								(2)
 whether the program plan and schedule proposed by the program office in the Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics supports such requirements and integrated priorities lists submissions.
							
						1689.
						Required testing by Missile Defense Agency of ground-based midcourse defense element of ballistic
			 missile defense system
						
							(a)
							Testing required
 Except as provided in subsection (c), not less frequently than once each fiscal year, the Director of the Missile Defense Agency shall administer a flight test of the ground-based midcourse defense element of the ballistic missile defense system.
						
							(b)
							Requirements
 The Director shall ensure that each test carried out under subsection (a) provides, when possible, for one or more of the following:
							
								(1)
 The validation of technical improvements made to increase system performance and reliability.  (2) The evaluation of the operational effectiveness of the ground-based midcourse defense element of the ballistic missile defense system.
							
								(3)
 The use of threat-representative targets and critical engagement conditions.  (4) The evaluation of new configurations of interceptors before they are fielded.
							
								(5)
 The satisfaction of the fly before buy acquisition approach for new interceptor components or software.  (6) The evaluation of the interoperability of the ground-based midcourse defense element with other elements of the ballistic missile defense systems.
							
							(c)
							Exceptions
 The Director may forgo a test under subsection (a) in a fiscal year under one or more of the following conditions:
							
								(1)
 Such a test would jeopardize national security.  (2) Insufficient time considerations between post-test analysis and subsequent pre-test design.
							
								(3)
 Insufficient funding.  (4) An interceptor is unavailable.
							
								(5)
 A target is unavailable or is insufficiently representative of threats.  (6) The test range or necessary test assets are unavailable.
							
								(7)
 Inclement weather.  (8) Any other condition the Director considers appropriate.
							
							(d)
							Certification
 Not later than 45 days after forgoing a test for a condition or conditions under subsection (c)(8), the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a certification setting forth the condition or conditions that caused the test to be forgone under such subsection.
						
							(e)
							Report
 Not later than 45 days after forgoing a test for any condition specified in subsection (c), the Director shall submit to the congressional defense committees a report setting forth the rationale for forgoing the test and a plan to restore an intercept flight test in the Integrated Master Test Plan of the Missile Defense Agency. In the case of a test forgone for a condition or conditions under subsection (c)(8), the report required by this subsection is in addition to the certification required by subsection (d).
						
						1690.
						Iron Dome short-range rocket defense system and Israeli cooperative missile defense program
			 codevelopment and coproduction
						
							(a)
							Iron dome short-range rocket defense system
							
								(1)
								Availability of funds
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $62,000,000 may be provided to the Government of Israel to procure Tamir interceptors for the Iron Dome short-range rocket defense system through coproduction of such interceptors in the United States by industry of the United States.
							
								(2)
								Conditions
								
									(A)
									Agreement
 Funds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, subject to an amended bilateral international agreement for coproduction for Tamir interceptors. In negotiations by the Missile Defense Agency and the Missile Defense Organization of the Government of Israel regarding such production, the goal of the United States is to maximize opportunities for coproduction of the Tamir interceptors described in paragraph (1) in the United States by industry of the United States.
								
									(B)
									Certification
 Not later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly submit to the appropriate congressional committees—
									
										(i)
 a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and
									
										(ii)
 an assessment detailing any risks relating to the implementation of such agreement.  (b) Israeli Cooperative missile defense program codevelopment and coproduction  (1) In general Subject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2017 for procurement, Defense-wide, and available for the Missile Defense Agency—
								
									(A)
 not more than $150,000,000 may be provided to the Government of Israel to procure the David’s Sling Weapon System, including for coproduction of parts and components in the United States by United States industry; and
								
									(B)
 not more than $120,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for coproduction of parts and components in the United States by United States industry.
								
								(2)
								Certification
								
									(A)
									Criteria
 Except as provided by paragraph (3), the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the appropriate congressional committees a certification that—
									
										(i)
 the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the David’s Sling Weapon System and the Arrow 3 Upper Tier Development Program, respectively;
									
										(ii)
 funds specified in subparagraphs (A) and (B) of paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel for such respective systems or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);
									
										(iii)
 the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds—
										
											(I)
 in accordance with clause (iv), the terms of coproduction of parts and components of such respective systems on the basis of the greatest practicable coproduction of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for coproduction;
										
											(II)
 complete transparency on the requirement of Israel for the number of interceptors and batteries of such respective systems that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;
										
											(III)
 technical milestones for coproduction of parts and components and procurement of such respective systems; and
										
											(IV)
 joint approval processes for third-party sales of such respective systems and the components of such respective systems;
										
										(iv)
 the level of coproduction described in clause (iii)(I) for the Arrow 3 Upper Tier Interceptor Program and the David's Sling Weapon System is not less than 50 percent; and
									
										(v)
 of the funds specified in subparagraph (B) of paragraph (1), not more than $5,000,000 may be obligated or expended to cover costs related to any delays, including delays with respect to exchanging technical data or specifications, of the Arrow 3 Upper Tier Interceptor Program.
									
									(B)
									Number
 In carrying out subparagraph (A), the Under Secretary may submit—  (i) one certification covering both the David’s Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or
									
										(ii)
 separate certifications for each respective system.  (C) Timing The Under Secretary shall submit to the congressional defense committees the certification under subparagraph (A) by not later than 60 days before the funds specified in paragraph (1) for the respective system covered by the certification are provided to the Government of Israel.
								
								(3)
								Waiver
 The Under Secretary may waive the certification required by paragraph (2) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate—
								
									(A)
 the funds specified in subparagraphs (A) and (B) of paragraph (1) are provided to Israel solely for funding the procurement of long-lead components and critical hardware in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of either David’s Sling Weapon System or the Arrow 3 Upper Tier Interceptor Program;
								
									(B)
 such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and
								
									(C)
 the long-lead procurement will be conducted in a manner that maximizes coproduction in the United States without incurring nonrecurring engineering activity or cost other than such activity or cost required for suppliers of the United States to start or restart production in the United States.
								
							(c)
							Limitation on funding for David's Sling Weapon System
 None of the amounts appropriated or otherwise made available pursuant to subsection (a)(1) of section 1679 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1135) that remain available and are unobligated as of the date of the enactment of this Act may be obligated or expended until the appropriate congressional committees receive the plan required by subsection (d) of such section.
						
							(d)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means the following:  (1) The congressional defense committees.
							
								(2)
 The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
							
						1691.
						Limitations on availability of funds for lower tier air and missile defense capability of the Army
						
							(a)
							Limitation
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for lower tier missile defense capability (PE 0604114A) radar replacement, not more than 75 percent may be obligated or expended until each of the following occurs:
							
								(1)
 The Director of the Missile Defense Agency, in coordination with the Chief of Staff of the Army, submits to the congressional defense committees a report on the manner in which the Director, acting as the technical integrating authority for air and missile defense, will ensure that the lower tier air and missile defense radar will meet the requirements of the commanders of the combatant commands for interoperability with the ballistic missile defense system and other air and missile defense capabilities deployed and planned to be deployed by the United States, including the establishment of key military requirements for such integrated capability and program development milestones.
							
								(2)
 The Chairman of the Joint Chiefs of Staff—  (A) certifies to the congressional defense committees that the planned lower tier air and missile defense radar of the Army is being designed to fully support the required attributes for modularity sought by the commanders of the geographic combatant commands, including a description of such required attributes and the key milestones that will be used to ensure such modularity is achieved; and
								
									(B)
 notifies the congressional defense committees of any objective requirements not met in the threshold requirement for the air and missile defense capability of the Army, including an assessment of any resulting capability gaps to military air and missile defense capability.
								
							(b)
							Additional limitation
 In addition to the limitation in subsection (a), of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for lower tier missile defense capability (PE 0604114A) radar replacement, not more than 90 percent may be obligated or expended until the date on which the Chief of Staff of the Army, in coordination with the Secretary of the Army, submits to the congressional defense committees a determination regarding—
							
								(1)
 whether the technology demonstration and knowledge points progression of the technology maturation and risk reduction phase of the lower tier air and missile defense radar acquisition program support a fair, full, and open acquisition program that can begin low-rate initial production earlier than 2021; and
							
								(2)
 if such production can begin earlier than 2021, what steps the Chief of Staff is taking to achieve such an earlier production date.
							
							(c)
							Notification on delegation
 Not later than 30 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall notify the congressional defense committees as to whether the Under Secretary will delegate to the Secretary of the Army the acquisition authority for the lower tier air and missile defense radar program of the Army.
						
							(d)
							Notification on funding
 Not later than 30 days after the completion of the technology demonstration phase of the lower tier air and missile defense radar acquisition program, the Secretary of the Army shall notify the congressional defense committees whether the Secretary could carry out a reprogramming or transfer of funds previously authorized to be appropriated for another purpose (in accordance with established procedures for reprogramming or transfers) to meaningfully accelerate the acquisition program and, if so, how.
						
						1692.
						Pilot program on loss of unclassified, controlled technical information
						
							(a)
							Pilot program
 Beginning not later than 90 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall carry out a pilot program to implement improvements to the data protection options in the programs of the Missile Defense Agency (including the contractors of the Agency), particularly with respect to unclassified, controlled technical information and controlled unclassified information.
						
							(b)
							Priority
 In carrying out the pilot program under subsection (a), the Director shall give priority to implementing data protection options that are used by the private sector and have been proven successful.
						
							(c)
							Duration
 The Director shall carry out the pilot program under subsection (a) for not more than a 5-year period.
						
							(d)
							Notification
 Not later than 30 days before the date on which the Director commences the pilot program under subsection (a), the Director shall notify the congressional defense committees, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of—
							
								(1)
 the data protection options that the Director is considering to implement under the pilot program and the potential costs of such options; and
							
								(2)
 such option that is the preferred option of the Director.  (e) Data protection options In this section, the term data protection options means actions to improve processes, practices, and systems that relate to the safeguarding, hygiene, and data protection of information.
						
						1693.
						Plan for procurement of medium-range discrimination radar to improve homeland missile defense
						
							(a)
							Plan
							
								(1)
								Development
 The Director of the Missile Defense Agency shall develop a plan to—  (A) procure a medium-range discrimination radar or equivalent sensor for a location the Director determines will improve homeland missile defense for the defense of Hawaii from the limited ballistic missile threat (including accidental or unauthorized launch); and
								
									(B)
 field such radar or equivalent sensor by not later than December 31, 2021.  (2) Submission Not later than 60 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees the plan developed under paragraph (1).
							
							(b)
							Request for Proposals
 Not later than October 1, 2017, the Director shall issue a request for proposals for the medium-range discrimination radar or equivalent sensor specified in subsection (a)(1)(A).
						
						1694.
						Review of Missile Defense Agency budget submissions for ground-based midcourse defense and
			 evaluation of alternative ground-based interceptor deployments
						
							(a)
							Budget sufficiency
							
								(1)
								Report
 Not later than 180 days after the date of the enactment of this Act, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees a report on the ground-based midcourse defense system.
							
								(2)
								Elements
 The report under paragraph (1) shall include an evaluation of each of the following:  (A) The modernization requirements for the ground-based midcourse system, including all command and control, ground systems, sensors and sensor interfaces, boosters and kill vehicles, and integration of known future systems and components.
								
									(B)
 The obsolescence of such systems and components.  (C) The industrial base requirements relating to the ground-based midcourse system, as determined by the Director of the Missile Defense Agency.
								
									(D)
 The extent to which the estimated levels of annual funding included in the most recent budget and the future-years defense program submitted under section 221 of title 10, United States Code, fully fund the requirements under subparagraph (A).
								
								(3)
								Updates
 Not later than 30 days after the date on which each budget is submitted through January 31, 2021, the Director shall submit to the congressional defense committees an update to the report under paragraph (1).
							
							(b)
							Evaluation of transportable ground-based interceptor
 Not later than 180 days after the date of the enactment of this Act, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on transportable ground-based interceptors. Such report shall detail the views of the Director regarding—
							
								(1)
 the cost that is unconstrained by current projected budget levels for the Missile Defense Agency (including a detailed program development production and deployment cost and schedule for the earliest technically possible deployment), the associated manning, and the comparative cost (including as compared to developing a fixed ground-based interceptor site), technical readiness, and feasibility of a transportable ground-based interceptor as a means to deploy additional ground-based interceptors for the defense of the United States and the operational value of a transportable ground-based interceptor for the defense of the homeland against a limited ballistic missile attack, including from accidental or unauthorized ballistic missile launch;
							
								(2)
 the type and number of flight and or intercept tests that would be required to validate the capability and compatibility of a transportable ground-based interceptor in the ballistic missile defense system;
							
								(3)
 the enabling capabilities, and the cost of such capabilities, to support such a system;  (4) any safety consideration of a transportable ground-based interceptor; and
							
								(5)
 other matters that the Director determines pertinent to such a system.  (c) Form The report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
						
							(d)
							Definitions
 In this section, the terms budget and defense budget materials have the meanings given those terms in section 231 of title 10, United States Code.  1695. Semiannual notifications on missile defense tests and costs  (a) Notifications Not less than once every 180-day period beginning 90 days after the date of the enactment of this Act and ending on January 31, 2021, the Director of the Missile Defense Agency shall submit to the congressional defense committees a notification on—
							
								(1)
 the outcome of each planned flight test, including intercept tests, occurring during the period covered by the notification; and
							
								(2)
 flight tests, including intercept tests, planned to occur after the date of the notification.  (b) Elements Each notification shall include the following:
							
								(1)
 With respect to each test described in subsection (a)(1)—  (A) the cost;
								
									(B)
 any changes made to the scope or objectives of the test, or future tests, and an explanation for such changes;
								
									(C)
 in the event of a failure of the test or a decision to delay or cancel the test—  (i) the reasons such test did not succeed or occur;
									
										(ii)
 the funds expended on such attempted test; and  (iii) in the case of a test failure or cancelled test that is the result of contractor performance, the contractor liability, if appropriate, as compared to the cost of such test and potential retest; and
									
									(D)
 the plan to conduct a retest, if necessary, and an estimate of the cost of such retest.  (2) With respect to each test described in subsection (a)(2)—
								
									(A)
 any changes made to the scope of the test;  (B) whether the test was to occur earlier but was delayed; and
								
									(C)
 an explanation for any such changes or delays.  (3) The status of any open failure review boards or any failure review boards completed during the period covered by the notification.
							
							(c)
							Form
 Each notification submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
						1696.
						Reports on unfunded priorities of the Missile Defense Agency
						
							(a)
							Reports
 Not later than 10 days after the date on which the budget of the President for each of fiscal years 2018 and 2019 is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Director of the Missile Defense Agency shall submit to the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, and to the congressional defense committees, a report on the unfunded priorities of the Missile Defense Agency.
						
							(b)
							Elements
							
								(1)
								In general
 Each report under subsection (a) shall specify, for each unfunded priority covered by such report, the following:
								
									(A)
 A summary description of such priority, including the objectives to be achieved if such priority is funded (whether in whole or in part).
								
									(B)
 The additional amount of funds recommended in connection with the objectives under subparagraph (A).
								
									(C)
 Account information with respect to such priority, including the following (as applicable):  (i) Line Item Number (LIN) for applicable procurement accounts.
									
										(ii)
 Program Element (PE) number for applicable research, development, test, and evaluation accounts.  (iii) Sub-activity group (SAG) for applicable operation and maintenance accounts.
									
								(2)
								Prioritization of priorities
 Each report under subsection (a) shall present the unfunded priorities covered by such report in order of urgency of priority.
							
							(c)
							Unfunded priority defined
 In this section, the term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement of the Missile Defense Agency that—
							
								(1)
 is not funded in the budget of the President for the fiscal year as submitted to Congress pursuant to section 1105 of title 31, United States Code;
							
								(2)
 is necessary to fulfill a requirement associated with an operational or contingency plan of a combatant command or other validated requirement; and
							
								(3)
 would have been recommended for funding through the budget referred to in paragraph (1) by the Director of the Missile Defense Agency in connection with the budget if—
								
									(A)
 additional resources had been available for the budget to fund the program, activity, or mission requirement; or
								
									(B)
 the program, activity, or mission requirement has emerged since the budget was formulated.  F Other matters  1697. Protection of certain facilities and assets from unmanned aircraft  (a) In general Chapter 3 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									130i.
									Protection of certain facilities and assets from unmanned aircraft
									
										(a)
										Authority
 Notwithstanding any provision of title 18, the Secretary of Defense may take, and may authorize the armed forces to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary of Defense, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.
									
										(b)
										Actions described
										(1)
 The actions described in this paragraph are the following:  (A) Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire, oral, or electronic communication used to control the unmanned aircraft system or unmanned aircraft.
											
												(B)
 Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
											
												(C)
 Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.
											
												(D)
 Seize or exercise control of the unmanned aircraft system or unmanned aircraft.  (E) Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
											
												(F)
 Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.
											
											(2)
 The Secretary of Defense shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation.
										
										(c)
										Forfeiture
 Any unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary of Defense is subject to forfeiture to the United States.
									
										(d)
										Regulations
 The Secretary of Defense and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary to carry out this section.
									
										(e)
										Definitions
 In this section:  (1) The term covered facility or asset means any facility or asset that—
											
												(A)
 is identified by the Secretary of Defense for purposes of this section;  (B) is located in the United States (including the territories and possessions of the United States); and
											
												(C)
 relates to—  (i) the nuclear deterrence mission of the Department of Defense, including with respect to nuclear command and control, integrated tactical warning and attack assessment, and continuity of government;
												
													(ii)
 the missile defense mission of the Department; or  (iii) the national security space mission of the Department.
												
											(2)
 The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
										.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 130h the following new item:
							
								
									130i. Protection of certain facilities and assets from unmanned aircraft.
								
								.
						
						1698.
						Harmful interference to Department of Defense Global Positioning System
						
							(a)
							Federal Communications Commission conditions on commercial terrestrial operations
 Part I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
							
								
									343.
									Conditions on commercial terrestrial operations
									
										(a)
										In general
 The Commission shall not permit commercial terrestrial operations in the 1525–1559 megahertz band or the 1626.5–1660.5 megahertz band until the date that is 90 days after the Commission resolves concerns of widespread harmful interference by such operations in such band to covered GPS devices.
									
										(b)
										Notice to Congress
										
											(1)
											In general
 At the conclusion of the decision regarding whether to permit such operations in such band, the Commission shall submit to the congressional committees described in paragraph (2) official copies of the documents containing the final decision of the Commission. If the decision is to permit such operations in such band, such documents shall contain or be accompanied by an explanation of how the concerns described in subsection (a) have been resolved.
										
											(2)
											Congressional committees described
 The congressional committees described in this paragraph are the following:  (A) The Committee on Energy and Commerce and the Committee on Armed Services of the House of Representatives.
											
												(B)
 The Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate.
											
										(c)
										Covered GPS device defined
 In this section, the term covered GPS device means a Global Positioning System device of the Department of Defense. .  (b) Secretary of Defense Review of Harmful Interference  (1) Review Not later than 90 days after the date of the enactment of this Act, and every 90 days thereafter until the date referred to in paragraph (3), the Secretary of Defense shall conduct a review to—
								
									(A)
 assess the ability of covered GPS devices to receive signals from Global Positioning System satellites without widespread harmful interference; and
								
									(B)
 determine if commercial communications services are causing or will cause widespread harmful interference with covered GPS devices.
								
								(2)
								Notice to Congress
								
									(A)
									Notice
 If the Secretary of Defense determines during a review under paragraph (1) that commercial communications services are causing or will cause widespread harmful interference with covered GPS devices, the Secretary shall promptly submit to the congressional defense committees notice of such interference.
								
									(B)
									Contents
 The notice required under subparagraph (A) shall include—  (i) a list and description of the covered GPS devices that are being or expected to be interfered with by commercial communications services;
									
										(ii)
 a description of the source of, and the entity causing or expected to cause, the interference with such devices;
									
										(iii)
 a description of the manner in which such source or such entity is causing or expected to cause such interference;
									
										(iv)
 a description of the magnitude of harm caused or expected to be caused by such interference;  (v) a description of the duration of and the conditions and circumstances under which such interference is occurring or expected to occur;
									
										(vi)
 a description of the impact of such interference on the national security interests of the United States; and
									
										(vii)
 a description of the plans of the Secretary to address, alleviate, or mitigate such interference, including the cost of such plans.
									
									(C)
									Form
 The notice required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
								
								(3)
								Termination date
 The date referred to in this paragraph is the earlier of—  (A) the date that is two years after the date of the enactment of this Act; or
								
									(B)
 the date on which the Secretary—  (i) determines that commercial communications services are not causing any widespread harmful interference with covered GPS devices; and
									
										(ii)
 submits to the congressional defense committees notice of the determination made under clause (i).  (c) Covered GPS Device Defined In this section, the term covered GPS device means a Global Positioning System device of the Department of Defense.
						
							(d)
							Conforming repeal
 Section 911 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1534) is repealed.
						
				XVII
				Guam World War II Loyalty Recognition Act
				
					Sec. 1701. Short title.
					Sec. 1702. Recognition of the suffering and loyalty of the residents of Guam.
					Sec. 1703. Guam World War II Claims Fund.
					Sec. 1704. Payments for Guam World War II claims.
					Sec. 1705. Adjudication.
					Sec. 1706. Grants program to memorialize the occupation of Guam during World War II.
					Sec. 1707. Authorization of appropriations.
				
				
					1701.
					Short title
 This title may be cited as the Guam World War II Loyalty Recognition Act.  1702. Recognition of the suffering and loyalty of the residents of Guam  (a) Recognition of the Suffering of the Residents of Guam The United States recognizes that, as described by the Guam War Claims Review Commission, the residents of Guam, on account of their United States nationality, suffered unspeakable harm as a result of the occupation of Guam by Imperial Japanese military forces during World War II, by being subjected to death, rape, severe personal injury, personal injury, forced labor, forced march, or internment.
					
						(b)
						Recognition of the Loyalty of the Residents of Guam
 The United States forever will be grateful to the residents of Guam for their steadfast loyalty to the United States, as demonstrated by the countless acts of courage they performed despite the threat of death or great bodily harm they faced at the hands of the Imperial Japanese military forces that occupied Guam during World War II.
					
					1703.
					Guam World War II Claims Fund
					
						(a)
						Establishment of fund
 The Secretary of the Treasury shall establish in the Treasury of the United States a special fund (in this title referred to as the Claims Fund) for the payment of claims submitted by compensable Guam victims and survivors of compensable Guam decedents in accordance with sections 1704 and 1705.
					
						(b)
						Composition of fund
 The Claims Fund established under subsection (a) shall be composed of amounts deposited into the Claims Fund under subsection (c) and any other payments made available for the payment of claims under this title.
					
						(c)
						Payment of certain duties, taxes, and fees collected from Guam deposited into fund
						
							(1)
							In general
 Notwithstanding section 30 of the Organic Act of Guam (48 U.S.C. 1421h), the excess of—  (A) any amount of duties, taxes, and fees collected under such section after fiscal year 2014, over
							
								(B)
 the amount of duties, taxes, and fees collected under such section during fiscal year 2014, shall be deposited into the Claims Fund. (2) Application Paragraph (1) shall not apply after the date for which the Secretary of the Treasury determines that all payments required to be made under section 1704 have been made.
						
						(d)
						Limitation on payments made from fund
						
							(1)
							In general
 No payment may be made in a fiscal year under section 1704 until funds are deposited into the Claims Fund in such fiscal year under subsection (c).
						
							(2)
							Amounts
 For each fiscal year in which funds are deposited into the Claims Fund under subsection (c), the total amount of payments made in a fiscal year under section 1704 may not exceed the amount of funds available in the Claims Fund for such fiscal year.
						
						(e)
						Deductions from fund for administrative expenses
 The Secretary of the Treasury shall deduct from any amounts deposited into the Claims Fund an amount equal to 5 percent of such amounts as reimbursement to the Federal Government for expenses incurred by the Foreign Claims Settlement Commission and by the Department of the Treasury in the administration of this title. The amounts so deducted shall be covered into the Treasury as miscellaneous receipts.
					
					1704.
					Payments for Guam World War II claims
					
						(a)
						Payments for Death, Personal Injury, Forced Labor, Forced March, and Internment
 After the Secretary of the Treasury receives the certification from the Chairman of the Foreign Claims Settlement Commission as required under section 1705(b)(8), the Secretary of the Treasury shall make payments, subject to the availably of appropriations, to compensable Guam victims and survivors of a compensable Guam decedents as follows:
						
							(1)
							Compensable Guam victim
 Before making any payments under paragraph (2), the Secretary shall make payments to compensable Guam victims as follows:
							
								(A)
 In the case of a victim who has suffered an injury described in subsection (c)(2)(A), $15,000.  (B) In the case of a victim who is not described in subparagraph (A), but who has suffered an injury described in subsection (c)(2)(B), $12,000.
							
								(C)
 In the case of a victim who is not described in subparagraph (A) or (B), but who has suffered an injury described in subsection (c)(2)(C), $10,000.
							
							(2)
							Survivors of compensable Guam decedents
 In the case of a compensable Guam decedent, the Secretary shall pay $25,000 for distribution to survivors of the decedent in accordance with subsection (b). The Secretary shall make payments under this paragraph only after all payments are made under paragraph (1).
						
						(b)
						Distribution of Survivor Payments
 A payment made under subsection (a)(2) to the survivors of a compensable Guam decedent shall be distributed as follows:
						
							(1)
 In the case of a decedent whose spouse is living as of the date of the enactment of this Act, but who had no living children as of such date, the payment shall be made to such spouse.
						
							(2)
 In the case of a decedent whose spouse is living as of the date of the enactment of this Act and who had one or more living children as of such date, 50 percent of the payment shall be made to the spouse and 50 percent shall be made to such children, to be divided among such children to the greatest extent possible into equal shares.
						
							(3)
 In the case of a decedent whose spouse is not living as of the date of the enactment of this Act and who had one or more living children as of such date, the payment shall be made to such children, to be divided among such children to the greatest extent possible into equal shares.
						
							(4)
 In the case of a decedent whose spouse is not living as of the date of the enactment of this Act and who had no living children as of such date, but who—
							
								(A)
 had a parent who is living as of such date, the payment shall be made to the parent; or  (B) had two parents who are living as of such date, the payment shall be divided equally between the parents.
							
							(5)
 In the case of a decedent whose spouse is not living as of the date of the enactment of this Act, who had no living children as of such date, and who had no parents who are living as of such date, no payment shall be made.
						
						(c)
						Definitions
 For purposes of this title:  (1) Compensable Guam decedent The term compensable Guam decedent means an individual determined under section 1705 to have been a resident of Guam who died as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, and whose death would have been compensable under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a timely claim had been filed under the terms of such Act.
						
							(2)
							Compensable Guam victim
 The term compensable Guam victim means an individual who is not deceased as of the date of the enactment of this Act and who is determined under section 1705 to have suffered, as a result of the attack and occupation of Guam by Imperial Japanese military forces during World War II, or incident to the liberation of Guam by United States military forces, any of the following:
							
								(A)
 Rape or severe personal injury (such as loss of a limb, dismemberment, or paralysis).  (B) Forced labor or a personal injury not under subparagraph (A) (such as disfigurement, scarring, or burns).
							
								(C)
 Forced march, internment, or hiding to evade internment.  (3) Definitions of severe personal injuries and personal injuries Not later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement Commission shall promulgate regulations to specify the injuries that constitute a severe personal injury or a personal injury for purposes of subparagraphs (A) and (B), respectively, of paragraph (2).
						
					1705.
					Adjudication
					
						(a)
						Authority of Foreign Claims Settlement Commission
						
							(1)
							In general
 The Foreign Claims Settlement Commission shall adjudicate claims and determine the eligibility of individuals for payments under section 1704.
						
							(2)
							Rules and regulations
 Not later than 180 days after the date of the enactment of this Act, the Chairman of the Foreign Claims Settlement Commission shall publish in the Federal Register such rules and regulations as may be necessary to enable the Commission to carry out the functions of the Commission under this title.
						
						(b)
						Claims Submitted for Payments
						
							(1)
							Submittal of claim
 For purposes of subsection (a)(1) and subject to paragraph (2), the Foreign Claims Settlement Commission may not determine an individual is eligible for a payment under section 1704 unless the individual submits to the Commission a claim in such manner and form and containing such information as the Commission specifies.
						
							(2)
							Filing period for claims and notice
							
								(A)
								Filing period
 An individual filing a claim for a payment under section 1704 shall file such claim not later than one year after the date on which the Foreign Claims Settlement Commission publishes the notice described in subparagraph (B).
							
								(B)
								Notice of filing period
 Not later than 180 days after the date of the enactment of this Act, the Foreign Claims Settlement Commission shall publish a notice of the deadline for filing a claim described in subparagraph (A)—
								
									(i)
 in the Federal Register; and  (ii) in newspaper, radio, and television media in Guam.
								
							(3)
							Adjudicatory decisions
 The decision of the Foreign Claims Settlement Commission on each claim filed under this title shall—
							
								(A)
 be by majority vote;  (B) be in writing;
							
								(C)
 state the reasons for the approval or denial of the claim; and  (D) if approved, state the amount of the payment awarded and the distribution, if any, to be made of the payment.
							
							(4)
							Deductions in payment
 The Foreign Claims Settlement Commission shall deduct, from a payment made to a compensable Guam victim or survivors of a compensable Guam decedent under this section, amounts paid to such victim or survivors under the Guam Meritorious Claims Act of 1945 (Public Law 79–224) before the date of the enactment of this Act.
						
							(5)
							Interest
 No interest shall be paid on payments made by the Foreign Claims Settlement Commission under section 1704.
						
							(6)
							Limited compensation for provision of representational services
							
								(A)
								Limit on compensation
 Any agreement under which an individual who provided representational services to an individual who filed a claim for a payment under this title that provides for compensation to the individual who provided such services in an amount that is more than one percent of the total amount of such payment shall be unlawful and void.
							
								(B)
								Penalties
 Whoever demands or receives any compensation in excess of the amount allowed under subparagraph (A) shall be fined not more than $5,000 or imprisoned not more than one year, or both.
							
							(7)
							Appeals and finality
 Objections and appeals of decisions of the Foreign Claims Settlement Commission shall be to the Commission, and upon rehearing, the decision in each claim shall be final, and not subject to further review by any court or agency.
						
							(8)
							Certifications for payment
 After a decision approving a claim becomes final, the Chairman of the Foreign Claims Settlement Commission shall certify such decision to the Secretary of the Treasury for authorization of a payment under section 1704.
						
							(9)
							Treatment of affidavits
 For purposes of section 1704 and subject to paragraph (2), the Foreign Claims Settlement Commission shall treat a claim that is accompanied by an affidavit of an individual that attests to all of the material facts required for establishing the eligibility of such individual for payment under such section as establishing a prima facie case of the eligibility of the individual for such payment without the need for further documentation, except as the Commission may otherwise require. Such material facts shall include, with respect to a claim for a payment made under section 1704(a), a detailed description of the injury or other circumstance supporting the claim involved, including the level of payment sought.
						
							(10)
							Release of related claims
 Acceptance of a payment under section 1704 by an individual for a claim related to a compensable Guam decedent or a compensable Guam victim shall be in full satisfaction of all claims related to such decedent or victim, respectively, arising under the Guam Meritorious Claims Act of 1945 (Public Law 79–224), the implementing regulations issued by the United States Navy pursuant to such Act (Public Law 79–224), or this title.
						
					1706.
					Grants program to memorialize the occupation of Guam during World War II
					
						(a)
						Establishment
 Subject to subsection (b), the Secretary of the Interior shall establish a grant program under which the Secretary shall award grants for research, educational, and media activities for purposes of appropriately illuminating and interpreting the causes and circumstances of the occupation of Guam during World War II and other similar occupations during the war that—
						
							(1)
 memorialize the events surrounding such occupation; or  (2) honor the loyalty of the people of Guam during such occupation.
						
						(b)
						Eligibility
 The Secretary of the Interior may not award a grant under subsection (a) unless the person seeking the grant submits an application to the Secretary for such grant, in such time, manner, and form and containing such information as the Secretary specifies.
					
					1707.
					Authorization of appropriations
					
						(a)
						Guam World War II Claims Payments and Adjudication
 For the purposes of carrying out sections 1704 and 1705, there is authorized to be appropriated for any fiscal year beginning after the date of enactment of this Act, an amount equal to the amount deposited into the Claims Fund in a fiscal year under section 1703. Not more than 5 percent of funds make available under this subsection shall be used for administrative costs. Amounts appropriated under this section may remain available until expended.
					
						(b)
						Guam World War II Grants Program
 For purposes of carrying out section 1706, there are authorized to be appropriated $5,000,000 for each fiscal year beginning after the date of the enactment of this Act.
					
				XVIII
				Matters Relating to Small Business Procurement
				
					Subtitle A—Improving Transparency and Clarity for Small Businesses
					Sec. 1801. Plain language rewrite of requirements for small business procurements.
					Sec. 1802. Transparency in small business goals.
					Subtitle B—Clarifying the Roles of Small Business Advocates
					Sec. 1811. Scope of review by procurement center representatives.
					Sec. 1812. Duties of the Office of Small and Disadvantaged Business Utilization.
					Sec. 1813. Improving contractor compliance.
					Sec. 1814. Improving education on small business regulations.
					Subtitle C—Strengthening Opportunities for Competition in Subcontracting
					Sec. 1821. Good faith in subcontracting.
					Sec. 1822. Pilot program to provide opportunities for qualified subcontractors to obtain past
			 performance ratings.
					Sec. 1823. Amendments to the Mentor-Protege Program of the Department of Defense.
					Subtitle D—Miscellaneous Provisions
					Sec. 1831. Improvements to size standards for small agricultural producers.
					Sec. 1832. Uniformity in service-disabled veteran definitions.
					Sec. 1833. Office of Hearings and Appeals.
					Sec. 1834. Extension of SBIR and STTR programs.
					Sec. 1835. Issuance of guidance on small business matters.
					Subtitle E—Improving Cyber Preparedness for Small Businesses
					Sec. 1841. Small Business Development Center Cyber Strategy and outreach.
					Sec. 1842. Role of small business development centers in cybersecurity and preparedness.
					Sec. 1843. Additional cybersecurity assistance for small business development centers.
					Sec. 1844. Prohibition on additional funds.
				
				
					A
					Improving Transparency and Clarity for Small Businesses
					
						1801.
						Plain language rewrite of requirements for small business procurements
 Section 15(a) of the Small Business Act (15 U.S.C. 644(a)) is amended to read as follows:   (a) Small business procurements  (1) In general For purposes of this Act, small business concerns shall receive any award or contract if such award or contract is, in the determination of the Administrator and the contracting agency, in the interest of—
									
										(A)
 maintaining or mobilizing the full productive capacity of the United States;  (B) war or national defense programs; or
									
										(C)
 assuring that a fair proportion of the total purchase and contracts for goods and services of the Government in each industry category (as defined under paragraph (2)) are awarded to small business concerns.
									
									(2)
									Industry category defined
									
										(A)
										In general
 In this subsection, the term industry category means a discrete group of similar goods and services, as determined by the Administrator in accordance with the North American Industry Classification System codes used to establish small business size standards, except that the Administrator shall limit an industry category to a greater extent than provided under the North American Industry Classification System codes if the Administrator receives evidence indicating that further segmentation of the industry category is warranted—
										
											(i)
 due to special capital equipment needs;  (ii) due to special labor requirements;
										
											(iii)
 due to special geographic requirements, except as provided in subparagraph (B);  (iv) due to unique Federal buying patterns or requirements; or
										
											(v)
 to recognize a new industry.  (B) Exception for geographic requirements The Administrator may not further segment an industry category based on geographic requirements unless—
										
											(i)
 the Government typically designates the geographic area where work for contracts for goods or services is to be performed;
										
											(ii)
 Government purchases comprise the major portion of the entire domestic market for such goods or services; and
										
											(iii)
 it is unreasonable to expect competition from business concerns located outside of the general geographic area due to the fixed location of facilities, high mobilization costs, or similar economic factors.
										
									(3)
									Determinations with respect to awards or contracts
 Determinations made pursuant to paragraph (1) may be made for individual awards or contracts, any part of an award or contract or task order, or for classes of awards or contracts or task orders.
								
									(4)
									Increasing prime contracting opportunities for small business concerns
									
										(A)
										Description of covered proposed procurements
 The requirements of this paragraph shall apply to a proposed procurement that includes in its statement of work goods or services currently being supplied or performed by a small business concern and, as determined by the Administrator—
										
											(i)
 is in a quantity or of an estimated dollar value which makes the participation of a small business concern as a prime contractor unlikely;
										
											(ii)
 in the case of a proposed procurement for construction, seeks to bundle or consolidate discrete construction projects; or
										
											(iii)
 is a solicitation that involves an unnecessary or unjustified bundling of contract requirements.  (B) Notice to procurement center representatives With respect to proposed procurements described in subparagraph (A), at least 30 days before issuing a solicitation and concurrent with other processing steps required before issuing the solicitation, the contracting agency shall provide a copy of the proposed procurement to the procurement center representative of the contracting agency (as described in subsection (l)) along with a statement explaining—
										
											(i)
 why the proposed procurement cannot be divided into reasonably small lots (not less than economic production runs) to permit offers on quantities less than the total requirement;
										
											(ii)
 why delivery schedules cannot be established on a realistic basis that will encourage the participation of small business concerns in a manner consistent with the actual requirements of the Government;
										
											(iii)
 why the proposed procurement cannot be offered to increase the likelihood of the participation of small business concerns;
										
											(iv)
 in the case of a proposed procurement for construction, why the proposed procurement cannot be offered as separate discrete projects; or
										
											(v)
 why the contracting agency has determined that the bundling of contract requirements is necessary and justified.
										
										(C)
										Alternatives to increase prime contracting opportunities for small business concerns
 If the procurement center representative believes that the proposed procurement will make the participation of small business concerns as prime contractors unlikely, the procurement center representative, within 15 days after receiving the statement described in subparagraph (B), shall recommend to the contracting agency alternative procurement methods for increasing prime contracting opportunities for small business concerns.
									
										(D)
										Failure to agree on an alternative procurement method
 If the procurement center representative and the contracting agency fail to agree on an alternative procurement method, the Administrator shall submit the matter to the head of the appropriate department or agency for a determination.
									
									(5)
									Contracts for sale of Government property
 With respect to a contract for the sale of Government property, small business concerns shall receive any such contract if, in the determination of the Administrator and the disposal agency, the award of such contract is in the interest of assuring that a fair proportion of the total sales of Government property be made to small business concerns.
								
									(6)
									Sale of electrical power or other property
 Nothing in this subsection shall be construed to change any preferences or priorities established by law with respect to the sale of electrical power or other property by the Federal Government.
								
									(7)
									Costs exceeding fair market price
 A contract may not be awarded under this subsection if the cost of the contract to the awarding agency exceeds a fair market price.
								.
					
						1802.
						Transparency in small business goals
 Section 15(h)(3) of the Small Business Act (15 U.S.C. 644(h)(3)) is amended to read as follows:   (3) Procurement data  (A) Federal procurement data system  (i) In general To assist in the implementation of this section, the Administrator shall have access to information collected through the Federal Procurement Data System, Federal Subcontracting Reporting System, or any new or successor system.
									
										(ii)
										GSA report
 On the date that the Administrator makes available the report required under paragraph (2), the Administrator of the General Services Administration shall submit to the President and Congress, and shall make available on a public website, a report in the same form and manner, and including the same information, as the report required under paragraph (2). The report shall include all procurements made for the period covered by the report and may not exclude any contract awarded.
									
									(B)
									Agency procurement data sources
 To assist in the implementation of this section, the head of each contracting agency shall provide, upon request of the Administrator, procurement information collected through agency data collection sources in existence at the time of the request. Contracting agencies shall not be required to establish new data collection systems to provide such data.
								.
					
					B
					Clarifying the Roles of Small Business Advocates
					
						1811.
						Scope of review by procurement center representatives
						
							(a)
 Section 15(l) of the Small Business Act (15 U.S.C. 644(l)) is amended by adding at the end the following new paragraph:
							
								
									(9)
									Scope of review
 The Administrator—  (A) may not limit the scope of review by the procurement center representative for any solicitation of a contract or task order without regard to whether the contract or task order or part of the contract or task order is set aside for small business concerns, whether 1 or more contracts or task order awards are reserved for small business concerns under a multiple award contract, or whether or not the solicitation would result in a bundled or consolidated contract (as defined in subsection (s)) or a bundled or consolidated task order; and
									
										(B)
 shall, unless the contracting agency requests a review, limit the scope of review by the procurement center representative for any solicitation of a contract or task order if such solicitation is awarded by or for the Department of Defense and—
										
											(i)
 is conducted pursuant to section 22 of the Arms Export Control Act (22 U.S.C. 2762);  (ii) is a humanitarian operation as defined in section 401(e) of title 10, United States Code;
										
											(iii)
 is for a contingency operation, as defined in section 101(a)(13) of title 10, United States Code;  (iv) is to be awarded pursuant to an agreement with the government of a foreign country in which Armed Forces of the United States are deployed; or
										
											(v)
 both the place of award and the place of performance are outside of the United States and its territories.
										.
						
							(b)
 Section 15(g)(2)(B) of the Small Business Act (15 U.S.C. 644(g)(2)(B) is amended by inserting after the period at the end the following new sentence: Contracts excluded from review by procurement center representatives pursuant to subsection (l)(9)(B) shall not be considered when establishing these goals..
						
						1812.
						Duties of the Office of Small and Disadvantaged Business Utilization
 Section 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended—  (1) by striking section 8, 15 or 44 and inserting section 8, 15, 31, 36, or 44;
						
							(2)
 by striking sections 8 and 15 each place such term appears and inserting sections 8, 15, 31, 36, and 44;  (3) in paragraph (10), by striking section 8(a) and inserting section 8, 15, 31, or 36;
						
							(4)
 in paragraph (17)(C), by striking the period at the end and inserting a semicolon;  (5) by inserting after paragraph (17) the following new paragraph:
							
								
									(18)
 shall review summary data provided by purchase card issuers of purchases made by the agency greater than the micro-purchase threshold (as defined under section 1902 of title 41, United Stated Code) and less than the simplified acquisition threshold to ensure that the purchases have been made in compliance with the provisions of this Act and have been properly recorded in the Federal Procurement Data System, if the method of payment is a purchase card issued by the Department of Defense pursuant to section 2784 of title 10, United States Code, or by the head of an executive agency pursuant to section 1909 of title 41, United States Code;
								; and
						
							(6)
 in paragraph (16)—  (A) in subparagraph (B), by striking and at the end; and
							
								(B)
 by adding at the end the following new subparagraph:   (D) any failure of the agency to comply with section 8, 15, 31, or 36;
									.
							
						1813.
						Improving contractor compliance
						
							(a)
							Requirements for the Office of Small and Disadvantaged Business Utilization
 Section 15(k) of the Small Business Act (15 U.S.C. 644(k)(8)), as amended by this Act, is further amended by inserting after paragraph (18) (as inserted by section 1812 of this Act) the following new paragraph:
							
								
									(19)
 shall provide assistance to a small business concern awarded a contract or subcontract under this Act or under title 10 or title 41, United States Code, in finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract; and
								.
						
							(b)
							Requirements under the Mentor-Protege Program of the Department of Defense
 Section 831(e)(1) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
							
								(1)
 in subparagraph (B), by striking and at the end;  (2) in subparagraph (C), by striking the period at the end and inserting ; and; and
							
								(3)
 by adding at the end the following new subparagraph:   (D) the assistance the mentor firm will provide to the protege firm in understanding contract regulations of the Federal Government and the Department of Defense (including the Federal Acquisition Regulation and the Defense Federal Acquisition Regulation Supplement) after award of a subcontract under this section, if applicable.
									.
							
							(c)
							Resources for small business concerns
 Section 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:
							
								
									(u)
									Post-Award compliance resources
 The Administrator shall provide to small business development centers and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code, and shall make available on the website of the Administration, a list of resources for small business concerns seeking education and assistance on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract.
								.
						
							(d)
							Requirements for procurement center representatives
 Section 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended—  (1) by redesignating subparagraph (I) as subparagraph (J);
							
								(2)
 in subparagraph (H), by striking and at the end; and  (3) by inserting after subparagraph (H) the following new subparagraph:
								
									
										(I)
 assist small business concerns with finding resources for education and training on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of a contract or subcontract; and
									.
							
							(e)
							Requirements under the mentor-Protege program of the Small Business Administration
 Section 45(b)(3) of the Small Business Act (15 U.S.C. 657r(b)(3)) is amended by adding at the end the following new subparagraph:
							
								
									(K)
 The types of assistance provided by a mentor to assist with compliance with the requirements of contracting with the Federal Government after award of a contract or subcontract under this section.
								.
						
						1814.
						Improving education on small business regulations
						
							(a)
							Regulatory changes and training materials
 Section 15 of the Small Business Act (15 U.S.C. 644), as amended by section 1813, is further amended by adding at the end the following new subsection:
							
								
									(v)
									Regulatory changes and training materials
 Not less than annually, the Administrator shall provide to the Defense Acquisition University (established under section 1746 of title 10, United States Code), the Federal Acquisition Institute (established under section 1201 of title 41, United States Code), the individual responsible for mandatory training and education of the acquisition workforce of each agency (described under section 1703(f)(1)(C) of title 41, United States Code), small business development centers, and entities participating in the Procurement Technical Assistance Cooperative Agreement Program under chapter 142 of title 10, United States Code—
									
										(1)
 a list of all changes made in the prior year to regulations promulgated—  (A) by the Administrator that affect Federal acquisition; and
										
											(B)
 by the Federal Acquisition Council that implement amendments to this Act; and  (2) any materials the Administrator has developed that explain, train, or assist Federal agencies or departments or small business concerns with compliance with the regulations described in paragraph (1).
									.
						
							(b)
							Training To be updated
 After receipt of information from the Administrator of the Small Business Administration pursuant to section 15(v) of the Small Business Act, the Defense Acquisition University (established under section 1746 of title 10, United States Code) and the Federal Acquisition Institute (established under section 1201 of title 41, United States Code) shall periodically update the training provided to the acquisition workforce to incorporate such information.
						
					C
					Strengthening Opportunities for Competition in Subcontracting
					
						1821.
						Good faith in subcontracting
						
							(a)
							Transparency in subcontracting goals
 Section 8(d)(9) of the Small Business Act (15 U.S.C. 637(d)(9)) is amended—  (1) by striking (9) The failure and inserting the following:
								
									
										(9)
										Material breach
 The failure ;  (2) in subparagraph (A), by striking or at the end;
							
								(3)
 in subparagraph (B), by inserting or at the end;  (4) by inserting after subparagraph (B) the following new subparagraph:
								
									
										(C)
 assurances provided under paragraph (6)(E), ; and  (5) by moving the margins of subparagraphs (A) and (B), and the matter after subparagraph (C) (as inserted by paragraph (4)), 2 ems to the right.
							
							(b)
							Review of subcontracting plans
 Section 15(k) of the Small Business Act (15 U.S.C. 644(k)) as amended by this Act, is further amended by inserting after paragraph (19) (as inserted by section 1813 of this Act) the following new paragraph:
							
								
									(20)
 shall review all subcontracting plans required by paragraph (4) or (5) of section 8(d) to ensure that the plan provides maximum practicable opportunity for small business concerns to participate in the performance of the contract to which the plan applies.
								.
						
							(c)
							Good faith compliance
 Not later than 270 days after the date of enactment of this title, the Administrator of the Small Business Administration shall provide examples of activities that would be considered a failure to make a good faith effort to comply with the requirements imposed on an entity (other than a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632)) that is awarded a prime contract containing the clauses required under paragraph (4) or (5) of section 8(d) of the Small Business Act (15 U.S.C. 637(d)).
						
						1822.
						Pilot program to provide opportunities for qualified subcontractors to obtain past performance
			 ratings
 Section 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the following new paragraph:
						
							
								(17)
								Pilot program providing past performance ratings for other small business subcontractors
								
									(A)
									Establishment
 The Administrator shall establish a pilot program for a small business concern without a past performance rating as a prime contractor performing as a first tier subcontractor for a covered contract (as defined in paragraph 13(A)) to request a past performance rating in the system used by the Federal Government to monitor or record contractor past performance.
								
									(B)
									Application
 A small business concern described in subparagraph (A) shall submit an application to the appropriate official for a past performance rating no later than 270 days after the small business concern completed the work for which it seeks a past performance rating or 180 days after the prime contractor completes work on the covered contract, whichever is earlier. Such application shall include written evidence of the past performance factors for which the small business concern seeks a rating and a suggested rating.
								
									(C)
									Determination
 The appropriate official shall submit the application from the small business concern to the Office of Small and Disadvantaged Business Utilization for the covered contract and to the prime contractor for review. The Office of Small and Disadvantaged Business Utilization and the prime contractor shall, not later than 30 days after receipt of the application, submit to the appropriate official a response regarding the application.
									
										(i)
										Agreement on rating
 If the Office of Small and Disadvantaged Business Utilization and the prime contractor agree on a past performance rating, or if either the Office of Small and Disadvantaged Business Utilization or the prime contractor fail to respond and the responding person agrees with the rating of the applicant small business concern, the appropriate official shall enter the agreed-upon past performance rating in the system described in subparagraph (A).
									
										(ii)
										Disagreement on rating
 If the Office of Small and Disadvantaged Business Utilization and the prime contractor fail to respond within 30 days or if they disagree about the rating, or if either the Office of Small and Disadvantaged Business Utilization or the prime contractor fail to respond and the responding person disagrees with the rating of the applicant small business concern, the Office of Small and Disadvantaged Business Utilization or the prime contractor shall submit a notice contesting the application to the appropriate official. The appropriate official shall follow the requirements of subparagraph (D).
									
									(D)
									Procedure for rating
 Not later than 14 calendar days after receipt of a notice under subparagraph (C)(ii), the appropriate official shall submit such notice to the applicant small business concern. Such concern may submit comments, rebuttals, or additional information relating to the past performance of such concern not later 14 calendar days after receipt of such notice. The appropriate official shall enter into the system described in subparagraph (A) a rating that is neither favorable nor unfavorable along with the initial application from such concern, any responses of the Office of Small and Disadvantaged Business Utilization and the prime contractor, and any additional information provided by such concern. A copy of the information submitted shall be provided to the contracting officer (or designee of such officer) for the covered contract.
								
									(E)
									Use of information
 A small business subcontractor may use a past performance rating given under this paragraph to establish its past performance for a prime contract.
								
									(F)
									Duration
 The pilot program established under this paragraph shall terminate 3 years after the date on which the first applicant small business concern receives a past performance rating for performance as a first tier subcontractor.
								
									(G)
									Report
 The Comptroller General of the United States shall begin an assessment of the pilot program 1 year after the establishment of such program. Not later than 6 months after beginning such assessment, the Comptroller General shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, which shall include—
									
										(i)
 the number of small business concerns that have received past performance ratings under the pilot program;
									
										(ii)
 the number of applications in which the contracting officer (or designee) or the prime contractor contested the application of the small business concern;
									
										(iii)
 any suggestions or recommendations the Comptroller General or the small business concerns participating in the program have to address disputes between the small business concern, the contracting officer (or designee), and the prime contractor on past performance ratings;
									
										(iv)
 the number of small business concerns awarded prime contracts after receiving a past performance rating under this pilot program; and
									
										(v)
 any suggestions or recommendation the Comptroller General has to improve the operation of the pilot program.
									
									(H)
									Appropriate official defined
 In this paragraph, the term appropriate official means—  (i) a commercial market representative;
									
										(ii)
 another individual designated by the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36; or
									
										(iii)
 the Office of Small and Disadvantaged Business Utilization of a Federal agency, if the head of the Federal agency and the Administrator agree.
									.
					
						1823.
						Amendments to the Mentor-Protege Program of the Department of Defense
 Section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
						
							(1)
 by amending subsection (d) to read as follows:   (d) Mentor Firm Eligibility  (1) Subject to subsection (c)(1), a mentor firm may enter into an agreement with one or more protege firms under subsection (e) and provide assistance under the program pursuant to that agreement if the mentor firm—
										
											(A)
 is eligible for award of Federal contracts; and  (B) demonstrates that it—
											
												(i)
 is qualified to provide assistance that will contribute to the purpose of the program;  (ii) is of good financial health and character and does not appear on a Federal list of debarred or suspended contractors; and
											
												(iii)
 can impart value to a protege firm because of experience gained as a Department of Defense contractor or through knowledge of general business operations and government contracting, as demonstrated by evidence that—
												
													(I)
 during the fiscal year preceding the fiscal year in which the mentor firm enters into the agreement, the total amount of the Department of Defense contracts awarded such mentor firm and the subcontracts awarded such mentor firm under Department of Defense contracts was equal to or greater than $100,000,000; or
												
													(II)
 the mentor firm demonstrates the capability to assist in the development of protege firms, and is approved by the Secretary of Defense pursuant to criteria specified in the regulations prescribed pursuant to subsection (k).
												
										(2)
 A mentor firm may not enter into an agreement with a protege firm if the Administrator of the Small Business Administration has made a determination finding affiliation between the mentor firm and the protege firm.
									
										(3)
 If the Administrator of the Small Business Administration has not made such a determination and if the Secretary has reason to believe (based on the regulations promulgated by the Administrator regarding affiliation) that the mentor firm is affiliated with the protege firm, the Secretary shall request a determination regarding affiliation from the Administrator of the Small Business Administration.
									;
						
							(2)
 in subsection (n), by amending paragraph (9) to read as follows:   (9) The term affiliation, with respect to a relationship between a mentor firm and a protege firm, means a relationship described under section 121.103 of title 13, Code of Federal Regulations (or any successor regulation).
								; and
						
							(3)
 in subsection (f)(6)—  (A) in subparagraph (B), by striking or at the end;
							
								(B)
 in subparagraph (C), by striking the period at the end and inserting ; or; and  (C) by adding at the end the following new subparagraph:
								
									
										(D)
 women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656). .  D Miscellaneous Provisions  1831. Improvements to size standards for small agricultural producers  (a) Amendment to definition of agricultural enterprises Paragraph (1) of section 18(b) of the Small Business Act (15 U.S.C. 647(b)(1)) is amended by striking businesses and inserting small business concerns.
						
							(b)
							Equal treatment of small farms
 Paragraph (1) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(1)) is amended by striking operation: Provided, and all that follows through the period at the end and inserting operation..
						
							(c)
							Updated size standards
 Size standards established for agricultural enterprises under section 3(a) of the Small Business Act (15 U.S.C. 632(a)) shall be subject to the rolling review procedures established under section 1344(a) of the Small Business Jobs Act of 2010 (15 U.S.C. 632 note).
						
						1832.
						Uniformity in service-disabled veteran definitions
						
							(a)
							Small business definition of small business concern consolidated
 Section 3(q) of the Small Business Act (15 U.S.C. 632(q)) is amended—  (1) by amending paragraph (2) to read as follows:
								
									
										(2)
										Small business concern owned and controlled by service-disabled veterans
 The term small business concern owned and controlled by service-disabled veterans means any of the following:  (A) A small business concern—
											
												(i)
 not less than 51 percent of which is owned by one or more service-disabled veterans or, in the case of any publicly owned business, not less than 51 percent of the stock (not including any stock owned by an ESOP) of which is owned by one or more service-disabled veterans; and
											
												(ii)
 the management and daily business operations of which are controlled by one or more service-disabled veterans or, in the case of a veteran with permanent and severe disability, the spouse or permanent caregiver of such veteran.
											
											(B)
 A small business concern—  (i) not less than 51 percent of which is owned by one or more service-disabled veterans with a disability that is rated by the Secretary of Veterans Affairs as a permanent and total disability who are unable to manage the daily business operations of such concern; or
											
												(ii)
 in the case of a publicly owned business, not less than 51 percent of the stock (not including any stock owned by an ESOP) of which is owned by one or more such veterans.
											
											(C)
											(i)
 During the time period described in clause (ii), a small business concern that was a small business concern described in subparagraph (A) or (B) immediately prior to the death of a service-disabled veteran who was the owner of the concern, the death of whom causes the concern to be less than 51 percent owned by one or more service-disabled veterans, if—
												
													(I)
 the surviving spouse of the deceased veteran acquires such veteran’s ownership interest in such concern;
												
													(II)
 such veteran had a service-connected disability (as defined in section 101(16) of title 38, United States Code) rated as 100 percent disabling under the laws administered by the Secretary of Veterans Affairs or such veteran died as a result of a service-connected disability; and
												
													(III)
 immediately prior to the death of such veteran, and during the period described in clause (ii), the small business concern is included in the database described in section 8127(f) of title 38, United States Code.
												
												(ii)
 The time period described in this clause is the time period beginning on the date of the veteran’s death and ending on the earlier of—
												
													(I)
 the date on which the surviving spouse remarries;  (II) the date on which the surviving spouse relinquishes an ownership interest in the small business concern; or
												
													(III)
 the date that is 10 years after the date of the death of the veteran. ; and  (2) by adding at the end the following new paragraphs:
								
									
										(6)
										ESOP
 The term ESOP has the meaning given the term employee stock ownership plan in section 4975(e)(7) of the Internal Revenue Code of 1986 (26 U.S.C. 4975(e)(7)).  (7) Surviving spouse The term surviving spouse has the meaning given such term in section 101(3) of title 38, United States Code.
									.
							
							(b)
							Veterans affairs definition of small business concern consolidated
							
								(1)
								In general
 Section 8127 of title 38, United States Code, is amended—  (A) by striking subsection (h) and redesignating subsections (i) through (l) as subsections (h) through (k), respectively; and
								
									(B)
 in subsection (k), as so redesignated—  (i) by amending paragraph (2) to read as follows:
										
											
												(2)
 The term small business concern owned and controlled by veterans has the meaning given that term under section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)).
											; and
									
										(ii)
 by adding at the end the following new paragraph:   (3) The term small business concern owned and controlled by veterans with service-connected disabilities has the meaning given the term small business concern owned and controlled by service-disabled veterans under section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2)).
											.
									
								(2)
								Conforming amendments
 Such section is further amended—  (A) in subsection (b), by inserting or a small business concern owned and controlled by veterans with service-connected disabilities after a small business concern owned and controlled by veterans;
								
									(B)
 in subsection (c), by inserting or a small business concern owned and controlled by veterans with service-connected disabilities after a small business concern owned and controlled by veterans;  (C) in subsection (d) by inserting or small business concerns owned and controlled by veterans with service-connected disabilities after small business concerns owned and controlled by veterans both places it appears; and
								
									(D)
 in subsection (f)(1), by inserting , small business concerns owned and controlled by veterans with service-connected disabilities, after small business concerns owned and controlled by veterans.  (c) Technical correction Section 8(d)(3) of the Small Business Act (15 U.S.C. 637(d)(3)), is amended by adding at the end the following new subparagraph:
							
								
									(H)
 In this contract, the term small business concern owned and controlled by service-disabled veterans has the meaning given that term in section 3(q). .  (d) Regulations relating to database of the Secretary of Veterans Affairs  (1) Requirement to use certain Small Business Administration regulations Section 8127(f)(4) of title 38, United States Code, is amended by striking verified and inserting verified, using regulations issued by the Administrator of the Small Business Administration with respect to the status of the concern as a small business concern and the ownership and control of such concern,.
							
								(2)
								Prohibition on Secretary of Veterans Affairs issuing certain regulations
 Section 8127(f) of title 38, United States Code, is amended by adding at the end the following new paragraph:
								
									
										(7)
 The Secretary may not issue regulations related to the status of a concern as a small business concern and the ownership and control of such small business concern.
									.
							
							(e)
							Delayed effective date
 The amendments made by subsections (a), (b), (c), and (d) shall take effect on the date on which the Administrator of the Small Business Administration and the Secretary of Veterans Affairs jointly issue regulations implementing such sections.
						
							(f)
							Appeals of inclusion in database
							
								(1)
								In general
 Section 8127(f) of title 38, United States Code, as amended by this section, is further amended by adding at the end the following new paragraph:
								
									
										(8)
										(A)
 If a small business concern is not included in the database because the Secretary does not verify the status of the concern as a small business concern or the ownership or control of the concern, the concern may appeal the denial of verification to the Office of Hearings and Appeals of the Small Business Administration (as established under section 5(i) of the Small Business Act). The decision of the Office of Hearings and Appeals shall be considered a final agency action.
										
											(B)
											(i)
 If an interested party challenges the inclusion in the database of a small business concern owned and controlled by veterans or a small business concern owned and controlled by veterans with service-connected disabilities based on the status of the concern as a small business concern or the ownership or control of the concern, the challenge shall be heard by the Office of Hearings and Appeals of the Small Business Administration as described in subparagraph (A). The decision of the Office of Hearings and Appeals shall be considered final agency action.
											
												(ii)
 In this subparagraph, the term interested party means—  (I) the Secretary; or
												
													(II)
 in the case of a small business concern that is awarded a contract, the contracting officer of the Department or another small business concern that submitted an offer for the contract that was awarded to the small business concern that is the subject of a challenge made under clause (i).
												
											(C)
 For each fiscal year, the Secretary shall reimburse the Administrator of the Small Business Administration in an amount necessary to cover any cost incurred by the Office of Hearings and Appeals of the Small Business Administration for actions taken by the Office under this paragraph. The Administrator is authorized to accept such reimbursement. The amount of any such reimbursement shall be determined jointly by the Secretary and the Administrator and shall be provided from fees collected by the Secretary under multiple-award schedule contracts. Any disagreement about the amount shall be resolved by the Director of the Office of Management and Budget.
										.
							
								(2)
								Effective date
 Paragraph (8) of subsection (f) of title 38, United States Code, as added by paragraph (1), shall apply with respect to a verification decision made by the Secretary of Veterans Affairs on or after the date of the enactment of this Act.
							
						1833.
						Office of Hearings and Appeals
						
							(a)
							Clarification as to jurisdiction
 Section 5(i)(1)(B) of the Small Business Act (15 U.S.C. 634(i)(1)(B)) is amended to read as follows:
							
								
									(B)
									Jurisdiction
									
										(i)
										In general
 Except as provided in clause (ii), the Office of Hearings and Appeals shall hear appeals of agency actions under or pursuant to this Act, the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.), and title 13 of the Code of Federal Regulations, and shall hear such other matters as the Administrator may determine appropriate.
									
										(ii)
										Exception
 The Office of Hearings and Appeals shall not adjudicate disputes that require a hearing on the record, except disputes pertaining to the small business programs described in this Act.
									.
						
							(b)
							New rules or guidance for petitions for reconsideration
 Section 3(a)(9) of the Small Business Act (15 U.S.C. 632(a)(9)) is amended by adding at the end the following new subparagraph:
							
								
									(E)
									Rules or guidance
 The Office of Hearings and Appeals shall begin accepting petitions for reconsideration described in subparagraph (A) after the date on which the Administration issues a rule or other guidance implementing this paragraph. Notwithstanding the provisions of subparagraph (B), petitions for reconsideration of size standards revised, modified, or established in a Federal Register final rule published between November 25, 2015, and the effective date of such rule or other guidance shall be considered timely if filed within 30 days of such effective date.
								.
						
						1834.
						Extension of SBIR and STTR programs
						
							(a)
							SBIR
 Section 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended by striking September 30, 2017 and inserting September 30, 2022.  (b) STTR Section 9(n)(1) of the Small Business Act (15 U.S.C. 638(n)(1)) is amended by striking fiscal year 2017 and inserting fiscal year 2022.
						
						1835.
						Issuance of guidance on small business matters
 Not later than 180 days after the date of enactment of this Act, the Administrator of the Small Business Administration and the Secretary of Veterans Affairs shall issue guidance pertaining to the amendments made by this title to the Small Business Act and section 8127 of title 38, United States Code. The Administrator and the Secretary shall provide notice and opportunity for comment on such guidance for a period of not less than 60 days.
					
					E
					Improving Cyber Preparedness for Small Businesses
					
						1841.
						Small Business Development Center Cyber Strategy and outreach
						
							(a)
							Small business development center cyber strategy
							
								(1)
								In general
 Not later than 180 days after the date of the enactment of this Act, the Administrator of the Small Business Administration and the Secretary of Homeland Security shall work collaboratively to develop a cyber strategy for small business development centers to be known as the Small Business Development Center Cyber Strategy.
							
								(2)
								Consultation
 In developing the strategy under this subsection, the Administrator of the Small Business Administration and the Secretary of Homeland Security shall consult with entities representing the concerns of small business development centers, including any association recognized under section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)).
							
								(3)
								Content
 The strategy required under paragraph (1) shall include, at minimum, the following:  (A) Plans for allowing small business development centers (hereinafter in this paragraph referred to as SBDCs) to access existing cyber programs of the Department of Homeland Security and other appropriate Federal agencies to enhance services and streamline cyber assistance to small business concerns.
								
									(B)
 To the extent practicable, methods for providing counsel and assistance to improve a small business concern’s cybersecurity infrastructure, awareness of cyber threat indicators, and cyber training programs for employees, including—
									
										(i)
 working to ensure individuals are aware of best practices in the areas of cybersecurity, awareness of cyber threat indicators, and cyber training;
									
										(ii)
 working with individuals to develop cost-effective plans for implementing best practices in these areas;
									
										(iii)
 entering into agreements, where practical, with Information Sharing and Analysis Centers or similar entities that share cyber information to gain an awareness of actionable cyber threat indicators that may be beneficial to small business concerns; and
									
										(iv)
 providing referrals to area specialists when necessary.  (C) An analysis of—
									
										(i)
 how Federal Government programs, projects, and activities can be leveraged by SBDCs to improve access to high-quality cyber support for small business concerns;
									
										(ii)
 additional resources SBDCs may need to effectively carry out their role; and  (iii) how SBDCs can leverage existing partnerships and develop new partnerships with Federal, State, and local government entities as well as private entities to improve the quality of cyber support services to small business concerns.
									
								(4)
								Delivery of strategy
 Not later than 1 year after the date of the enactment of this Act, the Small Business Administrator and the Secretary of Homeland Security shall submit to the Committees on Homeland Security and Small Business of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Small Business and Entrepreneurship of the Senate the Small Business Development Center Cyber Strategy developed under paragraph (1).
							
								(5)
								Definitions
 In this subsection, the following definitions shall apply:  (A) Cyber threat indicator The term cyber threat indicator has the meaning given such term in section 227(a) of the Homeland Security Act of 2002 (6 U.S.C. 148(a)).
								
									(B)
									Small business development center
 The term small business development center has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).  (b) Cybersecurity outreach for small business development centers Section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148) is amended—
							
								(1)
 by redesignating subsection (l) as subsection (m); and  (2) by inserting after subsection (k) the following new subsection:
								
									
										(l)
										Cybersecurity outreach
										
											(1)
											In general
 The Secretary may leverage small business development centers to provide assistance to small business concerns by disseminating information on cyber threat indicators, defense measures, cybersecurity risks, incidents, analyses, and warnings to help small business concerns in developing or enhancing cybersecurity infrastructure, awareness of cyber threat indicators, and cyber training programs for employees.
										
											(2)
											Definitions
 For purposes of this subsection, the terms small business concern and small business development center have the meaning given such terms, respectively, under section 3 of the Small Business Act. .  1842. Role of small business development centers in cybersecurity and preparedness Section 21 of the Small Business Act (15 U.S.C. 648) is amended—
						
							(1)
 in subsection (a)(1), by striking and providing access to business analysts who can refer small business concerns to available experts: and inserting providing access to business analysts who can refer small business concerns to available experts; and, to the extent practicable, providing assistance in furtherance of the Small Business Development Center Cyber Strategy developed under section 1841(a) of the National Defense Authorization Act for Fiscal Year 2017:; and
						
							(2)
 in subsection (c)(2)—  (A) in subparagraph (E), by striking and at the end;
							
								(B)
 in subparagraph (F), by striking the period at the end and inserting ; and; and  (C) by adding at the end of the following new subparagraph:
								
									
										(G)
 access to cybersecurity specialists to counsel, assist, and inform small business concern clients, in furtherance of the Small Business Development Center Cyber Strategy developed under section 1841(a) of the National Defense Authorization Act for Fiscal Year 2017.
									.
							
						1843.
						Additional cybersecurity assistance for small business development centers
 Section 21(a) of the Small Business Act (15 U.S.C. 648(a)) is amended by adding at the end the following new paragraph:
						
							
								(8)
								Cybersecurity assistance
								
									(A)
									In general
 The Department of Homeland Security, and any other Federal department or agency in coordination with the Department of Homeland Security, may leverage small business development centers to provide assistance to small business concerns by disseminating information relating to cybersecurity risks and other homeland security matters to help small business concerns in developing or enhancing cybersecurity infrastructure, awareness of cyber threat indicators, and cyber training programs for employees.
								
									(B)
									Definitions
 In this paragraph, the terms cybersecurity risk and cyber threat indicator have the meanings given such terms, respectively, under section 227(a) of the Homeland Security Act of 2002 (6 U.S.C. 148(a)).
								.
					
						1844.
						Prohibition on additional funds
 No additional funds are authorized to be appropriated to carry out sections 1841 through 1843 or the amendments made by such sections.
					
				XIX
				Department of Homeland Security Coordination
				
					Sec. 1901. Department of Homeland Security coordination.
					Sec. 1902. Office of Strategy, Policy, and Plans of the Department of Homeland Security.
					Sec. 1903. Management and execution.
					Sec. 1904. Chief Human Capital Officer of the Department of Homeland Security.
					Sec. 1905. Department of Homeland Security transparency.
					Sec. 1906. Transparency in research and development.
					Sec. 1907. United States Government review of certain foreign fighters.
					Sec. 1908. National strategy to combat terrorist travel.
					Sec. 1909. National Operations Center.
					Sec. 1910. Department of Homeland Security strategy for international programs.
					Sec. 1911. State and high-risk urban area working groups.
					Sec. 1912. Cybersecurity strategy for the Department of Homeland Security.
					Sec. 1913. EMP and GMD planning, research and development, and protection and preparedness.
				
				
					1901.
					Department of Homeland Security coordination
					
						(a)
						In general
 Subsection (d) of section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended by adding at the end the following new paragraph:
						
							
								(5)
 Any Director of a Joint Task Force under section 708. .  (b) Joint Task Forces Title VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
						
							
								708.
								Joint Task Forces
								
									(a)
									Definition
 In this section, the term situational awareness means knowledge and unified understanding of unlawful cross-border activity, including—  (1) threats and trends concerning illicit trafficking and unlawful crossings;
									
										(2)
 the ability to forecast future shifts in such threats and trends;  (3) the ability to evaluate such threats and trends at a level sufficient to create actionable plans; and
									
										(4)
 the operational capability to conduct continuous and integrated surveillance of the air, land, and maritime borders of the United States.
									
									(b)
									Joint Task Forces
									
										(1)
										Establishment
 The Secretary may establish and operate departmental Joint Task Forces to conduct joint operations using personnel and capabilities of the Department for the purposes specified in paragraph (2).
									
										(2)
										Purposes
										
											(A)
											In general
 Subject to subparagraph (B), the purposes referred to in paragraph (1) are or relate to the following:
											
												(i)
 Securing the land and maritime borders of the United States.  (ii) Homeland security crises.
											
												(iii)
 Establishing regionally-based operations.  (B) Limitation  (i) In general The Secretary may not establish a Joint Task Force for any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or an incident for which the Federal Emergency Management Agency has primary responsibility for management of the response under title V of this Act, including section 504(a)(3)(A), unless the responsibilities of such a Joint Task Force—
												
													(I)
 do not include operational functions related to incident management, including coordination of operations; and
												
													(II)
 are consistent with the requirements of paragraphs (3) and (4)(A) of section 503(c) and section 509(c) of this Act, and section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143).
												
												(ii)
												Responsibilities and functions not reduced
 Nothing in this section may be construed to reduce the responsibilities or functions of the Federal Emergency Management Agency or the Administrator of the Agency under title V of this Act or any other provision of law, including the diversion of any asset, function, or mission from the Agency or the Administrator of the Agency pursuant to section 506.
											
										(3)
										Joint Task Force Directors
										
											(A)
											Director
 Each Joint Task Force established and operated pursuant to paragraph (1) shall be headed by a Director, appointed by the President, for a term of not more than two years. The Secretary shall submit to the President recommendations for such appointments after consulting with the heads of the components of the Department with membership on any such Joint Task Force. Any Director appointed by the President shall be—
											
												(i)
 a current senior official of the Department with not less than one year of significant leadership experience at the Department; or
											
												(ii)
 if no suitable candidate is available at the Department, an individual with—  (I) not less than one year of significant leadership experience in a Federal agency since the establishment of the Department; and
												
													(II)
 a demonstrated ability in, knowledge of, and significant experience working on the issues to be addressed by any such Joint Task Force.
												
											(B)
											Extension
 The Secretary may extend the appointment of a Director of a Joint Task Force under subparagraph (A) for not more than two years if the Secretary determines that such an extension is in the best interest of the Department.
										
										(4)
										Joint Task Force Deputy Directors
 For each Joint Task Force, the Secretary shall appoint a Deputy Director who shall be an official of a different component or office of the Department than the Director of such Joint Task Force.
									
										(5)
										Responsibilities
 The Director of a Joint Task Force, subject to the oversight, direction, and guidance of the Secretary, shall—
										
											(A)
 when established for the purpose referred to in paragraph (2)(A)(i), maintain situational awareness within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
										
											(B)
 provide operational plans and requirements for standard operating procedures and contingency operations within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
										
											(C)
 plan and execute joint task force activities within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
										
											(D)
 set and accomplish strategic objectives through integrated operational planning and execution;  (E) exercise operational direction over personnel and equipment from components and offices of the Department allocated to the Joint Task Force to accomplish the objectives of the Joint Task Force;
										
											(F)
 when established for the purpose referred to in paragraph (2)(A)(i), establish operational and investigative priorities within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
										
											(G)
 coordinate with foreign governments and other Federal, State, and local agencies, as appropriate, to carry out the mission of the Joint Task Force; and
										
											(H)
 carry out other duties and powers the Secretary determines appropriate.  (6) Personnel and resources  (A) In general The Secretary may, upon request of the Director of a Joint Task Force, and giving appropriate consideration of risk to the other primary missions of the Department, allocate to such Joint Task Force on a temporary basis personnel and equipment of components and offices of the Department.
										
											(B)
											Cost neutrality
 A Joint Task Force may not require more resources than would have otherwise been required by the Department to carry out the duties assigned to such Joint Task Force if such Joint Task Force had not been established.
										
											(C)
											Location of operations
 In establishing a location of operations for a Joint Task Force, the Secretary shall, to the extent practicable, use existing facilities that integrate efforts of components of the Department and State, local, tribal, or territorial law enforcement or military entities.
										
											(D)
											Consideration of impact
 When reviewing requests for allocation of component personnel and equipment under subparagraph (A), the Secretary shall consider the impact of such allocation on the ability of the donating component or office to carry out the primary missions of the Department, and in the case of the Coast Guard, the missions specified in section 888.
										
											(E)
											Limitation
 Personnel and equipment of the Coast Guard allocated under this paragraph may be used only to carry out operations and investigations related to the missions specified in section 888.
										
											(F)
											Report
 The Secretary shall, at the time the budget of the President is submitted to Congress for a fiscal year under section 1105(a) of title 31, United States Code, submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the total funding, personnel, and other resources that each component or office of the Department allocated under this paragraph to each Joint Task Force to carry out the mission of such Joint Task Force during the fiscal year immediately preceding each such report, and a description of the degree to which the resources drawn from each component or office impact the primary mission of such component or office.
										
										(7)
										Component resource authority
 As directed by the Secretary—  (A) each Director of a Joint Task Force shall be provided sufficient resources from relevant components and offices of the Department and the authority necessary to carry out the missions and responsibilities of such Joint Task Force required under this section;
										
											(B)
 the resources referred to in subparagraph (A) shall be under the operational authority, direction, and control of the Director of the Joint Task Force to which such resources are assigned; and
										
											(C)
 the personnel and equipment of each Joint Task Force shall remain under the administrative direction of the head of the component or office of the Department that provided such personnel or equipment.
										
										(8)
										Joint Task Force staff
 Each Joint Task Force shall have a staff, composed of officials from relevant components and offices of the Department, to assist the Director of such Joint Task Force in carrying out the mission and responsibilities of such Joint Task Force.
									
										(9)
										Establishment of performance metrics
 The Secretary shall—  (A) establish outcome-based and other appropriate performance metrics to evaluate the effectiveness of each Joint Task Force;
										
											(B)
 not later than 120 days after the date of the enactment of this section and 120 days after the establishment of a new Joint Task Force, as appropriate, submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate the metrics established under subparagraph (A).
										
											(C)
 not later than January 31 of each year beginning in 2017, submit to each committee specified in subparagraph (B) a report that contains the evaluation described in subparagraph (A).
										
										(10)
										Joint duty training program
										
											(A)
											In general
 The Secretary shall—  (i) establish a joint duty training program in the Department for the purposes of—
												
													(I)
 enhancing coordination within the Department; and  (II) promoting workforce professional development; and
												
												(ii)
 tailor such joint duty training program to improve joint operations as part of the Joint Task Forces.
											
											(B)
											Elements
 The joint duty training program established under subparagraph (A) shall address, at a minimum, the following topics:
											
												(i)
 National security strategy.  (ii) Strategic and contingency planning.
											
												(iii)
 Command and control of operations under joint command.  (iv) International engagement.
											
												(v)
 The homeland security enterprise.  (vi) Interagency collaboration.
											
												(vii)
 Leadership.  (viii) Specific subject matters relevant to the Joint Task Force, including matters relating to the missions specified in section 888, to which the joint duty training program is assigned.
											
											(C)
											Training required
											
												(i)
												Directors and Deputy Directors
 Except as provided in clauses (iii) and (iv), an individual shall complete the joint duty training program before being appointed Director or Deputy Director of a Joint Task Force.
											
												(ii)
												Joint Task Force staff
 Each official serving on the staff of a Joint Task Force shall complete the joint duty training program within the first year of assignment to such Joint Task Force.
											
												(iii)
												Exception
 Clause (i) shall not apply to the first Director or Deputy Director appointed to a Joint Task Force on or after the date of the enactment of this section.
											
												(iv)
												Waiver
 The Secretary may waive the application of clause (i) if the Secretary determines that such a waiver is in the interest of homeland security or necessary to carry out the mission for which a Joint Task Force was established.
											
										(11)
										Notification of Joint Task Force formation
										
											(A)
											In general
 Not later than 90 days before establishing a Joint Task Force under this subsection, the Secretary shall submit to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a notification regarding such establishment.
										
											(B)
											Waiver authority
 The Secretary may waive the requirement under subparagraph (A) in the event of an emergency circumstance that imminently threatens the protection of human life or property.
										
										(12)
										Review
										
											(A)
											In general
 Not later than January 31, 2018, and January 31, 2021, the Inspector General of the Department shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a review of the Joint Task Forces established under this subsection.
										
											(B)
											Contents
 The reviews required under subparagraph (A) shall include—  (i) an assessment of the effectiveness of the structure of each Joint Task Force; and
											
												(ii)
 recommendations for enhancements to such structure to strengthen the effectiveness of each Joint Task Force.
											
										(13)
										Sunset
 This section expires on September 30, 2022.  (c) Joint duty assignment program After establishing the joint duty training program under subsection (b)(10), the Secretary shall establish a joint duty assignment program within the Department for the purposes of enhancing coordination in the Department and promoting workforce professional development.
								.
					
						(c)
						Transition
 An individual serving as a Director of a Joint Task Force of the Department of Homeland Security in existence on the day before the date of the enactment of this section may serve as the Director of such Joint Task Force on and after such date of enactment until a Director of such Joint Task Force is appointed pursuant to subparagraph (A) of section 708(b)(3), as added by subsection (a) of this section.
					
						(d)
						Conforming amendments
 The Homeland Security Act of 2002 is amended—  (1) in subsection (c) of section 506 (6 U.S.C. 316)—
							
								(A)
 in paragraph (1), by inserting , including through a Joint Task Force established under section 708, after reduce; and  (B) in paragraph (2), by inserting including a Joint Task Force established under section 708, after Department,; and
							
							(2)
 in paragraph (2) of section 509(c) (6 U.S.C. 319)—  (A) in the paragraph heading, by inserting ; Joint Task Force after Official; and
							
								(B)
 in the matter preceding subparagraph (A), by inserting or Director of a Joint Task Force established under section 708 before shall.  (e) Clerical amendment The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 707 the following new item:
						
							
								Sec. 708. Joint Task Forces.
							
							.
					
					1902.
					Office of Strategy, Policy, and Plans of the Department of Homeland Security
					
						(a)
						Office of Strategy, Policy, and Plans
 Title VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 1901 of this title, is further amended by adding at the end the following new section:
						
							
								709.
								Office of Strategy, Policy, and Plans
								
									(a)
									In general
 There is established in the Department an Office of Strategy, Policy, and Plans.  (b) Head of office The Office of Strategy, Policy, and Plans shall be headed by an Under Secretary for Strategy, Policy, and Plans, who shall serve as the principal policy advisor to the Secretary. The Under Secretary for Strategy, Policy, and Plans shall be appointed by the President, by and with the advice and consent of the Senate.
								
									(c)
									Functions
 The Under Secretary for Strategy, Policy, and Plans shall—  (1) lead, conduct, and coordinate Department-wide policy development and implementation and strategic planning;
									
										(2)
 develop and coordinate policies to promote and ensure quality, consistency, and integration for the programs, components, offices, and activities across the Department;
									
										(3)
 develop and coordinate strategic plans and long-term goals of the Department with risk-based analysis and planning to improve operational mission effectiveness, including consultation with the Secretary regarding the quadrennial homeland security review under section 707;
									
										(4)
 manage Department leadership councils and provide analytics and support to such councils;  (5) manage international coordination and engagement for the Department;
									
										(6)
 review and incorporate, as appropriate, external stakeholder feedback into Department policy; and  (7) carry out such other responsibilities as the Secretary determines appropriate.
									
									(d)
									Deputy Under Secretary
									
										(1)
										In general
 The Secretary may—  (A) establish within the Office of Strategy, Policy, and Plans a position of Deputy Under Secretary to support the Under Secretary for Strategy, Policy, and Plans in carrying out the Under Secretary’s responsibilities; and
										
											(B)
 appoint a career employee to such position.  (2) Limitation on establishment of Deputy Under Secretary positions A Deputy Under Secretary position (or any substantially similar position) within the Office of Strategy, Policy, and Plans may not be established except for the position provided for by paragraph (1), unless the Secretary receives prior authorization from Congress.
									
										(3)
										Definitions
 For purposes of paragraph (1)—  (A) the term career employee means any employee (as such term is defined in section 2105 of title 5, United States Code), but does not include a political appointee; and
										
											(B)
 the term political appointee means any employee who occupies a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character.
										
									(e)
									Coordination by Department components
 To ensure consistency with the policy priorities of the Department, the head of each component of the Department shall coordinate with the Office of Strategy, Policy, and Plans in establishing or modifying policies or strategic planning guidance with respect to each such component.
								
									(f)
									Homeland security statistics and joint analysis
									
										(1)
										Homeland security statistics
 The Under Secretary for Strategy, Policy, and Plans shall—  (A) establish standards of reliability and validity for statistical data collected and analyzed by the Department;
										
											(B)
 be provided by the heads of all components of the Department with statistical data maintained by the Department regarding the operations of the Department;
										
											(C)
 conduct or oversee analysis and reporting of such data by the Department as required by law or as directed by the Secretary; and
										
											(D)
 ensure the accuracy of metrics and statistical data provided to Congress.  (2) Transfer of responsibilities There shall be transferred to the Under Secretary for Strategy, Policy, and Plans the maintenance of all immigration statistical information of U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and United States Citizenship and Immigration Services, which shall include information and statistics of the type contained in the publication entitled Yearbook of Immigration Statistics prepared by the Office of Immigration Statistics, including region-by-region statistics on the aggregate number of applications and petitions filed by an alien (or filed on behalf of an alien) and denied, and the reasons for such denials, disaggregated by category of denial and application or petition type.
									
									(g)
									Limitation
 Nothing in this section overrides or otherwise affects the requirements specified in section 888. .  (b) Conforming amendment Subparagraph (B) of section 707(a)(3) of the Homeland Security Act of 2002 (6 U.S.C. 347(a)(3)) is amended by inserting before the semicolon the following: , including the Under Secretary for Strategy, Policy, and Plans.
					
						(c)
						Clerical amendment
 The table of contents in section 1(b) of the Homeland Security Act of 2002 , as amended by section 1901 of this title, is further amended by inserting after the item relating to section 708 the following new item:
						
							
								Sec. 709. Office of Strategy, Policy, and Plans.
							
							.
					
					1903.
					Management and execution
					
						(a)
						In general
 Section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended—  (1) in subsection (a)(1)—
							
								(A)
 in subparagraph (F), by inserting before the period at the end the following: , who shall be first assistant to the Deputy Secretary of Homeland Security for purposes of subchapter III of chapter 33 of title 5, United States Code; and
							
								(B)
 by adding at the end the following:   (K) An Under Secretary for Strategy, Policy, and Plans.
									; and
							
							(2)
 by adding at the end the following:   (g) Vacancies  (1) Absence, disability, or vacancy of Secretary or Deputy Secretary Notwithstanding chapter 33 of title 5, United States Code, the Under Secretary for Management shall serve as the Acting Secretary if by reason of absence, disability, or vacancy in office, neither the Secretary nor Deputy Secretary is available to exercise the duties of the Office of the Secretary.
									
										(2)
										Further order of succession
 Notwithstanding chapter 33 of title 5, United States Code, the Secretary may designate such other officers of the Department in further order of succession to serve as Acting Secretary.
									
										(3)
										Notification of vacancies
 The Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of any vacancies that require notification under sections 3345 through 3349d of title 5, United States Code (commonly known as the Federal Vacancies Reform Act of 1998).
									.
						
						(b)
						Under Secretary for Management
 Section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—  (1) in subsection (a)—
							
								(A)
 by striking paragraph (9) and inserting the following:   (9) The management integration and transformation within each functional management discipline of the Department, including information technology, financial management, acquisition management, and human capital management, to ensure an efficient and orderly consolidation of functions and personnel in the Department, including—
										
											(A)
 the development of centralized data sources and connectivity of information systems to the greatest extent practicable to enhance program visibility, transparency, and operational effectiveness and coordination;
										
											(B)
 the development of standardized and automated management information to manage and oversee programs and make informed decisions to improve the efficiency of the Department;
										
											(C)
 the development of effective program management and regular oversight mechanisms, including clear roles and processes for program governance, sharing of best practices, and access to timely, reliable, and evaluated data on all acquisitions and investments; and
										
											(D)
 the overall supervision, including the conduct of internal audits and management analyses, of the programs and activities of the Department, including establishment of oversight procedures to ensure a full and effective review of the efforts by components of the Department to implement policies and procedures of the Department for management integration and transformation.
										;
							
								(B)
 by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively; and  (C) by inserting after paragraph (9) the following:
								
									
										(10)
 The development of a transition and succession plan, before December 1 of each year in which a Presidential election is held, to guide the transition of Department functions to a new Presidential administration, and making such plan available to the next Secretary and Under Secretary for Management and to the congressional homeland security committees.
									
										(11)
 Reporting to the Government Accountability Office every six months to demonstrate measurable, sustainable progress made in implementing the corrective action plans of the Department to address the designation of the management functions of the Department on the bi-annual high risk list of the Government Accountability Office, until the Comptroller General of the United States submits to the appropriate congressional committees written notification of removal of the high-risk designation.
									;
							
							(2)
 by striking subsection (b) and inserting the following:   (b) Waivers for conducting business with suspended or debarred contractors Not later than five days after the date on which the Chief Procurement Officer or Chief Financial Officer of the Department issues a waiver of the requirement that an agency not engage in business with a contractor or other recipient of funds listed as a party suspended or debarred from receiving contracts, grants, or other types of Federal assistance in the System for Award Management maintained by the General Services Administration, or any successor thereto, the Under Secretary for Management shall submit to the congressional homeland security committees and the Inspector General of the Department notice of the waiver and an explanation of the finding by the Under Secretary that a compelling reason exists for the waiver.
								;
						
							(3)
 by redesignating subsection (d) as subsection (e); and  (4) by inserting after subsection (c) the following:
							
								
									(d)
									System for Award Management consultation
 The Under Secretary for Management shall require that all Department contracting and grant officials consult the System for Award Management (or successor system) as maintained by the General Services Administration prior to awarding a contract or grant or entering into other transactions to ascertain whether the selected contractor is excluded from receiving Federal contracts, certain subcontracts, and certain types of Federal financial and non-financial assistance and benefits.
								.
						
					1904.
					Chief Human Capital Officer of the Department of Homeland Security
 Section 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended to read as follows:   704. Chief Human Capital Officer  (a) In general The Chief Human Capital Officer shall report directly to the Under Secretary for Management.
							
								(b)
								Responsibilities
 In addition to the responsibilities set forth in chapter 14 of title 5, United States Code, and other applicable law, the Chief Human Capital Officer of the Department shall—
								
									(1)
 develop and implement strategic workforce planning policies that are consistent with Government-wide leading principles and in line with Department strategic human capital goals and priorities, taking into account the special requirements of members of the Armed Forces serving in the Coast Guard;
								
									(2)
 develop performance measures to provide a basis for monitoring and evaluating Department-wide strategic workforce planning efforts;
								
									(3)
 develop, improve, and implement policies, including compensation flexibilities available to Federal agencies where appropriate, to recruit, hire, train, and retain the workforce of the Department, in coordination with all components of the Department;
								
									(4)
 identify methods for managing and overseeing human capital programs and initiatives, in coordination with the head of each component of the Department;
								
									(5)
 develop a career path framework and create opportunities for leader development in coordination with all components of the Department;
								
									(6)
 lead the efforts of the Department for managing employee resources, including training and development opportunities, in coordination with each component of the Department;
								
									(7)
 work to ensure the Department is implementing human capital programs and initiatives and effectively educating each component of the Department about these programs and initiatives;
								
									(8)
 identify and eliminate unnecessary and duplicative human capital policies and guidance;  (9) provide input concerning the hiring and performance of the Chief Human Capital Officer or comparable official in each component of the Department; and
								
									(10)
 ensure that all employees of the Department are informed of their rights and remedies under chapters 12 and 23 of title 5, United States Code.
								
								(c)
								Component strategies
								
									(1)
									In general
 Each component of the Department shall, in coordination with the Chief Human Capital Officer of the Department, develop a 5-year workforce strategy for the component that will support the goals, objectives, and performance measures of the Department for determining the proper balance of Federal employees and private labor resources.
								
									(2)
									Strategy requirements
 In developing the strategy required under paragraph (1), each component shall consider the effect on human resources associated with creating additional Federal full-time equivalent positions, converting private contractors to Federal employees, or relying on the private sector for goods and services.
								
								(d)
								Annual submission
 Not later than 90 days after the date on which the Secretary submits the annual budget justification for the Department, the Secretary shall submit to the congressional homeland security committees a report that includes a table, delineated by component with actual and enacted amounts, including—
								
									(1)
 information on the progress within the Department of fulfilling the workforce strategies developed under subsection (c);
								
									(2)
 the number of on-board staffing for Federal employees from the prior fiscal year;  (3) the total contract hours submitted by each prime contractor as part of the service contract inventory required under section 743 of the Financial Services and General Government Appropriations Act, 2010 (division C of Public Law 111–117; 31 U.S.C. 501 note); and
								
									(4)
 the number of full-time equivalent personnel identified under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.).
								
								(e)
								Limitation
 Nothing in this section overrides or otherwise affects the requirements specified in section 888. .  1905. Department of Homeland Security transparency  (a) Feasibility study The Administrator of the Federal Emergency Management Agency shall initiate a study to determine the feasibility of gathering data and providing information to Congress on the use of Federal grant awards, for expenditures of more than $5,000, by entities that receive a Federal grant award under the Urban Area Security Initiative and the State Homeland Security Grant Program under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), respectively.
					
						(b)
						Report
 Not later than one year after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs a report on the results of the study required under subsection (a).
					
					1906.
					Transparency in research and development
					
						(a)
						In general
 Title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
						
							
								319.
								Transparency in research and development
								
									(a)
									Requirement to list research and development programs
									
										(1)
										In general
 The Secretary shall maintain a detailed list of the following:  (A) Each classified and unclassified research and development project, and all appropriate details for each such project, including the component of the Department responsible for each such project.
										
											(B)
 Each task order for a Federally Funded Research and Development Center not associated with a research and development project.
										
											(C)
 Each task order for a University-based center of excellence not associated with a research and development project.
										
											(D)
 The indicators developed and tracked by the Under Secretary for Science and Technology with respect to transitioned projects pursuant to subsection (c).
										
										(2)
										Exception for certain completed projects
 Paragraph (1) shall not apply to a project completed or otherwise terminated before the date of the enactment of this section.
									
										(3)
										Updates
 The list required under paragraph (1) shall be updated as frequently as possible, but not less frequently than once per quarter.
									
										(4)
										Research and development defined
 For purposes of the list required under paragraph (1), the Secretary shall provide a definition for the term research and development.
									
									(b)
									Requirement to report to Congress on all projects
 Not later than January 1, 2017, and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a classified and unclassified report, as applicable, that lists each ongoing classified and unclassified project at the Department, including all appropriate details of each such project.
								
									(c)
									Indicators of success of transitioned projects
									
										(1)
										In general
 For each project that has been transitioned to practice from research and development, the Under Secretary for Science and Technology shall develop and track indicators to demonstrate the uptake of the technology or project among customers or end-users.
									
										(2)
										Requirement
 To the fullest extent possible, the tracking of a project required under paragraph (1) shall continue for the three-year period beginning on the date on which such project was transitioned to practice from research and development.
									
									(d)
									Definitions
 In this section:  (1) All appropriate details The term all appropriate details means, with respect to a research and development project—
										
											(A)
 the name of such project, including both classified and unclassified names if applicable;  (B) the name of the component of the Department carrying out such project;
										
											(C)
 an abstract or summary of such project;  (D) funding levels for such project;
										
											(E)
 project duration or timeline;  (F) the name of each contractor, grantee, or cooperative agreement partner involved in such project;
										
											(G)
 expected objectives and milestones for such project; and  (H) to the maximum extent practicable, relevant literature and patents that are associated with such project.
										
										(2)
										Classified
 The term classified means anything containing—  (A) classified national security information as defined in section 6.1 of Executive Order 13526 (50 U.S.C. 3161 note) or any successor order;
										
											(B)
 Restricted Data or data that was formerly Restricted Data, as defined in section 11y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y));
										
											(C)
 material classified at the Sensitive Compartmented Information (SCI) level, as defined in section 309 of the Intelligence Authorization Act for Fiscal Year 2001 (50 U.S.C. 3345); or
										
											(D)
 information relating to a special access program, as defined in section 6.1 of Executive Order 13526 (50 U.S.C. 3161 note) or any successor order.
										
										(3)
										Controlled unclassified information
 The term controlled unclassified information means information described as Controlled Unclassified Information under Executive Order 13556 (50 U.S.C. 3501 note) or any successor order.  (4) Project The term project means a research or development project, program, or activity administered by the Department, whether ongoing, completed, or otherwise terminated.
									
									(e)
									Limitation
 Nothing in this section overrides or otherwise affects the requirements specified in section 888. .  (b) Clerical amendment The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 318 the following new item:
						
							
								Sec. 319. Transparency in research and development.
							
							.
					
					1907.
					United States Government review of certain foreign fighters
					
						(a)
						Review
 Not later than 30 days after the date of the enactment of this Act, the President shall initiate a review of known instances since 2011 in which a person has traveled or attempted to travel to a conflict zone in Iraq or Syria from the United States to join or provide material support or resources to a terrorist organization.
					
						(b)
						Scope of review
 The review under subsection (a) shall—  (1) include relevant unclassified and classified information held by the United States Government related to each instance described in subsection (a);
						
							(2)
 ascertain which factors, including operational issues, security vulnerabilities, systemic challenges, or other issues, which may have undermined efforts to prevent the travel of persons described in subsection (a) to a conflict zone in Iraq or Syria from the United States, including issues related to the timely identification of suspects, information sharing, intervention, and interdiction; and
						
							(3)
 identify lessons learned and areas that can be improved to prevent additional travel by persons described in subsection (a) to a conflict zone in Iraq or Syria, or other terrorist safe haven abroad, to join or provide material support or resources to a terrorist organization.
						
						(c)
						Information sharing
 The President shall direct the heads of relevant Federal agencies to provide the appropriate information that may be necessary to complete the review required under this section.
					
						(d)
						Submission to Congress
 Not later than 120 days after the date of the enactment of this Act, the President, consistent with the protection of classified information, shall submit a report to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the appropriate congressional committees that includes the results of the review required under this section, including information on travel routes of greatest concern, as appropriate.
					
						(e)
						Definitions
 In this section:  (1) Appropriate congressional committees The term appropriate congressional committees means—
							
								(A)
 the Committee on Homeland Security and Governmental Affairs of the Senate;  (B) the Select Committee on Intelligence of the Senate;
							
								(C)
 the Committee on the Judiciary of the Senate;  (D) the Committee on Armed Services of the Senate;
							
								(E)
 the Committee on Foreign Relations of the Senate;  (F) the Committee on Banking, Housing, and Urban Affairs of the Senate;
							
								(G)
 the Committee on Appropriations of the Senate;  (H) the Committee on Homeland Security of the House of Representatives;
							
								(I)
 the Permanent Select Committee on Intelligence of the House of Representatives;  (J) the Committee on the Judiciary of the House of Representatives;
							
								(K)
 the Committee on Armed Services of the House of Representatives;  (L) the Committee on Foreign Affairs of the House of Representatives;
							
								(M)
 the Committee on Appropriations of the House of Representatives; and  (N) the Committee on Financial Services of the House of Representatives.
							
							(2)
							Material support or resources
 The term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.  1908. National strategy to combat terrorist travel  (a) Sense of Congress It is the sense of Congress that it should be the policy of the United States to—
						
							(1)
 continue to regularly assess the evolving terrorist threat to the United States;  (2) catalog existing Federal Government efforts to obstruct terrorist and foreign fighter travel into, out of, and within the United States, and overseas;
						
							(3)
 identify such efforts that may benefit from reform or consolidation, or require elimination;  (4) identify potential security vulnerabilities in United States defenses against terrorist travel; and
						
							(5)
 prioritize resources to address any such security vulnerabilities in a risk-based manner.  (b) National strategy and updates  (1) In general Not later than 180 days after the date of the enactment of this Act, the President shall submit to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the appropriate congressional committees a national strategy to combat terrorist travel. The strategy shall address efforts to intercept terrorists and foreign fighters and constrain the domestic and international travel of such persons. Consistent with the protection of classified information, the strategy shall be submitted in unclassified form, including, as appropriate, a classified annex.
						
							(2)
							Updated strategies
 Not later than 180 days after the date on which a new President is inaugurated, the President shall submit to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the appropriate congressional committees an updated version of the strategy described in paragraph (1).
						
							(3)
							Contents
 The strategy and updates required under this subsection shall—  (A) include an accounting and description of all Federal Government programs, projects, and activities designed to constrain domestic and international travel by terrorists and foreign fighters;
							
								(B)
 identify specific security vulnerabilities within the United States and outside of the United States that may be exploited by terrorists and foreign fighters;
							
								(C)
 delineate goals for—  (i) closing the security vulnerabilities identified under subparagraph (B); and
								
									(ii)
 enhancing the ability of the Federal Government to constrain domestic and international travel by terrorists and foreign fighters; and
								
								(D)
 describe the actions that will be taken to achieve the goals delineated under subparagraph (C) and the means needed to carry out such actions, including—
								
									(i)
 steps to reform, improve, and streamline existing Federal Government efforts to align with the current threat environment;
								
									(ii)
 new programs, projects, or activities that are requested, under development, or undergoing implementation;
								
									(iii)
 new authorities or changes in existing authorities needed from Congress;  (iv) specific budget adjustments being requested to enhance United States security in a risk-based manner; and
								
									(v)
 the Federal departments and agencies responsible for the specific actions described in this subparagraph.
								
							(4)
							Sunset
 The requirement to submit updated national strategies under this subsection shall terminate on the date that is seven years after the date of the enactment of this Act.
						
						(c)
						Development of implementation plans
 For each national strategy required under subsection (b), the President shall direct the heads of relevant Federal agencies to develop implementation plans for each such agency.
					
						(d)
						Implementation plans
						
							(1)
							In general
 The President shall submit to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the appropriate congressional committees an implementation plan developed under subsection (c) with each national strategy required under subsection (b). Consistent with the protection of classified information, each such implementation plan shall be submitted in unclassified form, but may include a classified annex.
						
							(2)
							Annual updates
 The President shall submit to the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, and the appropriate congressional committees an annual updated implementation plan during the ten-year period beginning on the date of the enactment of this Act.
						
						(e)
						Definition
 In this section, the term appropriate congressional committees means—  (1) in the House of Representatives—
							
								(A)
 the Committee on Homeland Security;  (B) the Committee on Armed Services;
							
								(C)
 the Permanent Select Committee on Intelligence;  (D) the Committee on the Judiciary;
							
								(E)
 the Committee on Foreign Affairs;  (F) the Committee on Appropriations; and
							
							(2)
 in the Senate—  (A) the Committee on Homeland Security and Governmental Affairs;
							
								(B)
 the Committee on Armed Services;  (C) the Select Committee on Intelligence;
							
								(D)
 the Committee on the Judiciary;  (E) the Committee on Foreign Relations; and
							
								(F)
 the Committee on Appropriations.  (f) Special rule for certain receipt The definition under subsection (e) shall be treated as including the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate for purposes of receipt of those portions of—
						
							(1)
 the national strategy (including updates thereto), and  (2) the implementation plan (including updates thereto),
						required under this section that relate to maritime travel into and out of the United States.
					1909.
					National Operations Center
 Section 515 of the Homeland Security Act of 2002 (6 U.S.C. 321d) is amended—  (1) in subsection (a)—
						
							(A)
 by striking emergency managers and decision makers and inserting emergency managers, decision makers, and other appropriate officials; and  (B) by inserting and steady-state activity before the period at the end;
						
						(2)
 in subsection (b)—  (A) in paragraph (1)—
							
								(i)
 by striking and tribal governments and inserting tribal, and territorial governments, the private sector, and international partners;  (ii) by striking in the event of and inserting for events, threats, and incidents involving; and
							
								(iii)
 by striking and at the end;  (B) in paragraph (2), by striking the period at the end and inserting ; and; and
						
							(C)
 by adding at the end the following:   (3) enter into agreements with other Federal operations centers and other homeland security partners, as appropriate, to facilitate the sharing of information.
								;
						
						(4)
 in subsection (c)—  (A) in the subsection heading, by striking Fire Service and inserting Emergency Responder;
						
							(B)
 by striking paragraph (1) and inserting the following:   (1) Establishment of positions The Secretary shall establish a position, on a rotating basis, for a representative of State and local emergency responders at the National Operations Center established under subsection (b) to ensure the effective sharing of information between the Federal Government and State and local emergency response services.
								;
						
							(C)
 by striking paragraph (2); and  (D) by redesignating paragraph (3) as paragraph (2).
						
					1910.
					Department of Homeland Security strategy for international programs
					
						(a)
						In general
 Not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive three-year strategy for international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
					
						(b)
						Contents
 The strategy required under subsection (a) shall include, at a minimum, the following:  (1) Specific Department of Homeland Security risk-based goals for international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
						
							(2)
 A risk-based method for determining whether to establish new international programs in new locations, given resource constraints, or expand existing international programs of the Department, in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
						
							(3)
 Alignment with the highest Department-wide and Government-wide strategic priorities of resource allocations on international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
						
							(4)
 A common reporting framework for the submission of reliable, comparable cost data by components of the Department on overseas expenditures attributable to international programs of the Department in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States.
						
						(c)
						Considerations
 In developing the strategy required under subsection (a), the Secretary of Homeland Security shall consider, at a minimum, the following:
						
							(1)
 Information on existing operations of international programs of the Department of Homeland Security in which personnel and resources of the Department are deployed abroad for vetting and screening of persons seeking to enter the United States that includes corresponding information for each location in which each such program operates.
						
							(2)
 The number of Department personnel deployed to each location at which an international program referred to in subparagraph (A) is in operation during the current and preceding fiscal year.
						
							(3)
 Analysis of the impact of each international program referred to in paragraph (1) on domestic activities of components of the Department of Homeland Security.
						
							(4)
 Analysis of barriers to the expansion of an international program referred to in paragraph (1).  (d) Form The strategy required under subsection (a) shall be submitted in unclassified form but may contain a classified annex if the Secretary of Homeland Security determines that such is appropriate.
					
					1911.
					State and high-risk urban area working groups
 Subsection (b) of section 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) is amended to read as follows:
					
						
							(b)
							Planning committees
							
								(1)
								In general
 Any State or high-risk urban area receiving a grant under section 2003 or 2004 shall establish a State planning committee or urban area working group to assist in preparation and revision of the State, regional, or local homeland security plan or the threat and hazard identification and risk assessment, as the case may be, and to assist in determining effective funding priorities for grants under such sections.
							
								(2)
								Composition
								
									(A)
									In general
 The State planning committees and urban area working groups referred to in paragraph (1) shall include at least one representative from each of the following significant stakeholders:
									
										(i)
 Local or tribal government officials.  (ii) Emergency response providers, which shall include representatives of the fire service, law enforcement, emergency medical services, and emergency managers.
									
										(iii)
 Public health officials and other appropriate medical practitioners.  (iv) Individuals representing educational institutions, including elementary schools, community colleges, and other institutions of higher education.
									
										(v)
 State and regional interoperable communications coordinators, as appropriate.  (vi) State and major urban area fusion centers, as appropriate.
									
									(B)
									Geographic representation
 The members of the State planning committee or urban area working group, as the case may be, shall be a representative group of individuals from the counties, cities, towns, and Indian tribes within the State or high-risk urban area, including, as appropriate, representatives of rural, high-population, and high-threat jurisdictions.
								
								(3)
								Existing planning committees
 Nothing in this subsection may be construed to require that any State or high-risk urban area create a State planning committee or urban area working group, as the case may be, if that State or high-risk urban area has established and uses a multijurisdictional planning committee or commission that meets the requirements of this subsection.
							.
				
					1912.
					Cybersecurity strategy for the Department of Homeland Security
					
						(a)
						In general
 Subtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by inserting after section 228 the following new section:
						
							
								228A.
								Cybersecurity strategy
								
									(a)
									In general
 Not later than 90 days after the date of the enactment of this section, the Secretary shall develop a departmental strategy to carry out cybersecurity responsibilities as set forth in law.
								
									(b)
									Contents
 The strategy required under subsection (a) shall include the following:  (1) Strategic and operational goals and priorities to successfully execute the full range of the Secretary’s cybersecurity responsibilities.
									
										(2)
 Information on the programs, policies, and activities that are required to successfully execute the full range of the Secretary’s cybersecurity responsibilities, including programs, policies, and activities in furtherance of the following:
										
											(A)
 Cybersecurity functions set forth in the section 227 (relating to the national cybersecurity and communications integration center).
										
											(B)
 Cybersecurity investigations capabilities.  (C) Cybersecurity research and development.
										
											(D)
 Engagement with international cybersecurity partners.  (c) Considerations In developing the strategy required under subsection (a), the Secretary shall—
									
										(1)
 consider—  (A) the cybersecurity strategy for the Homeland Security Enterprise published by the Secretary in November 2011;
										
											(B)
 the Department of Homeland Security Fiscal Years 2014–2018 Strategic Plan; and  (C) the most recent Quadrennial Homeland Security Review issued pursuant to section 707; and
										
										(2)
 include information on the roles and responsibilities of components and offices of the Department, to the extent practicable, to carry out such strategy.
									
									(d)
									Implementation plan
 Not later than 90 days after the development of the strategy required under subsection (a), the Secretary shall issue an implementation plan for the strategy that includes the following:
									
										(1)
 Strategic objectives and corresponding tasks.  (2) Projected timelines and costs for such tasks.
									
										(3)
 Metrics to evaluate performance of such tasks.  (e) Congressional oversight The Secretary shall submit to Congress for assessment the following:
									
										(1)
 A copy of the strategy required under subsection (a) upon issuance.  (2) A copy of the implementation plan required under subsection (d) upon issuance, together with detailed information on any associated legislative or budgetary proposals.
									
									(f)
									Classified information
 The strategy required under subsection (a) shall be in an unclassified form but may contain a classified annex.
								
									(g)
									Rule of construction
 Nothing in this section may be construed as permitting the Department to engage in monitoring, surveillance, exfiltration, or other collection activities for the purpose of tracking an individual’s personally identifiable information.
								
									(h)
									Definition
 In this section, the term Homeland Security Enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and tribal government officials, private sector representatives, academics, and other policy experts.
								.
					
						(b)
						Clerical amendment
 The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 228 the following new item:
						
							
								Sec. 228A. Cybersecurity strategy.
							
							.
					
					1913.
					EMP and GMD planning, research and development, and protection and preparedness
					
						(a)
						In general
 The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—  (1) in section 2 (6 U.S.C. 101)—
							
								(A)
 by redesignating paragraphs (9) through (18) as paragraphs (11) through (20), respectively;  (B) by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively;
							
								(C)
 by inserting after paragraph (6) the following new paragraph:   (7) The term EMP means an electromagnetic pulse caused by a nuclear device or nonnuclear device, including such a pulse caused by an act of terrorism.
									; and
							
								(D)
 by inserting after paragraph (9), as so redesignated, the following new paragraph:   (10) The term GMD means a geomagnetic disturbance caused by a solar storm or another naturally occurring phenomenon.
									;
							
							(2)
 in subsection (d) of section 201 (6 U.S.C. 121), by adding at the end the following new paragraph:   (26) (A) Not later than six months after the date of the enactment of this paragraph, to conduct an intelligence-based review and comparison of the risks and consequences of EMP and GMD facing critical infrastructure, and submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate—
										
											(i)
 a recommended strategy to protect and prepare the critical infrastructure of the homeland against threats of EMP and GMD; and
										
											(ii)
 not less frequently than every two years thereafter for the next six years, updates of the recommended strategy.
										
										(B)
 The recommended strategy under subparagraph (A) shall—  (i) be based on findings of the research and development conducted under section 319;
										
											(ii)
 be developed in consultation with the relevant Federal sector-specific agencies (as defined under Presidential Policy Directive-21) for critical infrastructure;
										
											(iii)
 be developed in consultation with the relevant sector coordinating councils for critical infrastructure;
										
											(iv)
 be informed, to the extent practicable, by the findings of the intelligence-based review and comparison of the risks and consequences of EMP and GMD facing critical infrastructure conducted under subparagraph (A); and
										
											(v)
 be submitted in unclassified form, but may include a classified annex.  (C) The Secretary may, if appropriate, incorporate the recommended strategy into a broader recommendation developed by the Department to help protect and prepare critical infrastructure from terrorism, cyber attacks, and other threats if, as incorporated, the recommended strategy complies with subparagraph (B).
									;
						
							(3)
 in title III (6 U.S.C. 181 et seq.), by adding at the end the following new section:   319. EMP and GMD mitigation research and development  (a) In general In furtherance of domestic preparedness and response, the Secretary, acting through the Under Secretary for Science and Technology, and in consultation with other relevant executive agencies, relevant State, local, and tribal governments, and relevant owners and operators of critical infrastructure, shall, to the extent practicable, conduct research and development to mitigate the consequences of threats of EMP and GMD.
									
										(b)
										Scope
 The scope of the research and development under subsection (a) shall include the following:  (1) An objective scientific analysis—
											
												(A)
 evaluating the risks to critical infrastructure from a range of threats of EMP and GMD; and  (B) which shall—
												
													(i)
 be conducted in conjunction with the Office of Intelligence and Analysis; and  (ii) include a review and comparison of the range of threats and hazards facing critical infrastructure of the electrical grid.
												
											(2)
 Determination of the critical utilities and national security assets and infrastructure that are at risk from threats of EMP and GMD.
										
											(3)
 An evaluation of emergency planning and response technologies that would address the findings and recommendations of experts, including those of the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, which shall include a review of the feasibility of rapidly isolating one or more portions of the electrical grid from the main electrical grid.
										
											(4)
 An analysis of technology options that are available to improve the resiliency of critical infrastructure to threats of EMP and GMD, including an analysis of neutral current blocking devices that may protect high-voltage transmission lines.
										
											(5)
 The restoration and recovery capabilities of critical infrastructure under differing levels of damage and disruption from various threats of EMP and GMD, as informed by the objective scientific analysis conducted under paragraph (1).
										
											(6)
 An analysis of the feasibility of a real-time alert system to inform electrical grid operators and other stakeholders within milliseconds of a high-altitude nuclear explosion.
										
										(c)
										Exemption from disclosure
										
											(1)
											Information shared with the Federal Government
 Section 214, and any regulations issued pursuant to such section, shall apply to any information shared with the Federal Government under this section.
										
											(2)
											Information shared by the Federal Government
 Information shared by the Federal Government with a State, local, or tribal government under this section shall be exempt from disclosure under any provision of State, local, or tribal freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring the disclosure of information or records.
										; and
						
							(4)
 in title V (6 U.S.C. 311 et seq.), by adding at the end the following new section:   527. National planning and education The Secretary shall, to the extent practicable—
									
										(1)
 include in national planning frameworks the threat of an EMP or GMD event; and  (2) conduct outreach to educate owners and operators of critical infrastructure, emergency planners, and emergency response providers at all levels of government regarding threats of EMP and GMD.
									.
						
						(b)
						Technical and conforming amendments
						
							(1)
 The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended—  (A) by inserting after the item relating to section 317 the following new item:
								
									
										Sec. 319. EMP and GMD mitigation research and development.
									
									; and
							
								(B)
 by inserting after the item relating to section 525 the following:   Sec. 526. Integrated Public Alert and Warning System modernization. Sec. 527. National planning and education.  .  (2) Section 501(13) of the Homeland Security Act of 2002 (6 U.S.C. 311(13)) is amended by striking section 2(11)(B) and inserting section 2(13)(B).
						
							(3)
 Section 712(a) of title 14, United States Code, is amended by striking section 2(16) of the Homeland Security Act of 2002 (6 U.S.C. 101(16)) and inserting section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).  (c) Deadline for initial recommended strategy Not later than one year after the date of the enactment of this section, the Secretary of Homeland Security shall submit the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this section.
					
						(d)
						Report
 Not later than 180 days after the date of the enactment of this section, the Secretary of Homeland Security shall submit to Congress a report describing the progress made in, and an estimated date by which the Department of Homeland Security will have completed—
						
							(1)
 including threats of EMP and GMD (as those terms are defined in section 2 of the Homeland Security Act of 2002, as amended by this section) in national planning, as described in section 527 of the Homeland Security Act of 2002, as added by this section;
						
							(2)
 research and development described in section 319 of the Homeland Security Act of 2002, as added by this section;
						
							(3)
 development of the recommended strategy required under paragraph (26) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), as added by this section; and
						
							(4)
 beginning to conduct outreach to educate emergency planners and emergency response providers at all levels of government regarding threats of EMP and GMD events.
						
						(e)
						No regulatory authority
 Nothing in this section, including the amendments made by this section, shall be construed to grant any regulatory authority.
					
						(f)
						No new authorization of appropriations
 This section, including the amendments made by this section, may be carried out only by using funds appropriated under the authority of other laws.
					
			B
			Military construction authorizations
			
				2001.
				Short title
 This division may be cited as the Military Construction Authorization Act for Fiscal Year 2017.  2002. Expiration of authorizations and amounts required to be specified by law  (a) Expiration of authorizations after three years Except as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
					
						(1)
 October 1, 2019; or  (2) the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020.
					
					(b)
					Exception
 Subsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
					
						(1)
 October 1, 2019; or  (2) the date of the enactment of an Act authorizing funds for fiscal year 2020 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
					
				2003.
				Effective date
 Titles XXI through XXVII and title XXIX shall take effect on the later of—  (1) October 1, 2016; or
				
					(2)
 the date of the enactment of this Act.  XXI Army military construction  Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Authorization of appropriations, Army. Sec. 2104. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2105. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2106. Extension of authorizations of certain fiscal year 2014 projects.   2101. Authorized Army construction and land acquisition projects  (a) Inside the United States Using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Army: Inside the United States
							
							
								
								
								
								
									
										
											State
										
										
											Installation 
										
										
											Amount
										
									
								
								
									
										Alaska
										Fort Wainwright
										$47,000,000
									
									
										California
										Concord 
										$12,600,000
									
									
										Colorado
										Fort Carson
										$13,100,000
									
									
										Georgia
										 Fort Gordon
										$100,600,000
									
									
										
										Fort Stewart
										$14,800,000
									
									
										Missouri
										Fort Leonard Wood
										$6,900,000
									
									
										Texas
										Fort Hood
										$7,600,000
									
									
										Utah
										Camp Williams 
										$7,400,000
									
									
										Virginia
										Fort Belvoir
										$23,000,000
									
								
							
						
					
						(b)
						Outside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table:
						
							
								Army: Outside the United States
							
							
								
								
								
								
									
										
											Country
										
										
											Installation 
										
										
											Amount
										
									
								
								
									
										 Cuba
										Guantanamo Bay
										$33,000,000
									
									
										Germany
										 East Camp Grafenwoehr
										$22,000,000
									
									
										
										Garmisch
										$9,600,000
									
									
										
										Wiesbaden Army Airfield
										$19,200,000
									
								
							
						
					
					2102.
					Family housing
					
						(a)
						Construction and acquisition
 Using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						
							
								Army: Family Housing
							
							
								
								
								
								
								
									
										
											State/Country
										
										
											Installation
										
										
											Units
										
										
											Amount
										
									
								
								
									
										Korea
										 Camp Humphreys
										Family Housing New Construction
										$297,000,000
									
									
										
										Camp Walker
										Family Housing New Construction
										$54,554,000
									
								
							
						
					
						(b)
						Planning and design
 Using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,618,000.
					
					2103.
					Authorization of appropriations, Army
					
						(a)
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
					
						(b)
						Limitation on total cost of construction projects
 Notwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					
					2104.
					Modification of authority to carry out certain fiscal year 2014 project
 In the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 986) for Joint Base Lewis-McChord, Washington, for construction of an aircraft maintenance hangar at the installation, the Secretary of the Army may construct an aircraft washing apron.
				
					2105.
					Extension of authorizations of certain fiscal year 2013 projects
					
						(a)
						Extension
 Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) and extended by section 2107 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1148), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Army: Extension of 2013 Project Authorizations          State/Country   Installation or Location   Project   Amount      Kansas  Fort Riley  Unmanned Aerial Vehicle Complex $12,200,000    Virginia Fort Belvoir Secure Admin/Operations Facility $172,200,000   Italy Camp Ederle Barracks $36,000,000   Japan Sagami Vehicle Maintenance Shop $18,000,000      2106. Extension of authorizations of certain fiscal year 2014 projects  (a) Extension Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (127 Stat. 986) shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Army: Extension of 2014 Project Authorizations          State or Country   Installation or Location   Project   Amount      Maryland Fort Detrick Entry Control Point $2,500,000   Marshall Islands Kwajalein Atoll Pier $63,000,000   Japan Kyotango City Company Operations Complex $33,000,000      XXII Navy military construction  Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. Sec. 2205. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2207. Extension of authorizations of certain fiscal year 2014 projects.  Sec. 2208. Status of net negative policy regarding Navy acreage on Guam.    2201. Authorized Navy construction and land acquisition projects  (a) Inside the United States Using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Navy: Inside the United States
							
							
								
								
								
								
									
										
											State
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Arizona
										Yuma 
										$48,355,000
									
									
										California 
										Coronado 
										$104,501,000
									
									
										
										Lemoore
										$26,723,000
									
									
										
										Miramar
										$193,600,000
									
									
										
										Seal Beach
										$21,007,000
									
									
										Florida
										Eglin Air Force Base
										$20,489,000
									
									
										Guam
										Joint Region Marianas
										$89,185,000
									
									
										Hawaii
										Barking Sands
										$43,384,000
									
									
										
										Kaneohe Bay
										$72,565,000
									
									
										Maine
										Kittery
										$47,892,000
									
									
										Maryland
										Patuxent River
										$40,576,000
									
									
										Nevada
										Fallon
										$13,523,000
									
									
										North Carolina
										Camp Lejeune
										$18,482,000
									
									
										
										Cherry Point Marine Corps Air Station
										$12,515,000
									
									
										South Carolina
										Beaufort
										$83,490,000
									
									
										
										Parris Island
										$29,882,000
									
									
										Virginia
										Norfolk
										$27,000,000
									
									
										Washington
										Bangor
										$113,415,000
									
									
										
										Bremerton
										$6,704,000
									
									
										
										Whidbey Island
										$75,976,000
									
								
							
						
					
						(b)
						Outside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:
						
							
								Navy: Outside the United States
							
							
								
								
								
								
									
										
											Country
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Japan
										Kadena Air Base
										$26,489,000
									
									
										
										Sasebo
										$16,420,000
									
									
										Spain
										Rota
										$23,607,000
									
									
										Worldwide Unspecified
										Unspecified Worldwide Locations
										$41,380,000
									
								
							
						
					
					2202.
					Family housing
					
						(a)
						Construction and acquisition
 Using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amount set forth in the following table:
						
							
								Navy: Family Housing
							
							
								
								
								
								
								
									
										
											State
										
										
											Installation or Location
										
										
											Units
										
										
											Amount
										
									
								
								
									
										Mariana Islands
										Guam
										Replace Andersen Housing PH 1
										$78,815,000
									
								
							
						
					
						(b)
						Planning and design
 Using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,149,000.
					
					2203.
					Improvements to military family housing units
 Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,047,000.
				
					2204.
					Authorization of appropriations, Navy
					
						(a)
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
					
						(b)
						Limitation on total cost of construction projects
 Notwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					
					2205.
					Modification of authority to carry out certain fiscal year 2014 project
 In the case of the authorization contained in the table in section 2201 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 989) for Pearl City, Hawaii, for construction of a water transmission line at that location, the Secretary of the Navy may construct a 591-meter (1,940-foot) long 16-inch diameter water transmission line as part of the network required to provide the main water supply to Joint Base Pearl Harbor-Hickam, Hawaii.
				
					2206.
					Extension of authorizations of certain fiscal year 2013 projects
					
						(a)
						Extension
 Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122) and extended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1151), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Navy: Extension of 2013 Project Authorizations          State/Country   Installation or Location   Project   Amount      California  Camp Pendleton Comm. Information Systems Ops Complex  $78,897,000    Greece Souda Bay  Intermodal Access Road $4,630,000   South Carolina Beaufort Recycling/Hazardous Waste Facility $3,743,000   Worldwide Unspecified Various Worldwide Locations BAMS Operational Facilities $34,048,000      2207. Extension of authorizations of certain fiscal year 2014 projects  (a) Extension Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (127 Stat. 989), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Navy: Extension of 2014 Project Authorizations          State/Country   Installation or Location   Project   Amount      Hawaii Kaneohe Aircraft Maintenance Hangar Upgrades $31,820,000    Pearl City Water Transmission Line $30,100,000   Illinois Great Lakes Unaccompanied Housing $35,851,000   Maine Bangor NCTAMS VLF Commercial Power Connection $13,800,000   Nevada Fallon Wastewater Treatment Plant $11,334,000   Virginia Quantico Academic Instruction Facility TECOM Schools $25,731,000    Quantico Fuller Road Improvements $9,013,000      2208.  Status of net negative policy regarding Navy acreage on Guam   (a) Report on Status  (1) Report Not later than 6 months after the date of the enactment of this Act, the Secretary of the Navy shall submit a report to the congressional defense committees regarding the status of the implementation of the net negative policy regarding the total number of acres of the real property controlled by the Department of the Navy on Guam, as described in subsection (b).
						
							(2)
							Contents
 The report required under paragraph (1) shall include the following information:  (A) A description of the real property controlled by the Navy on Guam which the Navy has transferred to the control of Guam after January 20, 2011, or which the Navy plans to transfer to the control of Guam, as well as a description of the specific legal authority under which the Navy has transferred or will transfer each such property.
							
								(B)
 The methodology and process the Navy will use to determine the total number of acres of real property that the Navy will transfer or has transferred to the control of Guam as part of the net negative policy, and the date on which the Navy will transfer or has transferred control of any such property.
							
								(C)
 A description of the real property controlled by the Navy on Guam which the Navy plans to retain under its control and the reasons for retaining such property, including a detailed explanation of the reasons for retaining any such property which has not been developed or for which no development has been proposed under the current installation master plans for major military installations (as described in section 2864 of title 10, United States Code).
							
							(3)
							Exclusion of certain property
 In preparing and submitting the report under this subsection, the Secretary may not take into account any real property which has been transferred to the Government of Guam prior to January 20, 2011, to include property under the Guam Excess Lands Act (Public Law 103–339) or the Guam Land Use Plan (GLUP) 1977, or pursuant to base realignment and closure authorized under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
						
						(b)
						Policy described
 The net negative policy described in this section is the policy of the Secretary of the Navy, as expressed in the statement released by Under Secretary of the Navy on January 20, 2011, that the relocation of Marines to Guam occurring during 2011 will not cause the total number of acres of real property controlled by the Navy on Guam upon the completion of such relocation to exceed the total number of acres of real property controlled by the Navy on Guam prior to such relocation.
					
				XXIII
				Air Force Military Construction
				
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing units.
					Sec. 2304. Authorization of appropriations, Air Force.
					Sec. 2305. Modification of authority to carry out certain fiscal year 2016 project.
					Sec. 2306. Extension of authorization of certain fiscal year 2013 project.
					Sec. 2307. Extension of authorization of certain fiscal year 2014 project.
					Sec. 2308. Restriction on acquisition of property in Northern Mariana Islands.
				
				
					2301.
					Authorized Air Force construction and land acquisition projects
					
						(a)
						Inside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Air Force: Inside the United States
							
							
								
								
								
								
									
										
											State
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Alabama
										Maxwell Air Force Base
										$15,000,000
									
									
										Alaska
										Clear Air Force Station
										$20,000,000
									
									
										
										Eielson Air Force Base
										$295,600,000
									
									
										
										Joint Base Elmendorf-Richardson
										$29,000,000
									
									
										Arizona
										Luke Air Force Base
										$20,000,000
									
									
										California 
										 Edwards Air Force Base
										$24,000,000
									
									
										Colorado
										 Buckley Air Force Base
										$13,500,000
									
									
										 Delaware
										 Dover Air Force Base
										 $39,000,000
									
									
										Florida
										 Eglin Air Force Base
										 $123,600,000
									
									
										
										Patrick Air Force Base
										$13,500,000
									
									
										Georgia
										Moody Air Force Base 
										$30,900,000
									
									
										Guam
										Joint Region Marianas
										$80,658,000
									
									
										Illinois
										Scott Air Force Base
										$41,000,000
									
									
										Kansas
										 McConnell Air Force Base
										$19,800,000
									
									
										Louisiana 
										 Barksdale Air Force Base
										$21,000,000
									
									
										Maryland
										Joint Base Andrews
										$66,500,000
									
									
										Massachusetts
										Hanscom Air Force Base
										$30,965,000
									
									
										Montana
										Malmstrom Air Force Base
										$14,600,000
									
									
										Nevada
										Nellis Air Force Base
										$10,600,000
									
									
										New Mexico
										Cannon Air Force Base
										$21,000,000
									
									
										
										Holloman Air Force Base
										$10,600,000
									
									
										
										Kirtland Air Force Base
										$7,300,000
									
									
										Ohio
										Wright-Patterson Air Force Base
										$12,600,000
									
									
										Oklahoma
										Altus Air Force Base
										$11,600,000
									
									
										
										Tinker Air Force Base
										$43,000,000
									
									
										South Carolina
										Joint Base Charleston
										$17,000,000
									
									
										Texas
										Joint Base San Antonio
										$67,300,000
									
									
										Utah
										Hill Air Force Base
										$44,500,000
									
									
										Virginia
										Joint Base Langley-Eustis
										$59,200,000
									
									
										Washington
										Fairchild Air Force Base
										$27,000,000
									
									
										Wyoming
										F.E. Warren Air Force Base
										$5,550,000
									
								
							
						
					
						(b)
						Outside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table:
						
							
								Air Force: Outside the United States
							
							
								
								
								
								
									
										
											Country
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Australia
										 Darwin
										 $30,400,000
									
									
										Germany
										Ramstein Air Base
										$13,437,000
									
									
										
										Spangdahlem Air Base
										$43,465,000
									
									
										Japan
										Kadena Air Base
										$19,815,000
									
									
										
										Yokota Air Base
										$32,020,000
									
									
										Mariana Islands
										Unspecified Location
										$9,000,000
									
									
										Turkey
										Incirlik Air Base
										$13,449,000
									
									
										United Arab Emirates
										Al Dhafra
										$35,400,000
									
									
										United Kingdom
										Royal Air Force Croughton
										$69,582,00
									
								
							
						
					
					2302.
					Family housing
 Using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,368,000.
				
					2303.
					Improvements to military family housing units
 Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $56,984,000.
				
					2304.
					Authorization of appropriations, Air Force
					
						(a)
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
					
						(b)
						Limitation on total cost of construction projects
 Notwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					
					2305.
					Modification of authority to carry out certain fiscal year 2016 project
 In the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1153) for Malmstrom Air Force Base, Montana, for construction of a Tactical Response Force Alert Facility at the installation, the Secretary of the Air Force may construct an emergency power generator system consistent with the Air Force’s construction guidelines.
				
					2306.
					Extension of authorization of certain fiscal year 2013 project
					
						(a)
						Extension
 Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126) and extended by section 2309 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1155), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Air Force: Extension of 2013 Project Authorization          State/Country   Installation or Location   Project   Amount      Portugal Lajes Field  Sanitary Sewer Lift/Pump Station $2,000,000      2307. Extension of authorization of certain fiscal year 2014 project  (a) Extension Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (127 Stat. 992), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Air Force: Extension of 2014 Project Authorizations          Country   Installation or Location   Project   Amount      Worldwide Unspecified (Italy) Aviano Air Base Guardian Angel Operations Facility $22,047,000      2308. Restriction on acquisition of property in Northern Mariana Islands The Secretary of the Air Force may not use any of the amounts authorized to be appropriated under section 2304 to acquire property or interests in property at an unspecified location in the Commonwealth of the Northern Mariana Islands, as specified in the funding table set forth in section 2301(b) and the funding table in section 4601, until the congressional defense committees have received from the Secretary a report providing the following information:
					
						(1)
 The specific location of the property or interest in property to be acquired.  (2) The total cost, scope, and location of the military construction projects and the acquisition of property or interests in property required to support the Secretary’s proposed divert activities and exercises in the Commonwealth of the Northern Mariana Islands.
					
						(3)
 An analysis of any alternative locations that the Secretary considered acquiring, including other locations or interests within the Commonwealth of the Northern Mariana Islands or the Freely Associated States. For purposes of this paragraph, the term Freely Associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
					
				XXIV
				Defense Agencies Military Construction
				
					Sec. 2401. Authorized Defense Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense Agencies.
					Sec. 2404. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2405. Extension of authorizations of certain fiscal year 2013 projects.
					Sec. 2406. Extension of authorizations of certain fiscal year 2014 projects.
				
				
					2401.
					Authorized Defense Agencies construction and land acquisition projects
					
						(a)
						Inside the united states
 Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Defense Agencies: Inside the United States
							
							
								
								
								
								
									
										
											State
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Alaska
										Clear Air Force Station
										$155,000,000
									
									
										
										Fort Greely
										$9,560,000
									
									
										
										Joint Base Elmendorf-Richardson
										$4,900,000
									
									
										Arizona
										Fort Huachuca
										$4,493,000
									
									
										California
										Coronado
										$175,412,000
									
									
										
										Travis Air Force Base
										$26,500,000
									
									
										Delaware
										 Dover Air Force Base
										$44,115,000
									
									
										Florida
										Patrick Air Force Base
										$10,100,000
									
									
										Georgia
										Fort Benning
										$4,820,000
									
									
										
										Fort Gordon
										$25,000,000
									
									
										Maine
										Portsmouth 
										$27,100,000
									
									
										Maryland
										Bethesda Naval Hospital
										$510,000,000
									
									
										
										Fort Meade
										$38,000,000
									
									
										Missouri
										St. Louis
										$801,000
									
									
										North Carolina
										Camp Lejeune
										$31,000,000
									
									
										
										Fort Bragg
										$86,593,000
									
									
										South Carolina
										Joint Base Charleston
										$17,000,000
									
									
										Texas
										Red River Army Depot
										$44,700,000
									
									
										
										Sheppard Air Force Base
										$91,910,000
									
									
										Virginia
										Pentagon
										$20,216,000
									
								
							
						
					
						(b)
						Outside the united states
 Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						
							
								Defense Agencies: Outside the United States
							
							
								
								
								
								
									
										
											Country
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Diego Garcia
										Diego Garcia
										$30,000,000
									
									
										Germany
										Kaiserslautern
										$45,221,000
									
									
										Japan
										Ikakuni
										$6,664,000
									
									
										
										Kadena Air Base
										$161,224,000
									
									
										
										Yokota Air Base
										$113,731,000
									
									
										Kwajalein
										Kwajalein Atoll
										$85,500,000
									
									
										United Kingdom
										Royal Air Force Croughton
										$71,424,000
									
									
										
										Royal Air Force Lakenheath
										$13,500,000
									
									
										Wake Island
										Wake Island
										$11,670,000
									
								
							
						
					
					2402.
					Authorized energy conservation projects
					
						(a)
						Inside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the following table:
						
							
								Energy Conservation Projects: Inside the United States
							
							
								
								
								
								
									
										
											State
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										California
										Edwards Air Force Base
										$8,400,000
									
									
										
										Naval Base San Diego
										$4,230,000
									
									
										
										Fort Hunter Liggett
										$5,400,000
									
									
										Colorado
										Fort Carson
										$5,000,000
									
									
										
										Schriever Air Force Base
										$3,295,000
									
									
										Florida
										SUBASE Kings Bay NAS Jacksonville
										$3,230,000
									
									
										Guam
										NAVBASE Guam
										$8,540,000
									
									
										Hawaii
										 NSAH Wahiawa Kunia Oahu
										$14,890,000
									
									
										Ohio
										Wright Patterson Air Force Base
										$14,400,000
									
									
										Utah
										Dugway Proving Ground
										$7,500,000
									
									
										
										Tooele Army Depot
										$8,200,000
									
									
										Various Locations
										Various Locations
										$28,088,000
									
								
							
						
					
						(b)
						Outside the United States
 Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						
							
								Energy Conservation Projects: Outside the United States
							
							
								
								
								
								
									
										
											Country
										
										
											Installation or Location
										
										
											Amount
										
									
								
								
									
										Cuba
										 Guantanamo Bay
										$6,080,000
									
									
										Diego Garcia
										NSF Diego Garcia
										$17,010,000
									
									
										Japan
										Kadena Air Base
										$4,007,000
									
									
										
										Misawa Air Base
										$5,315,000
									
									
										Spain
										Rota
										$3,710,000
									
									
										Various Locations
										Various Locations
										$2,705,000
									
								
							
						
					
					2403.
					Authorization of appropriations, Defense Agencies
					
						(a)
						Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
					
						(b)
						Limitation on total cost of construction projects
 Notwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					
					2404.
					Modification of authority to carry out certain fiscal year 2014 project
 In the case of the authorization in the table in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 996), for Royal Air Force Lakenheath, United Kingdom, for construction of a high school, the Secretary of Defense may construct a combined middle/high school.
				
					2405.
					Extension of authorizations of certain fiscal year 2013 projects
					
						(a)
						Extension
 Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (126 Stat. 2127) and amended by section 2406(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1160), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Defense Agencies: Extension of 2013 Project Authorizations           State/Country    Installation or Location    Project   Amount      Japan Camp Zama Renovate Zama High School $13,273,000   Pennsylvania New Cumberland Replace reservoir $4,300,000      2406. Extension of authorizations of certain fiscal year 2014 projects  (a) Extension Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (127 Stat. 995), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
					
						(b)
						Table
 The table referred to in subsection (a) is as follows:   Defense Agencies: Extension of 2014 Project Authorizations           State/Country    Installation or Location    Project   Amount      California Brawley SOF Desert Warfare Training Center $23,095,000   Germany Kaiserslautern Replace Kaiserslautern Elementary School $49,907,000    Ramstein Air Base Replace Ramstein High School $98,762,000   Hawaii Joint Base Pearl Harbor-Hickam DISA Pacific Facility Upgrade $2,615,000   Massachusetts Hanscom Air Force Base Replace Hanscom Primary School $36,213,000   United Kingdom RAF Lakenheath Replace Lakenheath High School $69,638,000   Virginia Marine Corps Base Quantico Replace Quantico Middle/High School $40,586,000    Pentagon PFPA Support Operations Center $14,800,000    Pentagon Raven Rock Administrative Facility Upgrade $32,000,000    Pentagon Boundary Channel Access Control Point $6,700,000      XXV International programs  Subtitle A—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Subtitle B—Host country In-Kind contributions Sec. 2511. Republic of Korea funded construction projects.   A North Atlantic Treaty Organization Security Investment Program  2501. Authorized NATO construction and land acquisition projects The Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
					
						2502.
						Authorization of appropriations, NATO
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
					
					B
					Host country In-Kind contributions
					
						2511.
						Republic of Korea funded construction projects
 Pursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table:
						
							
								Republic of Korea Funded Construction Projects
							
							
							
								
								
								
								
								
								
									
										
											Country
										
										
											Component
										
										
											Installation or Location
										
										
											Project
										
										
											Amount
										
									
								
								
									
										Korea
										Army
										CP Tango
										Repair Collective Protection System (CPS)
										$11,600,000
									
									
										
										Army
										Camp Humphreys
										Duplex Company Operations, Zoeckler Station
										$10,200,00
									
									
										
										Army
										Camp Humphreys
										Vehicle Maintenance Facility & Company Ops Complex (3rd CAB)
										$49,500,000
									
									
										
										Army
										Camp Humphreys
										8th Army Correctional Facility
										$14,600,000
									
									
										
										Navy
										Camp Mujuk
										Marine Air Ground Task Force Operations Center
										$68,000,000
									
									
										
										Navy
										Camp Mujuk
										Camp Mujuk Life Support Area (LSA) Barracks #2
										$14,100,000
									
									
										
										Navy
										Camp Mujuk
										Camp Mujuk Life Support Area (LSA) Barracks #3
										$14,100,000
									
									
										
										Air Force
										Kunsan Air Base
										3rd Generation Hardened Aircraft Shelters (HAS); Phases 4, 5, 6
										$132,500,000
									
									
										
										Air Force
										Kunsan Air Base
										Upgrade Electrical Distribution System
										$13,000,000
									
									
										
										Air Force
										Osan Air Base
										Construct Korea Air Operations Center
										$160,000,000
									
									
										
										Air Force
										Osan Air Base
										Air Freight Terminal Facility
										$40,000,000
									
									
										
										Air Force
										Osan Air Base
										Construct F-16 Quick Turn Pad
										$7,500,000
									
									
										
										Defense-Wide
										Camp Carroll
										Sustainment Facilities Upgrade Phase I – DLA Warehouse
										$74,600,000
									
									
										
										Defense-Wide
										USAG Humphreys
										Elementary School
										$42,000,000
									
									
										
										Defense-Wide
										Icheon Special Warfare Command
										Special Operations Command, Korea (SOCKOR) Contingency Operations Center and Barracks
										$9,900,000
									
									
										
										Defense-Wide
										K–16 Air Base
										Special Operations Forces (SOF) Operations Facility, B-606
										$11,000,000
									
								
							
						
					
				XXVI
				Guard and Reserve Forces Facilities
				
					Subtitle A—Project Authorizations and Authorization of Appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other matters
					Sec. 2611. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2612. Modification of authority to carry out certain fiscal year 2015 project.
					Sec. 2613. Modification of authority to carry out certain fiscal year 2016 project.
					Sec. 2614. Extension of authorization of certain fiscal year 2013 project.
					Sec. 2615. Extension of authorizations of certain fiscal year 2014 projects.
				
				
					A
					Project Authorizations and Authorization of Appropriations
					
						2601.
						Authorized Army National Guard construction and land acquisition projects
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Army National Guard
							
							
								
								
								
								
									
										
											State
										
										
											Location
										
										
											Amount
										
									
								
								
									
										Colorado
										Fort Carson
										$16,500,000
									
									
										Hawaii
										Hilo
										$31,000,000
									
									
										Iowa
										Davenport
										$23,000,000
									
									
										Kansas
										 Fort Leavenworth
										$29,000,000
									
									
										New Hampshire
										Hooksett
										$11,000,000
									
									
										
										Rochester
										$8,900,000
									
									
										Oklahoma
										Ardmore
										$22,000,000
									
									
										Pennsylvania
										Fort Indiantown Gap
										$20,000,000
									
									
										
										York
										$9,300,000
									
									
										Rhode Island
										East Greenwich
										$20,000,000
									
									
										Utah
										Camp Williams
										$37,000,000
									
									
										Wyoming
										Camp Guernsey
										$31,000,000
									
									
										
										Laramie
										$21,000,000
									
								
							
						
					
						2602.
						Authorized Army Reserve construction and land acquisition projects
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Army Reserve
							
							
							
								
								
								
								
									
										
											State
										
										
											Location
										
										
											Amount
										
									
								
								
									
										Arizona
										Phoenix
										$30,000,000
									
									
										California 
										Camp Parks
										$19,000,000
									
									
										
										Fort Hunter Liggett
										$21,500,000
									
									
										Virginia
										Dublin
										$6,000,000
									
									
										Wisconsin
										Fort McCoy
										$11,400,000
									
								
							
						
					
						2603.
						Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Navy Reserve and Marine Corps Reserve
							
							
							
								
								
								
								
									
										
											State
										
										
											Location
										
										
											Amount
										
									
								
								
									
										Louisiana
										New Orleans
										$11,207,000
									
									
										New York
										Brooklyn
										$1,964,000
									
									
										
										Syracuse
										$13,229,000
									
									
										Texas
										Galveston
										$8,414,000
									
								
							
						
					
						2604.
						Authorized Air National Guard construction and land acquisition projects
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Air National Guard
							
							
								
								
								
								
									
										
											State
										
										
											Location
										
										
											Amount
										
									
								
								
									
										Connecticut
										Bradley IAP
										$6,300,000
									
									
										Florida
										Jacksonville IAP
										$9,000,000
									
									
										Hawaii
										 Joint Base Pearl Harbor-Hickam
										$11,000,000
									
									
										Iowa
										Sioux Gateway Airport
										$12,600,000
									
									
										Maryland
										Joint Base Andrews
										$5,000,000
									
									
										Minnesota
										Duluth IAP
										$7,600,000
									
									
										New Hampshire
										Pease International Trade Port
										$1,500,000
									
									
										North Carolina
										Charlotte/Douglas IAP
										$50,600,000
									
									
										Ohio
										Toledo Express Airport
										$6,000,000
									
									
										South Carolina
										McEntire ANGS
										$8,400,000
									
									
										Texas
										Ellington Field
										$4,500,000
									
									
										Vermont
										Burlington IAP
										$4,500,000
									
								
							
						
					
						2605.
						Authorized Air Force Reserve construction and land acquisition projects
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:
						
							
								Air Force Reserve
							
							
							
								
								
								
								
									
										
											State
										
										
											Location
										
										
											Amount
										
									
								
								
									
										 North Carolina
										Seymour Johnson Air Force Base
										$97,950,000
									
									
										Pennsylvania
										Pittsburgh International Airport
										$85,000,000
									
								
							
						
					
						2606.
						Authorization of appropriations, National Guard and Reserve
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
					
					B
					Other matters
					
						2611.
						Modification of authority to carry out certain fiscal year 2014 project
 In the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1001) for Bullville, New York, for construction of a new Army Reserve Center at that location, the Secretary of the Army may add to or alter the existing Army Reserve Center at Bullville, New York.
					
						2612.
						Modification of authority to carry out certain fiscal year 2015 project
 In the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Pittsburgh, Pennsylvania, for construction of a Reserve Training Center at that location, the Secretary of the Navy may acquire approximately 8.5 acres (370,260 square feet) of adjacent land, obtain necessary interest in land, and construct road improvements and associated supporting facilities to provide required access to the Reserve Training Center.
					
						2613.
						Modification of authority to carry out certain fiscal year 2016 project
 In the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1163) for MacDill Air Force Base, Florida, for construction of an Army Reserve Center/Aviation Support Facility at that location, the Secretary of the Army may relocate and construct replacement skeet and grenade launcher ranges necessary to clear the site for the new Army Reserve facilities.
					
						2614.
						Extension of authorization of certain fiscal year 2013 project
						
							(a)
							Extension
 Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2603 of that Act (126 Stat. 2135) and extended by section 2614 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1166), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
						
							(b)
							Table
 The table referred to in subsection (a) is as follows:   National Guard and Reserve: Extension of 2013 Project Authorization          State   Installation or Location   Project   Amount      Iowa Fort Des Moines Joint Reserve Center $19,162,000      2615. Extension of authorizations of certain fiscal year 2014 projects  (a) Extension Notwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in sections 2602, 2603, 2604, and 2605 of that Act (127 Stat. 1001, 1002), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
						
							(b)
							Table
 The table referred to in subsection (a) is as follows:   National Guard and Reserve: Extension of 2014 Project Authorizations          State   Installation or Location   Project   Amount      California Camp Parks Army Reserve Center $17,500,000    March Air Force Base NOSC Moreno Valley Reserve Training Center $11,086,000   Florida Homestead ARB Entry Control Complex $9,800,000   Maryland Fort Meade 175th Network Warfare Squadron Facility $4,000,000    Martin State Airport Cyber/ISR Facility $8,000,000   New York Bullville Army Reserve Center $14,500,000      XXVII Base realignment and closure activities  Sec. 2701. Extension of authorizations of certain fiscal year 2014 projects. Sec. 2702. Prohibition on conducting additional Base Realignment and Closure (BRAC) round.   2701. Extension of authorizations of certain fiscal year 2014 projects Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
				
					2702.
					Prohibition on conducting additional Base Realignment and Closure (BRAC) round
 Nothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.
				
				XXVIII
				Military Construction General Provisions
				
					Subtitle A—Military Construction Program and Military Family Housing
					Sec. 2801. Modification of criteria for treatment of laboratory revitalization projects as minor
			 military construction projects.
					Sec. 2802. Classification of facility conversion projects as repair projects.
					Sec. 2803. Limited authority for scope of work increase.
					Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for
			 construction projects outside the United States.
					Sec. 2805. Authority to expand energy conservation construction program to include energy
			 resiliency projects.
					Sec. 2806. Additional entities eligible for participation in defense laboratory modernization pilot
			 program.
					Sec. 2807. Extension of temporary authority for acceptance and use of contributions for certain
			 construction, maintenance, and repair projects mutually beneficial to the
			 Department of Defense and Kuwait military forces.
					Subtitle B—Real Property and Facilities Administration
					Sec. 2811. Acceptance of military construction projects as payments in-kind and in-kind
			 contributions.
					Sec. 2812. Allotment of space and provision of services to WIC offices operating on military
			 installations.
					
	    Sec. 2813. Sense of Congress regarding inclusion of stormwater systems and components
			 within the meaning of wastewater system under the Department of Defense authority for conveyance of utility systems.
          
					Sec. 2814. Assessment of public schools on Department of Defense installations.
					Sec. 2815. Prior certification required for use of Department of Defense facilities by other
			 Federal agencies for temporary housing support.
					Subtitle C—Land Conveyances
					Sec. 2821. Land conveyance, High Frequency Active Auroral Research Program facility and adjacent
			 property, Gakona, Alaska.
					Sec. 2822. Land conveyance, Campion Air Force Radar Station, Galena, Alaska.
					Sec. 2823. Lease, Joint Base Elmendorf-Richardson, Alaska.
					Sec. 2824. Transfer of administrative jurisdictions, Navajo Army Depot, Arizona.
					Sec. 2825. Exchange of property interests, San Diego Unified Port District, California.
					Sec. 2826. Release of property interests retained in connection with land conveyance, Eglin Air
			 Force Base, Florida.
					Sec. 2827. Land exchange, Fort Hood, Texas.
					Sec. 2828. Land Conveyance, P–36 Warehouse, Colbern United States Army Reserve Center, Laredo,
			 Texas.
					Sec. 2829. Land conveyance, St. George National Guard Armory, St. George, Utah.
					Sec. 2829A. Land acquisitions, Arlington County, Virginia.
					Sec. 2829B. Release of restrictions, Richland Innovation Center, Richland, Washington.
					Sec. 2829C. Modification of land conveyance, Rocky Mountain Arsenal National Wildlife Refuge.
					Sec. 2829D. Closure of St. Marys Airport.
					Sec. 2829E. Transfer of Fort Belvoir Mark Center Campus from the Secretary of the Army to the
			 Secretary of Defense and applicability of certain provisions of law
			 relating to the Pentagon Reservation.
					Sec. 2829F. Return of certain lands at Fort Wingate, New Mexico, to the original inhabitants.
					Subtitle D—Military Memorials, Monuments, and Museums
					Sec. 2831. Cyber Center for Education and Innovation-Home of the National Cryptologic Museum.
					Sec. 2832. Renaming site of the Dayton Aviation Heritage National Historical Park, Ohio.
					Sec. 2833. Women’s military service memorials and museums.
					Sec. 2834. Petersburg National Battlefield boundary modification.
					Subtitle E—Designations and Other Matters
					Sec. 2841. Designation of portion of Moffett Federal Airfield, California, as Moffett Air National
			 Guard Base.
					Sec. 2842. Redesignation of Mike O’Callaghan Federal Medical Center.
					Sec. 2843. Replenishment of Sierra Vista subwatershed regional aquifer, Arizona.
					Sec. 2844. Limited exceptions to restriction on development of public infrastructure in connection
			 with realignment of Marine Corps forces in Asia-Pacific region.
					Sec. 2845. Duration of withdrawal and reservation of public land, Naval Air Weapons Station China
			 Lake, California.
				
				
					A
					Military Construction Program and Military Family Housing
					
						2801.
						Modification of criteria for treatment of laboratory revitalization projects as minor military
			 construction projects
						
							(a)
							Increase in threshold
 Section 2805(d) of title 10, United States Code, is amended by striking $4,000,000 each place it appears in paragraph (1)(A), (1)(B), and (2) and inserting $6,000,000.  (b) Notice requirements Section 2805(d) of such title is amended—
							
								(1)
 by striking the second sentence of paragraph (2); and  (2) by amending paragraph (3) to read as follows:
								
									
										(3)
 If the Secretary concerned makes a decision to carry out an unspecified minor military construction project to which this subsection applies, the Secretary concerned shall notify in writing the appropriate committees of Congress of that decision, of the justification for the project, and of the estimated cost of the project. The project may then be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title.
									.
							
							(c)
							Extension of sunset
 Paragraph (5) of section 2805(d) of such title is amended by striking 2018 and inserting 2025.  2802. Classification of facility conversion projects as repair projects Subsection (e) of section 2811 of title 10, United States Code, is amended to read as follows:
						
							
								(e)
								Repair project defined
 In this section, the term repair project means a project—  (1) to restore a real property facility, system, or component to such a condition that it may effectively be used for its designated functional purpose; or
								
									(2)
 to convert a real property facility, system, or component to a new functional purpose without increasing its external dimensions.
								.
					
						2803.
						Limited authority for scope of work increase
						
							(a)
							In general
 Section 2853 of title 10, United States Code, is amended—  (1) in subsection (b)(2), by striking The scope of work and inserting Except as provided in subsection (d), the scope of work;
							
								(2)
 by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  (3) by inserting after subsection (c) the following new subsection (d):
								
									
										(d)
 The limitation in subsection (b)(2) on an increase in the scope of work does not apply if—  (1) the increase in the scope of work is not more than 10 percent of the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition;
										
											(2)
 the increase is approved by the Secretary concerned;  (3) the Secretary concerned notifies the congressional defense committees in writing of the increase in scope and the reasons therefor; and
										
											(4)
 a period of 21 days has elapsed after the date on which the notification is received by the committees or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title.
										.
							
							(b)
							Cross-Reference amendments
							(1)
 Subsection (a) of such section is amended by striking subsection (c) or (d) and inserting subsection (c), (d), or (e).  (2) Subsection (f) of such section, as redesignated by subsection (a)(2), is amended by striking through (d) and inserting through (e).
							
							(c)
							Additional technical amendment
 Subsection (a) of such section is further amended by inserting of this title after section 2805(a).  2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States  (a) Extension of authority Subsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2802 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1169), is amended—
							
								(1)
 in paragraph (1), by striking December 31, 2016 and inserting December 31, 2017; and  (2) in paragraph (2), by striking fiscal year 2017 and inserting fiscal year 2018.
							
							(b)
							Limitation on use of authority
 Subsection (c)(1) of such section is amended—  (1) by striking October 1, 2015 and inserting October 1, 2016;
							
								(2)
 by striking December 31, 2016 and inserting December 31, 2017; and  (3) by striking fiscal year 2017 and inserting fiscal year 2018.
							
						2805.
						Authority to expand energy conservation construction program to include energy resiliency projects
						
							(a)
							Expansion of authority to energy resiliency and energy security projects
							
								(1)
								In general
 Section 2914 of title 10, United States Code, is amended—  (A) in the section heading, by inserting resiliency and before conservation construction projects; and
								
									(B)
 in subsection (a), by striking military construction project for energy conservation and inserting military construction project for energy resiliency, energy security, or energy conservation.  (2) Clerical amendment The table of sections at the beginning of chapter 173 of such title is amended by striking the item relating to section 2914 and inserting the following new item:
								
									
										2914. Energy resiliency and conservation construction projects.
									
									.
							
							(b)
							Notice and reporting requirements for projects
							
								(1)
								Contents of notifications
								
									(A)
									Contents
 Section 2914(b) of title 10, United States Code, is amended—  (i) by striking When a decision and inserting (1) When a decision; and
									
										(ii)
 by adding at the end the following new paragraph:   (2) The Secretary of Defense shall include in each notification submitted under paragraph (1) the following information:
												
													(A)
 In the case of a military construction project for energy conservation, the justification and current cost estimate for the project, the expected savings-to-investment ratio, simple payback estimates, and the project’s measurement and verification cost estimate.
												
													(B)
 In the case of a military construction project for energy resiliency or energy security, the rationale for how the project would enhance mission assurance, support mission critical functions, and address known vulnerabilities.
												.
									
									(B)
									Effective date
 The amendment made by subparagraph (A) shall apply with respect to notifications provided during fiscal year 2017 or any succeeding fiscal year.
								
								(2)
								Annual report
 Section 2914 of such title is amended by adding at the end the following new subsection:   (c) Annual report Not later than 90 days after the end of each fiscal year (beginning with fiscal year 2017), the Secretary of Defense shall submit to the appropriate committees of Congress a report on the status of the planned and active projects carried out under this section (including completed projects), and shall include in the report with respect to each such project the following information:
										
											(1)
 The title, location, a brief description of the scope of work, the original project cost estimate, and the current working cost estimate.
										
											(2)
 In the case of a military construction project for energy conservation—  (A) the original expected savings-to-investment ratio and simple payback estimates and measurement and verification cost estimate;
											
												(B)
 the most current expected savings-to-investment ratio and simple payback estimates and measurement and verification plan and costs; and
											
												(C)
 a brief description of the measurement and verification plan and planned funding source.  (3) In the case of a military construction project for energy resiliency or energy security, the rationale for how the project would enhance mission assurance, support mission critical functions, and address known vulnerabilities.
										
											(4)
 Such other information as the Secretary considers appropriate. .  2806. Additional entities eligible for participation in defense laboratory modernization pilot program Section 2803(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1169; 10 U.S.C. 2358 note) is amended by adding at the end the following:
						
							
								(4)
 A Department of Defense research, development, test, and evaluation facility that is not designated as a Science and Technology Reinvention Laboratory, but nonetheless is involved with developmental test and evaluation.
							.
					
						2807.
						Extension of temporary authority for acceptance and use of contributions for certain construction,
			 maintenance, and repair projects mutually beneficial to the Department of
			 Defense and Kuwait military forces
 Section 2804(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1171; 10 U.S.C. 2350j note) is amended by striking September 30, 2020 and inserting September 30, 2030.
					
					B
					Real Property and Facilities Administration
					
						2811.
						Acceptance of military construction projects as payments in-kind and in-kind contributions
						
							(a)
							Payments-In-Kind and In-Kind contributions
 Subsection (f) of section 2687a of title 10, United States Code, is amended to read as follows:   (f) Acceptance of Military Construction Projects As Payments-In-Kind and In-Kind Contributions (1) (A) Except as provided in subparagraph (B), a military construction project costing more than $6,000,000 may be accepted as payment-in-kind or as an in-kind contribution required by a bilateral agreement with a host country only if that military construction project is authorized by law.
										
											(B)
 Subparagraph (A) does not apply to a military construction project that—  (i) was specified in a bilateral agreement with a host country that was entered into before December 26, 2013;
											
												(ii)
 was the subject of negotiation between the United States and a host country as of the date of the enactment of the Military Construction Authorization Act for Fiscal Year 2015; or
											
												(iii)
 was accepted as payment-in-kind for the residual value of improvements made by the United States at military installations released to the host country under section 2921 of the Military Construction Authorization Act for Fiscal Year 1991 (division B of Public Law 101–510; 10 U.S.C. 2687 note) before December 26, 2013.
											
										(2)
										(A)
 If the Secretary of Defense accepts a military construction project to be built for Department of Defense personnel outside the United States as a payment-in-kind or an in-kind contribution required by a bilateral agreement with a host country, the Secretary shall submit to the congressional defense committees a written notification at least 30 days before the initiation date for any such military construction project.
										
											(B)
 A notification under subparagraph (A) with respect to a proposed military construction project shall include the following:
											
												(i)
 The requirements for, and purpose and description of, the proposed project.  (ii) The cost of the proposed project.
											
												(iii)
 The scope of the proposed project.  (iv) The schedule for the proposed project.
											
												(v)
 Such other details as the Secretary considers relevant.  (C) Subparagraph (A) shall not apply to a military construction project authorized in a Military Construction Authorization Act.
										
										(3)
 To the extent that a payment-in-kind or an in-kind contribution is provided under a bilateral agreement with a host country with respect to a military construction project for which funds have already been obligated or expended by the Secretary of Defense, the Secretary shall return to the Treasury funds in an amount equal to the value of the funds already obligated or expended for the project.
									
										(4)
 In this subsection, the term military construction project has the meaning given such term in section 2801 of this title. .  (b) Conforming amendment Section 2802 of such title is amended by striking subsection (d).
						
							(c)
							Repeal
 Section 2803 of the Carl Levin and Howard “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3696) is repealed, and the provisions of law amended by subsections (a) and (b) of that section shall be restored as if such section had not been enacted into law.
						
						2812.
						Allotment of space and provision of services to WIC offices operating on military installations
						
							(a)
							Allotment of space and provision of services authorized
 Chapter 152 of title 10, United States Code, is amended by inserting after section 2566 the following new section:
							
								
									2567.
									Space and services: provision to WIC offices
									
										(a)
										Allotment of space and provision of services authorized
 Upon application by a WIC office, the Secretary of a military department may allot space on a military installation under the jurisdiction of the Secretary to the WIC office without charge for rent or services if the Secretary determines that—
										
											(1)
 the WIC office provides or will provide services solely to members of the armed forces assigned to the installation, civilian employees of the Department of Defense employed at the installation, or dependents of such members or employees;
										
											(2)
 space is available on the installation;  (3) operation of the WIC office will not hinder military mission requirements; and
										
											(4)
 the security situation at the installation permits the presence of a non-Federal entity on the installation.
										
										(b)
										Definitions
 In this section:  (1) The term services includes the provision of lighting, heating, cooling, and electricity.
										
											(2)
 The term WIC office means a local agency (as defined in subsection (b)(6) of section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)) that participates in the special supplemental nutrition program for women, infants, and children under such section.
										.
						
							(b)
							Clerical amendment
 The table of sections at the beginning of chapter 152 of title 10, United States Code, is amended by inserting after the item relating to section 2566 the following new item:
							
								
									2567. Space and services: provision to WIC offices
								
								.
						
						2813.
						
	      Sense of Congress regarding inclusion of stormwater systems and components within the
			 meaning of wastewater system under the Department of Defense authority for conveyance of utility systems
            
 It is the sense of Congress that the reference to a system for the collection or treatment of wastewater in the definition of utility system in section 2688 of title 10, United States Code, which authorizes the Department of Defense to convey utility systems, includes stormwater systems and components.
					
						2814.
						Assessment of public schools on Department of Defense installations
						
							(a)
							Report required
							
								(1)
								Update of 2011 assessment on school capacity and condition
 Not later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees an update of the assessment on the capacity and facility condition deficiencies of elementary and secondary public schools on military installations conducted by the Secretary in July 2011 under section 8109 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 82). In updating the assessment, the Secretary shall take into consideration factors including—
								
									(A)
 schools that have had changes in their condition or capacity since the original assessment; and  (B) the capacity and facility condition deficiencies of schools that may have been inadvertently omitted from the original assessment.
								
								(2)
								Additional information
 The Secretary shall include in the update submitted under paragraph (1) a report on the status of the funds already appropriated, and the schedule for the completion of projects already approved, under the programs funded under section 8109 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 82), section 8118 of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 833), section 8108 of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 322), and section 8107 of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2255).
							
							(b)
							Comptroller General evaluation
 Not later than 180 days after the date of the submission of the report under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees an evaluation of the updated assessment prepared by the Secretary of Defense under paragraph (1) of subsection (a), including an evaluation of the accuracy and analytical sufficiency of the updated assessment.
						
						2815.
						Prior certification required for use of Department of Defense facilities by other Federal agencies
			 for temporary housing support
 The Secretary of Defense shall not sign a memorandum of agreement with another Federal agency to provide the agency with a vacant facility for purposes of temporary housing support unless the Secretary first submits to the Committees on Armed Services of the House of Representatives and Senate a certification that the provision of the facility to the agency for such purpose will not negatively affect military training, operations, readiness, or other military requirements, including National Guard and Reserve readiness.
					
					C
					Land Conveyances
					
						2821.
						Land conveyance, High Frequency Active Auroral Research Program facility and adjacent property,
			 Gakona, Alaska
						
							(a)
							Conveyances authorized
							
								(1)
								Conveyance to University of Alaska
 The Secretary of the Air Force may convey to the University of Alaska (in this section referred to as the University) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 1,158 acres near the Gulkana Village, Alaska, which was purchased by the Secretary of the Air Force from Ahtna, Incorporated, in January 1989, contain a High Frequency Active Auroral Research Program facility, and comprise a portion of the property more particularly described in subsection (b), for the purpose of permitting the University to use the conveyed property for public purposes.
							
								(2)
								Conveyance to Alaska Native Corporation
 The Secretary of the Air Force may convey to Ahtna, Incorporated (in this section referred to as Ahtna), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 4,259 acres near Gulkana Village, Alaska, which was purchased by the Secretary of the Air Force from Ahtna, Incorporated, in January 1989 and comprise the portion of the property more particularly described in subsection (b) that does not contain the High Frequency Active Auroral Research Program facility. The property to be conveyed under this paragraph does not include any of the property authorized for conveyance to the University under paragraph (1).
							
							(b)
							Property described
 Subject to the property exclusions specified in subsection (c), the real property authorized for conveyance under subsection (a) consists of portions of sections within township 7 north, range 1 east; township 7 north, range 2 east; township 8 north, range 1 east; and township 8 north, range 2 east; Copper River Meridian, Chitina Recording District, Third Judicial District, State of Alaska, as follows:
							
								(1)
 Township 7 north, range 1 east:  (A) Section 1.
								
									(B)
 E½, S½NW1/4, SW1/4 of section 2.  (C) S½SE1/4, NE1/4SE1/4 of section 3.
								
									(D)
 E½ of section 10.  (E) Sections 11 and 12.
								
									(F)
 That portion of N½, N½S½ of section 13, excluding all lands lying southerly and easterly of the Glenn Highway right-of-way.  (G) N½, N½S½ of section 14.
								
									(H)
 NE1/4, NE1/4SE1/4 of section 15.  (2) Township 7 north, range 2 east:
								
									(A)
 W½ of section 6.  (B) NW1/4 of section 7, and the portion of N½SW1/4 and NW1/4SE1/4 of such section lying northerly of the Glenn Highway right-of-way.
								
								(3)
 Township 8 north, range 1 east:  (A) SE1/4SE1/4 of section 35.
								
									(B)
 E½, SW1/4, SE1/4NW1/4 of section 36.  (4) Township 8 north, range 2 east:
								
									(A)
 W½ of section 31.  (c) Exclusion of certain property The real property authorized for conveyance under subsection (a) may not include the following:
							
								(1)
 Public easements reserved pursuant to section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)), as described in the Warranty Deed from Ahtna, Incorporated, to the United States, dated March 1, 1990, recorded in Book 31, pages 665 through 668 in the Chitina Recording District, Third Judicial District, Alaska.
							
								(2)
 Easement for an existing trail as described in such Warranty Deed from Ahtna, Incorporated, to the United States.
							
								(3)
 The subsurface estate.  (d) Consideration  (1) Conveyance to University As consideration for the conveyance of property under subsection (a)(1), the University shall provide the United States with consideration in an amount that is acceptable to the Secretary of the Air Force, whether in the form of cash payment, in-kind consideration, or a combination thereof.
							
								(2)
								Conveyance to Ahtna
 As consideration for the conveyance of property under subsection (a)(2), Ahtna shall provide the United States with consideration in an amount that is acceptable to the Secretary, whether in the form of cash payment, in-kind consideration, a land exchange under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), or a combination thereof.
							
								(3)
								Treatment of cash consideration received
 Any cash payment received by the Secretary as consideration for a conveyance under subsection (a) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection.
							
							(e)
							Reversionary interest
 If the Secretary of the Air Force determines at any time that the real property conveyed under subsection (a)(1) is not being used by the University in accordance with the purposes of the conveyance specified in such subsection, all right, title, and interest in and to the property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.
						
							(f)
							Payment of costs of conveyance
							
								(1)
								Payment required
 The Secretary of the Air Force shall require the recipient of real property under this section to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance of that property, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the recipient.
							
								(2)
								Treatment of amounts received
 Amounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out a conveyance under this section shall be credited and made available to the Secretary as provided in section 2695(c) of title 10, United States Code.
							
							(g)
							Conveyance agreement
 The conveyance of property under this section shall be accomplished using a quitclaim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Air Force and the recipient of the property, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
						
						2822.
						Land conveyance, Campion Air Force Radar Station, Galena, Alaska
						
							(a)
							Conveyance authorized
 The Secretary of the Air Force may convey, without consideration, to the Town of Galena, Alaska (in this section referred to as the Town), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, at the former Campion Air Force Station, Alaska, as further described in subsection (b), for the purpose of permitting the Town to use the conveyed property for public purposes. The conveyance under this subsection is subject to valid existing rights.
						
							(b)
							Description of property
 The property to be conveyed under subsection (a) consists of up to approximately 1,300 acres of the remaining land withdrawn under Public Land Order No. 843 of June 24, 1952, and Public Land Order No. 1405 of April 4, 1957, for use by the Secretary of the Air Force as the former Campion Air Force Station. The portions of the former Air Force Station that are not authorized to be conveyed under subsection (a) are those portions that are subject to environmental land use restrictions or are undergoing environmental remediation by the Secretary of the Air Force as of the date of such conveyance.
						
							(c)
							Reversionary interest
 If the Secretary of the Air Force determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the land, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing.
						
							(d)
							Conveyance agreement
 The conveyance of land under this section shall be accomplished using a quitclaim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Air Force, after consulting with the Secretary of the Interior, and the Town, including such additional terms and conditions as the Secretary of the Air Force, after consulting with the Secretary of the Interior, considers appropriate to protect the interests of the United States.
						
							(e)
							Payment of costs of conveyance
							
								(1)
								Payment required
 The Secretary of the Air Force shall require the Town to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary of the Air Force and by the Secretary of the Interior, or to reimburse the appropriate Secretary for such costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Town in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the appropriate Secretary shall refund the excess amount to the Town.
							
								(2)
								Treatment of amounts received
 Amounts received under paragraph (1) as reimbursement for costs incurred by the Secretary of the Air Force or by the Secretary of the Interior to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the appropriate Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the appropriate Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							
							(f)
							Map and legal description
 As soon as practicable after the date of the enactment of this Act, the Secretary of the Air Force, in consultation with the Secretary of the Interior, shall finalize a map and the legal description of the real property to be conveyed under subsection (a). The Secretary of the Air Force may correct any minor errors in the map or the legal description. The map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
						
							(g)
							Supersedence of public land orders
 Public Land Order Nos. 843 and 1405 are hereby superseded, but only insofar as the orders affect the lands conveyed to the Town under subsection (a).
						
						2823.
						Lease, Joint Base Elmendorf-Richardson, Alaska
						
							(a)
							Leases authorized
							
								(1)
								Lease to municipality of Anchorage
 The Secretary of the Air Force may lease to the Municipality of Anchorage, Alaska, certain real property, to include improvements thereon, at Joint Base Elmendorf-Richardson (JBER), Alaska, as more particularly described in subsection (b) for the purpose of permitting the Municipality to use the leased property for recreational purposes.
							
								(2)
								Lease to Mountain View Lions Club
 The Secretary of the Air Force may lease to the Mountain View Lions Club certain real property, to include improvements thereon, at JBER, as more particularly described in subsection (b) for the purpose of the installation, operation, maintenance, protection, repair, and removal of recreational equipment.
							
							(b)
							Description of property
							
								(1)
 The real property to be leased under subsection (a)(1) consists of the real property described in Department of the Air Force Lease No. DACA85–1–99–14.
							
								(2)
 The real property to be leased under subsection (a)(2) consists of real property described in Department of the Air Force Lease No. DACA85–1–97–36.
							
							(c)
							Term and conditions of leases
							
								(1)
								Term of leases
 The term of the leases authorized under subsection (a) shall not exceed 25 years.  (2) Other terms and conditions Except as otherwise provided in this section—
								
									(A)
 the remaining terms and conditions of the lease under subsection (a)(1) shall consist of the same terms and conditions described in Department of the Air Force Lease No. DACA85–1–99–14; and
								
									(B)
 the remaining terms and conditions of the lease under subsection (a)(2) shall consist of the same terms and conditions described in Department of the Air Force Lease No. DACA85–1–97–36.
								
							(d)
							Additional terms and conditions
 The Secretary may require such additional terms and conditions in connection with the leases under this section as the Secretary considers appropriate to protect the interests of the United States.
						
						2824.
						Transfer of administrative jurisdictions, Navajo Army Depot, Arizona
						
							(a)
							In general
 All administrative jurisdiction of the Secretary of Agriculture over 28,423 acres of National Forest System land located within the Kaibab National Forest and the Coconino National Forest shown on the map entitled Navajo Army Depot Jurisdiction and dated July 19, 2016, is hereby transferred to the Secretary of the Army.
						
							(b)
							Volunteer mountain lookout
							
								(1)
								Agreement
 The Secretary of the Army and the Secretary of Agriculture shall enter into an agreement to authorize the Secretary of Agriculture to occupy, access by vehicle, and use Volunteer Mountain Lookout for the purposes of wildfire detection and reporting for as long as needed by the Secretary of Agriculture.
							
								(2)
								Maintenance
 The Secretary of Agriculture shall be responsible for maintaining the Volunteer Mountain Lookout structure. The Secretary of the Army, in coordination with the Secretary of Agriculture, shall be responsible for maintaining road access to Volunteer Mountain Lookout.
							
							(c)
							Restoration or remediation
 The Secretary of the Army shall be responsible for, and fund any environmental restoration or remediation that is required for, the abatement of any release of hazardous substances, pollutants, contaminants, or petroleum products on the land referenced in subsection (a), and shall hold harmless the Secretary of Agriculture from any financial obligation to contribute to any such restoration or remediation.
						
							(d)
							Revocation
 Public Land Order 59 (dated November 12, 1942) and Public Land Order 176 (dated September 29, 1943) are hereby revoked.
						
							(e)
							Reversionary interest
 On the request of the owners of the Camp Navajo railroad 1 parcel and the Camp Navajo railroad 2 parcel, any reversionary interest of the United States pursuant to the Act of July 27, 1866 (14 Stat. 292, chapter 278), in and to the Camp Navajo railroad 1 parcel shall be transferred to the Camp Navajo railroad 2 parcel.
						
							(f)
							Release
 On transfer of the reversionary interest under subsection (e), the Camp Navajo railroad 1 parcel shall no longer be subject to the reversionary interest described in that subsection.
						
							(g)
							Definitions
 In this section:  (1) Camp navajo railroad 1 parcel The term Camp Navajo railroad 1 parcel means the land described in the deed recorded in Coconino County, Arizona, on October 6, 2014, as document number 3703647.
							
								(2)
								Camp navajo railroad 2 parcel
 The term Camp Navajo railroad 2 parcel means the parcel of land as described in the deed recorded in Coconino County, Arizona, on June 2, 2006, as document number 3386576.
							
						2825.
						Exchange of property interests, San Diego Unified Port District, California
						
							(a)
							Exchange of property interests authorized
							
								(1)
								Interests to be conveyed
 The Secretary of the Navy (hereafter referred to as the Secretary) may convey to the San Diego Unified Port District (hereafter referred to as the District) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon and, without limitation, any leasehold interests of the United States therein, consisting of approximately 0.33 acres and identified as Parcel No. 4 on District Drawing No. 018–107 (April 2013). This parcel contains 48 parking spaces central to the mission conducted on the site of the Navy’s leasehold interest at 1220 Pacific Highway, San Diego, California.
							
								(2)
								Interests to be acquired
 In exchange for the property interests described in paragraph (1), the Secretary may accept from the District property interests of equal value and similar utility, as determined by the Secretary, located within immediate proximity to the property described in paragraph (1), that provide the rights to an equivalent number of parking spaces of equal value (subject to subsection (c)(1)).
							
							(b)
							Encumbrances
							
								(1)
								No acceptance of property with encumbrances precluding use as parking spaces
 In an exchange of property interests under subsection (a), the Secretary may not accept any property under subsection (a)(2) unless the property is free of encumbrances that would preclude the Department of the Navy from using the property for parking spaces, as determined under paragraph (2).
							
								(2)
								Determination of freedom from encumbrances
 For purposes of paragraph (1), a property shall be considered to be free of encumbrances that would preclude the Department of the Navy from using the property for parking spaces if—
								
									(A)
 the District guarantees and certifies that the property is free of such encumbrances under its own authority to preclude the use of the property for parking spaces; and
								
									(B)
 the District obtains guarantees and certifications from appropriate entities of the State and units of local government that the property is free of any such encumbrances that may be in place pursuant to the Tidelands Trust, the North Embarcadero Visionary Plan, the Downtown Community Plan, or any other law, regulation, plan, or document.
								
							(c)
							Equalization
							
								(1)
								Transfer of rights to additional parking spaces
 If the value of the property interests described in subsection (a)(1) is greater than the value of the property interests and rights to parking spaces described in subsection (a)(2), the values shall be equalized by the transfer to the Secretary of rights to additional parking spaces.
							
								(2)
								No authorization of cash equalization payments from Secretary
 If the value of the property interests and parking rights described in subsection (a)(2) are greater than the value of the property interests described in subsection (a)(1), the Secretary may not make a cash equalization payment to equalize the values.
							
							(d)
							Payment of costs of conveyance
							
								(1)
								Payment required
 The Secretary shall require the District to cover all costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the exchange of property interests under this section, including survey costs, costs related to environmental documentation, real estate due diligence such as appraisals, and any other administrative costs related to the exchange of property interests. If amounts are collected from the District in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange of property interests, the Secretary shall refund the excess amount to the District.
							
								(2)
								Treatment of amounts received
 Amounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the exchange of property interests. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							
							(e)
							Description of property
 The exact acreage and legal description of the property interests to be exchanged under this section shall be determined by surveys satisfactory to the Secretary.
						
							(f)
							Conveyance agreement
 The exchange of property interests under this section shall be accomplished using a lease, lease amendment, or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the District, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
						
						2826.
						Release of property interests retained in connection with land conveyance, Eglin Air Force Base,
			 Florida
						
							(a)
							Release of exceptions, limitations, and conditions in deeds
 With respect to approximately 126 acres of real property in Okaloosa County, Florida, more particularly described in subsection (b), which were conveyed by the United States to the Air Force Enlisted Mens’ Widows and Dependents Home Foundation, Incorporated (Air Force Enlisted Village), the Secretary of the Air Force may release, without consideration, any and all exceptions, limitations, and conditions specified by the United States in the deeds conveying such real property.
						
							(b)
							Property described
 The real property subject to subsection (a) was part of Eglin Air Force, Florida, and consists of all parcels conveyed in exchange for fair market value cash payment by the Air Force Enlisted Village pursuant to section 809(c) of the Military Construction Authorization Act, 1979 (Public Law 95–356; 92 Stat. 587), as amended by section 2826 of the Military Construction Authorization Act, 1989 (Public Law 100–456; 102 Stat. 2123), and section 2861 of the Military Construction Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2223).
						
							(c)
							Instrument of release and description of property
 The Secretary may execute and record in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of exceptions, limitations, and conditions under subsection (a).
						
							(d)
							Payment of administrative costs
							
								(1)
								Payment required
 The Secretary may require the Air Force Enlisted Village to pay for any costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Air Force Enlisted Village.
							
								(2)
								Treatment of amounts received
 Amounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release under subsection (a) shall be credited and made available to the Secretary as provided in section 2695(c) of title 10, United States Code.
							
							(e)
							Additional terms and conditions
 The Secretary may require such additional terms and conditions in connection with the release of exceptions, limitations, and conditions under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
						
						2827.
						Land exchange, Fort Hood, Texas
						
							(a)
							Exchange authorized
 The Secretary of the Army may convey to the City of Copperas Cove, Texas (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 437 acres at Fort Hood, Texas, for the purpose of permitting the City to improve arterial transportation routes in the vicinity of Fort Hood and to promote economic development in the area of the City and Fort Hood.
						
							(b)
							Consideration
 As consideration for the conveyance under subsection (a), the City shall convey to the Secretary of the Army all right, title, and interest of the City in and to one or more parcels of real property that are acceptable to the Secretary. The fair market value of the real property acquired by the Secretary under this subsection shall be at least equal to the fair market value of the real property conveyed under subsection (a), as determined by appraisals acceptable to the Secretary.
						
							(c)
							Description of property
 The exact acreage and legal description of the real property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary of the Army.
						
							(d)
							Payment of costs of conveyances
							
								(1)
								Payment required
 The Secretary of the Army shall require the City to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyances under this section, including survey costs related to the conveyances. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyances, the Secretary shall refund the excess amount to the City.
							
								(2)
								Treatment of amounts received
 Amounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyances under this section shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyances. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							
							(e)
							Additional terms and conditions
 The Secretary of the Army may require such additional terms and conditions in connection with the conveyances under this section as the Secretary considers appropriate to protect the interests of the United States.
						
						2828.
						Land Conveyance, P–36 Warehouse, Colbern United States Army Reserve Center, Laredo, Texas
						
							(a)
							Conveyance authorized
 The Secretary of the Army may convey, without consideration, to the Laredo Community College (in this section referred to as the LCC) all right, title, and interest of the United States in and to a parcel of real property consisting of approximately 0.077 acres, including the approximately 725 sq. ft. Historic Building, P–36 Warehouse, and other improvements thereon, at Colbern United States Army Reserve Center, Laredo, Texas, for the purposes of educational use and historic preservation.
						
							(b)
							Payment of costs of conveyance
							
								(1)
								Payment required
 The Secretary of the Army shall require the LCC to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the LCC in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the LCC.
							
								(2)
								Treatment of amounts received
 Amounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							
							(c)
							Description of property
 The exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army.
						
							(d)
							Reversionary interest
							
								(1)
								Reversion
 If the Secretary of the Army determines at any time that the property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such property. A determination by the Secretary under this paragraph shall be made on the record after an opportunity for a hearing.
							
								(2)
								Payment of consideration in lieu of reversion
 In lieu of exercising the right of reversion retained under paragraph (1) with respect to the property conveyed under subsection (a), the Secretary may require the LCC to pay to the United States an amount equal to the fair market value of the property conveyed, as determined by the Secretary.
							
								(3)
								Treatment of cash consideration
 Any cash payment received by the United States under paragraph (2) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection.
							
							(e)
							Additional terms
 The Secretary of the Army may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
						
						2829.
						Land conveyance, St. George National Guard Armory, St. George, Utah
						
							(a)
							Land conveyance authorized
 The Secretary of the Interior may convey, without consideration, to the State of Utah all right, title, and interest of the United States in and to a parcel of public land in St. George, Utah, comprising approximately 70 acres, as described in Public Land Order 6840 published in the Federal Register on March 29, 1991 (56 Fed. Reg. 13081), and containing the St. George National Guard Armory for the purpose of permitting the Utah National Guard to use the conveyed land for military purposes.
						
							(b)
							Termination of Prior Administrative Action
 The Public Land Order described in subsection (a), which provided for a 20-year withdrawal of the public land described in the Public Land Order, is withdrawn upon conveyance of the land under this section.
						
							(c)
							Description of property
 The exact acreage and legal description of the property to be conveyed under this section shall be determined by a survey satisfactory to the Secretary of the Interior.
						
							(d)
							Conveyance agreement
 The conveyance under this section shall be accomplished using a quitclaim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary of the Interior and the State of Utah, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
						
							(e)
							Reversionary interest
 If the Secretary of the Interior determines at any time that the property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such property. A determination by the Secretary under this paragraph shall be made on the record after an opportunity for a hearing.
						
						2829A.
						Land acquisitions, Arlington County, Virginia
						
							(a)
							Acquisition authorized
							
								(1)
								In general
 The Secretary of the Army may acquire by purchase, exchange, donation, or by other means, including condemnation, which the Secretary determines is sufficient for the expansion of Arlington National Cemetery for purposes of ensuring maximization of interment sites and compatible use of adjacent properties, including any appropriate cemetery or memorial parking, all right, title, and interest in and to land—
								
									(A)
 from Arlington County (in this section referred to as the County), one or more parcels of real property in the area known as the Southgate Road right-of-way, Columbia Pike right-of-way, and South Joyce Street right-of-way located in Arlington County, Virginia; and
								
									(B)
 from the Commonwealth of Virginia (in this section referred to as the Commonwealth), one or more parcels of property in the area known as the Columbia Pike right-of-way, including the Washington Boulevard-Columbia Pike interchange, but excluding the Virginia Department of Transportation Maintenance and Operations Facility.
								
								(2)
								Selection of property for acquisition
 The Memorandum of Understanding between the Department of the Army and Arlington County signed in January 2013 shall be used as a guide in determining the properties to be acquired under this section to expand Arlington National Cemetery to the maximum extent practicable. After consultation with the Commonwealth and the County, the Secretary shall determine the exact parcels to be acquired, and such determination shall be final. In selecting the properties to be acquired under paragraph (1), the Secretary shall seek—
								
									(A)
 to remove existing barriers to the expansion of Arlington National Cemetery north of Columbia Pike through a realignment of Southgate Road to the western boundary of the former Navy Annex site; and
								
									(B)
 to support the realignment and straightening of Columbia Pike and redesign of the Washington Boulevard-Columbia Pike interchange.
								
								(3)
								Consideration
 The Secretary is authorized to expend amounts up to fair market value consideration for the interests in land acquired under this subsection.
							
							(b)
							Exchange authorized
							
								(1)
								Exchange
 In carrying out the acquisition authorized in subsection (a), in lieu of the consideration authorized under subsection (a)(3), the Secretary may convey through land exchange—
								
									(A)
 to the County, all right, title, and interest of the United States in and to one or more parcels of real property, together with any improvements thereon, located south of current Columbia Pike and west of South Joyce Street in Arlington County, Virginia;
								
									(B)
 to the Commonwealth, all right, title, and interest of the United States in and to one or more parcels of property east of Joyce Street in Arlington County, Virginia, necessary for the realignment of Columbia Pike and the Washington Boulevard-Columbia Pike interchange, as well as for future improvements to Interstate 395 ramps; and
								
									(C)
 to either the County or the Commonwealth, other real property under control of the Secretary determined by the Secretary to be excess to the needs of the Army.
								
								(2)
								Exchange value
								
									(A)
									Minimum value
 The Secretary shall obtain no less than fair market value consideration for any property conveyed under this subsection.
								
									(B)
									Cash equalization
 Where the value of property to be exchanged is greater than the value of property to be acquired by the Secretary, the Secretary may accept cash equalization payments.
								
									(C)
									Treatment of cash consideration received
 Any cash payment received by the United States as consideration for the conveyance under subparagraph (B) shall be deposited in the special account in the Treasury established under subsection (b) of section 572 of title 40, United States Code, and shall be available in accordance with paragraph (5)(B) of such subsection or, in the case of conveyance of excess property located on a military installation closed under the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), shall be deposited in the special account established under section 2906 of such Act.
								
							(c)
							Appraisals
 The value of property to be acquired or conveyed under this section shall be determined by appraisals acceptable to the Secretary.
						
							(d)
							Description of property
 The exact acreage and legal description of the real property to be acquired or conveyed under this section shall be determined by surveys satisfactory to the Secretary, in consultation with the Commonwealth and the County where practicable.
						
							(e)
							Additional terms and conditions
 The Secretary may require such additional terms and conditions in connection with transactions authorized under this section as is considered appropriate to protect the interests of the United States.
						
							(f)
							Repeal of authority
 Section 2841 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3712) is repealed.
						
						2829B.
						Release of restrictions, Richland Innovation Center, Richland, Washington
						
							(a)
							Release authorized
 The Secretary of Transportation, acting through the Maritime Administrator and in consultation with the Administrator of General Services, may, upon receipt of full consideration as provided in subsection (b), release all remaining right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, in Richland, Washington, consisting as of the date of the enactment of this Act of approximately 71.5 acres and containing personal and real property, to the Port of Benton (hereafter in this section referred to as the Port).
						
							(b)
							Consideration
							
								(1)
								Consideration required
 As consideration for the release under subsection (a), the Port shall provide an amount that is acceptable to the Secretary of Transportation, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof, at such time as the Secretary may require. The Secretary may determine the level of acceptable consideration under this paragraph on the basis of the value of the restrictions released under subsection (a), but only if the value of such restrictions is determined without regard to any improvements made by the Port.
							
								(2)
								In-kind consideration
 In-kind consideration provided by the Port under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facility or infrastructure under the jurisdiction of any office of the Federal Government.
							
								(3)
								Treatment of consideration received
 Consideration in the form of cash payment received by the Secretary under paragraph (1) shall be deposited in the separate fund in the Treasury described in section 572(a)(1) of title 40, United States Code.
							
							(c)
							Payment of cost of release
							
								(1)
								Payment required
 The Secretary of Transportation shall require the Port to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the release under subsection (a), including survey costs, costs for environmental documentation related to the release, and any other administrative costs related to the release. If amounts are collected from the Port in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Port.
							
								(2)
								Treatment of amounts received
 Amounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release under subsection (a) or, if the period of availability of obligations for that appropriation has expired, to the appropriations of fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							
							(d)
							Description of property
 The exact acreage and legal description of the real property which is the subject of the release under subsection (a) shall be determined by a survey satisfactory to the Secretary of Transportation.
						
							(e)
							Additional terms and conditions
 The Secretary of Transportation may require such additional terms and conditions in connection with the release under subsection (a) as the Secretary, in consultation with the Administrator of General Services, considers appropriate to protect the interests of the United States.
						
						2829C.
						Modification of land conveyance, Rocky Mountain Arsenal National Wildlife Refuge
 Section 5(d)(1) of the Rocky Mountain Arsenal National Wildlife Refuge Act of 1992 (Public Law 102–402; 16 U.S.C. 668dd note) is amended by adding at the end the following new subparagraph:
						
							
								(C)
								(i)
 Notwithstanding clause (i) of subparagraph (A), the restriction attached to any deed to any real property designated for disposal under this section that prohibits the use of the property for residential or industrial purposes may be modified or removed if a determination is made that the property will be protective of human health and the environment for the proposed use with an adequate margin of safety following the modification or removal of the restriction.
								
									(ii)
 The determination described in clause (i) shall be made after—  (I) the performance of a risk assessment pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and
									
										(II)
 the completion of response actions that are necessary to protect human health and the environment to allow for the proposed use.
									
									(iii)
 The Secretary of the Army shall not be responsible or liable for any of the following:  (I) The cost of the risk assessment performed under subclause (I) of clause (ii) or any response actions described in subclause (II) of clause (ii).
									
										(II)
 Any damages attributable to the use of property for residential or industrial purposes as the result of the modification or removal of a deed restriction pursuant to clause (i), or the costs of any actions taken in response to such damages.
									.
					
						2829D.
						Closure of St. Marys Airport
						
							(a)
							Release of restrictions
 Subject to subsection (b), the United States, acting through the Administrator of the Federal Aviation Administration, shall release the city of St. Marys, Georgia, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the St. Marys Airport, to the extent such restrictions, conditions, and limitations are enforceable by the Administrator.
						
							(b)
							Requirements for release of restrictions
 The Administrator shall execute the release under subsection (a) once all of the following occurs:  (1) The Secretary of the Navy transfers to the Georgia Department of Transportation the amounts described in subsection (c) and requires as an enforceable condition on such transfer that all funds transferred shall be used only for airport development (as defined in section 47102 of title 49, United States Code) of a general aviation airport in Georgia, consistent with planning efforts conducted by the Administrator and the Georgia Department of Transportation.
							
								(2)
 The city of St. Marys, for consideration as provided for in this section, grants to the United States, under the administrative jurisdiction of the Secretary, a restrictive use easement in the real property used for the St. Marys Airport, as determined acceptable by the Secretary, under such terms and conditions as the Secretary considers necessary to protect the interests of the United States and prohibiting the future use of such property for all aviation-related purposes and any other purposes deemed by the Secretary to be incompatible with the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia.
							
								(3)
 The Secretary obtains an appraisal to determine the fair market value of the real property used for the St. Marys Airport in the manner described in subsection (c)(1).
							
								(4)
 The Administrator fulfills the obligations under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in connection with the release under subsection (a). In carrying out such obligations—
								
									(A)
 the Administrator shall not assume or consider any potential or proposed future redevelopment of the current St. Marys airport property;
								
									(B)
 any potential new general aviation airport in Georgia shall be deemed to be not connected with the release noted in subsection (a) nor the closure of St. Marys Airport; and
								
									(C)
 any environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a potential general aviation airport in Georgia shall be considered through an environmental review process separate and apart from the environmental review made a condition of release by this section.
								
							(c)
							Transfer of amounts described
 The amounts described in this subsection are the following:  (1) An amount equal to the fair market value of the real property of the St. Marys Airport, as determined by the Secretary and concurred in by the Administrator, based on an appraisal report and title documentation that—
								
									(A)
 is prepared or adopted by the Secretary, and concurred in by the Administrator, not more than 180 days prior to the transfer described in subsection (b)(1); and
								
									(B)
 meets all requirements of Federal law and the appraisal and documentation standards applicable to the acquisition and disposal of real property interests of the United States.
								
								(2)
 An amount equal to the unamortized portion of any Federal development grants (including grants available under a State block grant program established pursuant to section 47128 of title 49, United States Code), other than used for the acquisition of land, paid to the city of St. Marys for use as the St. Marys Airport.
							
								(3)
 An amount equal to the airport revenues remaining in the airport account for the St. Marys Airport as of the date of the enactment of this Act and as otherwise due to or received by the city of St. Marys after such date of enactment pursuant to sections 47107(b) and 47133 of title 49, United States Code.
							
							(d)
							Authorization for transfer of funds
 Using funds available to the Department of the Navy for operation and maintenance, the Secretary may pay the amounts described in subsection (c) to the Georgia Department of Transportation, conditioned as described in subsection (b)(1).
						
							(e)
							Additional requirements
							
								(1)
								Survey
 The exact acreage and legal description of St. Marys Airport shall be determined by a survey satisfactory to the Secretary and concurred in by the Administrator.
							
								(2)
								Planning of general aviation airport
 Any planning effort for the development of a new general aviation airport in southeast Georgia using the amounts described in subsection (c) shall be conducted in coordination with the Secretary, and shall ensure that any such airport does not encroach on the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia.
							
							(f)
							Rule of construction
 Nothing in this section may be construed to limit the applicability of—  (1) the requirements and processes under section 46319 of title 49, United States Code;
							
								(2)
 the requirements and processes under part 157 of title 14, Code of Federal Regulations; or  (3) the public notice requirements under section 47107(h)(2) of title 49, United States Code.
							
						2829E.
						Transfer of Fort Belvoir Mark Center Campus from the Secretary of the Army to the Secretary of
			 Defense and applicability of certain provisions of law relating to the
			 Pentagon Reservation
						
							(a)
							Inclusion of mark center campus under pentagon reservation authorities
							
								(1)
								Definition of pentagon reservation
 Paragraph (1) of subsection (f) of section 2674 of title 10, United States Code, is amended to read as follows:
								
									
										(1)
 The term Pentagon Reservation means the Pentagon, the Mark Center Campus, and the Raven Rock Mountain Complex. .  (2) Other definitions Such subsection is further amended by adding at the end the following new paragraphs:
								
									
										(3)
 The term Pentagon means that area of land (consisting of approximately 227 acres) and improvements thereon, including parking areas, located in Arlington County, Virginia, containing the Pentagon Office Building and its supporting facilities.
									
										(4)
 The term Mark Center Campus means that area of land (consisting of approximately 16 acres) and improvements thereon, including parking areas, located in Alexandria, Virginia, and known on the day before the date of the enactment of this paragraph as the Fort Belvoir Mark Center Campus.
									
										(5)
 The term Raven Rock Mountain Complex means that area of land (consisting of approximately 720 acres) and improvements thereon, including parking areas, at the Raven Rock Mountain Complex and its supporting facilities located in Maryland and Pennsylvania.
									.
							
								(3)
								Conforming amendment relating to law enforcement authority
 Subsection (b)(1) of such section is amended by inserting for the Pentagon Reservation and after law enforcement and security functions.  (4) Conforming amendment relating to definitions Subsection (g) of such section is repealed.
							
							(b)
							Update to reference to secretary of defense authority
 Subsection (a) of such section is amended—  (1) by striking Jurisdiction and inserting The Secretary of Defense has jurisdiction; and
							
								(2)
 by striking is transferred to the Secretary of Defense.  (c) Repeal of obsolete reporting requirement Such subsection is further amended—
							
								(1)
 by striking (1) after (a); and  (2) by striking paragraphs (2) and (3).
							
							(d)
							Subsection captions
 Such section is further amended—  (1) in subsection (a), as amended by subsection (c) of this section, by inserting Pentagon reservation.—  after (a);
							
								(2)
 in subsection (b), by striking (b)(1) and inserting  (b) Law enforcement authorities and personnel.—(1) ;
							
								(3)
 in subsection (c), by striking (c)(1) and inserting  (c) Regulations and enforcement.—(1) ;
							
								(4)
 in subsection (d), by inserting Authority To charge for provision of certain services and facilities.—  after (d);
							
								(5)
 in subsection (e), by striking (e)(1) and inserting  (e) Pentagon reservation maintenance revolving fund.—(1) ; and
							
								(6)
 in subsection (f), by inserting Definitions.—  after (f).
							
						2829F.
						Return of certain lands at Fort Wingate, New Mexico, to the original inhabitants
						
							(a)
							Division and treatment of lands of former Fort Wingate Depot Activity, New Mexico, to benefit the
			 Zuni Tribe and Navajo Nation
							
								(1)
								Immediate trust on behalf of Zuni Tribe; Exception
 Subject to valid existing rights and to easements reserved pursuant to subsection (b), all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in dark blue on the map titled The Fort Wingate Depot Activity Negotiated Property Division April 2016 (in this section referred to as the Map) and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Zuni Tribe as part of the Zuni Reservation, unless the Zuni Tribe otherwise elects under clause (ii) of paragraph (3)(C) to have the parcel conveyed to it in Restricted Fee Status.
							
								(2)
								Immediate trust on behalf of the Navajo Nation; Exception
 Subject to valid existing rights and to easements reserved pursuant to subsection (b), all right, title, and interest of the United States in and to the lands of Former Fort Wingate Depot Activity depicted in dark green on the Map and transferred to the Secretary of the Interior are to be held in trust by the Secretary of the Interior for the Navajo Nation as part of the Navajo Reservation, unless the Navajo Nation otherwise elects under clause (ii) of paragraph (3)(C) to have the parcel conveyed to it in Restricted Fee Status.
							
								(3)
								Subsequent transfer and trust; restricted fee status alternative
								
									(A)
									Transfer upon completion of remediation
 Not later than 60 days after the date on which the Secretary of the Army, with the concurrence of the New Mexico Environment Department, notifies the Secretary of the Interior that remediation of a parcel of land of Former Fort Wingate Depot Activity has been completed consistent with subsection (c), the Secretary of the Army shall transfer administrative jurisdiction over the parcel to the Secretary of the Interior.
								
									(B)
									Notification of transfer
 Not later than 30 days after the date on which the Secretary of the Army transfers administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity under subparagraph (A), the Secretary of the Interior shall notify the Zuni Tribe and Navajo Nation of the transfer of administrative jurisdiction over the parcel.
								
									(C)
									Trust or restricted fee status
									
										(i)
										Trust
 Except as provided in clause (ii), the Secretary of the Interior shall hold each parcel of land of Former Fort Wingate Depot Activity transferred under subparagraph (A) in trust—
										
											(I)
 for the Zuni Tribe, in the case of land depicted in blue on the Map; or  (II) for the Navajo Nation, in the case of land depicted in green on the Map.
										
										(ii)
										Restricted fee status
 In lieu of having a parcel of land held in trust under clause (i), the Zuni Tribe, with respect to land depicted in blue on the Map, and the Navajo Nation, with respect to land depicted in green on the Map, may elect to have the Secretary of the Interior convey the parcel or any portion of the parcel to it in restricted fee status.
									
										(iii)
										Notification of election
 Not later than 45 days after the date on which the Zuni Tribe or the Navajo Nation receives notice under subparagraph (B) of the transfer of administrative jurisdiction over a parcel of land of Former Fort Wingate Depot Activity, the Zuni Tribe or the Navajo Nation shall notify the Secretary of the Interior of an election under clause (ii) for conveyance of the parcel or any portion of the parcel in restricted fee status.
									
										(iv)
										Conveyance
 As soon as practicable after receipt of a notice from the Zuni Tribe or the Navajo Nation under clause (iii), but in no case later than 6 months after receipt of the notice, the Secretary of the Interior shall convey, in restricted fee status, the parcel of land of Former Fort Wingate Depot Activity covered by the notice to the Zuni Tribe or the Navajo Nation, as the case may be.
									
										(v)
										Restricted fee status defined
 For purposes of this section only, the term restricted fee status, with respect to land conveyed under clause (iv), means that the land so conveyed—  (I) shall be owned in fee by the Indian tribe to whom the land is conveyed;
										
											(II)
 shall be part of the Indian tribe’s Reservation and expressly made subject to the jurisdiction of the Indian Tribe;
										
											(III)
 shall not be sold by the Indian tribe without the consent of Congress;  (IV) shall not be subject to taxation by a State or local government other than the government of the Indian tribe; and
										
											(V)
 shall not be subject to any provision of law providing for the review or approval by the Secretary of the Interior before an Indian tribe may use the land for any purpose, directly or through agreement with another party.
										
								(4)
								Survey and boundary requirements
								
									(A)
									In general
 The Secretary of the Interior shall—  (i) provide for the survey of lands of Former Fort Wingate Depot Activity taken into trust for the Zuni Tribe or the Navajo Nation or conveyed in restricted fee status for the Zuni Tribe or the Navajo Nation under paragraph (1), (2), or (3); and
									
										(ii)
 establish legal boundaries based on the Map as parcels are taken into trust or conveyed in restricted fee status.
									
									(B)
									Consultation
 Not later than 90 days after the date of the enactment of this section, the Secretary of the Interior shall consult with the Zuni Tribe and the Navajo Nation to determine their priorities regarding the order in which parcels should be surveyed and, to the greatest extent feasible, the Secretary shall follow these priorities.
								
								(5)
								Relation to certain regulations
 Part 151 of title 25, Code of Federal Regulations, shall not apply to taking lands of Former Fort Wingate Depot Activity into trust under paragraph (1), (2), or (3).
							
								(6)
								Fort wingate launch complex land status
 Upon certification by the Secretary of Defense that the area generally depicted as Fort Wingate Launch Complex on the Map is no longer required for military purposes and can be transferred to the Secretary of the Interior—
								
									(A)
 the areas generally depicted as FWLC A and FWLC B on the Map shall be held in trust by the Secretary of the Interior for the Zuni Tribe in accordance with this subsection; and
								
									(B)
 the areas generally depicted as FWLC C and FWLC D on the Map shall be held in trust by the Secretary of the Interior for the Navajo Nation in accordance with this subsection.
								
							(b)
							Temporary Retention of necessary easements and access
							
								(1)
								Treatment of Existing Easements, Permit Rights, and Rights-of-way
								
									(A)
									In general
 The lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (a) shall be held in trust with easements, permit rights, and rights-of-way, and access associated with such easements, permit rights, and rights-of-way, of any applicable utility service provider in existence or for which an application is pending for existing facilities at the time of the conveyance or change to trust status, including the right to upgrade applicable utility services recognized and preserved, for a period of 40 years beginning on the date of the conveyance or change to trust status and without the right of revocation during such period (except as provided in subparagraph (B)).
								
									(B)
									Termination
 During the 40-year period referred to in subparagraph (A), an easement, permit right, or right-of-way recognized and preserved under subparagraph (A) shall terminate only—
									
										(i)
 on the relocation of an applicable utility service referred to in subparagraph (A), but only with respect to that portion of the utility facilities that are relocated; or
									
										(ii)
 with the consent of the holder of the easement, permit right, or right-of-way.  (C) Additional easements During the 40-year period referred to in subparagraph (A), the Secretary of the Interior shall grant to a utility service provider, without consideration, such additional easements across lands held in trust or conveyed in restricted fee status pursuant to subsection (a) as the Secretary considers necessary to accommodate the relocation or reconnection of a utility service existing on the date of enactment of this section.
								
								(2)
								Access for Environmental Response Actions
 The lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (a) shall be subject to reserved access by the United States as the Secretary of the Army and the Secretary of the Interior determine are reasonably required to permit access to lands of Former Fort Wingate Depot Activity for administrative and environmental response purposes. The Secretary of the Army shall provide to the governments of the Zuni Tribe and the Navajo Nation written copies of all access reservations under this subsection.
							
								(3)
								Shared access
								
									(A)
									Parcel 1 shared cultural and religious access
 In the case of the lands of Former Fort Wingate Depot Activity depicted as Parcel 1 on the Map, the lands shall be held in trust subject to a shared easement for cultural and religious purposes only. Both the Zuni Tribe and the Navajo Nation shall have unhindered access to their respective cultural and religious sites within Parcel 1. Within 1 year after the date of the enactment of this section, the Zuni Tribe and the Navajo Nation shall exchange detailed information to document the existence of cultural and religious sites within Parcel 1 for the purpose of carrying out this subparagraph. The information shall also be provided to the Secretary of the Interior.
								
									(B)
									Other shared access
 Subject to the written consent of both the Zuni Tribe and the Navajo Nation, the Secretary of the Interior may facilitate shared access to other lands held in trust or restricted fee status pursuant to subsection (a), including, but not limited to, religious and cultural sites.
								
								(4)
								
		  I–40 Frontage Road Entrance
 The access road for the Former Fort Wingate Depot Activity, which originates at the frontage road for Interstate 40 and leads to the parcel of the Former Fort Wingate Depot Activity depicted as ‘‘administration area’’ on the Map, shall be held in common by the Zuni Tribe and Navajo Nation to provide for equal access to Former Fort Wingate Depot Activity.
							
								(5)
								Compatibility with defense activities
 The lands of Former Fort Wingate Depot Activity held in trust or conveyed in restricted fee status pursuant to subsection (a) shall be subject to reservations by the United States as the Secretary of Defense determines are reasonably required to permit access to lands of the Fort Wingate launch complex for administrative, test operations, and launch operations purposes. The Secretary of Defense shall provide the governments of the Zuni Tribe and the Navajo Nation written copies of all reservations under this paragraph.
							
							(c)
							Environmental remediation
 Nothing in this section shall be construed as alleviating, altering, or affecting the responsibility of the United States for cleanup and remediation of Former Fort Wingate Depot Activity in accordance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.
						
							(d)
							Prohibition on gaming
 Any real property of the Former Fort Wingate Depot Activity and all other real property subject to this section shall not be eligible, or used, for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
						
					D
					Military Memorials, Monuments, and Museums
					
						2831.
						Cyber Center for Education and Innovation-Home of the National Cryptologic Museum
						
							(a)
							Authority To Establish and Operate Center
 Chapter 449 of title 10, United States Code, is amended by adding at the end the following new section:
							
								
									4781.
									Cyber Center for Education and Innovation-Home of the National Cryptologic Museum
									
										(a)
										Establishment
 The Secretary of Defense may establish at a publicly accessible location at Fort George G. Meade the Cyber Center for Education and Innovation-Home of the National Cryptologic Museum (in this section referred to as the Center). The Center may be used for the identification, curation, storage, and public viewing of materials relating to the activities of the National Security Agency, its predecessor or successor organizations, and the history of cryptology. The Center may contain meeting, conference, and classroom facilities that will be used to support such education, training, public outreach, and other purposes as the Secretary considers appropriate.
									
										(b)
										Design, Construction, and Operation
 The Secretary may enter into an agreement with the National Cryptologic Museum Foundation (in this section referred to as the Foundation), a nonprofit organization, for the design, construction, and operation of the Center.
									
										(c)
										Acceptance authority
										
											(1)
											Acceptance of facility
 If the Foundation constructs the Center pursuant to an agreement with the Foundation under subsection (b), upon satisfactory completion of the Center’s construction or any phase thereof, as determined by the Secretary, and upon full satisfaction by the Foundation of any other obligations pursuant to such agreement, the Secretary may accept the Center (or any phase thereof) from the Foundation, and all right, title, and interest in the Center or such phase shall vest in the United States.
										
											(2)
											Acceptance of services
 Notwithstanding section 1342 of title 31, the Secretary may accept services from the Foundation in connection with the design, construction, and operation of the Center. For purposes of this section and any other provision of law, employees or personnel of the Foundation shall not be considered to be employees of the United States.
										
										(d)
										Fees and User Charges
										
											(1)
											Authority to assess fees and user charges
 The Secretary may assess fees and user charges sufficient to cover the cost of the use of Center facilities and property, including rental, user, conference, and concession fees.
										
											(2)
											Use of funds
 Amounts received by the Secretary under paragraph (1) shall be deposited into the Fund established under subsection (e).
										
										(e)
										Fund
										
											(1)
											Establishment
 Upon the Secretary’s acceptance of the Center under subsection (c)(1), there is established in the Treasury a fund to be known as the Cyber Center for Education and Innovation-Home of the National Cryptologic Museum Fund (in this section referred to as the Fund).
										
											(2)
											Contents
 The Fund shall consist of the following amounts:  (A) Fees and user charges deposited by the Secretary under subsection (d).
											
												(B)
 Any other amounts received by the Secretary which are attributable to the operation of the Center.  (3) Use of Fund Amounts in the Fund shall be available to the Secretary for the benefit and operation of the Center, including the costs of operation and the acquisition of books, manuscripts, works of art, historical artifacts, drawings, plans, models, and condemned or obsolete combat materiel.
										
											(4)
											Continuing availability of amounts
 Amounts in the Fund shall be available without fiscal year limitation. .  (b) Clerical amendment The table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									4781. Cyber Center for Education and Innovation-Home of the National Cryptologic Museum.
								
								.
						
						2832.
						Renaming site of the Dayton Aviation Heritage National Historical Park, Ohio
 Section 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5)) is amended by striking Aviation Center and inserting National Museum.
					
						2833.
						Women’s military service memorials and museums
						
							(a)
							Authorization
 The Secretary of Defense may provide not more than $5,000,000 in financial support for the acquisition, installation, and maintenance of exhibits, facilities, historical displays, and programs at military service memorials and museums that highlight the role of women in the military. The Secretary may enter into a contract with a nonprofit organization for the purpose of performing such acquisition, installation, and maintenance.
						
							(b)
							Offset
 Of the funds authorized to be appropriated by section 301 for operation and maintenance, Army, and available for the National Museum of the United States Army, not more than $5,000,000 shall be provided, at the discretion of the Secretary of Defense, to carry out activities under subsection (a).
						
						2834.
						Petersburg National Battlefield boundary modification
						
							(a)
							In general
 The boundary of the Petersburg National Battlefield is modified to include the land and interests in land as generally depicted on the map titled Petersburg National Battlefield Proposed Boundary Expansion, numbered 325/80,080, and dated June 2007/March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
						
							(b)
							Acquisition of properties
							
								(1)
								Authority
 The Secretary of the Interior (referred to in this section as the Secretary) is authorized to acquire the land and interests in land described in subsection (a) from willing sellers only, by donation, purchase with donated or appropriated funds, exchange, or transfer.
							
								(2)
								Technical correction
 Section 313(a) of the National Parks and Recreation Act of 1978 (Public Law 95–625; 92 Stat. 3479) is amended by striking twenty-one and inserting 23.
							
							(c)
							Administration
 The Secretary shall administer any land or interests in land acquired under subsection (b) as part of the Petersburg National Battlefield in accordance with applicable laws and regulations.
						
							(d)
							Administrative jurisdiction transfer
							
								(1)
								In general
 There is transferred—  (A) from the Secretary to the Secretary of the Army administrative jurisdiction over the approximately 1.170-acre parcel of land depicted as Area to be transferred to Fort Lee Military Reservation on the map described in paragraph (2); and
								
									(B)
 from the Secretary of the Army to the Secretary administrative jurisdiction over the approximately 1.171-acre parcel of land depicted as Area to be transferred to Petersburg National Battlefield on the map described in paragraph (2).
								
								(2)
								Map
 The parcels of land described in paragraph (1) are depicted on the map titled Petersburg National Battlefield Proposed Transfer of Administrative Jurisdiction, numbered 325/80,801A, dated May 2011/March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
							
								(3)
								Conditions of transfer
 The transfer of administrative jurisdiction under paragraph (1) is subject to the following conditions:
								
									(A)
									No reimbursement or consideration
 The transfer shall be without reimbursement or consideration.  (B) Management  (i) Land transferred to the Secretary of the Army The land transferred to the Secretary of the Army under paragraph (1)(A) shall be excluded from the boundary of the Petersburg National Battlefield.
									
										(ii)
										Land transferred to the Secretary
 The land transferred to the Secretary under paragraph (1)(B)—  (I) shall be included within the boundary of the Petersburg National Battlefield; and
										
											(II)
 shall be administered as part of Petersburg National Battlefield in accordance with applicable laws and regulations.
										
					E
					Designations and Other Matters
					
						2841.
						Designation of portion of Moffett Federal Airfield, California, as Moffett Air National Guard Base
						
							(a)
							Designation
 The 111-acre cantonment area at Moffett Federal Airfield, California, utilized by the 129th Rescue Wing of the California Air National Guard shall be known and designated as Moffett Air National Guard Base.
						
							(b)
							References
 Any reference in any law, regulation, map, document, paper, or other record of the United States to the cantonment area at Moffett Federal Airfield described in subsection (a) shall be considered to be a reference to Moffett Air National Guard Base.
						
						2842.
						Redesignation of Mike O’Callaghan Federal Medical Center
 Section 2867 of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2806), as amended by section 8135(a) of the Department of Defense Appropriations Act, 1997 (section 101(b) of division A of the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110 Stat. 3009–118)), and as amended by section 2862 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1701), is further amended—
						
							(1)
 by striking Mike O’Callaghan Federal Medical Center each place it appears and inserting Mike O’Callaghan Military Medical Center; and  (2) in the heading, by striking Mike O’Callaghan and all that follows and inserting Mike O’Callaghan Military Medical Center..
						
						2843.
						Replenishment of Sierra Vista subwatershed regional aquifer, Arizona
 The Secretary of the Army or the Secretary of the Interior may enter into agreements with the Cochise Conservation Recharge Network, Arizona, in support of water conservation, recharge, and reuse efforts for the regional aquifer identified under section 321(g) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1439).
					
						2844.
						Limited exceptions to restriction on development of public infrastructure in connection with
			 realignment of Marine Corps forces in Asia-Pacific region
						
							(a)
							Revision
 Notwithstanding section 2821(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3701), the Secretary of Defense may proceed with a public infrastructure project on Guam which is described in subsection (b) if—
							
								(1)
 the project was identified in the report prepared by the Secretary of Defense under section 2822(d)(2) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017); and
							
								(2)
 amounts have been appropriated or made available to be expended by the Department of Defense for the project.
							
							(b)
							Projects described
 A project described in this subsection is any of the following:  (1) A project intended to improve water and wastewater systems.
							
								(2)
 A project intended to improve curation of archeological and cultural artifacts.  (c) Repeal of superseded law Section 2821 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1177) is repealed.
						
						2845.
						Duration of withdrawal and reservation of public land, Naval Air Weapons Station China Lake,
			 California
 Section 2979 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1047) is amended by striking March 31, 2039 and inserting March 31, 2064.
					
				XXIX
				Overseas Contingency Operations Military Construction
				
					Sec. 2901. Authorized Navy construction and land acquisition projects.
					Sec. 2902. Authorized Air Force construction and land acquisition projects.
					Sec. 2903. Authorization of appropriations.
				
				
					2901.
					Authorized Navy construction and land acquisition projects
 The Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:
					
						
							Navy: Outside the United States
						
						
							
							
							
							
								
									
										Country
									
									
										Installation
									
									
										Amount
									
								
							
							
								
									Djibouti
									 Camp Lemonier
									$37,409,000
								
								
									Iceland
									Keflavik
									$19,600,000
								
							
						
					
				
					2902.
					Authorized Air Force construction and land acquisition projects
 The Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:
					
						
							Air Force: Outside the United States
						
						
							
							
							
							
								
									
										Country
									
									
										Installation
									
									
										Amount
									
								
							
							
								
									Bulgaria
									Graf Ignatievo
									$13,400,000
								
								
									Djibouti
									 Chabelley Airfield
									$10,500,000
								
								
									Estonia
									Amari Air Base
									$6,500,000
								
								
									Germany
									Spangdahlem Air Base
									$18,700,000
								
								
									Lithuania
									Siauliai
									$3,000,000
								
								
									Poland
									Powidz Air Base
									$4,100,000
								
								
									
									Lask Air Base
									$4,100,000
								
								
									Romania
									Campia Turzii
									$18,500,000
								
							
						
					
				
					2903.
					Authorization of appropriations
 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602 and 4603.
				
				XXX
				Utah Test and Training Range and Related Matters
				
					Subtitle A—Authorization for temporary closure of certain public land adjacent to the Utah Test and
			 Training Range
					Sec. 3001. Definitions.
					Sec. 3002. Memorandum of agreement.
					Sec. 3003. Temporary closures.
					Sec. 3004. Liability.
					Sec. 3005. Community resource advisory group.
					Sec. 3006. Savings clauses.
					Subtitle B—Bureau of Land Management land exchange with State of Utah
					Sec. 3011. Definitions.
					Sec. 3012. Exchange of Federal land and non-Federal land.
					Sec. 3013. Status and management of non-Federal land acquired by the United States.
					Sec. 3014. Hazardous substances.
				
				
					A
					Authorization for temporary closure of certain public land adjacent to the Utah Test and Training
			 Range
					
						3001.
						Definitions
 In this subtitle:  (1) BLM land The term BLM land means certain public land administered by the Bureau of Land Management in the State comprising approximately 703,621 acres, as generally depicted on the map entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated July 21, 2016.
						
							(2)
							Secretary
 The term Secretary means the Secretary of the Interior.  (3) State The term State means the State of Utah.
						
							(4)
							Utah Test and Training Range
 The term Utah Test and Training Range means the portions of the military land and airspace operating area of the Utah Test and Training Area that are located in the State, including the Dugway Proving Ground.
						
						3002.
						Memorandum of agreement
						
							(a)
							Memorandum of agreement
							
								(1)
								In general
 Not later than 1 year after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall enter into a memorandum of agreement to authorize the Secretary of the Air Force, in consultation with the Secretary, to impose limited closures of the BLM land for military operations and national security and public safety purposes, as provided in this subtitle.
							
								(2)
								Draft
								
									(A)
									In general
 Not later than 180 days after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall complete a draft of the memorandum of agreement required under paragraph (1).
								
									(B)
									Public comment period
 During the 30-day period beginning on the date on which the draft memorandum of agreement is completed under subparagraph (A), there shall be an opportunity for public comment on the draft memorandum of agreement, including an opportunity for the Utah Test and Training Range Community Resource Advisory Group established under section 3005 to provide comments on the draft memorandum of agreement.
								
								(3)
								Management by secretary
 The memorandum of agreement entered into under paragraph (1) shall provide that the Secretary shall continue to manage the BLM land in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable land use plans, while allowing for the temporary closure of the BLM land in accordance with this subtitle.
							
								(4)
								Permits and rights-of-way
								
									(A)
									In general
 The Secretary shall consult with the Secretary of the Air Force regarding Utah Test and Training Range mission requirements before issuing new use permits or rights-of-way on the BLM land.
								
									(B)
									Framework
 The Secretary and the Secretary of the Air Force shall establish within the memorandum of agreement entered into under paragraph (1) a framework agreed to by the Secretary and the Secretary of the Air Force for resolving any disagreement on the issuance of permits or rights-of-way on the BLM land.
								
								(5)
								Termination
								
									(A)
									In general
 The memorandum of agreement entered into under paragraph (1) shall be for a term to be determined by the Secretary and the Secretary of the Air Force, not to exceed 25 years.
								
									(B)
									Early termination
 The memorandum of agreement may be terminated before the date determined under subparagraph (A) if the Secretary of the Air Force determines that the temporary closure of the BLM land is no longer necessary to fulfill Utah Test and Training Range mission requirements.
								
							(b)
							Map
 The Secretary may correct any minor errors in the map described in section 3001(1).  (c) Land safety If decontamination of the BLM land is necessary due to an action of the Air Force, the Secretary of the Air Force shall—
							
								(1)
 render the BLM land safe for public use; and  (2) appropriately communicate the safety of the land to the Secretary on the date on which the BLM land is rendered safe for public use under paragraph (1).
							
							(d)
							Consultation
 The Secretary shall consult with any federally recognized Indian tribe in the vicinity of the BLM land before entering into any agreement under this subtitle.
						
							(e)
							Grazing
							
								(1)
								Effect
 Nothing in this subtitle affects the management of grazing on the BLM land.  (2) Continuation of grazing management The Secretary shall continue grazing management on the BLM land pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable resource management plans.
							
							(f)
							Memorandum of understanding on emergency access and response
 Nothing in this section precludes the continuation of the memorandum of understanding between the Department of the Interior and the Department of the Air Force with respect to emergency access and response, as in existence on the date of enactment of this Act.
						
							(g)
							Withdrawal
 Subject to valid existing rights, the BLM land is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws.
						
						3003.
						Temporary closures
						
							(a)
							In general
 If the Secretary of the Air Force determines that military operations (including operations relating to the fulfillment of the mission of the Utah Test and Training Range), public safety, or national security require the temporary closure to public use of any road, trail, or other portion of the BLM land, the Secretary of the Air Force may take such action as the Secretary of the Air Force, in consultation with the Secretary, determines necessary to carry out the temporary closure.
						
							(b)
							Limitations
 Any temporary closure under subsection (a)—  (1) shall be limited to the minimum areas and periods that the Secretary of the Air Force determines are required to carry out a closure under this section;
							
								(2)
 shall not occur on a State or Federal holiday, unless notice is provided in accordance with subsection (c)(1)(B);
							
								(3)
 shall not occur on a Friday, Saturday, or Sunday, unless notice is provided in accordance with subsection (c)(1)(B); and
							
								(4)
								(A)
 if practicable, shall be for not longer than a 3-hour period per day;  (B) shall only be for longer than a 3-hour period per day—
									
										(i)
 for mission essential reasons; and  (ii) as infrequently as practicable and in no case for more than 10 days per year; and
									
									(C)
 shall in no case be for longer than a 6-hour period per day.  (c) Notice  (1) In general Except as provided in paragraph (2), the Secretary of the Air Force shall—
								
									(A)
 keep appropriate warning notices posted before and during any temporary closure; and  (B) provide notice to the Secretary, public, and relevant stakeholders concerning the temporary closure—
									
										(i)
 at least 30 days before the date on which the temporary closure goes into effect;  (ii) in the case of a closure during the period beginning on March 1 and ending on May 31, at least 60 days before the date on which the closure goes into effect; or
									
										(iii)
 in the case of a closure described in paragraph (3) or (4) of subsection (b), at least 90 days before the date on which the closure goes into effect.
									
								(2)
								Special notification procedures
 In each case for which a mission-unique security requirement does not allow for the notifications described in paragraph (1)(B), the Secretary of the Air Force shall work with the Secretary to achieve a mutually agreeable timeline for notification.
							
							(d)
							Maximum annual closures
 The total cumulative hours of temporary closures authorized under this section with respect to the BLM land shall not exceed 100 hours annually.
						
							(e)
							Prohibition on certain temporary closures
 The northernmost area identified as Newfoundland’s on the map described in section 3001(1) shall not be subject to any temporary closure between August 21 and February 28, in accordance with the lawful hunting seasons of the State of Utah.
						
							(f)
							Emergency ground response
 A temporary closure of a portion of the BLM land shall not affect the conduct of emergency response activities on the BLM land during the temporary closure.
						
							(g)
							Livestock
 Livestock authorized by a Federal grazing permit shall be allowed to remain on the BLM land during a temporary closure of the BLM land under this section.
						
							(h)
							Law enforcement and security
 The Secretary and the Secretary of the Air Force may enter into cooperative agreements with State and local law enforcement officials with respect to lawful procedures and protocols to be used in promoting public safety and operation security on or near the BLM land during noticed test and training periods.
						
						3004.
						Liability
 The United States (including all departments, agencies, officers, and employees of the United States) shall be held harmless and shall not be liable for any injury or damage to any individual or property suffered in the course of any mining, mineral, or geothermal activity, or any other authorized nondefense-related activity, conducted on the BLM land.
					
						3005.
						Community resource advisory group
						
							(a)
							Establishment
 Not later than 90 days after the date of enactment of this Act, there shall be established the Utah Test and Training Range Community Resource Advisory Group (referred to in this section as the Community Group) to provide regular and continuing input to the Secretary and the Secretary of the Air Force on matters involving public access to, use of, and overall management of the BLM land.
						
							(b)
							Membership
							
								(1)
								In general
 The Secretary shall appoint members to the Community Group, including—  (A) 1 representative of Indian tribes in the vicinity of the BLM land, to be nominated by a majority vote conducted among the Indian tribes in the vicinity of the BLM land;
								
									(B)
 not more than 1 county commissioner from each of Box Elder, Tooele, and Juab Counties, Utah;  (C) 2 representatives of off-road and highway use, hunting, or other recreational users of the BLM land;
								
									(D)
 2 representatives of livestock permittees on public land located within the BLM land;  (E) 1 representative of the Utah Department of Agriculture and Food; and
								
									(F)
 not more than 3 representatives of State or Federal offices or agencies, or private groups or individuals, if the Secretary determines that such representatives would further the goals and objectives of the Community Group.
								
								(2)
								Chairperson
 The members described in paragraph (1) shall elect from among the members of the Community Group—  (A) 1 member to serve as Chairperson of the Community Group; and
								
									(B)
 1 member to serve as Vice-Chairperson of the Community Group.  (3) Air force personnel The Secretary of the Air Force shall appoint appropriate operational and land management personnel of the Air Force to serve as a liaison to the Community Group.
							
							(c)
							Conditions and terms of appointment
							
								(1)
								In general
 Each member of the Community Group shall serve voluntarily and without compensation.  (2) Term of appointment  (A) In general Each member of the Community Group shall be appointed for a term of 4 years.
								
									(B)
									Original members
 Notwithstanding subparagraph (A), the Secretary shall select ½ of the original members of the Community Group to serve for a term of 4 years and the other ½ of the original members of the Community Group to serve for a term of 2 years, to ensure the replacement of members shall be staggered from year to year.
								
									(C)
									Reappointment and replacement
 The Secretary may reappoint or replace a member of the Community Group appointed under subsection (b)(1), if—
									
										(i)
 the term of the member has expired;  (ii) the member has resigned; or
									
										(iii)
 the position held by the member described in subparagraph (A) through (F) of paragraph (1) has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.
									
							(d)
							Meetings
							
								(1)
								In general
 The Community Group shall meet not less than once per year, and at such other frequencies as determined by 5 or more of the members of the Community Group.
							
								(2)
								Responsibilities of community group
 The Community Group shall be responsible for determining appropriate schedules for, details of, and actions for meetings of the Community Group.
							
								(3)
								Notice
 The Chairperson shall provide notice to each member of the Community Group not less than 10 business days before the date of a scheduled meeting.
							
								(4)
								Exempt from federal advisory committee act
 The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to meetings of the Community Group.
							
							(e)
							Recommendations of community group
 The Secretary and Secretary of the Air Force, consistent with existing laws (including regulations), shall take under consideration recommendations from the Community Group.
						
							(f)
							Termination of authority
							
								(1)
								In general
 The Community Group shall terminate on the date that is seven years after the date of enactment of this Act.
							
								(2)
								Early termination
 The Secretary and the Community Group, acting jointly, may elect to terminate the Community Group before the date provided in subsection (a).
							
						3006.
						Savings clauses
						
							(a)
							Effect on weapon impact area
 Nothing in this subtitle expands the boundaries of the weapon impact area of the Utah Test and Training Range.
						
							(b)
							Effect on special use airspace and training routes
 Nothing in this subtitle precludes—  (1) the designation of new units of special use airspace; or
							
								(2)
 the expansion of existing units of special use airspace.  (c) Effect on existing military special use airspace agreement Nothing in this subtitle limits or alters the Military Operating Areas of Airspace Use Agreement between the Federal Aviation Administration and the Air Force in effect on the date of enactment of this Act.
						
							(d)
							Effect on existing rights and agreements
 Except as otherwise provided in section 3003, nothing in this subtitle limits or alters any existing right or right of access to—
							
								(1)
 the Knolls Special Recreation Management Area; or  (2) (A) the Bureau of Land Management Community Pits Central Grayback and South Grayback; and
								
									(B)
 any other county or community pit located within close proximity to the BLM land.  (e) Interstate 80 Nothing in this subtitle authorizes any additional authority or right to the Secretary or the Secretary of the Air Force to temporarily close Interstate 80.
						
							(f)
							Effect on limitation on amendments to certain individual resource management plans
 Nothing in this subtitle affects the limitation established under section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852).
						
							(g)
							Effect on previous memorandum of understanding
 Nothing in this subtitle affects the memorandum of understanding entered into by the Air Force, the Bureau of Land Management, the Utah Department of Natural Resources, and the Utah Division of Wildlife Resources relating to the reestablishment of bighorn sheep in the Newfoundland Mountains and signed by the parties to the memorandum of understanding during the period beginning on January 24, 2000, and ending on February 4, 2000.
						
							(h)
							Effect on federally recognized indian tribes
 Nothing in this subtitle alters any right reserved by treaty or Federal law for a Federally recognized Indian tribe for tribal use.
						
							(i)
							Payments in lieu of taxes
 Nothing in this subtitle diminishes, enhances, or otherwise affects any other right or entitlement of the counties in which the BLM land is situated to payments in lieu of taxes based on the BLM land, under section 6901 of title 31, United States Code.
						
							(j)
							Wildlife improvements
 The Secretary and the Utah Division of Wildlife Resources shall continue the management of wildlife improvements, including guzzlers, in existence as of the date of enactment of this Act on the BLM land.
						
					B
					Bureau of Land Management land exchange with State of Utah
					
						3011.
						Definitions
 In this subtitle:  (1) Exchange map The term Exchange Map means the map prepared by the Bureau of Land Management entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated Jule 21, 2016.
						
							(2)
							Federal land
 The term Federal land means the Bureau of Land Management land located in Box Elder, Millard, Juab, Tooele, and Beaver Counties, Utah, that is identified on the Exchange Map as BLM Lands Proposed for Transfer to State Trust Lands.
						
							(3)
							Non-federal land
 The term non-Federal land means the land owned by the State in Box Elder, Tooele, and Juab Counties, Utah, that is identified on the Exchange Map as—
							
								(A)
  State Trust Land Proposed for Transfer to BLM; and
							
								(B)
  State Trust Minerals Proposed for Transfer to BLM.
							
							(4)
							Secretary
 The term Secretary means the Secretary of the Interior.  (5) State The term State means the State of Utah, acting through the School and Institutional Trust Lands Administration.
						
						3012.
						Exchange of Federal land and non-Federal land
						
							(a)
							In general
 If the State offers to convey to the United States title to the non-Federal land, the Secretary shall—
							
								(1)
 accept the offer; and  (2) on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to the Federal land.
							
							(b)
							Applicable law
							
								(1)
								In general
 The land exchange shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable law.
							
								(2)
								Effect of study
 The Secretary shall carry out the land exchange under this subtitle notwithstanding section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852).
							
								(3)
								Land use planning
 The Secretary shall not be required to undertake any additional land use planning under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) before the conveyance of the Federal land under this subtitle.
							
							(c)
							Valid existing rights
 The exchange authorized under subsection (a) shall be subject to valid existing rights.  (d) Title approval Title to the Federal land and non-Federal land to be exchanged under this subtitle shall be in a format acceptable to the Secretary and the State.
						
							(e)
							Appraisals
							
								(1)
								In general
 The value of the Federal land and the non-Federal land to be exchanged under this subtitle shall be determined by appraisals conducted by 1 or more independent and qualified appraisers.
							
								(2)
								State appraiser
 The Secretary and the State may agree to use an independent and qualified appraiser retained by the State, with the consent of the Secretary.
							
								(3)
								Applicable law
 The appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
							
								(4)
								Minerals
								
									(A)
									Mineral reports
 The appraisals under paragraph (1) may take into account mineral and technical reports provided by the Secretary and the State in the evaluation of minerals in the Federal land and non-Federal land.
								
									(B)
									Mining claims
 Federal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.) shall be appraised in accordance with standard appraisal practices, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisition.
								
									(C)
									Validity examination
 Nothing in this subtitle requires the Secretary to conduct a mineral examination for any mining claim on the Federal land.
								
								(5)
								Approval
 An appraisal conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.
							
								(6)
								Duration
 An appraisal conducted under paragraph (1) shall remain valid for 3 years after the date on which the appraisal is approved by the Secretary and the State.
							
								(7)
								Cost of appraisal
								
									(A)
									In general
 The cost of an appraisal conducted under paragraph (1) shall be paid equally by the Secretary and the State.
								
									(B)
									Reimbursement by Secretary
 If the State retains an appraiser in accordance with paragraph (2), the Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State.
								
							(f)
							Conveyance of title
 It is the intent of Congress that the land exchange authorized under this subtitle shall be completed not later than 1 year after the date of final approval by the Secretary and the State of the appraisals conducted under subsection (e).
						
							(g)
							Public inspection and notice
							
								(1)
								Public inspection
 At least 30 days before the date of conveyance of the Federal land and non-Federal land, all final appraisals and appraisal reviews for the Federal land and non-Federal land to be exchanged under this subtitle shall be available for public review at the office of the State Director of the Bureau of Land Management in the State.
							
								(2)
								Notice
 The Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals conducted under subsection (e) are available for public inspection.
							
							(h)
							Consultation with indian tribes
 The Secretary shall consult with any federally recognized Indian tribe in the vicinity of the Federal land and non-Federal land to be exchanged under this subtitle before the completion of the land exchange.
						
							(i)
							Equal value exchange
							
								(1)
								In general
 The value of the Federal land and non-Federal land to be exchanged under this subtitle—  (A) shall be equal; or
								
									(B)
 shall be made equal in accordance with paragraph (2).  (2) Equalization  (A) Surplus of federal land  (i) In general If the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized by the State conveying to the Secretary, as necessary to equalize the value of the Federal land and non-Federal land—
										
											(I)
 State trust land parcel 1, as described in the assessment entitled Bureau of Land Management Environmental Assessment UT–100–06–EA, numbered UTU–82090, and dated March 2008; or  (II) State trust land located within any of the wilderness areas or national conservation areas in Washington County, Utah, established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075).
										
										(ii)
										Order of conveyances
 Any non-Federal land required to be conveyed to the Secretary under clause (i) shall be conveyed until the value of the Federal land and non-Federal land is equalized.
									
									(B)
									Surplus of non-federal land
 If the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and the non-Federal land shall be equalized—
									
										(i)
 by the Secretary making a cash equalization payment to the State, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
									
										(ii)
 by removing non-Federal land from the exchange.  (j) Grazing permits  (1) In general If the Federal land or non-Federal land exchanged under this subtitle is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition, the Secretary and the State shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
							
								(2)
								Renewal
 To the extent allowed by Federal or State law, on expiration of any grazing lease, permit, or contract described in paragraph (1), the holder of the lease, permit, or contract shall be entitled to a preference right to renew the lease, permit, or contract.
							
								(3)
								Cancellation
								
									(A)
									In general
 Nothing in this subtitle prevents the Secretary or the State from canceling or modifying a grazing permit, lease, or contract if the Federal land or non-Federal land subject to the permit, lease, or contract is sold, conveyed, transferred, or leased for non-grazing purposes by the Secretary or the State.
								
									(B)
									Limitation
 Except to the extent reasonably necessary to accommodate surface operations in support of mineral development, the Secretary or the State shall not cancel or modify a grazing permit, lease, or contract because the land subject to the permit, lease, or contract has been leased for mineral development.
								
								(4)
								Base properties
 If non-Federal land conveyed by the State under this subtitle is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for—
								
									(A)
 the remaining term of the lease or permit; and  (B) the term of any renewal or extension of the lease or permit.
								
							(k)
							Withdrawal of federal land from mineral entry prior To exchange
 Subject to valid existing rights, the Federal land to be conveyed to the State under this subtitle is withdrawn from mineral location, entry, and patent under the mining laws pending conveyance of the Federal land to the State.
						
						3013.
						Status and management of non-Federal land acquired by the United States
						
							(a)
							In general
 On conveyance to the United States under this subtitle, the non-Federal land shall be managed by the Secretary in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and applicable land use plans.
						
							(b)
							Non-federal land within cedar mountains wilderness
 On conveyance to the Secretary under this subtitle, the non-Federal land located within the Cedar Mountains Wilderness shall, in accordance with section 206(c) of the Federal Land Policy Act of 1976 (43 U.S.C. 1716(c)), be added to, and administered as part of, the Cedar Mountains Wilderness.
						
							(c)
							Non-federal land within wilderness areas or national conservation areas
 On conveyance to the Secretary under this subtitle, non-Federal land located in a national wilderness area or national conservation area shall be managed in accordance with the applicable provisions of subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11).
						
						3014.
						Hazardous substances
						
							(a)
							Costs
 Except as provided in subsection (b), the costs of remedial actions relating to hazardous substances on land acquired under this subtitle shall be paid by those entities responsible for the costs under applicable law.
						
							(b)
							Remediation of prior testing and training activity
 The Secretary of the Air Force shall bear all costs of remediation required as a result of the previous testing of military weapons systems and the training of military forces on non-Federal land to be conveyed to the United States under this subtitle.
						
			C
			Department of Energy National Security Authorizations and Other Authorizations
			
				XXXI
				DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				
					Subtitle A—National Security Programs and Authorizations
					Sec. 3101. National Nuclear Security Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Sec. 3104. Nuclear energy.
					Subtitle B—Program Authorizations, Restrictions, and Limitations
					Sec. 3111. Independent acquisition project reviews of capital assets acquisition projects.
					Sec. 3112. Protection of certain nuclear facilities and assets from unmanned aircraft.
					Sec. 3113. Common financial reporting system for the nuclear security enterprise.
					Sec. 3114. Rough estimate of total life cycle cost of tank waste cleanup at Hanford Nuclear
			 Reservation.
					Sec. 3115. Annual certification of shipments to Waste Isolation Pilot Plant.
					Sec. 3116. Disposition of weapons-usable plutonium.
					Sec. 3117. Design basis threat.
					Sec. 3118. Industry best practices in operations at National Nuclear Security Administration
			 facilities and sites.
					Sec. 3119. Pilot program on unavailability for overhead costs of amounts specified for
			 laboratory-directed research and development.
					Sec. 3120. Research and development of advanced naval nuclear fuel system based on low-enriched
			 uranium.
					Sec. 3121. Increase in certain limitations applicable to funds for conceptual and construction
			 design of the Department of Energy.
					Sec. 3122. Prohibition on availability of funds for programs in Russian Federation.
					Sec. 3123. Limitation on availability of funds for Federal salaries and expenses.
					Sec. 3124. Limitation on availability of funds for defense environmental cleanup program direction.
					Sec. 3125. Limitation on availability of funds for acceleration of nuclear weapons dismantlement.
					Subtitle C—Plans and reports
					Sec. 3131. Independent assessment of technology development under defense environmental cleanup
			 program.
					Sec. 3132. Updated plan for verification and monitoring of proliferation of nuclear weapons and
			 fissile material.
					Sec. 3133. Report on the use of highly-enriched uranium for naval reactors.
					Sec. 3134. Analysis of approaches for supplemental treatment of low-activity waste at Hanford
			 Nuclear Reservation.
					Sec. 3135. Clarification of annual report and certification on status of security of atomic energy
			 defense facilities.
					Sec. 3136. Report on service support contracts and authority for appointment of certain personnel.
					Sec. 3137. Elimination of certain reporting requirements.
					Sec. 3138. Report on United States nuclear deterrence.
				
				
					A
					National Security Programs and Authorizations
					
						3101.
						National Nuclear Security Administration
						
							(a)
							Authorization of appropriations
 Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
						
							(b)
							Authorization of new plant projects
 From funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:
							
								Project 17–D–630, Expand Electrical Distribution System, Lawrence Livermore National Laboratory,
			 Livermore, California, $25,000,000.
								Project 17–D–640, U1a Complex Enhancements Project, Nevada National Security Site, Mercury, Nevada,
			 $11,500,000.
								Project 17–D–911, BL Fire System Upgrade, Bettis Atomic Power Laboratory, West Mifflin,
			 Pennsylvania, $1,400,000.
							
						
						3102.
						Defense environmental cleanup
						
							(a)
							Authorization of appropriations
 Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
						
							(b)
							Authorization of new plant projects
 From funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant project:
							
								Project 17–D–401, Saltstone Disposal Unit #7, Savannah River Site, Aiken, South Carolina,
			 $9,729,000.
							
						
						3103.
						Other defense activities
 Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for other defense activities in carrying out programs as specified in the funding table in section 4701.
					
						3104.
						Nuclear energy
 Funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2017 for nuclear energy as specified in the funding table in section 4701.
					
					B
					Program Authorizations, Restrictions, and Limitations
					
						3111.
						Independent acquisition project reviews of capital assets acquisition projects
						
							(a)
							In general
 Subtitle C of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2772) is amended by inserting after section 4732 the following new section:
							
								
									4733.
									Independent acquisition project reviews of capital assets acquisition projects
									
										(a)
										Reviews
 The appropriate head shall ensure that an independent entity conducts reviews of each capital assets acquisition project as the project moves toward the approval of each of critical decision 0, critical decision 1, and critical decision 2 in the acquisition process.
									
										(b)
										Pre-critical decision 1 reviews
 In addition to any other matters, with respect to each review of a capital assets acquisition project under subsection (a) that has not reached critical decision 1 approval in the acquisition process, such review shall include—
										
											(1)
 a review using best practices of the analysis of alternatives for the project; and  (2) identification of any deficiencies in such analysis of alternatives for the appropriate head to address.
										
										(c)
										Independent entities
 The appropriate head shall ensure that each review of a capital assets acquisition project under subsection (a) is conducted by an independent entity with the appropriate expertise with respect to the project and the stage in the acquisition process of the project.
									
										(d)
										Definitions
 In this section:  (1) The term acquisition process means the acquisition process for a project, as defined in Department of Energy Order 413.3B (relating to project management and project management for the acquisition of capital assets), or a successor order.
										
											(2)
 The term appropriate head means—  (A) the Administrator, with respect to capital assets acquisition projects of the Administration; and
											
												(B)
 the Assistant Secretary of Energy for Environmental Management, with respect to capital assets acquisition projects of the Office of Environmental Management.
											
											(3)
 The term capital assets acquisition project means a project—  (A) the total project cost of which is more than $500,000,000; and
											
												(B)
 that is covered by Department of Energy Order 413.3, or a successor order, for the acquisition of capital assets for atomic energy defense activities.
											.
						
							(b)
							Clerical amendment
 The table of contents for such Act is amended by inserting after the item relating to section 4732 the following new item:
							
								
									Sec. 4733. Independent acquisition project reviews of capital assets acquisition projects.
								
								.
						
						3112.
						Protection of certain nuclear facilities and assets from unmanned aircraft
						
							(a)
							In general
 Subtitle A of title XLV of the Atomic Energy Defense Act (50 U.S.C. 2651 et seq.) is amended by adding at the end the following new section:
							
								
									4510.
									Protection of certain nuclear facilities and assets from unmanned aircraft
									
										(a)
										Authority
 Notwithstanding any provision of title 18, United States Code, the Secretary of Energy may take such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary of Energy, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset.
									
										(b)
										Actions described
										(1)
 The actions described in this paragraph are the following:  (A) Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire, oral, or electronic communication used to control the unmanned aircraft system or unmanned aircraft.
											
												(B)
 Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means.
											
												(C)
 Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft.
											
												(D)
 Seize or exercise control of the unmanned aircraft system or unmanned aircraft.  (E) Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft.
											
												(F)
 Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft.
											
											(2)
 The Secretary of Energy shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation.
										
										(c)
										Forfeiture
 Any unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary of Energy is subject to forfeiture to the United States.
									
										(d)
										Regulations
 The Secretary of Energy and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary to carry out this section.
									
										(e)
										Definitions
 In this section:  (1) The term covered facility or asset means any facility or asset that is—
											
												(A)
 identified by the Secretary of Energy for purposes of this section;  (B) located in the United States (including the territories and possessions of the United States); and
											
												(C)
 owned by the United States or contracted to the United States, to store or use special nuclear material.
											
											(2)
 The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
										.
						
							(b)
							Clerical amendment
 The table of contents for such Act is amended by inserting after the item relating to section 4509 the following new item:
							
								
									Sec. 4510. Protection of certain nuclear facilities and assets from unmanned aircraft.
								
								.
						
						3113.
						Common financial reporting system for the nuclear security enterprise
						
							(a)
							In general
 By not later than four years after the date of the enactment of this Act, the Administrator for Nuclear Security shall, in consultation with the National Nuclear Security Administration Council established by section 4102(b) of the Atomic Energy Defense Act (50 U.S.C. 2512(b)), complete, to the extent practicable, the implementation of a common financial reporting system for the nuclear security enterprise.
						
							(b)
							Elements
 The common financial reporting system implemented pursuant to subsection (a) shall include the following:
							
								(1)
 Common data reporting requirements for work performed using funds of the National Nuclear Security Administration, including reporting of financial data by standardized labor categories, labor hours, functional elements, and cost elements.
							
								(2)
 A common work breakdown structure for the Administration that aligns contractor work breakdown structures with the budget structure of the Administration.
							
								(3)
 Definitions and methodologies for identifying and reporting costs for programs of records and base capabilities within the Administration.
							
								(4)
 A capability to leverage, where appropriate, the Defense Cost Analysis Resource Center of the Office of Cost Assessment and Program Evaluation of the Department of Defense using historical costing data by the Administration.
							
							(c)
							Reports
							
								(1)
								In general
 Not later than March 1, 2017, and annually thereafter, the Administrator shall, in consultation with the National Nuclear Security Administration Council, submit to the congressional defense committees a report on progress of the Administration toward implementing a common financial reporting system for the nuclear security enterprise as required by subsection (a).
							
								(2)
								Report
 Each report under this subsection shall include the following:  (A) A summary of activities, accomplishments, challenges, benefits, and costs related to the implementation of a common financial reporting system for the nuclear security enterprise during the year preceding the year in which such report is submitted.
								
									(B)
 A summary of planned activities in connection with the implementation of a common financial reporting system for the nuclear security enterprise in the year in which such report is submitted.
								
									(C)
 A description of any anticipated modifications to the schedule for implementing a common financial reporting system for the nuclear security enterprise, including an update on possible risks, challenges, and costs related to such implementation.
								
								(3)
								Termination
 No report is required under this subsection after the completion of the implementation of a common financial reporting system for the nuclear security enterprise.
							
							(d)
							Nuclear security enterprise defined
 In this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).  3114. Rough estimate of total life cycle cost of tank waste cleanup at Hanford Nuclear Reservation  (a) In general Not later than two years after the date of the enactment of this Act, the Secretary of Energy shall submit to the congressional defense committees a rough estimate of the total life cycle cost of the cleanup of tank waste at Hanford Nuclear Reservation, Richland, Washington.
						
							(b)
							Elements
 The rough estimate of the total life cycle cost required by subsection (a) shall include cost estimates for the following:
							
								(1)
 The Waste Treatment and Immobilization Plant, assuming a hot start occurs in 2033 and initial plant operations commence in 2036.
							
								(2)
 Operations of the Waste Treatment and Immobilization Plant, assuming operations continue through 2061.
							
								(3)
 Tank waste management and treatment, assuming operations of the Waste Treatment and Immobilization Plant continue through 2061.
							
								(4)
 Anticipated increases in the volume of waste in the double shell tanks resulting from tank waste management activities.
							
								(5)
 High-level waste canister temporary storage and preparation for permanent disposal.  (6) Any additional facilities, including additional evaporative capacity, that may be needed to treat tank waste at Hanford Nuclear Reservation.
							
							(c)
							Cost estimating best practices
 To the maximum extent practicable, the rough estimate of the total life cycle cost required by subsection (a) shall be developed in accordance with the cost estimating best practices of the Government Accountability Office.
						
							(d)
							Submission of additional independent cost estimates
 The Secretary shall submit to the congressional defense committees, as part of the rough estimate of the total life cycle cost required by subsection (a), any other independent cost estimates for the Waste Treatment and Immobilization Plant or related facilities conducted before the date on which the rough estimate of the total life cycle cost is required to be submitted under that subsection.
						
						3115.
						Annual certification of shipments to Waste Isolation Pilot Plant
						
							(a)
							In general
 In order to ensure that waste shipments to the Waste Isolation Pilot Plant, Carlsbad, New Mexico (in this section referred to as WIPP) are packaged and handled properly to prevent the release of radiation or contamination above regulatory limits, the Secretary of Energy shall submit to the congressional defense committees, not later than February 1 of each year during the five-year period beginning on the date of the enactment of this Act, a written certification that—
							
								(1)
 the Secretary knew of the contents of such shipments during the 12-month period preceding the date of the certification and has ensured that the Secretary will know of the contents of such shipments planned during the 12-month period following the date of the certification; and
							
								(2)
 such shipments made during the 12-month period preceding the date of the certification were sufficiently safe and secure for transportation and disposal and the Secretary has ensured that such shipments planned during the 12-month period following the date of the certification will be sufficiently safe and secure for transportation and disposal.
							
							(b)
							Additional assurances
 The Secretary shall submit to the congressional defense committees, with the certification required by subsection (a), assurances that—
							
								(1)
 the Carlsbad Field Office of the Department of Energy has certified that—  (A) the contents of each shipment of waste that arrived at WIPP during 12-month period preceding the date of the certification met the criteria for accepting waste at WIPP; and
								
									(B)
 the Office will ensure that the waste destined for WIPP during the 12-month period following the date of the certification is packaged according to the criteria for accepting waste at WIPP;
								
								(2)
 the Assistant Secretary of Energy for Environmental Management has reviewed and accepted the certification of the Carlsbad Field Office under paragraph (1); and
							
								(3)
 the Administrator for Nuclear Security has ensured that waste destined for WIPP that was packaged at facilities of the National Nuclear Security Administration during the 12-month period preceding the date of the certification, and waste planned to be packaged at such facilities during the 12-month period following the date of the certification, and for which the Administration is responsible, meets the criteria for accepting waste at WIPP.
							
						3116.
						Disposition of weapons-usable plutonium
						
							(a)
							Construction and project support activities at MOX facility
							
								(1)
								In general
 Using funds described in paragraph (2), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility.
							
								(2)
								Funds described
 The funds described in this paragraph are the following:  (A) Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the National Nuclear Security Administration for the MOX facility for construction and project support activities.
								
									(B)
 Funds authorized to be appropriated for a fiscal year prior to fiscal year 2017 for the National Nuclear Security Administration for the MOX facility for construction and project support activities that are unobligated as of the date of the enactment of this Act.
								
							(b)
							Assessment of the MOX facility contract by owner's agent
							
								(1)
								Arrangement with owner's agent
 Not later than 30 days after the date of the enactment of this Act, the Secretary of Energy shall enter into an arrangement pursuant to sections 1535 and 1536 of title 31, United States Code, with the Chief of Engineers to act as an owner’s agent with respect to preparing the report required by paragraph (2).
							
								(2)
								Report of owner’s agent
								
									(A)
									In general
 The Chief of Engineers shall prepare a report on the contract for the construction, management and operations of the MOX facility, as in effect on the date of the enactment of this Act, that includes the following:
									
										(i)
 An assessment of the contractual, technical, and managerial risks for the Department of Energy and the contractor.
									
										(ii)
 An assessment of what elements of the contract can be changed to—  (I) a fixed price provision;
										
											(II)
 a fixed price incentive fee provision; or  (III) another contractual mechanism designed to minimize risk to the Department of Energy while reducing cost.
										
										(iii)
 An assessment of the options under clause (ii), including milestones, cost, schedules, and any damage fees for those options.
									
										(iv)
 Recommendations on changes to the contract, based on the assessments described in clauses (i), (ii), and (iii), to reduce risk and cost to the Department of Energy while preserving a fair and reasonable contract.
									
										(v)
 For each element of the contract that the Chief of Engineers does not recommend be changed pursuant to clause (iv), an assessment of the risks and costs associated with that element and a description of why that element is not appropriate for the provision types described in clause (ii).
									
									(B)
									Consultations
 In preparing the report required by subparagraph (A), the Chief of Engineers shall consult with the Secretary, the contractor referred to in subparagraph (A)(i), and other knowledgeable parties, as the Chief of Engineers considers appropriate.
								
									(C)
									Submission to Secretary
 Not later than 30 days after entering into the arrangement under paragraph (1), the Chief of Engineers shall submit to the Secretary the report required by subparagraph (A).
								
								(3)
								Submissions by Department of Energy
 Not later than 60 days after receiving the report required by paragraph (2), the Secretary shall transmit to the congressional defense committees and the Comptroller General of the United States—
								
									(A)
 the report;  (B) any comments of the Secretary with respect to the report;
								
									(C)
 a determination of whether the contractor referred to in paragraph (2)(A)(i) will or will not agree to the revisions to the contract recommended by the Chief of Engineers and offered by the Secretary to the contractor;
								
									(D)
 if the contractor will not agree to such revisions, a description of the reasons given for not agreeing to such revisions; and
								
									(E)
 any other materials relating to the potential modification of the contract that the Secretary considers appropriate.
								
								(4)
								Briefing by government accountability office
 Not later than 30 days after receiving the report and other matters under paragraph (3), the Comptroller General of the United States shall brief the congressional defense committees on the actions taken by the Secretary under this subsection, to be followed by a written report not later than 120 days after the briefing is provided to Congress.
							
							(c)
							Definitions
 In this section:  (1) MOX facility The term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.
							
								(2)
								Project support activities
 The term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility.
							
						3117.
						Design basis threat
						
							(a)
							Update to order
 Not later than 30 days after the date of the enactment of this Act, the Secretary of Energy shall update Department of Energy Order 470.3B relating to the design basis threat for protecting nuclear weapons, special nuclear material, and other critical assets in the custody of the Department of Energy.
						
							(b)
							Sense of Congress
 It is the sense of Congress that—  (1) the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) should promulgate regular, biannual updates to the Nuclear Security Threat Capabilities Assessment to better inform nuclear security postures within the Department of Defense and the Department of Energy;
							
								(2)
 the Department of Defense and the Department of Energy should closely, and in real-time, track and assess national, regional, and local threats to the defense nuclear facilities of the respective Departments; and
							
								(3)
 the Department of Defense and the Department of Energy should regularly review assessments and other input provided by activities described in paragraphs (1) and (2) and adjust security postures accordingly.
							
						3118.
						Industry best practices in operations at National Nuclear Security Administration facilities and
			 sites
						
							(a)
							Committee on industry best practices in operations
 The Administrator for Nuclear Security shall establish within the National Nuclear Security Administration a committee (in this section referred to as the committee) to identify and oversee the implementation of best practices of industry in the operations of the facilities and sites of the Administration for the purposes of—
							
								(1)
 improving mission performance and effectiveness;  (2) lowering costs and administrative burdens; and
							
								(3)
 also both—  (A) maintaining or reducing risks; and
								
									(B)
 preserving and protecting health, safety, and security.  (b) Membership The committee shall be composed of personnel of the Administration assigned by the Administrator to the committee as follows:
							
								(1)
 The Principal Deputy Administrator for Nuclear Security, who shall serve as chair of the committee.  (2) Government personnel representing the headquarters of the Administration.
							
								(3)
 Government personnel representing offices of facilities and sites of the Administration.  (4) Contractor personnel representing the national security laboratories and the nuclear weapons production facilities (as those terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)).
							
								(5)
 Such other personnel as the Administrator considers appropriate.  (c) Duties The duties of the committee shall include the following:
							
								(1)
 To identify and oversee the implementation of best practices of industry in the operations of the facilities and sites of the Administration for the purposes described in subsection (a).
							
								(2)
 To conduct surveys of the facilities and sites of the Administration in order to assess the adoption, implementation, and use by such facilities and sites of best practices of industry described in subsection (a).
							
								(3)
 To carry out such other activities consistent with the duties of the committee under this subsection as the Administrator may specify for purposes of this section.
							
							(d)
							Annual report
							
								(1)
								In general
 Not later than 60 days after the date on which the budget of the President for a fiscal year after fiscal year 2017 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Administrator shall submit to the appropriate congressional committees a report on the activities of the committee under this section during the preceding calendar year.
							
								(2)
								Elements
 Each report under this subsection shall include, for the calendar year covered by such report, the following:
								
									(A)
 A description of the activities of the committee.  (B) The results of the surveys undertaken pursuant to subsection (c)(2).
								
									(C)
 As a result of the surveys, recommendations for modifications to the scope or applicability of regulations and orders of the Department of Energy to particular facilities and sites of the Administration in order to implement best practices of industry in the operation of such facilities and sites, including—
									
										(i)
 a list of the facilities and sites at which such regulations and orders could be so modified; and  (ii) for each such facility and site, the manner in which the scope or applicability of such regulations and orders could be so modified.
									
									(D)
 An assessment of the progress of the Administration in implementing best practices of industry in the operations of the facilities and sites of the Administration.
								
									(E)
 An estimate of the costs to be saved as a result of the best practices of industry implemented by the Administration at the facilities and sites of the Administration, set forth by fiscal year.
								
								(3)
								Appropriate congressional committees defined
 In this subsection, the term appropriate congressional committees means—  (A) the congressional defense committees; and
								
									(B)
 the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives.
								
							(e)
							Termination
 The committee shall terminate after the submittal under subsection (d) of the report required by that subsection that covers 2021.
						
						3119.
						Pilot program on unavailability for overhead costs of amounts specified for laboratory-directed
			 research and development
						
							(a)
							In general
 The Secretary of Energy shall establish a pilot program under which each national security laboratory (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)) is prohibited from using funds described in subsection (b) to cover the costs of general and administrative overhead for the laboratory.
						
							(b)
							Funds described
 The funds described in this subsection are funds made available for a national security laboratory under section 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) for laboratory-directed research and development.
						
							(c)
							Duration
 The pilot program required by subsection (a) shall—  (1) take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act; and
							
								(2)
 terminate on the date that is three years after the day described in paragraph (1).  (d) Report required Before the termination under subsection (c)(2) of the pilot program required by subsection (a), the Administrator for Nuclear Security shall submit to the congressional defense committees a report that assesses the costs, benefits, risks, and other effects of the pilot program.
						
						3120.
						Research and development of advanced naval nuclear fuel system based on low-enriched uranium
						
							(a)
							Prohibition
 Except as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Energy may be obligated or expended to plan or carry out research and development of an advanced naval nuclear fuel system based on low-enriched uranium.
						
							(b)
							Exception
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for defense nuclear nonproliferation, as specified in the funding table in division D, not more than $5,000,000 shall be made available to the Deputy Administrator for Naval Reactors of the National Nuclear Security Administration for initial planning and early research and development of an advanced naval nuclear fuel system based on low-enriched uranium.
						
							(c)
							Budget matters
 Section 3118 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1196) is amended—
							
								(1)
 in subsection (c), by striking paragraph (2) and inserting the following new paragraph:   (2) Budget requests If the Secretaries determine under paragraph (1) that research and development of an advanced naval nuclear fuel system based on low-enriched uranium should continue, the Secretaries shall ensure that each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2018 and each fiscal year thereafter in which such research and development is carried out includes in the budget line item for the Defense Nuclear Nonproliferation account amounts necessary to carry out the conceptual plan under subsection (b).
									; and
							
								(2)
 in subsection (d), by striking for material management and minimization.  3121. Increase in certain limitations applicable to funds for conceptual and construction design of the Department of Energy  (a) Requests for conceptual design funds Subsection (a)(2) of section 4706 of the Atomic Energy Defense Act (50 U.S.C. 2746) is amended by striking $3,000,000 and inserting $5,000,000.
						
							(b)
							Construction design
 Subsection (b) of such section is amended by striking $1,000,000 each place it appears and inserting $2,000,000.  3122. Prohibition on availability of funds for programs in Russian Federation  (a) Prohibition  (1) In general None of the funds described in paragraph (2) may be obligated or expended to enter into a contract with, or otherwise provide assistance to, the Russian Federation.
							
								(2)
								Funds described
 The funds described in this paragraph are the following:  (A) Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for atomic energy defense activities.
								
									(B)
 Funds authorized to be appropriated or otherwise made available for a fiscal year prior to fiscal year 2017 for atomic energy defense activities that are unobligated or unexpended as of the date of the enactment of this Act.
								
							(b)
							Waiver
 The Secretary of Energy, without delegation, may waive the prohibition in subsection (a)(1) only if—
							
								(1)
 the Secretary determines, in writing, that a nuclear-related threat arising in the Russian Federation must be addressed urgently and it is necessary to waive the prohibition to address that threat;
							
								(2)
 the Secretary of State and the Secretary of Defense concur in the determination under paragraph (1);
							
								(3)
 the Secretary of Energy submits to the appropriate congressional committees a report containing—  (A) a notification that the waiver is in the national security interest of the United States;
								
									(B)
 justification for the waiver, including the determination under paragraph (1); and  (C) a description of the activities to be carried out pursuant to the waiver, including the expected cost and timeframe for such activities; and
								
								(4)
 a period of 15 days elapses following the date on which the Secretary submits the report under paragraph (3).
							
							(c)
							Exception
 The prohibition under subsection (a)(1) and the requirements under subsection (b) to waive that prohibition shall not apply to an amount, not to exceed $3,000,000, that the Secretary may make available for the Department of Energy Russian Health Studies Program.
						
							(d)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means the following:  (1) The congressional defense committees.
							
								(2)
 The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							
						3123.
						Limitation on availability of funds for Federal salaries and expenses
						
							(a)
							In general
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the National Nuclear Security Administration for defense-related Federal salaries and expenses, not more than 90 percent may be obligated or expended until the date on which the Secretary of Energy submits to the congressional defense committees and the congressional intelligence committees the following:
							
								(1)
 The updated plan on the designing and building of prototypes of nuclear weapons that is required—  (A) by paragraph (2) of section 4509(a) of the Atomic Energy Defense Act (50 U.S.C. 2660(a)), to be developed by not later than the date on which the budget of the President for fiscal year 2018 is submitted to Congress; and
								
									(B)
 by paragraph (3)(B) of such section, to be submitted to the congressional defense committees and the congressional intelligence committees.
								
								(2)
 A description of the determination of the Secretary under paragraph (4)(B) of such section with respect to the manner in which the designing and building of prototypes of nuclear weapons is carried out under such updated plan.
							
							(b)
							 Congressional intelligence committees defined
 In this section, the term congressional intelligence committees means the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
						
						3124.
						Limitation on availability of funds for defense environmental cleanup program direction
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for defense environmental cleanup for program direction, not more than 90 percent may be obligated or expended until the date on which the Secretary of Energy submits to Congress the future-years defense environmental cleanup plan required to be submitted during 2017 under section 4402A of the Atomic Energy Defense Act (50 U.S.C. 2582a).
					
						3125.
						Limitation on availability of funds for acceleration of nuclear weapons dismantlement
						
							(a)
							Limitation on maximum amount for dismantlement
 Of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 through 2021 for the National Nuclear Security Administration, not more than $56,000,000 may be obligated or expended in each such fiscal year to carry out the nuclear weapons dismantlement and disposition activities of the Administration.
						
							(b)
							Limitation on acceleration of dismantlement activities
 Except as provided by subsection (c), none of the funds authorized to be appropriated by this Act or otherwise made available for any of fiscal years 2017 through 2021 for the National Nuclear Security Administration may be obligated or expended to accelerate the nuclear weapons dismantlement activities of the United States to a rate that exceeds the rate described in the Stockpile Stewardship and Management Plan schedule.
						
							(c)
							Exception
 The limitation in subsection (b) shall not apply to the following:  (1) The dismantlement of a nuclear weapon not covered by the Stockpile Stewardship and Management Plan schedule if the Administrator for Nuclear Security certifies, in writing, to the congressional defense committees that—
								
									(A)
 the components of the nuclear weapon are directly required for the purposes of a current life extension program; or
								
									(B)
 such dismantlement is necessary to conduct maintenance or surveillance of the nuclear weapons stockpile or to ensure the safety or reliability of the nuclear weapons stockpile.
								
								(2)
 The dismantlement of a nuclear weapon if the President certifies, in writing, to the congressional defense committees that—
								
									(A)
 such dismantlement is being carried out pursuant to a nuclear arms reduction treaty or similar international agreement that requires such dismantlement; and
								
									(B)
 such treaty or similar international agreement—  (i) has entered into force after the date of the enactment of this Act; and
									
										(ii)
 was approved—  (I) with the advice and consent of the Senate pursuant to clause 2 of section 2 of Article II of the Constitution of the United States after the date of the enactment of this Act; or
										
											(II)
 by an Act of Congress, as described in section 303(b) of the Arms Control and Disarmament Act (22 U.S.C. 2573(b)).
										
							(d)
							Stockpile Stewardship and Management Plan schedule defined
 In this section, the term Stockpile Stewardship and Management Plan schedule means the schedule described in table 2–7 of the annex of the report titled Fiscal Year 2016 Stockpile Stewardship and Management Plan submitted in March 2015 by the Administrator for Nuclear Security to the congressional defense committees under section 4203(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2523(b)(2)).
						
					C
					Plans and reports
					
						3131.
						Independent assessment of technology development under defense environmental cleanup program
						
							(a)
							Assessment
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall seek to enter into an agreement with the National Academy of Sciences to conduct an independent assessment of the technology development efforts of the defense environmental cleanup program of the Department of Energy.
						
							(b)
							Elements
 The assessment under subsection (a) shall include the following:  (1) A review of the technology development efforts of the defense environmental cleanup program of the Department of Energy, including an assessment of the process by which the Secretary identifies and chooses technologies to pursue under the program.
							
								(2)
 A comprehensive review and assessment of technologies or alternative approaches to defense environmental cleanup efforts that could—
								
									(A)
 reduce the long-term costs of such efforts;  (B) accelerate schedules for carrying out such efforts;
								
									(C)
 mitigate uncertainties, vulnerabilities, or risks relating to such efforts; or  (D) otherwise significantly improve the defense environmental cleanup program.
								
							(c)
							Submission
 Not later than the date that is 18 months after the date of the enactment of this Act, the National Academy of Sciences shall submit to the congressional defense committees and the Secretary a report on the assessment under subsection (a).
						
						3132.
						Updated plan for verification and monitoring of proliferation of nuclear weapons and fissile
			 material
						
							(a)
							Updated plan
							
								(1)
								Transmission
 Not later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a comprehensive and detailed update to the plan developed under section 3133(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3896) with respect to verification and monitoring relating to the potential proliferation of nuclear weapons, components of such weapons, and fissile material.
							
								(2)
								Form
 The updated plan under paragraph (1) shall be transmitted in unclassified form, but may include a classified annex.
							
							(b)
							Limitation
 Of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2017 for the Department of Defense for supporting the Executive Office of the President, $10,000,000 may not be obligated or expended until the date on which the President transmits to the appropriate congressional committees the updated plan under subsection (a)(1).
						
							(c)
							Briefing
 Not later than 30 days after the date of the enactment of this Act, the President shall provide to the Committees on Armed Services of the Senate and House of Representatives (and any other appropriate congressional committee upon request) an interim briefing on the updated plan under subsection (a)(1).
						
							(d)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means the following:  (1) The congressional defense committees.
							
								(2)
 The Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
							
								(3)
 The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							
								(4)
 The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.
							
								(5)
 The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives.
							
						3133.
						Report on the use of highly-enriched uranium for naval reactors
						
							(a)
							Report
 Not later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, the Secretary of Energy, and the Secretary of State, shall, in accordance with the protection of sources and methods, submit to the appropriate congressional committees a report that includes the following:
							
								(1)
 An assessment on the current and anticipated intentions of countries producing or using highly-enriched uranium in naval reactors or considering the development of naval reactors.
							
								(2)
 An evaluation of the security measures each country producing or using highly-enriched uranium in naval reactors has in place.
							
								(3)
 An evaluation of the potential effects on nuclear nonproliferation efforts and the naval reactor programs and related actions of other countries if the United States pursued the development of an advanced low-enriched uranium fuel for certain United States naval reactors as described in the report of the Director of Naval Reactors to Congress, dated July 2016 and entitled Conceptual Research and Development Plan for Low-Enriched Uranium Naval Fuel.
							
								(4)
 Such other information or updates as the Director of National Intelligence, the Secretary of Defense, the Secretary of Energy, and the Secretary of State consider appropriate.
							
							(b)
							Form
 The report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees;
							
								(2)
 the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and
							
								(3)
 the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							
						3134.
						Analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear
			 Reservation
						
							(a)
							In general
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Energy shall enter into an arrangement with a federally funded research and development center to conduct an analysis of approaches for treating the portion of low-activity waste at the Hanford Nuclear Reservation, Richland, Washington, that, as of such date of enactment, is intended for supplemental treatment.
						
							(b)
							Elements
 The analysis required by subsection (a) shall include the following:  (1) An analysis of, at a minimum, the following approaches for treating the low-activity waste described in subsection (a):
								
									(A)
 Further processing of the low-activity waste to remove long-lived radioactive constituents, particularly technetium-99 and iodine-129, for immobilization with high-level waste.
								
									(B)
 Vitrification, grouting, and steam reforming, and other alternative approaches identified by the Department of Energy for immobilizing the low-activity waste.
								
								(2)
 An analysis of the following:  (A) The risks of the approaches described in paragraph (1) relating to treatment and final disposition.
								
									(B)
 The benefits and costs of such approaches.  (C) Anticipated schedules for such approaches, including the time needed to complete necessary construction and to begin treatment operations.
								
									(D)
 The compliance of such approaches with applicable technical standards associated with and contained in regulations prescribed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) (commonly referred to as the Resource Conservation and Recovery Act of 1976), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act), and the Clean Air Act (42 U.S.C. 7401 et seq.).
								
									(E)
 Any obstacles that would inhibit the ability of the Department of Energy to pursue such approaches.  (c) Review of analysis  (1) In general Concurrent with entering into an arrangement with a federally funded research and development center under subsection (a), the Secretary shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a review of the analysis conducted by the federally funded research and development center.
							
								(2)
								Method of review
 The review required by paragraph (1) shall be conducted concurrent with the analysis required by subsection (a), and in a manner that is parallel to that analysis, so that the results of the review may be used to improve the quality of the analysis.
							
								(3)
								Public review
 In conducting the review required paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall provide an opportunity for public comment, with sufficient notice, to inform and improve the quality of the review.
							
							(d)
							Consultation with State
 Prior to the submission in accordance with subsection (e)(2) of the analysis required by subsection (a) and the review of the analysis required by subsection (c), the federally funded research and development center and the National Academies of Sciences, Engineering, and Medicine shall provide to the State of Washington—
							
								(1)
 the analysis and review in draft form; and  (2) an opportunity to comment on the analysis and review for a period of not less than 60 days.
							
							(e)
							Submission to congress
							
								(1)
								Briefings on progress
 Not later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the materials described in paragraph (2) are submitted in accordance with that paragraph, the Secretary shall provide to the congressional defense committees a briefing on the progress being made on the analysis required by subsection (a) and the review of the analysis required by subsection (c).
							
								(2)
								Completed analysis and review
 Not later than two years after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the analysis required by subsection (a), the review of the analysis required by subsection (c), any comments of the State of Washington under subsection (d)(2), and any comments of the Secretary on the analysis or the review of the analysis.
							
							(f)
							Limitations
							
								(1)
								Secretary of energy
 This section does not conflict with or impair the obligation of the Secretary to comply with any requirement of—
								
									(A)
 the amended consent decree in Washington v. Moniz, No. 2:08-CV-5085-RMP (E.D. Wash.); or  (B) the Hanford Federal Facility Agreement and Consent Order.
								
								(2)
								State of washington
 This section does not conflict with or impair the regulatory authority of the State of Washington under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) (commonly referred to as the Resource Conservation and Recovery Act of 1976) and any corresponding State law.
							
						3135.
						Clarification of annual report and certification on status of security of atomic energy defense
			 facilities
 Section 4506(b)(1)(B) of the Atomic Energy Defense Act (50 U.S.C. 2657(b)(1)(B)) is amended to read as follows:
						
							
								(B)
 written certification that such facilities are secure and that the security measures at such facilities meet the security standards and requirements of the Department of Energy.
							.
					
						3136.
						Report on service support contracts and authority for appointment of certain personnel
						
							(a)
							Annual report on service support contracts
 Section 3241A(f) of the National Nuclear Security Administration Act (50 U.S.C. 2441a(f)) is amended by adding at the end the following new paragraph:
							
								
									(5)
 With respect to each contract identified under paragraph (2)—  (A) the cost of the contract; and
									
										(B)
 identification of the program or program direction accounts that support the contract. .  (b) Extension of authority for appointment of certain personnel Section 4601(c)(1) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking 2016 and inserting 2020.
						
						3137.
						Elimination of certain reporting requirements
						
							(a)
							Reports on plan to protect against inadvertent release of restricted data and formerly restricted
			 data
 Section 4522 of the Atomic Energy Defense Act (50 U.S.C. 2672) is amended—  (1) by striking subsection (e); and
							
								(2)
 by redesignating subsection (f) as subsection (e).  (b) GAO report on program on scientific engagement for nonproliferation Section 3122 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 50 U.S.C. 2571 note) is amended—
							
								(1)
 in subsection (b)(1), by striking , and to the Comptroller General of the United States,;  (2) by striking subsection (e); and
							
								(3)
 by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.  (c) GAO study on adequacy of budget requests with respect to modernization and refurbishment of nuclear weapons stockpile Section 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is amended—
							
								(1)
 by redesignating subsection (b) as subsection (c); and  (2) by inserting after subsection (a) the following new subsection (b):
								
									
										(b)
										Temporary suspension
 The requirements of subsection (a) shall not apply with respect to the nuclear security budget materials submitted for fiscal year 2018 or 2019.
									.
							
							(d)
							Strategy on risks to nonproliferation caused by additive manufacturing
 Section 3139(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1215; 50 U.S.C. 2367 note) is amended to read as follows:
							
								
									(b)
									Briefings
									
										(1)
										In general
 Not later than March 31, 2016, and annually thereafter through 2019, the President shall provide to the appropriate congressional committees a briefing on the strategy developed under subsection (a).
									
										(2)
										Interim briefings
 In addition to the briefings required by paragraph (1), the President shall provide to the appropriate congressional committees a notification or briefing if there is a development in additive manufacture technology, or increased use of additive manufacture technology, that could pose an increased risk to the United States from nuclear proliferation.
									.
						
						3138.
						Report on United States nuclear deterrence
						
							(a)
							In general
 Not later than 15 days after the date of the enactment of this Act, the Secretary of Energy shall, consistent with the protection of sources and methods, submit to the appropriate congressional committees the full, unredacted report, and any related materials, titled U.S. Nuclear Deterrence in the Coming Decades, dated August 15, 2014.
						
							(b)
							Cover letter
 The Secretary may submit to the appropriate congressional committees, with the report submitted under subsection (a), a cover letter containing any views or perspectives of the Secretary on the report or related matters.
						
							(c)
							Appropriate congressional committees defined
 In this section, the term appropriate congressional committees means—  (1) the congressional defense committees; and
							
								(2)
 the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
							
				XXXII
				DEFENSE NUCLEAR FACILITIES SAFETY BOARD
				
					Sec. 3201. Authorization.
				
				
					3201.
					Authorization
 There are authorized to be appropriated for fiscal year 2017, $31,000,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				
				XXXIV
				NAVAL PETROLEUM RESERVES
				
					Sec. 3401. Authorization of appropriations.
				
				
					3401.
					Authorization of appropriations
					
						(a)
						Amount
 There are hereby authorized to be appropriated to the Secretary of Energy $14,950,000 for fiscal year 2017 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves.
					
						(b)
						Period of availability
 Funds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.
					
				XXXV
				Maritime Matters
				
					Subtitle A—Maritime Administration, Coast Guard, and Shipping Matters
					Sec. 3501. Authorization of the Maritime Administration.
					Sec. 3502. Authority to extend certain age restrictions relating to vessels in the Maritime
			 Security Fleet.
					Sec. 3503. Corrections to provisions enacted by Coast Guard Authorization Acts.
					Sec. 3504. Status of National Defense Reserve Fleet vessels.
					Sec. 3505. NDRF national security multi-mission vessel.
					Sec. 3506. Superintendent of United States Merchant Marine Academy.
					Sec. 3507. Use of National Defense Reserve Fleet scrapping proceeds.
					Sec. 3508. Floating dry docks.
					Sec. 3509. Transportation worker identification credentials for individuals undergoing separation,
			 discharge, or release from the Armed Forces.
					Sec. 3510. Actions to address sexual harassment and sexual assault at the United States Merchant
			 Marine Academy.
					Sec. 3511. Sexual assault response coordinators and sexual assault victim advocates.
					Sec. 3512. Report from the Department of Transportation Inspector General.
					Sec. 3513. Sexual assault prevention and response working group.
					Sec. 3514. Sea Year compliance.
					Sec. 3515. State maritime academy physical standards and reporting.
					Sec. 3516. Appointments.
					Sec. 3517. Maritime workforce working group.
					Sec. 3518. Maritime extreme weather task force.
					Sec. 3519. Workforce plans and onboarding policies.
					Sec. 3520. Drug and alcohol policy.
					Sec. 3521. Vessel transfers.
					Sec. 3522. Clarifying amendment; continuation boards.
					Sec. 3523. Polar icebreaker recapitalization plan.
					Sec. 3524. GAO report on icebreaking capability in United States.
					Subtitle B—Pribilof Islands Transition Completion 
					Sec. 3531. Short title.
					Sec. 3532. Conveyance of property.
					Sec. 3533. Transfer, use, and disposal of tract 43.
					Subtitle C—Sexual harassment and assault prevention at the National Oceanic and Atmospheric
			 Administration
					Sec. 3541. Actions to address sexual harassment at National Oceanic and Atmospheric Administration.
					Sec. 3542. Actions to address sexual assault at National Oceanic and Atmospheric Administration.
					Sec. 3543. Rights of the victim of a sexual assault.
					Sec. 3544. Change of station.
					Sec. 3545. Applicability of policies to crews of vessels secured by National Oceanic and
			 Atmospheric Administration under contract.
					Sec. 3546. Annual report on sexual assaults in the National Oceanic and Atmospheric Administration.
					Sec. 3547. Sexual assault defined.
				
				
					A
					Maritime Administration, Coast Guard, and Shipping Matters
					
						3501.
						Authorization of the Maritime Administration
 There are authorized to be appropriated to the Department of Transportation for fiscal year 2017, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts:
						
							(1)
 For expenses necessary for operations of the United States Merchant Marine Academy, $99,902,000, of which—
							
								(A)
 $74,851,000 shall be for Academy operations; and  (B) $25,051,000 shall remain available until expended for capital asset management at the Academy.
							
							(2)
 For expenses necessary to support the State maritime academies, $29,550,000, of which—  (A) $2,400,000 shall remain available until September 30, 2018, for the Student Incentive Program;
							
								(B)
 $3,000,000 shall remain available until expended for direct payments to such academies;  (C) $22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
							
								(D)
 $1,800,000 shall remain available until expended for training ship fuel assistance; and  (E) $350,000 shall remain available until expended for expenses to improve the monitoring of the service obligations of graduates.
							
							(3)
 For expenses necessary to support the National Security Multi-Mission Vessel Program, $36,000,000, which shall remain available until expended.
						
							(4)
 For expenses necessary to support Maritime Administration operations and programs, $58,694,000.  (5) For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $20,000,000, which shall remain available until expended.
						
							(6)
 For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $299,997,000.
						
							(7)
 For expenses necessary to provide assistance for small shipyards and maritime communities under section 54101 of title 46, United States Code, $30,000,000, of which—
							
								(A)
 $5,000,000 shall remain available until expended for training grants; and  (B) $25,000,000 shall remain available until expended for capital and related improvements.
							
							(8)
 For administrative expenses associated with the program authorized by chapter 537 of title 46, United States Code, $3,000,000, which shall remain available until expended.
						
						3502.
						Authority to extend certain age restrictions relating to vessels in the Maritime Security Fleet
						
							(a)
							Authority
							
								(1)
								In general
 Section 53102 of title 46, United States Code, is amended by adding at the end the following:   (g) Authority To extend maximum service age for vessel The Secretary of Defense, in conjunction with the Secretary of Transportation, may, for a particular participating fleet vessel, treat the ages specified in section 53101(5)(A)(ii) and section 53106(c)(3) as increased by up to 5 years if the Secretaries jointly determine that it is in the national interest to do so.
									.
							
								(2)
								Conforming amendment
 The heading of subsection (f) of such section is amended to read as follows: Authority To Waive Age Restriction for Eligibility of a Vessel To Be Included in Fleet.— .
							
							(b)
							Repeal of redundant age limitation
 Section 53106(c)(3) of such title is amended—  (1) in subparagraph (A), by striking or (C); and inserting ; or;
							
								(2)
 in subparagraph (B), by striking ; or and inserting a period; and  (3) by striking subparagraph (C).
							
						3503.
						Corrections to provisions enacted by Coast Guard Authorization Acts
						
							(a)
							Short title correction
 The Coast Guard Authorization Act of 2015 (Public Law 114–120) is amended by striking Coast Guard Authorization Act of 2015 each place it appears (including in quoted material) and inserting Coast Guard Authorization Act of 2016.
						
							(b)
							Title 46, United States Code
							
								(1)
								Exam review
 Section 7510(c) of title 46, United States Code, is amended—  (A) in paragraph (1)(D), by striking engine and inserting engineer; and
								
									(B)
 in paragraph (9), by inserting a period after App.  (2) Vessel certification Section 4503(f)(2) of title 46, United States Code, is amended by striking , that and inserting , then.
							
							(c)
							Provisions relating to the Pribilof Islands
 Section 521 of the Coast Guard Authorization Act of 2016 (Public Law 114–120), as amended by subsection (a), is amended by striking 2015 and inserting 2016.
						
							(d)
							Title 14, United States Code
							
								(1)
								Redistribution of authorizations of appropriations
 Section 2702 of title 14, United States Code, is amended—  (A) in paragraph (1)(B), by striking $6,981,036,000 and inserting $6,986,815,000; and
								
									(B)
 in paragraph (3)(B), by striking $140,016,000 and inserting $134,237,000.  (2) Clerical amendment The analysis at the beginning of part III of title 14, United States Code, is amended by striking the period at the end of the item relating to chapter 29.
							
							(e)
							Effective date
 The amendments made by this section shall take effect as if included in the enactment of Public Law 114–120.
						
						3504.
						Status of National Defense Reserve Fleet vessels
 Section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. 4405) is amended—  (1) in subsection (a), by adding at the end the following: Vessels in the National Defense Reserve Fleet, including vessels loaned to State maritime academies, shall be considered public vessels of the United States.; and
						
							(2)
 by adding at the end the following:   (g) Vessel status A vessel in the National Defense Reserve Fleet determined by the Maritime Administration to be of insufficient value to remain in the National Defense Reserve Fleet shall remain a vessel within the meaning of that term in section 3 of title 1, United States Code, and subject to the rights and responsibilities of a vessel under admiralty law at least until such time as the vessel is delivered to a dismantling facility or is disposed of otherwise from the National Defense Reserve Fleet.
								.
						
						3505.
						NDRF national security multi-mission vessel
						
							(a)
							In general
 The Secretary of Transportation, in consultation with the Chief of Naval Operations and the Commandant of the Coast Guard, shall ensure that the Maritime Administrator takes all necessary actions—
							
								(1)
 to complete the design of a national security multi-mission vessel for the National Defense Reserve Fleet to allow for the construction of such vessel to begin in fiscal year 2018; and
							
								(2)
 subject to the availability of appropriations, to have an entity enter into a contract for the construction of such vessel in accordance with this section.
							
							(b)
							Use of vessel
 A vessel constructed pursuant to this section shall be for use—  (1) as a training vessel that can be provided to State maritime academies under section 51504(b) of title 46, United States Code; and
							
								(2)
 in conducting humanitarian assistance, disaster response, domestic and foreign emergency contingency operations, and other authorized uses of vessels of the National Defense Reserve Fleet.
							
							(c)
							Construction and documentation requirements
 A vessel constructed pursuant to this section shall meet the requirements for and be issued a certificate of documentation and a coastwise endorsement under chapter 121 of title 46, United States Code.
						
							(d)
							Design standards and construction practices
 Subject to subsection (c), a vessel constructed pursuant to this section shall be constructed using commercial design standards and commercial construction practices that are consistent with the best interests of the Federal Government.
						
							(e)
							Consultation with other Federal entities
 The Maritime Administrator may consult and coordinate with the Secretary of the Navy regarding the vessel described in subsection (a) and activities associated with such vessel.
						
							(f)
							Contracting
 The Maritime Administrator shall provide for an entity other than the Maritime Administration to contract for the construction of the vessel described in subsection (a).
						
							(g)
							Repeal of plan approval requirement
 Section 109(j)(3) of title 49, United States Code, is repealed.  3506. Superintendent of United States Merchant Marine Academy  (a) In general Section 51301 of title 46, United States Code, is amended by adding at the end the following:
							
								
									(c)
									Superintendent
									
										(1)
										In general
 The immediate command of the United States Merchant Marine Academy shall be in the Superintendent of the Academy, subject to the direction of the Maritime Administrator under the general supervision of the Secretary of Transportation.
									
										(2)
										Appointment
 The Secretary of Transportation shall appoint as the Superintendent—  (A) an individual who has—
											
												(i)
 attained a general or flag officer rank in the Navy, Army, Air Force, Marine Corps, Coast Guard, or National Oceanic and Atmospheric Administration; and
											
												(ii)
 served at sea in any rank;  (B) an individual who has—
											
												(i)
												(I)
 served at sea in the Navy, Army, Air Force, Marine Corps, Coast Guard, or National Oceanic and Atmospheric Administration; or
												
													(II)
 held a valid Coast Guard merchant mariner credential; and  (ii) demonstrated exemplary leadership in the education of individuals in the Armed Forces or United States merchant marine; or
											
											(C)
 if a qualified individual described in subparagraph (A) or (B) does not apply for the position, an individual who has—
											
												(i)
 attained the grade of captain or above in the Navy, Coast Guard, or National Oceanic and Atmospheric Administration or colonel or above in the Army, Air Force, or Marine Corps; and
											
												(ii)
 served at sea in any grade.  (3) Rule of construction Notwithstanding paragraph (2), the Secretary of Transportation may appoint an individual who is the best qualified candidate, even if such individual does not fully meet the criteria described in paragraph (2).
									.
						
							(b)
							Savings clause
 Nothing in this section may be construed to require any change to the current leadership of the United States Merchant Marine Academy.
						
						3507.
						Use of National Defense Reserve Fleet scrapping proceeds
						
							(a)
							Funding allocation
 Section 308704 of title 54, United States Code, is amended—  (1) in subsection (a)(1), by amending subparagraph (C) to read as follows:
								
									
										(C)
 The remainder shall be available to the Secretary to carry out the Program, as provided in subsection (b).
									; and
							
								(2)
 in subsection (b), by amending paragraph (1) to read as follows:   (1) Allocation  (A) In general Except as provided in subparagraph (B) and paragraph (2), of the amounts available each fiscal year for the Program under subsection (a)(1)(C)—
											
												(i)
 50 percent shall be used for grants under section 308703(b); and  (ii) 50 percent shall be used for grants under section 308703(c).
											
											(B)
											Set aside
											
												(i)
												In general
 Not less than 25 percent of the amounts available each fiscal year for the Program under subsection (a)(1)(C) shall be used for the preservation and presentation to the public of the maritime heritage property of the Maritime Administration.
											
												(ii)
												Direct transfers
 The Secretary may provide amounts used for the preservation and presentation to the public of the maritime heritage property of the Maritime Administration through direct transfers to the Maritime Administration.
											
												(iii)
												Waiver
 The Maritime Administrator may waive the application of clause (i) for any fiscal year. .  (b) Conforming amendment Section 308703(c)(1) of title 54, United States Code, is amended by striking under section 308704(b)(1)(B) and inserting under section 308704(b)(1)(A).
						
							(c)
							Reporting requirement
 Section 308703(j) of title 54, United States Code, is amended—  (1) in the matter preceding paragraph (1), by striking Congress and inserting the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives;
							
								(2)
 by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;  (3) by inserting before paragraph (2), as redesignated, the following:
								
									
										(1)
 the total number of grant applications submitted and approved under the Program in the period covered by the report;
									; and
							
								(4)
 in paragraph (2), as redesignated, by inserting detailed before description.  (d) Annual report by the Maritime Administration  (1) In general Not later than January 1 of each year, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report on the management of the Ship Disposal program of the Maritime Administration.
							
								(2)
								Contents
 Each report under paragraph (1) shall include—  (A) the total amount of funds, attributable to the Ship Disposal program of the Maritime Administration, credited in the most recently completed fiscal year to—
									
										(i)
 the Vessel Operations Revolving Fund established by section 50301(a) of title 46, United States Code; and
									
										(ii)
 any other account;  (B) the balance of funds available at the end of that fiscal year in—
									
										(i)
 the Vessel Operations Revolving Fund; and  (ii) any other account for which a credited amount was included under subparagraph (A)(ii);
									
									(C)
 a detailed description of the funds credited to and distributions from the Vessel Operations Revolving Fund in that fiscal year; and
								
									(D)
 a summary of each maritime heritage project selected by the Maritime Administrator, for preservation and presentation to the public of the Maritime Administration’s maritime heritage property, for which funds from the Vessel Operations Revolving Fund were expended in that fiscal year.
								
							(e)
							Assessments by the Maritime Administration
							
								(1)
								In general
 Not later than 1 year after the date of the enactment of this Act, and biennially thereafter, the Maritime Administrator shall complete an assessment of the Ship Disposal program of the Maritime Administration.
							
								(2)
								Contents
 Each assessment under paragraph (1) shall include—  (A) an inventory of each vessel, subject to a disposal agreement or a memorandum of agreement with another Federal agency relating to the disposal of the vessel, for which the Maritime Administration is acting as the disposal agency, including—
									
										(i)
 the age of the vessel; and  (ii) the name of the Federal agency that has or had custody over the vessel prior to any disposal agreement or memorandum of agreement with the Maritime Administration;
									
									(B)
 an inventory of each vessel of a Federal agency that may meet the criteria for the Maritime Administration to act as the disposal agency, including—
									
										(i)
 the age of the vessel;  (ii) the name of the applicable Federal agency; and
									
										(iii)
 whether the vessel is expected to be declared obsolete and dismantled in the next 5 years;  (C) a plan to serve as the disposal agency, as appropriate, for the vessels described in subparagraph (B);
								
									(D)
 a plan for the timely distribution of the proceeds that the Maritime Administration currently has in ship disposal accounts;
								
									(E)
 a projection of future distributions of such proceeds; and  (F) any other assessment related to the Ship Disposal program that the Maritime Administrator determines appropriate.
								
								(3)
								Inclusion in the annual report
 A detailed description of the results of each assessment under paragraph (1) shall be included in the annual report under subsection (d) for the year in which the assessment was completed.
							
							(f)
							Cessation of effectiveness
 Subsections (d) and (e) of this section shall cease to be effective on the date that is 5 years and 1 day after the date of the enactment of this Act.
						
						3508.
						Floating dry docks
 Section 55122 of title 46, United States Code, is amended—  (1) by redesignating subsection (b) as subsection (c); and
						
							(2)
 by inserting after subsection (a) the following:   (b) Dry docks for construction of certain naval vessels  (1) In general In applying subsection (a) to a floating dry dock used for the construction of naval vessels in a shipyard located in the United States, the ownership and operation requirement in paragraph (1)(B) of that subsection shall be treated as satisfied and December 19, 2017 shall be substituted for the date referred to in paragraph (1)(C) of that subsection if the Secretary of the Navy determines that—
										
											(A)
 such dry dock is necessary for the timely completion of such construction; and  (B) such dry dock—
											
												(i)
 is owned and operated by—  (I) a shipyard located in the United States that is an eligible owner specified under section 12103(b); or
												
													(II)
 an affiliate of such a shipyard; or  (ii) is—
												
													(I)
 owned by the State in which the shipyard is located or a political subdivision of that State; and  (II) operated by a shipyard located in the United States that is an eligible owner specified under section 12103(b).
												
										(2)
										Notice to Congress
 Not later than 30 days after making a determination under paragraph (1), the Secretary of the Navy shall notify the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate of such determination.
									.
						
						3509.
						Transportation worker identification credentials for individuals undergoing separation, discharge,
			 or release from the Armed Forces
						
							(a)
							In general
 Section 70105 of title 46, United States Code, is amended—  (1) in subsection (b)(2), by striking and after the semicolon at the end of subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and by inserting after subparagraph (F) the following:
								
									
										(G)
 a member of the Armed Forces who—  (i) is undergoing separation, discharge, or release from the Armed Forces under honorable conditions;
										
											(ii)
 applies for a transportation security card; and  (iii) is otherwise eligible for such a card; and
										; and
							
								(2)
 by amending subsection (j) to read as follows:   (j) Priority processing for separating service members (1) The Secretary and the Secretary of Defense shall enter into a memorandum of understanding regarding the submission and processing of applications for transportation security cards under subsection (b)(2)(G).
										
											(2)
 Not later than 30 days after the submission of such an application by an individual who is eligible to submit such an application, the Secretary shall process and approve or deny the application unless an appeal or waiver applies or further application documentation is necessary.
										.
							
							(b)
							Deadline for memorandum
 The Secretary of the department in which the Coast Guard is operating and the Secretary of Defense shall enter into the memorandum of understanding required by the amendment made by subsection (a)(2) by not later than 180 days after the date of the enactment of this Act.
						
							(c)
							Application of processing deadline
 Section 70105(j)(2) of title 46, United States Code, as amended by this section, shall apply to applications for transportation security cards submitted after the expiration of the 180-day period beginning on the date of the enactment of this Act.
						
							(d)
							Reports
							
								(1)
								Initial report
								
									(A)
									Requirement
 Not later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit a report described in subparagraph (B) to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Transportation and Infrastructure of the House of Representatives.
								
									(B)
									Contents
 The report under subparagraph (A) shall include the following:  (i) The memorandum of understanding required by section 70105(j)(1) of title 46, United States Code, as amended by this section.
									
										(ii)
 The number of individuals eligible to apply for a transportation security card under section 70105(b)(2)(G) of title 46, United States Code, as amended by this section, the number of such individuals who applied for such a card, and the number of such individuals who have been issued such a card, as of the date of the report.
									
										(iii)
 If the Secretary failed to process and approve or deny any applications received from individuals eligible to apply for such a card under such section before the deadline specified in section 70105(j)(2) of such title, as amended by this section, a description of the reasons for the failure and of the actions being taken to assure that future applications are processed and issued or denied within such deadline.
									
								(2)
								Subsequent report
 Not later than 2 years after the date of enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit a report to such Committees containing the information described in clauses (ii) and (iii) of paragraph (1)(B).
							
						3510.
						Actions to address sexual harassment and sexual assault at the United States Merchant Marine
			 Academy
						
							(a)
							Policy
 Chapter 513 of title 46, United States Code, is amended by adding at the end the following:   51318. Policy on sexual harassment and sexual assault  (a) Required policy  (1) In general The Secretary of Transportation shall direct the Superintendent of the United States Merchant Marine Academy to prescribe a policy on sexual harassment and sexual assault applicable to the cadets and other personnel of the Academy.
										
											(2)
											Matters to be specified in policy
 The policy on sexual harassment and sexual assault prescribed under this subsection shall include—  (A) a program to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel;
											
												(B)
 procedures that a cadet or other Academy personnel should follow in the case of an occurrence of sexual harassment or sexual assault, including—
												
													(i)
 specifying the person or persons to whom an alleged occurrence of sexual harassment or sexual assault should be reported by the victim and the options for confidential reporting;
												
													(ii)
 specifying any other person whom the victim should contact; and  (iii) procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault;
												
												(C)
 a procedure for disciplinary action in cases of alleged criminal sexual assault involving a cadet or other Academy personnel;
											
												(D)
 any other sanction authorized to be imposed in a substantiated case of sexual harassment or sexual assault involving a cadet or other Academy personnel in rape, acquaintance rape, or any other criminal sexual offense, whether forcible or nonforcible;
											
												(E)
 procedures through which—  (i) questions regarding sexual harassment or sexual assault can be confidentially asked and confidentially answered;
												
													(ii)
 victims can report incidents of sexual assault confidentially; and  (iii) the privacy of victims of sexual harassment and sexual assault will be protected; and
												
												(F)
 required training on the policy for all cadets and other Academy personnel, including the specific training required for personnel who process allegations of sexual harassment or sexual assault involving Academy personnel.
											
											(3)
											Availability of policy
 The Secretary shall ensure that the policy developed under this subsection is available to—  (A) all cadets and employees of the Academy; and
											
												(B)
 the public.  (4) Consultation and assistance In developing the policy under this subsection, the Secretary may consult with or receive assistance from such Federal, State, local, and national organizations and subject matter experts as the Secretary considers appropriate.
										
										(b)
										Development program
										
											(1)
											In general
 The Secretary shall ensure that the development program of the Academy includes a section that—  (A) describes the relationship between honor, respect, and character development and the prevention of sexual harassment and sexual assault at the Academy;
											
												(B)
 includes a brief history of the problem of sexual harassment and sexual assault in the merchant marine, in the Armed Forces, and at the Academy; and
											
												(C)
 includes information relating to reporting sexual harassment and sexual assault, victims’ rights, and dismissal for offenders.
											
											(2)
											Minimum training requirements
 The Superintendent shall ensure that all cadets receive training on the sexual harassment and sexual assault prevention and response sections of the development program of the Academy, as described in paragraph (1), as follows:
											
												(A)
 An initial training session, which shall occur not later than 7 days after a cadet’s initial arrival at the Academy.
											
												(B)
 Additional training sessions, which shall occur biannually following the cadet’s initial training session until the cadet graduates or leaves the Academy.
											
										(c)
										Annual assessment
										
											(1)
											In general
 The Secretary, in cooperation with the Superintendent, shall conduct an assessment at the Academy, during each Academy program year, to determine the effectiveness of the policies, procedures, and training program of the Academy with respect to sexual harassment and sexual assault involving cadets or other Academy personnel.
										
											(2)
											Biennial survey
 For each assessment of the Academy under paragraph (1) during an Academy program year that begins in an odd-numbered calendar year, the Secretary shall conduct a survey of cadets and other Academy personnel—
											
												(A)
 to measure—  (i) the incidence, during that program year, of sexual harassment and sexual assault events involving cadets or other Academy personnel, on or off the Academy campus, that have been reported to officials of the Academy; and
												
													(ii)
 the incidence, during that program year, of sexual harassment and sexual assault events involving cadets or other Academy personnel, on or off the Academy campus, that have not been reported to officials of the Academy; and
												
												(B)
 to assess the perceptions of cadets and other Academy personnel on—  (i) the policies, procedures, and training programs of the Academy on sexual harassment and sexual assault involving cadets or other Academy personnel;
												
													(ii)
 the enforcement of the policies described in clause (i);  (iii) the incidence of sexual harassment and sexual assault involving cadets or other Academy personnel; and
												
													(iv)
 any other issues relating to sexual harassment and sexual assault involving cadets or other Academy personnel.
												
											(3)
											Focus groups for years when survey not required
 In any year in which the Secretary is not required to conduct the survey described in paragraph (2), the Secretary shall conduct focus groups at the Academy for the purposes of ascertaining information relating to sexual assault and sexual harassment issues at the Academy.
										
										(d)
										Annual report
										
											(1)
											In general
 For each Academy program year, the Superintendent shall submit to the Secretary a report that provides information about sexual harassment and sexual assault involving cadets or other Academy personnel.
										
											(2)
											Contents
 Each report submitted under paragraph (1) shall include, for the Academy program year covered by the report—
											
												(A)
 the number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials;
											
												(B)
 the number of the reported cases described in subparagraph (A) that have been substantiated;  (C) the policies, procedures, and training implemented by the Superintendent and the leadership of the Academy in response to incidents of sexual harassment and sexual assault involving cadets and other Academy personnel; and
											
												(D)
 a plan for the actions that will be taken in the following Academy program year regarding prevention of, and response to, incidents of sexual harassment and sexual assault involving cadets and other Academy personnel.
											
											(3)
											Survey and focus group results
											
												(A)
												Survey results
 Each report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that program year under subsection (c)(2).
											
												(B)
												Focus group results
 Each report under paragraph (1) for an Academy program year in which the Secretary is not required to conduct the survey described in subsection (c)(2) shall include the results of the focus group conducted in that program year under subsection (c)(3).
											
											(4)
											Reporting requirement
											
												(A)
												By the Superintendent
 For each incident of sexual harassment or sexual assault reported to the Superintendent, the Superintendent shall provide to the Secretary and the Board of Visitors of the Academy a report that includes—
												
													(i)
 the facts surrounding the incident, except for any details that would reveal the identities of the people involved; and
												
													(ii)
 the Academy’s response to the incident.  (B) By the Secretary The Secretary shall submit a copy of each report received under subparagraph (A) and the Secretary’s comments on the report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
											.
						
							(b)
							Clerical amendment
 The table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:
							
								
									51318. Policy on sexual harassment and sexual assault.
								
								.
						
						3511.
						Sexual assault response coordinators and sexual assault victim advocates
						
							(a)
							Coordinators and advocates
 Chapter 513 of title 46, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									51319.
									Sexual assault response coordinators and sexual assault victim advocates
									
										(a)
										Sexual assault response coordinators
 The United States Merchant Marine Academy shall employ or contract with at least 1 full-time sexual assault response coordinator who shall reside at or near the Academy. The Secretary of Transportation may assign additional full-time or part-time sexual assault response coordinators at the Academy as necessary.
									
										(b)
										Volunteer sexual assault victim advocates
										
											(1)
											In general
 The Secretary, acting through the Superintendent of the Academy, shall designate from among volunteers 1 or more permanent employees of the Academy to serve as advocates for victims of sexual assaults involving cadets of the Academy or other Academy personnel.
										
											(2)
											Training; other duties
 Each victim advocate designated under this subsection shall—  (A) have or receive training in matters relating to sexual assault and the comprehensive policy developed under section 51318; and
											
												(B)
 serve as a victim advocate voluntarily, in addition to the individual’s other duties as an employee of the Academy.
											
											(3)
											Primary duties
 While performing the duties of a victim advocate under this subsection, a designated employee shall—
											
												(A)
 support victims of sexual assault by informing them of the rights and resources available to them as victims;
											
												(B)
 identify additional resources to ensure the safety of victims of sexual assault; and  (C) connect victims of sexual assault to companions, as described in paragraph (4).
											
											(4)
											Companions
											
												(A)
												In general
 At least 1 victim advocate designated under this subsection, or a sexual assault response coordinator designated under subsection (a), while performing the duties of a victim advocate, shall act as a companion to a victim described in paragraph (1) in navigating investigative, medical, mental, and emotional health, and recovery processes relating to sexual assault.
											
												(B)
												Alternate victim advocates
 If requested by the victim, an alternate victim advocate shall be designated under this subsection to act as a companion to the victim, as described in subparagraph (A).
											
											(5)
											Hotline
 The Secretary shall establish a 24-hour hotline through which the victim of a sexual assault described in paragraph (1) can receive victim support services.
										
											(6)
											Formal relationships with other entities
 The Secretary may enter into formal relationships with other entities to make available additional victim advocates or to implement paragraphs (3), (4), and (5).
										.
						
							(b)
							Clerical amendment
 The table of sections for chapter 513 of title 46, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									51319. Sexual assault response coordinators and sexual assault victim advocates.
								
								.
						
						3512.
						Report from the Department of Transportation Inspector General
						
							(a)
							In general
 Not later than March 31, 2018, the Inspector General of the Department of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the effectiveness of the sexual harassment and sexual assault prevention and response program at the United States Merchant Marine Academy.
						
							(b)
							Contents
 The report required under subsection (a) shall—  (1) assess progress toward addressing any outstanding recommendations;
							
								(2)
 include any recommendations to reduce the number of sexual assaults involving members of the Academy, whether a member is the victim, the alleged assailant, or both; and
							
								(3)
 include any recommendations to improve the response of the Department and the Academy to reports of sexual assaults involving members of the Academy, whether a member is the victim, a member is the alleged assailant, or both.
							
							(c)
							Expertise
 In compiling the report required under this section, the Inspector General shall—  (1) include on the inspection teams acting under the direction of the Inspector General at least 1 member with expertise and knowledge of sexual assault prevention and response policies; or
							
								(2)
 consult with subject matter experts in the prevention of and response to sexual assaults.  3513. Sexual assault prevention and response working group  (a) In general Not later than 21 days after the date of the enactment of this Act, the Maritime Administrator shall convene a working group to examine methods to improve the prevention of, and response to, any sexual harassment, sexual assault, or other inappropriate conduct, as well as methods to improve the shipboard climate, that occurs during a cadet’s Sea Year experience with the United States Merchant Marine Academy.
						
							(b)
							Membership
 The working group shall be composed of members designated by the Maritime Administrator as follows:  (1) A representative of the Maritime Administration, who shall serve as the chair of the working group.
							
								(2)
 The Superintendent of the Academy (or the Superintendent’s designee).  (3) A sexual assault response coordinator appointed under section 51319 of title 46, United States Code, as added by this Act.
							
								(4)
 A subject matter expert from the Coast Guard.  (5) A subject matter expert from the Military Sealift Command.
							
								(6)
 A subject matter expert from the National Oceanic and Atmospheric Administration.  (7) At least 1 representative from each State maritime academy.
							
								(8)
 At least 1 representative from each private contracting party participating in the maritime security program.
							
								(9)
 At least 1 representative from each nonprofit labor organization representing a class or craft of employees employed on vessels in the Maritime Security Fleet.
							
								(10)
 At least 2 representatives from approved maritime training institutions.  (11) At least 1 representative from companies that—
								
									(A)
 participate in sea training of Academy cadets; and  (B) do not participate in the maritime security program.
								
								(12)
 Such additional individuals as the Maritime Administrator may designate.  (c) No quorum requirement The chair may convene the working group without all members present.
						
							(d)
							Responsibilities
 The working group shall—  (1) evaluate options that could promote a climate of honor and respect, and a culture that is intolerant of sexual harassment, sexual assault, or other inappropriate conduct and those who commit it, with operators of vessels of the United States;
							
								(2)
 raise awareness of sexual harassment, sexual assault, or other inappropriate conduct with operators of vessels of the United States;
							
								(3)
 assess options that could be implemented by the operators of vessels of the United States that would remove any barriers to the reporting of sexual harassment, sexual assault, or other inappropriate conduct that occurs during a cadet’s Sea Year experience and protect the victim’s confidentiality;
							
								(4)
 assess a potential program or policy to improve the prevention of, and response to, incidents of sexual harassment, sexual assault, or other inappropriate conduct;
							
								(5)
 assess a potential program or policy requiring crews to complete a sexual harassment and sexual assault prevention and response training program before the cadet’s Sea Year that includes—
								
									(A)
 fostering a shipboard climate—  (i) that does not tolerate sexual harassment, sexual assault, or other inappropriate conduct;
									
										(ii)
 in which persons assigned to vessel crews are encouraged to intervene to prevent such potential incidents; and
									
										(iii)
 that encourages victims to report any incident of sexual harassment, sexual assault, or other inappropriate conduct; and
									
									(B)
 promoting an understanding of the needs of, and the resources available to, a victim after an incident of sexual harassment, sexual assault, or other inappropriate conduct;
								
								(6)
 assess all other feasible changes to Sea Year training at the Academy, and corresponding changes to curricula, to improve prevention of and response to incidents of sexual harassment, sexual assault, and other inappropriate conduct; and
							
								(7)
 assess how vessel operators could ensure the confidentiality of a report of sexual harassment, sexual assault, or other inappropriate conduct in order to protect the victim and prevent retribution.
							
							(e)
							Report
 Not later than 9 months after the date of the enactment of this Act, the working group shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
							
								(1)
 recommendations on each of the working group’s responsibilities described in subsection (d);  (2) a description of the trade-offs, opportunities, and challenges associated with the recommendations described in paragraph (1);
							
								(3)
 a description of administrative actions taken as result of the recommendations described in paragraph (1); and
							
								(4)
 any other information the working group determines appropriate.  3514. Sea Year compliance Not later than 90 days after the date of the enactment of this Act, the Maritime Administrator, in consultation with operators of commercial vessels of the United States, shall establish—
						
							(1)
 criteria that vessel operators must meet in order to participate in the Sea Year program of the United States Merchant Marine Academy that addresses sexual harassment, sexual assault, and other inappropriate conduct; and
						
							(2)
 a process for verifying compliance with the criteria.  3515. State maritime academy physical standards and reporting Section 51506 of title 46, United States Code, is amended—
						
							(1)
 in subsection (a)—  (A) in the matter preceding paragraph (1), by striking must and inserting shall;
							
								(B)
 in paragraph (2), by striking and at the end;  (C) in paragraph (3), by striking the period at the end and inserting ; and; and
							
								(D)
 by adding at the end the following:   (4) agree that any individual enrolled at such State maritime academy in a merchant marine officer preparation program—
										
											(A)
 shall, not later than 9 months after such individual’s date of enrollment, pass an examination in form and substance satisfactory to the Secretary that demonstrates that such individual meets the medical and physical requirements—
											
												(i)
 required for the issuance of an original license under section 7101; or  (ii) set by the Coast Guard for issuing merchant mariners’ documentation under section 7302, with no limit to the individual’s operational authority;
											
											(B)
 following passage of the examination under subparagraph (A), shall continue to meet the requirements described in subparagraph (A) throughout the remainder of the individual’s enrollment at the State maritime academy; and
										
											(C)
 if the individual has a medical or physical condition that disqualifies the individual from meeting the requirements referred to in subparagraph (A), shall be transferred to a program other than a merchant marine officer preparation program, or otherwise appropriately disenrolled from such State maritime academy, until the individual demonstrates to the Secretary that the individual meets such requirements.
										; and
							
							(2)
 by adding at the end the following:   (c) Secretarial waiver authority The Secretary may modify or waive any of the terms set forth in subsection (a)(4) with respect to any individual or State maritime academy.
								.
						
						3516.
						Appointments
						
							(a)
							In general
 Section 51303 of title 46, United States Code, is amended by striking 40 and inserting 50.  (b) Class profiles  (1) In general Not later than August 31 of each year, the Superintendent of the United States Merchant Marine Academy shall post on the Academy’s public website a profile of each class at the Academy.
							
								(2)
								Contents
 Each profile posted under paragraph (1) shall include, for the incoming class of the Academy and for the 4 classes that preceded that class at the Academy, the number and percentage of students by—
								
									(A)
 State;  (B) country;
								
									(C)
 gender;  (D) race and ethnicity; and
								
									(E)
 prior military service.  3517. Maritime workforce working group  (a) In general Not later than 120 days after the date of the enactment of this Act, the Maritime Administrator, in consultation with the Coast Guard Merchant Marine Personnel Advisory Committee and the Committee on the Marine Transportation System, shall convene a working group to examine and assess the size of the pool of United States citizen mariners necessary to support the United States flag fleet in times of national emergency.
						
							(b)
							Membership
 The Maritime Administrator shall designate individuals to serve as members of the working group convened under subsection (a). The working group shall include, at a minimum, at least 1 representative from each of—
							
								(1)
 the Maritime Administration, who shall serve as chairperson of the working group;  (2) the United States Merchant Marine Academy;
							
								(3)
 the Coast Guard;  (4) the Military Sealift Command;
							
								(5)
 the Navy;  (6) the State maritime academies;
							
								(7)
 a nonprofit labor organization representing a class of licensed employees who are employed on vessels operating in the United States flag fleet;
							
								(8)
 a nonprofit labor organization representing a class of unlicensed employees who are employed on vessels operating in the United States flag fleet;
							
								(9)
 the pool of owners of vessels operating in the United States flag fleet, or their private contracting parties, that are primarily operating in coastwise trades; and
							
								(10)
 the pool of owners of vessels operating in the United States flag fleet, or their private contracting parties, that are primarily operating in international transportation.
							
							(c)
							No quorum requirement
 The Maritime Administrator may convene the working group virtually and without all members present.  (d) Responsibilities The working group shall—
							
								(1)
 identify the number of United States citizen mariners—  (A) in total;
								
									(B)
 that have a valid Coast Guard merchant mariner credential with the necessary endorsements for service on unlimited tonnage vessels that are subject to the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended;
								
									(C)
 that are involved in Federal programs that support the United States merchant marine and the United States flag fleet;
								
									(D)
 that are available to crew the United States flag fleet and the surge sealift fleet in times of a national emergency;
								
									(E)
 that are full-time mariners;  (F) that have sailed in the prior 18 months;
								
									(G)
 that are primarily operating in noncontiguous or coastwise trades; and  (H) that are merchant mariner credentialed officers in the United States Navy Reserve;
								
								(2)
 assess the impact on the United States merchant marine and United States Merchant Marine Academy if graduates from State maritime academies and the United States Merchant Marine Academy were assigned to, or required to fulfill, certain maritime positions based on the overall needs of the United States merchant marine;
							
								(3)
 assess the Coast Guard Merchant Mariner Licensing and Documentation System and its accessibility and value to the Maritime Administration for the purposes of evaluating the pool of United States citizen mariners; and
							
								(4)
 make recommendations to enhance the availability and quality of interagency data, including data from the United States Transportation Command, the Coast Guard, the Navy, and the Bureau of Transportation Statistics, for use by the Maritime Administration for evaluating the pool of United States citizen mariners.
							
							(e)
							Report
 Not later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives that contains the results of the study conducted under this section, including—
							
								(1)
 the number of United States citizen mariners identified for each category described in subparagraphs (A) through (H) of subsection (d)(1);
							
								(2)
 the results of the assessments conducted under paragraphs (2) and (3) of subsection (d); and  (3) the recommendations made under subsection (d)(4).
							
							(f)
							Inclusion of merchant marine-credentialed officers in the navy reserve
 For the purposes of this section, the term United States citizen mariners includes, but is not limited to, officers in the United States Navy Reserve who are holders of merchant mariner credentials, as determined by the Secretary of the Navy.
						
							(g)
							Sunset
 The Maritime Administrator may disband the working group upon submission of the report under subsection (e).
						
						3518.
						Maritime extreme weather task force
						
							(a)
							Establishment of task force
 Not later than 15 days after the date of the enactment of this Act, the Secretary of Transportation shall establish a task force to analyze the impact of extreme weather events, such as in the maritime environment (referred to in this section as the Task Force).
						
							(b)
							Membership
 The Task Force shall be composed of—  (1) the Secretary or the Secretary’s designee; and
							
								(2)
 a representative of—  (A) the Coast Guard;
								
									(B)
 the National Oceanic and Atmospheric Administration; and  (C) such other Federal agency or independent commission as the Secretary considers appropriate.
								
							(c)
							Report
							
								(1)
								In general
 Except as provided in paragraph (4), not later than 180 days after the date it is established under subsection (a), the Task Force shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the analysis under subsection (a).
							
								(2)
								Contents
 The report under paragraph (1) shall include—  (A) an identification of available weather prediction, monitoring, and routing technology resources;
								
									(B)
 an identification of industry best practices relating to response to, and prevention of marine casualties from, extreme weather events;
								
									(C)
 a description of how the resources described in subparagraph (A) are used in the various maritime sectors, including by passenger and cargo vessels;
								
									(D)
 recommendations for improving maritime response operations to extreme weather events and preventing marine casualties from extreme weather events, such as promoting the use of risk communications and the technologies identified under subparagraph (A); and
								
									(E)
 recommendations for any legislative or regulatory actions for improving maritime response operations to extreme weather events and preventing marine casualties from extreme weather events.
								
								(3)
								Publication
 The Secretary shall make the report under paragraph (1) and any notification under paragraph (4) publicly accessible in an electronic format.
							
								(4)
								Imminent threats
 The Task Force shall immediately notify the Secretary of any finding or recommendations that could protect the safety of an individual on a vessel from an imminent threat of extreme weather.
							
						3519.
						Workforce plans and onboarding policies
						
							(a)
							Workforce plans
 Not later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall review the Maritime Administration’s workforce plans, including its Strategic Human Capital Plan and Leadership Succession Plan, and fully implement competency models for mission-critical occupations, including—
							
								(1)
 leadership positions;  (2) human resources positions; and
							
								(3)
 transportation specialist positions.  (b) Onboarding policies Not later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall—
							
								(1)
 review the Maritime Administration’s policies related to new hire orientation, training, and misconduct;
							
								(2)
 align the onboarding policies and procedures at headquarters and the field offices to ensure consistent implementation and provision of critical information across the Maritime Administration; and
							
								(3)
 update the Maritime Administration’s training policies and training systems to include controls that ensure that all completed training is tracked in a standardized training repository.
							
							(c)
							Report
 Not later than 1 year after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Maritime Administration’s compliance with the requirements under this section.
						
						3520.
						Drug and alcohol policy
						
							(a)
							Review
 Not later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall—
							
								(1)
 review the Maritime Administration’s drug and alcohol policies, procedures, and training practices;  (2) ensure that all fleet managers have received training on the Department of Transportation’s drug and alcohol policy, including the testing procedures used by the Department and the Maritime Administration in cases of reasonable suspicion; and
							
								(3)
 institute a system for tracking all drug and alcohol policy training conducted under paragraph (2) in a standardized training repository.
							
							(b)
							Report
 Not later than 1 year after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Maritime Administration’s compliance with the requirements under this section.
						
						3521.
						Vessel transfers
 Not later than 9 months after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives that describes the Maritime Administration policies and procedures for vessel transfer, including—
						
							(1)
 a summary of the actions taken to update the Vessel Transfer Office procedures manual to reflect the current range of program responsibilities and processes; and
						
							(2)
 a copy of the updated Vessel Transfer Office procedures to process vessel transfer applications.  3522. Clarifying amendment; continuation boards Section 290(a) of title 14, United States Code, is amended by striking five officers serving in the grade of vice admiral and inserting 5 officers (other than the Commandant) serving in the grade of admiral or vice admiral.
					
						3523.
						Polar icebreaker recapitalization plan
						
							(a)
							Requirement
 Not later than 120 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of the Navy, shall submit to the appropriate committees of Congress a detailed recapitalization plan to address the 2013 Department of Homeland Security Mission Need Statement with respect to icebreaking.
						
							(b)
							Contents
 The plan required under subsection (a) shall—  (1) detail the number of heavy and medium polar icebreakers required to meet Coast Guard statutory missions in the polar regions;
							
								(2)
 identify the vessel specifications, capabilities, systems, equipment, and other details required for the design of heavy polar icebreakers capable of fulfilling the mission requirements of the Coast Guard and the Navy, and the requirements of other agencies and departments of the United States, as the Secretary determines appropriate;
							
								(3)
 list the specific appropriations required for the acquisition of each icebreaker, for each fiscal year, until the full fleet is recapitalized;
							
								(4)
 describe the potential savings of serial acquisition for new polar class icebreakers, including specific schedule and acquisition requirements needed to realize such savings;
							
								(5)
 describe any polar icebreaking capacity gaps that may arise based on the current fleet and current procurement outlook; and
							
								(6)
 describe any additional polar icebreaking capability gaps that may arise due to any further delay in procurement schedules.
							
							(c)
							Definitions
 In this section, the following definitions apply:  (1) Appropriate committees of Congress The term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
							
								(2)
								Secretary
 Except as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating.  3524. GAO report on icebreaking capability in United States  (a) Requirement Not later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the current state of the United States Federal icebreaking fleet.
						
							(b)
							Contents
 The report required under subsection (a) shall include—  (1) an analysis of the icebreaking assets in operation in the United States and a description of the missions completed by such assets;
							
								(2)
 an analysis of how such assets and the capabilities of such assets are consistent, or inconsistent, with the icebreaking mission requirements described in the 2013 Department of Homeland Security Mission Need Statement, the Naval Operations Concept 2010, and other military and civilian governmental missions in the United States;
							
								(3)
 an analysis of the gaps in icebreaking capability of the United States based on the expected service life of the fleet of United States icebreaking assets;
							
								(4)
 a list of countries that are allies of the United States that have the icebreaking capacity to exercise missions during any identified gap in United States icebreaking capacity; and
							
								(5)
 a description of the policy, financial, and other barriers that have prevented timely recapitalization of the Coast Guard icebreaking fleet and recommendations to overcome such barriers, including potential international fee-based models used to compensate governments for icebreaking escorts or maintenance of maritime routes.
							
							(c)
							Appropriate committees of Congress
 In this section, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.  B Pribilof Islands Transition Completion   3531. Short title This subtitle may be cited as the Pribilof Islands Transition Completion Amendments Act of 2016.
					
						3532.
						Conveyance of property
						
							(a)
							Conveyance
 Subsection (a) of section 522 of the Pribilof Island Transition Completion Act of 2016 (Public Law 114–120, as amended by this Act) is amended to read as follows:
							
								
									(a)
									Conveyance
 In partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), and not later than 30 days after the date of enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, the Secretary of Commerce shall, notwithstanding section 105(a) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562), convey to the Alaska Native Village Corporation for St. Paul Island all right, title, and interest of the United States in and to the following property, including improvements on such property:
									
										(1)
 Lots 4, 5, and 6A, Block 18, Tract A, U.S. Survey 4943, Alaska, the plat of which was Officially Filed on January 20, 2004, aggregating 13,006 square feet (0.30 acres).
									
										(2)
 T. 35 S., R. 131 W., Seward Meridian, Alaska, Tract 39, the plat of which was Officially Filed on May 14, 1986, containing 0.90 acres.
									.
						
							(b)
							Conforming amendments; easement
 Section 522 of such Act, as amended by subsection (a), is further amended—  (1) by striking subsection (b);
							
								(2)
 by redesignating subsection (c) as subsection (b); and  (3) by adding at the end the following:
								
									
										(c)
										Easement
 As part of the conveyance under subsection (a), the Secretary of Commerce, in cooperation with the Alaska Native Village Corporation for St. Paul Island, shall provide an easement to the Secretary of Transportation to maintain a non-directional beacon on the property described in subsection (a)(2).
									.
							
						3533.
						Transfer, use, and disposal of tract 43
						
							(a)
							In general
 Section 524 of the Pribilof Island Transition Completion Act of 2016 (Public Law 114–120, as amended by this Act) is amended to read as follows:
							
								
									524.
									Transfer, use, and disposal of tract 43
									
										(a)
										Transfer
 Not later than 30 days after the date of the enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, the Secretary of Commerce shall—
										
											(1)
 terminate the license; and  (2) transfer tract 43 to the Secretary of the department in which the Coast Guard is operating.
										
										(b)
										Determination, transfer, and conveyance
										
											(1)
											In general
 Not later than the end of the 90-day period beginning on the date of the transfer required under subsection (a)(2), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a determination of—
											
												(A)
 lands and improvements in tract 43 that are not necessary to carry out Coast Guard communications and search and rescue activities; and
											
												(B)
 the smallest practicable tract enclosing lands and improvements in tract 43 that are necessary to carry out such communications and activities.
											
											(2)
											Surveys, maps, descriptions, and plan
											
												(A)
												Lands and improvements not necessary to Coast Guard activities
 The determination under paragraph (1)(A) shall include a metes-and-bounds survey, map, and legal description of the lands and improvements to which the determination applies. Such survey, map, and legal description shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the survey, map, and legal description.
											
												(B)
												Lands and improvements necessary to Coast Guard activities
 The determination under paragraph (1)(B) shall include with respect to the lands and improvements to which the determination applies—
												
													(i)
 a metes-and-bounds survey, map, and legal description of such lands and improvements, which shall have the same force and effect as if included in this section, except that the Secretary may correct clerical and typographical errors in the survey, map, and legal description;
												
													(ii)
 a description of Coast Guard actual use and occupancy of such lands and improvements intended to occur within 3 years after the date of the enactment of the Pribilof Islands Transition Completion Amendments Act of 2016; and
												
													(iii)
 a plan to maintain existing facilities in useable condition, or demolish or replace those facilities, including a cost estimate for carrying out such plan.
												
											(3)
											Conveyance
 In partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), and not later than 60 days after the submission of the determination under paragraph (1)(A), the Secretary shall convey to the Alaska Native Village Corporation for St. Paul Island all right, title, and interest of the United States in and to the land and improvements depicted on the metes-and-bounds survey, map, and legal description of the lands and improvements to which the determination under paragraph (1)(A) applies.
										
											(4)
											Failure to provide determination
 If a determination under paragraph (1) is not provided within the period specified in that paragraph, in partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) the Secretary shall, by not later than 30 days after the end of that period, convey all right, title, and interest of the United States in and to tract 43 to the Alaska Native Village Corporation for St. Paul Island.
										
											(5)
											Failure to implement use and occupancy
 If the use and occupancy described in paragraph (2)(B)(ii) have not been fully implemented within 5 years after the date of enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, in partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) the Secretary shall convey to the Alaska Native Village Corporation for St. Paul Island all right, title, and interest of the United States in and to such portions of the lands and improvements to which the determination under paragraph (1)(B) applies and for which such implementation has not occurred.
										
										(c)
										Further determination and conveyance
										
											(1)
											In general
 Not later than 5 years after the date of the enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, and not less than once every 5 years thereafter, the Secretary shall—
											
												(A)
 review the determination made under subsection (b)(1)(B); and  (B) determine if the lands and improvements to which the determination applies are in excess of the smallest practicable tract enclosing the lands and improvements needed to carry out Coast Guard missions.
											
											(2)
											Report of determination
 When a determination is made under paragraph (1), the Secretary shall report the determination to—  (A) the Committee on Transportation and Infrastructure of the House of Representatives;
											
												(B)
 the Committee on Commerce, Science, and Transportation of the Senate; and  (C) the Alaska Native Village Corporation for St. Paul Island.
											
											(3)
											Election to receive
 Not later than 60 days after the date it receives a determination under paragraph (1), the Alaska Native Village Corporation for St. Paul Island shall notify the Secretary in writing whether the Alaska Native Village Corporation elects to receive all right, title, and interest of the United States in and to any lands and improvements or a portion of any lands and improvements determined to be in excess of those needed to carry out Coast Guard missions in partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
										
											(4)
											Conveyance
 If such Alaska Native Village Corporation provides notice under paragraph (3) that the Alaska Native Village Corporation elects to receive all right, title, and interest of the United States in and to any lands and improvements or a portion of any lands and improvements, in partial settlement of land claims under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) the Secretary shall convey all right, title, and interest of the United States in and to the lands and improvements or portion thereof to such Alaska Native Village Corporation.
										
											(5)
											Other disposal
 If such Alaska Native Village Corporation does not provide notice under paragraph (3) that the Alaska Native Village Corporation elects to receive all right, title, and interest of the United States in and to any lands and improvements or a portion of any lands and improvements, the Secretary may dispose of the lands and improvements in accordance with other applicable law.
										
										(d)
										CERCLA not affected
 No transfer or conveyance of property under this section shall be construed to affect or limit the application of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
									
										(e)
										Reports
										
											(1)
											Remediation of contaminated soil
 Not later than 2 years after the date of the enactment of the Pribilof Islands Transition Completion Amendments Act of 2016 and not less than once every 2 years thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
											
												(A)
 efforts taken to remediate contaminated soils on tract 43 and tract 39; and  (B) a schedule for the completion of remediation of contaminated soils on tract 43 and tract 39.
											
											(2)
											Number of Coast Guard personnel who carried out Coast Guard missions
 On the 15th day of each month, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a notice detailing the number of Coast Guard personnel who carried out Coast Guard missions on tract 43 during the previous month and what Coast Guard missions were carried out by such personnel.
										
										(f)
										Redundant capability
										
											(1)
											Rule of construction
 Except as provided in paragraph (2), section 681 of title 14, United States Code, shall not be construed to prohibit any conveyance of lands or improvements under this subtitle or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the conveyance of lands or improvements under this subtitle.
										
											(2)
											Redundant capability
 If, within the 5-year period beginning on the date of the enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, the Secretary determines that communication equipment, including towers, antennae, and transmitters, on property conveyed in accordance with this subtitle is subsequently required to provide a positioning, navigation, and timing system to provide redundant capability in the event GPS signals are disrupted, the Secretary may—
											
												(A)
 operate, maintain, keep, locate, inspect, repair, and replace such equipment; and  (B) in carrying out the activities described in subparagraph (A), enter, at any time, a facility without notice, to the extent that it is not possible to provide advance notice, for as long as such equipment is needed to provide such capability.
											
										(g)
										Federal use
 In addition to entry under subsection (f)(2)(B), the Secretary may enter property conveyed in accordance with this subtitle for purposes of environmental compliance and remediation after providing advance notice to the property owner to the extent that it is possible to provide such notice.
									
										(h)
										High frequency communications
										
											(1)
											Restriction
 Except as provided in paragraph (2), on property contained within the boundaries of tract 43 as in effect on the date of enactment of the Pribilof Islands Transition Completion Amendments Act of 2016, no person may operate or maintain—
											
												(A)
 radio frequency transmitting equipment that produces a signal that exceeds 5 microvolts per meter field intensity, other than such equipment that was in use on the site before the date of the enactment of such Act; or
											
												(B)
 electric welding equipment, electric generating equipment, a diathermy machine, electric motors of any kind having greater than 5 horsepower, or any other machinery, engine, or equipment that causes any electromagnetic interference.
											
											(2)
											Exception
 A person may engage in operations or maintenance otherwise prohibited by paragraph (1) with the concurrence of the Secretary.
										
										(i)
										Definitions
 For purposes of this section:  (1) License The term license means the agreement dated January 9, 2006, entitled License Agreement Between The Department of Homeland Security, United States Coast Guard, and The Department of Commerce, National Oceanic and Atmospheric Administration.
										
											(2)
											Tract 39
 The term tract 39 means T. 35 S., R. 131 W., Seward Meridian, Alaska, Tract 39, the plat of which was Officially Filed on May 14, 1986, containing 0.90 acres.
										
											(3)
											Tract 43
 The term tract 43 means T. 35 S., R. 131 W., Seward Meridian, Alaska, Tract 43, the plat of which was Officially Filed on May 14, 1986, containing 84.88 acres, and any improvements on such tract.
										
											(4)
											Secretary
 The term Secretary means the Secretary of the department in which the Coast Guard is operating. .  (b) Chargeability for lands conveyed The Secretary of the Interior shall charge against the remaining entitlement of the Alaska Native Village Corporation for St. Paul Island under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) any conveyance of land to such corporation under this subtitle, including the amendments made by this subtitle.
						
							(c)
							Clerical amendment
 The table of contents in section 2 of the Coast Guard Authorization Act of 2016 (Public Law 114–120, as amended by this Act) is amended by striking the item relating to section 524 and inserting the following:
							
								
									Sec. 524. Transfer, use, and disposal of tract 43.
								
								.
						
							(d)
							Conforming amendments
 Section 105 of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended—
							
								(1)
 in subsection (e)(1), by striking or section 522 of the Pribilof Island Transition Completion Act of 2015 and inserting or section 522 of the Pribilof Island Transition Completion Act of 2016, or transferred to the Secretary of the department in which the Coast Guard is operating under section 524 of such Act,; and
							
								(2)
 in subsection (f)(1), by striking and not transferred and inserting and not transferred to the Secretary of the department in which the Coast Guard is operating under section 524 of the Pribilof Island Transition Completion Act of 2016 or.
							
							(e)
							Savings clause
 The Memorandum of Understanding among the Tanadgusix Corporation, St. Paul Island, Alaska, the Tanaq Corporation, St. George Island, Alaska, and the National Marine Fisheries Service of the National Oceanic and Atmospheric Administration of the Department of Commerce, dated December 22, 1976, regarding Pribilof Islands Land Selections and the establishment and operation of a Joint Management Board, shall remain in effect with respect to land selections and conveyances until all obligations for conveyances under that agreement have been met, and the obligation to maintain a Joint Management Board remains in effect.
						
					C
					Sexual harassment and assault prevention at the National Oceanic and Atmospheric Administration
					
						3541.
						Actions to address sexual harassment at National Oceanic and Atmospheric Administration
						
							(a)
							Required policy
 Not later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, acting through the Under Secretary for Oceans and Atmosphere, develop a policy on the prevention of and response to sexual harassment involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
						
							(b)
							Matters to be specified in policy
 The policy developed under subsection (a) shall include—  (1) establishment of a program to promote awareness of the incidence of sexual harassment;
							
								(2)
 clear procedures an individual should follow in the case of an occurrence of sexual harassment, including—
								
									(A)
 a specification of the person or persons to whom an alleged occurrence of sexual harassment should be reported by an individual and options for confidential reporting, including—
									
										(i)
 options and contact information for after-hours contact; and  (ii) a procedure for obtaining assistance and reporting sexual harassment while working in a remote scientific field camp, at sea, or in another field status; and
									
									(B)
 a specification of any other person whom the victim should contact;  (3) establishment of a mechanism by which—
								
									(A)
 questions regarding sexual harassment can be confidentially asked and confidentially answered; and  (B) incidents of sexual harassment can be confidentially reported; and
								
								(4)
 a prohibition on retaliation and consequences for retaliatory actions.  (c) Consultation and assistance In developing the policy required by subsection (a), the Secretary may consult or receive assistance from such State, local, and national organizations and subject matter experts as the Secretary considers appropriate.
						
							(d)
							Availability of policy
 The Secretary shall ensure that the policy developed under subsection (a) is available to—  (1) all employees of the Administration and members of the commissioned officer corps of the Administration, including those employees and members who conduct field work for the Administration; and
							
								(2)
 the public.  (e) Geographic distribution of equal employment opportunity personnel The Secretary shall designate out of existing staff at least 1 employee of the Administration who is tasked with handling matters relating to equal employment opportunity or sexual harassment at each marine and aviation center of the Administration.
						
							(f)
							Quarterly reports
							
								(1)
								In general
 Not less frequently than 4 times each year, the Director of the Civil Rights Office of the Administration shall submit to the Under Secretary a report on sexual harassment in the Administration.
							
								(2)
								Contents
 Each report submitted under paragraph (1) shall include the following:  (A) The number of sexual harassment cases, both actionable and non-actionable, involving individuals covered by the policy developed under subsection (a).
								
									(B)
 The number of open actionable sexual harassment cases and how long the cases have been open.  (C) Such trends or region-specific issues as the Director may have discovered with respect to sexual harassment in the Administration.
								
									(D)
 Such recommendations as the Director may have with respect to sexual harassment in the Administration.
								
						3542.
						Actions to address sexual assault at National Oceanic and Atmospheric Administration
						
							(a)
							Comprehensive policy on prevention of and response to sexual assaults
 Not later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, acting through the Under Secretary for Oceans and Atmosphere, develop a comprehensive policy on the prevention of and response to sexual assaults involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
						
							(b)
							Elements of comprehensive policy
 The comprehensive policy developed under subsection (a) shall, at minimum, address the following matters:
							
								(1)
 Prevention measures.  (2) Education and training on prevention and response.
							
								(3)
 A list of support resources an individual may use in the occurrence of sexual assault, including—  (A) options and contact information for after-hours contact; and
								
									(B)
 a procedure for obtaining assistance and reporting sexual assault while working in a remote scientific field camp, at sea, or in another field status.
								
								(4)
 Easy and ready availability of information described in paragraph (3).  (5) Establishing a mechanism by which—
								
									(A)
 questions regarding sexual assault can be confidentially asked and confidentially answered; and  (B) incidents of sexual assault can be confidentially reported.
								
								(6)
 Protocols for the investigation of complaints by command and law enforcement personnel.  (7) Prohibiting retaliation and consequences for retaliatory actions against someone who reports a sexual assault.
							
								(8)
 Oversight by the Under Secretary of administrative and disciplinary actions in response to substantiated incidents of sexual assault.
							
								(9)
 Victim advocacy, including establishment of and the responsibilities and training requirements for victim advocates as described in subsection (c).
							
								(10)
 Availability of resources for victims of sexual assault within other Federal agencies and State, local, and national organizations.
							
							(c)
							Victim advocacy
							
								(1)
								In general
 The Secretary, acting through the Under Secretary, shall establish victim advocates to advocate for victims of sexual assaults involving employees of the Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
							
								(2)
								Victim advocates
 For purposes of this subsection, a victim advocate is an existing permanent employee of the Administration who—
								
									(A)
 is trained in matters relating to sexual assault and the comprehensive policy developed under subsection (a); and
								
									(B)
 serves as a victim advocate voluntarily and in addition to the employee’s other duties as an employee of the Administration.
								
								(3)
								Primary duties
 The primary duties of a victim advocate established under paragraph (1) shall include the following:
								
									(A)
 Supporting victims of sexual assault and informing them of their rights and the resources available to them as victims.
								
									(B)
 Acting as a companion in navigating investigative, medical, mental and emotional health, and recovery processes relating to sexual assault.
								
									(C)
 Helping to identify resources to ensure the safety of victims of sexual assault.  (4) Location The Secretary shall ensure that at least 1 victim advocate established under paragraph (1) is stationed—
								
									(A)
 in each region in which the Administration conducts operations; and  (B) in each marine and aviation center of the Administration.
								
								(5)
								Hotline
								
									(A)
									In general
 In carrying out this subsection, the Secretary shall provide a telephone number at which a victim of a sexual assault can contact a victim advocate.
								
									(B)
									24-hour access
 The Secretary shall ensure that the telephone number established under subparagraph (A) is monitored at all times.
								
									(C)
									Partnership
 The Secretary shall, where possible, use established hotlines for purposes of this paragraph.  (6) Formal relationships with other entities The Secretary may enter into formal relationships with other entities to make available additional victim advocates.
							
							(d)
							Availability of policy
 The Secretary shall ensure that the policy developed under subsection (a) is available to—  (1) all employees of the Administration and members of the commissioned officer corps of the Administration, including those employees and members who conduct field work for the Administration; and
							
								(2)
 the public.  (e) Consultation and assistance In developing the policy required by subsection (a), the Secretary may consult or receive assistance from such State, local, and national organizations and subject matter experts as the Secretary considers appropriate.
						
						3543.
						Rights of the victim of a sexual assault
 A victim of a sexual assault covered by the comprehensive policy developed under section 3542(a) has the right to be reasonably protected from the accused.
					
						3544.
						Change of station
						
							(a)
							Change of station, unit transfer, or change of work location of victims
							
								(1)
								Timely consideration and action upon request
 The Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall—  (A) in the case of a member of the commissioned officer corps of the National Oceanic and Atmospheric Administration who was a victim of a sexual assault, in order to reduce the possibility of retaliation or further sexual assault, provide for timely determination and action on an application submitted by the victim for consideration of a change of station or unit transfer of the victim; and
								
									(B)
 in the case of an employee of the Administration who was a victim of a sexual assault, to the degree practicable and in order to reduce the possibility of retaliation against the employee for reporting the sexual assault, accommodate a request for a change of work location of the victim.
								
								(2)
								Procedures
								
									(A)
									Period for Approval and disapproval
 The Secretary, acting through the Under Secretary, shall ensure that an application or request submitted under paragraph (1) for a change of station, unit transfer, or change of work location is approved or denied within 72 hours of the submission of the application or request.
								
									(B)
									Review
 If an application or request submitted under paragraph (1) by a victim of a sexual assault for a change of station, unit transfer, or change of work location of the victim is denied—
									
										(i)
 the victim may request the Secretary to review the denial; and  (ii) the Secretary, acting through the Under Secretary, shall, not later than 72 hours after receiving such request, affirm or overturn the denial.
									
							(b)
							Change of station, unit transfer, and change of work location of alleged perpetrators
							
								(1)
								In general
 The Secretary, acting through the Under Secretary, shall develop a policy for the protection of victims of sexual assault described in subsection (a)(1) by providing the alleged perpetrator of the sexual assault with a change of station, unit transfer, or change of work location, as the case may be, if the alleged perpetrator is a member of the commissioned officer corps of the Administration or an employee of the Administration.
							
								(2)
								Policy requirements
 The policy required by paragraph (1) shall include the following:  (A) A means to control access to the victim.
								
									(B)
 Due process for the victim and the alleged perpetrator.  (c) Regulations  (1) In general The Secretary shall promulgate regulations to carry out this section.
							
								(2)
								Consistency
 When practicable, the Secretary shall make regulations promulgated under this section consistent with similar regulations promulgated by the Secretary of Defense.
							
						3545.
						Applicability of policies to crews of vessels secured by National Oceanic and Atmospheric
			 Administration under contract
 The Under Secretary for Oceans and Atmosphere shall ensure that each contract into which the Under Secretary enters for the use of a vessel by the National Oceanic and Atmospheric Administration that covers the crew of the vessel, if any, shall include as a condition of the contract a provision that subjects such crew to the policy developed under section 3541(a) and the comprehensive policy developed under section 3542(a).
					
						3546.
						Annual report on sexual assaults in the National Oceanic and Atmospheric Administration
						
							(a)
							In general
 Not later than January 15 of each year, the Secretary of Commerce shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the sexual assaults involving employees of the National Oceanic and Atmospheric Administration, members of the commissioned officer corps of the Administration, and individuals who work with or conduct business on behalf of the Administration.
						
							(b)
							Contents
 Each report submitted under subsection (a) shall include, with respect to the previous calendar year, the following:
							
								(1)
 The number of alleged sexual assaults involving employees, members, and individuals described in subsection (a).
							
								(2)
 A synopsis of each case and the disciplinary action taken, if any, in each case.  (3) The policies, procedures, and processes implemented by the Secretary, and any updates or revisions to such policies, procedures, and processes.
							
								(4)
 A summary of the reports received by the Under Secretary for Oceans and Atmosphere under section 3541(f).
							
							(c)
							Privacy protection
 In preparing and submitting a report under subsection (a), the Secretary shall ensure that no individual involved in an alleged sexual assault can be identified by the contents of the report.
						
						3547.
						Sexual assault defined
 In this subtitle, the term sexual assault shall have the meaning given such term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
					
			D
			Funding Tables
			
				Sec. 4001. Authorization of amounts in funding tables.
				Title XLI—PROCUREMENT
				Sec. 4101. Procurement.
				Sec. 4102. Procurement for overseas contingency operations.
				Sec. 4103. Procurement for overseas contingency operations for base requirements.
				Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
				Sec. 4201. Research, development, test, and evaluation.
				Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.
				Sec. 4203. Research, development, test, and evaluation for overseas contingency operations for base
			 requirements.
				Title XLIII—OPERATION AND MAINTENANCE
				Sec. 4301. Operation and maintenance.
				Sec. 4302. Operation and maintenance for overseas contingency operations.
				Sec. 4303. Operation and maintenance for overseas contingency operations for base requirements.
				Title XLIV—MILITARY PERSONNEL
				Sec. 4401. Military personnel.
				Sec. 4402. Military personnel for overseas contingency operations.
				Sec. 4403. Military personnel for overseas contingency operations for base requirements.
				Title XLV—OTHER AUTHORIZATIONS
				Sec. 4501. Other authorizations.
				Sec. 4502. Other authorizations for overseas contingency operations.
				Sec. 4503. Other authorizations for overseas contingency operations for base requirements.
				Title XLVI—MILITARY CONSTRUCTION
				Sec. 4601. Military construction.
				Sec. 4602. Military construction for overseas contingency operations.
				Sec. 4603. Military construction for overseas contingency operations for base requirements.
				Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				Sec. 4701. Department of Energy national security programs.
			
			
				4001.
				Authorization of amounts in funding tables
				
					(a)
					In general
 Whenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
				
					(b)
					Merit-Based decisions
 A decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
					
						(1)
 be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
					
						(2)
 comply with other applicable provisions of law.  (c) Relationship to transfer and programming authority An amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
				
					(d)
					Applicability to classified annex
 This section applies to any classified annex that accompanies this Act.  (e) Oral and written communications No oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
				
				 XLI
				PROCUREMENT
				
					4101.
					Procurement
					
						
							
							
							
							
							
								
									
										
		      SEC. 4101. PROCUREMENT(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										AIRCRAFT PROCUREMENT, ARMY
									
									
									
								
								
									
									
										FIXED WING
									
									
									
								
								
									001
									UTILITY F/W AIRCRAFT
									57,529
									57,529
								
								
									003
									MQ–1 UAV
									55,388
									55,388
								
								
									
									
										ROTARY
									
									
									
								
								
									006
									AH–64 APACHE BLOCK IIIA REMAN
									803,084
									803,084
								
								
									007
									 ADVANCE PROCUREMENT (CY)
									185,160
									185,160
								
								
									008
									UH–60 BLACKHAWK M MODEL (MYP)
									755,146
									755,146
								
								
									009
									 ADVANCE PROCUREMENT (CY)
									174,107
									174,107
								
								
									010
									UH–60 BLACK HAWK A AND L MODELS
									46,173
									46,173
								
								
									011
									CH–47 HELICOPTER
									556,257
									556,257
								
								
									012
									 ADVANCE PROCUREMENT (CY)
									8,707
									8,707
								
								
									
									
										MODIFICATION OF AIRCRAFT
									
									
									
								
								
									013
									MQ–1 PAYLOAD (MIP)
									43,735
									43,735
								
								
									015
									MULTI SENSOR ABN RECON (MIP)
									94,527
									94,527
								
								
									016
									AH–64 MODS
									137,883
									137,883
								
								
									017
									CH–47 CARGO HELICOPTER MODS (MYP)
									102,943
									102,943
								
								
									018
									GRCS SEMA MODS (MIP)
									4,055
									4,055
								
								
									019
									ARL SEMA MODS (MIP)
									6,793
									6,793
								
								
									020
									EMARSS SEMA MODS (MIP)
									13,197
									13,197
								
								
									021
									UTILITY/CARGO AIRPLANE MODS
									17,526
									17,526
								
								
									022
									UTILITY HELICOPTER MODS
									10,807
									10,807
								
								
									023
									NETWORK AND MISSION PLAN
									74,752
									74,752
								
								
									024
									COMMS, NAV SURVEILLANCE
									69,960
									69,960
								
								
									025
									GATM ROLLUP
									45,302
									45,302
								
								
									026
									RQ–7 UAV MODS
									71,169
									71,169
								
								
									027
									UAS MODS
									21,804
									21,804
								
								
									
									
										GROUND SUPPORT AVIONICS
									
									
									
								
								
									028
									AIRCRAFT SURVIVABILITY EQUIPMENT
									67,377
									67,377
								
								
									029
									SURVIVABILITY CM
									9,565
									9,565
								
								
									030
									CMWS
									41,626
									41,626
								
								
									
									
										OTHER SUPPORT
									
									
									
								
								
									032
									AVIONICS SUPPORT EQUIPMENT
									7,007
									7,007
								
								
									033
									COMMON GROUND EQUIPMENT
									48,234
									48,234
								
								
									034
									AIRCREW INTEGRATED SYSTEMS
									30,297
									30,297
								
								
									035
									AIR TRAFFIC CONTROL
									50,405
									50,405
								
								
									036
									INDUSTRIAL FACILITIES
									1,217
									1,217
								
								
									037
									LAUNCHER, 2.75 ROCKET
									3,055
									3,055
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, ARMY
									
									
										3,614,787
									
									
										3,614,787
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, ARMY
									
									
									
								
								
									
									
										SURFACE-TO-AIR MISSILE SYSTEM
									
									
									
								
								
									001
									LOWER TIER AIR AND MISSILE DEFENSE (AMD)
									126,470
									126,470
								
								
									002
									MSE MISSILE
									423,201
									423,201
								
								
									003
									 ADVANCE PROCUREMENT (CY)
									19,319
									19,319
								
								
									
									
										AIR-TO-SURFACE MISSILE SYSTEM
									
									
									
								
								
									004
									HELLFIRE SYS SUMMARY
									42,013
									42,013
								
								
									005
									JOINT AIR-TO-GROUND MSLS (JAGM)
									64,751
									64,751
								
								
									006
									 ADVANCE PROCUREMENT (CY)
									37,100
									37,100
								
								
									
									
										ANTI-TANK/ASSAULT MISSILE SYS
									
									
									
								
								
									007
									JAVELIN (AAWS-M) SYSTEM SUMMARY
									73,508
									72,904
								
								
									
									 Engineering services cost growth
									
									[–604]
								
								
									008
									TOW 2 SYSTEM SUMMARY
									64,922
									64,922
								
								
									009
									 ADVANCE PROCUREMENT (CY)
									19,949
									10,716
								
								
									
									 Advance procurement cost growth
									
									[–9,233]
								
								
									010
									GUIDED MLRS ROCKET (GMLRS)
									172,088
									172,088
								
								
									011
									MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)
									18,004
									18,004
								
								
									
									
										MODIFICATIONS
									
									
									
								
								
									013
									PATRIOT MODS
									197,107
									197,107
								
								
									014
									ATACMS MODS
									150,043
									150,043
								
								
									015
									GMLRS MOD
									395
									395
								
								
									017
									AVENGER MODS
									33,606
									33,606
								
								
									018
									ITAS/TOW MODS
									383
									383
								
								
									019
									MLRS MODS
									34,704
									34,704
								
								
									020
									HIMARS MODIFICATIONS
									1,847
									1,847
								
								
									
									
										SPARES AND REPAIR PARTS
									
									
									
								
								
									021
									SPARES AND REPAIR PARTS
									34,487
									34,487
								
								
									
									
										SUPPORT EQUIPMENT & FACILITIES
									
									
									
								
								
									022
									AIR DEFENSE TARGETS
									4,915
									4,915
								
								
									024
									PRODUCTION BASE SUPPORT
									1,154
									1,154
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, ARMY
									
									
										1,519,966
									
									
										1,510,129
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF W&TCV, ARMY
									
									
									
								
								
									
									
										TRACKED COMBAT VEHICLES
									
									
									
								
								
									001
									STRYKER VEHICLE
									71,680
									71,680
								
								
									
									
										MODIFICATION OF TRACKED COMBAT VEHICLES
									
									
									
								
								
									002
									STRYKER (MOD)
									74,348
									74,348
								
								
									003
									STRYKER UPGRADE
									444,561
									433,561
								
								
									
									 Early to need
									
									[–11,000]
								
								
									005
									BRADLEY PROGRAM (MOD)
									276,433
									273,333
								
								
									
									 Excess program management growth
									
									[–3,100]
								
								
									006
									HOWITZER, MED SP FT 155MM M109A6 (MOD)
									63,138
									63,138
								
								
									007
									PALADIN INTEGRATED MANAGEMENT (PIM)
									469,305
									469,305
								
								
									008
									IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)
									91,963
									91,963
								
								
									009
									ASSAULT BRIDGE (MOD)
									3,465
									3,465
								
								
									010
									ASSAULT BREACHER VEHICLE
									2,928
									2,928
								
								
									011
									M88 FOV MODS
									8,685
									8,685
								
								
									012
									JOINT ASSAULT BRIDGE
									64,752
									64,752
								
								
									013
									M1 ABRAMS TANK (MOD)
									480,166
									480,166
								
								
									014
									ABRAMS UPGRADE PROGRAM
									
									100,000
								
								
									
									 Realign APS Unit Set Requirements from OCO
									
									[100,000]
								
								
									
									
										WEAPONS & OTHER COMBAT VEHICLES
									
									
									
								
								
									016
									INTEGRATED AIR BURST WEAPON SYSTEM FAMILY
									9,764
									9,764
								
								
									017
									MORTAR SYSTEMS
									8,332
									8,332
								
								
									018
									XM320 GRENADE LAUNCHER MODULE (GLM)
									3,062
									3,062
								
								
									019
									COMPACT SEMI-AUTOMATIC SNIPER SYSTEM
									992
									992
								
								
									020
									CARBINE
									40,493
									40,493
								
								
									021
									COMMON REMOTELY OPERATED WEAPONS STATION
									25,164
									25,164
								
								
									
									
										MOD OF WEAPONS AND OTHER COMBAT VEH
									
									
									
								
								
									022
									MK–19 GRENADE MACHINE GUN MODS
									4,959
									4,959
								
								
									023
									M777 MODS
									11,913
									11,913
								
								
									024
									M4 CARBINE MODS
									29,752
									29,752
								
								
									025
									M2 50 CAL MACHINE GUN MODS
									48,582
									48,582
								
								
									026
									M249 SAW MACHINE GUN MODS
									1,179
									1,179
								
								
									027
									M240 MEDIUM MACHINE GUN MODS
									1,784
									1,784
								
								
									028
									SNIPER RIFLES MODIFICATIONS
									971
									971
								
								
									029
									M119 MODIFICATIONS
									6,045
									6,045
								
								
									030
									MORTAR MODIFICATION
									12,118
									12,118
								
								
									031
									MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)
									3,157
									3,157
								
								
									
									
										SUPPORT EQUIPMENT & FACILITIES
									
									
									
								
								
									032
									ITEMS LESS THAN $5.0M (WOCV-WTCV)
									2,331
									2,331
								
								
									035
									SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)
									3,155
									3,155
								
								
									
									
										 TOTAL PROCUREMENT OF W&TCV, ARMY
									
									
										2,265,177
									
									
										2,351,077
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, ARMY
									
									
									
								
								
									
									
										SMALL/MEDIUM CAL AMMUNITION
									
									
									
								
								
									001
									CTG, 5.56MM, ALL TYPES
									40,296
									40,296
								
								
									002
									CTG, 7.62MM, ALL TYPES
									39,237
									39,237
								
								
									003
									CTG, HANDGUN, ALL TYPES
									5,193
									5,193
								
								
									004
									CTG, .50 CAL, ALL TYPES
									46,693
									46,693
								
								
									005
									CTG, 20MM, ALL TYPES
									7,000
									7,000
								
								
									006
									CTG, 25MM, ALL TYPES
									7,753
									6,453
								
								
									
									 Program reduction
									
									[–1,300]
								
								
									007
									CTG, 30MM, ALL TYPES
									47,000
									47,000
								
								
									008
									CTG, 40MM, ALL TYPES
									118,178
									111,824
								
								
									
									 Early to need
									
									[–6,354]
								
								
									
									
										MORTAR AMMUNITION
									
									
									
								
								
									009
									60MM MORTAR, ALL TYPES
									69,784
									69,784
								
								
									010
									81MM MORTAR, ALL TYPES
									36,125
									36,125
								
								
									011
									120MM MORTAR, ALL TYPES
									69,133
									69,133
								
								
									
									
										TANK AMMUNITION
									
									
									
								
								
									012
									CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES
									120,668
									117,868
								
								
									
									 Early to need
									
									[–2,800]
								
								
									
									
										ARTILLERY AMMUNITION
									
									
									
								
								
									013
									ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES
									64,800
									61,300
								
								
									
									 75mm blanks early to need
									
									[–3,500]
								
								
									014
									ARTILLERY PROJECTILE, 155MM, ALL TYPES
									109,515
									109,515
								
								
									015
									PROJ 155MM EXTENDED RANGE M982
									39,200
									39,200
								
								
									016
									ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL
									70,881
									70,881
								
								
									
									
										ROCKETS
									
									
									
								
								
									019
									SHOULDER LAUNCHED MUNITIONS, ALL TYPES
									38,000
									38,000
								
								
									020
									ROCKET, HYDRA 70, ALL TYPES
									87,213
									87,213
								
								
									
									
										OTHER AMMUNITION
									
									
									
								
								
									021
									CAD/PAD, ALL TYPES
									4,914
									4,914
								
								
									022
									DEMOLITION MUNITIONS, ALL TYPES
									6,380
									6,380
								
								
									023
									GRENADES, ALL TYPES
									22,760
									22,760
								
								
									024
									SIGNALS, ALL TYPES
									10,666
									10,666
								
								
									025
									SIMULATORS, ALL TYPES
									7,412
									7,412
								
								
									
									
										MISCELLANEOUS
									
									
									
								
								
									026
									AMMO COMPONENTS, ALL TYPES
									12,726
									12,726
								
								
									027
									NON-LETHAL AMMUNITION, ALL TYPES
									6,100
									5,900
								
								
									
									 Early to need
									
									[–200]
								
								
									028
									ITEMS LESS THAN $5 MILLION (AMMO)
									10,006
									9,506
								
								
									
									 Early to need
									
									[–500]
								
								
									029
									AMMUNITION PECULIAR EQUIPMENT
									17,275
									13,575
								
								
									
									 Early to need
									
									[–3,700]
								
								
									030
									FIRST DESTINATION TRANSPORTATION (AMMO)
									14,951
									14,951
								
								
									
									
										PRODUCTION BASE SUPPORT
									
									
									
								
								
									032
									INDUSTRIAL FACILITIES
									222,269
									242,269
								
								
									
									 Program increase
									
									[20,000]
								
								
									033
									CONVENTIONAL MUNITIONS DEMILITARIZATION
									157,383
									157,383
								
								
									034
									ARMS INITIATIVE
									3,646
									3,646
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, ARMY
									
									
										1,513,157
									
									
										1,514,803
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, ARMY
									
									
									
								
								
									
									
										TACTICAL VEHICLES
									
									
									
								
								
									001
									TACTICAL TRAILERS/DOLLY SETS
									3,733
									3,733
								
								
									002
									SEMITRAILERS, FLATBED:
									3,716
									3,716
								
								
									003
									HI MOB MULTI-PURP WHLD VEH (HMMWV)
									
									50,000
								
								
									
									 HMMWV M997A3 ambulance recapitalization for Active Component
									
									[50,000]
								
								
									004
									GROUND MOBILITY VEHICLES (GMV)
									4,907
									4,907
								
								
									006
									JOINT LIGHT TACTICAL VEHICLE
									587,514
									587,514
								
								
									007
									TRUCK, DUMP, 20T (CCE)
									3,927
									3,927
								
								
									008
									FAMILY OF MEDIUM TACTICAL VEH (FMTV)
									53,293
									53,293
								
								
									009
									FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP
									7,460
									7,460
								
								
									010
									FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)
									39,564
									39,564
								
								
									011
									PLS ESP
									11,856
									11,856
								
								
									013
									TACTICAL WHEELED VEHICLE PROTECTION KITS
									49,751
									49,751
								
								
									014
									MODIFICATION OF IN SVC EQUIP
									64,000
									54,000
								
								
									
									 Program reduction
									
									[–10,000]
								
								
									015
									MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS
									10,611
									10,611
								
								
									
									
										NON-TACTICAL VEHICLES
									
									
									
								
								
									016
									HEAVY ARMORED SEDAN
									394
									394
								
								
									018
									NONTACTICAL VEHICLES, OTHER
									1,755
									1,755
								
								
									
									
										COMM—JOINT COMMUNICATIONS
									
									
									
								
								
									019
									WIN-T—GROUND FORCES TACTICAL NETWORK
									427,598
									427,598
								
								
									020
									SIGNAL MODERNIZATION PROGRAM
									58,250
									58,250
								
								
									021
									JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY
									5,749
									5,749
								
								
									022
									JCSE EQUIPMENT (USREDCOM)
									5,068
									5,068
								
								
									
									
										COMM—SATELLITE COMMUNICATIONS
									
									
									
								
								
									023
									DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS
									143,805
									143,805
								
								
									024
									TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS
									36,580
									36,580
								
								
									025
									SHF TERM
									1,985
									1,985
								
								
									027
									SMART-T (SPACE)
									9,165
									9,165
								
								
									
									
										COMM—C3 SYSTEM
									
									
									
								
								
									031
									ARMY GLOBAL CMD & CONTROL SYS (AGCCS)
									2,530
									2,530
								
								
									
									
										COMM—COMBAT COMMUNICATIONS
									
									
									
								
								
									033
									HANDHELD MANPACK SMALL FORM FIT (HMS)
									273,645
									273,645
								
								
									034
									MID-TIER NETWORKING VEHICULAR RADIO (MNVR)
									25,017
									25,017
								
								
									035
									RADIO TERMINAL SET, MIDS LVT(2)
									12,326
									12,326
								
								
									037
									TRACTOR DESK
									2,034
									2,034
								
								
									038
									TRACTOR RIDE
									2,334
									2,334
								
								
									039
									SPIDER APLA REMOTE CONTROL UNIT
									1,985
									1,985
								
								
									040
									SPIDER FAMILY OF NETWORKED MUNITIONS INCR
									10,796
									10,796
								
								
									042
									TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM
									3,607
									3,607
								
								
									043
									UNIFIED COMMAND SUITE
									14,295
									14,295
								
								
									045
									FAMILY OF MED COMM FOR COMBAT CASUALTY CARE
									19,893
									19,893
								
								
									
									
										COMM—INTELLIGENCE COMM
									
									
									
								
								
									047
									CI AUTOMATION ARCHITECTURE
									1,388
									1,388
								
								
									048
									ARMY CA/MISO GPF EQUIPMENT
									5,494
									5,494
								
								
									
									
										INFORMATION SECURITY
									
									
									
								
								
									049
									FAMILY OF BIOMETRICS
									2,978
									2,978
								
								
									051
									COMMUNICATIONS SECURITY (COMSEC)
									131,356
									131,356
								
								
									052
									DEFENSIVE CYBER OPERATIONS
									15,132
									15,132
								
								
									
									
										COMM—LONG HAUL COMMUNICATIONS
									
									
									
								
								
									053
									BASE SUPPORT COMMUNICATIONS
									27,452
									27,452
								
								
									
									
										COMM—BASE COMMUNICATIONS
									
									
									
								
								
									054
									INFORMATION SYSTEMS
									122,055
									122,055
								
								
									055
									EMERGENCY MANAGEMENT MODERNIZATION PROGRAM
									4,286
									4,286
								
								
									056
									INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM
									131,794
									131,794
								
								
									
									
										ELECT EQUIP—TACT INT REL ACT (TIARA)
									
									
									
								
								
									059
									JTT/CIBS-M
									5,337
									5,337
								
								
									062
									DCGS-A (MIP)
									242,514
									217,814
								
								
									
									 Program reduction
									
									[–24,700]
								
								
									063
									JOINT TACTICAL GROUND STATION (JTAGS)
									4,417
									4,417
								
								
									064
									TROJAN (MIP)
									17,455
									17,455
								
								
									065
									MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)
									44,965
									44,965
								
								
									066
									CI HUMINT AUTO REPRTING AND COLL(CHARCS)
									7,658
									7,658
								
								
									067
									CLOSE ACCESS TARGET RECONNAISSANCE (CATR)
									7,970
									7,970
								
								
									068
									MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M
									545
									545
								
								
									
									
										ELECT EQUIP—ELECTRONIC WARFARE (EW)
									
									
									
								
								
									070
									LIGHTWEIGHT COUNTER MORTAR RADAR
									74,038
									68,453
								
								
									
									 Unit cost growth
									
									[–5,585]
								
								
									071
									EW PLANNING & MANAGEMENT TOOLS (EWPMT)
									3,235
									3,235
								
								
									072
									AIR VIGILANCE (AV)
									733
									733
								
								
									074
									FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE
									1,740
									1,740
								
								
									075
									COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES
									455
									455
								
								
									076
									CI MODERNIZATION
									176
									176
								
								
									
									
										ELECT EQUIP—TACTICAL SURV. (TAC SURV)
									
									
									
								
								
									077
									SENTINEL MODS
									40,171
									40,171
								
								
									078
									NIGHT VISION DEVICES
									163,029
									163,029
								
								
									079
									SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF
									15,885
									15,885
								
								
									080
									INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS
									48,427
									48,427
								
								
									081
									FAMILY OF WEAPON SIGHTS (FWS)
									55,536
									55,536
								
								
									082
									ARTILLERY ACCURACY EQUIP
									4,187
									4,187
								
								
									085
									JOINT BATTLE COMMAND—PLATFORM (JBC-P)
									137,501
									137,501
								
								
									086
									JOINT EFFECTS TARGETING SYSTEM (JETS)
									50,726
									50,726
								
								
									087
									MOD OF IN-SVC EQUIP (LLDR)
									28,058
									28,058
								
								
									088
									COMPUTER BALLISTICS: LHMBC XM32
									5,924
									5,924
								
								
									089
									MORTAR FIRE CONTROL SYSTEM
									22,331
									22,331
								
								
									090
									COUNTERFIRE RADARS
									314,509
									281,509
								
								
									
									 Unit cost savings
									
									[–33,000]
								
								
									
									
										ELECT EQUIP—TACTICAL C2 SYSTEMS
									
									
									
								
								
									091
									FIRE SUPPORT C2 FAMILY
									8,660
									8,660
								
								
									092
									AIR & MSL DEFENSE PLANNING & CONTROL SYS
									54,376
									54,376
								
								
									093
									IAMD BATTLE COMMAND SYSTEM
									204,969
									204,969
								
								
									094
									LIFE CYCLE SOFTWARE SUPPORT (LCSS)
									4,718
									4,718
								
								
									095
									NETWORK MANAGEMENT INITIALIZATION AND SERVICE
									11,063
									11,063
								
								
									096
									MANEUVER CONTROL SYSTEM (MCS)
									151,318
									151,318
								
								
									097
									GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)
									155,660
									155,660
								
								
									098
									INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP
									4,214
									4,214
								
								
									099
									RECONNAISSANCE AND SURVEYING INSTRUMENT SET
									16,185
									16,185
								
								
									100
									MOD OF IN-SVC EQUIPMENT (ENFIRE)
									1,565
									1,565
								
								
									
									
										ELECT EQUIP—AUTOMATION
									
									
									
								
								
									101
									ARMY TRAINING MODERNIZATION
									17,693
									17,693
								
								
									102
									AUTOMATED DATA PROCESSING EQUIP
									107,960
									107,960
								
								
									103
									GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM
									6,416
									6,416
								
								
									104
									HIGH PERF COMPUTING MOD PGM (HPCMP)
									58,614
									58,614
								
								
									105
									CONTRACT WRITING SYSTEM
									986
									986
								
								
									106
									RESERVE COMPONENT AUTOMATION SYS (RCAS)
									23,828
									23,828
								
								
									
									
										ELECT EQUIP—AUDIO VISUAL SYS (A/V)
									
									
									
								
								
									107
									TACTICAL DIGITAL MEDIA
									1,191
									1,191
								
								
									108
									ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)
									1,995
									1,995
								
								
									
									
										ELECT EQUIP—SUPPORT
									
									
									
								
								
									109
									PRODUCTION BASE SUPPORT (C-E)
									403
									403
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									110A
									CLASSIFIED PROGRAMS
									4,436
									4,436
								
								
									
									
										CHEMICAL DEFENSIVE EQUIPMENT
									
									
									
								
								
									111
									PROTECTIVE SYSTEMS
									2,966
									2,966
								
								
									112
									FAMILY OF NON-LETHAL EQUIPMENT (FNLE)
									9,795
									9,795
								
								
									114
									CBRN DEFENSE
									17,922
									17,922
								
								
									
									
										BRIDGING EQUIPMENT
									
									
									
								
								
									115
									TACTICAL BRIDGING
									13,553
									13,553
								
								
									116
									TACTICAL BRIDGE, FLOAT-RIBBON
									25,244
									25,244
								
								
									117
									BRIDGE SUPPLEMENTAL SET
									983
									983
								
								
									118
									COMMON BRIDGE TRANSPORTER (CBT) RECAP
									25,176
									25,176
								
								
									
									
										ENGINEER (NON-CONSTRUCTION) EQUIPMENT
									
									
									
								
								
									119
									GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)
									39,350
									39,350
								
								
									120
									AREA MINE DETECTION SYSTEM (AMDS)
									10,500
									10,500
								
								
									121
									HUSKY MOUNTED DETECTION SYSTEM (HMDS)
									274
									274
								
								
									122
									ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)
									2,951
									2,951
								
								
									123
									EOD ROBOTICS SYSTEMS RECAPITALIZATION
									1,949
									1,949
								
								
									124
									ROBOTICS AND APPLIQUE SYSTEMS
									5,203
									5,203
								
								
									125
									EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)
									5,570
									5,570
								
								
									126
									REMOTE DEMOLITION SYSTEMS
									6,238
									6,238
								
								
									127
									< $5M, COUNTERMINE EQUIPMENT
									836
									836
								
								
									128
									FAMILY OF BOATS AND MOTORS
									3,171
									3,171
								
								
									
									
										COMBAT SERVICE SUPPORT EQUIPMENT
									
									
									
								
								
									129
									HEATERS AND ECU'S
									18,707
									18,707
								
								
									130
									SOLDIER ENHANCEMENT
									2,112
									2,112
								
								
									131
									PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)
									10,856
									10,856
								
								
									132
									GROUND SOLDIER SYSTEM
									32,419
									32,419
								
								
									133
									MOBILE SOLDIER POWER
									30,014
									30,014
								
								
									135
									FIELD FEEDING EQUIPMENT
									12,544
									12,544
								
								
									136
									CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM
									18,509
									18,509
								
								
									137
									FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS
									29,384
									29,384
								
								
									
									
										PETROLEUM EQUIPMENT
									
									
									
								
								
									139
									QUALITY SURVEILLANCE EQUIPMENT
									4,487
									4,487
								
								
									140
									DISTRIBUTION SYSTEMS, PETROLEUM & WATER
									42,656
									35,656
								
								
									
									 Program decrease
									
									[–7,000]
								
								
									
									
										MEDICAL EQUIPMENT
									
									
									
								
								
									141
									COMBAT SUPPORT MEDICAL
									59,761
									59,761
								
								
									
									
										MAINTENANCE EQUIPMENT
									
									
									
								
								
									142
									MOBILE MAINTENANCE EQUIPMENT SYSTEMS
									35,694
									32,194
								
								
									
									 Program reduction
									
									[–3,500]
								
								
									143
									ITEMS LESS THAN $5.0M (MAINT EQ)
									2,716
									2,716
								
								
									
									
										CONSTRUCTION EQUIPMENT
									
									
									
								
								
									144
									GRADER, ROAD MTZD, HVY, 6X4 (CCE)
									1,742
									1,742
								
								
									145
									SCRAPERS, EARTHMOVING
									26,233
									26,233
								
								
									147
									HYDRAULIC EXCAVATOR
									1,123
									1,123
								
								
									149
									ALL TERRAIN CRANES
									65,285
									65,285
								
								
									151
									HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)
									1,743
									1,743
								
								
									152
									ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP
									2,779
									2,779
								
								
									154
									CONST EQUIP ESP
									26,712
									22,212
								
								
									
									 Program reduction
									
									[–4,500]
								
								
									155
									ITEMS LESS THAN $5.0M (CONST EQUIP)
									6,649
									6,649
								
								
									
									
										RAIL FLOAT CONTAINERIZATION EQUIPMENT
									
									
									
								
								
									156
									ARMY WATERCRAFT ESP
									21,860
									21,860
								
								
									157
									ITEMS LESS THAN $5.0M (FLOAT/RAIL)
									1,967
									1,967
								
								
									
									
										GENERATORS
									
									
									
								
								
									158
									GENERATORS AND ASSOCIATED EQUIP
									113,266
									113,266
								
								
									159
									TACTICAL ELECTRIC POWER RECAPITALIZATION
									7,867
									7,867
								
								
									
									
										MATERIAL HANDLING EQUIPMENT
									
									
									
								
								
									160
									FAMILY OF FORKLIFTS
									2,307
									2,307
								
								
									
									
										TRAINING EQUIPMENT
									
									
									
								
								
									161
									COMBAT TRAINING CENTERS SUPPORT
									75,359
									75,359
								
								
									162
									TRAINING DEVICES, NONSYSTEM
									253,050
									253,050
								
								
									163
									CLOSE COMBAT TACTICAL TRAINER
									48,271
									48,271
								
								
									164
									AVIATION COMBINED ARMS TACTICAL TRAINER
									40,000
									40,000
								
								
									165
									GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING
									11,543
									11,543
								
								
									
									
										TEST MEASURE AND DIG EQUIPMENT (TMD)
									
									
									
								
								
									166
									CALIBRATION SETS EQUIPMENT
									4,963
									4,963
								
								
									167
									INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)
									29,781
									29,781
								
								
									168
									TEST EQUIPMENT MODERNIZATION (TEMOD)
									6,342
									6,342
								
								
									
									
										OTHER SUPPORT EQUIPMENT
									
									
									
								
								
									169
									M25 STABILIZED BINOCULAR
									3,149
									3,149
								
								
									170
									RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT
									18,003
									18,003
								
								
									171
									PHYSICAL SECURITY SYSTEMS (OPA3)
									44,082
									44,082
								
								
									172
									BASE LEVEL COMMON EQUIPMENT
									2,168
									2,168
								
								
									173
									MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)
									67,367
									67,367
								
								
									174
									PRODUCTION BASE SUPPORT (OTH)
									1,528
									1,528
								
								
									175
									SPECIAL EQUIPMENT FOR USER TESTING
									8,289
									8,289
								
								
									177
									TRACTOR YARD
									6,888
									6,888
								
								
									
									
										OPA2
									
									
									
								
								
									179
									INITIAL SPARES—C&E
									27,243
									27,243
								
								
									
									
										 TOTAL OTHER PROCUREMENT, ARMY
									
									
										5,873,949
									
									
										5,835,664
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, NAVY
									
									
									
								
								
									
									
										COMBAT AIRCRAFT
									
									
									
								
								
									003
									JOINT STRIKE FIGHTER CV
									890,650
									890,650
								
								
									004
									 ADVANCE PROCUREMENT (CY)
									80,908
									80,908
								
								
									005
									JSF STOVL
									2,037,768
									2,037,768
								
								
									006
									 ADVANCE PROCUREMENT (CY)
									233,648
									233,648
								
								
									007
									CH–53K (HEAVY LIFT)
									348,615
									348,615
								
								
									008
									 ADVANCE PROCUREMENT (CY)
									88,365
									88,365
								
								
									009
									V–22 (MEDIUM LIFT)
									1,264,134
									1,249,134
								
								
									
									 Support cost growth
									
									[–15,000]
								
								
									010
									 ADVANCE PROCUREMENT (CY)
									19,674
									19,674
								
								
									011
									H–1 UPGRADES (UH–1Y/AH–1Z)
									759,778
									756,586
								
								
									
									 Airframe unit cost growth
									
									[–3,192]
								
								
									012
									 ADVANCE PROCUREMENT (CY)
									57,232
									57,232
								
								
									014
									MH–60R (MYP)
									61,177
									53,177
								
								
									
									 Line shutdown costs—early to need
									
									[–8,000]
								
								
									016
									P–8A POSEIDON
									1,940,238
									1,863,238
								
								
									
									 Airfrane unit cost growth
									
									[–77,000]
								
								
									017
									 ADVANCE PROCUREMENT (CY)
									123,140
									123,140
								
								
									018
									E–2D ADV HAWKEYE
									916,483
									916,483
								
								
									019
									 ADVANCE PROCUREMENT (CY)
									125,042
									125,042
								
								
									
									
										TRAINER AIRCRAFT
									
									
									
								
								
									020
									JPATS
									5,849
									5,849
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									021
									KC–130J
									128,870
									128,870
								
								
									022
									 ADVANCE PROCUREMENT (CY)
									24,848
									24,848
								
								
									023
									MQ–4 TRITON
									409,005
									396,125
								
								
									
									 Unit cost savings
									
									[–12,880]
								
								
									024
									 ADVANCE PROCUREMENT (CY)
									55,652
									55,652
								
								
									025
									MQ–8 UAV
									72,435
									72,435
								
								
									
									
										MODIFICATION OF AIRCRAFT
									
									
									
								
								
									029
									AEA SYSTEMS
									51,900
									51,900
								
								
									030
									AV–8 SERIES
									60,818
									60,818
								
								
									031
									ADVERSARY
									5,191
									5,191
								
								
									032
									F–18 SERIES
									1,023,492
									986,192
								
								
									
									 Unobligated balances
									
									[–37,300]
								
								
									034
									H–53 SERIES
									46,095
									46,095
								
								
									035
									SH–60 SERIES
									108,328
									108,328
								
								
									036
									H–1 SERIES
									46,333
									46,333
								
								
									037
									EP–3 SERIES
									14,681
									14,681
								
								
									038
									P–3 SERIES
									2,781
									2,781
								
								
									039
									E–2 SERIES
									32,949
									32,949
								
								
									040
									TRAINER A/C SERIES
									13,199
									13,199
								
								
									041
									C–2A
									19,066
									19,066
								
								
									042
									C–130 SERIES
									61,788
									59,788
								
								
									
									 Training equipment unjustified growth (OSIP 022–07)
									
									[–2,000]
								
								
									043
									FEWSG
									618
									618
								
								
									044
									CARGO/TRANSPORT A/C SERIES
									9,822
									9,822
								
								
									045
									E–6 SERIES
									222,077
									222,077
								
								
									046
									EXECUTIVE HELICOPTERS SERIES
									66,835
									66,835
								
								
									047
									SPECIAL PROJECT AIRCRAFT
									16,497
									16,497
								
								
									048
									T–45 SERIES
									114,887
									114,887
								
								
									049
									POWER PLANT CHANGES
									16,893
									14,893
								
								
									
									 Excess support growth
									
									[–2,000]
								
								
									050
									JPATS SERIES
									17,401
									17,401
								
								
									051
									COMMON ECM EQUIPMENT
									143,773
									143,773
								
								
									052
									COMMON AVIONICS CHANGES
									164,839
									164,839
								
								
									053
									COMMON DEFENSIVE WEAPON SYSTEM
									4,403
									4,403
								
								
									054
									ID SYSTEMS
									45,768
									45,768
								
								
									055
									P–8 SERIES
									18,836
									18,836
								
								
									056
									MAGTF EW FOR AVIATION
									5,676
									5,676
								
								
									057
									MQ–8 SERIES
									19,003
									19,003
								
								
									058
									RQ–7 SERIES
									3,534
									3,534
								
								
									059
									V–22 (TILT/ROTOR ACFT) OSPREY
									141,545
									141,545
								
								
									060
									F–35 STOVL SERIES
									34,928
									34,928
								
								
									061
									F–35 CV SERIES
									26,004
									26,004
								
								
									062
									QRC
									5,476
									5,476
								
								
									
									
										AIRCRAFT SPARES AND REPAIR PARTS
									
									
									
								
								
									063
									SPARES AND REPAIR PARTS
									1,407,626
									1,407,626
								
								
									
									
										AIRCRAFT SUPPORT EQUIP & FACILITIES
									
									
									
								
								
									064
									COMMON GROUND EQUIPMENT
									390,103
									390,103
								
								
									065
									AIRCRAFT INDUSTRIAL FACILITIES
									23,194
									23,194
								
								
									066
									WAR CONSUMABLES
									40,613
									40,613
								
								
									067
									OTHER PRODUCTION CHARGES
									860
									860
								
								
									068
									SPECIAL SUPPORT EQUIPMENT
									36,282
									36,282
								
								
									069
									FIRST DESTINATION TRANSPORTATION
									1,523
									1,523
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, NAVY
									
									
										14,109,148
									
									
										13,951,776
									
								
								
									
									
									
									
								
								
									
									
										WEAPONS PROCUREMENT, NAVY
									
									
									
								
								
									
									
										MODIFICATION OF MISSILES
									
									
									
								
								
									001
									TRIDENT II MODS
									1,103,086
									1,103,086
								
								
									
									
										SUPPORT EQUIPMENT & FACILITIES
									
									
									
								
								
									002
									MISSILE INDUSTRIAL FACILITIES
									6,776
									6,776
								
								
									
									
										STRATEGIC MISSILES
									
									
									
								
								
									003
									TOMAHAWK
									186,905
									179,905
								
								
									
									 Tomahawk unit cost growth
									
									[–7,000]
								
								
									
									
										TACTICAL MISSILES
									
									
									
								
								
									004
									AMRAAM
									204,697
									197,447
								
								
									
									 Unit cost growth
									
									[–7,250]
								
								
									005
									SIDEWINDER
									70,912
									70,912
								
								
									006
									JSOW
									2,232
									2,232
								
								
									007
									STANDARD MISSILE
									501,212
									497,968
								
								
									
									 Diminishing manufacturing sources excess growth
									
									[–3,244]
								
								
									008
									RAM
									71,557
									71,557
								
								
									009
									JOINT AIR GROUND MISSILE (JAGM)
									26,200
									21,922
								
								
									
									 Unit cost savings
									
									[–4,278]
								
								
									012
									STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)
									3,316
									3,316
								
								
									013
									AERIAL TARGETS
									137,484
									137,484
								
								
									014
									OTHER MISSILE SUPPORT
									3,248
									3,248
								
								
									015
									LRASM
									29,643
									29,643
								
								
									
									
										MODIFICATION OF MISSILES
									
									
									
								
								
									016
									ESSM
									52,935
									52,935
								
								
									018
									HARM MODS
									178,213
									178,213
								
								
									019
									STANDARD MISSILES MODS
									8,164
									8,164
								
								
									
									
										SUPPORT EQUIPMENT & FACILITIES
									
									
									
								
								
									020
									WEAPONS INDUSTRIAL FACILITIES
									1,964
									1,964
								
								
									021
									FLEET SATELLITE COMM FOLLOW-ON
									36,723
									36,723
								
								
									
									
										ORDNANCE SUPPORT EQUIPMENT
									
									
									
								
								
									022
									ORDNANCE SUPPORT EQUIPMENT
									59,096
									59,096
								
								
									
									
										TORPEDOES AND RELATED EQUIP
									
									
									
								
								
									023
									SSTD
									5,910
									5,910
								
								
									024
									MK–48 TORPEDO
									44,537
									44,537
								
								
									025
									ASW TARGETS
									9,302
									9,302
								
								
									
									
										MOD OF TORPEDOES AND RELATED EQUIP
									
									
									
								
								
									026
									MK–54 TORPEDO MODS
									98,092
									98,092
								
								
									027
									MK–48 TORPEDO ADCAP MODS
									46,139
									46,139
								
								
									028
									QUICKSTRIKE MINE
									1,236
									1,236
								
								
									
									
										SUPPORT EQUIPMENT
									
									
									
								
								
									029
									TORPEDO SUPPORT EQUIPMENT
									60,061
									60,061
								
								
									030
									ASW RANGE SUPPORT
									3,706
									3,706
								
								
									
									
										DESTINATION TRANSPORTATION
									
									
									
								
								
									031
									FIRST DESTINATION TRANSPORTATION
									3,804
									3,804
								
								
									
									
										GUNS AND GUN MOUNTS
									
									
									
								
								
									032
									SMALL ARMS AND WEAPONS
									18,002
									18,002
								
								
									
									
										MODIFICATION OF GUNS AND GUN MOUNTS
									
									
									
								
								
									033
									CIWS MODS
									50,900
									50,900
								
								
									034
									COAST GUARD WEAPONS
									25,295
									25,295
								
								
									035
									GUN MOUNT MODS
									77,003
									77,003
								
								
									036
									LCS MODULE WEAPONS
									2,776
									2,776
								
								
									038
									AIRBORNE MINE NEUTRALIZATION SYSTEMS
									15,753
									15,753
								
								
									
									
										SPARES AND REPAIR PARTS
									
									
									
								
								
									040
									SPARES AND REPAIR PARTS
									62,383
									62,383
								
								
									
									
										 TOTAL WEAPONS PROCUREMENT, NAVY
									
									
										3,209,262
									
									
										3,187,490
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMO, NAVY & MC
									
									
									
								
								
									
									
										NAVY AMMUNITION
									
									
									
								
								
									001
									GENERAL PURPOSE BOMBS
									91,659
									91,659
								
								
									002
									AIRBORNE ROCKETS, ALL TYPES
									65,759
									65,759
								
								
									003
									MACHINE GUN AMMUNITION
									8,152
									8,152
								
								
									004
									PRACTICE BOMBS
									41,873
									41,873
								
								
									005
									CARTRIDGES & CART ACTUATED DEVICES
									54,002
									54,002
								
								
									006
									AIR EXPENDABLE COUNTERMEASURES
									57,034
									57,034
								
								
									007
									JATOS
									2,735
									2,735
								
								
									009
									5 INCH/54 GUN AMMUNITION
									19,220
									19,220
								
								
									010
									INTERMEDIATE CALIBER GUN AMMUNITION
									30,196
									30,196
								
								
									011
									OTHER SHIP GUN AMMUNITION
									39,009
									39,009
								
								
									012
									SMALL ARMS & LANDING PARTY AMMO
									46,727
									46,727
								
								
									013
									PYROTECHNIC AND DEMOLITION
									9,806
									9,806
								
								
									014
									AMMUNITION LESS THAN $5 MILLION
									2,900
									2,900
								
								
									
									
										MARINE CORPS AMMUNITION
									
									
									
								
								
									015
									SMALL ARMS AMMUNITION
									27,958
									27,958
								
								
									017
									40 MM, ALL TYPES
									14,758
									14,758
								
								
									018
									60MM, ALL TYPES
									992
									992
								
								
									020
									120MM, ALL TYPES
									16,757
									12,157
								
								
									
									 120mm early to need
									
									[–4,600]
								
								
									021
									GRENADES, ALL TYPES
									972
									972
								
								
									022
									ROCKETS, ALL TYPES
									14,186
									14,186
								
								
									023
									ARTILLERY, ALL TYPES
									68,656
									68,656
								
								
									024
									DEMOLITION MUNITIONS, ALL TYPES
									1,700
									1,700
								
								
									025
									FUZE, ALL TYPES
									26,088
									26,088
								
								
									027
									AMMO MODERNIZATION
									14,660
									14,660
								
								
									028
									ITEMS LESS THAN $5 MILLION
									8,569
									6,069
								
								
									
									 Early to need
									
									[–2,500]
								
								
									
									
										 TOTAL PROCUREMENT OF AMMO, NAVY & MC
									
									
										664,368
									
									
										657,268
									
								
								
									
									
									
									
								
								
									
									
										SHIPBUILDING AND CONVERSION, NAVY
									
									
									
								
								
									
									
										FLEET BALLISTIC MISSILE SHIPS
									
									
									
								
								
									001
									OHIO REPLACEMENT SUBMARINE ADVANCE PROCUREMENT
									773,138
									773,138
								
								
									
									
										OTHER WARSHIPS
									
									
									
								
								
									002
									CARRIER REPLACEMENT PROGRAM
									1,291,783
									1,291,783
								
								
									003
									 ADVANCE PROCUREMENT (CY)
									1,370,784
									1,370,784
								
								
									004
									VIRGINIA CLASS SUBMARINE
									3,187,985
									3,187,985
								
								
									005
									 ADVANCE PROCUREMENT (CY)
									1,767,234
									1,852,234
								
								
									
									 Long-lead Time Materiel Orders for Virginia Class
									
									[85,000]
								
								
									006
									CVN REFUELING OVERHAULS
									1,743,220
									1,743,220
								
								
									007
									 ADVANCE PROCUREMENT (CY)
									248,599
									248,599
								
								
									008
									DDG 1000
									271,756
									271,756
								
								
									009
									DDG–51
									3,211,292
									3,261,092
								
								
									
									 Fund additional FY16 destroyer
									
									[49,800]
								
								
									011
									LITTORAL COMBAT SHIP
									1,125,625
									1,097,625
								
								
									
									 Unjustified growth
									
									[–28,000]
								
								
									
									
										AMPHIBIOUS SHIPS
									
									
									
								
								
									012A
									AMPHIBIOUS SHIP REPLACEMENT LX(R)
									
									440,000
								
								
									
									 Procurement of LPD–29 or LX (R)
									
									[440,000]
								
								
									016
									LHA REPLACEMENT
									1,623,024
									1,623,024
								
								
									
									
										AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST
									
									
									
								
								
									020
									 ADVANCE PROCUREMENT (CY)
									73,079
									73,079
								
								
									022
									MOORED TRAINING SHIP
									624,527
									624,527
								
								
									025
									OUTFITTING
									666,158
									645,054
								
								
									
									 Outfitting and post delivery funds early to need
									
									[–21,104]
								
								
									026
									SHIP TO SHORE CONNECTOR
									128,067
									128,067
								
								
									027
									SERVICE CRAFT
									65,192
									65,192
								
								
									028
									LCAC SLEP
									1,774
									1,774
								
								
									029
									YP CRAFT MAINTENANCE/ROH/SLEP
									21,363
									21,363
								
								
									030
									COMPLETION OF PY SHIPBUILDING PROGRAMS
									160,274
									160,274
								
								
									
									
										 TOTAL SHIPBUILDING AND CONVERSION, NAVY
									
									
										18,354,874
									
									
										18,880,570
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, NAVY
									
									
									
								
								
									
									
										SHIP PROPULSION EQUIPMENT
									
									
									
								
								
									003
									SURFACE POWER EQUIPMENT
									15,514
									15,514
								
								
									004
									HYBRID ELECTRIC DRIVE (HED)
									40,132
									39,282
								
								
									
									 Installation early to need
									
									[–850]
								
								
									
									
										GENERATORS
									
									
									
								
								
									005
									SURFACE COMBATANT HM&E
									29,974
									29,974
								
								
									
									
										NAVIGATION EQUIPMENT
									
									
									
								
								
									006
									OTHER NAVIGATION EQUIPMENT
									63,942
									63,942
								
								
									
									
										OTHER SHIPBOARD EQUIPMENT
									
									
									
								
								
									008
									SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG
									136,421
									136,421
								
								
									009
									DDG MOD
									367,766
									367,766
								
								
									010
									FIREFIGHTING EQUIPMENT
									14,743
									14,743
								
								
									011
									COMMAND AND CONTROL SWITCHBOARD
									2,140
									2,140
								
								
									012
									LHA/LHD MIDLIFE
									24,939
									24,939
								
								
									014
									POLLUTION CONTROL EQUIPMENT
									20,191
									19,342
								
								
									
									 HF062 lightering systems unit cost growth
									
									[–849]
								
								
									015
									SUBMARINE SUPPORT EQUIPMENT
									8,995
									8,995
								
								
									016
									VIRGINIA CLASS SUPPORT EQUIPMENT
									66,838
									66,838
								
								
									017
									LCS CLASS SUPPORT EQUIPMENT
									54,823
									54,823
								
								
									018
									SUBMARINE BATTERIES
									23,359
									23,359
								
								
									019
									LPD CLASS SUPPORT EQUIPMENT
									40,321
									40,321
								
								
									020
									DDG 1000 CLASS SUPPORT EQUIPMENT
									33,404
									33,404
								
								
									021
									STRATEGIC PLATFORM SUPPORT EQUIP
									15,836
									15,836
								
								
									022
									DSSP EQUIPMENT
									806
									806
								
								
									024
									LCAC
									3,090
									3,090
								
								
									025
									UNDERWATER EOD PROGRAMS
									24,350
									24,350
								
								
									026
									ITEMS LESS THAN $5 MILLION
									88,719
									86,899
								
								
									
									 LSD boat davit kit cost growth
									
									[–993]
								
								
									
									 Propellers and shafts unit cost growth
									
									[–827]
								
								
									027
									CHEMICAL WARFARE DETECTORS
									2,873
									2,873
								
								
									028
									SUBMARINE LIFE SUPPORT SYSTEM
									6,043
									6,043
								
								
									
									
										REACTOR PLANT EQUIPMENT
									
									
									
								
								
									030
									REACTOR COMPONENTS
									342,158
									342,158
								
								
									
									
										OCEAN ENGINEERING
									
									
									
								
								
									031
									DIVING AND SALVAGE EQUIPMENT
									8,973
									8,973
								
								
									
									
										SMALL BOATS
									
									
									
								
								
									032
									STANDARD BOATS
									43,684
									43,684
								
								
									
									
										PRODUCTION FACILITIES EQUIPMENT
									
									
									
								
								
									034
									OPERATING FORCES IPE
									75,421
									75,421
								
								
									
									
										OTHER SHIP SUPPORT
									
									
									
								
								
									035
									NUCLEAR ALTERATIONS
									172,718
									172,718
								
								
									036
									LCS COMMON MISSION MODULES EQUIPMENT
									27,840
									17,840
								
								
									
									 RMMV program restructure
									
									[–10,000]
								
								
									037
									LCS MCM MISSION MODULES
									57,146
									57,146
								
								
									038
									LCS ASW MISSION MODULES
									31,952
									21,952
								
								
									
									 Early to need
									
									[–10,000]
								
								
									039
									LCS SUW MISSION MODULES
									22,466
									21,064
								
								
									
									 MK–46 gun weapon system contract delays
									
									[–1,402]
								
								
									
									
										LOGISTIC SUPPORT
									
									
									
								
								
									041
									LSD MIDLIFE
									10,813
									10,813
								
								
									
									
										SHIP SONARS
									
									
									
								
								
									042
									SPQ–9B RADAR
									14,363
									14,363
								
								
									043
									AN/SQQ–89 SURF ASW COMBAT SYSTEM
									90,029
									90,029
								
								
									045
									SSN ACOUSTIC EQUIPMENT
									248,765
									248,765
								
								
									046
									UNDERSEA WARFARE SUPPORT EQUIPMENT
									7,163
									7,163
								
								
									
									
										ASW ELECTRONIC EQUIPMENT
									
									
									
								
								
									048
									SUBMARINE ACOUSTIC WARFARE SYSTEM
									21,291
									21,291
								
								
									049
									SSTD
									6,893
									6,893
								
								
									050
									FIXED SURVEILLANCE SYSTEM
									145,701
									145,701
								
								
									051
									SURTASS
									36,136
									36,136
								
								
									
									
										ELECTRONIC WARFARE EQUIPMENT
									
									
									
								
								
									053
									AN/SLQ–32
									274,892
									266,641
								
								
									
									 Block 3 excess support
									
									[–4,270]
								
								
									
									 Block 3T excess support
									
									[–1,000]
								
								
									
									 Block 3T installation prior year carryover
									
									[–2,981]
								
								
									
									
										RECONNAISSANCE EQUIPMENT
									
									
									
								
								
									054
									SHIPBOARD IW EXPLOIT
									170,733
									170,733
								
								
									055
									AUTOMATED IDENTIFICATION SYSTEM (AIS)
									958
									958
								
								
									
									
										OTHER SHIP ELECTRONIC EQUIPMENT
									
									
									
								
								
									057
									COOPERATIVE ENGAGEMENT CAPABILITY
									22,034
									22,034
								
								
									059
									NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)
									12,336
									12,336
								
								
									060
									ATDLS
									30,105
									30,105
								
								
									061
									NAVY COMMAND AND CONTROL SYSTEM (NCCS)
									4,556
									4,556
								
								
									062
									MINESWEEPING SYSTEM REPLACEMENT
									56,675
									32,198
								
								
									
									 Ahead of need
									
									[–24,477]
								
								
									063
									SHALLOW WATER MCM
									8,875
									8,875
								
								
									064
									NAVSTAR GPS RECEIVERS (SPACE)
									12,752
									12,752
								
								
									065
									AMERICAN FORCES RADIO AND TV SERVICE
									4,577
									4,577
								
								
									066
									STRATEGIC PLATFORM SUPPORT EQUIP
									8,972
									8,972
								
								
									
									
										AVIATION ELECTRONIC EQUIPMENT
									
									
									
								
								
									069
									ASHORE ATC EQUIPMENT
									75,068
									75,068
								
								
									070
									AFLOAT ATC EQUIPMENT
									33,484
									33,484
								
								
									076
									ID SYSTEMS
									22,177
									22,177
								
								
									077
									NAVAL MISSION PLANNING SYSTEMS
									14,273
									14,273
								
								
									
									
										OTHER SHORE ELECTRONIC EQUIPMENT
									
									
									
								
								
									080
									TACTICAL/MOBILE C4I SYSTEMS
									27,927
									27,927
								
								
									081
									DCGS-N
									12,676
									12,676
								
								
									082
									CANES
									212,030
									212,030
								
								
									083
									RADIAC
									8,092
									8,092
								
								
									084
									CANES-INTELL
									36,013
									36,013
								
								
									085
									GPETE
									6,428
									6,428
								
								
									087
									INTEG COMBAT SYSTEM TEST FACILITY
									8,376
									8,376
								
								
									088
									EMI CONTROL INSTRUMENTATION
									3,971
									3,971
								
								
									089
									ITEMS LESS THAN $5 MILLION
									58,721
									58,721
								
								
									
									
										SHIPBOARD COMMUNICATIONS
									
									
									
								
								
									090
									SHIPBOARD TACTICAL COMMUNICATIONS
									17,366
									17,366
								
								
									091
									SHIP COMMUNICATIONS AUTOMATION
									102,479
									102,479
								
								
									092
									COMMUNICATIONS ITEMS UNDER $5M
									10,403
									10,403
								
								
									
									
										SUBMARINE COMMUNICATIONS
									
									
									
								
								
									093
									SUBMARINE BROADCAST SUPPORT
									34,151
									34,151
								
								
									094
									SUBMARINE COMMUNICATION EQUIPMENT
									64,529
									64,529
								
								
									
									
										SATELLITE COMMUNICATIONS
									
									
									
								
								
									095
									SATELLITE COMMUNICATIONS SYSTEMS
									14,414
									14,414
								
								
									096
									NAVY MULTIBAND TERMINAL (NMT)
									38,365
									38,365
								
								
									
									
										SHORE COMMUNICATIONS
									
									
									
								
								
									097
									JCS COMMUNICATIONS EQUIPMENT
									4,156
									4,156
								
								
									
									
										CRYPTOGRAPHIC EQUIPMENT
									
									
									
								
								
									099
									INFO SYSTEMS SECURITY PROGRAM (ISSP)
									85,694
									85,694
								
								
									100
									MIO INTEL EXPLOITATION TEAM
									920
									920
								
								
									
									
										CRYPTOLOGIC EQUIPMENT
									
									
									
								
								
									101
									CRYPTOLOGIC COMMUNICATIONS EQUIP
									21,098
									21,098
								
								
									
									
										OTHER ELECTRONIC SUPPORT
									
									
									
								
								
									102
									COAST GUARD EQUIPMENT
									32,291
									32,291
								
								
									
									
										SONOBUOYS
									
									
									
								
								
									103
									SONOBUOYS—ALL TYPES
									162,588
									159,541
								
								
									
									 Excess unit cost growth
									
									[–3,047]
								
								
									
									
										AIRCRAFT SUPPORT EQUIPMENT
									
									
									
								
								
									104
									WEAPONS RANGE SUPPORT EQUIPMENT
									58,116
									58,116
								
								
									105
									AIRCRAFT SUPPORT EQUIPMENT
									120,324
									120,324
								
								
									106
									METEOROLOGICAL EQUIPMENT
									29,253
									29,253
								
								
									107
									DCRS/DPL
									632
									632
								
								
									108
									AIRBORNE MINE COUNTERMEASURES
									29,097
									29,097
								
								
									109
									AVIATION SUPPORT EQUIPMENT
									39,099
									39,099
								
								
									
									
										SHIP GUN SYSTEM EQUIPMENT
									
									
									
								
								
									110
									SHIP GUN SYSTEMS EQUIPMENT
									6,191
									6,191
								
								
									
									
										SHIP MISSILE SYSTEMS EQUIPMENT
									
									
									
								
								
									111
									SHIP MISSILE SUPPORT EQUIPMENT
									320,446
									310,946
								
								
									
									 Program execution
									
									[–9,500]
								
								
									112
									TOMAHAWK SUPPORT EQUIPMENT
									71,046
									71,046
								
								
									
									
										FBM SUPPORT EQUIPMENT
									
									
									
								
								
									113
									STRATEGIC MISSILE SYSTEMS EQUIP
									215,138
									215,138
								
								
									
									
										ASW SUPPORT EQUIPMENT
									
									
									
								
								
									114
									SSN COMBAT CONTROL SYSTEMS
									130,715
									130,715
								
								
									115
									ASW SUPPORT EQUIPMENT
									26,431
									26,431
								
								
									
									
										OTHER ORDNANCE SUPPORT EQUIPMENT
									
									
									
								
								
									116
									EXPLOSIVE ORDNANCE DISPOSAL EQUIP
									11,821
									11,821
								
								
									117
									ITEMS LESS THAN $5 MILLION
									6,243
									6,243
								
								
									
									
										OTHER EXPENDABLE ORDNANCE
									
									
									
								
								
									118
									SUBMARINE TRAINING DEVICE MODS
									48,020
									48,020
								
								
									120
									SURFACE TRAINING EQUIPMENT
									97,514
									94,979
								
								
									
									 Unjustified growth
									
									[–2,535]
								
								
									
									
										CIVIL ENGINEERING SUPPORT EQUIPMENT
									
									
									
								
								
									121
									PASSENGER CARRYING VEHICLES
									8,853
									8,853
								
								
									122
									GENERAL PURPOSE TRUCKS
									4,928
									4,928
								
								
									123
									CONSTRUCTION & MAINTENANCE EQUIP
									18,527
									18,527
								
								
									124
									FIRE FIGHTING EQUIPMENT
									13,569
									13,569
								
								
									125
									TACTICAL VEHICLES
									14,917
									14,917
								
								
									126
									AMPHIBIOUS EQUIPMENT
									7,676
									7,676
								
								
									127
									POLLUTION CONTROL EQUIPMENT
									2,321
									2,321
								
								
									128
									ITEMS UNDER $5 MILLION
									12,459
									12,459
								
								
									129
									PHYSICAL SECURITY VEHICLES
									1,095
									1,095
								
								
									
									
										SUPPLY SUPPORT EQUIPMENT
									
									
									
								
								
									131
									SUPPLY EQUIPMENT
									16,023
									16,023
								
								
									133
									FIRST DESTINATION TRANSPORTATION
									5,115
									5,115
								
								
									134
									SPECIAL PURPOSE SUPPLY SYSTEMS
									295,471
									295,471
								
								
									
									
										TRAINING DEVICES
									
									
									
								
								
									136
									TRAINING AND EDUCATION EQUIPMENT
									9,504
									9,504
								
								
									
									
										COMMAND SUPPORT EQUIPMENT
									
									
									
								
								
									137
									COMMAND SUPPORT EQUIPMENT
									37,180
									29,980
								
								
									
									 CNIC building control systems unjustified request
									
									[–7,200]
								
								
									139
									MEDICAL SUPPORT EQUIPMENT
									4,128
									4,128
								
								
									141
									NAVAL MIP SUPPORT EQUIPMENT
									1,925
									1,925
								
								
									142
									OPERATING FORCES SUPPORT EQUIPMENT
									4,777
									4,777
								
								
									143
									C4ISR EQUIPMENT
									9,073
									9,073
								
								
									144
									ENVIRONMENTAL SUPPORT EQUIPMENT
									21,107
									21,107
								
								
									145
									PHYSICAL SECURITY EQUIPMENT
									100,906
									100,906
								
								
									146
									ENTERPRISE INFORMATION TECHNOLOGY
									67,544
									67,544
								
								
									
									
										OTHER
									
									
									
								
								
									150
									NEXT GENERATION ENTERPRISE SERVICE
									98,216
									98,216
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									150A
									CLASSIFIED PROGRAMS
									9,915
									9,915
								
								
									
									
										SPARES AND REPAIR PARTS
									
									
									
								
								
									151
									SPARES AND REPAIR PARTS
									199,660
									199,660
								
								
									
									
										 TOTAL OTHER PROCUREMENT, NAVY
									
									
										6,338,861
									
									
										6,258,930
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT, MARINE CORPS
									
									
									
								
								
									
									
										TRACKED COMBAT VEHICLES
									
									
									
								
								
									001
									AAV7A1 PIP
									73,785
									71,785
								
								
									
									 Production engineering support excess growth
									
									[–2,000]
								
								
									002
									LAV PIP
									53,423
									53,423
								
								
									
									
										ARTILLERY AND OTHER WEAPONS
									
									
									
								
								
									003
									EXPEDITIONARY FIRE SUPPORT SYSTEM
									3,360
									3,360
								
								
									004
									155MM LIGHTWEIGHT TOWED HOWITZER
									3,318
									3,318
								
								
									005
									HIGH MOBILITY ARTILLERY ROCKET SYSTEM
									33,725
									33,725
								
								
									006
									WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION
									8,181
									8,181
								
								
									
									
										OTHER SUPPORT
									
									
									
								
								
									007
									MODIFICATION KITS
									15,250
									15,250
								
								
									
									
										GUIDED MISSILES
									
									
									
								
								
									009
									GROUND BASED AIR DEFENSE
									9,170
									9,170
								
								
									010
									JAVELIN
									1,009
									1,009
								
								
									011
									FOLLOW ON TO SMAW
									24,666
									24,666
								
								
									012
									ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)
									17,080
									17,080
								
								
									
									
										COMMAND AND CONTROL SYSTEMS
									
									
									
								
								
									015
									COMMON AVIATION COMMAND AND CONTROL SYSTEM (C
									47,312
									47,312
								
								
									
									
										REPAIR AND TEST EQUIPMENT
									
									
									
								
								
									016
									REPAIR AND TEST EQUIPMENT
									16,469
									16,469
								
								
									
									
										COMMAND AND CONTROL SYSTEM (NON-TEL)
									
									
									
								
								
									019
									ITEMS UNDER $5 MILLION (COMM & ELEC)
									7,433
									7,433
								
								
									020
									AIR OPERATIONS C2 SYSTEMS
									15,917
									15,917
								
								
									
									
										RADAR + EQUIPMENT (NON-TEL)
									
									
									
								
								
									021
									RADAR SYSTEMS
									17,772
									17,772
								
								
									022
									GROUND/AIR TASK ORIENTED RADAR (G/ATOR)
									123,758
									123,758
								
								
									023
									RQ–21 UAS
									80,217
									80,217
								
								
									
									
										INTELL/COMM EQUIPMENT (NON-TEL)
									
									
									
								
								
									024
									GCSS-MC
									1,089
									1,089
								
								
									025
									FIRE SUPPORT SYSTEM
									13,258
									13,258
								
								
									026
									INTELLIGENCE SUPPORT EQUIPMENT
									56,379
									56,379
								
								
									029
									RQ–11 UAV
									1,976
									1,976
								
								
									031
									DCGS-MC
									1,149
									1,149
								
								
									032
									UAS PAYLOADS
									2,971
									2,971
								
								
									
									
										OTHER SUPPORT (NON-TEL)
									
									
									
								
								
									034
									NEXT GENERATION ENTERPRISE NETWORK (NGEN)
									76,302
									76,302
								
								
									035
									COMMON COMPUTER RESOURCES
									41,802
									39,477
								
								
									
									 Prior year carryover
									
									[–2,325]
								
								
									036
									COMMAND POST SYSTEMS
									90,924
									90,924
								
								
									037
									RADIO SYSTEMS
									43,714
									43,714
								
								
									038
									COMM SWITCHING & CONTROL SYSTEMS
									66,383
									66,383
								
								
									039
									COMM & ELEC INFRASTRUCTURE SUPPORT
									30,229
									30,229
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									039A
									CLASSIFIED PROGRAMS
									2,738
									2,738
								
								
									
									
										ADMINISTRATIVE VEHICLES
									
									
									
								
								
									041
									COMMERCIAL CARGO VEHICLES
									88,312
									88,312
								
								
									
									
										TACTICAL VEHICLES
									
									
									
								
								
									043
									MOTOR TRANSPORT MODIFICATIONS
									13,292
									13,292
								
								
									045
									JOINT LIGHT TACTICAL VEHICLE
									113,230
									113,230
								
								
									046
									FAMILY OF TACTICAL TRAILERS
									2,691
									2,691
								
								
									
									
										ENGINEER AND OTHER EQUIPMENT
									
									
									
								
								
									048
									ENVIRONMENTAL CONTROL EQUIP ASSORT
									18
									18
								
								
									050
									TACTICAL FUEL SYSTEMS
									78
									78
								
								
									051
									POWER EQUIPMENT ASSORTED
									17,973
									17,973
								
								
									052
									AMPHIBIOUS SUPPORT EQUIPMENT
									7,371
									7,371
								
								
									053
									EOD SYSTEMS
									14,021
									14,021
								
								
									
									
										MATERIALS HANDLING EQUIPMENT
									
									
									
								
								
									054
									PHYSICAL SECURITY EQUIPMENT
									31,523
									31,523
								
								
									
									
										GENERAL PROPERTY
									
									
									
								
								
									058
									TRAINING DEVICES
									33,658
									33,658
								
								
									060
									FAMILY OF CONSTRUCTION EQUIPMENT
									21,315
									21,315
								
								
									061
									FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)
									9,654
									9,654
								
								
									
									
										OTHER SUPPORT
									
									
									
								
								
									062
									ITEMS LESS THAN $5 MILLION
									6,026
									6,026
								
								
									
									
										SPARES AND REPAIR PARTS
									
									
									
								
								
									064
									SPARES AND REPAIR PARTS
									22,848
									22,848
								
								
									
									
										 TOTAL PROCUREMENT, MARINE CORPS
									
									
										1,362,769
									
									
										1,358,444
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										TACTICAL FORCES
									
									
									
								
								
									001
									F–35
									4,401,894
									4,188,894
								
								
									
									 Program efficiencies
									
									[–213,000]
								
								
									002
									 ADVANCE PROCUREMENT (CY)
									404,500
									404,500
								
								
									
									
										TACTICAL AIRLIFT
									
									
									
								
								
									003
									KC–46A TANKER
									2,884,591
									2,884,591
								
								
									
									
										OTHER AIRLIFT
									
									
									
								
								
									004
									C–130J
									145,655
									145,655
								
								
									006
									HC–130J
									317,576
									317,576
								
								
									007
									 ADVANCE PROCUREMENT (CY)
									20,000
									20,000
								
								
									008
									MC–130J
									548,358
									548,358
								
								
									009
									 ADVANCE PROCUREMENT (CY)
									50,000
									50,000
								
								
									
									
										HELICOPTERS
									
									
									
								
								
									010
									UH–1N REPLACEMENT
									18,337
									18,337
								
								
									
									
										MISSION SUPPORT AIRCRAFT
									
									
									
								
								
									012
									CIVIL AIR PATROL A/C
									2,637
									2,637
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									013
									TARGET DRONES
									114,656
									114,656
								
								
									014
									RQ–4
									12,966
									12,966
								
								
									015
									MQ–9
									122,522
									122,522
								
								
									
									
										STRATEGIC AIRCRAFT
									
									
									
								
								
									016
									B–2A
									46,729
									46,729
								
								
									017
									B–1B
									116,319
									116,319
								
								
									018
									B–52
									109,020
									109,020
								
								
									
									
										TACTICAL AIRCRAFT
									
									
									
								
								
									020
									A–10
									1,289
									1,289
								
								
									021
									F–15
									105,685
									105,685
								
								
									022
									F–16
									97,331
									114,331
								
								
									
									 Active missile warning system
									
									[12,000]
								
								
									
									 Anti-jam global positioning system (GPS) upgrade
									
									[5,000]
								
								
									023
									F–22A
									163,008
									163,008
								
								
									024
									F–35 MODIFICATIONS
									175,811
									175,811
								
								
									025
									INCREMENT 3.2B
									76,410
									76,410
								
								
									026
									 ADVANCE PROCUREMENT (CY)
									2,000
									2,000
								
								
									
									
										AIRLIFT AIRCRAFT
									
									
									
								
								
									027
									C–5
									24,192
									24,192
								
								
									029
									C–17A
									21,555
									21,555
								
								
									030
									C–21
									5,439
									5,439
								
								
									031
									C–32A
									35,235
									35,235
								
								
									032
									C–37A
									5,004
									5,004
								
								
									
									
										TRAINER AIRCRAFT
									
									
									
								
								
									033
									GLIDER MODS
									394
									394
								
								
									034
									T–6
									12,765
									12,765
								
								
									035
									T–1
									25,073
									17,073
								
								
									
									 Production schedule slip
									
									[–8,000]
								
								
									036
									T–38
									45,090
									45,090
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									037
									U–2 MODS
									36,074
									36,074
								
								
									038
									KC–10A (ATCA)
									4,570
									4,570
								
								
									039
									C–12
									1,995
									1,995
								
								
									040
									VC–25A MOD
									102,670
									102,670
								
								
									041
									C–40
									13,984
									13,984
								
								
									042
									C–130
									9,168
									81,668
								
								
									
									 8–Bladed Propellers
									
									[16,000]
								
								
									
									 Electronic Propeller Control Systems
									
									[13,500]
								
								
									
									 In-flight Propeller Balancing System Certification
									
									[1,500]
								
								
									
									 T56 3.5 Engine Upgrade Kits
									
									[41,500]
								
								
									043
									C–130J MODS
									89,424
									89,424
								
								
									044
									C–135
									64,161
									64,161
								
								
									045
									COMPASS CALL MODS
									130,257
									59,857
								
								
									
									 Compass Call Program Restructure
									
									[–70,400]
								
								
									046
									RC–135
									211,438
									211,438
								
								
									047
									E–3
									82,786
									82,786
								
								
									048
									E–4
									53,348
									53,348
								
								
									049
									E–8
									6,244
									6,244
								
								
									050
									AIRBORNE WARNING AND CONTROL SYSTEM
									223,427
									223,427
								
								
									051
									FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS
									4,673
									4,673
								
								
									052
									H–1
									9,007
									9,007
								
								
									054
									H–60
									91,357
									91,357
								
								
									055
									RQ–4 MODS
									32,045
									32,045
								
								
									056
									HC/MC–130 MODIFICATIONS
									30,767
									30,767
								
								
									057
									OTHER AIRCRAFT
									33,886
									33,886
								
								
									059
									MQ–9 MODS
									141,929
									141,929
								
								
									060
									CV–22 MODS
									63,395
									63,395
								
								
									
									
										AIRCRAFT SPARES AND REPAIR PARTS
									
									
									
								
								
									061
									INITIAL SPARES/REPAIR PARTS
									686,491
									673,291
								
								
									
									 Compass Call Program Restructure
									
									[–13,200]
								
								
									
									
										COMMON SUPPORT EQUIPMENT
									
									
									
								
								
									062
									AIRCRAFT REPLACEMENT SUPPORT EQUIP
									121,935
									121,935
								
								
									
									
										POST PRODUCTION SUPPORT
									
									
									
								
								
									063
									B–2A
									154
									154
								
								
									064
									B–2A
									43,330
									43,330
								
								
									065
									B–52
									28,125
									28,125
								
								
									066
									C–17A
									23,559
									23,559
								
								
									069
									F–15
									2,980
									2,980
								
								
									070
									F–16
									15,155
									39,955
								
								
									
									 Additional mission trainers
									
									[24,800]
								
								
									071
									F–22A
									48,505
									48,505
								
								
									074
									RQ–4 POST PRODUCTION CHARGES
									99
									99
								
								
									
									
										INDUSTRIAL PREPAREDNESS
									
									
									
								
								
									075
									INDUSTRIAL RESPONSIVENESS
									14,126
									14,126
								
								
									
									
										WAR CONSUMABLES
									
									
									
								
								
									076
									WAR CONSUMABLES
									120,036
									120,036
								
								
									
									
										OTHER PRODUCTION CHARGES
									
									
									
								
								
									077
									OTHER PRODUCTION CHARGES
									1,252,824
									1,252,824
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									077A
									CLASSIFIED PROGRAMS
									16,952
									119,952
								
								
									
									 Compass Call Program Restructure
									
									[103,000]
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE
									
									
										13,922,917
									
									
										13,835,617
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										MISSILE REPLACEMENT EQUIPMENT—BALLISTIC
									
									
									
								
								
									001
									MISSILE REPLACEMENT EQ-BALLISTIC
									70,247
									70,247
								
								
									
									
										TACTICAL
									
									
									
								
								
									002
									JOINT AIR-SURFACE STANDOFF MISSILE
									431,645
									431,645
								
								
									003
									LRASM0
									59,511
									59,511
								
								
									004
									SIDEWINDER (AIM–9X)
									127,438
									127,438
								
								
									005
									AMRAAM
									350,144
									339,392
								
								
									
									 Pricing adjustment
									
									[–10,752]
								
								
									006
									PREDATOR HELLFIRE MISSILE
									33,955
									33,955
								
								
									007
									SMALL DIAMETER BOMB
									92,361
									92,361
								
								
									
									
										INDUSTRIAL FACILITIES
									
									
									
								
								
									008
									INDUSTR'L PREPAREDNS/POL PREVENTION
									977
									977
								
								
									
									
										CLASS IV
									
									
									
								
								
									009
									ICBM FUZE MOD
									17,095
									17,095
								
								
									010
									MM III MODIFICATIONS
									68,692
									68,692
								
								
									011
									AGM–65D MAVERICK
									282
									282
								
								
									013
									AIR LAUNCH CRUISE MISSILE (ALCM)
									21,762
									21,762
								
								
									014
									SMALL DIAMETER BOMB
									15,349
									15,349
								
								
									
									
										MISSILE SPARES AND REPAIR PARTS
									
									
									
								
								
									015
									INITIAL SPARES/REPAIR PARTS
									81,607
									81,607
								
								
									
									
										SPECIAL PROGRAMS
									
									
									
								
								
									030
									SPECIAL UPDATE PROGRAMS
									46,125
									46,125
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									030A
									CLASSIFIED PROGRAMS
									1,009,431
									1,009,431
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, AIR FORCE
									
									
										2,426,621
									
									
										2,415,869
									
								
								
									
									
									
									
								
								
									
									
										SPACE PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										SPACE PROGRAMS
									
									
									
								
								
									001
									ADVANCED EHF
									645,569
									645,569
								
								
									002
									AF SATELLITE COMM SYSTEM
									42,375
									42,375
								
								
									003
									COUNTERSPACE SYSTEMS
									26,984
									26,984
								
								
									004
									FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS
									88,963
									88,963
								
								
									005
									WIDEBAND GAPFILLER SATELLITES(SPACE)
									86,272
									86,272
								
								
									006
									GPS III SPACE SEGMENT
									34,059
									34,059
								
								
									007
									GLOBAL POSTIONING (SPACE)
									2,169
									2,169
								
								
									008
									SPACEBORNE EQUIP (COMSEC)
									46,708
									46,708
								
								
									009
									GLOBAL POSITIONING (SPACE)
									13,171
									10,271
								
								
									
									 Excess to Need
									
									[–2,900]
								
								
									010
									MILSATCOM
									41,799
									41,799
								
								
									011
									EVOLVED EXPENDABLE LAUNCH CAPABILITY
									768,586
									742,586
								
								
									
									 Early to need
									
									[–26,000]
								
								
									012
									EVOLVED EXPENDABLE LAUNCH VEH(SPACE)
									737,853
									536,853
								
								
									
									 Early to need
									
									[–201,000]
								
								
									013
									SBIR HIGH (SPACE)
									362,504
									362,504
								
								
									014
									NUDET DETECTION SYSTEM
									4,395
									4,395
								
								
									015
									SPACE MODS
									8,642
									8,642
								
								
									016
									SPACELIFT RANGE SYSTEM SPACE
									123,088
									123,088
								
								
									
									
										SSPARES
									
									
									
								
								
									017
									INITIAL SPARES/REPAIR PARTS
									22,606
									22,606
								
								
									
									
										 TOTAL SPACE PROCUREMENT, AIR FORCE
									
									
										3,055,743
									
									
										2,825,843
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
									
								
								
									
									
										ROCKETS
									
									
									
								
								
									001
									ROCKETS
									18,734
									18,734
								
								
									
									
										CARTRIDGES
									
									
									
								
								
									002
									CARTRIDGES
									220,237
									220,237
								
								
									
									
										BOMBS
									
									
									
								
								
									003
									PRACTICE BOMBS
									97,106
									97,106
								
								
									004
									GENERAL PURPOSE BOMBS
									581,561
									581,561
								
								
									005
									MASSIVE ORDNANCE PENETRATOR (MOP)
									3,600
									3,600
								
								
									006
									JOINT DIRECT ATTACK MUNITION
									303,988
									297,988
								
								
									
									 Pricing adjustment for increased quantity
									
									[–6,000]
								
								
									
									
										OTHER ITEMS
									
									
									
								
								
									007
									CAD/PAD
									38,890
									38,890
								
								
									008
									EXPLOSIVE ORDNANCE DISPOSAL (EOD)
									5,714
									5,714
								
								
									009
									SPARES AND REPAIR PARTS
									740
									740
								
								
									010
									MODIFICATIONS
									573
									573
								
								
									011
									ITEMS LESS THAN $5 MILLION
									5,156
									5,156
								
								
									
									
										FLARES
									
									
									
								
								
									012
									FLARES
									134,709
									134,709
								
								
									
									
										FUZES
									
									
									
								
								
									013
									FUZES
									229,252
									229,252
								
								
									
									
										SMALL ARMS
									
									
									
								
								
									014
									SMALL ARMS
									37,459
									37,459
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
										1,677,719
									
									
										1,671,719
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										PASSENGER CARRYING VEHICLES
									
									
									
								
								
									001
									PASSENGER CARRYING VEHICLES
									14,437
									14,437
								
								
									
									
										CARGO AND UTILITY VEHICLES
									
									
									
								
								
									002
									MEDIUM TACTICAL VEHICLE
									24,812
									24,812
								
								
									003
									CAP VEHICLES
									984
									984
								
								
									004
									ITEMS LESS THAN $5 MILLION
									11,191
									11,191
								
								
									
									
										SPECIAL PURPOSE VEHICLES
									
									
									
								
								
									005
									SECURITY AND TACTICAL VEHICLES
									5,361
									5,361
								
								
									006
									ITEMS LESS THAN $5 MILLION
									4,623
									4,623
								
								
									
									
										FIRE FIGHTING EQUIPMENT
									
									
									
								
								
									007
									FIRE FIGHTING/CRASH RESCUE VEHICLES
									12,451
									12,451
								
								
									
									
										MATERIALS HANDLING EQUIPMENT
									
									
									
								
								
									008
									ITEMS LESS THAN $5 MILLION
									18,114
									18,114
								
								
									
									
										BASE MAINTENANCE SUPPORT
									
									
									
								
								
									009
									RUNWAY SNOW REMOV & CLEANING EQUIP
									2,310
									2,310
								
								
									010
									ITEMS LESS THAN $5 MILLION
									46,868
									46,868
								
								
									
									
										COMM SECURITY EQUIPMENT(COMSEC)
									
									
									
								
								
									012
									COMSEC EQUIPMENT
									72,359
									72,359
								
								
									
									
										INTELLIGENCE PROGRAMS
									
									
									
								
								
									014
									INTELLIGENCE TRAINING EQUIPMENT
									6,982
									6,982
								
								
									015
									INTELLIGENCE COMM EQUIPMENT
									30,504
									30,504
								
								
									
									
										ELECTRONICS PROGRAMS
									
									
									
								
								
									016
									AIR TRAFFIC CONTROL & LANDING SYS
									55,803
									55,803
								
								
									017
									NATIONAL AIRSPACE SYSTEM
									2,673
									2,673
								
								
									018
									BATTLE CONTROL SYSTEM—FIXED
									5,677
									5,677
								
								
									019
									THEATER AIR CONTROL SYS IMPROVEMENTS
									1,163
									1,163
								
								
									020
									WEATHER OBSERVATION FORECAST
									21,667
									21,667
								
								
									021
									STRATEGIC COMMAND AND CONTROL
									39,803
									39,803
								
								
									022
									CHEYENNE MOUNTAIN COMPLEX
									24,618
									24,618
								
								
									023
									MISSION PLANNING SYSTEMS
									15,868
									15,868
								
								
									025
									INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)
									9,331
									9,331
								
								
									
									
										SPCL COMM-ELECTRONICS PROJECTS
									
									
									
								
								
									026
									GENERAL INFORMATION TECHNOLOGY
									41,779
									41,779
								
								
									027
									AF GLOBAL COMMAND & CONTROL SYS
									15,729
									15,729
								
								
									028
									MOBILITY COMMAND AND CONTROL
									9,814
									9,814
								
								
									029
									AIR FORCE PHYSICAL SECURITY SYSTEM
									99,460
									99,460
								
								
									030
									COMBAT TRAINING RANGES
									34,850
									34,850
								
								
									031
									MINIMUM ESSENTIAL EMERGENCY COMM N
									198,925
									198,925
								
								
									032
									WIDE AREA SURVEILLANCE (WAS)
									6,943
									6,943
								
								
									033
									C3 COUNTERMEASURES
									19,580
									19,580
								
								
									034
									GCSS-AF FOS
									1,743
									1,743
								
								
									036
									THEATER BATTLE MGT C2 SYSTEM
									9,659
									9,659
								
								
									037
									AIR & SPACE OPERATIONS CTR-WPN SYS
									15,474
									15,474
								
								
									038
									AIR OPERATIONS CENTER (AOC) 10.2
									30,623
									15,323
								
								
									
									 Fielding
									
									[–15,300]
								
								
									
									
										AIR FORCE COMMUNICATIONS
									
									
									
								
								
									039
									INFORMATION TRANSPORT SYSTEMS
									40,043
									40,043
								
								
									040
									AFNET
									146,897
									146,897
								
								
									041
									JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)
									5,182
									5,182
								
								
									042
									USCENTCOM
									13,418
									13,418
								
								
									
									
										ORGANIZATION AND BASE
									
									
									
								
								
									052
									TACTICAL C-E EQUIPMENT
									109,836
									109,836
								
								
									053
									RADIO EQUIPMENT
									16,266
									16,266
								
								
									054
									CCTV/AUDIOVISUAL EQUIPMENT
									7,449
									7,449
								
								
									055
									BASE COMM INFRASTRUCTURE
									109,215
									109,215
								
								
									
									
										MODIFICATIONS
									
									
									
								
								
									056
									COMM ELECT MODS
									65,700
									65,700
								
								
									
									
										PERSONAL SAFETY & RESCUE EQUIP
									
									
									
								
								
									058
									ITEMS LESS THAN $5 MILLION
									54,416
									54,416
								
								
									
									
										DEPOT PLANT+MTRLS HANDLING EQ
									
									
									
								
								
									059
									MECHANIZED MATERIAL HANDLING EQUIP
									7,344
									7,344
								
								
									
									
										BASE SUPPORT EQUIPMENT
									
									
									
								
								
									060
									BASE PROCURED EQUIPMENT
									6,852
									6,852
								
								
									063
									MOBILITY EQUIPMENT
									8,146
									8,146
								
								
									064
									ITEMS LESS THAN $5 MILLION
									28,427
									28,427
								
								
									
									
										SPECIAL SUPPORT PROJECTS
									
									
									
								
								
									066
									DARP RC135
									25,287
									25,287
								
								
									067
									DCGS-AF
									169,201
									169,201
								
								
									069
									SPECIAL UPDATE PROGRAM
									576,710
									576,710
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									070A
									CLASSIFIED PROGRAMS
									15,119,705
									15,119,705
								
								
									
									
										SPARES AND REPAIR PARTS
									
									
									
								
								
									072
									SPARES AND REPAIR PARTS
									15,784
									15,784
								
								
									
									
										 TOTAL OTHER PROCUREMENT, AIR FORCE
									
									
										17,438,056
									
									
										17,422,756
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT, DEFENSE-WIDE
									
									
									
								
								
									
									
										MAJOR EQUIPMENT, WHS
									
									
									
								
								
									037
									MAJOR EQUIPMENT, OSD
									29,211
									29,211
								
								
									
									
										MAJOR EQUIPMENT, NSA
									
									
									
								
								
									036
									INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)
									4,399
									4,399
								
								
									
									
										MAJOR EQUIPMENT, WHS
									
									
									
								
								
									040
									MAJOR EQUIPMENT, WHS
									24,979
									24,979
								
								
									
									
										MAJOR EQUIPMENT, DISA
									
									
									
								
								
									006
									INFORMATION SYSTEMS SECURITY
									21,347
									21,347
								
								
									007
									TELEPORT PROGRAM
									50,597
									50,597
								
								
									008
									ITEMS LESS THAN $5 MILLION
									10,420
									10,420
								
								
									009
									NET CENTRIC ENTERPRISE SERVICES (NCES)
									1,634
									1,634
								
								
									010
									DEFENSE INFORMATION SYSTEM NETWORK
									87,235
									87,235
								
								
									011
									CYBER SECURITY INITIATIVE
									4,528
									4,528
								
								
									012
									WHITE HOUSE COMMUNICATION AGENCY
									36,846
									36,846
								
								
									013
									SENIOR LEADERSHIP ENTERPRISE
									599,391
									599,391
								
								
									015
									JOINT REGIONAL SECURITY STACKS (JRSS)
									150,221
									150,221
								
								
									
									
										MAJOR EQUIPMENT, DLA
									
									
									
								
								
									017
									MAJOR EQUIPMENT
									2,055
									2,055
								
								
									
									
										MAJOR EQUIPMENT, DSS
									
									
									
								
								
									020
									MAJOR EQUIPMENT
									1,057
									1,057
								
								
									
									
										MAJOR EQUIPMENT, DCAA
									
									
									
								
								
									001
									ITEMS LESS THAN $5 MILLION
									2,964
									2,964
								
								
									
									
										MAJOR EQUIPMENT, TJS
									
									
									
								
								
									038
									MAJOR EQUIPMENT, TJS
									7,988
									7,988
								
								
									
									
										MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY
									
									
									
								
								
									023
									THAAD
									369,608
									369,608
								
								
									024
									AEGIS BMD
									463,801
									528,801
								
								
									
									 Increasing BMD capability for Aegis Ships
									
									[65,000]
								
								
									025
									BMDS AN/TPY–2 RADARS
									5,503
									5,503
								
								
									026
									ARROW UPPER TIER
									
									120,000
								
								
									
									 Increase for Arrow 3 Coproduction subject to Title XVI
									
									[120,000]
								
								
									027
									DAVID'S SLING
									
									150,000
								
								
									
									 Increase for DSWS Coproduction subject to Title XVI
									
									[150,000]
								
								
									028
									AEGIS ASHORE PHASE III
									57,493
									57,493
								
								
									029
									IRON DOME
									42,000
									62,000
								
								
									
									 Increase for Coproduction of Iron Dome Tamir Interceptors subject to Title XVI
									
									[20,000]
								
								
									030
									AEGIS BMD HARDWARE AND SOFTWARE
									50,098
									50,098
								
								
									
									
										MAJOR EQUIPMENT, DHRA
									
									
									
								
								
									003
									PERSONNEL ADMINISTRATION
									14,232
									14,232
								
								
									
									
										MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY
									
									
									
								
								
									021
									VEHICLES
									200
									200
								
								
									022
									OTHER MAJOR EQUIPMENT
									6,437
									6,437
								
								
									
									
										MAJOR EQUIPMENT, DODEA
									
									
									
								
								
									019
									AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS
									288
									288
								
								
									
									
										MAJOR EQUIPMENT, DCMA
									
									
									
								
								
									002
									MAJOR EQUIPMENT
									92
									92
								
								
									
									
										MAJOR EQUIPMENT, DMACT
									
									
									
								
								
									018
									MAJOR EQUIPMENT
									8,060
									8,060
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									040A
									CLASSIFIED PROGRAMS
									568,864
									568,864
								
								
									
									
										AVIATION PROGRAMS
									
									
									
								
								
									042
									ROTARY WING UPGRADES AND SUSTAINMENT
									150,396
									150,396
								
								
									043
									UNMANNED ISR
									21,190
									21,190
								
								
									045
									NON-STANDARD AVIATION
									4,905
									4,905
								
								
									046
									U–28
									3,970
									3,970
								
								
									047
									MH–47 CHINOOK
									25,022
									25,022
								
								
									049
									CV–22 MODIFICATION
									19,008
									19,008
								
								
									051
									MQ–9 UNMANNED AERIAL VEHICLE
									10,598
									10,598
								
								
									053
									PRECISION STRIKE PACKAGE
									213,122
									200,072
								
								
									
									 SOCOM requested transfer
									
									[–13,050]
								
								
									054
									AC/MC–130J
									73,548
									86,598
								
								
									
									 SOCOM requested transfer
									
									[13,050]
								
								
									055
									C–130 MODIFICATIONS
									32,970
									32,970
								
								
									
									
										SHIPBUILDING
									
									
									
								
								
									056
									UNDERWATER SYSTEMS
									37,098
									37,098
								
								
									
									
										AMMUNITION PROGRAMS
									
									
									
								
								
									057
									ORDNANCE ITEMS <$5M
									105,267
									105,267
								
								
									
									
										OTHER PROCUREMENT PROGRAMS
									
									
									
								
								
									058
									INTELLIGENCE SYSTEMS
									79,963
									79,963
								
								
									059
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									13,432
									13,432
								
								
									060
									OTHER ITEMS <$5M
									66,436
									66,436
								
								
									061
									COMBATANT CRAFT SYSTEMS
									55,820
									55,820
								
								
									062
									SPECIAL PROGRAMS
									107,432
									107,432
								
								
									063
									TACTICAL VEHICLES
									67,849
									67,849
								
								
									064
									WARRIOR SYSTEMS <$5M
									245,781
									245,781
								
								
									065
									COMBAT MISSION REQUIREMENTS
									19,566
									19,566
								
								
									066
									GLOBAL VIDEO SURVEILLANCE ACTIVITIES
									3,437
									3,437
								
								
									067
									OPERATIONAL ENHANCEMENTS INTELLIGENCE
									17,299
									17,299
								
								
									069
									OPERATIONAL ENHANCEMENTS
									219,945
									219,945
								
								
									
									
										CBDP
									
									
									
								
								
									070
									CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS
									148,203
									148,203
								
								
									071
									CB PROTECTION & HAZARD MITIGATION
									161,113
									161,113
								
								
									
									
										 TOTAL PROCUREMENT, DEFENSE-WIDE
									
									
										4,524,918
									
									
										4,879,918
									
								
								
									
									
									
									
								
								
									
									
										JOINT URGENT OPERATIONAL NEEDS FUND
									
									
									
								
								
									
									
										JOINT URGENT OPERATIONAL NEEDS FUND
									
									
									
								
								
									001
									JOINT URGENT OPERATIONAL NEEDS FUND
									99,300
									0
								
								
									
									 Program decrease
									
									[–99,300]
								
								
									
									
										 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND
									
									
										99,300
									
									
										0
									
								
								
									
									
									
									
								
								
									
									
										NATIONAL GUARD AND RESERVE EQUIPMENT
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									007
									MISCELLANEOUS EQUIPMENT
									
									250,000
								
								
									
									 Program increase
									
									[250,000]
								
								
									
									
										 TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT
									
									
									
										250,000
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL PROCUREMENT
									
									
										101,971,592
									
									
										102,422,660
									
								
							
						
					
				
					4102.
					Procurement for overseas contingency operations
					
						
							
							
							
							
							
								
									
										
		      SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										AIRCRAFT PROCUREMENT, ARMY
									
									
									
								
								
									
									
										MODIFICATION OF AIRCRAFT
									
									
									
								
								
									015
									MULTI SENSOR ABN RECON (MIP)
									21,400
									21,400
								
								
									020
									EMARSS SEMA MODS (MIP)
									42,700
									42,700
								
								
									026
									RQ–7 UAV MODS
									1,775
									1,775
								
								
									027
									UAS MODS
									4,420
									4,420
								
								
									
									
										GROUND SUPPORT AVIONICS
									
									
									
								
								
									030
									CMWS
									56,115
									56,115
								
								
									031
									CIRCM
									108,721
									108,721
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, ARMY
									
									
										235,131
									
									
										235,131
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, ARMY
									
									
									
								
								
									
									
										AIR-TO-SURFACE MISSILE SYSTEM
									
									
									
								
								
									004
									HELLFIRE SYS SUMMARY
									305,830
									305,830
								
								
									
									
										ANTI-TANK/ASSAULT MISSILE SYS
									
									
									
								
								
									007
									JAVELIN (AAWS-M) SYSTEM SUMMARY
									15,567
									15,567
								
								
									008
									TOW 2 SYSTEM SUMMARY
									80,652
									80,652
								
								
									010
									GUIDED MLRS ROCKET (GMLRS)
									75,991
									75,991
								
								
									012
									LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS
									51,277
									51,277
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, ARMY
									
									
										529,317
									
									
										529,317
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF W&TCV, ARMY
									
									
									
								
								
									
									
										MODIFICATION OF TRACKED COMBAT VEHICLES
									
									
									
								
								
									007
									PALADIN INTEGRATED MANAGEMENT (PIM)
									125,184
									125,184
								
								
									009
									ASSAULT BRIDGE (MOD)
									5,950
									5,950
								
								
									014
									ABRAMS UPGRADE PROGRAM
									
									72,000
								
								
									
									 Army requested realignment (ERI)
									
									[172,000]
								
								
									
									 Realign APS Unit Set Requirements to Base
									
									[–100,000]
								
								
									
									
										WEAPONS & OTHER COMBAT VEHICLES
									
									
									
								
								
									017
									MORTAR SYSTEMS
									22,410
									22,410
								
								
									
									
										SUPPORT EQUIPMENT & FACILITIES
									
									
									
								
								
									036
									BRADLEY PROGRAM
									
									72,800
								
								
									
									 Army requested realignment (ERI)
									
									[72,800]
								
								
									
									
										 TOTAL PROCUREMENT OF W&TCV, ARMY
									
									
										153,544
									
									
										298,344
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, ARMY
									
									
									
								
								
									
									
										SMALL/MEDIUM CAL AMMUNITION
									
									
									
								
								
									002
									CTG, 7.62MM, ALL TYPES
									9,642
									9,642
								
								
									004
									CTG, .50 CAL, ALL TYPES
									6,607
									6,607
								
								
									005
									CTG, 20MM, ALL TYPES
									1,077
									1,077
								
								
									006
									CTG, 25MM, ALL TYPES
									28,534
									28,534
								
								
									007
									CTG, 30MM, ALL TYPES
									20,000
									20,000
								
								
									008
									CTG, 40MM, ALL TYPES
									7,423
									7,423
								
								
									
									
										MORTAR AMMUNITION
									
									
									
								
								
									009
									60MM MORTAR, ALL TYPES
									10,000
									10,000
								
								
									010
									81MM MORTAR, ALL TYPES
									2,677
									2,677
								
								
									
									
										TANK AMMUNITION
									
									
									
								
								
									012
									CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES
									8,999
									8,999
								
								
									
									
										ARTILLERY AMMUNITION
									
									
									
								
								
									014
									ARTILLERY PROJECTILE, 155MM, ALL TYPES
									30,348
									30,348
								
								
									015
									PROJ 155MM EXTENDED RANGE M982
									140
									140
								
								
									016
									ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL
									29,655
									29,655
								
								
									
									
										MINES
									
									
									
								
								
									017
									MINES & CLEARING CHARGES, ALL TYPES
									16,866
									16,866
								
								
									
									
										NETWORKED MUNITIONS
									
									
									
								
								
									018
									SPIDER NETWORK MUNITIONS, ALL TYPES
									10,353
									10,353
								
								
									
									
										ROCKETS
									
									
									
								
								
									019
									SHOULDER LAUNCHED MUNITIONS, ALL TYPES
									63,210
									63,210
								
								
									020
									ROCKET, HYDRA 70, ALL TYPES
									42,851
									42,851
								
								
									
									
										OTHER AMMUNITION
									
									
									
								
								
									022
									DEMOLITION MUNITIONS, ALL TYPES
									6,373
									6,373
								
								
									023
									GRENADES, ALL TYPES
									4,143
									4,143
								
								
									024
									SIGNALS, ALL TYPES
									1,852
									1,852
								
								
									
									
										MISCELLANEOUS
									
									
									
								
								
									027
									NON-LETHAL AMMUNITION, ALL TYPES
									773
									773
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, ARMY
									
									
										301,523
									
									
										301,523
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, ARMY
									
									
									
								
								
									
									
										TACTICAL VEHICLES
									
									
									
								
								
									002
									SEMITRAILERS, FLATBED:
									4,180
									4,180
								
								
									008
									FAMILY OF MEDIUM TACTICAL VEH (FMTV)
									147,476
									147,476
								
								
									010
									FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)
									6,122
									6,122
								
								
									011
									PLS ESP
									106,358
									106,358
								
								
									012
									HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV
									203,766
									203,766
								
								
									013
									TACTICAL WHEELED VEHICLE PROTECTION KITS
									101,154
									101,154
								
								
									014
									MODIFICATION OF IN SVC EQUIP
									155,456
									155,456
								
								
									
									
										COMM—JOINT COMMUNICATIONS
									
									
									
								
								
									019
									WIN-T—GROUND FORCES TACTICAL NETWORK
									9,572
									9,572
								
								
									
									
										COMM—SATELLITE COMMUNICATIONS
									
									
									
								
								
									025
									SHF TERM
									24,000
									24,000
								
								
									
									
										COMM—INTELLIGENCE COMM
									
									
									
								
								
									047
									CI AUTOMATION ARCHITECTURE
									1,550
									1,550
								
								
									
									
										INFORMATION SECURITY
									
									
									
								
								
									051
									COMMUNICATIONS SECURITY (COMSEC)
									1,928
									1,928
								
								
									052
									DEFENSIVE CYBER OPERATIONS
									26,500
									26,500
								
								
									
									
										COMM—BASE COMMUNICATIONS
									
									
									
								
								
									056
									INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM
									20,510
									20,510
								
								
									
									
										ELECT EQUIP—TACT INT REL ACT (TIARA)
									
									
									
								
								
									062
									DCGS-A (MIP)
									33,032
									33,032
								
								
									064
									TROJAN (MIP)
									3,305
									3,305
								
								
									066
									CI HUMINT AUTO REPRTING AND COLL(CHARCS)
									7,233
									7,233
								
								
									069
									BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)
									5,670
									5,670
								
								
									
									
										ELECT EQUIP—ELECTRONIC WARFARE (EW)
									
									
									
								
								
									070
									LIGHTWEIGHT COUNTER MORTAR RADAR
									25,892
									25,892
								
								
									074
									FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE
									11,610
									11,610
								
								
									075
									COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES
									23,890
									23,890
								
								
									
									
										ELECT EQUIP—TACTICAL SURV. (TAC SURV)
									
									
									
								
								
									080
									INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS
									76,270
									76,270
								
								
									089
									MORTAR FIRE CONTROL SYSTEM
									2,572
									2,572
								
								
									
									
										ELECT EQUIP—TACTICAL C2 SYSTEMS
									
									
									
								
								
									092
									AIR & MSL DEFENSE PLANNING & CONTROL SYS
									69,958
									69,958
								
								
									
									
										ELECT EQUIP—AUTOMATION
									
									
									
								
								
									102
									AUTOMATED DATA PROCESSING EQUIP
									9,900
									9,900
								
								
									
									
										ELECT EQUIP—AUDIO VISUAL SYS (A/V)
									
									
									
								
								
									108
									ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)
									96
									96
								
								
									
									
										CHEMICAL DEFENSIVE EQUIPMENT
									
									
									
								
								
									114
									CBRN DEFENSE
									1,841
									1,841
								
								
									
									
										BRIDGING EQUIPMENT
									
									
									
								
								
									115
									TACTICAL BRIDGING
									26,000
									26,000
								
								
									
									
										ENGINEER (NON-CONSTRUCTION) EQUIPMENT
									
									
									
								
								
									124
									ROBOTICS AND APPLIQUE SYSTEMS
									268
									268
								
								
									128
									FAMILY OF BOATS AND MOTORS
									280
									280
								
								
									
									
										COMBAT SERVICE SUPPORT EQUIPMENT
									
									
									
								
								
									129
									HEATERS AND ECU'S
									894
									894
								
								
									134
									FORCE PROVIDER
									53,800
									53,800
								
								
									135
									FIELD FEEDING EQUIPMENT
									2,665
									2,665
								
								
									136
									CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM
									2,400
									2,400
								
								
									137
									FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS
									9,789
									9,789
								
								
									138
									ITEMS LESS THAN $5M (ENG SPT)
									300
									300
								
								
									
									
										PETROLEUM EQUIPMENT
									
									
									
								
								
									139
									QUALITY SURVEILLANCE EQUIPMENT
									4,800
									4,800
								
								
									140
									DISTRIBUTION SYSTEMS, PETROLEUM & WATER
									78,240
									78,240
								
								
									
									
										MEDICAL EQUIPMENT
									
									
									
								
								
									141
									COMBAT SUPPORT MEDICAL
									5,763
									5,763
								
								
									
									
										MAINTENANCE EQUIPMENT
									
									
									
								
								
									142
									MOBILE MAINTENANCE EQUIPMENT SYSTEMS
									1,609
									1,609
								
								
									143
									ITEMS LESS THAN $5.0M (MAINT EQ)
									145
									145
								
								
									
									
										CONSTRUCTION EQUIPMENT
									
									
									
								
								
									144
									GRADER, ROAD MTZD, HVY, 6X4 (CCE)
									3,047
									3,047
								
								
									148
									TRACTOR, FULL TRACKED
									4,426
									4,426
								
								
									151
									HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)
									2,900
									2,900
								
								
									155
									ITEMS LESS THAN $5.0M (CONST EQUIP)
									96
									96
								
								
									
									
										GENERATORS
									
									
									
								
								
									158
									GENERATORS AND ASSOCIATED EQUIP
									21,861
									21,861
								
								
									
									
										MATERIAL HANDLING EQUIPMENT
									
									
									
								
								
									160
									FAMILY OF FORKLIFTS
									846
									846
								
								
									
									
										TEST MEASURE AND DIG EQUIPMENT (TMD)
									
									
									
								
								
									168
									TEST EQUIPMENT MODERNIZATION (TEMOD)
									1,140
									1,140
								
								
									
									
										OTHER SUPPORT EQUIPMENT
									
									
									
								
								
									170
									RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT
									8,500
									8,500
								
								
									
									
										 TOTAL OTHER PROCUREMENT, ARMY
									
									
										1,309,610
									
									
										1,309,610
									
								
								
									
									
									
									
								
								
									
									
										JOINT IMPROVISED-THREAT DEFEAT FUND
									
									
									
								
								
									
									
										NETWORK ATTACK
									
									
									
								
								
									001
									RAPID ACQUISITION AND THREAT RESPONSE
									332,000
									332,000
								
								
									
									
										STAFF AND INFRASTRUCTURE
									
									
									
								
								
									002
									MISSION ENABLERS
									62,800
									62,800
								
								
									
									
										 TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND
									
									
										394,800
									
									
										394,800
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, NAVY
									
									
									
								
								
									
									
										COMBAT AIRCRAFT
									
									
									
								
								
									002
									F/A–18E/F (FIGHTER) HORNET
									184,912
									184,912
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									026
									STUASL0 UAV
									70,000
									70,000
								
								
									
									
										MODIFICATION OF AIRCRAFT
									
									
									
								
								
									037
									EP–3 SERIES
									7,505
									7,505
								
								
									047
									SPECIAL PROJECT AIRCRAFT
									14,869
									14,869
								
								
									051
									COMMON ECM EQUIPMENT
									70,780
									70,780
								
								
									059
									V–22 (TILT/ROTOR ACFT) OSPREY
									8,740
									8,740
								
								
									
									
										AIRCRAFT SPARES AND REPAIR PARTS
									
									
									
								
								
									063
									SPARES AND REPAIR PARTS
									1,500
									1,500
								
								
									
									
										AIRCRAFT SUPPORT EQUIP & FACILITIES
									
									
									
								
								
									065
									AIRCRAFT INDUSTRIAL FACILITIES
									524
									524
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, NAVY
									
									
										358,830
									
									
										358,830
									
								
								
									
									
									
									
								
								
									
									
										WEAPONS PROCUREMENT, NAVY
									
									
									
								
								
									
									
										TACTICAL MISSILES
									
									
									
								
								
									010
									HELLFIRE
									8,600
									8,600
								
								
									
									
										 TOTAL WEAPONS PROCUREMENT, NAVY
									
									
										8,600
									
									
										8,600
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMO, NAVY & MC
									
									
									
								
								
									
									
										NAVY AMMUNITION
									
									
									
								
								
									001
									GENERAL PURPOSE BOMBS
									40,366
									40,366
								
								
									002
									AIRBORNE ROCKETS, ALL TYPES
									8,860
									8,860
								
								
									006
									AIR EXPENDABLE COUNTERMEASURES
									7,060
									7,060
								
								
									013
									PYROTECHNIC AND DEMOLITION
									1,122
									1,122
								
								
									014
									AMMUNITION LESS THAN $5 MILLION
									3,495
									3,495
								
								
									
									
										MARINE CORPS AMMUNITION
									
									
									
								
								
									015
									SMALL ARMS AMMUNITION
									1,205
									1,205
								
								
									017
									40 MM, ALL TYPES
									539
									539
								
								
									018
									60MM, ALL TYPES
									909
									909
								
								
									020
									120MM, ALL TYPES
									530
									530
								
								
									022
									ROCKETS, ALL TYPES
									469
									469
								
								
									023
									ARTILLERY, ALL TYPES
									1,196
									1,196
								
								
									024
									DEMOLITION MUNITIONS, ALL TYPES
									261
									261
								
								
									025
									FUZE, ALL TYPES
									217
									217
								
								
									
									
										 TOTAL PROCUREMENT OF AMMO, NAVY & MC
									
									
										66,229
									
									
										66,229
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, NAVY
									
									
									
								
								
									
									
										OTHER SHORE ELECTRONIC EQUIPMENT
									
									
									
								
								
									081
									DCGS-N
									12,000
									12,000
								
								
									
									
										OTHER ORDNANCE SUPPORT EQUIPMENT
									
									
									
								
								
									116
									EXPLOSIVE ORDNANCE DISPOSAL EQUIP
									40,000
									40,000
								
								
									
									
										CIVIL ENGINEERING SUPPORT EQUIPMENT
									
									
									
								
								
									124
									FIRE FIGHTING EQUIPMENT
									630
									630
								
								
									
									
										SUPPLY SUPPORT EQUIPMENT
									
									
									
								
								
									133
									FIRST DESTINATION TRANSPORTATION
									25
									25
								
								
									
									
										COMMAND SUPPORT EQUIPMENT
									
									
									
								
								
									137
									COMMAND SUPPORT EQUIPMENT
									10,562
									10,562
								
								
									139
									MEDICAL SUPPORT EQUIPMENT
									5,000
									5,000
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									150A
									CLASSIFIED PROGRAMS
									1,660
									1,660
								
								
									
									
										 TOTAL OTHER PROCUREMENT, NAVY
									
									
										69,877
									
									
										69,877
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT, MARINE CORPS
									
									
									
								
								
									
									
										ARTILLERY AND OTHER WEAPONS
									
									
									
								
								
									006
									WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION
									572
									572
								
								
									
									
										GUIDED MISSILES
									
									
									
								
								
									010
									JAVELIN
									1,606
									1,606
								
								
									
									
										OTHER SUPPORT (TEL)
									
									
									
								
								
									018
									MODIFICATION KITS
									2,600
									2,600
								
								
									
									
										COMMAND AND CONTROL SYSTEM (NON-TEL)
									
									
									
								
								
									019
									ITEMS UNDER $5 MILLION (COMM & ELEC)
									2,200
									2,200
								
								
									
									
										INTELL/COMM EQUIPMENT (NON-TEL)
									
									
									
								
								
									026
									INTELLIGENCE SUPPORT EQUIPMENT
									20,981
									20,981
								
								
									029
									RQ–11 UAV
									3,817
									3,817
								
								
									
									
										OTHER SUPPORT (NON-TEL)
									
									
									
								
								
									035
									COMMON COMPUTER RESOURCES
									2,600
									2,600
								
								
									037
									RADIO SYSTEMS
									9,563
									9,563
								
								
									
									
										ENGINEER AND OTHER EQUIPMENT
									
									
									
								
								
									053
									EOD SYSTEMS
									75,000
									75,000
								
								
									
									
										 TOTAL PROCUREMENT, MARINE CORPS
									
									
										118,939
									
									
										118,939
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										OTHER AIRLIFT
									
									
									
								
								
									004
									C–130J
									73,000
									73,000
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									015
									MQ–9
									273,600
									186,600
								
								
									
									 Air Force requested transfer to line 61 for spares
									
									[–87,000]
								
								
									
									
										STRATEGIC AIRCRAFT
									
									
									
								
								
									019
									LARGE AIRCRAFT INFRARED COUNTERMEASURES
									135,801
									135,801
								
								
									
									
										TACTICAL AIRCRAFT
									
									
									
								
								
									020
									A–10
									23,850
									23,850
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									047
									E–3
									6,600
									6,600
								
								
									056
									HC/MC–130 MODIFICATIONS
									13,550
									13,550
								
								
									057
									OTHER AIRCRAFT
									7,500
									7,500
								
								
									059
									MQ–9 MODS
									112,068
									112,068
								
								
									
									
										AIRCRAFT SPARES AND REPAIR PARTS
									
									
									
								
								
									061
									INITIAL SPARES/REPAIR PARTS
									25,600
									87,000
								
								
									
									 Air Force requested transfer from line 15 for spares
									
									[87,000]
								
								
									
									 Compass Call Program Restructure
									
									[–25,600]
								
								
									
									
										OTHER PRODUCTION CHARGES
									
									
									
								
								
									077
									OTHER PRODUCTION CHARGES
									8,400
									8,400
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE
									
									
										679,969
									
									
										654,369
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										TACTICAL
									
									
									
								
								
									006
									PREDATOR HELLFIRE MISSILE
									145,125
									145,125
								
								
									
									
										CLASS IV
									
									
									
								
								
									011
									AGM–65D MAVERICK
									9,720
									9,720
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, AIR FORCE
									
									
										154,845
									
									
										154,845
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
									
								
								
									
									
										CARTRIDGES
									
									
									
								
								
									002
									CARTRIDGES
									9,830
									9,830
								
								
									
									
										BOMBS
									
									
									
								
								
									004
									GENERAL PURPOSE BOMBS
									7,921
									7,921
								
								
									006
									JOINT DIRECT ATTACK MUNITION
									140,126
									130,876
								
								
									
									 Pricing adjustment
									
									[–9,250]
								
								
									
									
										FLARES
									
									
									
								
								
									012
									FLARES
									6,531
									6,531
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
										164,408
									
									
										155,158
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										PASSENGER CARRYING VEHICLES
									
									
									
								
								
									001
									PASSENGER CARRYING VEHICLES
									2,003
									2,003
								
								
									
									
										CARGO AND UTILITY VEHICLES
									
									
									
								
								
									002
									MEDIUM TACTICAL VEHICLE
									9,066
									9,066
								
								
									004
									ITEMS LESS THAN $5 MILLION
									12,264
									12,264
								
								
									
									
										SPECIAL PURPOSE VEHICLES
									
									
									
								
								
									006
									ITEMS LESS THAN $5 MILLION
									16,789
									16,789
								
								
									
									
										FIRE FIGHTING EQUIPMENT
									
									
									
								
								
									007
									FIRE FIGHTING/CRASH RESCUE VEHICLES
									48,590
									48,590
								
								
									
									
										MATERIALS HANDLING EQUIPMENT
									
									
									
								
								
									008
									ITEMS LESS THAN $5 MILLION
									2,366
									2,366
								
								
									
									
										BASE MAINTENANCE SUPPORT
									
									
									
								
								
									009
									RUNWAY SNOW REMOV & CLEANING EQUIP
									6,468
									6,468
								
								
									010
									ITEMS LESS THAN $5 MILLION
									9,271
									9,271
								
								
									
									
										ELECTRONICS PROGRAMS
									
									
									
								
								
									016
									AIR TRAFFIC CONTROL & LANDING SYS
									42,650
									42,650
								
								
									
									
										SPCL COMM-ELECTRONICS PROJECTS
									
									
									
								
								
									029
									AIR FORCE PHYSICAL SECURITY SYSTEM
									7,500
									7,500
								
								
									033
									C3 COUNTERMEASURES
									620
									620
								
								
									
									
										ORGANIZATION AND BASE
									
									
									
								
								
									052
									TACTICAL C-E EQUIPMENT
									8,100
									8,100
								
								
									
									
										MODIFICATIONS
									
									
									
								
								
									056
									COMM ELECT MODS
									3,800
									3,800
								
								
									
									
										BASE SUPPORT EQUIPMENT
									
									
									
								
								
									061
									ENGINEERING AND EOD EQUIPMENT
									53,900
									53,900
								
								
									
									
										SPECIAL SUPPORT PROJECTS
									
									
									
								
								
									067
									DCGS-AF
									800
									800
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									070A
									CLASSIFIED PROGRAMS
									3,609,978
									3,609,978
								
								
									
									
										 TOTAL OTHER PROCUREMENT, AIR FORCE
									
									
										3,834,165
									
									
										3,834,165
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT, DEFENSE-WIDE
									
									
									
								
								
									
									
										MAJOR EQUIPMENT, DISA
									
									
									
								
								
									007
									TELEPORT PROGRAM
									1,900
									1,900
								
								
									
									
										CLASSIFIED PROGRAMS
									
									
									
								
								
									040A
									CLASSIFIED PROGRAMS
									32,482
									32,482
								
								
									
									
										AVIATION PROGRAMS
									
									
									
								
								
									041
									MC–12
									5,000
									5,000
								
								
									043
									UNMANNED ISR
									11,880
									11,880
								
								
									046
									U–28
									38,283
									38,283
								
								
									
									
										AMMUNITION PROGRAMS
									
									
									
								
								
									057
									ORDNANCE ITEMS <$5M
									52,504
									52,504
								
								
									
									
										OTHER PROCUREMENT PROGRAMS
									
									
									
								
								
									058
									INTELLIGENCE SYSTEMS
									22,000
									22,000
								
								
									060
									OTHER ITEMS <$5M
									11,580
									11,580
								
								
									062
									SPECIAL PROGRAMS
									13,549
									13,549
								
								
									063
									TACTICAL VEHICLES
									3,200
									3,200
								
								
									069
									OPERATIONAL ENHANCEMENTS
									42,056
									22,806
								
								
									
									 Classified adjustment
									
									[–19,250]
								
								
									
									
										 TOTAL PROCUREMENT, DEFENSE-WIDE
									
									
										234,434
									
									
										215,184
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL PROCUREMENT
									
									
										8,614,221
									
									
										8,704,921
									
								
							
						
					
				
					4103.
					Procurement for overseas contingency operations for base requirements
					
						
							
							
							
							
							
								
									
										
		      SEC. 4103. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE
			 REQUIREMENTS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										AIRCRAFT PROCUREMENT, ARMY
									
									
									
								
								
									
									
										ROTARY
									
									
									
								
								
									006
									AH–64 APACHE BLOCK IIIA REMAN
									78,040
									78,040
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, ARMY
									
									
										78,040
									
									
										78,040
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, ARMY
									
									
									
								
								
									
									
										AIR-TO-SURFACE MISSILE SYSTEM
									
									
									
								
								
									004
									HELLFIRE SYS SUMMARY
									150,000
									150,000
								
								
									
									
										ANTI-TANK/ASSAULT MISSILE SYS
									
									
									
								
								
									007
									JAVELIN (AAWS-M) SYSTEM SUMMARY
									
									104,200
								
								
									
									 Army unfunded requirement
									
									[104,200]
								
								
									010
									GUIDED MLRS ROCKET (GMLRS)
									
									76,000
								
								
									
									 Army unfunded requirement
									
									[76,000]
								
								
									
									
										MODIFICATIONS
									
									
									
								
								
									014
									ATACMS MODS
									
									15,900
								
								
									
									 Army unfunded requirement
									
									[15,900]
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, ARMY
									
									
										150,000
									
									
										346,100
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, ARMY
									
									
									
								
								
									
									
										SMALL/MEDIUM CAL AMMUNITION
									
									
									
								
								
									001
									CTG, 5.56MM, ALL TYPES
									
									4,000
								
								
									
									 Army unfunded requirement
									
									[4,000]
								
								
									002
									CTG, 7.62MM, ALL TYPES
									
									14,000
								
								
									
									 Army unfunded requirement
									
									[14,000]
								
								
									003
									CTG, HANDGUN, ALL TYPES
									
									9,000
								
								
									
									 Army unfunded requirement
									
									[9,000]
								
								
									004
									CTG, .50 CAL, ALL TYPES
									
									20,000
								
								
									
									 Army unfunded requirement
									
									[20,000]
								
								
									005
									CTG, 20MM, ALL TYPES
									
									14,000
								
								
									
									 Army unfunded requirement
									
									[14,000]
								
								
									007
									CTG, 30MM, ALL TYPES
									
									8,200
								
								
									
									 Army unfunded requirement
									
									[8,200]
								
								
									
									
										MORTAR AMMUNITION
									
									
									
								
								
									011
									120MM MORTAR, ALL TYPES
									
									30,000
								
								
									
									 Army unfunded requirement
									
									[30,000]
								
								
									
									
										TANK AMMUNITION
									
									
									
								
								
									012
									CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES
									
									35,000
								
								
									
									 Army unfunded requirement
									
									[35,000]
								
								
									
									
										ARTILLERY AMMUNITION
									
									
									
								
								
									015
									PROJ 155MM EXTENDED RANGE M982
									
									23,500
								
								
									
									 Army unfunded requirement
									
									[23,500]
								
								
									016
									ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL
									
									10,000
								
								
									
									 Army unfunded requirement
									
									[10,000]
								
								
									
									
										ROCKETS
									
									
									
								
								
									019
									SHOULDER LAUNCHED MUNITIONS, ALL TYPES
									
									30,000
								
								
									
									 Army unfunded requirement
									
									[30,000]
								
								
									020
									ROCKET, HYDRA 70, ALL TYPES
									
									42,500
								
								
									
									 Army unfunded requirement
									
									[27,500]
								
								
									
									 Army unfunded requirement- guided hydra rockets
									
									[15,000]
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, ARMY
									
									
									
										240,200
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, ARMY
									
									
									
								
								
									
									
										TACTICAL VEHICLES
									
									
									
								
								
									008
									FAMILY OF MEDIUM TACTICAL VEH (FMTV)
									152,000
									152,000
								
								
									
									
										GENERATORS
									
									
									
								
								
									158
									GENERATORS AND ASSOCIATED EQUIP
									9,900
									9,900
								
								
									
									
										 TOTAL OTHER PROCUREMENT, ARMY
									
									
										161,900
									
									
										161,900
									
								
								
									
									
									
									
								
								
									
									
										JOINT IMPROVISED-THREAT DEFEAT FUND
									
									
									
								
								
									
									
										NETWORK ATTACK
									
									
									
								
								
									001
									RAPID ACQUISITION AND THREAT RESPONSE
									113,272
									113,272
								
								
									
									
										 TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND
									
									
										113,272
									
									
										113,272
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, NAVY
									
									
									
								
								
									
									
										MODIFICATION OF AIRCRAFT
									
									
									
								
								
									035
									SH–60 SERIES
									3,000
									3,000
								
								
									036
									H–1 SERIES
									3,740
									3,740
								
								
									051
									COMMON ECM EQUIPMENT
									27,460
									27,460
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, NAVY
									
									
										34,200
									
									
										34,200
									
								
								
									
									
									
									
								
								
									
									
										WEAPONS PROCUREMENT, NAVY
									
									
									
								
								
									
									
										STRATEGIC MISSILES
									
									
									
								
								
									003
									TOMAHAWK
									
									84,200
								
								
									
									 Scope Increase
									
									[84,200]
								
								
									
									
										TACTICAL MISSILES
									
									
									
								
								
									005
									SIDEWINDER
									
									33,000
								
								
									
									 Navy unfunded requirement
									
									[33,000]
								
								
									
									
										 TOTAL WEAPONS PROCUREMENT, NAVY
									
									
									
										117,200
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMO, NAVY & MC
									
									
									
								
								
									
									
										NAVY AMMUNITION
									
									
									
								
								
									001
									GENERAL PURPOSE BOMBS
									
									58,000
								
								
									
									 Navy unfunded requirement—JDAM components
									
									[58,000]
								
								
									
									
										MARINE CORPS AMMUNITION
									
									
									
								
								
									023
									ARTILLERY, ALL TYPES
									
									19,200
								
								
									
									 Marine Corps unfunded requirement- GMLRS AW munitions
									
									[19,200]
								
								
									
									
										 TOTAL PROCUREMENT OF AMMO, NAVY & MC
									
									
									
										77,200
									
								
								
									
									
									
									
								
								
									
									
										OTHER PROCUREMENT, NAVY
									
									
									
								
								
									
									
										OTHER ORDNANCE SUPPORT EQUIPMENT
									
									
									
								
								
									116
									EXPLOSIVE ORDNANCE DISPOSAL EQUIP
									59,329
									59,329
								
								
									
									
										 TOTAL OTHER PROCUREMENT, NAVY
									
									
										59,329
									
									
										59,329
									
								
								
									
									
									
									
								
								
									
									
										AIRCRAFT PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										OTHER AIRCRAFT
									
									
									
								
								
									015
									MQ–9
									179,430
									179,430
								
								
									
									
										 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE
									
									
										179,430
									
									
										179,430
									
								
								
									
									
									
									
								
								
									
									
										MISSILE PROCUREMENT, AIR FORCE
									
									
									
								
								
									
									
										TACTICAL
									
									
									
								
								
									007
									SMALL DIAMETER BOMB
									167,800
									167,800
								
								
									
									
										CLASS IV
									
									
									
								
								
									011
									AGM–65D MAVERICK
									16,900
									16,900
								
								
									
									
										 TOTAL MISSILE PROCUREMENT, AIR FORCE
									
									
										184,700
									
									
										184,700
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
									
								
								
									
									
										ROCKETS
									
									
									
								
								
									001
									ROCKETS
									60,000
									60,000
								
								
									
									
										BOMBS
									
									
									
								
								
									006
									JOINT DIRECT ATTACK MUNITION
									263,000
									263,000
								
								
									
									
										 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE
									
									
										323,000
									
									
										323,000
									
								
								
									
									
									
									
								
								
									
									
										PROCUREMENT, DEFENSE-WIDE
									
									
									
								
								
									
									
										MAJOR EQUIPMENT, DISA
									
									
									
								
								
									007
									TELEPORT PROGRAM
									2,000
									2,000
								
								
									016
									DEFENSE INFORMATION SYSTEMS NETWORK
									2,000
									2,000
								
								
									
									
										 TOTAL PROCUREMENT, DEFENSE-WIDE
									
									
										4,000
									
									
										4,000
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL PROCUREMENT
									
									
										1,287,871
									
									
										1,918,571
									
								
							
						
					
				
				 XLII
				RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
				
					4201.
					Research, development, test, and evaluation
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										
		      ProgramElement
                    
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
									
									
									
								
								
									
									
									
										BASIC RESEARCH
									
									
									
								
								
									001
									0601101A
									IN-HOUSE LABORATORY INDEPENDENT RESEARCH
									12,381
									12,381
								
								
									002
									0601102A
									DEFENSE RESEARCH SCIENCES
									253,116
									253,116
								
								
									003
									0601103A
									UNIVERSITY RESEARCH INITIATIVES
									69,166
									69,166
								
								
									004
									0601104A
									UNIVERSITY AND INDUSTRY RESEARCH CENTERS
									94,280
									94,280
								
								
									
									
									
										 SUBTOTAL BASIC RESEARCH
									
									
										428,943
									
									
										428,943
									
								
								
									
									
									
									
									
								
								
									
									
									
										APPLIED RESEARCH
									
									
									
								
								
									005
									0602105A
									MATERIALS TECHNOLOGY
									31,533
									37,033
								
								
									
									
									 Ground vehicle coating system
									
									[5,500]
								
								
									006
									0602120A
									SENSORS AND ELECTRONIC SURVIVABILITY
									36,109
									38,109
								
								
									
									
									 Program increase
									
									[2,000]
								
								
									007
									0602122A
									TRACTOR HIP
									6,995
									6,995
								
								
									008
									0602211A
									AVIATION TECHNOLOGY
									65,914
									65,914
								
								
									009
									0602270A
									ELECTRONIC WARFARE TECHNOLOGY
									25,466
									25,466
								
								
									010
									0602303A
									MISSILE TECHNOLOGY
									44,313
									44,313
								
								
									011
									0602307A
									ADVANCED WEAPONS TECHNOLOGY
									28,803
									28,803
								
								
									012
									0602308A
									ADVANCED CONCEPTS AND SIMULATION
									27,688
									27,688
								
								
									013
									0602601A
									COMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY
									67,959
									67,959
								
								
									014
									0602618A
									BALLISTICS TECHNOLOGY
									85,436
									85,436
								
								
									015
									0602622A
									CHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY
									3,923
									3,923
								
								
									016
									0602623A
									JOINT SERVICE SMALL ARMS PROGRAM
									5,545
									5,545
								
								
									017
									0602624A
									WEAPONS AND MUNITIONS TECHNOLOGY
									53,581
									53,581
								
								
									018
									0602705A
									ELECTRONICS AND ELECTRONIC DEVICES
									56,322
									56,322
								
								
									019
									0602709A
									NIGHT VISION TECHNOLOGY
									36,079
									36,079
								
								
									020
									0602712A
									COUNTERMINE SYSTEMS
									26,497
									26,497
								
								
									021
									0602716A
									HUMAN FACTORS ENGINEERING TECHNOLOGY
									23,671
									23,671
								
								
									022
									0602720A
									ENVIRONMENTAL QUALITY TECHNOLOGY
									22,151
									22,151
								
								
									023
									0602782A
									COMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY
									37,803
									37,803
								
								
									024
									0602783A
									COMPUTER AND SOFTWARE TECHNOLOGY
									13,811
									13,811
								
								
									025
									0602784A
									MILITARY ENGINEERING TECHNOLOGY
									67,416
									67,416
								
								
									026
									0602785A
									MANPOWER/PERSONNEL/TRAINING TECHNOLOGY
									26,045
									26,045
								
								
									027
									0602786A
									WARFIGHTER TECHNOLOGY
									37,403
									42,403
								
								
									
									
									 Program Increase
									
									[5,000]
								
								
									028
									0602787A
									MEDICAL TECHNOLOGY
									77,111
									77,111
								
								
									
									
									
										 SUBTOTAL APPLIED RESEARCH
									
									
										907,574
									
									
										920,074
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED TECHNOLOGY DEVELOPMENT
									
									
									
								
								
									029
									0603001A
									WARFIGHTER ADVANCED TECHNOLOGY
									38,831
									38,831
								
								
									030
									0603002A
									MEDICAL ADVANCED TECHNOLOGY
									68,365
									68,365
								
								
									031
									0603003A
									AVIATION ADVANCED TECHNOLOGY
									94,280
									94,280
								
								
									032
									0603004A
									WEAPONS AND MUNITIONS ADVANCED TECHNOLOGY
									68,714
									68,714
								
								
									033
									0603005A
									COMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY
									122,132
									152,132
								
								
									
									
									 Emerging requirement
									
									[30,000]
								
								
									034
									0603006A
									SPACE APPLICATION ADVANCED TECHNOLOGY
									3,904
									3,904
								
								
									035
									0603007A
									MANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY
									14,417
									14,417
								
								
									037
									0603009A
									TRACTOR HIKE
									8,074
									21,374
								
								
									
									
									 Classified adjustment
									
									[13,300]
								
								
									038
									0603015A
									NEXT GENERATION TRAINING & SIMULATION SYSTEMS
									18,969
									18,969
								
								
									039
									0603020A
									TRACTOR ROSE
									11,910
									11,910
								
								
									040
									0603125A
									COMBATING TERRORISM—TECHNOLOGY DEVELOPMENT
									27,686
									27,686
								
								
									041
									0603130A
									TRACTOR NAIL
									2,340
									2,340
								
								
									042
									0603131A
									TRACTOR EGGS
									2,470
									2,470
								
								
									043
									0603270A
									ELECTRONIC WARFARE TECHNOLOGY
									27,893
									27,893
								
								
									044
									0603313A
									MISSILE AND ROCKET ADVANCED TECHNOLOGY
									52,190
									52,190
								
								
									045
									0603322A
									TRACTOR CAGE
									11,107
									11,107
								
								
									046
									0603461A
									HIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM
									177,190
									179,190
								
								
									
									
									 Program increase
									
									[2,000]
								
								
									047
									0603606A
									LANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY
									17,451
									17,451
								
								
									048
									0603607A
									JOINT SERVICE SMALL ARMS PROGRAM
									5,839
									5,839
								
								
									049
									0603710A
									NIGHT VISION ADVANCED TECHNOLOGY
									44,468
									44,468
								
								
									050
									0603728A
									ENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS
									11,137
									11,137
								
								
									051
									0603734A
									MILITARY ENGINEERING ADVANCED TECHNOLOGY
									20,684
									20,684
								
								
									052
									0603772A
									ADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY
									44,239
									44,239
								
								
									053
									0603794A
									C3 ADVANCED TECHNOLOGY
									35,775
									35,775
								
								
									
									
									
										 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT
									
									
										930,065
									
									
										975,365
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									054
									0603305A
									ARMY MISSLE DEFENSE SYSTEMS INTEGRATION
									9,433
									9,433
								
								
									055
									0603308A
									ARMY SPACE SYSTEMS INTEGRATION
									23,056
									23,056
								
								
									056
									0603619A
									LANDMINE WARFARE AND BARRIER—ADV DEV
									72,117
									72,117
								
								
									057
									0603627A
									SMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV
									28,244
									28,244
								
								
									058
									0603639A
									TANK AND MEDIUM CALIBER AMMUNITION
									40,096
									40,096
								
								
									059
									0603747A
									SOLDIER SUPPORT AND SURVIVABILITY
									10,506
									10,506
								
								
									060
									0603766A
									TACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV
									15,730
									15,730
								
								
									061
									0603774A
									NIGHT VISION SYSTEMS ADVANCED DEVELOPMENT
									10,321
									10,321
								
								
									062
									0603779A
									ENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL
									7,785
									7,785
								
								
									063
									0603790A
									NATO RESEARCH AND DEVELOPMENT
									2,300
									2,300
								
								
									064
									0603801A
									AVIATION—ADV DEV
									10,014
									10,014
								
								
									065
									0603804A
									LOGISTICS AND ENGINEER EQUIPMENT—ADV DEV
									20,834
									20,834
								
								
									066
									0603807A
									MEDICAL SYSTEMS—ADV DEV
									33,503
									33,503
								
								
									067
									0603827A
									SOLDIER SYSTEMS—ADVANCED DEVELOPMENT
									31,120
									40,520
								
								
									
									
									 Accelerate small arms improvement
									
									[9,400]
								
								
									068
									0604100A
									ANALYSIS OF ALTERNATIVES
									6,608
									6,608
								
								
									069
									0604114A
									LOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR
									35,132
									35,132
								
								
									070
									0604115A
									TECHNOLOGY MATURATION INITIATIVES
									70,047
									61,038
								
								
									
									
									 Excess growth
									
									[–9,009]
								
								
									071
									0604120A
									ASSURED POSITIONING, NAVIGATION AND TIMING (PNT)
									83,279
									83,279
								
								
									073
									0305251A
									CYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT
									40,510
									30,510
								
								
									
									
									 Inadequate justification 
									
									[–10,000]
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										550,635
									
									
										541,026
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									074
									0604201A
									AIRCRAFT AVIONICS
									83,248
									83,248
								
								
									075
									0604270A
									ELECTRONIC WARFARE DEVELOPMENT
									34,642
									34,642
								
								
									077
									0604290A
									MID-TIER NETWORKING VEHICULAR RADIO (MNVR)
									12,172
									12,172
								
								
									078
									0604321A
									ALL SOURCE ANALYSIS SYSTEM
									3,958
									3,958
								
								
									079
									0604328A
									TRACTOR CAGE
									12,525
									12,525
								
								
									080
									0604601A
									INFANTRY SUPPORT WEAPONS
									66,943
									66,943
								
								
									082
									0604611A
									JAVELIN
									20,011
									20,011
								
								
									083
									0604622A
									FAMILY OF HEAVY TACTICAL VEHICLES
									11,429
									11,429
								
								
									084
									0604633A
									AIR TRAFFIC CONTROL
									3,421
									3,421
								
								
									085
									0604641A
									TACTICAL UNMANNED GROUND VEHICLE (TUGV)
									39,282
									39,282
								
								
									086
									0604642A
									LIGHT TACTICAL WHEELED VEHICLES
									494
									494
								
								
									087
									0604645A
									ARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV
									9,678
									9,678
								
								
									088
									0604710A
									NIGHT VISION SYSTEMS—ENG DEV
									84,519
									84,519
								
								
									089
									0604713A
									COMBAT FEEDING, CLOTHING, AND EQUIPMENT
									2,054
									2,054
								
								
									090
									0604715A
									NON-SYSTEM TRAINING DEVICES—ENG DEV
									30,774
									30,774
								
								
									091
									0604741A
									AIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV
									53,332
									61,332
								
								
									
									
									 Program increase- all digital radar technology for CRAM
									
									[8,000]
								
								
									092
									0604742A
									CONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT
									17,887
									17,887
								
								
									093
									0604746A
									AUTOMATIC TEST EQUIPMENT DEVELOPMENT
									8,813
									8,813
								
								
									094
									0604760A
									DISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV
									10,487
									10,487
								
								
									095
									0604780A
									COMBINED ARMS TACTICAL TRAINER (CATT) CORE
									15,068
									15,068
								
								
									096
									0604798A
									BRIGADE ANALYSIS, INTEGRATION AND EVALUATION
									89,716
									89,716
								
								
									097
									0604802A
									WEAPONS AND MUNITIONS—ENG DEV
									80,365
									80,365
								
								
									098
									0604804A
									LOGISTICS AND ENGINEER EQUIPMENT—ENG DEV
									75,098
									86,198
								
								
									
									
									 Program Increase- next generation signature management
									
									[11,100]
								
								
									099
									0604805A
									COMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV
									4,245
									4,245
								
								
									100
									0604807A
									MEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV
									41,124
									41,124
								
								
									101
									0604808A
									LANDMINE WARFARE/BARRIER—ENG DEV
									39,630
									39,630
								
								
									102
									0604818A
									ARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE
									205,590
									205,590
								
								
									103
									0604820A
									RADAR DEVELOPMENT
									15,983
									15,983
								
								
									104
									0604822A
									GENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)
									6,805
									6,805
								
								
									105
									0604823A
									FIREFINDER
									9,235
									9,235
								
								
									106
									0604827A
									SOLDIER SYSTEMS—WARRIOR DEM/VAL
									12,393
									12,393
								
								
									107
									0604854A
									ARTILLERY SYSTEMS—EMD
									1,756
									1,756
								
								
									108
									0605013A
									INFORMATION TECHNOLOGY DEVELOPMENT
									74,236
									74,236
								
								
									109
									0605018A
									INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)
									155,584
									144,584
								
								
									
									
									 Unjustified growth
									
									[–11,000]
								
								
									110
									0605028A
									ARMORED MULTI-PURPOSE VEHICLE (AMPV)
									184,221
									184,221
								
								
									111
									0605029A
									INTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)
									4,980
									4,980
								
								
									112
									0605030A
									JOINT TACTICAL NETWORK CENTER (JTNC)
									15,041
									15,041
								
								
									113
									0605031A
									JOINT TACTICAL NETWORK (JTN)
									16,014
									16,014
								
								
									114
									0605032A
									TRACTOR TIRE
									27,254
									27,254
								
								
									115
									0605033A
									GROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)
									5,032
									5,032
								
								
									116
									0605034A
									TACTICAL SECURITY SYSTEM (TSS)
									2,904
									2,904
								
								
									117
									0605035A
									COMMON INFRARED COUNTERMEASURES (CIRCM)
									96,977
									96,977
								
								
									118
									0605036A
									COMBATING WEAPONS OF MASS DESTRUCTION (CWMD)
									2,089
									2,089
								
								
									119
									0605041A
									DEFENSIVE CYBER TOOL DEVELOPMENT
									33,836
									33,836
								
								
									120
									0605042A
									TACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)
									18,824
									18,824
								
								
									121
									0605047A
									CONTRACT WRITING SYSTEM
									20,663
									20,663
								
								
									122
									0605051A
									AIRCRAFT SURVIVABILITY DEVELOPMENT
									41,133
									41,133
								
								
									123
									0605052A
									INDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1
									83,995
									83,995
								
								
									125
									0605380A
									AMF JOINT TACTICAL RADIO SYSTEM (JTRS)
									5,028
									5,028
								
								
									126
									0605450A
									JOINT AIR-TO-GROUND MISSILE (JAGM)
									42,972
									42,972
								
								
									128
									0605457A
									ARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)
									252,811
									252,811
								
								
									131
									0605766A
									NATIONAL CAPABILITIES INTEGRATION (MIP)
									4,955
									4,955
								
								
									132
									0605812A
									JOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH
									11,530
									11,530
								
								
									133
									0605830A
									AVIATION GROUND SUPPORT EQUIPMENT
									2,142
									2,142
								
								
									134
									0210609A
									PALADIN INTEGRATED MANAGEMENT (PIM)
									41,498
									41,498
								
								
									135
									0303032A
									TROJAN—RH12
									4,273
									4,273
								
								
									136
									0304270A
									ELECTRONIC WARFARE DEVELOPMENT
									14,425
									14,425
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										2,265,094
									
									
										2,273,194
									
								
								
									
									
									
									
									
								
								
									
									
									
										RDT&E MANAGEMENT SUPPORT
									
									
									
								
								
									137
									0604256A
									THREAT SIMULATOR DEVELOPMENT
									25,675
									25,675
								
								
									138
									0604258A
									TARGET SYSTEMS DEVELOPMENT
									19,122
									19,122
								
								
									139
									0604759A
									MAJOR T&E INVESTMENT
									84,777
									84,777
								
								
									140
									0605103A
									RAND ARROYO CENTER
									20,658
									20,658
								
								
									141
									0605301A
									ARMY KWAJALEIN ATOLL
									236,648
									236,648
								
								
									142
									0605326A
									CONCEPTS EXPERIMENTATION PROGRAM
									25,596
									25,596
								
								
									144
									0605601A
									ARMY TEST RANGES AND FACILITIES
									293,748
									293,748
								
								
									145
									0605602A
									ARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS
									52,404
									52,404
								
								
									146
									0605604A
									SURVIVABILITY/LETHALITY ANALYSIS
									38,571
									38,571
								
								
									147
									0605606A
									AIRCRAFT CERTIFICATION
									4,665
									4,665
								
								
									148
									0605702A
									METEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES
									6,925
									6,925
								
								
									149
									0605706A
									MATERIEL SYSTEMS ANALYSIS
									21,677
									21,677
								
								
									150
									0605709A
									EXPLOITATION OF FOREIGN ITEMS
									12,415
									12,415
								
								
									151
									0605712A
									SUPPORT OF OPERATIONAL TESTING
									49,684
									49,684
								
								
									152
									0605716A
									ARMY EVALUATION CENTER
									55,905
									55,905
								
								
									153
									0605718A
									ARMY MODELING & SIM X-CMD COLLABORATION & INTEG
									7,959
									7,959
								
								
									154
									0605801A
									PROGRAMWIDE ACTIVITIES
									51,822
									51,822
								
								
									155
									0605803A
									TECHNICAL INFORMATION ACTIVITIES
									33,323
									33,323
								
								
									156
									0605805A
									MUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY
									40,545
									40,545
								
								
									157
									0605857A
									ENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT
									2,130
									2,130
								
								
									158
									0605898A
									MANAGEMENT HQ—R&D
									49,885
									49,885
								
								
									159
									0303260A
									DEFENSE MILITARY DECEPTION INITIATIVE
									2,000
									2,000
								
								
									
									
									
										 SUBTOTAL RDT&E MANAGEMENT SUPPORT
									
									
										1,136,134
									
									
										1,136,134
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									161
									0603778A
									MLRS PRODUCT IMPROVEMENT PROGRAM
									9,663
									9,663
								
								
									162
									0603813A
									TRACTOR PULL
									3,960
									3,960
								
								
									163
									0605024A
									ANTI-TAMPER TECHNOLOGY SUPPORT
									3,638
									3,638
								
								
									164
									0607131A
									WEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS
									14,517
									14,517
								
								
									165
									0607133A
									TRACTOR SMOKE
									4,479
									4,479
								
								
									166
									0607134A
									LONG RANGE PRECISION FIRES (LRPF)
									39,275
									39,275
								
								
									167
									0607135A
									APACHE PRODUCT IMPROVEMENT PROGRAM
									66,441
									66,441
								
								
									168
									0607136A
									BLACKHAWK PRODUCT IMPROVEMENT PROGRAM
									46,765
									46,765
								
								
									169
									0607137A
									CHINOOK PRODUCT IMPROVEMENT PROGRAM
									91,848
									91,848
								
								
									170
									0607138A
									FIXED WING PRODUCT IMPROVEMENT PROGRAM
									796
									796
								
								
									171
									0607139A
									IMPROVED TURBINE ENGINE PROGRAM
									126,105
									126,105
								
								
									172
									0607140A
									EMERGING TECHNOLOGIES FROM NIE
									2,369
									2,369
								
								
									173
									0607141A
									LOGISTICS AUTOMATION
									4,563
									4,563
								
								
									174
									0607665A
									FAMILY OF BIOMETRICS
									12,098
									12,098
								
								
									175
									0607865A
									PATRIOT PRODUCT IMPROVEMENT
									49,482
									49,482
								
								
									176
									0202429A
									AEROSTAT JOINT PROJECT—COCOM EXERCISE
									45,482
									2,482
								
								
									
									
									 Program reduction
									
									[–43,000]
								
								
									178
									0203728A
									JOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)
									30,455
									30,455
								
								
									179
									0203735A
									COMBAT VEHICLE IMPROVEMENT PROGRAMS
									316,857
									316,857
								
								
									180
									0203740A
									MANEUVER CONTROL SYSTEM
									4,031
									4,031
								
								
									181
									0203744A
									AIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS
									35,793
									35,793
								
								
									182
									0203752A
									AIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM
									259
									259
								
								
									183
									0203758A
									DIGITIZATION
									6,483
									6,483
								
								
									184
									0203801A
									MISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM
									5,122
									5,122
								
								
									185
									0203802A
									OTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS
									7,491
									7,491
								
								
									186
									0203808A
									TRACTOR CARD
									20,333
									20,333
								
								
									188
									0205410A
									MATERIALS HANDLING EQUIPMENT
									124
									124
								
								
									190
									0205456A
									LOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM
									69,417
									69,417
								
								
									191
									0205778A
									GUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)
									22,044
									22,044
								
								
									192
									0208053A
									JOINT TACTICAL GROUND SYSTEM
									12,649
									12,649
								
								
									194
									0303028A
									SECURITY AND INTELLIGENCE ACTIVITIES
									11,619
									11,619
								
								
									195
									0303140A
									INFORMATION SYSTEMS SECURITY PROGRAM
									38,280
									38,280
								
								
									196
									0303141A
									GLOBAL COMBAT SUPPORT SYSTEM
									27,223
									27,223
								
								
									197
									0303142A
									SATCOM GROUND ENVIRONMENT (SPACE)
									18,815
									18,815
								
								
									198
									0303150A
									WWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM
									4,718
									4,718
								
								
									202
									0305204A
									TACTICAL UNMANNED AERIAL VEHICLES
									8,218
									8,218
								
								
									203
									0305206A
									AIRBORNE RECONNAISSANCE SYSTEMS
									11,799
									11,799
								
								
									204
									0305208A
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									32,284
									32,284
								
								
									205
									0305219A
									MQ–1C GRAY EAGLE UAS
									13,470
									13,470
								
								
									206
									0305232A
									RQ–11 UAV
									1,613
									1,613
								
								
									207
									0305233A
									RQ–7 UAV
									4,597
									4,597
								
								
									209
									0310349A
									WIN-T INCREMENT 2—INITIAL NETWORKING
									4,867
									4,867
								
								
									210
									0708045A
									END ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES
									62,287
									62,287
								
								
									210A
									9999999999
									CLASSIFIED PROGRAMS
									4,625
									4,625
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										1,296,954
									
									
										1,253,954
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
									
									
										7,515,399
									
									
										7,528,690
									
								
								
									
									
									
									
									
								
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
									
									
									
								
								
									
									
									
										BASIC RESEARCH
									
									
									
								
								
									001
									0601103N
									UNIVERSITY RESEARCH INITIATIVES
									101,714
									121,714
								
								
									
									
									 Program increase
									
									[20,000]
								
								
									002
									0601152N
									IN-HOUSE LABORATORY INDEPENDENT RESEARCH
									18,508
									18,508
								
								
									003
									0601153N
									DEFENSE RESEARCH SCIENCES
									422,748
									422,748
								
								
									
									
									
										 SUBTOTAL BASIC RESEARCH
									
									
										542,970
									
									
										562,970
									
								
								
									
									
									
									
									
								
								
									
									
									
										APPLIED RESEARCH
									
									
									
								
								
									004
									0602114N
									POWER PROJECTION APPLIED RESEARCH
									41,371
									41,371
								
								
									005
									0602123N
									FORCE PROTECTION APPLIED RESEARCH
									158,745
									158,745
								
								
									006
									0602131M
									MARINE CORPS LANDING FORCE TECHNOLOGY
									51,590
									51,590
								
								
									007
									0602235N
									COMMON PICTURE APPLIED RESEARCH
									41,185
									41,185
								
								
									008
									0602236N
									WARFIGHTER SUSTAINMENT APPLIED RESEARCH
									45,467
									45,467
								
								
									009
									0602271N
									ELECTROMAGNETIC SYSTEMS APPLIED RESEARCH
									118,941
									118,941
								
								
									010
									0602435N
									OCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH
									42,618
									72,618
								
								
									
									
									 Service Life Extension Program—AGOR
									
									[30,000]
								
								
									011
									0602651M
									JOINT NON-LETHAL WEAPONS APPLIED RESEARCH
									6,327
									6,327
								
								
									012
									0602747N
									UNDERSEA WARFARE APPLIED RESEARCH
									126,313
									126,313
								
								
									013
									0602750N
									FUTURE NAVAL CAPABILITIES APPLIED RESEARCH
									165,103
									165,103
								
								
									014
									0602782N
									MINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH
									33,916
									33,916
								
								
									015
									0602898N
									SCIENCE AND TECHNOLOGY MANAGEMENT—ONR HEADQUARTERS
									29,575
									29,575
								
								
									
									
									
										 SUBTOTAL APPLIED RESEARCH
									
									
										861,151
									
									
										891,151
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED TECHNOLOGY DEVELOPMENT
									
									
									
								
								
									016
									0603114N
									POWER PROJECTION ADVANCED TECHNOLOGY
									96,406
									96,406
								
								
									017
									0603123N
									FORCE PROTECTION ADVANCED TECHNOLOGY
									48,438
									48,438
								
								
									018
									0603271N
									ELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY
									26,421
									26,421
								
								
									019
									0603640M
									USMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)
									140,416
									140,416
								
								
									020
									0603651M
									JOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT
									13,117
									13,117
								
								
									021
									0603673N
									FUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT
									249,092
									247,092
								
								
									
									
									 Capable manpower, and power and energy
									
									[–2,000]
								
								
									022
									0603680N
									MANUFACTURING TECHNOLOGY PROGRAM
									56,712
									56,712
								
								
									023
									0603729N
									WARFIGHTER PROTECTION ADVANCED TECHNOLOGY
									4,789
									4,789
								
								
									024
									0603747N
									UNDERSEA WARFARE ADVANCED TECHNOLOGY
									25,880
									25,880
								
								
									025
									0603758N
									NAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS
									60,550
									60,550
								
								
									026
									0603782N
									MINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY
									15,167
									15,167
								
								
									
									
									
										 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT
									
									
										736,988
									
									
										734,988
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									027
									0603207N
									AIR/OCEAN TACTICAL APPLICATIONS
									48,536
									48,536
								
								
									028
									0603216N
									AVIATION SURVIVABILITY
									5,239
									5,239
								
								
									030
									0603251N
									AIRCRAFT SYSTEMS
									1,519
									1,519
								
								
									031
									0603254N
									ASW SYSTEMS DEVELOPMENT
									7,041
									7,041
								
								
									032
									0603261N
									TACTICAL AIRBORNE RECONNAISSANCE
									3,274
									3,274
								
								
									033
									0603382N
									ADVANCED COMBAT SYSTEMS TECHNOLOGY
									57,034
									15,496
								
								
									
									
									 Rapid prototype development excess growth
									
									[–30,267]
								
								
									
									
									 Unmanned rapid prototype development excess growth
									
									[–11,271]
								
								
									034
									0603502N
									SURFACE AND SHALLOW WATER MINE COUNTERMEASURES
									165,775
									143,548
								
								
									
									
									 Excess prior year funds
									
									[–1,500]
								
								
									
									
									 LDUUV product development excess growth
									
									[–13,800]
								
								
									
									
									 USV with AQS–20 product development excess growth
									
									[–5,750]
								
								
									
									
									 USV with AQS–20 support excess growth
									
									[–1,177]
								
								
									035
									0603506N
									SURFACE SHIP TORPEDO DEFENSE
									87,066
									87,066
								
								
									036
									0603512N
									CARRIER SYSTEMS DEVELOPMENT
									7,605
									7,605
								
								
									037
									0603525N
									PILOT FISH
									132,068
									132,068
								
								
									038
									0603527N
									RETRACT LARCH
									14,546
									14,546
								
								
									039
									0603536N
									RETRACT JUNIPER
									115,435
									115,435
								
								
									040
									0603542N
									RADIOLOGICAL CONTROL
									702
									702
								
								
									041
									0603553N
									SURFACE ASW
									1,081
									1,081
								
								
									042
									0603561N
									ADVANCED SUBMARINE SYSTEM DEVELOPMENT
									100,565
									100,565
								
								
									043
									0603562N
									SUBMARINE TACTICAL WARFARE SYSTEMS
									8,782
									8,782
								
								
									044
									0603563N
									SHIP CONCEPT ADVANCED DESIGN
									14,590
									14,590
								
								
									045
									0603564N
									SHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES
									15,805
									15,805
								
								
									046
									0603570N
									ADVANCED NUCLEAR POWER SYSTEMS
									453,313
									453,313
								
								
									047
									0603573N
									ADVANCED SURFACE MACHINERY SYSTEMS
									36,655
									36,655
								
								
									048
									0603576N
									CHALK EAGLE
									367,016
									367,016
								
								
									049
									0603581N
									LITTORAL COMBAT SHIP (LCS)
									51,630
									51,630
								
								
									050
									0603582N
									COMBAT SYSTEM INTEGRATION
									23,530
									23,530
								
								
									051
									0603595N
									OHIO REPLACEMENT
									700,811
									700,811
								
								
									052
									0603596N
									LCS MISSION MODULES
									160,058
									129,187
								
								
									
									
									 Program Restructure
									
									[–30,871]
								
								
									053
									0603597N
									AUTOMATED TEST AND ANALYSIS
									
									8,000
								
								
									
									
									 Program increase
									
									[8,000]
								
								
									054
									0603599N
									FRIGATE DEVELOPMENT
									84,900
									84,900
								
								
									055
									0603609N
									CONVENTIONAL MUNITIONS
									8,342
									8,342
								
								
									056
									0603611M
									MARINE CORPS ASSAULT VEHICLES
									158,682
									138,762
								
								
									
									
									 Product development prior year carryover
									
									[–19,920]
								
								
									057
									0603635M
									MARINE CORPS GROUND COMBAT/SUPPORT SYSTEM
									1,303
									1,303
								
								
									058
									0603654N
									JOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT
									46,911
									46,911
								
								
									060
									0603713N
									OCEAN ENGINEERING TECHNOLOGY DEVELOPMENT
									4,556
									4,556
								
								
									061
									0603721N
									ENVIRONMENTAL PROTECTION
									20,343
									20,343
								
								
									062
									0603724N
									NAVY ENERGY PROGRAM
									52,479
									52,479
								
								
									063
									0603725N
									FACILITIES IMPROVEMENT
									5,458
									5,458
								
								
									064
									0603734N
									CHALK CORAL
									245,860
									245,860
								
								
									065
									0603739N
									NAVY LOGISTIC PRODUCTIVITY
									3,089
									3,089
								
								
									066
									0603746N
									RETRACT MAPLE
									323,526
									323,526
								
								
									067
									0603748N
									LINK PLUMERIA
									318,497
									318,497
								
								
									068
									0603751N
									RETRACT ELM
									52,834
									52,834
								
								
									069
									0603764N
									LINK EVERGREEN
									48,116
									48,116
								
								
									070
									0603787N
									SPECIAL PROCESSES
									13,619
									13,619
								
								
									071
									0603790N
									NATO RESEARCH AND DEVELOPMENT
									9,867
									9,867
								
								
									072
									0603795N
									LAND ATTACK TECHNOLOGY
									6,015
									6,015
								
								
									073
									0603851M
									JOINT NON-LETHAL WEAPONS TESTING
									27,904
									27,904
								
								
									074
									0603860N
									JOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL
									104,144
									102,722
								
								
									
									
									 UCLASS test support unjustified request
									
									[–1,422]
								
								
									075
									0603925N
									DIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS
									32,700
									32,700
								
								
									076
									0604112N
									GERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)
									70,528
									70,528
								
								
									077
									0604122N
									REMOTE MINEHUNTING SYSTEM (RMS)
									3,001
									3,001
								
								
									078
									0604272N
									TACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)
									34,920
									34,920
								
								
									080
									0604292N
									MH-XX
									1,620
									1,620
								
								
									081
									0604454N
									LX (R)
									6,354
									6,354
								
								
									082
									0604536N
									ADVANCED UNDERSEA PROTOTYPING
									78,589
									44,189
								
								
									
									
									 Ahead of need
									
									[–34,400]
								
								
									084
									0604659N
									PRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM
									9,910
									9,910
								
								
									085
									0604707N
									SPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT
									23,971
									23,971
								
								
									086
									0604786N
									OFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT
									252,409
									250,371
								
								
									
									
									 Increment II early to need
									
									[–2,038]
								
								
									087
									0605812M
									JOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH
									23,197
									23,197
								
								
									088
									0303354N
									ASW SYSTEMS DEVELOPMENT—MIP
									9,110
									9,110
								
								
									089
									0304270N
									ELECTRONIC WARFARE DEVELOPMENT—MIP
									437
									437
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										4,662,867
									
									
										4,518,451
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									090
									0603208N
									TRAINING SYSTEM AIRCRAFT
									19,938
									19,938
								
								
									091
									0604212N
									OTHER HELO DEVELOPMENT
									6,268
									6,268
								
								
									092
									0604214N
									AV–8B AIRCRAFT—ENG DEV
									33,664
									33,664
								
								
									093
									0604215N
									STANDARDS DEVELOPMENT
									1,300
									1,300
								
								
									094
									0604216N
									MULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT
									5,275
									5,275
								
								
									095
									0604218N
									AIR/OCEAN EQUIPMENT ENGINEERING
									3,875
									3,875
								
								
									096
									0604221N
									P–3 MODERNIZATION PROGRAM
									1,909
									1,909
								
								
									097
									0604230N
									WARFARE SUPPORT SYSTEM
									13,237
									13,237
								
								
									098
									0604231N
									TACTICAL COMMAND SYSTEM
									36,323
									36,323
								
								
									099
									0604234N
									ADVANCED HAWKEYE
									363,792
									363,792
								
								
									100
									0604245N
									H–1 UPGRADES
									27,441
									27,441
								
								
									101
									0604261N
									ACOUSTIC SEARCH SENSORS
									34,525
									34,525
								
								
									102
									0604262N
									V–22A
									174,423
									157,698
								
								
									
									
									 Hardware development airframe excess growth
									
									[–8,474]
								
								
									
									
									 Refueling system development excess growth
									
									[–8,251]
								
								
									103
									0604264N
									AIR CREW SYSTEMS DEVELOPMENT
									13,577
									13,577
								
								
									104
									0604269N
									EA–18
									116,761
									116,761
								
								
									105
									0604270N
									ELECTRONIC WARFARE DEVELOPMENT
									48,766
									48,766
								
								
									106
									0604273N
									EXECUTIVE HELO DEVELOPMENT
									338,357
									338,357
								
								
									107
									0604274N
									NEXT GENERATION JAMMER (NGJ)
									577,822
									577,822
								
								
									108
									0604280N
									JOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)
									2,365
									2,365
								
								
									109
									0604282N
									NEXT GENERATION JAMMER (NGJ) INCREMENT II
									52,065
									42,065
								
								
									
									
									 Program growth
									
									[–10,000]
								
								
									110
									0604307N
									SURFACE COMBATANT COMBAT SYSTEM ENGINEERING
									282,764
									282,764
								
								
									111
									0604311N
									LPD–17 CLASS SYSTEMS INTEGRATION
									580
									580
								
								
									112
									0604329N
									SMALL DIAMETER BOMB (SDB)
									97,622
									97,622
								
								
									113
									0604366N
									STANDARD MISSILE IMPROVEMENTS
									120,561
									120,561
								
								
									114
									0604373N
									AIRBORNE MCM
									45,622
									45,622
								
								
									116
									0604378N
									NAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING
									25,750
									25,750
								
								
									118
									0604501N
									ADVANCED ABOVE WATER SENSORS
									85,868
									85,868
								
								
									119
									0604503N
									SSN–688 AND TRIDENT MODERNIZATION
									117,476
									117,476
								
								
									120
									0604504N
									AIR CONTROL
									47,404
									47,404
								
								
									121
									0604512N
									SHIPBOARD AVIATION SYSTEMS
									112,158
									112,158
								
								
									122
									0604518N
									COMBAT INFORMATION CENTER CONVERSION
									6,283
									6,283
								
								
									123
									0604522N
									AIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM
									144,395
									144,395
								
								
									124
									0604558N
									NEW DESIGN SSN
									113,013
									113,013
								
								
									125
									0604562N
									SUBMARINE TACTICAL WARFARE SYSTEM
									43,160
									43,160
								
								
									126
									0604567N
									SHIP CONTRACT DESIGN/ LIVE FIRE T&E
									65,002
									85,002
								
								
									
									
									 CVN Design
									
									[20,000]
								
								
									127
									0604574N
									NAVY TACTICAL COMPUTER RESOURCES
									3,098
									3,098
								
								
									128
									0604580N
									VIRGINIA PAYLOAD MODULE (VPM)
									97,920
									97,920
								
								
									129
									0604601N
									MINE DEVELOPMENT
									10,490
									10,490
								
								
									130
									0604610N
									LIGHTWEIGHT TORPEDO DEVELOPMENT
									20,178
									20,178
								
								
									131
									0604654N
									JOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT
									7,369
									7,369
								
								
									132
									0604703N
									PERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS
									4,995
									4,995
								
								
									133
									0604727N
									JOINT STANDOFF WEAPON SYSTEMS
									412
									412
								
								
									134
									0604755N
									SHIP SELF DEFENSE (DETECT & CONTROL)
									134,619
									134,619
								
								
									135
									0604756N
									SHIP SELF DEFENSE (ENGAGE: HARD KILL)
									114,475
									105,475
								
								
									
									
									 Program Execution
									
									[–9,000]
								
								
									136
									0604757N
									SHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)
									114,211
									111,211
								
								
									
									
									 Decoy development effort unjustified growth
									
									[–3,000]
								
								
									137
									0604761N
									INTELLIGENCE ENGINEERING
									11,029
									11,029
								
								
									138
									0604771N
									MEDICAL DEVELOPMENT
									9,220
									9,220
								
								
									139
									0604777N
									NAVIGATION/ID SYSTEM
									42,723
									42,723
								
								
									140
									0604800M
									JOINT STRIKE FIGHTER (JSF)—EMD
									531,426
									531,426
								
								
									141
									0604800N
									JOINT STRIKE FIGHTER (JSF)—EMD
									528,716
									528,716
								
								
									142
									0604810M
									JOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—MARINE CORPS
									74,227
									71,977
								
								
									
									
									 Follow-on development excess funds
									
									[–2,250]
								
								
									143
									0604810N
									JOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—NAVY
									63,387
									61,137
								
								
									
									
									 Follow-on development excess funds
									
									[–2,250]
								
								
									144
									0605013M
									INFORMATION TECHNOLOGY DEVELOPMENT
									4,856
									4,856
								
								
									145
									0605013N
									INFORMATION TECHNOLOGY DEVELOPMENT
									97,066
									97,066
								
								
									146
									0605024N
									ANTI-TAMPER TECHNOLOGY SUPPORT
									2,500
									2,500
								
								
									147
									0605212N
									CH–53K RDTE
									404,810
									373,297
								
								
									
									
									 Program delay
									
									[–31,513]
								
								
									148
									0605215N
									MISSION PLANNING
									33,570
									33,570
								
								
									149
									0605217N
									COMMON AVIONICS
									51,599
									51,599
								
								
									150
									0605220N
									SHIP TO SHORE CONNECTOR (SSC)
									11,088
									11,088
								
								
									151
									0605327N
									T-AO (X)
									1,095
									1,095
								
								
									152
									0605414N
									MQ-XX
									89,000
									77,000
								
								
									
									
									 Excess Obligation
									
									[–12,000]
								
								
									153
									0605450N
									JOINT AIR-TO-GROUND MISSILE (JAGM)
									17,880
									17,880
								
								
									154
									0605500N
									MULTI-MISSION MARITIME AIRCRAFT (MMA)
									59,126
									59,126
								
								
									155
									0605504N
									MULTI-MISSION MARITIME (MMA) INCREMENT III
									182,220
									152,220
								
								
									
									
									 Program execution
									
									[–30,000]
								
								
									156
									0204202N
									DDG–1000
									45,642
									45,642
								
								
									159
									0304231N
									TACTICAL COMMAND SYSTEM—MIP
									676
									676
								
								
									160
									0304785N
									TACTICAL CRYPTOLOGIC SYSTEMS
									36,747
									36,747
								
								
									161
									0305124N
									SPECIAL APPLICATIONS PROGRAM
									35,002
									35,002
								
								
									162
									0306250M
									CYBER OPERATIONS TECHNOLOGY DEVELOPMENT
									4,942
									4,942
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										6,025,655
									
									
										5,928,917
									
								
								
									
									
									
									
									
								
								
									
									
									
										MANAGEMENT SUPPORT
									
									
									
								
								
									163
									0604256N
									THREAT SIMULATOR DEVELOPMENT
									16,633
									16,633
								
								
									164
									0604258N
									TARGET SYSTEMS DEVELOPMENT
									36,662
									36,662
								
								
									165
									0604759N
									MAJOR T&E INVESTMENT
									42,109
									42,109
								
								
									166
									0605126N
									JOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION
									2,998
									2,998
								
								
									167
									0605152N
									STUDIES AND ANALYSIS SUPPORT—NAVY
									3,931
									3,931
								
								
									168
									0605154N
									CENTER FOR NAVAL ANALYSES
									46,634
									46,634
								
								
									169
									0605285N
									NEXT GENERATION FIGHTER
									1,200
									1,200
								
								
									171
									0605804N
									TECHNICAL INFORMATION SERVICES
									903
									903
								
								
									172
									0605853N
									MANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT
									87,077
									87,077
								
								
									173
									0605856N
									STRATEGIC TECHNICAL SUPPORT
									3,597
									3,597
								
								
									174
									0605861N
									RDT&E SCIENCE AND TECHNOLOGY MANAGEMENT
									62,811
									62,811
								
								
									175
									0605863N
									RDT&E SHIP AND AIRCRAFT SUPPORT
									106,093
									106,093
								
								
									176
									0605864N
									TEST AND EVALUATION SUPPORT
									349,146
									349,146
								
								
									177
									0605865N
									OPERATIONAL TEST AND EVALUATION CAPABILITY
									18,160
									18,160
								
								
									178
									0605866N
									NAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT
									9,658
									9,658
								
								
									179
									0605867N
									SEW SURVEILLANCE/RECONNAISSANCE SUPPORT
									6,500
									6,500
								
								
									180
									0605873M
									MARINE CORPS PROGRAM WIDE SUPPORT
									22,247
									22,247
								
								
									181
									0605898N
									MANAGEMENT HQ—R&D
									16,254
									16,254
								
								
									182
									0606355N
									WARFARE INNOVATION MANAGEMENT
									21,123
									21,123
								
								
									
									
									
										 SUBTOTAL MANAGEMENT SUPPORT
									
									
										853,736
									
									
										853,736
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									188
									0607658N
									COOPERATIVE ENGAGEMENT CAPABILITY (CEC)
									84,501
									84,501
								
								
									189
									0607700N
									DEPLOYABLE JOINT COMMAND AND CONTROL
									2,970
									2,970
								
								
									190
									0101221N
									STRATEGIC SUB & WEAPONS SYSTEM SUPPORT
									136,556
									136,556
								
								
									191
									0101224N
									SSBN SECURITY TECHNOLOGY PROGRAM
									33,845
									33,845
								
								
									192
									0101226N
									SUBMARINE ACOUSTIC WARFARE DEVELOPMENT
									9,329
									9,329
								
								
									193
									0101402N
									NAVY STRATEGIC COMMUNICATIONS
									17,218
									17,218
								
								
									195
									0204136N
									F/A–18 SQUADRONS
									189,125
									189,125
								
								
									196
									0204163N
									FLEET TELECOMMUNICATIONS (TACTICAL)
									48,225
									48,225
								
								
									197
									0204228N
									SURFACE SUPPORT
									21,156
									21,156
								
								
									198
									0204229N
									TOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)
									71,355
									71,355
								
								
									199
									0204311N
									INTEGRATED SURVEILLANCE SYSTEM
									58,542
									57,058
								
								
									
									
									 TASW prototypes excess growth
									
									[–1,484]
								
								
									200
									0204413N
									AMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)
									13,929
									13,929
								
								
									201
									0204460M
									GROUND/AIR TASK ORIENTED RADAR (G/ATOR)
									83,538
									83,538
								
								
									202
									0204571N
									CONSOLIDATED TRAINING SYSTEMS DEVELOPMENT
									38,593
									38,593
								
								
									203
									0204574N
									CRYPTOLOGIC DIRECT SUPPORT
									1,122
									1,122
								
								
									204
									0204575N
									ELECTRONIC WARFARE (EW) READINESS SUPPORT
									99,998
									99,998
								
								
									205
									0205601N
									HARM IMPROVEMENT
									48,635
									48,635
								
								
									206
									0205604N
									TACTICAL DATA LINKS
									124,785
									124,785
								
								
									207
									0205620N
									SURFACE ASW COMBAT SYSTEM INTEGRATION
									24,583
									24,583
								
								
									208
									0205632N
									MK–48 ADCAP
									39,134
									39,134
								
								
									209
									0205633N
									AVIATION IMPROVEMENTS
									120,861
									120,861
								
								
									210
									0205675N
									OPERATIONAL NUCLEAR POWER SYSTEMS
									101,786
									101,786
								
								
									211
									0206313M
									MARINE CORPS COMMUNICATIONS SYSTEMS
									82,159
									82,159
								
								
									212
									0206335M
									COMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)
									11,850
									11,850
								
								
									213
									0206623M
									MARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS
									47,877
									47,877
								
								
									214
									0206624M
									MARINE CORPS COMBAT SERVICES SUPPORT
									13,194
									13,194
								
								
									215
									0206625M
									USMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)
									17,171
									17,171
								
								
									216
									0206629M
									AMPHIBIOUS ASSAULT VEHICLE
									38,020
									38,020
								
								
									217
									0207161N
									TACTICAL AIM MISSILES
									56,285
									56,285
								
								
									218
									0207163N
									ADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)
									40,350
									40,350
								
								
									219
									0219902M
									GLOBAL COMBAT SUPPORT SYSTEM—MARINE CORPS (GCSS-MC)
									9,128
									9,128
								
								
									223
									0303109N
									SATELLITE COMMUNICATIONS (SPACE)
									37,372
									37,372
								
								
									224
									0303138N
									CONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)
									23,541
									23,541
								
								
									225
									0303140N
									INFORMATION SYSTEMS SECURITY PROGRAM
									38,510
									38,510
								
								
									228
									0305192N
									MILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES
									6,019
									6,019
								
								
									229
									0305204N
									TACTICAL UNMANNED AERIAL VEHICLES
									8,436
									8,436
								
								
									230
									0305205N
									UAS INTEGRATION AND INTEROPERABILITY
									36,509
									33,509
								
								
									
									
									 Prior year carryover
									
									[–3,000]
								
								
									231
									0305208M
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									2,100
									2,100
								
								
									232
									0305208N
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									44,571
									44,571
								
								
									233
									0305220N
									MQ–4C TRITON
									111,729
									111,729
								
								
									234
									0305231N
									MQ–8 UAV
									26,518
									26,518
								
								
									235
									0305232M
									RQ–11 UAV
									418
									418
								
								
									236
									0305233N
									RQ–7 UAV
									716
									716
								
								
									237
									0305234N
									SMALL (LEVEL 0) TACTICAL UAS (STUASL0)
									5,071
									5,071
								
								
									238
									0305239M
									RQ–21A
									9,497
									9,497
								
								
									239
									0305241N
									MULTI-INTELLIGENCE SENSOR DEVELOPMENT
									77,965
									77,965
								
								
									240
									0305242M
									UNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)
									11,181
									11,181
								
								
									241
									0305421N
									RQ–4 MODERNIZATION
									181,266
									181,266
								
								
									242
									0308601N
									MODELING AND SIMULATION SUPPORT
									4,709
									4,709
								
								
									243
									0702207N
									DEPOT MAINTENANCE (NON-IF)
									49,322
									49,322
								
								
									245
									0708730N
									MARITIME TECHNOLOGY (MARITECH)
									3,204
									3,204
								
								
									245A
									9999999999
									CLASSIFIED PROGRAMS
									1,228,460
									1,228,460
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										3,592,934
									
									
										3,588,450
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
									
									
										17,276,301
									
									
										17,078,663
									
								
								
									
									
									
									
									
								
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, AF
									
									
									
								
								
									
									
									
										BASIC RESEARCH
									
									
									
								
								
									001
									0601102F
									DEFENSE RESEARCH SCIENCES
									340,812
									340,812
								
								
									002
									0601103F
									UNIVERSITY RESEARCH INITIATIVES
									145,044
									145,044
								
								
									003
									0601108F
									HIGH ENERGY LASER RESEARCH INITIATIVES
									14,168
									14,168
								
								
									
									
									
										 SUBTOTAL BASIC RESEARCH
									
									
										500,024
									
									
										500,024
									
								
								
									
									
									
									
									
								
								
									
									
									
										APPLIED RESEARCH
									
									
									
								
								
									004
									0602102F
									MATERIALS
									126,152
									131,152
								
								
									
									
									 Precision measuring tools
									
									[5,000]
								
								
									005
									0602201F
									AEROSPACE VEHICLE TECHNOLOGIES
									122,831
									127,831
								
								
									
									
									 Reusable Hypersonic vehicle structures development
									
									[5,000]
								
								
									006
									0602202F
									HUMAN EFFECTIVENESS APPLIED RESEARCH
									111,647
									111,647
								
								
									007
									0602203F
									AEROSPACE PROPULSION
									185,671
									190,671
								
								
									
									
									 Program increase
									
									[5,000]
								
								
									008
									0602204F
									AEROSPACE SENSORS
									155,174
									155,174
								
								
									009
									0602601F
									SPACE TECHNOLOGY
									117,915
									117,915
								
								
									010
									0602602F
									CONVENTIONAL MUNITIONS
									109,649
									109,649
								
								
									011
									0602605F
									DIRECTED ENERGY TECHNOLOGY
									127,163
									127,163
								
								
									012
									0602788F
									DOMINANT INFORMATION SCIENCES AND METHODS
									161,650
									161,650
								
								
									013
									0602890F
									HIGH ENERGY LASER RESEARCH
									42,300
									42,300
								
								
									
									
									
										 SUBTOTAL APPLIED RESEARCH
									
									
										1,260,152
									
									
										1,275,152
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED TECHNOLOGY DEVELOPMENT
									
									
									
								
								
									014
									0603112F
									ADVANCED MATERIALS FOR WEAPON SYSTEMS
									35,137
									45,137
								
								
									
									
									 Metals Affordability Initiative
									
									[10,000]
								
								
									015
									0603199F
									SUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)
									20,636
									20,636
								
								
									016
									0603203F
									ADVANCED AEROSPACE SENSORS
									40,945
									40,945
								
								
									017
									0603211F
									AEROSPACE TECHNOLOGY DEV/DEMO
									130,950
									130,950
								
								
									018
									0603216F
									AEROSPACE PROPULSION AND POWER TECHNOLOGY
									94,594
									99,594
								
								
									
									
									 Silicon Carbide for aerospace power application
									
									[5,000]
								
								
									019
									0603270F
									ELECTRONIC COMBAT TECHNOLOGY
									58,250
									58,250
								
								
									020
									0603401F
									ADVANCED SPACECRAFT TECHNOLOGY
									61,593
									61,593
								
								
									021
									0603444F
									MAUI SPACE SURVEILLANCE SYSTEM (MSSS)
									11,681
									11,681
								
								
									022
									0603456F
									HUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT
									26,492
									26,492
								
								
									023
									0603601F
									CONVENTIONAL WEAPONS TECHNOLOGY
									102,009
									102,009
								
								
									024
									0603605F
									ADVANCED WEAPONS TECHNOLOGY
									39,064
									39,064
								
								
									025
									0603680F
									MANUFACTURING TECHNOLOGY PROGRAM
									46,344
									46,344
								
								
									026
									0603788F
									BATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION
									58,110
									58,110
								
								
									
									
									
										 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT
									
									
										725,805
									
									
										740,805
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									027
									0603260F
									INTELLIGENCE ADVANCED DEVELOPMENT
									5,598
									5,598
								
								
									028
									0603438F
									SPACE CONTROL TECHNOLOGY
									7,534
									7,534
								
								
									029
									0603742F
									COMBAT IDENTIFICATION TECHNOLOGY
									24,418
									24,418
								
								
									030
									0603790F
									NATO RESEARCH AND DEVELOPMENT
									4,333
									4,333
								
								
									032
									0603830F
									SPACE SECURITY AND DEFENSE PROGRAM
									32,399
									32,399
								
								
									033
									0603851F
									INTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL
									108,663
									108,663
								
								
									035
									0604015F
									LONG RANGE STRIKE—BOMBER
									1,358,309
									1,358,309
								
								
									036
									0604257F
									ADVANCED TECHNOLOGY AND SENSORS
									34,818
									34,818
								
								
									037
									0604317F
									TECHNOLOGY TRANSFER
									3,368
									3,368
								
								
									038
									0604327F
									HARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM
									74,308
									74,308
								
								
									039
									0604422F
									WEATHER SYSTEM FOLLOW-ON
									118,953
									113,953
								
								
									
									
									 Transfer Cloud Characterization and Theater Weather Imagery to NRO
									
									[–5,000]
								
								
									040
									0604425F
									SPACE SITUATION AWARENESS SYSTEMS
									9,901
									9,901
								
								
									041
									0604776F
									DEPLOYMENT & DISTRIBUTION ENTERPRISE R&D
									25,890
									25,890
								
								
									042
									0604857F
									OPERATIONALLY RESPONSIVE SPACE
									7,921
									18,421
								
								
									
									
									 Program increase
									
									[10,500]
								
								
									043
									0604858F
									TECH TRANSITION PROGRAM
									347,304
									347,304
								
								
									044
									0605230F
									GROUND BASED STRATEGIC DETERRENT
									113,919
									113,919
								
								
									046
									0207110F
									NEXT GENERATION AIR DOMINANCE
									20,595
									20,595
								
								
									047
									0207455F
									THREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)
									49,491
									49,491
								
								
									048
									0305164F
									NAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)
									278,147
									278,147
								
								
									049
									0305236F
									COMMON DATA LINK EXECUTIVE AGENT (CDL EA)
									42,338
									42,338
								
								
									050
									0306250F
									CYBER OPERATIONS TECHNOLOGY DEVELOPMENT
									158,002
									158,002
								
								
									051
									0306415F
									ENABLED CYBER ACTIVITIES
									15,842
									15,842
								
								
									052
									0901410F
									CONTRACTING INFORMATION TECHNOLOGY SYSTEM
									5,782
									5,782
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										2,847,833
									
									
										2,853,333
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									054
									0604270F
									ELECTRONIC WARFARE DEVELOPMENT
									12,476
									9,176
								
								
									
									
									 Improved GPS
									
									[–3,300]
								
								
									055
									0604281F
									TACTICAL DATA NETWORKS ENTERPRISE
									82,380
									82,380
								
								
									056
									0604287F
									PHYSICAL SECURITY EQUIPMENT
									8,458
									8,458
								
								
									057
									0604329F
									SMALL DIAMETER BOMB (SDB)—EMD
									54,838
									47,038
								
								
									
									
									 Improved GPS
									
									[–7,800]
								
								
									058
									0604421F
									COUNTERSPACE SYSTEMS
									34,394
									34,394
								
								
									059
									0604425F
									SPACE SITUATION AWARENESS SYSTEMS
									23,945
									23,945
								
								
									060
									0604426F
									SPACE FENCE
									168,364
									168,364
								
								
									061
									0604429F
									AIRBORNE ELECTRONIC ATTACK
									9,187
									9,187
								
								
									062
									0604441F
									SPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD
									181,966
									181,966
								
								
									063
									0604602F
									ARMAMENT/ORDNANCE DEVELOPMENT
									20,312
									20,312
								
								
									064
									0604604F
									SUBMUNITIONS
									2,503
									2,503
								
								
									065
									0604617F
									AGILE COMBAT SUPPORT
									53,680
									53,680
								
								
									066
									0604618F
									JOINT DIRECT ATTACK MUNITION
									9,901
									9,901
								
								
									067
									0604706F
									LIFE SUPPORT SYSTEMS
									7,520
									7,520
								
								
									068
									0604735F
									COMBAT TRAINING RANGES
									77,409
									77,409
								
								
									069
									0604800F
									F–35—EMD
									450,467
									450,467
								
								
									070
									0604853F
									EVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD
									296,572
									160,000
								
								
									
									
									 Launch System Development
									
									[160,000]
								
								
									
									
									 Next Generation Launch System Investment
									
									[–296,572]
								
								
									070A
									0604XXXF
									ROCKET PROPULSION SYSTEM
									
									220,000
								
								
									
									
									 Rocket Propulsion System Replacement of RD–180
									
									[220,000]
								
								
									071
									0604932F
									LONG RANGE STANDOFF WEAPON
									95,604
									95,604
								
								
									072
									0604933F
									ICBM FUZE MODERNIZATION
									189,751
									189,751
								
								
									073
									0605030F
									JOINT TACTICAL NETWORK CENTER (JTNC)
									1,131
									1,131
								
								
									074
									0605213F
									F–22 MODERNIZATION INCREMENT 3.2B
									70,290
									70,290
								
								
									075
									0605214F
									GROUND ATTACK WEAPONS FUZE DEVELOPMENT
									937
									937
								
								
									076
									0605221F
									KC–46
									261,724
									121,724
								
								
									
									
									 Scope Reduction
									
									[–140,000]
								
								
									077
									0605223F
									ADVANCED PILOT TRAINING
									12,377
									7,377
								
								
									
									
									 Early to need
									
									[–5,000]
								
								
									078
									0605229F
									CSAR HH–60 RECAPITALIZATION
									319,331
									304,331
								
								
									
									
									 Forward financing
									
									[–15,000]
								
								
									080
									0605431F
									ADVANCED EHF MILSATCOM (SPACE)
									259,131
									229,131
								
								
									
									
									 Delayed analysis of alternatives
									
									[–30,000]
								
								
									081
									0605432F
									POLAR MILSATCOM (SPACE)
									50,815
									50,815
								
								
									082
									0605433F
									WIDEBAND GLOBAL SATCOM (SPACE)
									41,632
									51,632
								
								
									
									
									 COMSATCOM pilot program
									
									[10,000]
								
								
									083
									0605458F
									AIR & SPACE OPS CENTER 10.2 RDT&E
									28,911
									28,911
								
								
									084
									0605931F
									B–2 DEFENSIVE MANAGEMENT SYSTEM
									315,615
									288,915
								
								
									
									
									 Scope Reduction
									
									[–26,700]
								
								
									085
									0101125F
									NUCLEAR WEAPONS MODERNIZATION
									137,909
									137,909
								
								
									086
									0207171F
									F–15 EPAWSS
									256,669
									256,669
								
								
									087
									0207701F
									FULL COMBAT MISSION TRAINING
									12,051
									12,051
								
								
									088
									0305176F
									COMBAT SURVIVOR EVADER LOCATOR
									29,253
									29,253
								
								
									089
									0307581F
									JSTARS RECAP
									128,019
									128,019
								
								
									090
									0401319F
									PRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)
									351,220
									351,220
								
								
									091
									0701212F
									AUTOMATED TEST SYSTEMS
									19,062
									19,062
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										4,075,804
									
									
										3,941,432
									
								
								
									
									
									
									
									
								
								
									
									
									
										MANAGEMENT SUPPORT
									
									
									
								
								
									092
									0604256F
									THREAT SIMULATOR DEVELOPMENT
									21,630
									21,630
								
								
									093
									0604759F
									MAJOR T&E INVESTMENT
									66,385
									66,385
								
								
									094
									0605101F
									RAND PROJECT AIR FORCE
									34,641
									34,641
								
								
									096
									0605712F
									INITIAL OPERATIONAL TEST & EVALUATION
									11,529
									11,529
								
								
									097
									0605807F
									TEST AND EVALUATION SUPPORT
									661,417
									661,417
								
								
									098
									0605860F
									ROCKET SYSTEMS LAUNCH PROGRAM (SPACE)
									11,198
									11,198
								
								
									099
									0605864F
									SPACE TEST PROGRAM (STP)
									27,070
									27,070
								
								
									100
									0605976F
									FACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT
									134,111
									134,111
								
								
									101
									0605978F
									FACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT
									28,091
									28,091
								
								
									102
									0606017F
									REQUIREMENTS ANALYSIS AND MATURATION
									29,100
									29,100
								
								
									103
									0606116F
									SPACE TEST AND TRAINING RANGE DEVELOPMENT
									18,528
									18,528
								
								
									104
									0606392F
									SPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE
									176,666
									176,666
								
								
									105
									0308602F
									ENTEPRISE INFORMATION SERVICES (EIS)
									4,410
									4,410
								
								
									106
									0702806F
									ACQUISITION AND MANAGEMENT SUPPORT
									14,613
									14,613
								
								
									107
									0804731F
									GENERAL SKILL TRAINING
									1,404
									1,404
								
								
									109
									1001004F
									INTERNATIONAL ACTIVITIES
									4,784
									4,784
								
								
									
									
									
										 SUBTOTAL MANAGEMENT SUPPORT
									
									
										1,245,577
									
									
										1,245,577
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									110
									0603423F
									GLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT
									393,268
									393,268
								
								
									111
									0604233F
									SPECIALIZED UNDERGRADUATE FLIGHT TRAINING
									15,427
									15,427
								
								
									112
									0604445F
									WIDE AREA SURVEILLANCE
									46,695
									46,695
								
								
									115
									0605018F
									AF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)
									10,368
									10,368
								
								
									116
									0605024F
									ANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY
									31,952
									31,952
								
								
									117
									0605117F
									FOREIGN MATERIEL ACQUISITION AND EXPLOITATION
									42,960
									42,960
								
								
									118
									0605278F
									HC/MC–130 RECAP RDT&E
									13,987
									13,987
								
								
									119
									0101113F
									B–52 SQUADRONS
									78,267
									78,267
								
								
									120
									0101122F
									AIR-LAUNCHED CRUISE MISSILE (ALCM)
									453
									453
								
								
									121
									0101126F
									B–1B SQUADRONS
									5,830
									5,830
								
								
									122
									0101127F
									B–2 SQUADRONS
									152,458
									152,458
								
								
									123
									0101213F
									MINUTEMAN SQUADRONS
									182,958
									182,958
								
								
									124
									0101313F
									STRAT WAR PLANNING SYSTEM—USSTRATCOM
									39,148
									39,148
								
								
									126
									0101316F
									WORLDWIDE JOINT STRATEGIC COMMUNICATIONS
									6,042
									6,042
								
								
									128
									0102110F
									UH–1N REPLACEMENT PROGRAM
									14,116
									14,116
								
								
									129
									0102326F
									REGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM
									10,868
									10,868
								
								
									130
									0105921F
									SERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES
									8,674
									8,674
								
								
									131
									0205219F
									MQ–9 UAV
									151,373
									161,373
								
								
									
									
									 Auto take-off and landing capability
									
									[10,000]
								
								
									133
									0207131F
									A–10 SQUADRONS
									14,853
									14,853
								
								
									134
									0207133F
									F–16 SQUADRONS
									132,795
									132,795
								
								
									135
									0207134F
									F–15E SQUADRONS
									356,717
									356,717
								
								
									136
									0207136F
									MANNED DESTRUCTIVE SUPPRESSION
									14,773
									14,773
								
								
									137
									0207138F
									F–22A SQUADRONS
									387,564
									379,464
								
								
									
									
									 Improved GPS
									
									[–8,100]
								
								
									138
									0207142F
									F–35 SQUADRONS
									153,045
									147,545
								
								
									
									
									 Follow-on development—excess funds
									
									[–5,500]
								
								
									139
									0207161F
									TACTICAL AIM MISSILES
									52,898
									52,898
								
								
									140
									0207163F
									ADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)
									62,470
									62,470
								
								
									143
									0207227F
									COMBAT RESCUE—PARARESCUE
									362
									362
								
								
									144
									0207247F
									AF TENCAP
									28,413
									28,413
								
								
									145
									0207249F
									PRECISION ATTACK SYSTEMS PROCUREMENT
									649
									649
								
								
									146
									0207253F
									COMPASS CALL
									13,723
									50,823
								
								
									
									
									 Compass Call Program Restructure
									
									[37,100]
								
								
									147
									0207268F
									AIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM
									109,859
									109,859
								
								
									148
									0207325F
									JOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)
									30,002
									30,002
								
								
									149
									0207410F
									AIR & SPACE OPERATIONS CENTER (AOC)
									37,621
									25,343
								
								
									
									
									 Weapon system modification
									
									[–12,278]
								
								
									150
									0207412F
									CONTROL AND REPORTING CENTER (CRC)
									13,292
									13,292
								
								
									151
									0207417F
									AIRBORNE WARNING AND CONTROL SYSTEM (AWACS)
									86,644
									86,644
								
								
									152
									0207418F
									TACTICAL AIRBORNE CONTROL SYSTEMS
									2,442
									2,442
								
								
									154
									0207431F
									COMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES
									10,911
									15,911
								
								
									
									
									 Geospatial software development
									
									[5,000]
								
								
									155
									0207444F
									TACTICAL AIR CONTROL PARTY-MOD
									11,843
									11,843
								
								
									156
									0207448F
									C2ISR TACTICAL DATA LINK
									1,515
									1,515
								
								
									157
									0207452F
									DCAPES
									14,979
									14,979
								
								
									158
									0207590F
									SEEK EAGLE
									25,308
									25,308
								
								
									159
									0207601F
									USAF MODELING AND SIMULATION
									16,666
									16,666
								
								
									160
									0207605F
									WARGAMING AND SIMULATION CENTERS
									4,245
									4,245
								
								
									161
									0207697F
									DISTRIBUTED TRAINING AND EXERCISES
									3,886
									3,886
								
								
									162
									0208006F
									MISSION PLANNING SYSTEMS
									71,785
									71,785
								
								
									164
									0208087F
									AF OFFENSIVE CYBERSPACE OPERATIONS
									25,025
									25,025
								
								
									165
									0208088F
									AF DEFENSIVE CYBERSPACE OPERATIONS
									29,439
									29,439
								
								
									168
									0301017F
									GLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)
									3,470
									3,470
								
								
									169
									0301112F
									NUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)
									4,060
									4,060
								
								
									175
									0301400F
									SPACE SUPERIORITY INTELLIGENCE
									13,880
									13,880
								
								
									176
									0302015F
									E–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)
									30,948
									30,948
								
								
									177
									0303001F
									FAMILY OF ADVANCED BLOS TERMINALS (FAB-T)
									42,378
									42,378
								
								
									178
									0303131F
									MINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)
									47,471
									47,471
								
								
									179
									0303140F
									INFORMATION SYSTEMS SECURITY PROGRAM
									46,388
									46,388
								
								
									180
									0303141F
									GLOBAL COMBAT SUPPORT SYSTEM
									52
									52
								
								
									181
									0303142F
									GLOBAL FORCE MANAGEMENT—DATA INITIATIVE
									2,099
									2,099
								
								
									184
									0304260F
									AIRBORNE SIGINT ENTERPRISE
									90,762
									90,762
								
								
									187
									0305099F
									GLOBAL AIR TRAFFIC MANAGEMENT (GATM)
									4,354
									4,354
								
								
									188
									0305110F
									SATELLITE CONTROL NETWORK (SPACE)
									15,624
									15,624
								
								
									189
									0305111F
									WEATHER SERVICE
									19,974
									22,974
								
								
									
									
									 Commercial Weather Pilot Program
									
									[3,000]
								
								
									190
									0305114F
									AIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)
									9,770
									9,770
								
								
									191
									0305116F
									AERIAL TARGETS
									3,051
									3,051
								
								
									194
									0305128F
									SECURITY AND INVESTIGATIVE ACTIVITIES
									405
									405
								
								
									195
									0305145F
									ARMS CONTROL IMPLEMENTATION
									4,844
									4,844
								
								
									196
									0305146F
									DEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES
									339
									339
								
								
									199
									0305173F
									SPACE AND MISSILE TEST AND EVALUATION CENTER
									3,989
									3,989
								
								
									200
									0305174F
									SPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT
									3,070
									3,070
								
								
									201
									0305179F
									INTEGRATED BROADCAST SERVICE (IBS)
									8,833
									8,833
								
								
									202
									0305182F
									SPACELIFT RANGE SYSTEM (SPACE)
									11,867
									11,867
								
								
									203
									0305202F
									DRAGON U–2
									37,217
									37,217
								
								
									205
									0305206F
									AIRBORNE RECONNAISSANCE SYSTEMS
									3,841
									18,841
								
								
									
									
									 Wide area motion imagery
									
									[15,000]
								
								
									206
									0305207F
									MANNED RECONNAISSANCE SYSTEMS
									20,975
									20,975
								
								
									207
									0305208F
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									18,902
									18,902
								
								
									208
									0305220F
									RQ–4 UAV
									256,307
									256,307
								
								
									209
									0305221F
									NETWORK-CENTRIC COLLABORATIVE TARGETING
									22,610
									22,610
								
								
									211
									0305238F
									NATO AGS
									38,904
									38,904
								
								
									212
									0305240F
									SUPPORT TO DCGS ENTERPRISE
									23,084
									23,084
								
								
									213
									0305258F
									ADVANCED EVALUATION PROGRAM
									116,143
									116,143
								
								
									214
									0305265F
									GPS III SPACE SEGMENT
									141,888
									141,888
								
								
									215
									0305600F
									INTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES
									2,360
									2,360
								
								
									216
									0305614F
									JSPOC MISSION SYSTEM
									72,889
									72,889
								
								
									217
									0305881F
									RAPID CYBER ACQUISITION
									4,280
									4,280
								
								
									218
									0305906F
									NCMC—TW/AA SYSTEM
									4,951
									4,951
								
								
									219
									0305913F
									NUDET DETECTION SYSTEM (SPACE)
									21,093
									21,093
								
								
									220
									0305940F
									SPACE SITUATION AWARENESS OPERATIONS
									35,002
									35,002
								
								
									222
									0308699F
									SHARED EARLY WARNING (SEW)
									6,366
									6,366
								
								
									223
									0401115F
									C–130 AIRLIFT SQUADRON
									15,599
									15,599
								
								
									224
									0401119F
									C–5 AIRLIFT SQUADRONS (IF)
									66,146
									66,146
								
								
									225
									0401130F
									C–17 AIRCRAFT (IF)
									12,430
									12,430
								
								
									226
									0401132F
									C–130J PROGRAM
									16,776
									16,776
								
								
									227
									0401134F
									LARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)
									5,166
									5,166
								
								
									229
									0401314F
									OPERATIONAL SUPPORT AIRLIFT
									13,817
									13,817
								
								
									230
									0401318F
									CV–22
									16,702
									16,702
								
								
									231
									0408011F
									SPECIAL TACTICS / COMBAT CONTROL
									7,164
									7,164
								
								
									232
									0702207F
									DEPOT MAINTENANCE (NON-IF)
									1,518
									1,518
								
								
									233
									0708610F
									LOGISTICS INFORMATION TECHNOLOGY (LOGIT)
									61,676
									61,676
								
								
									234
									0708611F
									SUPPORT SYSTEMS DEVELOPMENT
									9,128
									9,128
								
								
									235
									0804743F
									OTHER FLIGHT TRAINING
									1,653
									1,653
								
								
									236
									0808716F
									OTHER PERSONNEL ACTIVITIES
									57
									57
								
								
									237
									0901202F
									JOINT PERSONNEL RECOVERY AGENCY
									3,663
									3,663
								
								
									238
									0901218F
									CIVILIAN COMPENSATION PROGRAM
									3,735
									3,735
								
								
									239
									0901220F
									PERSONNEL ADMINISTRATION
									5,157
									5,157
								
								
									240
									0901226F
									AIR FORCE STUDIES AND ANALYSIS AGENCY
									1,523
									1,523
								
								
									242
									0901538F
									FINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT
									10,581
									10,581
								
								
									242A
									9999999999
									CLASSIFIED PROGRAMS
									13,091,557
									13,091,557
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										17,457,056
									
									
										17,501,278
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF
									
									
										28,112,251
									
									
										28,057,601
									
								
								
									
									
									
									
									
								
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, DW
									
									
									
								
								
									
									
									
										BASIC RESEARCH
									
									
									
								
								
									001
									0601000BR
									DTRA BASIC RESEARCH INITIATIVE
									35,436
									35,436
								
								
									002
									0601101E
									DEFENSE RESEARCH SCIENCES
									362,297
									362,297
								
								
									003
									0601110D8Z
									BASIC RESEARCH INITIATIVES
									36,654
									36,654
								
								
									004
									0601117E
									BASIC OPERATIONAL MEDICAL RESEARCH SCIENCE
									57,791
									57,791
								
								
									005
									0601120D8Z
									NATIONAL DEFENSE EDUCATION PROGRAM
									69,345
									79,345
								
								
									
									
									 K–12 STEM program increase
									
									[10,000]
								
								
									006
									0601228D8Z
									HISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS
									23,572
									33,572
								
								
									
									
									 Program increase
									
									[10,000]
								
								
									007
									0601384BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM
									44,800
									44,800
								
								
									
									
									
										 SUBTOTAL BASIC RESEARCH
									
									
										629,895
									
									
										649,895
									
								
								
									
									
									
									
									
								
								
									
									
									
										APPLIED RESEARCH
									
									
									
								
								
									008
									0602000D8Z
									JOINT MUNITIONS TECHNOLOGY
									17,745
									17,745
								
								
									009
									0602115E
									BIOMEDICAL TECHNOLOGY
									115,213
									115,213
								
								
									010
									0602230D8Z
									DEFENSE TECHNOLOGY INNOVATION
									30,000
									0
								
								
									
									
									 Program decrease
									
									[–30,000]
								
								
									011
									0602234D8Z
									LINCOLN LABORATORY RESEARCH PROGRAM
									48,269
									48,269
								
								
									012
									0602251D8Z
									APPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES
									42,206
									42,206
								
								
									013
									0602303E
									INFORMATION & COMMUNICATIONS TECHNOLOGY
									353,635
									353,635
								
								
									014
									0602383E
									BIOLOGICAL WARFARE DEFENSE
									21,250
									21,250
								
								
									015
									0602384BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM
									188,715
									188,715
								
								
									016
									0602668D8Z
									CYBER SECURITY RESEARCH
									12,183
									12,183
								
								
									017
									0602702E
									TACTICAL TECHNOLOGY
									313,843
									313,843
								
								
									018
									0602715E
									MATERIALS AND BIOLOGICAL TECHNOLOGY
									220,456
									214,456
								
								
									
									
									 Program reduction
									
									[–6,000]
								
								
									019
									0602716E
									ELECTRONICS TECHNOLOGY
									221,911
									221,911
								
								
									020
									0602718BR
									WEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES
									154,857
									154,857
								
								
									021
									0602751D8Z
									SOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH
									8,420
									8,420
								
								
									022
									1160401BB
									SOF TECHNOLOGY DEVELOPMENT
									37,820
									37,820
								
								
									
									
									
										 SUBTOTAL APPLIED RESEARCH
									
									
										1,786,523
									
									
										1,750,523
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED TECHNOLOGY DEVELOPMENT
									
									
									
								
								
									023
									0603000D8Z
									JOINT MUNITIONS ADVANCED TECHNOLOGY
									23,902
									23,902
								
								
									025
									0603122D8Z
									COMBATING TERRORISM TECHNOLOGY SUPPORT
									73,002
									73,002
								
								
									026
									0603133D8Z
									FOREIGN COMPARATIVE TESTING
									19,343
									29,343
								
								
									
									
									 Anti-tunnel defense systems
									
									[10,000]
								
								
									027
									0603160BR
									COUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT
									266,444
									266,444
								
								
									028
									0603176C
									ADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT
									17,880
									17,880
								
								
									030
									0603178C
									WEAPONS TECHNOLOGY
									71,843
									71,843
								
								
									031
									0603179C
									ADVANCED C4ISR
									3,626
									3,626
								
								
									032
									0603180C
									ADVANCED RESEARCH
									23,433
									23,433
								
								
									033
									0603225D8Z
									JOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT
									17,256
									17,256
								
								
									035
									0603274C
									SPECIAL PROGRAM—MDA TECHNOLOGY
									83,745
									11,795
								
								
									
									
									 Program reduction
									
									[–71,950]
								
								
									036
									0603286E
									ADVANCED AEROSPACE SYSTEMS
									182,327
									182,327
								
								
									037
									0603287E
									SPACE PROGRAMS AND TECHNOLOGY
									175,240
									165,240
								
								
									
									
									 Program reduction
									
									[–10,000]
								
								
									038
									0603288D8Z
									ANALYTIC ASSESSMENTS
									12,048
									12,048
								
								
									039
									0603289D8Z
									ADVANCED INNOVATIVE ANALYSIS AND CONCEPTS
									57,020
									57,020
								
								
									041
									0603375D8Z
									TECHNOLOGY INNOVATION
									39,923
									19,923
								
								
									
									
									 Program decrease
									
									[–20,000]
								
								
									042
									0603384BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT
									127,941
									127,941
								
								
									043
									0603527D8Z
									RETRACT LARCH
									181,977
									181,977
								
								
									044
									0603618D8Z
									JOINT ELECTRONIC ADVANCED TECHNOLOGY
									22,030
									22,030
								
								
									045
									0603648D8Z
									JOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS
									148,184
									132,184
								
								
									
									
									 Program decrease
									
									[–16,000]
								
								
									046
									0603662D8Z
									NETWORKED COMMUNICATIONS CAPABILITIES
									9,331
									9,331
								
								
									047
									0603680D8Z
									DEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM
									158,398
									158,398
								
								
									048
									0603680S
									MANUFACTURING TECHNOLOGY PROGRAM
									31,259
									31,259
								
								
									049
									0603699D8Z
									EMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT
									49,895
									49,895
								
								
									050
									0603712S
									GENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS
									11,011
									11,011
								
								
									052
									0603716D8Z
									STRATEGIC ENVIRONMENTAL RESEARCH PROGRAM
									65,078
									65,078
								
								
									053
									0603720S
									MICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT
									97,826
									97,826
								
								
									054
									0603727D8Z
									JOINT WARFIGHTING PROGRAM
									7,848
									5,348
								
								
									
									
									 Prior year carryover
									
									[–2,500]
								
								
									055
									0603739E
									ADVANCED ELECTRONICS TECHNOLOGIES
									49,807
									49,807
								
								
									056
									0603760E
									COMMAND, CONTROL AND COMMUNICATIONS SYSTEMS
									155,081
									155,081
								
								
									057
									0603766E
									NETWORK-CENTRIC WARFARE TECHNOLOGY
									428,894
									428,894
								
								
									058
									0603767E
									SENSOR TECHNOLOGY
									241,288
									241,288
								
								
									060
									0603781D8Z
									SOFTWARE ENGINEERING INSTITUTE
									14,264
									14,264
								
								
									061
									0603826D8Z
									QUICK REACTION SPECIAL PROJECTS
									74,943
									72,943
								
								
									
									
									 QRSP
									
									[–2,000]
								
								
									063
									0603833D8Z
									ENGINEERING SCIENCE & TECHNOLOGY
									17,659
									17,659
								
								
									064
									0603941D8Z
									TEST & EVALUATION SCIENCE & TECHNOLOGY
									87,135
									87,135
								
								
									065
									0604055D8Z
									OPERATIONAL ENERGY CAPABILITY IMPROVEMENT
									37,329
									41,329
								
								
									
									
									 Competitive technology investment
									
									[4,000]
								
								
									066
									0303310D8Z
									CWMD SYSTEMS
									44,836
									21,236
								
								
									
									
									 Constellation program reduction
									
									[–23,600]
								
								
									067
									1160402BB
									SOF ADVANCED TECHNOLOGY DEVELOPMENT
									61,620
									61,620
								
								
									
									
									
										 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT
									
									
										3,190,666
									
									
										3,058,616
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES
									
									
									
								
								
									068
									0603161D8Z
									NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P
									28,498
									28,498
								
								
									069
									0603600D8Z
									WALKOFF
									89,643
									89,643
								
								
									071
									0603821D8Z
									ACQUISITION ENTERPRISE DATA & INFORMATION SERVICES
									2,136
									2,136
								
								
									072
									0603851D8Z
									ENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM
									52,491
									52,491
								
								
									073
									0603881C
									BALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT
									206,834
									206,834
								
								
									074
									0603882C
									BALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT
									862,080
									862,080
								
								
									075
									0603884BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL
									138,187
									138,187
								
								
									076
									0603884C
									BALLISTIC MISSILE DEFENSE SENSORS
									230,077
									230,077
								
								
									077
									0603890C
									BMD ENABLING PROGRAMS
									401,594
									401,594
								
								
									078
									0603891C
									SPECIAL PROGRAMS—MDA
									321,607
									304,707
								
								
									
									
									 Program reduction
									
									[–16,900]
								
								
									079
									0603892C
									AEGIS BMD
									959,066
									939,066
								
								
									
									
									 SM–3 IIA development excess growth
									
									[–20,000]
								
								
									080
									0603893C
									SPACE TRACKING & SURVEILLANCE SYSTEM
									32,129
									32,129
								
								
									081
									0603895C
									BALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS
									20,690
									20,690
								
								
									082
									0603896C
									BALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI
									439,617
									443,517
								
								
									
									
									 Post Intercept Assessment Acceleration
									
									[3,900]
								
								
									083
									0603898C
									BALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT
									47,776
									47,776
								
								
									084
									0603904C
									MISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)
									54,750
									54,750
								
								
									085
									0603906C
									REGARDING TRENCH
									8,785
									8,785
								
								
									086
									0603907C
									SEA BASED X-BAND RADAR (SBX)
									68,787
									68,787
								
								
									087
									0603913C
									ISRAELI COOPERATIVE PROGRAMS
									103,835
									268,735
								
								
									
									
									 Increase for Cooperative Development Programs subject to Title XVI
									
									[164,900]
								
								
									088
									0603914C
									BALLISTIC MISSILE DEFENSE TEST
									293,441
									293,441
								
								
									089
									0603915C
									BALLISTIC MISSILE DEFENSE TARGETS
									563,576
									563,576
								
								
									090
									0603920D8Z
									HUMANITARIAN DEMINING
									10,007
									10,007
								
								
									091
									0603923D8Z
									COALITION WARFARE
									10,126
									10,126
								
								
									092
									0604016D8Z
									DEPARTMENT OF DEFENSE CORROSION PROGRAM
									3,893
									8,893
								
								
									
									
									 Corrosion prevention
									
									[5,000]
								
								
									093
									0604115C
									TECHNOLOGY MATURATION INITIATIVES
									90,266
									90,266
								
								
									094
									0604132D8Z
									MISSILE DEFEAT PROJECT
									45,000
									45,000
								
								
									095
									0604250D8Z
									ADVANCED INNOVATIVE TECHNOLOGIES
									844,870
									829,870
								
								
									
									
									 SCO
									
									[–15,000]
								
								
									097
									0604400D8Z
									DEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT
									3,320
									3,320
								
								
									099
									0604682D8Z
									WARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)
									4,000
									4,000
								
								
									102
									0604826J
									JOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS
									23,642
									23,642
								
								
									104
									0604873C
									LONG RANGE DISCRIMINATION RADAR (LRDR)
									162,012
									162,012
								
								
									105
									0604874C
									IMPROVED HOMELAND DEFENSE INTERCEPTORS
									274,148
									274,148
								
								
									106
									0604876C
									BALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST
									63,444
									63,444
								
								
									107
									0604878C
									AEGIS BMD TEST
									95,012
									95,012
								
								
									108
									0604879C
									BALLISTIC MISSILE DEFENSE SENSOR TEST
									83,250
									83,250
								
								
									109
									0604880C
									LAND-BASED SM–3 (LBSM3)
									43,293
									43,293
								
								
									110
									0604881C
									AEGIS SM–3 BLOCK IIA CO-DEVELOPMENT
									106,038
									106,038
								
								
									111
									0604887C
									BALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST
									56,481
									56,481
								
								
									112
									0604894C
									MULTI-OBJECT KILL VEHICLE
									71,513
									71,513
								
								
									114
									0303191D8Z
									JOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM
									2,636
									2,636
								
								
									115
									0305103C
									CYBER SECURITY INITIATIVE
									969
									969
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES
									
									
										6,919,519
									
									
										7,041,419
									
								
								
									115A
									0604XXXD
									WEATHER SYSTEM FOLLOW-ON
									
									5,000
								
								
									
									
									 Transfer Cloud Characterization and Theater Weather Imagery from USAF
									
									[5,000]
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										0
									
									
										5,000
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT AND DEMONSTRATION
									
									
									
								
								
									116
									0604161D8Z
									NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD
									10,324
									10,324
								
								
									117
									0604165D8Z
									PROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT
									181,303
									181,303
								
								
									118
									0604384BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD
									266,231
									266,231
								
								
									120
									0604771D8Z
									JOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)
									16,288
									16,288
								
								
									121
									0605000BR
									WEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES
									4,568
									4,568
								
								
									122
									0605013BL
									INFORMATION TECHNOLOGY DEVELOPMENT
									11,505
									11,505
								
								
									123
									0605021SE
									HOMELAND PERSONNEL SECURITY INITIATIVE
									1,658
									1,658
								
								
									124
									0605022D8Z
									DEFENSE EXPORTABILITY PROGRAM
									2,920
									2,920
								
								
									126
									0605070S
									DOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION
									12,631
									12,631
								
								
									128
									0605080S
									DEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM
									26,657
									26,657
								
								
									129
									0605090S
									DEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)
									4,949
									4,949
								
								
									130
									0605140D8Z
									TRUSTED FOUNDRY
									69,000
									69,000
								
								
									131
									0605210D8Z
									DEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES
									9,881
									9,881
								
								
									132
									0303141K
									GLOBAL COMBAT SUPPORT SYSTEM
									7,600
									7,600
								
								
									133
									0305304D8Z
									DOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)
									2,703
									2,703
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION
									
									
										628,218
									
									
										628,218
									
								
								
									
									
									
									
									
								
								
									
									
									
										MANAGEMENT SUPPORT
									
									
									
								
								
									134
									0604774D8Z
									DEFENSE READINESS REPORTING SYSTEM (DRRS)
									4,678
									4,678
								
								
									135
									0604875D8Z
									JOINT SYSTEMS ARCHITECTURE DEVELOPMENT
									4,499
									4,499
								
								
									136
									0604940D8Z
									CENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)
									219,199
									219,199
								
								
									137
									0604942D8Z
									ASSESSMENTS AND EVALUATIONS
									28,706
									28,706
								
								
									138
									0605001E
									MISSION SUPPORT
									69,244
									69,244
								
								
									139
									0605100D8Z
									JOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)
									87,080
									67,080
								
								
									
									
									 Prior year carryover and minimize growth
									
									[–20,000]
								
								
									140
									0605104D8Z
									TECHNICAL STUDIES, SUPPORT AND ANALYSIS
									23,069
									23,069
								
								
									142
									0605126J
									JOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)
									32,759
									32,759
								
								
									144
									0605142D8Z
									SYSTEMS ENGINEERING
									32,429
									32,429
								
								
									145
									0605151D8Z
									STUDIES AND ANALYSIS SUPPORT—OSD
									3,797
									3,797
								
								
									146
									0605161D8Z
									NUCLEAR MATTERS-PHYSICAL SECURITY
									5,302
									5,302
								
								
									147
									0605170D8Z
									SUPPORT TO NETWORKS AND INFORMATION INTEGRATION
									7,246
									7,246
								
								
									148
									0605200D8Z
									GENERAL SUPPORT TO USD (INTELLIGENCE)
									1,874
									1,874
								
								
									149
									0605384BP
									CHEMICAL AND BIOLOGICAL DEFENSE PROGRAM
									85,754
									85,754
								
								
									158
									0605790D8Z
									SMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER
									2,187
									2,187
								
								
									159
									0605798D8Z
									DEFENSE TECHNOLOGY ANALYSIS
									22,650
									22,650
								
								
									160
									0605801KA
									DEFENSE TECHNICAL INFORMATION CENTER (DTIC)
									43,834
									43,834
								
								
									161
									0605803SE
									R&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION
									22,240
									22,240
								
								
									162
									0605804D8Z
									DEVELOPMENT TEST AND EVALUATION
									19,541
									23,541
								
								
									
									
									 Program increase
									
									[4,000]
								
								
									163
									0605898E
									MANAGEMENT HQ—R&D
									4,759
									4,759
								
								
									164
									0605998KA
									MANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)
									4,400
									4,400
								
								
									165
									0606100D8Z
									BUDGET AND PROGRAM ASSESSMENTS
									4,014
									4,014
								
								
									166
									0203345D8Z
									DEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)
									2,072
									2,072
								
								
									167
									0204571J
									JOINT STAFF ANALYTICAL SUPPORT
									7,464
									7,464
								
								
									170
									0303166J
									SUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES
									857
									857
								
								
									171
									0303260D8Z
									DEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)
									916
									916
								
								
									172
									0305172K
									COMBINED ADVANCED APPLICATIONS
									15,336
									15,336
								
								
									173
									0305193D8Z
									CYBER INTELLIGENCE
									18,523
									13,523
								
								
									
									
									 Program decrease
									
									[–5,000]
								
								
									175
									0804767D8Z
									COCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA
									34,384
									34,384
								
								
									176
									0901598C
									MANAGEMENT HQ—MDA
									31,160
									31,160
								
								
									179
									0903235D8W
									JOINT SERVICE PROVIDER (JSP)
									827
									827
								
								
									180A
									9999999999
									CLASSIFIED PROGRAMS
									56,799
									56,799
								
								
									
									
									
										 SUBTOTAL MANAGEMENT SUPPORT
									
									
										897,599
									
									
										876,599
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEM DEVELOPMENT
									
									
									
								
								
									181
									0604130V
									ENTERPRISE SECURITY SYSTEM (ESS)
									4,241
									4,241
								
								
									182
									0605127T
									REGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA
									1,424
									1,424
								
								
									183
									0605147T
									OVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)
									287
									287
								
								
									184
									0607210D8Z
									INDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT
									16,195
									16,195
								
								
									185
									0607310D8Z
									CWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT
									4,194
									4,194
								
								
									186
									0607327T
									GLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)
									7,861
									7,861
								
								
									187
									0607384BP
									CHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)
									33,361
									33,361
								
								
									189
									0208043J
									PLANNING AND DECISION AID SYSTEM (PDAS)
									3,038
									3,038
								
								
									190
									0208045K
									C4I INTEROPERABILITY
									57,501
									57,501
								
								
									192
									0301144K
									JOINT/ALLIED COALITION INFORMATION SHARING
									5,935
									5,935
								
								
									196
									0302016K
									NATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT
									575
									575
								
								
									197
									0302019K
									DEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION
									18,041
									18,041
								
								
									198
									0303126K
									LONG-HAUL COMMUNICATIONS—DCS
									13,994
									13,994
								
								
									199
									0303131K
									MINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)
									12,206
									12,206
								
								
									200
									0303135G
									PUBLIC KEY INFRASTRUCTURE (PKI)
									34,314
									34,314
								
								
									201
									0303136G
									KEY MANAGEMENT INFRASTRUCTURE (KMI)
									36,602
									36,602
								
								
									202
									0303140D8Z
									INFORMATION SYSTEMS SECURITY PROGRAM
									8,876
									8,876
								
								
									203
									0303140G
									INFORMATION SYSTEMS SECURITY PROGRAM
									159,068
									161,068
								
								
									
									
									 SHARKSEER Program Increase
									
									[2,000]
								
								
									204
									0303150K
									GLOBAL COMMAND AND CONTROL SYSTEM
									24,438
									24,438
								
								
									205
									0303153K
									DEFENSE SPECTRUM ORGANIZATION
									13,197
									13,197
								
								
									207
									0303228K
									JOINT INFORMATION ENVIRONMENT (JIE)
									2,789
									2,789
								
								
									209
									0303430K
									FEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY
									75,000
									75,000
								
								
									210
									0303610K
									TELEPORT PROGRAM
									657
									657
								
								
									215
									0305103K
									CYBER SECURITY INITIATIVE
									1,553
									1,553
								
								
									220
									0305186D8Z
									POLICY R&D PROGRAMS
									6,204
									4,204
								
								
									
									
									 Program decrease
									
									[–2,000]
								
								
									221
									0305199D8Z
									NET CENTRICITY
									17,971
									17,971
								
								
									223
									0305208BB
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									5,415
									5,415
								
								
									226
									0305208K
									DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS
									3,030
									3,030
								
								
									229
									0305327V
									INSIDER THREAT
									5,034
									5,034
								
								
									230
									0305387D8Z
									HOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM
									2,037
									2,037
								
								
									236
									0307577D8Z
									INTELLIGENCE MISSION DATA (IMD)
									13,800
									13,800
								
								
									238
									0708012S
									PACIFIC DISASTER CENTERS
									1,754
									1,754
								
								
									239
									0708047S
									DEFENSE PROPERTY ACCOUNTABILITY SYSTEM
									2,154
									2,154
								
								
									240
									0902298J
									MANAGEMENT HQ—OJCS
									826
									826
								
								
									241
									1105219BB
									MQ–9 UAV
									17,804
									17,804
								
								
									244
									1160403BB
									AVIATION SYSTEMS
									159,143
									159,143
								
								
									245
									1160405BB
									INTELLIGENCE SYSTEMS DEVELOPMENT
									7,958
									7,958
								
								
									246
									1160408BB
									OPERATIONAL ENHANCEMENTS
									64,895
									64,895
								
								
									247
									1160431BB
									WARRIOR SYSTEMS
									44,885
									44,885
								
								
									248
									1160432BB
									SPECIAL PROGRAMS
									1,949
									1,949
								
								
									249
									1160434BB
									UNMANNED ISR
									22,117
									22,117
								
								
									250
									1160480BB
									SOF TACTICAL VEHICLES
									3,316
									3,316
								
								
									251
									1160483BB
									MARITIME SYSTEMS
									54,577
									54,577
								
								
									252
									1160489BB
									GLOBAL VIDEO SURVEILLANCE ACTIVITIES
									3,841
									3,841
								
								
									253
									1160490BB
									OPERATIONAL ENHANCEMENTS INTELLIGENCE
									11,834
									11,834
								
								
									253A
									9999999999
									CLASSIFIED PROGRAMS
									3,270,515
									3,270,515
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT
									
									
										4,256,406
									
									
										4,256,406
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW
									
									
										18,308,826
									
									
										18,266,676
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL TEST & EVAL, DEFENSE
									
									
									
								
								
									
									
									
										MANAGEMENT SUPPORT
									
									
									
								
								
									001
									0605118OTE
									OPERATIONAL TEST AND EVALUATION
									78,047
									78,047
								
								
									002
									0605131OTE
									LIVE FIRE TEST AND EVALUATION
									48,316
									48,316
								
								
									003
									0605814OTE
									OPERATIONAL TEST ACTIVITIES AND ANALYSES
									52,631
									52,631
								
								
									
									
									
										 SUBTOTAL MANAGEMENT SUPPORT
									
									
										178,994
									
									
										178,994
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL OPERATIONAL TEST & EVAL, DEFENSE
									
									
										178,994
									
									
										178,994
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RDT&E
									
									
										71,391,771
									
									
										71,110,624
									
								
							
						
					
				
					4202.
					Research, development, test, and evaluation for overseas contingency operations
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS
			 CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										
		      ProgramElement
                    
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									055
									0603308A
									ARMY SPACE SYSTEMS INTEGRATION
									9,375
									9,375
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										9,375
									
									
										9,375
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									091
									0604741A
									AIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV
									78,700
									78,700
								
								
									114
									0605032A
									TRACTOR TIRE
									10,000
									10,000
								
								
									117
									0605035A
									COMMON INFRARED COUNTERMEASURES (CIRCM)
									10,900
									10,900
								
								
									119
									0605041A
									DEFENSIVE CYBER TOOL DEVELOPMENT
									50,500
									50,500
								
								
									122
									0605051A
									AIRCRAFT SURVIVABILITY DEVELOPMENT
									73,110
									73,110
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										223,210
									
									
										223,210
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									208
									0307665A
									BIOMETRICS ENABLED INTELLIGENCE
									7,104
									7,104
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										7,104
									
									
										7,104
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
									
									
										239,689
									
									
										239,689
									
								
								
									
									
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									038
									0603527N
									RETRACT LARCH
									3,907
									3,907
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										3,907
									
									
										3,907
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									245A
									9999999999
									CLASSIFIED PROGRAMS
									36,426
									36,426
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										36,426
									
									
										36,426
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
									
									
										40,333
									
									
										40,333
									
								
								
									
									
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									058
									0604421F
									COUNTERSPACE SYSTEMS
									425
									425
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										425
									
									
										425
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEMS DEVELOPMENT
									
									
									
								
								
									200
									0305174F
									SPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT
									4,715
									4,715
								
								
									242A
									9999999999
									CLASSIFIED PROGRAMS
									27,765
									27,765
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT
									
									
										32,480
									
									
										32,480
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF
									
									
										32,905
									
									
										32,905
									
								
								
									
									
									
									
									
								
								
									
									
									
										OPERATIONAL SYSTEM DEVELOPMENT
									
									
									
								
								
									253A
									9999999999
									CLASSIFIED PROGRAMS
									165,419
									165,419
								
								
									
									
									
										 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT
									
									
										165,419
									
									
										165,419
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW
									
									
										165,419
									
									
										165,419
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RDT&E
									
									
										478,346
									
									
										478,346
									
								
							
						
					
				
					4203.
					Research, development, test, and evaluation for overseas contingency operations for base
			 requirements
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4203. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS
			 CONTINGENCY OPERATIONS FOR BASE OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										
		      ProgramElement
                    
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
									
									
									
								
								
									
									
									
										SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
									
								
								
									090
									0604715A
									NON-SYSTEM TRAINING DEVICES—ENG DEV
									33
									33
								
								
									
									
									
										 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION
									
									
										33
									
									
										33
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
									
									
										33
									
									
										33
									
								
								
									
									
									
									
									
								
								
									
									
									
										RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
									
									
									
								
								
									
									
									
										ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
									
								
								
									078
									0604272N
									TACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)
									37,990
									37,990
								
								
									
									
									
										 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
									
									
										37,990
									
									
										37,990
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
									
									
										37,990
									
									
										37,990
									
								
								
									
									
									
									
									
								
								
									
									
									
										 TOTAL RDT&E
									
									
										38,023
									
									
										38,023
									
								
							
						
					
				
				 XLIII
				OPERATION AND MAINTENANCE
				
					4301.
					Operation and maintenance
					
						
							
							
							
							
							
								
									
										
		      SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										OPERATION & MAINTENANCE, ARMY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									791,450
									841,450
								
								
									
									 Home station training unfunded requirement
									
									[50,000]
								
								
									020
									MODULAR SUPPORT BRIGADES
									68,373
									68,373
								
								
									030
									ECHELONS ABOVE BRIGADE
									438,823
									438,823
								
								
									040
									THEATER LEVEL ASSETS
									660,258
									660,258
								
								
									050
									LAND FORCES OPERATIONS SUPPORT
									863,928
									863,928
								
								
									060
									AVIATION ASSETS
									1,360,597
									1,461,097
								
								
									
									 Eleventh CAB
									
									[32,500]
								
								
									
									 Flying hour program unfunded requirement
									
									[68,000]
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									3,086,443
									3,086,443
								
								
									080
									LAND FORCES SYSTEMS READINESS
									439,488
									439,488
								
								
									090
									LAND FORCES DEPOT MAINTENANCE
									1,013,452
									1,032,852
								
								
									
									 Depot maintenance unfunded requirement
									
									[19,400]
								
								
									100
									BASE OPERATIONS SUPPORT
									7,816,343
									7,838,443
								
								
									
									 Eleventh CAB Support
									
									[22,100]
								
								
									110
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									2,234,546
									2,319,946
								
								
									
									 Restore Sustainment shortfalls
									
									[85,400]
								
								
									120
									MANAGEMENT AND OPERATIONAL HEADQUARTERS
									452,105
									452,105
								
								
									130
									COMBATANT COMMANDERS CORE OPERATIONS
									155,658
									155,658
								
								
									170
									COMBATANT COMMANDS DIRECT MISSION SUPPORT
									441,143
									441,143
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										19,822,607
									
									
										20,100,007
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									180
									STRATEGIC MOBILITY
									336,329
									336,329
								
								
									190
									ARMY PREPOSITIONED STOCKS
									390,848
									415,848
								
								
									
									 Program increase
									
									[25,000]
								
								
									200
									INDUSTRIAL PREPAREDNESS
									7,401
									7,401
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										734,578
									
									
										759,578
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									210
									OFFICER ACQUISITION
									131,942
									131,942
								
								
									220
									RECRUIT TRAINING
									47,846
									47,846
								
								
									230
									ONE STATION UNIT TRAINING
									45,419
									45,419
								
								
									240
									SENIOR RESERVE OFFICERS TRAINING CORPS
									482,747
									482,747
								
								
									250
									SPECIALIZED SKILL TRAINING
									921,025
									927,525
								
								
									
									 Defense Foreign Language Program
									
									[6,500]
								
								
									260
									FLIGHT TRAINING
									902,845
									945,779
								
								
									
									 Graduate pilot training unfunded requirement
									
									[5,405]
								
								
									
									 School Air OPTEMPO unfunded requirement
									
									[31,125]
								
								
									
									 Train full ARPINT load of 990
									
									[6,404]
								
								
									270
									PROFESSIONAL DEVELOPMENT EDUCATION
									216,583
									248,183
								
								
									
									 Military Training and PME
									
									[31,600]
								
								
									280
									TRAINING SUPPORT
									607,534
									607,534
								
								
									290
									RECRUITING AND ADVERTISING
									550,599
									525,599
								
								
									
									 Unjustified program growth
									
									[–25,000]
								
								
									300
									EXAMINING
									187,263
									187,263
								
								
									310
									OFF-DUTY AND VOLUNTARY EDUCATION
									189,556
									189,556
								
								
									320
									CIVILIAN EDUCATION AND TRAINING
									182,835
									182,835
								
								
									330
									JUNIOR RESERVE OFFICER TRAINING CORPS
									171,167
									171,167
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										4,637,361
									
									
										4,693,395
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWIDE ACTIVITIES
									
									
									
								
								
									350
									SERVICEWIDE TRANSPORTATION
									230,739
									295,739
								
								
									
									 Restore cricital shortfalls
									
									[65,000]
								
								
									360
									CENTRAL SUPPLY ACTIVITIES
									850,060
									850,060
								
								
									370
									LOGISTIC SUPPORT ACTIVITIES
									778,757
									778,757
								
								
									380
									AMMUNITION MANAGEMENT
									370,010
									370,010
								
								
									390
									ADMINISTRATION
									451,556
									451,556
								
								
									400
									SERVICEWIDE COMMUNICATIONS
									1,888,123
									1,888,123
								
								
									410
									MANPOWER MANAGEMENT
									276,403
									276,403
								
								
									420
									OTHER PERSONNEL SUPPORT
									369,443
									369,443
								
								
									430
									OTHER SERVICE SUPPORT
									1,096,074
									1,096,074
								
								
									440
									ARMY CLAIMS ACTIVITIES
									207,800
									207,800
								
								
									450
									REAL ESTATE MANAGEMENT
									240,641
									240,641
								
								
									460
									FINANCIAL MANAGEMENT AND AUDIT READINESS
									250,612
									250,612
								
								
									470
									INTERNATIONAL MILITARY HEADQUARTERS
									416,587
									416,587
								
								
									480
									MISC. SUPPORT OF OTHER NATIONS
									36,666
									36,666
								
								
									530
									CLASSIFIED PROGRAMS
									1,151,023
									1,151,023
								
								
									
									
										 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES
									
									
										8,614,494
									
									
										8,679,494
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									540
									UNDISTRIBUTED
									
									–400,200
								
								
									
									 Excessive standard price for fuel
									
									[–56,100]
								
								
									
									 Foreign Currency adjustments
									
									[–194,100]
								
								
									
									 Working Capital Fund Carryover Above Allowable Ceiling
									
									[–150,000]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–400,200
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY
									
									
										33,809,040
									
									
										33,832,274
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARMY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MODULAR SUPPORT BRIGADES
									11,435
									11,435
								
								
									020
									ECHELONS ABOVE BRIGADE
									491,772
									511,772
								
								
									
									 Home station training unfunded requirement
									
									[20,000]
								
								
									030
									THEATER LEVEL ASSETS
									116,163
									116,163
								
								
									040
									LAND FORCES OPERATIONS SUPPORT
									563,524
									563,524
								
								
									050
									AVIATION ASSETS
									91,162
									91,162
								
								
									060
									FORCE READINESS OPERATIONS SUPPORT
									347,459
									347,659
								
								
									
									 Defense Language Program
									
									[200]
								
								
									070
									LAND FORCES SYSTEMS READINESS
									101,926
									101,926
								
								
									080
									LAND FORCES DEPOT MAINTENANCE
									56,219
									56,219
								
								
									090
									BASE OPERATIONS SUPPORT
									573,843
									573,843
								
								
									100
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									214,955
									223,055
								
								
									
									 Restore Sustainment shortfalls
									
									[8,100]
								
								
									110
									MANAGEMENT AND OPERATIONAL HEADQUARTERS
									37,620
									37,620
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										2,606,078
									
									
										2,634,378
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									120
									SERVICEWIDE TRANSPORTATION
									11,027
									11,027
								
								
									130
									ADMINISTRATION
									16,749
									16,749
								
								
									140
									SERVICEWIDE COMMUNICATIONS
									17,825
									17,825
								
								
									150
									MANPOWER MANAGEMENT
									6,177
									6,177
								
								
									160
									RECRUITING AND ADVERTISING
									54,475
									54,475
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										106,253
									
									
										106,253
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									180
									UNDISTRIBUTED
									
									–6,800
								
								
									
									 Excessive standard price for fuel
									
									[–6,800]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–6,800
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY RES
									
									
										2,712,331
									
									
										2,733,831
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARNG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									708,251
									758,251
								
								
									
									 Home station training unfunded requirement
									
									[50,000]
								
								
									020
									MODULAR SUPPORT BRIGADES
									197,251
									197,251
								
								
									030
									ECHELONS ABOVE BRIGADE
									792,271
									792,271
								
								
									040
									THEATER LEVEL ASSETS
									80,341
									80,341
								
								
									050
									LAND FORCES OPERATIONS SUPPORT
									37,138
									37,138
								
								
									060
									AVIATION ASSETS
									887,625
									884,825
								
								
									
									 Unjustified program growth
									
									[–2,800]
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									696,267
									690,152
								
								
									
									 Defense Language Program
									
									[200]
								
								
									
									 Unjustified program growth
									
									[–6,315]
								
								
									080
									LAND FORCES SYSTEMS READINESS
									61,240
									61,240
								
								
									090
									LAND FORCES DEPOT MAINTENANCE
									219,948
									219,948
								
								
									100
									BASE OPERATIONS SUPPORT
									1,040,012
									1,040,012
								
								
									110
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									676,715
									691,115
								
								
									
									 Restore Sustainment shortfalls
									
									[14,400]
								
								
									120
									MANAGEMENT AND OPERATIONAL HEADQUARTERS
									1,021,144
									1,021,144
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										6,418,203
									
									
										6,473,688
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									130
									SERVICEWIDE TRANSPORTATION
									6,396
									6,396
								
								
									140
									ADMINISTRATION
									68,528
									69,678
								
								
									
									 State Partnership Program
									
									[1,150]
								
								
									150
									SERVICEWIDE COMMUNICATIONS
									76,524
									76,524
								
								
									160
									MANPOWER MANAGEMENT
									7,712
									7,712
								
								
									170
									OTHER PERSONNEL SUPPORT
									245,046
									245,046
								
								
									180
									REAL ESTATE MANAGEMENT
									2,961
									2,961
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										407,167
									
									
										408,317
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									190
									UNDISTRIBUTED
									
									–29,000
								
								
									
									 Excessive standard price for fuel
									
									[–29,000]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–29,000
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARNG
									
									
										6,825,370
									
									
										6,853,005
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MISSION AND OTHER FLIGHT OPERATIONS
									4,094,765
									4,094,765
								
								
									020
									FLEET AIR TRAINING
									1,722,473
									1,722,473
								
								
									030
									AVIATION TECHNICAL DATA & ENGINEERING SERVICES
									52,670
									52,670
								
								
									040
									AIR OPERATIONS AND SAFETY SUPPORT
									97,584
									97,584
								
								
									050
									AIR SYSTEMS SUPPORT
									446,733
									453,233
								
								
									
									 Marine Corps unfunded requirement—accelerate readiness - H–1
									
									[5,300]
								
								
									
									 Marine Corps unfunded requirement—accelerate readiness - MV–22B
									
									[1,200]
								
								
									060
									AIRCRAFT DEPOT MAINTENANCE
									1,007,681
									1,071,681
								
								
									
									 AC Depot maintenance unfunded requirement
									
									[34,000]
								
								
									
									 Navy unfunded requirement—Improve Afloat Readiness
									
									[30,000]
								
								
									070
									AIRCRAFT DEPOT OPERATIONS SUPPORT
									38,248
									38,248
								
								
									080
									AVIATION LOGISTICS
									564,720
									598,220
								
								
									
									 E–6B and F–35 sustainment unfunded requirement
									
									[16,000]
								
								
									
									 Marine Corps unfunded requirement—accelerate readiness - KC–130J
									
									[6,800]
								
								
									
									 Marine Corps unfunded requirement—accelerate readiness - MV–22B
									
									[10,700]
								
								
									090
									MISSION AND OTHER SHIP OPERATIONS
									3,513,083
									3,861,283
								
								
									
									 Cruiser Modernization
									
									[90,200]
								
								
									
									 Navy unfunded requirement—Improve Afloat Readiness
									
									[158,000]
								
								
									
									 Navy unfunded requirement—Restore 3 CG Deployments
									
									[41,000]
								
								
									
									 Navy unfunded requirement—Reverse PONCE (LPD–15) Inactivation
									
									[59,000]
								
								
									100
									SHIP OPERATIONS SUPPORT & TRAINING
									743,765
									763,465
								
								
									
									 Navy unfunded requirement—Restore Fleet Training
									
									[19,700]
								
								
									110
									SHIP DEPOT MAINTENANCE
									5,168,273
									5,486,873
								
								
									
									 Cruiser Modernization
									
									[71,100]
								
								
									
									 Navy unfunded requirement—Ship Depot Wholeness
									
									[238,000]
								
								
									
									 Program increase
									
									[9,500]
								
								
									120
									SHIP DEPOT OPERATIONS SUPPORT
									1,575,578
									1,654,578
								
								
									
									 Navy unfunded requirement—Increase Alfoat Readiness
									
									[79,000]
								
								
									130
									COMBAT COMMUNICATIONS
									558,727
									558,727
								
								
									140
									ELECTRONIC WARFARE
									105,680
									105,680
								
								
									150
									SPACE SYSTEMS AND SURVEILLANCE
									180,406
									180,406
								
								
									160
									WARFARE TACTICS
									470,032
									470,032
								
								
									170
									OPERATIONAL METEOROLOGY AND OCEANOGRAPHY
									346,703
									346,703
								
								
									180
									COMBAT SUPPORT FORCES
									1,158,688
									1,158,688
								
								
									190
									EQUIPMENT MAINTENANCE
									113,692
									113,692
								
								
									200
									DEPOT OPERATIONS SUPPORT
									2,509
									2,509
								
								
									210
									COMBATANT COMMANDERS CORE OPERATIONS
									91,019
									91,019
								
								
									220
									COMBATANT COMMANDERS DIRECT MISSION SUPPORT
									74,780
									74,780
								
								
									230
									CRUISE MISSILE
									106,030
									106,030
								
								
									240
									FLEET BALLISTIC MISSILE
									1,233,805
									1,233,805
								
								
									250
									IN-SERVICE WEAPONS SYSTEMS SUPPORT
									163,025
									163,025
								
								
									260
									WEAPONS MAINTENANCE
									553,269
									553,269
								
								
									270
									OTHER WEAPON SYSTEMS SUPPORT
									350,010
									350,010
								
								
									280
									ENTERPRISE INFORMATION
									790,685
									790,685
								
								
									290
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									1,642,742
									1,697,842
								
								
									
									 Restore Sustainment shortfalls
									
									[55,100]
								
								
									300
									BASE OPERATING SUPPORT
									4,206,136
									4,206,136
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										31,173,511
									
									
										32,098,111
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									310
									SHIP PREPOSITIONING AND SURGE
									893,517
									893,517
								
								
									320
									READY RESERVE FORCE
									274,524
									274,524
								
								
									330
									AIRCRAFT ACTIVATIONS/INACTIVATIONS
									6,727
									6,727
								
								
									340
									SHIP ACTIVATIONS/INACTIVATIONS
									288,154
									288,154
								
								
									350
									EXPEDITIONARY HEALTH SERVICES SYSTEMS
									95,720
									95,720
								
								
									360
									INDUSTRIAL READINESS
									2,109
									2,109
								
								
									370
									COAST GUARD SUPPORT
									21,114
									21,114
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										1,581,865
									
									
										1,581,865
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									380
									OFFICER ACQUISITION
									143,815
									143,815
								
								
									390
									RECRUIT TRAINING
									8,519
									8,519
								
								
									400
									RESERVE OFFICERS TRAINING CORPS
									143,445
									143,445
								
								
									410
									SPECIALIZED SKILL TRAINING
									699,214
									699,214
								
								
									420
									FLIGHT TRAINING
									5,310
									5,310
								
								
									430
									PROFESSIONAL DEVELOPMENT EDUCATION
									172,852
									172,852
								
								
									440
									TRAINING SUPPORT
									222,728
									222,728
								
								
									450
									RECRUITING AND ADVERTISING
									225,647
									225,647
								
								
									460
									OFF-DUTY AND VOLUNTARY EDUCATION
									130,569
									130,569
								
								
									470
									CIVILIAN EDUCATION AND TRAINING
									73,730
									73,730
								
								
									480
									JUNIOR ROTC
									50,400
									50,400
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										1,876,229
									
									
										1,876,229
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									490
									ADMINISTRATION
									917,453
									917,453
								
								
									500
									EXTERNAL RELATIONS
									14,570
									14,570
								
								
									510
									CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT
									124,070
									124,070
								
								
									520
									MILITARY MANPOWER AND PERSONNEL MANAGEMENT
									369,767
									369,767
								
								
									530
									OTHER PERSONNEL SUPPORT
									285,927
									285,927
								
								
									540
									SERVICEWIDE COMMUNICATIONS
									319,908
									319,908
								
								
									570
									SERVICEWIDE TRANSPORTATION
									171,659
									171,659
								
								
									590
									PLANNING, ENGINEERING AND DESIGN
									270,863
									270,863
								
								
									600
									ACQUISITION AND PROGRAM MANAGEMENT
									1,112,766
									1,112,766
								
								
									610
									HULL, MECHANICAL AND ELECTRICAL SUPPORT
									49,078
									49,078
								
								
									620
									COMBAT/WEAPONS SYSTEMS
									24,989
									24,989
								
								
									630
									SPACE AND ELECTRONIC WARFARE SYSTEMS
									72,966
									72,966
								
								
									640
									NAVAL INVESTIGATIVE SERVICE
									595,711
									595,711
								
								
									700
									INTERNATIONAL HEADQUARTERS AND AGENCIES
									4,809
									4,809
								
								
									730
									CLASSIFIED PROGRAMS
									517,440
									517,440
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										4,851,976
									
									
										4,851,976
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									740
									UNDISTRIBUTED
									
									–416,900
								
								
									
									 Excessive standard price for fuel
									
									[–390,500]
								
								
									
									 Foreign Currency adjustments
									
									[–26,400]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–416,900
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY
									
									
										39,483,581
									
									
										39,991,281
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MARINE CORPS
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									OPERATIONAL FORCES
									674,613
									760,313
								
								
									
									 Enterprise network defense unfunded requirement
									
									[5,700]
								
								
									
									 Exercise program unfunded requirement
									
									[58,000]
								
								
									
									 Marine Corps unfunded requirement- enhanced combat helmets
									
									[22,000]
								
								
									020
									FIELD LOGISTICS
									947,424
									983,674
								
								
									
									 Critical/ no fail EOD unfunded requirement
									
									[600]
								
								
									
									 Marine Corps unfunded requirement- rifle combat optic modernization
									
									[13,200]
								
								
									
									 Marine Corps unfunded requirement- SPMAGTF—C4 UUNS
									
									[8,250]
								
								
									
									 Nano/VTOL unfunded requirement
									
									[14,200]
								
								
									030
									DEPOT MAINTENANCE
									206,783
									214,583
								
								
									
									 Depot maintenance unfunded requirement
									
									[7,800]
								
								
									040
									MARITIME PREPOSITIONING
									85,276
									85,276
								
								
									050
									SUSTAINMENT, RESTORATION & MODERNIZATION
									632,673
									694,673
								
								
									
									 Facility demolition unfunded requirement
									
									[39,200]
								
								
									
									 Restore Sustainment shortfalls
									
									[22,800]
								
								
									060
									BASE OPERATING SUPPORT
									2,136,626
									2,136,626
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										4,683,395
									
									
										4,875,145
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									070
									RECRUIT TRAINING
									15,946
									15,946
								
								
									080
									OFFICER ACQUISITION
									935
									935
								
								
									090
									SPECIALIZED SKILL TRAINING
									99,305
									99,305
								
								
									100
									PROFESSIONAL DEVELOPMENT EDUCATION
									45,495
									45,495
								
								
									110
									TRAINING SUPPORT
									369,979
									369,979
								
								
									120
									RECRUITING AND ADVERTISING
									165,566
									165,566
								
								
									130
									OFF-DUTY AND VOLUNTARY EDUCATION
									35,133
									35,133
								
								
									140
									JUNIOR ROTC
									23,622
									23,622
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										755,981
									
									
										755,981
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									150
									SERVICEWIDE TRANSPORTATION
									34,534
									34,534
								
								
									160
									ADMINISTRATION
									355,932
									355,932
								
								
									180
									ACQUISITION AND PROGRAM MANAGEMENT
									76,896
									76,896
								
								
									200
									CLASSIFIED PROGRAMS
									47,520
									47,520
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										514,882
									
									
										514,882
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									210
									UNDISTRIBUTED
									
									–6,400
								
								
									
									 Excessive standard price for fuel
									
									[–4,900]
								
								
									
									 Foreign Currency adjustments
									
									[–1,500]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–6,400
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MARINE CORPS
									
									
										5,954,258
									
									
										6,139,608
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MISSION AND OTHER FLIGHT OPERATIONS
									526,190
									526,190
								
								
									020
									INTERMEDIATE MAINTENANCE
									6,714
									6,714
								
								
									030
									AIRCRAFT DEPOT MAINTENANCE
									86,209
									90,209
								
								
									
									 Navy unfunded requirement—Improve Afloat Readiness
									
									[4,000]
								
								
									040
									AIRCRAFT DEPOT OPERATIONS SUPPORT
									389
									389
								
								
									050
									AVIATION LOGISTICS
									10,189
									10,189
								
								
									070
									SHIP OPERATIONS SUPPORT & TRAINING
									560
									860
								
								
									
									 Navy unfunded requirement—Restore Fleet Training
									
									[300]
								
								
									090
									COMBAT COMMUNICATIONS
									13,173
									13,173
								
								
									100
									COMBAT SUPPORT FORCES
									109,053
									109,053
								
								
									120
									ENTERPRISE INFORMATION
									27,226
									27,226
								
								
									130
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									27,571
									28,671
								
								
									
									 Restore Sustainment shortfalls
									
									[1,100]
								
								
									140
									BASE OPERATING SUPPORT
									99,166
									99,166
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										906,440
									
									
										911,840
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									150
									ADMINISTRATION
									1,351
									1,351
								
								
									160
									MILITARY MANPOWER AND PERSONNEL MANAGEMENT
									13,251
									13,251
								
								
									170
									SERVICEWIDE COMMUNICATIONS
									3,445
									3,445
								
								
									180
									ACQUISITION AND PROGRAM MANAGEMENT
									3,169
									3,169
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										21,216
									
									
										21,216
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									200
									UNDISTRIBUTED
									
									–26,600
								
								
									
									 Excessive standard price for fuel
									
									[–26,600]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–26,600
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY RES
									
									
										927,656
									
									
										906,456
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MC RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									OPERATING FORCES
									94,154
									94,154
								
								
									020
									DEPOT MAINTENANCE
									18,594
									18,594
								
								
									030
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									25,470
									26,170
								
								
									
									 Restore Sustainment shortfalls
									
									[700]
								
								
									040
									BASE OPERATING SUPPORT
									111,550
									111,550
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										249,768
									
									
										250,468
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									050
									SERVICEWIDE TRANSPORTATION
									902
									902
								
								
									060
									ADMINISTRATION
									11,130
									11,130
								
								
									070
									RECRUITING AND ADVERTISING
									8,833
									8,833
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										20,865
									
									
										20,865
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									090
									UNDISTRIBUTED
									
									–800
								
								
									
									 Excessive standard price for fuel
									
									[–800]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–800
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MC RESERVE
									
									
										270,633
									
									
										270,533
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AIR FORCE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									PRIMARY COMBAT FORCES
									3,294,124
									3,294,124
								
								
									020
									COMBAT ENHANCEMENT FORCES
									1,682,045
									1,684,845
								
								
									
									 HH–60 unfunded requirement
									
									[2,800]
								
								
									030
									AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)
									1,730,757
									1,730,757
								
								
									040
									DEPOT MAINTENANCE
									7,042,988
									7,156,064
								
								
									
									 Compass Call Program Restructure
									
									[–56,500]
								
								
									
									 Weapon system sustainment unfunded requirement
									
									[169,576]
								
								
									050
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									1,657,019
									1,710,019
								
								
									
									 Restore Sustainment shortfalls
									
									[53,000]
								
								
									060
									BASE SUPPORT
									2,787,216
									2,787,216
								
								
									070
									GLOBAL C3I AND EARLY WARNING
									887,831
									927,831
								
								
									
									 Air Force unfunded requirement—Ground Based Radars
									
									[40,000]
								
								
									080
									OTHER COMBAT OPS SPT PROGRAMS
									1,070,178
									1,070,178
								
								
									100
									LAUNCH FACILITIES
									208,582
									208,582
								
								
									110
									SPACE CONTROL SYSTEMS
									362,250
									362,250
								
								
									120
									COMBATANT COMMANDERS DIRECT MISSION SUPPORT
									907,245
									907,245
								
								
									130
									COMBATANT COMMANDERS CORE OPERATIONS
									199,171
									199,171
								
								
									135
									CLASSIFIED PROGRAMS
									930,757
									930,757
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										22,760,163
									
									
										22,969,039
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									140
									AIRLIFT OPERATIONS
									1,703,059
									1,703,059
								
								
									150
									MOBILIZATION PREPAREDNESS
									138,899
									138,899
								
								
									160
									DEPOT MAINTENANCE
									1,553,439
									1,619,863
								
								
									
									 Weapon system sustainment unfunded requirement
									
									[66,424]
								
								
									170
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									258,328
									266,628
								
								
									
									 Restore Sustainment shortfalls
									
									[8,300]
								
								
									180
									BASE SUPPORT
									722,756
									722,756
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										4,376,481
									
									
										4,451,205
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									190
									OFFICER ACQUISITION
									120,886
									120,886
								
								
									200
									RECRUIT TRAINING
									23,782
									23,782
								
								
									210
									RESERVE OFFICERS TRAINING CORPS (ROTC)
									77,692
									77,692
								
								
									220
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									236,254
									243,854
								
								
									
									 Restore Sustainment shortfalls
									
									[7,600]
								
								
									230
									BASE SUPPORT
									819,915
									819,915
								
								
									240
									SPECIALIZED SKILL TRAINING
									387,446
									387,446
								
								
									250
									FLIGHT TRAINING
									725,134
									725,134
								
								
									260
									PROFESSIONAL DEVELOPMENT EDUCATION
									264,213
									264,213
								
								
									270
									TRAINING SUPPORT
									86,681
									86,681
								
								
									280
									DEPOT MAINTENANCE
									305,004
									305,004
								
								
									290
									RECRUITING AND ADVERTISING
									104,754
									104,754
								
								
									300
									EXAMINING
									3,944
									3,944
								
								
									310
									OFF-DUTY AND VOLUNTARY EDUCATION
									184,841
									184,841
								
								
									320
									CIVILIAN EDUCATION AND TRAINING
									173,583
									173,583
								
								
									330
									JUNIOR ROTC
									58,877
									58,877
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										3,573,006
									
									
										3,580,606
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									340
									LOGISTICS OPERATIONS
									1,107,846
									1,107,846
								
								
									350
									TECHNICAL SUPPORT ACTIVITIES
									924,185
									924,185
								
								
									360
									DEPOT MAINTENANCE
									48,778
									48,778
								
								
									370
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									321,013
									331,313
								
								
									
									 Restore Sustainment shortfalls
									
									[10,300]
								
								
									380
									BASE SUPPORT
									1,115,910
									1,115,910
								
								
									390
									ADMINISTRATION
									811,650
									811,650
								
								
									400
									SERVICEWIDE COMMUNICATIONS
									269,809
									269,809
								
								
									410
									OTHER SERVICEWIDE ACTIVITIES
									961,304
									961,304
								
								
									420
									CIVIL AIR PATROL
									25,735
									28,535
								
								
									
									 Civil Air Patrol O&M Support
									
									[2,800]
								
								
									450
									INTERNATIONAL SUPPORT
									90,573
									90,573
								
								
									460
									CLASSIFIED PROGRAMS
									1,131,603
									1,131,603
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										6,808,406
									
									
										6,821,506
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									470
									UNDISTRIBUTED
									
									–484,700
								
								
									
									 Excessive standard price for fuel
									
									[–368,000]
								
								
									
									 Foreign Currency adjustments
									
									[–116,700]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–484,700
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AIR FORCE
									
									
										37,518,056
									
									
										37,337,656
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AF RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									PRIMARY COMBAT FORCES
									1,707,882
									1,707,882
								
								
									020
									MISSION SUPPORT OPERATIONS
									230,016
									230,016
								
								
									030
									DEPOT MAINTENANCE
									541,743
									541,743
								
								
									040
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									113,470
									116,170
								
								
									
									 Restore Sustainment shortfalls
									
									[2,700]
								
								
									050
									BASE SUPPORT
									384,832
									384,832
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										2,977,943
									
									
										2,980,643
									
								
								
									
									
									
									
								
								
									
									
										ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
									
								
								
									060
									ADMINISTRATION
									54,939
									54,939
								
								
									070
									RECRUITING AND ADVERTISING
									14,754
									14,754
								
								
									080
									MILITARY MANPOWER AND PERS MGMT (ARPC)
									12,707
									12,707
								
								
									090
									OTHER PERS SUPPORT (DISABILITY COMP)
									7,210
									7,210
								
								
									100
									AUDIOVISUAL
									376
									376
								
								
									
									
										 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
										89,986
									
									
										89,986
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									110
									UNDISTRIBUTED
									
									–59,700
								
								
									
									 Excessive standard price for fuel
									
									[–59,700]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–59,700
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AF RESERVE
									
									
										3,067,929
									
									
										3,010,929
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ANG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									AIRCRAFT OPERATIONS
									3,282,238
									3,278,238
								
								
									
									 Unjustifed growth
									
									[–4,000]
								
								
									020
									MISSION SUPPORT OPERATIONS
									723,062
									723,062
								
								
									030
									DEPOT MAINTENANCE
									1,824,329
									1,867,529
								
								
									
									 Weapon system sustainment engines unfunded requirement
									
									[3,200]
								
								
									
									 Weapon system sustainment unfunded requirement
									
									[40,000]
								
								
									040
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									245,840
									254,940
								
								
									
									 Restore Sustainment shortfalls
									
									[9,100]
								
								
									050
									BASE SUPPORT
									575,548
									575,548
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										6,651,017
									
									
										6,699,317
									
								
								
									
									
									
									
								
								
									
									
										ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
									
									
									
								
								
									060
									ADMINISTRATION
									23,715
									23,715
								
								
									070
									RECRUITING AND ADVERTISING
									28,846
									28,846
								
								
									
									
										 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
									
									
										52,561
									
									
										52,561
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									080
									UNDISTRIBUTED
									
									–117,700
								
								
									
									 Excessive standard price for fuel
									
									[–117,700]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–117,700
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ANG
									
									
										6,703,578
									
									
										6,634,178
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									JOINT CHIEFS OF STAFF
									506,113
									506,113
								
								
									020
									OFFICE OF THE SECRETARY OF DEFENSE
									524,439
									524,439
								
								
									030
									SPECIAL OPERATIONS COMMAND/OPERATING FORCES
									4,898,159
									4,889,359
								
								
									
									 Unjustified growth in total civilian compensation
									
									[–8,800]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										5,928,711
									
									
										5,919,911
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									040
									DEFENSE ACQUISITION UNIVERSITY
									138,658
									138,658
								
								
									050
									JOINT CHIEFS OF STAFF
									85,701
									85,701
								
								
									070
									SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING
									365,349
									365,349
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										589,708
									
									
										589,708
									
								
								
									
									
									
									
								
								
									
									
										ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
									
								
								
									080
									CIVIL MILITARY PROGRAMS
									160,480
									195,819
								
								
									
									 National Guard Youth Challenge Program
									
									[10,339]
								
								
									
									 STARBASE
									
									[25,000]
								
								
									100
									DEFENSE CONTRACT AUDIT AGENCY
									630,925
									630,925
								
								
									110
									DEFENSE CONTRACT MANAGEMENT AGENCY
									1,356,380
									1,356,380
								
								
									120
									DEFENSE HUMAN RESOURCES ACTIVITY
									683,620
									683,620
								
								
									130
									DEFENSE INFORMATION SYSTEMS AGENCY
									1,439,891
									1,439,891
								
								
									150
									DEFENSE LEGAL SERVICES AGENCY
									24,984
									24,984
								
								
									160
									DEFENSE LOGISTICS AGENCY
									357,964
									352,164
								
								
									
									 Price Comparability Office unjustified growth
									
									[–5,800]
								
								
									170
									DEFENSE MEDIA ACTIVITY
									223,422
									223,422
								
								
									180
									DEFENSE PERSONNEL ACCOUNTING AGENCY
									112,681
									112,681
								
								
									190
									DEFENSE SECURITY COOPERATION AGENCY
									496,754
									621,754
								
								
									
									 Transfer from Drug Interdiction and Counter-Drug Activities
									
									[125,000]
								
								
									200
									DEFENSE SECURITY SERVICE
									538,711
									538,711
								
								
									230
									DEFENSE TECHNOLOGY SECURITY ADMINISTRATION
									35,417
									35,417
								
								
									240
									DEFENSE THREAT REDUCTION AGENCY
									448,146
									448,146
								
								
									260
									DEPARTMENT OF DEFENSE EDUCATION ACTIVITY
									2,671,143
									2,701,143
								
								
									
									 Impact Aid
									
									[25,000]
								
								
									
									 Impact Aid severe disabilities
									
									[5,000]
								
								
									270
									MISSILE DEFENSE AGENCY
									446,975
									446,975
								
								
									290
									OFFICE OF ECONOMIC ADJUSTMENT
									155,399
									136,199
								
								
									
									 Guam public health lab
									
									[–19,200]
								
								
									300
									OFFICE OF THE SECRETARY OF DEFENSE
									1,481,643
									1,487,293
								
								
									
									 BRAC 2017 Round Planning and Analyses
									
									[–3,530]
								
								
									
									 CWMD Sustainment: Constellation program reduction
									
									[–3,800]
								
								
									
									 DOD rewards early to need
									
									[–1,000]
								
								
									
									 Intelligence Management—program reduction
									
									[–1,000]
								
								
									
									 Reeadiness environmental protection initiative
									
									[14,980]
								
								
									310
									SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES
									89,429
									89,429
								
								
									320
									WASHINGTON HEADQUARTERS SERVICES
									629,874
									629,874
								
								
									330
									CLASSIFIED PROGRAMS
									14,069,333
									14,069,333
								
								
									
									
										 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
										26,053,171
									
									
										26,224,160
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									340
									UNDISTRIBUTED
									
									–47,100
								
								
									
									 Excessive standard price for fuel
									
									[–17,800]
								
								
									
									 Foreign Currency adjustments
									
									[–34,300]
								
								
									
									 Temporary Duty Assignment Per Diem Rate Waiver
									
									[5,000]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–47,100
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
										32,571,590
									
									
										32,686,679
									
								
								
									
									
									
									
								
								
									
									
										MISCELLANEOUS APPROPRIATIONS
									
									
									
								
								
									
									
										MISCELLANEOUS APPROPRIATIONS
									
									
									
								
								
									010
									US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE
									14,194
									14,194
								
								
									020
									OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID
									105,125
									105,125
								
								
									030
									COOPERATIVE THREAT REDUCTION
									325,604
									325,604
								
								
									050
									ENVIRONMENTAL RESTORATION, ARMY
									170,167
									170,167
								
								
									060
									ENVIRONMENTAL RESTORATION, NAVY
									281,762
									281,762
								
								
									070
									ENVIRONMENTAL RESTORATION, AIR FORCE
									371,521
									371,521
								
								
									080
									ENVIRONMENTAL RESTORATION, DEFENSE
									9,009
									9,009
								
								
									090
									ENVIRONMENTAL RESTORATION FORMERLY USED SITES
									197,084
									197,084
								
								
									
									
										 SUBTOTAL MISCELLANEOUS APPROPRIATIONS
									
									
										1,474,466
									
									
										1,474,466
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL MISCELLANEOUS APPROPRIATIONS
									
									
										1,474,466
									
									
										1,474,466
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE
									
									
										171,318,488
									
									
										171,870,896
									
								
							
						
					
				
					4302.
					Operation and maintenance for overseas contingency operations
					
						
							
							
							
							
							
								
									
										
		      SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										OPERATION & MAINTENANCE, ARMY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									427,063
									416,263
								
								
									
									 Army requested realignment (ERI)
									
									[–10,800]
								
								
									040
									THEATER LEVEL ASSETS
									1,834,423
									1,834,423
								
								
									050
									LAND FORCES OPERATIONS SUPPORT
									558,086
									426,086
								
								
									
									 Army requested realignment (ERI)
									
									[–132,000]
								
								
									060
									AVIATION ASSETS
									58,620
									58,620
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									1,552,468
									1,550,468
								
								
									
									 Army requested realignment (ERI)
									
									[–2,000]
								
								
									080
									LAND FORCES SYSTEMS READINESS
									476,853
									476,853
								
								
									100
									BASE OPERATIONS SUPPORT
									45,749
									45,749
								
								
									140
									ADDITIONAL ACTIVITIES
									8,234,566
									8,234,566
								
								
									150
									COMMANDERS EMERGENCY RESPONSE PROGRAM
									5,000
									5,000
								
								
									160
									RESET
									1,100,722
									1,100,722
								
								
									170
									COMBATANT COMMANDS DIRECT MISSION SUPPORT
									79,568
									79,568
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										14,373,118
									
									
										14,228,318
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									190
									ARMY PREPOSITIONED STOCKS
									350,200
									130,000
								
								
									
									 Army requested realignment (ERI)
									
									[–220,200]
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										350,200
									
									
										130,000
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWIDE ACTIVITIES
									
									
									
								
								
									350
									SERVICEWIDE TRANSPORTATION
									720,399
									840,399
								
								
									
									 Army requested realignment (ERI)
									
									[120,000]
								
								
									380
									AMMUNITION MANAGEMENT
									13,974
									13,974
								
								
									420
									OTHER PERSONNEL SUPPORT
									105,508
									105,508
								
								
									450
									REAL ESTATE MANAGEMENT
									185,904
									185,904
								
								
									530
									CLASSIFIED PROGRAMS
									909,278
									909,278
								
								
									
									
										 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES
									
									
										1,935,063
									
									
										2,055,063
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY
									
									
										16,658,381
									
									
										16,413,381
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARMY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									020
									ECHELONS ABOVE BRIGADE
									6,252
									6,252
								
								
									040
									LAND FORCES OPERATIONS SUPPORT
									2,075
									2,075
								
								
									060
									FORCE READINESS OPERATIONS SUPPORT
									1,140
									1,140
								
								
									090
									BASE OPERATIONS SUPPORT
									14,653
									14,653
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										24,120
									
									
										24,120
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY RES
									
									
										24,120
									
									
										24,120
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARNG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									10,564
									10,564
								
								
									020
									MODULAR SUPPORT BRIGADES
									748
									748
								
								
									030
									ECHELONS ABOVE BRIGADE
									5,751
									5,751
								
								
									040
									THEATER LEVEL ASSETS
									200
									200
								
								
									060
									AVIATION ASSETS
									27,183
									27,183
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									2,741
									2,741
								
								
									100
									BASE OPERATIONS SUPPORT
									18,800
									18,800
								
								
									120
									MANAGEMENT AND OPERATIONAL HEADQUARTERS
									920
									920
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										66,907
									
									
										66,907
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARNG
									
									
										66,907
									
									
										66,907
									
								
								
									
									
									
									
								
								
									
									
										AFGHANISTAN SECURITY FORCES FUND
									
									
									
								
								
									
									
										MINISTRY OF DEFENSE
									
									
									
								
								
									010
									SUSTAINMENT
									2,173,341
									2,173,341
								
								
									020
									INFRASTRUCTURE
									48,262
									48,262
								
								
									030
									EQUIPMENT AND TRANSPORTATION
									821,716
									821,716
								
								
									040
									TRAINING AND OPERATIONS
									289,139
									289,139
								
								
									
									
										 SUBTOTAL MINISTRY OF DEFENSE
									
									
										3,332,458
									
									
										3,332,458
									
								
								
									
									
									
									
								
								
									
									
										MINISTRY OF INTERIOR
									
									
									
								
								
									050
									SUSTAINMENT
									860,441
									860,441
								
								
									060
									INFRASTRUCTURE
									20,837
									20,837
								
								
									070
									EQUIPMENT AND TRANSPORTATION
									8,153
									8,153
								
								
									080
									TRAINING AND OPERATIONS
									41,326
									41,326
								
								
									
									
										 SUBTOTAL MINISTRY OF INTERIOR
									
									
										930,757
									
									
										930,757
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL AFGHANISTAN SECURITY FORCES FUND
									
									
										4,263,215
									
									
										4,263,215
									
								
								
									
									
									
									
								
								
									
									
										IRAQ TRAIN AND EQUIP FUND
									
									
									
								
								
									
									
										IRAQ TRAIN AND EQUIP FUND
									
									
									
								
								
									010
									IRAQ TRAIN AND EQUIP FUND
									919,500
									0
								
								
									
									 Transfer to Counter-ISIL Fund
									
									[–919,500]
								
								
									
									
										 SUBTOTAL IRAQ TRAIN AND EQUIP FUND
									
									
										919,500
									
									
										0
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL IRAQ TRAIN AND EQUIP FUND
									
									
										919,500
									
									
										0
									
								
								
									
									
									
									
								
								
									
									
										SYRIA TRAIN AND EQUIP FUND
									
									
									
								
								
									
									
										SYRIA TRAIN AND EQUIP FUND
									
									
									
								
								
									010
									SYRIA TRAIN AND EQUIP FUND
									250,000
									0
								
								
									
									 Transfer to Counter-ISIL Fund
									
									[–250,000]
								
								
									
									
										 SUBTOTAL SYRIA TRAIN AND EQUIP FUND
									
									
										250,000
									
									
										0
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL SYRIA TRAIN AND EQUIP FUND
									
									
										250,000
									
									
										0
									
								
								
									
									
									
									
								
								
									
									
										COUNTER-ISIL FUND
									
									
									
								
								
									
									
										COUNTER-ISIL FUND
									
									
									
								
								
									010
									COUNTER-ISIL FUND
									
									1,169,500
								
								
									
									 Transfer from Iraq Train and Equip
									
									[919,500]
								
								
									
									 Transfer from Syria Train and Equip
									
									[250,000]
								
								
									
									
										 SUBTOTAL COUNTER-ISIL FUND
									
									
									
										1,169,500
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL COUNTER-ISIL FUND
									
									
									
										1,169,500
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MISSION AND OTHER FLIGHT OPERATIONS
									427,452
									427,452
								
								
									040
									AIR OPERATIONS AND SAFETY SUPPORT
									4,603
									4,603
								
								
									050
									AIR SYSTEMS SUPPORT
									159,049
									159,049
								
								
									060
									AIRCRAFT DEPOT MAINTENANCE
									113,994
									113,994
								
								
									070
									AIRCRAFT DEPOT OPERATIONS SUPPORT
									1,840
									1,840
								
								
									080
									AVIATION LOGISTICS
									35,529
									35,529
								
								
									090
									MISSION AND OTHER SHIP OPERATIONS
									1,073,080
									1,073,080
								
								
									100
									SHIP OPERATIONS SUPPORT & TRAINING
									17,306
									17,306
								
								
									110
									SHIP DEPOT MAINTENANCE
									2,128,431
									2,128,431
								
								
									130
									COMBAT COMMUNICATIONS
									21,257
									21,257
								
								
									160
									WARFARE TACTICS
									22,603
									22,603
								
								
									170
									OPERATIONAL METEOROLOGY AND OCEANOGRAPHY
									22,934
									22,934
								
								
									180
									COMBAT SUPPORT FORCES
									575,305
									575,305
								
								
									190
									EQUIPMENT MAINTENANCE
									11,358
									11,358
								
								
									250
									IN-SERVICE WEAPONS SYSTEMS SUPPORT
									61,000
									61,000
								
								
									260
									WEAPONS MAINTENANCE
									309,045
									309,045
								
								
									270
									OTHER WEAPON SYSTEMS SUPPORT
									8,000
									8,000
								
								
									290
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									7,819
									7,819
								
								
									300
									BASE OPERATING SUPPORT
									61,493
									61,493
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										5,062,098
									
									
										5,062,098
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									330
									AIRCRAFT ACTIVATIONS/INACTIVATIONS
									1,530
									1,530
								
								
									350
									EXPEDITIONARY HEALTH SERVICES SYSTEMS
									6,713
									6,713
								
								
									370
									COAST GUARD SUPPORT
									162,692
									162,692
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										170,935
									
									
										170,935
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									410
									SPECIALIZED SKILL TRAINING
									43,365
									43,365
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										43,365
									
									
										43,365
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									490
									ADMINISTRATION
									3,764
									3,764
								
								
									500
									EXTERNAL RELATIONS
									515
									515
								
								
									520
									MILITARY MANPOWER AND PERSONNEL MANAGEMENT
									5,409
									5,409
								
								
									530
									OTHER PERSONNEL SUPPORT
									1,578
									1,578
								
								
									570
									SERVICEWIDE TRANSPORTATION
									126,700
									126,700
								
								
									600
									ACQUISITION AND PROGRAM MANAGEMENT
									9,261
									9,261
								
								
									640
									NAVAL INVESTIGATIVE SERVICE
									1,501
									1,501
								
								
									730
									CLASSIFIED PROGRAMS
									16,280
									16,280
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										165,008
									
									
										165,008
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY
									
									
										5,441,406
									
									
										5,441,406
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MARINE CORPS
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									OPERATIONAL FORCES
									571,935
									571,935
								
								
									020
									FIELD LOGISTICS
									266,094
									266,094
								
								
									030
									DEPOT MAINTENANCE
									147,000
									147,000
								
								
									060
									BASE OPERATING SUPPORT
									18,576
									18,576
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										1,003,605
									
									
										1,003,605
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									110
									TRAINING SUPPORT
									31,750
									31,750
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										31,750
									
									
										31,750
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									150
									SERVICEWIDE TRANSPORTATION
									73,800
									73,800
								
								
									200
									CLASSIFIED PROGRAMS
									3,650
									3,650
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										77,450
									
									
										77,450
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MARINE CORPS
									
									
										1,112,805
									
									
										1,112,805
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									030
									AIRCRAFT DEPOT MAINTENANCE
									16,500
									16,500
								
								
									050
									AVIATION LOGISTICS
									2,522
									2,522
								
								
									100
									COMBAT SUPPORT FORCES
									7,243
									7,243
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										26,265
									
									
										26,265
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY RES
									
									
										26,265
									
									
										26,265
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MC RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									OPERATING FORCES
									2,500
									2,500
								
								
									040
									BASE OPERATING SUPPORT
									804
									804
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										3,304
									
									
										3,304
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MC RESERVE
									
									
										3,304
									
									
										3,304
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AIR FORCE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									PRIMARY COMBAT FORCES
									1,852,159
									1,890,159
								
								
									
									 Enhancing readiness levels of DCA aircraft
									
									[10,000]
								
								
									
									 ERI nuclear readiness
									
									[28,000]
								
								
									020
									COMBAT ENHANCEMENT FORCES
									1,127,319
									1,127,319
								
								
									030
									AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)
									152,278
									152,278
								
								
									040
									DEPOT MAINTENANCE
									1,061,506
									1,087,106
								
								
									
									Compass Call Program Restructure
									
									[25,600]
								
								
									050
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									56,700
									56,700
								
								
									060
									BASE SUPPORT
									941,714
									941,714
								
								
									070
									GLOBAL C3I AND EARLY WARNING
									30,219
									30,219
								
								
									080
									OTHER COMBAT OPS SPT PROGRAMS
									213,696
									218,696
								
								
									
									 Promoting additional DCA burden sharing
									
									[5,000]
								
								
									100
									LAUNCH FACILITIES
									869
									869
								
								
									110
									SPACE CONTROL SYSTEMS
									5,008
									5,008
								
								
									120
									COMBATANT COMMANDERS DIRECT MISSION SUPPORT
									100,081
									100,081
								
								
									135
									CLASSIFIED PROGRAMS
									79,893
									79,893
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										5,621,442
									
									
										5,690,042
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									140
									AIRLIFT OPERATIONS
									2,606,729
									2,606,729
								
								
									150
									MOBILIZATION PREPAREDNESS
									108,163
									108,163
								
								
									160
									DEPOT MAINTENANCE
									891,102
									891,102
								
								
									180
									BASE SUPPORT
									3,686
									3,686
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										3,609,680
									
									
										3,609,680
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									230
									BASE SUPPORT
									52,740
									52,740
								
								
									240
									SPECIALIZED SKILL TRAINING
									4,500
									4,500
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										57,240
									
									
										57,240
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									340
									LOGISTICS OPERATIONS
									86,716
									86,716
								
								
									380
									BASE SUPPORT
									59,133
									59,133
								
								
									400
									SERVICEWIDE COMMUNICATIONS
									165,348
									165,348
								
								
									410
									OTHER SERVICEWIDE ACTIVITIES
									141,883
									116,825
								
								
									
									 Program reduction
									
									[–25,058]
								
								
									450
									INTERNATIONAL SUPPORT
									61
									61
								
								
									460
									CLASSIFIED PROGRAMS
									15,823
									15,823
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										468,964
									
									
										443,906
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AIR FORCE
									
									
										9,757,326
									
									
										9,800,868
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AF RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									030
									DEPOT MAINTENANCE
									51,086
									51,086
								
								
									050
									BASE SUPPORT
									6,500
									6,500
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										57,586
									
									
										57,586
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AF RESERVE
									
									
										57,586
									
									
										57,586
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ANG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									020
									MISSION SUPPORT OPERATIONS
									3,400
									3,400
								
								
									050
									BASE SUPPORT
									16,600
									16,600
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										20,000
									
									
										20,000
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ANG
									
									
										20,000
									
									
										20,000
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									JOINT CHIEFS OF STAFF
									
									10,000
								
								
									
									 Enhancing exercise of DCA aircraft
									
									[10,000]
								
								
									030
									SPECIAL OPERATIONS COMMAND/OPERATING FORCES
									2,853,363
									2,853,363
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										2,853,363
									
									
										2,863,363
									
								
								
									
									
									
									
								
								
									
									
										ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
									
								
								
									100
									DEFENSE CONTRACT AUDIT AGENCY
									13,436
									13,436
								
								
									110
									DEFENSE CONTRACT MANAGEMENT AGENCY
									13,564
									13,564
								
								
									130
									DEFENSE INFORMATION SYSTEMS AGENCY
									34,299
									34,299
								
								
									150
									DEFENSE LEGAL SERVICES AGENCY
									111,986
									111,986
								
								
									170
									DEFENSE MEDIA ACTIVITY
									13,317
									13,317
								
								
									190
									DEFENSE SECURITY COOPERATION AGENCY
									1,412,000
									2,162,000
								
								
									
									 Transfer from Counterterrorism Partnership Fund
									
									[750,000]
								
								
									260
									DEPARTMENT OF DEFENSE EDUCATION ACTIVITY
									67,000
									67,000
								
								
									300
									OFFICE OF THE SECRETARY OF DEFENSE
									31,106
									31,106
								
								
									320
									WASHINGTON HEADQUARTERS SERVICES
									3,137
									3,137
								
								
									330
									CLASSIFIED PROGRAMS
									1,803,880
									1,803,880
								
								
									
									
										 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
										3,503,725
									
									
										4,253,725
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
										6,357,088
									
									
										7,117,088
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE
									
									
										44,957,903
									
									
										45,516,445
									
								
							
						
					
				
					4303.
					Operation and maintenance for overseas contingency operations for base requirements
					
						
							
							
							
							
							
								
									
										
		      SEC. 4303. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS FOR
			 BASE REQUIREMENTS(In Thousands of Dollars)
                    
									
								
								
									
										Line
									
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									
										OPERATION & MAINTENANCE, ARMY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									317,093
									317,093
								
								
									020
									MODULAR SUPPORT BRIGADES
									5,904
									5,904
								
								
									030
									ECHELONS ABOVE BRIGADE
									38,614
									38,614
								
								
									040
									THEATER LEVEL ASSETS
									8,361
									8,361
								
								
									050
									LAND FORCES OPERATIONS SUPPORT
									279,072
									279,072
								
								
									060
									AVIATION ASSETS
									106,424
									106,424
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									253,533
									253,533
								
								
									090
									LAND FORCES DEPOT MAINTENANCE
									350,000
									350,000
								
								
									110
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									113,800
								
								
									
									 Increase Restoration & Modernization funding
									
									[113,800]
								
								
									140
									ADDITIONAL ACTIVITIES
									11,200
									11,200
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										1,370,201
									
									
										1,484,001
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									250
									SPECIALIZED SKILL TRAINING
									3,565
									3,565
								
								
									270
									PROFESSIONAL DEVELOPMENT EDUCATION
									9,021
									9,021
								
								
									280
									TRAINING SUPPORT
									2,434
									2,434
								
								
									290
									RECRUITING AND ADVERTISING
									
									284,800
								
								
									
									 Recruiting and Advertising Add
									
									[284,800]
								
								
									320
									CIVILIAN EDUCATION AND TRAINING
									1,254
									1,254
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
										16,274
									
									
										301,074
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWIDE ACTIVITIES
									
									
									
								
								
									350
									SERVICEWIDE TRANSPORTATION
									200,000
									200,000
								
								
									
									
										 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES
									
									
										200,000
									
									
										200,000
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									540
									UNDISTRIBUTED
									
									563,400
								
								
									
									 Additional funding to support increase in Army end strength
									
									[563,400]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										563,400
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY
									
									
										1,586,475
									
									
										2,548,475
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARMY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MODULAR SUPPORT BRIGADES
									708
									708
								
								
									020
									ECHELONS ABOVE BRIGADE
									8,570
									8,570
								
								
									030
									THEATER LEVEL ASSETS
									375
									375
								
								
									040
									LAND FORCES OPERATIONS SUPPORT
									13
									13
								
								
									050
									AVIATION ASSETS
									608
									608
								
								
									060
									FORCE READINESS OPERATIONS SUPPORT
									4,285
									4,285
								
								
									100
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									13,100
								
								
									
									 Increase Restoration & Modernization funding
									
									[13,100]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										14,559
									
									
										27,659
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									180
									UNDISTRIBUTED
									
									82,700
								
								
									
									 Additional funding to support increase in Army Reserve end strength
									
									[82,700]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										82,700
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARMY RES
									
									
										14,559
									
									
										110,359
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ARNG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MANEUVER UNITS
									5,585
									5,585
								
								
									030
									ECHELONS ABOVE BRIGADE
									28,956
									28,956
								
								
									040
									THEATER LEVEL ASSETS
									10,272
									10,272
								
								
									060
									AVIATION ASSETS
									5,621
									5,621
								
								
									070
									FORCE READINESS OPERATIONS SUPPORT
									9,694
									9,694
								
								
									110
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									1,500
								
								
									
									 Increase Restoration & Modernization funding
									
									[1,500]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										60,128
									
									
										61,628
									
								
								
									
									
									
									
								
								
									
									
										UNDISTRIBUTED
									
									
									
								
								
									190
									UNDISTRIBUTED
									
									127,300
								
								
									
									 Additional funding to support increase in Army National Guard end strength
									
									[127,300]
								
								
									
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										127,300
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ARNG
									
									
										60,128
									
									
										188,928
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									MISSION AND OTHER FLIGHT OPERATIONS
									500,000
									500,000
								
								
									110
									SHIP DEPOT MAINTENANCE
									775,000
									775,000
								
								
									290
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									19,270
									45,370
								
								
									
									 Increase Restoration & Modernization funding
									
									[26,100]
								
								
									300
									BASE OPERATING SUPPORT
									158,032
									158,032
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										1,452,302
									
									
										1,478,402
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									350
									EXPEDITIONARY HEALTH SERVICES SYSTEMS
									3,597
									3,597
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
										3,597
									
									
										3,597
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									540
									SERVICEWIDE COMMUNICATIONS
									25,617
									25,617
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
										25,617
									
									
										25,617
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY
									
									
										1,481,516
									
									
										1,507,616
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MARINE CORPS
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									010
									OPERATIONAL FORCES
									300,000
									300,000
								
								
									050
									SUSTAINMENT, RESTORATION & MODERNIZATION
									
									7,200
								
								
									
									 Increase Restoration & Modernization funding
									
									[7,200]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										300,000
									
									
										307,200
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MARINE CORPS
									
									
										300,000
									
									
										307,200
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, NAVY RES
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									130
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									
									500
								
								
									
									 Increase Restoration & Modernization funding
									
									[500]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
									
										500
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, NAVY RES
									
									
									
										500
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, MC RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									030
									SUSTAINMENT, RESTORATION AND MODERNIZATION
									
									1,000
								
								
									
									 Increase Restoration & Modernization funding
									
									[1,000]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
									
										1,000
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, MC RESERVE
									
									
									
										1,000
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AIR FORCE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									040
									DEPOT MAINTENANCE
									124,000
									124,000
								
								
									050
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									32,900
								
								
									
									 Increase Restoration & Modernization funding
									
									[32,900]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										124,000
									
									
										156,900
									
								
								
									
									
									
									
								
								
									
									
										MOBILIZATION
									
									
									
								
								
									170
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									5,100
								
								
									
									 Increase Restoration & Modernization funding
									
									[5,100]
								
								
									
									
										 SUBTOTAL MOBILIZATION
									
									
									
										5,100
									
								
								
									
									
									
									
								
								
									
									
										TRAINING AND RECRUITING
									
									
									
								
								
									220
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									4,700
								
								
									
									 Increase Restoration & Modernization funding
									
									[4,700]
								
								
									
									
										 SUBTOTAL TRAINING AND RECRUITING
									
									
									
										4,700
									
								
								
									
									
									
									
								
								
									
									
										ADMIN & SRVWD ACTIVITIES
									
									
									
								
								
									370
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									6,400
								
								
									
									 Increase Restoration & Modernization funding
									
									[6,400]
								
								
									
									
										 SUBTOTAL ADMIN & SRVWD ACTIVITIES
									
									
									
										6,400
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AIR FORCE
									
									
										124,000
									
									
										173,100
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, AF RESERVE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									040
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									1,600
								
								
									
									 Increase Restoration & Modernization funding
									
									[1,600]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
									
										1,600
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, AF RESERVE
									
									
									
										1,600
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, ANG
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									040
									FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION
									
									4,300
								
								
									
									 Increase Restoration & Modernization funding
									
									[4,300]
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
									
										4,300
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, ANG
									
									
									
										4,300
									
								
								
									
									
									
									
								
								
									
									
										OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
									
								
								
									
									
										OPERATING FORCES
									
									
									
								
								
									030
									SPECIAL OPERATIONS COMMAND/OPERATING FORCES
									14,344
									14,344
								
								
									
									
										 SUBTOTAL OPERATING FORCES
									
									
										14,344
									
									
										14,344
									
								
								
									
									
									
									
								
								
									
									
										ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
									
								
								
									130
									DEFENSE INFORMATION SYSTEMS AGENCY
									14,700
									14,700
								
								
									330
									CLASSIFIED PROGRAMS
									9,000
									9,000
								
								
									
									
										 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES
									
									
										23,700
									
									
										23,700
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE
									
									
										38,044
									
									
										38,044
									
								
								
									
									
									
									
								
								
									
									
										 TOTAL OPERATION & MAINTENANCE
									
									
										3,604,722
									
									
										4,881,122
									
								
							
						
					
				
				 XLIV
				MILITARY PERSONNEL
				
					4401.
					Military personnel
					
						
							
							
							
							
								
									
										
		      SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)
                    
									
								
								
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										Military Personnel Appropriations
									
									
										128,902,332
									
									
										128,202,564
									
								
								
									Military Personnel Pay Raise
									
									[330,000]
								
								
									Marine Corps—Bonus Pay/PCS Resotral/Foreign Language Bonus
									
									[49,000]
								
								
									Foreign currency adjustments
									
									[–200,400]
								
								
									Historical unobligated balances
									
									[–880,050]
								
								
									National Guard State Partnership Program, Army, Special Training
									
									[841]
								
								
									National Guard State Partnership Program, Air Force, Special Training
									
									[841]
								
								
									
									
									
								
								
									
										Medicare-Eligible Retiree Health Fund Contributions
									
									
										6,366,908
									
									
										6,366,908
									
								
								
									
									
									
								
								
									
										Total, Military Personnel
									
									
										135,269,240
									
									
										134,569,472
									
								
							
						
					
				
					4402.
					Military personnel for overseas contingency operations
					
						
							
							
							
							
								
									
										
		      SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										Military Personnel Appropriations
									
									
										3,644,161
									
									
										3,644,161
									
								
								
									
									
									
								
								
									
										Total, Military Personnel Appropriations
									
									
										3,644,161
									
									
										3,644,161
									
								
							
						
					
				
					4403.
					Military personnel for overseas contingency operations for base requirements
					
						
							
							
							
							
								
									
										
		      SEC. 4403. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE
			 REQUIREMENTS(In Thousands of Dollars)
                    
									
								
								
									
										Item
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										Military Personnel Appropriations
									
									
										62,965
									
									
										1,350,465
									
								
								
									Fund Active Army End Strength to 476k
									
									[719,000]
								
								
									Fund Army National Guard End Strength to 343k
									
									[129,600]
								
								
									Fund Army Reserves End Strength to 199k
									
									[53,300]
								
								
									Fund Active Navy End Strength to 323.9k
									
									[29,600]
								
								
									Fund Active Air Force End Strength to 321k
									
									[116,000]
								
								
									Fund Active Marine Corps End Strength to 185k
									
									[240,000]
								
								
									
									
									
								
								
									
										Total, Military Personnel
									
									
										62,965
									
									
										1,350,465
									
								
							
						
					
				
				 XLV
				OTHER AUTHORIZATIONS
				
					4501.
					Other authorizations
					
						
							
							
							
							
								
									
										
		      SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Program Title
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										WORKING CAPITAL FUND, ARMY
									
									
									
								
								
									SUPPLY MANAGEMENT—ARMY
									56,469
									56,469
								
								
									
										 TOTAL WORKING CAPITAL FUND, ARMY
									
									
										56,469
									
									
										56,469
									
								
								
									
									
									
								
								
									
										WORKING CAPITAL FUND, AIR FORCE
									
									
									
								
								
									SUPPLIES AND MATERIALS
									63,967
									63,967
								
								
									
										 TOTAL WORKING CAPITAL FUND, AIR FORCE
									
									
										63,967
									
									
										63,967
									
								
								
									
									
									
								
								
									
										WORKING CAPITAL FUND, DEFENSE-WIDE
									
									
									
								
								
									SUPPLY CHAIN MANAGEMENT—DEF
									37,132
									37,132
								
								
									
										 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE
									
									
										37,132
									
									
										37,132
									
								
								
									
									
									
								
								
									
										WORKING CAPITAL FUND, DECA
									
									
									
								
								
									COMMISSARY
									1,214,045
									1,214,045
								
								
									
										 TOTAL WORKING CAPITAL FUND, DECA
									
									
										1,214,045
									
									
										1,214,045
									
								
								
									
									
									
								
								
									
										CHEM AGENTS & MUNITIONS DESTRUCTION
									
									
									
								
								
									OPERATION & MAINTENANCE
									147,282
									147,282
								
								
									RDT&E
									388,609
									388,609
								
								
									PROCUREMENT
									15,132
									15,132
								
								
									
										 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION
									
									
										551,023
									
									
										551,023
									
								
								
									
									
									
								
								
									
										DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
									
								
								
									DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE
									730,087
									605,087
								
								
									 Transfer to Defense Security Cooperation Agency
									
									[–125,000]
								
								
									DRUG DEMAND REDUCTION PROGRAM
									114,713
									114,713
								
								
									
										 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
										844,800
									
									
										719,800
									
								
								
									
									
									
								
								
									
										OFFICE OF THE INSPECTOR GENERAL
									
									
									
								
								
									OPERATION AND MAINTENANCE
									318,882
									318,882
								
								
									RDT&E
									3,153
									3,153
								
								
									
										 TOTAL OFFICE OF THE INSPECTOR GENERAL
									
									
										322,035
									
									
										322,035
									
								
								
									
									
									
								
								
									
										DEFENSE HEALTH PROGRAM
									
									
									
								
								
									
										OPERATION & MAINTENANCE
									
									
									
								
								
									IN-HOUSE CARE
									9,240,160
									9,240,160
								
								
									PRIVATE SECTOR CARE
									15,738,759
									15,738,759
								
								
									CONSOLIDATED HEALTH SUPPORT
									2,367,759
									2,367,759
								
								
									INFORMATION MANAGEMENT
									1,743,749
									1,743,749
								
								
									MANAGEMENT ACTIVITIES
									311,380
									311,380
								
								
									EDUCATION AND TRAINING
									743,231
									743,231
								
								
									BASE OPERATIONS/COMMUNICATIONS
									2,086,352
									2,086,352
								
								
									
										 SUBTOTAL OPERATION & MAINTENANCE
									
									
										32,231,390
									
									
										32,231,390
									
								
								
									
									
									
								
								
									
										RDT&E
									
									
									
								
								
									RESEARCH
									9,097
									9,097
								
								
									EXPLORATRY DEVELOPMENT
									58,517
									58,517
								
								
									ADVANCED DEVELOPMENT
									221,226
									221,226
								
								
									DEMONSTRATION/VALIDATION
									96,602
									96,602
								
								
									ENGINEERING DEVELOPMENT
									364,057
									364,057
								
								
									MANAGEMENT AND SUPPORT
									58,410
									58,410
								
								
									CAPABILITIES ENHANCEMENT
									14,998
									14,998
								
								
									
										 SUBTOTAL RDT&E
									
									
										822,907
									
									
										822,907
									
								
								
									
									
									
								
								
									
										PROCUREMENT
									
									
									
								
								
									INITIAL OUTFITTING
									20,611
									20,611
								
								
									REPLACEMENT & MODERNIZATION
									360,727
									360,727
								
								
									JOINT OPERATIONAL MEDICINE INFORMATION SYSTEM
									2,413
									2,413
								
								
									DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION
									29,468
									29,468
								
								
									
										 SUBTOTAL PROCUREMENT
									
									
										413,219
									
									
										413,219
									
								
								
									
									
									
								
								
									
										UNDISTRIBUTED
									
									
									
								
								
									 Historical unobligated balances
									
									[–399,100]
								
								
									 Reduction for unjustified travel expenses
									
									[–6,500]
								
								
									 Reimbursement rates for Comprehensive Autism Care Demonstration program
									
									[32,000]
								
								
									
										 SUBTOTAL UNDISTRIBUTED
									
									
									
										–373,600
									
								
								
									
									
									
								
								
									
										 TOTAL DEFENSE HEALTH PROGRAM
									
									
										33,467,516
									
									
										33,093,916
									
								
								
									
									
									
								
								
									
										 TOTAL OTHER AUTHORIZATIONS
									
									
										36,556,987
									
									
										36,058,387
									
								
							
						
					
				
					4502.
					Other authorizations for overseas contingency operations
					
						
							
							
							
							
								
									
										
		      SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Program Title
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										WORKING CAPITAL FUND, ARMY
									
									
									
								
								
									
										INDUSTRIAL OPERATIONS
									
									
									
								
								
									SUPPLY MANAGEMENT—ARMY
									46,833
									46,833
								
								
									
										 TOTAL WORKING CAPITAL FUND, ARMY
									
									
										46,833
									
									
										46,833
									
								
								
									
									
									
								
								
									
										WORKING CAPITAL FUND, DEFENSE-WIDE
									
									
									
								
								
									DEFENSE LOGISTICS AGENCY (DLA)
									93,800
									93,800
								
								
									
										 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE
									
									
										93,800
									
									
										93,800
									
								
								
									
									
									
								
								
									
										DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
									
								
								
									DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE
									191,533
									191,533
								
								
									
										 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
										191,533
									
									
										191,533
									
								
								
									
									
									
								
								
									
										OFFICE OF THE INSPECTOR GENERAL
									
									
									
								
								
									OPERATION AND MAINTENANCE
									22,062
									22,062
								
								
									
										 TOTAL OFFICE OF THE INSPECTOR GENERAL
									
									
										22,062
									
									
										22,062
									
								
								
									
									
									
								
								
									
										DEFENSE HEALTH PROGRAM
									
									
									
								
								
									
										OPERATION AND MAINTENANCE
									
									
									
								
								
									IN-HOUSE CARE
									95,366
									95,366
								
								
									PRIVATE SECTOR CARE
									235,620
									235,620
								
								
									CONSOLIDATED HEALTH SUPPORT
									3,325
									3,325
								
								
									
										 SUBTOTAL OPERATION AND MAINTENANCE
									
									
										334,311
									
									
										334,311
									
								
								
									
									
									
								
								
									
										 TOTAL DEFENSE HEALTH PROGRAM
									
									
										334,311
									
									
										334,311
									
								
								
									
									
									
								
								
									
										UKRAINE SECURITY ASSISTANCE
									
									
									
								
								
									UKRAINE SECURITY ASSISTANCE
									
									350,000
								
								
									 Program increase
									
									[350,000]
								
								
									
										 TOTAL UKRAINE SECURITY ASSISTANCE
									
									
									
										350,000
									
								
								
									
									
									
								
								
									
										COUNTERTERRORISM PARTNERSHIPS FUND
									
									
									
								
								
									COUNTERTERRORISM PARTNERSHIPS FUND
									1,000,000
									0
								
								
									 Program decrease
									
									[–250,000]
								
								
									 Transfer to Counter-ISIL Fund
									
									[–750,000]
								
								
									
										 TOTAL COUNTERTERRORISM PARTNERSHIPS FUND
									
									
										1,000,000
									
									0
								
								
									
									
									
								
								
									
										 TOTAL OTHER AUTHORIZATIONS
									
									
										1,688,539
									
									
										1,038,539
									
								
							
						
					
				
					4503.
					Other authorizations for overseas contingency operations for base requirements
					
						
							
							
							
							
								
									
										
		      SEC. 4503. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE
			 REQUIREMENTS(In Thousands of Dollars)
                    
									
								
								
									
										Program Title
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
									
								
								
									DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE
									23,800
									23,800
								
								
									
										 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
									
									
										23,800
									
									
										23,800
									
								
								
									
									
									
								
								
									
										 TOTAL OTHER AUTHORIZATIONS
									
									
										23,800
									
									
										23,800
									
								
							
						
					
				
				 XLVI
				MILITARY CONSTRUCTION
				
					4601.
					Military construction
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)
                    
									
								
								
									
										Account
									
									
										State/Country and Installation
									
									
										Project Title
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									Alaska
									
									
									
								
								
									Army
									Fort Wainwright
									Unmanned Aerial Vehicle Hangar
									47,000
									47,000
								
								
									
									California
									
									
									
								
								
									Army
									Concord
									Access Control Point
									12,600
									12,600
								
								
									
									Colorado
									
									
									
								
								
									Army
									Fort Carson
									Automated Infantry Platoon Battle Course
									8,100
									8,100
								
								
									Army
									Fort Carson
									Unmanned Aerial Vehicle Hangar
									5,000
									5,000
								
								
									
									Cuba
									
									
									
								
								
									Army
									Guantanamo Bay
									Guantanamo Bay Naval Station Migration Complex
									33,000
									33,000
								
								
									
									Georgia
									
									
									
								
								
									Army
									Fort Gordon
									Access Control Point
									0
									0
								
								
									Army
									Fort Gordon
									Company Operations Facility
									0
									10,600
								
								
									Army
									Fort Gordon
									Cyber Protection Team Ops Facility
									90,000
									90,000
								
								
									Army
									Fort Stewart
									Automated Qualification/Training Range
									14,800
									14,800
								
								
									
									Germany
									
									
									
								
								
									Army
									East Camp Grafenwoehr
									Training Support Center
									22,000
									22,000
								
								
									Army
									Garmisch
									Dining Facility
									9,600
									9,600
								
								
									Army
									Wiesbaden Army Airfield
									Controlled Humidity Warehouse
									16,500
									16,500
								
								
									Army
									Wiesbaden Army Airfield
									Hazardous Material Storage Building
									2,700
									2,700
								
								
									
									Hawaii
									
									
									
								
								
									Army
									Fort Shafter
									Command and Control Facility, Incr 2
									40,000
									40,000
								
								
									
									Missouri
									
									
									
								
								
									Army
									Fort Leonard Wood
									Fire Station
									0
									6,900
								
								
									
									Texas
									
									
									
								
								
									Army
									Fort Hood
									Automated Infantry Platoon Battle Course
									7,600
									7,600
								
								
									
									Utah
									
									
									
								
								
									Army
									Camp Williams
									Live Fire Exercise Shoothouse
									7,400
									7,400
								
								
									
									Virginia
									
									
									
								
								
									Army
									Fort Belvoir
									Secure Admin/Operations Facility, Incr 2
									64,000
									64,000
								
								
									Army
									Fort Belvoir
									Vehicle Maintenance Shop
									0
									23,000
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Army
									Unspecified Worldwide Locations
									Host Nation Support FY17
									18,000
									18,000
								
								
									Army
									Unspecified Worldwide Locations
									Minor Construction FY17
									25,000
									35,000
								
								
									Army
									Unspecified Worldwide Locations
									Planning and Design FY17
									80,159
									80,159
								
								
									
									
									
									
									
								
								
									
										Military Construction, Army Total
									
									
										503,459
									
									
										553,959
									
								
								
									
										
									
									<bold></bold>
									<bold></bold>
									
										
									
									
										
									
								
								
									
									Arizona
									
									
									
								
								
									Navy
									Yuma
									VMX–22 Maintenance Hangar
									48,355
									48,355
								
								
									
									California
									
									
									
								
								
									Navy
									Coronado
									Coastal Campus Entry Control Point
									13,044
									13,044
								
								
									Navy
									Coronado
									Coastal Campus Utilities Infrastructure
									81,104
									81,104
								
								
									Navy
									Coronado
									Grace Hopper Data Center Power Upgrades
									10,353
									10,353
								
								
									Navy
									Lemoore
									F–35C Engine Repair Facility
									26,723
									26,723
								
								
									Navy
									Miramar
									Aircraft Maintenance Hangar, Incr 1
									0
									79,399
								
								
									Navy
									Miramar
									Communications Complex & Infrastructure Upgrade
									0
									34,700
								
								
									Navy
									Miramar
									F–35 Aircraft Parking Apron
									0
									40,000
								
								
									Navy
									San Diego
									Energy Security Hospital Microgrid
									6,183
									0
								
								
									Navy
									Seal Beach
									Missile Magazines
									21,007
									21,007
								
								
									
									Florida
									
									
									
								
								
									Navy
									Eglin AFB
									WMD Field Training Facilities
									20,489
									20,489
								
								
									Navy
									Mayport NS
									Advanced Wastewater Treatment Plant
									0
									0
								
								
									Navy
									Pensacola
									A-School Dormitory
									0
									0
								
								
									
									Guam
									
									
									
								
								
									Navy
									Joint Region Marianas
									Hardening of Guam POL Infrastructure
									26,975
									26,975
								
								
									Navy
									Joint Region Marianas
									Power Upgrade—Harmon
									62,210
									62,210
								
								
									
									Hawaii
									
									
									
								
								
									Navy
									Barking Sands
									Upgrade Power Plant & Electrical Distrib Sys
									43,384
									43,384
								
								
									Navy
									Kaneohe Bay
									Regimental Consolidated Comm/Elec Facility
									72,565
									72,565
								
								
									
									Japan
									
									
									
								
								
									Navy
									Kadena AB
									Aircraft Maintenance Complex
									26,489
									26,489
								
								
									Navy
									Sasebo
									Shore Power (Juliet Pier)
									16,420
									16,420
								
								
									
									Maine
									
									
									
								
								
									Navy
									Kittery
									Unaccompanied Housing
									17,773
									17,773
								
								
									Navy
									Kittery
									Utility Improvements for Nuclear Platforms
									30,119
									30,119
								
								
									
									Maryland
									
									
									
								
								
									Navy
									Patuxent River
									UCLASS RDT&E Hangar
									40,576
									40,576
								
								
									
									Nevada
									
									
									
								
								
									Navy
									Fallon
									Air Wing Simulator Facility
									13,523
									13,523
								
								
									
									North Carolina
									
									
									
								
								
									Navy
									Camp Lejeune
									Range Facilities Safety Improvements
									18,482
									18,482
								
								
									Navy
									Cherry Point
									Central Heating Plant Conversion
									12,515
									12,515
								
								
									
									South Carolina
									
									
									
								
								
									Navy
									Beaufort
									Aircraft Maintenance Hangar
									83,490
									83,490
								
								
									Navy
									Parris Island
									Recruit Reconditioning Center & Barracks
									29,882
									29,882
								
								
									
									Spain
									
									
									
								
								
									Navy
									Rota
									Communication Station
									23,607
									23,607
								
								
									
									Virginia
									
									
									
								
								
									Navy
									Norfolk
									Chambers Field Magazine Recap Ph I
									0
									27,000
								
								
									
									Washington
									
									
									
								
								
									Navy
									Bangor
									SEAWOLF Class Service Pier
									0
									73,000
								
								
									Navy
									Bangor
									Service Pier Electrical Upgrades
									18,939
									18,939
								
								
									Navy
									Bangor
									Submarine Refit Maint Support Facility
									21,476
									21,476
								
								
									Navy
									Bremerton
									Nuclear Repair Facility
									6,704
									6,704
								
								
									Navy
									Whidbey Island
									EA–18G Maintenance Hangar
									45,501
									45,501
								
								
									Navy
									Whidbey Island
									Triton Mission Control Facility
									30,475
									30,475
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Navy
									Unspecified Worldwide Locations
									Planning and Design
									88,230
									88,230
								
								
									Navy
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									29,790
									29,790
								
								
									Navy
									Various Worldwide Locations
									Triton Forward Operating Base Hangar
									41,380
									41,380
								
								
									
									
									
									
									
								
								
									
										Military Construction, Navy Total
									
									
										1,027,763
									
									
										1,275,679
									
								
								
									
										
									
									<bold></bold>
									<bold></bold>
									
										
									
									
										
									
								
								
									
									Alabama
									
									
									
								
								
									AF
									Maxwell AFB
									Jag School Expansion
									0
									15,500
								
								
									
									Alaska
									
									
									
								
								
									AF
									Clear AFS
									Fire Station
									20,000
									20,000
								
								
									AF
									Eielson AFB
									F–35A ADAL Field Training Detachment Fac
									22,100
									22,100
								
								
									AF
									Eielson AFB
									F–35A Aircraft Weather Shelter (Sqd 2)
									82,300
									82,300
								
								
									AF
									Eielson AFB
									F–35A Aircraft Weather Shelters (Sqd 1)
									79,500
									79,500
								
								
									AF
									Eielson AFB
									F–35A Earth Covered Magazines
									11,300
									11,300
								
								
									AF
									Eielson AFB
									F–35A Hangar/Propulsion MX/Dispatch
									44,900
									44,900
								
								
									AF
									Eielson AFB
									F–35A Hangar/Squad Ops/AMU Sq #2
									42,700
									42,700
								
								
									AF
									Eielson AFB
									F–35A Missile Maintenance Facility
									12,800
									12,800
								
								
									AF
									Joint Base Elmendorf-Richardson
									Add/Alter AWACS Alert Hangar
									29,000
									29,000
								
								
									
									Arizona
									
									
									
								
								
									AF
									Luke AFB
									F–35A Squad Ops/Aircraft Maint Unit #5
									20,000
									20,000
								
								
									
									Australia
									
									
									
								
								
									AF
									Darwin
									APR—Aircraft MX Support Facility
									1,800
									1,800
								
								
									AF
									Darwin
									APR—Expand Parking Apron
									28,600
									28,600
								
								
									
									California
									
									
									
								
								
									AF
									Edwards AFB
									Flightline Fire Station
									24,000
									24,000
								
								
									
									Colorado
									
									
									
								
								
									AF
									Buckley AFB
									Small Arms Range Complex
									13,500
									13,500
								
								
									
									Delaware
									
									
									
								
								
									AF
									Dover AFB
									Aircraft Maintenance Hangar
									39,000
									39,000
								
								
									
									Florida
									
									
									
								
								
									AF
									Eglin AFB
									Advanced Munitions Technology Complex
									75,000
									75,000
								
								
									AF
									Eglin AFB
									Dormitories (288 rooms)
									0
									35,000
								
								
									AF
									Eglin AFB
									Flightline Fire Station
									13,600
									13,600
								
								
									AF
									Patrick AFB
									Fire/Crash Rescue Station
									13,500
									13,500
								
								
									
									Georgia
									
									
									
								
								
									AF
									Moody AFB
									Personnel Recovery 4-Bay Hangar/Helo MX Unit
									30,900
									30,900
								
								
									
									Germany
									
									
									
								
								
									AF
									Ramstein AB
									37 AS Squadron Operations/Aircraft Maint Unit
									13,437
									13,437
								
								
									AF
									Spangdahlem AB
									EIC—Site Development and Infrastructure
									43,465
									43,465
								
								
									
									Guam
									
									
									
								
								
									AF
									Joint Region Marianas
									APR—Munitions Storage Igloos, Ph 2
									35,300
									35,300
								
								
									AF
									Joint Region Marianas
									APR—SATCOM C4I Facility
									14,200
									14,200
								
								
									AF
									Joint Region Marianas
									Block 40 Maintenance Hangar
									31,158
									31,158
								
								
									
									Illinois
									
									
									
								
								
									AF
									Scott AFB
									Consolidated Corrosion Facility add/alter
									0
									41,000
								
								
									
									Japan
									
									
									
								
								
									AF
									Kadena AB
									APR—Replace Munitions Structures
									19,815
									19,815
								
								
									AF
									Yokota AB
									C–130J Corrosion Control Hangar
									23,777
									23,777
								
								
									AF
									Yokota AB
									Construct Combat Arms Training & Maint Fac
									8,243
									8,243
								
								
									
									Kansas
									
									
									
								
								
									AF
									McConnell AFB
									Air Traffic Control Tower
									11,200
									11,200
								
								
									AF
									McConnell AFB
									KC–46A ADAL Taxiway Delta
									5,600
									5,600
								
								
									AF
									McConnell AFB
									KC–46A Alter Flight Simulator Bldgs
									3,000
									3,000
								
								
									
									Louisiana
									
									
									
								
								
									AF
									Barksdale AFB
									Consolidated Communication Facility
									21,000
									21,000
								
								
									
									Mariana Islands
									
									
									
								
								
									AF
									Unspecified Location
									APR—Land Acquisition
									9,000
									9,000
								
								
									
									Maryland
									
									
									
								
								
									AF
									Joint Base Andrews
									21 Points Enclosed Firing Range
									13,000
									13,000
								
								
									AF
									Joint Base Andrews
									Consolidated Communications Center
									0
									50,000
								
								
									AF
									Joint Base Andrews
									PAR Relocate JADOC Satellite Site
									3,500
									3,500
								
								
									
									Massachusetts
									
									
									
								
								
									AF
									Hanscom AFB
									Construct Vandenberg Gate Complex
									0
									10,965
								
								
									AF
									Hanscom AFB
									System Management Engineering Facility
									20,000
									20,000
								
								
									
									Montana
									
									
									
								
								
									AF
									Malmstrom AFB
									Missile Maintenance Facility
									14,600
									14,600
								
								
									
									Nevada
									
									
									
								
								
									AF
									Nellis AFB
									F–35A POL Fill Stand Addition
									10,600
									10,600
								
								
									
									New Mexico
									
									
									
								
								
									AF
									Cannon AFB
									North Fitness Center
									21,000
									21,000
								
								
									AF
									Holloman AFB
									Hazardous Cargo Pad and Taxiway
									10,600
									10,600
								
								
									AF
									Kirtland AFB
									Combat Rescue Helicopter Simulator
									7,300
									7,300
								
								
									
									Ohio
									
									
									
								
								
									AF
									Wright-Patterson AFB
									Relocated Entry Control Facility 26A
									12,600
									12,600
								
								
									
									Oklahoma
									
									
									
								
								
									AF
									Altus AFB
									KC–46A FTU/FTC Simulator Facility Ph 2
									11,600
									11,600
								
								
									AF
									Tinker AFB
									E–3G Mission and Flight Simulator Training Facility
									0
									26,000
								
								
									AF
									Tinker AFB
									KC–46A Depot System Integration Laboratory
									17,000
									17,000
								
								
									
									South Carolina
									
									
									
								
								
									AF
									Joint Base Charleston
									Fire & Rescue Station
									0
									17,000
								
								
									
									Texas
									
									
									
								
								
									AF
									Joint Base San Antonio
									BMT Recruit Dormitory 6
									67,300
									67,300
								
								
									
									Turkey
									
									
									
								
								
									AF
									Incirlik AB
									Airfield Fire/Crash Rescue Station
									13,449
									13,449
								
								
									
									United Arab Emirates
									
									
									
								
								
									AF
									Al Dhafra
									Large Aircraft Maintenance Hangar
									35,400
									35,400
								
								
									
									United Kingdom
									
									
									
								
								
									AF
									RAF Croughton
									JIAC Consolidation—Ph 3
									53,082
									53,082
								
								
									AF
									RAF Croughton
									Main Gate Complex
									16,500
									16,500
								
								
									
									Utah
									
									
									
								
								
									AF
									Hill AFB
									649 MUNS Munitions Storage Magazines
									6,600
									6,600
								
								
									AF
									Hill AFB
									649 MUNS Precision Guided Missile MX Facility
									8,700
									8,700
								
								
									AF
									Hill AFB
									649 MUNS STAMP/Maint & Inspection Facility
									12,000
									12,000
								
								
									AF
									Hill AFB
									Composite Aircraft Antenna Calibration Fac
									7,100
									7,100
								
								
									AF
									Hill AFB
									F–35A Munitions Maintenance Complex
									10,100
									10,100
								
								
									
									Virginia
									
									
									
								
								
									AF
									Joint Base Langley-Eustis
									Air Force Targeting Center
									45,000
									45,000
								
								
									AF
									Joint Base Langley-Eustis
									Fuel System Maintenance Dock
									14,200
									14,200
								
								
									
									Washington
									
									
									
								
								
									AF
									Fairchild AFB
									Pipeline Dorm, USAF SERE School (150 RM)
									27,000
									27,000
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									AF
									Various Worldwide Locations
									Planning & Design
									143,582
									143,582
								
								
									AF
									Various Worldwide Locations
									Unspecified Minor Military Construction
									30,000
									40,000
								
								
									
									Wyoming
									
									
									
								
								
									AF
									F. E. Warren AFB
									Missile Transfer Facility Bldg 4331
									5,550
									5,550
								
								
									
									
									
									
									
								
								
									
										Military Construction, Air Force Total
									
									
										1,481,058
									
									
										1,686,523
									
								
								
									
										
									
									<bold></bold>
									<bold></bold>
									
										
									
									
										
									
								
								
									
									Alaska
									
									
									
								
								
									Def-Wide
									Clear AFS
									Long Range Discrim Radar Sys Complex Ph 1
									155,000
									155,000
								
								
									Def-Wide
									Fort Greely
									Missile Defense Complex Switchgear Facility
									9,560
									9,560
								
								
									Def-Wide
									Joint Base Elmendorf-Richardson
									Construct Truck Offload Facility
									4,900
									4,900
								
								
									
									Arizona
									
									
									
								
								
									Def-Wide
									Fort Huachuca
									JITC Building 52110 Renovation
									4,493
									4,493
								
								
									
									California
									
									
									
								
								
									Def-Wide
									Coronado
									SOF Human Performance Training Center
									15,578
									15,578
								
								
									Def-Wide
									Coronado
									SOF Seal Team Ops Facility
									47,290
									47,290
								
								
									Def-Wide
									Coronado
									SOF Seal Team Ops Facility
									47,290
									47,290
								
								
									Def-Wide
									Coronado
									SOF Special RECON Team ONE Operations Fac
									20,949
									20,949
								
								
									Def-Wide
									Coronado
									SOF Training Detachment ONE Ops Facility
									44,305
									44,305
								
								
									Def-Wide
									Travis AFB
									Replace Hydrant Fuel System
									26,500
									26,500
								
								
									
									Delaware
									
									
									
								
								
									Def-Wide
									Dover AFB
									Welch ES/Dover MS Replacement
									44,115
									44,115
								
								
									
									Diego Garcia
									
									
									
								
								
									Def-Wide
									Diego Garcia
									Improve Wharf Refueling Capability
									30,000
									30,000
								
								
									
									Florida
									
									
									
								
								
									Def-Wide
									Patrick AFB
									Replace Fuel Tanks
									10,100
									10,100
								
								
									
									Georgia
									
									
									
								
								
									Def-Wide
									Fort Benning
									SOF Tactical Unmanned Aerial Vehicle Hangar
									4,820
									4,820
								
								
									Def-Wide
									Fort Gordon
									Medical Clinic Replacement
									25,000
									25,000
								
								
									
									Germany
									
									
									
								
								
									Def-Wide
									Kaiserlautern AB
									Sembach Elementary/Middle School Replacement
									45,221
									45,221
								
								
									Def-Wide
									Rhine Ordnance Barracks
									Medical Center Replacement Incr 6
									58,063
									58,063
								
								
									
									Japan
									
									
									
								
								
									Def-Wide
									Iwakuni
									Construct Truck Offload & Loading Facilities
									6,664
									6,664
								
								
									Def-Wide
									Kadena AB
									Kadena Elementary School Replacement
									84,918
									84,918
								
								
									Def-Wide
									Kadena AB
									Medical Materiel Warehouse
									20,881
									20,881
								
								
									Def-Wide
									Kadena AB
									SOF Maintenance Hangar
									42,823
									42,823
								
								
									Def-Wide
									Kadena AB
									SOF Simulator Facility (MC–130)
									12,602
									12,602
								
								
									Def-Wide
									Yokota AB
									Airfield Apron
									41,294
									41,294
								
								
									Def-Wide
									Yokota AB
									Hangar/AMU
									39,466
									39,466
								
								
									Def-Wide
									Yokota AB
									Operations and Warehouse Facilities
									26,710
									26,710
								
								
									Def-Wide
									Yokota AB
									Simulator Facility
									6,261
									6,261
								
								
									
									Kwajalein
									
									
									
								
								
									Def-Wide
									Kwajalein Atoll
									Replace Fuel Storage Tanks
									85,500
									85,500
								
								
									
									Maine
									
									
									
								
								
									Def-Wide
									Kittery
									Medical/Dental Clinic Replacement
									27,100
									27,100
								
								
									
									Maryland
									
									
									
								
								
									Def-Wide
									Bethesda Naval Hospital
									MEDCEN Addition/Alteration Incr 1
									50,000
									50,000
								
								
									Def-Wide
									Fort Meade
									Access Control Facility
									21,000
									21,000
								
								
									Def-Wide
									Fort Meade
									NSAW Campus Feeders Phase 3
									17,000
									17,000
								
								
									Def-Wide
									Fort Meade
									NSAW Recapitalize Building #2 Incr 2
									195,000
									195,000
								
								
									
									Missouri
									
									
									
								
								
									Def-Wide
									St. Louis
									Land Acquisition—Next NGA West Campus
									801
									801
								
								
									
									North Carolina
									
									
									
								
								
									Def-Wide
									Camp Lejeune
									Dental Clinic Replacement
									31,000
									31,000
								
								
									Def-Wide
									Fort Bragg
									SOF Combat Medic Training Facility
									10,905
									10,905
								
								
									Def-Wide
									Fort Bragg
									SOF Parachute Rigging Facility
									21,420
									21,420
								
								
									Def-Wide
									Fort Bragg
									SOF Special Tactics Facility (Ph 3)
									30,670
									30,670
								
								
									Def-Wide
									Fort Bragg
									SOF Tactical Equipment Maintenance Facility
									23,598
									23,598
								
								
									
									South Carolina
									
									
									
								
								
									Def-Wide
									Joint Base Charleston
									Construct Hydrant Fuel System
									17,000
									17,000
								
								
									
									Texas
									
									
									
								
								
									Def-Wide
									Red River Army Depot
									Construct Warehouse & Open Storage
									44,700
									44,700
								
								
									Def-Wide
									Sheppard AFB
									Medical/Dental Clinic Replacement
									91,910
									91,910
								
								
									
									United Kingdom
									
									
									
								
								
									Def-Wide
									RAF Croughton
									Croughton Elem/Middle/High School Replacement
									71,424
									71,424
								
								
									Def-Wide
									RAF Lakenheath
									Construct Hydrant Fuel System
									13,500
									13,500
								
								
									
									Virginia
									
									
									
								
								
									Def-Wide
									Pentagon
									Pentagon Metro Entrance Facility
									12,111
									12,111
								
								
									Def-Wide
									Pentagon
									Upgrade IT Facilities Infrastructure—RRMC
									8,105
									8,105
								
								
									
									Wake Island
									
									
									
								
								
									Def-Wide
									Wake Island
									Test Support Facility
									11,670
									11,670
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Battalion Complex
									0
									0
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Contingency Construction
									10,000
									0
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Energy Conservation Investment Program Design
									10,000
									0
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Energy Conservation Investment Program
									150,000
									150,000
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Exercise Related Minor Construction
									8,631
									8,631
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning and Design, Defense Wide
									13,450
									23,450
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning and Design, DODEA
									23,585
									23,585
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning and Design, NGA
									71,647
									36,000
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning and Design, NSA
									24,000
									24,000
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning and Design, WHS
									3,427
									3,427
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									3,000
									3,000
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									3,000
									3,000
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									5,994
									5,994
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									8,500
									8,500
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Unspecified Minor Milcon
									3,913
									3,913
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Worldwide Unspecified Minor Construction
									2,414
									2,414
								
								
									Def-Wide
									Various Worldwide Locations
									Planning & Design, DLA
									27,660
									27,660
								
								
									Def-Wide
									Various Worldwide Locations
									Planning and Design, SOCOM
									27,653
									27,653
								
								
									
									Worldwide Unspecified Locations
									
									
									
								
								
									Def-Wide
									Unspecified Worldwide Locations
									Planning & Design, MDA
									0
									15,000
								
								
									
									
									
									
									
								
								
									
										Military Construction, Defense-Wide Total
									
									
										2,056,091
									
									
										2,025,444
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									NATO
									NATO Security Investment Program
									NATO Security Investment Program
									177,932
									177,932
								
								
									
									
									
									
									
								
								
									
										NATO Security Investment Program Total
									
									
										177,932
									
									
										177,932
									
								
								
									
									
									
									
									
								
								
									
									Colorado
									
									
									
								
								
									Army NG
									Fort Carson
									National Guard Readiness Center
									0
									16,500
								
								
									
									Hawaii
									
									
									
								
								
									Army NG
									Hilo
									Combined Support Maintenance Shop
									31,000
									31,000
								
								
									
									Iowa
									
									
									
								
								
									Army NG
									Davenport
									National Guard Readiness Center
									23,000
									23,000
								
								
									
									Kansas
									
									
									
								
								
									Army NG
									Fort Leavenworth
									National Guard Readiness Center
									29,000
									29,000
								
								
									
									New Hampshire
									
									
									
								
								
									Army NG
									Hooksett
									National Guard Vehicle Maintenance Shop
									11,000
									11,000
								
								
									Army NG
									Rochester
									National Guard Vehicle Maintenance Shop
									8,900
									8,900
								
								
									
									Oklahoma
									
									
									
								
								
									Army NG
									Ardmore
									National Guard Readiness Center
									22,000
									22,000
								
								
									
									Pennsylvania
									
									
									
								
								
									Army NG
									Fort Indiantown Gap
									Access Control Buildings
									0
									20,000
								
								
									Army NG
									York
									National Guard Readiness Center
									9,300
									9,300
								
								
									
									Rhode Island
									
									
									
								
								
									Army NG
									East Greenwich
									National Guard/Reserve Center Building (JFHQ)
									20,000
									20,000
								
								
									
									Utah
									
									
									
								
								
									Army NG
									Camp Williams
									National Guard Readiness Center
									37,000
									37,000
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Army NG
									Unspecified Worldwide Locations
									Planning and Design
									8,729
									8,729
								
								
									Army NG
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									12,001
									12,001
								
								
									
									Wyoming
									
									
									
								
								
									Army NG
									Camp Guernsey
									General Instruction Building
									0
									31,000
								
								
									Army NG
									Laramie
									National Guard Readiness Center
									21,000
									21,000
								
								
									
									
									
									
									
								
								
									
										Military Construction, Army National Guard Total
									
									
										232,930
									
									
										300,430
									
								
								
									
									
									
									
									
								
								
									
									Arizona
									
									
									
								
								
									Army Res
									Phoenix
									Army Reserve Center
									0
									30,000
								
								
									
									California
									
									
									
								
								
									Army Res
									Barstow
									Equipment Concentration Site
									0
									0
								
								
									Army Res
									Camp Parks
									Transient Training Barracks
									19,000
									19,000
								
								
									Army Res
									Fort Hunter Liggett
									Emergency Services Center
									21,500
									21,500
								
								
									
									Virginia
									
									
									
								
								
									Army Res
									Dublin
									Organizational Maintenance Shop/AMSA
									6,000
									6,000
								
								
									
									Washington
									
									
									
								
								
									Army Res
									Joint Base Lewis-McChord
									Army Reserve Center
									0
									0
								
								
									
									Wisconsin
									
									
									
								
								
									Army Res
									Fort McCoy
									AT/MOB Dining Facility
									11,400
									11,400
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Army Res
									Unspecified Worldwide Locations
									Planning and Design
									7,500
									7,500
								
								
									Army Res
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									2,830
									2,830
								
								
									
									
									
									
									
								
								
									
										Military Construction, Army Reserve Total
									
									
										68,230
									
									
										98,230
									
								
								
									
									
									
									
									
								
								
									
									Louisiana
									
									
									
								
								
									N/MC Res
									New Orleans
									Joint Reserve Intelligence Center
									11,207
									11,207
								
								
									
									New York
									
									
									
								
								
									N/MC Res
									Brooklyn
									Electric Feeder Ductbank
									1,964
									1,964
								
								
									N/MC Res
									Syracuse
									Marine Corps Reserve Center
									13,229
									13,229
								
								
									
									Texas
									
									
									
								
								
									N/MC Res
									Galveston
									Reserve Center Annex
									8,414
									8,414
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									N/MC Res
									Unspecified Worldwide Locations
									MCNR Planning & Design
									3,783
									3,783
								
								
									
									
									
									
									
								
								
									
										Military Construction, Naval Reserve Total
									
									
										38,597
									
									
										38,597
									
								
								
									
									
									
									
									
								
								
									
									Connecticut
									
									
									
								
								
									Air NG
									Bradley IAP
									Construct Small Air Terminal
									6,300
									6,300
								
								
									
									Florida
									
									
									
								
								
									Air NG
									Jacksonville IAP
									Replace Fire Crash/Rescue Station
									9,000
									9,000
								
								
									
									Hawaii
									
									
									
								
								
									Air NG
									Joint Base Pearl Harbor-Hickam
									F–22 Composite Repair Facility
									11,000
									11,000
								
								
									
									Iowa
									
									
									
								
								
									Air NG
									Sioux Gateway Airport
									Construct Consolidated Support Functions
									12,600
									12,600
								
								
									
									Maryland
									
									
									
								
								
									Air NG
									Joint Base Andrews
									Munitions Load Crew Trng/Corrosion Cntrl Facility
									0
									5,000
								
								
									
									Minnesota
									
									
									
								
								
									Air NG
									Duluth IAP
									Load Crew Training/Weapon Shops
									7,600
									7,600
								
								
									
									New Hampshire
									
									
									
								
								
									Air NG
									Pease International Trade Port
									KC–46A Install Fuselage Trainer Bldg 251
									1,500
									1,500
								
								
									
									North Carolina
									
									
									
								
								
									Air NG
									Charlotte/Douglas IAP
									C–17 Corrosion Control/Fuel Cell Hangar
									29,600
									29,600
								
								
									Air NG
									Charlotte/Douglas IAP
									C–17 Type III Hydrant Refueling System
									21,000
									21,000
								
								
									
									Ohio
									
									
									
								
								
									Air NG
									Toledo Express Airport
									Indoor Small Arms Range
									0
									6,000
								
								
									
									South Carolina
									
									
									
								
								
									Air NG
									McEntire ANGS
									Replace Operations and Training Facility
									8,400
									8,400
								
								
									
									Texas
									
									
									
								
								
									Air NG
									Ellington Field
									Consolidate Crew Readiness Facility
									4,500
									4,500
								
								
									
									Vermont
									
									
									
								
								
									Air NG
									Burlington IAP
									F–35 Beddown 4-Bay Flight Simulator
									4,500
									4,500
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Air NG
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									17,495
									17,495
								
								
									Air NG
									Various Worldwide Locations
									Planning and Design
									10,462
									10,462
								
								
									
									
									
									
									
								
								
									
										Military Construction, Air National Guard Total
									
									
										143,957
									
									
										154,957
									
								
								
									
									
									
									
									
								
								
									
									Guam
									
									
									
								
								
									AF Res
									Andersen AFB
									Reserve Medical Training Facility
									0
									0
								
								
									
									Massachusetts
									
									
									
								
								
									AF Res
									Westover ARB
									Indoor Small Arms Range
									0
									0
								
								
									
									North Carolina
									
									
									
								
								
									AF Res
									Seymour Johnson AFB
									KC–46A ADAL Bldg for AGE/Fuselage Training
									5,700
									5,700
								
								
									AF Res
									Seymour Johnson AFB
									KC–46A ADAL Squadron Operations Facilities
									2,250
									2,250
								
								
									AF Res
									Seymour Johnson AFB
									KC–46A Two Bay Corrosion/Fuel Cell Hangar
									90,000
									90,000
								
								
									
									Pennsylvania
									
									
									
								
								
									AF Res
									Pittsburgh IAP
									C–17 ADAL Fuel Hydrant System
									22,800
									22,800
								
								
									AF Res
									Pittsburgh IAP
									C–17 Const/OverlayTaxiway and Apron
									8,200
									8,200
								
								
									AF Res
									Pittsburgh IAP
									C–17 Construct Two Bay Corrosion/Fuel Hangar
									54,000
									54,000
								
								
									
									Utah
									
									
									
								
								
									AF Res
									Hill AFB
									ADAL Life Support Facility
									0
									0
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									AF Res
									Unspecified Worldwide Locations
									Planning & Design
									4,500
									4,500
								
								
									AF Res
									Unspecified Worldwide Locations
									Unspecified Minor Construction
									1,500
									1,500
								
								
									
									
									
									
									
								
								
									
										Military Construction, Air Force Reserve Total
									
									
										188,950
									
									
										188,950
									
								
								
									
									
									
									
									
								
								
									
									Korea
									
									
									
								
								
									FH Con Army
									Camp Humphreys
									Family Housing New Construction, Incr 1
									143,563
									100,000
								
								
									FH Con Army
									Camp Walker
									Family Housing New Construction
									54,554
									54,554
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Con Army
									Unspecified Worldwide Locations
									Planning & Design
									2,618
									2,618
								
								
									
									
									
									
									
								
								
									
										Family Housing Construction, Army Total
									
									
										200,735
									
									
										157,172
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Furnishings
									10,178
									10,178
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Housing Privatization Support
									19,146
									19,146
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Leasing
									131,761
									131,761
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Maintenance
									60,745
									60,745
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Management
									40,344
									40,344
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Miscellaneous
									400
									400
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Services
									7,993
									7,993
								
								
									FH Ops Army
									Unspecified Worldwide Locations
									Utilities
									55,428
									55,428
								
								
									
									
									
									
									
								
								
									
										Family Housing Operation And Maintenance, Army Total
									
									
										325,995
									
									
										325,995
									
								
								
									
									
									
									
									
								
								
									
									Mariana Islands
									
									
									
								
								
									FH Con Navy
									Guam
									Replace Andersen Housing Ph I
									78,815
									78,815
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Con Navy
									Unspecified Worldwide Locations
									Construction Improvements
									11,047
									11,047
								
								
									FH Con Navy
									Unspecified Worldwide Locations
									Planning & Design
									4,149
									4,149
								
								
									
									
									
									
									
								
								
									
										Family Housing Construction, Navy And Marine Corps Total
									
									
										94,011
									
									
										94,011
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Furnishings
									17,457
									17,457
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Housing Privatization Support
									26,320
									26,320
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Leasing
									54,689
									54,689
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Maintenance
									81,254
									81,254
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Management
									51,291
									51,291
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Miscellaneous
									364
									364
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Services
									12,855
									12,855
								
								
									FH Ops Navy
									Unspecified Worldwide Locations
									Utilities
									56,685
									56,685
								
								
									
									
									
									
									
								
								
									
										Family Housing Operation And Maintenance, Navy And Marine Corps Total
									
									
										300,915
									
									
										300,915
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Con AF
									Unspecified Worldwide Locations
									Construction Improvements
									56,984
									56,984
								
								
									FH Con AF
									Unspecified Worldwide Locations
									Planning & Design
									4,368
									4,368
								
								
									
									
									
									
									
								
								
									
										Family Housing Construction, Air Force Total
									
									
										61,352
									
									
										61,352
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Furnishings
									31,690
									31,690
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Housing Privatization Support
									41,809
									41,809
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Leasing
									20,530
									20,530
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Maintenance
									85,469
									85,469
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Management
									42,919
									42,919
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Miscellaneous
									1,745
									1,745
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Services
									13,026
									13,026
								
								
									FH Ops AF
									Unspecified Worldwide Locations
									Utilities
									37,241
									37,241
								
								
									
									
									
									
									
								
								
									
										Family Housing Operation And Maintenance, Air Force Total
									
									
										274,429
									
									
										274,429
									
								
								
									
										
									
									<bold></bold>
									<bold></bold>
									
										
									
									
										
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Furnishings
									20
									20
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Furnishings
									500
									500
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Furnishings
									399
									399
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Leasing
									40,984
									40,984
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Leasing
									11,044
									11,044
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Maintenance
									349
									349
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Maintenance
									800
									800
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Management
									388
									388
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Services
									32
									32
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Utilities
									4,100
									4,100
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Utilities
									174
									174
								
								
									FH Ops DW
									Unspecified Worldwide Locations
									Utilities
									367
									367
								
								
									
									
									
									
									
								
								
									
										Family Housing Operation And Maintenance, Defense-Wide Total
									
									
										59,157
									
									
										59,157
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									FHIF
									Unspecified Worldwide Locations
									Program Expenses
									3,258
									3,258
								
								
									
									
									
									
									
								
								
									
										DoD Family Housing Improvement Fund Total
									
									
										3,258
									
									
										3,258
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									BRAC
									Base Realignment & Closure, Army
									Base Realignment and Closure
									14,499
									24,499
								
								
									
									
									
									
									
								
								
									
										Base Realignment and Closure—Army Total
									
									
										14,499
									
									
										24,499
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									BRAC
									Base Realignment & Closure, Navy
									Base Realignment & Closure
									110,606
									135,606
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–100: Planning, Design and Management
									4,604
									4,604
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–101: Various Locations
									10,461
									10,461
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–138: NAS Brunswick, ME
									557
									557
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–157: MCSA Kansas City, MO
									100
									100
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–172: NWS Seal Beach, Concord, CA
									4,648
									4,648
								
								
									BRAC
									Unspecified Worldwide Locations
									DON–84: JRB Willow Grove & Cambria Reg AP
									3,397
									3,397
								
								
									
									
									
									
									
								
								
									
										Base Realignment and Closure—Navy Total
									
									
										134,373
									
									
										159,373
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									BRAC
									Unspecified Worldwide Locations
									DoD BRAC Activities—Air Force
									56,365
									56,365
								
								
									
									
									
									
									
								
								
									
										Base Realignment and Closure—Air Force Total
									
									
										56,365
									
									
										56,365
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									PYS
									Unspecified Worldwide Locations
									Planning and Design, Defense Wide
									0
									–30,000
								
								
									PYS
									Worldwide
									Air Force
									0
									–51,460
								
								
									PYS
									Worldwide
									Army
									0
									–29,602
								
								
									PYS
									Worldwide
									Defense-Wide
									0
									–141,600
								
								
									PYS
									Worldwide
									Navy
									0
									0
								
								
									
									Worldwide Unspecified Locations
									
									
									
								
								
									PYS
									Worldwide
									HAP
									0
									–25,000
								
								
									PYS
									Worldwide
									NSIP
									0
									–30,000
								
								
									
									
									
									
									
								
								
									
										Prior Year Savings Total
									
									
										0
									
									
										–307,662
									
								
								
									
										
									
									<bold></bold>
									<bold></bold>
									
										
									
									
										
									
								
								
									
										Total, Military Construction
									
									
										7,444,056
									
									
										7,709,565
									
								
							
						
					
				
					4602.
					Military construction for overseas contingency operations
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
                    
									
								
								
									
										Account
									
									
										State/Country and Installation
									
									
										Project Title
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									Worldwide Unspecified
									
									
									
								
								
									Army
									Unspecified Worldwide Locations
									ERI: Planning and Design
									18,900
									18,900
								
								
									
									
									
									
									
								
								
									
										Military Construction, Army Total
									
									
										18,900
									
									
										18,900
									
								
								
									
										
									
									
									
									
									
								
								
									
									Iceland
									
									
									
								
								
									Navy
									Keflavik
									ERI: P–8A Aircraft Rinse Rack
									5,000
									5,000
								
								
									Navy
									Keflavik
									ERI: P–8A Hangar Upgrade
									14,600
									14,600
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Navy
									Unspecified Worldwide Locations
									ERI: Planning and Design
									1,800
									1,800
								
								
									
									
									
									
									
								
								
									
										Military Construction, Navy Total
									
									
										21,400
									
									
										21,400
									
								
								
									
									
									
									
									
								
								
									
									Bulgaria
									
									
									
								
								
									AF
									Graf Ignatievo
									ERI: Construct Sq Ops/Operational Alert Fac
									3,800
									3,800
								
								
									AF
									Graf Ignatievo
									ERI: Fighter Ramp Extension
									7,000
									7,000
								
								
									AF
									Graf Ignatievo
									ERI: Upgrade Munitions Storage Area
									2,600
									2,600
								
								
									
									Djibouti
									
									
									
								
								
									AF
									Chabelley Airfield
									OCO: Construct Chabelley Access Road
									3,600
									3,600
								
								
									AF
									Chabelley Airfield
									OCO: Construct Parking Apron and Taxiway
									6,900
									6,900
								
								
									
									Estonia
									
									
									
								
								
									AF
									Amari AB
									ERI: Construct Bulk Fuel Storage
									6,500
									6,500
								
								
									
									Germany
									
									
									
								
								
									AF
									Spangdahlem AB
									ERI: Construct High Cap Trim Pad & Hush House
									1,000
									1,000
								
								
									AF
									Spangdahlem AB
									ERI: F/A–22 Low Observable/Comp Repair Fac
									12,000
									12,000
								
								
									AF
									Spangdahlem AB
									ERI: F/A–22 Upgrade Infrastructure/Comm/Util
									1,600
									1,600
								
								
									AF
									Spangdahlem AB
									ERI: Upgrade Hardened Aircraft Shelters
									2,700
									2,700
								
								
									AF
									Spangdahlem AB
									ERI: Upgrade Munitions Storage Doors
									1,400
									1,400
								
								
									
									Lithuania
									
									
									
								
								
									AF
									Siauliai
									ERI: Munitions Storage
									3,000
									3,000
								
								
									
									Poland
									
									
									
								
								
									AF
									Lask AB
									ERI: Construct Squadron Operations Facility
									4,100
									4,100
								
								
									AF
									Powidz AB
									ERI: Construct Squadron Operations Facility
									4,100
									4,100
								
								
									
									Romania
									
									
									
								
								
									AF
									Campia Turzii
									ERI: Construct Munitions Storage Area
									3,000
									3,000
								
								
									AF
									Campia Turzii
									ERI: Construct Squadron Operations Facility
									3,400
									3,400
								
								
									AF
									Campia Turzii
									ERI: Construct Two-Bay Hangar
									6,100
									6,100
								
								
									AF
									Campia Turzii
									ERI: Extend Parking Aprons
									6,000
									6,000
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									AF
									Unspecified Worldwide Locations
									CTP: Planning and Design
									9,000
									8,551
								
								
									AF
									Unspecified Worldwide Locations
									OCO: Planning and Design
									940
									940
								
								
									
									
									
									
									
								
								
									
										Military Construction, Air Force Total
									
									
										88,740
									
									
										88,291
									
								
								
									
									
									
									
									
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Def-Wide
									Unspecified Worldwide Locations
									ERI: Unspecified Minor Construction
									5,000
									5,000
								
								
									
									
									
									
									
								
								
									
										Military Construction, Defense-Wide Total
									
									
										5,000
									
									
										5,000
									
								
								
									
									
									
									
									
								
								
									
										Total, Military Construction
									
									
										134,040
									
									
										133,591
									
								
							
						
					
				
					4603.
					Military construction for overseas contingency operations for base requirements
					
						
							
							
							
							
							
							
								
									
										
		      SEC. 4603. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS FOR BASE
			 REQUIREMENTS(In Thousands of Dollars)
                    
									
								
								
									
										Service
									
									
										State/Country and Installation
									
									
										Project
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
									Djibouti
									
									
									
								
								
									Navy
									Camp Lemonier
									OCO: Medical/Dental Facility
									37,409
									37,409
								
								
									
									Worldwide Unspecified
									
									
									
								
								
									Navy
									Unspecified Worldwide Locations
									Planning and Design
									1,000
									1,000
								
								
									
									
									
									
									
								
								
									
										Military Construction, Navy Total
									
									
										38,409
									
									
										38,409
									
								
								
									
										
									
									
									
									
									
								
								
									
										Total, Military Construction
									
									
										38,409
									
									
										38,409
									
								
							
						
					
				
				 XLVII
				DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				
					4701.
					Department of Energy national security programs
					
						
							
							
							
							
								
									
										
		      SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
                    
									
								
								
									
										Program
									
									
										
		      FY 2017 Request
                    
									
									
										
		      Conference Authorized
                    
									
								
							
							
								
									
										Discretionary Summary By Appropriation
									
									
									
								
								
									
										Energy And Water Development, And Related Agencies
									
									
									
								
								
									
										Appropriation Summary:
									
									
									
								
								
									
										Energy Programs
									
									
									
								
								
									Nuclear Energy
									151,876
									136,616
								
								
									
									
									
								
								
									
										Atomic Energy Defense Activities
									
									
									
								
								
									
										National nuclear security administration:
									
									
									
								
								
									Weapons activities
									9,243,147
									9,429,029
								
								
									Defense nuclear nonproliferation
									1,807,916
									1,886,916
								
								
									Naval reactors
									1,420,120
									1,417,620
								
								
									Federal salaries and expenses
									412,817
									395,517
								
								
									
										Total, National nuclear security administration
									
									
										12,884,000
									
									
										13,129,082
									
								
								
									
									
									
								
								
									
										Environmental and other defense activities:
									
									
									
								
								
									Defense environmental cleanup
									5,382,050
									5,273,558
								
								
									Other defense activities
									791,552
									789,552
								
								
									
										Total, Environmental & other defense activities
									
									
										6,173,602
									
									
										6,063,110
									
								
								
									
										Total, Atomic Energy Defense Activities
									
									
										19,057,602
									
									
										19,192,192
									
								
								
									
										Total, Discretionary Funding
									
									
										19,209,478
									
									
										19,328,808
									
								
								
									
									
									
								
								
									
										Nuclear Energy
									
									
									
								
								
									Idaho sitewide safeguards and security
									129,303
									129,303
								
								
									Idaho operations and maintenance
									7,313
									7,313
								
								
									Consent Based Siting
									15,260
									0
								
								
									Denial of funds for defense-only repository
									
									[–15,260]
								
								
									
										Total, Nuclear Energy
									
									
										151,876
									
									
										136,616
									
								
								
									
									
									
								
								
									
										Weapons Activities
									
									
									
								
								
									
										Directed stockpile work
									
									
									
								
								
									
										Life extension programs
									
									
									
								
								
									B61 Life extension program
									616,079
									616,079
								
								
									W76 Life extension program
									222,880
									222,880
								
								
									W88 Alt 370
									281,129
									281,129
								
								
									W80–4 Life extension program
									220,253
									220,253
								
								
									
										Total, Life extension programs
									
									
										1,340,341
									
									
										1,340,341
									
								
								
									
									
									
								
								
									
										Stockpile systems
									
									
									
								
								
									B61 Stockpile systems
									57,313
									57,313
								
								
									W76 Stockpile systems
									38,604
									38,604
								
								
									W78 Stockpile systems
									56,413
									56,413
								
								
									W80 Stockpile systems
									64,631
									64,631
								
								
									B83 Stockpile systems
									41,659
									41,659
								
								
									W87 Stockpile systems
									81,982
									81,982
								
								
									W88 Stockpile systems
									103,074
									103,074
								
								
									
										Total, Stockpile systems
									
									
										443,676
									
									
										443,676
									
								
								
									
									
									
								
								
									
										Weapons dismantlement and disposition
									
									
									
								
								
									Operations and maintenance
									68,984
									56,000
								
								
									Denial of dismantlement acceleration
									
									[–12,984]
								
								
									
									
									
								
								
									
										Stockpile services
									
									
									
								
								
									Production support
									457,043
									457,043
								
								
									Research and development support
									34,187
									34,187
								
								
									R&D certification and safety
									156,481
									156,481
								
								
									Management, technology, and production
									251,978
									251,978
								
								
									
										Total, Stockpile services
									
									
										899,689
									
									
										899,689
									
								
								
									
									
									
								
								
									
										Nuclear material commodities
									
									
									
								
								
									Uranium sustainment
									20,988
									20,988
								
								
									Plutonium sustainment
									184,970
									184,970
								
								
									Tritium sustainment
									109,787
									109,787
								
								
									Domestic uranium enrichment
									50,000
									50,000
								
								
									Strategic materials sustainment
									212,092
									212,092
								
								
									
										Total, Nuclear material commodities
									
									
										577,837
									
									
										577,837
									
								
								
									
										Total, Directed stockpile work
									
									
										3,330,527
									
									
										3,317,543
									
								
								
									
									
									
								
								
									
										Research, development, test and evaluation (RDT&E)
									
									
									
								
								
									
										Science
									
									
									
								
								
									Advanced certification
									58,000
									58,000
								
								
									Primary assessment technologies
									99,000
									99,000
								
								
									Dynamic materials properties
									106,000
									106,000
								
								
									Advanced radiography
									50,500
									50,500
								
								
									Secondary assessment technologies
									76,000
									76,000
								
								
									Academic alliances and partnerships
									52,484
									52,484
								
								
									
										Total, Science
									
									
										441,984
									
									
										441,984
									
								
								
									
									
									
								
								
									
										Engineering
									
									
									
								
								
									Enhanced surety
									37,196
									37,196
								
								
									Weapon systems engineering assessment technology
									16,958
									16,958
								
								
									Nuclear survivability
									43,105
									43,105
								
								
									Enhanced surveillance
									42,228
									42,228
								
								
									
										Total, Engineering 
									
									
										139,487
									
									
										139,487
									
								
								
									
									
									
								
								
									
										Inertial confinement fusion ignition and high yield
									
									
									
								
								
									Ignition
									75,432
									75,432
								
								
									Support of other stockpile programs
									23,363
									23,363
								
								
									Diagnostics, cryogenics and experimental support
									68,696
									68,696
								
								
									Pulsed power inertial confinement fusion
									5,616
									5,616
								
								
									Joint program in high energy density laboratory plasmas
									9,492
									9,492
								
								
									Facility operations and target production
									340,360
									340,360
								
								
									
										Total, Inertial confinement fusion and high yield
									
									
										522,959
									
									
										522,959
									
								
								
									
									
									
								
								
									Advanced simulation and computing
									663,184
									656,184
								
								
									Program decrease
									
									[–7,000]
								
								
									
									
									
								
								
									Stockpile Responsiveness Program
									0
									40,000
								
								
									Program increase
									
									[40,000]
								
								
									
									
									
								
								
									
										Advanced manufacturing
									
									
									
								
								
									Additive manufacturing
									12,000
									12,000
								
								
									Component manufacturing development
									46,583
									46,583
								
								
									Processing technology development
									28,522
									28,522
								
								
									
										Total, Advanced manufacturing
									
									
										87,105
									
									
										87,105
									
								
								
									
										Total, RDT&E
									
									
										1,854,719
									
									
										1,887,719
									
								
								
									
									
									
								
								
									
										Infrastructure and operations (formerly RTBF)
									
									
									
								
								
									
										Operating
									
									
									
								
								
									
										Operations of facilities
									
									
									
								
								
									Kansas City Plant
									101,000
									101,000
								
								
									Lawrence Livermore National Laboratory
									70,500
									70,500
								
								
									Los Alamos National Laboratory
									196,500
									196,500
								
								
									Nevada Test Site
									92,500
									92,500
								
								
									Pantex
									55,000
									55,000
								
								
									Sandia National Laboratory
									118,000
									118,000
								
								
									Savannah River Site
									83,500
									83,500
								
								
									Y–12 National security complex
									107,000
									107,000
								
								
									
										Total, Operations of facilities
									
									
										824,000
									
									
										824,000
									
								
								
									
									
									
								
								
									Safety and environmental operations
									110,000
									110,000
								
								
									
									
									
								
								
									Maintenance and repair of facilities
									294,000
									324,000
								
								
									Address high-priority preventative maintenance
									
									[30,000]
								
								
									
									
									
								
								
									
										Recapitalization:
									
									
									
								
								
									Infrastructure and safety
									554,643
									630,509
								
								
									Address high-priority deferred maintenance
									
									[75,866]
								
								
									Capability based investment
									112,639
									112,639
								
								
									
										Total, Recapitalization
									
									
										667,282
									
									
										743,148
									
								
								
									
									
									
								
								
									
										Construction:
									
									
									
								
								
									17–D–640 U1a Complex Enhancements Project, NNSS
									11,500
									11,500
								
								
									17–D–630 Electrical Infrastructure Upgrades, LLNL
									25,000
									25,000
								
								
									16–D–515 Albuquerque complex upgrades project
									15,047
									15,047
								
								
									15–D–613 Emergency Operations Center, Y–12
									2,000
									2,000
								
								
									15–D–302 TA–55 Reinvestment project, Phase 3, LANL
									21,455
									21,455
								
								
									07–D–220–04 Transuranic liquid waste facility, LANL
									17,053
									17,053
								
								
									06–D–141 PED/Construction, UPF Y–12, Oak Ridge, TN
									575,000
									575,000
								
								
									04–D–125 Chemistry and metallurgy research replacement project, LANL
									159,615
									159,615
								
								
									
										Total, Construction
									
									
										826,670
									
									
										826,670
									
								
								
									
										Total, Infrastructure and operations
									
									
										2,721,952
									
									
										2,827,818
									
								
								
									
									
									
								
								
									
										Secure transportation asset
									
									
									
								
								
									Operations and equipment
									179,132
									179,132
								
								
									Program direction
									103,600
									103,600
								
								
									
										Total, Secure transportation asset
									
									
										282,732
									
									
										282,732
									
								
								
									
									
									
								
								
									
										Defense nuclear security
									
									
									
								
								
									Operations and maintenance
									657,133
									693,133
								
								
									Support to physical security infrastructure recapitalization and CSTART
									
									[36,000]
								
								
									
										Construction:
									
									
									
								
								
									14–D–710 Device assembly facility argus installation project, NV
									13,000
									13,000
								
								
									17–D–710 West end protected area reduction project, Y–12
									0
									24,000
								
								
									
										Total, Defense nuclear security
									
									
										670,133
									
									
										730,133
									
								
								
									
									
									
								
								
									Information technology and cybersecurity
									176,592
									176,592
								
								
									Legacy contractor pensions
									248,492
									248,492
								
								
									Rescission of prior year balances
									–42,000
									–42,000
								
								
									
										Total, Weapons Activities
									
									
										9,243,147
									
									
										9,429,029
									
								
								
									
									
									
								
								
									
									
									
								
								
									
										Defense Nuclear Nonproliferation
									
									
									
								
								
									
										Defense Nuclear Nonproliferation Programs
									
									
									
								
								
									
										Defense Nuclear Nonproliferation R&D
									
									
									
								
								
									Global material security
									337,108
									337,108
								
								
									Material management and minimization
									341,094
									321,094
								
								
									Program decrease
									
									[–20,000]
								
								
									Nonproliferation and arms control
									124,703
									124,703
								
								
									Defense Nuclear Nonproliferation R&D
									393,922
									417,922
								
								
									Acceleration of low-yield detection experiments
									
									[4,000]
								
								
									Nuclear detection technology and new challenges such as 3D printing
									
									[20,000]
								
								
									Low Enriched Uranium R&D for Naval Reactors
									0
									5,000
								
								
									Low Enriched Uranium R&D for Naval Reactors
									
									[5,000]
								
								
									
									
									
								
								
									
										Nonproliferation Construction:
									
									
									
								
								
									99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS
									270,000
									340,000
								
								
									Increase to support construction
									
									[70,000]
								
								
									
										Total, Nonproliferation construction
									
									
										270,000
									
									
										340,000
									
								
								
									
										Total, Defense Nuclear Nonproliferation Programs
									
									
										1,466,827
									
									
										1,545,827
									
								
								
									
									
									
								
								
									Legacy contractor pensions
									83,208
									83,208
								
								
									Nuclear counterterrorism and incident response program
									271,881
									271,881
								
								
									Rescission of prior year balances
									–14,000
									–14,000
								
								
									
										Total, Defense Nuclear Nonproliferation
									
									
										1,807,916
									
									
										1,886,916
									
								
								
									
									
									
								
								
									
									
									
								
								
									
										Naval Reactors
									
									
									
								
								
									Naval reactors operations and infrastructure
									449,682
									447,182
								
								
									Naval reactors development
									437,338
									437,338
								
								
									Ohio replacement reactor systems development
									213,700
									213,700
								
								
									S8G Prototype refueling
									124,000
									124,000
								
								
									Program direction
									47,100
									47,100
								
								
									
										Construction:
									
									
									
								
								
									17–D–911, BL Fire System Upgrade
									1,400
									1,400
								
								
									15–D–904 NRF Overpack Storage Expansion 3
									700
									700
								
								
									15–D–902 KS Engineroom team trainer facility
									33,300
									33,300
								
								
									14–D–901 Spent fuel handling recapitalization project, NRF
									100,000
									100,000
								
								
									10–D–903, Security upgrades, KAPL
									12,900
									12,900
								
								
									
										Total, Construction
									
									
										148,300
									
									
										148,300
									
								
								
									
										Total, Naval Reactors
									
									
										1,420,120
									
									
										1,417,620
									
								
								
									
									
									
								
								
									
									
									
								
								
									
										Federal Salaries And Expenses
									
									
									
								
								
									Program direction
									412,817
									395,517
								
								
									Program decrease
									
									[–17,300]
								
								
									
										Total, Office Of The Administrator
									
									
										412,817
									
									
										395,517
									
								
								
									
									
									
								
								
									
									
									
								
								
									
										Defense Environmental Cleanup
									
									
									
								
								
									
										Closure sites:
									
									
									
								
								
									Closure sites administration
									9,389
									9,389
								
								
									
									
									
								
								
									
										Hanford site:
									
									
									
								
								
									River corridor and other cleanup operations
									69,755
									114,755
								
								
									Acceleration of priority programs
									
									[45,000]
								
								
									Central plateau remediation
									620,869
									644,369
								
								
									Acceleration of priority programs
									
									[23,500]
								
								
									Richland community and regulatory support
									14,701
									14,701
								
								
									
										Construction:
									
									
									
								
								
									15–D–401 Containerized sludge removal annex, RL
									11,486
									11,486
								
								
									
										Total, Hanford site
									
									
										716,811
									
									
										785,311
									
								
								
									
									
									
								
								
									
										Idaho National Laboratory:
									
									
									
								
								
									Idaho cleanup and waste disposition
									359,088
									359,088
								
								
									Idaho community and regulatory support
									3,000
									3,000
								
								
									
										Total, Idaho National Laboratory
									
									
										362,088
									
									
										362,088
									
								
								
									
									
									
								
								
									
										Los Alamos National Laboratory
									
									
									
								
								
									EMLA cleanup activities
									185,606
									195,606
								
								
									Program Increase
									
									[10,000]
								
								
									EMLA community and regulatory support
									3,394
									3,394
								
								
									
										Total, Los Alamos National Laboratory
									
									
										189,000
									
									
										199,000
									
								
								
									
									
									
								
								
									
										NNSA sites
									
									
									
								
								
									Lawrence Livermore National Laboratory
									1,396
									1,396
								
								
									Separations Process Research Unit
									3,685
									3,685
								
								
									Nevada
									62,176
									62,176
								
								
									Sandia National Laboratories
									4,130
									4,130
								
								
									
										Total, NNSA sites and Nevada off-sites
									
									
										71,387
									
									
										71,387
									
								
								
									
									
									
								
								
									
										Oak Ridge Reservation:
									
									
									
								
								
									
										OR Nuclear facility D & D
									
									
									
								
								
									OR Nuclear facility D & D
									93,851
									93,851
								
								
									
										Construction:
									
									
									
								
								
									14–D–403 Outfall 200 Mercury Treatment Facility
									5,100
									5,100
								
								
									
										Total, OR Nuclear facility D & D
									
									
										98,951
									
									
										98,951
									
								
								
									
									
									
								
								
									U233 Disposition Program
									37,311
									37,311
								
								
									OR cleanup and disposition
									54,557
									54,557
								
								
									OR reservation community and regulatory support
									4,400
									4,400
								
								
									Oak Ridge technology development
									3,000
									3,000
								
								
									
										Total, Oak Ridge Reservation
									
									
										198,219
									
									
										198,219
									
								
								
									
									
									
								
								
									
										Office of River Protection:
									
									
									
								
								
									
										Waste treatment and immobilization plant
									
									
									
								
								
									WTP operations
									3,000
									3,000
								
								
									15–D–409 Low activity waste pretreatment system, ORP
									73,000
									73,000
								
								
									01–D–416 A–D/ORP–0060 / Major construction
									690,000
									690,000
								
								
									
										Total, Waste treatment and immobilization plant
									
									
										766,000
									
									
										766,000
									
								
								
									
									
									
								
								
									
										Tank farm activities
									
									
									
								
								
									Rad liquid tank waste stabilization and disposition
									721,456
									721,456
								
								
									
										Total, Tank farm activities
									
									
										721,456
									
									
										721,456
									
								
								
									
										Total, Office of River protection
									
									
										1,487,456
									
									
										1,487,456
									
								
								
									
									
									
								
								
									
										Savannah River sites:
									
									
									
								
								
									Nuclear Material Management
									311,062
									311,062
								
								
									Environmental Cleanup
									152,504
									152,504
								
								
									SR community and regulatory support
									11,249
									11,249
								
								
									
									
									
								
								
									
										Radioactive liquid tank waste:
									
									
									
								
								
									Radioactive liquid tank waste stabilization and disposition
									645,332
									645,332
								
								
									
										Construction:
									
									
									
								
								
									15–D–402—Saltstone Disposal Unit #6, SRS
									7,577
									7,577
								
								
									17–D–401—Saltstone Disposal Unit #7
									9,729
									9,729
								
								
									05–D–405 Salt waste processing facility, Savannah River Site
									160,000
									160,000
								
								
									
										Total, Construction
									
									
										177,306
									
									
										177,306
									
								
								
									
										Total, Radioactive liquid tank waste
									
									
										822,638
									
									
										822,638
									
								
								
									
										Total, Savannah River site
									
									
										1,297,453
									
									
										1,297,453
									
								
								
									
									
									
								
								
									
										Waste Isolation Pilot Plant
									
									
									
								
								
									Operations and maintenance
									257,188
									267,188
								
								
									Program increase
									
									[10,000]
								
								
									
										Construction:
									
									
									
								
								
									15–D–411 Safety significant confinement ventilation system, WIPP
									2,532
									2,532
								
								
									15–D–412 Exhaust shaft, WIPP
									2,533
									2,533
								
								
									
										Total, Construction
									
									
										5,065
									
									
										5,065
									
								
								
									
										Total, Waste Isolation Pilot Plant
									
									
										262,253
									
									
										272,253
									
								
								
									
									
									
								
								
									Program direction
									290,050
									290,050
								
								
									Program support
									14,979
									14,979
								
								
									Safeguards and Security
									255,973
									255,973
								
								
									Technology development
									30,000
									30,000
								
								
									Infrastructure recapitalization
									41,892
									0
								
								
									Defense Uranium enrichment D&D
									155,100
									0
								
								
									Ahead of need
									
									[–155,100]
								
								
									
										Subtotal, Defense environmental cleanup
									
									
										5,382,050
									
									
										5,273,558
									
								
								
									
									
									
								
								
									
										Total, Defense Environmental Cleanup
									
									
										5,382,050
									
									
										5,273,558
									
								
								
									
									
									
								
								
									
									
									
								
								
									
										Other Defense Activities
									
									
									
								
								
									
										Environment, health, safety and security
									
									
									
								
								
									Environment, health, safety and security
									130,693
									128,693
								
								
									Program direction
									66,519
									66,519
								
								
									
										Total, Environment, health, safety and security
									
									
										197,212
									
									
										195,212
									
								
								
									
									
									
								
								
									
										Independent enterprise assessments
									
									
									
								
								
									Independent enterprise assessments
									24,580
									24,580
								
								
									Program direction
									51,893
									51,893
								
								
									
										Total, Independent enterprise assessments
									
									
										76,473
									
									
										76,473
									
								
								
									
									
									
								
								
									Specialized security activities
									237,912
									237,912
								
								
									
									
									
								
								
									
										Office of Legacy Management
									
									
									
								
								
									Legacy management
									140,306
									140,306
								
								
									Program direction
									14,014
									14,014
								
								
									
										Total, Office of Legacy Management
									
									
										154,320
									
									
										154,320
									
								
								
									
									
									
								
								
									
										Defense-related activities
									
									
									
								
								
									
										Defense related administrative support
									
									
									
								
								
									Chief financial officer
									23,642
									23,642
								
								
									Chief information officer
									93,074
									93,074
								
								
									Project management oversight and assessments
									3,000
									3,000
								
								
									
										Total, Defense related administrative support
									
									
										119,716
									
									
										116,716
									
								
								
									
									
									
								
								
									Office of hearings and appeals
									5,919
									5,919
								
								
									
										Subtotal, Other defense activities
									
									
										791,552
									
									
										789,552
									
								
								
									
										Total, Other Defense Activities
									
									
										791,552
									
									
										789,552
									
								
							
						
					
				
			E
			Uniform Code of Military Justice Reform
			
				5001.
				Short title
 This division may be cited as the Military Justice Act of 2016.  LI General Provisions  Sec. 5101. Definitions. Sec. 5102. Clarification of persons subject to UCMJ while on inactive-duty training. Sec. 5103. Staff judge advocate disqualification due to prior involvement in case. Sec. 5104. Conforming amendment relating to military magistrates. Sec. 5105. Rights of victim.   5101. Definitions  (a) Military judge Paragraph (10) of section 801 of title 10, United States Code (article 1 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								(10)
 The term military judge means a judge advocate designated under section 826(c) of this title (article 26(c)) who is detailed under section 826(a) or section 830a of this title (article 26(a) or 30a).
							.
					
						(b)
						Judge advocate
 Paragraph (13) of such section (article) is amended—  (1) in subparagraph (A), by striking the Army or the Navy and inserting the Army, the Navy, or the Air Force; and
						
							(2)
 in subparagraph (B), by striking the Air Force or.  5102. Clarification of persons subject to UCMJ while on inactive-duty training Paragraph (3) of section 802(a) of title 10, United States Code (article 2(a) of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							(3)
							(A)
 While on inactive-duty training and during any of the periods specified in subparagraph (B)—  (i) members of a reserve component; and
								
									(ii)
 members of the Army National Guard of the United States or the Air National Guard of the United States, but only when in Federal service.
								
								(B)
 The periods referred to in subparagraph (A) are the following:  (i) Travel to and from the inactive-duty training site of the member, pursuant to orders or regulations.
								
									(ii)
 Intervals between consecutive periods of inactive-duty training on the same day, pursuant to orders or regulations.
								
									(iii)
 Intervals between inactive-duty training on consecutive days, pursuant to orders or regulations. .  5103. Staff judge advocate disqualification due to prior involvement in case Subsection (c) of section 806 of title 10, United States Code (article 6 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							(c)
							(1)
 No person who, with respect to a case, serves in a capacity specified in paragraph (2) may later serve as a staff judge advocate or legal officer to any reviewing or convening authority upon the same case.
							
								(2)
 The capacities referred to in paragraph (1) are, with respect to the case involved, any of the following:
								
									(A)
 Preliminary hearing officer, court member, military judge, military magistrate, or appellate judge.  (B) Counsel who have acted in the same case or appeared in any proceeding before a military judge, military magistrate, preliminary hearing officer, or appellate court.
								.
				
					5104.
					Conforming amendment relating to military magistrates
 The first sentence of section 806a(a) of title 10, United States Code (article 6a(a) of the Uniform Code of Military Justice), is amended by striking military judge and all that follows through the end of the sentence and inserting military appellate judge, military judge, or military magistrate to perform the duties of the position involved..
				
					5105.
					Rights of victim
					
						(a)
						Designation of representative
 Subsection (c) of section 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), is amended in the first sentence by striking the military judge and all that follows through the end of the sentence and inserting the following: the legal guardians of the victim or the representatives of the victim’s estate, family members, or any other person designated as suitable by the military judge, may assume the rights of the victim under this section..
					
						(b)
						Rule of construction
 Subsection (d) of such section (article) is amended—  (1) in paragraph (1), by striking or at the end;
						
							(2)
 in paragraph (2), by striking the period at the end and inserting ; or; and  (3) by adding at the end the following new paragraph:
							
								
									(3)
 to impair the exercise of discretion under sections 830 and 834 of this title (articles 30 and 34). .  (c) Interview of victim Such section (article) is amended by adding at the end the following new subsection:
						
							
								(f)
								Counsel for accused interview of victim of alleged offense
								(1)
 Upon notice by counsel for the Government to counsel for the accused of the name of an alleged victim of an offense under this chapter who counsel for the Government intends to call as a witness at a proceeding under this chapter, counsel for the accused shall make any request to interview the victim through the Special Victims' Counsel or other counsel for the victim, if applicable.
								
									(2)
 If requested by an alleged victim who is subject to a request for interview under paragraph (1), any interview of the victim by counsel for the accused shall take place only in the presence of the counsel for the Government, a counsel for the victim, or, if applicable, a victim advocate.
								.
					
				LII
				Apprehension and Restraint
				
					Sec. 5121. Restraint of persons charged.
					Sec. 5122. Modification of prohibition of confinement of members of the Armed Forces with enemy
			 prisoners and certain others.
				
				
					5121.
					Restraint of persons charged
 Section 810 of title 10, United States Code (article 10 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							810.
							Art. 10. Restraint of persons charged
							
								(a)
								In general
								(1)
 Subject to paragraph (2), any person subject to this chapter who is charged with an offense under this chapter may be ordered into arrest or confinement as the circumstances require.
								
									(2)
 When a person subject to this chapter is charged only with an offense that is normally tried by summary court-martial, the person ordinarily shall not be ordered into confinement.
								
								(b)
								Notification to accused and related procedures
								(1)
 When a person subject to this chapter is ordered into arrest or confinement before trial, immediate steps shall be taken—
									
										(A)
 to inform the person of the specific offense of which the person is accused; and  (B) to try the person or to dismiss the charges and release the person.
									
									(2)
 To facilitate compliance with paragraph (1), the President shall prescribe regulations setting forth procedures relating to referral for trial, including procedures for prompt forwarding of the charges and specifications and, if applicable, the preliminary hearing report submitted under section 832 of this title (article 32).
								.
				
					5122.
					Modification of prohibition of confinement of members of the Armed Forces with enemy prisoners and
			 certain others
 Section 812 of title 10, United States Code (article 12 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							812.
							Art. 12. Prohibition of confinement of members of the armed forces with enemy prisoners and certain
			 others
 No member of the armed forces may be placed in confinement in immediate association with—  (1) enemy prisoners; or
							
								(2)
 other individuals—  (A) who are detained under the law of war and are foreign nationals; and
								
									(B)
 who are not members of the armed forces. .  LIII Non-Judicial Punishment  Sec. 5141. Modification of confinement as non-judicial punishment.   5141. Modification of confinement as non-judicial punishment Section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (b)—  (A) in paragraph (2)(A), by striking on bread and water or diminished rations; and
						
							(B)
 in the undesignated matter after paragraph (2), by striking on bread and water or diminished rations in the sentence beginning No two or more; and  (2) in subsection (d), by striking on bread and water or diminished rations in paragraphs (2) and (3).
					
				LIV
				Court-Martial Jurisdiction
				
					Sec. 5161. Courts-martial classified.
					Sec. 5162. Jurisdiction of general courts-martial.
					Sec. 5163. Jurisdiction of special courts-martial.
					Sec. 5164. Summary court-martial as non-criminal forum.
				
				
					5161.
					Courts-martial classified
 Section 816 of title 10, United States Code (article 16 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							816.
							Art 16. Courts-martial classified
							
								(a)
								In general
 The three kinds of courts-martial in each of the armed forces are the following:  (1) General courts-martial, as described in subsection (b).
								
									(2)
 Special courts-martial, as described in subsection (c).  (3) Summary courts-martial, as described in subsection (d).
								
								(b)
								General courts-martial
 General courts-martial are of the following three types:  (1) A general court-martial consisting of a military judge and eight members, subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).
								
									(2)
 In a capital case, a general court-martial consisting of a military judge and the number of members determined under section 825a of this title (article 25a), subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).
								
									(3)
 A general court-martial consisting of a military judge alone, if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests, orally on the record or in writing, a court composed of a military judge alone and the military judge approves the request.
								
								(c)
								Special courts-martial
 Special courts-martial are of the following two types:  (1) A special court-martial consisting of a military judge and four members, subject to sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29).
								
									(2)
 A special court-martial consisting of a military judge alone—  (A) if the case is so referred by the convening authority, subject to section 819 of this title (article 19) and such limitations as the President may prescribe by regulation; or
									
										(B)
 if the case is referred under paragraph (1) and, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests, orally on the record or in writing, a court composed of a military judge alone and the military judge approves the request.
									
								(d)
								Summary court-martial
 A summary court-martial consists of one commissioned officer. .  5162. Jurisdiction of general courts-martial Section 818 of title 10, United States Code (article 18 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (b), by striking section 816(1)(B) of this title (article 16(1)(B)) and inserting section 816(b)(3) of this title (article 16(b)(3)); and  (2) by striking subsection (c) and inserting the following new subsection (c):
						
							
								(c)
 Consistent with sections 819 and 820 of this title (articles 19 and 20), only general courts-martial have jurisdiction over the following offenses:
								
									(1)
 A violation of subsection (a) or (b) of section 920 of this title (article 120).  (2) A violation of subsection (a) or (b) of section 920b of this title (article 120b).
								
									(3)
 An attempt to commit an offense specified in paragraph (1) or (2) that is punishable under section 880 of this title (article 80).
								.
					
					5163.
					Jurisdiction of special courts-martial
 Section 819 of title 10, United States Code (article 19 of the Uniform Code of Military Justice), is amended—
					
						(1)
 by striking Subject to in the first sentence and inserting the following:   (a) In general Subject to
							;
					
						(2)
 by striking A bad-conduct discharge and all that follows through the end; and  (3) by adding after subsection (a), as designated by paragraph (1), the following new subsections:
						
							
								(b)
								Additional limitation
 Neither a bad-conduct discharge, nor confinement for more than six months, nor forfeiture of pay for more than six months may be adjudged if charges and specifications are referred to a special court-martial consisting of a military judge alone under section 816(c)(2)(A) of this title (article 16(c)(2)(A)).
							
								(c)
								Military magistrate
 If charges and specifications are referred to a special court-martial consisting of a military judge alone under section 816(c)(2)(A) of this title (article 16(c)(2)(A)), the military judge, with the consent of the parties, may designate a military magistrate to preside over the special court-martial.
							.
					
					5164.
					Summary court-martial as non-criminal forum
 Section 820 of title 10, United States Code (article 20 of the Uniform Code of Military Justice), is amended—
					
						(1)
 by inserting (a) In general.—  before Subject to; and
					
						(2)
 by adding at the end the following new subsection:   (b) Non-criminal forum A summary court-martial is a non-criminal forum. A finding of guilty at a summary court-martial does not constitute a criminal conviction.
							.
					
				LV
				Composition of Courts-Martial
				
					Sec. 5181. Technical amendment relating to persons authorized to convene general courts-martial.
					Sec. 5182. Who may serve on courts-martial and related matters.
					Sec. 5183. Number of court-martial members in capital cases.
					Sec. 5184. Detailing, qualifications, and other matters relating to military judges.
					Sec. 5185. Military magistrates.
					Sec. 5186. Qualifications of trial counsel and defense counsel.
					Sec. 5187. Assembly and impaneling of members and related matters.
				
				
					5181.
					Technical amendment relating to persons authorized to convene general courts-martial
 Section 822(a)(6) of title 10, United States Code (article 22(a)(6) of the Uniform Code of Military Justice), is amended by striking in chief.
				
					5182.
					Who may serve on courts-martial and related matters
					
						(a)
						Who may serve on courts-martial
 Subsection (c) of section 825 of title 10, United States Code (article 25 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								(c)
								(1)
 Any enlisted member on active duty is eligible to serve on a general or special court-martial for the trial of any other enlisted member.
								
									(2)
 Before a court-martial with a military judge and members is assembled for trial, an enlisted member who is an accused may personally request, orally on the record or in writing, that—
									
										(A)
 the membership of the court-martial be comprised entirely of officers; or  (B) enlisted members comprise at least one-third of the membership of the court-martial, regardless of whether enlisted members have been detailed to the court-martial.
									
									(3)
 Except as provided in paragraph (4), after such a request, the accused may not be tried by a general or special court-martial if the membership of the court-martial is inconsistent with the request.
								
									(4)
 If, because of physical conditions or military exigencies, a sufficient number of eligible officers or enlisted members, as the case may be, is not available to carry out paragraph (2), the trial may nevertheless be held. In that event, the convening authority shall make a detailed written statement of the reasons for nonavailability. The statement shall be appended to the record.
								.
					
						(b)
						Who may sentence
 Such section (article) is further amended—  (1) by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
						
							(2)
 by inserting after subsection (c) the following new subsection (d):   (d) (1) Except as provided in paragraph (2) for capital offenses, the accused in a court-martial with a military judge and members may, after the findings are announced and before any matter is presented in the sentencing phase, request, orally on the record or in writing, sentencing by members.
									
										(2)
 In a capital case, the accused shall be sentenced by the members for all offenses for which the court-martial may sentence the accused to death in accordance with section 853(c) of this title (article 53(c)).
									
										(3)
 In a capital case, if the accused is convicted of a non-capital offense, the accused shall be sentenced for such non-capital offense in accordance with section 853(b) of this title (article 53(b)), regardless of whether the accused is convicted of an offense for which the court-martial may sentence the accused to death.
									.
						
						(c)
						Detail of members
 Subsection (e) of such section (article), as redesignated by subsection (b)(1) of this section, is amended by adding at the end the following new paragraph:
						
							
								(3)
 The convening authority shall detail not less than the number of members necessary to impanel the court-martial under section 829 of this title (article 29).
							.
					
					5183.
					Number of court-martial members in capital cases
 Section 825a of title 10, United States Code (article 25a of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							825a.
							Art. 25a. Number of court-martial members in capital cases
							
								(a)
								In general
 In a case in which the accused may be sentenced to death, the number of members shall be 12.  (b) Case no longer capital Subject to section 829 of this title (article 29)—
								
									(1)
 if a case is referred for trial as a capital case and, before the members are impaneled, the accused may no longer be sentenced to death, the number of members shall be eight; and
								
									(2)
 if a case is referred for trial as a capital case and, after the members are impaneled, the accused may no longer be sentenced to death, the number of members shall remain 12.
								.
				
					5184.
					Detailing, qualifications, and other matters relating to military judges
					
						(a)
						Detail to special courts-martial
 Subsection (a) of section 826 of title 10, United States Code (article 26 of the Uniform Code of Military Justice), is amended—
						
							(1)
 in the first sentence, by inserting after each general the following: and special; and  (2) by striking the second sentence.
						
						(b)
						Qualifications
 Subsection (b) of such section (article) is amended by striking qualified for duty and inserting qualified, by reason of education, training, experience, and judicial temperament, for duty.  (c) Detail and assignment Subsection (c) of such section (article) is amended to read as follows:
						
							
								(c)
								(1)
 In accordance with regulations prescribed under subsection (a), a military judge of a general or special court-martial shall be designated for detail by the Judge Advocate General of the armed force of which the military judge is a member.
								
									(2)
 Neither the convening authority nor any member of the staff of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to the military judge’s performance of duty as a military judge.
								
									(3)
 A commissioned officer who is certified to be qualified for duty as a military judge of a general court-martial—
									
										(A)
 may perform such duties only when the officer is assigned and directly responsible to the Judge Advocate General of the armed force of which the military judge is a member; and
									
										(B)
 may perform duties of a judicial or nonjudicial nature other than those relating to the officer’s primary duty as a military judge of a general court-martial when such duties are assigned to the officer by or with the approval of that Judge Advocate General.
									
									(4)
 In accordance with regulations prescribed by the President, assignments of military judges under this section (article) shall be for appropriate minimum periods, subject to such exceptions as may be authorized in the regulations.
								.
					
						(d)
						Detail to a different armed force
 Such section (article) is further amended by adding at the end the following new subsection:   (f) A military judge may be detailed under subsection (a) to a court-martial or a proceeding under section 830a of this title (article 30a) that is convened in a different armed force, when so permitted by the Judge Advocate General of the armed force of which the military judge is a member.
							.
					
						(e)
						Chief trial judges
 Such section (article), as amended by subsection (d), is further amended by adding at the end the following new subsection:
						
							
								(g)
 In accordance with regulations prescribed by the President, each Judge Advocate General shall designate a chief trial judge from among the members of the applicable trial judiciary.
							.
					
					5185.
					Military magistrates
 Subchapter V of chapter 47 of title 10, United States Code, is amended by inserting after section 826 (article 26 of the Uniform Code of Military Justice) the following new section (article):
					
						
							826a.
							Art. 26a. Military magistrates
							
								(a)
								Qualifications
 A military magistrate shall be a commissioned officer of the armed forces who—  (1) is a member of the bar of a Federal court or a member of the bar of the highest court of a State; and
								
									(2)
 is certified to be qualified, by reason of education, training, experience, and judicial temperament, for duty as a military magistrate by the Judge Advocate General of the armed force of which the officer is a member.
								
								(b)
								Duties
 In accordance with regulations prescribed by the Secretary concerned, in addition to duties when designated under section 819 or 830a of this title (article 19 or 30a), a military magistrate may be assigned to perform other duties of a nonjudicial nature.
							.
				
					5186.
					Qualifications of trial counsel and defense counsel
 Section 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in the first sentence of paragraph (2) of subsection (a), by striking No person and all that follows through trial counsel, the first place it appears and inserting No person who, with respect to a case, has served as a preliminary hearing officer, court member, military judge, military magistrate, or appellate judge, may later serve as trial counsel,;
					
						(2)
 in the first sentence of subsection (b), by striking Trial counsel or defense counsel and inserting Trial counsel, defense counsel, or assistant defense counsel; and  (3) by striking subsection (c) and inserting the following new subsections:
						
							
								(c)
								(1)
 Defense counsel and assistant defense counsel detailed for a special court-martial shall have the qualifications set forth in subsection (b).
								
									(2)
 Trial counsel and assistant trial counsel detailed for a special court-martial and assistant trial counsel detailed for a general court-martial must be determined to be competent to perform such duties by the Judge Advocate General, under such rules as the President may prescribe.
								
								(d)
 To the greatest extent practicable, in any capital case, at least one defense counsel shall, as determined by the Judge Advocate General, be learned in the law applicable to such cases. If necessary, this counsel may be a civilian and, if so, may be compensated in accordance with regulations prescribed by the Secretary of Defense.
							.
					
					5187.
					Assembly and impaneling of members and related matters
 Section 829 of title 10, United States Code (article 29 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							829.
							Art 29. Assembly and impaneling of members; detail of new members and military judges
							
								(a)
								Assembly
 The military judge shall announce the assembly of a general or special court-martial with members. After such a court-martial is assembled, no member may be absent, unless the member is excused—
								
									(1)
 as a result of a challenge;  (2) under subsection (b)(1)(B); or
								
									(3)
 by order of the military judge or the convening authority for disability or other good cause.  (b) Impaneling (1) Under rules prescribed by the President, the military judge of a general or special court-martial with members shall—
									
										(A)
 after determination of challenges, impanel the court-martial; and  (B) excuse the members who, having been assembled, are not impaneled.
									
									(2)
 In a general court-martial, the military judge shall impanel—  (A) 12 members in a capital case; and
									
										(B)
 eight members in a noncapital case.  (3) In a special court-martial, the military judge shall impanel four members.
								
								(c)
								Alternate members
 In addition to members under subsection (b), the military judge shall impanel alternate members, if the convening authority authorizes alternate members.
							
								(d)
								Detail of new members
								(1)
 If, after members are impaneled, the membership of the court-martial is reduced to—  (A) fewer than 12 members with respect to a general court-martial in a capital case;
									
										(B)
 fewer than six members with respect to a general court-martial in a noncapital case; or  (C) fewer than four members with respect to a special court-martial;
									the trial may not proceed unless the convening authority details new members and, from among the
			 members so detailed, the military judge impanels new members sufficient in
			 number to provide the membership specified in paragraph (2).
									(2)
 The membership referred to in paragraph (1) is as follows:  (A) 12 members with respect to a general court-martial in a capital case.
									
										(B)
 At least six but not more than eight members with respect to a general court-martial in a noncapital case.
									
										(C)
 Four members with respect to a special court-martial.  (e) Detail of new military judge If the military judge is unable to proceed with the trial because of disability or otherwise, a new military judge shall be detailed to the court-martial.
							
								(f)
								Evidence
								(1)
 In the case of new members under subsection (d), the trial may proceed with the new members present after the evidence previously introduced is read or, in the case of audiotape, videotape, or similar recording, is played, in the presence of the new members, the military judge, the accused, and counsel for both sides.
								
									(2)
 In the case of a new military judge under subsection (e), the trial shall proceed as if no evidence had been introduced, unless the evidence previously introduced is read or, in the case of audiotape, videotape, or similar recording, is played, in the presence of the new military judge, the accused, and counsel for both sides.
								.
				
				LVI
				Pre-Trial Procedure
				
					Sec. 5201. Charges and specifications.
					Sec. 5202. Certain proceedings conducted before referral.
					Sec. 5203. Preliminary hearing required before referral to general court-martial.
					Sec. 5204. Disposition guidance.
					Sec. 5205. Advice to convening authority before referral for trial.
					Sec. 5206. Service of charges and commencement of trial.
				
				
					5201.
					Charges and specifications
 Section 830 of title 10, United States Code (article 30 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							830.
							Art 30. Charges and specifications
							
								(a)
								In general
 Charges and specifications—  (1) may be preferred only by a person subject to this chapter; and
								
									(2)
 shall be preferred by presentment in writing, signed under oath before a commissioned officer of the armed forces who is authorized to administer oaths.
								
								(b)
								Required content
 The writing under subsection (a) shall state that—  (1) the signer has personal knowledge of, or has investigated, the matters set forth in the charges and specifications; and
								
									(2)
 the matters set forth in the charges and specifications are true, to the best of the knowledge and belief of the signer.
								
								(c)
								Duty of proper authority
 When charges and specifications are preferred under subsection (a), the proper authority shall, as soon as practicable—
								
									(1)
 inform the person accused of the charges and specifications; and  (2) determine what disposition should be made of the charges and specifications in the interest of justice and discipline.
								.
				
					5202.
					Certain proceedings conducted before referral
 Subchapter VI of chapter 47 of title 10, United States Code, is amended by inserting after section 830 (article 30 of the Uniform Code of Military Justice) the following new section (article):
					
						
							830a.
							Art. 30a. Certain proceedings conducted before referral
							
								(a)
								In general
								(1)
 Proceedings may be conducted to review the following matters before referral of charges and specifications to court-martial for trial in accordance with regulations prescribed by the President:
									
										(A)
 Pre-referral investigative subpoenas.  (B) Pre-referral warrants or orders for electronic communications.
									
										(C)
 Pre-referral matters referred by an appellate court.  (2) The regulations prescribed under paragraph (1) shall—
									
										(A)
 include procedures for the review of such rulings that may be ordered under this section as the President considers appropriate; and
									
										(B)
 provide such limitations on the relief that may be ordered under this section as the President considers appropriate.
									
									(3)
 If any matter in a proceeding under this section becomes a subject at issue with respect to charges that have been referred to a general or special court-martial, the matter shall be transferred to the military judge detailed to the court-martial.
								
								(b)
								Detail of military judge
 The Secretary concerned shall prescribe regulations providing for the manner in which military judges are detailed to proceedings under subsection (a)(1).
							
								(c)
								Discretion to designate magistrate to preside
 In accordance with regulations prescribed by the Secretary concerned, a military judge detailed to a proceeding under subsection (a)(1), other than a proceeding described in subparagraph (B) of that subsection, may designate a military magistrate to preside over the proceeding.
							.
				
					5203.
					Preliminary hearing required before referral to general court-martial
					
						(a)
						In general
 Section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), is amended by striking the section heading and subsections (a), (b), and (c) and inserting the following:
						
							
								832.
								Art. 32. Preliminary hearing required before referral to general court-martial
								
									(a)
									In general
									(1)
										(A)
 Except as provided in subparagraph (B), a preliminary hearing shall be held before referral of charges and specifications for trial by general court-martial. The preliminary hearing shall be conducted by an impartial hearing officer, detailed by the convening authority in accordance with subsection (b).
										
											(B)
 Under regulations prescribed by the President, a preliminary hearing need not be held if the accused submits a written waiver to the convening authority and the convening authority determines that a hearing is not required.
										
										(2)
 The purpose of the preliminary hearing shall be limited to determining the following:  (A) Whether or not the specification alleges an offense under this chapter.
										
											(B)
 Whether or not there is probable cause to believe that the accused committed the offense charged.  (C) Whether or not the convening authority has court-martial jurisdiction over the accused and over the offense.
										
											(D)
 A recommendation as to the disposition that should be made of the case.  (b) Hearing officer (1) A preliminary hearing under this section shall be conducted by an impartial hearing officer, who—
										
											(A)
 whenever practicable, shall be a judge advocate who is certified under section 827(b)(2) of this title (article 27(b)(2)); or
										
											(B)
 when it is not practicable to appoint a judge advocate because of exceptional circumstances, is not a judge advocate so certified.
										
										(2)
 In the case of a hearing officer under paragraph (1)(B), a judge advocate who is certified under section 827(b)(2) of this title (article 27(b)(2)) shall be available to provide legal advice to the hearing officer.
									
										(3)
 Whenever practicable, the hearing officer shall be equal in grade or senior in grade to military counsel who are detailed to represent the accused or the Government at the preliminary hearing.
									
									(c)
									Report to convening authority
 After a preliminary hearing under this section, the hearing officer shall submit to the convening authority a written report (accompanied by a recording of the preliminary hearing under subsection (e)) that includes the following:
									
										(1)
 For each specification, a statement of the reasoning and conclusions of the hearing officer with respect to determinations under subsection (a)(2), including a summary of relevant witness testimony and documentary evidence presented at the hearing and any observations of the hearing officer concerning the testimony of witnesses and the availability and admissibility of evidence at trial.
									
										(2)
 Recommendations for any necessary modifications to the form of the charges or specifications.  (3) An analysis of any additional information submitted after the hearing by the parties or by a victim of an offense, that, under such rules as the President may prescribe, is relevant to disposition under sections 830 and 834 of this title (articles 30 and 34).
									
										(4)
 A statement of action taken on evidence adduced with respect to uncharged offenses, as described in subsection (f).
									.
					
						(b)
						Sundry amendments
 Subsection (d) of such section (article) is amended—  (1) in paragraph (1), by striking subsection (a) in the first sentence and inserting this section;
						
							(2)
 in paragraph (2), by striking in defense and all that follows through the end and inserting that is relevant to the issues for determination under subsection (a)(2).;  (3) in paragraph (3), by adding at the end the following new sentence: A declination under this paragraph shall not serve as the sole basis for ordering a deposition under section 849 of this title (article 49).; and
						
							(4)
 in paragraph (4), by striking the limited purposes of the hearing, as provided in subsection (a)(2) and inserting determinations under subsection (a)(2).  (c) Reference to MCM Subsection (e) of such section (article) is amended by striking as prescribed by the Manual for Courts-Martial in the second sentence and inserting under such rules as the President may prescribe.
					
						(d)
						Effect of violation
 Subsection (g) of such section (article) is amended by adding at the end the following new sentence: A defect in a report under subsection (c) is not a basis for relief if the report is in substantial compliance with that subsection..
					
						(e)
						Conforming amendments
 The following provisions are each amended by striking investigating officer and inserting preliminary hearing officer:  (1) Section 806b(a)(3) of title 10, United States Code (article 6b(a)(3) of the Uniform Code of Military Justice).
						
							(2)
 Section 825(d)(2) of such title (article 25(d)(2) of the Uniform Code of Military Justice).  (3) Section 826(d) of such title (article 26(d) of the Uniform Code of Military Justice).
						
					5204.
					Disposition guidance
 Section 833 of title 10, United States Code (article 33 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							833.
							Art 33. Disposition guidance
							
 The President shall direct the Secretary of Defense to issue, in consultation with the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy, non-binding guidance regarding factors that commanders, convening authorities, staff judge advocates, and judge advocates should take into account when exercising their duties with respect to disposition of charges and specifications in the interest of justice and discipline under sections 830 and 834 of this title (articles 30 and 34). Such guidance shall take into account, with appropriate consideration of military requirements, the principles contained in official guidance of the Attorney General to attorneys for the Government with respect to disposition of Federal criminal cases in accordance with the principle of fair and evenhanded administration of Federal criminal law.
							.
				
					5205.
					Advice to convening authority before referral for trial
 Section 834 of title 10, United States Code (article 34 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							834.
							Art. 34. Advice to convening authority before referral for trial
							
								(a)
								General court-martial
								
									(1)
									Staff judge advocate advice required before referral
 Before referral of charges and specifications to a general court-martial for trial, the convening authority shall submit the matter to the staff judge advocate for advice, which the staff judge advocate shall provide to the convening authority in writing. The convening authority may not refer a specification under a charge to a general court-martial unless the staff judge advocate advises the convening authority in writing that—
									
										(A)
 the specification alleges an offense under this chapter;  (B) there is probable cause to believe that the accused committed the offense charged; and
									
										(C)
 a court-martial would have jurisdiction over the accused and the offense.  (2) Staff judge advocate recommendation as to disposition Together with the written advice provided under paragraph (1), the staff judge advocate shall provide a written recommendation to the convening authority as to the disposition that should be made of the specification in the interest of justice and discipline.
								
									(3)
									Staff judge advocate advice and recommendation to accompany referral
 When a convening authority makes a referral for trial by general court-martial, the written advice of the staff judge advocate under paragraph (1) and the written recommendation of the staff judge advocate under paragraph (2) with respect to each specification shall accompany the referral.
								
								(b)
								Special court-martial; convening authority consultation with judge advocate
 Before referral of charges and specifications to a special court-martial for trial, the convening authority shall consult a judge advocate on relevant legal issues.
							
								(c)
								General and special courts-martial; correction of charges and specifications before referral
 Before referral for trial by general court-martial or special court-martial, changes may be made to charges and specifications—
								
									(1)
 to correct errors in form; and  (2) when applicable, to conform to the substance of the evidence contained in a report under section 832(c) of this title (article 32(c)).
								
								(d)
								Referral defined
 In this section, the term referral means the order of a convening authority that charges and specifications against an accused be tried by a specified court-martial.
							.
				
					5206.
					Service of charges and commencement of trial
 Section 835 of title 10, United States Code (article 35 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							835.
							Art. 35. Service of charges; commencement of trial
							
								(a)
								In general
 Trial counsel detailed for a court-martial under section 827 of this title (article 27) shall cause to be served upon the accused a copy of the charges and specifications referred for trial.
							
								(b)
								Commencement of trial
								(1)
 Subject to paragraphs (2) and (3), no trial or other proceeding of a general court-martial or a special court-martial (including any session under section 839(a) of this title (article 39(a)) may be held over the objection of the accused—
									
										(A)
 with respect to a general court-martial, from the time of service through the fifth day after the date of service; or
									
										(B)
 with respect to a special court-martial, from the time of service through the third day after the date of service.
									
									(2)
 An objection under paragraph (1) may be raised only at the first session of the trial or other proceeding and only if the first session occurs before the end of the applicable period under paragraph (1)(A) or (1)(B). If the first session occurs before the end of the applicable period, the military judge shall, at that session, inquire as to whether the defense objects under this subsection.
								
									(3)
 This subsection shall not apply in time of war. .  LVII Trial Procedure  Sec. 5221. Duties of assistant defense counsel. Sec. 5222. Sessions. Sec. 5223. Technical amendment relating to continuances. Sec. 5224. Conforming amendments relating to challenges. Sec. 5225. Statute of limitations. Sec. 5226. Former jeopardy. Sec. 5227. Pleas of the accused. Sec. 5228. Subpoena and other process. Sec. 5229. Refusal of person not subject to UCMJ to appear, testify, or produce evidence. Sec. 5230. Contempt. Sec. 5231. Depositions. Sec. 5232. Admissibility of sworn testimony by audiotape or videotape from records of courts of inquiry. Sec. 5233. Conforming amendment relating to defense of lack of mental responsibility. Sec. 5234. Voting and rulings. Sec. 5235. Votes required for conviction, sentencing, and other matters. Sec. 5236. Findings and sentencing. Sec. 5237. Plea agreements. Sec. 5238. Record of trial.   5221. Duties of assistant defense counsel Section 838(e) of title 10, United States Code (article 38(e) of the Uniform Code of Military Justice), is amended by striking , under the direction and all that follows through (article 27),.
				
					5222.
					Sessions
 Section 839 of title 10, United States Code (article 39 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (a)—  (A) in paragraph (3)—
							
								(i)
 by striking if permitted by regulations of the Secretary concerned,; and  (ii) by striking and at the end;
							
							(B)
 by redesignating paragraph (4) as paragraph (5); and  (C) by inserting after paragraph (3) the following new paragraph (4):
							
								
									(4)
 conducting a sentencing proceeding and sentencing the accused in non-capital cases unless the accused requests sentencing by members under section 825 of this title (article 25); and
								; and
						
						(2)
 in the second sentence of subsection (c), by striking , in cases in which a military judge has been detailed to the court,.  5223. Technical amendment relating to continuances Section 840 of title 10, United States Code (article 40 of the Uniform Code of Military Justice), is amended by striking court-martial without a military judge and inserting summary court-martial.
				
					5224.
					Conforming amendments relating to challenges
 Section 841 of title 10, United States Code (article 41 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (a)(1), by striking , or, if none, the court, in the second sentence;  (2) in subsection (a)(2), by striking minimum in the first sentence; and
					
						(3)
 in subsection (b)(2), by striking minimum.  5225. Statute of limitations  (a) Increase in period for child abuse offenses Subsection (b)(2)(A) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), is amended by striking five years and inserting ten years.
					
						(b)
						Increase in period for fraudulent enlistment or appointment offenses
 Such section (article) is further amended by adding at the end the following new subsection:   (h) Fraudulent enlistment or appointment A person charged with fraudulent enlistment or fraudulent appointment under section 904a(1) of this title (article 104a(1)) may be tried by court-martial if the sworn charges and specifications are received by an officer exercising summary court-martial jurisdiction with respect to that person, as follows:
								
									(1)
 In the case of an enlisted member, during the period of the enlistment or five years, whichever provides a longer period.
								
									(2)
 In the case of an officer, during the period of the appointment or five years, whichever provides a longer period.
								.
					
						(c)
						DNA evidence
 Such section (article), as amended by subsection (b) of this section, is further amended by adding at the end the following new subsection:
						
							
								(i)
								Dna evidence
 If DNA testing implicates an identified person in the commission of an offense punishable by confinement for more than one year, no statute of limitations that would otherwise preclude prosecution of the offense shall preclude such prosecution until a period of time following the implication of the person by DNA testing has elapsed that is equal to the otherwise applicable limitation period.
							.
					
						(d)
						Conforming amendments
 Subsection (b)(2)(B) of such section (article) is amended by striking clauses (i) through (v) and inserting the following new clauses:
						
							
								(i)
 Any offense in violation of section 920, 920a, 920b, 920c, or 930 of this title (article 120, 120a, 120b, 120c, or 130), unless the offense is covered by subsection (a).
							
								(ii)
 Maiming in violation of section 928a of this title (article 128a).  (iii) Aggravated assault, assault consummated by a battery, or assault with intent to commit specified offenses in violation of section 928 of this title (article 128).
							
								(iv)
 Kidnapping in violation of section 925 of this title (article 125). .  (e) Subsection heading amendments for stylistic consistency Such section (article) is further amended—
						
							(1)
 in subsection (a), by inserting No limitation for certain offenses.—  after (a);
						
							(2)
 in subsection (b), by inserting Five-year limitation for trial by court-martial.—  after (b);
						
							(3)
 in subsection (c), by inserting Tolling for absence without leave or flight from justice.—  after (c);
						
							(4)
 in subsection (d), by inserting Tolling for absence from US or military jurisdiction.—  after (d);
						
							(5)
 in subsection (e), by inserting Extension for offenses in time of war detrimental to prosecution of war.—  after (e);
						
							(6)
 in subsection (f), by inserting Extension for other offenses in time of war.—  after (f); and
						
							(7)
 in subsection (g), by inserting Defective or insufficient charges.—  after (g).
						
						(f)
						Application
 The amendments made by subsections (a), (b), (c), and (d) shall apply to the prosecution of any offense committed before, on, or after the date of the enactment of this subsection if the applicable limitation period has not yet expired.
					
					5226.
					Former jeopardy
 Subsection (c) of section 844 of title 10, United States Code (article 44 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							(c)
							(1)
 A court-martial with a military judge alone is a trial in the sense of this section (article) if, without fault of the accused—
								
									(A)
 after introduction of evidence; and  (B) before announcement of findings under section 853 of this title (article 53);
								the case is dismissed or terminated by the convening authority or on motion of the prosecution for
			 failure of available evidence or witnesses.
								(2)
 A court-martial with a military judge and members is a trial in the sense of this section (article) if, without fault of the accused—
								
									(A)
 after the members, having taken an oath as members under section 842 of this title (article 42) and after completion of challenges under section 841 of this title (article 41), are impaneled; and
								
									(B)
 before announcement of findings under section 853 of this title (article 53); the case is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses..  5227. Pleas of the accused  (a) Pleas of guilty Subsection (b) of section 845 of title 10, United States Code (article 45 of the Uniform Code of Military Justice), is amended—
						
							(1)
 in the first sentence, by striking may be adjudged and inserting is mandatory; and  (2) in the second sentence—
							
								(A)
 by striking or by a court-martial without a military judge; and  (B) by striking , if permitted by regulations of the Secretary concerned,.
							
						(b)
						Harmless error
 Such section (article) is further amended by adding at the end the following new subsection:   (c) Harmless error A variance from the requirements of this article is harmless error if the variance does not materially prejudice the substantial rights of the accused.
							.
					
						(c)
						Subsection heading amendments for stylistic consistency
 Such section (article) is further amended—  (1) in subsection (a), by inserting Irregular and similar pleas.—  after (a); and
						
							(2)
 in subsection (b), by inserting Pleas of guilty.—  after (b).
						
					5228.
					Subpoena and other process
					
						(a)
						Amendments to UCMJ Article
						
							(1)
							In general
 Subsection (a) of section 846 of title 10, United States Code (article 46 of the Uniform Code of Military Justice), is amended by striking The counsel for the Government, the counsel for the accused, and inserting In a case referred for trial by court-martial, the trial counsel, the defense counsel,.
						
							(2)
							Subpoena and other process generally
 Subsection (b) of such section (article) is amended to read as follows:   (b) Subpoena and other process generally Any subpoena or other process issued under this section (article)—
									
										(1)
 shall be similar to that which courts of the United States having criminal jurisdiction may issue;  (2) shall be executed in accordance with regulations prescribed by the President; and
									
										(3)
 shall run to any part of the United States and to the Commonwealths and possessions of the United States.
									.
						
							(3)
							Subpoena and other process for witnesses
 Subsection (c) of such section (article) is amended to read as follows:   (c) Subpoena and other process for witnesses A subpoena or other process may be issued to compel a witness to appear and testify—
									
										(1)
 before a court-martial, military commission, or court of inquiry;  (2) at a deposition under section 849 of this title (article 49); or
									
										(3)
 as otherwise authorized under this chapter. .  (4) Other matters Such section (article) is further amended by adding at the end the following new subsections:
							
								
									(d)
									Subpoena and other process for evidence
									
										(1)
										In general
 A subpoena or other process may be issued to compel the production of evidence—  (A) for a court-martial, military commission, or court of inquiry;
										
											(B)
 for a deposition under section 849 of this title (article 49);  (C) for an investigation of an offense under this chapter; or
										
											(D)
 as otherwise authorized under this chapter.  (2) Investigative subpoena An investigative subpoena under paragraph (1)(C) may be issued before referral of charges to a court-martial only if a general court-martial convening authority has authorized counsel for the Government to issue such a subpoena or a military judge issues such a subpoena pursuant to section 830a of this title (article 30a).
									
										(3)
										Warrant or order for wire or electronic communications
 With respect to an investigation of an offense under this chapter, a military judge detailed in accordance with section 826 or 830a of this title (article 26 or 30a) may issue warrants or court orders for the contents of, and records concerning, wire or electronic communications in the same manner as such warrants and orders may be issued by a district court of the United States under chapter 121 of title 18, subject to such limitations as the President may prescribe by regulation.
									
									(e)
									Request for relief from subpoena or other process
 If a person requests relief from a subpoena or other process under this section (article) on grounds that compliance is unreasonable or oppressive or is prohibited by law, a military judge detailed in accordance with section 826 or 830a of this title (article 26 or 30a) shall review the request and shall—
									
										(1)
 order that the subpoena or other process be modified or withdrawn, as appropriate; or  (2) order the person to comply with the subpoena or other process.
									.
						
							(5)
							Section heading
 The heading of such section (article) is amended to read as follows:   846. Art. 46. Opportunity to obtain witnesses and other evidence in trials by court-martial .  (b) Conforming amendments to title 18, United States Code  (1) Section 2703 of title 18, United States Code, is amended—
							
								(A)
 in the first sentence of subsection (a);  (B) in subsection (b)(1)(A); and
							
								(C)
 in subsection (c)(1)(A); by inserting after warrant procedures the following: and, in the case of a court-martial or other proceeding under chapter 47 of title 10 (the Uniform Code of Military Justice), issued under section 846 of that title, in accordance with regulations prescribed by the President. (2) Section 2711(3) of title 18, United States Code, is amended—
							
								(A)
 in subparagraph (A), by striking or at the end;  (B) in subparagraph (B), by striking and at the end and inserting or; and
							
								(C)
 by adding at the end the following new subparagraph:   (C) a court-martial or other proceeding under chapter 47 of title 10 (the Uniform Code of Military Justice) to which a military judge has been detailed; and
									.
							
					5229.
					Refusal of person not subject to UCMJ to appear, testify, or produce evidence
					
						(a)
						In general
 Subsection (a) of section 847 of title 10, United States Code (article 47 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								(a)
								In general
								(1)
 Any person described in paragraph (2) who—  (A) willfully neglects or refuses to appear; or
									
										(B)
 willfully refuses to qualify as a witness or to testify or to produce any evidence which that person is required to produce;
									is guilty of an offense against the United States.
									(2)
 The persons referred to in paragraph (1) are the following:  (A) Any person not subject to this chapter who—
										
											(i)
 is issued a subpoena or other process described in subsection (c) of section 846 of this title (article 46); and
										
											(ii)
 is provided a means for reimbursement from the Government for fees and mileage at the rates allowed to witnesses attending the courts of the United States or, in the case of extraordinary hardship, is advanced such fees and mileage.
										
										(B)
 Any person not subject to this chapter who is issued a subpoena or other process described in subsection (d) of section 846 of this title (article 46).
									.
					
						(b)
						Section heading
 The heading of such section (article) is amended to read as follows:   847. Art. 47. Refusal of person not subject to chapter to appear, testify, or produce evidence .  5230. Contempt  (a) Authority To punish Subsection (a) of section 848 of title 10, United States Code (article 48 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								(a)
								Authority To punish
								(1)
 With respect to any proceeding under this chapter, a judicial officer specified in paragraph (2) may punish for contempt any person who—
									
										(A)
 uses any menacing word, sign, or gesture in the presence of the judicial officer during the proceeding;
									
										(B)
 disturbs the proceeding by any riot or disorder; or  (C) willfully disobeys a lawful writ, process, order, rule, decree, or command issued with respect to the proceeding.
									
									(2)
 A judicial officer referred to in paragraph (1) is any of the following:  (A) Any judge of the Court of Appeals for the Armed Forces and any judge of a Court of Criminal Appeals under section 866 of this title (article 66).
									
										(B)
 Any military judge detailed to a court-martial, a provost court, a military commission, or any other proceeding under this chapter.
									
										(C)
 Any military magistrate designated to preside under section 819 of this title (article 19).  (D) The president of a court of inquiry.
									.
					
						(b)
						Review
 Such section (article) is further amended—  (1) by redesignating subsection (c) as subsection (d); and
						
							(2)
 by inserting after subsection (b) the following new subsection (c):   (c) Review A punishment under this section—
									
										(1)
 if imposed by a military judge or military magistrate, may be reviewed by the Court of Criminal Appeals in accordance with the uniform rules of procedure for the Courts of Criminal Appeals under section 866(g) of this title (article 66(g));
									
										(2)
 if imposed by a judge of the Court of Appeals for the Armed Forces or a judge of a Court of Criminal Appeals, shall constitute a judgment of the court, subject to review under the applicable provisions of section 867 or 867a of this title (article 67 or 67a); and
									
										(3)
 if imposed by a court of inquiry, shall be subject to review by the convening authority in accordance with rules prescribed by the President.
									.
						
						(c)
						Section heading
 The heading of such section (article) is amended to read as follows:   848. Art. 48. Contempt .  5231. Depositions Section 849 of title 10, United States Code (article 49 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							849.
							Art. 49. Depositions
							
								(a)
								In general
								(1)
 Subject to paragraph (2), a convening authority or a military judge may order depositions at the request of any party.
								
									(2)
 A deposition may be ordered under paragraph (1) only if the requesting party demonstrates that, due to exceptional circumstances, it is in the interest of justice that the testimony of a prospective witness be preserved for use at a court-martial, military commission, court of inquiry, or other military court or board.
								
									(3)
 A party who requests a deposition under this section shall give to every other party reasonable written notice of the time and place for the deposition.
								
									(4)
 A deposition under this section shall be taken before, and authenticated by, an impartial officer, as follows:
									
										(A)
 Whenever practicable, by an impartial judge advocate certified under section 827(b) of this title (article 27(b)).
									
										(B)
 In exceptional circumstances, by an impartial military or civil officer authorized to administer oaths by (i) the laws of the United States or (ii) the laws of the place where the deposition is taken.
									
								(b)
								Representation by counsel
 Representation of the parties with respect to a deposition shall be by counsel detailed in the same manner as trial counsel and defense counsel are detailed under section 827 of this title (article 27). In addition, the accused shall have the right to be represented by civilian or military counsel in the same manner as such counsel are provided for in section 838(b) of this title (article 38(b)).
							
								(c)
								Admissibility and use as evidence
 A deposition order under subsection (a) does not control the admissibility of the deposition in a court-martial or other proceeding under this chapter. Except as provided by subsection (d), a party may use all or part of a deposition as provided by the rules of evidence.
							
								(d)
								Capital cases
 Testimony by deposition may be presented in capital cases only by the defense. .  5232. Admissibility of sworn testimony by audiotape or videotape from records of courts of inquiry  (a) In general Section 850 of title 10, United States Code (article 50 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:
						
							
								(d)
								Audiotape or videotape
 Sworn testimony that—  (1) is recorded by audiotape, videotape, or similar method; and
								
									(2)
 is contained in the duly authenticated record of proceedings of a court of inquiry; is admissible before a court-martial, military commission, court of inquiry, or military board, to the same extent as sworn testimony may be read in evidence before any such body under subsection (a), (b), or (c)..  (b) Section heading The heading of such section (article) is amended to read as follows:
						
							
								850.
								Art. 50. Admissibility of sworn testimony from records of courts of inquiry
							.
					
						(c)
						Subsection heading amendments for stylistic consistency
 Such section (article) is further amended—  (1) in subsection (a), by inserting Use as evidence by any party.—  after (a);
						
							(2)
 in subsection (b), by inserting Use as evidence by defense.—  after (b); and
						
							(3)
 in subsection (c), by inserting Use in courts of inquiry and military boards.—  after (c).
						
					5233.
					Conforming amendment relating to defense of lack of mental responsibility
 Section 850a(c) of title 10, United States Code (article 50a(c) of the Uniform Code of Military Justice), is amended by striking , or the president of a court-martial without a military judge,.
				
					5234.
					Voting and rulings
 Section 851 of title 10, United States Code (article 51 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (a), by striking , and by members of a court-martial without a military judge upon questions of challenge, in the first sentence;  (2) in subsection (b)—
						
							(A)
 in the first sentence, by striking and, except for questions of challenge, the president of a court-martial without a military judge; and  (B) in the second sentence, by striking , or by the president and all that follows through the end of the subsection and inserting is final and constitutes the ruling of the court, except that the military judge may change a ruling at any time during trial.; and
						
						(3)
 in subsection (c), by striking or the president of a court-martial without a military judge in the matter before paragraph (1).  5235. Votes required for conviction, sentencing, and other matters Section 852 of title 10, United States Code (article 52 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							852.
							Art. 52. Votes required for conviction, sentencing, and other matters
							
								(a)
								In general
 No person may be convicted of an offense in a general or special court-martial, other than—  (1) after a plea of guilty under section 845(b) of this title (article 45(b));
								
									(2)
 by a military judge in a court-martial with a military judge alone, under section 816 of this title (article 16); or
								
									(3)
 in a court-martial with members under section 816 of this title (article 16), by the concurrence of at least three-fourths of the members present when the vote is taken.
								
								(b)
								Level of concurrence required
								
									(1)
									In general
 Except as provided in subsection (a) and in paragraph (2), all matters to be decided by members of a general or special court-martial shall be determined by a majority vote, but a reconsideration of a finding of guilty or reconsideration of a sentence, with a view toward decreasing the sentence, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence.
								
									(2)
									Sentencing
 A sentence of death requires (A) a unanimous finding of guilty of an offense in this chapter expressly made punishable by death and (B) a unanimous determination by the members that the sentence for that offense shall include death. All other sentences imposed by members shall be determined by the concurrence of at least three-fourths of the members present when the vote is taken.
								.
				
					5236.
					Findings and sentencing
 Section 853 of title 10, United States Code (article 53 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							853.
							Art. 53. Findings and sentencing
							
								(a)
								Announcement
 A court-martial shall announce its findings and sentence to the parties as soon as determined.  (b) Sentencing generally  (1) General and special courts-martial  (A) Sentencing by military judge Except as provided in subparagraph (B), and in subsection (c) for capital offenses, if the accused is convicted of an offense in a trial by general or special court-martial, the military judge shall sentence the accused.
									
										(B)
										Sentencing by members
 If the accused is convicted of an offense in a trial by general or special court-martial consisting of a military judge and members and the accused elects sentencing by members under section 825 of this title (article 25), the members shall sentence the accused.
									
										(C)
										Sentence of the accused
 The sentence determined pursuant to this paragraph constitutes the sentence of the accused.  (2) Summary courts-martial If the accused is convicted of an offense in a trial by summary court-martial, the court-martial shall sentence the accused.
								
								(c)
								Sentencing for capital offenses
								
									(1)
									In general
 In a capital case, if the accused is convicted of an offense for which the court-martial may sentence the accused to death, the members shall determine whether the sentence for that offense shall be death or a lesser authorized punishment.
								
									(2)
									Lesser authorized punishments
 In accordance with regulations prescribed by the President, the court-martial may include in any sentence to death or life in prison without eligibility for parole other lesser punishments authorized under this chapter.
								
									(3)
									Other non-capital offenses
 In a capital case, if the accused is convicted of a non-capital offense, the accused shall be sentenced for such non-capital offense in accordance with subsection (b), regardless of whether the accused is convicted of an offense for which the court-martial may sentence the accused to death.
								.
				
					5237.
					Plea agreements
 Subchapter VII of chapter 47 of title 10, United States Code, is amended by inserting after section 853 (article 53 of the Uniform Code of Military Justice), as amended by section 5236 of this Act, the following new section (article):
					
						
							853a.
							Art. 53a. Plea agreements
							
								(a)
								In general
								(1)
 At any time before the announcement of findings under section 853 of this title (article 53), the convening authority and the accused may enter into a plea agreement with respect to such matters as—
									
										(A)
 the manner in which the convening authority will dispose of one or more charges and specifications; and
									
										(B)
 limitations on the sentence that may be adjudged for one or more charges and specifications.  (2) The military judge of a general or special court-martial may not participate in discussions between the parties concerning prospective terms and conditions of a plea agreement.
								
								(b)
								Limitation on acceptance of plea agreements
 The military judge of a general or special court-martial shall reject a plea agreement that—  (1) contains a provision that has not been accepted by both parties;
								
									(2)
 contains a provision that is not understood by the accused; or  (3) except as provided in subsection (c), contains a provision for a sentence that is less than the mandatory minimum sentence applicable to an offense referred to in section 856(b)(2) of this title (article 56(b)(2)).
								
								(c)
								Limited conditions for acceptance of plea agreement for sentence below mandatory minimum for
			 certain offenses
 With respect to an offense referred to in section 856(b)(2) of this title (article 56(b)(2))—  (1) the military judge may accept a plea agreement that provides for a sentence of bad conduct discharge; and
								
									(2)
 upon recommendation of the trial counsel, in exchange for substantial assistance by the accused in the investigation or prosecution of another person who has committed an offense, the military judge may accept a plea agreement that provides for a sentence that is less than the mandatory minimum sentence for the offense charged.
								
								(d)
								Binding effect of plea agreement
 Upon acceptance by the military judge of a general or special court-martial, a plea agreement shall bind the parties and the military judge.
							.
				
					5238.
					Record of trial
 Section 854 of title 10, United States Code (article 54 of the Uniform Code of Military Justice), is amended—
					
						(1)
 by striking subsection (a) and inserting the following new subsection (a):   (a) General and special courts-martial Each general or special court-martial shall keep a separate record of the proceedings in each case brought before it. The record shall be certified by a court-reporter, except that in the case of death, disability, or absence of a court reporter, the record shall be certified by an official selected as the President may prescribe by regulation.
							;
					
						(2)
 in subsection (b)—  (A) by striking (b) Each special and summary court-martial and inserting  (b) Summary courts-martial.—Each summary court-martial ; and
						
							(B)
 by striking authenticated and inserting certified;  (3) by striking subsection (c) and inserting the following new subsection (c):
						
							
								(c)
								Contents of record
								(1)
 Except as provided in paragraph (2), the record shall contain such matters as the President may prescribe by regulation.
								
									(2)
 In accordance with regulations prescribed by the President, a complete record of proceedings and testimony shall be prepared in any case of a sentence of death, dismissal, discharge, confinement for more than six months, or forfeiture of pay for more than six months.
								; 
					
						(4)
 in subsection (d)—  (A) by striking (d) A copy and inserting (d) Copy to accused.—A copy ; and
						
							(B)
 by striking authenticated and inserting certified; and  (5) in subsection (e)—
						
							(A)
 by striking (e) In the case and inserting (e) Copy to victim.—In the case ;
						
							(B)
 by striking involving a sexual assault or other offense covered by section 920 of this title (article 120), in the first sentence and inserting , upon request,; and  (C) by striking authenticated in the second sentence and inserting certified.
						
				LVIII
				Sentences
				
					Sec. 5301. Sentencing.
					Sec. 5302. Effective date of sentences.
					Sec. 5303. Sentence of reduction in enlisted grade.
				
				
					5301.
					Sentencing
					
						(a)
						In general
 Section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								856.
								Art. 56. Sentencing
								
									(a)
									Sentence maximums
 The punishment which a court-martial may direct for an offense may not exceed such limits as the President may prescribe for that offense.
								
									(b)
									Sentence minimums for certain offenses
									(1)
 Except as provided in subsection (d) of section 853a of this title (article 53a), punishment for any offense specified in paragraph (2) shall include dismissal or dishonorable discharge, as applicable.
									
										(2)
 The offenses referred to in paragraph (1) are as follows:  (A) Rape under subsection (a) of section 920 of this title (article 120).
										
											(B)
 Sexual assault under subsection (b) of such section (article).  (C) Rape of a child under subsection (a) of section 920b of this title (article 120b).
										
											(D)
 Sexual assault of a child under subsection (b) of such section (article).  (E) An attempt to commit an offense specified in subparagraph (A), (B), (C), or (D) that is punishable under section 880 of this title (article 80).
										
											(F)
 Conspiracy to commit an offense specified in subparagraph (A), (B), (C), or (D) that is punishable under section 881 of this title (article 81).
										
									(c)
									Imposition of sentence
									
										(1)
										In general
 In sentencing an accused under section 853 of this title (article 53), a court-martial shall impose punishment that is sufficient, but not greater than necessary, to promote justice and to maintain good order and discipline in the armed forces, taking into consideration—
										
											(A)
 the nature and circumstances of the offense and the history and characteristics of the accused;  (B) the impact of the offense on—
											
												(i)
 the financial, social, psychological, or medical well-being of any victim of the offense; and  (ii) the mission, discipline, or efficiency of the command of the accused and any victim of the offense;
											
											(C)
 the need for the sentence—  (i) to reflect the seriousness of the offense;
											
												(ii)
 to promote respect for the law;  (iii) to provide just punishment for the offense;
											
												(iv)
 to promote adequate deterrence of misconduct;  (v) to protect others from further crimes by the accused;
											
												(vi)
 to rehabilitate the accused; and  (vii) to provide, in appropriate cases, the opportunity for retraining and return to duty to meet the needs of the service; and
											
											(D)
 the sentences available under this chapter.  (2) Sentencing by military judge In announcing the sentence in a general or special court-martial in which the accused is sentenced by a military judge alone under section 853 of this title (article 53), the military judge shall, with respect to each offense of which the accused is found guilty, specify the term of confinement, if any, and the amount of the fine, if any. If the accused is sentenced to confinement for more than one offense, the military judge shall specify whether the terms of confinement are to run consecutively or concurrently.
									
										(3)
										Sentencing by members
 In a general or special court-martial in which the accused has elected sentencing by members, the court-martial shall announce a single sentence for all of the offenses of which the accused was found guilty.
									
										(4)
										Sentence of confinement for life without eligibility for parole
										(A)
 If an offense is subject to a sentence of confinement for life, a court-martial may impose a sentence of confinement for life without eligibility for parole.
										
											(B)
 An accused who is sentenced to confinement for life without eligibility for parole shall be confined for the remainder of the accused’s life unless—
											
												(i)
 the sentence is set aside or otherwise modified as a result of—  (I) action taken by the convening authority or the Secretary concerned; or
												
													(II)
 any other action taken during post-trial procedure and review under any other provision of subchapter IX of this chapter;
												
												(ii)
 the sentence is set aside or otherwise modified as a result of action taken by a Court of Criminal Appeals, the Court of Appeals for the Armed Forces, or the Supreme Court; or
											
												(iii)
 the accused is pardoned.  (d) Appeal of sentence by the united states (1) With the approval of the Judge Advocate General concerned, the Government may appeal a sentence to the Court of Criminal Appeals, on the grounds that—
										
											(A)
 the sentence violates the law; or  (B) the sentence is plainly unreasonable.
										
										(2)
 An appeal under this subsection must be filed within 60 days after the date on which the judgment of a court-martial is entered into the record under section 860c of this title (article 60c).
									.
					
						(b)
						Conforming amendment
 Section 856a of title 10, United States Code (article 56a of the Uniform Code of Military Justice), is repealed.
					
					5302.
					Effective date of sentences
					
						(a)
						In general
 Section 857 of title 10, United States Code (article 57 of the Uniform Code of Military Justice), is amended to read as follows:
						
							
								857.
								Art. 57. Effective date of sentences
								
									(a)
									Execution of sentences
 A court-martial sentence shall be executed and take effect as follows:  (1) Forfeiture and reduction A forfeiture of pay or allowances shall be applicable to pay and allowances accruing on and after the date on which the sentence takes effect. Any forfeiture of pay or allowances or reduction in grade that is included in a sentence of a court-martial takes effect on the earlier of—
										
											(A)
 the date that is 14 days after the date on which the sentence is adjudged; or  (B) in the case of a summary court-martial, the date on which the sentence is approved by the convening authority.
										
										(2)
										Confinement
 Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.
									
										(3)
										Approval of sentence of death
 If the sentence of the court-martial extends to death, that part of the sentence providing for death may not be executed until approved by the President. In such a case, the President may commute, remit, or suspend the sentence, or any part thereof, as the President sees fit. That part of the sentence providing for death may not be suspended.
									
										(4)
										Approval of dismissal
 If in the case of a commissioned officer, cadet, or midshipman, the sentence of a court-martial extends to dismissal, that part of the sentence providing for dismissal may not be executed until approved by the Secretary concerned or such Under Secretary or Assistant Secretary as may be designated by the Secretary concerned. In such a case, the Secretary, Under Secretary, or Assistant Secretary, as the case may be, may commute, remit, or suspend the sentence, or any part of the sentence, as the Secretary sees fit. In time of war or national emergency he may commute a sentence of dismissal to reduction to any enlisted grade. A person so reduced may be required to serve for the duration of the war or emergency and six months thereafter.
									
										(5)
										Completion of appellate review
 If a sentence extends to death, dismissal, or a dishonorable or bad-conduct discharge, that part of the sentence extending to death, dismissal, or a dishonorable or bad-conduct discharge may be executed, in accordance with service regulations, after completion of appellate review (and, with respect to death or dismissal, approval under paragraph (3) or (4), as appropriate).
									
										(6)
										Other sentences
 Except as otherwise provided in this subsection, a general or special court-martial sentence is effective upon entry of judgment and a summary court-martial sentence is effective when the convening authority acts on the sentence.
									
									(b)
									Deferral of sentences
									
										(1)
										In general
 On application by an accused, the convening authority or, if the accused is no longer under his or her jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may, in his or her sole discretion, defer the effective date of a sentence of confinement, reduction, or forfeiture. The deferment shall terminate upon entry of judgment or, in the case of a summary court-martial, when the convening authority acts on the sentence. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.
									
										(2)
										Deferral of certain persons sentenced to confinement
 In any case in which a court-martial sentences a person referred to in paragraph (3) to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of that person, until after the person has been permanently released to the armed forces by a State or foreign country referred to in that paragraph.
									
										(3)
										Covered persons
 Paragraph (2) applies to a person subject to this chapter who—  (A) while in the custody of a State or foreign country is temporarily returned by that State or foreign country to the armed forces for trial by court-martial; and
										
											(B)
 after the court-martial, is returned to that State or foreign country under the authority of a mutual agreement or treaty, as the case may be.
										
										(4)
										State defined
 In this subsection, the term State includes the District of Columbia and any Commonwealth, territory, or possession of the United States.
									
										(5)
										Deferral while review pending
 In any case in which a court-martial sentences a person to confinement, but in which review of the case under section 867(a)(2) of this title (article 67(a)(2)) is pending, the Secretary concerned may defer further service of the sentence to confinement while that review is pending.
									
									(c)
									Appellate review
									
										(1)
										Completion of appellate review
 Appellate review is complete under this section when—  (A) a review under section 865 of this title (article 65) is completed; or
										
											(B)
 a review under section 866 of this title (article 66) is completed by a Court of Criminal Appeals and—
											
												(i)
 the time for the accused to file a petition for review by the Court of Appeals for the Armed Forces has expired and the accused has not filed a timely petition for such review and the case is not otherwise under review by that Court;
											
												(ii)
 such a petition is rejected by the Court of Appeals for the Armed Forces; or  (iii) review is completed in accordance with the judgment of the Court of Appeals for the Armed Forces and—
												
													(I)
 a petition for a writ of certiorari is not filed within the time limits prescribed by the Supreme Court;
												
													(II)
 such a petition is rejected by the Supreme Court; or  (III) review is otherwise completed in accordance with the judgment of the Supreme Court.
												
										(2)
										Completion as final judgment of legality of proceedings
 The completion of appellate review shall constitute a final judgment as to the legality of the proceedings.
									.
					
						(b)
						Conforming amendments
						
							(1)
 Subchapter VIII of chapter 47 of title 10, United States Code, is amended by striking section 857a (article 57a of the Uniform Code of Military Justice).
						
							(2)
 Subchapter IX of chapter 47 of title 10, United States Code, is amended by striking section 871 (article 71 of the Uniform Code of Military Justice).
						
							(3)
 The second sentence of subsection (a)(1) of section 858b of title 10, United States Code (article 58b of the Uniform Code of Military Justice), is amended by striking section 857(a) of this title (article 57(a)) and inserting section 857 of this title (article 57).
						
					5303.
					Sentence of reduction in enlisted grade
 Section 858a of title 10, United States Code (article 58a of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (a)—  (A) by striking Unless otherwise provided in regulations to be prescribed by the Secretary concerned, a and inserting A;
						
							(B)
 by striking as approved by the convening authority and inserting as set forth in the judgment of the court-martial entered into the record under section 860c of this title (article 60c); and
						
							(C)
 in the matter after paragraph (3), by striking of that approval and inserting on which the judgment is so entered; and  (2) in subsection (b), by striking disapproved, or, as finally approved and inserting reduced, or, as finally affirmed.
					
				LIX
				Post-Trial Procedure and Review of Courts-Martial
				
					Sec. 5321. Post-trial processing in general and special courts-martial.
					Sec. 5322. Limited authority to act on sentence in specified post-trial circumstances.
					Sec. 5323. Post-trial actions in summary courts-martial and certain general and special
			 courts-martial.
					Sec. 5324. Entry of judgment.
					Sec. 5325. Waiver of right to appeal and withdrawal of appeal.
					Sec. 5326. Appeal by the United States.
					Sec. 5327. Rehearings.
					Sec. 5328. Judge advocate review of finding of guilty in summary court-martial.
					Sec. 5329. Transmittal and review of records.
					Sec. 5330. Courts of Criminal Appeals.
					Sec. 5331. Review by Court of Appeals for the Armed Forces.
					Sec. 5332. Supreme Court review.
					Sec. 5333. Review by Judge Advocate General.
					Sec. 5334. Appellate defense counsel in death penalty cases.
					Sec. 5335. Authority for hearing on vacation of suspension of sentence to be conducted by qualified
			 judge advocate.
					Sec. 5336. Extension of time for petition for new trial.
					Sec. 5337. Restoration.
					Sec. 5338. Leave requirements pending review of certain court-martial convictions.
				
				
					5321.
					Post-trial processing in general and special courts-martial
 Section 860 of title 10, United States Code (article 60 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							860.
							Art 60. Post-trial processing in general and special courts-martial
							
								(a)
								Statement of trial results
								(1)
 The military judge of a general or special court-martial shall enter into the record of trial a document entitled Statement of Trial Results, which shall set forth—
									
										(A)
 each plea and finding;  (B) the sentence, if any; and
									
										(C)
 such other information as the President may prescribe by regulation.  (2) Copies of the Statement of Trial Results shall be provided promptly to the convening authority, the accused, and any victim of the offense.
								
								(b)
								Post-trial motions
 In accordance with regulations prescribed by the President, the military judge in a general or special court-martial shall address all post-trial motions and other post-trial matters that—
								
									(1)
 may affect a plea, a finding, the sentence, the Statement of Trial Results, the record of trial, or any post-trial action by the convening authority; and
								
									(2)
 are subject to resolution by the military judge before entry of judgment. .  5322. Limited authority to act on sentence in specified post-trial circumstances Subchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860 (article 60 of the Uniform Code of Military Justice), as amended by section 5321 of this Act, the following new section (article):
					
						
							860a.
							Art. 60a. Limited authority to act on sentence in specified post-trial circumstances
							
								(a)
								In general
								(1)
 The convening authority of a general or special court-martial described in paragraph (2)—  (A) may act on the sentence of the court-martial only as provided in subsection (b), (c), or (d); and
									
										(B)
 may not act on the findings of the court-martial.  (2) The courts-martial referred to in paragraph (1) are the following:
									
										(A)
 A general or special court-martial in which the maximum sentence of confinement established under subsection (a) of section 856 of this title (article 56) for any offense of which the accused is found guilty is more than two years.
									
										(B)
 A general or special court-martial in which the total of the sentences of confinement imposed, running consecutively, is more than six months.
									
										(C)
 A general or special court-martial in which the sentence imposed includes a dismissal, dishonorable discharge, or bad-conduct discharge.
									
										(D)
 A general or special court-martial in which the accused is found guilty of a violation of subsection (a) or (b) of section 920 of this title (article 120), section 920b of this title (article 120b), or such other offense as the Secretary of Defense may specify by regulation.
									
									(3)
 Except as provided in subsection (d), the convening authority may act under this section only before entry of judgment.
								
									(4)
 Under regulations prescribed by the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.
								
								(b)
								Reduction, commutation, and suspension of sentences generally
								(1)
 Except as provided in subsection (c) or (d), the convening authority may not reduce, commute, or suspend any of the following sentences:
									
										(A)
 A sentence of confinement, if the total period of confinement imposed for all offenses involved, running consecutively, is greater than six months.
									
										(B)
 A sentence of dismissal, dishonorable discharge, or bad-conduct discharge.  (C) A sentence of death.
									
									(2)
 The convening authority may reduce, commute, or suspend any sentence not specified in paragraph (1).
								
								(c)
								Suspension of certain sentences upon recommendation of military judge
								(1)
 Upon recommendation of the military judge, as included in the Statement of Trial Results, together with an explanation of the facts supporting the recommendation, the convening authority may suspend—
									
										(A)
 a sentence of confinement, in whole or in part; or  (B) a sentence of dismissal, dishonorable discharge, or bad-conduct discharge.
									
									(2)
 The convening authority may not, under paragraph (1)—  (A) suspend a mandatory minimum sentence; or
									
										(B)
 suspend a sentence to an extent in excess of the suspension recommended by the military judge.  (d) Reduction of sentence for substantial assistance by accused (1) Upon a recommendation by the trial counsel, if the accused, after sentencing and before entry of judgment, provides substantial assistance in the investigation or prosecution of another person, the convening authority may reduce, commute, or suspend a sentence, in whole or in part, including any mandatory minimum sentence.
								
									(2)
 Upon a recommendation by a trial counsel, designated in accordance with rules prescribed by the President, if the accused, after entry of judgment, provides substantial assistance in the investigation or prosecution of another person, a convening authority, designated under such regulations, may reduce, commute, or suspend a sentence, in whole or in part, including any mandatory minimum sentence.
								
									(3)
 In evaluating whether the accused has provided substantial assistance under this subsection, the convening authority may consider the presentence assistance of the accused.
								
								(e)
								Submissions by accused and victim
								(1)
 In accordance with rules prescribed by the President, in determining whether to act under this section, the convening authority shall consider matters submitted in writing by the accused or any victim of an offense. Such rules shall include—
									
										(A)
 procedures for notice of the opportunity to make such submissions;  (B) the deadlines for such submissions; and
									
										(C)
 procedures for providing the accused and any victim of an offense with a copy of the recording of any open sessions of the court-martial and copies of, or access to, any admitted, unsealed exhibits.
									
									(2)
 The convening authority shall not consider under this section any submitted matters that relate to the character of a victim unless such matters were presented as evidence at trial and not excluded at trial.
								
								(f)
								Decision of convening authority
								(1)
 The decision of the convening authority under this section shall be forwarded to the military judge, with copies provided to the accused and to any victim of the offense.
								
									(2)
 If, under this section, the convening authority reduces, commutes, or suspends the sentence, the decision of the convening authority shall include a written explanation of the reasons for such action.
								
									(3)
 If, under subsection (d)(2), the convening authority reduces, commutes, or suspends the sentence, the decision of the convening authority shall be forwarded to the chief trial judge for appropriate modification of the entry of judgment, which shall be transmitted to the Judge Advocate General for appropriate action.
								.
				
					5323.
					Post-trial actions in summary courts-martial and certain general and special courts-martial
 Subchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860a (article 60a of the Uniform Code of Military Justice), as added by section 5322 of this Act, the following new section (article):
					
						
							860b.
							Art. 60b. Post-trial actions in summary courts-martial and certain general and special
			 courts-martial
							
								(a)
								In general
								(1)
 In a court-martial not specified in section 860a(a)(2) of this title (article 60a(a)(2)), the convening authority may—
									
										(A)
 dismiss any charge or specification by setting aside the finding of guilty;  (B) change a finding of guilty to a charge or specification to a finding of guilty to a lesser included offense;
									
										(C)
 disapprove the findings and the sentence and dismiss the charges and specifications;  (D) disapprove the findings and the sentence and order a rehearing as to the findings and the sentence;
									
										(E)
 disapprove, commute, or suspend the sentence, in whole or in part; or  (F) disapprove the sentence and order a rehearing as to the sentence.
									
									(2)
 In a summary court-martial, the convening authority shall approve the sentence or take other action on the sentence under paragraph (1).
								
									(3)
 Except as provided in paragraph (4), the convening authority may act under this section only before entry of judgment.
								
									(4)
 The convening authority may act under this section after entry of judgment in a general or special court-martial in the same manner as the convening authority may act under section 860a(d)(2) of this title (article 60a(d)(2)). Such action shall be forwarded to the chief trial judge, who shall ensure appropriate modification to the entry of judgment and shall transmit the entry of judgment to the Judge Advocate General for appropriate action.
								
									(5)
 Under regulations prescribed by the Secretary concerned, a commissioned officer commanding for the time being, a successor in command, or any person exercising general court-martial jurisdiction may act under this section in place of the convening authority.
								
								(b)
								Limitations on rehearings
 The convening authority may not order a rehearing under this section—  (1) as to the findings, if there is insufficient evidence in the record to support the findings;
								
									(2)
 to reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty; or
								
									(3)
 to reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some article of this chapter.
								
								(c)
								Submissions by accused and victim
 In accordance with rules prescribed by the President, in determining whether to act under this section, the convening authority shall consider matters submitted in writing by the accused or any victim of the offense. Such rules shall include the matter required by section 860a(e) of this title (article 60a(e)).
							
								(d)
								Decision of convening authority
								(1)
 In a general or special court-martial, the decision of the convening authority under this section shall be forwarded to the military judge, with copies provided to the accused and to any victim of the offense.
								
									(2)
 If the convening authority acts on the findings or the sentence under subsection (a)(1), the decision of the convening authority shall include a written explanation of the reasons for such action.
								.
				
					5324.
					Entry of judgment
 Subchapter IX of chapter 47 of title 10, United States Code, is amended by inserting after section 860b (article 60b of the Uniform Code of Military Justice), as added by section 5323 of this Act, the following new section (article):
					
						
							860c.
							Art. 60c. Entry of judgment
							
								(a)
								Entry of judgment of general or special court-martial
								(1)
 In accordance with rules prescribed by the President, in a general or special court-martial, the military judge shall enter into the record of trial the judgment of the court. The judgment of the court shall consist of the following:
									
										(A)
 The Statement of Trial Results under section 860 of this title (article 60).  (B) Any modifications of, or supplements to, the Statement of Trial Results by reason of—
										
											(i)
 any post-trial action by the convening authority; or  (ii) any ruling, order, or other determination of the military judge that affects a plea, a finding, or the sentence.
										
									(2)
 Under rules prescribed by the President, the judgment under paragraph (1) shall be—  (A) provided to the accused and to any victim of the offense; and
									
										(B)
 made available to the public.  (b) Summary court-martial judgment The findings and sentence of a summary court-martial, as modified by any post-trial action by the convening authority under section 860b of this title (article 60b), constitutes the judgment of the court-martial and shall be recorded and distributed under rules prescribed by the President.
							.
				
					5325.
					Waiver of right to appeal and withdrawal of appeal
 Section 861 of title 10, United States Code (article 61 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							861.
							Art. 61. Waiver of right to appeal; withdrawal of appeal
							
								(a)
								Waiver of right to appeal
 After entry of judgment in a general or special court-martial, under procedures prescribed by the Secretary concerned, the accused may waive the right to appellate review in each case subject to such review under section 866 of this title (article 66). Such a waiver shall be—
								
									(1)
 signed by the accused and by defense counsel; and  (2) attached to the record of trial.
								
								(b)
								Withdrawal of appeal
 In a general or special court-martial, the accused may withdraw an appeal at any time.  (c) Death penalty case exception Notwithstanding subsections (a) and (b), an accused may not waive the right to appeal or withdraw an appeal with respect to a judgment that includes a sentence of death.
							
								(d)
								Waiver or withdrawal as bar
 A waiver or withdrawal under this section bars review under section 866 of this title (article 66). .  5326. Appeal by the United States Section 862 of title 10, United States Code (article 62 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in paragraph (1) of subsection (a)—  (A) in the matter before subparagraph (A), by striking court-martial and all that follows through the colon at the end and inserting general or special court-martial, or in a pretrial proceeding under section 830a of this title (article 30a), the United States may appeal the following:; and
						
							(B)
 by adding at the end the following new subparagraph:   (G) An order or ruling of the military judge entering a finding of not guilty with respect to a charge or specification following the return of a finding of guilty by the members.
								;
						
						(2)
 in paragraph (2) of subsection (a)—  (A) by striking (2) and inserting (2)(A); and
						
							(B)
 by adding at the end the following new subparagraph:   (B) An appeal of an order or ruling may not be taken when prohibited by section 844 of this title (article 44).
								; and
						
						(3)
 by adding at the end the following:   (d) The United States may appeal a ruling or order of a military magistrate in the same manner as had the ruling or order been made by a military judge, except that the issue shall first be presented to the military judge who designated the military magistrate or to a military judge detailed to hear the issue.
							
								(e)
 The provisions of this section shall be liberally construed to effect its purposes. .  5327. Rehearings Section 863 of title 10, United States Code (article 63 of the Uniform Code of Military Justice), is amended—
					
						(1)
 by inserting (a) before Each rehearing;  (2) in the second sentence, by striking may be approved and inserting may be adjudged;
					
						(3)
 by striking the third sentence; and  (4) by adding at the end the following new subsections:
						
							
								(b)
 If the sentence adjudged by the first court-martial was in accordance with a plea agreement under section 853a of this title (article 53a) and the accused at the rehearing does not comply with the agreement, or if a plea of guilty was entered for an offense at the first court-martial and a plea of not guilty was entered at the rehearing, the sentence as to those charges or specifications may include any punishment not in excess of that which could have been adjudged at the first court-martial.
							
								(c)
 If, after appeal by the Government under section 856(d) of this title (article 56(d)), the sentence adjudged is set aside and a rehearing on sentence is ordered by the Court of Criminal Appeals or Court of Appeals for the Armed Forces, the court-martial may impose any sentence that is in accordance with the order or ruling setting aside the adjudged sentence, subject to such limitations as the President may prescribe by regulation.
							.
					
					5328.
					Judge advocate review of finding of guilty in summary court-martial
					
						(a)
						In general
 Subsection (a) of section 864 of title 10, United States Code (article 64 of the Uniform Code of Military Justice), is amended by striking the first two sentences and inserting the following:
						
							
								(a)
								In general
 Under regulations prescribed by the Secretary concerned, each summary court-martial in which there is a finding of guilty shall be reviewed by a judge advocate. A judge advocate may not review a case under this subsection if the judge advocate has acted in the same case as an accuser, preliminary hearing officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense.
							.
					
						(b)
						Technical and conforming amendments
						
							(1)
 The heading of such section (article) is amended to read as follows:   864. Art. 64. Judge advocate review of finding of guilty in summary court-martial .  (2) Subsection (b) of such section (article) is amended—
							
								(A)
 by striking (b) The record and inserting (b) Record.—The record;  (B) in paragraph (1), by adding or at the end;
							
								(C)
 by striking paragraph (2); and  (D) by redesignating paragraph (3) as paragraph (2).
							
							(3)
 Subsection (c)(3) of such section (article) is amended by striking section 869(b) of this title (article 69(b)). and inserting section 869 of this title (article 69)..  5329. Transmittal and review of records Section 865 of title 10, United States Code (article 65 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							865.
							Art. 65. Transmittal and review of records
							
								(a)
								Transmittal of records
								
									(1)
									Finding of guilty in general or special court-martial
 If the judgment of a general or special court-martial entered under section 860c of this title (article 60c) includes a finding of guilty, the record shall be transmitted to the Judge Advocate General.
								
									(2)
									Other cases
 In all other cases, records of trial by court-martial and related documents shall be transmitted and disposed of as the Secretary concerned may prescribe by regulation.
								
								(b)
								Cases for direct appeal
								
									(1)
									Automatic review
 If the judgment includes a sentence of death, dismissal of a commissioned officer, cadet, or midshipman, dishonorable discharge or bad-conduct discharge, or confinement for 2 years or more, the Judge Advocate General shall forward the record of trial to the Court of Criminal Appeals for review under section 866(b)(2) of this title (article 66(b)(2)).
								
									(2)
									Cases eligible for direct appeal review
									
										(A)
										In general
 If the case is eligible for direct review under section 866(b)(1) of this title (article 66(b)(1)), the Judge Advocate General shall—
										
											(i)
 forward a copy of the record of trial to an appellate defense counsel who shall be detailed to review the case and, upon request of the accused, to represent the accused before the Court of Criminal Appeals; and
										
											(ii)
 upon written request of the accused, forward a copy of the record of trial to civilian counsel provided by the accused.
										
										(B)
										Inapplicability
 Subparagraph (A) shall not apply if the accused—  (i) waives the right to appeal under section 861 of this title (article 61); or
										
											(ii)
 declines in writing the detailing of appellate defense counsel under subparagraph (A)(i).  (c) Notice of right to appeal  (1) In general The Judge Advocate General shall provide notice to the accused of the right to file an appeal under section 866(b)(1) of this title (article 66(b)(1)) by means of depositing in the United States mails for delivery by first class certified mail to the accused at an address provided by the accused or, if no such address has been provided by the accused, at the latest address listed for the accused in the official service record of the accused.
								
									(2)
									Inapplicability upon waiver of appeal
 Paragraph (1) shall not apply if the accused waives the right to appeal under section 861 of this title (article 61).
								
								(d)
								Review by Judge Advocate General
								
									(1)
									By whom
 A review conducted under this subsection may be conducted by an attorney within the Office of the Judge Advocate General or another attorney designated under regulations prescribed by the Secretary concerned.
								
									(2)
									Review of cases not eligible for direct appeal
									
										(A)
										In general
 A review under subparagraph (B) shall be completed in each general and special court-martial that is not eligible for direct appeal under paragraph (1) or (3) of section 866(b) of this title (article 66(b)).
									
										(B)
										Scope of review
 A review referred to in subparagraph (A) shall include a written decision providing each of the following:
										
											(i)
 A conclusion as to whether the court had jurisdiction over the accused and the offense.  (ii) A conclusion as to whether the charge and specification stated an offense.
										
											(iii)
 A conclusion as to whether the sentence was within the limits prescribed as a matter of law.  (iv) A response to each allegation of error made in writing by the accused.
										
									(3)
									Review when direct appeal is waived, withdrawn, or not filed
									
										(A)
										In general
 A review under subparagraph (B) shall be completed in each general and special court-martial if—  (i) the accused waives the right to appeal or withdraws appeal under section 861 of this title (article 61); or
										
											(ii)
 the accused does not file a timely appeal in a case eligible for direct appeal under subparagraph (A), (B), or (C) of section 866(b)(1) of this title (article 66(b)(1)).
										
										(B)
										Scope of review
 A review referred to in subparagraph (A) shall include a written decision limited to providing conclusions on the matters specified in clauses (i), (ii), and (iii) of paragraph (2)(B).
									
								(e)
								Remedy
								
									(1)
									In general
 If after a review of a record under subsection (d), the attorney conducting the review believes corrective action may be required, the record shall be forwarded to the Judge Advocate General, who may set aside the findings or sentence, in whole or in part.
								
									(2)
									Rehearing
 In setting aside findings or sentence, the Judge Advocate General may order a rehearing, except that a rehearing may not be ordered in violation of section 844 of this title (article 44).
								
									(3)
									Remedy without rehearing
									
										(A)
										Dismissal when no rehearing ordered
 If the Judge Advocate General sets aside findings and sentence and does not order a rehearing, the Judge Advocate General shall dismiss the charges.
									
										(B)
										Dismissal when rehearing impractical
 If the Judge Advocate General sets aside findings and orders a rehearing and the convening authority determines that a rehearing would be impractical, the convening authority shall dismiss the charges.
									.
				
					5330.
					Courts of Criminal Appeals
					
						(a)
						Appellate military judges
 Subsection (a) of section 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), is amended—
						
							(1)
 in the second sentence, by striking subsection (f) and inserting subsection (h);  (2) in the fourth sentence, by inserting after highest court of a State the following: and must be certified by the Judge Advocate General as qualified, by reason of education, training, experience, and judicial temperament, for duty as an appellate military judge; and
						
							(3)
 by adding at the end the following new sentence: In accordance with regulations prescribed by the President, assignments of appellate military judges under this section (article) shall be for appropriate minimum periods, subject to such exceptions as may be authorized in the regulations..
						
						(b)
						Revision of appellate procedures
 Such section (article) is further amended—  (1) by redesignating subsections (e), (f), (g), and (h) as subsections (g), (h), (i), and (j), respectively; and
						
							(2)
 by striking subsections (b), (c), and (d) and inserting the following new subsections:   (b) Review  (1) Appeals by accused A Court of Criminal Appeals shall have jurisdiction over a timely appeal from the judgment of a court-martial, entered into the record under section 860c of this title (article 60c), as follows:
										
											(A)
 On appeal by the accused in a case in which the sentence extends to confinement for more than six months and the case is not subject to automatic review under paragraph (3).
										
											(B)
 On appeal by the accused in a case in which the Government previously filed an appeal under section 862 of this title (article 62).
										
											(C)
 On appeal by the accused in a case that the Judge Advocate General has sent to the Court of Criminal Appeals for review of the sentence under section 856(d) of this title (article 56(d)).
										
											(D)
 In a case in which the accused filed an application for review with the Court under section 869(d)(1)(B) of this title (article 69(d)(1)(B)) and the application has been granted by the Court.
										
										(2)
										Review of certain sentences
 A Court of Criminal Appeals shall have jurisdiction over all cases that the Judge Advocate General orders sent to the Court for review under section 856(d) of this title (article 56(d)).
									
										(3)
										Automatic review
 A Court of Criminal Appeals shall have jurisdiction over a court-martial in which the judgment entered into the record under section 860c of this title (article 60c) includes a sentence of death, dismissal of a commissioned officer, cadet, or midshipman, dishonorable discharge or bad-conduct discharge, or confinement for 2 years or more.
									
									(c)
									Timeliness
 An appeal under subsection (b)(1) is timely if it is filed as follows:  (1) In the case of an appeal by the accused under subsection (b)(1)(A) or (b)(1)(B), if filed before the later of—
										
											(A)
 the end of the 90-day period beginning on the date the accused is provided notice of appellate rights under section 865(c) of this title (article 65(c)); or
										
											(B)
 the date set by the Court of Criminal Appeals by rule or order.  (2) In the case of an appeal by the accused under subsection (b)(1)(C), if filed before the later of—
										
											(A)
 the end of the 90-day period beginning on the date the accused is notified that the application for review has been granted by letter placed in the United States mails for delivery by first class certified mail to the accused at an address provided by the accused or, if no such address has been provided by the accused, at the latest address listed for the accused in his official service record; or
										
											(B)
 the date set by the Court of Criminal Appeals by rule or order.  (d) Duties  (1) Cases appealed by accused In any case before the Court of Criminal Appeals under subsection (b), the Court may act only with respect to the findings and sentence as entered into the record under section 860c of this title (article 60c). The Court may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as the Court finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, the Court may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.
									
										(2)
										Error or excessive delay
 In any case before the Court of Criminal Appeals under subsection (b), the Court may provide appropriate relief if the accused demonstrates error or excessive delay in the processing of the court-martial after the judgment was entered into the record under section 860c of this title (article 60c).
									
									(e)
									Consideration of appeal of sentence by the United States
									
										(1)
										In general
 In considering a sentence on appeal or review as provided in section 856(d) of this title (article 56(d)), the Court of Criminal Appeals may consider—
										
											(A)
 whether the sentence violates the law; and  (B) whether the sentence is plainly unreasonable.
										
										(2)
										Record on appeal or review
 In an appeal or review under this subsection or section 856(d) of this title (article 56(d)), the record on appeal or review shall consist of—
										
											(A)
 any portion of the record in the case that is designated as pertinent by either of the parties;  (B) the information submitted during the sentencing proceeding; and
										
											(C)
 any information required by rule or order of the Court of Criminal Appeals.  (f) Limits of authority  (1) Set aside of findings  (A) In general If the Court of Criminal Appeals sets aside the findings, the Court—
											
												(i)
 may affirm any lesser included offense; and  (ii) may, except when prohibited by section 844 of this title (article 44), order a rehearing.
											
											(B)
											Dismissal when no rehearing ordered
 If the Court of Criminal Appeals sets aside the findings and does not order a rehearing, the Court shall order that the charges be dismissed.
										
											(C)
											Dismissal when rehearing impracticable
 If the Court of Criminal Appeals orders a rehearing on a charge and the convening authority finds a rehearing impracticable, the convening authority may dismiss the charge.
										
										(2)
										Set aside of sentence
 If the Court of Criminal Appeals sets aside the sentence, the Court may—  (A) modify the sentence to a lesser sentence; or
										
											(B)
 order a rehearing.  (3) Additional proceedings If the Court determines that additional proceedings are warranted, the Court may order a hearing as may be necessary to address a substantial issue, subject to such limitations as the Court may direct and under such regulations as the President may prescribe.
									.
						
						(c)
						Action when rehearing impracticable after rehearing order
 Subsection (g) of such section (article), as redesignated by subsection (b)(1) of this section, is amended—
						
							(1)
 in the first sentence, by striking convening authority and inserting appropriate authority; and  (2) by striking the last sentence.
						
						(d)
						Section heading
 The heading of such section (article) is amended to read as follows:   866. Art. 66. Courts of Criminal Appeals .  (e) Subsection heading amendments for stylistic consistency Such section (article) is further amended—
						
							(1)
 in subsection (a), by inserting Courts of Criminal Appeals.—  after (a);
						
							(2)
 in subsection (g), as redesignated by subsection (b)(1) of this section, by inserting Action in accordance with decisions of Courts.—  after (g);
						
							(3)
 in subsection (h), as so redesignated, by inserting Rules of procedure.—  after (h);
						
							(4)
 in subsection (i), as so redesignated, by inserting Prohibition on evaluation of other members of Courts.—  after (i); and
						
							(5)
 in subsection (j), as so redesignated, by inserting Ineligibility of members of Courts To review records of cases involving certain prior member service.—  after (j).
						
					5331.
					Review by Court of Appeals for the Armed Forces
					
						(a)
						JAG notification
 Subsection (a)(2) of section 867 of title 10, United States Code (article 67 of the Uniform Code of Military Justice), is amended by inserting after the Judge Advocate General the following: , after appropriate notification to the other Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps,.
					
						(b)
						Basis for review
 Subsection (c) of such section (article) is amended—  (1) by inserting (1) after (c);
						
							(2)
 by designating the second sentence as paragraph (2);  (3) by designating the third sentence as paragraph (3);
						
							(4)
 by designating the fourth sentence as paragraph (4); and  (5) in paragraph (1), as designated by paragraph (1) of this subsection, by striking only with respect to and all that follows through the end of the sentence and inserting “only with respect to—
							
								
									(A)
 the findings and sentence set forth in the entry of judgment, as affirmed or set aside as incorrect in law by the Court of Criminal Appeals; or
								
									(B)
 a decision, judgment, or order by a military judge, as affirmed or set aside as incorrect in law by the Court of Criminal Appeals.
								.
						
					5332.
					Supreme Court review
 The second sentence of section 867a(a) of title 10, United States Code (article 67a(a) of the Uniform Code of Military Justice), is amended by inserting before Court of Appeals the following: United States.
				
					5333.
					Review by Judge Advocate General
 Section 869 of title 10, United States Code (article 69 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							869.
							Art. 69. Review by Judge Advocate General
							
								(a)
								In general
 Upon application by the accused and subject to subsections (b), (c), and (d), the Judge Advocate General may modify or set aside, in whole or in part, the findings and sentence in a court-martial that is not reviewed under section 866 of this title (article 66).
							
								(b)
								Timing
 To qualify for consideration, an application under subsection (a) must be submitted to the Judge Advocate General not later than one year after the date of completion of review under section 864 or 865 of this title (article 64 or 65), as the case may be. The Judge Advocate General may, for good cause shown, extend the period for submission of an application, but may not consider an application submitted more than three years after such completion date.
							
								(c)
								Scope
								(1)
									(A)
 In a case reviewed under section 864 or 865(b) of this title (article 64 or 65(b)), the Judge Advocate General may set aside the findings or sentence, in whole or in part on the grounds of newly discovered evidence, fraud on the court, lack of jurisdiction over the accused or the offense, error prejudicial to the substantial rights of the accused, or the appropriateness of the sentence.
									
										(B)
 In setting aside findings or sentence, the Judge Advocate General may order a rehearing, except that a rehearing may not be ordered in violation of section 844 of this title (article 44).
									
										(C)
 If the Judge Advocate General sets aside findings and sentence and does not order a rehearing, the Judge Advocate General shall dismiss the charges.
									
										(D)
 If the Judge Advocate General sets aside findings and orders a rehearing and the convening authority determines that a rehearing would be impractical, the convening authority shall dismiss the charges.
									
									(2)
 In a case reviewed under section 865(b) of this title (article 65(b)), review under this section is limited to the issue of whether the waiver or withdrawal of an appeal was invalid under the law. If the Judge Advocate General determines that the waiver or withdrawal of an appeal was invalid, the Judge Advocate General shall order appropriate corrective action under rules prescribed by the President.
								
								(d)
								Court of Criminal Appeals
								(1)
 A Court of Criminal Appeals may review the action taken by the Judge Advocate General under subsection (c)—
									
										(A)
 in a case sent to the Court of Criminal Appeals by order of the Judge Advocate General; or  (B) in a case submitted to the Court of Criminal Appeals by the accused in an application for review.
									
									(2)
 The Court of Criminal Appeals may grant an application under paragraph (1)(B) only if—  (A) the application demonstrates a substantial basis for concluding that the action on review under subsection (c) constituted prejudicial error; and
									
										(B)
 the application is filed not later than the earlier of—  (i) 60 days after the date on which the accused is notified of the decision of the Judge Advocate General; or
										
											(ii)
 60 days after the date on which a copy of the decision of the Judge Advocate General is deposited in the United States mails for delivery by first-class certified mail to the accused at an address provided by the accused or, if no such address has been provided by the accused, at the latest address listed for the accused in his official service record.
										
									(3)
 The submission of an application for review under this subsection does not constitute a proceeding before the Court of Criminal Appeals for purposes of section 870(c)(1) of this title (article 70(c)(1)).
								
								(e)
								Action only on matters of law
 Notwithstanding section 866 of this title (article 66), in any case reviewed by a Court of Criminal Appeals under subsection (d), the Court may take action only with respect to matters of law.
							.
				
					5334.
					Appellate defense counsel in death penalty cases
 Section 870 of title 10, United States Code (article 70 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:
					
						
							(f)
 To the greatest extent practicable, in any capital case, at least one defense counsel under subsection (c) shall, as determined by the Judge Advocate General, be learned in the law applicable to such cases. If necessary, this counsel may be a civilian and, if so, may be compensated in accordance with regulations prescribed by the Secretary of Defense.
						.
				
					5335.
					Authority for hearing on vacation of suspension of sentence to be conducted by qualified judge
			 advocate
					
						(a)
						In general
 Subsection (a) of section 872 of title 10, United States Code (article 72 of the Uniform Code of Military Justice), is amended by inserting after the first sentence the following new sentence: The special court-martial convening authority may detail a judge advocate, who is certified under section 827(b) of this title (article 27(b)), to conduct the hearing..
					
						(b)
						Technical amendments
 Such section (article) is further amended—  (1) in the last sentence of subsection (a), by striking if he so desires and inserting if the probationer so desires; and
						
							(2)
 in the second sentence of subsection (b)—  (A) by striking If he and inserting If the officer exercising general court-martial jurisdiction; and
							
								(B)
 by striking section 871(c) of this title (article 71(c)) and inserting section 857 of this title (article 57).  5336. Extension of time for petition for new trial The first sentence of section 873 of title 10, United States Code (article 73 of the Uniform Code of Military Justice), is amended by striking two years after approval by the convening authority of a court-martial sentence and inserting three years after the date of the entry of judgment under section 860c of this title (article 60c).
				
					5337.
					Restoration
 Section 875 of title 10, United States Code (article 75 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:
					
						
							(d)
 The President shall prescribe regulations, with such limitations as the President considers appropriate, governing eligibility for pay and allowances for the period after the date on which an executed part of a court-martial sentence is set aside.
						.
				
					5338.
					Leave requirements pending review of certain court-martial convictions
 Section 876a of title 10, United States Code (article 76a of the Uniform Code of Military Justice), is amended—
					
						(1)
 in the first sentence, by striking , as approved under section 860 of this title (article 60),; and  (2) in the second sentence, by striking on which the sentence is approved under section 860 of this title (article 60) and inserting of the entry of judgment under section 860c of this title (article 60c).
					
				LX
				Punitive Articles
				
					Sec. 5401. Reorganization of punitive articles.
					Sec. 5402. Conviction of offense charged, lesser included offenses, and attempts.
					Sec. 5403. Soliciting commission of offenses.
					Sec. 5404. Malingering.
					Sec. 5405. Breach of medical quarantine.
					Sec. 5406. Missing movement; jumping from vessel.
					Sec. 5407. Offenses against correctional custody and restriction.
					Sec. 5408. Disrespect toward superior commissioned officer; assault of superior commissioned
			 officer.
					Sec. 5409. Willfully disobeying superior commissioned officer.
					Sec. 5410. Prohibited activities with military recruit or trainee by person in position of special
			 trust.
					Sec. 5411. Offenses by sentinel or lookout.
					Sec. 5412. Disrespect toward sentinel or lookout.
					Sec. 5413. Release of prisoner without authority; drinking with prisoner.
					Sec. 5414. Penalty for acting as a spy.
					Sec. 5415. Public records offenses.
					Sec. 5416. False or unauthorized pass offenses.
					Sec. 5417. Impersonation offenses.
					Sec. 5418. Insignia offenses.
					Sec. 5419. False official statements; false swearing.
					Sec. 5420. Parole violation.
					Sec. 5421. Wrongful taking, opening, etc. of mail matter.
					Sec. 5422. Improper hazarding of vessel or aircraft.
					Sec. 5423. Leaving scene of vehicle accident.
					Sec. 5424. Drunkenness and other incapacitation offenses.
					Sec. 5425. Lower blood alcohol content limits for conviction of drunken or reckless operation of
			 vehicle, aircraft, or vessel.
					Sec. 5426. Endangerment offenses.
					Sec. 5427. Communicating threats.
					Sec. 5428. Technical amendment relating to murder.
					Sec. 5429. Child endangerment.
					Sec. 5430. Rape and sexual assault offenses.
					Sec. 5431. Deposit of obscene matter in the mail.
					Sec. 5432. Fraudulent use of credit cards, debit cards, and other access devices.
					Sec. 5433. False pretenses to obtain services.
					Sec. 5434. Robbery.
					Sec. 5435. Receiving stolen property.
					Sec. 5436. Offenses concerning Government computers.
					Sec. 5437. Bribery.
					Sec. 5438. Graft.
					Sec. 5439. Kidnapping.
					Sec. 5440. Arson; burning property with intent to defraud.
					Sec. 5441. Assault.
					Sec. 5442. Burglary and unlawful entry.
					Sec. 5443. Stalking.
					Sec. 5444. Subornation of perjury.
					Sec. 5445. Obstructing justice.
					Sec. 5446. Misprision of serious offense.
					Sec. 5447. Wrongful refusal to testify.
					Sec. 5448. Prevention of authorized seizure of property.
					Sec. 5449. Wrongful interference with adverse administrative proceeding.
					Sec. 5450. Retaliation.
					Sec. 5451. Extraterritorial application of certain offenses.
					Sec. 5452. Table of sections.
				
				
					5401.
					Reorganization of punitive articles
 Sections of subchapter X of chapter 47 of title 10, United States Code (articles of the Uniform Code of Military Justice), are transferred within subchapter X and redesignated as follows:
					
						(1)
						Enlistment and separation
 Sections 883 and 884 (articles 83 and 84) are transferred so as to appear (in that order) after section 904 (article 104) and are redesignated as sections 904a and 904b (articles 104a and 104b), respectively.
					
						(2)
						Resistance, flight, breach of arrest, and escape
 Section 895 (article 95) is transferred so as to appear after section 887 (article 87) and is redesignated as section 887a (article 87a).
					
						(3)
						Noncompliance with procedural rules
 Section 898 (article 98) is transferred so as to appear after section 931 (article 131) and is redesignated as section 931f (article 131f).
					
						(4)
						Captured or abandoned property
 Section 903 (article 103) is transferred so as to appear after section 908 (article 108) and is redesignated as section 908a (article 108a).
					
						(5)
						Aiding the enemy
 Section 904 (article 104) is redesignated as section 903b (article 103b).  (6) Misconduct as prisoner Section 905 (article 105) is transferred so as to appear after section 897 (article 97) and is redesignated as section 898 (article 98).
					
						(7)
						Spies; espionage
 Sections 906 and 906a (articles 106 and 106a) are transferred so as to appear (in that order) after section 902 (article 102) and are redesignated as sections 903 and 903a (articles 103 and 103a), respectively.
					
						(8)
						Misbehavior of sentinel
 Section 913 (article 113) is transferred so as to appear after section 894 (article 94) and is redesignated as section 895 (article 95).
					
						(9)
						Drunken or reckless operation of a vehicle, aircraft, or vessel
 Section 911 (article 111) is transferred so as to appear after section 912a (article 912a) and is redesignated as section 913 (article 113).
					
						(10)
						Housebreaking
 Section 930 (article 130) is redesignated as section 929a (article 129a).  (11) Stalking Section 920a (article 120a) is transferred so as to appear after section 929a (article 129a), as redesignated by paragraph (10), and is redesignated as section 930 (article 130).
					
						(12)
						Forgery
 Section 923 (article 123) is transferred so as to appear after section 904b (article 104b), as transferred and redesignated by paragraph (1), and is redesignated as section 905 (article 105).
					
						(13)
						Maiming
						
							(A)
							In general
 Section 924 (article 124) is transferred so as to appear after section 928 (article 128) and is redesignated as section 928a (article 128a).
						
							(B)
							Conforming amendments
 Section 919a(b) (article 919a(b)) is amended—  (i) by striking 924, and inserting 928a,; and
							
								(ii)
 by striking 124, and inserting 128a.  (14) Frauds against the United States Section 932 of (article 132) is transferred so as to appear after section 923a (article 123a) and is redesignated as section 924 (article 124).
					
					5402.
					Conviction of offense charged, lesser included offenses, and attempts
 Section 879 of title 10, United States Code (article 79 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							879. Art. 79.
							Conviction of offense charged, lesser included offenses, and attempts
							
								(a)
								In general
 An accused may be found guilty of any of the following:  (1) The offense charged.
								
									(2)
 A lesser included offense.  (3) An attempt to commit the offense charged.
								
									(4)
 An attempt to commit a lesser included offense, if the attempt is an offense in its own right.  (b) Lesser included offense defined In this section (article), the term lesser included offense means—
								
									(1)
 an offense that is necessarily included in the offense charged; and  (2) any lesser included offense so designated by regulation prescribed by the President.
								
								(c)
								Regulatory authority
 Any designation of a lesser included offense in a regulation referred to in subsection (b) shall be reasonably included in the greater offense.
							.
				
					5403.
					Soliciting commission of offenses
 Section 882 of title 10, United States Code (article 82 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							882. Art. 82.
							Soliciting commission of offenses
							
								(a)
								Soliciting commission of offenses generally
 Any person subject to this chapter who solicits or advises another to commit an offense under this chapter (other than an offense specified in subsection (b)) shall be punished as a court-martial may direct.
							
								(b)
								Soliciting desertion, mutiny, sedition, or misbehavior before the enemy
 Any person subject to this chapter who solicits or advises another to violate section 885 of this title (article 85), section 894 of this title (article 94), or section 99 of this title (article 99)—
								
									(1)
 if the offense solicited or advised is attempted or is committed, shall be punished with the punishment provided for the commission of the offense; and
								
									(2)
 if the offense solicited or advised is not attempted or committed, shall be punished as a court-martial may direct.
								.
				
					5404.
					Malingering
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 882 (article 82 of the Uniform Code of Military Justice), as amended by section 5403 of this Act, the following new section (article):
					
						
							883. Art. 83.
							Malingering
 Any person subject to this chapter who, with the intent to avoid work, duty, or service—  (1) feigns illness, physical disablement, mental lapse, or mental derangement; or
							
								(2)
 intentionally inflicts self-injury; shall be punished as a court-martial may direct..  5405. Breach of medical quarantine Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 883 (article 83 of the Uniform Code of Military Justice), as added by section 5404 of this Act, the following new section (article):
					
						
							884. Art. 84.
							Breach of medical quarantine
 Any person subject to this chapter—  (1) who is ordered into medical quarantine by a person authorized to issue such order; and
							
								(2)
 who, with knowledge of the quarantine and the limits of the quarantine, goes beyond those limits before being released from the quarantine by proper authority;
							shall be punished as a court-martial may direct..
				
					5406.
					Missing movement; jumping from vessel
 Section 887 of title 10, United States Code (article 87 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							887. Art. 87.
							Missing movement; jumping from vessel
							
								(a)
								Missing movement
 Any person subject to this chapter who, through neglect or design, misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.
							
								(b)
								Jumping from vessel into the water
 Any person subject to this chapter who wrongfully and intentionally jumps into the water from a vessel in use by the armed forces shall be punished as a court-martial may direct.
							.
				
					5407.
					Offenses against correctional custody and restriction
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 887a (article 87a of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(2) of this Act, the following new section (article):
					
						
							887b. Art. 87b.
							Offenses against correctional custody and restriction
							
								(a)
								Escape from correctional custody
 Any person subject to this chapter—  (1) who is placed in correctional custody by a person authorized to do so;
								
									(2)
 who, while in correctional custody, is under physical restraint; and  (3) who escapes from the physical restraint before being released from the physical restraint by proper authority;
								shall be punished as a court-martial may direct.
								(b)
								Breach of correctional custody
 Any person subject to this chapter—  (1) who is placed in correctional custody by a person authorized to do so;
								
									(2)
 who, while in correctional custody, is under restraint other than physical restraint; and  (3) who goes beyond the limits of the restraint before being released from the correctional custody or relieved of the restraint by proper authority;
								shall be punished as a court-martial may direct.
								(c)
								Breach of restriction
 Any person subject to this chapter—  (1) who is ordered to be restricted to certain limits by a person authorized to do so; and
								
									(2)
 who, with knowledge of the limits of the restriction, goes beyond those limits before being released by proper authority;
								shall be punished as a court-martial may direct..
				
					5408.
					Disrespect toward superior commissioned officer; assault of superior commissioned officer
 Section 889 of title 10, United States Code (article 89 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							889. Art. 89.
							Disrespect toward superior commissioned officer; assault of superior commissioned officer
							
								(a)
								Disrespect
 Any person subject to this chapter who behaves with disrespect toward that person’s superior commissioned officer shall be punished as a court-martial may direct.
							
								(b)
								Assault
 Any person subject to this chapter who strikes that person’s superior commissioned officer or draws or lifts up any weapon or offers any violence against that officer while the officer is in the execution of the officer’s office shall be punished—
								
									(1)
 if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and
								
									(2)
 if the offense is committed at any other time, by such punishment, other than death, as a court-martial may direct.
								.
				
					5409.
					Willfully disobeying superior commissioned officer
 Section 890 of title 10, United States Code (article 90 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							890. Art. 90.
							Willfully disobeying superior commissioned officer
 Any person subject to this chapter who willfully disobeys a lawful command of that person’s superior commissioned officer shall be punished—
							
								(1)
 if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and
							
								(2)
 if the offense is committed at any other time, by such punishment, other than death, as a court-martial may direct.
							.
				
					5410.
					Prohibited activities with military recruit or trainee by person in position of special trust
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 893 (article 93 of the Uniform Code of Military Justice), the following new section (article):
					
						
							893a.
							Art. 93a. Prohibited activities with military recruit or trainee by person in position of special
			 trust
							
								(a)
								Abuse of training leadership position
 Any person subject to this chapter—  (1) who is an officer, a noncommissioned officer, or a petty officer;
								
									(2)
 who is in a training leadership position with respect to a specially protected junior member of the armed forces; and
								
									(3)
 who engages in prohibited sexual activity with such specially protected junior member of the armed forces;
								shall be punished as a court-martial may direct.
								(b)
								Abuse of position as military recruiter
 Any person subject to this chapter—  (1) who is a military recruiter and engages in prohibited sexual activity with an applicant for military service; or
								
									(2)
 who is a military recruiter and engages in prohibited sexual activity with a specially protected junior member of the armed forces who is enlisted under a delayed entry program;
								shall be punished as a court-martial may direct.
								(c)
								Consent
 Consent is not a defense for any conduct at issue in a prosecution under this section (article).  (d) Definitions In this section (article):
								
									(1)
									Specially protected junior member of the armed forces
 The term specially protected junior member of the armed forces means—  (A) a member of the armed forces who is assigned to, or is awaiting assignment to, basic training or other initial active duty for training, including a member who is enlisted under a delayed entry program;
									
										(B)
 a member of the armed forces who is a cadet, a midshipman, an officer candidate, or a student in any other officer qualification program; and
									
										(C)
 a member of the armed forces in any program that, by regulation prescribed by the Secretary concerned, is identified as a training program for initial career qualification.
									
									(2)
									Training leadership position
 The term training leadership position means, with respect to a specially protected junior member of the armed forces, any of the following:
									
										(A)
 Any drill instructor position or other leadership position in a basic training program, an officer candidate school, a reserve officers’ training corps unit, a training program for entry into the armed forces, or any program that, by regulation prescribed by the Secretary concerned, is identified as a training program for initial career qualification.
									
										(B)
 Faculty and staff of the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, and the United States Coast Guard Academy.
									
									(3)
									Applicant for military service
 The term applicant for military service means a person who, under regulations prescribed by the Secretary concerned, is an applicant for original enlistment or appointment in the armed forces.
								
									(4)
									Military recruiter
 The term military recruiter means a person who, under regulations prescribed by the Secretary concerned, has the primary duty to recruit persons for military service.
								
									(5)
									Prohibited sexual activity
 The term prohibited sexual activity means, as specified in regulations prescribed by the Secretary concerned, inappropriate physical intimacy under circumstances described in such regulations.
								.
				
					5411.
					Offenses by sentinel or lookout
 Section 895 of title 10, United States Code (article 95 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(8) of this Act, is amended to read as follows:
					
						
							895. Art. 95.
							Offenses by sentinel or lookout
							
								(a)
								Drunk or sleeping on post, or leaving post before being relieved
 Any sentinel or lookout who is drunk on post, who sleeps on post, or who leaves post before being regularly relieved, shall be punished—
								
									(1)
 if the offense is committed in time of war, by death or such other punishment as a court-martial may direct; and
								
									(2)
 if the offense is committed other than in time of war, by such punishment, other than death, as a court-martial may direct.
								
								(b)
								Loitering or wrongfully sitting on post
 Any sentinel or lookout who loiters or wrongfully sits down on post shall be punished as a court-martial may direct.
							.
				
					5412.
					Disrespect toward sentinel or lookout
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 895 (article 95 of the Uniform Code of Military Justice), as amended by section 5411 of this Act, the following new section (article):
					
						
							895a. Art. 95a.
							Disrespect toward sentinel or lookout
							
								(a)
								Disrespectful language toward sentinel or lookout
 Any person subject to this chapter who, knowing that another person is a sentinel or lookout, uses wrongful and disrespectful language that is directed toward and within the hearing of the sentinel or lookout, who is in the execution of duties as a sentinel or lookout, shall be punished as a court-martial may direct.
							
								(b)
								Disrespectful behavior toward sentinel or lookout
 Any person subject to this chapter who, knowing that another person is a sentinel or lookout, behaves in a wrongful and disrespectful manner that is directed toward and within the sight of the sentinel or lookout, who is in the execution of duties as a sentinel or lookout, shall be punished as a court-martial may direct.
							.
				
					5413.
					Release of prisoner without authority; drinking with prisoner
 Section 896 of title 10, United States Code (article 96 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							896. Art. 96.
							Release of prisoner without authority; drinking with prisoner
							
								(a)
								Release of prisoner without authority
 Any person subject to this chapter—  (1) who, without authority to do so, releases a prisoner; or
								
									(2)
 who, through neglect or design, allows a prisoner to escape; shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with the law. (b) Drinking with prisoner Any person subject to this chapter who unlawfully drinks any alcoholic beverage with a prisoner shall be punished as a court-martial may direct.
							.
				
					5414.
					Penalty for acting as a spy
 Section 903 of title 10, United States Code (article 103 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(7) of this Act, is amended by inserting before the period at the end of the first sentence the following: or such other punishment as a court-martial or a military commission may direct.
				
					5415.
					Public records offenses
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 903b (article 103b of the Uniform Code of Military Justice), as redesignated by section 5401(5) of this Act, the following new section (article):
					
						
							904. Art. 104.
							Public records offenses
 Any person subject to this chapter who, willfully and unlawfully—  (1) alters, conceals, removes, mutilates, obliterates, or destroys a public record; or
							
								(2)
 takes a public record with the intent to alter, conceal, remove, mutilate, obliterate, or destroy the public record;
							shall be punished as a court-martial may direct..
				
					5416.
					False or unauthorized pass offenses
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 905 (article 105 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(12) of this Act, the following new section (article):
					
						
							905a. Art. 105a.
							False or unauthorized pass offenses
							
								(a)
								Wrongful making, altering, etc
 Any person subject to this chapter who, wrongfully and falsely, makes, alters, counterfeits, or tampers with a military or official pass, permit, discharge certificate, or identification card shall be punished as a court-martial may direct.
							
								(b)
								Wrongful sale, etc
 Any person subject to this chapter who wrongfully sells, gives, lends, or disposes of a false or unauthorized military or official pass, permit, discharge certificate, or identification card, knowing that the pass, permit, discharge certificate, or identification card is false or unauthorized, shall be punished as a court-martial may direct.
							
								(c)
								Wrongful use or possession
 Any person subject to this chapter who wrongfully uses or possesses a false or unauthorized military or official pass, permit, discharge certificate, or identification card, knowing that the pass, permit, discharge certificate, or identification card is false or unauthorized, shall be punished as a court-martial may direct.
							.
				
					5417.
					Impersonation offenses
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 905a (article 105a of the Uniform Code of Military Justice), as added by section 5416 of this Act, the following new section (article):
					
						
							906. Art. 106.
							Impersonation of officer, noncommissioned or petty officer, or agent or official
							
								(a)
								In general
 Any person subject to this chapter who, wrongfully and willfully, impersonates—  (1) an officer, a noncommissioned officer, or a petty officer;
								
									(2)
 an agent of superior authority of one of the armed forces; or  (3) an official of a government;
								shall be punished as a court-martial may direct.
								(b)
								Impersonation with intent to defraud
 Any person subject to this chapter who, wrongfully, willfully, and with intent to defraud, impersonates any person referred to in paragraph (1), (2), or (3) of subsection (a) shall be punished as a court-martial may direct.
							
								(c)
								Impersonation of government official without intent to defraud
 Any person subject to this chapter who, wrongfully, willfully, and without intent to defraud, impersonates an official of a government by committing an act that exercises or asserts the authority of the office that the person claims to have shall be punished as a court-martial may direct.
							.
				
					5418.
					Insignia offenses
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 906 (article 106 of the Uniform Code of Military Justice), as added by section 5417 of this Act, the following new section (article):
					
						
							906a. Art. 106a.
							Wearing unauthorized insignia, decoration, badge, ribbon, device, or lapel button
 Any person subject to this chapter—  (1) who is not authorized to wear an insignia, decoration, badge, ribbon, device, or lapel button; and
							
								(2)
 who wrongfully wears such insignia, decoration, badge, ribbon, device, or lapel button upon the person’s uniform or civilian clothing;
							shall be punished as a court-martial may direct..
				
					5419.
					False official statements; false swearing
 Section 907 of title 10, United States Code (article 107 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							907. Art. 107.
							False official statements; false swearing
							
								(a)
								False official statements
 Any person subject to this chapter who, with intent to deceive—  (1) signs any false record, return, regulation, order, or other official document, knowing it to be false; or
								
									(2)
 makes any other false official statement knowing it to be false; shall be punished as a court-martial may direct. (b) False swearing Any person subject to this chapter—
								
									(1)
 who takes an oath that—  (A) is administered in a matter in which such oath is required or authorized by law; and
									
										(B)
 is administered by a person with authority to do so; and  (2) who, upon such oath, makes or subscribes to a statement;
								if the statement is false and at the time of taking the oath, the person does not believe the
			 statement to be true, shall be punished as a court-martial may direct..
				
					5420.
					Parole violation
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 907 (article 107 of the Uniform Code of Military Justice), as amended by section 5419 of this Act, the following new section (article):
					
						
							907a. Art. 107a.
							Parole violation
 Any person subject to this chapter—  (1) who, having been a prisoner as the result of a court-martial conviction or other criminal proceeding, is on parole with conditions; and
							
								(2)
 who violates the conditions of parole; shall be punished as a court-martial may direct..  5421. Wrongful taking, opening, etc. of mail matter Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 909 (article 109 of the Uniform Code of Military Justice), the following new section (article):
					
						
							909a. Art. 109a.
							Mail matter: wrongful taking, opening, etc.
							
								(a)
								Taking
 Any person subject to this chapter who, with the intent to obstruct the correspondence of, or to pry into the business or secrets of, any person or organization, wrongfully takes mail matter before the mail matter is delivered to or received by the addressee shall be punished as a court-martial may direct.
							
								(b)
								Opening, secreting, destroying, stealing
 Any person subject to this chapter who wrongfully opens, secretes, destroys, or steals mail matter before the mail matter is delivered to or received by the addressee shall be punished as a court-martial may direct.
							.
				
					5422.
					Improper hazarding of vessel or aircraft
 Section 910 of title 10, United States Code (article 110 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							910. Art. 110.
							Improper hazarding of vessel or aircraft
							
								(a)
								Willful and wrongful hazarding
 Any person subject to this chapter who, willfully and wrongfully, hazards or suffers to be hazarded any vessel or aircraft of the armed forces shall be punished by death or such other punishment as a court-martial may direct.
							
								(b)
								Negligent hazarding
 Any person subject to this chapter who negligently hazards or suffers to be hazarded any vessel or aircraft of the armed forces shall be punished as a court-martial may direct.
							.
				
					5423.
					Leaving scene of vehicle accident
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 910 (article 110 of the Uniform Code of Military Justice), as amended by section 5422 of this Act, the following new section (article):
					
						
							911. Art. 111.
							Leaving scene of vehicle accident
							
								(a)
								Driver
 Any person subject to this chapter—  (1) who is the driver of a vehicle that is involved in an accident that results in personal injury or property damage; and
								
									(2)
 who wrongfully leaves the scene of the accident—  (A) without providing assistance to an injured person; or
									
										(B)
 without providing personal identification to others involved in the accident or to appropriate authorities;
									shall be punished as a court-martial may direct.
								(b)
								Senior passenger
 Any person subject to this chapter—  (1) who is a passenger in a vehicle that is involved in an accident that results in personal injury or property damage;
								
									(2)
 who is the superior commissioned or noncommissioned officer of the driver of the vehicle or is the commander of the vehicle; and
								
									(3)
 who wrongfully and unlawfully orders, causes, or permits the driver to leave the scene of the accident—
									
										(A)
 without providing assistance to an injured person; or  (B) without providing personal identification to others involved in the accident or to appropriate authorities;
									shall be punished as a court-martial may direct..
				
					5424.
					Drunkenness and other incapacitation offenses
 Section 912 of title 10, United States Code (article 112 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							912. Art. 112.
							Drunkenness and other incapacitation offenses
							
								(a)
								Drunk on duty
 Any person subject to this chapter who is drunk on duty shall be punished as a court-martial may direct.
							
								(b)
								Incapacitation for duty from drunkenness or drug use
 Any person subject to this chapter who, as a result of indulgence in any alcoholic beverage or any drug, is incapacitated for the proper performance of duty shall be punished as a court-martial may direct.
							
								(c)
								Drunk prisoner
 Any person subject to this chapter who is a prisoner and, while in such status, is drunk shall be punished as a court-martial may direct.
							.
				
					5425.
					Lower blood alcohol content limits for conviction of drunken or reckless operation of vehicle,
			 aircraft, or vessel
 Subsection (b)(3) of section 913 of title 10, United States Code (article 113 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(9) of this Act, is amended—
					
						(1)
 by striking 0.10 grams both places it appears and inserting 0.08 grams; and  (2) by adding at the end the following new sentence: The Secretary may by regulation prescribe limits that are lower than the limits specified in the preceding sentence, if such lower limits are based on scientific developments, as reflected in Federal law of general applicability..
					
					5426.
					Endangerment offenses
 Section 914 of title 10, United States Code (article 114 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							914. Art. 114.
							Endangerment offenses
							
								(a)
								Reckless endangerment
 Any person subject to this chapter who engages in conduct that—  (1) is wrongful and reckless or is wanton; and
								
									(2)
 is likely to produce death or grievous bodily harm to another person; shall be punished as a court-martial may direct. (b) Dueling Any person subject to this chapter—
								
									(1)
 who fights or promotes, or is concerned in or connives at fighting, a duel; or  (2) who, having knowledge of a challenge sent or about to be sent, fails to report the facts promptly to the proper authority;
								shall be punished as a court-martial may direct.
								(c)
								Firearm discharge, endangering human life
 Any person subject to this chapter who, willfully and wrongly, discharges a firearm, under circumstances such as to endanger human life shall be punished as a court-martial may direct.
							
								(d)
								Carrying concealed weapon
 Any person subject to this chapter who unlawfully carries a dangerous weapon concealed on or about his person shall be punished as a court-martial may direct.
							.
				
					5427.
					Communicating threats
 Section 915 of title 10, United States Code (article 115 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							915. Art. 115.
							Communicating threats
							
								(a)
								Communicating threats generally
 Any person subject to this chapter who wrongfully communicates a threat to injure the person, property, or reputation of another shall be punished as a court-martial may direct.
							
								(b)
								Communicating threat to use explosive, etc
 Any person subject to this chapter who wrongfully communicates a threat to injure the person or property of another by use of (1) an explosive, (2) a weapon of mass destruction, (3) a biological or chemical agent, substance, or weapon, or (4) a hazardous material, shall be punished as a court-martial may direct.
							
								(c)
								Communicating false threat concerning use of explosive, etc
 Any person subject to this chapter who maliciously communicates a false threat concerning injury to the person or property of another by use of (1) an explosive, (2) a weapon of mass destruction, (3) a biological or chemical agent, substance, or weapon, or (4) a hazardous material, shall be punished as a court-martial may direct. As used in the preceding sentence, the term false threat means a threat that, at the time the threat is communicated, is known to be false by the person communicating the threat.
							.
				
					5428.
					Technical amendment relating to murder
 Section 918(4) of title 10, United States Code (article 118(4) of the Uniform Code of Military Justice), is amended by striking forcible sodomy,.
				
					5429.
					Child endangerment
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 919a (article 119a of the Uniform Code of Military Justice), the following new section (article):
					
						
							919b. Art. 119b.
							Child endangerment
 Any person subject to this chapter—  (1) who has a duty for the care of a child under the age of 16 years; and
							
								(2)
 who, through design or culpable negligence, endangers the child’s mental or physical health, safety, or welfare;
							shall be punished as a court-martial may direct..
				
					5430.
					Rape and sexual assault offenses
					
						(a)
						Offense of sexual assault
 Subsection (b) of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), is amended—
						
							(1)
 in paragraph (1)—  (A) by striking subparagraph (B); and
							
								(B)
 by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and  (2) in paragraph (2)—
							
								(A)
 by striking another person when and inserting “another person—   (B) when
									; and
							
								(B)
 by inserting before subparagraph (B), as added by subparagraph (A) of this paragraph, the following new subparagraph:
								
									
										(A)
 without the consent of the other person; or .  (b) Definitions  (1) Sexual act Paragraph (1) of subsection (g) of such section (article) is amended to read as follows:
							
								
									(1)
									Sexual act
 The term sexual act means—  (A) the penetration, however slight, of the penis into the vulva or anus or mouth;
									
										(B)
 contact between the mouth and the penis, vulva, scrotum, or anus; or  (C) the penetration, however slight, of the vulva or penis or anus of another by any part of the body or any object, with an intent to abuse, humiliate, harass, or degrade any person or to arouse or gratify the sexual desire of any person.
									.
						
							(2)
							Sexual contact
 Paragraph (2) of such subsection is amended to read as follows:   (2) Sexual contact The term sexual contact means touching, or causing another person to touch, either directly or through the clothing, the vulva, penis, scrotum, anus, groin, brest, inner thigh, or buttocks of any person, with an intent to abuse, humiliate, harass, or degrade any person or to arouse or gratify the sexual desire of any person. Touching may be accomplished by any part of the body or an object.
								.
						
							(3)
							Repeal of definition of bodily harm
 Such subsection is further amended—  (A) by striking paragraph (3); and
							
								(B)
 by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively.  (4) Consent Paragraph (7) of such subsection, as redesignated by paragraph (3)(B) of this subsection, is further amended—
							
								(A)
 in subparagraph (A)—  (i) in the second sentence, by striking or submission resulting from the use of force, threat of force, or placing another in fear;
								
									(ii)
 by inserting after the second sentence, as amended by clause (i) of this subparagraph the following new sentence: Submission resulting from the use of force, threat of force, or placing another person in fear also does not constitute consent.; and
								
									(iii)
 in the last sentence, by striking shall not and inserting does not;  (B) in subparagraph (B), by striking subparagraph (B) or (D) and inserting subparagraph (B) or (C); and
							
								(C)
 in subparagraph (C)—  (i) by striking the first sentence; and
								
									(ii)
 in the last sentence, by striking , or whether and all that follows and inserting a period.  (5) Incapable of consenting Such subsection is further amended by adding at the end the following new paragraph (8):
							
								
									(8)
									Incapable of consenting
 The term incapable of consenting means the person is—  (A) incapable of appraising the nature of the conduct at issue; or
									
										(B)
 physically incapable of declining participation in, or communicating unwillingess to engage in, the sexual act at issue.
									.
						
						(c)
						Rape and sexual assault of a child
 Subsection (h)(1) of section 920b of title 10, United States Code (article 120b of the Uniform Code of Military Justice), is amended by inserting before the period at the end the following: , except that the term sexual act also includes the intentional touching, not through the clothing, of the genitalia of another person who has not attained the age of 16 years with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person .
					
					5431.
					Deposit of obscene matter in the mail
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 920 (article 120 of the Uniform Code of Military Justice), the following new section (article):
					
						
							920a. Art. 120a.
							Mails: deposit of obscene matter
							
 Any person subject to this chapter who, wrongfully and knowingly, deposits obscene matter for mailing and delivery shall be punished as a court-martial may direct.
							.
				
					5432.
					Fraudulent use of credit cards, debit cards, and other access devices
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 921 (article 121 of the Uniform Code of Military Justice), the following new section (article):
					
						
							921a. Art. 121a.
							Fraudulent use of credit cards, debit cards, and other access devices
							
								(a)
								In general
 Any person subject to this chapter who, knowingly and with intent to defraud, uses—  (1) a stolen credit card, debit card, or other access device;
								
									(2)
 a revoked, cancelled, or otherwise invalid credit card, debit card, or other access device; or  (3) a credit card, debit card, or other access device without the authorization of a person whose authorization is required for such use;
								to obtain money, property, services, or anything else of value shall be punished as a court-martial
			 may direct.
								(b)
								Access device defined
 In this section (article), the term access device has the meaning given that term in section 1029 of title 18. .  5433. False pretenses to obtain services Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 921a (article 121a of the Uniform Code of Military Justice), as added by section 5432 of this Act, the following new section (article):
					
						
							921b. Art. 121b.
							False pretenses to obtain services
 Any person subject to this chapter who, with intent to defraud, knowingly uses false pretenses to obtain services shall be punished as a court-martial may direct.
						.
				
					5434.
					Robbery
 Section 922 of title 10, United States Code (article 122 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							922. Art. 122.
							Robbery
 Any person subject to this chapter who takes anything of value from the person or in the presence of another, against his will, by means of force or violence or fear of immediate or future injury to his person or property or to the person or property of a relative or member of his family or of anyone in his company at the time of the robbery, is guilty of robbery and shall be punished as a court-martial may direct.
						.
				
					5435.
					Receiving stolen property
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 922 (article 122 of the Uniform Code of Military Justice), as amended by section 5434 of this Act, the following new section (article):
					
						
							922a. Art. 122a.
							Receiving stolen property
 Any person subject to this chapter who wrongfully receives, buys, or conceals stolen property, knowing the property to be stolen property, shall be punished as a court-martial may direct.
						.
				
					5436.
					Offenses concerning Government computers
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 922a (article 122a of the Uniform Code of Military Justice), as added by section 5435 of this Act, the following new section (article):
					
						
							923. Art. 123.
							Offenses concerning Government computers
							
								(a)
								In general
 Any person subject to this chapter who—  (1) knowingly accesses a Government computer, with an unauthorized purpose, and by doing so obtains classified information, with reason to believe such information could be used to the injury of the United States, or to the advantage of any foreign nation, and intentionally communicates, delivers, transmits, or causes to be communicated, delivered, or transmitted such information to any person not entitled to receive it;
								
									(2)
 intentionally accesses a Government computer, with an unauthorized purpose, and thereby obtains classified or other protected information from any Government computer; or
								
									(3)
 knowingly causes the transmission of a program, information, code, or command, and as a result of such conduct, intentionally causes damage without authorization to a Government computer;
								shall be punished as a court-martial may direct.
								(b)
								Definitions
 In this section:  (1) The term computer has the meaning given that term in section 1030 of title 18.
								
									(2)
 The term Government computer means a computer owned or operated by or on behalf of the United States Government.  (3) The term damage has the meaning given that term in section 1030 of title 18.
								.
				
					5437.
					Bribery
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 924 (article 124 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(14) of this Act, the following new section (article):
					
						
							924a. Art. 124a.
							Bribery
							
								(a)
								Asking, accepting, or receiving thing of value
 Any person subject to this chapter—  (1) who occupies an official position or who has official duties; and
								
									(2)
 who wrongfully asks, accepts, or receives a thing of value with the intent to have the person’s decision or action influenced with respect to an official matter in which the United States is interested;
								shall be punished as a court-martial may direct.
								(b)
								Promising, offering, or giving thing of value
 Any person subject to this chapter who wrongfully promises, offers, or gives a thing of value to another person, who occupies an official position or who has official duties, with the intent to influence the decision or action of the other person with respect to an official matter in which the United States is interested, shall be punished as a court-martial may direct.
							.
				
					5438.
					Graft
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 924a (article 124a of the Uniform Code of Military Justice), as added by section 5437 of this Act, the following new section (article):
					
						
							924b. Art. 124b.
							Graft
							
								(a)
								Asking, accepting, or receiving thing of value
 Any person subject to this chapter—  (1) who occupies an official position or who has official duties; and
								
									(2)
 who wrongfully asks, accepts, or receives a thing of value as compensation for or in recognition of services rendered or to be rendered by the person with respect to an official matter in which the United States is interested;
								shall be punished as a court-martial may direct.
								(b)
								Promising, offering, or giving thing of value
 Any person subject to this chapter who wrongfully promises, offers, or gives a thing of value to another person, who occupies an official position or who has official duties, as compensation for or in recognition of services rendered or to be rendered by the other person with respect to an official matter in which the United States is interested, shall be punished as a court-martial may direct.
							.
				
					5439.
					Kidnapping
 Section 925 of title 10, United States Code (article 125 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							925. Art. 125.
							Kidnapping
 Any person subject to this chapter who wrongfully—  (1) seizes, confines, inveigles, decoys, or carries away another person; and
							
								(2)
 holds the other person against that person’s will; shall be punished as a court-martial may direct..  5440. Arson; burning property with intent to defraud Section 926 of title 10, United States Code (article 126 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							926. Art. 126.
							Arson; burning property with intent to defraud
							
								(a)
								Aggravated arson
 Any person subject to this chapter who, willfully and maliciously, burns or sets on fire an inhabited dwelling, or any other structure, movable or immovable, wherein, to the knowledge of that person, there is at the time a human being, is guilty of aggravated arson and shall be punished as a court-martial may direct.
							
								(b)
								Simple arson
 Any person subject to this chapter who, willfully and maliciously, burns or sets fire to the property of another is guilty of simple arson and shall be punished as a court-martial may direct.
							
								(c)
								Burning property with intent to defraud
 Any person subject to this chapter who, willfully, maliciously, and with intent to defraud, burns or sets fire to any property shall be punished as a court-martial may direct.
							.
				
					5441.
					Assault
 Section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							928. Art. 128.
							Assault
							
								(a)
								Assault
 Any person subject to this chapter who, unlawfully and with force or violence—  (1) attempts to do bodily harm to another person;
								
									(2)
 offers to do bodily harm to another person; or  (3) does bodily harm to another person;
								is guilty of assault and shall be punished as a court-martial may direct.
								(b)
								Aggravated assault
 Any person subject to this chapter—  (1) who, with the intent to do bodily harm, offers to do bodily harm with a dangerous weapon; or
								
									(2)
 who, in committing an assault, inflicts substantial bodily harm, or grievous bodily harm on another person;
								is guilty of aggravated assault and shall be punished as a court-martial may direct.
								(c)
								Assault with intent to commit specified offenses
								
									(1)
									In general
 Any person subject to this chapter who commits assault with intent to commit an offense specified in paragraph (2) shall be punished as a court-martial may direct.
								
									(2)
									Offenses specified
 The offenses referred to in paragraph (1) are murder, voluntary manslaughter, rape, sexual assault, rape of a child, sexual assault of a child, robbery, arson, burglary, and kidnapping.
								.
				
					5442.
					Burglary and unlawful entry
 Section 929 of title 10, United States Code (article 129 of the Uniform Code of Military Justice), and section 929a of such title (article 129a), as redesignated by section 5401(10) of this Act, are amended to read as follows:
					
						
							929. Art. 129.
							Burglary; unlawful entry
							
								(a)
								Burglary
 Any person subject to this chapter who, with intent to commit an offense under this chapter, breaks and enters the building or structure of another shall be punished as a court-martial may direct.
							
								(b)
								Unlawful entry
 Any person subject to this chapter who unlawfully enters—  (1) the real property of another; or
								
									(2)
 the personal property of another which amounts to a structure usually used for habitation or storage;
								shall be punished as a court-martial may direct..
				
					5443.
					Stalking
 Section 930 of title 10, United States Code (article 130 of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(11) of this Act, is amended to read as follows:
					
						
							930. Art. 130.
							Stalking
							
								(a)
								In general
 Any person subject to this chapter—  (1) who wrongfully engages in a course of conduct directed at a specific person that would cause a reasonable person to fear death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner;
								
									(2)
 who has knowledge, or should have knowledge, that the specific person will be placed in reasonable fear of death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner; and
								
									(3)
 whose conduct induces reasonable fear in the specific person of death or bodily harm, including sexual assault, to himself or herself, to a member of his or her immediate family, or to his or her intimate partner;
								is guilty of stalking and shall be punished as a court-martial may direct.
								(b)
								Definitions
 In this section:  (1) The term conduct means conduct of any kind, including use of surveillance, the mails, an interactive computer service, an electronic communication service, or an electronic communication system.
								
									(2)
 The term course of conduct means—  (A) a repeated maintenance of visual or physical proximity to a specific person;
									
										(B)
 a repeated conveyance of verbal threat, written threats, or threats implied by conduct, or a combination of such threats, directed at or toward a specific person; or
									
										(C)
 a pattern of conduct composed of repeated acts evidencing a continuity of purpose.  (3) The term repeated, with respect to conduct, means two or more occasions of such conduct.
								
									(4)
 The term immediate family, in the case of a specific person, means—  (A) that person’s spouse, parent, brother or sister, child, or other person to whom he or she stands in loco parentis; or
									
										(B)
 any other person living in his or her household and related to him or her by blood or marriage.  (5) The term intimate partner, in the case of a specific person, means—
									
										(A)
 a former spouse of the specific person, a person who shares a child in common with the specific person, or a person who cohabits with or has cohabited as a spouse with the specific person; or
									
										(B)
 a person who has been in a social relationship of a romantic or intimate nature with the specific person, as determined by the length of the relationship, the type of relationship, and the frequency of interaction between the persons involved in the relationship.
									.
				
					5444.
					Subornation of perjury
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931 (article 131 of the Uniform Code of Military Justice), the following new section (article):
					
						
							931a. Art. 131a.
							Subornation of perjury
							
								(a)
								In general
 Any person subject to this chapter who induces and procures another person—  (1) to take an oath; and
								
									(2)
 to falsely testify, depose, or state upon such oath; shall, if the conditions specified in subsection (b) are satisfied, be punished as a court-martial may direct. (b) Conditions The conditions referred to in subsection (a) are the following:
								
									(1)
 The oath is administered with respect to a matter for which such oath is required or authorized by law.
								
									(2)
 The oath is administered by a person having authority to do so.  (3) Upon the oath, the other person willfully makes or subscribes a statement.
								
									(4)
 The statement is material.  (5) The statement is false.
								
									(6)
 When the statement is made or subscribed, the person subject to this chapter and the other person do not believe that the statement is true.
								.
				
					5445.
					Obstructing justice
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931a (article 131a of the Uniform Code of Military Justice), as added by section 5444 of this Act, the following new section (article):
					
						
							931b. Art. 131b.
							Obstructing justice
 Any person subject to this chapter who engages in conduct in the case of a certain person against whom the accused had reason to believe there were or would be criminal or disciplinary proceedings pending, with intent to influence, impede, or otherwise obstruct the due administration of justice shall be punished as a court-martial may direct.
						.
				
					5446.
					Misprision of serious offense
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931b (article 131b of the Uniform Code of Military Justice), as added by section 5445 of this Act, the following new section (article):
					
						
							931c. Art. 131c.
							Misprision of serious offense
 Any person subject to this chapter—  (1) who knows that another person has committed a serious offense; and
							
								(2)
 wrongfully conceals the commission of the offense and fails to make the commission of the offense known to civilian or military authorities as soon as possible;
							shall be punished as a court-martial may direct..
				
					5447.
					Wrongful refusal to testify
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931c (article 131c of the Uniform Code of Military Justice), as added by section 5446 of this Act, the following new section (article):
					
						
							931d. Art. 131d.
							Wrongful refusal to testify
 Any person subject to this chapter who, in the presence of a court-martial, a board of officers, a military commission, a court of inquiry, a preliminary hearing, or an officer taking a deposition, of or for the United States, wrongfully refuses to qualify as a witness or to answer a question after having been directed to do so by the person presiding shall be punished as a court-martial may direct.
						.
				
					5448.
					Prevention of authorized seizure of property
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931d (article 131d of the Uniform Code of Military Justice), as added by section 5447 of this Act, the following new section (article):
					
						
							931e. Art. 131e.
							Prevention of authorized seizure of property
 Any person subject to this chapter who, knowing that one or more persons authorized to make searches and seizures are seizing, are about to seize, or are endeavoring to seize property, destroys, removes, or otherwise disposes of the property with intent to prevent the seizure thereof shall be punished as a court-martial may direct.
						.
				
					5449.
					Wrongful interference with adverse administrative proceeding
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931f (article 131f of the Uniform Code of Military Justice), as transferred and redesignated by section 5401(3) of this Act, the following new section (article):
					
						
							931g. Art. 131g.
							Wrongful interference with adverse administrative proceeding
 Any person subject to this chapter who, having reason to believe that an adverse administrative proceeding is pending against any person subject to this chapter, wrongfully acts with the intent—
							
								(1)
 to influence, impede, or obstruct the conduct of the proceeding; or  (2) otherwise to obstruct the due administration of justice;
							shall be punished as a court-martial may direct..
				
					5450.
					Retaliation
 Subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 931g (article 131g of the Uniform Code of Military Justice), as added by section 5449 of this Act, the following new section (article):
					
						
							932. Art. 132.
							Retaliation
							
								(a)
								In general
 Any person subject to this chapter who, with the intent to retaliate against any person for reporting or planning to report a criminal offense, or making or planning to make a protected communication, or with the intent to discourage any person from reporting a criminal offense or making or planning to make a protected communication—
								
									(1)
 wrongfully takes or threatens to take an adverse personnel action against any person; or  (2) wrongfully withholds or threatens to withhold a favorable personnel action with respect to any person;
								shall be punished as a court-martial may direct.
							(b)
							Definitions
 In this section:  (1) The term protected communication means the following:
								
									(A)
 A lawful communication to a Member of Congress or an Inspector General.  (B) A communication to a covered individual or organization in which a member of the armed forces complains of, or discloses information that the member reasonably believes constitutes evidence of, any of the following:
									
										(i)
 A violation of law or regulation, including a law or regulation prohibiting sexual harassment or unlawful discrimination.
									
										(ii)
 Gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
									
								(2)
 The term Inspector General has the meaning given that term in section 1034(h) of this title.  (3) The term covered individual or organization means any recipient of a communication specified in clauses (i) through (v) of section 1034(b)(1)(B) of this title.
							
								(4)
 The term unlawful discrimination means discrimination on the basis of race, color, religion, sex, or national origin. .  5451. Extraterritorial application of certain offenses Section 934 of title 10, United States Code (article 134 of the Uniform Code of Military Justice), is amended by adding at the end the following new sentence: As used in the preceding sentence, the term crimes and offenses not capital includes any conduct engaged in outside the United States, as defined in section 5 of title 18, that would constitute a crime or offense not capital if the conduct had been engaged in within the special maritime and territorial jurisdiction of the United States, as defined in section 7 of title 18. .
				
					5452.
					Table of sections
 The table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended to read as follows:
					
						
							SUBCHAPTER X—Punitive Articles
							Sec. Art.
							877. Art. 77. Principals.
							878. Art. 78. Accessory after the fact.
							879. Art. 79. Conviction of offense charged, lesser included offenses, and attempts.
							880. Art. 80. Attempts.
							881. Art. 81. Conspiracy.
							882. Art. 82. Soliciting commission of offenses.
							883. Art. 83. Malingering.
							884. Art. 84. Breach of medical quarantine.
							885. Art. 85. Desertion.
							886. Art. 86. Absence without leave.
							887. Art. 87. Missing movement; jumping from vessel.
							887a. Art. 87a. Resistence, flight, breach of arrest, and escape.
							887b. Art. 87b. Offenses against correctional custody and restriction.
							888. Art. 88. Contempt toward officials.
							889. Art. 89. Disrespect toward superior commissioned officer; assault of superior commissioned
			 officer.
							890. Art. 90. Willfully disobeying superior commissioned officer.
							891. Art. 91. Insubordinate conduct toward warrant officer, noncommissioned officer, or petty
			 officer.
							892. Art. 92. Failure to obey order or regulation.
							893. Art. 93. Cruelty and maltreatment.
							893a. Art. 93a. Prohibited activities with military recruit or trainee by person in position of
			 special trust.
							894. Art. 94. Mutiny or sedition.
							895. Art. 95. Offenses by sentinel or lookout.
							895a. Art. 95a. Disrespect toward sentinel or lookout.
							896. Art. 96. Release of prisoner without authority; drinking with prisoner.
							897. Art. 97. Unlawful detention.
							898. Art. 98. Misconduct as prisoner.
							899. Art. 99. Misbehavior before the enemy.
							900. Art. 100. Subordinate compelling surrender.
							901. Art. 101. Improper use of countersign.
							902. Art. 102. Forcing a safeguard.
							903. Art. 103. Spies.
							903a. Art. 103a. Espionage.
							903b. Art. 103b. Aiding the enemy.
							904. Art. 104. Public records offenses.
							904a. Art. 104a. Fraudulent enlistment, appointment, or separation.
							904b. Art. 104b. Unlawful enlistment, appointment, or separation.
							905. Art. 105. Forgery.
							905a. Art. 105a. False or unauthorized pass offenses.
							906. Art. 106. Impersonation of officer, noncommissioned or petty officer, or agent or official.
							906a. Art. 106a. Wearing unauthorized insignia, decoration, badge, ribbon, device, or lapel button.
							907. Art. 107. False official statements; false swearing.
							907a. Art. 107a. Parole violation.
							908. Art. 108. Military property of the United States—Loss damage, destruction, or wrongful
			 disposition.
							908a. Art. 108a. Captured or abandoned property.
							909. Art. 109. Property other than military property of the United States—Waste, spoilage, or
			 destruction.
							909a. Art. 109a. Mail matter: wrongful taking, opening, etc..
							910. Art. 110. Improper hazarding of vessel or aircraft.
							911. Art. 111. Leaving scene of vehicle accident.
							912. Art. 112. Drunkenness and other incapacitation offenses.
							912a. Art. 112a. Wrongful use, possession, etc., of controlled substances.
							913. Art. 113. Drunken or reckless operation of a vehicle, aircraft, or vessel.
							914. Art. 114. Endangerment offenses.
							915. Art. 115. Communicating threats.
							916. Art. 116. Riot or breach of peace.
							917. Art. 117. Provoking speeches or gestures.
							918. Art. 118. Murder.
							919. Art. 119. Manslaughter.
							919a. Art. 119a. Death or injury of an unborn child.
							919b. Art. 119b. Child endangerment.
							920. Art. 120. Rape and sexual assault generally.
							920a. Art. 120a. Mails: deposit of obscene matter.
							920b. Art. 120b. Rape and sexual assault of a child.
							920c. Art. 120c. Other sexual misconduct.
							921. Art. 121. Larceny and wrongful appropriation.
							921a. Art. 121a. Fraudulent use of credit cards, debit cards, and other access devices.
							921b. Art. 121b. False pretenses to obtain services.
							922. Art. 122. Robbery.
							922a. Art. 122a. Receiving stolen property.
							923. Art. 123. Offenses concerning Government computers.
							923a. Art. 123a. Making, drawing, or uttering check, draft, or order without sufficient funds.
							924. Art. 124. Frauds against the United States.
							924a. Art. 124a. Bribery.
							924b. Art. 124b. Graft.
							925. Art. 125. Kidnapping.
							926. Art. 126. Arson; burning property with intent to defraud.
							927. Art. 127. Extortion.
							928. Art. 128. Assault.
							928a. Art 128a. Maiming.
							929. Art. 129. Burglary; unlawful entry.
							930. Art. 130. Stalking.
							931. Art. 131. Perjury.
							931a. Art. 131a. Subornation of perjury.
							931b. Art. 131b. Obstructing justice.
							931c. Art. 131c. Misprision of serious offense.
							931d. Art. 131d. Wrongful refusal to testify.
							931e. Art. 131e. Prevention of authorized seizure of property.
							931f. Art. 131f. Noncompliance with procedural rules.
							931g. Art. 131g. Wrongful interference with adverse administrative proceeding.
							932. Art. 132. Retaliation.
							933. Art. 133. Conduct unbecoming an officer and a gentleman.
							934. Art. 134. General article.
						
						.
				
				LXI
				Miscellaneous Provisions
				
					Sec. 5501. Technical amendments relating to courts of inquiry.
					Sec. 5502. Technical amendment to Article 136.
					Sec. 5503. Articles of Uniform Code of Military Justice to be explained to officers upon
			 commissioning.
					Sec. 5504. Military justice case management; data collection and accessibility.
				
				
					5501.
					Technical amendments relating to courts of inquiry
 Section 935(c) of title 10, United States Code (article 135(c) of the Uniform Code of Military Justice), is amended—
					
						(1)
 by striking (c) Any person and inserting (c)(1) Any person;  (2) by designating the second and third sentences as paragraphs (2) and (3), respectively; and
					
						(3)
 in paragraph (2), as so designated, by striking subject to this chapter or employed by the Department of Defense and inserting who is (A) subject to this chapter, (B) employed by the Department of Defense, or (C) with respect to the Coast Guard, employed by the department in which the Coast Guard is operating when it is not operating as a service in the Navy, and.
					
					5502.
					Technical amendment to Article 136
 Section 936 of title 10, United States Code (article 136 of the Uniform Code of Military Justice), is amended by striking the last five words in the section heading.
				
					5503.
					Articles of Uniform Code of Military Justice to be explained to officers upon commissioning
 Section 937 of title 10, United States Code (article 137 of the Uniform Code of Military Justice), is amended—
					
						(1)
 in subsection (a), by striking (a)(1) The sections of this title (articles of the Uniform Code of Military Justice) and inserting  (a) Enlisted members.—(1) The sections (articles) of this chapter (the Uniform Code of Military Justice) ;
					
						(2)
 by striking subsection (b); and  (3) by adding after subsection (a) the following new subsections:
						
							
								(b)
								Officers
								(1)
 The sections (articles) of this chapter (the Uniform Code of Military Justice) specified in paragraph (2) shall be carefully explained to each officer at the time of (or within six months after)—
									
										(A)
 the initial entrance of the officer on active duty as an officer; or  (B) the initial commissioning of the officer in a reserve component.
									
									(2)
 This subsection applies with respect to the sections (articles) specified in subsection (a)(3) and such other sections (articles) as the Secretary concerned may prescribe by regulation.
								
								(c)
								Training for certain officers
 Under regulations prescribed by the Secretary concerned, officers with the authority to convene courts-martial or to impose non-judicial punishment shall receive periodic training regarding the purposes and administration of this chapter. Under regulations prescribed by the Secretary of Defense, officers assigned to duty in a joint command or a combatant command, who have such authority, shall receive additional specialized training regarding the purposes and administration of this chapter with respect to joint commands and the combatant commands.
							
								(d)
								Availability and maintenance of text
 The text of this chapter (the Uniform Code of Military Justice) and the text of the regulations prescribed by the President under this chapter shall be—
								
									(1)
 made available to a member on active duty or to a member of a reserve component, upon request by the member, for the member’s personal examination; and
								
									(2)
 maintained by the Secretary of Defense in electronic formats that are updated periodically and made available on the Internet.
								.
					
					5504.
					Military justice case management; data collection and accessibility
					
						(a)
						In general
 Subchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article):
						
							
								940a.
								Art. 140a. Case management; data collection and accessibility
 The Secretary of Defense shall prescribe uniform standards and criteria for conduct of each of the following functions at all stages of the military justice system, including pretrial, trial, post-trial, and appellate processes, using, insofar as practicable, the best practices of Federal and State courts:
								
									(1)
 Collection and analysis of data concerning substantive offenses and procedural matters in a manner that facilitates case management and decision making within the military justice system, and that enhances the quality of periodic reviews under section 946 of this title (article 146).
								
									(2)
 Case processing and management.  (3) Timely, efficient, and accurate production and distribution of records of trial within the military justice system.
								
									(4)
 Facilitation of access to docket information, filings, and records, taking into consideration restrictions appropriate to judicial proceedings and military records.
								.
					
						(b)
						Effective dates
						
							(1)
							In general
 Not later than 2 years after the date of the enactment of this Act, the Secretary of Defense shall carry out section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a).
						
							(2)
							Standards and criteria
 Not later than 4 years after the date of the enactment of this Act, the standards and criteria under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a), shall take effect.
						
				LXII
				Military Justice Review Panel and Annual Reports
				
					Sec. 5521. Military Justice Review Panel.
					Sec. 5522. Annual reports.
				
				
					5521.
					Military Justice Review Panel
 Section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), is amended to read as follows:
					
						
							946. Art. 146.
							Military Justice Review Panel
							
								(a)
								Establishment
 The Secretary of Defense shall establish a panel to conduct independent periodic reviews and assessments of the operation of this chapter. The panel shall be known as the Military Justice Review Panel (in this section referred to as the Panel).
							
								(b)
								Members
								
									(1)
									Number of members
 The Panel shall be composed of thirteen members.  (2) Appointment of certain members Each of the following shall appoint one member of the Panel:
									
										(A)
 The Secretary of Defense (in consultation with the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy).
									
										(B)
 The Attorney General.  (C) The Judge Advocates General of the Army, Navy, Air Force, and Coast Guard, and the Staff Judge Advocate to the Commandant of the Marine Corps.
									
									(3)
									Appointment of remaining members by Secretary of Defense
 The Secretary of Defense shall appoint the remaining members of the Panel, taking into consideration recommendations made by each of the following:
									
										(A)
 The chairman and ranking minority member of the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.
									
										(B)
 The Chief Justice of the United States.  (C) The Chief Judge of the United States Court of Appeals for the Armed Forces.
									
								(c)
								Qualifications of members
 The members of the Panel shall be appointed from among private United States citizens with expertise in criminal law, as well as appropriate and diverse experience in investigation, prosecution, defense, victim representation, or adjudication with respect to courts-martial, Federal civilian courts, or State courts.
							
								(d)
								Chair
 The Secretary of Defense shall select the chair of the Panel from among the members.  (e) Term; vacancies Each member shall be appointed for a term of eight years, and no member may serve more than one term. Any vacancy shall be filled in the same manner as the original appointment.
							
								(f)
								Reviews and reports
								
									(1)
									Initial review of recent amendments to ucmj
 During fiscal year 2020, the Panel shall conduct an initial review and assessment of the implementation of the amendments made to this chapter during the preceding five years. In conducting the initial review and assessment, the Panel may review such other aspects of the operation of this chapter as the Panel considers appropriate.
								
									(2)
									Sentencing data collection and report
 During fiscal year 2020, the Panel shall gather and analyze sentencing data collected from each of the armed forces from general and special courts-martial applying offense-based sentencing under section 856 of this title (article 56). The sentencing data shall include the number of accused who request member sentencing and the number who request sentencing by military judge alone, the offenses which the accused were convicted of, and the resulting sentence for each offense in each case. The Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps shall provide the sentencing data in the format and for the duration established by the chair of the Panel. Not later than October 31, 2020, the Panel shall submit to the Committees on Armed Services of the Senate and the House of Representatives through the Secretary of Defense a report setting forth the Panel's findings and recommendations on the need for sentencing reform.
								
									(3)
									Periodic comprehensive reviews
 During fiscal year 2024 and every eight years thereafter, the Panel shall conduct a comprehensive review and assessment of the operation of this chapter.
								
									(4)
									Periodic interim reviews
 During fiscal year 2028 and every eight years thereafter, the Panel shall conduct an interim review and assessment of such other aspects of the operation of this chapter as the Panel considers appropriate. In addition, at the request of the Secretary of Defense, the Panel may, at any time, review and assess other specific matters relating to the operation of this chapter.
								
									(5)
									Reports
 Not later than December 31 of each year during which the Panel conducts a review and assessment under this subsection, the Panel shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of such review and assessment, including the Panel’s findings and recommendations.
								
								(g)
								Hearings
 The Panel may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Panel considers appropriate to carry out its duties under this section.
							
								(h)
								Information from federal agencies
 Upon request of the chair of the Panel, a department or agency of the Federal Government shall provide information that the Panel considers necessary to carry out its duties under this section.
							
								(i)
								Administrative matters
								
									(1)
									Members to serve without pay
 Members of the Panel shall serve without pay, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Panel.
								
									(2)
									Staffing and resources
 The Secretary of Defense shall provide staffing and resources to support the Panel.  (j) Federal Advisory Committee Act The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel.
							.
				
					5522.
					Annual reports
 Subchapter XII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article):
					
						
							946a. Art. 146a.
							Annual reports
							
								(a)
								Court of Appeals for the Armed Forces
 Not later than December 31 each year, the Court of Appeals for the Armed Forces shall submit a report that, with respect to the previous fiscal year, provides information on the number and status of completed and pending cases before the Court, and such other matters as the Court considers appropriate regarding the operation of this chapter.
							
								(b)
								Service reports
 Not later than December 31 each year, the Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps shall each submit a report, with respect to the preceding fiscal year, containing the following:
								
									(1)
 Data on the number and status of pending cases.  (2) Information on the appellate review process, including—
									
										(A)
 information on compliance with processing time goals;  (B) descriptions of the circumstances surrounding cases in which general or special court-martial convictions were (i) reversed because of command influence or denial of the right to speedy review or (ii) otherwise remitted because of loss of records of trial or other administrative deficiencies; and
									
										(C)
 an analysis of each case in which a provision of this chapter was held unconstitutional.  (3) (A) An explanation of measures implemented by the armed force concerned to ensure the ability of judge advocates—
										
											(i)
 to participate competently as trial counsel and defense counsel in cases under this chapter;  (ii) to preside as military judges in cases under this chapter; and
										
											(iii)
 to perform the duties of Special Victims’ Counsel, when so designated under section 1044e of this title.
										
										(B)
 The explanation under subparagraph (A) shall specifically identify the measures that focus on capital cases, national security cases, sexual assault cases, and proceedings of military commissions.
									
									(4)
 The independent views of each Judge Advocate General and of the Staff Judge Advocate to the Commandant of the Marine Corps as to the sufficiency of resources available within the respective armed forces, including total workforce, funding, training, and officer and enlisted grade structure, to capably perform military justice functions.
								
									(5)
 Such other matters regarding the operation of this chapter as may be appropriate.  (c) Submission Each report under this section shall be submitted—
								
									(1)
 to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
								
									(2)
 to the Secretary of Defense, the Secretaries of the military departments, and the Secretary of the department in which the Coast Guard is operating when it is not operating as a service in the Navy.
								.
				
				LXIII
				Conforming Amendments and Effective Dates
				
					Sec. 5541. Amendments to UCMJ subchapter tables of sections.
					Sec. 5542. Effective dates.
				
				
					5541.
					Amendments to UCMJ subchapter tables of sections
 The tables of sections for the specified subchapters of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), are amended as follows:
					
						(1)
						Subchapter II; apprehension and restraint
 The table of sections at the beginning of subchapter II is amended—  (A) by striking the item relating to section 810 (article 10) and inserting the following new item:
							
								
									810. Art. 10. Restraint of persons charged.
								
								; and
						
							(B)
 by striking the item relating to section 812 (article 12) and inserting the following new item:   812. Art. 12. Prohibition of confinement of members of the armed forces with enemy prisoners and certain others.  .  (2) Subchapter V; composition of courts-martial The table of sections at the beginning of subchapter V is amended—
						
							(A)
 by striking the item relating to section 825a (article 25a) and inserting the following new item:   825. Art. 25a. Number of court-martial members in capital cases.  ;  (B) by inserting after the item relating to section 826 (article 26) the following new item:
							
								
									826a. Art. 26a. Military magistrates.
								
								; and
						
							(C)
 by striking the item relating to section 829 (article 29) and inserting the following new item:   829. Art. 29. Assembly and impaneling of members; detail of new members and military judges.  .  (3) Subchapter VI; pre-trial procedure The table of sections at the beginning of subchapter VI is amended—
						
							(A)
 by inserting after the item relating to section 830 (article 30) the following new item:   830. Art. 30a. Certain proceedings conducted before referral.  ; and   (B) by striking the items relating to sections 832 through 835 (articles 32 through 35) and inserting the following new items:
							
								
									832. Art. 32. Preliminary hearing required before referral to general court-martial.
									833. Art. 33. Disposition guidance.
									834. Art. 34. Advice to convening authority before referral for trial.
									835. Art. 35. Service of charges; commencement of trial.
								
								.
						
						(4)
						Subchapter VII; trial procedure
 The table of sections at the beginning of subchapter VII is amended—  (A) by striking the items relating to sections 846 through 848 (articles 46 through 48) and inserting the following new items:
							
								
									846. Art. 46. Opportunity to obtain witnesses and other evidence in trials by court-martial.
									847. Art. 47. Refusal of person not subject to chapter to appear, testify, or produce evidence.
									848. Art. 48. Contempt.
								
								; 
						
							(B)
 by striking the item relating to section 850 (article 50) and inserting the following new item:   850. Art. 50. Admissibility of sworn testimony from records of courts of inquiry.  ;   (C) by striking the items relating to section 852 (article 52) and inserting the following new item:
							
								
									852. Art. 52. Votes required for conviction, sentencing, and other matters.
								
								; and
						
							(D)
 by striking the item relating to section 853 (article 53) and inserting the following new items:   853. Art. 53. Findings and sentencing. 853a. Art. 53a. Plea agreements.  .  (5) Subchapter VIII; sentences The table of sections at the beginning of subchapter VIII is amended—
						
							(A)
 by striking the item relating to section 856 (article 56) and inserting the following new item:   856. Art. 56. Sentencing.  ; and  (B) by striking the items relating to sections 856a and 857a (articles 56a and 57a).
						
						(6)
						Subchapter IX; post-trial procedure
 The table of sections at the beginning of subchapter IX is amended—  (A) by striking the items relating to sections 860 and 61 (articles 60 and 61) and inserting the following new items:
							
								
									860. Art. 60. Post-trial processing in general and special courts-martial.
									860a. Art. 60a. Limited authority to act on sentence in specified post-trial circumstances.
									860b. Art. 60b. Post-trial actions in summary courts-martial and certain general and special
			 courts-martial.
									860c. Art. 60c. Entry of judgment.
									861. Art. 61. Waiver of right to appeal; withdrawal of appeal.
								
								; 
						
							(B)
 by striking the items relating to sections 864 through 866 (articles 64 through 66) and inserting the following new items:
							
								
									864. Art. 64. Judge advocate review of finding of guilty in summary court-martial.
									865. Art. 65. Transmittal and review of records.
									866. Art. 66. Courts of Criminal Appeals.
								
								;
						
							(C)
 by striking the item relating to section 869 (article 69) and inserting the following new item:   869. Art. 69. Review by Judge Advocate General.  ; and  (D) by striking the item relating to section 871 (article 71).
						
						(7)
						Subchapter XI; miscellaneous provisions
 The table of sections at the beginning of subchapter XI is amended—  (A) by striking the item relating to section 936 (article 136) and inserting the following new item:
							
								
									936. Art. 136. Authority to administer oaths.
								
								; and
						
							(B)
 by inserting after the item relating to section 940 (article 140) the following new item:   940a. Art. 140a. Case management; data collection and accessibility.  .  (8) Subchapter XII; United States Court of Appeals for the Armed Forces The table of sections at the beginning of subchapter XII is amended by striking the item relating to section 946 (article 146) and inserting the following new items:
						
							
								946. Art. 146. Military Justice Review Panel.
								946a. Art. 146a. Annual reports.
							
							.
					
					5542.
					Effective dates
					
						(a)
						In general
 Except as otherwise provided in this division, the amendments made by this division shall take effect on the date designated by the President, which date shall be not later than the first day of the first calendar month that begins two years after the date of the enactment of this Act.
					
						(b)
						Implementing regulations
 The President shall prescribe regulations implementing this division and the amendments made by this division by not later than one year after the date of the enactment of this Act, except as otherwise provided in this division.
					
						(c)
						Applicability
						
							(1)
							In general
 Subject to the provisions of this division and the amendments made by this division, the President shall prescribe in regulations whether, and to what extent, the amendments made by this division shall apply to a case in which one or more actions under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), have been taken before the effective date of such amendments.
						
							(2)
							Inapplicability to cases in which charges already referred to trial on effective date
 Except as otherwise provided in this division or the amendments made by this division, the amendments made by this division shall not apply to any case in which charges are referred to trial by court-martial before the effective date of such amendments. Proceedings in any such case shall be held in the same manner and with the same effect as if such amendments had not been enacted.
						
							(3)
							Punitive article amendments
							
								(A)
								In general
 The amendments made by title LX shall not apply to any offense committed before the effective date of such amendments.
							
								(B)
								Construction
 Nothing in subparagraph (A) shall be construed to invalidate the prosecution of any offense committed before the effective date of such amendments.
							
							(4)
							Sentencing amendments
 The regulations prescribing the authorized punishments for any offense committed before the effective date of the amendments made by title LVIII shall apply to the authorized punishments for the offense, as in effect at the time the offense is committed.
						
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the Senate
		
	
